                 Case 21-10831-CTG           Doc 17      Filed 05/19/21       Page 1 of 661




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re                                                            Chapter 11

    HOSPITALITY INVESTORS TRUST, INC., et al.,1                      Case No. 21-10831 (CTG)

                    Debtors.                                         (Joint Administration Requested)



                               NOTICE OF FILING OF CREDITOR MATRIX

            PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession has

today filed the attached Creditor Matrix with the United States Bankruptcy Court for the District

of Delaware, 824 North Market Street, Wilmington, Delaware 19801.

                               (Remainder of page intentionally left blank)




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Hospitality Investors Trust, Inc. (3668) and Hospitality Investors Trust Operating
Partnership, L.P. (0136). The Debtors’ headquarters are located at Park Avenue Tower, 65 East 55th Street, Suite
801, New York, NY 10022.


IMPAC 7203864v.1
               Case 21-10831-CTG   Doc 17       Filed 05/19/21   Page 2 of 661




 Dated: May 19, 2021                   Respectfully submitted,
        Wilmington, Delaware
                                       POTTER ANDERSON & CORROON LLP


                                       /s/ Jeremy W. Ryan
                                       Jeremy W. Ryan (DE Bar No. 4057)
                                       R. Stephen McNeill (DE Bar No. 5210)
                                       1313 North Market Street
                                       Wilmington, DE 19801
                                       Telephone: (302) 984-6000
                                       Facsimile: (302) 658-1192
                                       Email: jryan@potteranderson.com
                                               rmcneill@potteranderson.com

                                       -and-

                                       PROSKAUER ROSE LLP
                                       Jeff J. Marwil (pro hac vice pending)
                                       Paul V. Possinger (pro hac vice pending)
                                       Jordan E. Sazant (DE Bar No. 6515)
                                       70 West Madison, Suite 3800
                                       Chicago, IL 60602
                                       Telephone: (312) 962-3550
                                       Facsimile: (312) 962.3551
                                       Email: jmarwil@proskauer.com
                                               ppossinger@proskauer.com
                                               jsazant@proskauer.com

                                       -and-

                                       PROSKAUER ROSE LLP
                                       Joshua A. Esses (pro hac vice pending)
                                       Eleven Times Square
                                       New York, NY 10036
                                       Telephone: (212) 969-3000
                                       Facsimile: (212) 969-2900
                                       Email: jesses@proskauer.com

                                       Proposed Attorneys for Debtors and Debtors in
                                       Possession




                                            2

IMPAC 7203864v.1
3H CAPITAL LTD               Case 21-10831-CTG      Doc
                                          A JOEL KLEIN TR 17     Filed 05/19/21   Page  3 of 661
                                                                                    A MICHAEL MAT TR &
PO BOX 1722                                 THE KLEIN FAMILY TRUST                  MARY T MAT TTEE
GAINESVILLE, TX 76241-1722                  UA 11/18/96                             A MICHAEL MAT AND MARY T MAT REV
                                            32 BIRKDALE CIR                         TRUST 05/27/14 61 DUBOLP RD
                                            RANCHO MIRAGE, CA 92270-1491            NEW PALTZ, NY 12561



A NEIL HUDGENS                              A&A ELEVATOR COMPANY                    A&A ELEVATOR COMPANY
PO BOX 78                                   929 NW 31ST AVENUE                      ATTN: PRESIDENT/GENERAL COUNSEL
DAUPHIN ISL, AL 36528-0078                  POMPANO BEACH, FL 33069                 929 NW 31ST AVENUE
                                                                                    POMPANO BEACH, FL 33069




A-1 HEATING & AIR CONDITIONING              AANA P RIVLIN                           AARON DEYERLE
327 N LINDER ROAD                           TOD BENEFICIARY ON FILE WITH CPU        PARK AVENUE TOWER
MERIDIAN, ID 83642                          315 LA LATA DR UNIT 104                 65 EAST 55TH STREET, SUITE 801
                                            BUELLTON, CA 93427-8403                 NEW YORK, NY 10022




AARON J GOLDSTEIN TTEE A J AND R D          AARON KATSMAN &                         AARON KAZUO FUJINAKA TR
GOLDSTEIN SURVIVORS TRUST DTD               YAEL KATSMAN JT TEN                     AARON KAZUO FUJINAKA TRUST
38838                                       2466 55TH SW AVE                        UA 12/06/02
12759 BYRON AVENUE                          SEATTLE, WA 98116-2259                  95-829 MAKAUNULAU ST
GRANADA HILLS, CA 91344                                                             MILILANI, HI 96789-2834



AARON L WILKINS                             AARON R CWIK                            AARON W WEEDMAN &
2262 WILLOW CIRCLE DR                       881 JENNIFER CT                         CARRIE WEEDMAN JT TEN
GREENWOOD, IN 46143-9346                    LAKE FOREST, IL 60045-4313              28656 N 68TH AVE
                                                                                    PEORIA, AZ 85383-6656




ABBE WIESENTHAL &                           ABBY FRANCHITTI                         ABBY M. WENZEL
BRIAN CADY JT TEN                           714 FALCON RIDGE LN                     PARK AVENUE TOWER
2661 DOGWOOD TER NE                         LA GRANGE, KY 40031-8224                65 EAST 55TH STREET, SUITE 801
BROOKHAVEN, GA 30319-3241                                                           NEW YORK, NY 10022




ABBY M. WENZEL                              ABBY WENZEL                             ABOUNDING RIVER LLC LLC
C/O MORRISON & FOERSTER LLP                 PARK AVENUE TOWER                       552 BEAN CREEK RD SPC 138
ATTN: JOEL HAIMS                            65 EAST 55TH STREET, SUITE 801          SCOTTS VALLEY, CA 95066-3339
250 WEST 55TH STREET                        NEW YORK, NY 10022
NEW YORK, NY 10019



ABRAHAM, FRUCHTER & TWERSKY, LLP            ACADEMY FIRE LIFE SAFETY, LLC           ACE AMERICAN INSURANCE COMPANY
ONE PENN PLAZA                              42 BROADWAY, 2ND FLOOR                  436 WALNUT STREET
SUITE 2805                                  LYNBROOK, NY 11563                      PHILADELPHIA, PA 19106
NEW YORK, NY 10119




ACE AMERICAN INSURANCE COMPANY              ACE PROPERTY AND CASUALTY               ACR COOLING & HEATING
C/O INSPERITY                               INSURANCE CO.                           P.O. BOX 495
ATTN: DANIEL D. HERINK                      C/O CHUBB GROUP OF INSURANCE            TOLLESON, AZ 85353
19001 CRESCENT SPRINGS DRIVE                COMPANIES
KINGWOOD, TX 77339-3802                     ATTN: ANTHONY J. RODRIGUEZ
                                            1133 AVENUE OF THE AMERICAS, 41ST
                                            FLOOR
                                            NEW YORK, NY 10037

AD ELECTRIC                                 ADAM K SIRKIN                           ADAM LAZEAR &
13260 AYLA ROAD                             312 RIGHTERS MILL RD                    MARIA FALCONIERI JT TEN
EL PASO, TX 79938                           GLADWYNE, PA 19035-1537                 1768 SOLITUDE LN
                                                                                    GARDNERVILLE, NV 89410-6696
ADAM P JASINSKIS TR        Case 21-10831-CTG      Doc&17 Filed 05/19/21
                                        ADAM SHAPIRA                       Page 4 WASSERMAN
                                                                             ADAM of 661    &
THE ADAM PAUL JANINSKIS REV TRUST       DEBRA SHAPIRA COMMUNITY PROPERTY     ELIZABETH WASSERMAN JT TEN
UA 10/02/14                             4512 CHEROKEE TRL                    1643 ROYAL GROVE WAY
5009 WALLABY DR                         DALLAS, TX 75209-1914                WESTON, FL 33327-1604
SPRING HILL, TN 37174-3242



ADAMS COOLING, INC.                   ADELE F NEGRO TR                       ADELE S FILIPPIN
306 NE 30TH STREET                    THE ADELE F NEGRO LIVING TRUST         340 OLD MILL ROAD APT 163
CAPE CORAL, FL 33909                  UA 04/01/14                            SANTA BARBARA, CA 93110-3823
                                      206 CYPRESS AVE UNIT A
                                      PACIFIC GROVE, CA 93950-3206



ADELE SHERMAN TR                      ADELINE SCHULT TR                      ADOLF ALLESCH &
SHERMAN FAMILY TRUST                  SCHULT TRUST                           JULIE ALLESCH JT TEN
UA 08/09/11                           UA 04/12/91                            739 CAMERON CT
27356 BELLOGENTE APT 236              5801 SUN LAKES BLVD 253                UNION, KY 41091-8007
MISSION VIEJO, CA 92691-6353          BANNING, CA 92220-6507



ADRIAN HUNTER &                       ADRIANA GUZMAN                         ADRIANNE BARCON TR
LOUISE HUNTER TEN ENT                 2952 HENLEY LN                         UA 04/23/2003
1325 SNELL ISLE BLVD NE UNIT 304      NAPERVILLE, IL 60540-1960              WESLEY H BARCON & ADRIANNE BARCON
ST PETERSBURG, FL 33704-2411                                                 REVOCABLE TRUST 11932 RIDERS LN
                                                                             RESTON, VA 20191-4252



ADVANCE CATASTROPHE TECHNOLOGIES,     ADVANCED LIFT STATION SERVICES         AERIE CASTLE INVESTMENTS LLC
INC.                                  14513 RIVERSIDE DRIVE                  3512 GRANADA TRL
3835 N. HILLCREST                     FORT MYERS, FL 33905                   DENTON, TX 76205-8402
SUITE 4
BEL AIRE, KS 67220



AETHOS CONSULTING GROUP               AFTAB MAHMOOD TR &                     AGNES GASIOR
99 LONG COURT                         REEMA AFTAB TTEE                       2130 ALPINE WAY
SUITE 200                             MR CHARITABLE LEAD TRUST               PLAINFIELD, IL 60586-5080
THOUSAND OAKS, CA 91360               29 W BAR LE DOC DR
                                      CORP CHRISTI, TX 78414-6246



AGNES J CRAWFORD                      AGUSTINA CAMODAG                       AI LING YU
TOD BENEFICIARY ON FILE WITH CPU      2920 W SHORB ST                        TOD BENEFICIARY ON FILE WITH CPU
102 SUNRISE DR                        ALHAMBRA, CA 91803-1811                2941 HAVEN ST
CLINTON, MS 39056-5210                                                       LOS ANGELES, CA 90032-3063




AI LONG YU &                          AIDA KARAHMET                          AILEEN S ROSE CUST
LI RONG HUANG JT TEN                  4520 TIPPWOOD WAY                      FBO AUDREY G ROSE
TOD BENEFICIARY ON FILE CPU           SACRAMENTO, CA 95842-4300              UGMA TN
2937 HAVEN ST                                                                236 HIDDEN LAKE RD
LOS ANGELES, CA 90032-3063                                                   HENDERSONVLLE, TN 37075-5514



AIMEE GERHARDT GERHARDT-HAUGAN        AINA L BAYER                           AIRCO MECHANICAL, LTD
7608 W 115TH ST                       2945 NE 38TH AVE                       P.O. BOX 1598
OVERLAND PARK, KS 66210-2613          PORTLAND, OR 97212-2855                ROUND ROCK, TX 78680-1598




AJIT S KUMAR &                        AKIKO ARIMITSU                         AKIRA YOSHIHIRO &
RACHNA MATHUR JT TEN                  TOD BENEFICIARY ON FILE WITH CPU       MARILYN YOSHIHIRO JT TEN
1417 CALLE CLEMENTE                   1792 LA GRANADA DR                     19361 SURFTIDE DR
LA VERNE, CA 91750-2042               THOUSAND OAKS, CA 91362-2159           HUNTINGTN BCH, CA 92648-7501
AKITO YASUMA               Case 21-10831-CTG      Doc 17
                                        AL F LETCHAK             Filed 05/19/21   Page  5 ofJR
                                                                                    AL FONG  661
                                                                                               &
1780 E BANYAN AVE                          116 ROSEMONT LN                          RUOH HWA C FONG TR
ANAHEIM, CA 92805-1603                     ROYERSFORD, PA 19468-3234                UA 07/31/2018 THE FONG FAMILY TRUST
                                                                                    1568 EMERALD LN
                                                                                    DIAMOND BAR, CA 91765



ALABAMA DEPARTMENT OF REVENUE              ALAN ADLER &                             ALAN AXELROD
BUSINESS PRIVILEGE TAX SECTION             HELENE ADLER JT TEN                      PO BOX 930
P.O. BOX 327320                            120 CATHEDRAL MOUNTAIN PASS              WANTAGH, NY 11793-0930
MONTGOMERY, AL 36132-7320                  GEORGETOWN, TX 78633-5732




ALAN B IRVING &                            ALAN B OWENS                             ALAN B RUTJENS &
GINETTE B IRVING TR UA 08/08/2018 ALAN B   TOD BENEFICIARY ON FILE WITH CPU         SAMANTHA J RUTJENS JT TEN
IRVING & GINETTE B IRVING REVOCABLE        14 SPRUCE ST                             707 S CALIFORNIA ST
LIVING TR. 7109 46TH COURT E               SHAMOKIN DAM, PA 17876-9244              TILDEN, NE 68781-4840
ELLENTON, FL 34222



ALAN BOYD TR &                             ALAN D POTTS &                           ALAN ERICKSON
KEITH PLOTTEL TTEE JEANNE BOYD TRUST       MARY R POTTS JT TEN                      TOD BENEFICIARY ON FILE WITH CPU
41772 ATTN ALAN BOYD                       660 MORNING GLORY DR                     4398 MEADOW LN
631 1/2 ROBINSON STREET                    HANOVER, PA 17331                        ORCHARD LAKE, MI 48323-1630
LOS ANGELES, CA 90026



ALAN G LORING TR                           ALAN J APPLEBAUM TR                      ALAN K ROEHL &
ALAN G LORING REVOCABLE TRUST              ARNOLD WARD TRUST                        VELVALEA L ROEHL TEN COM
UA 01/27/98                                UA 04/24/96                              1264 N SUN CATCHER WAY
4785 SWEETMEADOW CIR                       9118 GRIFFIN RD SUITE C                  GREEN VALLEY, AZ 85614-6081
SARASOTA, FL 34238-3398                    COOPER CITY, FL 33328-3540



ALAN L TEMPERA TR                          ALAN L WINSAND                           ALAN M MARDI
THE ALAN L TEMPERA REVOCABLE TRUST         418 BURNT SLENNA DR                      943 FAWN PKWY
UA 09/28/12                                MIDDLETON, WI 53562-9100                 OMAHA, NE 68154-3501
371 LUNT AVE
SCHAUMBURG, IL 60193-4920



ALAN M TEMPLER &                           ALAN MARCISZEWSKI &                      ALAN P GORDON TR &
RACHEL LEA TEMPLER JT TEN                  MARYSUE MARCISZEWSKI JT TEN              CARRIE D GORDON TTEE
TOD BENEFICIARY ON FILE CPU                933 COMMUNITY DR                         GORDON FAMILY TRUST
9001 PETIT AVE                             LA GRANGE PK, IL 60526-1560              34236 28512 VIA PASITO
NORTHRIDGE, CA 91343-4017                                                           SAN JUAN CAPO, CA 92675



ALAN P POLASKI &                           ALAN R ELIA JR                           ALAN S WASSELL
LESLIE S POLASKI JT TEN                    4647 LOWER RIVER RD                      TOD BENEFICIARY ON FILE WITH CPU
10095 SW 141ST AVE                         LEWISTON, NY 14092                       POX BOX 11321
BEAVERTON, OR 97008-9725                                                            ERIE, PA 16514




ALAN T ANAMI &                             ALAN THOMAS TR                           ALAN W HARTSOOK & AMANDA B CHAPMAN
KATHERINE A ANAMI JT TEN                   ALAN L THOMAS TRUST                      TR UA 10/21/2017
TOD BENEFICIARY ON FILE CPU                UA 06/15/04                              HARTSOOK & CHAPMAN LIVING TRUST
45-247 PAHIKAUA ST                         1360 HIGH ST                             5840 W DESPARADO WAY
KANEOHE, HI 96744-2344                     ALAMEDA, CA 94501-3160                   PHOENIX, AZ 85083



ALANN R HURLEBAUS &                        ALASTAIR M ODOM TR                       ALBERT A GARCEAU &
JEANNE L HURLEBAUS JT TEN                  ALASTAIR M ODOM REV TRUST                LINDA R GARCEAU JT TEN
5744 RIDGEHAVEN DR                         UA                                       471 MERIDIAN CT
PLANO, TX 75093-8533                       PO BOX 8937                              AVON LAKE, OH 44012-2460
                                           ASHEVILLE, NC 28814-8937
ALBERT A WARREN &        Case   21-10831-CTG     Doc 17 &Filed 05/19/21
                                        ALBERT C ANDERSON                 Page 6 ofDAVID
                                                                            ALBERT  661MOLESKY
D ANNE WARREN JT TEN                    GRETCHEN S ANDERSON JT TEN          TOD BENEFICIARY ON FILE WITH CPU
12913 SAINT ANDREWS DR                  2649 DUTCHMAN DR                    4640 COUNTY ROAD 26
OKLAHOMA CITY, OK 73120-8883            MOUNT PLEASANT, SC 29466-6036       STEUBENVILLE, OH 43953-7108




ALBERT KEMPERLE                         ALBERT L EHRHARDT &                 ALBERT M MANDEL TR &
7 HECKSCHER DR                          EVELYN ENRHARDT JT TEN              PATRICIA L MANDEL TTEE
HALESITE, NY 11743-1115                 4809 BEL AIR BLVD                   ALBERT M & PATRICIA L MANDEL LIV
                                        WICHITA FALLS, TX 76310-1453        TRUST 05/13/10 29512 ORVYLLE DR
                                                                            WARREN, MI 48092-4237



ALBERT MANZE &                          ALBERT R OLIVIER                    ALBERT R PAONESSA JR
TONI M MANZE JT TEN                     1011 HIGHWAY 13                     TOD BENEFICIARY ON FILE WITH CPU
219 CRABAPPLE LN                        EUNICE, LA 70535-2364               5255 FORT GRAY DR
POWDER SPGS, GA 30127-4260                                                  LEWISTON, NY 14092-1921




ALBERT T GUTIERREZ                      ALBERTINA GEE TR &                  ALBUQUERQUE PLUMBING HEATING &
11450 ERIDANUS CT                       CHARLTON GEE TTEE                   COOLING
SAN DIEGO, CA 92126-1313                CKG-ACG 2011 TRUST                  ATTN: PRESIDENT/GENERAL COUNSEL
                                        7 LINDA RAE WAY                     4300 SECOND STREET NW
                                        ARCADIA, CA 91006-4077              ALBUQUERQUE, NM 87107



ALBUQUERQUE POOLS & SPAS                ALDO RUSSO TR                       ALEIDA FERNANDEZ BOYEZ
P.O. BOX 90664                          RUSSO FAMILY REV LIV TRUST          TOD BENEFICIARY ON FILE WITH CPU
ALBUQUERQUE, NM 87199                   UA 05/29/09                         7350 SW 89 ST 2001
                                        599 W BIANCA CIR                    MIAMI, FL 33156-7760
                                        ST AUGUSTINE, FL 32086-7712



ALEJANDRO C PINGOL &                    ALEJANDRO YANES &                   ALEX D BLAZZARD TR &
JOYCELYN D PINGOL COMMUNITY             MARIA FERNANDA ALCIVAR JT TEN       HEATHER S BLAZZARD TTEE
PROPERTY                                374 CARRINGTON DR                   BLAZZARD FAMILY TRUST
750 VINEYARD AVE                        WESTON, FL 33326-3569               40535 505 TORTUGA WAY
LIVERMORE, CA 94550-9638                                                    MESQUITE, NV 89027-2943



ALEX KRUTOWSKIS &                       ALEX SCHUESSLER &                   ALEX VUCURVEVIC
PATRICIA E KRUTOWSKIS JT TEN            MARY SCHUESSLER JT TEN              10550 SEPULVEDA BLVD STE 201
TOD BENEFICIARY ON FILE CPU             TOD BENEFICIARY ON FILE CPU         MISSION HILLS, CA 91345-1966
343 WESCOTT WAY                         301 E 63RD ST APT 8K
ELYRIA, OH 44035-8911                   NEW YORK, NY 10065-7729



ALEXA K FAIR TR                         ALEXANDER A SHULER                  ALEXANDER COPPIN &
UA 02/03/2004                           1031 LOVELL WAY                     RENEE COPPIN JT TEN
ALEXA KATRINA FAIR TRUST                EDWARDS, CA 93523                   1053 WILLOW LAKE RD
2733 WESTMINSTER RD                                                         DISCOVERY BAY, CA 94505-9402
ELLICOTT CITY, MD 21043-3599



ALEXANDER E OKPISZ                      ALEXANDER LEMPERT TR &              ALEXANDER OTT TR
5603 BLUERIDGE COURT                    GELYA LEMPERT TTEE                  OTT FAMILY TRUST
AUSTIN, TX 78731                        LEMPERT FAMILY TRUST                UA 06/24/00
                                        41239 6335 83RD ST                  24322 LA HERMOSA AVE
                                        MIDDLE VLG, NY 11379-1962           LAGUNA NIGUEL, CA 92677-2111



ALEXANDER PIS-DUDOT &                   ALEXANDER S BERNATH                 ALEXANDER SAKER
LUZ MARIA PIS-DUDOT TEN ENT             2308 MEADOWS LN                     2422 OAK HILL OVERLOOK
3709 MONSERRATE ST                      SHERMAN, TX 75092-3001              DULUTH, GA 30097-7414
MIAMI, FL 33134-7000
ALEXANDER TANG &         Case   21-10831-CTG    Doc
                                        ALEXANDER     17&
                                                  VIOLA          Filed 05/19/21    Page 7 of 661
                                                                                     ALEXANDRA KACZMARCZYK
ELIZABETH TANG JT TEN                    LYNN THIEU TRAN JT TEN                      3720 WINSTON DR
4987 SAN MARCOS CT                       4627 BEACH BLVD                             HOFFMAN EST, IL 60192-1844
SANTA BARBARA, CA 93111-2763             BUENA PARK, CA 90621-1109




ALEXANDRA REYNOLDS                       ALEXIS D HOCEVAR                            ALEXIS HINES
8025 RAYFORD DR                          405 BORDEAUX CT                             900 COVENANT WAY
LOS ANGELES, CA 90045-2424               MADISONVILLE, LA 70447-9351                 CHESAPEAKE, VA 23322-7652




ALFONSO L DEMATTEIS FAMILY LP            ALFRED A LILLIS &                           ALFRED BROWARD TR &
2 PARK AVE STE 203                       JEAN E LILLIS COMMUNITY PROPERTY            DONNA BROWARD TTEE
MANHASSET, NY 11030-2410                 1280 BRUSHYRIDGE TRL                        BROWARD REV TRUST
                                         BLANCO, TX 78606-5921                       547 SAN BERNARDINO AVE
                                                                                     NEWPORT BEACH, CA 92663-4812



ALFRED KRETZSCHMAR &                     ALFRED MARION CLARK TOD ACCOUNT             ALFRED R SAROFIM &
SILKE KRETZSCHMAR JT TEN                 67 STABLE LANE                              ERIN L SAROFIM JT TEN
3482 LUCAS RD                            BELLINGHAM, WA 98229-7826                   785 LINDSEY LN
FLORESVILLE, TX 78114-4151                                                           BOLINGBROOK, IL 60440-6111




ALFRED RACCHINI                          ALFRED SEIDL TR &                           ALFRED Y LEE TR &
1114 ROSEWOOD ST                         ELFRIEDE SEIDL TTEE                         GRACE B LEE TTEE
SHOREWOOD, IL 60404                      SEIDL FAMILY TRUST                          ALFRED LEE & GRACE LEE REV TRUST
                                         38996 1857 EAGLE MESA AVE                   34456 2918 CABRILLO ST
                                         HENDERSON, NV 89012                         SAN FRANCISCO, CA 94121-3532



ALFRED ZVI ZIEGLER &                     ALFREDA H ABBOTT TR                         ALI KIA DBP TRUST
SANDRA ZIEGLER JT TEN                    ABBOTT FAMILY TRUST                         2235 ALCOVA RIDGE DR
ELIYAHU LANKIN ST 9/16                   UA 06/18/07                                 LAS VEGAS, NV 89135-1520
JERUSALEM 93399                          8047 SHAY DR
ISRAEL                                   OAKLAND, CA 94605-4220



ALI B GESKE                              ALICE A NIEHAUS                             ALICE C KRAMM TR
TOD BENEFICIARY ON FILE WITH CPU         872 W 20TH ST                               ALICE C KRAMM TRUST
2513 KRISTINE CT                         JASPER, IN 47546-9564                       UA 06/24/05
CENTRALIA, WA 98531-8808                                                             5403 VAL VERDE RD
                                                                                     LOOMIS, CA 95650-9494



ALICE GAUDENZI TR &                      ALICE K DEWHIRST TR                         ALICE L BLAZEK &
BARBARA WORLEY TTEE                      THE DEWHIRST FAMILY TRUST                   WILLIAM J BLAZEK JT TEN
GAUDENZI LIVING TRUST                    UA 04/18/97                                 3302 BADGER DR SW UNIT A
42314 GARRISON LAKE RD                   967 MEADOWLARK LN                           CEDAR RAPIDS, IA 52404-4781
PORT ORFORD, OR 97465-8580               LAGUNA BEACH, CA 92651-2842



ALICE LEE                                ALICE M CATANIA &                           ALICE P CANALE
TOD BENEFICIARY ON FILE WITH CPU         JOSEPH M CATANIA JT TEN                     627 POMONA DR
10178 CASS PL                            16 CYGNET DR                                BRENTWOOD, CA 94513-6945
CUPERTINO, CA 95014-2728                 SMITHTOWN, NY 11787-3304




ALICE PEIHUA CHU TR                      ALICE R ELIA TR &                           ALICE R PARRISH
CHU 2015 FAMILY TRUST                    JOSEPH ELIA TTEE                            TOD BENEFICIARY ON FILE WITH CPU
UA 01/21/15                              DOMINIC A ELIA AND ALICE R ELIA             811 KINNEY AVE
13450 MOORE ST                           REV LIV TRUST 05/03/01 9442 W MCRAE WAY     AUSTIN, TX 78704-1436
CERRITOS, CA 90703-2308                  PEORIA, AZ 85382-3624
ALICIA E CHIN             Case 21-10831-CTG       Doc 17TR Filed
                                       ALICIA L CONWELL            05/19/21    Page  8 of
                                                                                 ALICIA    661
                                                                                        PIAZZA
TOD BENEFICIARY ON FILE WITH CPU       ALICIA L RAMSEY TRUST                     4701 N MERIDIAN AVE
3676 MAY RD                            UA 12/01/03                               UNIT 527
EL SOBRANTE, CA 94803-2020             444 YALE AVE                              MIAMI BEACH, FL 33140-2964
                                       COALINGA, CA 93210-1456



ALICIA T WU TR ALICIA WU 2007          ALIDA ANNA CANN                           ALISA S NA TR
TRUST 07/16/07                         TOD BENEFICIARY ON FILE WITH CPU          ALISA S NA LIVING TRUST
1314 STANDISH PL                       1420 N MCKINNEY LN                        UA 10/03/06
ARCADIA, CA 91006-4567                 BOISE, ID 83704-8659                      8319 238TH ST SW
                                                                                 EDMONDS, WA 98026-9268



ALISON COLVIN                          ALISON R MARCIONE                         ALISTAIR A CALHOUN JR &
369 N TWIN MAPLE ROAD                  TOD BENEFICIARY ON FILE WITH CPU          DEBRA B COOPER JT TEN
ST AUGUSTINE, FL 32084-8365            625 E 3RD ST APT 5                        9016 CASTLE POINT RD
                                       LOCKPORT, IL 60441-3182                   GLEN ALLEN, VA 23060-4900




ALL FLORIDA APPLIANCE & AC, INC.       ALL FLORIDA MECHANICAL SERVICES, INC.     ALL PHASE RESTORATION, INC.
4103 MOWREY ROAD                       P.O. BOX 5497                             7355 GREENRIDGE ROAD
WESLEY CHAPEL, FL 33543                PLANT CITY, FL 33563                      UNIT C
                                                                                 WINDSOR, CO 80550




ALL RHODES INVESTMENTS LLC             ALL SECURE TECHNOLOGIES LLC               ALL SERVICE ONE, LLC
7045 BUCKEYE VALLEY RD NE              179 HANCOCK STREET 120                    JEREMY Z. MARSH
SOMERSET, OH 43783-9709                GALLATIN, TN 37066                        3781 MARIA CIRCLE
                                                                                 TALLAHASSEE, FL 32303




ALL SHORES FLOORING                    ALL SOUTH LIGHTNING PROTECTION, INC.      ALL TRADES
4070 BUFORD HWY                        5427 NORTH 59TH STREET                    4262 BLUE DIAMOND ROAD
SUITE 1                                TAMPA, FL 33610                           SUITE 102-315
DULUTH, GA 30096                                                                 LAS VEGAS, NV 89139




ALLA VIKTOROV                          ALLAN B KELLER TR &                       ALLAN G LOVISEK TR &
1903 W HONEY DEW DR                    JANET L KELLER TTEE                       TERESA M LOVISEK TTEE
NAMPA, ID 83651-7725                   THE ALLAN & JANET KELLER TRUST            ALLAN G LOVISEK REV TRUST
                                       41890 14251 N TRADE WINDS WAY             35556 3811 WATERCREST DR
                                       ORO VALLEY, AZ 85755                      LONGWOOD, FL 32779-2359



ALLAN I BERGMAN &                      ALLAN L SMITH &                           ALLAN R MANZ TOD
JANICE L BERGMAN JT TEN                NIKKI SMITH JT TEN                        DONNA STRONG
757 SARAH LN                           3701 DAFFODIL AVE                         SUBJECT TO STA TOD RULES
NORTHBROOK, IL 60062-2172              CORONA DL MAR, CA 92625-1671              59 PARKVIEW CIRCLE SOUTH
                                                                                 BETHPAGE, NY 11714



ALLAN W WILSON                         ALLEGAERT BERGER & VOGEL LLP              ALLEN BAUM
5869 W OASIS RD                        111 BROADWAY, 20TH FLOOR                  6836 BRIDLEWOOD CT
TUCSON, AZ 85742-5501                  NEW YORK, NY 10006                        BOCA RATON, FL 33433-3566




ALLEN DEARMOND                         ALLEN L FITZPATRICK TOD ACCOUNT           ALLEN LOWE
12533 GOODWOOD BLVD                    11756 5TH AVE NE                          TOD BENEFICIARY ON FILE WITH CPU
BATON ROUGE, LA 70815-6821             SEATTLE, WA 98125                         61 ARTHUR RD
                                                                                 WATSONVILLE, CA 95076-2603
ALLEN M WEINER &          Case   21-10831-CTG     Doc 17
                                         ALLEN Q BROWN &     Filed 05/19/21      Page  9 of
                                                                                   ALLEN    661&
                                                                                         SIMON
SANDRA E WEINER JT TEN                   JANET D BROWN JT TEN                      CYNTHIA SIMON JT TEN
2150 FOUNDERS DR                         TOD BENEFICIARY ON FILE CPU               838 5TH AVE
APT 340                                  3821 ECHOWAY RD                           NEW YORK, NY 10065-7012
NORTHBROOK, IL 60062-2175                N CHESTERFLD, VA 23234-4854



ALLEN T HANNAGAN &                       ALLIANCE LAUNDRY SYSTEMS, LLC             ALLIANCE SAFETY & FIRE PROTECTION LP
DENISE R UNDEWOOD-HANNAGAN JT TEN        P.O. BOX 775826                           6 INDIAN MEADOWS 600
4536 RUSTY GATE                          CHICAGO, IL 60677-5826                    ROUND ROCK, TX 78665
ELLICOTT CITY, MD 21043-6565




ALLIANZ GLOBAL RISKS US INSURANCE CO.    ALLIANZ GLOBAL RISKS US INSURANCE CO.     ALLIED WORLD ASSURANCE COMPANY, INC.
ATTN: FRANK ECKER                        ATTN: NICOLE BAKER                        ATTN: STEPHANIE CREAMER
28 LIBERTY STREET, 25TH FL               225 W WASHINGTON ST., SUITE 1800          160 FEDERAL STREET, 6TH FLOOR
NEW YORK, NY 10005                       CHICAGO, IL 60606                         BOSTON, MA 02110




ALLISON NILES TOD                        ALLY AN                                   ALLYN ROBERTS TR
DAVID NILES                              202 CALLE LUNA                            ALLYN ROBERTS FAMILY TRUST
SUBJECT TO STA TOD RULES                 WALNUT, CA 91789                          UA 09/14/07
59 E 72ND ST APT 1CD                                                               5 CALLE PASSIFLORA
NEW YORK, NY 10021                                                                 RCHO STA MARG, CA 92688-5430



ALMA E FAERBER                           ALMA F WARD &                             ALMA ZALESAK
204 N 50 E                               TAMMY W KILGORE TR                        PO BOX 84
VINEYARD, UT 84059                       UA 04/17/2001 CREDIT SHELTER TRUST        WALLIS, TX 77485-0084
                                         210 CREEKSIDE DR
                                         SALISBURY, MD 21804



ALMIRA GONZALEZ                          ALOK C SAXENA &                           ALOK C SAXENA CHARTERED DBP
PO BOX 1092                              MONISHA SAXENA TR                         9909 ASPEN KNOLL COURT
WESLACO, TX 78599-1092                   UA 12/21/1999                             LAS VEGAS, NV 89117-0957
                                         A & M SAXENA TR. 9909 ASPEN KNOLL
                                         COURT
                                         LAS VEGAS, NV 89117-0957

ALOMA SIBLEY                             ALSTON & BIRD LLP                         ALTHEA SERRANT TR
206 LANSDOWNE AVE                        P.O. BOX 933124                           ALTHEA V SERRANT LV TRUST
DECATUR, GA 30030-2828                   ATLANTA, GA 31193-3124                    1851 SKYLARK XING
                                                                                   POWDER SPRINGS, GA 30127-2716




ALTON D KREBSBACH &                      ALTUS GROUP U.S. INC.                     ALVIN BRANDT TR &
BRENDA L KREBSBACH JT TEN                P.O. BOX 12419                            IRENE BRANDT TTEE
1110 KELLY DR                            NEWARK, NJ 07101-3519                     BRANDT FAMILY TRUST
WASHBURN, ND 58577-4110                                                            35667 1721 EVELETH AVE
                                                                                   SAN LEANDRO, CA 94577-2601



AMANDA J HODGSON                         AMANDA N DICKSON TR                       AMANDA YAQO
5815 RUSSELL AVE S                       AMANDA N DICKSON TRUST                    TOD BENEFICIARY ON FILE WITH CPU
MINNEAPOLIS, MN 55410-2948               UA 11/20/14                               111 HISTORY LN
                                         6390 SW DELKER RD                         SUMMERVILLE, SC 29485-7850
                                         TUALATIN, OR 97062-7755



AMBER MIKKELSON &                        AMBIUS                                    AMERICAN 24 HOUR DOOR SERVICE
DANTE N MIKKELSON JT TEN                 P.O. BOX 14086                            4116 BENT ROAD
4245 HIS WAY                             READING, PA 19612                         SUITE 2A
RIVERSIDE, CA 92509-2510                                                           KODAK, TN 37764
                       Case 21-10831-CTG
AMERICAN ENDOWMENT FOUNDATION        AMERICANDoc   17CAPITAL
                                               REALTY     FiledHOS
                                                                 05/19/21
                                                                   ADVISORS    Page 10 of 661
                                                                                 AMERICAN REALTY CAPITAL HOS ADVISORS
5700 DARROW RD STE 118               LLC                                          C/O PAUL, WEISS, RIFKIND, WHARTON
HUDSON, OH 44236-5026                C/O PAUL, WEISS, RIFKIND, WHARTON            ATTN: AUDRA JAN SOLOWAY
                                     ATTN: DANIEL MASON                           1285 AVENUE OF THE AMERICAS
                                     500 DELAWARE AVENUE, SUITE 200               NEW YORK, NY 10019
                                     WILMINGTON, DE 19899

AMERICAN REALTY CAPITAL HOS              AMERICAN REALTY CAPITAL HOS              AMERICAN REALTY CAPITAL HOSPITALITY
PROPERTIES                               PROPERTIES                               ADVISORS LLC LLC
C/O PAUL, WEISS, RIFKIND, WHARTON        C/O PAUL, WEISS, RIFKIND, WHARTON        38 WASHINGTON SQ
ATTN: AUDRA JAN SOLOWAY                  ATTN: DANIEL MASON                       NEWPORT, RI 02840-2946
1285 AVENUE OF THE AMERICAS              500 DELAWARE AVENUE, SUITE 200
NEW YORK, NY 10019                       WILMINGTON, DE 19899

AMERICAN REALTY CAPITAL HOSPITALITY      AMERICAN REALTY CAPITAL HOSPITALITY      AMERICAN RENOVATIONS OF INDIANA
PROPERTIES LLC LLC                       TRUST SPECIAL LP LLC                     4405 ENGLE ROAD
38 WASHINGTON SQ                         38 WASHINGTON SQ                         FORT WAYNE, IN 46804
NEWPORT, RI 02840-2946                   NEWPORT, RI 02840-2946




AMERIPRISE TRUST COMPANY                 AMERIPRISE TRUST COMPANY                 AMERIPRISE TRUST COMPANY
FBO PATRICK J HOSCH SEP IRA              HARSHA PATEL IRA                         MARINA DAVIS IRA
3857 AURORA ST                           1 SUNNY HILL DR                          4558 KINGSCUP CT
DUBUQUE, IA 52002-0435                   OXFORD, MA 01540-2059                    ELLICOTT CITY, MD 21042-6004




AMI BABLA                                AMIE L LANGLAND                          AMY ASHTON
PARK AVENUE TOWER                        7136 CAVERSHAM PL                        4275 CASTLEBRIDGE LN UNIT 1324
65 EAST 55TH STREET, SUITE 801           INDIANAPOLIS, IN 46278-2841              SARASOTA, FL 34238-5415
NEW YORK, NY 10022




AMY B HEMMER                             AMY C OROURKE &                          AMY L LONG &
547 N WOODWARD RD                        ERIC R OROURKE JT TEN                    ANDREW S LONG TEN COM
SALINA, KS 67401                         1549 MAIN ST                             25057 GREYHAWK DR
                                         BROCKWAY, PA 15824-1740                  ADEL, IA 50003-4662




AMY LARKIN TR &                          AMY M REBHUN                             AMY MCPHERSON
PATRICK LARKIN TTEE LIV TR OF MICHAEL    36 RANCHERO RD                           5 W WESLEY RIDGE
LARKIN & AMY WAHLSTEAD LARKIN 02/11/15   BELL CANYON, CA 91307-1031               ATLANTA, GA 30327
617 CALLE GANADERO
SAN CLEMENTE, CA 92673-3013



AMY ORRIS                                AMY R ALLEN TR &                         AMY Y WU
2502 THOMAS AVE                          MICHAEL ALLEN TTEE                       TOD BENEFICIARY ON FILE WITH CPU
DURANGO, CO 81301                        M & A ALLEN FAMILY TRUST                 3430 PUNTA DEL ESTE DR
                                         850 PAGE ST                              HACIENDA HTS, CA 91745-6634
                                         SAN FRANCISCO, CA 94117-2313



AMY YAGNISIS                             AMY YANG                                 ANALYN STEWART
TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU
50 MERRICK AVE                           27 N 6TH AVE                             8537 WALNUT HOLLOW CV
UNIT 202                                 HIGHLAND PARK, NJ 08904-2935             CORDOVA, TN 38018-7308
EAST MEADOW, NY 11554



ANAND P CHAUDHARY &                      ANATOLE TSYPIN TR                        ANATOLY & ZHANNA ELKINBARD TR
NEERA CHAUDHARY JT TEN                   UA 05/21/2018                            ANATOLY ELKINBARD & ZHANNA
2656 BARRINGTON CIR                      PT PLANNING TRUST                        ELKINBARD LIVING TRUST
NAPERVILLE, IL 60564-5085                15 STEWART PLACE APT 9D                  189 MEADOWBROOK DR
                                         WHITE PLAINS, NY 10603                   SAN FRANCISCO, CA 94132-1411
ANCRUM B SANDERS &      Case   21-10831-CTG    Doc 17 HOLDINGS
                                        ANDERSON-BRYANT Filed 05/19/21
                                                               LLC           Page 11 ofADALE
                                                                               ANDREA   661 NEESER
HENRIETTA SANDERS JT TEN                1363 CAMINO TERESA                      16679 N 109TH ST
1430 RACCOON RD                         SOLANA BEACH, CA 92075-1651             SCOTTSDALE, AZ 85255-9085
SUMTER, SC 29154-8942




ANDREA D TIRNAUER TR &                  ANDREA DEPAS TOD                        ANDREA LASH TR &
JUDD ANDREA TTEE                        CHRISTOPHER DEPAS                       RONALD R WRIGHT TTEE
JUDD &ANDREA TIRNAUER FAMILY TR         SUBJECT TO STA TOD RULES                WRIGHT LASH FAMILY TRUST
40512 1585 S COAST HWY APT 32           2346 SPOTSWOOD ST                       555 LIBERTY ST
LAGUNA BEACH, CA 92651                  LONGMONT, CO 80504                      SAN FRANCISCO, CA 94114-2828



ANDREA M HAMILTON                       ANDREA ROBSON                           ANDREA WILKINS
712 E 95TH ST                           2706 PEARCE RD                          1691 HAYNES ST
BROOKLYN, NY 11236-1431                 AUSTIN, TX 78730-4260                   BIRMINGHAM, MI 48009




ANDREAS SAKOPOULOS                      ANDREINA ATENCIO                        ANDREW BOCK
1650 SYLVANER AVE                       8800 NW 97TH AVE APT 106                619 SHELBY AVE
SAINT HELENA, CA 94574-2342             DORAL, FL 33178-2765                    CHESWICK, PA 15024-1450




ANDREW C SWENSON TR &                   ANDREW CARLSON &                        ANDREW COOPER &
BENJAMIN F SWENSON TTEE                 LAUREN CARLSON JT TEN                   ANN COOPER JT TEN
CHARLIE SWENSON GRANDCHILDREN TR        17 MCKINLEY ST                          3850 FOUR WINDS WAY
41452 29321 KINGSDALE CIRCLE            NORWALK, CT 06853-1420                  SKOKIE, IL 60076-1749
COLD SPRING, MN 56320



ANDREW DRACON                           ANDREW GOO                              ANDREW GOUZOULIS
6567 S TELLURIDE ST                     TOD BENEFICIARY ON FILE WITH CPU        66-51 FRESH POND RD
AURORA, CO 80016-3158                   2622 HUAPALA ST                         RIDGEWOOD, NY 11385-3254
                                        HONOLULU, HI 96822-1650




ANDREW GRAY                             ANDREW HECHTMAN &                       ANDREW HIEBER
4517 SW 9TH AVE                         RACHEL L HECHTMAN JT TEN                TOD BENEFICIARY ON FILE WITH CPU
CAPE CORAL, FL 33914-6452               102 NAUSET LN                           98-850 KAONOHI ST
                                        CHESTER, MD 21619                       AIEA, HI 96701-2453




ANDREW J BAROVICK TR                    ANDREW J BAROVICK                       ANDREW KELBE &
THEA CELESTE BAROVICK TRUST             40 MEMORIAL HWY                         JOYCE KELBE JT TEN TOD ANDREW KELBE
UA 04/24/59                             APT 25L                                 JR
40 MEMORIAL HWY APT 25L                 NEW ROCHELLE, NY 10801-8338             SUBJECT TO STA TOD RULES
NEW ROCHELLE, NY 10801-8338                                                     42-294 SARI COURT
                                                                                PALM DESERT, CA 92211

ANDREW KELBE &                          ANDREW KELBE &                          ANDREW KELBE &
JOYCE KELBE JT TEN TOD BRADLEY KELBE    JOYCE KELBE JT TEN TOD LAURA ROPER      JOYCE KELBE JT TEN TOD SHARON PARISE
SUBJECT TO STA TOD RULES                SUBJECT TO STA TOD RULES                SUBJECT TO STA TOD RULES
42-294 SARI COURT                       42-294 SARI COURT                       42-294 SARI COURT
PALM DESERT, CA 92211                   PALM DESERT, CA 92211                   PALM DESERT, CA 92211



ANDREW MICHAEL GALASSI                  ANDREW R STEIKER TR                     ANDREW S EFRON
TOD BENEFICIARY ON FILE WITH CPU        ANDREW R STEIKER EXEMPT TRUST           5 FRENCH CREEK PL
2405 TERREBONNE AVE                     UA 01/01/09                             SAN MATEO, CA 94402
SAN DIMAS, CA 91773-1361                13021 GARRIS AVE
                                        GRANADA HILLS, CA 91344-1067
ANDREW SCOLTOCK          Case     21-10831-CTG    Doc 17 Filed 05/19/21
                                           ANDREW TREVENEN                   Page 12 ROMANO
                                                                               ANETA of 661 TR
9 HARBOUR LN APT 4B                       PARK AVENUE TOWER                     ANETA R ROMANO TRUST
OYSTER BAY, NY 11771-2727                 65 EAST 55TH STREET, SUITE 801        UA 08/20/07
                                          NEW YORK, NY 10022                    16519 W TETHER TRL
                                                                                SURPRISE, AZ 85387-6809



ANGEL AGUIAR &                            ANGEL DELGADO                         ANGEL ERNESTO ERRO SALCIDO
AIMEE AGUIAR TEN ENT                      1202 DOGWOOD LANE                     6843 E CALLE CERCA
5375 ORDUNA DR                            ARCHDALE, NC 27263                    TUCSON, AZ 85715-4803
CORAL GABLES, FL 33146-2640




ANGELA ANCHI YAO                          ANGELA CHIEN CHIH HUANG               ANGELA G AKINS
777 E VALLEY BLVD 62                      TOD BENEFICIARY ON FILE WITH CPU      2010 STRATFORD PL SE
ALHAMBRA, CA 91801-0762                   15762 GUN TREE DR                     MARIETTA, GA 30067-6679
                                          HACIENDA HTS, CA 91745-6352




ANGELA J SIMMONS R/O IRA COR              ANGELA M KRONER                       ANGELA MARIE FREEMAN
CLEARING CUST                             TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
250 EAST 65TH STREET APT 7B               9424 HARDY DR                         7769 DENTON CV
NEW YORK, NY 10065-6614                   OVERLAND PARK, KS 66212-3228          SOUTHAVEN, MS 38671-7106




ANGELA NITKIN                             ANGELA PARKS MCCREERY                 ANGELA R HOLAS
14671 BONAIRE BLVD                        6738 SYLVAN HILLS DR                  4605 SOUTHAMPTON ST
APT 608                                   SYLVANIA, OH 43560                    SAN DIEGO, CA 92117-4035
DELRAY BEACH, FL 33446




ANGELO J DEMEO &                          ANGIE LOCOCO                          ANISSA ANN ROONEY
JULIA P DEMEO JT TEN                      TOD BENEFICIARY ON FILE WITH CPU      198 MCLEOD LANE
TOD BENEFICIARY ON FILE CPU               330 SHADYBROOK LN                     DONNELLY, ID 83615
3809 PLAYER DR                            CLARKSVILLE, TN 37040-5445
NEW PRT RCHY, FL 34655-2020



ANITA COSTELLO                            ANITA D HERRING                       ANITA E GREEN TOD
1470 SE LADNER ST                         PO BOX 214                            DANA GREENBERG
PORT SAINT LUCIE, FL 34983-3115           MILES, TX 76861-0214                  SUBJECT TO STA TOD RULES
                                                                                24014 MOBILE ST
                                                                                WEST HILLS, CA 91307



ANITA E GREEN TOD                         ANITA G ADAMS                         ANITA GRANIER
DAVID GREENBERG                           866 LANCELOT LANE                     TOD BENEFICIARY ON FILE WITH CPU
SUBJECT TO STA TOD RULES                  COLLIERVILLE, TN 38017                611 BACKUSBURG RD
24014 MOBILE ST                                                                 MAYFIELD, KY 42066-2531
WEST HILLS, CA 91307



ANITA HAO-CHIEH LIU TOD                   ANITA LESTER                          ANITA P BUTIAL
JOANNA HO                                 6877 W MOUNT VERNON CT                TOD BENEFICIARY ON FILE WITH CPU
SUBJECT TO STA TOD RULES                  GURNEE, IL 60031-4035                 3001 PARK CENTER DR APT 809
22511 EDDRIDGE DR                                                               ALEXANDRIA, VA 22302-1443
DIAMOND BAR, CA 91765



ANN A YU                                  ANN C PULS TR                         ANN E BEEGHLY
TOD BENEFICIARY ON FILE WITH CPU          THE ANN C PULS TRUST                  PO BOX 10374
2207 HALTER LN                            UA 02/25/92                           SANTA ANA, CA 92711-0374
RESTON, VA 20191-5824                     2601 CHESTNUT AVE UNIT 3412
                                          GLENVIEW, IL 60026-8318
ANN E RODEWALD TR        Case 21-10831-CTG     Doc 17
                                       ANN F HUROWITZ      Filed 05/19/21      Page
                                                                                 ANN13  of 661
                                                                                     H NING
RODEWALD LIVING TRUST                  33 MISHOL MAALE HA-AGRABIM                 16613 ERMANITA AVE
UA 10/06/98                            BEER SHEVA 84748                           TORRANCE, CA 90504-1717
11445 THOMAS CREEK RD                  ISRAEL
RENO, NV 89511-5465



ANN LINDE                              ANN M HARGETT &                            ANN M NAUGHTON TR
70 PLEASANT VALLEY RD                  JAMES H HARGETT JR JT TEN                  ANN MARY NAUGHTON DECLARATION OF TR
UNDERHILL, VT 05489                    251 PERKINS RD                             UA 03/17/99
                                       POOLVILLE, TX 76487-5355                   4935 N MASON AVE
                                                                                  CHICAGO, IL 60630-1912



ANN M RAMOS &                          ANN M SCHLENKER TR                         ANN S RICE TR
ALEXIS RAMOS JT TEN                    THE ANN M SCHLENKER LIVING TRUST           MYRANN RICE TRUST
TOD BENEFICIARY ON FILE CPU            UA 10/27/05                                UA 10/22/12
15831 NW 79TH CT                       3334 SUSSEX DR                             565 GREENS WAY
MIAMI LAKES, FL 33016-7105             ROCHESTER, MI 48306                        MESQUITE, NV 89027-7612



ANN W JORDAN TR                        ANN W RICE                                 ANN WOFFORD RICE TR
UA 12/17/2020                          705 CLIFT RD                               JOHN D & ELIZABETH WOFFORD REV
ANN W JORDAN REVOCABLE TRUST           TUPELO, MS 38804-2002                      TRUST UA 09/29/99
PO BOX 338                                                                        1235 BELVOIR PL
GLORIETA, NM 87535                                                                JACKSON, MS 39202-1206



ANN Y BEITEL &                         ANN ZELLE                                  ANNA BALAS
ROBERT R BEITEL JT TEN                 FBO PERSHING LLC                           12 ROSEWOOD TERRACE
2 HAMILTON WOODS CT                    749 CARDINAL DR                            LINDEN, NJ 07036
CLOVER, SC 29710-8935                  BREVARD, NC 28712-4260




ANNA C SCHLIEMANN                      ANNA H LEE                                 ANNA M CALABRO TR
2241 QUARRY WAY                        2250 MONROE ST 269                         ANTONINO F CALABRO&ANNA M CALABRO
ROCKLIN, CA 95765                      SANTA CLARA, CA 95050-3365                 REV TR UA 08/31/04
                                                                                  3520 ANTARCTIC CIR
                                                                                  NAPLES, FL 34112-5032



ANNA S MCCLEISH                        ANNA S WATSON TR &                         ANNA WONG-WEINRIEB SEP IRA COR
2600 FORT MIRO AVE                     NELDON L WATSON TTEE                       CLEARING CUST
MONROE, LA 71201-2921                  NELDON L & ANNA S WATSON REV LIV TR        13386 JARMAN PLACE
                                       40428 6785 SUNBRIAR DRIVE                  SAN DIEGO, CA 92130-1230
                                       CUMMING, GA 30040



ANNA YU                                ANNE C CARNEY TR                           ANNE E SONDAG
1560 S OTTERBEIN AVE 124               ANNE C CARNEY REVOCABLE TRUST              TOD BENEFICIARY ON FILE WITH CPU
ROWLAND HEIGHTS, CA 91748-2246         UA 10/06/06                                1100 S ORLANDO AVE
                                       22217 CREEKVIEW DR                         APT 556
                                       GAITHERSBURG, MD 20882-1302                MAITLAND, FL 32751-6465



ANNE FUJIMOTO                          ANNE H DEGRAMONT                           ANNE L WU TR &
2071 PLYMOUTH ST APT I                 1629 RIVERVIEW RD                          CHARLES C WU TTEE
MOUNTAIN VIEW, CA 94043-1745           APT 619                                    CHARLES C WU MD REV TR
                                       DEERFIELD BCH, FL 33441-4331               41002 302 WATKINS POND BLVD
                                                                                  ROCKVILLE, MD 20850-5621



ANNE LEONARD                           ANNE M TAYLOR &                            ANNE M UTLEY
1020 W WOODMEN RD                      DSHERI NIKOLAKOPULOS TR UA 06/04/1985      15104 WABASH PLACE
COLORADO SPGS, CO 80919-2724           CHARLES H & ANNE M TAYLOR FAMILY TR.       BRIGHTON, CO 80602
                                       5441 MIDDLECREST DRIVE
                                       RCH PALOS VRD, CA 90275
ANNE MARIE CUMMINGS        Case 21-10831-CTG     Doc
                                         ANNE MARIE   17 Filed 05/19/21
                                                    OCONNOR-WELBY TR          Page 14MUHSI
                                                                                ANNE  of 661
                                                                                           CHENG
405 CULVER BLVD APT 109                  ANNE MARIE OCONNOR REVOCABLE TRUST      TOD BENEFICIARY ON FILE WITH CPU
PLAYA DEL REY, CA 90293                  UA DTD                                  76 VILLAGE LOOP RD
                                         12 GREEN ASH ST                         POMONA, CA 91766-4839
                                         CALVERTON, NY 11933-1485



ANNE STERN                               ANNE WOODWARD                           ANNETTE BENGSTON
15 SECOR DR                              13122 SW 273RD ST                       TOD BENEFICIARY ON FILE WITH CPU
PORT WASHINGTON, NY 11050-3417           VASHON, WA 98070-8221                   300 N HIGHWAY A1A OCEAN PARKS
                                                                                 UNIT G303
                                                                                 JUPITER, FL 33477



ANNETTE DIPAOLO TR &                     ANNETTE J BORK TR                       ANNETTE L LAURITZEN TR
PAUL DIPAOLO TTEE                        BORK REVOCABLE TRUST                    ANNETTE L LAURITZEN TRUST
DIPAOLO FAMILY TRUST                     UA 01/06/82                             17863 NEARBANK DR
3601 ROYAL WOOD BLVD                     4505 SANDBURG WAY                       ROWLAND HGHTS, CA 91748-4243
NAPLES, FL 34112-8838                    IRVINE, CA 92612-2739



ANNETTE S H REYNOLDS TR                  ANNIE J COY                             ANNIE YEN TRAN
ANNETTE S H REYNOLDS REV TRUST           16800 BEALLE HILL FOREST LN             TOD BENEFICIARY ON FILE WITH CPU
UA 04/24/03                              ACCOKEEK, MD 20607-3354                 310 E LINDA VISTA AVE
934 FOUNTAIN SPRINGS LN                                                          ALHAMBRA, CA 91801-4814
GLENDORA, CA 91741-2324



ANTA CAPITAL GROUP INC                   ANTERO PE TR &                          ANTHONY A MARCIONE
15434 E GALE AVE A                       BETTY PE TTEE                           TOD BENEFICIARY ON FILE WITH CPU
HACIENDA HEIGHTS, CA 91745-1544          PE FAMILY TRUST                         625 E 3RD ST APT 5
                                         15821 CORTE LAGARTO                     LOCKPORT, IL 60441-3182
                                         SAN DIEGO, CA 92127-5821



ANTHONY AIELLO                           ANTHONY BELVISO &                       ANTHONY DECESARE TR
616 HERITAGE HLS UNIT D                  EMILIA BELVISO JT TEN                   UA 09/18/2001
SOMERS, NY 10589-1951                    15805 RIVERSIDE DR                      SANDRA V DECESARE REVOCABLE TRUST
                                         WHITESTONE, NY 11357-1341               301 N OCEAN BLVD APT 1006
                                                                                 POMPANO BEACH, FL 33062



ANTHONY J CARROZZO &                     ANTHONY J MURRAY &                      ANTHONY J SCHWIND &
DIANE CARROZZO JT TEN                    DENISE L MURRAY JT TEN                  JOSEPHINE SCHWIND JT TEN
27 THOMAS DR                             4945 JALMIA RD                          615 BRISTLECONE PINE DR
HAUPPAUGE, NY 11788-2620                 MOUNT AIRY, MD 21771-8733               FUQUAY VARINA, NC 27526




ANTHONY J TABASZEWSKI &                  ANTHONY KALABIC &                       ANTHONY L ARMSTRONG
JOAN TABASEWSKI JT TEN                   MICHAELINE KALABIC TR                   904 CREEKWOOD DR
51 W FOCH AVE                            UA 12/28/2017 KALABIC FAMILY TR.        CORINTH, MS 38834
MILLTOWN, NJ 08850-1946                  9129 SPANISH MOSS WAY
                                         BONITA SPGS, FL 34135-2902



ANTHONY M DELVICARIO                     ANTHONY MARCIONE &                      ANTHONY MARKOU
51 MCCONNELL AVE                         CHRISTINE MARCIONE JT TEN               TOD BENEFICIARY ON FILE WITH CPU
BAYPORT, NY 11705-1738                   625 E 3RDS ST 5                         1247 HIGH POINT PL S
                                         LOCKPORT, IL 60441                      APT A
                                                                                 DELRAY BEACH, FL 33445-1519



ANTHONY SEVERO &                         ANTHONY VU                              ANTHONY WOMACK &
MELANIE RICHARDSON-SAVERO JT TEN         11537 206TH ST                          JANET WOMACK JT TEN
11 CRAFTSBURY CT                         LAKEWOOD, CA 90715-1206                 128 VERBANA CT
UNIT 25                                                                          WAXHAW, NC 28173-0195
ESSEX JUNCTION, VT 05452-2632
ANTOINE A SALEH          Case 21-10831-CTG       Doc 17 Filed
                                       ANTOINE MACOULE            05/19/21   Page 15 of 661
                                                                               ANTOINETTE F BEASLEY TR
TOD BENEFICIARY ON FILE WITH CPU       800/825 RAMA IV ROAD                     THE FLOOD FAMILY TRUST
4091 PENROSE CT                        BANGKOK 10500                            UA
TROY, MI 48098-6323                    THAILAND                                 17858 W ARIZONA DR
                                                                                SURPRISE, AZ 85374-2900



ANTOINETTE L SIMKO                    ANTON BOGNER &                            ANTONIO GALLEGOS
TOD BENEFICIARY ON FILE WITH CPU      BARBARA D BOGNER JT TEN                   TOD BENEFICIARY ON FILE WITH CPU
659 YOUNG RD                          4014 LAKEFRONT DR                         1308 GRANT ST
ERIE, PA 16509-3174                   LOVELAND, CO 80537-8306                   SANTA MONICA, CA 90405-1513




ANTONIO LACERRA &                     ANTONIO N LOCASIO &                       APEX ELECTRIC, LLC
JANINE LACERRA JT TEN                 JENNIFER L LOCASIO JT TEN                 1304 MAUMEE AVENUE
1143 E 31ST ST                        29 LIBER BLVD                             FORT WAYNE, IN 46803
BROOKLYN, NY 11210-4732               FARMINGVILLE, NY 11738-1132




APISIT PATAMASING &                   APRIL B MALARA TOD                        APRIL K PHILLIPS TR &
CATHERINE EGAN JT TEN                 KAMILYNN CRARY                            DEAN SIMMONS TTEE
TOD BENEFICIARY ON FILE CPU           SUBJECT TO STA TOD RULES                  ROBERT W PHILLIPS FAMILY TRUST
3351 HONOLULU AVE                     1625 SHELBURNE LN                         38058 10082 W HALLS RIVER RD
LA CRESCENTA, CA 91214-3330           THE VILLAGES, FL 32162                    HOMOSASSA, FL 34448-3512



APRIL M LEE                           APTECH COMPUTER SYSTEMS                   AR CAPITAL LLC
16 ALBRIGHT RD                        135 DELTA DRIVE                           38 WASHINGTON SQUARE
CORAM, NY 11727-3002                  PITTSBURGH, PA 15238                      NEWPORT, RI 02840




AR GLOBAL INVESTMENTS LLC             AR GLOBAL INVESTMENTS, LLC                AR GLOBAL INVESTMENTS, LLC
38 WASHINGTON SQUARE                  C/O PAUL, WEISS, RIFKIND, WHARTON         C/O PAUL, WEISS, RIFKIND, WHARTON
NEWPORT, RI 02840                     ATTN: AUDRA JAN SOLOWAY                   ATTN: DANIEL MASON
                                      1285 AVENUE OF THE AMERICAS               500 DELAWARE AVENUE, SUITE 200
                                      NEW YORK, NY 10019                        WILMINGTON, DE 19899



ARACELI SARABIA                       ARC FOUNDATION OF SOMERSET COUNTY         ARCH J CURRAN &
10074 WILD CALLA ST                   141 S MAIN ST                             LAUNA G CURRAN JT TEN
LAS VEGAS, NV 89178-4810              MANVILLE, NJ 08835-1803                   TOD BENEFICIARY ON FILE CPU
                                                                                9215 MARLBORO CIR
                                                                                LOUISVILLE, KY 40222-5606



ARCHIE T CANADAY &                    ARCTIC ENGINEERING CO., INC.              ARCTIC ENGINEERING CO., INC.
LISA L CANADAY COMMUNITY PROPERTY     79 MAIN STREET                            ATTN: MARIA ARDAGNA
17537 SWEET OLIVE AVE                 EVERETT, MA 02149                         79 MAIN STREET
BATON ROUGE, LA 70817-4246                                                      EVERETT, MA 02149




ARDEN GELDMAN &                       ARDSLEY GROUP                             ARDYCE REISENAUER
IVONNE GELDMAN JT TEN                 5149 N. KEYSTONE AVENUE                   TOD BENEFICIARY ON FILE WITH CPU
35 MISHOL HA KRAMIM                   INDIANAPOLIS, IN 46205                    1040 EDWARDS DR
EFRAT 90435                                                                     TURLOCK, CA 95380
ISRAEL



ARDYTH GOLDBERG                       ARENT FOX LLP                             ARETEC GROUP INC
TOD BENEFICIARY ON FILE WITH CPU      1717 K STREET, NW                         C/O MAURA MIZUGUCHI
2 CANFIELD AVE APT 528                WASHINGTON, DC 20006-5344                 200 N SEPULVEDA BLVD STE 1200
WHITE PLAINS, NY 10601-2051                                                     EL SEGUNDO, CA 90245
                      Case
ARGONAUT INSURANCE COMPANY     21-10831-CTG
                                        ARIJIT SENDoc
                                                   &  17     Filed 05/19/21   Page 16 GLASS
                                                                                A-RITE of 661
413 W 14TH ST.                           VAISHALI D WAGH JT TEN                  11931 METRO PKWY 4
NEW YORK, NY 10014                       1522 N PROSPECT AVE                     FORT MYERS, FL 33966
                                         UNIT 501
                                         MILWAUKEE, WI 53202-6513



ARIZONA DEPARTMENT OF REVENUE            ARIZONA ELDER CARE LLC TR               ARLAN C SWENSON TOD ACCOUNT
PO BOX 29085                             UA 03/02/1992                           49081 FISH LAKE ROAD
PHOENIX, AZ 85038-9085                   THE GARRISON FAMILY TRUST               PELICAN RAPIDS, MN 56572-7152
                                         PO BOX 2293
                                         SEDONA, AZ 86339



ARLAN J WELCH TR &                       ARLANE VEIS TR                          ARLENE H HICKEY &
RUTH A WELCH TTEE                        UA 12/09/1982                           WILLIAM M HICKEY JT TEN
ARLAN J AND RUTH A WELCH A TRUST         WILLIAM & ARLANE VEIS FAMILY TRUST      811 E CENTRAL RD
41891 327 DIAMOND OAKS RD                4257 DAN WOOD DR                        APT 325
ROSEVILLE, CA 95678-1008                 WESTLAKE VLG, CA 91362                  ARLINGTON HEIGHTS, IL 60005-3258



ARLENE M YOUNG TR                        ARLENE YOUNG TR                         ARLEY TUCKER &
UA 08/17/2009                            JAMES L & ARLENE M YOUNG REV TRUST      MARTHA TUCKER JT TEN
JAMES L YOUNG & ARLENE M YOUNG           UA 08/17/09                             724 CAMELLIA DR
REVOCABLE TRUST 20929 SW 81ST LOOP       20929 SW 81ST LOOP                      ROYAL PLM BCH, FL 33411-7610
DUNNELLON, FL 34431                      DUNNELLON, FL 34431-5303



ARLIN R RATAJCZAK TR RITA M RATAJ        ARLINE FALLEN TR                        ARLINGTON COMPUTER PRODUCTS, INC.
AJCZAK TTEE THE ARLIN R AND RITA M       ARLINE FALLEN TRUST                     P.O. BOX 7002
RATAJCZAK REV TR. 04/10/01               UA 01/29/03                             CAROL STREAM, IL 60197-7002
N22W24216BE PARKWAY MEADOW CIR           2424 SAN MARCOS AVE
PEWAUKEE, WI 53072-6415                  SAN DIEGO, CA 92104-5030



ARLIS G HICKS &                          ARMAND BUUCK &                          ARNOLD & PORTER KAYE SCHOLER LLP
GLORIA S HICKS JT TEN                    EVELYN BUUCK COMMUNITY PROPERTY         P.O. BOX 759451
84 ANNA BELL HINTON RD                   7609 PATRICIA ST                        BALTIMORE, MD 21275-9451
RICHTON, MS 39476-9683                   ARABI, LA 70032-2043




ARNOLD A BOWMAN &                        ARNOLD D BRUCKNER &                     ARNOLD J ZIMMERMAN &
HILDA BOWMAN JT TEN                      JOYCE A BRUCKNER TEN ENT                SANDRA ZIMMERMAN JT TEN
2625 SAN MARTINO DR                      1100 THOMAS SWANN LN                    TOD BENEFICIARY ON FILE CPU
LEANDER, TX 78641                        DAVIDSONVILLE, MD 21035-2451            236 10TH AVE SE
                                                                                 BYRON, MN 55920-6007



ARNOLD R ALVES TR &                      ARON DEUTSCH &                          ARTHUR G GEHRS
AGNES J ALVES TTEE                       TAMARA DEUTSCH JT TEN                   629 N HEARTLAND DR
ALVES FAMILY TRUST                       MEGINEI HAGABUSH 96                     SUGAR GROVE, IL 60554-9594
32808 9904 VILLA GRANITO LN              ALON SHVUT 90433
GRANITE BAY, CA 95746-6481               ISRAEL



ARTHUR KLANSKY                           ARTHUR L KNOP &                         ARTHUR LEVINE &
4210 222ND ST                            CAROL L KNOP TEN COM                    CAROLYN LEVINE JT TEN
BAYSIDE, NY 11361-2437                   134 EAGLE LAKE DR                       TOD BENEFICIARY ON FILE CPU
                                         WEST MONROE, LA 71291-8752              1175 YORK AVE APT 12K
                                                                                 NEW YORK, NY 10065-0227



ARTHUR PAMPLONA TR &                     ARTHUR PITTERMAN                        ARTHUR WILLIAM BICKFORD JR TR
JACQUELINE R PAMPLONA TTEE               UA 05/09/2003                           ARTHUR W BICKFORD JR REV TRUST
ARTHUR PAMPLONA                          JOY ELLEN PITTERMAN REV TRUST           UA 04/13/11
34304 449 AURELIA LN                     509 CRAGIN PARK DR                      3615 MOONRISE POINT
ARROYO GRANDE, CA 93420-5939             LAS VEGAS, NV 89107                     COLORADO SPGS, CO 80904-1068
ARUN K JARI &            Case     21-10831-CTG     Doc 17 Filed
                                           ARVIND PARTHASARATHI & 05/19/21       Page 17 KNIGHT
                                                                                   ARVLE of 661TR
UMA DEVI JARI JT TEN                       SASHI PARTHASARATHI JT TEN               ARVLE KNIGHT FAMILY TRUST
517 WHITHORN CT                            142 LINSLEY LAKE RD                      UA 11/10/93
LUTHVLE TIMON, MD 21093-7026               N BRANFORD, CT 06471-1248                7184 W FOOTHILL DR
                                                                                    GLENDALE, AZ 85310-5811



ASA C LOCKHART &                           ASHLEY KOEGEL                            ASHLEY PICCIRILLO
JOY K LOCKHART TR UA 08/15/2000            100 COQUITO WAY                          9743 RAINELLE LN
LOCKHART                                   PORTOLA VALLEY, CA 94028-7404            PORT RICHEY, FL 34668-4246
FAMILY LIVING TR.
2106 KENNEBUNK LANE
TYLER, TX 75703

ASHOK K MADHOK TR &                        ASHOK PANCHOLI &                         ASIA CHRISTIAN TRANING SERVIC
SAROJ MADHOK TTEE                          CHETNA PANCHOLI TEN COM                  6931 AZALEA DR
THE M M & M JOINT LIVING TRUST             10897 LEMON LAKE BLVD                    SAN JOSE, CA 95120-3207
41186 2410 E PARK VIEW LN                  ORLANDO, FL 32836-5041
PHOENIX, AZ 85024-5269



ASOLO REPERTORY THEATRE                    ASP COASTAL VIRGINIA                     ASSA ABLOY ENTRANCE SYSTEMS US INC.
5555 NORTH TAMIAMI TRAIL                   543 CENTRAL DRIVE                        P.O. BOX 827375
SARASOTA, FL 34243                         SUITE 250                                PHILADELPHIA, PA 19182-7375
                                           VIRGINIA BEACH, VA 23454




ASSA ABLOY HOSPITALITY, INC.               ASSOCIATED INDUSTRIES INSURANCE CO,      ASSOCIATED INDUSTRIES INSURANCE CO,
P.O. BOX 676947                            INC.                                     INC.
DALLAS, TX 75267-6947                      C/O AMTRUST FINANCIAL GROUP              C/O AMWINS BROKERAGE OF NEW YORK,
                                           59 MAIDEN LANE                           INC.
                                           NEW YORK, NY 10038                       ATTN: JASON MONTEFORTE
                                                                                    88 PINE STREET - 6TH FLOOR
                                                                                    NEW YORK, NY 10005

ASSOCIATED PLUMBING, INC.                  ATALANTA CORPORATION                     ATARA ROSS TR &
7402 N 56TH STREET                         P.O. BOX 74008466                        ARNOLD S ROSS TTEE
SUITE 525                                  CHICAGO, IL 60674-8466                   ROSS FAMILY TRUST
TAMPA, FL 33617                                                                     1990 WESTWOOD BLVD STE 220
                                                                                    LOS ANGELES, CA 90025



ATARA SZLAR &                              ATHANASIOS M ZUPPAS TOD                  ATHENA BAZAR TR &
TZVI MICHAEL SZLAR TEN COM                 MARINA D ZUPPAS                          KEN BAZAR TTEE
PO BOX 10245                               SUBJECT TO STA TOD RULES                 ATHENA & KEN BAZAR TRUST
JERUSALEM 91102                            1816 N QUINCY ST                         37085 200 N SWALL DR PH 1
ISRAEL                                     ARLINGTON, VA 22207                      BEVERLY HILLS, CA 90211-4724



ATLANTECH ONLINE, INC.                     ATLANTIC SOUTHERN PAVING                 AUBREY SCHNEITER
1010 WAYNE AVENUE                          & SEALCOATING, LLC                       11862 S POULTRY DR
SUITE 630                                  6301 W. SUNRISE BLVD                     DRAPER, UT 84020-6813
SILVER SPRING, MD 20910                    SUNRISE, FL 33313




AUDIT LOGISTICS, LLC                       AUDREY L RITTERMAN-ESTES                 AUDREY M HYDE TR
1172 W. CENTURY DRIVE                      3604 MAPLE AVE                           AUDREY M HYDE TRUST
SUITE 245                                  MANHATTAN BCH, CA 90266-3512             UA 09/11/91
LOUISVILLE, CO 80027                                                                5431 E EL JARDIN ST
                                                                                    LONG BEACH, CA 90815-4115



AUGUSTA FENCING, LLC                       AURBREY R OATES JR                       AURORA C PAKINGAN
P.O. BOX 2524                              19602 STATION LAKE DR                    TOD BENEFICIARY ON FILE WITH CPU
EVANS, GA 30809                            CYPRESS, TX 77433                        10 TIVOLI
                                                                                    IRVINE, CA 92620-2561
AUSTIN LATH, INC.          Case 21-10831-CTG
                                         AVENDRA Doc  17 FiledLLC05/19/21
                                                 REPLENISHMENT                     Page 18 ofC 661
                                                                                     AVONNA    CAIN TR
100 FM 713                                P.O. BOX 783598                             AVONNA Z CAIN FAMILY TRUST
LOCKHART, TX 78644                        PHILADELPHIA, PA 19178-3598                 UA 03/29/14
                                                                                      2352 N COUNTRY CLUB LN
                                                                                      BILOXI, MS 39532-3200



AVSOURCE INTERNATIONAL DEFINED            AXIS SURPLUS LINES                          AXO CLEARING LLC CUST
BENEFIT PLAN                              ATTN: DEE TATUM                             FBO LAWRENCE DIORIO TRADITIONAL
10455 NW 37TH TER                         10000 AVALON BLVD                           IRA
DORAL, FL 33178-4200                      SUITE 200                                   57 PURDUE ST
                                          ALPHARETTA, GA 30009                        STATEN ISLAND, NY 10314



AXOS CLEARING CUST LLC                    AXOS CLEARING CUST                          AXOS CLEARING CUST
FBO MEAGAN DRAKE                          FBO ERLINE PATTERSON ROLLOVER IRA           FBO JERRY M BLANTON JR IRA
45 TANO ALTO                              1940 SCHENECTADY AVE                        562 CREEKRIDGE RD
SANTA FE, NM 87506                        BROOKLYN, NY 11234                          AIKEN, SC 29803




AXOS CLEARING CUST                        AXOS CLEARING CUST                          AXOS CLEARING CUST
FBO KAREN R GOODRICK INHERITED IRA        FBO KIMBERLEY R BOWSER INHERITED            FBO LISA HILLS INHERITED IRA
PO BOX 1270                               IRA                                         45 W SUMMIT DR
MEAD, WA 99021                            1750 JEWEL STAR COURT                       EMERALD HILLS, CA 94062
                                          RENO, NV 89506



AXOS CLEARING CUST                        AXOS CLEARING CUST                          AXOS CLEARING CUST
FBO PHYLLIS BIERNICK IRA                  FBO RANDALL E RITTER IRA                    FBO ROBERT P PULLEY JR TRADITIONAL
1608 CHAPIN AVE                           330 REMINGTON LOOP                          IRA
MERRICK, NY 11566                         DANVILLE, CA 94526                          670 LEXINGTON RD
                                                                                      NAZARETH, PA 18064



AXOS CLEARING CUST                        AXOS CLEARING CUST                          AXOS CLEARING CUST
FBO RONALD JONES                          JORGE MORAZZANI                             JULIAN M JOSHUA & KATHLEEN A JOSHUA
TRADITIONAL IRA                           2606 POWDERMILL LN                          TR
217 SHADOWBROOK RD                        VIENNA, VA 22181-5377                       UA 04/30/2015 AMENDED 05/21/2019 JOSHUA
MOUNT HOLLY, NC 28120                                                                 FAMILY JOINT DECL OF TR. 24046 TIBURON
                                                                                      DANA POINT, CA 92629

AXOS CLEARING LLC CUST                    AXOS CLEARING LLC CUST                      AXOS CLEARING LLC CUST
ALLAN T RADFORD & BEVERLY J RADFORD       AXAY P PATEL & DARSHANA A PATEL JT TEN      DEBORAH A HOLT TR
TR                                        TOD BENEFICIARIES ON FILE WITH CUST         UA 03/18/2014 DEBORAH HOLT TRUST
UA 02/27/2012 RADFORD LIVING TR.          33 EDINBURG CIR                             14 HARBOR LANE
1335 PINE ISLAND RD                       MATAWAN, NJ 07747                           RYE, NY 10580
THREE LAKES, WI 54562

AXOS CLEARING LLC CUST                    AXOS CLEARING LLC CUST                      AXOS CLEARING LLC CUST
FAITH KEY JOEL KEY TR                     FBO DENNIS HANNON IRA                       FBO ELIZABETH SZYMANSKI IRA
UA 08/08/2001 JOEL KEY REV TRUST          2475 FORTESQUE AVE                          1 PITCHER POINT
2126 CHESTNUT ST                          OCEANSIDE, NY 11572-1730                    SOMERSET, NJ 08873
HIGH POINT, NC 27262



AXOS CLEARING LLC CUST                    AXOS CLEARING LLC CUST                      AXOS CLEARING LLC CUST
FBO ELLEN A VICTOR ROTH IRA               FBO ERICA ALPERT IRA                        FBO GEORGE GILSBACH IRA
2473 RIVIERA LANE                         1960 RYDER ST                               2715 W GORDON ST
BELLMORE, NY 11710                        BROOKLYN, NY 11234                          ALLENTOWN, PA 18104




AXOS CLEARING LLC CUST                    AXOS CLEARING LLC CUST                      AXOS CLEARING LLC CUST
FBO GERALD HAST SEP IRA                   FBO JAMES LONGO IRA                         FBO JOHN MACIUSZEK IRA
325 MARIAH BAY DR                         2886 HEMLOCK FARMS                          13931 CAMBRIDGE CIR
HEATH, TX 75032                           HAWLEY, PA 18428                            PLAINFIELD, IL 60544
AXOS CLEARING LLC CUST    Case 21-10831-CTG     Doc 17
                                        AXOS CLEARING      Filed 05/19/21
                                                      LLC CUST                Page 19CLEARING
                                                                                AXOS  of 661 LLC CUST
FBO KAREN L HELM IRA                     FBO LEANNE M LERRO IRA                  FBO LESLIE M CROOK
3527 OAKHURST DR                         946 SE WILLOUGHBY PL                    245 LEGION RD
CENTER VALLEY, PA 18034                  STUART, FL 34997                        HALLS, TN 38040




AXOS CLEARING LLC CUST                   AXOS CLEARING LLC CUST                  AXOS CLEARING LLC CUST
FBO PATRICIA L DAVIDSON ROTH IRA         FBO RAYMOND T VAN HAUTE IRA             FBO RICHARD SWINDELL IRA
14237 E NEES AVE                         695 SYCAMORE PL                         4809 KIRKCALDY DR
CLOVIS, CA 93619                         BLUE BELL, PA 19422                     TYLER, TX 75703




AXOS CLEARING LLC CUST                   AXOS CLEARING LLC CUST                  AXOS CLEARING LLC CUST
FBO SARAH CRADDOCK MICHAEL SEP IRA       GUY HARTSIG                             LANCE ROSENBERG &
271 PR 5987                              415 YORKSHIRE RD                        ALICE ROSENBERG JT TEN
YANTIS, TX 75497                         CHERRY HILL, NJ 08034                   566 E BEECH ST
                                                                                 LONG BEACH, NY 11561



AXOS CLEARING LLC CUST                   AXOS CLEARING LLC CUST                  AYERAH HOLDINGS LLC
NANCY D DRAKE                            STEPHEN A COWAN & MARLENE A COWAN       3104 ANTHEO CT
45 TANO ALTO                             TR UA                                   MURRYSVILLE, PA 15668-1333
SANTA FE, NM 87506                       02/11/1993 COWAN LIVING TR.
                                         1006 WOODBURY ROAD
                                         LAFAYETTE, CA 94549

AZEEM K CHIBA                            AZIZA K KARIMI                          B J SNYDER-WEINFURTNER TTEE BEVERLY
13700 MARINA POINTE DR 1430              2301 GULF OF MEXICO DR                  J SNYDER-WEINFURTNER TRUST DTD
MARINA DEL REY, CA 90292-9269            UNIT 83                                 36780
                                         LONGBOAT KEY, FL 34228-5208             5930 SW HARMONY PL
                                                                                 ALOHA, OR 97078



B&J MECHANICAL, INC.                     BAGRAD PETROSIAN                        BAHR ANDERSON LAW GROUP, LLC
5508 ELMWOOD AVENUE                      3525 CASTLEMAN LN                       1751 S NAPERVILLE ROAD
SUITE 313                                BURBANK, CA 91504-1663                  SUITE 2019
INDIANAPOLIS, IN 46203                                                           WHEATON, IL 60189




BAILEY PFEIFFER                          BAIRD A BLAKE TR &                      BAKER, DONELSON, BEARMAN, CALDWELL
5068 CORAL REEF DR                       LYN BLAKE TTEE                          & BERKOWITZ, PC
JOHNS ISLAND, SC 29455                   BAIRD A BLAKE TR                        165 MADISON AVENUE
                                         36378 61 CUMMINGS BATTLE TRL            SUITE 2000
                                         HENDERSONVLLE, NC 28739-8609            MEMPHIS, TN 38103



BAKHSHISH BHLRHU                         BANG-SHIN CHIU SUH-LING LO CHIU JT      BANK OF OKLAHOMA FBO
TOD BENEFICIARY ON FILE WITH CPU         311 CAMINO DE GLORIA                    STATE OF OKLAHOMA UNCLAIMED
20360 VIA MEDICI                         WALNUT, CA 91789-2608                   PROPERTY
NORTHRIDGE, CA 91326-4058                                                        6242 EAST 41ST ST BTC-2W
                                                                                 TULSA, OK 74135



BANK OF THE WEST CUST                    BANKIOWA TRUST DEPARTMENT EX            BARBARA CIANY-MURRAY
FBO ISEN V WANG IRA                      EST CAROLEE OBRIEN                      21 POCONO LN
2543 E TEMBLOR RANCH DR                  PO BOX 229                              DANBURY, CT 06810-4109
BREA, CA 92821-7410                      230 1ST STREET EAST
                                         INDEPENDENCE, IA 50644



BARBARA A BENUN TR                       BARBARA A DUGGER TR                     BARBARA A GERHARDT
BARBARA A BENUN TRUST                    BARBARA A DUGGER TRUST                  TOD BENEFICIARY ON FILE WITH CPU
UA 09/15/87                              UA 09/01/92                             9212 ESTRADA AVE
29 CALLE ARAGON H                        6162 CARRIAGE HOUSE WAY                 LAS VEGAS, NV 89129-6159
LAGUNA WOODS, CA 92637-3504              RENO, NV 89519-7342
BARBARA A LACHAPELLE     Case 21-10831-CTG
                                       BARBARA Doc   17 Filed 05/19/21
                                                A ROUSH                   Page 20 ofA661
                                                                            BARBARA   SIMPSON
TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
28436 COLDWATER AVE                    1106 LORRAINE CT                      4070 MORA RIVER AVE SW
HONEY CREEK, IA 51542-4490             CAPE CORAL, FL 33904-5938             LOS LUNAS, NM 87031-7288




BARBARA A WYNN TR &                   BARBARA ANN BELYEU TR &                BARBARA ANN JURACK
THOMAS S WYNN TTEE                    DANIEL W BELYEU TTEE                   TOD BENEFICIARY ON FILE WITH CPU
BARBARA A WYNN LIVING TRUST           BARBARA A BELYEU REV TRUST             922 W 61ST ST
41677 279 VALLEY OAKS DR              39144 11829 OAKLEAF DR                 LA GRANGE HIGHLANDS, IL 60525-7418
WINONA, MN 55987-6016                 DAVIE, FL 33330-1910



BARBARA B CARLITZ TR                  BARBARA B JACKSON                      BARBARA BASS BOONE
BARBARA B CARLITZ REVOCABLE TRUST     TOD BENEFICIARY ON FILE WITH CPU       2040 PINE MOUNTAIN RD NW
UA 07/28/99                           1009 CONCORD RD                        KENNESAW, GA 30152-4188
2291 RAMONA ST                        APT 113
PALO ALTO, CA 94301-3935              TALLAHASSEE, FL 32308-6292



BARBARA BLETHEN                       BARBARA C BISIG                        BARBARA C COSTELLO TRUST TR &
804 ARLINGTON RD                      TOD BENEFICIARY ON FILE WITH CPU       JOSEPH P COSTELLO TTEE
WEST BABYLON, NY 11704-7431           1617 SPOONBILL LN UNIT A               BARBARA C COSTELLO DECLARATION OF
                                      NAPLES, FL 34105-2862                  TRUST 762 HILL AVE
                                                                             GLEN ELLYN, IL 60137-5270



BARBARA C VASILOFF                    BARBARA CALI                           BARBARA CIANY-MURRAY
8505 HURSTBOURNE WOODS PL             TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
LOUISVILLE, KY 40299-1385             PO BOX 1511                            21 POCONO LN
                                      VALLEY STREAM, NY 11582-1511           DANBURY, CT 06810-4109




BARBARA CORCARAN TR &                 BARBARA CORNWELL                       BARBARA D HOGGAN &
JAMES F CORCORAN TTEE                 TOD BENEFICIARY ON FILE WITH CPU       KERRY E HOGGAN JT TEN
BARBARA W CORCORAN REVOC TRUST        9816 HAWK RIDGE RD                     4210 TRADEWIND DR
34689 13276 DERRYGLENN CT             TALLAHASSEE, FL 32312-9081             ROWLETT, TX 75088
ROSEMOUNT, MN 55068-4388



BARBARA E BARLOK                      BARBARA E CUCUK TR                     BARBARA E KELLY
804 MOUNTAIN RD                       WALTER V CUCUK EXEMPTION TRUST         TOD BENEFICIARY ON FILE WITH CPU
CHESHIRE, CT 06410-3306               UA 10/16/80                            2329 RAGGIO AVE
                                      1576 S ARMSTRONG AVE                   SANTA CLARA, CA 95050-3326
                                      FRESNO, CA 93727-6719



BARBARA E ZEMEL TR                    BARBARA E ZEMEL TR                     BARBARA EDDINGTON TR
ZEMEL FAMILY REV TRUST                ZEMEL FAMILY TRUST                     ROBERT & BARBARA EDDINGTON TRUST
UA 12/28/98                           UA 12/28/98                            UA 03/15/91
PO BOX 47638                          PO BOX 47638 STE 190                   30931 AVENIDA BUENA SUERTE
PHOENIX, AZ 85068                     PHOENIX, AZ 85068                      TEMECULA, CA 92591-1777



BARBARA ELAINE LEGGETT TR             BARBARA F KELLEY                       BARBARA F STEVENS TR
BARBARA ELAINE LEGGETT TRUST          2207 FALCON HILL DR                    LIVING TRUST OF BARBARA F STEVENS
UA 07/09/94                           AUSTIN, TX 78745-3576                  UA 07/08/15
107 RACCOON CIRCLE                                                           321 PARKWOOD CIR
DOVER, TN 37058                                                              SAINT AUGUSTINE, FL 32086-3007



BARBARA FELDNER                       BARBARA FIRER &                        BARBARA GREGORY TR &
1 MACARTHUR BLVD APT S715             MICHAEL FIRER JT TEN                   LEIGH SMITH TTEE
HADDON TWP, NJ 08108-3647             78 HAALON                              BARBARA GREGORY IRREV TRUST
                                      KARNEI SHOMRON 44853                   42314 2200 POWELL AVE APT C43
                                      ISRAEL                                 BRONX, NY 10462-5129
                         Case
BARBARA H LOWELL REV TRUST TR   21-10831-CTG
                                         BARBARA Doc   17 TRFiled 05/19/21
                                                 H RITCHIE                    Page 21 ofH661
                                                                                BARBARA   WALKER TOD
BARBARA H LOWELL                          BARBARA H RITCHIE REV TRUST            MICHAEL W WALKER
UA 02/25/98                               UA 10/03/12                            SUBJECT TO STA TOD RULES
481 OAK MESA DR                           1017 BEARGLADES LN                     904 JOEL CHEEK BLVD
SANTA ROSA, CA 95409-6374                 RALEIGH, NC 27615-1684                 FRANKLIN, TN 37064



BARBARA HAMILTON                          BARBARA J BONNETTE                     BARBARA J DETTLEFF &
3525 CHEDDINGTON LN                       3804 MCKEITHEN DR                      DENNIS C DETTLEFF JT TEN
LEXINGTON, KY 40502-3038                  ALEXANDRIA, LA 71303-8765              1626 W FIELD AVE
                                                                                 ELLISVILLE, MO 63011-2047




BARBARA J LUGER                           BARBARA J MUSALO TR                    BARBARA J REGESKI TR &
306 3RD AVE N                             UA 01/11/2000                          ROY O REGESKI TTEE
HETTINGER, ND 58639                       THE MUSALO TRUST                       BARBARA J REGESKI LIVING TRUST
                                          1440 GRACE LANE                        36460 2921 BRISTLECONE DR
                                          NIPOMO, CA 93444                       SCHERERVILLE, IN 46375-4337



BARBARA J RIPPLEY TR                      BARBARA J SUKALSKI &                   BARBARA K HOEKENDORF TR &
UA 06/29/1994                             MELVIN L SUKALKSI JT TEN               ROBERT G COLE TTEE
BARBARA J RIPPLEY REVOCABLE TRUST         1530 FALCON DR                         LAST ROUND UP TRUST
909 IVANHOE DR                            FAIRMONT, MN 56031-4551                42304 511 SWEETGRASS RANCH ROAD
NORTHFIELD, MN 55057                                                             KALISPELL, MT 59901



BARBARA K MAZZELLA                        BARBARA KREILEY TR                     BARBARA L SHEPHERD
TOD BENEFICIARY ON FILE WITH CPU          THE BARBARA KREILEY TRUST              2355 EDGEMORE AVE
66 RIVER CREST DR                         UA 10/13/10                            EASTON, PA 18045-2702
PLANTSVILLE, CT 06479-2057                9703 SONGBIRD LN
                                          DANSVILLE, NY 14437-9279



BARBARA M ANDRIES TR &                    BARBARA M STOKES                       BARBARA MATTA
ROGER E ANDRIES TTEE                      2802 E GEDDES PL                       4 KEY LARGO CT
REVOCABLE LIVING TRUST OF ROGER AND       CENTENNIAL, CO 80122-1729              BAYVILLE, NJ 08721-3576
BARBARA ANDRIES 04/27/93 311 PERALTA
AVE
LONG BEACH, CA 90803-2217

BARBARA MOREE                             BARBARA P DAVIDSON TR                  BARBARA R STERIN
TOD BENEFICIARY ON FILE WITH CPU          BARBARA PENNINGTON DAVIDSON TRUST      1170 GLENBROOK CT
428 S GREENGROVE DR                       UA 05/07/96                            TUCKER, GA 30084-8703
ORANGE, CA 92866-2846                     5301 E WARM SPRINGS AVE C207
                                          BOISE, ID 83716-6204



BARBARA REESE                             BARBARA ROBINSON TR                    BARBARA ROBINSON
TOD BENEFICIARY ON FILE WITH CPU          THE BARBARA ROBINSON TRUST             275 CENTRAL PARK W
3802 WEATHERLY CIR                        2008 CHERRY HILL CT                    APT 12E
WESTLAKE VILLAGE, CA 91361-3821           JEFFERSONVLLE, IN 47130-6743           NEW YORK, NY 10024




BARBARA W FRAGUGLIA TR                    BARBARA W KINARD                       BARBARA WHITTENTON
BARBARA W FRAGUGLIA TRUST                 PO BOX 7704                            3333 ALLEN PKWY
UA 10/13/11                               TIFTON, GA 31793-7704                  UNIT 807
1026 PINENUT CT                                                                  HOUSTON, TX 77019-1839
SUNNYVALE, CA 94087-1842



BARBARA Y KRAMARZ TR                      BARBARA ZIEHLER TR                     BARMAK SYSTEMS 401K PLAN TR
BARBARA Y KRAMARZ LIVING TRUST            UA 09/25/2017                          CASEY BARMAKIAN
UA 03/02/91                               BWZ TRUST                              3530 CATALINA DR
15969 MARSALA DR                          8262 E CORTEZ DRIVE                    CARLSBAD, CA 92010-2857
FISHERS, IN 46037                         SCOTTSDALE, AZ 85260
BARNES & THORNBURG LLP Case   21-10831-CTG     DocTR17
                                       BARRY GERTZ         Filed 05/19/21        Page 22 JONES
                                                                                   BARRY of 661TR
11 SOUTH MERIDIAN STREET               BARRY M GERTZ REV TR                         THE JONES TRUST
INDIANAPOLIS, IN 46204-3535            UA 08/25/99                                  UA 01/08/15
                                       7331 GREYSTONE ST                            33105 VILLAGE 33
                                       LAKEWOOD RCH, FL 34202-7950                  CAMARILLO, CA 93012-7211



BARRY L MITCHELL TOD                   BARRY LADIS &                                BARRY LEE SHOWALTER
JANET K MITCHELL                       KAREN LADIS TEN ENT                          TOD BENEFICIARY ON FILE WITH CPU
SUBJECT TO STA TOD RULES               13705 SW 82ND CT                             2304 TWICKINGHAM CT
2079 TURNER RD                         PALMETTO BAY, FL 33158-1012                  CLERMONT, FL 34711-6988
OLIVE BRANCH, MS 38654



BARRY LEQUIRE &                        BARRY M BALIK &                              BARRY M BALIK &
BARBARA LEQUIRE JT TEN                 MARLENE L BALIK JT TEN TOD PAUL S BALIK      MARLENE L BALIK JT TEN TOD REUBEN S
22220 WARMSIDE AVE                     SUBJECT TO STA TOD RULES                     BALIK SUBJECT TO STA TOD RULES
TORRANCE, CA 90505-2044                3051 W BIRCHWOOD AVE                         3051 W BIRCHWOOD AVE
                                       CHICAGO, IL 60645                            CHICAGO, IL 60645



BARRY M NEICHIN TR                     BARRY PRIEST &                               BARRY SCHWARTZ &
BARRY M NEICHIN TRUST                  JOYCE PRIEST TEN COM                         MARCIA SCHWARTZ TEN ENT
14133 CAMINITO VISTANA                 5487 ARROW RIDGE RD                          3501 N OCEAN DR 4B
SAN DIEGO, CA 92130-3722               BASTROP, LA 71220-7248                       HOLLYWOOD, FL 33019




BARRY SKOLNICK TR                      BARRY W NELMS                                BARRY W TUMEY &
SKOLNICK FAMILY CHARITABLE TRUST       TOD BENEFICIARY ON FILE WITH CPU             MARY E TUMEY TR UA 10/11/18 BARRY &
410 OCEAN AVE                          8090 BETHEL RD                               MARY
LYNBROOK, NY 11563-3833                OLIVE BRANCH, MS 38654-9270                  TUMEY LIVING TR.
                                                                                    2300 BRIDLE COURT
                                                                                    MAINEVILLE, OH 45039

BARRY ZEMEL TR                         BART S SHUM &                                BARTKOSKI INVESTMENT PARTNERSHIP
UA 12/28/98                            MELODY SHUM JT TEN                           306 OKMULGEE CIR
ZEMEL FAMILY TRUST                     TOD BENEFICIARY ON FILE CPU                  LOUDON, TN 37774-2144
PO BOX 47638                           2128 CARMENERE ST
PHOENIX, AZ 85068                      DANVILLE, CA 94506-1934



BARTON S BORG &                        BASKERVILL                                   BAVARIA CORPORATION
LAUREEN E BORG JT TEN                  DBA BASKERVILL & SON, PC                     515 COOPER COMMERCE DR STE 100
6237 NORTHFORK RD                      P.O. BOX 400                                 APOPKA, FL 32703-6222
AMES, IA 50010-9473                    RICHMOND, VA 23218-0400




BB&T FINANCIAL FSB                     BBMK CONTRACTING, LLC                        BBVA USA
P.O. BOX 580340                        DBA BLUETEAM                                 PO BOX 10566
CHARLOTTE, NC 28258                    P.O. BOX 936689                              BIRMINGHAM, AL 35296
                                       ATLANTA, GA 31193-6689




BDO USA LLP                            BEACON BAY PROJECT MANAGEMENT, LLC           BEATRICE J KIRATLI
P.O. BOX 642743                        6965 UNIVERSITY BLVD                         4036 ORME ST
PITTSBURGH, PA 15264-2743              WINTER PARK, FL 32792                        PALO ALTO, CA 94306-3136




BEATRICE M WILLIS TR                   BEATRICE SCHWARTZ TR                         BEATY FABRICATING, INC.
BEATRICE M WILLIS TRUST                BEATRICE SCHWARTZ TRUST                      6789 GEORGETOWN ROAD NW
UA 04/15/83                            UA 06/17/93                                  CLEVELAND, TN 37312
1021 SW 196TH CT                       2701 NORTH COURSE DR 1008
DUNNELLON, FL 34431-2129               POMPANO BEACH, FL 33069-3036
BEAZLEY GROUP             Case 21-10831-CTG     Doc 17
                                        BECKY CHEUNG      Filed 05/19/21
                                                     VAN TR                Page 23 of
                                                                             BELFOR   661
                                                                                    USA GROUP, INC.
333 WEST WACKER DRIVE                    NBC TRUST                            2067 CARDINAL AVENUE
CHICAGO, IL 60606                        UA 01/16/08                          MEDFORD, OR 97504
                                         1300 BRUNSWICK AVE
                                         S PASADENA, CA 91030-3510



BELIND CASELLA                           BELINDA C JONES                      BELINDA F FLANIGAN
8481 THERESA RD                          18 AUGUSTA CT                        PO BOX 1600
BOYNTON BEACH, FL 33472-1037             GREENVILLE, SC 29605-1950            TYBEE ISLAND, GA 31328-1600




BELKE FAMILY HOLDINGS LLC                BEN ENIS TR                          BEN FULCO &
440 REDHAWK DRIVE                        BEN ENIS REVOCABLE TRUST             THERESA FULCO JT TEN
JUPITER, FL 33477-4204                   UA 09/02/04                          601 CHERRYWOOD DR
                                         2986 BROWNBIRDS NEST DR              WHEELING, IL 60090-5558
                                         HENDERSON, NV 89052-8522



BENGSON CHAM &                           BENJAMIN ABRAHAM                     BENJAMIN BOHLMANN &
NANCY CHAM JT TEN                        1529 OAKWOOD AVE                     ELLEN KANNER TEN ENT
18808 GODINHO AVE                        HIGHLAND PARK, IL 60035-3610         1831 SW 23RD TER
CERRITOS, CA 90703-6063                                                       MIAMI, FL 33145-3829




BENJAMIN C BOLIN TR                      BENJAMIN D SHAW &                    BENJAMIN M PERKINS
UA 11/12/2005                            JIN YING SHAW JT TEN                 10 MARSH POINT DR DT
CRAIG A & MARILYN J BOLIN                1112 MARINA CIR                      SAVANNAH, GA 31406-3218
REVOCABLE TRUST 8902 NE 109TH            DAVIS, CA 95616
TERRACE
KANSAS CITY, MO 64157

BENJAMIN WAGNER                          BENJAMIN YU TR &                     BENNET GOLD
10137 LOCKSLEY DR                        BETTY C YU TTEE                      15 GERBER ST
BENBROOK, TX 76126-4010                  BEJAMIN & BETTY YU LIVING TRUST      DIX HILLS, NY 11746-6939
                                         37704 16525 OAK CIR
                                         FOUNTAIN VLY, CA 92708-2230



BENNIE C EDWARDS &                       BENNIE TULL &                        BENNY WHITTEMORE
JOHNNIE T EDWARDS JT TEN                 GERRY TULL JT TEN                    FBO PERSHING LLC
TOD BENEFICIARY ON FILE CPU              15066 CEDAR RIDGE RD                 503 W F ST APT C
5310 NOCKLYN RD                          SHAWNEE, OK 74801-2501               ELIZABETHTON, TN 37643-3084
SPRING HILL, FL 34609-8718



BENSCOTER INVESTMENTS LLC                BENTE D ADDINGTON TR                 BENTON C PATTERSON &
2935 RISINGER DR                         THE STEVEN & BENTE D ADDINGTON       KAREN M PATTERSON JT TEN
SHREVEPORT, LA 71119-2711                FAMILY TRUST 04/11/95                5151 BLUFF SPRINGS CV
                                         10 SEAHURST RD                       ARLINGTON, TN 38002-4811
                                         RLLNG HLS EST, CA 90274



BERKSHIRE HATHAWAY SPECIALTY             BERKSHIRE HATHAWAY SPECIALTY         BERNARD E KUENY III &
INSURANCE CO.                            INSURANCE CO.                        ELLEN H KUENY JT TEN
1 LINCOLN ST.                            ATTN: JESSICA NEWTON                 129 WHITNEY LN
BOSTON, MA 02111                         85 BROAD STREET, 7TH FLOOR           RICHBORO, PA 18954-1079
                                         NEW YORK, NY 10004



BERNARD E SHER &                         BERNARD J KOVEN                      BERNICE A JAKACKI
SUE C SHER JT TEN                        1420 NW 20TH AVE                     520 S BENNETT AVE
TOD BENEFICIARY ON FILE CPU              APT 204                              PALATINE, IL 60067-6704
6815 MAURLEEN RD                         DELRAY BEACH, FL 33445-1434
BALTIMORE, MD 21209-1422
BERNICE RIVERA &         Case   21-10831-CTG     Doc 17 TR
                                         BERNICE TOLLEFSON Filed 05/19/21      Page 24 HOPKINS
                                                                                 BERTA of 661
NANCY S KELEL JT TEN                     UA 01/24/2013                            1270 BROCKMAN MCCLIMON RD
TOD BENEFICIARY ON FILE CPU              TOLLEFSON FAMILY 2013 LIVING TRUST       GREER, SC 29651-7096
27 MOUNTAIN LAUREL WAY                   155 GORRION AVE
AZUSA, CA 91702-6265                     VENTURA, CA 93004



BERYL A HARBIN                           BEST BUY BUSINESS ADVANTAGE ACCOUNT      BEST KLEEN CARPET, INC.
TOD BENEFICIARY ON FILE WITH CPU         P.O. BOX 731247                          P.O. BOX 1502
7475 JOHNNY CROW RD                      DALLAS, TX 75373-1247                    VALRICO, FL 33595
LYLES, TN 37098-1821




BETH BOULET                              BETH EHLICH TR                           BETHANI L SANDERS
2115 HILLRIDGE AVE                       EHLICH FAMILY CHIROPRACTIC PC 401K       2331 SOMERSET VALLEY DR
BATON ROUGE, LA 70810-7141               PSP 401K PSP FBO B CHRIS EHLICH          CANE RIDGE, TN 37013-4584
                                         928 LAURELWOOD WAY
                                         LANDRUM, SC 29356-8757



BETHANY PFEIFFER                         BETTE PITZEL                             BETTINA LEE TR
1220 GRACE LN                            TOD BENEFICIARY ON FILE WITH CPU         UA 06/29/2011
BOONVILLE, MO 65233                      47899 PITZEL POINT RD                    LEE FAMILY TRUST
                                         FRAZEE, MN 56544-8990                    26652 MATIAS
                                                                                  MISSION VIEJO, CA 92691



BETTIRAE F WOODRUFF                      BETTY A INGLE                            BETTY A MACH TR
TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU         BETTY A MACH REVOCABLE TRUST
8651 SW 83RD LOOP                        4327 S OHIO ST                           UA 04/02/14
OCALA, FL 34481-4631                     SAINT ANTHONY, IN 47575-9769             4109 PICARDY DR
                                                                                  NORTHBROOK, IL 60062-1714



BETTY ARDENE HOPE TR                     BETTY B GOODMAN &                        BETTY B MILLER
BETTY A HOPE TRUST                       DAVID C GOODMAN JT TEN                   TOD BENEFICIARY ON FILE WITH CPU
UA 07/05/11                              TOD BENEFICIARY ON FILE CPU              4104 HILLSDALE RD
12227 PRESERVATION DR                    17517 NE CHARLIE JOHNS ST                HARRISBURG, PA 17112-1419
GULFPORT, MS 39503-7070                  BLOUNTSTOWN, FL 32424-1207



BETTY C ENOCH                            BETTY FOUNTAIN TR                        BETTY G PALMER
594 SUNSHINE RD                          THE FOUNTAIN FAMILY TRUST                TOD BENEFICIARY ON FILE WITH CPU
WESTON, WV 26452-7623                    2510 GRANITE SPRINGS RD                  721 FOREST LAKE DR
                                         RENO, NV 89519-7364                      MEMPHIS, TN 38117-5005




BETTY H ROCKETT                          BETTY J KIERAN                           BETTY J MITCHELL
1970 SPEARSVILLE RD                      108 LAFAYETTE LN                         TOD BENEFICIARY ON FILE WITH CPU
SPEARSVILLE, LA 71277-2320               BELLEVUE, NE 68005-2013                  785 TUCKER RD STE G PMB 400
                                                                                  TEHACHAPI, CA 93561-2576




BETTY JEAN MATUSKOVIC TR &               BETTY JONES WHITE R/O IRA COR            BETTY L CAMPBELL TR
JOHN MATUSKOVIC JR TTEE                  CLEARING CUST                            THE CAMPBELL FAMILY TRUST
MATUSKOVIC FAM REV TR                    7930 RINEHART DRIVE                      UA 03/04/10
41240 15064 SW 14TH AVENUE RD            BOYNTON BEACH, FL 33437-6363             11064 BELLARBOR DR
OCALA, FL 34473-8838                                                              BATON ROUGE, LA 70815-5400



BETTY L HELM                             BETTY LOU ROBERT TR                      BETTY LOUISE SCHNEIDER TR
TOD BENEFICIARY ON FILE WITH CPU         BETTY LOU ROBERTS REV TRUST              BETTY LOUISE SCHNEIDER TRUST
4951 BONITA BAY BLVD UNIT 1702           UA 08/17/10                              UA 05/01/11
BONITA SPGS, FL 34134-1730               415 NE 28TH ST                           C/O DAVE SCHNEIDER 2110 STATE HWY 103
                                         BOCA RATON, FL 33431-6822                DE WITT, NE 68341
BETTY MARIE GROSS TR      Case 21-10831-CTG      Doc
                                        BETTY O SIT TR 17     Filed 05/19/21   Page 25 SofWORRELL
                                                                                 BETTY     661
UA 01/30/2018                             UA 07/12/1990                           TOD BENEFICIARY ON FILE WITH CPU
MORRIS J GROSS TRUST                      LIVING TRUST OF ANDREW & BETTY SIT      344 S MAIN ST
5713 CAROLYN DR                           2204 WHITNEY DR                         CHATTAHOOCHEE, FL 32324-1513
N RICHLND HLS, TX 76180                   ALHAMBRA, CA 91803



BETTY VALDEZ                              BETTY VINSKI                            BETTY WHITE
2913 W SERENDIPITY CIR                    TOD BENEFICIARY ON FILE WITH CPU        1027 ASTURIA AVE
COLORADO SPGS, CO 80917-3408              6427 SUMMER GRACE ST                    CORAL GABLES, FL 33134-4731
                                          COLORADO SPGS, CO 80923-4406




BETTY YEOW                                BETTY YUECHIN YANG TR &                 BEVERLY A BALES TR
763 YALE ST                               JOHN CHIEN CHENG YANG TTEE              TRUST AGREEMENT OF BEVERLY A BALES
LOS ANGELES, CA 90012-2325                J B YANG REVOCABLE TRUST                UA 05/19/16
                                          38146 619 35TH AVE                      509 6TH AVE W APT 108
                                          SAN FRANCISCO, CA 94121-2709            ALEXANDRIA, MN 56308-1756



BEVERLY BROWN                             BEVERLY GROSS IRA COR CLEARING          BEVERLY H ROBINSON
TOD BENEFICIARY ON FILE WITH CPU          CUST                                    11622 BOLERO CIR
576 260TH ST                              7371 MAPLE RIDGE TRAIL                  SAN ANTONIO, TX 78230-2890
WEST BRANCH, IA 52358-8559                BOYNTON BEACH, FL 33437-3949




BEVERLY HALLE IRA COR CLEARING CUST       BEVERLY K CHEATHAM                      BEVERLY KMIECIK
367 TALL TREE CT                          202 LONGVIEW AVE                        PO BOX 1579
08527                                     KISSIMMEE, FL 34747-5040                NEW WAVERLY, TX 77358-1579




BEVERLY MARLOW                            BEVERLY SKOVGAARD TR                    BEVERLY UTTER TR
TOD BENEFICIARY ON FILE WITH CPU          THE WILLIAM & BEVERLY SKOVGAARD         UTTER FAMILY TRUST
20080 BOCA WEST DR APT 442                FAMILY TRUST UA 09/21/13                UA 04/09/99
BOCA RATON, FL 33434-5218                 563 N 3RD AVE                           117 SHERWOOD FOREST DR
                                          UPLAND, CA 91786-4724                   PETAL, MS 39465-7960



BEVERLY WISSEN TR &                       BF DRESKIN INVESTMENTS LP               BHUPENDRA P MEPANI
DALE E WISSEN TTEE                        91 CAMBRIDGE LN                         10057 GINGER POINTE CT
BEVERLY D WISSEN REV TRUST                BOYNTON BEACH, FL 33436-6216            BONITA SPGS, FL 34135-8102
41950 7905 N 160TH EAST AVE
OWASSO, OK 74055-7026



BIBLE BROADCASTING INC                    BIG AIR MECHANICAL, LLC                 BIG FROG CUSTOM T-SHIRTS
PO BOX 725                                3111 FORTUNE WAY                        7266 55TH AVENUE E
CONNEAUT, OH 44030                        SUITE B8                                BRADENTON, FL 34203
                                          WELLINGTON, FL 33414




BIJAN ELAHI                               BILL BOHANNAN TR                        BILL G WOOLLEY TR
8124 GRANDE SHORES DRIVE                  BILL BOHANNAN TRUST                     WOOLLEY TRUST
SARASOTA, FL 34240                        UA 04/16/97                             UA 08/21/00
                                          28413 SOCORRO ST UNIT 28                953 CALLADO ST
                                          MURRIETA, CA 92563-4448                 CAMARILLO, CA 93010-1005



BILLIE ANN HEDGECOCK                      BILLIE WALTERS                          BILLY CHIN
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU
724 E SPRUCE ST                           509 N 36TH AVE                          36 EUSTON ST
TARPON SPGS, FL 34689-4124                HATTIESBURG, MS 39401-5804              BROOKLINE, MA 02446-4016
BILLY H BYRD TR &           Case 21-10831-CTG      Doc&17 Filed
                                          BILLY HOWELL              05/19/21   Page 26Wof
                                                                                 BILLY    661&
                                                                                        COSS
GINGER I BYRD TTEE                        JOYCE HOWELL JT TEN                     CYNTHIA L COSS JT TEN
THE BILLY H BYRD AND GINGER L BYRD        800 JAMAR DR                            413 HIDDEN VALLEY LN
1990 REV TR 04/09/08 7644 TIMBERROSE      MONROE, LA 71201-2633                   COPPELL, TX 75019-4035
WAY
ROSEVILLE, CA 95747-8345

BING HUANG WANG                        BIPINCHANDRA V BHAGAT INC DBPP             BIRUTE SKURDENIS
TOD BENEFICIARY ON FILE WITH CPU       9310 SVL BOX                               3200 61ST AVE
2227 E WALNUT AVE                      VICTORVILLE, CA 92395-5149                 OAKLAND, CA 94605-1608
ORANGE, CA 92867-7246




BLA FAMILY LTD PARTNERSHIP LLLP        BLAINE M RUHBUSCH &                        BLAIR J GRANICHER
6201 SAINT ALBANS CIR                  ROBERTA D ERNEST JT TEN                    PO BOX 211
EDINA, MN 55439-1149                   5753 HIGHWAY 85 N APT 5805                 GRIMES, CA 95950-0211
                                       CRESTVIEW, FL 32536




BLAKE L MEINTS                         BLUEPRINT RF                               BO Y KIM
PO BOX 231                             5555 OAKBROOK PKWY                         TOD BENEFICIARY ON FILE WITH CPU
PICKRELL, NE 68422-0231                SUITE 140                                  19725 FALCON CREST WAY
                                       NORCROSS, GA 30093                         PORTER RANCH, CA 91326-4020




BOARD OF EDUCATION OF THE COLUMBUS     BOB W DEASON &                             BOBBIE KASSMAN
CITY SCHOOLS                           LISA DEASON JT TEN                         2402 STILLHOUSE RDG
270 E. STATE STREET                    2527 RIVER ENCLAVE LN                      HIGH RIDGE, MO 63049-2015
COLUMBUS, OH 43215                     JACKSONVILLE, FL 32226-2133




BOBBIE L ROGERS                        BOBBY MANCIL                               BOBBY WAYNE CARIPE JR
5424 MANDARIN CIR                      2324 GA HIGHWAY 268 W                      1823 HICKORY SPRINGS LN
HIXSON, TN 37343-6802                  BROXTON, GA 31519-5040                     LINCOLNTON, NC 28092




BODEI CONTRACTING, LLC                 BOELTER, LLC                               BOILER & PROPERTY CONSULTING, LLC
1111 LANDINGS BLVD                     N22 W23685 RIDGEVIEW PARKWAY WEST          5018 BRISTOL INDUSTRIAL WAY
WEST PALM BEACH, FL 33413              WAUKESHA, WI 53188                         SUITE 203
                                                                                  BUFORD, GA 30518




BONITA R BLECHSCHMIDT                  BONITA SIJAK                               BONNIE BARBIERA TR
1096 SEMANSKI ST                       TOD BENEFICIARY ON FILE WITH CPU           CARMEN BARBIERA TRUST
ENUMCLAW, WA 98022-2128                13012 WESTERN CIR                          UA 06/18/13
                                       HUDSON, FL 34667-2802                      475 MARMORA AVE
                                                                                  TAMPA, FL 33606-3821



BONNIE BLUSTEIN                        BONNIE CAHOON                              BONNIE HOBDAY
1073 SULLIVAN ST                       1110 MONCADO DR                            TOD BENEFICIARY ON FILE WITH CPU
DELTONA, FL 32725                      GLENDALE, CA 91207-1828                    13886 E VIA VALDERRAMA
                                                                                  VAIL, AZ 85641-6425




BONNIE J ERNST &                       BONNIE JOSEPH                              BONNIE K LAYLAND
THOMAS M ERNST JT TEN                  TOD BENEFICIARY ON FILE WITH CPU           TOD BENEFICIARY ON FILE WITH CPU
TOD BENEFICIARY ON FILE CPU            14630 DICKENS ST 102                       817 WILLOW LN
11 SHAELAH DR                          SHERMAN OAKS, CA 91403-3610                WILLOWBROOK, IL 60527-5339
WELDON SPRING, MO 63304-0901
BONNIE KIME SCOTT TR      Case 21-10831-CTG      Doc 17 Filed 05/19/21
                                        BONNIE L GORING                    Page 27 of
                                                                             BONNIE   661
                                                                                    LOU POSNER JOLLETT TR
UA 12/10/2002 TRUST B UNDER THOMAS R    TOD BENEFICIARY ON FILE WITH CPU      BONNIE POSNER-JOLLETT TRUST
SCOTT & BONNIE KIME SCOTT FAMILY TR.    2850 SUN RIDGE DR                     UA DTD
666 UPAS ST APT 901                     ERIE, PA 16509-8410                   7319 W 87TH PL
SAN DIEGO, CA 92103                                                           WESTCHESTER, CA 90045-3401



BONNIE NICKELSON                       BONNIE R WONG                          BONNIE SADLER TOD
TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU       BENEFICIARIES ON FILW WITH CPU
33490 181ST ST                         7247 44TH AVE                          SUBJECT TO STA TOD RULES
HIGHMORE, SD 57345-5313                WOODSIDE, NY 11377-3950                1514 ALGONQUIN DR
                                                                              CEDAR FALLS, IA 50613



BONNIE VARELA                          BOOKMAN ELECTRICAL SERVICES, INC.      BOYS AND GIRLS CLUB FOUNDATION I
1645 NE 30TH ST                        3341 LANSDOWNE DRIVE                   6020 NICOLE ST SUITE 0
POMPANO BEACH, FL 33064                LEXINGTON, KY 40502                    VENTURA, CA 93003-7676




BRAD BROOKS TR                         BRAD DAANE TR                          BRAD F ANDREWS TR &
UA 04/22/2016                          UA 11/19/2007                          ALICE D ANDREWS TTEE
BRADLEY CURTIS BROOKS REVOCABLE        DIANA CORNELIUS REVOCABLE TRUST        ANDREWS FAMILY REVOCABLE TRUST
TRUST 13769 MYATT AVE                  1925 CORRALITOS AVE                    40752 5760 ROUND LAKE RD
FRISCO, TX 75035                       SN LUIS OBISP, CA 93401                APOPKA, FL 32712-5107



BRAD M DIETZ &                         BRAD RODGERS PLUMBING & GAS, LLC       BRADFORD E SCALLIN
MARLENE D DIETZ JT TEN                 P.O. BOX 1336                          5025 TEHACHAPI WAY
TOD BENEFICIARY ON FILE CPU            RIDGELAND, MS 39158                    ANTIOCH, CA 94531
3530 NW 44TH TER
TOPEKA, KS 66618-2635



BRADFORD L HIGDON &                    BRADFORD P LYERLA                      BRADFORD SNODGRASS
AMY F HIGDON JT TEN                    644 LONGWOOD DR                        TOD BENEFICIARY ON FILE WITH CPU
1339 W MILLERS COVE RD                 SAWYER, MI 49125-8316                  1337 ESTUARY DR
WALLAND, TN 37886-2648                                                        INDIANAPOLIS, IN 46217-5267




BRADFORD W ERICKSON TOD ACCOUNT        BRADLEY ARTHUR DINGLER &               BRADLEY CURTIS BROOKS REVOCABLE
2002 NW 92ND STREET                    EVELYN M DINGLER JT TEN                TRUST UAD 04/22/16 BRAD BROOKS
SEATTLE, WA 98117                      34714 SWEETWATER DR                    TTEE
                                       AGUA DULCE, CA 91390-5437              13769 MYATT AVE
                                                                              FRISCO, TX 75035



BRADLEY D KING PER REP                 BRADLEY J LUHMAN TOD ACCOUNT           BRADLEY T HAPKA &
JAMES T CLEMMONS PER REP               2617 23RD ST S                         MARY L HAPKA JT TEN
EST KENNETH E SWAIN                    SAINT CLOUD, MN 56301-5045             TOD BENEFICIARY ON FILE CPU
3810 PALMETTO DR                                                              9330 INVER GROVE TRL
MYRTLE BEACH, SC 29577                                                        INVER GROVE, MN 55076-3715



BRADLEY TOWNSEND TR &                  BRANDON BONO                           BRANDON J BARNISH
AILEEN TOWNSEND TTEE                   897 CONCHA LOMA DR APT B               TOD BENEFICIARY ON FILE WITH CPU
BRADLEY & AILEEN TOWNSEND TRUST        CARPINTERIA, CA 93013                  15W640 74TH ST
40816 10189 OVERHILL DR                                                       BURR RIDGE, IL 60527-7551
SANTA ANA, CA 92705-1515



BRANDSTER INC.                         BRANDY E HOGER                         BRE PARK AVENUE TOWER OWNER, LLC
P.O. BOX 2772                          8655 LEVIS TURN                        PARK AVENUE TOWER, BLDG 24880
STUART, FL 34995                       MANTENO, IL 60950                      P.O. BOX 786761
                                                                              PHILADELPHIA, PA 19178-6761
BREAKAGE CONTROL ACCOUNTCase 21-10831-CTG
                                      BRENDA ADoc  17& Filed
                                               BAKER                05/19/21      Page 28 ofBERG
                                                                                    BRENDA    661
C/O COMPUTERSHARE SHAREHOLDER SVCS    MITCHELL SCHER JT TEN                          6508 N RON RD
ATTN ADJUSTMENT MANAGER 7TH FLOOR     1303 DELAWARE AVE                              EVANSVILLE, WI 53536-9729
462 SOUTH FOURTH STREET               APT 1212
LOUISVILLE, KY 40202                  WILMINGTON, DE 19806-3497



BRENDA DOLLSON                         BRENDA J BROOKS &                             BRENDA L SAUNDERS &
6179 SWABIA LN                         WILLIAM H BROOKS JT TEN                       CRAIG L SAUNDERS JT TEN
STONE MTN, GA 30087-4991               91 FAIRWAY DR                                 TOD BENEFICIARY ON FILE CPU
                                       PASS CHRISTIAN, MS 39571-2516                 2012 145TH AVE
                                                                                     MANCHESTER, IA 52057-8921



BRENDA MCKEEVER-ELZY TR                BRENDA T GRAYS TOD ACCOUNT                    BRENDA WENZEL
THE ELZY FAMILY TRUST                  119 LELY CT                                   TOD BENEFICIARY ON FILE WITH CPU
UA 05/16/14                            IRMO, SC 29063-2136                           33922 120TH ST
2955 N SEQUOIA AVE                                                                   CEDAR FALLS, IA 50613-8201
FULLERTON, CA 92835-2040



BRENNICK BROTHERS, INC.                BRENT A EVANS &                               BRENT MCCREADY &
P.O. BOX 279                           JENNIFER A EVANS JT TEN                       REBECCA L MCCREADY JT TEN
RIVERVIEW, FL 33568                    TOD BENEFICIARY ON FILE CPU                   23609 E 1300 NORTH RD
                                       11410 W 166TH TER                             BLOOMINGTON, IL 61705-5475
                                       OVERLAND PARK, KS 66221-7734



BRENT R OLTJEN &                       BRENT REAVLEY HARRIS                          BRETT DIEDERICHS
CAROL DUFFY OLTJEN JT TEN              TOD BENEFICIARY ON FILE WITH CPU              1870 CARTER CRT
15747 S ROLLING BLUFF DR               3619 PEGGYS PL                                DUBUQUE, IA 52001
DRAPER, UT 84020-2534                  TYLER, TX 75701-8626




BRETT GOFFIN IRA COR CLEARING CUST     BRETT M HORN &                                BRIAN AMENRUD &
200 RIVERSIDE BLVD APT 11A             JENNIFER J HORN TR                            DEBRA AMENRUD JT TEN
NEW YORK, NY 10069-0909                UA 01/02/2020                                 965 138TH LN NE
                                       HORN LIVING TRUST 8626 N OAKLAND AVE          ANDOVER, MN 55304-6765
                                       KANSAS CITY, MO 64157



BRIAN B CARLSON R/O IRA COR            BRIAN BARNETT TR BRIAN L BARNETT              BRIAN C ZONIS &
CLEARING CUST                          REVOCABLE TRUST 10/22/08                      BETTY JO ZONIS JT TEN
2541 WALLACE AVE                       2212 RED SAGE                                 9736 LOCK TENDER LN
FULLERTON, CA 92831-4429               IRVINE, CA 92618-1540                         WILLIAMSPORT, MD 21795-4065




BRIAN CANE TR                          BRIAN CULBERSON                               BRIAN D PUFPAFF
DANIEL & SILVIA GREENBAUM INS          2124 BARKWOOD DR                              5038 E M-79 HIGHWAY
TRUST UA 10/10/14                      CEDAR FALLS, IA 50613-9133                    NASHVILLE, MI 49073
3719 NEWCREST PT
SAN DIEGO, CA 92130-2033



BRIAN DOOLEY                           BRIAN E GILMORE &                             BRIAN E REKIEL
PARK AVENUE TOWER                      PATRICIA E GILMORE JT TEN                     TOD BENEFICIARY ON FILE WITH CPU
65 EAST 55TH STREET, SUITE 801         60 ROLLING GLEN LOOP                          3551 SOMERSET CIR
NEW YORK, NY 10022                     THREE FORKS, MT 59752-8676                    KISSIMMEE, FL 34746-2874




BRIAN E SHERWOOD SR                    BRIAN E STORTI TR &                           BRIAN E WAGONER
PO BOX 2102                            LINDA S STORTI TTEE                           2201 O STREET
NEWBURGH, NY 12550                     BRIAN E STORTI & LINDA S STORTI               SACRAMENTO, CA 95816
                                       REVOCABLE TR. 02/15/99 26873 W PIUTE AVE
                                       BUCKEYE, AZ 85396
BRIAN GRAVER &           Case 21-10831-CTG        Doc 17 TRFiled
                                        BRIAN J THORNTON             05/19/21   Page 29KOHLER
                                                                                  BRIAN of 661&
KERRI GRAVER TR UA 10/24/2008 BRIAN A & UA 01/21/09                                BILLIE LAJEANA KOHLER JT TEN
KERRI M GRAVER REVOCABLE TR.            210 SALVADOR SQ                            300 W CRESTSIDE DR
1768 LA GRANADA DR                      WINTER PARK, FL 32789-5619                 ALEXANDER, AR 72002-7931
WESTLAKE VLG, CA 91362



BRIAN L SMITH                            BRIAN LAHUR                               BRIAN M BURGER
TOD BENEFICIARY ON FILE WITH CPU         755 NORTH AVE NE APT 1416                 4317 COURTLAND DR
2107 MERRITT PARK DR                     ATLANTA, GA 30306-4410                    METAIRIE, LA 70002-3113
ORLANDO, FL 32803-1529




BRIAN M HAWKINS                          BRIAN MOSS                                BRIAN MURRAY &
12712 W WASHINGTON BLVD                  1 SENECA RD                               THERESA MURRAY JT TEN
APT 400                                  SEA RANCH LKS, FL 33308-2325              519 N CASCADE TER
LOS ANGELES, CA 90066-2341                                                         SUNNYVALE, CA 94087-3248




BRIAN PENNINGTON &                       BRIAN S ALLEN &                           BRIAN S BLOCK
MEGAN PENNINGTON JT TEN                  KATHRYN B ALLEN JT TEN                    605 EDWIN LN
TOD BENEFICIARY ON FILE CPU              5406 AURORA DR                            HATFIELD, PA 19440-1260
26660 W ALLISON DR                       AUSTIN, TX 78756-2204
CHANNAHON, IL 60410-5507



BRIAN S. BLOCK                           BRIAN SCANLON TOD                         BRIAN SCANLON TOD
C/O STEPTOE & JOHNSON, LLP               CHRISTINA SCANLON                         KEVIN SCANLON
ATTN: MICHAEL MILLER                     SUBJECT TO STA TOD RULES                  SUBJECT TO STA TOD RULES
1114 AVENUE OF THE AMERICAS              4852 LIBBIT AVE                           4852 LIBBIT AVE
NEW YORK, NY 10036                       ENCINO, CA 91436                          ENCINO, CA 91436



BRIAN SCANLON TOD                        BRIAN SCANLON TOD                         BRIAN SILBERMAN TR &
LOUISE GROVE                             PAMELA GROVE                              ALBA SILBERMAN TTEE
SUBJECT TO STA TOD RULES                 SUBJECT TO STA TOD RULES                  THE SILBERMAN TRUST
4852 LIBBIT AVE                          4852 LIBBIT AVE                           40612 1966 WINTERDEW AVE
ENCINO, CA 91436                         ENCINO, CA 91436                          SIMI VALLEY, CA 93065-6282



BRIAN SPENCER &                          BRIAN T. HOWES, ESQ                       BRIAN TULLY
TERESA SPENCER JT TEN TOD KACY           4901 W. 130TH STREET                      168 KILDARE RD
SPENCER                                  LEAWOOD, KS 66209                         GARDEN CITY, NY 11530-1121
SUBJECT TO STA TOD RULES
1660 SANDPIPER ST
NAPLES, FL 34102

BRIAN W HINES &                          BRIAN WILKINSON TOD                       BRIAN WOOD
LORI L HINES TR                          KIMBERLY WILKINSON                        TOD BENEFICIARY ON FILE WITH CPU
HINES FAMILY LIVING TRUST                SUBJECT TO STA TOD RULES                  1550 SW 23RD AVE
22 FOX HOLLOW DR                         55 S MALIN RD                             FT LAUDERDALE, FL 33312-4038
LANCASTER, PA 17602-1393                 BROOMALL, PA 19008



BRIANN ANDERSON TR                       BRIGHTVIEW DEVELOPMENT LLC                BRIGITTE PIDDUCK &
BRIANN ANDERSON FAMILY TRUST             50 PELICAN CREST DR                       EDWIN PIDDUCK JT TEN
UA 12/17/03                              NEWPORT COAST, CA 92657-1805              TOD BENEFICIARY ON FILE CPU
461 WATERWOOD DRIVE                                                                301 BEACON RIDGE DRIVE UNIT 702
RIO VISTA, CA 94571                                                                HOPEWELL, VA 23860-1665



BRION P HARRIS &                         BRITT R STERNQUIST &                      BRITTANY JOHNSON
ELIZABETH M HARRIS JT TEN                JODI L STERNQUIST JT TEN                  2275 PENNSWOOD WAY
253 HEAMANS WAY                          13199 NEVAN TRL                           RENO, NV 89509-5158
ANNAPOLIS, MD 21409-6303                 INDIANOLA, IA 50125-9516
BROADRIDGE ICS          Case 21-10831-CTG     Doc 17
                                      BROCK GOLDBERG       Filed 05/19/21     Page 30 of
                                                                                BROCK    661
                                                                                      PFEIFFER
P.O. BOX 416423                        FBO PERSHIING LLC                         22610 E 291ST ST
BOSTON, MA 02241                       2 SDEROT LEVI ESHKOL                      HARRISONVILLE, MO 64701-8145
                                       JERUSALEM 9776401
                                       ISRAEL



BROCK& BROCK HOLDINGS LLLP             BROMA LP                                  BRONYA L STROSNIDER
276 CURTIS PKWY NE                     35 TROON DR                               724 OSAGE RD
CALHOUN, GA 30701-2064                 ODESSA, TX 79762-8401                     PITTSBURGH, PA 15243-1040




BROOKFIELD INVESTOR (DIP LENDER)       BROOKFIELD INVESTOR (DIP LENDER)          BROOKFIELD STRATEGIC REAL ESTATE
C/O CLEARY GOTTLIEB STEEN & HAMILTON   C/O YOUNG CONAWAY STARGATT &              PARTNERS II HOSPITALITY REIT II LLC
LLP                                    TAYLOR, LLP                               ATTN: BPG TRANSACTIONS
ATTN: SEAN O’NEAL AND KARA A. HAILEY   ATTN: PAULINE K. MORGAN                   250 VESEY STREET, 11TH FLOOR
ONE LIBERTY PLAZA                      1000 KING ST                              NEW YORK, NY 10004
NEW YORK, NY 10006                     WILMINGTON, DE 19801

BROOKFIELD STRATEGIC REAL ESTATE       BRUCE A EVINK &                           BRUCE D ROACH &
PARTNERS II HOSPITALITY REIT LLC       DONNA M EVINK TR UA 10/24/2019 EVINK      SHERRIE ROACH JT TEN
250 VESEY STREET                       FAMILY REVOCABLE LIVING TR.               8758 SILENT RIVER RD
15TH FLOOR                             691 E LAKE GENEVA RD                      FRISCO, TX 75036-1436
NEW YORK, NY 10281                     ALEXANDRIA, MN 56308



BRUCE D ROTH                           BRUCE DECKER &                            BRUCE DUANE OFTEDAHL &
565 COLES MEADOW RD                    GAYLE DECKER JT TEN                       VALERIE ANN OFTEDAHL JT TEN
NORTHAMPTON, MA 01060-1140             1215 E FOOTHILL BLVD                      208 DAYBREAK LN
                                       UPLAND, CA 91786-4050                     SAUK CENTRE, MN 56378-8379




BRUCE E BURTON &                       BRUCE E HATTON TR &                       BRUCE E HAYES &
ELAINE WANK-BURTON JT TEN              BONIQUE M HATTON TTEE                     DEBRA L HAYES JT TEN
273 HARBOR HOUSE DR                    BRUCE E HATTON TRUST                      785 FOX RIDGE RD
OSPREY, FL 34229-9742                  16634 GRANITE DR                          DIKE, IA 50624-9632
                                       RAMONA, CA 92065-6843



BRUCE F CONNELL TR                     BRUCE G GUTHRIE                           BRUCE G. WILES
BRUCE F CONNELL TRUST                  170 NATALIE LN                            PARK AVENUE TOWER
UA 06/25/15                            HARPERS FERRY, WV 25425-5320              65 EAST 55TH STREET, SUITE 801
915 GAVIOTA DR                                                                   NEW YORK, NY 10022
LAGUNA BEACH, CA 92651-2745



BRUCE HANSON                           BRUCE M PERSON                            BRUCE MATZEN TR
4955 290TH AVE                         4221 CLOUDS REST RD                       UA 05/07/1990 RESTATED 09/21/2010
WEBB, IA 51366-7519                    PLACERVILLE, CA 95667-9232                BRUCE C MATZEN REVOC LIVING TRUST
                                                                                 2621 BITTERNUT CIRCLE
                                                                                 SIMI VALLEY, CA 93065



BRUCE R RINGWALD TOD                   BRUCE R SANFORD &                         BRUCE RIGGINS
MICHELLE R WALLER                      PATRICIA E SANFORD JT TEN                 PARK AVENUE TOWER
SUBJECT TO STA TOD RULES               26 LONGVIEW AVE                           65 EAST 55TH STREET, SUITE 801
8119 E MONTEBELLO AVE                  MADISON, NJ 07940                         NEW YORK, NY 10022
SCOTTSDALE, AZ 85250



BRUCE SCHWEINHART &                    BRUCE SMITH TR &                          BRUCE TRIMBLE
EILEEN SCHWEINHART JT TEN              PEGGY JONES TTEE                          206 SHEFFIELD PL
9114 TIVERTON WAY                      T L SMITH JR FAMILY TRUST                 NASHVILLE, TN 37215-3235
LOUISVILLE, KY 40242-3368              24777 284 SUGARBERRY CIR
                                       HOUSTON, TX 77024-7211
BRUCE W CAREY &           Case      21-10831-CTG    Doc &17
                                             BRUCE WASILL         Filed 05/19/21   Page 31 of
                                                                                     BRUNO    661
                                                                                           R MAZZOTTA ROTH IRA COR
CLAIRE L CAREY JT TEN                        LAUREL M WASILL JT TEN                   CLEARING CUST
23 WHITE OAK DR                              23811 NW HILLHURST RD                    15 TOPTON WAY SP
COLTS NECK, NJ 07722-1475                    RIDGEFIELD, WA 98642-8507                CLAYTON, MO 63105-1605




BRYAN CASSIM DOO MD A MEDICAL CORP           BRYAN GEREMIA                            BRYAN J AUDERER
DBPP                                         11515 EUCLASE COURT                      2120 GALLANT DR
20516 SARTELL DR                             PARKER, CO 80138                         CHALMETTE, LA 70043-4112
WALNUT, CA 91789-3548




BRYAN W LUKE &                               BRYAN WILSON TR                          BRYAN WILSON TR
KARI M LUKE JT TEN                           BRYAN S WILSON 2012 IRREVOCABLE          BRYAN WILSON FAMILY TRUST
216 W BLAINE ST                              TRUST UA 12/19/12                        UA 11/10/93
CISSNA PARK, IL 60924-6146                   103 BELMONT DR                           940 ETHAN RD
                                             STARKVILLE, MS 39759                     ARGYLE, TX 76226-5504



BSREP II HOSPITALITY II BOARD LLC            BSREP II HOSPITALITY II SPECIAL          BUCHALTER
BROOKFIELD PLACE                             GP OP LLC                                655 WEST BROADWAY
250 VESEY STREET 15TH FLR                    250 VESEY STREET, 15TH FLOOR             SUITE 1625
NEW YORK, NY 10281-1203                      NEW YORK, NY 10281                       SAN DIEGO, CA 92101




BUDGET BLINDS OF DORAL                       BUFORD L SCOTT                           BUILDERS INSURANCE GROUP
7290 NW 7TH STREET                           TOD BENEFICIARY ON FILE WITH CPU         2410 PACES FERRY ROAD
UNIT 103                                     11095 STEWART ESTATE DR                  SUITE 300
MIAMI, FL 33126                              BYHALIA, MS 38611-8588                   ATLANTA, GA 30339




BW DALLAS, LLC                               BYRLDINE JEWETT                          BYRON B HSU
428 CTC BOULEVARD                            910 N HARBOR BLVD APT 310                35 EAST GATE RD
LOUISVILLE, CO 80027                         LA HABRA, CA 90631-3163                  DANBURY, CT 06811-3608




BYRON H FUJIKAWA &                           BYRON W LANE TR                          C BURTON BRANSTETTER &
KUEKUL K FUJIKAWA JT TEN                     BYRON W LANE TRUST                       PATRICIA J BRANSTETTER TEN COM
13841 CLAREMONT ST                           UA 06/20/05                              PO BOX 131326
WESTMINSTER, CA 92683-3404                   4405 E VALLEY GATE DR                    HOUSTON, TX 77219-1326
                                             ANAHEIM, CA 92807-3534



C CLARK FOLSOM &                             C DARRELL GUY &                          C E NICHOLS &
MARYANN W FOLSOM JT TEN                      LINDA L GUY JT TEN                       VICKI A NICHOLS JT TEN
TOD BENEFICIARY ON FILE CPU                  11017 E NATAL AVE                        1570 CR 510
7370 E GOLD DUST AVE APT 226                 MESA, AZ 85209                           HAMILTON, TX 76531-3428
SCOTTSDALE, AZ 85258



C L COOK &                                   C L RUNNELS JR                           C P GRAFF TR
JOYCE M COOK JT TEN                          1958 WINROCK BLVD APT 412                CASSONDRA GRAFF SEPARATE PROPERTY
1185 HWY 115                                 HOUSTON, TX 77057-3326                   TRUST UA 04/01/13
SOCIAL CIRCLE, GA 30025                                                               10459 N 98TH ST
                                                                                      SCOTTSDALE, AZ 85258



C P NEELEY                                   C PERRY CHU TR                           C PERRY COOKE
120 OAK PARK DR                              ALLIED ANESTHESIA MED GROUP INC          6797 KNOLLWOOD RD
PEARL, MS 39208-5718                         UPLAND DIV RET                           FAYETTEVILLE, NY 13066-1726
                                             812 MARY PL
                                             CLAREMONT, CA 91711
C PHILLIP FORD III TR       Case   21-10831-CTG     Doc 17
                                            C RENE ARAUZ        Filed 05/19/21   Page 32 of 661
                                                                                   C.STODDARD & SONS, INC.
C PHILLIP FORD III LIVING TRUST             21821 VIA DEL LAGO                      3456 12TH STREET
UA 01/22/09                                 TRABUCO CYN, CA 92679-3444              P.O. BOX 426
6353 EAGLE VALLEY CV                                                                WAYLAND, MI 49348
MEMPHIS, TN 38135-7430



CABRILLO CARDIOLOGY MEDICAL GROUP           CADILLAC COFFEE COMPANY INC.            CAFFEE PLUMBING CO.
INC                                         P.O. BOX 932249                         5270 COUNTY HWY 47
16886 ENCINO HILLS DR                       CLEVELAND, OH 44193                     BLOUNTSVILLE, AL 35031
ENCINO, CA 91436-4006




CAHRLES SCHWAB & CO INC CUST                CALIFORNIA BOARD OF EQUALIZATION        CALIFORNIA DEPARTMENT CONSUMER
FBO DALE SNYDER &                           450 N ST                                AFFAIRS
PATRICIA SNYDER JT TEN                      PO BOX 942879                           CONSUMER INFORMATION DIVISION
215 SEQUOYAH RD                             SACRAMENTO, CA 95814                    1625 N MARKET BLVD STE N 112
LOUDON, TN 37774                                                                    SACRAMENTO, CA 95834



CALIFORNIA DEPT OF BUSINESS                 CALIFORNIA EXPRESS OIL INC              CALIFORNIA FRANCHISE TAX BOARD
OVERSIGHT                                   3 CAREY CT                              121 SPEAR ST
1515 K STREET                               MORAGA, CA 94556-2842                   STE 400
SUITE 200                                                                           SAN FRANCISCO, CA 94105-1584
SACRAMENTO, CA 95814-4052



CALIFORNIA FRANCHISE TAX BOARD              CALIFORNIA FRANCHISE TAX BOARD          CALIFORNIA FRANCHISE TAX BOARD
1515 CLAY ST                                300 S SPRING ST                         3321 POWER INN RD
STE 305                                     STE 5704                                STE 250
OAKLAND, CA 94612-1445                      LOS ANGELES, CA 90013-1265              SACRAMENTO, CA 95826-3893




CALIFORNIA FRANCHISE TAX BOARD              CALIFORNIA FRANCHISE TAX BOARD          CALIFORNIA FRANCHISE TAX BOARD
600 W SANTA ANA BLVD                        7575 METROPOLITAN DR                    BANKRUPTCY SECTION MS A340
STE 300                                     STE 201                                 PO BOX 2952
SANTA ANA, CA 92701-4543                    SAN DIEGO, CA 92108-4421                SACRAMENTO, CA 95812-2952




CALIFORNIA FRANCHISE TAX BOARD              CALIFORNIA FRANCHISE TAX BOARD          CALIFORNIA PREFERRED INSURANCE SVCS
P.O. BOX 942857                             PO BOX 942867                           INC RET PLAN FBO
SACRAMENTO, CA 94257-0531                   SACRAMENTO, CA 94257                    MEI FUNG ELISA LUI WONG
                                                                                    355 S LEMON AVE M
                                                                                    WALNUT, CA 91789-2739



CALIFORNIA PREFERRED INSURANCE              CALL FAMILY REV LIVING TRUST            CALVIN EARLES TR
SERVICES INC RET PLAN                       WILLIAM CALL TR &                       EARLES FAMILY TRUST
FBO JAMES LUI                               MARY LOU CALL TTEE                      UA 04/13/11
355 S LEMON AVE M                           14713 LAKE AVE                          20929 SW 81ST LOOP
WALNUT, CA 91789-2739                       LAKEWOOD, OH 44107-1329                 DUNNELLON, FL 34431-5303



CALVIN M LEE &                              CALVIN P MILLER                         CALVIN WASDYKE R/O IRA COR CLEARING
HERMAN LEE JT TEN                           TOD BENEFICIARY ON FILE WITH CPU        CUST
2450 GRIFFITH PARK BLVD                     7208 JOHN PICKETT RD                    11 AUTUMN DRIVE
LOS ANGELES, CA 90039-2516                  WOODBINE, MD 21797-9008                 MOORESTOWN, NJ 08057-3835




CAMELBACK PROPERTIES TRUST NUMBER           CAMERON A MORGAN &                      CAMERON B MAGEE &
ONE                                         JANELLE L MORGAN JT TEN                 BROOKS R MAGEE JT TEN
259 N. MEYER AVENUE                         TOD BENEFICIARY ON FILE CPU             TOD BENEFICIARY ON FILE CPU
TUCSON, AZ 85701                            7127 HARTINGTON PL                      1943 IVY WOOD CV
                                            INDIANAPOLIS, IN 46259-5743             COLLIERVILLE, TN 38017-8742
CAMILLE M DELLAR        Case   21-10831-CTG
                                        CANDACE Doc  17
                                                L CAHILL     Filed 05/19/21       Page 33 ofCITY
                                                                                    CAPITAL   661LINENS
618 PINE SPRING LN                       20 ROLLINS AVE                              10355 W HWY 29
SANTA BARBARA, CA 93110-1536             NAHANT, MA 01908                            LIBERTY HILL, TX 78642




CAPITAL RISK MANAGMENT CORP              CAPITOL DOCUMENT SOLUTIONS LLC              CAPITOL DOCUMENT SOLUTIONS LLC
11 TELESCOPE                             12115 L PARKLAWN DRIVE                      ATTN: PRESIDENT/GENERAL COUNSEL
NEWPORT COAST, CA 92657-1505             ROCKVILLE, MD 20852                         12115 L PARKLAWN DRIVE
                                                                                     ROCKVILLE, MD 20852




CAPITOL SPECIALTY INSURANCE              CAPITOL SPECIALTY INSURANCE                 CAREN PIERCE
CORPORATION                              CORPORATION                                 1990 DELAWARE TPKE PO BOX 81
1600 ASPEN COMMONS                       C/O RT SPECIALTY                            CLARKSVILLE, NY 12041
SUITE 300                                ATTN: JOHN DELAPLANE
MIDDLETON, WI 53562                      500 W MONROE, 27TH FLOOR
                                         CHICAGO, IL 60661

CAREY WOODMASTER CUST                    CAREY WOODMASTER CUST                       CARI THOMAS
FBO DEVYN WOODMASTER                     FBO GAVIN WOODMASTER                        TOD BENEFICIARY ON FILE WITH CPU
UGMA IL                                  UGMA IL                                     5025 HIGHWAY 48
906 NEUFAIRFIELD DR                      906 NEUFAIRFIELD DR                         CMBRLND FRNCE, TN 37051-9041
JOLIET, IL 60432-0767                    JOLIET, IL 60432-0767



CARIN SHEPTIN TR                         CARISSE B BALLARD &                         CARL ABBOTT &
CARIN SHEPTIN LIVING TRUST               BRADLEY D BALLARD JT TEN                    MARGERY ABBOTT JT TEN
UA 01/20/98                              6820 SUNBRIAR DR                            1830 NE KLICKITAT ST
7238 E ECLIPSE DR                        CUMMING, GA 30040-6586                      PORTLAND, OR 97212-2352
SCOTTSDALE, AZ 85266-1556



CARL FILLINGAME &                        CARL H AREY TR &                            CARL H ROSE
BOBBIE FILLINGAME TEN COM                CAROLYN M AREY TTEE                         TOD BENEFICIARY ON FILE WITH CPU
231 HILL RD                              CARL & CAROLYN AREY REV TRUST               2517 MAYAPPLE CT
STERLINGTON, LA 71280-2903               39226 12411 PALM TREE DR                    NORTHBROOK, IL 60062-6531
                                         THONOTOSASSA, FL 33592-2746



CARL J COX TR &                          CARL J WINTER &                             CARL L CRAWFORD
JANIS A COX TTEE                         DAVID C WINTER & STEVEN J WINTER TR UA      TOD BENEFICIARY ON FILE WITH CPU
THE COX FAMILY TRUST                     08/11/2016 CARL J WINTER & KATHLEEN E       10101 N ARABIAN TRL UNIT 2082
35671 105 HERBERT PL                     WINTER TR. 5650 NW 57TH AVE                 SCOTTSDALE, AZ 85258-6226
EDWARDSVILLE, IL 62025-1917              JOHNSTON, IA 50131



CARL PHILIP SHIPKEY TR                   CARL PHILIP SHIPKEY                         CARL R NEHLS
VERENA H SHIPKEY REV TR                  124 CONDOLEA DR                             TOD BENEFICIARY ON FILE WITH CPU
UA 10/29/15                              LAKE OSWEGO, OR 97035-1006                  3035 RICHFIELD DR
124 CONDOLEA DR                                                                      COLORADO SPGS, CO 80919-4535
LAKE OSWEGO, OR 97035-1006



CARL R POPE &                            CARL SCHARFENBERG TR                        CARL V FIORELLO
CAROLYN E POPE JT TEN                    CARL SCHARFENBERG                           1 CEDAR ST
5139 E FAIRMOUNT ST                      UA 08/17/11                                 UNIT 223
TUCSON, AZ 85712-4118                    1518 ARGYLE DR                              WOBURN, MA 01801-6480
                                         FORT MYERS, FL 33919-1741



CARLA A SIDENSTRICKER                    CARLA FERREYRA TR                           CARLA KING TR
2458 GORDON CREEK RD                     UA 11/29/2018                               CARLA JEAN KING TRUST
SOUTHSIDE, WV 25187                      JMF DECEDENTS TRUST                         UA 03/04/10
                                         21716 REYNOLDS DR                           1812 PASO ROBLES ST
                                         TORRANCE, CA 90503                          OCEANO, CA 93445-9332
CARLITO V SORIAGA &   Case 21-10831-CTG      Doc 17 Filed
                                    CARLOS CARDENAS           05/19/21   Page 34 ofCUEVAS
                                                                           CARLOS   661
EDNA SORIAGA COMMUNITY PROPERTY     5830 MIRA SERENA DR                     623 LOCH ALSH AVE
6088 ANGEL LN                       EL PASO, TX 79912-2014                  AMBLER, PA 19002-4914
LISLE, IL 60532-2858




CARLOS G SPAHT II                   CARLOS HERNANDEZ-CASSOS &               CARLOS J HURTADO TR &
11 BEAUX RIVAGES DR                 JENNY HERNANDEZ JT TEN                  ANNABEL O HURTADO TTEE
SHREVEPORT, LA 71106-6806           2916 CARMELO DR                         THE HURTADO FAMILY TRUST
                                    HENDERSON, NV 89052-4073                36458 2312 AVENIDA CABRILLO
                                                                            CHINO HILLS, CA 91709-5045



CARLOS M CAZARES &                  CARLTON R SUMNER TR                     CARMELA DI LONARDO
TR GLENDALE FAMILY CLINIC PC DBP    CARLTON R SUMNER REVOCABLE TRUST        5 OAKLAND PL
PENSION PLAN 12/28/08               UA 07/16/09                             NANUET, NY 10954-1320
6717 N 59TH AVE                     130 MARSHS EDGE LN APT 206
GLENDALE, AZ 85301-3205             ST SIMONS IS, GA 31522



CARMEN BOZAK                        CARMEN G MIZZI                          CARMEN I GARRETT
3415 ROBBINS RD                     90 HARROW DR                            TOD BENEFICIARY ON FILE WITH CPU
POMPANO BEACH, FL 33062-2946        COLONIA, NJ 07067-2606                  887 SPRING HILL RD
                                                                            RIEGELSVILLE, PA 18077-9755




CARMEN J SIRACUSA TR                CARMEN M BAEZ IRA COR CLEARING          CARMEN M BAEZ
SIRACUSA LIVING TRUST               CUST                                    43 FREETOWN HWY
UA 07/18/11                         43 FREETOWN HWY                         WALLKILL, NY 12589-4241
33 BEVERLY CT                       WALLKILL, NY 12589-4241
FERNLEY, NV 89408-9058



CARMEN M BRAAKSMA                   CARMEN MIZZI                            CARMENCITA T ORLINA
8785 DOVER CIR                      90 HARROW DR                            19743 LANFRANCA DR
ARVADA, CO 80005-1548               COLONIA, NJ 07067-2606                  SANTA CLARITA, CA 91350-3896




CARMENCITA T ORLINA                 CARMINE BIELLO &                        CARMINE GALATI JR
TOD BENEFICIARY ON FILE WITH CPU    LUCIA BIELLO JT TEN                     608 N POINT DR
19743 LANFRANCA DR                  732 SANTO DR                            HOLMES BEACH, FL 34217-1232
SANTA CLARITA, CA 91350             MYRTLE BEACH, SC 29588




CAROL A ALAGERO                     CAROL A MILETT TR                       CAROL A PENANO
11420 AREZZO WAY                    CAROL A MILETT REV TRUST                5128 ROLLING REACH
FORT MYERS, FL 33913-6967           UA 01/08/09                             WILLIAMSBURG, VA 23185-3262
                                    20281 E COUNTRY CLUB DR APT 1501
                                    AVENTURA, FL 33180-3029



CAROL A PETERSON                    CAROL A TERENZIO                        CAROL ANN BOARD TR
TOD BENEFICIARY ON FILE WITH CPU    233 WIRE MILL RD                        ANN PAGE BOARD SHARE OF PAGE
790 FAIRWAY TRL                     STAMFORD, CT 06903-4720                 COMBINE TRUST UA
HERNANDO, MS 38632-7266                                                     142 WESTBRIER RD
                                                                            SALTILLO, MS 38866-6508



CAROL ANN DONELON                   CAROL ANNE SULLIVAN                     CAROL B CANTRELL TR
1994 CONIFER DR                     1450 OLD CHEMSTRAND RD UNIT 444         UA 10/12/2017
FERNDALE, WA 98248-9776             GONZALEZ, FL 32560-7818                 CAROL B CANTRELL REVOCABLE TRUST
                                                                            4460 CHEYENNE RD
                                                                            RICHMOND, VA 23235
CAROL BEEBE                Case 21-10831-CTG     Doc 17
                                         CAROL C ULLER EX       Filed 05/19/21   Page 35 COPELAND
                                                                                   CAROL of 661
FBO PERSHING LLC                          EST LAVERNE CUCCIA                        1609 MARSH LN 110 A
110 HONEYSUCKLE LN                        17133 MILLER AVE                          CARROLLTON, TX 75006-5221
BRISTOL, VA 24201-1102                    FONTANA, CA 92336




CAROL D BENNETT TR                        CAROL D NORRIS TR                         CAROL D SONNENBERG &
UA 07/05/2003 THOMAS E BENNETT & CAROL    CAROL D NORRIS ESTATE PLANNING            HARRIS G SONNENBERG JT TEN
D                                         TRUST UA 12/12/03                         1923 E JOYCE BLVD APT 167
BENNETT LIVING TR.                        200 TIMBERLINE DR APT 1122                FAYETTEVILLE, AR 72703-5169
1591 STEPANIE WAY                         MARIETTA, OH 45750-9441
MINDEN, NV 89423

CAROL H GIBBS TR &                        CAROL HERD                                CAROL HOFF KATCHMIR &
GARY A GIBBS TTEE                         180 WATERHALL DR                          MICHAEL KATCHMIR JT TEN
CAROL H GIBBS LIVING TRUST                MURRELLS INLT, SC 29576-8963              234 LAKE RD
42458 7304 HARDING RD                                                               SPENCER, NY 14883-9732
ELGIN, IA 52141-9680



CAROL J BOREN                             CAROL J FREDRICKSON                       CAROL J LEENEY
15406 CORAL CANYON                        112 SUNSTONE DR                           TOD BENEFICIARY ON FILE WITH CPU
TOMBALL, TX 77377                         MANKATO, MN 56001-6844                    6715 KANSAS AVE
                                                                                    HAMMOND, IN 46323-1734




CAROL JEAN STAFFORD TR &                  CAROL L PEARSON &                         CAROL L SACKS TR &
DAVID E STAFFORD TTEE                     PETE C PEARSON JT TEN                     BURTON S SACKS TTEE
STAFFORD FAMILY LIV TR                    1587 DEL PAUL CT                          SACKS FAMILY TRUST
42446 3408 42ND AVE NW                    STANLEY, NC 28164-6833                    34504 81309 CAMINO SEVILLA
GIG HARBOR, WA 98335-8005                                                           INDIO, CA 92203-7537



CAROL L SUVOSKI                           CAROL LE                                  CAROL LOWERY
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU
1401 SEA PINES ST                         6742 DOGTOWN RD                           48 REDDINGTON DR
MESQUITE, NV 89027-6729                   COULTERVILLE, CA 95311-9532               GREER, SC 29650




CAROL M KENERLEBER &                      CAROL M MCKENZIE                          CAROL NEIDITCH
KEITH KINGSFIELD JT TEN                   10820 SUGAR PINE PL                       263 FARRINGTON AVE
3240 BURT MILL RD                         LOLO, MT 59847-9212                       SLEEPY HOLLOW, NY 10591-1306
TALLASSEE, AL 36078-6800




CAROL NEUMANN                             CAROL O DINGMAN                           CAROL P FIDLER TR
224 VALDEZ AVE                            1840 LOVEN DR                             CAROL P FIDLER LIVING TRUST
GOLETA, CA 93117-2015                     MORGANTON, NC 28655-7020                  UA 04/02/01
                                                                                    211 SANTA FE DR
                                                                                    WALNUT CREEK, CA 94598-3120



CAROL RISELL                              CAROL S CONNER                            CAROL S LEIDNER
TOD BENEFICIARY ON FILE WITH CPU          451 N WASHINGTON ST                       5138 CALLE REAL A
7700 FOX RD                               HAGERSTOWN, IN 47346-1017                 SANTA BARBARA, CA 93111-1864
HUGHSON, CA 95326-9100




CAROL SANT &                              CAROL SCHOENTHAL TOD                      CAROL SMOLEN
JOSEPH C SANT TR UA 08/26/1999 SANT       BENEFICIARIES ON FILE WITH CPU            TOD BENEFICIARY ON FILE WITH CPU
REVOCABLE LIVING TR.                      SUBJECT TO STA TOD RULES                  16838 ISLE OF PALMS DRIVE UNIT D
14959 RIVENDELL DR                        WAUKON, IA 52172                          DELRAY BEACH, FL 33484-7002
STERLING HTS, MI 48313
CAROL STEPHENS               Case 21-10831-CTG     Doc 17 Filed 05/19/21
                                           CAROL SULLIVAN-MACFARLANE          Page 36 WILHEMS
                                                                                CAROL of 661 TR
508 W COLLEGE ST                           TOD BENEFICIARY ON FILE WITH CPU      CAROL H WILHEMS REVOCABLE LIVING
CLINTON, MS 39056-4163                     4921 SEARIDGE CIR                     TRUST UA
                                           HUNTINGTN BCH, CA 92649-4485          2481 METEOR STREAM TER
                                                                                 HENDERSON, NV 89044-4464



CAROLE A BERGMANN R/O IRA COR              CAROLE DENTON                         CAROLE J LOHMAN
CLEARING CUST                              5867 E COUNTY ROAD 466                TOD BENEFICIARY ON FILE WITH CPU
119 W GREEN LN                             UNIT 3233                             116 SOUTH JUDSON ST
MILFORD, DE 19963                          THE VILLAGES, FL 32162-3683           NORTHROP, MN 56075




CAROLE L KORADE &                          CAROLE LAWLOR TR                      CAROLE O ROSENBERG TOD
THERESA A HENN JT TEN                      UA 10/01/1988                         CAROLE O ROSENBERG TR U/A 08/26/1987
3122 EAGLE BEND RD                         JENSEN REVOCABLE TRUST                THE
SPRING HILL, FL 34606-3152                 24450 VIA LENARDO                     CAROLE ONEILL TR. SUBJECT TO STA TOD
                                           YORBA LINDA, CA 92887                 RULES 4754 UNIT F LA VILLA MARINA
                                                                                 MARINA DL REY, CA 90292

CAROLE POOLE TR                            CAROLE QUATKEMAYER                    CAROLE S HAYES TR
SURVIVORS TRUST U/A OF THE                 12586 CAPRIE CIRLCE NORTH             HAYES FAMILY TRUST
GAGLIARDI FAM TRUST UA                     TRESAURE ISLAND, FL 33706             UA 05/24/11
35408 561 CARRICK CT                                                             9425 MOUNTAIN VIEW DR
SUNNYVALE, CA 94087-3319                                                         ATASCADERO, CA 93422-5012



CAROLINE HUANG &                           CAROLL W ETZLER &                     CAROLYN A DONOVAN
EDWARD HUANG JT TEN                        KATHERINE I ETZLER JT TEN             1 PIONEER LN
1329 S 8TH AVE                             11405 RIDGE LN                        MYRTLE BEACH, SC 29577-0810
ARCADIA, CA 91006-4410                     MONROVIA, MD 21770-9501




CAROLYN G GLEITZ                           CAROLYN HOLCOMB                       CAROLYN J BRNA TR
TOD BENEFICIARY ON FILE WITH CPU           139 ESTRELLA XING                     CAROLYN J BRNA REV TRUST
115 W MALTA RD                             UNIT 309                              UA 07/30/08
OAK RIDGE, TN 37830-5324                   GEORGETOWN, TX 78628-7057             700 W FULLERTON AVE APT 614
                                                                                 CHICAGO, IL 60614-2778



CAROLYN J HARRIS                           CAROLYN J WILLISON                    CAROLYN KENNEDY
TOD BENEFICIARY ON FILE WITH CPU           2416 W BOSTON ST                      PO BOX 40134
2556 N PRESIDENTIAL DR                     SEATTLE, WA 98199-3504                INDIANAPOLIS, IN 46240-0134
FLORENCE, AZ 85132-6677




CAROLYN M BERKOWITZ TR                     CAROLYN M CRUSOE TR                   CAROLYN MEIN
THE BERKOWITZ FAMILY TRUST                 CAROLYN M CRUSOE                      12911 CAMINITO EN FLOR
UA 09/01/97                                UA 06/12/03                           DEL MAR, CA 92014-3743
5562 SEPULVEDA CT                          2112 LINWOOD AVE
CONCORD, CA 94521-2419                     ROYAL OAK, MI 48073-3868



CAROLYN R SOUERS TR                        CAROLYN R TITUS                       CAROLYN S STENGER INHERITANCE TRUST
CAROLYN R SOUERS TRUST                     4 JUDGE CANAN DR                      TR CAROLYN S STENGER
5640 LAGO VILLAGGIO WAY                    CROWLEY, LA 70526-2306                UA
NAPLES, FL 34104-5739                                                            23 WHIPPOORWILL LN
                                                                                 PALMYRA, VA 22963-2252



CAROLYN TATEYAMA &                         CAROLYN VOKES                         CAROLYN WEEDER
EDWIN K TATEYAMA JT TEN                    105 WINCHESTER DR                     1010 S OCEAN BLVD APT 717
624 WOODS AVENUE                           YONKERS, NY 10710-2319                POMPANO BEACH, FL 33062-6630
AULT, CO 80610
CAROLYN WELLS            Case 21-10831-CTG
                                       CARRICK TDoc  17& Filed 05/19/21
                                                  BURNS                   Page 37 of
                                                                            CARRIE    661 TR
                                                                                   L KRONE
TOD BENEFICIARY ON FILE WITH CPU       KATIE I HATSUSHI JT TEN               DOROTHY A KRONE REV TRUST
3542 SW ALICE ST                       TOD BENEFICIARY ON FILE CPU           UA 03/02/13
PORTLAND, OR 97219-5337                4869 MARLBOROUGH DR                   7002 SW 97TH LN
                                       SAN DIEGO, CA 92116-2344              GAINESVILLE, FL 32608-6301



CARRIE MCCASLIN &                     CARRIER CORPORATION                    CARROLL L WILSON &
DAVID MCCASLIN JT TEN                 P.O. BOX 93844                         CRISTY A WILSON JT TEN
119 STAGELINE DR                      CHICAGO, IL 60673-3844                 818 S ROOSEVELT AVE
KYLE, TX 78640-4020                                                          KANKAKEE, IL 60901-4574




CASUAL FURNITURE ASSOCIATES           CATHENA CAMPBELL TR                    CATHERINE B QUEEN TR
P.O. BOX 562274                       CATHENA CAMPBELL LIV TRUST             CATHERINE B QUEEN TRUST
MIAMI, FL 33256                       UA 07/22/15                            UA 11/16/00
                                      717 AMBERSTONE LN                      18178 SANDY PINES CIR
                                      SAN RAMON, CA 94582-5742               N FT MYERS, FL 33917-4712



CATHERINE BALLARD TR &                CATHERINE BATTAGLIA                    CATHERINE DONLEVIE
CHRISTOPHER S MURPHY TTEE             TOD BENEFICIARY ON FILE WITH CPU       6 OAK LN
THE BALLARD MURPHY SIBLING TR         14 WENTWORTH DR                        STRATHAM, NH 03885-2345
41913 2162 JEFFERSON ST               BELLA VISTA, AR 72715-6514
EUGENE, OR 97405-2406



CATHERINE E MCCONNELL TR              CATHERINE GEIGER TR                    CATHERINE H GAINEY TR
UA 12/29/2009                         GEIGER FAMILY TRUST                    CATHERINE H GAINEY TRUST
CAROLE K JAMES FAMILY TRUST           UA 07/24/90                            UA 06/28/91
7057 THORNHILL DR                     136 KINGSTON DR                        111 ALPINE DR
OAKLAND, CA 94611                     SAINT AUGUSTINE, FL 32084-1374         GOLETA, CA 93117-1344



CATHERINE L BRANAGAN TR               CATHERINE L IRONS                      CATHERINE L MALOOF &
THE CATHERINE B SVOBODA REVOCABLE     TOD BENEFICIARY ON FILE WITH CPU       MAUREEN M MALOOF TR &
LIV TRUST UA 05/15/14                 1319 HARMONY RD                        MMM REVOCABLE LIVING TRUST
1360 SNOWBERRY LN                     WINNEMUCCA, NV 89445-3543              12/21/99 DTD 12/21/1999 23311 EL GRECO
LOUISVILLE, CO 80027-2450                                                    MISSION VIEJO, CA 92692



CATHERINE L REDDY TR                  CATHERINE M LEE                        CATHERINE TRIBUZIO R/O IRA COR
MUNRO L LYETH JR TRUST B              TOD BENEFICIARY ON FILE WITH CPU       CLEARING CUST
UA 05/30/91                           2450 GRIFFITH PARK BLVD                2029 65TH STREET
1349 S FITCH MOUNTAIN RD              LOS ANGELES, CA 90039-2516             BROOKLYN, NY 11204-3927
HEALDSBURG, CA 95448-4613



CATHERINE TSAI                        CATHIE HINDS                           CATHRYN HUTCHINS TR &
11103 LAKESIDE FOREST LN              1504 LAKESIDE DR                       JAMES D HUTCHINS TTEE
HOUSTON, TX 77042-1031                LOLO, MT 59847                         2007 HUTCHINS FAMILY TRUST
                                                                             39371 PO BOX 509
                                                                             ALTA, CA 95701-0509



CATHY BALLAS &                        CATHY BALLAS &                         CATHY JOHNSON
CHRISTINA BALLAS JT TEN               MARINOS BALLAS JT TEN                  TOD BENEFICIARY ON FILE WITH CPU
54 RAMBLE LN                          54 RAMBLE LN                           8698 FENWICK WAY
LEVITTOWN, NY 11756-5733              LEVITTOWN, NY 11756-5733               DUBLIN, CA 94568-3601




CATHY SINGER TR                       CATLIN RICHARDS JOHNSON                CATLIN W LEVIS
CATHY S SINGER LIVING TRUST           24642 270TH ST                         10 WATERSIDE PLZ APT 5K
UA                                    ADEL, IA 50003-4453                    NEW YORK, NY 10010-2610
PO BOX 2470
PALM BEACH, FL 33480-2470
CC6 INVESTMENT LTD.    Case 21-10831-CTG      Doc 17LTD. Filed 05/19/21
                                     CC6 INVESTMENT                        Page
                                                                             CC638  of 661 LTD.
                                                                                 INVESTMENT
C/O BLACKROCK REAL ASSETS - REAL     C/O BLACKROCK REAL ASSETS - REAL         C/O BLACKROCK REAL ASSETS - REAL
ESTATE                               ESTATE                                   ESTATE
ATTN: DAVID KELLY                    ATTN: LAUREN LEIZMAN                     ATTN: PAUL HOROWITZ
40 EAST 52ND STREET                  40 EAST 52ND STREET                      40 EAST 52ND STREET
NEW YORK, NY 10022                   NEW YORK, NY 10022                       NEW YORK, NY 10022

CC6 INVESTMENT LTD.                     CC6 INVESTMENT LTD.                   CC6 INVESTMENT LTD.
C/O DECHERT LLP                         C/O DECHERT LLP                       C/O MIDLAND LOAN SERVICES
ATTN: MATTHEW B. GINSBURG               ATTN: STEVEN G. KALNOKI               ATTN: JESSICA M. LOYD-MULLINS
2929 ARCH STREET                        2929 ARCH STREET                      10851 MASTIN, SUITE 300
PHILADELPHIA, PA 19104-2808             PHILADELPHIA, PA 19104-2808           OVERLAND PARK, KS 66210



CC6 INVESTMENT LTD.                     CDI LLC, A VALLEY FORGE COMPANY       CECELIA HENDRICKS
C/O MIDLAND LOAN SERVICES               1650 WEST MCNAB ROAD                  1085 SAGE VALLEY CT
ATTN: MARGARET DEGROAT; RYAN HAGER      FORT LAUDERDALE, FL 33309             LAS VEGAS, NV 89110-6701
10851 MASTIN, SUITE 300
OVERLAND PARK, KS 66210



CECIL L SAMMONS &                       CECIL R INGRAM TR &                   CECIL W DAVISON
MONTYNE S BREWER TR UA 04/06/2007 THE   LAURA A INGRAM TTEE                   TOD BENEFICIARY ON FILE WITH CPU
CECIL L SAMMONS FAMILY TR.              LAURA INGRAM LIVING TRUST             412 WALKER CT SE
237 E POPLAR AVE APT 1                  38028 119 W WYATT AVE                 WASHINGTON, DC 20003-2240
COLLIERVILLE, TN 38017                  KINGFISHER, OK 73750-3141



CECILIA DE VARGAS                       CECILIA LYNNE CASTLEMAN               CECILIA M CRASS
708 MEADOWLARK DR                       851 LONESOME DOVE LN                  205 N SPANISH PLUM COURT
EL PASO, TX 79922-2114                  COPPER CANYON, TX 75077-8599          ALEDO, TX 76008-2776




CECILIA M VETTRAINO                     CEDRIC KRUMBEIN &                     CEILIA T ARBOLEDA TR &
TOD BENEFICIARY ON FILE WITH CPU        NANCY A HOSKEN JT TEN                 PEDRO J S ARBOLEDA TTEE
182 TRI COUNTY RD                       2314 N 56TH ST                        THE PEDRO J S ARBOLEDA LIVING TRUST
BROOKS, GA 30205-2438                   SEATTLE, WA 98103-6212                39603 2945 NW 153RD AVE
                                                                              BEAVERTON, OR 97006-5311



CELENA LE MERCIER                       CELESTE J LAFERRIERE-SMITH            CELIA L HOENIG TR
17329 ALFRED AVE                        TOD BENEFICIARY ON FILE WITH CPU      CELIA L HOENIG REVOCABLE LIVING
CERRITOS, CA 90703-1167                 722 NE ELIDA DR                       TRUST UA 04/21/11
                                        GRANTS PASS, OR 97526-3559            222 8TH ST
                                                                              SEAL BEACH, CA 90740-6306



CELINA A MIER                           CELINE SHIANGHSU KAO                  CENTAURUS FINANCIAL INC
1906 MAGOFFIN AVE                       13021 SAN SALVADOR PL                 2300 E KATELLA AVE STE 200
EL PASO, TX 79901-1925                  CERRITOS, CA 90703-7361               ANAHEIM, CA 92806-6047




CENTERS FOR SPIRITUAL LIVING            CENTIMARK CORPORATION                 CENTRAL DISTRICT OF CALIFORNIA
573 PARK POINT DR                       P.O. BOX 536254                       SANDRA R. BROWN
GOLDEN, CO 80401                        PITTSBURGH, PA 15253-5904             312 N SPRING ST, STE 1200
                                                                              LOS ANGELES, CA 90012




CENTRAL STATE FURS                      CESAR BALBIN GUERRERO TR &            CETERA INV C/O PERSHING LLC
2668 142ND ST                           MIRIAM ROCO GUERRERO TTEE             DANIEL J GILBERT IRA
AURORA, IA 50607-9717                   C & M GUERRERO TRUST                  9814 COMPASS POINT WAY
                                        38378 230 LILLE LANE PH 311           TAMPA, FL 33615-4218
                                        NEWPORT BEACH, CA 92663
CETERA INV SERV CUST     Case    21-10831-CTG      Doc
                                          CETERA INV    17 Filed 05/19/21
                                                     SERVICES                 Page 39 ofINV661
                                                                                CETERA      SERVICES
FBO RAYMOND F RUSH IRA                    CHARLES STOKES IRA R/O                 DONALD SEABAUGH IRA
1931 N FAIRVIEW LN                        4222 SWEPSONVILLE SAXAPAHAW RD         6303 W 127TH TER
ROCHESTER HLS, MI 48306-4025              GRAHAM, NC 27253-9295                  LEAWOOD, KS 66209-4009




CETERA INV SERVICES                       CETERA INV SERVICES                    CETERA INV SERVICES
FBO BRADLEY J KUHLMANN SEP IRA            NORMAN W SINGLETON IRA                 REGINALD THOMAS IRA R/O
11003 W 164TH ST                          14000 WEST 87TH ST PKWY                2853 SAM CALVIN DR
OVERLAND PARK, KS 66221                   UNIT 309                               DACULA, GA 30019-7527
                                          LENEXA, KS 66215-2566



CETERA INV SVCS C/O PERSHING CUST         CETERA INV SVCS C/O PERSHING CUST      CETERA INV SVCS C/O PERSHING CUST
FBO GEORGE J CRAMER TRADITIONAL           FBO JANI ANN DENISON IRA               FBO JOAN E VINCENT IRA
IRA                                       10136 PORTSMOUTH RD                    1470 SOUTH STREET
8573 SE 139TH AVE                         MANASSAS, VA 20109                     FOWLER, IL 62338
HAPPY VALLEY, OR 97086-5655



CETERA INV SVCS C/O PERSHING CUST         CETERA INV SVCS C/O PERSHING LLC       CETERA INV SVCS C/O PERSHING LLC
FBO MARGARET J HILL IRA                   AKIO YOSHIHARA IRA                     AUREA MARTINEZ IRA
1817 SHENANDOAH COURT N                   2125 34TH AVE APT 12B                  12 E 108TH ST APT 1B
LONGVIEW, TX 75605                        ASTORIA, NY 11106-4308                 NEW YORK, NY 10029-3868




CETERA INV SVCS C/O PERSHING LLC          CETERA INV SVCS C/O PERSHING LLC       CETERA INV SVCS C/O PERSHING LLC
BI-JONG YANG IRA                          BRADLEY C VAUGHAN IRA                  BRYAN KRUEGER IRA
1155 RETREAT LN                           19501 W 100TH TERRACE                  2518 TOURNAMENT DR
MARION, OH 43302-6792                     LENEXA, KS 66220-8307                  CASTLE ROCK, CO 80108-9096




CETERA INV SVCS C/O PERSHING LLC          CETERA INV SVCS C/O PERSHING LLC       CETERA INV SVCS C/O PERSHING LLC
CHESTER J TALLEY IRA R/O                  CLAUDE T SARTAIN IRA                   CLYDE L HUTCHISON IRA
116 RIDGETREE LN                          2334 PINE POINT DR                     3412 W 122ND TER
MARIETTA, GA 30068-3841                   LAWRENCEVILLE, GA 30043-2497           LEAWOOD, KS 66209-2145




CETERA INV SVCS C/O PERSHING LLC          CETERA INV SVCS C/O PERSHING LLC       CETERA INV SVCS C/O PERSHING LLC
CONSTANCE J BARRETT IRA                   CUST                                   CYNTHIA J LOTT IRA
8219 NEWLAND CT                           FBO PATRICIA MCDONALD IRA              263 S PERSHING ST
ARVADA, CO 80003-1711                     13901 E MARINA DR APT 403              WICHITA, KS 67218-1427
                                          AURORA, CO 80014



CETERA INV SVCS C/O PERSHING LLC          CETERA INV SVCS C/O PERSHING LLC       CETERA INV SVCS C/O PERSHING LLC
DANIEL MCDOUGALL IRA                      DAVID ALAN SMITH IRA                   DONALD W RUMLER IRA
6608 E DUNKERTON RD                       7073 S DEXTER ST                       40900 RANCH RD
DUNKERTON, IA 50626-9704                  CENTENNIAL, CO 80122-2158              ELIZABETH, CO 80107-8919




CETERA INV SVCS C/O PERSHING LLC          CETERA INV SVCS C/O PERSHING LLC       CETERA INV SVCS C/O PERSHING LLC
DONNA L RANSOM IRA                        DOUGLAS L ARCHER IRA                   EDWARD J DENNIS IRA
14850 W ALDEA CT                          42 BLUEBERRY LN                        20625 S 638TH RD
LITCHFIELD PK, AZ 85340-2711              STORMVILLE, NY 12582-5300              WYANDOTTE, OK 74370-2928




CETERA INV SVCS C/O PERSHING LLC          CETERA INV SVCS C/O PERSHING LLC       CETERA INV SVCS C/O PERSHING LLC
EDWARD P WALLACE IRA                      ELISABETH F ERVIN IRA                  FBO AKIHIRO KAWAI SEP IRA
20851 SW 103RD DR                         115 SUNNY RIDGE DR                     1926 BELLA VISTA AVE
TUALATIN, OR 97062-9577                   ASHEVILLE, NC 28804-8751               ARCADIA, CA 91007-8101
                        Case
CETERA INV SVCS C/O PERSHING   21-10831-CTG
                             LLC                 Doc
                                        CETERA INV    17C/O PERSHING
                                                   SVCS     Filed 05/19/21
                                                                     LLC     Page 40 ofINV661
                                                                               CETERA      SVCS C/O PERSHING LLC
FBO ALBERT NOVAK IRA                    FBO ANGELA M BURTON IRA                 FBO BETTY S BUTLER IRA
4819 HUNTLEIGH DR                       30332 GOLF CLUB DR                      1948 KANAWHA DR
SARASOTA, FL 34233-2129                 SAN JUAN CAPO, CA 92675-5414            STONE MTN, GA 30087-2127




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC
FBO BRIAN E UTKE IRA R/O                FBO CORINNE M CHESLEY IRA R/O           FBO DEVON A MORRIS SEP IRA
848 N EMERSON ST                        1896 W 1225 S                           8409 SHINING WATERS LN
DENVER, CO 80218-3221                   SYRACUSE, UT 84075-7062                 ARLINGTON, TX 76002-3068




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC
FBO DOUG CHROMY SEP IRA                 FBO GARY L ALLEN IRA                    FBO J ALLAN NEMECEK IRA
1003 FAIRWAY DR SE                      11322 S ALISA MEADOWS DR                3880 GREEN HEIGHTS TRL SW
NEW PRAGUE, MN 56071-2505               SOUTH JORDAN, UT 84095-2240             PRIOR LAKE, MN 55372-2435




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC
FBO JESUS MARTIN IRA R/O                FBO KATHY L CRAMER ROTH IRA             FBO KENNETH A WITBRODT JR IRA R/O
333 CHRISTIAN ST                        PO BOX 66338                            2130 WAKEFIELD FARM RD
WALLINGFORD, CT 06492-3818              PORTLAND, OR 97290-6338                 WILDWOOD, MO 63038-1211




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC
FBO KO CHIEN JANE SU ROTH IRA           FBO KRISTA PHIPPS ROTH IRA              FBO MARTHA TURVEY ROTH IRA
2911 RUSTIC BRG                         223 NE 157TH ST                         6824 35TH AVE NW
CHINO HILLS, CA 91709-3591              SHORELINE, WA 98155-5700                SEATTLE, WA 98117-6107




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC
FBO MICHAEL A MELONI JR SEP IRA         FBO MICHAEL J PEABODY IRA R/O           FBO MICHAEL J SMITH IRA R/O
2002 SE HENRY PL                        6800 CRESTWAY DR                        4808 N 24TH ST UNIT 1128
STUART, FL 34997                        BLOOMFLD HLS, MI 48301-2809             PHOENIX, AZ 85016-9132




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC
FBO MITCHELL OHLBAUM IRA                FBO ROBERT E KINNING ROTH IRA           FBO RONALD D KESTEN ROTH IRA
2013 FEDERAL AVE                        268 EMERALD CRT                         2S144 COLONIAL LN
LOS ANGELES, CA 90025-5324              CASTLE ROCK, CO 80104-2708              LOMBARD, IL 60148-5233




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC
FBO RONALD D SMITH SEP IRA              FBO SHANNON BONNESS SEP IRA             FBO SHERYL L GRAY ROTH IRA
13649 LANDMARK DR                       4108 DEL REY AVE APT 511                7126 S FRANKLIN WAY
BATON ROUGE, LA 70810-0423              MARINA DL REY, CA 90292-4808            LITTLETON, CO 80122-1365




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC
FBO STEVEN T BICKEL ROTH IRA            FBO SUSAN L VAUGHAN IRA                 FRANCESCO AIELLO IRA
9511 JEFFCOTT RD                        653 W 131ST PLACE                       3914 W 176TH ST
WILTON, CA 95693-9741                   KANSAS CITY, MO 64145-1578              TORRANCE, CA 90504-3213




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC
FRANK A WESTERMAJER IRA                 GAIL COHEN IRA                          GARY D JENKINS IRA
14604 HOWE DR                           47631ST STREET                          17360 NW 130TH TER
LEAWOOD, KS 66224-3659                  MAHATTAN BEACH, CA 90266                PLATTE CITY, MO 64079-7925
                         Case
CETERA INV SVCS C/O PERSHING   21-10831-CTG
                             LLC                 Doc
                                        CETERA INV SVCS17C/O PERSHING
                                                             Filed 05/19/21
                                                                      LLC     Page 41 ofINV661
                                                                                CETERA      SVCS C/O PERSHING LLC
GAYLE TAGLIATELA IRA R/O                GLENN R WAKI IRA                         GLORIA J DIXON IRA R/O
57 WHITE ST                             15872 DEER TRAIL DR                      98 JONES SLOUGH RD
WEST HAVEN, CT 06516-5145               CHINO HILLS, CA 91709-2497               KINGSTON, GA 30145-2635




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC         CETERA INV SVCS C/O PERSHING LLC
HAROLD N ENGEL JR IRA R/O               HAROLD ROGERS IRA                        JAMES GNEFKOW IRA
5905 E CIELO RUN S                      3701 S LINCOLN ST                        1404 YOUNG CIR
CAVE CREEK, AZ 85331-7513               ENGLEWOOD, CO 80113-3621                 RAYMORE, MO 64083-8375




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC         CETERA INV SVCS C/O PERSHING LLC
JAMES M STIERS IRA                      JANA SANDOVAL IRA                        JOHN C LANKFORD IRA
22942 E CLIFTON PL                      11595 E 2ND AVE                          4420 N BRIDLESPUR LN
AURORA, CO 80016-7111                   AURORA, CO 80010-4655                    ROCHEPORT, MO 65279-9211




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC         CETERA INV SVCS C/O PERSHING LLC
JOHN F SOMMERAUER IRA R/O               JOSEPH B CLAYTON IRA                     JOSEPH E CURRAN IRA
4725 W 152ND ST                         16923 W 66TH LN                          4408 W OLIVETTE MINE PL
LEAWOOD, KS 66224                       ARVADA, CO 80007-6801                    TUCSON, AZ 85745-4122




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC         CETERA INV SVCS C/O PERSHING LLC
KEN HAGER IRA                           KEVIN L MASTEN IRA                       KIMELY T HANSON IRA R/O
5769 S JAY ST                           17607 R ST                               PO BOX 354
LITTLETON, CO 80123-5153                OMAHA, NE 68135-2830                     ARLINGTON, SD 57212-0354




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC         CETERA INV SVCS C/O PERSHING LLC
MARIA R DANZ IRA R/O                    MARJORIE HASTINGS IRA                    MARY FITZGERALD IRA
4 MUNSON DR UNIT 2                      8231 E DETOUR RD                         1886 OLD CHARLOTTE RD
WALLINGFORD, CT 06492-5368              WELLFLEET, NE 69170-7118                 SPARTANBURG, SC 29307-1346




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC         CETERA INV SVCS C/O PERSHING LLC
MARY L VAN CLEAVE IRA                   MICHAEL MEANY IRA                        MICHAEL R PATE IRA
4020 NE BITTERSWEET DR                  11 MILLER DR                             1311 FALLS CREST DRIVE
LEES SUMMIT, MO 64064-1662              STONY POINT, NY 10980-1208               AUBURN, AL 36830




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC         CETERA INV SVCS C/O PERSHING LLC
MICHELE LULEJIAN IRA R/O                MONICA E MARONAK IRA                     MORRIS HASTINGS IRA
26639 LIGHTFOOT PL                      11817 UNION TPKE APT 17D                 234 W 5600 S
RCH PALOS VRD, CA 90275-2250            FOREST HILLS, NY 11375-6105              OGDEN, UT 84405-6866




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC         CETERA INV SVCS C/O PERSHING LLC
NANCY M DESMET IRA                      NANCY WELLS IRA                          RICHARD F THOMAS JR IRA
8019 W 113TH ST                         4679 WILLIAM ST                          1001 W 120TH TER
OVERLAND PARK, KS 66210-1810            OMAHA, NE 68106-2049                     KANSAS CITY, MO 64145-1077




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC         CETERA INV SVCS C/O PERSHING LLC
ROGER W REVELLE IRA                     SAM B CRAIG IRA                          SCOTT D LEHR IRA
14962 S GLEN EYRIE ST                   223 E CHESTNUT ST                        8012 NW PLEASANT FORD RD
OLATHE, KS 66061-8518                   ASHEVILLE, NC 28801-2477                 WEATHERBY LAKE, MO 64152-1518
                         Case
CETERA INV SVCS C/O PERSHING   21-10831-CTG
                             LLC                 Doc
                                        CETERA INV    17C/O PERSHING
                                                   SVCS     Filed 05/19/21
                                                                     LLC     Page 42 ofINV661
                                                                               CETERA      SVCS C/O PERSHING LLC
SHAILENDRA N MATHUR IRA                 STEVEN R HURST IRA R/O                  TERESE SLIVINSKY IRA
101 CHARDMORE CT                        3525 SENTRY VIEW TRCE                   261 JOES HILL RD
SIMPSONVILLE, SC 29681-3671             SUWANEE, GA 30024-7490                  BREWSTER, NY 10509-5316




CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC        CETERA INV SVCS C/O PERSHING LLC
TERRY M SHEFFIELD IRA                   THOMAS H MCANDREW IRA                   TODD L STETTNER IRA
186 E 550 S                             29 LEXINGTON DR                         13879 W 112TH TER
KAYSVILLE, UT 84037-2573                BLUFFTON, SC 29910-4816                 OLATHE, KS 66215-7502




CETERA INV SVCS C/O PERSHINGLLC         CETERA INV SVCS CUST                    CETERA INV SVCS CUST
SHARON ANDRUSKIWEC IRA                  FBO KAREN A BURRIS IRA                  FBO SUSAN A GAMMONS IRA
7 ANDERSON AVE                          7785 170TH ST                           715 LAKEWINDS BLVD
MILFORD, CT 06460-8235                  QUEEN CREEK, AZ 85142                   INMAN, SC 29349-8299




CETERA INV SVCS                         CETERA INV SVCS                         CETERA INV SVCS
FBO CHRISTINA REDMERSKI ROTH IRA        FBO ELIZABETH A SETRAN ROTH IRA         RHODA PERKIS IRA
11274 W SARATOGA PL                     136 S 169TH PL                          3203 VICTORIA DR
LITTLETON, CO 80127-1201                BURIEN, WA 98148-1653                   MOUNT KISCO, NY 10549-2546




CETERA INV SVCS                         CETERA INV SVS CUST                     CETERA INVESTMENT SERVICES CUST
WENDY OWEN IRA                          C/O PERSHING LLC                        FBO ALICE C GARZA TRADITIONAL IRA
1986 SHILOH DR                          FBO SUSAN L SHAMBAUGH TRADTNL IRA       3667 VINELAND AVE
CASTLE ROCK, CO 80104-2365              2627 BIG PINE DR                        THE VILLAGES, FL 32163
                                        HOLIDAY, FL 34691



CETERA INVESTMENT SERVICES CUST         CETERA INVESTMENT SERVICES CUST         CETERA INVESTMENT SERVICES CUST
FBO CHRIS SCHULTZ SEP IRA               FBO DARRELL W COULTER TRADITIONAL       FBO DONNA J DAVIS TRADITIONAL IRA
348 S 300 E                             IRA                                     PO BOX 930
FAIR OAKS, IN 47943                     14214 NE 108TH ST                       FRENCHTOWN, MT 59834
                                        VANCOUVER, WA 98682-3106



CETERA INVESTMENT SERVICES CUST         CETERA INVESTMENT SERVICES CUST         CETERA INVESTMENT SERVICES CUST
FBO HEIDY MORALES TRADITIONAL IRA       FBO JEFFREY M FRANK SEP IRA             FBO KATHRYN P BROCK IRA
170 DALY RD                             15 CALLE DE PRINCESA                    16700 ERNADALE AVE
E NORTHPORT, NY 11731                   COTO DE CAZA, CA 92679                  CLEVELAND, OH 44111-3932




CETERA INVESTMENT SERVICES CUST         CETERA INVESTMENT SERVICES CUST         CETERA INVESTMENT SERVICES CUST
FBO MARK F FLORENTINE TRADITIONAL       FBO MICHAEL R PAYNE TRADITIONAL         FBO MICHELLE L GRAF ROTH IRA
IRA                                     IRA                                     4130 E COMSTOCK DR
16445 N 109TH ST                        13265 HWY 79 SOUTH                      GILBERT, AZ 85296
SCOTTSDALE, AZ 85255-9081               HENDERSON, TX 75654



CETERA INVESTMENT SERVICES CUST         CETERA INVESTMENT SERVICES CUST         CETERA INVESTMENT SERVICES CUST
FBO RANDY G DAVIS TRADITIONAL IRA       FBO RICHARD L MANG IRA                  FBO RONALD D GULLICKSON
PO BOX 930                              17850 NASH RD                           TRADITIONAL IRA C/O PERSHING LLC
FRENCHTOWN, MT 59834                    W FARMINGTON, OH 44491                  3445 LOVERS LN
                                                                                DALLAS, TX 75225-7600



CETERA INVESTMENT SERVICES CUST         CETERA INVESTMENT SERVICES CUST         CETERA INVESTMENT SERVICES CUST
FBO SUZANNE ANDRADE TRADITIONAL         FBO TERRY K MOORE TRADITIONAL IRA       FBO THOMAS JOSEPH SEIFERT IRA
IRA                                     4034 ABBEY RDG                          1135 BERWICK LN
6425 SKYLINE DR                         QUINCY, IL 62305-4750                   SAINT PAUL, MN 55115-2842
THE COLONY, TX 75056-3773
                       Case
CETERA INVESTMENT SERVICES    21-10831-CTG
                           CUST                 Doc 17 SERVICES
                                       CETERA INVESTMENT  Filed 05/19/21
                                                                  CUST       Page 43 ofINVESTMENT
                                                                               CETERA    661      SERVICES LLC CUST
FBO THOMAS RYAN TRADITIONAL IRA        FBO VICTORIA M WETZLER IRA               FBO JOSEPH ANDREW MALONEY INHERITED
170 DALY RD                            1220 GRANGER AVE                         ROTH IRA
E NORTHPORT, NY 11731                  LAKEWOOD, OH 44107-2219                  184 LANCASTER STREET
                                                                                COHOES, NY 12047



CETERA INVESTMENT SERVICES LLC CUST    CETERA INVESTMENT SERVICES LLC CUST      CETERA INVESTMENT SERVICES LLC CUST
FBO PAUL A HAMLETT IRA                 FBO SHARON BALK IRA                      FBO STEVE ZEECE JR IRA
8741 124TH ST                          14074 S ALCAN ST                         205 BURKE AVE W
RICHMOND HILL, NY 11418-2734           OLATHE, KS 66062                         ROSEVILLE, MN 55113-6623




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC           CETERA INVESTMENT SERVICES LLC
ALAN SANFORD IRA                       AMANDA M FREUDE IRA                      ANDREW D CARDEN IRA R/O
35658 W 146TH ST                       610 ROOSEVELT DR                         549 WALES NOTCH SW
GARDNER, KS 66030-9768                 LIBERTYVILLE, IL 60048-3122              OCEAN ISL BCH, NC 28469-5855




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC           CETERA INVESTMENT SERVICES LLC
ANITA PRICE IRA R/O                    ANN M HOMBURGER IRA                      ANTHONY J SARALLO IRA
5905 BAYOU GRANDE BLVD NE              229 WARD PARKWAY                         500 GOLD SHORE LN
ST PETERSBURG, FL 33703-1821           APT 103B                                 CANTON, GA 30114-6326
                                       KANSAS CITY, MO 64112



CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC           CETERA INVESTMENT SERVICES LLC
ARTHUR ANDERSON IRA R/O                BARBARA J BIRCH IRA                      BARBARA TROY IRA
14027 BAYOU RIDGE CIR                  4974 MAGNOLIA ST                         31 WINTHROP DR
GRAND HAVEN, MI 49417-8954             OMAHA, NE 68137-2114                     CORTLANDT MNR, NY 10567-1416




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC           CETERA INVESTMENT SERVICES LLC
BERHARD LINDENBAUM IRA                 BERNADETTE DE PINO IRA R/O               BILLY C MITCHELL IRA R/O
14425 72ND RD                          12 MULLIGAN DR                           PO BOX 370372
FLUSHING, NY 11367-2405                WALLINGFORD, CT 06492-5457               LAS VEGAS, NV 89137-0372




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC           CETERA INVESTMENT SERVICES LLC
BIRUTA L GRASIS IRA                    BONNIE STYLIDES IRA R/O                  BRAD E SQUIRE IRA R/O
9404 NW 80TH TER                       17350 W SUNSET BLVD APT 402              100 E 1050 N
KANSAS CITY, MO 64152                  PACIFIC PLSDS, CA 90272-4106             BOUNTIFUL, UT 84010-4510




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC           CETERA INVESTMENT SERVICES LLC
BRIAN E EVANS IRA R/O                  BRIAN E OBERG IRA R/O                    BRIAN W WRETSCHKO IRA
11626 W 157TH TER                      1758 WATERS LN                           821 E CORAL GABLES DR
OVERLAND PARK, KS 66221-7105           FRUITA, CO 81521-9712                    PHOENIX, AZ 85022-3715




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC           CETERA INVESTMENT SERVICES LLC
BRUCE C GRAYBILL IRA                   CAROL L LANT IRA                         CAROL ROUSSEAU IRA R/O
1210 COLLEGE HILL ST                   12121 MACKEY ST                          5230 PARKHURST DR
PLEASANT HILL, MO 64080-1512           OVERLAND PARK, KS 66213-1276             SHEFFIELD VLG, OH 44054-2958




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC           CETERA INVESTMENT SERVICES LLC
CARRIE ROWE IRA                        CHONG S RILEY IRA R/O                    CHRISTINE E HANDS IRA
66 WHISPERING OAK CT                   9621 N HOME AVE                          10206 EDELWEISS CIR
FLETCHER, NC 28732-8207                KANSAS CITY, MO 64157                    MERRIAM, KS 66203-4611
                        Case
CETERA INVESTMENT SERVICES LLC21-10831-CTG      Doc 17 SERVICES
                                       CETERA INVESTMENT  Filed 05/19/21
                                                                  LLC      Page 44 ofINVESTMENT
                                                                             CETERA    661      SERVICES LLC
CHRISTINE MCLAREN IRA R/O              CHRISTOPHER A GRYS IRA                 CHRISTOPHER B WHITE IRA
15 HERITAGE HLS B                      805 CUTTER CT                          14613 PAWNEE ST
SOMERS, NY 10589-1225                  KURE BEACH, NC 28449-4901              LEAWOOD, KS 66224-3938




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC
CHRYSTANNE L SHILLCOX IRA R/O          COLLEEN HABROCK IRA R/O                CRAIG SLEAP IRA
PO BOX 1251                            217 CASTLE PINE DR                     180 COLLFIELD AVE
EVANSTON, WY 82931-1251                PAPILLION, NE 68133-3375               STATEN ISLAND, NY 10302-2422




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC
CUST                                   CYNTHIA L FORTNEY IRA                  CYNTHIA SULLIVAN IRA R/O
FBO ELIAS G GREEN TRADITIONAL IRA      PO BOX 1644                            2 ELBERN ST
271 CR 1135                            CAMDENTON, MO 65020-1644               SARATOGA SPGS, NY 12866-2537
DAINGERFIELD, TX 75638



CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC
DALE HORST IRA                         DALLAS L HAYDEN IRA                    DANA A JIACOLETTI IRA
851 W 1000 N                           17080 S SCHWEIGER DR                   28445 SW ORLEANS AVE
MAPLETON, UT 84664-3450                OLATHE, KS 66062                       WILSONVILLE, OR 97070-7259




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC
DANIEL P HARDY IRA                     DAVID STEIN IRA R/O                    DEANNA L STOOKEY IRA
317 LAS RIENDAS DR                     4655 LIBBIT AVE                        764 N BRADFORD DR
FULLERTON, CA 92835-1305               ENCINO, CA 91436-2121                  N SALT LAKE, UT 84054-6068




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC
DEBORAH N BIGGS IRA                    DEBORAH R FOGG IRA R/O                 DENISE HANSEN IRA
11220 W 156TH TER                      748 PRUITT DR                          3080 S MORGAN VALLEY DR
OVERLAND PARK, KS 66221-2618           MADEIRA BEACH, FL 33708-2370           MORGAN, UT 84050-9666




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC
DENNIS C SMITH IRA R/O                 DENNIS CARMEN IRA R/O                  DENNIS S HOWELL IRA
4400 LIME AVE                          PO BOX 108                             14385 S BLACKFEATHER DR
LONG BEACH, CA 90807-2817              DENVER, IA 50622-0108                  OLATHE, KS 66062-4667




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC
DON C OMER IRA                         DOUG ZAVADIL IRA R/O                   DWAIN A REIFSTECK IRA
117 W 20TH ST                          11031 N LAUREL AVE                     1220 NE QUAIL WALK DR
APT 804                                KANSAS CITY, MO 64157-9230             BLUE SPRINGS, MO 64014-6538
KANSAS CITY, MO 64108



CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC
EDWARD J WALSH IRA                     EDWARD V MCVEY IRA                     EDWIN A ROACH IRA R/O
13520 CRESTMOOR DR                     93 PLAZA DE LAS FLORES                 2500 MUSKOGEE LN
DALLAS, TX 75234                       SAN JUAN CAPO, CA 92675-1757           BRASELTON, GA 30517-6003




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC
ELIZABETH A POLLY IRA                  ELIZABETH A SETRAN IRA                 FBO AKIRA TERAWAKI IRA
11585 S CLARE RD                       136 S 169TH PL                         119 JAMESTOWN CT
OLATHE, KS 66061-8782                  BURIEN, WA 98148-1653                  MOORE, SC 29369-9353
                        Case
CETERA INVESTMENT SERVICES LLC21-10831-CTG      Doc 17 SERVICES
                                       CETERA INVESTMENT   Filed 05/19/21
                                                                    LLC     Page 45 ofINVESTMENT
                                                                              CETERA    661      SERVICES LLC
FBO ALFRED A DOTY ROTH IRA             FBO ANGELA R BRILL ROTH IRA             FBO AUGUSTA S ABNER IRA
5211 EVERWOOD RUN                      8407 W 130TH ST                         961 FALCONER ST NW
SARASOTA, FL 34235-4642                OVERLAND PARK, KS 66213-2757            PALM BAY, FL 32907-7906




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO BRADLEY HUMPHREY SEP IRA           FBO BYRON HIRATA SEP IRA                FBO CHARLES B CAREY IRA
1020 LADY AMBER COURT                  15742 CARACOL DR                        2 CALLE DEL NORTE
GRANBURY, TX 76049                     HACIENDA HTS, CA 91745-5240             RCHO STA MARG, CA 92688-2910




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO CHIKAKO KASHINO SEP IRA            FBO CYNTHIA K CAMPEAN IRA R/O           FBO DAVID MURDOCK ROTH IRA
509 CLUSTER LN                         404 CYPRESS GARDEN DR                   210 WESTMINISTER VILLAGE BLVD
REDONDO BEACH, CA 90278-5029           MCKINNEY, TX 75071-6428                 SHARPSBURG, GA 30277-3446




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO DAVID POWELL IRA                   FBO DAVID R NEMZEK SEP IRA              FBO DEAN BEREND IRA
15660 MEADOWGATE RD                    20378 PORTSIDE DR                       20304 LARINO LOOP
ENCINO, CA 91436-3431                  WALNUT, CA 91789-4604                   ESTERO, FL 33928-6368




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO DEANNA K MUSGRAVES IRA             FBO DEBRA BUDDEN SIMPLE IRA             FBO DOUG REED IRA R/O
4210 GLENDALE AVE NE                   2520 S 186TH CIR                        584 S RACE ST
SALEM, OR 97305-1914                   OMAHA, NE 68130-2798                    DENVER, CO 80209-4603




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO EILEEN HONG XU IRA R/O             FBO ELIZABETH AGOSTO IRA R/O            FBO ELNORA REED IRA R/O
12819 ROCK CREST LN                    19 HILLSTON RD                          2100 FIRST AVE 462
CHINO HILLS, CA 91709-1143             TRUMBULL, CT 06611-5230                 NEW YORK, NY 10029-4343




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO ELVIRA J PETRITSKY IRA             FBO GAIL GRIST IRA R/O                  FBO GARY BUDDEN SIMPLE IRA
719 THREE WOOD LN                      835 SHIP WRECK PL                       2520 S 186TH CIR
WOODRUFF, SC 29388-8101                INMAN, SC 29349-7263                    OMAHA, NE 68130-2798




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO GERALD E HARVEY JR SIMPLE IRA      FBO GERALD F JENICH SEP IRA             FBO GRANT D FARNSWORTH ROTH IRA
4840 W 151ST TER                       77 JAMESTOWN CT                         1833 N 600 W
LEAWOOD, KS 66224-9743                 GRAYSLAKE, IL 60030-7920                W BOUNTIFUL, UT 84087-1148




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO GRETCHEN M STUEVE IRA R/O          FBO HOWARD D JOHN IRA R/O               FBO IRENE WHEELER IRA R/O
2180 65TH AVE SE                       1921 W PHILLIP ST                       136 S SETSI LN
SALEM, OR 97317-9245                   KAYSVILLE, UT 84037-9616                BREVARD, NC 28712-6412




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO JACQUELINE LEE SURRATT ROTH        FBO JANE E BRUNCKHORST IRA R/O          FBO JANET MOORE-WILSON IRA
IRA                                    1081 N AVENIDA CHUSKA                   14407 N HONEYSUCKLE DR
6490 S MCCARRAN BLVD E107              GREEN VALLEY, AZ 85614-4024             FOUNTAIN HLS, AZ 85268-4159
RENO, NV 89509-6165
                       Case
CETERA INVESTMENT SERVICES LLC21-10831-CTG      Doc 17 SERVICES
                                       CETERA INVESTMENT   Filed 05/19/21
                                                                   LLC      Page 46 ofINVESTMENT
                                                                              CETERA    661      SERVICES LLC
FBO JIM K DAVIS IRA                    FBO JOAN HIGHLAND IRA R/O               FBO JOHN C HYCHE IRA
8367 S 1330 E                          1504 EAGLES RIDGE RD                    232 OLD OAK LN
SANDY, UT 84093-1213                   BREWSTER, NY 10509-1143                 SIERRA MADRE, CA 91024-2424




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO JOHN C PEDERSON IRA R/O            FBO JOHN V PHIPPS ROTH IRA              FBO JULIE FRONING IRA R/O
1401 NE 93RD ST                        223 NE 157TH ST                         500 7TH ST
KANSAS CITY, MO 64155-2388             SHORELINE, WA 98155-5700                DIKE, IA 50624-9626




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO KAREN SNYDER                       FBO KARL A MORGNER IRA                  FBO KENNETH C ANDREWS IRA
INHERITED IRA                          664 HIGH SIERRA LN                      1541 N CHERRY CIR
2305 W BREMER AVE                      GRAND JCT, CO 81505-2000                LAYTON, UT 84040-8316
WAVERLY, IA 50677-1845



CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO KENNETH N SETRAN ROTH IRA          FBO LEE B LONGFELLOW IRA                FBO LEON A FLETTRICH III ROTH IRA
136 S 169TH PL                         586 LAKEVILLE CIR                       729 N CARROLLTON AVE
BURIEN, WA 98148-1653                  PETALUMA, CA 94954-5738                 NEW ORLEANS, LA 70119-4708




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO LINDA SCALA ROTH IRA               FBO LOWELL D LUTT IRA                   FBO LUZ M CRUZ IRA
34 CLEARVIEW DR                        4722 S 167TH ST                         2190 2ND AVE APT 12B
WALLINGFORD, CT 06492-3300             OMAHA, NE 68135-1334                    NEW YORK, NY 10029-2221




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO LYN RICHARDS SEP IRA               FBO MALCOLM CALDWELL IRA                FBO MARGARET YAGO SEP IRA
207 EMERALD OAKS WAY                   2315 DEERFIELD WAY                      454 FLORA ST
IRMO, SC 29063-8071                    SPARTANBURG, SC 29302-4500              LAGUNA BEACH, CA 92651-3346




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO MARISOL FONTANEZ IRA               FBO MARY L BARBER IRA R/O               FBO MAUREEN BORODITSKY IRA
320 E 115TH ST APT 9A                  496 SPRING ST                           6241 CRESCENT PARK WEST
NEW YORK, NY 10029-2251                CHESHIRE, CT 06410-2728                 UNIT 104
                                                                               PLAYA VISTA, CA 90094



CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO MERCEDES ESPINO IRA                FBO NANCY L KILBY IRA                   FBO NATHAN B ABERCROMBIE SEP IRA
100 W 93RD ST APT 30J                  1146 W VIOLET DR                        922 HARDING DR
NEW YORK, NY 10025-7598                OAK CREEK, WI 53154-3721                NEW ORLEANS, LA 70119-3818




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO PATRICE M SHAWE IRA                FBO PATRICK CHI XU IRA                  FBO REX H MUSTAIN IRA
2387 NW TIMBERCREEK CIR                12819 ROCK CREST LN                     11612 W 153RD ST
BOCA RATON, FL 33431-4022              CHINO HILLS, CA 91709-1143              OVERLAND PARK, KS 66221-2303




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO RITA VAN DYNE IRA                  FBO ROBERT E HELMOLD IRA R/O            FBO ROSE GASKIN CHANEY IRA R/O
2633 KIT FOX CT                        1884 SW HASKINS CT                      2070 FIRST AVENUE 1061
FORT COLLINS, CO 80526-5283            TROUTDALE, OR 97060-4117                NEW YORK, NY 10029-4325
                       Case
CETERA INVESTMENT SERVICES LLC21-10831-CTG      Doc 17 SERVICES
                                       CETERA INVESTMENT    Filed 05/19/21
                                                                    LLC      Page 47 ofINVESTMENT
                                                                               CETERA    661      SERVICES LLC
FBO SAMUEL A FERGUSON IRA R/O          FBO SHERI KESTEN ROTH IRA                FBO SHIRLEY PECENKA IRA R/O
238 EAST REDEDA PARKWAY                2S144 COLONIAL LN                        3124 DALLAS DR
PALATINE, IL 60067                     LOMBARD, IL 60148-5233                   CEDAR FALLS, IA 50613-5146




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO TERRY L WILLIAMS SEP IRA            FBO THOMAS P WHALEN IRA R/O             FBO WILLIAM MONTHAN INHERITED IRA
408 NE OAKS RIDGE DR                    4 GALLANT FOX WAY                       7905 VICTORIA DR NW
LEES SUMMIT, MO 64064-1383              GREENVILLE, SC 29615-6007               ALBUQUERQUE, NM 87120-3189




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FBO WILLIAM PECENKA IRA                 FBO WILSON T SVEDIN IRA                 FRANK A LANDINO IRA R/O
3124 DALLAS DR                          13703 S 2780 W                          48 RANDALL DR
CEDAR FALLS, IA 50613-5146              RIVERTON, UT 84065-5924                 NORTH HAVEN, CT 06473-2836




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
FREDERICK L KOLTHAY IRA R/O             GALE MIKLOS IRA R/O                     GARY FRAZOR IRA
6 HILLSIDE TER                          1381 BENNETT SPRINGS DR                 1178 STEWART GIN RD
MAHOPAC, NY 10541-4313                  GREENSBORO, GA 30642-4270               LIBERTY, SC 29657-9279




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
GARY K HENDRICKSON IRA                  GARY L HEISE IRA                        GARY T MAU IRA R/O
13817 W VIA MONTOYA                     14603 BRIAR ST                          12905 MERIDIAN CT
SUN CITY WEST, AZ 85375-2056            OVERLAND PARK, KS 66224-3766            ALPHARETTA, GA 30005-8751




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
GEORGE GOURSE IRA                       GEORGE H SWANSON IRA                    GERALD J ARROWSMITH IRA
11715 WOODWARD ST                       4350 DIAMONDBACK CT                     4313 NE PARK SPRINGS DR
OVERLAND PARK, KS 66210-2810            SPARKS, NV 89436-8630                   LEES SUMMIT, MO 64064-1734




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
GERARD P MOZIAN IRA R/O                 GILBERT HERNANDEZ IRA R/O               GLORIA ANDERSON IRA
24 TREE TOP DR                          8367 HONEYSUCKLE PL                     1956 MOORE DUNCAN HWY
ARDEN, NC 28704-3003                    RCH CUCAMONGA, CA 91730-3363            MOORE, SC 29369-8622




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
GRACIETTE M AUSTIN IRA                  GREG LAVERGNE IRA                       GWENDOLYN P SKAGGS IRA
22 DOGWOOD LN                           519 FABIAN DR                           327 EAST AVE
TRUMBULL, CT 06611-5009                 CHURCH POINT, LA 70525-3815             HARAHAN, LA 70123-4011




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
HANNAH CARGILL IRA                      HARLAN K JONES IRA                      HARRIETTE P BEAM IRA
159 INDEPENDENCE DR                     2121 OSPREY AVE N                       410 WESTFIELD RD
ROEBUCK, SC 29376-3335                  STILLWATER, MN 55082-2517               SHELBY, NC 28150-4862




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
HARVEY T JACOLICK IRA                   HUNTER RESPRESS IRA R/O                 JACK ZARIF IRA R/O
28202 BEDFORD DR                        225 E 106TH ST APT 13D                  150 GIRARD ST
LAGUNA NIGUEL, CA 92677-1478            NEW YORK, NY 10029-7620                 BROOKLYN, NY 11235-3010
                         Case
CETERA INVESTMENT SERVICES LLC21-10831-CTG      Doc 17 SERVICES
                                       CETERA INVESTMENT   Filed 05/19/21
                                                                   LLC      Page 48 ofINVESTMENT
                                                                              CETERA    661      SERVICES LLC
JAMES A KUBIK IRA                      JAMES CROUSE IRA R/O                    JAMES P HARPER IRA R/O
430 J ST                               5108 SOUTHFORK LN                       820 HIGHLAND BEND CV
PAWNEE CITY, NE 68420-2530             WATERLOO, IA 50701-9570                 ALPHARETTA, GA 30022-6531




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
JANE A SHAFFER IRA                     JANE R STOLL IRA                        JANET LIPKE IRA
4616 W DEER PATH DR                    2405 SW WINTERBOND CT                   7406 DELMAR ST
BOISE, ID 83714-8872                   LEES SUMMIT, MO 64081-4091              PRAIRIE VLG, KS 66208-2965




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
JANETTA RIFFENBURG IRA R/O             JAY E KALIN IRA                         JAY M STEINER IRA
120 SORRENTO DR                        88 GREAT LAKE DR                        3509 GOLDEN CURRANT BLVD
MOORE, SC 29369-9755                   ANNAPOLIS, MD 21403-3725                FORT COLLINS, CO 80521




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
JEFFREY D BATHKE IRA                   JERRY S FISHER IRA                      JO ANNE BARBIER IRA R/O
12640 LOCUST WAY                       D2311 EAU PLEINE ST                     28258 INSULAR WAY
THORNTON, CO 80602-4659                STRATFORD, WI 54484-9202                BONITA SPGS, FL 34135-8636




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
JOHN A MORROW IRA                      JOHN CHRISTENSEN IRA                    JOHN H QUATTLEBAUM IRA
9213 W 82ND ST                         107 E MARKET ST APT 4M                  13916 FLINT ST
OVERLAND PARK, KS 66204-3217           HYDE PARK, NY 12538-2043                OVERLAND PARK, KS 66221-8022




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
JOHN KRIZEK IRA                        JOHN M POVENMIRE IRA                    JOHN P MARQUARDT IRA
1347 190TH ST                          1810 S NORTON AVE                       701 COTTONWOOD LN
WAVERLY, IA 50677-9763                 INDEPENDENCE, MO 64052-4014             LIBERTY, MO 64068-7403




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
JOHN R THORNTON IRA                    JOSEPH BARRET IRA R/O                   JOSEPH BENO IRA R/O
31661 PASEO ISABELLA                   1426 E COTTONWOOD ST                    15603 HILLIARD RD
SAN JUAN CAPO, CA 92675-3340           ONTARIO, CA 91761-7130                  LAKEWOOD, OH 44107-3835




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
JUDITH S NEWCOMB IRA                   JUDY K RUMLER IRA R/O                   JUDY L ROTH IRA R/O
2350 JUNIPER CT                        40900 RANCH RD                          117 HONEYWOOD DR
GOLDEN, CO 80401-8087                  ELIZABETH, CO 80107-8919                WEST UNION, SC 29696-3308




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
JULIE P MARVIN IRA                     KALA J HOLMES IRA R/O                   KAMAL PANDIT IRA
9810 HIGHWAY N                         9814 N POTTER AVE                       2541 18TH ST
CHILLICOTHE, MO 64601-1739             KANSAS CITY, MO 64157-7744              ASTORIA, NY 11102-3552




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
KATHERYN W SLACK IRA                   KATHLEEN A NORTHROP IRA R/O             KATHLEEN M LLOYD IRA
235 CHINABERRY DR                      10665 E IRONWOOD DR                     960 STARKEY ROAD NO 1106
ROSWELL, GA 30076-1206                 SCOTTSDALE, AZ 85258-6014               LARGO, FL 33771
                        Case
CETERA INVESTMENT SERVICES LLC21-10831-CTG      Doc 17 SERVICES
                                       CETERA INVESTMENT   Filed 05/19/21
                                                                   LLC      Page 49 ofINVESTMENT
                                                                              CETERA    661      SERVICES LLC
KATHLEEN MILLER IRA                    KATHLEEN RODNEY IRA                     KENNETH E WILLIAMS IRA
102 DUVAL DR                           5541 KINGS HIGHWAY 2ND FL               409 NE OAKS RIDGE DR
SPARTANBURG, SC 29307-3007             BROOKLYN, NY 11203-6039                 LEES SUMMIT, MO 64064-1384




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
KENNETH OVESON IRA                     KERRY P REDMANN IRA                     KRISTA PHIPPS IRA R/O
1235 W VISTA VIEW DR                   199 MORNINGSIDE DR                      223 NE 157TH ST
WASHINGTON, UT 84780-8478              MANDEVILLE, LA 70448-7572               SHORELINE, WA 98155-5700




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
LANA C AKIN IRA                        LARRY M HALPERIN IRA R/O                LAWRENCE COLLINS IRA R/O
15899 E PRENTICE DR                    24 CARAWAY                              524 E TURNER AVE
CENTENNIAL, CO 80015-4259              IRVINE, CA 92604-3211                   ROSELLE, IL 60172-2509




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
LAWRENCE WIEDEMANN IRA                 LEONARD R FULLBRIGHT IRA                LINDA G GLASS IRA
5 CRABAPPLE CT                         3312 N RIVER BLVD                       4804 W 149TH ST
WAPPINGERS FL, NY 12590-3821           SUGAR CREEK, MO 64050-1177              LEAWOOD, KS 66224-3622




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
LINDA M OBRIEN IRA                     LISA COMRIE IRA                         LISA PACK IRA
4008 S ANDERSON ST                     321 SEWARD ST                           101 HAVERCROST LANE
KENNEWICK, WA 99337-3104               WEST BABYLON, NY 11704-3001             GREENVILLE, SC 29615




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
LYNDSEY LIN IRA                        LYNN E BROWN IRA                        MARGIE PLAYER IRA R/O
7588 MILFORD AVE                       8005 HALLET ST                          453 JOHNSON RD
WESTERVILLE, OH 43082-7116             LENEXA, KS 66215-2485                   CENTRAL, SC 29630-8810




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
MARIANNE BAYER IRA                     MARK W DUDLEY IRA R/O                   MARLIN K HARKER IRA
315 TITUSVILLE RD                      11727 W 144TH PL                        573 NE 10TH AVE
POUGHKEEPSIE, NY 12603                 OLATHE, KS 66062-8817                   CANBY, OR 97013-2904




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
MARY ALICE JENKINS IRA                 MARY TRAFLET IRA R/O                    MATTHEW S VETARE IRA
1188 LINCOLN PLACE                     18 VALHAL RD                            9 ROBINSON ST
APT D4                                 ROCKY POINT, NY 11778                   FISHKILL, NY 12524-1805
BROOKLYN, NY 11213



CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
MICHAEL J SAVIDGE IRA R/O              MICHAEL L WAEVER IRA                    MICHAEL L WOLF IRA
13 DEER RUN RD                         11609 PAWNEE LANE                       6750 LEES SUMMIT RD
WAPPINGERS FL, NY 12590-4501           LEAWOOD, KS 66211                       KANSAS CITY, MO 64136




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
MICHAEL M COEN IRA                     MICHAEL ROLHAUS IRA                     MICHAEL SMITH IRA R/O
7436 BOOTH ST                          14724 75TH AVE                          430 KIRKSTALL TRL
PRAIRIE VLG, KS 66208-3359             FLUSHING, NY 11367-2932                 ALPHARETTA, GA 30022-7073
                         Case
CETERA INVESTMENT SERVICES LLC21-10831-CTG      Doc 17 SERVICES
                                       CETERA INVESTMENT   Filed 05/19/21
                                                                   LLC      Page 50 ofINVESTMENT
                                                                              CETERA    661      SERVICES LLC
MONTY D BOND IRA                       MYKL A DOUGHERTY IRA R/O                NICOLETTE L WILLIAMS IRA
205 S 2ND ST E                         3130 DOGWOOD CREEK PKWY                 2402 SW SIERRA TER
LOUISBURG, KS 66053-6304               DULUTH, GA 30096-7414                   BENTONVILLE, AR 72712-8382




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
ORBY WELLS IRA                         PATRICA T BUSTAMANTE IRA                PATRICIA A HOOD IRA
4679 WILLIAM ST                        819 N SPURGEON ST                       12400 S PFLUMM RD
OMAHA, NE 68106-2049                   SANTA ANA, CA 92701-3775                OLATHE, KS 66062-9611




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
PATRICIA A ZENDER IRA                  PAUL E KIRSCH IRA                       PAUL E WOLFE IRA R/O
6529 HIGH DR                           10277 GARNETT ST                        14 BRAESWICK CIR
MISSION HILLS, KS 66208-1937           OVERLAND PARK, KS 66214-2636            CROSSVILLE, TN 38558-2899




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
PAUL SLIVINSKY IRA                     PAUL T CUSMANO IRA R/O                  PAULA E GRECO IRA
261 JOES HILL RD                       812 WENDY RD                            232 DEL GADO RD
BREWSTER, NY 10509-5316                WATERLOO, IA 50701-5208                 SAN CLEMENTE, CA 92672-4827




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
PAULA NAUER IRA R/O                    PAULETTE SCHUBERT IRA                   REED G STROBL IRA
15212 W 85TH ST                        20311 BLAKE DR                          2131 W REPUBLIC RD
LENEXA, KS 66219-1859                  GRETNA, NE 68028-3719                   SPRINGFIELD, MO 65807




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
RICHARD G PORTER IRA                   RICHARD L BRAATZ IRA                    ROBERT G KARASAWA IRA R/O
84 S 820 E                             12108 CHEROKEE ST                       1236 CANYON CIR
AMERICAN FORK, UT 84003-2878           LEAWOOD, KS 66209-2154                  CORONA, CA 92880-1269




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
ROBERT J WALSH IRA R/O                 ROBERT J WONNELL IRA                    ROBERT MAYNARD IRA
9229 COTTONWOOD CANYON DRIVE           25640 W 127TH ST                        113 ROMAN AVE
LENEXA, KS 66219                       OLATHE, KS 66061-9231                   STATEN ISLAND, NY 10314-2727




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
RODNEY SPENDLOVE IRA                   RONALD CARL SR IRA                      RONALD L DILLON IRA R/O
PO BOX 153                             26 WILLIAM ST                           4005 HARGROVE LNDG
MORGAN, UT 84050-0153                  CARMEL, NY 10512-4715                   SUFFOLK, VA 23435-2139




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
RONNIE K ROWLAND IRA                   SALVATORE D DIMICELI IRA R/O            SANDRA K PROCK IRA R/O
14827 E SUMMIT DR                      7603 NE 74TH TER                        465 FAIRWAY CT
FOUNTAIN HLS, AZ 85268                 KANSAS CITY, MO 64158-1053              NEWNAN, GA 30265-2043




CETERA INVESTMENT SERVICES LLC         CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
SARA DAVIS IRA                         SARA M KINDLER IRA                      SARAH K DECOURSEY IRA
6131 CAENEN ST                         2557 NW BENT TREE CIRCLE                420 WESTOVER RD
SHAWNEE, KS 66216-1815                 LEES SUMMIT, MO 64081-1825              KANSAS CITY, MO 64113-1214
                        Case
CETERA INVESTMENT SERVICES LLC21-10831-CTG      Doc 17 SERVICES
                                       CETERA INVESTMENT    Filed 05/19/21
                                                                     LLC     Page 51 ofINVESTMENT
                                                                               CETERA    661      SERVICES LLC
SHAUNA L ZOBRIST IRA                   SHELLEY S SUMERACKI IRA                  SIMCHA FISHBANE IRA
21595 SW 110TH PL                      3200 N LAKE SHORE DR APT 1008            7044 137TH ST
TUALATIN, OR 97062-6029                CHICAGO, IL 60657-3931                   FLUSHING, NY 11367-1949




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
STANLEY KEAR IRA                        STANLEY R SHILLING IRA                  STEPHEN W PERLUSS IRA
208 DUCK POND RD                        9306 W 130TH ST                         26746 LAS ONDAS DR
UPPER SANDSKY, OH 43351-9603            OVERLAND PARK, KS 66213-3084            MISSION VIEJO, CA 92692-3931




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
STEVEN G MEADE IRA                      TERESA J TRAWICK IRA                    TERRY J BARRY JR IRA
14236 W 155TH CT                        1560 BENTRIDGE DR                       1012 BROOKHAVEN DR
OLATHE, KS 66062-5305                   LAWRENCEVILLE, GA 30043-6509            SHELBY, NC 28152-8616




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
THERESA A MIRE IRA                      THOMAS ARNDT IRA R/O                    THOMAS B NOTO IRA
103 BROWNLEE AVE                        18142 PEPPERGROVE ST                    902 CASWELL CT
BROUSSARD, LA 70518-3021                YORBA LINDA, CA 92886-5240              KATY, TX 77450-2814




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
THOMAS J WIITALA IRA                    TODD ALLEN GLEASON IRA                  TODD W BURK IRA
10852 32ND AVE SW                       308 N HIGH DR                           13000 LONG ST
SEATTLE, WA 98146-1708                  RAYMORE, MO 64083-9129                  OVERLAND PARK, KS 66213-2370




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
UTPAL K DAVE IRA R/O                    VIVIAN LEE IRA                          W JEAN AYRES IRA
3214 WILLOW GLEN TRL                    1540 HUNTING HOLLOW DR                  310 W 49TH ST APT 807
SUWANEE, GA 30024-7168                  HUDSON, OH 44236-2267                   KANSAS CITY, MO 64112




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC
WESLEY F GERMAN IRA R/O                 WILLIAM F TAYLOR IRA R/O                WILLIAM J HARDY IRA R/O
115 SILVER LEAF DR                      7571 BELL RD                            66 OAK MEADOW PL
FAYETTEVILLE, GA 30214-1033             SHAWNEE MISSION, KS 66217-3016          SIERRA MADRE, CA 91024-2634




CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES LLC          CETERA INVESTMENT SERVICES
WILLIAM L WESTLING IRA R/O              YVONNE RIVERA IRA R/O                   ABBY L SHIELDS BENE IRA
6505 VISTA DEL MAR                      2108 DAVIDSON AVE                       6824 ANTIOCH RD APT 426
PLAYA DEL REY, CA 90293-7543            BRONX, NY 10453-3327                    MERRIAM, KS 66204-1365




CETERA INVESTMENT SERVICES              CETERA INVESTMENT SERVICES              CETERA INVESTMENT SERVICES
C/O PERSHING LLC CUST FBO               C/O PERSHING LLC CUST                   C/O PERSHING LLC CUST
VICKI A LOWE ROLLOVER IRA               FBO JAMES C CLIFTON SEP IRA             FBO ROBERT J LOWE ROLLOVER IRA
16303 N E 125TH COURT                   6141 AXIS DR                            16303 NE 125TH
BRUSH PRAIRIE, WA 98606                 SPARKS, NV 89436                        BRUSH PRAIRIE, WA 98606



CETERA INVESTMENT SERVICES              CETERA INVESTMENT SERVICES              CETERA INVESTMENT SERVICES
DAN ZBAEREN IRA                         FBO DAVIS GRAVELY SEP IRA               FBO EUGENE J ORZECHOWICZ IRA
1530 MARLOWE AVE                        462 MOUNT MORIAH RD                     9210 IDLEWILD DR
LAKEWOOD, OH 44107-4328                 AUBURN, GA 30011-2529                   HIGHLAND, IN 46322-2323
                       Case
CETERA INVESTMENT SERVICES      21-10831-CTG      Doc 17 SERVICES
                                         CETERA INVESTMENT Filed 05/19/21     Page 52 ofINVESTMENT
                                                                                CETERA    661      SERVICES
FBO JOHN M WILSON IRA                    FBO KELLEY K JOHNSON ROTH IRA           FBO STEVEN SCHWING
196 HICKS DR                             1009 N 1300 W                           TRADITIONAL IRA
LUVERNE, AL 36049-1056                   PLEASANT GRV, UT 84062-9471             8515 AQUIFER WAY
                                                                                 RENO, NV 89506



CETERA INVESTMENT SERVICES               CETERA INVESTMENT SERVICES              CETERA INVESTMENT SERVICES
JAMES J MOORE IRA                        JAMES L SHOOK IRA                       JENNY SHYU IRA
23910 CENTER RIDGE RD                    598 MASTERS LN                          1105 METROPOLITAN AVE
WESTLAKE, OH 44145-4204                  AVON LAKE, OH 44012-2275                BROOKLYN, NY 11211-1705




CETERA INVESTMENT SERVICES               CETERA INVESTMENT SERVICES              CETERA INVESTMENT SERVICES
JERRY D JONES IRA                        KATHLEEN BRENNAN MACGREGOR IRA          KENNETH J GALESTOCK IRA
617 MOUNT ST                             1555 SAINT CHARLES AVE                  24215 ROSITA LN
DIAMOND BAR, CA 91765-1939               LAKEWOOD, OH 44107-4342                 NORTH OLMSTED, OH 44070-1519




CETERA INVESTMENT SERVICES               CETERA INVESTMENT SERVICES              CETERA INVESTMENT SERVICES
KENNETH L BAKER IRA                      MARK HALL IRA                           RICHARD E COOK IRA R/O
2312 WOODMILL DR                         18005 WILSON RIVER HWY                  1368 SAINT CHARLES AVE
WESTLAKE, OH 44145-6502                  TILLAMOOK, OR 97141-9740                LAKEWOOD, OH 44107-2535




CETERA INVESTMENT SERVICES               CETERA INVESTMENT SVC C/O PERSHING      CETERA INVESTMENT SVCS C/O PERSHING
STEPHEN KUTCKA IRA                       LLC                                     LLC
3502 42ND ST                             FBO JONATHAN NISSLY IRA                 FBO AYESHA DOWNS IRA
HIGHLAND, IN 46322-3125                  15864 DRY MEADOW LN                     14740 TWIN PONDS CURV
                                         SAINT PAUL, MN 55124-6997               SAVAGE, MN 55378-2334



CETERA INVESTMENT SVCS                   CETERA INVESTMENT SVS CUST              CETERA INVESTMENTS SERVICE LLC
DANIEL LEVITAN TR                        FBO J BRADLEY TAYLOR IRA                CUST
TRUST OF DANZEL LEVITAN UA 01/01/13      C/O PERSHING LLC                        FBO DONNA TISCH IRA
3895 EUREKA DR                           34532 N 79TH WAY                        C/O PERSHING LLC 9310 LENNEX LANE
STUDIO CITY, CA 91604-3107               SCOTTSDALE, AZ 85266-4282               FORT MYERS, FL 33919-4315



CETERA INVESTMENTS SERVICES CUST         CETERA INVT SVCS C/O                    CETERA
FBO GRACE HSIEH IRA                      PERSHING LLC CUST                       CHARLES HALDERMAN IRA
446 NORTH DEL SOL LANE                   FBO KURT MACHTOLF IRA                   19708 E CASPIAN CIR
DIAMOND BAR, CA 91765                    25852 CHRISANTA DR                      AURORA, CO 80013-6272
                                         MISSION VIEJO, CA 92691



CETERA                                   CETERA                                  CETERA
DANIEL LEVITAN IRA                       FBO MARYANN J INNOCENZI ROTH IRA        FBO SUSAN J ECHOLS IRA
255 E ORANGE GROVE AVE                   1433 LARCHMONT AVE                      13844 POSADA ST
BURBANK, CA 91502-1240                   LAKEWOOD, OH 44107-3401                 VENICE, FL 34293-2678




CETERA                                   CETERA                                  CETERA
GARY M LEATHERS IRA                      GRIFFITH W DOCKING IRA                  JAMES J CRAWFORD IRA
8180 E DEL MARINO                        13102 W 128TH TER                       3721 S OUTER BELT RD
SCOTTSDALE, AZ 85258-2310                OVERLAND PARK, KS 66213-3836            OAK GROVE, MO 64075-9625




CETERA                                   CETERA                                  CETERA
MARY ANN GRABORITZ IRA R/O               RANDY V WADE IRA R/O                    ROBERT L NIEDENTHAL IRA R/O
6605 VISTA LOMA                          1910 N 1450 E                           501 WHITE OAK DR
YORBA LINDA, CA 92886-6454               PROVO, UT 84604-5758                    OXFORD, OH 45056-9204
CETERA                 Case    21-10831-CTG
                                        CETERA Doc 17      Filed 05/19/21   Page 53Aof
                                                                              CHAD     661 TR
                                                                                    EARWOOD
SUSAN STAHLEY IRA                      WILFREDO GONZALEZ IRA R/O              CHAD A EARWOOD TRUST
47 WASHBURN RD                         334 E 108TH ST APT 10C                 UA 12/16/10
POUGHQUAG, NY 12570-5006               NEW YORK, NY 10029-4270                16255 SHARP STATION RD
                                                                              PLATTE CITY, MO 64079-9292



CHAD G ASHLEY                          CHAD RONNEBAUM &                       CHAIM GOFMAN
544 FUQUAY RD                          ALISSA RONNEBAUM JT TEN                10 LANDING LANE
CHANDLER, IN 47610-9226                1807 218TH ST                          APT 1M
                                       INDEPENDENCE, IA 50644-9192            NEW BRUNSWICK, NJ 08901




CHAKRAVARTHI KARUTURI TR               CHANDLER SIGNS, LLC                    CHANDRA BAHL &
CHAKRAVARTHI KARUTURI FAMILY TRUST     14201 SOVEREIGN ROAD                   SUSAN BAHL JT TEN
UA 03/17/04                            SUITE 101                              2840 FAIRHAUSER CT
4514 TEAS ST                           FORT WORTH, TX 76155                   NAPERVILLE, IL 60564-5859
BELLAIRE, TX 77401-4223



CHANDRA SUNDERHAUS-COLLINS             CHANDU DANI TR &                       CHANGKUN WANG
405 PAWNEE AVE                         RANJAN DANI TTEE                       16 XUAN ZI LANE 501
MANITOU SPGS, CO 80829-2137            DANI FAMILY REVOCABLE TRUST            QING HUAI DISTRICT
                                       33756 23631 CREMONA                    NANJING
                                       LAGUNA HILLS, CA 92653-1933            CHINA



CHANGYUAN CHUANG                       CHANH THI NGUYEN                       CHAO XU
6056 PARK LN S                         9756 TOWNEWAY DR                       6922 WINDSOR WAY
UNIT 56                                EL MONTE, CA 91733-1126                SAN JOSE, CA 95129
PARK CITY, UT 84098-4237




CHAPMAN MANLY                          CHARLENE M GOULD TR                    CHARLENE WELCH
180 HIGHGATE HILL RD                   CHARLENE M GOULD 1997 REV TR           TOD BENEFICIARY ON FILE WITH CPU
INDIAN SPGS, AL 35124-3827             UA 10/09/97                            2706 STEMEN RD NW
                                       52660 EISENHOWER DR                    BALTIMORE, OH 43105-9643
                                       LA QUINTA, CA 92253-3355



CHARLES A FREBERG                      CHARLES A SEEBER &                     CHARLES ALAN EDWARD STEEN &
TOD BENEFICIARY ON FILE WITH CPU       DONNA M SEEBER JT TEN                  LYNDA E STEEN JT TEN
11464 RIVES AVE                        410 S FM 1291                          TOD BENEFICIARY ON FILE CPU
DOWNEY, CA 90241-4522                  FAYETTEVILLE, TX 78940-6106            1929 RIDGE CREST CIR
                                                                              MONTOURSVILLE, PA 17754-9316



CHARLES ALLEN COHEN                    CHARLES AUGUST BERNANRD III &          CHARLES B JONES &
6032 S 158TH ST                        RENEE T BERNARD JT TEN                 LORA JONES JT TEN
OMAHA, NE 68135                        805 ALONDA DR                          125 DORNOCH DR
                                       LAFAYETTE, LA 70503                    PAWLEYS ISL, SC 29585-6791




CHARLES BRANN JR                       CHARLES CARMONA TR &                   CHARLES CHEN TR &
1300 S BORDER AVE APT 154              BETTY J CARMONA TTEE                   NANCY CHEN TTEE
WESLACO, TX 78596-7400                 CHARLES & BETTY CARMONA FAMILY         CHARLES & NANCY CHEN
                                       TRUST 08/06/08 5835 COLUMBUS AVE       2011 LIVING TRUST 2615 WETHERBY RD
                                       SHERMAN OAKS, CA 91411-3023            SAN MARINO, CA 91108-1524



CHARLES CHI CHUEN CHAN TOD             CHARLES CUTTER TR                      CHARLES E BEASLEY
JONATHAN PARK CHING CHAN               CHARLES CUTTER 1993 REV TRUST          114 ARIEL WAY
SUBJECT TO STA TOD RULES               UA 06/06/93                            EASLEY, SC 29642
PO BOX 956933                          RECHOV HAILUY 9 APT 3
DULUTH, GA 30095-9516                  JERUSALEM 95422 ISRAEL
CHARLES E MAXWELL &     Case     21-10831-CTG     Doc
                                          CHARLES E    17 Filed
                                                    OFFERDAHL & 05/19/21        Page 54 ofE661
                                                                                  CHARLES   PLOCK TR
RAIGAN MAXWELL JT TEN                     PATRICIA OFFERDAHL JT TEN                JOAN E PLOCK TRUST
644 REDWOLF TRL                           800 RIVERSIDE AVE N                      UA 04/25/01
MYRTLE BEACH, SC 29579-5213               SARTELL, MN 56377-1428                   10 S ALBERT ST
                                                                                   MT PROSPECT, IL 60056-3402



CHARLES E SAHR &                          CHARLES EL PEARCE JR TR                  CHARLES F LANGONE &
CYNTHIA D SAHR JT TEN                     UA 07/07/2005                            NANCY D LANGONE JT TEN
38275 LESHA ST                            EMILE LIGHT REVOCABLE TRUST              3 AUSTIN LN
CLINTON TWP, MI 48036-2152                60 CHENAL CIRCLE                         HUNTINGTON, NY 11743-5901
                                          LITTLE ROCK, AR 72223



CHARLES F MANGIONE IRA COR CLEARING       CHARLES F TRIMM &                        CHARLES FREUDENBERGER
CUST                                      TESSA B TRIMM JT TEN                     TOD BENEFICIARY ON FILE WITH CPU
23 W 73RD ST 915                          513 MACEDONIA ROAD                       8713 STONY FALLS WAY
NEW YORK, NY 10023-3104                   PETAL, MS 39465-3945                     LOUISVILLE, KY 40299-1591




CHARLES FRID CUST                         CHARLES G FAIRBANKS TR &                 CHARLES H RICHARDSON TR
FBO ALEX J STADELMAN                      ROSE M FAIRBANKS TTEE                    THE RICHARDSON FAMILY TRUST
UGMA MN                                   CHARLES G & ROSE M FAIRBANKS LIVING      UA 12/16/13
2069 TIMMY ST                             TRUST 02/01/08 7875 SW 12TH ST           1024 PETRIFIED FOREST RD
MENDOTA HEIGHTS, MN 55120-1310            OCALA, FL 34474-6422                     FLORA, MS 39071-9469



CHARLES HILL                              CHARLES J STEPHANSEN &                   CHARLES KEVIN CADDICK &
119 DOLLY DR                              HELGA M STEPHANSEN JT TEN                HELEN CADDICK JT TEN
MONROE, LA 71203-9311                     2431 S CEDAR GLEN DR                     51 ANCHOR DR
                                          ARLINGTON HTS, IL 60005-4334             MASSAPEQUA, NY 11758-7819




CHARLES KORETKE &                         CHARLES L BOCHICCHIO                     CHARLES L CHAMBERS
JOYCE KORETKE JT TEN                      370 53RD AVE N 565                       TOD BENEFICIARY ON FILE WITH CPU
TOD BENEFICIARY ON FILE CPU               SAINT PETERSBURG, FL 33703-2332          PO BOX 898
205 N EAGLE ST                                                                     PAWHUSKA, OK 74056-0898
NAPERVILLE, IL 60540-4419



CHARLES L COLER &                         CHARLES L GARAVAGLIA LIVING TRUST        CHARLES L HARP &
JOANN E COLER JT TEN                      TR CHARLES L GARAVAGLIA                  ELAINE D HARP JT TEN
1389 PINEHURST DR                         UA 08/12/92                              4131 SPRING VIEW DR
MESQUITE, NV 89027-6746                   3785 RANYA DR                            JEFFERSON, MD 21755-7908
                                          COMMERCE TWP, MI 48382-4469



CHARLES L LESTER &                        CHARLES L MONTGOMERY &                   CHARLES LEE &
BETTY JO LESTER JT TEN                    KELLY MONTGOMERY JT TEN                  CINDY LEE JT TEN
3111 SHAMROCK ST N                        TOD BENEFICIARY ON FILE CPU              2705 E OJAI DR
TALLAHASSEE, FL 32309-2738                2830 BERWICK ST                          BREA, CA 92821-7405
                                          CAMARILLO, CA 93010-3636



CHARLES LEE COX JR                        CHARLES LIOTTA                           CHARLES M ADAMS TR &
9709 BECK DR                              23 CEDAR RIDGE DR                        MARY ADAMS TTEE
PLANO, TX 75025-5079                      RIDGE, NY 11961-2146                     ADAMS FAMILY LIVING TRUST
                                                                                   36846 143 CARMEL WAY
                                                                                   PORTOLA VALLY, CA 94028-8105



CHARLES M WEATHERS                        CHARLES MYAING LIM MD A MEDICAL          CHARLES P DUNLAP &
657 VISTA CRT                             CORP DBPP TRUST                          THELMA SUE DUNLAP JT TEN
SALINA, KS 67401                          15832 CASTLEWOODS DR                     9255 DAVIES PLANTATION RD
                                          SHERMAN OAKS, CA 91403-4809              MEMPHIS, TN 38133-4248
CHARLES P NICHOLSON     Case 21-10831-CTG     Doc
                                      CHARLES R    17TR Filed 05/19/21
                                                COBB                             Page 55 ofR661
                                                                                   CHARLES   CROUCH &
60 PINE PLACE                          CHARLES R COBB REVOCABLE TRUST               CAROLYN CROUCH JT TEN
NORRIS, TN 37828                       UA 08/23/16                                  TOD BENEFICIARY ON FILE CPU
                                       204 FRANCES HORNER LN                        816 KENWICK CT
                                       LYNCHBURG, VA 24503-3762                     NASHVILLE, TN 37221-3970



CHARLES R HARDER                       CHARLES R WALKER                             CHARLES ROGER MARKS TR &
300 E PARR BLVD                        100 TUPELO                                   DONNA L MARKS TTEE
RENO, NV 89512-1010                    WEST MONROE, LA 71291                        CHARLES ROGER & DONNA L MARKS IRREV
                                                                                    TR 04/02/13 4935 OWLS NEST RD
                                                                                    MARION, NY 14505-9412



CHARLES ROGERS &                       CHARLES S ALLMOND &                          CHARLES S KERSEY
SHIRLEY ROGERS JT TEN                  TERESA B ALLMOND JT TEN                      127 MILL RACE RD
8305 SAN RAFAEL RD                     3501 QUEENSBURY WAY E                        THOMASTON, GA 30286-2819
ATASCADERO, CA 93422-4964              COLLEYVILLE, TX 76034-4862




CHARLES SCHEIDERER &                   CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO CUST
JEANNE SCHEIDERER JT TEN               FBO DAVID SOLLITT IRA                        BRIDGET ANN KIBBEY
1784 DUPONT AVE S                      5225 INDIAN VIEW LN                          10 BENNETT AVE
MINNEAPOLIS, MN 55403-3065             WILSON, WY 83014-9154                        APT 5G
                                                                                    NEW YORK, NY 10033



CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO CUST                     CHARLES SCHWAB & CO CUST
CROSSLAND HEAVY CONTRACTORS INC        DEWITT C SIMONS III                          FBO ANDREA MCALLISTER
PO BOX 350                             118 OAKBEND DR                               4127 EAST SHILOH RD
501 S EAST AVE                         COPPELL, TX 75019                            CORINTH, MS 38834
COLUMBUS, KS 66725



CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO CUST                     CHARLES SCHWAB & CO CUST
FBO ANGELA GLASSMAN                    FBO ANNE J & THOMAS C OREILLY TR UA          FBO ANTHONY CAPOBIANCO SEP IRA
TOD BENEFICIARY ON FILE CPU            10/04/2006 ANNE J OREILLY REVOCABLE TR.      20 LANDING RD
252 GARFIELD AVE                       588 SPINNAKER DR                             GLEN COVE, NY 11542
MINEOLA, NY 11501                      MARCO ISLAND, FL 34145



CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO CUST                     CHARLES SCHWAB & CO CUST
FBO BRENT M COOK IRA                   FBO BRIAN N KUO IRA                          FBO BRUCE E STEELE TRADITIONAL IRA
PO BOX 987                             18850 CASA BLANCA LN                         5929 KNOTTY OAKS TRAIL
AMERICAN FORK, UT 84003-0981           SARATOGA, CA 95070                           CORP CHRISTI, TX 78414




CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO CUST                     CHARLES SCHWAB & CO CUST
FBO BRYAN G ALLRED IRA                 FBO CARMEN COOK IRA                          FBO CATHERINE J SLADE IRA
118 W 720 S                            13005 W 23RD AVE                             13214 MOORPARK ST
OREM, UT 84058                         GOLDEN, CO 80401-2215                        APT 201
                                                                                    SHERMAN OAKS, CA 91423-3282



CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO CUST                     CHARLES SCHWAB & CO CUST
FBO CHRISTOPHER T HAMBY                FBO DAVID RAYMOND STUBER ROTH IRA            FBO DENNIS W THARP IRA
CHRISTOPHER T HAMBY                    1020 CREATWOOD CIR SE                        3700 S GRAND AVE
5410 HURD COURT                        SMYRNA, GA 30080                             INDEPENDENCE, MO 64055
HARLINGEN, TX 78552



CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO CUST                     CHARLES SCHWAB & CO CUST
FBO DON FRAME IRA                      FBO DOUG D HANSEN IRA                        FBO FRANK J MARINO IRA
1921 DANIEL DR                         14829 HANOVER ST                             6 TURTLE CREEK
CORINTH, MS 38834                      BENNINGTON, NE 68007                         CORINTH, MS 38834
                       Case
CHARLES SCHWAB & CO CUST       21-10831-CTG     Doc 17& CO
                                        CHARLES SCHWAB   Filed
                                                           CUST05/19/21     Page 56 ofSCHWAB
                                                                              CHARLES  661 & CO CUST
FBO GARY J FRAZIER IRA                  FBO GEOFFREY MILLER                   FBO GEORGE A PALMER
20269 LEOPARD LANE                      22 PARMAN PLACE                       7715 MIDBURY DR
ESTERO, FL 33928-2026                   SAN ANTONIO, TX 78230                 DALLAS, TX 75230




CHARLES SCHWAB & CO CUST                CHARLES SCHWAB & CO CUST              CHARLES SCHWAB & CO CUST
FBO GEORGE ANDREW RICH IRA              FBO INACIO MORIGUCHI IRA              FBO JAMES BEERMAN IRA
PO BOX 897                              5681 KIRKRIDGE TRAIL                  401 S FACULTY LN
ARNOLD, CA 95223                        OAKLAND TWP, MI 48306                 CONCORDIA, MO 64020




CHARLES SCHWAB & CO CUST                CHARLES SCHWAB & CO CUST              CHARLES SCHWAB & CO CUST
FBO JAMES J HENNESSEY                   FBO JIMMIE TAYLOR IRA                 FBO JOEL BURCHAM IRA
TRADITIONAL IRA                         14 COUNTY ROAD 315                    147 COUNTY ROAD 107
3 DUNES EDGE ROAD                       CORINTH, MS 38834-6879                CORINTH, MS 38834-7582
JUPITER, FL 33477



CHARLES SCHWAB & CO CUST                CHARLES SCHWAB & CO CUST              CHARLES SCHWAB & CO CUST
FBO JOHN D ROSA IRA                     FBO JOHN KRICK ROLLOVER IRA           FBO JOHN R GIBSON
12536 S HAGAN LANE                      4424 AMHERST AVE                      3321 CASA DE PALMAS DRIVE
OLATHE, KS 66062                        DALLAS, TX 75225                      CORP CHRISTI, TX 78411




CHARLES SCHWAB & CO CUST                CHARLES SCHWAB & CO CUST              CHARLES SCHWAB & CO CUST
FBO JOHN R MAGMER JR IRA                FBO JOHN R MAGMER JR ROTH IRA         FBO KAREN EPPINGER
6523 41ST COURT E                       6523 41ST COURT E                     1904 ROOKWOOD RD
SARASOTA, FL 34243                      SARASOTA, FL 34243                    SILVER SPRING, MD 20910




CHARLES SCHWAB & CO CUST                CHARLES SCHWAB & CO CUST              CHARLES SCHWAB & CO CUST
FBO KATHLEEN MARIE BROWN IRA            FBO KATHY M BENAMATI ROTH IRA         FBO KEITH HAMM IRA
1301 LITTLE MORRO CREEK RD              1915 RAINBOW RIDGE RD                 2067 MOUNT VERNON RD
MORRO BAY, CA 93442                     RENO, NV 89523                        RAMER, TN 38367




CHARLES SCHWAB & CO CUST                CHARLES SCHWAB & CO CUST              CHARLES SCHWAB & CO CUST
FBO KELLY C WILSON IRA                  FBO KERRY N GOTT TRADITIONAL IRA      FBO LESLEY RAINES III IRA
1915 RAINBOW RIDGE RD                   6023 HELLMAN AVE                      27 COUNTY ROAD 415
RENO, NV 89523                          RCH CUCAMONGA, CA 91737               CORINTH, MS 38834




CHARLES SCHWAB & CO CUST                CHARLES SCHWAB & CO CUST              CHARLES SCHWAB & CO CUST
FBO LUCY STEVENSON LOPER IRA            FBO LYNANN ISHAM TRADITIONAL IRA      FBO MARGARET RUSHING
402 E WALNUT ST                         8725 KELSO DR                         1917 NORTH PARKWAY
LEXINGTON, IL 61753                     PALM BCH GDNS, FL 33418               CORINTH, MS 38834




CHARLES SCHWAB & CO CUST                CHARLES SCHWAB & CO CUST              CHARLES SCHWAB & CO CUST
FBO MARK F SHEA SIMPLE IRA              FBO MICHAEL CHEUNG IRA                FBO MICHAEL J CAMBERLANGO IRA
298 FULLER ROAD WEST                    17 SPRING VIEW WAY                    2423 E LINCOLN DR
BENNINGTON, VT 05201                    RCHO STA MARG, CA 92688               PHOENIX, AZ 85016




CHARLES SCHWAB & CO CUST                CHARLES SCHWAB & CO CUST              CHARLES SCHWAB & CO CUST
FBO MICHELLE KRICK ROLLOVER IRA         FBO ROBERT COBLE III ROLLOVER IRA     FBO ROBERT T MANSKER TR UA 12/18/2009
4424 AMHERST AVE                        4110 SHADY HILL DR                    ROBERT T MANSKER REVOCABLE LIVING TR.
DALLAS, TX 75225                        DALLAS, TX 75229                      2833 WOODLAWN AVE
                                                                              FALLS CHURCH, VA 22042
                       Case
CHARLES SCHWAB & CO CUST        21-10831-CTG     Doc 17& CO
                                         CHARLES SCHWAB   Filed
                                                            CUST05/19/21       Page 57 ofSCHWAB
                                                                                 CHARLES  661 & CO CUST
FBO RUTH A FREEMAN IRA                    FBO SHARON K HANSEN IRA                FBO SHAWN WHITTEMORE IRA
24875 PEORIA RD                           14829 HANOVER ST                       132 COUNTRY RD 152
HARRISBURG, OR 97446                      BENNINGTON, NE 68007-1523              CORINTH, MS 38834-1413




CHARLES SCHWAB & CO CUST                  CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO CUST
FBO SHMUEL TATZ IRA                       FBO STEVEN W BENTLEY INHERITED IRA     FBO STUART M PRESCOTT &
30 W 60TH ST APT 1D                       1855 N 690 E                           MYRA T PRESCOTT JT TEN
NEW YORK, NY 10023                        OREM, UT 84097                         11734 VALLEYDALE DR
                                                                                 DALLAS, TX 75230



CHARLES SCHWAB & CO CUST                  CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO CUST
FBO TOMMIE RAFIOI IRA                     FBO TOY R BAKER IRA                    FBO URSULA MICKLIN IRA
1809 HIGHLAND DR                          16 OAKLAND HILLS COURT                 7336 W 108TH PLACE
CORINTH, MS 38834                         ROTONDA WEST, FL 33947-2235            WORTH, IL 60482




CHARLES SCHWAB & CO CUST                  CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO CUST
FBO VAN E HEDGES IRA                      FBO WILLIAM S TAGGART ROLLOVER IRA     FBO WILLIAM T JONES IRA
3423 HOPKINS ST                           6943 MEADOWBRIAR LN                    2215 WALNUT DR
NASHVILLE, TN 37215-1507                  DALLAS, TX 75230                       CORINTH, MS 38834




CHARLES SCHWAB & CO CUST                  CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO CUST
GERALD J HELLEBUSCH TR                    JEFFREY M CROWE &                      KATHLEEN W SCHRAGE & TERESA H LYON
UA 03/14/02                               CAROL H CROWE JT TEN                   TR UA
GERALD J HELLEBUSCH TR. 9524 W 146TH      1030 W 56TH ST                         11/13/1996 KATHLEEN W SCHRAGE NON
ST                                        KANSAS CITY, MO 64113                  EXEMPT
OVERLAND PARK, KS 66221                                                          20280 N 59TH AVE STE 115
                                                                                 GLENDALE, AZ 85308-6858

CHARLES SCHWAB & CO CUST                  CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO CUST
MARTHA HALE                               RICHARD PHILLIP SAUERWEIN JR           ROBERT B ACCURSO TR UA 07/20/2009 JACK
232 COUNTY ROAD 218                       1301 LITTLE MORRO CREEK RD             ACCURSO IRREVOCABLE TR. FBO ROBERT B
CORINTH, MS 38834                         MORRO BAY, CA 93442                    ACCURSO 905 SW TRAILRIDGE
                                                                                 LEES SUMMIT, MO 64081



CHARLES SCHWAB & CO CUST                  CHARLES SCHWAB & CO CUST               CHARLES SCHWAB & CO FBO
ROBERT B HINES & PATRICIA A HINES TR UA   YURI VANDERWIEL                        JAMES SWART
02/11/1994 HINES FAMILY TR.               1991 WEST FREDERICK SMALL RD           751 MICAH DR
13215 BEVERLY                             JUPITER, FL 33458                      ROCKWALL, TX 75032
LEAWOOD, KS 66209



CHARLES SCHWAB & CO IN CUST               CHARLES SCHWAB & CO IN CUST            CHARLES SCHWAB & CO IN CUST
CAROL H RAMIREZ & JACK S RAMIREZ TR UA    FBO HENRY O PEREZ IRA                  FBO LAUREN T ARREAZA INHERITED IRA
12/22/1995 CAROL H RAMIREZ TR.            1392 TIMBERWOLF TRAIL                  906 GRANT ST
360 E LOCH LLOYD PKWY                     LINO LAKES, MN 55038                   HERNDON, VA 20170
VLG LOCH LOYD, MO 64012



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST           CHARLES SCHWAB & CO INC CUST
AHARON UNGAR &                            ALAN FRANCIS SHEASGREEN TR UA          ALBERT LEVY
JENNIFER UNGAR JT TEN                     01/15/1998                             746 94TH ST
1033 SWANSEA B                            ALAN F SHEASGREEN LIVING TR.           OCEAN CITY, MD 21842
DEERFIELD BCH, FL 33442-2809              8309 SE LIESER POINT DR
                                          VANCOUVER, WA 98664

CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST           CHARLES SCHWAB & CO INC CUST
ANNE JENKINS TR                           BIG OAK TREE LLC                       CHARLES C BHARATHI & USHA BHARATHI
UA 11/03/2011                             1253 BROOKSIDE DR                      TR UA
FBO BENNETT FAMILY TRUST 4820 VISTA ST    HANAHAN, SC 29410                      02/04/2016 BHARATHI FAMILY LIVING TR.
SAN DIEGO, CA 92116                                                              1514 CRESCENT OAK DR
                                                                                 MISSOURI CITY, TX 77459
CHARLES SCHWAB & CO INCCase
                          CUST 21-10831-CTG       Doc 17& CO
                                        CHARLES SCHWAB      Filed  05/19/21
                                                              INC CUST          Page 58 ofSCHWAB
                                                                                  CHARLES  661 & CO INC CUST
COREY LEVY TR UA 11/28/2012 BETTY F     COURTNEY FOX TOD COURTNEY FOX TR UA        CYNTHIA SPECHLER
LEVY                                    09/15/2016 COURTNEY RENEE FOX LIVING       16004 RANCHITA DR
IRREVOCABLE TR.                         TR.                                        DALLAS, TX 75248
2895 STANFORD AVE                       SUBJECT TO STA TOD RULE 197 S DEFRAME
BOULDER, CO 80305                       WY
                                        GOLDEN, CO 80401-5310

CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST
DANA LYNN BENDER TR                     DAVID C NIEMOLLER &                        DAVID HOLLY
UA 11/03/2010 JERRY A BENDER TRUST      FELICIA A NEIMOLLER JT TEN                 86 WOODLAND HILLS BLVD
6814 OLD COACH RD                       1 BRANT COURT                              MADISON, MS 39110
POTOMAC, MD 20854                       FREDERICKSBRG, VA 22406



CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST
DAVID L JOHNSON &                       DEBRA STRATTON &                           DENNIS FARRELL
ANNETTE P JOHNSON JT TEN                MARK STRATTON JT TEN                       11 E 29TH ST
13730 SHADY LN                          1950 BRIDELWOOD RANCHES                    KANSAS CITY, MO 64108-3208
MONROE, MI 48161                        SAN MARCOS, TX 78666



CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST
DORIS E HOWELL & EDITH E HAMILTON TR    ELIZABETH COLVIN                           FBO ALAN CARLILE IRA
UA                                      201 E 12TH ST                              1262 S 1030 W
02/09/1988 HAMILTON FAMILY TR.          APT 308                                    MAPLETON, UT 84664
10732 HUNTERS PLACE                     NEW YORK, NY 10003
VIENNA, VA 22181

CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST
FBO ALAN GRANT MORRIS IRA               FBO ALAN R KLEIN TRADITIONAL IRA           FBO ALISON S BEYNON INHERITED IRA
253 SONOMA ISLES CIRCLE                 610 AVONDALE LN                            18 LEIGHTON GREEN CRT
JUPITER, FL 33478                       RAYMORE, MO 64083                          PORT DEPOSIT, MD 21904




CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST
FBO AMY HUTSON IRA                      FBO AMY J OTTMAN CONTRIBUTORY IRA          FBO ANDREW HALSTEAD IRA
4006 SAINT ANDREWS CIRCLE               970 DODIE DRIVE                            298 EAGLE DR
CORINTH, MS 38834                       CHATTANOOGA, TN 37421                      GOLDEN, CO 80403




CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST
FBO ANDREW J HELMER &                   FBO ANN S RUETHLING IRA                    FBO ANN WILLEY IRA
KATHRYN K HELMER JT TEN                 4238 HILLDALE RD                           2602 LYNNWOOD DR
3001 WESTHURST COURT                    SAN DIEGO, CA 92116                        BELLEVUE, NE 68123-1948
OAKTON, VA 22124



CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST
FBO ANNE CHERKAS IRA                    FBO ARCELI SUMISIM TRADITIONAL IRA         FBO ARLENE M TEASTER IRA
271 SOUTHPORT LANE                      17 QUAIL CREEK LANE                        12 ASHLEY AVE
BOYNTON BEACH, FL 33436                 POMONA, CA 91766                           GREENVILLE, SC 29609




CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST
FBO BARBARA A BISHOP INHERITED IRA      FBO BARRY S ROYALS IRA                     FBO BARRY SALTZMAN IRA
74151 MILITARY RD                       432 PEMBROOK DRIVE                         5865 GLASGOW LN
COVINGTON, LA 70435                     MADISON, MS 39110                          SOLON, OH 44139-5934




CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST
FBO BETTY JANE LEE IRA                  FBO BETTY L ZEIDNER IRA                    FBO BOBBIE JO NOVICKE IRA
502 TREELINE DR                         26410 DOVERSTONE ST                        1792 STOCKOLD RD
BRANDON, MS 39042                       BONITA SPGS, FL 34135-5023                 SEALY, TX 77474
CHARLES SCHWAB & CO INCCase
                         CUST    21-10831-CTG     Doc 17& CO
                                          CHARLES SCHWAB   Filed  05/19/21
                                                             INC CUST          Page 59 ofSCHWAB
                                                                                 CHARLES  661 & CO INC CUST
FBO BONNIE J DEVRIES IRA                  FBO BRADLEY D MOHR TRADITIONAL IRA      FBO BRETT A BUSSELL ROTH
21854 HILLANDALE DR                       25708 W 97TH ST                         CONTRIBUTORY IRA
ELKHORN, NE 68022                         LENEXA, KS 66227                        418 SOUTH THORNWOOD DR
                                                                                  LINDENHURST, IL 60046



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO CARLOS RODRIGUEZ IRA                  FBO CAROLE STROHM HOLCOMB IRA           FBO CARY K KRAFT SEP IRA
1931 SW 18TH AVE                          1217 BERKELEY RD                        18786 VIA MODJESKA
MIAMI, FL 33145                           AVONDALE EST, GA 30002                  TRABUCO CYN, CA 92679




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO CASEY D CAMPBELL CONTRIBUTORY         FBO CHARLES ERIC WESTBERG JR IRA        FBO CHARLES J BOHLE IRA
IRA                                       24292 LONGSHADOW LN                     723 WINDOSR WOODS
4401 DON DR                               ALDIE, VA 20105-3450                    PADUCAH, KY 42001
MANSFIELD, TX 76063



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO CHARLES T KENNY IRA                   FBO CHARLES VOGEL IRA                   FBO CHARLIE STRINGER III INHERITED
279 NORSEMAN DR                           2000 S OCEAN BLVD                       IRA
CORDOVA, TN 38018                         APT 6J                                  1008 MAIN ST
                                          BOCA RATON, FL 33432-8005               CORINTH, MS 38834



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO CHRIS STRINGER INHERITED IRA          FBO CLAUDIA C MARBLE IRA                FBO CLAUDIA HARDEN IRA
1126 RIDGEMONT AVE                        108 COYOTE LANE                         3600 MOON PLACE
AIKEN, SC 29803                           BRUNSWICK, GA 31525                     AROMAS, CA 95004




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO COLEEN LENHART IRA                    FBO CONSTANCE LEM IRA                   FBO CRAIG S CAMPESI IRA
6740 KELKER ST                            3381 SHERIDAN TRAILS                    115 CABBAGE WHITE DR
TOLEDO, OH 43617                          BELLINGHAM, WA 98226                    LK FREDERICK, VA 22630




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO DANIEL C CRONER IRA                   FBO DAVID A OETTING SEP IRA             FBO DAVID B AYKROID ROLLOVER IRA
1401 IVY                                  20804 E 37TH TERRACE CT S               369 PONDVIEW DRIVE
N MANCHESTER, IN 46962                    INDEPENDENCE, MO 64057                  ANTIOCH, IL 60002




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO DAVID B HUDOCK IRA                    FBO DAVID MAKOVER IRA                   FBO DAVID PINSKY &
7499 HILLSDALE DR                         7998 TENNYSON COURT                     EVELYN PINSKY TEN ENT
PLEASANTON, CA 94588-3718                 BOCA RATON, FL 33433                    1 POTOMAC SCHOOL
                                                                                  POTOMAC, MD 20854



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO DAVID SEIGLER IRA                     FBO DEBORAH A PINK IRA                  FBO DEBRA STEIN-KURZ IRA
4341 MILAM RD                             3303 S 168TH ST                         1 PERINS VISTA DR
BATES CITY, MO 64011                      OMAHA, NE 68130                         DURANGO, CO 81301-5856




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO DENISE PENNY INHERITED IRA            FBO DIANE R FRISCH IRA                  FBO DIANNE FIELD IRA
4108 WEST CIELO GRANDE                    3109 MADONNA DR                         27278 EASTVALE RD
GLENDALE, AZ 85310                        EDGEWOOD, KY 41017                      PLS VRDS PNSL, CA 90274-4015
CHARLES SCHWAB & CO INCCase
                        CUST      21-10831-CTG     Doc 17& CO
                                           CHARLES SCHWAB   Filed  05/19/21
                                                              INC CUST          Page 60 ofSCHWAB
                                                                                  CHARLES  661 & CO INC CUST
FBO DONNA BAKER ROTH IRA                   FBO DWIGHT N FISCHER TRADITIONAL        FBO EDWARD R GIRARD ROTH IRA
1493 COUNTY ROAD 101                       IRA                                     1435 SE 15TH ST
NEW ALBANY, MS 38652                       119 ODIE RAY STREET                     APT 101
                                           GALLATIN, TN 37066-1455                 FT LAUDERDALE, FL 33316



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO ELIZABETH MINNITTI TRADITIONAL         FBO EUGENIA W GORDON TRADITIONAL        FBO EVAN GOLD IRA
IRA                                        IRA                                     3220 FOSCA ST
21312 SWEET CLOVER PLACE                   51 STRONG RD                            CARLSBAD, CA 92009-7831
ASHBURN, VA 20147                          FERNDALE, NY 12734



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO FRANCIS G OCONNOR                      FBO FRANK BERSON MD TRADITIONAL         FBO FRANK MICKLIN IRA
TRADITIONAL IRA                            IRA                                     7336 W 108TH PLACE
7305 SCARLET OAK CRT                       7 ATLANTIC AVE                          WORTH, IL 60482
FAIRFAX STA, VA 22039                      ROCKPORT, MA 01966



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO FREDERICK J DAVIS ROLLOVER IRA         FBO GARY L PINK IRA                     FBO GARY M EVERY IRA
PO BOX 1308                                3303 S 168TH ST                         3712 CHRISTOPHER DAY RD
SAN MARCOS, TX 78667                       OMAHA, NE 68130                         DOYLESTOWN, PA 18902




CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO GEORGE FLOUTY IRA                      FBO GEORGIA GRESHAM MCPHERSON           FBO GERALD L SMITH TR
30 CARY RD                                 105 E AUGUSTA ST                        GERALD LEE SMITH REV TR UA 10/15/38
RIVERSIDE, CT 06878-1313                   INDIANOLA, MS 38751-2453                10223 CEDAR POND DR
                                                                                   VIENNA, VA 22182-2906



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO GLEN B DUNBAR III INHERITED            FBO GLEN E WEEKS IRA                    FBO GLORIA B FRAZIER ROTH
IRA                                        17990 ANCHOR DRIVE                      CONTRIBUTORY IRA
518 MT PLEASANT DR                         JUPITER, FL 33458                       2121A FLOWOOD DRIVE
LOCUST GROVE, VA 22508                                                             FLOWOOD, MS 39232



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO HARVEY BOTTELSEN ROLLOVER IRA          FBO JAMES D CATER TRADITIONAL IRA       FBO JAMES M LOIZOU
1830 GIBRALTAR RD                          1019 EVATT RD                           SUBURBAN APP & CONSUL INC
SANTA BARBARA, CA 93105                    SENECA, SC 29672                        5415 HONEY BROOK
                                                                                   FAIRFAX, VA 22030



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO JAMES M VICTOR INHERITED IRA           FBO JAMES T ORTLIP TRADITIONAL IRA      FBO JASON B PALADINO IRA
625 WHITE PINE LN                          3 PEMBROOKE VIEW CRT                    12861 W PALO BREA LANE
CAPON BRIDGE, WV 26711                     GAITHERSBURG, MD 20877                  PEORIA, AZ 85383




CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO JINGYANG TAO CONTRIBUTORY IRA          FBO JOAN KAUFMAN IRA                    FBO JOHN AIDE IRA
1068 UTTERBACCK STORE RD                   627 S MONTFORD AVE                      204 ELMWOOD ST
GREAT FALLS, VA 22066                      BALTIMORE, MD 21224                     DEARBORN, MI 48124




CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO JOHN C SCOTT IRA                       FBO JOHN E COOPER IRA                   FBO JOHN VANMARKWYK IRA
43 CR 736                                  1305 BRIDLE PATH                        163 MEADOWBROOK RD
CORINTH, MS 38834                          CORINTH, MS 38834                       SARATOGA SPGS, NY 12866
CHARLES SCHWAB & CO INCCase
                          CUST   21-10831-CTG     Doc 17& CO
                                          CHARLES SCHWAB   Filed  05/19/21
                                                             INC CUST          Page 61 ofSCHWAB
                                                                                 CHARLES  661 & CO INC CUST
FBO JOHNNY LEE BLALOCK IRA                FBO JULIA CHARLENE BRUCE IRA            FBO JULIA MILLER IRA
1253 SHADOW WAY                           180 BROOKWOOD ESTATES TRAIL             17 PINE BRIAR CIRCLE
GREENVILLE, SC 29615-3845                 STOCKBRIDGE, GA 30281                   HOUSTON, TX 77056




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO JULIE MILLER IRA                      FBO JUSTIN PAGAN IRA                    FBO KANTI C DHANDHA ROLLOVER IRA
4012 MARQUETTE ST                         21810 76TH AVE W                        4788 APPLE GROVE COURT
DALLAS, TX 75225                          STE 200                                 BLOOMFLD HLS, MI 48301
                                          EDMONDS, WA 98026



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO KENNETH M JACKSON TRADITIONAL         FBO KIMBERLY L WOLFE IRA                FBO KIRT D BACHIERO IRA
IRA                                       2828 CHESTNUT                           7979 CAMINITO DIA
9280 LORRICH DR                           AUSTINBURG, OH 44010                    UNIT 4
MENTOR, OH 44060                                                                  SAN DIEGO, CA 92122



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO LARRY M MCGILL ROLLOVER IRA           FBO LAURA A HUDOCK IRA                  FBO LAURA MYERS
5548 LAKERIDGE ST                         7499 HILLSDALE DR                       6119 EAGLE NEST DR
SHAWNEE, KS 66218                         PLEASANTON, CA 94588-3718               GARLAND, TX 75044




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO LAWRENCE CARTER IRA                   FBO LILY YOUNG IRA                      FBO LINDA SMITH IRA
P O BOX 1577                              1488 SIERRA LINDA DR                    N27251 LEO LN
TUALATIN, OR 97062                        ESCONDIDO, CA 92025-7629                BLAIR, WI 54616




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO LISA MURRAY-PEREZ SIMPLE IRA          FBO LOUIS J GUZZO IRA                   FBO LYANA E ALDAMUY ROLLOVER IRA
1392 TIMBERWOLF TRAIL                     156 LAKE BOWEN DR                       1731 WENTWORTH DR
LINO LAKES, MN 55038                      INMAN, SC 29349-9045                    VOLO, IL 60020




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO MARGARET CARROLL BUSH IRA             FBO MARGARET CARROLL BUSH ROTH IRA      FBO MARK E DEAL IRA
106 W IMPERIAL CRT                        106 W IMPERIAL COURT                    58423 CRYSTAL SPRINGS DR
PALATINE, IL 60067                        PALATINE, IL 60067                      GOSHEN, IN 46528




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO MARSHA J BOHR IRA                     FBO MARSHA S CRONER IRA                 FBO MARTIN GALVIN SEP IRA
985 LINDA VISTA AVE                       1401 IVY COURT                          338 E 236TH ST
PASADENA, CA 91103                        N MANCHESTER, IN 46962                  BRONX, NY 10470-2104




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO MELISSA A NORRIS INHERITED IRA        FBO MELISSA R STEVENS IRA               FBO MICHAEL L CARRERA IRA
9760 HARVESTOR CIR                        1743 JOHN LEE LANE                      4107 OAKMONT LN
PERRY HALL, MD 21128                      MURFREESBORO, TN 37129                  SHINGLE SPGS, CA 95682




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST            CHARLES SCHWAB & CO INC CUST
FBO MICHELLE RUNDLE IRA                   FBO MICHELLE S RUTKOWSKI IRA            FBO MINERVA T CARSON IRA
31 HERLAX CIRCLE                          10185 CALKINS RD                        2540 S 7TH ST W
CHICO, CA 95926                           CARLETON, MI 48117-9636                 MISSOULA, MT 59804-2110
CHARLES SCHWAB & CO INCCase
                        CUST    21-10831-CTG     Doc 17& CO
                                         CHARLES SCHWAB   Filed  05/19/21
                                                            INC CUST        Page 62 ofSCHWAB
                                                                              CHARLES  661 & CO INC CUST
FBO MYRA PRESCOTT IRA                    FBO NEIL DAVID BROWN IRA              FBO PATRICIA J THOMPSON IRA
11734 VALLEY DALE DRIVE                  227 CALEDONIA ST                      200 STATE HIGHWAY 153
DALLAS, TX 75230                         SANTA CRUZ, CA 95062                  COLEMAN, TX 76834




CHARLES SCHWAB & CO INC CUST             CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
FBO PATRICIA MCNEILL IRA                 FBO PATRICK J HOARTY IRA              FBO PAUL B BOYD IRA
30 LAURINBURG ST                         1223 S 138TH ST                       3330 MCCURDY RD
OCEAN ISL BCH, NC 28469                  OMAHA, NE 68144                       TROY, OH 45373




CHARLES SCHWAB & CO INC CUST             CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
FBO PAUL HARLEY IRA                      FBO PETER AUSTIN IRA                  FBO PETER HACHEY IRA
6323 WRIGHT ST                           311 THATCH PALM DR                    13541 OWATONNA ST
FELTON, CA 95018                         BOCA RATON, FL 33432                  ANDOVER, MN 55304




CHARLES SCHWAB & CO INC CUST             CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
FBO PHILIP A BOYD TRADITIONAL IRA        FBO PHILLIP JONES IRA                 FBO RANDY H HANNA IRA
20519 VICTORIOUS DR                      16 GREENRIDGE FOREST CRT              600 OLD TCHULA RD
HOCKLEY, TX 77447-8729                   SPRING, TX 77381-2693                 YAZOO CITY, MS 39194




CHARLES SCHWAB & CO INC CUST             CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
FBO RAYMOND JAMES KING JR IRA            FBO RAYMOND L TEASTER IRA             FBO REBECCA L KLEIN TRADITIONAL
2090 E LYNX PL                           12 ASHLEY AVE                         IRA
CHANDLER, AZ 85249-3255                  GREENVILLE, SC 29609                  610 AVONDALE LN
                                                                               RAYMORE, MO 64083



CHARLES SCHWAB & CO INC CUST             CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
FBO RICHARD A MANDELARIS                 FBO RICHARD ROTTMAN TRADITIONAL       FBO RICHARD SKIBELL ROLLOVER IRA
TRADITIONAL IRA                          IRA                                   5841 PARK LN
27265 FAIRWAY ESTATES                    10521 NORTHVALE RD                    DALLAS, TX 75225
EL MACERO, CA 95618                      LOS ANGELES, CA 90064



CHARLES SCHWAB & CO INC CUST             CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
FBO ROBERT A ESTRADA IRA                 FBO ROBERT CHERKAS IRA                FBO ROBERT HORTON IRA
4910 MAGNOLIA COVE                       27A SOUTHPORT LANE                    4880 S RIVIERA WAY
BAYTOWN, TX 77521                        BOYNTON BEACH, FL 33436               AURORA, CO 80015




CHARLES SCHWAB & CO INC CUST             CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
FBO ROBERT PELAEZ TRADITIONAL IRA        FBO ROBERT RODRIGUEZ IRA              FBO ROBYN M SIMON IRA
29365 SHELL COVE                         112 MANDALA COURT                     148 RIVER HILL COURT
LAGUNA NIGUEL, CA 92677                  WALNUT CREEK, CA 94596                TAYLORSVILLE, KY 40071




CHARLES SCHWAB & CO INC CUST             CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
FBO RONALD A MELLEMA IRA                 FBO RYAN J BOHLE ROTH IRA             FBO SALLY J FRALEY ROLLOVER IRA
2918 PLYMOUTH DR                         14998 WHISPER ROCK BLVD               9580 W 17TH ST
BELLINGHAM, WA 98225                     FORT WAYNE, IN 46845                  ZION, IL 60099




CHARLES SCHWAB & CO INC CUST             CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
FBO SARAH SCHWENDEMAN SEP IRA            FBO SHARON L WATSON IRA               FBO SHAWN D LAMB TRADITIONAL IRA
238 PARKLANDS TRL                        13656 PEGASUS PLACE                   36 HALL FARM DR
BOZEMAN, MT 59718-9375                   NEVADA CITY, CA 95959                 HEATHSVILLE, VA 22473
CHARLES SCHWAB & CO INCCase
                         CUST     21-10831-CTG     Doc 17& CO
                                           CHARLES SCHWAB   Filed  05/19/21
                                                              INC CUST         Page 63 ofSCHWAB
                                                                                 CHARLES  661 & CO INC CUST
FBO STEPHANIE E KEYES IRA                  FBO STEPHANIE L COTHERN ROTH IRA       FBO STEPHEN ROBERT GORE IRA
140 TER HUEN DR                            106 SWEET GRASS TRAIL                  2210 MEADOW BROOK DR
FALMOUTH, MA 02540                         SWANSBORO, NC 28584                    ROUND ROCK, TX 78664




CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST           CHARLES SCHWAB & CO INC CUST
FBO STEVEN K WILLEY IRA                    FBO SUDHIR DESAI IRA                   FBO SUSAN K OSMAR IRA
2602 LYNNWOOD DR                           3202 E WOODBINE RD                     355 WINDELL DR
BELLEVUE, NE 68123-1948                    ORANGE, CA 92867                       FORT MILL, SC 29708-6526




CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST           CHARLES SCHWAB & CO INC CUST
FBO SUSAN M LUNSFORD                       FBO TERESA L PHILLIPS INHERITED        FBO THOMAS R YARRISH &
TRADITIONAL IRA                            IRA                                    KATHLEEN M YARRISH JTWROS
406 COBBLESTONE WAY                        416 E VENTURA DR                       5154 DURHAM RD W
BRUNSWICK, GA 31520                        BIRMINGHAM, AL 35235-3065              COLUMBIA, MD 21044-1414



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST           CHARLES SCHWAB & CO INC CUST
FBO TIFFANY S HOWE ROTH IRA                FBO TIMOTHY E MOUER IRA                FBO VICTORIA BARR DE QUINONES SEP
2648 CHADWICK DR                           21062 N 74TH WAY                       IRA
FORT WORTH, TX 76131                       SCOTTSDALE, AZ 85255                   6335 W NW HWY APT 1614
                                                                                  DALLAS, TX 75225



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST           CHARLES SCHWAB & CO INC CUST
FBO WALTER C WATSON TRADITIONAL            FBO WALTER CAMPBELL JR IRA             FBO WAYNE E BECKLEY IRA
IRA                                        740 MAGRUDER LNDG                      1519 CAMINO ALTO RD
13656 PEGASUS PLACE                        EVANS, GA 30809                        EL PASO, TX 79902-2807
NEVADA CITY, CA 95959



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST           CHARLES SCHWAB & CO INC CUST
FBO WILLIAM L RIGGINS INHERITED            FBO WILLIAM L RIGGINS TRADITIONAL      FBO WILLIAM MARK SCALIO ROTH IRA
IRA                                        IRA                                    23680 RIDGECREST COURT
225 EAST HARRISON                          225 EAST HARRISON                      DIAMOND BAR, CA 91765
MARSHALL, MO 65340                         MARSHALL, MO 65340



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST           CHARLES SCHWAB & CO INC CUST
FBP REBECCA L DAY INHERITED IRA            FRANK BROOKS III                       FRED MOHR & JANE MOHR TR UA 12/07/1995
4230 PENN AVE                              1515 SPEER DR                          FRED WILKS MOHR JR REVOCABLE TR.
NOTTINGHAM, MD 21236                       HARRISON, AR 72601                     3526 PELICAN BLVD
                                                                                  CAPE CORAL, FL 33914



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST           CHARLES SCHWAB & CO INC CUST
G JIMMY SEAWRIGHT                          GERALD GRAY TR UA 01/01/2009           GLORIA BROWN
4011A COUNTY ROAD 200                      ROCHESTER                              251 STATE LINE RD
TIPLERSVILLE, MS 38674                     ENDODONTICS PA DBP PENSION PLAN        MICHIE, TN 38357
                                           116 ELTON HILLS LN NW STE 100
                                           ROCHESTER, MN 55901

CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST           CHARLES SCHWAB & CO INC CUST
HAMPDEN THEODORE MACBETH EX                HANNAH POLLOCK                         HARRY & GLORIA FRITZENSCHAFT
EST ANGUS MACBETH                          7116 HILL FOREST DR                    TR & UA 07/05/2013; FRITZENSCHAFT FAMILY
1414 3RD ST N W                            DALLAS, TX 75230                       REV TR. 3419 SANDHILL CRANE WAY
WASHINGTON, DC 20001                                                              RICHMOND, TX 77469



CHARLES SCHWAB & CO INC CUST               CHARLES SCHWAB & CO INC CUST           CHARLES SCHWAB & CO INC CUST
HELEN M VICTOR TR UA 07/07/2014 HELEN      HILARY FAGADAU                         HILARY FAGDAU
MATTINGLY VICTOR REVOCABLE LIVING TR.      3503 CRAGMONT AVE                      2423 E LINCOLN DRIVE
5501 SIMINARY ROAD                         DALLAS, TX 75205                       PHOENIX, AZ 85016
FALLS CHURCH, VA 22041
CHARLES SCHWAB & CO INCCase
                          CUST   21-10831-CTG     Doc 17& CO
                                          CHARLES SCHWAB   Filed  05/19/21
                                                             INC CUST               Page 64 ofSCHWAB
                                                                                      CHARLES  661 & CO INC CUST
HORACE HUDDLESTON &                       J NICKEY JOHNSTON &                          JAMES DALE THOMPSON
MARJORIE HUDDLESTON JT TEN                LINDA JOHNSTON JT TEN                        15500 E 48TH TERRACE
807 E LOVELESS RD                         169 HENDERSON RD                             KANSAS CITY, MO 64136-1140
BOONEVILLE, MS 38829-9663                 CORINTH, MS 38834



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
JANET M WEBB                              JANICE WINTON &                              JEFFREY T COOKE
106 E GRESHAM ST                          NORMAN WINTON JT TEN                         2472 E WOODTHRUSH DR
INDIANOLA, MS 38751                       6466 GLEDORA AVE                             SANDY, UT 84093
                                          DALLAS, TX 75230



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
JERRY LITTLE &                            JOANNA R MOSTELLER                           JOHN P CROWE TR UA 05/04/1994 JOHN P
JOYCE LITTLE JT TEN                       4605 36TH ST N                               CROWE REVOCABLE TR.
1324 GARDEN LANE                          ARLINGTON, VA 22207                          1015 W 54TH ST
CORINTH, MS 38834-3829                                                                 KANSAS CITY, MO 64112



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
JOSEPH V LASKO JR & PATRICIA A LASKO      JOSEPH V LASKO JR TR                         JOY FEHILY TR UA 01/01/2013 ISOLINA INC
TR                                        UA 12/28/2007 LASKO REVOCALE TRUST           DEFINED BENEFIT PLAN 1800 CENTURY
UA 08/16/2007 JOSEPH V LASKO REVOCABLE    301 STOCK PORT LANE                          PARK
TR. 301 STOCK PORT LANE                   SCHAUMBURG, IL 60193                         EAST SUITE 400
SCHAUMBURG, IL 60193                                                                   LOS ANGELES, CA 90067

CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
JULIA A ROSENSTEIN                        JULIE BROOKS PITTMAN                         KELLY STUM &
12508 NW 17TH AVE                         615 EAST SECOND STREET                       MICHAEL STUM JT TEN
VANCOUVER, WA 98685                       CORINTH, MS 38834                            1516 JETER WAY
                                                                                       MURFREESBORO, TN 37129



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
KEVIN A SMITH & EMILY R SMITH TR UA       LESLIE JOHNSON                               LINDA Q KERR
10/17/2016 KEVIN SMITH & EMILY SMITH      532 W 940 N                                  5501 W CAMINO DEL CERRO
REVOC 43012 TAVERNSPRINGS COURT           AMERICAN FORK, UT 84003                      TUCSON, AZ 85745
ASHBURN, VA 20147



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
MACLONG TRAN &                            MARK ANTON & BETH O ANTON TR UA              MARVIN DAVID LLEWELYN
ELIZABETH TRAN JT TEN                     10/23/2018 MARK AND BETH O ANTON             4234 BOBCAT COVE
3901 EDGEWATER COURT                      REV LIVING TR. 19890 NAPLES LAKE             NICEVILLE, FL 32578
RICHARDSON, TX 75082                      TERRACE
                                          ASHBURN, VA 20147

CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
MARY LENORE PETERSEN                      MARY MULLINS                                 MEB-JFB FAMILY LP
183 W 8800 S                              1908 HIGHLAND DR                             36923 HIGH CHAPARRAL
SPANISH FORK, UT 84660-9480               CORINTH, MS 38834                            MAGNOLIA, TX 77355




CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
MICHAEL E CAHILL TR                       NANCY I WASKEY TR UA 08/16/2004 NANCY I      PATRICIA A LASKO & JOSEPH V LASKO JR
UA 12/27/2012                             WASKEY REVOCABLE TR. 7200 THIRD AVE          TR
ALPINE TRUST 7928 AIROLA PEAK ST          FAIRHAVEN HCC-207                            UA 08/16/2007 PATRICIA A LASKO
LAS VEGAS, NV 89166                       SYKESVILLE, MD 21784                         REVOCABLE
                                                                                       TR. 301 STOCK PORT LANE
                                                                                       SCHAUMBURG, IL 60193

CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
PATTI SANDEFUR & JERE SANDEFUR TR UA      PETER G HUTCHENS & COURTNEY R                R GARY KILKENNY TR UA 11/06/1991 R GARY
09/08/2016 PATRICIA R SANDEFUR TR.        HUTCHENS                                     KILKENNY TR.
PO BOX 598                                TR UA 06/15/2017 HUTCHENS FAMILY TR.         4100 W 85TH ST APT 1801
JACKSONVILLE, OR 97530                    TRADITIONAL IRA 3440 BOX ELDER               PRAIRIE VLG, KS 66206
                                          EVERGREEN, CO 80439
CHARLES SCHWAB & CO INCCase CUST 21-10831-CTG      Doc 17& CO
                                          CHARLES SCHWAB    Filed  05/19/21
                                                              INC CUST              Page 65 ofSCHWAB
                                                                                      CHARLES  661 & CO INC CUST
RANDOLPH GILDE & MARIAN GILDE TR UA       REBECCA TIMMS                                RICHARD CHENG-MING YEH & KIM KUM
02/15/2001 MARIAN GILDE TR.               PO BOX 2584                                  CHEUNG
433 LAKE MIRROR DR                        CORINTH, MS 38835                            YEH TR UA 07/20/2010 RICHARD C YEH & KIM
LAKE PLACID, FL 33852                                                                  KUM C YEH REV LIV TR 4910 BRAEBURN DR
                                                                                       BELLAIRE, TX 77401

CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
ROBERT F ILLING TR UA 02/23/2018 ROBERT   ROBERT G KROHN &                             ROBERT J BECKER TR UA 06/24/77 ROBERT J
FREDERICK ILLING SEPERATE PROPERTY        JANET V KROHN JT TEN                         BECKER LIVING TR.
TR.                                       418 CYPRESS HILLS WAY                        7909 S HARRISON CIR
149 WAWONA ST                             DELAND, FL 32724                             LITTLETON, CO 80122
SAN FRANCISCO, CA 94127

CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
ROBERT L AUSTIN GENERAL PARTNER           ROBERT STADALIUS &                           RODNEY SCHLOSSER
ROBIN L                                   LISA STADALIUS JT TEN                        16323 RED CEDAR TRAIL
AUSTIN GENERAL PARTNER AUSTIN LIMITED     2603 CANOPY LANE                             DALLAS, TX 75248
PARTNERSHIP PO BOX 159 101 S MAIN         MARIETTA, GA 30066
STREET
STAFFORD, KS 67578

CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
ROGER GEORGE MUNAY IRA                    ROY F WALTERS &                              SIDNEY T STANLEY
3635 ANCROFT CIR                          KATHLEEN M WALTERS JT TEN                    5013 COUNTRY CLUB DR
PEACHTREE COR, GA 30092-2651              PO BOX 1887                                  BRENTWOOD, TN 37027
                                          BOCA RATON, FL 33429



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
STACY D PHILLIPS & E ALLEN PHILLIPS TR    STEPHEN V MINSHEW & TERRI D MINSHEW          TIM S MCCLAIN & LYNN H MCCLAIN TR UA
UA 08/02/07 STACY D PHILLIPS TR.          TR                                           05/14/1997 TIM S MCCLAIN & LYNN H
15017 LINDEN ST                           UA 11/08/2018 MINSHEW FAMILY TR.             MCCLAIN FAM TR. 5944 CAMINITO
OVERLAND PARK, KS 66224                   1347 MACBETH ST                              CARDELINA
                                          MC LEAN, VA 22102                            LA JOLLA, CA 92037

CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
TODD WAYNE HAMMETT &                      TOM C MILLIKEN TOD MARTHA SHAW               TRAVIS NELSON JR
KRISTY HAMMETT JT TEN                     SUBJECT                                      521 SW FOREST DR
1161 TALAMORE COVE                        TO STA TOD RULES 330 3RD ST S UNIT 604       ISSAQUAH, WA 98027
COLLIERVILLE, TN 38017                    ST PETERSBURG, FL 33701



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CUST
TZUOO-MING YEH I401K PLAN                 UNITED CHARITABLE INC                        WAYNE A APPLEWHITE & INGE GEDO TR UA
2407 FOREST AVE                           TARNOW FAMILY FOUNDATION                     4/02/1999 WAYNE A APPLEWHITE AND INGE
SAN JOSE, CA 95128                        8201 GREENSBORO DR                           GEDO TR. 5435 ASHLEIGH RD
                                          ASHBURN, VA 20147                            FAIRFAX, VA 22030



CHARLES SCHWAB & CO INC CUST              CHARLES SCHWAB & CO INC CUST                 CHARLES SCHWAB & CO INC CYST
WILLIAM J KIBBEY & BECKY J KIBBEY TR UA   WILLIAM J KIBBEY & BECKY J KIBBEY TR UA      FBO DONALD A DIFIORE ROTH IRA
03/01/2005 BENJAMIN D KIBBEY              04/18/2006 MEGAN M KIBBEY IRREVOCABLE        2419 S KENTON COURT
IRREVOCABLE                               TR. 322 HOBART AVE                           AURORA, CO 80014
TR. 322 HOBART AVE                        FINDLAY, OH 45840
FINDLAY, OH 45840-1225

CHARLES SCHWAB & CO INC                   CHARLES SCHWAB & CO INC                      CHARLES SCHWAB & CO INC
ERIC WEISS IRA R/O                        FBO ARTHUR GOLDBERG IRA                      FBO BERNADENE SCHLIEN IRA
1449 CALLE DEL JONELLA                    5535 33RD ST NW                              9800 WOODFORD RD
PACIFIC PLSDS, CA 90272-2041              WASHINGTON, DC 20015-1668                    POTOMAC, MD 20854-5051




CHARLES SCHWAB & CO INC                   CHARLES SCHWAB & CO INC                      CHARLES SCHWAB & CO INC
FBO EILEEN WOO IRA                        FBO ELIOT SOREL IRA                          FBO GALE D MARSH IRA
610 OAK KNOLL TER                         2801 NEW MEXICO AVE NW APT 308               26 WETHERSFIELD DR
ROCKVILLE, MD 20850-7805                  WASHINGTON, DC 20007-3913                    NEW FREEDOM, PA 17349-8992
CHARLES SCHWAB & CO INCCase    21-10831-CTG     Doc 17& CO
                                        CHARLES SCHWAB   Filed
                                                           INC 05/19/21        Page 66 ofSCHWAB
                                                                                 CHARLES  661 & CO INC
FBO GARY KURSTIN                        FBO JEFFREY R SCHWARTZ IRA R/O            FBO JOHN CORLESS ROTH IRA
7917 GLEN NEVIS TER                     115 NE 12TH ST                            14522 WOODCREST DR
BOCA RATON, FL 33496-5927               DELRAY BEACH, FL 33444-4010               ROCKVILLE, MD 20853-2370




CHARLES SCHWAB & CO INC                 CHARLES SCHWAB & CO INC                   CHARLES SCHWAB & CO INC
FBO MARY BETH HEALY IRA                 FBO RONALD NALL IRA R/O                   FBO VANESSA PIEPENBURG &
3106A RUSSELL RD                        35004 VISTA DEL LADERO                    MICHAEL CHAPNICK JT TEN
ALEXANDRIA, VA 22305-1720               RANCHO MIRAGE, CA 92270                   1506 E UNION LN
                                                                                  CRAWFORDSVLLE, IN 47933



CHARLES SCHWAB & CO INC                 CHARLES SCHWAB & CO INC                   CHARLES SCHWAB & CO INC
FBO YARON KEIDAR TR                     GARY KELUDJIAN IRA                        JOEL S HIRSCHHORN &
SILVIA STOLARSKI & YARON KEIDAR REV     979 KENFIELD AVE                          JACQUELINE M RAMS JT TEN
TRUST 04/29/11 5531 SIERRA VERDE RD     LOS ANGELES, CA 90049-1404                3231 COQUELIN TER
IRVINE, CA 92603-3843                                                             CHEVY CHASE, MD 20815-4840



CHARLES SCHWAB & CO INC                 CHARLES SCHWAB & CO INC                   CHARLES SCHWAB & CO
JUDITH PEREZ IRA                        PARNON INVESTMENTS LLC                    CRG HOLDING COMPANY LLC
1817 BAXTER ST                          4800 HAMPDEN LN FL 7                      PO BOX 80420
LOS ANGELES, CA 90026-1935              BETHESDA, MD 20814-2955                   LAS VEGAS, NV 89180-0420




CHARLES SCHWAB & CO                     CHARLES SCHWAB & CO                       CHARLES SCHWAB & CO
EHUD STEIN                              FBO ANGELA MARIE MOBLEY TRUST DTD         FBO ANN GERBER REV TR
50 PINKAS STREET APT 59                 04/14/2008 CHRISTOPHER J PHILLIPS TR      DTD 10/08/2015
TEL AVIV 6226114                        3605 S TOWN CENTER DR STE B               47 KIRKSTALL RD
ISRAEL                                  LAS VEGAS, NV 89135-3017                  NEWTONVILLE, MA 02460-2244



CHARLES SCHWAB & CO                     CHARLES SCHWAB & CO                       CHARLES SCHWAB & CO
FBO BOBBY L OLSON IRA R/O               FBO CAMERON MANAGEMENT REV TR             FBO CHRISTOPHER J PHILLIPS TR
9104 GHOST MOUNTAIN AVE                 DTD 02/09/2012                            DEBRA DEMASI TRUST
LAS VEGAS, NV 89129-3667                9401 FONTAINBLEU DR                       41656 3605 S TOWN CENTER DR STE B
                                        LAS VEGAS, NV 89145-8655                  LAS VEGAS, NV 89135-3017



CHARLES SCHWAB & CO                     CHARLES SCHWAB & CO                       CHARLES SCHWAB & CO
FBO CHRISTOPHER J PHILLIPS TR           FBO DAVID B CRASS                         FBO GARON M BOYD IRA R/O
LARRY MOBLEY LIV TR                     205 N SPANISH PLUM                        7416 NEAR THICKET WAY
41656 3605 S TOWN CENTER DR STE B       ALEDO, TX 76008                           LAUREL, MD 20707-9450
LAS VEGAS, NV 89135-3017



CHARLES SCHWAB & CO                     CHARLES SCHWAB & CO                       CHARLES SCHWAB & CO
FBO HELEN L K ZENISEK TR                FBO JOSEPH T HOWARD JR                    FBO MICHAEL A COHEN
HELEN L ZENISEK REV TRUST               7597 SAWYER LN                            5215 URSULA LN
42560 941 MARYVILLE DR                  EASTON, MD 21601-8087                     DALLAS, TX 75229-6421
LOCKPORT, IL 60441-3250



CHARLES SCHWAB & CO                     CHARLES SCHWAB & CO                       CHARLES SCHWAB & CO
FBO MICHAEL JOHN CUTSEY                 FBO MICHAEL KIDRON &                      FBO NUKVAR PRODUCTIONS LTD
9205 W RUSSELL RD STE 335               JUDITH KIDRON JT TEN                      12 ELKHARIZI STREET
LAS VEGAS, NV 89148-1451                18 TZVIYA LUBETKIN ST KFAR                TEL AVIV 6424411
                                        SABA 4439729 ISRAEL                       ISRAEL



CHARLES SCHWAB & CO                     CHARLES SCHWAB & CO                       CHARLES SCHWAB & CO
FBO RICHARD J HAGERTY &                 FBO SAINT ELIZABETH GIRLS ACADEMY         FBO SHERRILL D HEDGES R/O IRA
JENNIFER W HAGERTY JT TEN               2694 CAUMSETT CT                          C/O 7-ELEVEN
2121 CROGHAN DR                         LAS VEGAS, NV 89117-7624                  901 TAHOE BLVD
CARNEGIE, PA 15106-5502                                                           INCIINE VILLAGE, NV 89451
CHARLES SCHWAB & CO       Case   21-10831-CTG     Doc 17& CO
                                          CHARLES SCHWAB   Filed 05/19/21     Page 67 ofSCHWAB
                                                                                CHARLES  661 & CO
FBO STEVEN KOLINSKY IRA                   FBO TORMEY SUB 1 LLC                  FBO TORY & CONNIE GUBLER FAM TR
96 DIMMIG RD                              3605 S TOWN CENTER DR STE B           DTD 11/08/1995
U SADDLE RIV, NJ 07458-2236               LAS VEGAS, NV 89135-3017              3428 W AGATE AVE
                                                                                LAS VEGAS, NV 89139-8193



CHARLES SCHWAB & CO                       CHARLES SCHWAB & CO                   CHARLES SCHWAB & CO
RINDA T HAYES IRA                         ROBERT AYLESWORTH TR & KATHLEEN       STANLEY E CRAFTON IRA R/O
5314 TUALATA CT                           AYLESWORTH TTEE AYLESWORTH LIV TR     794 TEN MILE DR
LAKE OSWEGO, OR 97035-8150                06/23/03 615 CARNATION AVE            GRANBY, CO 80446-8718
                                          CORONA DL MAR, CA 92625-2018



CHARLES SCHWAB & CO                       CHARLES SCHWAB & CO                   CHARLES SCHWAB & COMPANY INC CUST
THE PETER S BAE DDS 401(K) PSP TR         WK & DELORES M PARCELL FAM TRUST      FBO DENNY L NELSON IRA
PETER S BAE                               DTD 10/05/1995                        4623 W FRANKLIN ST
2500 DOVER HILL DR                        4705 PASEO DE LAS TORTUGAS            RICHMOND, VA 23226-1213
BAKERSFIELD, CA 93311-2926                TORRANCE, CA 90505-6335



CHARLES SCHWAB & COMPANY INC              CHARLES SCHWAB & COMPANY INC          CHARLES SCHWAB & COMPANY INC
DEBBIE FERGUSON IRA                       DIANA LAPLACE IRA                     FBO DANIEL SCHAWBEL TR
14929 SE 187TH AVE                        6612 E PRESCOTT CT                    DANIEL SCHAWBEL REV TRUST TRUST
DAMASCUS, OR 97089                        ORANGE, CA 92867-6418                 160 BOYLSTON ST APT 1231
                                                                                CHESTNUT HILL, MA 02467-2011



CHARLES SCHWAB & COMPANY INC              CHARLES SCHWAB & COMPANY INC          CHARLES SCHWAB & COMPANY INC
FBO DEAN SOULTANIAN                       FBO DEBORAH SCHAWBEL TR               FBO EDWIN PETERSON &
20 CROFT REGIS RD                         DEBORAH SCHAWBEL REV TRUST TRUST      EILEEN PETERSON JT TEN
WESTWOOD, MA 02090-1206                   41564 160 BOYLSTON ST APT 1231        65 SPRING RD
                                          CHESTNUT HILL, MA 02467-2011          NAHANT, MA 01908-1201



CHARLES SCHWAB & COMPANY INC              CHARLES SCHWAB & COMPANY INC          CHARLES SCHWAB & COMPANY INC
FBO FAY SHAPIRO TR                        FBO MAYA COMMUNICATIONS &             FBO MELVIN BERMAN IRA
FAY SHAPIRO REV TRUST                     INVESTMENTS LTD                       660 BEACON ST
39322 80 HOPE AVE APT 305                 17 MAGAL ST                           NEWTON CENTER, MA 02459-1942
WALTHAM, MA 02453-2745                    SAVYON 5652817 ISRAEL



CHARLES SCHWAB & COMPANY INC              CHARLES SCHWAB & COMPANY INC          CHARLES SCHWAB & COMPANY INC
FBO NAVIN K RAI MANSHOBHA RAI TR          FBO ROBERT SOULTANIAN 2015 TRUST      FBO SAGINAW CHIPPEWA INDIAN TRIBE
NAVIN K & MANSHOBHA RAI REV FAM           DTD 11/20/2015                        FUTURE SECURITY
TRUST 06/08/13 1025 DICKSON ST            42 PEARL ST                           7070 E BROADWAY RD
SAINT LOUIS, MO 63122-3061                AYER, MA 01432-1130                   MT PLEASANT, MI 48858-8970



CHARLES SCHWAB & COMPANY INC              CHARLES SCHWAB & COMPANY INC          CHARLES SCHWAB & COMPANY INC
FBO SAGINAW CHIPPEWA INDIAN TRIBE         JIMETTA MOORE IRA R/O                 JOHN R BISHOP INH IRA
HOUSING LAND ECON DEV                     6504 SHENANDOAH AVE                   1742 GOLDEN HILLS DR
7070 E BROADWAY RD                        LOS ANGELES, CA 90056-2114            MILPITAS, CA 95035-5002
MT PLEASANT, MI 48858-8970



CHARLES SCHWAB & COMPANY INC              CHARLES SCHWAB CUST                   CHARLES SCHWAB CUST
STEVE ROOK IRA                            ANTHONY J INSKEEP                     FBO CRAIG ACHESONROTH IRA
273 W MACAW DR                            6343 N PIQUA RD                       1945 NORTHWESTERN DRIVE
CHANDLER, AZ 85286-7754                   DECATUR, IN 46733-9433                EL PASO, TX 79912




CHARLES SCHWAB CUST                       CHARLES SCHWAB CUST                   CHARLES SCHWAB CUST
FBO LYNN B HAYNIE IRA                     FBO MARK ALAN KENLINE IRA             FBO MICHAEL J SWEETLAND ROTH IRA
1007 E 5TH ST                             2134 TAYSIDE CROSSING N W             776 IRONHORSE LANE SW
CORINTH, MS 38834                         KENNESAW, GA 30152                    MABLETON, GA 30126
CHARLES SCHWAB CUST        Case 21-10831-CTG     Doc 17CUST
                                         CHARLES SCHWAB  Filed 05/19/21   Page 68 ofSCHWAB
                                                                            CHARLES  661 CUST
FBO PATRICIA L HAGER IRA                 FBO THEODORA EWUSI-MENSAH IRA      FBO WILLIAM S PLAWNER
1912 W SANIBEL COURT                     14 FRANCISCAN PLACE                7285 NW 19TH COURT
LITTLETON, CO 80120-8133                 PHILLIPS RNCH, CA 91766            PEMBROKE PNES, FL 33024-1013




CHARLES SCHWAB                           CHARLES SCHWAB                     CHARLES SCHWAB
DANIEL H ZIMMERMAN &                     DAVID GRAHAM TRUST                 EILEEN MCCABE
SCOTT D ZIMMERMAN JT TEN                 29 BANCROFT MILLS RD FL 2          1636 SEAGIRT BLVD
5527 OAKMONT AVE                         WILMINGTON, DE 19806-2039          FAR ROCKAWAY, NY 11691-4511
BETHESDA, MD 20817-3527



CHARLES SCHWAB                           CHARLES SCHWAB                     CHARLES SCHWAB
FBO DOROTHY WOLF IRA                     FBO FRANCES E LUDMAN ROTH IRA      FBO JAMES MANLEY &
5450 WHITLEY PARK TERRACE 304            2303 FARRINGDON RD                 SUSAN MANLEY JT TEN
BETHESDA, MD 20814-2054                  BALTIMORE, MD 21209-2609           6320 BANNOCKBURN DR
                                                                            BETHESDA, MD 20817-5421



CHARLES SCHWAB                           CHARLES SCHWAB                     CHARLES SCHWAB
FBO JOSEPH T HOWARD JR IRA               FBO SIDNEY STAHL IRA               FBO WILLIAM SOLOMON IRA
7597 SAWYER LN                           5450 WHITLEY PARK TERRACE 304      7370 SOUTH OCEAN DRIVE APT 8158
EASTON, MD 21601-8087                    BETHESDA, MD 20814-2054            JENSEN BEACH, FL 34957-2033




CHARLES SCHWAB                           CHARLES SCHWAB                     CHARLES SCHWAB
KAI YIU YEUNG &                          KATE CARR IRA                      MOHANNAD MOHANNA TR &
PAMELA PIPER JT TEN                      209 LINCOLN PL APT 5A              ALISON MOHANNA TTEE MOHANNA FAM
400 N PARK AVE UNIT 10B                  BROOKLYN, NY 11217-3715            REV TR
BRECKENRIDGE, CO 80424-8710                                                 12202 CHRISTY LN
                                                                            LOS ALAMITOS, CA 90720-4614

CHARLES SCHWAB                           CHARLES SCHWAB                     CHARLES SCHWAB
PHILIP H GRAHAM TR                       SUSAN B MANN                       URI YOKEL &
PHILIP GRAHAM REVOCABLE TRUST            12645 TRAVILAH RD                  KATHLEEN RODRIGUEZ JT TEN
7101 HEATHWOOD CT                        POTOMAC, MD 20854-1083             153 RESEARCH RD
BETHESDA, MD 20817-2915                                                     GREENBELT, MD 20770-1762



CHARLES SCHWB & CO CUST                  CHARLES SCWHAB & CO CUST           CHARLES SCWHAB & CO INC CUST
FBO SARAH MATHIAS IRA                    FBO JAMES PAUL DRABO IRA           FBO ROSA LAI-LING SCALIO ROTH IRA
27762 ANTONIO PKWY                       2423 E LINCOLN DR                  23680 RIDGECREST COURT
L1 417                                   PHOENIX, AZ 85016                  DIAMOND BAR, CA 91765
LADERA RANCH, CA 92694



CHARLES SHARKEY &                        CHARLES SHUFF                      CHARLES SIMPLEMAN &
JEANETTE SHARKEY JT TEN                  856 SCENIC HILLS WAY               JACQUELINE SIMPLEMAN JT TEN
1454 R AVE                               ANNAPOLIS, MD 21401-6904           265 NONA AVE
TRAER, IA 50675-9596                                                        TRINIDAD, CO 81082-3921




CHARLES STORMS TR &                      CHARLES STRIPPOLI                  CHARLES SWENSON
MIDORI TANAKA STORMS TTEE                24 FOXWOOD DR                      85 AVENUE DE LA MER UNIT 702
STORMS FAMILY TRUST                      WYANDANCH, NY 11798-1023           PALM COAST, FL 32137-1228
40968 5515 SW 42ND PL
OCALA, FL 34474-9645



CHARLES T JENNETTE                       CHARLES T SMITH                    CHARLES T TAYLOR
4657 OLD CLARKSVILLE PIKE                618 LAKE DR                        4703 OAK TIMBERS CT NE
CLARKSVILLE, TN 37043-7925               LAUREL HILL, FL 32567-3169         GRAND RAPIDS, MI 49525-9430
CHARLES V HINTON TR       Case   21-10831-CTG     DocSNIDER
                                          CHARLES VAN 17 Filed
                                                            TR 05/19/21        Page 69 ofW661
                                                                                 CHARLES   ARMSTRONG
CHARLES V HINTON TRUST                    UA 08/19/2016                           TOD BENEFICIARY ON FILE WITH CPU
UA 10/10/01                               CHARLES VAN SNIDER REVOCABLE            6915 OAKDALE AVE
209 MCDANIEL AVE                          LIVING TRUST 1968 MCCLELLAN LANE        WINNETKA, CA 91306-3914
GREENVILLE, SC 29601-3709                 GERMANTOWN, TN 38138



CHARLES W GRZESKOWICZ TR                  CHARLES W MUSTAIN                       CHARLES W STRONG &
CHARLES GRZESKOWICZ TR                    1322 CRANFORD AVE                       LINDA HANNA JT TEN
UA                                        LAKEWOOD, OH 44107-2310                 7543 NICKLAUS CIR
10100 CYPRESS COVE DR 140                                                         MOSELEY, VA 23120-1685
FORT MYERS, FL 33908-7646



CHARLIE R RAMSEY &                        CHARLOTTE A BERRY TR                    CHARLOTTE E POLICARI-ANDREWS TR
SHERILYN J RAMSEY JT TEN                  UA 06/08/2018                           CHARLOTTE E POLICARI-ANDREWS REV
119 STEVENS ST                            HENSE AND MARY WEST IRREVOCABLE         UA 03/27/97
GENEVA, IL 60134-1459                     TRUST 1420 STAYTON RD                   2609 HIDDEN CV
                                          CMBRLND FRNCE, TN 37051                 WILMINGTON, NC 28411-7232



CHARLOTTE MONTEI                          CHARLOTTE RAUS                          CHARLOTTE ROEMER
11832 XAVIS ST NW                         TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU
MINNEAPOLIS, MN 55433-2971                11904 SW 137TH LOOP                     594 TRAIL ROCK RD
                                          DUNNELLON, FL 34432-8734                JOHNSON CITY, TX 78636-4302




CHARLOTTE WEN                             CHARLYNE M PACINI TR                    CHATHAM HEDGING ADVISORS, LLC
TOD BENEFICIARY ON FILE WITH CPU          PACINI FAMILY TRUST                     235 WHITEHORSE LANE
PO BOX 8403                               UA 07/29/93                             KENNETT SQUARE, PA 19348
ROWLAND HGHTS, CA 91748-0403              410 HIDDEN MEADOWS CT
                                          RENO, NV 89502-8764



CHATTANOOGA FIRE PROTECTION, INC          CHEDDAR & CO                            CHEN-FU FONG &
P.O. BOX 948                              WISCONSIN STATE TREASURY UNCLAIMED      TSUI-O LIU JT TEN
CHATTANOOGA, TN 37401                     PROPERTY UNIT C/O AVENU INSIGHTS &      TOD BENEFICIARY ON FILE CPU
                                          ANALY                                   22F-1 NO 389 DULIN RD XITUN DIST
                                          ATTN CUSTODY DEPT 100 HANCOCK ST        TAICHUNG CITY 407 TAIWAN
                                          10TH FL
                                          QUINCY, MA 02171

CHENG HUA LU &                            CHERIE L WELTER &                       CHERLY AYER TR
TZUNG CHEN LU JT TEN                      JOHN WELTER JT TEN                      CHERYL AYER LIV TRUST
308 E FAIRVIEW AVE APT E                  1106 KENOSHA RD                         UA 10/08/90
SAN GABRIEL, CA 91776-3041                MURRAY, NE 68409-3401                   4228 CAMELLIA AVE
                                                                                  STUDIO CITY, CA 91604-2936



CHERRIE DAVIDSON                          CHERYL A ARMSTRONG                      CHERYL A GREGORY
609 DERBY DR                              1710 MONTICELLO DR                      109 PHEASANT RUN LN
PLANO, IL 60545-2111                      TALLAHASSEE, FL 32303                   LANCASTER, NY 14086-1164




CHERYL A JASON TR                         CHERYL ANNE MELKA TR                    CHERYL BONSALL PORTER
CHERYL A JASON TRUST                      UA 09/14/2010 AMENDED 01/18/2014        TOD BENEFICIARY ON FILE WITH CPU
UA 06/07/13                               PAMELA A PUSATERI TRUST                 120 JULIANNA WAY
1417 275TH ST                             6001 BROKEN SOUND PARKWAY NW SUITE      ASTON, PA 19014-2247
MOUNT PULASKI, IL 62548-6507              500
                                          BOCA RATON, FL 33487

CHERYL BRONSTEIN                          CHERYL COTTLE                           CHERYL DIANNE DAVIS
839 CALDWELL AVE                          TOD BENEFICIARY ON FILE WITH CPU        P O BOX 189
NORTH WOODMERE, NY 11581-3600             PO BOX 4050                             NEWELLTON, LA 71357
                                          STATELINE, NV 89449-4050
CHERYL J CORBIN             Case 21-10831-CTG
                                          CHERYL L Doc
                                                   BERG 17     Filed 05/19/21   Page 70 ofL HOLUB
                                                                                  CHERYL    661 TR
949 SADDLEBROOK DR                         2549 SINAGUA TRL UNIT 57                CHERYL LH HOLUB LIV TRUST
ZIONSVILLE, IN 46077-9578                  ST GEORGE, UT 84770-7334                UA 12/01/15
                                                                                   4194 QUAIL RIDGE RD
                                                                                   CENTER POINT, IA 52213-9499



CHERYL L MCCLUSKY                          CHERYL L STONE &                        CHERYL MACISAAC TOD
12823 CROWN POINT AVE                      FRANK L STONE JT TEN                    JOHN MACISAAC
OMAHA, NE 68164                            2100 SW 25TH ST                         SUBJECT TO STA TOD RULES
                                           CAPE CORAL, FL 33914-3935               23255 CAROLWOOD LANE APT A-9201
                                                                                   BOCA RATON, FL 33428



CHERYL SAMBERG                             CHERYL STEFFEY                          CHESTER J NADOLSKI III
14714 CELESTIAL PL                         TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU
DALLAS, TX 75254-7560                      9417 CANYON MESA DR                     2558 S SHORE DR
                                           LAS VEGAS, NV 89144-1525                BILOXI, MS 39532-3010




CHESTER SURVIVORS TRUST TR                 CHET HANNA TR                           CHEUK CHOI WONG
BARBARA CHESTER                            TRUST OF CHET R HANNA                   204 N ELECTRIC AVE
UA 08/29/97                                11772 MILPAS DR                         ALHAMBRA, CA 91801
2604 10TH STREET SW                        APPLE VALLEY, CA 92308-0128
WILLMAR, MN 56201-5055



CHEUK MAN MAK &                            CHI C LANG &                            CHI C LANG &
FUNG SIU MAK JT TEN                        JUSTIN S YANG JT TEN                    STEVEN S YANG JT TEN TOD
TOD BENEFICIARY ON FILE CPU                TOD BENEFICIARY ON FILE CPU             MARCOS YANG
8043 ALPACA ST                             310 TEJON PL                            SUBJECT TO STA TOD RULES 310 TEJON
ROSEMEAD, CA 91770-3929                    PLS VRDS EST, CA 90274-1204             PLACE
                                                                                   PLS VRDS PNSL, CA 90274

CHI C LANG TR &                            CHI HWA CHAO &                          CHI SHING LIU &
MARCOS YANG TTEE                           KUO SHENG CHAO JT TEN                   CECILIA LEI TR UA 11/18/2020 THE CHI
FAMILY TST OF MARCOS YANG & CHI C          TOD BENEFICIARY ON FILE CPU             SHING LIU & CECILIA LEI TR.
L 310 TEJON PL                             911 N ATLANTIC BLVD                     193 FALCON WAY
PLS VRDS EST, CA 90274-1204                ALHAMBRA, CA 91801-1334                 HERCULES, CA 94547



CHI ZHANG                                  CHIA CHEN                               CHIA JANG LIU TR &
68 HAZELTON                                2230 E NYON AVE                         SHU MEI LIN TTEE
IRVINE, CA 92620-2189                      ANAHEIM, CA 92806-4634                  CHIA JANG LIU & SHU MEI LIN REV TR
                                                                                   41256 22 PARTHENIA
                                                                                   IRVINE, CA 92606-8803



CHIA LI TU                                 CHIAN HUEY LIAO TR                      CHICAGO MOTOR CONTROL CORP
TOD BENEFICIARY ON FILE WITH CPU           UA 09/03/1992                           47 W DIVISION STREET
6299 ANCORA LN                             LIAO 1992 TRUST                         UNIT 166
MIRA LOMA, CA 91752-7301                   14278 CHERRY CREEK CIR                  CHICAGO, IL 60610
                                           EASTVALE, CA 92880-1056



CHIEN CHUNG CHEN                           CHIH HAO LIN                            CHIH HUANG CHANG CUST
3019 ANDALUCIA DR                          69-12 178TH ST                          FBO WINNI CHANG
WEST COVINA, CA 91791-4208                 FRESH MEADOWS, NY 11365-3443            UGMA CA
                                                                                   503 W LEMON AVE
                                                                                   ARCADIA, CA 91007-7947



CHIMANBHAI K PATEL &                       CHIMICLES SCHWARTZ KRINER &             CHIN FA CHEN
JAYSHREE C PATEL JT TEN                    DONALDSON-SMITH LLP                     TOD BENEFICIARY ON FILE WITH CPU
6611 WEDGEWOOD LN                          ONE HAVERFORD CENTRE                    20505 PACIFIC DR
WILLOWBROOK, IL 60527-5440                 361 WEST LANCASTER AVENUE               WALNUT, CA 91789-4452
                                           HAVERFORD, PA 19041
CHIN FEN HO                Case 21-10831-CTG     Doc
                                         CHIN FONG    17
                                                   CHAN          Filed 05/19/21   Page 71HSUEH
                                                                                    CHIN   of 661
                                                                                               CHEN
20431 TUFTS CIR                           TOD BENEFICIARY ON FILE WITH CPU           TOD BENEFICIARY ON FILE WITH CPU
WALNUT, CA 91789-2446                     5530 VIA LA MESA UNIT B                    20505 PACIFIC DR
                                          LAGUNA WOODS, CA 92637-6907                WALNUT, CA 91789-4452




CHING AN HUANG &                          CHING HSUAN LIN WANG                       CHING LING ANNY CHOU
CHEN SUJEN HUANG JT TEN                   TOD BENEFICIARY ON FILE WITH CPU           TOD BENEFICIARY ON FILE WITH CPU
29 WASHINGTON                             21119 GRANITE WELLS DR                     142 N SAN GABRIEL BLVD STE C
IRVINE, CA 92606-1742                     WALNUT, CA 91789-1362                      SAN GABRIEL, CA 91775-2488




CHING MING JANG &                         CHINYA HUANG                               CHIRAG N AMIN &
REBECCA JANG JT TEN                       NO 5 LN 256 RENDE RD                       ALICIA M AMIN TR UA 06/20/2013 CHIRAG N
645 S BROADVIEW ST                        MANTOU                                     AMIN LIVING TR.
ANAHEIM, CA 92804-2648                    TAIWAN                                     3166 SHANDWICK CIRCLE
                                                                                     CORONA, CA 92882-7583



CHIU-FU LEE TR &                          CHI-WEI CHANG TR                           CHO TZI CHUNH TOD
HSUEH-YUNG LEE TTEE                       THE TRUST OF KUANG LIANG LAI               MAY YUK CHUN
C & H LEE FAMILY TRUST                    UA 08/15/13                                SUBJECT TO STA TOD RULES
36330 16311 WALRUS LN                     3550 WINDEMERE DR                          6727 215TH ST
HUNTINGTN BCH, CA 92649-2543              ANN ARBOR, MI 48105                        OAKLAND GDNS, NY 11364



CHOA H LUK                                CHOU CHUNMEI PENG                          CHRIS CANNON
1645 EDGEWOOD DR                          6633 LOUISE AVE                            31 SW 128TH ST
ALHAMBRA, CA 91803-2814                   VAN NUYS, CA 91406-5435                    CROSS CITY, FL 32628-4109




CHRIS CARBON &                            CHRIS D GARRETT &                          CHRIS DETTER &
JAMIE CARBON JT TEN                       JUDITH A GARRETT JT TEN                    SARAH DETTER JT TEN
4697 SUNSET RIDGE DR                      2100 S BRIDGE AVE                          290 E VALLEY DR
MIDDLETON, WI 53562-4081                  UNIT 349                                   MARIETTA, GA 30068-3676
                                          WESLACO, TX 78596-8112



CHRIS DURLEJ                              CHRIS EBERLE                               CHRIS LOHMEIER
2424 WILD GINGER LN                       1855 MOUNTAINVIEW CT                       PARK AVENUE TOWER
LAS VEGAS, NV 89134-6002                  FLORENCE, KY 41042-8035                    65 EAST 55TH STREET, SUITE 801
                                                                                     NEW YORK, NY 10022




CHRIS R COMPTON TR &                      CHRIS SHAPOURI                             CHRISTA LLLP
CONNIE M COMPTON TTEE                     2291 ARAGON CANYON ST                      7230 N SPRUCE AVE
COMPTON LIVING TRUST                      LAS VEGAS, NV 89135-1304                   KANSAS CITY, MO 64119-5486
40338 25302 W ILLINI ST
BUCKEYE, AZ 85326-6432



CHRISTIAN APPALACHIAN PROJECT             CHRISTIAN M SANTA MARIA                    CHRISTIAN YEGEN
ATTN GUY ADAMS                            441 SE 16TH AVE                            270 DEVON RD
PO BOX 55911                              POMPANO BEACH, FL 33060-7629               TENAFLY, NJ 07670-3137
LEXINGTON, KY 40555




CHRISTINA A LAVALETTE &                   CHRISTINA B DOROW                          CHRISTINA H HANSEN TR
JOSEPH N LAVALETTE JT TEN                 TOD BENEFICIARY ON FILE WITH CPU           THE CHRISTINA HANSEN LIVING TRUST
5614 GINGER TREE LN                       436 LEONARD ST                             UA 10/20/04
TOLEDO, OH 43623-1077                     PARK RIDGE, IL 60068-3324                  1662 SOUTH VINCENTIA AVENUE
                                                                                     CORONA, CA 92882
CHRISTINA H VILLAS      Case     21-10831-CTG
                                          CHRISTINADoc  17 Filed 05/19/21
                                                    JOHNSTON                    Page 72 of 661
                                                                                  CHRISTINA MAFFIA
3464 N CHATEAU FRESNO AVE                 5810 E LUDLOW DR                         175 QUAKER PATH
FRESNO, CA 93723                          SCOTTSDALE, AZ 85254-3133                SETAUKET, NY 11733-2239




CHRISTINA MARIE MONTESANO &               CHRISTINA QUACH CHOI                     CHRISTINA R KLEEMEIER
GIAVANNA PATRICIA RUSSO TR                1919 FREMONT AVE APT C                   TOD BENEFICIARY ON FILE WITH CPU
UA 03/22/2017 MONTESANO PROTECTION        S PASADENA, CA 91030-5415                859 W SPARROW PL
TRUST                                                                              CHANDLER, AZ 85286-7609
60 JOSEPH ST
SAYVILLE, NY 11782-1310

CHRISTINA S PISARIK TR                    CHRISTINE A STEINER TOD                  CHRISTINE A TEDONE
PISARIK FAMILY TRUST                      KAREN MORROW                             40 168 W FOURTH ST
UA 01/23/03                               SUBJECT TO STA TOD RULES                 PATCHOGUE, NY 11772
3039 CRESTA WAY                           201 FIVE CITIES DR APT 102
LAGUNA BEACH, CA 92651-2016               PISMO BEACH, CA 93449



CHRISTINE ANN MCKEEN R/O IRA COR          CHRISTINE CARLEY                         CHRISTINE E GORDON TR
CLEARING CUST                             TOD BENEFICIARY ON FILE WITH CPU         CHRISTINE E GORDON TRUST
6271 E TRAIL DRIVE                        238 MIRA MAR AVE                         UA 06/07/13
ANAHEIM, CA 92807-4039                    LONG BEACH, CA 90803-6126                27 E SAN MIGUEL DR
                                                                                   CHULA VISTA, CA 91911-1509



CHRISTINE H HOLT TR                       CHRISTINE H MAYHEW                       CHRISTINE HILL TR
CHRISTINE H HOLT REV LIV TRUST            TOD BENEFICIARY ON FILE WITH CPU         CHRISTINE HILL LIVING TRUST
UA 11/02/05                               PO BOX 393                               UA 07/20/04
300 BELLAIRE AVE                          EASTVILLE, VA 23347-0393                 368 DOOLEY DR
DES PLAINES, IL 60016-3702                                                         HENDERSON, NV 89015-6089



CHRISTINE HSIU HUA TSAI                   CHRISTINE J MESCIA                       CHRISTINE L BOOHER
TOD BENEFICIARY ON FILE WITH CPU          3 FINCH PL APT 3B                        1 WILLIAMSBURG LN
2031 HOLLY AVE                            HUNTINGTON, NY 11743-4271                TRABUCO CYN, CA 92679-5024
ARCADIA, CA 91007-8168




CHRISTINE M HANSEN TR                     CHRISTINE M MCCLUSKEY TR                 CHRISTINE MANGOLD
CHRISTINE M HANSEN REV TRUST              UA 05/27/2014                            2846 SEABREEZE DR
UA 03/25/14                               CHRISTINE M MCCLUSKEY REVOCABLE          MALIBU, CA 90265-2945
5021 NE 26TH TER                          TRUST 40238 PEONZA LANE
LIGHTHOUSE PT, FL 33064-7029              PALMDALE, CA 93551



CHRISTINE S RUSTIN                        CHRISTOPHER A FRANK TR &                 CHRISTOPHER BOZER
22 DANCER ST                              LISA F FRANK TTEE                        20331 E POCO CALLE
LYONS, GA 30436-7009                      CHRISTOPHER & LISA FRANK 2008 TRUST      QUEEN CREEK, AZ 85142-6281
                                          39491 416 S BROOK LN
                                          ANAHEIM, CA 92807-3601



CHRISTOPHER BRASHEARS &                   CHRISTOPHER C SOUZA TR &                 CHRISTOPHER C THACKER
BETTY BRASHEARS JT TEN                    LISA B SOUZA TTEE                        3333 CHESTNUT CIR NW
2326 WILDCAT AVE                          2005 CHRISTOPHER & LISA SOUZA LIV        CLEVELAND, TN 37312-2116
VENTURA, CA 93003-7047                    TR 04/13/05 1003 N CEDAR ST
                                          GLENDALE, CA 91207-1703



CHRISTOPHER C ZAGONE                      CHRISTOPHER CAILLIET &                   CHRISTOPHER CIANI
3527 MACKEY LN                            DOROTHY CAILLIET JT TEN                  33 LINDBERGH LANE
SHREVEPORT, LA 71118-2333                 TOD BENEFICIARY ON FILE CPU              NEW CITY, NY 10956
                                          2659 E GULF TO LAKE HWY
                                          INVERNESS, FL 34453-3216
CHRISTOPHER F KLEIN TR Case    21-10831-CTG     DocG17
                                        CHRISTOPHER       Filed 05/19/21
                                                     PIKE TR               Page 73 of 661GIANNETTI
                                                                             CHRISTOPHER
KLEIN FAMILY TRUST                      UA 03/03/2017                         TOD BENEFICIARY ON FILE WITH CPU
UA 05/30/01                             CHRISTOPHER G PIKE FAMILY TRUST       1803 SW 43RD ST
231 CARRIAGE PL                         16730 WIKIUP RD                       CAPE CORAL, FL 33914-6220
MANHATTAN BCH, CA 90266-6958            RAMONA, CA 92065-4189



CHRISTOPHER GREGOIRE                    CHRISTOPHER J AIKMAN                  CHRISTOPHER J DAVIS
4112 FOX CREEK DR                       TOD BENEFICIARY ON FILE WITH CPU      7 MADELEY CLOSE
CRYSTAL LAKE, IL 60012-1877             9201 N 51ST DR                        AMERSHAM
                                        GLENDALE, AZ 85302-3401               BUCKINGHAMSHIRE HP6 6ET
                                                                              GREAT BRITAIN



CHRISTOPHER J HANSEN TR                 CHRISTOPHER J SMITH &                 CHRISTOPHER KELLER &
CHRISTOPHER J HANSEN REV TRUST          JAMIE L SMITH JT TEN                  RENEE KELLER JT TEN
UA 09/25/01                             3607 PASEO PRIMARIO                   60260 KUNSTMAN RD
21600 672ND AVE                         CALABASAS, CA 91302-3024              RAY, MI 48096-3633
DARWIN, MN 55324-6300



CHRISTOPHER L LEMOINE                   CHRISTOPHER M HAYES &                 CHRISTOPHER M NAKASHIMA
3804 MCKEITHEN DR                       WYNNE K HAYES JT TEN                  TOD BENEFICIARY ON FILE WITH CPU
ALEXANDRIA, LA 71303-8765               2555 SAND HILL RD                     PO BOX 222
                                        ELLICOTT CITY, MD 21042-1041          FAIR OAKS, CA 95628-0222




CHRISTOPHER M STASSI SR EX              CHRISTOPHER M TRUHN &                 CHRISTOPHER S SCALLIN
EST JOSEPH G STASSI SR                  JACQUELINE C TRUHN JT TEN             2288 YELLOWSTONE DRIVE
9005 DARBY LANE                         382 CEDAR AVE                         MARTINEZ, CA 94553
RIVER RIDGE, LA 70123                   ISLIP, NY 11751-4628




CHRISTOPHER W THOMSEN &                 CHRISTOPHER Z JASTRZESSKI             CHRISTY E EKEKE &
CAROL P THOMSEN COMMUNITY PROPERTY      TOD BENEFICIARY ON FILE WITH CPU      EVANS C EKEKE JT TEN
5 REYNA PL                              3104 ALMA AVE                         4106 FERRO ST
MENLO PARK, CA 94025-5630               MANHATTAN BCH, CA 90266-3933          STAFFORD, TX 77477-5245




CHRISTY L BLACKWELL TR &                CHRISTY L POULIS                      CHUAN CHUAN LIU
MICHAEL R BLACKWELL TTEE                501 ACORN COURT                       1094 BELLA VISTA AVE
BLACKWELL FAMILY TRUST                  MOUNT AIRY, MD 21771                  PASADENA, CA 91107-1802
37858 178 N PASEO RIO BLANCO
ANAHEIM, CA 92807-2350



CHUHONG KU &                            CHUN LANG CHENG TR &                  CHUN NUEN KWAN TR &
HSILIN PAN JT TEN                       SHU TSING CHENG TTEE                  PING WANG KWAN TTEE
4542 PATRICIA CIR                       THE CHENG FAMILY TRUST                CHUN NUEN KWAN & PING WAN
LA PALMA, CA 90623-1667                 42077 2052 VISTA ALCEDO               81271A MERCED RD
                                        CAMARILLO, CA 93012-9316              S SAN GABRIEL, CA 91770



CHUN PI LUNG                            CHUN SU &                             CHUN YAN LEUNG &
TOD BENEFICIARY ON FILE WITH CPU        JENNIFER WANG-SU JT TEN               WENDY LAN CHU NG JT TEN
127 N PROSPECTORS RD                    TOD BENEFICIARY ON FILE CPU           2166 SAN ANTONIO PL
DIAMOND BAR, CA 91765-1547              984 NO CRYSTAL WATER LANE             SANTA CLARA, CA 95051-1606
                                        WALNUT, CA 91789-1468



CHUN YEN TSAI &                         CHUNG HSU LUE                         CHUNG KUANG CHANG TR &
JERRY TSAI JT TEN                       TOD BENEFICIARY ON FILE WITH CPU      YANG PAOKUEI CHANG TTEE
1541 CAMBRIDGE RD                       690 CHAUCER RD                        THE 1999 CHANG FAMILY TRUST
SAN MARINO, CA 91108-1907               SAN MARINO, CA 91108-1308             36235 18468 STONEGATE LN
                                                                              ROWLAND HGHTS, CA 91748-5164
CHUNG SEN FWANG          Case   21-10831-CTG     Doc
                                         CHUNG TIM    17& Filed 05/19/21
                                                   WONG                           Page 74 of 661
                                                                                    CHUNG-CHU TENG &
327 25TH AVE 1                           YIN YI WONG JT TEN                          CHING-LUAN TENG TR UA 01/11/2019
SAN FRANCISCO, CA 94121-1911             1400 PRELUDE DR                             CHUNG-CHU AND CHING-LUAN C TENG
                                         SAN JOSE, CA 95131-3316                     FAMILY
                                                                                     TR. 5 TREWORTHY RD
                                                                                     GAITHERSBURG, MD 20878

CHUNHUI CHEN                             CHUNHUNG WANG                               CIARI PLUMBING & HEATING, INC.
TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU            1054 ELM STREET
3691 FENN ST                             20687-2 AMAR RD APT 285                     SAN JOSE, CA 95126
IRVINE, CA 92614-6622                    WALNUT, CA 91789




CID LOPES CARDOSO &                      CINDY A GIESEN TOD                          CINDY A NEBLETT &
MARIA HELENA CARDOSO JT TEN              BRYAN GIESEN BRANDON GIESEN BRETT           LARRY L NEBLETT JT TEN
1805 PIERRE PLACE                        GIESEN                                      3310 SHAWNEE TRAIL
APEX, NC 27502-5265                      SUBJECT TO STA TOD RULES                    PINCKNEY, MI 48169
                                         218 AVENIDA PELAYO APT B
                                         SAN CLEMENTE, CA 92672-5661

CINDY BLITZ                              CINDY CHEN                                  CINDY COLLINS TR
1108 BELLE AVE                           TOD BENEFICIARY ON FILE WITH CPU            COLLINS LIVING TRUST
TEANECK, NJ 07666-2779                   10410 IMPERIAL AVE                          UA 05/21/02
                                         CUPERTINO, CA 95014-5930                    12662 CLOUDBREAK AVE
                                                                                     SAN DIEGO, CA 92129-2207



CINDY H LIU &                            CINDY LEE BLARE TR &                        CINDY POLLARD
STEVEN M LIU JT TEN                      BRYAN K BLARE TTEE                          PO BOX 489
11817 SANDERLING WAY                     THE BRYAN K AND CINDY LEE BLARE             COLUMBIA, LA 71418-0489
JURUPA VALLEY, CA 91752                  TRUST 09/24/01 2850 E ROBIN CT
                                         GILBERT, AZ 85296-9424



CINTAS FIRE NATIONAL ACCOUNTS            CITI REAL ESTATE FUNDING INC.               CITIBANK, N.A.
4310 METRO PARKWAY                       388 GREENWICH STREET, 6TH FLOOR             ATTN: AGENCY OPERATIONS
SUITE 300                                NEW YORK, NY 10013                          1615 BRETT ROAD, OPS III
FORT MYERS, FL 33916                                                                 NEW CASTLE, DE 19720




CITIBANK, N.A.                           CITIBANK, N.A., ADMIN/COLLATERAL AGENT      CITIBANK, N.A., ADMIN/COLLATERAL AGENT
ATTN: DAVID CAPPELLINI                   ATTN: DAVID K. BOUTON                       C/O CITIGROUP GLOBAL MARKETS INC.
390 GREENWICH STREET, 7TH FLOOR          388 GREENWICH STREET, 8TH FLOOR             ATTN: MICHAEL PICCIRILLO
NEW YORK, NY 10013                       NEW YORK, NY 10013                          388 GREENWICH STREET, 8TH FLOOR
                                                                                     NEW YORK, NY 10013



CITIBANK, N.A., ADMIN/COLLATERAL AGENT   CITIBANK, N.A., ADMIN/COLLATERAL AGENT      CITY OF BECKLEY
C/O CITIGROUP GLOBAL MARKETS INC.        C/O KEY BANK                                P.O. BOX 2514
ATTN: SAAD ZAMAN                         ATTN: SANJAY J. PATEL                       BECKLEY, WV 25802-2514
388 GREENWICH STREET, 8TH FLOOR          11501 OUTLOOK ST. SUITE 300
NEW YORK, NY 10013                       OVERLAND PARK, KS 66211



CITY OF FAIRFAX                          CITY OF PORTLAND                            CJC CONSTRUCTION
10455 ARMSTRONG STREET                   111 SW COLUMBIA ST., SUITE 600              10004 LEWISDALE ROAD
FAIRFAX, VA 22030                        PORTLAND, OR 97201-5840                     IJAMSVILLE, MD 21754




CLAIRE E NARDONI REVOCABLE TRUST         CLAIRE J HUSSEY TR                          CLAIRE KRAEMER
TR CLAIRE E NARDONI                      CLAIRE J HUSSEY REV TRUST                   TOD BENEFICIARY ON FILE WITH CPU
UA 05/12/03                              UA 06/25/14                                 18 ACRE LN
7445 TREELINE DR                         PO BOX 1316                                 PALMYRA, VA 22963
NAPLES, FL 34119-9729                    HERNANDO, FL 34441-1316
CLARENCE BENINATI         Case 21-10831-CTG
                                        CLARENCEDoc  17 Filed
                                                 THIELEMANN & 05/19/21           Page 75 of 661
                                                                                   CLARENTON CRAWFORD
20518 33RD AVE                          ERNA THIELEMANN JT TEN                     6978 GLEN COVE LN
BAYSIDE, NY 11361-1030                  7118 HAND RD                               STONE MTN, GA 30087-6321
                                        RICHMOND, TX 77469-7448




CLARIN PAAP                             CLARINDA L FRANCIS                         CLARISSA T GERVASIO TR
1300 SCOTTSDALE WAY                     TOD BENEFICIARY ON FILE WITH CPU           THE VEGAS LAS PINAS TRUST
MODESTO, CA 95355-3256                  2319 TEASLEY ST                            UA 09/19/06
                                        LA CRESCENTA, CA 91214-2223                188 POPOLO DR
                                                                                   LAS VEGAS, NV 89138-1509



CLARK STUFF INVESTMENTS LLLP            CLARK V ADAIR &                            CLARK WOODROW CRAWFORD REV TR DTD
7403 N SECRET CANYON DR                 IDA-NAN ADAIR TRUST TR & IDA-NAN ADAIR     09/10/2015 CLARK W CRAWFORD TTEE
TUCSON, AZ 85718-1434                   TTEE CLARK V ADAIR & IDA-NAN ADAIR TR.     12005 TRETAGNIER CIRCLE
                                        38360 3332 NEW BRIGHTON RD                 SAN DIEGO, CA 92128
                                        ARDEN HILLS, MN 55112-7931



CLAUDIA KASHIN                          CLAUDIA M MCDONALD                         CLAUDIA M VELARDE TR
124 SANTA ANA PL                        3714 FOREST AVE                            VELARDE-ALVAREZ LIVING TRUST
SANTA BARBARA, CA 93111-2138            BROOKFIELD, IL 60513-1606                  UA 12/03/12
                                                                                   1411 E MICHELLE DR
                                                                                   PHOENIX, AZ 85022-7200



CLAYTON MCNAMARA                        CLAYTON WINKELMAN TR &                     CLEARY GOTTLIEB STEEN & HAMILTON LLP
10961 190TH ST E                        JANE WINKELMAN TTEE                        COUNSEL TO THE BROOKFIELD INVESTOR
HASTINGS, MN 55033-9309                 WINKELMAN FAMILY TRUST                     ATTN: SEAN O’NEAL AND KARA A. HAILEY
                                        37866 10101 SHORE FRONT DR                 ONE LIBERTY PLAZA
                                        LINCOLN, NE 68527-2879                     NEW YORK, NY 10006



CLEARY GOTTLIEB STEEN & HAMILTON LLP    CLEDA L HOUMES TR                          CLEOTIDE O LEWIS
ONE LIBERTY PLAZA                       THE CLEDA HOUMES TRUST                     136 S HICKORY ST
NEW YORK, NY 10006-1470                 UA 09/21/00                                MUNDELEIN, IL 60060-2932
                                        57 SAN CARLOS DR
                                        SALINAS, CA 93901-3007



CLETUS CASSITY &                        CLIFF KUPPERBERG &                         CLIFFORD A CHAN TR &
NANCY CASSITY JT TEN                    PENNY KUPPERBERG COMMUNITY                 CYNTHIA M LEONG CHAN TTEE
26408 MOUNTAIN GROVE CIR                PROPERTY                                   CHAN LIVING TRUST
55                                      331 CLARK DR                               40375 3917 EL LADO DR
LAKE FOREST, CA 92630-7511              SAN MATEO, CA 94404                        LA CRESCENTA, CA 91214-3245



CLIFFORD D WIESE &                      CLIFFORD SCHOCK                            CLINT COOGLER & JULIE COOGLER TEN
THERESA L WIESE TR UA 07/24/2008        73 SILVER BRIDGE RD                        COM
CLIFFORD D WIESE & THERESA L WIESE      NASSAU, NY 12123-3523                      4013 CROOKED CREEK PATH
REVOCABLE TR. 27093 SYCAMORE RD                                                    COLLEGE STATION, TX 77845
HILLMAN, MN 56338



CLYDE ANDERSON                          CLYDE F NAPIER                             CLYDE W PFEIL &
2100 REED STATION PKWY                  TOD BENEFICIARY ON FILE WITH CPU           CAROL A PFEIL JT TEN TOD KENNETH B
APT 201                                 33 RESERVOIR RD                            PFEIL
CARBONDALE, IL 62901-8134               HIGHLAND, NY 12528-1503                    SUBJECT TO STA TOD RULES
                                                                                   373 DAN RIVER DR
                                                                                   SPRING HILL, FL 34606

CLYDE W PFEIL &                         CLYDE W PFEIL &                            COAST CUSTOM ROOFING
CAROL A PFEIL JT TEN TOD                CAROL A PFEIL JT TEN TOD                   19875 PLAINVIEW DRIVE
DEBORAH L KNY SUBJECT TO STA TOD        JEFFREY L PFEIL SUBJECT TO STA TOD         SALINAS, CA 93907
RULES                                   RULES
373 DAN RIVER DR                        373 DAN RIVER DR
SPRING HILL, FL 34606                   SPRING HILL, FL 34606
COGENT COMMUNICATIONS,Case
                         INC.   21-10831-CTG     Doc 17 FiledINC.
                                         COGENT COMMUNICATIONS, 05/19/21         Page 76 of
                                                                                   COHEN    661
                                                                                         INVETMENTS LLC
ATTN: DAVID SCHAEFFER, CEO               P.O. BOX 791087                            3100 N OCEAN BLVD
2450 N STREET, NW                        BALTIMORE, MD 21279-1087                   FORT LAUDERDALE, FL 33308-7116
WASHINGTON, DC 20037




COLD TECH REFRIGERATION, INC             COLE P ANDRADE                             COLETTE WANG
P.O. BOX 33686                           127 OAK HILL AVE                           TOD BENEFICIARY ON FILE WITH CPU
LAS VEGAS, NV 89433-3686                 SEEKONK, MA 02771-1004                     23763 SUNSET CROSSING RD
                                                                                    DIAMOND BAR, CA 91765-1351




COLIN MCCAIN CAMPBELL                    COLIN P REILLY &                           COLLEEN A PERILLI R/O IRA COR
TOD BENEFICIARY ON FILE WITH CPU         COLLEEN V REILLY COMMUNITY                 CLEARING CUST
2521 TIFFANY PL                          PROPERTY                                   330 GLENNBROOK WAY
FULLERTON, CA 92833-1527                 507 EVERGREEN DR                           CHALFONT, PA 18914-3928
                                         MANDEVILLE, LA 70448-7574



COLLEEN THUMM                            COLLISON FAMILY HOLDINGS LLC LLC           COLONEL W HARRIS
TOD BENEFICIARY ON FILE WITH CPU         4062 W GILGO BCH                           TOD BENEFICIARY ON FILE WITH CPU
2790 E FREMONT PL                        W GILGO BEACH, NY 11702-4615               3120 NEW UNION RD
CENTENNIAL, CO 80122-1759                                                           DAYTON, TN 37321-4342




COLONIALWEBB CONTRACTORS                 COLUMBIA CASUALTY COMPANY                  COMFORT SYSTEMS USA SOUTHEAST INC.
2820 ACKLEY AVENUE                       ATTN: DANIEL RUSS                          3779 ABIGAIL DRIVE
RICHMOND, VA 23228                       125 BROAD STREET                           THEODORE, AL 36582
                                         NEW YORK, NY 10004




COMMINITY NATIONAL BANK CUST             COMMONWEALTH OF PENNSYLVANIA               COMMUNITY FOUNDATION W PA & E OH
FBO LINDA CZUBA ROTH IRA                 UNCLAIMED PROPERTY                         CUST KYLE ENGLISH TR UA 01/15/12 SANDRA
1416 OLIVE ST                            LOCKBOX 53473                              S MATHIAS CHARITABLE REMAINDER UNI-
CEDAR FALLS, IA 50613                    101 N INDEPENDENCE MALL EAST               TR.
                                         PHILADELPHIA, PA 19106                     7 W STATE ST STE 301
                                                                                    SHARON, PA 16146

COMMUNITY NAIONAL BANK CUST              COMMUNITY NATIONAL BANK CUST               COMMUNITY NATIONAL BANK CUST
FBO RUSSELL BLISS IRA                    ANGELA CHENEY TR UA 05/26/2004 CHENEY      DONALD J AURNHAMMER TR UA 11/12/2002
1015 STAFFORD DR                         REVOCABLE LIVING TR.                       DONALD J AURNHAMMER FAMILY TR.
SOMERVILLE, TN 38068-5081                11758 MELONES CIR                          2965 KACHINA WAY
                                         RNCHO CORDOVA, CA 95670                    RNCHO CORDOVA, CA 95670



COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST               COMMUNITY NATIONAL BANK CUST
FBO AIDA C DIZON IRA                     FBO ALAN W FARNHAM INHERITED IRA           FBO ALAN W FARNHAM INHERITED IRA
3740 PARISH AVE                          FBO PAUL H FARNHAM                         FBO RETIREMENT BENEFITS TRUST
FREMONT, CA 94536-3786                   990 COUNTY ROAD 8                          990 COUNTY ROAD 8
                                         MC DONOUGH, NY 13801                       MC DONOUGH, NY 13801



COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST               COMMUNITY NATIONAL BANK CUST
FBO ALFRED J RAMIREZ IRA                 FBO ALLAN S LOH IRA                        FBO AMY RUTLAND IRA
10011 SKILES DR                          5636 GONDOLIER DR                          65 FAIR OAK DR
BAKERSFIELD, CA 93311-3033               NEW BERN, NC 28560                         OAKLAND, TN 38060




COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST               COMMUNITY NATIONAL BANK CUST
FBO ANGELA DAWN HENDERSON IRA            FBO ANN F HOMAN IRA                        FBO ANNE E SHAPIRO TRADITIONAL IRA
5412 GARDEN TRAIL LN                     188 ARMOUR PL                              803 NORTH HUMBOLDT ST
COLLIERVILLE, TN 38017                   BYHALIA, MS 38611-7146                     APT 204
                                                                                    SAN MATEO, CA 94401-1427
COMMUNITY NATIONAL BANKCase
                        CUST   21-10831-CTG    Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL      05/19/21
                                                           BANK CUST          Page 77 of 661
                                                                                COMMUNITY NATIONAL BANK CUST
FBO ANNIE J BARRETT IRA                 FBO APRIL KEOUGH                         FBO ARLO R HERMAN IRA
15231 MERLINGLEN PL                     INHERITED IRA                            17442 W BOCA RATON RD
LITHIA, FL 33547                        926 MAC ARTHUR ST                        SURPRISE, AZ 85388
                                        BOHEMIA, NY 11716



COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST
FBO ARMANDO V GALELLA IRA               FBO ATHER SIDDIQI SEP IRA                FBO B GAYLE MOLLET IRA
1379 CURLEW RD                          15 SOUTH VICTORIANA CIRCLE               400 SUMMERWOOD COURT
DUNEDIN, FL 34698-1924                  SPRING, TX 77389                         MYRTLE BEACH, SC 29579




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST
FBO BARBARA S OLIVER IRA                FBO BONNIE L BRASFIELD IRA               FBO BRETT A NICKERSON IRA
9016 CHAMPLAIN DR                       1610 MURPHY AVE                          29319 SPRUCE CANYON DR
OLIVE BRANCH, MS 38654-6315             COVINGTON, TN 38019                      GOLDEN, CO 80403




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST
FBO BROOKS BURKHART IRA                 FBO CAROL RISELL IRA                     FBO CECIL L SAMMONS JR IRA
500 2ND AVE SW                          7700 FOX RD                              229 E POPLAR AVE
INDEPENDENCE, IA 50644                  HUGHSON, CA 95326-9100                   COLLIERVILLE, TN 38017-2733




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST
FBO CHAD GARDNER IRA                    FBO CHAD YAMAMOTO IRA                    FBO CHANG LOONG CHUNG TRADITIONAL
4628 W BOX MEADOW CIR                   75 SPARROW ST                            IRA
HERRIMAN, UT 84096                      LIVERMORE, CA 94551-3967                 13960 TURNBERRY POINT
                                                                                 BROOMFIELD, CO 80023



COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST
FBO CHARLES F SMITH TRADITIONAL         FBO CHARLES V SNIDER IRA                 FBO CHRISTINA WOODFORD SEP IRA
IRA                                     1968 MCCLELLAN LN                        4141 PORTOLA DR
2983 WOFFINGTON LANE                    GERMANTOWN, TN 38138-2576                PALMDALE, CA 93551-5335
GERMANTOWN, TN 38138



COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST
FBO CINDY A RUTH ROTH IRA               FBO CRISTY BOOTHE ROTH IRA               FBO DALE D WANDREY IRA
3339 BRUTON PARISH DR                   225 MAIN ST                              N2264 COUNTY RD Y
BARTLETT, TN 38133-4154                 SENECA, KS 66538                         WAUTOMA, WI 54982




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST
FBO DANA DOMIN IHERITED IRA             FBO DANIEL LEEMANN TR UA 02/11/2003      FBO DANIEL LYNESS IRA
33258 TIMBER GROVE DR                   DANIEL LEEMANN REVOCABLE TR.             104 FRANKLIN ST
VALRICO, FL 33596                       111 PONDEROSA COURT                      RYAN, IA 52330
                                        FOLSOM, CA 95630



COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST
FBO DARYL SHOEMAKE IRA                  FBO DAVE BECKER TRADITIONAL IRA          FBO DAVID A PETROCCI IRA
9010 SAINT MARLO FAIRWAY DR             816 TOWER PARK DR                        4645 CHERRY VALLEY DR
DULUTH, GA 30097-6612                   WATERLOO, IA 50701-9026                  ROCKVILLE, MD 20853-1110




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST
FBO DAVID A VOYE IRA                    FBO DAVID E WOLFE INHERITED IRA          FBO DAVID HODGES IRA
2396 CHERRY SPRING COVE                 PO BOX 225                               6324 ALTHORP COVE
CORDOVA, TN 38016-8431                  225 MAIN ST                              ARLINGTON, TN 38002-7005
                                        SENECA, KS 66538
COMMUNITY NATIONAL BANKCase
                        CUST 21-10831-CTG
                                      COMMUNITYDoc   17 Filed
                                                  NATIONAL      05/19/21
                                                           BANK CUST        Page 78 of 661
                                                                              COMMUNITY NATIONAL BANK CUST
FBO DAVID J GRUENEWALD SEP IRA        FBO DAVID J RHYLANDER IRA                FBO DAVID LAZAR IRA
PO BOX 69                             470 BRAY STATION RD                      2090 H EDDY DR
MANLIUS, NY 13104-0069                COLLIERVILLE, TN 38017                   LEONARD, MI 48367-3210




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO DAVID WOTTLE IRA                   FBO DEBRA KELLOGG TRADITIONAL IRA       FBO DELENE M REMMERS IRA
9052 BAYNARD LOOP N                    208 1ST AVE                             606 LOCHNGREEN TRL
GERMANTOWN, TN 38139-4503              OELWEIN, IA 50662                       ARLINGTON, TX 76012-3454




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO DENISE OTTER SEP IRA               FBO DENNIS G SCHROEDER IRA              FBO DENNIS J HALL IRA
2127 GLEN KNOLL DR                     8431 SANDY BERRY COVE                   4282 FINUP LN
HOUSTON, TX 77077                      GERMANTOWN, TN 38138                    WISC RAPIDS, WI 54495-9273




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO DENNIS M HILL IRA                  FBO DIANE M MCCOMMON IRA                FBO DIANNE H ROBBINS IRA
2301 S 3RD ST W                        9569 MICHIGAN DR                        3378 CRICKET GLEN COVE
MISSOULA, MT 59801-1332                OLIVE BRANCH, MS 38654-6312             MEMPHIS, TN 38134-3021




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO DIANNE SCHALL INHERITED IRA        FBO DON TRAMMEL IRA                     FBO DONNA NELSON-HARDIN IRA
35417 OHLHUES                          13081 E SANDOVAL ST                     40 HICKORY WITHE RD
CUSTER PARK, IL 60481                  DEWEY, AZ 86327                         ARLINGTON, TN 38002-4100




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO DONNIS L EDWARDS IRA               FBO DWIGHT M LINDSEY INHERITED IRA      FBO EDNA M GILCHRIST IRA
4055 HIGH PLAINS RD                    254 COUNTY RD 209                       2975 SCOTLAND RD
MEMPHIS, TN 38135-0407                 BURNSVILLE, MS 38833                    MEMPHIS, TN 38128-5116




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO EDWARD JACOBS IRA                  FBO ELAINE K SCHOVAISA IRA              FBO ELIZABETH CARROZZA IRA
2262 KILBIRNIE DR                      2199 S FIELD WAY                        5649 RENSSLAER DR
GERMANTOWN, TN 38139-5343              LAKEWOOD, CO 80227-2334                 MEMPHIS, TN 38135-1441




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO ELIZABETH M WILKES IRA             FBO ELLEN GYGER IRA                     FBO EMMA MILLS IRA
104 PARK RIDGE AVE                     PO BOX 164                              1472 PECAN RIDGE DR
SWANNANOA, NC 28778-2620               LYONS, WI 53148                         COLLIERVILLE, TN 38017-9002




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO ERIC BILLINGS IRA                  FBO ERIC W TINGLE IRA                   FBO EZEQUIEL FRAUSTO TRADITIONAL
3780 EMERY CT                          7111 BRENTWOOD RD                       IRA
CONCORD, CA 94518-1745                 PHILADELPHIA, PA 19151                  241 E SAN JOSE AVE
                                                                               CLAREMONT, CA 91711-5550



COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO FAN CHUANG TSENG IRA               FBO GARA TOOHEY IRA                     FBO GARY CZUBA ROTH IRA
45020 PAWNEE DR                        7659 DEXTER RUN CIR                     1416 OLIVE ST
FREMONT, CA 94539-6678                 CORDOVA, TN 38016-8753                  CEDAR FALLS, IA 50613
COMMUNITY NATIONAL BANKCase
                        CUST   21-10831-CTG    Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL      05/19/21
                                                           BANK CUST       Page 79 of 661
                                                                             COMMUNITY NATIONAL BANK CUST
FBO GARY HOLLAND IRA                    FBO GARY R FRANKLIN IRA               FBO GARY W REDDIN IRA
8456 ALLENBY LAKES                      225 MAIN ST                           2268 GULFSTREAM DR
GERMANTOWN, TN 38139                    PO BOX 225                            LITTLE ELM, TX 75068-5981
                                        SENECA, KS 66538



COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST          COMMUNITY NATIONAL BANK CUST
FBO GERALD M CARPENTER IRA              FBO GERALD ROSEN IRA                  FBO GLORIA WALTERS IRA
8050 ROWLAND AVE                        4529 MISSION BEND                     4616 SELWOOD RD
PHILADELPHIA, PA 19136-2221             SANTA FE, NM 87507-6404               N CHESTERFLD, VA 23234




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST          COMMUNITY NATIONAL BANK CUST
FBO GREG MARTIN IRA                     FBO GREGORY C ZWEIG IRA               FBO HARRY F RASMUSSEN JR ROTH IRA
105 CYPRESS PT                          7676 MARDITE COVE                     12 WINSIDE LN
ST SIMONS IS, GA 31522-2449             GERMANTOWN, TN 38138-2201             CORAM, NY 11727




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST          COMMUNITY NATIONAL BANK CUST
FBO HARRY S SIMPKINS SEP IRA            FBO HARVEY JENKALA SEP IRA            FBO HELEN A ANDREWS IRA
3067 AUTUMN GOLD LN                     5653 COLUMBUS AVE                     13520 SE 93RD COURT RD
MEMPHIS, TN 38119-9141                  VAN NUYS, CA 91411-3219               SUMMERFIELD, FL 34491-9458




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST          COMMUNITY NATIONAL BANK CUST
FBO JACKIE M SEIDEL IRA                 FBO JACQUELINE D WARMUTH IRA          FBO JAMES G MARBRY ROTH IRA
4216 FAIRWAY DR                         2 BAYBERRY LANE                       6646 WOODPARK LN
FLOWER MOUND, TX 75028-8515             WHITESBORO, NY 13492                  BARTLETT, TN 38135-2537




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST          COMMUNITY NATIONAL BANK CUST
FBO JAMES R STUBBLEFIELD IRA            FBO JANET B RUBIN BENEFICIARY OF      FBO JEFFREY E GEORGE ROTH IRA
2718 HEATHER HEIGHTS AVE                SHEILA BERMAN IRA                     2306 MEADOW LAKE DR
ARCADIA, CA 91006                       260 FOUNTAIN RIVER DR                 GRAND PRAIRIE, TX 75050-1765
                                        MEMPHIS, TN 38120



COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST          COMMUNITY NATIONAL BANK CUST
FBO JEFFREY HAIGHT IRA                  FBO JENNIFER EICHORST INHERITED       FBO JEREMY GOSS IRA
408 5TH ST SW                           IRA                                   8013 PRESTWICK CT
INDEPENDENCE, IA 50644                  6265 DESOTO DR                        ROWLETT, TX 75089-7877
                                        COLORADO SPGS, CO 80922



COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST          COMMUNITY NATIONAL BANK CUST
FBO JILL I SCHWIETERT TRADITIONAL       FBO JILL S NORTH IRA                  FBO JIN Q HUANG IRA
IRA                                     3416 CHARLEMAINE DR                   18976 RANDOLPH PL
1245 N E 6TH ST APT 2                   AURORA, IL 60504-6568                 DENVER, CO 80249
GRANTS PASS, OR 97526



COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST          COMMUNITY NATIONAL BANK CUST
FBO JOAN A JENKINS IRA                  FBO JOAN P ORLOFF IRA                 FBO JOANNE BARRETT IRA
1213 HEATHER RIDGE CV                   225 MAIN ST                           1919 VERANDA PL
COLLIERVILLE, TN 38017-3200             SENECA, KS 66538                      THE VILLAGES, FL 32163-2641




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST          COMMUNITY NATIONAL BANK CUST
FBO JOANNE EASTMAN IRA                  FBO JOE CARDENAS IRA                  FBO JOHN G MAHONEY
3630 MARY OAKS DR                       957 5TH ST                            INHERITED IRA
BARTLETT, TN 38133-2812                 LIVINGSTON, CA 95334-1223             1372 CHELSEA WAY
                                                                              LIVERMORE, CA 94550
COMMUNITY NATIONAL BANKCase
                         CUST 21-10831-CTG
                                       COMMUNITYDoc  17 Filed
                                                  NATIONAL       05/19/21
                                                            BANK CUST       Page 80 of 661
                                                                              COMMUNITY NATIONAL BANK CUST
FBO JOHN J PALMER SR TRADITIONAL       FBO JOHN J SPALDING IRA                 FBO JOHN N KROLL IRA
IRA                                    350 MURINDO PL                          E5553 CTY RD N
14 PRISTINE DR                         SAN RAMON, CA 94583-1732                MANAWA, WI 54949
GREER, SC 29650-4464



COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO JOSEPH GALDI IRA                   FBO JOSEPH M TROYAN IRA                 FBO JOSEPH ROHR IRA
11287 SW 73RD CIR                      10237 FOX RUN DR                        4893 AVI DR
OCALA, FL 34476-8972                   OLIVE BRANCH, MS 38654-5113             ARLINGTON, TN 38002-5977




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO JUDITH R VANDOW TRADITIONAL        FBO JUDY ELLIS IRA                      FBO KARA L SWANSON IRA
IRA                                    2910 CASCADA WAY                        1031 S PALMETTO AVE
132 HENRIETTA AVE                      MANSFIELD, TX 76063                     APT N3
OCEANSIDE, NY 11572                                                            ONTARIO, CA 91762



COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO KAREN M MOXLEY IRA                 FBO KARL SCHENKE IRA                    FBO KATHLEEN MCBRIDE INHERITED IRA
6979 SCEPTER COVE                      725 NW CEDAR CREEK LANE                 225 MAIN ST
MEMPHIS, TN 38135-1625                 LEES SUMMIT, MO 64081                   SENECA, KS 66538




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO KATHLEEN POULOS IRA                FBO KELVIN A BANFIELD IRA               FBO KENNETH W DALLAS IRA
21921 CALDERAS                         1 CLEAR RUN                             5565 LAMB RD
MISSION VIEJO, CA 92691-1209           OCALA, FL 34472-2313                    ARLINGTON, TN 38002-9316




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO KENT G MORGAN TRADITIONAL IRA      FBO KIMBERLY MEYER INHERITED IRA        FBO LANNY R BYRD IRA
356 N PRIMROSE AVE                     21551 BROOKHURST ST APT 89              7886 KIRKWOOD COVE
MONROVIA, CA 91016                     HUNTINGTN BCH, CA 92646                 OLIVE BRANCH, MS 38654-1649




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO LAROSE COFFEY IRA                  FBO LARRY C SALCIDO IRA                 FBO LARRY D FORBIS IRA
4948 ROANE RD                          997 RIOPELLE CT                         401 VICTORIA LANE
MEMPHIS, TN 38117-3304                 NEWBURY PARK, CA 91320-5322             MARION, AR 72364-2623




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO LARRY HISAW INHERITED IRA          FBO LARRY J GLOVER IRA                  FBO LARRY W HAIRGROVE TRADITIONAL
116 DRIVE 1227                         9650 SHADE GREEN COVE                   IRA
SALTILLO, MS 38866                     LAKELAND, TN 38002-4284                 453 ANDERSON COUNTY RD 1209
                                                                               GRAPELAND, TX 75844



COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO LAURA J CRANE IRA                  FBO LINDA D BLACK IRA                   FBO LINDA E UMPHRESS IRA
7155 HIGHWAY 194                       6739 KIRBY TRACE COVE                   1706 MILL FARM DR
WILLISTON, TN 38076-3511               MEMPHIS, TN 38119-8336                  CORDOVA, TN 38016-7126




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO LINDA JEAN SLIGER IRA              FBO LINDA LOUKS IRA BDA                 FBO LINDA RAE JOHNSON IRA
1655 PLANTATION WAY                    3455 HARRELL RD                         185 E 700 N
EL CAJON, CA 92019-3604                ARLINGTON, TN 38002                     LA VERKIN, UT 84745-7801
COMMUNITY NATIONAL BANKCase
                        CUST   21-10831-CTG    Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL      05/19/21
                                                           BANK CUST         Page 81 of 661
                                                                               COMMUNITY NATIONAL BANK CUST
FBO LINDA RIESMEYER IRA                 FBO LOUIS J DANNIBALE IRA               FBO LYNDA GAYNOR ROTH IRA
14506 GERMAN CHURCH RD                  45426 HALSTON                           19436 7TH PL
WELLINGTON, MO 64097                    NOVI, MI 48374                          ESCONDIDO, CA 92029-8122




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO LYNN SUNDAY IRA                     FBO MARGARET L ULLRICH TRADITIONAL      FBO MARGERY BECK IRA
PO BOX 225                              IRA                                     3705 HILLSDALE RD
225 MAIN STREET                         604 RUSSETT COURT                       OLIVE BRANCH, MS 38654-7058
SENECA, KS 66538                        SCHAUMBURG, IL 60193



COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO MARGERY BECK TRADITIONAL IRA        FBO MARIA A RABIL IRA                   FBO MARIA M WATRY IRA
3705 HILLSDALE RD                       10 SHALLOW BROOK CT                     11652 SW 77TH AVE
OLIVE BRANCH, MS 38654                  OLNEY, MD 20832-2803                    OCALA, FL 34476-9429




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO MARK A JOHNSON ROTH IRA             FBO MARK D BROWN IRA                    FBO MARK DENNINGTON ROTH IRA
12802 WOODMORE NORTH BLVD               501 W CENTER ST                         1582 WIND RIVER CIRCLE NORTH
BOWIE, MD 20720-4792                    BUCKLIN, KS 67834-8801                  CORDOVA, TN 38016




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO MARK S ASHCRAFT ROTH IRA            FBO MARVALYN I MARBRY ROTH IRA          FBO MARY EVELYN CRUMP IRA
6807 FORESTVIEW DR                      6646 WOODPARK LN                        280 ESTATE DR
ARLINGTON, TX 76016-5125                BARTLETT, TN 38135-2537                 EADS, TN 38028-3150




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO MARY S BRENNAN TRADITIONAL IRA      FBO MARYANNE TOUART IRA                 FBO MAUREEN C RUSSETT IRA
105 NORTH SUNSET POINT LANE             2075 SOUTHFIELD DR                      1607 DERBY CRT
LITTLETON, NC 27850-8386                THE VILLAGES, FL 32162-6727             NAPERVILLE, IL 60563-2070




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO MELANIE J RASMUSSEN ROTH IRA        FBO MELISSA SHEA ROTH IRA               FBO MIAO FENG WENG IRA
12 WINSIDE LN                           2 MANOR DR                              13960 TURNBERRY PT
CORAM, NY 11727                         SHIRLEY, NY 11967                       BROOMFIELD, CO 80023




COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO MICHAEL A MORANT TRADITIONAL        FBO MICHAEL G BERNER IRA                FBO MICHAEL GRANT TRADITIONAL IRA
IRA                                     7058 TAGEN DR                           1070 W ARROW HWY
PO BOX 225 225 MAIN ST                  MEMPHIS, TN 38133-4925                  APT D
SENECA, KS 66538                                                                UPLAND, CA 91786-4459



COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO MICHAEL HU KUN TANG ROTH IRA        FBO MICHAEL R JENKINS IRA               FBO MUHAMMAD S TARAR IRA
PO BOX 225                              1213 HEATHER RIDGE COVE                 5651 NOMES CT
225 MAIN ST                             COLLIERVILLE, TN 38017-3200             FAIRFAX, VA 22030-4627
SENECA, KS 66538



COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO NANCY L WELLS IRA                   FBO NELL D CLAYTON IRA                  FBO NINA E DENNINGTON ROTH IRA
31 PEYTON RIDGE COVE                    670 PETERSON LAKE RD                    1582 WIND RIVER CIRCLE NORTH
COLLIERVILLE, TN 38017-3796             COLLIERVILLE, TN 38017-1849             CORDOVA, TN 38016
COMMUNITY NATIONAL BANKCase
                          CUST 21-10831-CTG
                                        COMMUNITYDoc   17 Filed
                                                   NATIONAL      05/19/21
                                                            BANK CUST       Page 82 of 661
                                                                              COMMUNITY NATIONAL BANK CUST
FBO NORA R PULLIAN INHERITED IRA        FBO PATRICIA A BOZARTH ROTH IRA        FBO PATRICIA CHAFFEE IRA
445 KINGS RD                            16855 OLD COLONIAL RD                  170 PICARDY ST
ATHENS, GA 30606                        BLOOMINGTON, IL 61705                  MEMPHIS, TN 38111-1926




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO PATRICIA LEMPKE IRA                FBO PATRICIA RICHARDS IRA BDA           FBO PAUL BIANCO TRADITIONAL IRA
9326 HICKORY LIMB                      8435 MONARCH CIRCLE                     123 SPRUCE ST
COLUMBIA, MD 21045-5209                SEMINOLE, FL 33772-3905                 MASSAPEQUA PK, NY 11762




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO PAUL PIRIO TRADITIONAL IRA         FBO PAULA A CARR IRA                    FBO PAULA LOVE
31661 ORANGE BLOSSOM COURT             9795 SE 138TH LOOP                      BENE NAOMI M MERCHANT
VALLEY CENTER, CA 92082-4563           SUMMERFIELD, FL 34491-9316              TRADITIONAL IRA 10461 SCOTLAND FARM RD
                                                                               LAURINBURG, NC 28352



COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO PEGGY BOLDING IRA                  FBO PEGGY O BRANT IRA                   FBO PETER PAUL STEFANIC SEP IRA
315 HICKORY WOODS LN                   10417 LOFTIN DR                         PO BOX 1192
EADS, TN 38028-3044                    OLIVE BRANCH, MS 38654-6278             OLALLA, WA 98359-1192




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO PHILIP K CARTER IRA                FBO PHILLIP LOPICCOLO IRA               FBO PING WU TRADITIONAL IRA
205 STARLIGHT TRL                      225 MAIN ST                             3417 BALFOUR DR
GEORGETOWN, TX 78633-1975              PO BOX 225                              TROY, MI 48084
                                       SENECA, KS 66538



COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO RAAD S KASHAT IRA                  FBO RALPH D BOOMER ROTH IRA             FBO RANDALL E HOLMAN IRA
3507 BLUE HERON LN                     10008 SW 71ST PL                        204 CALLE REGLA
ROCHESTER HLS, MI 48309-4514           PORTLAND, OR 97223                      SAN CLEMENTE, CA 92672




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO RANDY M MCKINNA IRA                FBO RICHARD B EICHENBLATT IRA           FBO RICHARD LORTZ IRA
122 SETH ST                            6616 S NEWLAND WAY                      3029 GUILLORY ST
ROAN MOUNTAIN, TN 37687-3690           LITTLETON, CO 80123-3658                BARTLETT, TN 38134-3479




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO ROBERT F MIX INHERITED IRA         FBO ROBERT L MARSH IRA                  FBO ROBERT M GREEN BENE IRA
225 MAIN ST                            2844 CROOKED OAK DR                     30520 HUNTINGTON CIRCLE
PO BOX 225                             GERMANTOWN, TN 38138-7615               BULVERDE, TX 78163
SENECA, KS 66538



COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO ROBERT M JORDAN IRA                FBO ROBERT R FOCHS IRA                  FBO ROBIN HSIEN CHUN WANG IRA
2659 S 73RD ST                         809 OAK RIDGE RD                        2111 PIEDMONT RD
PHILADELPHIA, PA 19153                 MOSINEE, WI 54455-8672                  SAN JOSE, CA 95132-1344




COMMUNITY NATIONAL BANK CUST           COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO ROBYN J RUSSO INHERITED IRA        FBO RONALD C RIVLIN TRADITIONAL         FBO RONALD FAVALORO IRA
225 MAIN ST                            IRA                                     985 HANDFORTH CV
SENECA, KS 66538                       PO BOX 225 225 MAIN ST                  COLLIERVILLE, TN 38017-8677
                                       SENECA, KS 66538
COMMUNITY NATIONAL BANKCase
                        CUST    21-10831-CTG    Doc
                                         COMMUNITY   17 Filed
                                                   NATIONAL      05/19/21
                                                            BANK CUST         Page 83 of 661
                                                                                COMMUNITY NATIONAL BANK CUST
FBO RONALD KRAISS IRA                    FBO RONALD LONGELY IRA                  FBO RONALD S JANSEN IRA
8866 WALNUT RIDGE LOOP                   6535 CEADERHEDGE DR                     E7441 ERINWOOD RD
CORDOVA, TN 38018-6933                   RACINE, WI 53406                        NEW LONDON, WI 54961-8264




COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO RONNIE FISHER ROTH IRA               FBO RUSSELL OTTER TRADITIONAL IRA       FBO RUTHANN BRUCATO ROTH IRA
8938 MEADOW PINES CV                     2127 GLEN KNOLL DR                      280 S RONALD REAGAN BLVD
CORDOVA, TN 38016-2439                   HOUSTON, TX 77077                       STE 200
                                                                                 LONGWOOD, FL 32750



COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO SANDRA L LARANJO IRA                 FBO SARAH F GLOBUS IRA                  FBO SCOTT HUNTER
12418 WILLOW FOREST DR                   21335 TRIVOLI                           INHERITED IRA
MOORPARK, CA 93021-2762                  MISSION VIEJO, CA 92692-4916            23 ASHLEIGH LN
                                                                                 SARATOGA SPGS, NY 12866



COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO SHARON L ANDERSON IRA                FBO SHU-CHEN CHIU IRA                   FBO STEPHEN A FIELDS TRADITIONAL
1749 GOLD COURSE BLVD                    920 GRANITE DR                          IRA
LOT 50                                   405                                     2770 ITASCA DR
INDEPENDENCE, IA 50644                   PASADENA, CA 91101                      NESBIT, MS 38651-9745



COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO STEPHEN E FEDOR TRADITIONAL          FBO STEVE GIORGI IRA                    FBO STEVEN EICHORST INHERITED IRA
IRA                                      8386 GARDENIA ST                        5541 32TH AVE
180 CROOKED CREEK DR                     VIRGINIA, MN 55792-4016                 KENOSHA, WI 53144
OAKLAND, TN 38060-5144



COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO STEVEN HANSON IRA                    FBO SUSAN HUTCHINS IRA                  FBO SUSAN P CANDO TRADITIONAL IRA
2596 SUNNYDALE DR                        75 IVORY MOON PLACE                     225 MAIN ST
DUARTE, CA 91010-1388                    SPRING, TX 77381                        SENECA, KS 66538




COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO SUSAN VALLIANT IRA                   FBO TEDDY R HOPKINS IRA                 FBO TERESA M WHALEN ROTH IRA
1910 LEIGHTON DR                         1357 BROOKSIDE DR                       3208 LONGSHORE AVE
ARLINGTON, TX 76015-3225                 GERMANTOWN, TN 38138-1543               PHILADELPHIA, PA 19149-2024




COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO THOMAS L GROVER IRA                  FBO THOMAS WISINSKI IRA                 FBO TIM L RUTH ROTH IRA
450 MADERA CRK                           1190 COBBLERS XING                      PO BOX 225
BEAUMONT, CA 92223-7485                  ELGIN, IL 60120-5008                    225 MAIN ST
                                                                                 SENECA, KS 66538



COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO TIMOTHY C MCLACHLAN IRA              FBO TIMOTHY J KEITZ IRA                 FBO TIMOTHY K COATES IRA
699 SHERIDAN WOODS DR                    2797 SOFT HORIZON WAY                   6720 AVENUE B
MELBOURNE, FL 32904                      LAS VEGAS, NV 89135-1789                SARASOTA, FL 34231-8852




COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST            COMMUNITY NATIONAL BANK CUST
FBO TINA MURPHY INHERITED IRA            FBO TRINA L KARSTROM INHERITED IRA      FBO VICKI L WANDREY IRA
611 VANBUREN                             3035 VIA DE CABALLO                     225 MAIN STREET
WILMINGTON, IL 60481                     ENCINITAS, CA 92024-6924                PO BOX 225
                                                                                 SENECA, KS 66538
COMMUNITY NATIONAL BANKCase
                         CUST   21-10831-CTG    Doc
                                         COMMUNITY   17 Filed
                                                   NATIONAL      05/19/21
                                                            BANK CUST       Page 84 of 661
                                                                              COMMUNITY NATIONAL BANK CUST
FBO VINCENT ARIMITSU IRA                 FBO WALTER L CARTER JR IRA            FBO WENQIANG BIAN IRA
1792 LA GRANADA                          4809 ROCKY KNOB DR                    28842 WESTPORT WAY
THOUSAND OAKS, CA 91362                  MEMPHIS, TN 38116-8153                LAGUNA NIGUEL, CA 92677




COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST          COMMUNITY NATIONAL BANK CUST
FBO WILEY JOHNSON JR IRA                 FBO WILLIAM DORSEY IRA                FBO WILLIAM L LINDSEY INHERITED
8710 TANOAK DR                           2600 DIBRELL TRAIL DR                 IRA
GERMANTOWN, TN 38138                     COLLIERVILLE, TN 38017-8965           17700 OLD RIVER RD
                                                                               VANCLEAVE, MS 39565



COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK CUST          COMMUNITY NATIONAL BANK CUST
FBO YIN H CHEN IRA                       JOSHUA STIVERS                        MELISSA A BUCKLEY TR UA 04/06/2015
5385 LAREDO ST                           210 GRANT CANNON LANE                 HERBERT FAMILY REVOCABLE INHERITED
DENVER, CO 80239                         AUSTIN, TX 78738                      IRA
                                                                               225 MAIN ST
                                                                               SENECA, KS 66538

COMMUNITY NATIONAL BANK CUST             COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
SANDRA GRAZIANO                          ADAM E EHART IRA                      AGNES P WRONKA IRA
12004 HYDE PARK WAY                      1023 OVERBROOK RD                     3752 DORSEY SEARCH CIR
SPRING HILL, FL 34609                    IDLEWYLDE, MD 21239-1536              ELLICOTT CITY, MD 21042




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
ALEXANDRA KACZMARCZYK IRA                ALFRED RACCHINI IRA                   ALLEN T HANNAGAN IRA
3720 WINSTON DR                          1114 ROSEWOOD ST                      4536 RUSTY GATE
HOFFMAN EST, IL 60192-1844               SHOREWOOD, IL 60404-9412              ELLICOTT CITY, MD 21043-6565




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
ALLISON J BORIO IRA                      AMY J LEWIN IRA                       AMY WASH IRA
PO BOX 225                               948 11TH STREET 8                     1258 WILLOWGLEN LANE
225 MAIN ST                              SANTA MONICA, CA 90403-2946           SAN DIMAS, CA 91773
SENECA, KS 66538



COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
ANDREW C MORIN IRA                       ANDREW P WILSON IRA                   ANGELA M LOPEZ-RAMOS
3670 JACK DR                             3609 SYCAMORE VALLEY RUN              BENE OF CANDELARIO LOPEZ IRA
ROBSTOWN, TX 78380-5846                  GLENWOOD, MD 21738-9329               557 W VIRGINIA ANN DR
                                                                               AZUSA, CA 91702



COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
ANITA LESTER IRA                         ANITA WALTERS IRA                     ANN MARIE RILEY IRA
520 N KINGSBURY ST UNIT 2310             53 DOUGLAS CT                         102 NORMAN DR
CHICAGO, IL 60654-8773                   EAST MEADOW, NY 11554-2115            BOHEMIA, NY 11716-1323




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
ANNA KEMP IRA                            ANNE I YI IRA                         ANNE R GREENBERG IRA
9509 FM 860                              847 ARGEVELLO BLVD                    29703 STRAWBERRY HILL DR
MONTALBA, TX 75853                       SAN FRANCISCO, CA 94118               AGOURA HILLS, CA 91301-4093




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
ARDIS S BOND IRA                         ARLENE T BROWN IRA                    BARBARA BAMONTE IRA
2865 THORNBROOK RD                       2910 EASTON SQUARE                    1210 DRY CREEK RD
ELLICOTT CITY, MD 21042-7813             ELLICOTT CITY, MD 21043               TOONE, TN 38381-7910
COMMUNITY NATIONAL BANKCase   21-10831-CTG    Doc
                                       COMMUNITY   17 Filed
                                                 NATIONAL BANK 05/19/21   Page 85 of 661
                                                                            COMMUNITY NATIONAL BANK
BEVERLY CARDOZA IRA                    BO ZI LIN IRA                         BRENDA K HERNANDEZ IRA
1105 ROCKMOOR DR                       201 SYLVIA AVE                        1503 MAYFLOWER DR
FT WORTH, TX 76134-2514                MILPITAS, CA 95035-5236               ALLEN, TX 75002-4616




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
BRENTON VINCENT IRA                    BRETT E KRAIMER IRA                   BRIAN E FAY IRA
4109 N BELL AVE                        6958 FAIR LN                          11326 COUNTRY CLUB RD
CHICAGO, IL 60618-2913                 NEW MARKET, MD 21774-6744             NEW MARKET, MD 21774-6700




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
BRIAN PIKE IRA                         BRIAN WALSH IRA                       BRUCE E AUBLE IRA
5357 BRISTOL ST                        221 S BEACHWOOD DR                    7269 SW 99TH CIR
ARVADA, CO 80002-1624                  BURBANK, CA 91506-2419                OCALA, FL 34481-2578




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
BRUCE ONTKO IRA                        BRUCE ZELLE IRA                       CARL RACCHINI IRA
3389 NORTH CHASE                       1531 FOXHILL RD                       3607 CEDAR ST
WILLIAMSBURG, VA 23185-8733            NAPERVILLE, IL 60563-2104             GREENBUSH, MI 48738-9207




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
CARMEN M BRAAKSMA                      CAROL A BOWEN IRA                     CAROL A CLARKE IRA
BENE OF RONALD BRAAKSMA IRA            13625 SCHOOL ST                       2316 ANDYS LN
8785 DOVER CIR                         SAN LEANDRO, CA 94578-1648            WILMINGTON, DE 19810-2314
ARVADA, CO 80005-1548



COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
CAROLE L ASHLEY IRA                    CAROLE R KOHN IRA                     CAROLYN L FURGESON IRA
2721 GREENMEADOW RD                    13613 N GATE DR                       704 MABEL C FRY BLVD
LAKEWOOD, CA 90712-4018                SILVER SPRING, MD 20906-2210          YUKON, OK 73099-2810




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
CARRI LAPLANT IRA                      CARRIE J HOWARD IRA                   CATHERINE M KELLY IRA
W8290 PINE VIEW CT                     12300 VALLEY HIGH RD                  39818 BLACK MESA LN
HORTONVILLE, WI 54944-9279             HERNDON, VA 20170-2073                PALM DESERT, CA 92260-1523




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
CATHY A FOGELQUIST IRA                 CECELIA W GERSTNER IRA                CELESTE D SANCHEZ IRA
125 NW ORCHARD ST                      7218 MAGNOLIA VALLEY DR               508 CULLER AVE
GRANTS PASS, OR 97526-3328             EAGLEVILLE, TN 37060-4267             FREDERICK, MD 21701-4114




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
CESAR GUERRERO IRA                     CHARLES IMPERIAL IRA                  CHARLOTTE J SALMON IRA
230 LILLE PH 311                       103 PADDINGTON CIRCLE                 11702 FAIRMONT PL
NEWPORT BEACH, CA 92663                SMITHTOWN, NY 11787                   IJAMSVILLE, MD 21754-9143




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
CHEN CHIA HUANG IRA                    CHERYL K MUNSHOWER IRA                CHERYL L BERG IRA
15536 ROJAS ST                         3020 HOLIDAY DR                       2549 SINAGUA TRL UNIT 57
HACIENDA HTS, CA 91745-5231            BROOKEVILLE, MD 20833-1705            ST GEORGE, UT 84770-7334
COMMUNITY NATIONAL BANKCase    21-10831-CTG    Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21   Page 86 of 661
                                                                             COMMUNITY NATIONAL BANK
CHERYL R ZIMMERMANN IRA                 CHRISTINE P MCELROY IRA               CHRISTINE POTT IRA
1585 CHURCHER DR                        5801 STONE BRIDGE RD                  14815 S NORMANDIE AVE APT 23
MANTECA, CA 95337-8578                  GREENCASTLE, PA 17225-9733            GARDENA, CA 90247-2970




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
CHRISTINE STREPPA IRA                   CHRISTOPHER F HILL IRA                CHRISTOPHER J RAGER IRA
4439 BREMNER DR                         4098 LINDBERGH DR                     3008 CRAIGLAWN RD
AUSTIN, TX 78749-3644                   ADDISON, TX 75001-4342                SILVER SPRING, MD 20904-1819




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
CHU HWA LEE IRA                         CLAIRE L PINEDA IRA                   CLAYTON R POURCIAU IRA
3525 TREMONTE CIR N                     15722 SW 11TH COURT RD                4381 LA HIGHWAY 78
ROCHESTER, MI 48306-5010                OCALA, FL 34473-8912                  LIVONIA, LA 70755-3214




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
CLEMENS G KRUSE JR IRA                  COLIN G HODGE IRA                     CRAIG H HAZELTON IRA
25102 BELLEVUE                          2375 MCKENZIE RD                      6005 CESSNA RUN
LEESBURG, FL 34748-9444                 ELLICOTT CITY, MD 21042-1704          LAKEWOOD RCH, FL 34211




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
CRISTIN C FAIR INHERITED IRA            DANIEL C MCGUIRE IRA                  DANIEL WEGRZYN IRA
7500 HANCOCK AVE                        1509 LONGBRANCH CT                    1325 SADDLEBROOK RD
TAKOMA PARK, MD 20912-5732              NAPERVILLE, IL 60565-2017             BARTLETT, IL 60103-1843




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
DANITA CURRY IRA                        DAVE W YOST JR IRA                    DAVID A CONNER IRA
2660 MOSS LN                            3141 TERRAMAR DR                      13609 PRIMAVERA DR
AURORA, IL 60504-6095                   NAPLES, FL 34119-7704                 MOUNT AIRY, MD 21771-5035




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
DAVID EDWARDS IRA                       DAVID J SMID IRA                      DAVID K WALL IRA
807 BRIGHTON LN                         14913 FORTY FIVE RD                   7124 SE 94TH LN
LA GRANGE, IL 60525-2630                ARLINGTON, WA 98223-9688              OCALA, FL 34472-9244




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
DAVID L ROGERS IRA                      DAVID M FISCHER IRA                   DAVID R STOKES IRA
135 COPPER BAY RD                       1830 N HARRIMAN ST                    715 REEF CIR
NORDMAN, ID 83848-9754                  APPLETON, WI 54911-2723               PORT HUENEME, CA 93041-3549




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
DAWN A HOFFMAN IRA                      DAWN BYLSMA IRA                       DAWN KARNS IRA
4246 MINNARD CT                         PO BOX 20193                          6023 5TH AVE LOWER
VIRGINIA BCH, VA 23462-7438             FOUNTAIN VLY, CA 92728-0193           KENOSHA, WI 53143




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
DEAN OTT IRA                            DEBORA S FRANK IRA                    DEBORAH A KEENA BLUM IRA
2305 STEWART LN                         5 ELLICOTT WAY                        505 BRIARWOOD TER
WEST DUNDEE, IL 60118-3351              SUGAR LAND, TX 77479-2871             VENTURA, CA 93001-2438
COMMUNITY NATIONAL BANKCase 21-10831-CTG
                                     COMMUNITY Doc 17 Filed
                                                 NATIONAL BANK     05/19/21   Page 87 of 661
                                                                                COMMUNITY NATIONAL BANK
DEBORAH GOLDSTEIN BENE OF MARK G     DEBORAH L KULA IRA                          DEBRA RICH IRA
OLDSTEIN IRA                         6106 FIELDCREST DR                          46 RAMPASTURE RD
7750 NW 79TH AVE H7                  FREDERICK, MD 21701-5806                    HAMPTON BAYS, NY 11946-3120
TAMARAC, FL 33321-9000



COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
DENEEN MARTIN IRA                     DENISE D OBRIEN IRA                        DENISE L MURRAY IRA
18701 WALKERS CHOICE RD APT 3         3619 SYCAMORE VALLEY RUN                   4945 JALMIA RD
MONTGOMRY VLG, MD 20886-0619          GLENWOOD, MD 21738-9329                    MOUNT AIRY, MD 21771-8733




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
DENNIS CHOMICKI IRA                   DENNIS E WOOD IRA                          DENNIS GRACE IRA
557 HIGHBANK RD                       422 N HARVARD AVE                          27525 MARTINDALE RD
SEVERNA PARK, MD 21146-2307           ARLINGTON HTS, IL 60005-1178               NEW HUDSON, MI 48165-9601




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
DENNIS P SWANGEL IRA                  DEX MOORE IRA                              DIANA DOVE IRA
301 NE 132ND CT                       256 HIDDEN PASS                            1525 TORREY PINE COURT
PORTLAND, OR 97230-2599               ROYSE CITY, TX 75189-8303                  THOUSAND OAKS, CA 91360




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
DIANA L DONEGAN IRA                   DOMENIC MOZZONE IRA                        DON GABEL IRA
1636 SEDGEFIELD DR                    121 CYPRESS POINTE CT                      596 N SUNNYSLOPE AVE
MURRELLS INLT, SC 29576-8649          MEDFORD, NY 11763-2400                     PASADENA, CA 91107-2729




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
DONALD B DONALDSON IRA                DONALD BARFIELD IRA                        DONALD GOLDSTEIN BENE IRA
211 HEATHER VIEW DR                   10604 BRADBURY RD                          FOR MARK GOLDSTEIN
JONESBOROUGH, TN 37659-7421           LOS ANGELES, CA 90064-4312                 7750 NW 79TH AVE H7
                                                                                 TAMARAC, FL 33321-9000



COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
DONNA L WENTWORTH IRA                 DONNA M BYERS IRA                          DONNA M FERRO IRA
11691 SW 140TH LN                     2527 BEAR DEN RD                           135 DIAPIAN BAY
DUNNELLON, FL 34432-5654              FREDERICK, MD 21701-5231                   ALAMEDA, CA 94502-7910




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
DOROTHY L ARGIRO IRA                  DOUGLAS C WRIGHT IRA                       DOUGLAS TY LEAVITT IRA
15 NEPTUNE CT                         10471 MONTECITO DR                         2604 KELTON AVE
SAN RAMON, CA 94583-3918              LONE TREE, CO 80124-5332                   LOS ANGELES, CA 90064-3144




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
EDMOND D TUCKER IRA                   EDWARD COOPER IRA                          ELAINE LUECK IRA
7055 JOHN PICKETT RD                  1 CHESTNUT DR                              2755 N WALNUT AVE 134
WOODBINE, MD 21797-9011               HEWLETT, NY 11557-1211                     TURLOCK, CA 95382-9703




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
ELIZABETH BRYDOLF IRA                 ELIZABETH S FURCHTGOTT IRA                 ELVIN M TOWE IRA
2419 BANCROFT ST                      4871 WICOPEE ST                            22210 TROY LN
SAN DIEGO, CA 92104-5121              LOS ANGELES, CA 90041-2425                 HAGERSTOWN, MD 21742-9711
COMMUNITY NATIONAL BANKCase 21-10831-CTG
                                     COMMUNITYDoc  17 Filed
                                                NATIONAL  BANK     05/19/21   Page 88 of 661
                                                                                COMMUNITY NATIONAL BANK
ERLINDA CASANTAN CABALLERO IRA       ERLINDA D CABATU IRA                        FBO ABDELKRIM R STEPHENSON ROTH
18249 WELBY WAY                      12 MONROE ST                                IRA
RESEDA, CA 91335-5541                NORTHPORT, NY 11768-1962                    811 CHESTNUT ST
                                                                                 SAN CARLOS, CA 94070-3801



COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
FBO ADITYA CHAUDHARY IRA              FBO ALAN GUEST IRA                         FBO ALAN J GAGLIARDO IRA
11337 S BELMONT DR                    1203 S MCLEAN ST                           150 E ELM ST
PLAINFIELD, IL 60585-6136             HUDSON, IL 61748-9477                      COAL CITY, IL 60416-1720




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
FBO ALAN T PRAX IRA                   FBO ALAN W VOGES IRA                       FBO ALBERT Y LIN IRA
2486 OAK CIR E                        3552 NETTLE PL                             1160 LEISURE LN APT 4
SAINT PAUL, MN 55119-7177             FALLBROOK, CA 92028-8677                   WALNUT CREEK, CA 94595-5247




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
FBO ALEXANDER COPPIN IRA              FBO ALFRED ERIC JONES ROTH IRA             FBO ALLAN K LINDSTROM SEP IRA
2635 LEOPARD WAY                      3910 DOC BERLIN DR UNIT 43                 3016 APPLEWOOD POINT LN
ANTIOCH, CA 94531-9339                SILVER SPRING, MD 20906-1185               BELMONT, NC 28012-8679




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
FBO ALLISON B ELGAR IRA               FBO ANDREW TOMAIKO IRA                     FBO ANDREW UMBACH SEP IRA
33032 47TH AVE SW                     23 CAMPUS LN                               2489 BIRD LN
FEDERAL WAY, WA 98023-3212            RONKONKOMA, NY 11779-1946                  BATAVIA, IL 60510-8974




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
FBO ANGELA D MORGAN IRA               FBO ANGELA K FLUITT IRA                    FBO ANGELA M KIDD
2021 WILL ROGERS WAY                  5555 S EDMONDS DR                          BENE OF DORIS ANN GRIMES IRA
KINGMAN, AZ 86409-0502                CARSON CITY, NV 89701-6720                 3616 SOUTHRIDGE BLVD
                                                                                 MURFREESBORO, TN 37128-8546



COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
FBO ANGELA M MYERS IRA                FBO ANGELA MURELLO IRA                     FBO ANGELA W CHANG IRA
47921 FOX CHASE CT                    886 WARNER RD                              1705 SO 2ND STREET C
SHELBY TWP, MI 48315-4232             VALLEY STREAM, NY 11580-1526               ALHAMBRA, CA 91801-5470




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
FBO ANNE M ELFERING IRA               FBO ANNE P HAFFEY IRA                      FBO ANNE W GELDON IRA
4502 W ROUNDSTONE WAY                 26133 LANGSTON AVE                         5 GOLDEN CREST CT
WAUKEGAN, IL 60085-8608               GLEN OAKS, NY 11004-1040                   ROCKVILLE, MD 20854-2982




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
FBO ANTONIO TAGACA IRA                FBO BARBARA E TRIFON SEP IRA               FBO BENJAMIN H NEO IRA
8150 VILLA DEL CIELO ST               839 N STANLEY AVE                          1945 CASTILLEJO WAY
LAS VEGAS, NV 89131-1656              LOS ANGELES, CA 90046-7427                 FREMONT, CA 94539-5116




COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK
FBO BERNARD F BLAIN ROTH IRA          FBO BEVERLY J MAYER IRA                    FBO BEVERLY SIMMONS ROTH IRA
34518 SKYLER DR                       8455 RED BARON BLVD                        6400 SW 111TH ST
LEWES, DE 19958-5684                  RENO, NV 89506-2104                        OCALA, FL 34476-4844
COMMUNITY NATIONAL BANKCase    21-10831-CTG    Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21    Page 89 of 661
                                                                              COMMUNITY NATIONAL BANK
FBO BILLY E RENNINGER IRA               FBO BRENDA G MELTON IRA                FBO BRENDAN DRONEY IRA
4974 SOMERSET CT                        3911 WOODGLEN CT                       19 MIDDLETOWN AVE
N RIDGEVILLE, OH 44039-1048             SUGAR LAND, TX 77479-2415              WETHERSFIELD, CT 06109-3407




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO BRETT KNITTLE IRA                   FBO BRIAN GAGLIARDO IRA                FBO BRIAN J MEDENDORP IRA
2042 46TH AVE                           5560 E BAY VIEW DR                     1518 AUTUMNCREST DR
SAN FRANCISCO, CA 94116-1007            MORRIS, IL 60450-9790                  CRYSTAL LAKE, IL 60014-2942




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO BRIAN K GATTS SEP IRA               FBO BRUCE BEATTY IRA                   FBO BRUCE L DAMASIO ROTH IRA
7015 PILOT ROCK RD                      1118 S MORRISH RD                      540 PARK AVE
HOPKINSVILLE, KY 42240-9515             FLINT, MI 48532-3034                   TOWSON, MD 21204-3838




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO BRUCE PRESS IRA                     FBO CALLIE D POLLOCK ROTH IRA          FBO CAREE SHTULMAN ROTH IRA
3903 WHITE ROSE WAY                     1804 W 4700 N                          3344 ELMDALE RD
ELLICOTT CITY, MD 21042-5801            CEDAR CITY, UT 84721-7400              GLENVIEW, IL 60025-2546




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO CAROL L GRIFFIN IRA                 FBO CAROL T BELLINI IRA                FBO CAROLYN DULEBA IRA
8066 BRITTANY DR                        240 GLENNISTER CT                      8826 HANA PL
DUBLIN, CA 94568-3501                   GALLATIN, TN 37066-1479                DIAMONDHEAD, MS 39525-3609




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO CARRIE BAKER SALLEE IRA             FBO CASEY CEPONIS IRA                  FBO CHARLENE DEROUEN IRA
16419 PINE GROVE LN                     240 S HAMPTON CT                       6433 CREEMORE LN
FORT SMITH, AR 72916-9245               PALATINE, IL 60067-5825                TUJUNGA, CA 91042-2904




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO CHARLES FISHER IRA                  FBO CHARLES HUDSON IRA                 FBO CHARLES IMPERIAL ROTH IRA
10 WYANDANCH BLVD                       8285 LAKESHORE RD                      103 PADDINGTON CIRCLE
SMITHTOWN, NY 11787-3917                LEXINGTON, MI 48450                    SMITHTOWN, NY 11787




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO CHARLES J SCOTT IRA                 FBO CHESTER A HARKONEN IRA             FBO CHRISTINA R FERRIS IRA
21320 N 56TH ST UNIT 2115               8135 BAYVIEW RD                        113 ALAMO CT
PHOENIX, AZ 85054-5423                  COOK, MN 55723-8700                    HAMPTON, VA 23669-1104




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO CHRISTINE ODA IRA                   FBO CHRISTOPHER E OPPENLANDER IRA      FBO CHRISTOPHER NOWALK ROTH IRA
6054 VICENTE ST                         5247 HERTFORD DR                       8109 HUNTFIELD DR
CHINO, CA 91710-5329                    TROY, MI 48085-3230                    FULTON, MD 20759-2104




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO CINDY GUEST IRA                     FBO CINDY TOMS ROTH IRA                FBO CLARISSE RINGWALD IRA
1203 S MCLEAN ST                        22276 PAHUTE RD                        8119 E MONTEBELLO AVE
HUDSON, IL 61748-9477                   APPLE VALLEY, CA 92308-7379            SCOTTSDALE, AZ 85250-6221
COMMUNITY NATIONAL BANKCase      21-10831-CTG    Doc
                                          COMMUNITY   17 Filed
                                                    NATIONAL BANK 05/19/21   Page 90 of 661
                                                                               COMMUNITY NATIONAL BANK
FBO CLAUDIA HOLLYWOOD IRA                 FBO CLIFFORD T JOHNSON IRA            FBO CLINTON F WILLIAMS IRA
9612 ROCKSPARKLE ROW                      8698 FENWICK WAY                      26 S RIATA DR
COLUMBIA, MD 21045-4337                   DUBLIN, CA 94568-3601                 GILBERT, AZ 85296-1144




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO CONSTANCE L TRIMBY SEP IRA            FBO COREY G SOLMAN JR ROTH IRA        FBO CORRINE A MCFADDEN IRA
1701 COLLEGE GREEN DR                     7 CAMERON CT                          2714 N BEAUMONT AVE
ELGIN, IL 60123-6822                      O FALLON, MO 63368-7217               WATERFORD, WI 53185-4933




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO CORY A AUTREY IRA                     FBO CRAIG FREEBORN ROTH IRA           FBO CRAIG J SCHMIDT ROTH IRA
756 INVERGARRY ST                         6401 OHIO DR APT 7407                 3805 POST OAK RD
GLENDORA, CA 91741-3227                   PLANO, TX 75024-6740                  FLOWER MOUND, TX 75022-6609




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO CUONG THUYEN SEP IRA                  FBO CURT DORRIS IRA                   FBO CYNTHIA HAMILTON IRA
1892 ARRIBA DR                            1726 N LIMA ST                        14407 S NAPERVILLE RD
MONTEREY PARK, CA 91754-2324              BURBANK, CA 91505-1524                PLAINFIELD, IL 60544-3333




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO CYNTHIA SCHAFFER IRA                  FBO D PAGE HEIG IRA                   FBO DALE K COLE IRA
4016 PICARDY DR                           ROUTE 1 BOX 427                       784 WILWOOD RD
NORTHBROOK, IL 60062-2122                 AVA, MO 65608                         ROCHESTER HLS, MI 48309-2429




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO DANIEL L BREWER IRA                   FBO DANIEL M NEWBILL IRA              FBO DANIELLE L VILLANOVA IRA
7346 BRANBURY WAY                         364 MOREWOOD LN                       12278 LA PRADA PL
SACRAMENTO, CA 95828-3804                 GRANTS PASS, OR 97526-8412            LAS VEGAS, NV 89138-6053




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO DARLENE ANN MCFARLAN IRA              FBO DAVE BIBO IRA                     FBO DAVE K ADAMS IRA
653 SUNNYVIEW CT                          1930 CRESTMONT DR                     130 CANDICE CIR
EXETER, CA 93221-2358                     SAN JOSE, CA 95124-1105               MEDFORD, OR 97504




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO DAVID ANHDER IRA                      FBO DAVID E TOLISON JR IRA            FBO DAVID G MAN SEP IRA
2232 N 525 E                              1695 REYNOLDS MILL DR                 254 CAMINO DEL SOL
OGDEN, UT 84414                           LAWRENCEVILLE, GA 30043-3588          S PASADENA, CA 91030-3529




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO DAVID J WILLIAMS IRA                  FBO DAVID J ZUPEK ROTH IRA            FBO DAVID KORSHAK ROTH IRA
3625 S TURNER RD                          2114 YEARLING WAY                     304 N SCHILLER ST
CANFIELD, OH 44406-9731                   THE VILLAGES, FL 32163-2635           PALATINE, IL 60067-5314




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO DAVID N WOLIUNG IRA                   FBO DAVID P BOLTZ IRA                 FBO DAVID R STEVENS IRA
2660 SILVERDOWN CT                        695 SW FOURTH ST                      15235 SADDLEBACK RD
WATERFORD, MI 48328-1757                  IRRIGON, OR 97844-7090                CANYON CNTRY, CA 91387-4723
COMMUNITY NATIONAL BANKCase     21-10831-CTG    Doc
                                         COMMUNITY   17 Filed
                                                   NATIONAL BANK 05/19/21      Page 91 of 661
                                                                                 COMMUNITY NATIONAL BANK
FBO DAWN HUGHES IRA                      FBO DAWN JOHNSTON IRA                    FBO DEAN RANSOME IRA
899 NORTHRIDGE DR                        40 W 4TH ST APT 133                      1631 BEHAVEN CT
PRESCOTT, AZ 86301-4425                  PATCHOGUE, NY 11772-2132                 TRACY, CA 95376-3238




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK
FBO DEAN SALMINEN SEP IRA                FBO DEANNA KLOEBER ROTH IRA              FBO DEBORAH L MOCHKO IRA
8505 PEDERSON RD                         1221 SE ELLSWORTH RD APT 52              5208 SADDLE BROOK DR
COOK, MN 55723-8820                      VANCOUVER, WA 98664-6225                 OAKLAND, CA 94619-3520




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK
FBO DEBRA L STROP ROTH IRA               FBO DEBRA L SUCHOR ROTH IRA              FBO DEBRA R PAMPUCH IRA
3947 NELSON RD                           7239 W GREENLEAF ST                      543 N 97TH ST
DULUTH, MN 55803-2720                    NILES, IL 60714-2115                     WAUWATOSA, WI 53226-4446




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK
FBO DENISE CHARRETTE IRA                 FBO DENISE D HARRIS IRA                  FBO DENISE YAEGER ROTH IRA
884 LINWOOD WAY                          725 9TH AVE APT A                        1609 THAYER AVE
SAN LEANDRO, CA 94577-6216               HONOLULU, HI 96816-7108                  LOS ANGELES, CA 90024-6008




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK
FBO DENNIS P SWANGEL ROTH IRA            FBO DENNIS R TRUSSELL IRA                FBO DESIREE A MERTENS IRA
301 NE 132ND CT                          29030 SW TOWN CENTER LOOP E STE 202      1415 ELLIS ST
PORTLAND, OR 97230-2599                  WILSONVILLE, OR 97070-9490               KEWAUNEE, WI 54216-1803




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK
FBO DIANA L KENYON IRA                   FBO DIANE JOHNSON ROTH IRA               FBO DIANE L GEISER IRA
19620 JEFFREY CIR                        29 KAREN DR                              1236 W FLORA AVE
CERRITOS, CA 90703-7331                  BOURBONNAIS, IL 60914-1025               REEDLEY, CA 93654-2743




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK
FBO DIANE M FALBO IRA                    FBO DIANE MERRICK IRA                    FBO DIANE PRECHT ROTH IRA
3601 PLEASANT LN                         1431 ROSECREST TER                       1500 LEXINGTON LN
MT PLEASANT, WI 53405-4956               SAN JOSE, CA 95126-2148                  DOWNERS GROVE, IL 60516-3214




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK
FBO DIEGO M PICCHETTI IRA                FBO DINESH S JOSHI IRA                   FBO DOLORES ENGLERT SEP IRA
125 MORTON MANOR CT                      284 S MUIRFIELD RD                       1404 COUNTRY LN
JOHNS CREEK, GA 30022-7429               LOS ANGELES, CA 90004-3731               ALLEN, TX 75002-4513




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK
FBO DONALD J WYNAND IRA                  FBO DONALD R EADES IRA                   FBO DONALD W MACMILLAN IRA
13519 NE 253RD CIR                       919 AVENIDA SALVADOR                     11360 NEW ENGLAND PL
BATTLE GROUND, WA 98604-5638             SAN CLEMENTE, CA 92672-2324              GOLD RIVER, CA 95670-7502




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK
FBO DONNA J TAYLOR ROTH IRA              FBO DONNA W KELLEY IRA                   FBO DONOVAN E AMES IRA
855 MICHAEL WAY                          2401 MOUNTAINBROOK DR                    107 STONES THROW
CAMANO ISLAND, WA 98282-7548             RICHMOND, VA 23233-2505                  HENDERSONVLLE, TN 37075-5526
COMMUNITY NATIONAL BANKCase      21-10831-CTG    Doc
                                          COMMUNITY   17 Filed
                                                    NATIONAL BANK 05/19/21   Page 92 of 661
                                                                               COMMUNITY NATIONAL BANK
FBO DOUGLAS J RITTER IRA                  FBO DUANE ERMER IRA                   FBO EDNA SANCHEZ IRA
3474 MANN RD                              227 WILBUR ST                         3130 E OAK KNOLL DR
CLARKSTON, MI 48346-4033                  KIMBERLY, WI 54136-1354               WEST COVINA, CA 91791-2325




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO EDWARD J KULHANEK IRA                 FBO EDWARD POSUCH IRA                 FBO EDWIN MILLER SEP IRA
1018 ELEANOR AVE                          1274 EVERWOOD LN                      104 LAJITAS
SAINT PAUL, MN 55102-4024                 AURORA, IL 60505-1868                 BOERNE, TX 78006




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO EDWIN W FOY IRA                       FBO ELAINE M MILLER IRA               FBO ELIZABETH A FODOR IRA
15777 W CIMARRON DR                       219 DAYTON ST                         219 MIDDAUGH RD
SURPRISE, AZ 85374-6152                   SANDWICH, IL 60548-2225               CLARENDON HLS, IL 60514-1003




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO ELIZABETH R GREENFIELD                FBO ELLEN LEAVITT IRA                 FBO EMILY STEPHENITCH ROTH IRA
ROTH IRA                                  1961 WEENAP DR                        466 PLAZA PL
9419 E DEVILS HEAD DR                     LAS VEGAS, NV 89108-2784              AURORA, IL 60504-4402
PARKER, CO 80138-6249



COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO ERIC D TONER IRA                      FBO ERIC S ELGAR IRA                  FBO ERNESTINA A STEVENS IRA
9918 PALM AVE                             1424 WHITMAN ST NE                    15235 SADDLEBACK RD
BAKERSFIELD, CA 93312-2846                TACOMA, WA 98422-1058                 CANYON CNTRY, CA 91387-4723




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO EUGENE CARLYLE WINFIELD II IRA        FBO EVAN E MORTIMER IRA               FBO FAY THEMELIS ROTH IRA
3500 PROSPECT AVE                         2625 TERRA CEIA BAY BLVD APT 506      665 W MAPLE RD
LA CRESCENTA, CA 91214-2552               PALMETTO, FL 34221-5963               MILFORD, MI 48381-3823




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO FLORIS LYNNE KORTZ IRA                FBO FRAN BARTOSEK IRA                 FBO FRANCES K MACMILLAN IRA
109 WOOD COVE DR                          7255 TINA PL                          11360 NEW ENGLAND PL
FAIRFIELD BAY, AR 72088-3921              DUBLIN, CA 94568-2727                 GOLD RIVER, CA 95670-7502




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO FRANCIS J EGGENBERGER IRA             FBO FREDERICK C BOWERS IRA            FBO FREDRICK REDEKER IRA
112 N FRANKLIN ST                         3600 HEREFORD VALLEY TRL              12853 COLD SPRINGS DR
DWIGHT, IL 60420-1130                     ELLICOTT CITY, MD 21042-3741          HUNTLEY, IL 60142-7430




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO GAIL A GRUSSMEYER ROTH IRA            FBO GARTH HOUK SEP IRA                FBO GARY C KOBER ROTH IRA
2313 ROSECREST DR APT 6                   1273 MARLS CT                         4150 TRILLIUM LN
GLENDALE, CA 91208-1334                   NAPERVILLE, IL 60563-3382             MT PLEASANT, WI 53403-3997




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO GARY L SWIESO IRA                     FBO GARY P TULARE IRA                 FBO GARY S MIZUO ROTH IRA
182 RIVER TRACE RD                        210 FAWN DR                           917A 17TH AVE
RIO VISTA, CA 94571-2286                  GRANTS PASS, OR 97526-9379            HONOLULU, HI 96816-4105
COMMUNITY NATIONAL BANKCase     21-10831-CTG    Doc
                                         COMMUNITY   17 Filed
                                                   NATIONAL BANK 05/19/21   Page 93 of 661
                                                                              COMMUNITY NATIONAL BANK
FBO GARY T STARZYNSKI IRA                FBO GEORGE A KAW IRA                  FBO GEORGE P MACE IRA
30305 SAINT ANDREWS DR                   1843 DELTA DR                         559 PHEASANT TRL
GEORGETOWN, TX 78628-1104                TROY, MI 48085-1245                   SAINT CHARLES, IL 60174-8845




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO GEORGE W AUSTIN IRA                  FBO GLENDA HOLLENBECK IRA             FBO GLENN I KOTOMORI IRA
46 WALSHFORMD PLACE                      15738 NW GRAF ST                      1663 LEILEHUA ST
SACRAMENTO, CA 95835                     PORTLAND, OR 97229-9287               HILO, HI 96720-3329




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO GLENNA L SABER ROTH IRA              FBO GREG S JOHNSTONE SEP IRA          FBO GREGORY A DEBROVNER IRA
15863 MUSSEY GRADE RD                    4 SKYWOOD ST                          900 SUMMIT AVE E APT 301
RAMONA, CA 92065-7441                    LADERA RANCH, CA 92694-0234           SEATTLE, WA 98102-4471




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO GREGORY A TAGGART SEP IRA            FBO GREGORY HANLON IRA                FBO GREGORY MIRAGLIA IRA
6 CONSTITUTION RD                        601 DEERFIELD CIR                     1431 HENDRIX AVE
KENNEBUNK, ME 04043                      VALLEY CENTER, KS 67147-8788          THOUSAND OAKS, CA 91360-3428




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO GWEN BOCKMAN IRA                     FBO HARRY LIN IRA                     FBO HASMUKH SHAH IRA
1908 FAYS LN                             6245 LOMA AVE                         3006 ASPEN HOLLOW LN
SUGAR GROVE, IL 60554-9768               TEMPLE CITY, CA 91780-1635            SUGAR LAND, TX 77479-3839




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO HEATHER REZNAK IRA                   FBO HENRIETTA DRAGER IRA              FBO HILARIE GOTTLIEB IRA
6265 LAREDO ST                           1990 ISLAND DR                        1567 E 66TH ST
LAS VEGAS, NV 89146-5248                 MORRIS, IL 60450-9617                 BROOKLYN, NY 11234-6005




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO IAN CROWELL ROTH IRA                 FBO IRENE ZEMINA ROTH IRA             FBO IVAN EKHAUS SEP IRA
28922 POWDER RIDGE DR                    910 N MAIN AVE                        1389 W 86TH ST STE 153
KATY, TX 77494-1918                      FALLBROOK, CA 92028-1519              INDIANAPOLIS, IN 46260




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JACK FLETCHER IRA                    FBO JACK R HIGGINS ROTH IRA           FBO JAMES C VOGEL IRA
2823 ESAW ST                             2216 GONTIER DR                       445 SAN BERNARDINO AVE
MINDEN, NV 89423-9059                    BAY CITY, TX 77414-8515               NEWPORT BEACH, CA 92663-4810




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JAMES H CONNERS II IRA               FBO JAMES LEE ROTH IRA                FBO JAMES P PLESICH IRA
208 ENSENADA ST                          9800 BOLSA AVE                        36148 WATSONIA ST
BAKERSFIELD, CA 93314-3707               SPC 104                               FORT MILL, SC 29707-5812
                                         WESTMINSTER, CA 92683



COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JAN CAHILL IRA                       FBO JANE GEBERT ROTH IRA              FBO JANE N GOLDBERG IRA
1242 NORTH IL 170                        1379 MULBERRY LN                      9283 LAPWING CT
RANSOM, IL 60470                         NEENAH, WI 54956-4422                 COLUMBIA, MD 21045-4008
COMMUNITY NATIONAL BANKCase    21-10831-CTG    Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21   Page 94 of 661
                                                                             COMMUNITY NATIONAL BANK
FBO JANET M ACHESON ROTH IRA            FBO JANIC M MOORE IRA                 FBO JANICE E MORRISON IRA
966 W BAUER RD                          2336 RIDGEWAY AVE                     665 S ESPEY RD
NAPERVILLE, IL 60563-1109               EVANSTON, IL 60201-1856               GRANTS PASS, OR 97527-8763




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JANNA J ROCHE IRA                   FBO JAY D WAKAMATSU IRA               FBO JEAN A NORDMEYER IRA
6310 CHISWICK PARK                      8131 WRENFIELD DR                     19817 CENTER ST
WILLIAMSBURG, VA 23188-6368             WILLIAMSBURG, VA 23188-9332           MOKENA, IL 60448-1606




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JEAN MIRAGLIA IRA                   FBO JEAN R BICKNELL IRA               FBO JEANNE MAIDEN BENEFICIARY IRA
1431 HENDRIX AVE                        15 PIPER RD APT J126                  7362 JACKSON DR
THOUSAND OAKS, CA 91360-3428            SCARBOROUGH, ME 04074                 SAN DIEGO, CA 92119-2317




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JEANNIE MEJIA ROTH IRA              FBO JEFFREY C GEARY IRA               FBO JEFFREY C HAZELRIGG SEP IRA
7842 S GARRISON CT                      5603 EASTBOURNE DR                    3000 VINA VIAL
LITTLETON, CO 80128-5118                SPRINGFIELD, VA 22151-1608            SAN CLEMENTE, CA 92673-3801




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JEFFREY M LUKE IRA                  FBO JENNIFER GEARY IRA                FBO JEWELL C CREIGH IRA
5507 SW 84TH LN                         6309 ALBERTA ST                       1325 RADWICK DR
OCALA, FL 34476-8511                    SPRINGFIELD, VA 22152-1920            LAS VEGAS, NV 89110-2025




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JIM J THEMELIS ROTH IRA             FBO JOANNE E MATSON IRA               FBO JOE H KUWABARA IRA
665 W MAPLE RD                          6813 SILVER DOLLAR CT                 1217 GREENTREE LOOP
MILFORD, MI 48381-3823                  TIMNATH, CO 80547-2288                GRANTS PASS, OR 97527-7660




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JOHN A SICA IRA                     FBO JOHN E HUNT IRA                   FBO JOHN J BOTTE IRA
8 ROSS LN                               257 LITTLE FLORIDA RD                 21 BLANCHARD ST
MOUNT SINAI, NY 11766-2517              POQUOSON, VA 23662-2134               SMITHTOWN, NY 11787-1901




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JOHN MCINTIRE IRA                   FBO JOHN O DANIEL IRA                 FBO JOHN OLIVER SEP IRA
1725 BROOKWOOD RD                       3889 GRANITE ST                       2426 300TH AVE
LISLE, IL 60532-4143                    TERRELL, NC 28682-8001                PEMBERTON, MN 56078-2219




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JOHN R BIRCH IRA                    FBO JOHN SIMMONDS IRA                 FBO JOSEFINA G MANNINGDING IRA
1464 UPPINGHAM DR                       2924 SAN ANTONIO DR                   5192 OMAR ST
THOUSAND OAKS, CA 91360-6544            WALNUT CREEK, CA 94598-4147           FREMONT, CA 94538-2423




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JOSEPH BASTA ROTH IRA               FBO JOSEPH DENAULT IRA                FBO JOY BAGGISH IRA
13739 FOREST POINT DR                   18670 S GRASLE RD                     7890 E SPRING ST BUILDING 2-UNIT 0
SAN ANTONIO, TX 78231-1916              OREGON CITY, OR 97045-8898            LONG BEACH, CA 90815-1636
COMMUNITY NATIONAL BANKCase    21-10831-CTG    Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21   Page 95 of 661
                                                                             COMMUNITY NATIONAL BANK
FBO JUDITH A ZUCCARO IRA                FBO JUDITH BUCKRIDGE IRA              FBO JUDITH G LANGDON ROTH IRA
1104 FAIRWAYS BLVD                      66 ROSEWOOD DR                        465 W DARTMOUTH ST
TROY, MI 48085-3362                     LAKEWOOD, NJ 08701                    GLADSTONE, OR 97027-2348




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO JUDITH G MORRILL IRA                FBO JUDY A METTELKA IRA               FBO JULIETTE SORENSEN IRA
566 HOLMAN MILL RD                      1005 SANTA MARGARITA DR               715 NE RIDDLE DR
FARMVILLE, VA 23901-3633                FALLBROOK, CA 92028-1658              GRANTS PASS, OR 97526-1417




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO KATHLEEN H SOWINSKI IRA             FBO KATHLEEN M BOONE IRA              FBO KATHLEEN S VUKOVICH ROTH IRA
5325 RIM VIEW LN                        1527 SARANELL AVE                     2801 N NARROWS DR UNIT C1
LAS VEGAS, NV 89130-3646                NAPERVILLE, IL 60540-0366             TACOMA, WA 98407-1446




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO KEITH D TEEGARDIN IRA               FBO KEITH HERRINGTON SEP IRA          FBO KELLY KORSHAK ROTH IRA
6060 E ARROYO RD                        300 LENORA ST                         304 N SCHILLER ST
CAVE CREEK, AZ 85331-8217               UNIT 815                              PALATINE, IL 60067-5314
                                        SEATTLE, WA 98121



COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO KENNETH MOSKOWITZ IRA               FBO KENNETH W GILDEN ROTH IRA         FBO KEVIN BARNARD SEP IRA
43 COVE RD                              5450 CLAIREMONT MESA BLVD STE F       25081 CALLE MADERA
HUNTINGTON, NY 11743-2251               SAN DIEGO, CA 92117-2363              LAKE FOREST, CA 92630-2146




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO KEVIN PAUL LOWRANCE IRA             FBO KEVIN WU ROTH IRA                 FBO KURT R KLUENDER IRA
7 TELLINA ST                            118 W BLUEBELL AVE                    3322 WRIGHT AVE
BAY CITY, TX 77414-2790                 ANAHEIM, CA 92802                     RACINE, WI 53405-3479




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO LARRY W JACKSON IRA                 FBO LAWRENCE T RYAN IRA               FBO LAWRENCE W VOELPEL IRA
19101 NE 102ND AVE                      1127 DERBY 5                          3175 WYNNS MILL CT
BATTLE GROUND, WA 98604-6105            BIRMINGHAM, MI 48009-5803             METAMORA, MI 48455-8956




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO LINDA A CRANE IRA                   FBO LINDA C DUNDAS IRA                FBO LINDA K BATES ROTH IRA
8047 BALDWIN ROAD                       10731 SKYLINE DR                      9799 QUITMAN WAY
SWARTZ CREEK, MI 48473                  SANTA ANA, CA 92705-2477              WESTMINSTER, CO 80031-2627




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO LINDA L OLSON IRA                   FBO LINDA SAMOSKA IRA                 FBO LINDA TRAINOR IRA
970 HENRY JAMES DR                      2 WILLOW LN                           180 MAR LEN DR
MYRTLE BEACH, SC 29579-3603             WOODRIDGE, IL 60517-2204              MELBOURNE BCH, FL 32951




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO LINDA VACARR IRA                    FBO LISA R FLETCHER IRA               FBO LORRAINE G POWERS ROTH IRA
2890 OAK CREEK LN APT 1603              2823 ESAW ST                          2322 MARCA PL
AGOURA HILLS, CA 91301-6437             MINDEN, NV 89423-9059                 CARLSBAD, CA 92009-8022
COMMUNITY NATIONAL BANKCase     21-10831-CTG    Doc
                                         COMMUNITY   17 Filed
                                                   NATIONAL BANK 05/19/21   Page 96 of 661
                                                                              COMMUNITY NATIONAL BANK
FBO LORRAINE PARKER ROTH IRA             FBO LOUIS J BECCARIA IRA              FBO LYNETTE S SCHORNO IRA
14476 SW 115TH CIR                       1203 TIMOTHY LN                       4038 POPPLETON WAY
DUNNELLON, FL 34432-8709                 PHOENIXVILLE, PA 19460-4086           CARMICHAEL, CA 95608-1982




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO LYNN A SCOTT SEP IRA                 FBO MARCIA A HANSON IRA               FBO MARCY H EKHAUS IRA
4068 CARMEL BROOKS WAY                   67863 COUNTY ROAD 76                  1389 W 86TH ST STE 153
SAN DIEGO, CA 92130-2251                 WABASHA, MN 55981-7568                INDIANAPOLIS, IN 46260




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO MARGARET M NORDEN IRA                FBO MARI J SPARACO IRA                FBO MARIAN L MCGARY IRA
5099 LAKESIDE DR                         1084 PEPPER LN                        1281 CLEBURNE DR
LANGLEY, WA 98260-8260                   FERNLEY, NV 89408-5652                FORT MYERS, FL 33919-1608




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO MARILYN E CLEMENTS IRA               FBO MARILYN J KORHORN ROTH IRA        FBO MARION CARL IRA
12821 STONE CANYON RD                    1686 N BRANDON RIDGE DR NW            3480 E RYAN RD
POWAY, CA 92064-2014                     GRAND RAPIDS, MI 49544-8400           OAK CREEK, WI 53154-4722




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO MARK A JOHNSON IRA                   FBO MARK A KLUENDER IRA               FBO MARK D FAY ROTH IRA
12802 WOODMORE NORTH BLVD                3322 WRIGHT AVE                       2541 AMISTA DR
BOWIE, MD 20720-4792                     RACINE, WI 53405-3479                 HENDERSON, NV 89044-1653




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO MARY J DRAPEAU ROTH IRA              FBO MARY J JANYSKA ROTH IRA           FBO MARY JO K VOELPEL SEP IRA
41492 GLOCA MORA ST                      7052 WELLINGTON DR                    3175 WYNNS MILL CT
HARRISON TWP, MI 48045-1447              MARRIOTTSVL, MD 21104-1063            METAMORA, MI 48455-8956




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO MARY TEDROW IRA                      FBO MARYAN E FINE IRA                 FBO MARYSE MCCONNELL ROTH IRA
24700 VALLEY ST                          432 FERNDALE RD                       556 SANTA TERESITA CT
APT 2095D                                GLENVIEW, IL 60025-3244               ESCONDIDO, CA 92029-7917
NEWHALL, CA 91381



COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO MATTHEW MICHAEL BYRNES IRA           FBO MAUREEN J PASS IRA                FBO MEGAN PENNINGTON ROTH IRA
9533 GEORGIAN WAY                        3348 CASA GRANDE DR                   26660 W ALLISON DR
OWINGS MILLS, MD 21117-7112              SAN RAMON, CA 94583-3006              CHANNAHON, IL 60410-5507




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO MELISSA M GILLER IRA                 FBO MELISSA S BUEHLER IRA             FBO MICHAEL A SANCIPRIAN SEP IRA
15632 DERRICO LN                         11780 SW MEADOWS LN                   2071 COTTON VALLEY ST
CANYON CNTRY, CA 91387-1426              CULVER, OR 97734-1577                 HENDERSON, NV 89052-7137




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO MICHAEL CAMPBELL ROTH IRA            FBO MICHAEL CORMACK IRA               FBO MICHAEL CORMACK ROTH IRA
65 BUTTONBALL LN                         PO BOX 564                            PO BOX 564
GLASTONBURY, CT 06033-3038               CAMAS, WA 98607-0564                  CAMAS, WA 98607-0564
COMMUNITY NATIONAL BANKCase      21-10831-CTG    Doc
                                          COMMUNITY   17 Filed
                                                    NATIONAL BANK 05/19/21   Page 97 of 661
                                                                               COMMUNITY NATIONAL BANK
FBO MICHAEL E KELLY IRA                   FBO MICHAEL E SALISBURY IRA           FBO MICHAEL E STROP ROTH IRA
10993 WILLOW HEIGHTS DR                   23808 W LOCKPORT ST                   3947 NELSON RD
LAS VEGAS, NV 89135-1707                  PLAINFIELD, IL 60544-2116             DULUTH, MN 55803-2720




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO MICHAEL HALL IRA                      FBO MICHAEL IAN DUNLAP ROTH IRA       FBO MICHAEL KELLOGG ROTH IRA
14120 KENDRA WAY                          2983 MESA GROVE RD                    2215 1ST CIR
POWAY, CA 92064-3936                      FALLBROOK, CA 92028-8008              KENOSHA, WI 53140-1053




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO MICHAEL KROMPEGAL IRA                 FBO MICHAEL R RADFORD SEP IRA         FBO MICHAEL ZIEMER IRA
3488 ROCKHAVEN CIR NE                     4904 S 308TH ST                       PO BOX 1344
ATLANTA, GA 30324-2533                    AUBURN, WA 98001-2615                 BARSTOW, CA 92312-1344




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO MICHELE A KELLY IRA                   FBO MITCH FERRIAS ROTH IRA            FBO MYRON L WEISS SEP IRA
2935 SANTA CARLOTTA ST                    3054 LOWE RD                          3501 TRINITY LN
LA CRESCENTA, CA 91214-2023               KANKAKEE, IL 60901-6017               PLANO, TX 75075-7814




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO NANCY E ZIMMERMAN IRA                 FBO NANCY PAGE IRA                    FBO NANCY Q SALONGA SEP IRA
2015 E 16TH ST                            849 ESSEX ST                          2610 CLEVELAND PLACE
THE DALLES, OR 97058-3394                 GLENDORA, CA 91740                    MANTECA, CA 95337




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO NASIR JUNEJO IRA                      FBO NICOLE HATHAWAY ROTH IRA          FBO NILES P GEARY II IRA
19550 7TH AVE NE                          PO BOX 1068                           C/O NILES P GEARY II
SHORELINE, WA 98155-1014                  MORRISON, CO 80465-5068               3311 BONDWOOD CIRCLE
                                                                                JOHNSON CITY, TN 37604



COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO NORA CHIU IRA                         FBO NORBERT GEBERT ROTH IRA           FBO NORMAN I FAGAN IRA
31291 SANTA RITA WAY                      1379 MULBERRY LN                      17316 ANTIGUA POINT WAY
UNION CITY, CA 94587-2849                 NEENAH, WI 54956-4422                 BOCA RATON, FL 33487-1005




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO NORMAN L BUSH IRA                     FBO NORVIL E STEVENS IRA              FBO OWEN H LAU IRA
205 LA GRANDE DR                          49 HEPPNER DR                         1320 MOANALUALANI PL B
CRANBERRY TWP, PA 16066-3719              STE A                                 HONOLULU, HI 96819-1231
                                          CARSON CITY, NV 89705-7736



COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO PAMELA J CLEMENTS BENE OF             FBO PAMELA PETERSON IRA               FBO PAMELA S SCHWARZ IRA
JEWEL W SMITH IRA C/O PAMELA J            3590 LANSING LOOP UNIT 102            853 BURNS AVE
CLEMENTS                                  ESTERO, FL 33928-3299                 APTOS, CA 95003-2902
216 SHEARWATER DR
RIO VISTA, CA 94571

COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO PARIS C SMITH ROTH IRA                FBO PATRICIA HENDRIX IRA              FBO PATRICIA J POULAKOS IRA
2749 JUMPOFF JOE CREEK RD                 35 W547 THORNCREST LANE               481 SUSSEX CT
GRANTS PASS, OR 97526-8767                BATAVIA, IL 60510                     BUFFALO GROVE, IL 60089-4456
COMMUNITY NATIONAL BANKCase       21-10831-CTG    Doc
                                           COMMUNITY   17 Filed
                                                     NATIONAL BANK 05/19/21   Page 98 of 661
                                                                                COMMUNITY NATIONAL BANK
FBO PATRICK REZNAK IRA                     FBO PAUL G GRIFFIN IRA                FBO PAUL SAMORA ROTH IRA
6265 LAREDO ST                             3833 HAYLORS BEACH WAY                PO BOX 1068
LAS VEGAS, NV 89146-5248                   GLEN ALLEN, VA 23060-7232             MORRISON, CO 80465-5068




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO PAUL THOMAS IRA                        FBO PENG ZHAN IRA                     FBO PHILIP FALZONE ROTH IRA
11905 BRISTOL MANOR CT                     1068 CYNTHIA LN                       4301 VALLEY ROYAL DR
ROCKVILLE, MD 20852-5802                   SAN JOSE, CA 95129-2819               N LAS VEGAS, NV 89032-2638




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO PHILLIP A BAILEY IRA                   FBO PHILLIP L GREER IRA               FBO PHUONGHA NGUYEN SEP IRA
333 E 640 S                                424 NORWOOD LN                        1713 INDIGO OAK LN
LEHI, UT 84043                             GRANTS PASS, OR 97527-7621            SAN JOSE, CA 95121-1985




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO PHYLLIS E STANDISH ROTH IRA            FBO R SCOTT PETERSON IRA              FBO RANDALL G ROSS IRA
651 MARION PL APT C                        120 PRATT BLVD                        9885 DEL MAR DR
GLENDORA, CA 91740-6819                    ROSELLE, IL 60172-5028                SAN RAMON, CA 94583-3225




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO RANDALL PINCKNEY ROTH IRA              FBO RAVI RAINA IRA                    FBO RAVI RAINA ROTH IRA
1702 POINTE VIEW DR                        2050 FEDERAL RD                       2050 FEDERAL RD
MARS, PA 16046-8922                        ROSWELL, GA 30075-4194                ROSWELL, GA 30075-4194




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO REGINA S CONNOR IRA                    FBO RENEE H MURAKI ROTH IRA           FBO RHEA HENDERSON IRA
1737 WILCOX LN                             29605 47TH AVE S                      6907 HATCHERY RD
SILVER SPRING, MD 20906-5946               AUBURN, WA 98001-1569                 WATERFORD, MI 48327-1133




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO RICHARD D GRIFFIN JR IRA               FBO RICHARD D LEACH IRA               FBO RICHARD D PETERS ROTH IRA
795 W 12TH ST                              2226 ARBUTUS ST                       2735 S GOLDEN WAY
RENO, NV 89503-2602                        NEWPORT BEACH, CA 92660-4138          DENVER, CO 80227-3845




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO RICHARD E COLE IRA                     FBO RICHARD H WHITE IRA               FBO RICHARD KIRCHNAVY IRA
75074 W OREGON LN                          3794 PLUM MEADOW DR                   226 S HACIENDA AVE
IRRIGON, OR 97844-7058                     ELLICOTT CITY, MD 21042-5124          GLENDORA, CA 91741-3807




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO ROBERT A MESSINA IRA                   FBO ROBERT DE SCHEPPER IRA            FBO ROBERT J WAKEFIELD IRA
3 RUSSELL PARK RD                          22786 SUPA CT                         2150 PASEO GRANDE
SYOSSET, NY 11791-5414                     WILDOMAR, CA 92595-9036               EL CAJON, CA 92019-3853




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO ROBERT MADJAK ROTH IRA                 FBO ROBERT P ZIELINSKI ROTH IRA       FBO ROBERT S PAMPUCH IRA
1800 W ROSCOE ST APT 205                   824 ROCK SPRING RD                    543 N 97TH ST
CHICAGO, IL 60657-1073                     NAPERVILLE, IL 60565-4386             WAUWATOSA, WI 53226-4446
COMMUNITY NATIONAL BANKCase    21-10831-CTG    Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21   Page 99 of 661
                                                                             COMMUNITY NATIONAL BANK
FBO ROBERT W PARKER ROTH IRA            FBO ROBERT WILLIAM BARRETT IRA        FBO ROBIN S KISTLER IRA
14476 SW 115TH CIR                      59 BARTON AVE                         9027 WINDING OAK DR
DUNNELLON, FL 34432-8709                PATCHOGUE, NY 11772-1301              FAIR OAKS, CA 95628-4150




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO ROGER C TINDOL IRA                  FBO RONALD E RHODES IRA               FBO RONALD H BALL IRA
19851 SE 116TH TER                      2428 NE BRAZEE ST                     8015 GOODHURST DR
INGLIS, FL 34449-4058                   PORTLAND, OR 97212-4861               GAITHERSBURG, MD 20882-4870




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO RONALD J SAMOSKA IRA                FBO RONALD KIPP IRA                   FBO RONALD L STERLING IRA
2 WILLOW LN                             29 MC CLELLAN PEAK RD                 1621 CHESTER MILL RD
WOODRIDGE, IL 60517-2204                MOUND HOUSE, NV 89706-7009            SILVER SPRING, MD 20906-1121




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO ROSELILY R MERCADO IRA              FBO ROSEMARY C SHEARS IRA             FBO RUSSELL TODD IRA
23740 SANDHURST LN                      9708 DOVE HOLLOW LN                   1993 VILLAGE NORTH RD
HARBOR CITY, CA 90710-1419              GLEN ALLEN, VA 23060-3256             DUNWOODY, GA 30338-5240




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO SALLY SISON ROTH IRA                FBO SAMUEL A WILLIAMS IRA             FBO SANDRA B AMMERMAN IRA
13681 LORETTA DR                        15404 ILES RD                         880 FRANCESCA WAY
TUSTIN, CA 92780-1911                   SALE CREEK, TN 37373-7787             SPARKS, NV 89436-0659




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO SANDRA I BARNES IRA                 FBO SARA L GRANDISON IRA              FBO SARAH L MYNATT IRA
1316 E HANGMAN LN                       3718 MARTHA BLVD                      7504 APPLE VALLEY RD
SPOKANE, WA 99224-5278                  BETHPAGE, NY 11714-3824               GERMANTOWN, TN 38138-2147




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO SARAH PAINE HARRIS ROTH IRA         FBO SCOT C BAKER IRA                  FBO SCOTT BURGETT IRA
3635 CO 4/10 ROAD                       12459 LOMICA DR                       307 LINCOLN AVE
PALISADE, CO 81526                      SAN DIEGO, CA 92128-3103              GRAYSLAKE, IL 60030-2422




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO SCOTT LEAVITT IRA                   FBO SCOTT R CHIVERS ROTH IRA          FBO SCOTT WOLFSON SEP IRA
1961 WEENAP DR                          PO BOX 5219                           7513 WYSTONE AVE
LAS VEGAS, NV 89108-2784                GREENEHAVEN, AZ 86040-5219            RESEDA, CA 91335-2530




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO SHELLEY A WRIGHT IRA                FBO SHERRIE EILEEN SCHIFF IRA         FBO SHERRY B PELLICORE SEP IRA
2411 HARBECK RD                         2878 RACCOON POINT RD                 4134 W 107TH DR
GRANTS PASS, OR 97527-5623              EASTSOUND, WA 98245-9609              WESTMINSTER, CO 80031-1988




COMMUNITY NATIONAL BANK                 COMMUNITY NATIONAL BANK               COMMUNITY NATIONAL BANK
FBO SHERYL MURPHY IRA                   FBO SHERYL PIERCE IRA                 FBO SHIRLEY A OUTSON IRA
22064 E JAMISON PL                      25082 QUETZAL                         1022 6TH AVE SW
AURORA, CO 80016-7155                   MISSION VIEJO, CA 92692-2742          PUYALLUP, WA 98371-5730
COMMUNITY NATIONAL BANK Case    21-10831-CTG   Doc
                                         COMMUNITY   17 Filed
                                                   NATIONAL BANK 05/19/21     Page 100 of 661
                                                                                 COMMUNITY NATIONAL BANK
FBO SHUPING LIU ROTH IRA                  FBO STEPHANIE ANDERSON SEP IRA         FBO STEPHEN DUKE SEP IRA
C/O LEONARD FYFE                          5057 BEVERLY RD SW                     16353 SHAWNEE DR
439 PEACE PORTAL DR PMB 26005             CEDAR RAPIDS, IA 52404-7113            LOCKPORT, IL 60441-4392
BLAINE, WA 98230-4014



COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO STEPHEN HOSEA SEP IRA                 FBO STEPHEN R PITT IRA                 FBO STEPHEN SC DANG IRA
3931 LAGUNA BLANCA DR                     1879 POST OAK TRL                      3914 WHITE ROSE WAY
SANTA BARBARA, CA 93110-2133              RESTON, VA 20191-5219                  ELLICOTT CITY, MD 21042-5822




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO STEVE E FREDRICKS IRA                 FBO STEVEN E BAUER IRA                 FBO STEVEN G TYLER IRA
12278 LA PRADA PL                         2541 NW 15TH CIR                       132 ARUNDEL BEACH RD
LAS VEGAS, NV 89138-6053                  CAMAS, WA 98607-9389                   SEVERNA PARK, MD 21146-3102




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO STEVEN R SMITH IRA                    FBO STEVEN T BUSHBY ROTH IRA           FBO STEVEN T PIERCE IRA
2602 HUTCHINS LN                          7608 DEW WOOD DR                       822 1ST STREET
EL CAMPO, TX 77437                        DERWOOD, MD 20855-1009                 STEILACOOM, WA 98388




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO SU ANNE SCHLOO IRA                    FBO SUBBALAKSHMI INGUVA IRA            FBO SUSAN DESAULNIERS IRA
10125 JAMES RD                            2654 LOCKSLEY CT                       5008 JERICHO RD
MINNEAPOLIS, MN 55431-3011                TROY, MI 48083-5713                    COLUMBIA, MD 21044-5409




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO SUSAN J WAKEFIELD IRA                 FBO SUZANNE KLUTMAN IRA                FBO SVERRE O STAURSET IRA
2150 PASEO GRANDE                         3575 LINDEN DR                         PO BOX 70
EL CAJON, CA 92019-3853                   COLUMBUS, NE 68601-8180                MESQUITE, NV 89024-0070




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO SYED R ALBEEZ IRA                     FBO SYLVIA COOPER ROTH IRA             FBO TATYANA BUNICH SEP IRA
2702 SPRINGTIME DR                        549 MORRIS AVE SE                      2519 SMITH AVE
TROY, MI 48083-6807                       GRAND RAPIDS, MI 49503-5321            BALTIMORE, MD 21209-2542




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO TERRY JACOBS IRA                      FBO THEODORE G POTTER JR ROTH IRA      FBO THOMAS E MCLAUGHIN IRA
11809 HESBY ST                            28095 HWY 730                          18405 NE CEDAR DR
VALLEY VLG, CA 91607-3217                 UMATILLA, OR 97882-6128                BATTLE GROUND, WA 98604-7344




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO THOMAS M HENSON IRA                   FBO THOMAS MERNIN IRA                  FBO THOMAS N REED IRA
1120 PEPPER RIDGE DR                      2801 LINDEN LN                         3507 BELDEN DR NE
LUGOFF, SC 29078-9655                     WILLIAMSBURG, VA 23185-8024            MINNEAPOLIS, MN 55418-1621




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK
FBO THOMAS SATORHELYI IRA                 FBO THOMAS SUTER IRA                   FBO THOMAS WENNER IRA
11227 LA ROSA DR                          4622 MARELLEN PL                       26710 CALAROGA AVE
ARCADIA, CA 91006-5929                    LA CRESCENTA, CA 91214-3132            HAYWARD, CA 94545-3505
COMMUNITY NATIONAL BANK Case     21-10831-CTG   Doc
                                          COMMUNITY   17 Filed
                                                    NATIONAL BANK 05/19/21   Page 101 of 661
                                                                                COMMUNITY NATIONAL BANK
FBO TIBOR G VARGA IRA                      FBO TIMOTHY N WAUGH IRA              FBO TODD G METCALF ROTH IRA
3642 MONTE REAL                            30 CARRIAGE LN                       4 MARGARET RD
ESCONDIDO, CA 92029-7911                   SANTA ANA, CA 92705-2661             MANCHESTER, CT 06042-1913




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
FBO TODD GEARY ROTH IRA                    FBO TONI RICHMOND IRA                FBO TRAVIS GREENFIELD ROTH IRA
12425 DANCREST DR                          562 S MOUNTAIN AVE                   9419 DEVILS HEAD DR
CLARKSBURG, MD 20871-9202                  ASHLAND, OR 97520-3242               PARKER, CO 80138-6249




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
FBO UTOMO TANI SEP IRA                     FBO VALINDA THOMPSON IRA             FBO VEER SAIN IRA
6820 E WASHINGTON BLVD                     129 DAIQUIRI RD                      9926 WILLOW TREE TER
COMMERCE, CA 90040-1906                    MOUNT AIRY, NC 27030-9280            ROCKVILLE, MD 20850-5473




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
FBO VICKIE L DAVIS ROTH IRA                FBO VICKY LYNN CRUZ ROTH IRA         FBO VICKY SILVA IRA
20729 CANADA RD                            2954 HOOKER ST                       899 NORTHRIDGE DR
GAMBIER, OH 43022                          DENVER, CO 80211-3722                PRESCOTT, AZ 86301-4425




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
FBO VICTOR J MASTRELLA SEP IRA             FBO VICTOR STERNBERG IRA             FBO VIRGIL G ANDERSON IRA
2077 HILLSBURY RD                          1401 HAMILTON LN                     2320 JAN CT
WESTLAKE VLG, CA 91361-3529                GRANTS PASS, OR 97527-4908           GARDNERVILLE, NV 89410-6154




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
FBO WALLACE J KAHN JR IRA                  FBO WALTER BARRY BASEN IRA           FBO WALTER R KELLEY IRA
917 SHIPPEN LN                             2513 OAKENSHIELD DR                  2401 MOUNTAINBROOK DR
WEST CHESTER, PA 19382-7655                ROCKVILLE, MD 20854-2926             HENRICO, VA 23233-2505




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
FBO WARREN DANG IRA                        FBO WENDY A STRICKLER ROTH IRA       FBO WENDY FRANCIS-VOWELS IRA
1527 ALA ULIKE PL                          17521 38TH DR NE                     322 LONG PT
HONOLULU, HI 96818-1548                    ARLINGTON, WA 98223-8749             LONG BEACH, CA 90803-6805




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
FBO WENDY N KOHNO IRA                      FBO WILLIAM C DENK IRA               FBO WILLIAM E PRECHT IRA
810 ROANOKE RD                             320 STEEPLE POINT DR                 1500 LEXINGTON LN
SAN MARINO, CA 91108-2451                  ROSWELL, GA 30076-5522               DOWNERS GROVE, IL 60516-3214




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
FBO WILLIAM MARQUARDT IRA                  FBO WILLIAM STITELER IRA             FBO YOLANDA DEWEESE ROTH IRA
325 VINE AVE                               2750 CLAYTON CT                      1 KEAHOLE PL APT 3112
UPLAND, CA 91786-7145                      TROY, MI 48083-6407                  HONOLULU, HI 96825-3424




COMMUNITY NATIONAL BANK                    COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
FBO YUH CHUNG JOHN CHI IRA                 FEN LING CHEN IRA                    FLINTSTONE PO YU IRA R/O
455 W PARKSIDE DR                          2708 GREER RD                        49009 MEADOWFAIRE CMN
PALATINE, IL 60067-7381                    PALO ALTO, CA 94303-3824             FREMONT, CA 94539
                      Case
COMMUNITY NATIONAL BANK      21-10831-CTG   Doc
                                      COMMUNITY   17 Filed
                                                NATIONAL BANK 05/19/21   Page 102 of 661
                                                                            COMMUNITY NATIONAL BANK
FRANCIS MULLEN IRA                     GARRY BRIT SMITH IRA                 GARY C MARTIN IRA
2301 FORT WILLIAM DR                   8030 RAMSGATE DR                     7420 HAWKINS CREAMERY RD
OLNEY, MD 20832-1665                   GRANITE BAY, CA 95746-6131           LAYTONSVILLE, MD 20882-3206




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
GARY HUNTER IRA                        GARY WILLIAMS IRA                    GERALD BEELER IRA
2584 FERN MEADOW CIR                   6914 BRANDFORD RD                    28715 VISTA SANTIAGO RD
CARSON CITY, NV 89703-8447             ROWLETT, TX 75089-8202               TRABUCO CYN, CA 92679-1105




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
GIDIO DRAGONE IRA                      GLORIA P JONES IRA                   GREGORY A LOWE IRA
93 HAWTHORNE AVE                       3015 NW STATE ROAD 45                6329 ROCKVILLE DR
FLORAL PARK, NY 11001-1214             NEWBERRY, FL 32669-2525              COLORADO SPGS, CO 80923-3809




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
GREGORY D MALO IRA                     GREGORY T APPLE IRA                  GUY C CHOLLET IRA
163 SADDLE BROOK DR                    352 165TH CT NE                      809 4TH ST
OAK BROOK, IL 60523-2652               BRADENTON, FL 34212-5531             KIEL, WI 53042




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
HAO Y ZHONG IRA                        HAROLD P WILLIS IRA                  HEIDI BRIDGES IRA
1350 N STERLING AVE 203                10485 NE 227TH PLACE RD              769 MARIE CT
PALATINE, IL 60067-8436                FORT MC COY, FL 32134-8458           ENCINITAS, CA 92024-5630




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
HEIDI HART IRA                         HELEN G ANDRESEN IRA                 HELEN J UTLEY IRA
1925 E WOODLYN RD                      74 BROKEN TEE LANE                   10769 BRYANT CT
PASADENA, CA 91104-3243                CASTLE PINES, CO 80108               WESTMINSTER, CO 80234-3110




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
HOWARD E LESSEY IRA                    I GRANT ORLIN IRA                    INGRID GOLDSTEIN BENE IRA
5444 THUNDER HILL RD                   3591 EMANUEL DR                      7750 NW 79TH AVE H7
COLUMBIA, MD 21045-2269                GLENDALE, CA 91208-1133              OCALA, FL 33321




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
IVAN J STAR IRA                        JACK E OLSON IRA                     JAMES A BUTTON IRA
PO BOX 476                             970 HENRY JAMES DR                   2636 W HIGHLAND RD
ARLINGTON, WA 98223-0476               MYRTLE BEACH, SC 29579-3603          MEQUON, WI 53092-2414




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JAMES A HEATON IRA                     JAMES E JACKSON IRA                  JAMES E SWEETMAN IRA
1720 SW 155TH PLACE RD                 1100 BONANZA CT                      255 NE 192ND ST
OCALA, FL 34473-8877                   ARLINGTON, TX 76001-8531             CITRA, FL 32113-2898




COMMUNITY NATIONAL BANK                COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JAMES F HERMAN IRA                     JAMES H SPEIGHT IRA                  JAMES J HINDS IRA
1317 BRADLEY CT                        17104 EARTHWIND DR                   1504 LAKESIDE DR
GLENDORA, CA 91740-5205                DALLAS, TX 75248-1316                LOLO, MT 59847-8724
COMMUNITY NATIONAL BANKCase    21-10831-CTG   Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21   Page 103 of 661
                                                                              COMMUNITY NATIONAL BANK
JAMES PERO IRA                           JAMES R CHALK IRA                    JAMES W KNIGHT IRA
2750 EDGEVIEW CT                         1421 LCR 450                         17328 REDHAWK DR
NEWBURY PARK, CA 91320-3883              GROESBECK, TX 76642-2717             ARLINGTON, WA 98223-5975




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JAMES WENDELL IRA                        JANE I SCHIEIER IRA                  JANE JIAN ZHONG SHIH IRA
411 WALNUT ST 10126                      17 22ND ST                           17 LA SIERRA DR
GREEN CV SPGS, FL 32043-3443             JERICHO, NY 11753-2535               PHILLIPS RNCH, CA 91766-4703




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JANE M TAN IRA                           JANE ZHAN ZHUANG IRA                 JANEEN F DIETZ IRA
11790 RIDGE CREEK CT                     329 CALLE MORENO                     1582 E 3200 N RD
CUPERTINO, CA 95014-5154                 SAN DIMAS, CA 91773-3991             PIPER CITY, IL 60959-7025




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JANET E MASTRELLA IRA                    JANET H SMYERS IRA                   JANICE M KERNS IRA
456 KNOLLWOOD DR                         6344 SPRINGWATER TERRACE             1616 GRAND AVE
NEWBURY PARK, CA 91320-4840              APT 1121                             CRYSTAL LAKE, IL 60014-2358
                                         FREDERICK, MD 21701



COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JEANETTE L DAYMUDE IRA                   JEFFERY KRUEGER IRA                  JEFFREY BANASZYNSKI IRA
1117 POINT VIEW RD                       52282 WHIPPOORWILL RD                120 LAKELAND LN
CHAPIN, SC 29036-7924                    WALNUT, IA 51577-5010                LEONARD, MI 48367-2954




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JEFFREY C BANDSCHBACH IRA                JEFFREY D NEWTON IRA                 JIM A MONTELONGO IRA
2409 CREST LINE DR                       3301 RIDGE RD                        212 MATS VIEW TER
MADISON, WI 53704-2840                   WESTMINSTER, MD 21157-7443           PORT LUDLOW, WA 98365-9461




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JOAN M MALLOCH IRA                       JOHN A LACZIN IRA                    JOHN A WILLIAMSON IRA
15782 CONDON CIR                         1950 MULSANNE DR                     307 GRAND AVE
WESTMINSTER, CA 92683-6940               ZIONSVILLE, IN 46077-9076            SHIRLEY, NY 11967-1922




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JOHN ANTHONY PENDRAK IRA                 JOHN B KREYLING IRA                  JOHN BUMPAS IRA
15 PARIS RD APT 1                        508 HARROW RD                        687 COUNTY ROAD 237
NEW HARTFORD, NY 13413-3306              KNOXVILLE, TN 37934-4740             HALLETTSVILLE, TX 77964-4175




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JOHN C EVANS IRA                         JOHN E MERANDO JR IRA                JOHN G CARLSON IRA
10405 REGINA CT                          3 WYNDALE CT                         2410 NEW HACKENSACK RD
CLARKSBURG, MD 20871-8525                WALKERSVILLE, MD 21793-8105          POUGHKEEPSIE, NY 12603-4255




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JOHN H HAZELRIGG IRA                     JOHN J MCARTHY III IRA               JOHN J REDFORD IRA
34152 CAMBRIDGE RD                       23 RINALDO RD                        17324 SCHUHS LN
DANA POINT, CA 92629-2936                NORTHPORT, NY 11768-2201             STANWOOD, WA 98292-7785
COMMUNITY NATIONAL BANK Case   21-10831-CTG   Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21   Page 104 of 661
                                                                              COMMUNITY NATIONAL BANK
JOHN M ASHLEY IRA                        JOHN M BELCHER IRA                   JOHN ORLOFF IRA
2721 GREENMEADOW RD                      1831 NW 56TH TER                     2400 LANSBURGH CT
LAKEWOOD, CA 90712-4018                  OCALA, FL 34482-4290                 AURORA, IL 60502-9375




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JOHN P GEDDES IRA                        JOHN P RICE IRA                      JOHN S GROSS IRA
734 PASEO MONTECITO                      PO BOX 778114                        15736 VIA LUNADO
NEWBURY PARK, CA 91320-2044              HENDERSON, NV 89077-8114             SAN LORENZO, CA 94580-1514




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JOHN S MURPHY IRA                        JOHN SUTHERLAND IRA                  JOHN WILLIAM STACY IRA
803 DEER HOLLOW DR                       504 NICOLL AVE                       294 PLUM TREE DR
MOUNT AIRY, MD 21771-5759                BALTIMORE, MD 21212-3102             FATE, TX 75087-6919




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JOHNETTE VANEEDEN IRA                    JOSEPH H SPROUSE IRA                 JOSEPH K JAMARIS IRA
451 WESTPARK WAY STE 1                   42 K ST                              11005 WOOD ELVES WAY
EULESS, TX 76040-3994                    CHULA VISTA, CA 91911-1410           COLUMBIA, MD 21044-1085




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JOSEPH R CHIKO IRA                       JOSEPH R GARDNER IRA                 JOSHUA A SMITH
6914 BENTLEY AVE                         80037 ROSS LN                        INHERITED IRA
DARIEN, IL 60561-4061                    HERMISTON, OR 97838-6587             7404 ALBEMARLE DR
                                                                              DENVER, NC 28037



COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JOY A BERG IRA                           JOYCE A FREE IRA                     JOYCE PILARCZYK IRA
543 CHAIN DR                             7377 SW 99TH AVE                     27W221 KNOCH KNOLLS RD
APPLETON, WI 54915-1437                  OCALA, FL 34481-2575                 NAPERVILLE, IL 60565-5518




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JOYCELYN D PINGOL IRA                    JUDITH N ERICKSON IRA                JUDY ELLIS IRA
110 HELIGAN LN                           4202 LOS PADRES DR                   225 MAIN ST-PO BOX 225
UNIT 2                                   FALLBROOK, CA 92028-9281             SENECA, KS 66538
LIVERMORE, CA 94551



COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JULIA LIU IRA                            JULIANNE F HARP IRA                  JULIE HUANG IRA
2255 LESSLEY AVE                         13722 FRANKS RUN RD                  735 FRANCESCA DR 204
CASTRO VALLEY, CA 94546-6328             SMITHSBURG, MD 21783-1218            WALNUT, CA 91789-4157




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
JUNE GLYNN IRA                           JUSTINE M GRIFFIN IRA R/O            KAREN A RAGAN IRA
28255 TIMOTHY DR                         6 IVYWOOD CT                         202 SILVER MEADOW CT
SANTA CLARITA, CA 91350-3808             SILVER SPRING, MD 20904-5477         AIKEN, SC 29803-1657




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
KAREN HUG IRA                            KATHLEEN ANN SHANKLAND IRA           KATHLEEN RENFRO IRA
4605 S DELPHINE DR                       PO BOX 92626                         2421 WENDOVER DR
NEW BERLIN, WI 53151-6631                SOUTHLAKE, TX 76092-0626             NAPERVILLE, IL 60565-3256
COMMUNITY NATIONAL BANKCase     21-10831-CTG   Doc
                                         COMMUNITY   17 Filed
                                                   NATIONAL BANK 05/19/21   Page 105 of 661
                                                                               COMMUNITY NATIONAL BANK
KEITH E RENO IRA                          KENDAL R WITT IRA                    KENNETH A BENESCH IRA
1400 EDGEHILL RD 38                       10121 CLEARSPRING RD                 3441 S COUNTY ROAD 13
SAN BERNARDINO, CA 92405-5135             DAMASCUS, MD 20872-2332              LOVELAND, CO 80537-8788




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
KENNETH J MORGAN IRA                      KENNETH KRATZER IRA                  KENNETH W ALSTON
4029 MOUNT VERNON RD                      1611 SKYLARK WAY                     BENE OF LEE ALSTON IRA
BRENHAM, TX 77833-7700                    KALAMAZOO, MI 49009-2802             1071 E 1ST ST
                                                                               BEAUMONT, CA 92223-3007



COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
KENT R LADYMON IRA                        KERRY J DEROUSIE IRA                 KEVIN WU IRA
8665 FANELLANWOOD PL                      2411 S 248YH D35                     118 W BLUEBELL AVE
DALLAS, TX 75238-0057                     KENT, WA 98032-4071                  ANAHEIM, CA 92802




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
KHAWAJA M ZUBAIR IRA                      KURT F GRUENEWALD IRA                LARRY J MARTIN IRA
5274 RAMSGATE DR                          9201 HAYES RD                        3725 RESTMOR KNL
NEWARK, CA 94560-1441                     MARCY, NY 13403-2610                 ELLICOTT CITY, MD 21042-4924




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
LAURA CHURCHILL IRA                       LAURA L DUBOIS IRA                   LAWRENCE A GLOBUS IRA
2375 FOREST OAKS DR                       2111 ENCANTO DR SW                   21335 TRIVOLI
CHULA VISTA, CA 91915-1107                PHOENIX, AZ 85007-1525               MISSION VIEJO, CA 92692-4916




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
LAWRENCE R VOLLARO IRA                    LENORE M WITT IRA                    LEO P KAUFMANN IRA
125 6TH AVE                               10121 CLEARSPRING RD                 1350 HAZEL RD
HOLTSVILLE, NY 11742-2389                 DAMASCUS, MD 20872-2332              HARLAN, IA 51537-4008




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
LI FU CHEN IRA                            LINDA S BAGEANT IRA                  LISA D SCOTT IRA
1035 S TERRI ANN DR                       6669 MID SUMMER NIGHT CT             4605 CLINTON AVE
WEST COVINA, CA 91791-3654                ELDERSBURG, MD 21784-6257            BERWYN, IL 60402




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
LISA SANTOS IRA                           LOREN E MAYER IRA                    LORI B LAROCQUE IRA
1 HEATH LN                                PO BOX 488                           12543 CARMEL CANYON RD
E NORTHPORT, NY 11731-1910                STANFIELD, OR 97875-0488             SAN DIEGO, CA 92130-3191




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
LORRAINE PARKER IRA                       LUCY LIM IRA                         LYNNE B KULIEKE IRA
14476 SW 115TH CIR                        27340 MARIGOLD CT                    PO BOX 5091
DUNNELLON, FL 34432-8709                  HAYWARD, CA 94545-4123               VERNON HILLS, IL 60061-5091




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
MAHESH V CHOKSHI IRA                      MANUEL VALERO IRA                    MARIA S TUCKER IRA
1040 SUNSET VALLEY DR                     5528 SW 45TH ST                      7055 JOHN PICKETT RD
SYKESVILLE, MD 21784-5833                 OCALA, FL 34474-9656                 WOODBINE, MD 21797-9011
                      Case
COMMUNITY NATIONAL BANK        21-10831-CTG   Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21   Page 106 of 661
                                                                              COMMUNITY NATIONAL BANK
MARIE E DUARTE IRA                       MARIE GAMBLE IRA                     MARK A PAGE IRA
1400 CEDAR AVE                           15605 GATEHOUSE DR                   2903 HICKORY MEADOWS CT
NAPA, CA 94559-1653                      ROANOKE, TX 76262-6379               OAK HILL, VA 20171-2338




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
MARK D KEMP IRA                          MARK E FLAG IRA                      MARK GUJDA IRA
10251 TANFORAN DR                        8421 GLENMAR RD                      625 SYCAMORE AVE
CYPRESS, CA 90630-4166                   ELLICOTT CITY, MD 21043-6916         GLENDORA, CA 91741-3539




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
MARK M WANG IRA                          MARTHA K CHAPMAN IRA                 MARY ANNE COMO IRA
PO BOX 27012                             1508 CLEARWATER DR                   15 PLYMOUTH RD
ANAHEIM, CA 92809-0100                   WHEELING, IL 60090-5320              HAUPPAUGE, NY 11788-2319




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
MARY ANNE MOFFETT IRA                    MARY E FURST IRA                     MARY EVERS IRA
17622 36TH STREET KP N                   4152 ROXBURY MILL RD                 837 HAVENSHIRE RD
LAKEBAY, WA 98349-9486                   GLENWOOD, MD 21738-9303              NAPERVILLE, IL 60565-6188




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
MARY KINZIE IRA                          MARY L BERG IRA                      MARY LOU BENNETT IRA
1204 WESLEY AVE                          2429 MILL RACE RD                    6409 HICKORY OVERLOOK
EVANSTON, IL 60202-1131                  FREDERICK, MD 21701-6822             COLUMBIA, MD 21044-4556




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
MARY MAN-RUO SHEN IRA                    MARY PATRICIA RUSSELL IRA            MATTHEW C WOLF IRA
5670 GERANIUM CT                         9102 E MISSOURI AVE                  3501 KNIGHTS RUN CT
NEWARK, CA 94560-4610                    DENVER, CO 80247-2361                MIDLOTHIAN, VA 23113-3988




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
MATTHEW E WALSH IRA                      MAUREEN ANN WILDE IRA                MEI LAN CHIU IRA
3701 OLD MILL DR                         127 LOCUST AVE                       15536 ROJAS ST
FLOWER MOUND, TX 75028-8724              OAK PARK, CA 91377-1117              HACIENDA HTS, CA 91745-5231




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
MELISSA SEE IRA                          MELVA M FERGUSON IRA                 MEREDITHE MASTRELLA IRA
5179 AVENIDA DESPACIO                    5076 SOUTHERN STAR TER               200 W 54TH ST APT 2H
LAGUNA WOODS, CA 92637-1874              COLUMBIA, MD 21044-1293              NEW YORK, NY 10019-5567




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
MICHAEL A TRENTADUE IRA                  MICHAEL DAVIS IRA                    MICHAEL J MENDOZA IRA
423 BLACK GUM DR                         4348 COPPER CLIFF LN                 5027 DORKING CT
BETHANY BEACH, DE 19930-9517             MODESTO, CA 95355-8967               NEWARK, CA 94560-2007




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
MICHAEL J RYAN IRA                       MICHAEL K FILIPCZAK IRA              MICHAEL KOLBERG IRA
10260 SANTANA ST                         PO BOX 129                           25239 PARKSIDE DR
SANTEE, CA 92071-5023                    MATLACHA, FL 33993-0129              PLAINFIELD, IL 60544-7743
COMMUNITY NATIONAL BANK Case   21-10831-CTG   Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21   Page 107 of 661
                                                                              COMMUNITY NATIONAL BANK
MICHAEL LEFEVER IRA                      MICHAEL OLIANSKY IRA                 MICHAEL Q NGO IRA
8778 N COUNTY ROAD 000E                  46280 GREEN VALLEY CT                1332 E CHAPMAN AVE
MATTOON, IL 61938-6503                   PLYMOUTH, MI 48170-3526              FULLERTON, CA 92831-3954




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
MICHAEL T IOVINE IRA                     MILDRED KAY LENT IRA                 MYRA JARDINE IRA
2273 APPLE TREE PL                       70545 WAYNE ST                       9867 CYPRESS LAKES DR
ERIE, CO 80516-7916                      UNION, MI 49130-9794                 LAKELAND, FL 33810




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
NANCY G ESKRIDGE IRA                     NANCY L KOZEL IRA                    NELSON BROOKS IRA
4518 LAKEPOINTE AVE                      3901 WALT ANN DR                     19300 AFTON RD
ROWLETT, TX 75088-6859                   ELLICOTT CITY, MD 21042-1237         DETROIT, MI 48203-1497




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
NEMESIO CONCEPCION IRA                   NICHOLAS C CAMPOS IRA                NICOLA CASELLA IRA
7482 SW 98TH CT                          299 TRELLIS BAY DR                   127 SENTINEL HILL RD
OCALA, FL 34481-2574                     ST AUGUSTINE, FL 32092-3228          NORTH HAVEN, CT 06473-1549




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
NICOLE R HARRIS IRA                      NILDA M RODRIGUEZ IRA                NORA T VAN DORN IRA
15127 NE 24TH ST APT 115                 156 E NICHOLAS ST                    7803 DIANA LN
REDMOND, WA 98052-5544                   HERNANDO, FL 34442-4663              DUBLIN, CA 94568-1614




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
NORAH L BOLTON IRA                       NORMAN J CORNELL IRA                 NYDIA DENOVA IRA
1794 SCENIC GULF DR                      43427 28TH ST W                      1543 CLIFF DR
MIRAMAR BEACH, FL 32550                  LANCASTER, CA 93536-5308             SANTA BARBARA, CA 93109-1733




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
OLIVIA L TALAVERA IRA                    OTTORINO BUSATTO IRA                 PAMELA H SMITH IRA
131 RUTH ST                              5827 SW 1ST AVE                      500 STALLINGS RD
UVALDE, TX 78801-4908                    CAPE CORAL, FL 33914-7102            MATTHEWS, NC 28104-5058




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
PAMELA JEANNE SMITH IRA                  PATRICIA BRUBAKER IRA                PATRICIA J JAHLA IRA
8030 RAMSGATE DR                         1700 GREENLEAF AVE                   28992 COUNTY ROAD 361A
GRANITE BAY, CA 95746-6131               HUGHSON, CA 95326-9267               BUENA VISTA, CO 81211-9163




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
PATRICIA JENSEN IRA                      PATRICIA KAPPELE IRA                 PATRICIA M RABITO IRA
5050 VILLA PLACE                         4701 CHARLES PL APT 2825             2797 SOFT HORIZON WAY
APT 314                                  PLANO, TX 75093-8603                 LAS VEGAS, NV 89135-1789
SPRING HILL, TN 37174



COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
PAUL B YOST IRA                          PAUL M KANE IRA                      PAUL NAGY IRA
485 SCHOONER WAY                         6851 LYTHAM LN                       104 SUNLAND ST
SEAL BEACH, CA 90740-6603                FAYETTEVILLE, PA 17222               FOREST CITY, IA 50436
                      Case
COMMUNITY NATIONAL BANK        21-10831-CTG   Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21   Page 108 of 661
                                                                              COMMUNITY NATIONAL BANK
PAUL NORRIS IRA                          PAULA F REUTHER IRA                  PAULA M FISCHETTI IRA
360 NUECES ST                            6 ONLEY MILL COURT                   13112 CHALKSTONE WAY
APT 905                                  OLNEY, MD 20832                      SILVER SPRING, MD 20904-5316
AUSTIN, TX 78701



COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
PEGGY MARSHALL IRA                       PENNY STEWART IRA                    PERCIVAL D VERDEFLOR IRA
1048 PALOMINO ST                         7330 SW PINE ST                      34047 WEBFOOT LOOP
MANTECA, CA 95336-4048                   PORTLAND, OR 97223-8769              FREMONT, CA 94555-2975




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
PHILIP C ARMSTRONG IRA                   R BRENT MAJOR IRA                    R DAVID HAMILTON IRA
14350 VENTOSO CT                         PO BOX 561                           2944 FOOTHILL BLVD
FLAGSTAFF, AZ 86004-0911                 SILVERADO, CA 92676-0561             GRANTS PASS, OR 97526-4128




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
RALPH E SMITH IRA                        RANDY A STEVENS IRA                  RANDY M WHEELER IRA
22431 CANYON CREST DR                    PO BOX 867                           6901 SHEFFIELD DR
MISSION VIEJO, CA 92692-4548             SHADY COVE, OR 97539-0867            SYKESVILLE, MD 21784-7739




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
RAYMOND B BURZOTA IRA                    REBECCA A WHITE IRA                  REBECCA BOYD IRA
8593 SILVERWOOD WAY                      2701 HUMBLE RD                       1683 FIELDBROOK ST
MIDDLETON, ID 83644                      MISSOULA, MT 59804-6157              HENDERSON, NV 89052-6920




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
REBECCA L GARDNER IRA                    REGINA BUFFUM IRA                    REGINA D MARIE IRA
80037 ROSS LN                            109 TURKEY CRK                       21545 SW PEACH BLOSSOM ST
HERMISTON, OR 97838-6587                 ALACHUA, FL 32615-9570               DUNNELLON, FL 34431-3445




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
RENEE MIELKE IRA                         RICHARD A GRANTZ IRA                 RICHARD C REBA IRA
7388 CAPRI ST                            1985 VERNON CIR                      5519 OLD NATIONAL PIKE
PORTAGE, MI 49002-9418                   ELK GROVE VLG, IL 60007-2737         FREDERICK, MD 21702-3650




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
RICHARD J HERNANDEZ IRA                  RICHARD LECY IRA                     RICHARD MILLS IRA
1103 KESWICK LN                          9231 OLD GREEN BAY RD                2890 RUNNEYMEDE DR
MUNDELEIN, IL 60060-4524                 PLEASANT PR, WI 53158-2704           WESTMINSTER, MD 21158-2528




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
RICHARD P VOGT IRA                       ROBERT D ANASTASIO IRA               ROBERT E HILL IRA
22251 E NAVARRO PL                       729 S 9TH ST                         791 AVENIDA SALVADOR
AURORA, CO 80018-3076                    LINDENHURST, NY 11757-5545           SAN CLEMENTE, CA 92672-2369




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
ROBERT F COMPITELLO IRA                  ROBERT F MOSER IRA                   ROBERT H RICHARDS JR IRA
102 NORMAN DR                            213 MEADOW LAKE DR                   2481 FOXBRIDGE TER
BOHEMIA, NY 11716-1323                   HENDERSONVLLE, TN 37075-5244         THE VILLAGES, FL 32162-5044
COMMUNITY NATIONAL BANK Case   21-10831-CTG   Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21   Page 109 of 661
                                                                              COMMUNITY NATIONAL BANK
ROBERT J PETERS IRA                      ROBERT KENDALL IRA                   ROBERT M STEPHENS-DOLL IRA
24220 BELLE MEDE DR                      5122 MONTGOMERY RD                   1933 S DITMAR ST
LEESBURG, FL 34748-7882                  ELLICOTT CITY, MD 21043-7038         OCEANSIDE, CA 92054-6428




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
ROBERT N HOSIER IRA                      ROBERT P MORONEY IRA                 ROBERT W EBY IRA
12347 SHERWOOD FOREST DR                 13597 OLD ANNAPOLIS CT               5631 BOLIVAR ST
MOUNT AIRY, MD 21771-6025                MOUNT AIRY, MD 21771-7728            RIVERSIDE, CA 92505-2304




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
ROBERT W PARKER IRA                      ROGER A LANDEIS IRA                  ROLAND L BROWN IRA
14476 SW 115TH CIR                       7752 S COLUMBINE ST                  1010 SHEPARKON DR
DUNNELLON, FL 34432-8709                 LITTLETON, CO 80122-3304             MIDLOTHIAN, TX 76065-5665




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
RONALD D BARNEY IRA R/O                  ROSE MARIE PETERS IRA                RUDY F GALVAN IRA
3201 DEMARTINI DR                        608 RIVERIA DRIVE                    7508 ETIWANDA AVE
ROSEVILLE, CA 95661-2524                 WILLIAMSTOWN, NJ 08094               RESEDA, CA 91335-3110




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
RUTH E ROTH IRA                          SAMMY D STONEKING IRA                SAMUEL M THOMAS IRA
38077 BEAMAN ST                          210 E MADISON AVE                    1735 LARSON LN
OCONOMOWOC, WI 53066                     ELY, NV 89301                        ROSELLE, IL 60172-4935




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
SANDRA K KRUSE IRA                       SANDRA L NORCROSS IRA                SARAH J RAY IRA
25102 BELLEVUE                           15202 CLEAR SPRING RD                14019 HESBY ST
LEESBURG, FL 34748-9444                  WILLIAMSPORT, MD 21795-3059          SHERMAN OAKS, CA 91423-1219




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
SCOTT B SEGRIST IRA                      SEAMON HUNTER IRA                    SETH A LEE IRA
7810 BLUE RIBBON ST                      11071 FARROW RD                      3261 DANMARK DR
FULTON, MD 20759                         BLYTHEWOOD, SC 29016-8757            GLENWOOD, MD 21738-9415




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
SHEILA M RETHERFORD IRA                  SHELLY L DAMELE IRA                  SHERIAN F LAMARRA IRA
10716 440TH ST E                         8008 AUDUBON CANYON ST               1330 RIVER RD
EATONVILLE, WA 98328-8027                LAS VEGAS, NV 89131-2047             MARYSVILLE, MI 48040-1543




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
SHIRLEY C FONG IRA R/O                   SHIRLEY J WILSON IRA                 SHUANG ZHAN IRA
1528 PAINA ST A                          8565 BELLA OAKS DR                   20885 JOLLYMAN LN
HONOLULU, HI 96817-1254                  SPARKS, NV 89441-7288                CUPERTINO, CA 95014-4315




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
SIMON XIAO-MING YU IRA                   SONDRA J ROBERTS IRA                 STANLEY A LINK IRA
5670 GERANIUM CT                         2056 KEYSTONE DR                     1177 N 550 EAST RD
NEWARK, CA 94560-4610                    EL DORADO HLS, CA 95762-9575         THAWVILLE, IL 60968-8727
COMMUNITY NATIONAL BANK Case   21-10831-CTG   Doc
                                        COMMUNITY   17 Filed
                                                  NATIONAL BANK 05/19/21   Page 110 of 661
                                                                              COMMUNITY NATIONAL BANK
STANLEY ELAM IRA                         STEPHEN E JEVYAK IRA                 STEPHEN W LOVE IRA
17213 VIA DEL REY                        213 WOOD GLEN LN                     22803 HIGHBANK DR
SAN LORENZO, CA 94580-2734               OAK BROOK, IL 60523-1530             BEVERLY HILLS, MI 48025-4742




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
STEVEN AUBLE IRA                         STEVEN J SCHIEFER IRA                STEVEN P LEATHERWOOD IRA
2437 S ELDRIDGE CT                       918 RIO LINDO                        2510 AMY AVE
LAKEWOOD, CO 80228-4833                  SAN CLEMENTE, CA 92672-7200          ROWLETT, TX 75088-5873




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
STEVEN W AMUNDSON IRA                    SUSAN MICHNEWICH IRA                 SUSAN SUTHERLAND IRA
33201 N 61ST PL                          9852 WILDERNESS LN                   504 NICOLL AVE
SCOTTSDALE, AZ 85266-8221                LAUREL, MD 20723-5503                BALTIMORE, MD 21212-3102




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
SUSAN WILT IRA                           SUSANNE JAMES IRA                    SUZANNE C MILLER IRA
3011 DEXTER DR UNIT 207                  86 UNDERWOOD RD                      16030 CTY RD 327
ELLICOTT CITY, MD 21043-5120             FALMOUTH, ME 04105-1418              BUENA VISTA, CO 81211




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
SUZANNE STODDARD IRA                     SYLVIA X YANG IRA                    TARA GILPIN IRA
608 LEXINGTON AVE                        772 VIA DEL MONTE                    2710 KAREN AVE
EL CERRITO, CA 94530-3129                PLS VRDS EST, CA 90274-1668          KINGMAN, AZ 86401-5341




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
TERESA A SALCIDO IRA                     TERESA DAMASCO IRA                   TERESA K BURTON IRA
997 RIOPELLE CT                          1506 S WALBASH ST                    1615 TEAKWOOD DR
NEWBURY PARK, CA 91320-5322              GLENDORA, CA 91740                   WYLIE, TX 75098-8182




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
TERESA S GOLDMAN IRA                     TERRY W BALES IRA                    THOMAS J KNUTSON IRA
21 PALM BEACH CT                         6506 MAIN AVE                        22214 E FROST PL
DANA POINT, CA 92629-4526                ORANGEVALE, CA 95662-4312            AURORA, CO 80016-6017




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
THOMAS J SWOBODA IRA                     THOMAS M DEA IRA                     THOMAS M MCGOWAN IRA
1775 GOOD AVE                            4043 S WISTERIA WAY                  18 HOLLYHOCK WAY
PARK RIDGE, IL 60068-1169                DENVER, CO 80237-1713                FREDON, NJ 07860-5372




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
THOMAS R FERGUSON IRA                    THOMAS R WESTHORA IRA                TIM DEBOLT IRA
PO BOX 2837                              510 GENE AUTRY LN                    1444 W GRAPEVINE DR
MISSOULA, MT 59806-2837                  MURPHY, TX 75094-2623                SAINT GEORGE, UT 84790




COMMUNITY NATIONAL BANK                  COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
TIMOTHY J FISH IRA                       TIMOTHY R KEERAN IRA                 TIMOTHY S MILLER BENE OF
53 BELFAST RD                            171 THERESA WAY                      ROLAND MILLER IRA
LUTHVLE TIMON, MD 21093                  CHULA VISTA, CA 91911-3518           PO BOX 722
                                                                              SEDALIA, CO 80135-0722
COMMUNITY NATIONAL BANK  Case   21-10831-CTG   Doc
                                         COMMUNITY   17 Filed
                                                   NATIONAL BANK 05/19/21   Page 111 of 661
                                                                               COMMUNITY NATIONAL BANK
TINA WITT IRA                             TOM F GILLASPIE IRA                  TOMMY L LANKFORD IRA
7109 PRAIRIE DR                           35159 WAGON WHEEL TRL                68 RIVER BEND RD
SPRING GROVE, IL 60081-8321               ELIZABETH, CO 80107-4106             CLEVELAND, GA 30528




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
TRACEY A SHOUN IRA                        TRACY KARNS IRA                      TRISTAN S BLIESNER IRA
PO BOX 632                                4031 14TH AVE 1                      39649 GOLDEN SPRINGS CT
MOUNTAIN HOME, TN 37684-0632              KENOSHA, WI 53140-2434               HAMILTON, VA 20158-3226




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
TYZECHYANG WANG IRA                       VESTER VAN DELDEN IRA                VINOD MUBAYI IRA
2708 GREER RD                             7601 DIETZ ELKHORN RD                79 SYLVAN AVE
PALO ALTO, CA 94303-3824                  FAIR OAKS RANCH, TX 78015-4728       MILLER PLACE, NY 11764-2231




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
VIRGIL M MAIANI IRA                       VIRGINIA LUCAITES IRA                VONDA SODERLUND IRA
1051 ELM ST                               13333 PELTO STREET                   1449 WARFIELD AVE
WYANDOTTE, MI 48192-5638                  VENICE, FL 34293                     MODESTO, CA 95350-0717




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
WALTER D ACKERMAN III IRA                 WALTER L LINEBAUGH IRA               WANDA ULFERS IRA
11641 WEATHERBY RD                        3014 BRADFORD PARK DR                1229 WILLIAMSPORT DR
LOS ALAMITOS, CA 90720-3848               ROUND ROCK, TX 78664-5711            WESTMONT, IL 60559-3059




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
WAYNE C CHRISTIANSEN IRA                  WEI FAN I IRA                        WEI SHEN ZHANG IRA
14812 MARLIN TER                          16710 CLUBHOUSE DR                   808 BILTON WAY
ROCKVILLE, MD 20853-3612                  YORBA LINDA, CA 92886                SAN GABRIEL, CA 91776-2313




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
WENDY G STONE IRA                         WILLEM VANEEDEN IRA                  WILLIAM A SYDES IRA
PO BOX 1043                               451 WESTPARK WAY STE 1               1102 PROSPERITY HILLS DR
LAKE STEVENS, WA 98258-1043               EULESS, TX 76040-3994                GEORGETOWN, TX 78628-1263




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
WILLIAM C WARNER IRA                      WILLIAM DOUGHERTY IRA                WILLIAM E FERGUSON IRA
107 SPRING BROOK RD                       46 PINTO LN                          5076 SOUTHERN STAR TER
LEESBURG, FL 34748-2914                   BAILEY, CO 80421-2138                COLUMBIA, MD 21044-1293




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
WILLIAM F WATSON IRA                      WILLIAM HUKILL IRA                   WILLIAM J COONEY JR IRA
7556 SW 101ST CT                          1470 VIA CHAPARRAL                   4015 TRANQUILITY CT
OCALA, FL 34481-3207                      FALLBROOK, CA 92028-8517             MONROVIA, MD 21770-9002




COMMUNITY NATIONAL BANK                   COMMUNITY NATIONAL BANK              COMMUNITY NATIONAL BANK
WILLIAM O SKAGGS IRA                      YIJUN WANG IRA                       YUEH CHIU HUANG CHEN IRA
1240 WEST RD                              1085 TASMAN DR 54                    600 W HUNTINGTON DR
STURTEVANT, WI 53177-1710                 SUNNYVALE, CA 94089-5153             UNIT C
                                                                               ARCADIA, CA 91007
COMMUNITY NATIONAL BANK  Case     21-10831-CTG   Doc
                                           COMMUNITY   17 Filed
                                                     NATIONAL BANK 05/19/21   Page 112 of 661
                                                                                 COMMUNITY NATIONAL BNAK CUST
ZAHAVA ALON IRA                             ZITA CEPONIS IRA                     FBO ROCHELLE TAYLOR IRA
12023 MONTROSE VILLAGE TER                  240 S HAMPTON CT                     219 1/2 PEARL
ROCKVILLE, MD 20852-4162                    PALATINE, IL 60067-5825              BALBOA ISLAND, CA 92662-1087




COMMUNITY NATIONAL                          COMMUNITY NETWORK INC                COMMUNNITY NATIONAL BANK CUST
FBO LYNNETTE BOOTH ROTH IRA                 PO BOX 85435                         FBO FREDERICK C HO IRA
41588 N ILLINOIS ST                         BATON ROUGE, LA 70884-5435           510 DE CARLI
ZION, IL 60099-1705                                                              CAMPBELL, CA 95008




COMOUCHE REVOCABLE LIVING TRUST             COMPASS BANK                         COMPUTERSHARE HOLDING ACCOUNT
TR COMOUCHE REVOCABLE LIVING TRUST          ATTN: KEELY MCGEE                    C/O CORPORATE ACTIONS
UA                                          15 SOUTH 20TH ST., SUITE 1504        150 ROYALL ST
35545 2010 W SAN MARCOS BLVD 28             BIRMINGHAM, AL 35233                 CANTON, MA 02021
SAN MARCOS, CA 92078-3900



COMPUTERSHARE, INC.                         COMPUTERSHARE, INC.                  CONCHITA PEYTON
ATTN: STUART IRVING, PRESIDENT & CEO        DEPT CH 19228                        TOD BENEFICIARY ON FILE WITH CPU
DEPT CH 19228                               PALATINE, IL 60055-9228              6253 HAWTHORNE RD
PALATINE, IL 60055-9228                                                          BARTLETT, TN 38134-5919




CONNIE ANDORFER                             CONNIE CONOVER TR                    CONNIE J BAKER &
2670 N 500 W                                KRISTIN ALI MARSHALL TRUST           DAVID BAKER JT TEN
BLUFFTON, IN 46714-9724                     UA 11/11/14                          2948 EL TORRO RD
                                            5083 SILVERBELL DR                   GRAND JCT, CO 81503-2962
                                            PLAINFIELD, IN 46168-5737



CONNIE JEDRZEJEWSKI                         CONNIE JO ASHFORD                    CONNIE L SWENSON TOD ACCOUNT
1232 WHITEHALL DR                           210 3RD ST W                         49081 FISH LAKE RD
LONGMONT, CO 80504-2666                     APT 8408                             PELICAN RAPIDS, MN 56572-7152
                                            BRADENTON, FL 34205-8847




CONNIE MAUCH                                CONNIE R POOCK &                     CONNIE S HAYSLIP
15726 JIM CREEK RD                          BRIAN J POOK JT TEN                  1705 BERWICHSHIRE CT
ARLINGTON, WA 98223-4833                    3039 DELL RIDGE CRT                  BEDFORD, TX 76021-4633
                                            HIAWATHA, IA 52233




CONNIE TIEDE TR &                           CONSTANCE C LEWIS &                  CONSTANCE J STEEL TR
DUANE TIEDE TTEE                            PERRY O LEWIS JT TEN                 CONSTANCE STEEL REV TRUST
THE CONNIE J TIEDE LIVING TRUST             TOD BENEFICIARY ON FILE CPU          UA 03/24/99
35555 6S521 SUSSEX RD                       3713 CARRINGTON PL                   10552 E WINDROSE DR
NAPERVILLE, IL 60540-5930                   TALLAHASSEE, FL 32303-2041           SCOTTSDALE, AZ 85259-2424



CONSTANCE L WALKER                          CONSTANCE PEREZ                      CONSTANCE R NOVAK
1312 SW ANTIQUITY                           5358 PAINTED SKY LANE                TOD BENEFICIARY ON FILE WITH CPU
LEES SUMMIT, MO 64081                       EL PASO, TX 79912                    7327 S MILLBROOK ST
                                                                                 AURORA, CO 80016-2024




CONSTANCE SALCEDO                           CONSUELO GRAY TR                     CONTINENTAL CASUALTY COMPANY
TOD BENEFICIARY ON FILE WITH CPU            UA 09/19/1997                        151 N FRANKLIN ST STE 700
5534 AUCKLAND AVE                           GRAY FAMILY TRUST                    CHICAGO, IL 60606
N HOLLYWOOD, CA 91601-2912                  17512 GILMORE ST
                                            VAN NUYS, CA 91406
                      Case 21-10831-CTG
CONTINENTAL CASUALTY COMPANY                Doc GIRBAU
                                    CONTINENTAL  17 Filed
                                                       INC.       05/19/21   Page 113 of 661
                                                                                CONTINENTAL GROUP
ATTN: ALANA BERGER                  2500 STATE ROAD 44                          P.O. BOX 1764
125 BROAD STREET                    OSHKOSH, WI 54904                           POWELL, OH 43065
NEW YORK, NY 10004




CONVERGINT TECHNOLOGIES LLC          CONWAY COOKE                               COR CLEARING CUST
995 W KENNEDY BLVD                   PO BOX 4175                                EDWARD WAVAK
SUITE 35                             COMPTON, CA 90224                          1200 LANDMARK CENTER
ORLANDO, FL 32810                                                               STE 800
                                                                                OMAHA, NE 68102



COR CLEARING CUST                    COR CLEARING CUST                          COR CLEARING CUST
EUGENE J TONKOVICH &                 FBO BARBARA MARCO IRA                      FBO CHERYL B CRABTREE IRA
ELFRIEDE V TONKOVICH JT TEN          1200 LANDMARK CENTER SUITE 800             1200 LANDMARK CENTER SUITE 800
1200 LANDMARK CENTER SUITE 800       OMAHA, NE 68102                            OMAHA, NE 68102
OMAHA, NE 68102



COR CLEARING CUST                    COR CLEARING CUST                          COR CLEARING CUST
FBO DANIEL G KERR IRA                FBO EDWIN W DIPPOLD IRA                    FBO EFREN S SERVINO IRA
377 LIKEKE PL                        595 SPRUCETON RD                           2373 WEST 253RD STREET
KAPAA, HI 96746                      WEST KILL, NY 12492-5612                   LOMITA, CA 90717-2010




COR CLEARING CUST                    COR CLEARING CUST                          COR CLEARING CUST
FBO IRVING L COMSTOCK TRADITIONAL    FBO JERRY K BLACK IRA                      FBO JOE T GOLDEN IRA
IRA                                  PO BOX 507                                 2200 REFLECTION LN
1299 FARNAM ST STE 800               LAKE DALLAS, TX 75065-0507                 PROSPER, TX 75078
OMAHA, NE 68102



COR CLEARING CUST                    COR CLEARING CUST                          COR CLEARING CUST
FBO JOHN KEARNEY IRA R/O             FBO KELLY BAGGETT IRA                      FBO LARRY J SPANN IRA
611 HANOVER ST                       4802 117TH ST                              4407 S 3RD COURT
YORKTOWN HTS, NY 10598-5901          LUBBOCK, TX 79424                          ROGERS, AR 72758-1001




COR CLEARING CUST                    COR CLEARING CUST                          COR CLEARING CUST
FBO MARK KNOWLES TRADITIONAL IRA     FBO MARTHA CHAPMAN IRA                     FBO MITCHELL J AKERS ROTH IRA
1200 LANDMARK CTR STE 800            6201 MCCULLAR ST                           4188 PUT RD 2751
OMAHA, NE 68102                      HALTOM CITY, TX 76117-4837                 CLYDE, TX 79510




COR CLEARING CUST                    COR CLEARING CUST                          COR CLEARING CUST
FBO PEGGY KALETSKY ROTH IRA          FBO ROBERT M VINCENT IRA                   FBO STEVEN BRIEGER IRA
1200 LANDMARK COURT STE 800          1312 KENTUCKY AVE                          306 SOONER ST
OMAHA, NE 68102                      ASHLAND, KY 41102-4553                     WOLFFORTH, TX 79382-5302




COR CLEARING CUST                    COR CLEARING CUST                          COR CLEARING CUST
FBO STEVEN L NOE TRADITIONAL IRA     FBO THOMAS H LYONS IRA                     FBO WAYNE HAMILTON IRA
8420 CAMBRIDGE ST                    54 KINGSBERRY DR                           4205 W WARBAL TRL
GRANITE BAY, CA 95746                SOMERSET, NJ 08873-4304                    ROGERS, AR 72758




COR CLEARING CUST                    COR CLEARING CUST                          COR CLEARING CUST
JONATHAN C FREEMAN &                 KIT MCMANUS                                KYLE HAUK
ANDREA FREEMAN JT TEN                153 OAK BRANCH COURT                       505 S 8TH ST
363 MARBLE CREEK COURT               WAXAHACHIE, TX 75167-8101                  BUCKHOLTS, TX 76518
SUNNYVALE, TX 75182-3252
COR CLEARING CUST       Case 21-10831-CTG        Doc 17
                                         COR CLEARING  CUST Filed 05/19/21    Page 114
                                                                                 COR     of 661LLC CUST
                                                                                      CLEARING
LEWIS M EDELSTEIN TR UA 11/29/04 LEWIS M MICHELLE L GILBERT TR UA 10/27/2011     FBO PHILIP W TURNER SEP IRA
EDELSTEIN TR. 9655 WOODS DR UNIT 602     BYPASS TR. CREATED UNDER GILBERT FAM    1200 LANDMARK CENTER
SKOKIE, IL 60077                         TRUST 1200 LANDMARK CENTER SUITE 800    1299 FARNAM STREET STE 800
                                         OMAHA, NE 68102                         OMAHA, NE 68102



COR CLEARING LLC CUST                    COR CLEARING LLC CUST                    COR CLEARING LLC CUST
FBO VERONICA MARANO & THOMAS H           FBO WARREN H FERGUSON JR IRA             MAXIE BROWN &
VOLKENING                                1200 LANDMARK CENTER                     SUSAN L BROWN JT TEN
JT TEN 1200 LANDMARK CENTER              1299 FARNAM STREET STE 800               1200 LANDMARK CTR STE 800
1299 FARNAM STREET STE 800               OMAHA, NE 68102                          OMAHA, NE 68102
OMAHA, NE 68102

COR CLEARNG CUST                         CORDELLA SUE CLARK                       CORDIA RECRUITING AND STAFFING, LLC
FBO ROBERT L DAVIS JR IRA                PO BOX 539                               DBA CORDIA RESOURCES
1200 LANDMARK CENTER                     LAPORTE, CO 80535-0539                   8330 BOONE BLVD., SUITE 350
1299 FARNAM STREET STE 800                                                        VIENNA, VA 22182
OMAHA, NE 68102



CORINNE ROJAS TR                         CORNEULIS EGGERMONT TR &                 CORPORATE INNOVATION TECHNOLOGIES
THE CORINNE ROJAS SEP PROP TR            VIRGINIA J EGGERMONT TTEE                P.O. BOX 4359
UA 07/07/14                              EGGERMONT FAMILY TRUST                   NEW YORK, NY 10163
219 S RIVERSIDE AVE 253                  37131 20 BUNKER WAY
RIALTO, CA 92376-6455                    ROTONDA WEST, FL 33947-2110



CORPORATION SERVICE COMPANY              CORPORATION SERVICE COMPANY              CORYL A CRANE TR
ATTN: RODMAN WARD III, CEO               P.O. BOX 7410023                         CRANE KAPROW FAMILY TRUST
251 LITTLE FALLS DRIVE                   CHICAGO, IL 60674-5023                   UA 12/23/98
WILMINGTON, DE 19808                                                              1051 ARDEN DR
                                                                                  ENCINITAS, CA 92024-5103



COURTESY PRODUCTS, LLC                   COURTNEY C MORAN &                       COURTYARD BY MARRIOTT HOTEL
P.O. BOX 840020                          PAMELA C MORAN JT TEN                    C/O MARRIOTT INTERNATIONAL INC.
KANSAS CITY, MO 64184-0020               C/O BHHS                                 ATTN: LAW DEPARTMENT
                                         550 S BARRINGTON AVE 1324                10400 FERNWOOD ROAD
                                         LOS ANGELES, CA 90049-4326               BETHESDA, MD 20817



COX BUSINESS                             CR ARCHITECTURE & DESIGN                 CRAIG A RINEHARDT &
DEPT 781114                              600 VINE STREET                          LAURIE A RINEHARDT JT TEN
P.O. BOX 78000                           SUITE 2210                               TOD BENEFICIARY ON FILE CPU
DETRIOT, MI 48278-1114                   CINCINNATI, OH 45202                     2627 KEYSTONE DR
                                                                                  EVERGREEN, CO 80439-9431



CRAIG AMODEMO                            CRAIG BELL &                             CRAIG CALDWELL TR &
PO BOX 348                               JOIE STARK JT TEN                        LYNN CALDWELL TTEE
REMSENBURG, NY 11960-0348                1357 ORCHARD DR                          CALDWELL FAMILY TRUST
                                         OJAI, CA 93023-3838                      38097 43804 N 48TH DR
                                                                                  NEW RIVER, AZ 85087



CRAIG CONLAN TOD                         CRAIG D SEITZ &                          CRAIG F BOXLER &
KAREN SIMPSON                            KANDICE M SEITZ TEN COM                  LORELLE M BOXLER JT TEN
SUBJECT TO STA TOD RULES                 ATTN HOSPITALITY INVESTORS TRUST         1550 AUSTIN CIR
16077 SAGO RD 8                          8892 VALHALLA DR                         SALINA, KS 67401-7114
APPLE VALLEY, CA 92307                   DELRAY BEACH, FL 33446



CRAIG H HAZELTON &                       CRAIG HOSKINS TR &                       CRAIG J VON ALLMEN TR &
KAREN S HAZELTON JT TEN                  LAURA M HOSKINS TTEE                     JANECE M VON ALLMEN TTEE
6005 CESSNA RUN                          THE HOSKINS FAMILY TRUST                 VON ALLMEN TRUST
BRADENTON, FL 34211-2429                 36811 24670 LAS PATRANAS                 40008 14001 W LILAC LN
                                         YORBA LINDA, CA 92887-5113               NEW BERLIN, WI 53151-3025
CRAIG MEYER &          Case 21-10831-CTG      Doc&17 Filed 05/19/21
                                     CRAIG MEYER                           Page 115MORRIS
                                                                              CRAIG of 661&
JACQUELINE B MEYER TR THE MEYER      JACQUELINE B MEYER TR                    KAREN MORRIS JT TEN
FAMILY                               THE MEYER FAMILY 2000 TRUST              3398 EDEN WAY PL
CHARITABLE REMAINDER TR. 09/28/11    5981 RAIN DANCE TRAIL                    CARMEL, IN 46033-3051
5981 RAIN DANCE TRAIL                LITTLETON, CO 80125
LITTLETON, CO 80125

CRAIG P WEBB TR &                      CRAIG R PETERSON R/O IRA COR           CRAIG S LESSLER
TARA L WEBB TTEE                       CLEARING CUST                          10901 E FANFOL LANE
THE CRAIG AND TARA WEBB TRUST          1923 REPUBLIC AVE                      SCOTTSDALE, AZ 85259-5702
41263 2556 LINNVILLE CT SE             COSTA MESA, CA 92627-4123
GRAND RAPIDS, MI 49546-6885



CRAIG W MILLER                         CRAIN SUPPLY                           CRANE AND NORCROSS ATTORNEYS AT
9021 LARSTON ST                        6445 OLD HIGHWAY 90                    LAW
HOUSTON, TX 77055-6508                 MILTON, FL 32570                       2 NORTH LASALLE STREET
                                                                              SUITE 900
                                                                              CHICAGO, IL 60602



CRANFORD J VIOSCA                      CREEL CORPORATION OF MYRTLE BEACH      CRESTLINE HOTELS & RESORTS, LLC
7450 STONEBROOK PKWY APT 3213          PO BOX 249                             ATTN: JAMES CARROLL, PRESIDENT/CEO
FRISCO, TX 75034-5766                  MYRTLE BEACH, SC 29578-0249            3950 UNIVERSITY DRIVE, SUITE 301
                                                                              FAIRFAX, VA 22030




CRISTI G STEWART TR                    CRISTIAN E SCIUTTO                     CROSSROADS INC
HAZEL N MCCLENDON REVOCABLE LIVING     FBO PERSHING LLC                       1700 E THOMAS RD
TRUST UA                               1007 N 2ND AVE                         PHOENIX, AZ 85016-7605
1455 KEHAULANI DR                      PHOENIX, AZ 85003-1414
KAILUA, HI 96734-3220



CROSSROADS MALL PARTNERS, LTD          CROWLEY & MARSICO, LLC                 CRYSTAL ANH TANG
P.O. BOX 205781                        505 N LASALLE DRIVE                    TOD BENEFICIARY ON FILE WITH CPU
DALLAS, TX 75320-5781                  SUITE 400                              2553 STRATHMORE AVE
                                       CHICAGO, IL 60654                      ROSEMEAD, CA 91770-3161




CTBC BANK CO., LTD., NEW YORK BRANCH   CUIPING LI                             CURTIS BERRY &
ATTN: JOANIE LIU                       8837 E FAIRVIEW AVE                    JACQUELINE M WALTERS JT TEN
512 5TH AVENUE, 11TH FLOOR             SAN GABRIEL, CA 91775-1209             3530 ASHFORD DUNWOODY RD NE
NEW YORK, NY 10175                                                            ATLANTA, GA 30319-2002




CURTIS HELTON                          CURTIS HILLING                         CURTIS R NEWSOME &
2300 MCGANTY LANE                      120 SKYVUE DR                          MARCIA J NEWSOME JT TEN
ALLEN, TX 75002                        RUIDOSO, NM 88345-6945                 1405 SPRING LAKE DR
                                                                              ORLANDO, FL 32804-7107




CURTIS RICHERT                         CURTIS STEWARDSON                      CURTIS WALSH &
TOD BENEFICIARY ON FILE WITH CPU       169 CAY DR SE                          SARAH WALSH JT TEN
423 ALLISON AVE SW                     MILLEDGEVILLE, GA 31061-8862           TOD BENEFICIARY ON FILE CPU
ROANOKE, VA 24016-4561                                                        601 S HILLCREST AVE
                                                                              ELMHURST, IL 60126-4147



CUSTOM FINANCIAL MORTGAGE              CWL DEVELOPMENTS LLC LLC               CYNDY GROSS TR
CORPORATION                            1142 S DIAMOND BAR BLVD 400            CYNDY J GROSS REVOCABLE TRUST
80 WASHINGTON ST BLDG S                DIAMOND BAR, CA 91765-2203             UA 06/10/98
NORWELL, MA 02061-1742                                                        7 EDGESTONE
                                                                              IRVINE, CA 92606-7654
CYNTHIA A BOWEN MD     Case   21-10831-CTG
                                       CYNTHIA Doc  17
                                               A HEAD      Filed 05/19/21   Page 116 of
                                                                               CYNTHIA   661
                                                                                       BAKER
9664 STATE ROUTE DD                     2109 ROSEDOWN DR                       614 GANDOLF RD
BLOOMSDALE, MO 63627-8989               MONROE, LA 71201-3082                  TAMIMENT, PA 18371




CYNTHIA BODECKER-MYERS                  CYNTHIA C CHAN TR                      CYNTHIA C COY
TOD BENEFICIARY ON FILE WITH CPU        TRUST A UNDER THE CHAN TRUST           7507 ASHBY LN UNIT K
5 WELLS FARGO CT                        UA 04/07/88                            ALEXANDRIA, VA 22315
SAINT PETERS, MO 63376-2603             4618 KINGSWELL AVE
                                        LOS ANGELES, CA 90027-4302



CYNTHIA CAWTHA                          CYNTHIA CHENFANG LI                    CYNTHIA CHENG
6074 CRANDALL HILLS DR                  TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
CRANDALL, TX 75114-4004                 11831 GONSALVES STREET                 2052 VISTA ALCEDO
                                        CERRITOS, CA 90703-7522                CAMARILLO, CA 93012-9316




CYNTHIA COLEMAN                         CYNTHIA D ALBRECHT CUST                CYNTHIA D PETIT
345 ORCHARD ST                          FBO THOMAS L ALBRECHT                  7917 BELGARO RD
HEALDSBURG, CA 95448-4326               UGMA SC                                LAUREL, MD 20723-1108
                                        1443 GLENCOE DR
                                        MOUNT PLEASANT, SC 29464-4557



CYNTHIA E TRAN &                        CYNTHIA G STEINMAN                     CYNTHIA J RILEY TR
HERBERT TRAN JT TEN                     TOD BENEFICIARY ON FILE WITH CPU       CYNTHIA J RILEY REVOCABLE LIVING
TOD BENEFICIARY ON FILE CPU             102 BRIARWOOD CT                       TRUST UA 11/14/97
6327 BEACHWAY DR                        STERLING, VA 20164-2821                682 W HEADWATERS DR
FALLS CHURCH, VA 22044-1510                                                    EAGLE, ID 83616-5746



CYNTHIA JONES                           CYNTHIA L LAPLACA                      CYNTHIA L SPAK
TOD BENEFICIARY ON FILE WITH CPU        513 W MORRIS RD                        4928 SE 46TH AVE
25115 RANGER SPUR WAY                   MORRIS, CT 06763-1007                  PORTLAND, OR 97206-5047
RICHMOND, TX 77406-1493




CYNTHIA L WONG                          CYNTHIA M COOPER                       CYNTHIA M KOLLATH
2221 SAINT LOUIS DR                     TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
HONOLULU, HI 96816-2026                 614 PRIMROSE AVE                       4230 SE KUBIN AVE
                                        PLACENTIA, CA 92870-4817               STUART, FL 34997-3405




CYNTHIA MILNE                           CYNTHIA OLSON                          CYNTHIA R ARONSTAM
7 BRQESIDE CRESCENT                     TOD BENEFICIARY ON FILE WITH CPU       1435 INDIA ST
MANCHESTER, CT 06040                    1809 COPALIS ST NE                     UNIT 1707
                                        TACOMA, WA 98422-1903                  SAN DIEGO, CA 92101-8553




CYNTHIA R JONES                         CYNTHIA S WALSTON                      D.L. MORR LOCKS/INSTALLATIONS, LLC
35 PIEDRAS DEL NORTE                    1602 CHRETIEN POINT DR                 790 HUNT DRIVE
SEDONA, AZ 86351                        MANSFIELD, TX 76063-3805               LAKE WALES, FL 33853




DACKK DELEWARE HOLDING INC              DAINA S KEMP TOD                       DALAL M JARAD
2221 LAS PALMAS DR                      ALAN KEMP                              607 ERIN DR
STE J                                   SUBJECT TO STA TOD RULES               ELGIN, IL 60124-4352
CARLSBAD, CA 92011                      27111 CALLE CABALLERO
                                        SAN JUAN CAPO, CA 92675
DALE A BRANDENBURG       Case 21-10831-CTG     Doc 17TR &Filed 05/19/21
                                       DALE A WALTERS                           Page 117
                                                                                   DALE   of 661&
                                                                                        BOWERS
5525 KLUMP AVE                           SUE E WALTERS TTEE                        LISA BOWERS JT TEN
APT 202                                  DALE & SUE WALTERS FAMILY TRUST           1019 CHINO ST
N HOLLYWOOD, CA 91601                    39443 P O BOX 1502                        SANTA BARBARA, CA 93101-4820
                                         CAROLINA BCH, NC 28428



DALE E NORTHUP                           DALE E PORTER                             DALE J LOGIE &
21775 HALF MOON RD                       99 SHORT DR                               JOSEPHINE P LOGIE JT TEN
WAMEGO, KS 66547                         MOUNT JULIET, TN 37122-2233               36 OAKCLIFF DR
                                                                                   LAGUNA NIGUEL, CA 92677-5650




DALE J PETERSEN &                        DALE K COLE &                             DALE KUETHER
JEAN C PETERSEN JT TEN                   BETTY M COLE TR UA 03/03/1994 DALE K      211 WOODLAKE DR
15699 ESTHER DR                          COLE & BETTY M COLE REVOCABLE LIVING      SPARTANBURG, SC 29301-5247
PARK RAPIDS, MN 56470-2273               TR.
                                         784 WILDWOOD
                                         ROCHESTER HLS, MI 48309

DALE LAWRENCE PFAFF &                    DALE R EACKER &                           DALE S OCHS
SHIRLEY A PFAFF JT TEN                   FAYE R EACKER JT TEN                      3601 NW 91ST WAY
3911 55TH AVE                            TOD BENEFICIARY ON FILE CPU               HOLLYWOOD, FL 33024
KENOSHA, WI 53144-1893                   4180 COVENANT LN APT 201
                                         TALLAHASSEE, FL 32308



DALLAS D MCDOWELL JR &                   DALLAS RATHE TR &                         DALTON PAVING AND SEALING
BERNADETTE H MCDOWELL JT TEN             MARY RATHE TTEE                           4497 HENDRON ROAD
504 GLENWOOD AVE                         DALLAS & MARY RATHE REVOCABLE TRUST       GROVEPORT, OH 43125
DU BOIS, PA 15801-3204                   34814 1085 WASHBURN AVE
                                         LAMONT, IA 50650-9744



DALTON SERVICE, INC.                     DAMIAN MARANO TR                          DAMIEN DE MONTFALCON DE FLAXIEU &
ATTN: PRESIDENT/GENERAL COUNSEL          THE TRUST OF DAMIAN JOSEPH MARANO         KATAYOUN DE MONTFALCON DE FLAXIEU
1220 SOUTH THORNTON AVE                  UA 09/10/14                               JT TEN
PO BOX 968                               704 SAINT JOSEPHS DR                      130 N SWALL DR APT 201
DALTON, GA 30722-0968                    OAK BROOK, IL 60523-2554                  BEVERLY HILLS, CA 90211



DAMIEN DELIO TR &                        DAN & LYNN RYDER TR                       DAN H TRAN
IRENE DELIO TTEE                         THE DAN AND LYNN RYDER                    2845 N WOODRIDGE ST
DAMIEN A AND IRENE P DELIO LIVING        LIVING TRUST 09/12/12                     WICHITA, KS 67226-4614
TRUST 03/18/13 3912 VIA SOLANO           409 SANTA CRUZ CIRLCE
PLS VRDS EST, CA 90274-1128              PORT HUENEME, CA 93041



DAN J FOLLADORI                          DAN KAVANAGH &                            DANA KRIKORIAN
3010 ROWND ST                            DANIELLE KAVANAGH JT TEN                  1335 MONTECITO AVE 56
CEDAR FALLS, IA 50613-5813               9112 AUBREY CIR                           MOUNTAIN VIEW, CA 94043-4571
                                         VILLA PARK, CA 92861-2301




DANA L KISER TR &                        DANA P SZYMANOWSKI                        DANE FLEGEL TR &
STEVEN KISER TTEE                        TOD BENEFICIARY ON FILE WITH CPU          MARY FLEGEL TTEE
NOLAN LEE SHOWALTER 2015 TRUST           4632 JAYCOX RD                            FLEGEL FAMILY LIVING TRUST
38361 3600 MEADOWRIDGE LN                AVON, OH 44011-2437                       39731 7260 HAMMOND AVE SE
MIDLAND, TX 79707-4543                                                             CALEDONIA, MI 49316-9116



DANIEL A CARMONA                         DANIEL A MILLER &                         DANIEL A SABATINO &
21 VIVIDO ST                             BETH ANN MILLER JT TEN                    GALE L SABATINO JT TEN
LADERA RANCH, CA 92694-0626              TOD BENEFICIARY ON FILE CPU               7054 LOYSBURG ST
                                         801 W 13TH ST                             NAVARRE, FL 32566-8677
                                         BEARDSTOWN, IL 62618-1610
DANIEL ANDERSON        Case    21-10831-CTG     Doc 17
                                        DANIEL BRAVO       Filed 05/19/21   Page 118 BROSCHAK
                                                                               DANIEL of 661 IRA COR CLEARING
5051 LINDA CIRLCE                       406 MEADOW LN                          CUST
HUNTINGTON BEACH, CA 92649              ENTERPRISE, AL 36330-1124              938 ROXBURY DRIVE
                                                                               FULLERTON, CA 92833-1420




DANIEL BRUNETTE                         DANIEL D DEWITT &                      DANIEL DOUGLASS TR
11011 MIRADOR LN                        SAMANTHA G DEWITT JT TEN               UA 12/20/2002
FISHERS, IN 46037-7555                  1377 HIGHWAY T47                       DANIEL DOUGLAS RETIREMENT TRUST
                                        GLADBROOK, IA 50635-9371               29391 LARO DR
                                                                               AGOURA HILLS, CA 91301



DANIEL E SAMFORD &                      DANIEL F HOLLOWAY TR                   DANIEL F TWOMBLY TR &
MELINDA B SAMFORD JT TEN                DANIEL F HOLLOWAY LIVING TRUST         URSULA TWOMBLY TTEE
TOD BENEFICIARY ON FILE CPU             UA 05/20/11                            DANIEL F & URSULA TWOMBLY REV TRUST
411 WALNUT ST STE 13273                 29935 W MCKINLEY ST                    40885 11716 W MEINECKE AVE
GREEN CV SPGS, FL 32043                 BUCKEYE, AZ 85396-5406                 WAUWATOSA, WI 53226-1152



DANIEL FERN &                           DANIEL G MURPHY &                      DANIEL G VOLLMER TR &
LINDA FERN JT TEN                       SHERLY S MURPHY JT TEN                 DENISE F VOLLMER TTEE
9196 BELVEDERE CT                       107 PAINTED POST LN                    DANIEL G VOLLMER LIVING TRUST
FLORENCE, KY 41042-8767                 SHAVANO PARK, TX 78231-1415            PO BOX 4181
                                                                               TALLAHASSEE, FL 32315-4181



DANIEL GILBOA TR                        DANIEL H CUNHA TR                      DANIEL HERNANDEZ
ARTHUR ZAHLER TRUST                     DANIEL A CUNHA REVOCABLE LIVING        300 W 3RD ST APT 18
UA 12/13/11                             TRUST UA 02/08/07                      WESLACO, TX 78596-6064
266 GRAND AVE                           1922 MALLORY SQ
LONG BEACH, CA 90803-6123               TALLAHASSEE, FL 32308-4891



DANIEL J FREY                           DANIEL J MORAVEC &                     DANIEL J OHORO III IRA COR CLEARING
309 ASBURY RD                           ROSEMARY MORAVEC JT TEN                CUST
LAFAYETTE, LA 70503-3637                TOD BENEFICIARY ON FILE CPU            1694 W GLENDALE AVE APT 265
                                        329 LAGUNA LN                          PHOENIX, AZ 85021-8927
                                        SIMPSONVILLE, SC 29680-7756



DANIEL J PEPIN TR                       DANIEL J RIVERS TR                     DANIEL J WEHNER &
DANIEL J PEPIN REV LIV TRUST            DANIEL J RIVERS LIVING TRUST           JANET M WEHNER TR UA 09/14/2015
UA 09/25/92                             UA 04/23/04                            WEHNER
2900 SWAN CIR                           2117 JOY VIEW LN                       REVOCABLE LIVING TR.
DUNEDIN, FL 34698-1567                  HENDERSON, NV 89012-4521               8633 EDNEY RIDGE DR
                                                                               CORDOVA, TN 38088

DANIEL JAMES DEBONIS IRA COR            DANIEL KEITH GULIASI                   DANIEL KUPFER
CLEARING CUST                           630 ROSAL WAY                          PO BOX 3282
5917 LAKE STREET                        SAN RAFAEL, CA 94903-2926              WESTLAKE VILLAGE, CA 91359-0282
LUCERNE, CA 95458




DANIEL L COE TR                         DANIEL L STAGG                         DANIEL L WAMBEKE
DANIEL L COE REVOCABLE TRUST            10631 FERNBROOK AVE                    2913 E 61ST CT
UA                                      BATON ROUGE, LA 70809-4041             SPOKANE, WA 99223-6941
889 BUSDEKER LN
GIBSONBURG, OH 43431-1288



DANIEL LEVITAN MD PROFIT SHARING        DANIEL N MEREDITH                      DANIEL N POUSSON
PLAN                                    545 DIAMOND ST                         1524 L GUILLORY RD
255 EAST ORANGE GROVE AVE               LAGUNA BEACH, CA 92651-3403            BASILE, LA 70515
BURBANK, CA 91502-1240
DANIEL P CLAUSEN       Case       21-10831-CTG
                                           DANIEL P Doc 17 & Filed 05/19/21
                                                    MANSON                        Page 119 PASSACANTILLI
                                                                                     DANIEL of 661
5617 WALNUT AVE APT 16                      LYNN MANSON JT TEN                       328 POND ST
ORANGEVALE, CA 95662-5333                   9966 BIGHORN BELLOWS AVE                 JAMAICA PLAIN, MA 02130-2442
                                            LAS VEGAS, NV 89166-5147




DANIEL PATRICK                              DANIEL R BROSCHAK &                      DANIEL R FEAR &
8620 BASANITE AVE                           JANICE R BROSCHAK TR                     DANIELLE H FEAR JT TEN
DENTON, TX 76207-1886                       UA 06/15/2012 THE BROSCHAK TRUST         959 E JONES CREEK RD
                                            938 ROXBURY DR                           GRANTS PASS, OR 97526-3709
                                            FULLERTON, CA 92833



DANIEL R LUH &                              DANIEL RASMUSSEN                         DANIEL RUBEN TR
RUTH KWEILANG LUH JT TEN                    TOD BENEFICIARY ON FILE WITH CPU         M & M REVOCABLE TRUST
TOD BENEFICIARY ON FILE CPU                 5221 VILLAGE RUN AVE                     UA 01/01/01
19378 E LEGACY PLACE                        APT 1602                                 PO BOX 1082
ROWLAND HEIGHTS, CA 91748-2357              DES MOINES, IA 50317                     AGOURA HILLS, CA 91376-1082



DANIEL RUGRODEN &                           DANIEL RUSSETT                           DANIEL S YEE
SALLY RUGRODEN JT TEN                       TOD BENEFICIARY ON FILE WITH CPU         4548 W 154TH ST
120 PLUM TREE RD                            1607 DERBY CT                            LAWNDALE, CA 90260-1927
HICKSON, ND 58047-5133                      NAPERVILLE, IL 60563-2070




DANIEL SCHWARTZ TR                          DANIEL SEIDEL TOD                        DANIEL SHEEHY
DANIEL SCHWARTZ REV LIVING TRUST            JACKIE M SEIDEL                          64 BLUEBERRY RIDGE DR
UA 10/28/05                                 SUBJECT TO STA TOD RULES                 HOLTSVILLE, NY 11742-2553
12611 MAJESTIC ISLES DR                     13818 GROTHE CIRCLE
BOYNTON BEACH, FL 33437-4157                SAINT PAUL, MN 55124-7615



DANIEL T LOY TR &                           DANIEL TEIN                              DANIEL TUAN KIEN LOY &
OI LOR LAM TTEE                             548 DECLARATION LN                       OI LOR LAM JT TEN
DANIEL T K LOY & OIL LOR LAM AB             AURORA, IL 60502-7341                    2052 MENTO DR
37740 2052 MENTO DR                                                                  FREMONT, CA 94539-4625
FREMONT, CA 94539-4625



DANIEL W BELYEU SEP IRA COR                 DANIEL W CALDWELL &                      DANIEL WALTERS
CLEARING CUST                               DEBRA M CALDWELL JT TEN                  101 BEVERLY PL
11829 SW 42ND CT                            491 SANDY LAKE LANE                      LEVITTOWN, NY 11756-1701
DAVIE, FL 33330-1910                        BLAIRSVILLE, GA 30512




DANIEL WILLARD &                            DANIELA SARRAF                           DANIELS HVAC
CONNIE WILLARD JT TEN                       924 MIDDLE NECK RD                       P.O. BOX 43474
10602 FAIRMOUNT FALLS WAY                   GREAT NECK, NY 11024-1455                NOTTINGHAM, MD 21236-0474
LOUISVILLE, KY 40291-4118




DANITA-KAY BANNING-GAMLYN                   DANNY C NGO                              DANNY GREEN TR &
TOD BENEFICIARY ON FILE WITH CPU            3152 GLADYS AVE                          ROXIANNE VANDER LINDEN TTEE
2752 BELBROOK PL                            ROSEMEAD, CA 91770-2514                  GREEN-VANDER LINDEN FAM TRUST
SIMI VALLEY, CA 93065-1404                                                           41362 1781 N BISON CRT
                                                                                     SHOW LOW, AZ 85901



DANNY HUYNH                                 DANNY RIGGS TR &                         DANUTA M PLUTA
2654 STRATHMORE AVE                         KARIN RIGGS TTEE                         602 DEL LAGO DR
APT A                                       THE DANNY R AND KARIN RIGGS REV          SCHAUMBURG, IL 60173-2036
ROSEMEAD, CA 91770-3181                     TRUST 05/29/08 2675 E VIA DE PALMAS
                                            GILBERT, AZ 85298-2069
DARBY W DAVIS &          Case 21-10831-CTG    Doc 17
                                       DARCY DELONG &      Filed 05/19/21   Page 120RofROSENDAHL
                                                                               DARCY    661      &
JAMES V DAVIS JT TEN                    JAIMIE DELONG EX                       SARA L ROSENDAHL JT TEN
2624 SW 167TH PL                        EST JEFFREY SCOTT DELONG               3602 CLAIRMONT RD
BURIEN, WA 98166-3232                   2131 WILLOW BRICK RD                   BISMARCK, ND 58503-9078
                                        WINDERMERE, FL 34786-6010



DAREN PENG                              DARLENE A STRAYER TRUST TR             DARLENE D KRUGER
TOD BENEFICIARY ON FILE WITH CPU        DARLENE A STRAYER TRUST                SOLE PROPRIETOR
16255 ANNATTO CT                        UA 10/15/07                            6263 16TH ST S
CHINO HILLS, CA 91709-4618              9323 N GOVERNMENT WAY                  FARGO, ND 58104-7223
                                        HAYDEN, ID 83835-8256



DARLENE FLOTOW TR                       DARLENE GRIMES IRA COR CLEARING        DARLENE L WILSON
FLOTOW LIVING TRUST                     CUST                                   9509 PROCTORS RD
UA 08/16/11                             1720 DIXON ST                          N CHESTERFLD, VA 23237-3425
13300 CORBEL CIR APT 2313               REDONDO BEACH, CA 90278-2823
FORT MYERS, FL 33907-7881



DARRELL J BLATTEL &                     DARREN HOFFBERGER &                    DARREN P EVANS &
JOAN M BLATTEL TR UA 01/05/16 BLATTEL   ROBIN HOFFBERGER TEN ENT               VIRGINIA EVANS JT TEN
QUALIFIED SPOUSAL TR.                   5376 GREENBROOK DR                     5012 MANCHESTER RD
661 COUNTY HIGHWAY 325                  SARASOTA, FL 34238-2707                LEWISVILLE, TX 75077-3273
SCOTT CITY, MO 63780



DARREN ROCHE                            DARREN SCHIELD &                       DARREN SCHIELD TR
TOD BENEFICIARY ON FILE WITH CPU        NOI SCHIELD JT TEN                     STERLING CHILDRENS TRUST
37 ESPLANADE                            1682 SYCAMORE CANYON DR                UA 08/19/98
IRVINE, CA 92612-1710                   WESTLAKE VILLAGE, CA 91361-5589        9441 WILSHIRE BLVD PH
                                                                               BEVERLY HILLS, CA 90212



DARREN SCHIELD TR                       DARRIN C MCCUTCHEON                    DARRYL BROWN
STERLING GRANDCHILDREN TRUST            9357 SURFBIRD CT                       55 E 210TH ST APT 4A
UA 12/28/12                             NAPLES, FL 34120                       BRONX, NY 10467-2460
9441 WILSHIRE BLVD PH
BEVERLY HILLS, CA 90212-2808



DARVIN V POWELL &                       DARYL BRODD                            DARYL D WIEST &
DOROTHY H POWELL JT TEN                 TOD BENEFICIARY ON FILE WITH CPU       CONSTANCE WIEST JT TEN
TOD BENEFICIARY ON FILE CPU             1759 COUNTY ROAD 13                    437 HORIZON CIR
865 TUNG HILL DR                        AMES, NE 68621-2120                    GREELEY, CO 80634-9399
TALLAHASSEE, FL 32317-9031



DARYL GABEL                             DARYL KOJI MIYAGISHIMA &               DARYL M STARR
TOD BENEFICIARY ON FILE WITH CPU        CYNTHIA LOW JT TEN                     300 BLOCK AVE
119 E AVENUE 40                         27546 COUNTRY LANE RD                  LAFAYETTE, LA 70503-3310
LOS ANGELES, CA 90031-1512              LAGUNA NIGUEL, CA 92677-3803




DARYL S HOOPER                          DARYL SQUICCIARINI                     DATATREND TECHNOLOGIES, INC.
3783 ERIN RD                            1 HEATHERWOOD CT                       93, P.O. BOX 1575
MC EWEN, TN 37101-5175                  MANORVILLE, NY 11949-3242              MINNEAPOLIS, MN 55480




DAVE DUNN &                             DAVE MONNENS &                         DAVID A DEFLORIO
RUTH DUNN JT TEN                        DENISE MONNENS JT TEN                  1775 TROWBRIDGE RD
2965 REUBEN BOISE RD                    4317 EL ARROYO PL                      FORT PIERCE, FL 34945-4620
DALLAS, OR 97338-9682                   PITTSBURG, CA 94565-6263
DAVID A DEFORE TR       Case 21-10831-CTG      Doc 17TR Filed 05/19/21
                                      DAVID A GRANDIN                    Page 121A of
                                                                            DAVID     661 TR
                                                                                   LOVELAND
DAVID DEFORE CHARITABLE REMAINDER     DAVID A GRANDIN TRUST                 DAVID A LOVELAND FAMILY TRUST
TRUST UA 12/16/14                     UA 11/10/05                           UA 09/24/03
4348 CHATEAU RIDGE RD                 540 MOREY DR                          2220 CAMINO DE LA REINA 211
CASTLE ROCK, CO 80108-8424            MENLO PARK, CA 94025-5123             SAN DIEGO, CA 92108-5518



DAVID A MANKA &                       DAVID A PAROCHETTI                    DAVID A PAYNE TR
SHARON MANKA JT TEN                   TOD BENEFICIARY ON FILE WITH CPU      DAVID A PAYNE TRUST
3312 26TH AVE                         9091 BREAKWATER DR                    UA 08/01/12
KENOSHA, WI 53140-2116                NAPLES, FL 34120-4218                 100 RIVER PLACE 4
                                                                            SALINA, KS 67401-3437



DAVID A PRITZKE                       DAVID A RAMEY                         DAVID A RHODES &
TOD BENEFICIARY ON FILE WITH CPU      72 CLEARVIEW RD                       BLESILDA BAILON RHODES JT TEN
7979 CD SMITH RD                      CHILLICOTHE, OH 45601-9415            1554 PASEO DELORES
GERMANTOWN, TN 38138-7128                                                   SAN DIMAS, CA 91773-4103




DAVID A SIBLEY &                      DAVID A STEWART &                     DAVID A STOEBNER &
DENISE S SIBLEY JT TEN                PAULA S STEWART JT TEN                HEIDEE M STOEBNER JT TEN
3509 BONDWOOD CIR                     708 PARK RIDGE DR                     1720 MEL ROS DR
JOHNSON CITY, TN 37604-8909           MOUNT AIRY, MD 21771-2814             ABERDEEN, SD 57401-7872




DAVID A WEINRIEB DECEASED BENE IRA    DAVID AKIYOSHI                        DAVID ANSLEY &
COR CLEARING CUST                     TOD BENEFICIARY ON FILE WITH CPU      CAROLYN ANSLEY JT TEN
13386 JARMAN PL                       844 MCKENZIE AVE                      1430 SADDLE CT
SAN DIEGO, CA 92130-1230              WATSONVILLE, CA 95076                 WILLOW PARK, TX 76087-3123




DAVID B DUGDALE TR                    DAVID B PULLMAN &                     DAVID BAKOS TR &
THE DAVID B & DEBORAH B DUGDALE       BEVERLY J PULLMAN JT TEN              JULIANE BAKOS TTEE
LIVING TRUST UA 10/19/10              338 NORDICA AVE                       DAVID & JULIANE BAKOS LIVING TRUST
1676 HUNLEY AVE                       GLENVIEW, IL 60025-5018               38349 1884 DEER PATH TRL
CHARLESTON, SC 29412-3463                                                   OXFORD, MI 48371-6061



DAVID BAKOS TR &                      DAVID BARRY                           DAVID BELCH
JULIANE BAKOS TTEE                    552 ENCLAVE CIRCLE E                  TOD BENEFICIARY ON FILE WITH CPU
DAVID AND JULIANE BAKOS LIVING        PEMBROKE PNES, FL 33027-1214          1611 N WINDSOR DR
TRUST 12/28/04 1884 DEER PATH TRL                                           APT 306
OXFORD, MI 48371-6061                                                       ARLINGTON HEIGHTS, IL 60004-4162



DAVID BLAKELY TR                      DAVID BORYS                           DAVID BUCCIARELLI &
UA 08/24/2017                         9700 NE 161ST AVE                     CAROL BUCCIARELLI JT TEN
BLAKELY-DIAMOND FAMILY TRUST          VANCOUVER, WA 98682                   12953 DRESDEN CT
PO BOX 1553                                                                 FORT MYERS, FL 33912-4672
FELTON, CA 95018



DAVID C BELL TR &                     DAVID C MATHSON TOD                   DAVID C MATHSON TOD
DEBRA R DERSHAM TTEE                  EIRIC MATHSON                         MORIAH MATHSON
DER-BEL REVOCABLE LIVING TRUST        SUBJECT TO STA TOD RULES              SUBJECT TO STA TOD RULES
1380 CLEARWATER LN                    16-2082 UILANI DR                     16-2082 UILANI DR
SPRINGFIELD, OR 97478-8520            PAHOA, HI 96778-7607                  PAHOA, HI 96778-7607



DAVID C MATHSON TOD                   DAVID C MATHSON TOD                   DAVID C MCKINNIS &
PETER MATHSON                         ROSELLA MATHSON                       KATHLEEN M MCKINNIS TR
SUBJECT TO STA TOD RULES              SUBJECT TO STA TOD RULES              UA 07/19/2012 DAVID C MCKINNIS TR.
16-2082 UILANI DR                     16-2082 UILANI DR                     10419 COUNTY RD 29
PAHOA, HI 96778-7607                  PAHOA, HI 96778-7607                  BLAIR, NE 68008
DAVID C RUSSELL JR         Case 21-10831-CTG     Doc 17
                                         DAVID C SCOTT       Filed 05/19/21   Page 122CHUNG
                                                                                 DAVID of 661
                                                                                            &
1811 PASEO DEL TESORO                     TOD BENEFICIARY ON FILE WITH CPU       WENDY CHUNG JT TEN
PUEBLO, CO 81008-1684                     415 E BETHANY ROAD                     466 HARVARD DR
                                          BURBANK, CA 91504-4025                 ARCADIA, CA 91007-2640




DAVID CONRAD STEGMAIER &                  DAVID CRAIG COLLISON &                 DAVID CROCCO
CLARA MARIE STEGMAIER JT TEN              SHEILA MILLS COLLISON JT TEN           PO BOX 1356
TOD BENEFICIARY ON FILE CPU               9752 TWIN CREEK DR                     TWIN PEAKS, CA 92391-1356
7305 LEGLER ST                            DALLAS, TX 75228-3647
SHAWNEE, KS 66217-9663



DAVID DRUCKER                             DAVID DUDLEY                           DAVID DUGAN TR &
306 2ND ST                                TOD BENEFICIARY ON FILE WITH CPU       MARGARET MORRISON DUGAN TTEE
APT B                                     4405 E CONTRERAS PIKE                  DUGAN FAMILY TRUST
JERSEY CITY, NJ 07302                     W COLLEGE CNR, IN 47003-9363           42759 15548 SW 13TH CIR
                                                                                 OCALA, FL 34473-8836



DAVID E ASADA &                           DAVID E BROYLES &                      DAVID E COMBS &
KELLY K ASADA JT TEN                      ANN M BROYLES JT TEN                   SANDRA Z COMBS JT TEN
20824 APACHE WAY                          1131 PICKETT RIDGE DR                  131 COLONY RD
WALNUT, CA 91789-1299                     BEAVERCREEK, OH 45434-7074             ROSSFORD, OH 43460-1357




DAVID E MALLOY                            DAVID E REPP &                         DAVID E ROHWER &
TOD BENEFICIARY ON FILE WITH CPU          PAMELA REPP JT TEN                     KIMBERLY K ALLEN TR UA 01/01/2007 CCH
2962 DAYSTAR DR                           TOD BENEFICIARY ON FILE CPU            PEDIATRIC CLINIC PC 401K PENSION PLAN
BILLINGS, MT 59102-6825                   6590 LAKESHORE RD                      FBO DAVID E ROHWER 4622 CONNER DR
                                          BURTCHVILLE, MI 48059-2211             COLUMBUS, NE 68601



DAVID E ROHWER &                          DAVID ELI BEKER &                      DAVID ESTRIN TR &
KIMBERLY K ALLEN TR UA 01/01/2007 CCH     MORAN BEKER JT TEN                     THERESA ESTRIN TTEE
PEDIATRIC CLINIC PC 401K PENSION PLAN     38 YONATAN HAHASHMONAI                 THE ESTRIN FAMILY REV TRUST
FBO KIMBERLY K ALLEN 6767 67TH AVE        EFRAT 90435                            38070 15029 CALLE VERANO
COLUMBUS, NE 68601                        ISRAEL                                 CHINO HILLS, CA 91709-5051



DAVID FEELEY &                            DAVID FERREIRA &                       DAVID FORTENBERRY OR
LISA FEELEY TR                            VICTORIA FERREIRA JT TEN               MYRNA P FORTENBERRY JTWROS
PORTER RANCH PHYSICAL THERAPY INC D       56 TOMMY CT                            TOD BENEFICIARY ON FILE WITH CPU
PENSION PLAN 01/01/01 76 OAK VIEW CT      MAHOPAC, NY 10541-1054                 3601 HOODS HILL RD
SIMI VALLEY, CA 93065-8226                                                       NASHVILLE, TN 37215-2011



DAVID FUJITA &                            DAVID FURLOUGH &                       DAVID GALBRAITH
JOAN K FUJITA JT TEN                      DEBRA FURLOUGH JT TEN                  13622 TAYLOR CREST RD
535 SILVERADO DR                          9645 MCCOY RD                          HOUSTON, TX 77079
LAFAYETTE, CA 94549-5738                  HUNTERSVILLE, NC 28078-6908




DAVID GAMBETTA                            DAVID GORDON &                         DAVID GRAY PLUMBING, INC.
TOD BENEFICIARY ON FILE WITH CPU          NICOLA GORDON JT TEN                   6491 POWERS AVENUE
6 ARABIAN PL                              131 ST GEORGES RD                      JACKSONVILLE, FL 32217
LITTLETON, CO 80123-6682                  ARDMORE, PA 19003-2505




DAVID GREENBERG &                         DAVID H BURR                           DAVID H CHUN TR &
JUDY GREENBERG JT TEN                     33018 DEERGLEN LN                      HELEN Y CHUN TTEE
930 SE HERSCHELL RD                       AGUA DULCE, CA 91390-2841              CHUN FAMILY TRUST
TECUMSEH, KS 66542-9710                                                          39478 26 CHATHAM
                                                                                 MANHATTAN BCH, CA 90266-7225
DAVID H SCHNEIDER &     Case   21-10831-CTG     Doc 17
                                        DAVID HARRIS        Filed 05/19/21    Page 123HOGANCAMP
                                                                                 DAVID of 661 &
HARRIET A SCHNEIDER JT TEN              102 MONTPELIER DR                         LINDA HOGANCAMP JT TEN
2110 STATE HIGHWAY 103                  SAN ANTONIO, TX 78228-2542                35 BAYA ST
DE WITT, NE 68341-2236                                                            RMV, CA 92694-1812




DAVID J BELLINA                         DAVID J DUCKMAN TR                        DAVID J HALBERT
32 CUSTER CIR                           UA 10/16/14                               2523 CONCAN ST
FISH HAVEN, ID 83287-5019               DUCKMAN FAMILY TRUST                      SAN ANTONIO, TX 78251-1708
                                        73 ARGONNE AVE
                                        LONG BEACH, CA 90803



DAVID J HOLMBERG                        DAVID J LARGEN                            DAVID J PRZYBYLSKI
117 E 144TH ST APT 3D                   TOD BENEFICIARY ON FILE WITH CPU          3505 BLAIRMONT AVE
RIVERDALE, IL 60827-2810                906 MATADERA WAY                          TOLEDO, OH 43614-3604
                                        DANVILLE, CA 94526-1541




DAVID J WILKERSON &                     DAVID J WOTTLE &                          DAVID JOHNSON &
LYNN D WILKERSON JT TEN                 JANICE K WOTTLE TR UA 08/22/2013 WOTTLE   ANNETTE P JOHNSON JT TEN TOD
29262 PROSPECT CIRCLE                   FAMILY LIVING TR.                         MARK D JOHNSON
ADEL, IA 50003                          9052 BAYNARD LOOP N                       SUBJECT TO STA TOD RULES 13730 SHADY
                                        GERMANTOWN, TN 38139                      LN
                                                                                  MONROE, MI 48161

DAVID K MILLER                          DAVID KIMBALL &                           DAVID KINZLER TR &
2870 CHIOS RD                           MARYKATE HARRIS JT TEN                    NANCY KINZLER TTEE
COSTA MESA, CA 92626-3524               4227 COLFAX AVE UNIT A                    KINZLER FAMILY TRUST
                                        STUDIO CITY, CA 91604-2953                38468 20335 VIA GALILEO
                                                                                  PORTER RANCH, CA 91326-4070



DAVID KOHANEK &                         DAVID KOONTZ &                            DAVID L GENTILE TOD
FRANCES KOHANEK JT TEN                  LINDA KOONTZ JT TEN                       ANTHONY GENTILE II
28634 STATE HIGHWAY 47                  3800 DEER RIDGE RD                        SUBJECT TO STA TOD RULES
AITKIN, MN 56431-2296                   QUINCY, IL 62305-6493                     2912 RALEIGH PL
                                                                                  THOUSAND OAKS, CA 91360



DAVID L GOODSON &                       DAVID L MILLER &                          DAVID L MUTHLER
SHEILAH GOODSON JT TEN                  CAROL L MILLER JT TEN                     TOD BENEFICIARY ON FILE WITH CPU
6509 COLISEUM BLVD                      TOD BENEFICIARY ON FILE CPU               705 MULBERRY CT
UNIT 26                                 112 EAGLE COVE PL                         NAPERVILLE, IL 60540-6335
ALEXANDRIA, LA 71303-3764               SAINT CHARLES, MO 63303-3716



DAVID L RUTJENS &                       DAVID L SMITH &                           DAVID L VAN WAGONER &
DESIREE A RUTJENS JT TEN                NINA M REA COMMUNITY PROPERTY             CAROL ANN VAN WAGONER JT TEN
PO BOX 1                                7180 HOMEWOOD DR                          PO BOX 811
TILDEN, NE 68781-0001                   OAKLAND, CA 94611-1411                    NEW HARMONY, UT 84757-0811




DAVID LATIMER                           DAVID LAWRENCE LASSITER &                 DAVID LICHTER &
5332 BENT RIVER BLVD                    ROSEMARY DAVIS LASSITER JT TEN            MARGARET L DEA JT TEN
KNOXVILLE, TN 37919-9351                PO BOX 330                                112 JUMPER LN
                                        STONEWALL, LA 71078-0330                  WEST CHESTER, PA 19382-6161




DAVID LO                                DAVID M ASH                               DAVID M BURNETTE
1055 HOPEWELL DR                        2112 TRAWOOD DR STE B5                    721 DOAGES DR
ALLEN, TX 75013-5621                    EL PASO, TX 79935-3340                    MILLERSVILLE, MD 21108-2128
DAVID M BUTLER          Case   21-10831-CTG     Doc 17 Filed 05/19/21
                                        DAVID M CONNAUGHTON                      Page 124M of
                                                                                    DAVID     661 &
                                                                                           CORKINS
1616 CLIFTON DOWNS CT NW                6033 MARTINS POINT RD                       SUSAN E CORKINS JT TEN
KENNESAW, GA 30144-2987                 KITTY HAWK, NC 27949-3865                   658 MONTEREY DR
                                                                                    CRYSTAL LAKE, IL 60014-8438




DAVID M EARL                            DAVID M HOOTEN &                            DAVID M MANCINI-CONWAY
13151 STATE HIGHWAY 78 N                ZADA P HOOTEN TR UA 08/28/2017 DAVID &      1301 W LAMBERT LN
BLUE RIDGE, TX 75424-2325               ZADA HOOTEN FAMILY TR.                      APT 8103
                                        323 HOWARD HUGHES RD                        TUCSON, AZ 85737-7110
                                        NEWNAN, GA 30263



DAVID M REESE                           DAVID M ROY &                               DAVID M SHELL &
511 OLD MANCHESTER RD                   JANET ROY JT TEN                            DEBRA M SHELL JT TEN
WESTMINSTER, MD 21157-6327              100 E GAY ST                                5812 W BUCKSKIN RD
                                        UNIT 204                                    POCATELLO, ID 83201-9104
                                        COLUMBUS, OH 43215-3169



DAVID M TARCON TR &                     DAVID MACK TR &                             DAVID MCCARVILLE &
SUSAN D TARCON TTEE                     SUSAN MACK TTEE                             SUSAN MCCARVILLE JT TEN
TARCON TRUST                            DAVID & SUSAN MACK LIVING TRUST             58 HARRISON AVE S
38562 31049 SAND CT                     38566 138 CALISTOGA LN                      HOPKINS, MN 55343-2045
MENTONE, CA 92359-1507                  LINCOLN, CA 95648-8103



DAVID MCMILLIN &                        DAVID MERKIN TOD                            DAVID MILLER TR &
LEESA MCMILLIN TEN COM                  JOAN MERKIN                                 DENA MILLER TTEE
16 WATERS EDGE                          SUBJECT TO STA TOD RULES                    MILLER FAMILY TRUST
MONROE, LA 71203                        22 DANVILLE RD                              40318 2349 LANSDALE CT
                                        SPRING VALLEY, NY 10977                     SIMI VALLEY, CA 93065-2531



DAVID MOCKUS &                          DAVID N HUDAK                               DAVID NEGRON &
EVELYN A MOCKUS JT TEN                  3860 W 212TH ST                             NANCY NEGRON JT TEN
506 PARKHOLLOW LN                       FAIRVIEW PARK, OH 44126-1209                642 COVERED BRIDGE DR
PHILADELPHIA, PA 19111-1366                                                         MADISON, VA 22727-4327




DAVID NIEWIARA                          DAVID P BEAKAS &                            DAVID P ONEAL TR
9710 BIANCO TER APT 1A                  LORRAINE F BEAKAS JT TEN                    DAVID P ONEAL REVOCABLE TRUST
DES PLAINES, IL 60016-1624              1423 MILL CREEK LN                          UA 08/09/99
                                        WATERVILLE, OH 43566-1601                   21 RIVERSIDE DRIVE 401
                                                                                    COCOA, FL 32922-8213



DAVID PARADISE                          DAVID PHILLIPS &                            DAVID PLUNKETT TOD
29 LEARNEDS MILL RD                     MISTI PHILLIPS JT TEN                       DIANE PLUNKETT
NATCHEZ, MS 39120-2900                  605 COLONEL ANDERSON PKWY                   SUBJECT TO STA TOD RULES
                                        LOUISVILLE, KY 40222-5518                   524 DRAKE ST
                                                                                    LIBERTYVILLE, IL 60048



DAVID R HEIPLE                          DAVID R WINDHAM &                           DAVID RADZIEWICZ
1341 W FULLERTON AVE 216                RUBY E WINDHAM JT TEN                       10560 S SPAULDING AVE
CHICAGO, IL 60614-2362                  7123 GROVE PARK CV                          CHICAGO, IL 60655-2546
                                        OLIVE BRANCH, MS 38654-1347




DAVID RAY                               DAVID RINGWALD TOD                          DAVID ROSENFELD IRA COR CLEARING
10366 COUNTY ROAD 312                   DIANE B RINGWALD                            CUST
TERRELL, TX 75161-7128                  SUBJECT TO STA TOD RULES                    4324 ENFIELD AVE
                                        36951 W KLONDYKE RD                         SKOKIE, IL 60076-1806
                                        WILLCOX, AZ 85643-7543
DAVID S BAND &            Case 21-10831-CTG     Doc TR
                                        DAVID S BAND 17& Filed 05/19/21       Page 125S of
                                                                                 DAVID     661TR &
                                                                                        BRAUN
MYRNA L BAND TEN ENT                     MARIANNE SIEGAL TTEE                    JUDITH C BRAUN TTEE
2070 RINGLING BLVD                       AARON SIEGAL TRUST 8/7/91               2008 BRAUN FAMILY TRUST
SARASOTA, FL 34237-7002                  916 N CASEY KEY RD                      39665 19832 REDWING ST
                                         OSPREY, FL 34229-9708                   WOODLAND HLS, CA 91364-2617



DAVID S LEVCOVITCH &                     DAVID S WILSON &                        DAVID SAGHERIAN TR
LOIS LEVCOVITCH JT TEN                   MIRIAM S WILSON JT TEN                  SAGHERIAN FAMILY EXEMPT TRUST
TOD BENEFICIARY ON FILE CPU              3130 DARLINGTON RD                      UA 12/28/00
24671 EILAT ST                           TOLEDO, OH 43606-3162                   1770 CIELITO DR
WOODLAND HLS, CA 91367-1032                                                      GLENDALE, CA 91207-1024



DAVID SANDBO                             DAVID SCHUESLER                         DAVID SCOTT MCMANIS
TOD BENEFICIARY ON FILE WITH CPU         1812 RHAWN ST                           5304 CHINN CHAPEL RD
PO BOX 2445                              PHILADELPHIA, PA 19111-2922             FLOWER MOUND, TX 75028-1604
EAST SETAUKET, NY 11733-0747




DAVID SHAFF TR &                         DAVID SOLOMON                           DAVID SORRELL
CHERYL MANNING SHAFF TTEE                570 31ST ST                             8868 HILLMAN WAY DR
THE SHAFF FAMILY TRUST                   MANHATTAN BCH, CA 90266-3404            BARTLETT, TN 38133
41625 11056 N 78TH ST
SCOTTSDALE, AZ 85260-5573



DAVID STUDER                             DAVID T EVANS &                         DAVID T PROVINSAL TOD ACCOUNT
126 - 14TH AVE APT 4                     PATRICIA A EVANS JT TEN                 2 HILLTOP CT
MONROE, WI 53566                         1641 CLOVERLEAF ST                      WARREN, NJ 07059-5486
                                         BETHLEHEM, PA 18017-5132




DAVID TAUBIN                             DAVID THWAITES TR &                     DAVID U CONTRERAS
176 SAXON WOODS RD                       MEGHAN THWAITES TTEE                    11408 LONG JOHN DR
SCARSDALE, NY 10583-7806                 D & M THWAITES TRUST                    EL PASO, TX 79936-3148
                                         41046 1240 N NORMAN PL
                                         LOS ANGELES, CA 90049



DAVID VAN OORT TR                        DAVID VERMEULEN TR                      DAVID W ANDREAS TR
UA 6/19/2018 DAVID VAN OORT REVOCABLE    DAVID VERMEULEN REVOCABLE TRUST         UA 12/07/05
TRUST & LAVONNE VAN OORT TR LAVONNE      UA 05/28/99                             2801 12TH ST NW
VAN                                      1915 LAKEMONT AVE 256                   NEW BRIGHTON, MN 55112-8904
OORT REV TR. JT TEN 401 S 5TH AVE        ORLANDO, FL 32814
NEW HAMPTON, IA 50659-1812

DAVID W BELL &                           DAVID W BROOKS TR                       DAVID W COVEN
SANDRA W BELL JT TEN                     DAVID W BROOKS TRUST                    TOD BENEFICIARY ON FILE WITH CPU
3102 E VAUGHN AVE                        UA 09/25/07                             26478 FEATHERSOUND DR
GILBERT, AZ 85234-6327                   7581 VIA VIVALDI                        PUNTA GORDA, FL 33955-4713
                                         SAN DIEGO, CA 92127-3822



DAVID W DUDLEY TR &                      DAVID W FRECHETTE IRA COR CLEARING      DAVID W HOFFMAN TR &
KARIN D DUDLEY TTEE                      CUST                                    CHERI HOFFMAN TTEE
DAVID W AND KARIN D DUDLEY LIVING        968 E YATES ROAD                        THE HOFFMAN FAMILY TRUST
TRUST 04/12/07 1405 ASHWOOD CV           ALSEA, OR 97324-5911                    40479 17411 JEPSEN CIR
PARAGOULD, AR 72450-5565                                                         HUNTINGTN BCH, CA 92647-5622



DAVID W KUNTZ TR &                       DAVID W REYNOLDS &                      DAVID W ROBBINS
LUCIA CHAPA TTEE                         TRULA C REYNOLDS JT TEN                 2497 W 11115 S
2013 KUNTZ FAMILY TRUST                  2028 WOODSORREL DR                      SOUTH JORDAN, UT 84095-2715
41624 28409 QUAILHILL DR                 HOOVER, AL 35244-1125
RCH PALOS VRD, CA 90275-3341
DAVID WALDMAN TR        Case    21-10831-CTG    Doc 17
                                         DAVID WATERS TR & Filed 05/19/21    Page 126WEIHSIEN
                                                                                DAVID of 661 CHANG &
DAVID WALDMAN FAMILY TRUST                ANNE MARKLAND TTEE                    FRANK W CHANG JT TEN
UA 10/06/85                               MARKLAND WATERS LIVING TRUST          TOD BENEFICIARY ON FILE CPU
1537 REGATTA RD                           36529 32 MONTSALAS DR                 2365 NOGALES ST
CARLSBAD, CA 92011-4038                   MONTEREY, CA 93940-5286               ROWLAND HGHTS, CA 91748-4857



DAVID WEINRIEB IRA COR CLEARING           DAVID WEINRIEB TR &                   DAVID Y SMITH TR
CUST                                      ANNA WONG WEINRIEB TTEE               DAVID Y SMITH 1992 REVOCABLE TRUST
13386 JARMAN PLACE                        WONG-WEINRIEB LIVING TRUST            UA 07/30/92
SAN DIEGO, CA 92130-1230                  32931 13386 JARMAN PL                 1800 W HILLCREST DR APT 235
                                          SAN DIEGO, CA 92130-1230              NEWBURY PARK, CA 91320-2328



DAVIN CHENG                               DAWN A STRACHAN                       DAWN BYLSMA
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
2052 VISTA ALCEDO                         609 MEYER LN APT A11                  PO BOX 20193
CAMARILLO, CA 93012-9316                  REDONDO BEACH, CA 90278               FOUNTAIN VLY, CA 92728-0193




DAWN CAMISA                               DAWN L LOWE &                         DAWN L RAY TR
TOD BENEFICIARY ON FILE WITH CPU          DONALD LOWE JR JT TEN                 UA 09/26/2006
239 FRANKLIN AVE                          6501 115 1/2 AVE N                    DAWN L RAY REVOCABLE LIVING TRUST
MALVERNE, NY 11565-1526                   CHAMPLIN, MN 55316-2823               1726 ARMOUR CRT
                                                                                CHESTERTON, IN 46304



DAWN M DICKINSON TOD                      DAYLE P ROBERTSON                     DB FINISHES
ROBERT L DICKINSON                        1616 CLIFTON DOWNS CT NW              433 E. CHURCH STREET
SUBJECT TO STA TOD RULES                  KENNESAW, GA 30144-2987               LEWISVILLE, TX 75057
613 S HILLSIDE AVE
ELMHURST, IL 60126



DBS ASSOCIATES, INC.                      DE GUZMAN FAMILY TRUST TR &           DEAN C PRICE TR &
2480 GRAND AVENUE                         BELLA C DE GUZMAN TTEE                SHIRLEY PRICE TTEE
VISTA, CA 92081                           DE GUZMAN FAMILY TRUST                DEAN & SHIRLEY PRICE FAMILY TRUST
                                          34317 19 LA SIERRA DR                 PO BOX 818
                                          POMONA, CA 91766-4703                 AGUANGA, CA 92536



DEAN RECK TR &                            DEAN S FATHY &                        DEAN VAN MATRE &
DIANE RECK TTEE                           SHAHLA S FATHY JT TEN                 GENEVA VAN MATRE JT TEN
DEAN AND DIANE RECK REVOCABLE TRUST       20421 MOONCREST CIR                   8512 BASIL CT
40456 3459 GRANGER AVE                    HUNTINGTN BCH, CA 92646-4748          EL PASO, TX 79925-3904
MARION, IA 52302-9608



DEAN WATKINS &                            DEANNA L DEASON                       DEANNA MARSHALL
KATHLEEN WATKINS JT TEN                   PO BOX 313                            PO BOX 332
202 CONTOUR RD                            POLK CITY, IA 50226-0313              DUBLIN, VA 24084-0332
MOUNT AIRY, MD 21771-5682




DEBBIE HOLYOAK &                          DEBBIE L ERBES                        DEBBIE LYONS TR
REID HOLYOAK JT TEN                       33389 IDYLLWILD RD                    JEAN CLARK HAMILTON TRUST FBO
165 S 1325 E                              CRESWELL, OR 97426-9368               ALEXANDER HAMILTON III UA
LINDON, UT 84042-2199                                                           36845 215 WHEELER RD
                                                                                MIDDLEBURY, CT 06762-3028



DEBBIE LYONS TR                           DEBBY NEWMAN TOD                      DEBORAH AIELLO TR
THE JEAN CLARK HAMILTON TRUST             DAVID J NEWMAN                        AIELLO FAMILY TRUST
UA 11/15/00 JENNIFER HAMILTON             SUBJECT TO STA TOD RULES              UA 03/15/11
294 KNOXVILLE LN                          22442 BESSEMER ST                     282 WHITE SANDS ST
MOORESVILLE, NC 28117                     WOODLAND HLS, CA 91367                BEAUMONT, CA 92223-7538
DEBORAH ANNE HOFFMAN Case     21-10831-CTG
                                       DEBORAHDoc  17 TRFiled 05/19/21
                                               BELLUSCI                        Page 127 ofDECABIA
                                                                                  DEBORAH  661 CUST
21 COUNTRY CLUB DR                      UA 08/01/2016 DEBORAH BELLUSCI TRUST      FBO JENNA DECABIA
WHITE PLAINS, NY 10607-2429             CREATED UNDER THE VICTORIA G COWAN        UGMA NY
                                        AMENDED AND RESTATED TR. 139 INDIAN       10 SHERWOOD GATE
                                        CAVE                                      OYSTER BAY, NY 11771-3810
                                        RIDGEFIELD, CT 06877

DEBORAH DECABIA                         DEBORAH GOLDSTEIN                         DEBORAH J COMSTOCK
10 SHERWOOD GATE                        TOD BENEFICIARY ON FILE WITH CPU          195 YUCCA DR
OYSTER BAY, NY 11771-3810               7750 NW 79TH AVE H7                       SEDONA, AZ 86336-3221
                                        TAMARAC, FL 33321-9000




DEBORAH J MAHONEY                       DEBORAH K TANNER TOD                      DEBORAH L CASANOVA TR
TOD BENEFICIARY ON FILE WITH CPU        BILLY M TANNER                            THE DEBORAH LYNN ROPER REV LIV
67 LINDRON AVE                          SUBJECT TO STA TOD RULES                  TRUST UA 09/11/03
SMITHTOWN, NY 11787-1648                1287 GA HIGHWAY 203 S                     4213 GLENMUIR AVE
                                        ALMA, GA 31510                            LOS ANGELES, CA 90065-3940



DEBORAH L GAGNON TR                     DEBORAH LOGAN                             DEBORAH M CYPLICK TR &
THE DEBORAH GAGNON LIVING TRUST         1 PARK RD                                 WILLIAM CYPLICK TTEE
1076I IVAWOOD WAY                       BEAR CREEK TOWNSHIP, PA 18702-9703        DEBORAH M CYPLICK TRUST
THE VILLAGES, FL 32163                                                            39559 8512 W WILSON AVE
                                                                                  CHICAGO, IL 60656-4168



DEBORAH PEZZELLO                        DEBORAH STREICH                           DEBRA A DWYER
216 MARINA POINTE DR                    130 NORTH RIVERPARK DRIVE                 207 PARKVIEW DR
EAST ROCKAWAY, NY 11518                 GUTTENBERG, IA 52052                      ROCHESTER, NY 14625




DEBRA A GENDILL                         DEBRA A SHERWOOD                          DEBRA C GORMAN TR
14653 E ADRIATIC PL                     117 FULLERTON AVE                         DEBRA C GORMAN TRUST
AURORA, CO 80014-1503                   NEWBURGH, NY 12550-4339                   UA 08/06/14
                                                                                  101 SUMMIT AVE UNIT 401
                                                                                  PARK RIDGE, IL 60068-4185



DEBRA E ZIMBERLMAN                      DEBRA J LINDEN                            DEBRA J SORG ADM
113 STERLINGDAIRE DR                    10049 SUNNYBRAE AVE                       EST ARNOLD HEINEMANN
CARY, NC 27511                          CHATSWORTH, CA 91311                      207 3RD AVE
                                                                                  TRENT, SD 57065




DEBRA J WILLIS                          DEBRA JEAN MCCRARY FISCHER TR             DEBRA K BARRETT TOD
4010 CLEARWATER ROAD                    UA 02/02/2018                             CHRISTY K HECKLER
APT 302                                 VERNA MARIE MCCRARY IRREVOCABLE           SUBJECT TO STA TO RULES
SAINT CLOUD, MN 56301                   TRUST 307 CHAPEL HILL RD                  324 JACKSON ST
                                        DE QUEEN, AR 71832-9004                   ELMORE, OH 43416



DEBRA K BARRETT TOD                     DEBRA K FOLLAS &                          DEBRA K HART TR
CORINNE M METZGER                       EVAN E FOLLAS COMMUNITY PROPERTY          DEBRA K HART FAMILY LIVING TRUST
SUBJECT TO STA TOD RULES                368 SUNSET ISLAND TRL                     UA 12/08/09
324 JACKSON ST                          GALLATIN, TN 37066-5677                   1415 W LIBBY ST
ELMORE, OH 43416                                                                  PHOENIX, AZ 85023-2590



DEBRA K WALLACE                         DEBRA L CROWLEY                           DEBRA L STEPHENS &
1997 HILLCREST DR                       TOD BENEFICIARY ON FILE WITH CPU          DAVID C STEPHENS JT TEN
COSHOCTON, OH 43812-2733                80 HILLSIDE AVENUE                        23170 W 124TH PL
                                        WOODBRIDGE, NJ 07095                      OLATHE, KS 66061-7859
DECHERT LLP              Case      21-10831-CTG     Doc
                                            DEDE DIANE   17 Filed
                                                       YUENGER TR 05/19/21   Page 128
                                                                                DEE     of 661
                                                                                    L LARSON
P.O. BOX 7247-6643                          THE DIANE YUENGER LIV TRUST         35801 275TH AVE SW
PHILADELPHIA, PA 19170-6643                 UA 01/30/06                         MAKOTI, ND 58756-9561
                                            152 N SINGINGWOOD ST UNIT 3
                                            ORANGE, CA 92869-3153



DELAWARE DEPARTMENT OF FINANCE              DELAWARE DIVISION OF REVENUE        DELAWARE ELEVATOR OF FLORIDA, INC.
820 N FRENCH ST                             ATTN: ZILLAH FRAMPTON               P.O. BOX 412
OFFICE BUILDING, 8TH FLOOR                  820 N. FRENCH STREET                SALIBURY, MD 21803-0412
WILMINGTON, DE 19801                        WILMINGTON, DE 19801




DELAWARE STATE TREASURY                     DELLA CONSOS                        DELMAR F LOE II &
820 SILVER LAKE BLVD., SUITE 100            31575 MENDOCINO COURT               KATHY L LOE JT TEN
DOVER, DE 19904                             TEMECULA, CA 92592                  3812 N RD
                                                                                BELOIT, KS 67420-3483




DELOITTE & TOUCHE LLP                       DELONG DEVELOPMENT LC               DELORAH KLEINDORFER
P.O. BOX 844708                             90 TWIXT TOWN RD NE                 5445 E MCKELLIPS RD
DALLAS, TX 75284-4708                       CEDAR RAPIDS, IA 52402-3205         UNIT 26
                                                                                MESA, AZ 85215-1957




DELORES DUGUID BAKER                        DELRAY D KESSLER &                  DENA M ROCHE
TOD BENEFICIARY ON FILE WITH CPU            CARLOTTA M KESSLER JT TEN           TOD BENEFICIARY ON FILE WITH CPU
3238 ATHENA DR                              1651 62ND AVE S                     9915 MISTYMORN LN
WINTER PARK, FL 32792-2007                  FARGO, ND 58104-7227                CINCINNATI, OH 45242-5459




DENIS HAIRE TR &                            DENIS KERASOTES                     DENIS PATRICK RYAN
STEPHANIE HAIRE TTEE                        31 FAIRVIEW LN                      1799 SEMINOLE AVE
HAIRE LIVING TRUST                          SPRINGFIELD, IL 62711-9455          BRONX, NY 10461-1858
34760 3261 CLIFFORD CIR
PLEASANTON, CA 94588-5114



DENISE A BOKSA                              DENISE A SWINK                      DENISE ADAMS
TOD BENEFICIARY ON FILE WITH CPU            1800 FORBES RD                      TOD BENEFICIARY ON FILE WITH CPU
8001 W 45TH ST                              VINCENNES, IN 47591-5912            329 COUNTY ROAD 7
LYONS, IL 60534-1805                                                            RIDGWAY, CO 81432-9510




DENISE BERGSRUD                             DENISE DREIER TR                    DENISE G MURRAY
TOD BENEFICIARY ON FILE WITH CPU            UA 10/29/1992                       TOD BENEFICIARY ON FILE WITH CPU
635 N BUENA VISTA ST                        DEBRA DREIER FAMILY TRUST           10348 W TALISMAN RD
BURBANK, CA 91505-3014                      605 SINGING VISTA COURT             SUN CITY, AZ 85351-2273
                                            EL CAJON, CA 92019



DENISE HOLTON &                             DENISE J STEELE                     DENISE R RUSSELL TR
LAURA LINDSEY JT TEN                        1463 SAINT JAMES CT APT 1           DENISE E RUSSELL TRUST
52 LINCOLN AVE                              LOUISVILLE, KY 40208-2147           UA 05/04/05
LAMBERTVILLE, NJ 08530-1029                                                     5236 E NORTH ST
                                                                                SALINA, KS 67401-9619



DENNIS A KUACK &                            DENNIS A RHYNE TR &                 DENNIS B BLASZAK &
CHERYL A KUACK JT TEN                       LINDA L RHYNE TTEE                  CHRISTINE M BLASZAK JT TEN
2007 S PALMETTO AVE                         RHYNE REVOCABLE TRUST               3420 GORDON DR
SOUTH DAYTONA, FL 32119-2224                30783 24951 SAUSALITO ST            BLACKSBURG, VA 24060-8677
                                            LAGUNA HILLS, CA 92653-5627
DENNIS BERDE           Case     21-10831-CTG     Doc 17
                                         DENNIS BROWNER      Filed 05/19/21   Page 129 CRAWFORD
                                                                                 DENNIS of 661 &
106 SOUNDVIEW TER                        PO BOX 235                              CAROLYN CRAWFORD JT TEN
NORTHPORT, NY 11768-1230                 SYOSSET, NY 11791-0235                  2635 ALLEN DR
                                                                                 AUBURN, CA 95602-9650




DENNIS D RODRIGUEZ &                     DENNIS D WADDELL TR                     DENNIS D WERRE &
PAULA RODRIGUEZ JT TEN                   DENNIS WADDELL TRUST                    KAY I WERRE JT TEN
5007 24TH AVENUE DR E                    UA 09/15/09                             584 S DIXIE DR
PALMETTO, FL 34221-2131                  2119 21ST ST                            UNIT 21
                                         ROCK ISLAND, IL 61201-4518              SAINT GEORGE, UT 84770-6207



DENNIS DEAVER                            DENNIS E WOOD TR &                      DENNIS HOHN TR &
84 LAS QUEBRADAS                         LEE A WOOD TTEE                         LINDA K HOHN TTEE
ALAMO, CA 94507-1643                     WOOD REVOCABLE LIVING TRUST             DENNIS HOHN REVOCABLE TRUST
                                         422 N HARVARD AVE                       41192 PO BOX 310
                                         ARLINGTON HTS, IL 60005-1178            ADRIAN, MN 56110-0310



DENNIS J HICE &                          DENNIS J PETERS                         DENNIS K SIMS &
BARBARA F HICE TEN COM                   5094 ROAD 103                           CARMEN SIMS TEN COM
23 SUNSET AVE                            DALTON, NE 69131-8209                   PO BOX 907
EWING, NJ 08628-2723                                                             WINNSBORO, LA 71295-0907




DENNIS L LOMBARD R/O IRA COR             DENNIS LEE EVANS TR &                   DENNIS M FLANAGIN TR &
CLEARING CUST                            SUSAN EMILY EVANS TTEE                  SALLIE S FLANAGIN TTEE
6055 ANCHORAGE QUAY                      EVANS FAMILY TRUST                      1994 TRUST OF DENNIS AND SALLIE
CUMMING, GA 30041-5013                   40032 14375 RODEO DR                    FLANAGIN 06/15/94 8 CALLE DE PRINCESA
                                         VICTORVILLE, CA 92395-4180              COTO DE CAZA, CA 92679-4150



DENNIS M GEHLEY                          DENNIS M HILL                           DENNIS M MCKILLIGAN &
TOD BENEFICIARY ON FILE WITH CPU         2301 S 3RD ST W                         KAREN P MCKILLIGAN JT TEN
21105 CARDINAL POND TER                  MISSOULA, MT 59801-1332                 5650 US HIGHWAY 69
APT RR313                                                                        AMES, IA 50010-9225
ASHBURN, VA 20147-6156



DENNIS M SWEENEY &                       DENNIS P RABEN &                        DENNIS R DOBBERPUHL TR
DONNA L SWEENEY JT TEN                   CAROL D RABEN JT TEN                    RAYMOND H AND BARBARA J DOBBERPUHL
2900 N BULRUSH CT                        16833 BEECH RD                          TRUST UA 02/16/83
COAL CITY, IL 60416-9560                 DIAMOND, MO 64840-8182                  700 N PIERRE ROAD
                                                                                 WALNUT, CA 91789-1931



DENNIS R DOBBERPUHL                      DENNIS RAY PITTMAN &                    DENNIS S KULICH
TOD BENEFICIARY ON FILE WITH CPU         SHIRLETA ANN PITTMAN                    4 BRIARCLIFF DR
700 N PIERRE RD                          COMMUNITY PROPERTY                      SHOKAN, NY 12481-5301
WALNUT, CA 91789-1931                    647 CLEARVIEW DR
                                         COLUMBIA, MS 39429-3234



DENNIS T LEU TR                          DENNIS V NYMARK EX                      DENNIS VOLLMAR
DENNIS LEU REVOCABLE TRUST               EST HARRY L LEONHARDT                   TOD BENEFICIARY ON FILE WITH CPU
UA 07/25/12                              110 S PEBBLE BEACH BLVD                 4028 EASTRIDGE DR
14195 W BRAEMORE CLOSE                   SUN CITY CTR, FL 33573                  POMPANO BEACH, FL 33064-1837
LIBERTYVILLE, IL 60048-4621



DENNIS WIEGAL &                          DENNIS WOZNICZKA                        DENVER W JOHNSON &
CHRISTINE WIEGAL TR UA 01/18/2019        4473 E MAPLEWOOD WAY                    VIRGINIA A JOHNSON JT TEN
WIEGAL                                   CENTENNIAL, CO 80121-3322               2948 VIVIAN ST
JOINT REVOCABLE LIVING TR.                                                       WHEAT RIDGE, CO 80215-6524
758 EISENHOWER DR NW
SALEM, OR 97304
DENYSE P THORNLEY-BROWN Case     21-10831-CTG
                                          DEPHANYDoc 17
                                                 HUANG         Filed 05/19/21   Page 130 of 661
                                                                                   DEPOSITORY TRUST & CLEARING CORP.
5414 10TH AVE S                           376 N CHANDLER RANCH RD                   55 WATER STREET
BIRMINGHAM, AL 35222-4012                 ORANGE, CA 92869-4502                     NEW YORK, NY 10041




DEPOSITORY TRUST & CLEARING CORP.         DEQUN WANG                                DEREK R MACZKA &
570 WASHINGTON BLVD                       1110 BARNES LN                            JENIFER MACZKA JT TEN
JERSEY CITY, NY 07310                     SAN JOSE, CA 95120                        4761 EMMALANI DR
                                                                                    PRINCEVILLE, HI 96722-5450




DEREK ROCHE TOD                           DEREK STIENSTRA                           DERICK T GEORGE IRA COR CLEARING
MARNIE ROCHE                              12 COOK RD                                CUST
SUBJECT TO STA TOD RULES                  DOUGLAS, MA 01516                         4 THE OVERLOOK
28 SELLAS RD S                                                                      SETAUKET, NY 11733-4050
LADERA RANCH, CA 92694



DESIGN ONE STUDIO LLC                     DEUTSCHE BANK AG, NEW YORK BRANCH         DEVANGI M SHAH &
358 ROSWELL STREET                        ATTN: DEIRDRE WALL                        MEHUL K SHAH JT TEN
SUITE 1250                                90 HUDSON STREET, 1ST FLOOR               16514 BLUE WHETSTONE LN
MARIETTA, GA 30060                        JERSEY CITY, NJ 07302                     ODESSA, FL 33556-5422




DEVORAH J TORRES                          DEWEY DUNAWAY TR                          DEXTER SOLUTIONS, INC
TOD BENEFICIARY ON FILE WITH CPU          DEWEY W DUNAWAY REV LIV TRUST             P.O. BOX 1497
4311 CORONET DR                           UA 5/10/02                                COLLIERVILLE, TN 38027
ENCINO, CA 91316-4324                     7551 WILDWOOD ACRES RD
                                          SPRINGFIELD, IL 62707-4604



DIANA CURYLO                              DIANA J CHRISTOPHERSON TOD                DIANA J COLES
44 SPRUCE DR                              KENT CHRISTOPHERSON                       3602 SHEFFIELD DR
E PATCHOGUE, NY 11772-5835                SUBJECT TO STA TOD RULES                  JANESVILLE, WI 53546-9381
                                          2780 BELLA SOL DR
                                          SANTA CLARA, UT 84765-1202



DIANA J GORSHACK TOD                      DIANA J WINETT                            DIANA L KING TR
JOHN I GORSHACK                           TOD BENEFICIARY ON FILE WITH CPU          THE DIANA L KING FAMILY TRUST
SUBJECT TO STA TOD RULES                  1409 MONROE AVE                           UA 09/07/06
14301 TEASDALE AVE                        LEWISBURG, PA 17837-1600                  5608 ALPINE PL
HUDSON, FL 34667                                                                    LAS VEGAS, NV 89107-3762



DIANA L SHRADER TR                        DIANA MOSKOWITZ TR                        DIANA SMOLKIN
UA 04/04/2000                             DIANA L MOSKOWITZ REV TRUST               TOD BENEFICIARY ON FILE WITH CPU
KING FAMILY TRUST                         UA 11/20/13                               12526 VALLEY PINES DR
1006 S BUTTERNUT CIRCLE                   2454 NW 59TH ST APT 1204                  REISTERSTOWN, MD 21136-5530
FRANKFORT, IL 60423                       BOCA RATON, FL 33496-2849



DIANA W SMITH TR &                        DIANE BASCHETTI                           DIANE C HEITZENRATER
KENT G SMITH TTEE                         TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU
KENT G & DIANA W SMITH REV LIV            6142 KNOLL WICK RD 104                    30 ALEXANDER PKWY
TRUST 04/19/99 871 GARROW RD              WILLOWBROOK, IL 60527-2054                NORTH TONAWANDA, NY 14120-9588
NEWPORT NEWS, VA 23608-3387



DIANE CARTWRIGHT                          DIANE CURRY &                             DIANE E BELL-FURLONG
TOD BENEFICIARY ON FILE WITH CPU          ROBERT CURRY JT TEN TOD LISA              TOD BENEFICIARY ON FILE WITH CPU
8365 BIG ACORN CIR APT 402                CIESIELSKI                                5801 S NORDICA AVE
NAPLES, FL 34119-9798                     SUBJECT TO STA TOD RULES                  CHICAGO, IL 60638-3114
                                          1305 E DUNKERTON RD
                                          WATERLOO, IA 50703
DIANE E STEPPUHN        Case 21-10831-CTG      Doc 17TR Filed 05/19/21
                                      DIANE FERGUSON                     Page 131GRAHAM
                                                                            DIANE of 661
TOD BENEFICIARY ON FILE WITH CPU      UA 06/08/2017                         450 BLANK SCHOOL RD
7166 S ELM CT                         DIANE LYNN FERGUSON 2017 TRUST        GREENSBURG, PA 15601-1415
CENTENNIAL, CO 80122-2426             16142 BALLAD LANE
                                      HUNTINGTN BCH, CA 92649



DIANE KEMP MORRISON TR                DIANE LEE TR &                        DIANE M CAYEMBERG
MAURY PAGE KEMP JR 2014 TRUST         WENDY CARTER TTEE                     TOD BENEFICIARY ON FILE WITH CPU
UA 11/02/14                           DIANE LEE                             1311 HASTINGS ST
68 REMINGTON DR W                     41746 302 HISCHIER LN                 GREEN BAY, WI 54301-2425
LEWISVILLE, TX 75077-4006             ARROYO GRANDE, CA 93420



DIANE M SOTSKI                        DIANE M ZURAWIEC                      DIANE MOORE TR &
8026 S PATRICIA CT                    TOD BENEFICIARY ON FILE WITH CPU      RICHARD A MOORE TTEE
FRANKLIN, WI 53132-8690               1520 CYNTHIA CT                       MOORE FAMILY TRUST
                                      SCHERERVILLE, IN 46375-3016           40983 356 OLANTA DR
                                                                            THE VILLAGES, FL 32162-8756



DIANE MORRISON TR                     DIANE R JESSEE                        DIANE R MUELLER
DIANE KEMP MORRISON 2014 TRUST        TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
UA 01/01/14                           16619 BUCKNER POND WAY                1298 E PHILLIPS DR
68 REMINGTON DR W                     CREST HILL, IL 60403-8804             LITTLETON, CO 80122-2962
LEWISVILLE, TX 75077-4006



DIANE SCARENTINO                      DIANE TORPEY                          DIANN AVILA TR
76 ROXBURY RD                         729 W COOLIDGE STREET 106             29845
FRANKLIN SQ, NY 11010-4431            PHOENIX, AZ 85013-2683                VASCO & DIANN AVILA 1981 TRUST
                                                                            1255 N CHERRY ST 133
                                                                            TULARE, CA 93274



DIANNA VONTROLL                       DIANNE M BEILSTEIN                    DIANNE MOLANDER
2200 N OCEAN BLVD                     TOD BENEFICIARY ON FILE WITH CPU      513 PINE NEEDLE DR
UNIT S1705                            532 28TH ST                           APT 14
FORT LAUDERDALE, FL 33305-2190        WDM, IA 50265-4106                    PERHAM, MN 56573-2024




DIANNE SMITH                          DICKSON DORRIER                       DIEGO SALDARRIAGA TR
TOD BENEFICIARY ON FILE WITH CPU      1215 TRAYS ISLAND RD                  MARIA ELENA SALDARRIAGA DECL OF
2728 NW THOREAU RD                    1947                                  TRUST UA 03/14/12
LEES SUMMIT, MO 64081-2191            SAPPHIRE, NC 28774-0290               2241 SOARING EAGLE PL
                                                                            LAKE MARY, FL 32746-4621



DIFFUSED PRODUCTIONS INC              DIGIBOOST INCORPORATED                DILIGENT CORPORATION
718 S FULTON AVE                      P.O. BOX 4                            P.O. BOX 419829
STE 1                                 CIBOLO, TX 78108                      BOSTON, MA 02241-9874
MOUNT VERNON, NY 10550-5073




DILLARD DOOR & SECURITY, INC.         DIONNE SCHERFF                        DIRECTEC CORPORATION
P.O. BOX 2181                         7917 EL MONTE ST                      P.O. BOX 436085
MEMPHIS, TN 38101-2181                PRAIRIE VLG, KS 66208-5048            LOUISVILLE, KY 40253




DISTRICT OF DELAWARE                  DISTRICT OF MARYLAND                  DISTRICT OF MARYLAND
HERCULES BUILDING                     STEPHEN SCHENNING                     STEPHEN SCHENNING
U.S. ATTORNEYS OFFICE                 36 S CHARLES ST, 4TH FL               6406 IVY LANE STE 800
1313 N MARKET STREET                  BALTIMORE, MD 21201                   GREENBELT, MD 20770
WILMINGTON, DE 19801
DIXIE GUEST              Case 21-10831-CTG      Doc 17 Filed 05/19/21
                                       DIXIE L LEWIS                        Page 132INGALLS
                                                                               DIXON  of 661&
TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU        LINDA J INGALLS JT TEN
4586 SHADOW VALLEY LN                  15829 COBALT ST                         7505 SW SCHROEDER WAY
ARLINGTON, TN 38002-4775               SYLMAR, CA 91342-3507                   WILSONVILLE, OR 97070-9574




DOLORES B MOSS TR                     DOLORES BAGISH                           DOLORES J AROND TR
UA 03/25/2020 JAMES B BARNETT         14316 DEVINGTON WAY                      AROND-FELT FAMILY TRUST
ADMINISTRATIVE TR.                    FORT MYERS, FL 33912                     UA 09/21/05
3840 LITTLE FIGHTING CREEK RD                                                  2613 W OLD GLORY DR
POWHATAN, VA 23139                                                             TUCSON, AZ 85741-2571



DOLORES LONG                          DOLORES M CHRISTENSEN TR                 DOLORES M MARCINIAK
2641 PLYMOUTH CT                      CHRISTENSEN SURVIVORS TRUST              455 N CASCADE DR
WESTCHESTER, IL 60154-4929            UA 01/05/96                              SPRINGVILLE, NY 14141-9762
                                      5714 E SOUTH WILSHIRE DR
                                      TUCSON, AZ 85711-4538



DOMENIC SARNATARO                     DOMENICO LEPORE TR &                     DOMENICO LEPORE TR &
TOD BENEFICIARY ON FILE WITH CPU      MARIE R LEPORE TTEE                      MARIE R LEPORE TTEE
11482 E ASTER DR                      DOMENICO & MARIE R LEPORE LIVING TR      DOMENICO & MARIE R LEPORE REV TR
SCOTTSDALE, AZ 85259                  39716 12478 SE 176TH LOOP                39716 12478 SE 176TH LOOP
                                      SUMMERFIELD, FL 34491-8052               SUMMERFIELD, FL 34491-8052



DOMINADOR CORRALES TR                 DOMINIC DEMAIO                           DOMINICK ESPOSITO &
D CORRALES CHARITABLE REMAINDER       TOD BENEFICIARY ON FILE WITH CPU         SUZANNE ESPOSITO JT TEN
TRUST UA 09/24/04                     1014 MILK LN                             24 LEAH LN
700 JOLIET PL                         GOULDSBORO, PA 18424                     STEWARTSVILLE, NJ 08886-3213
OXNARD, CA 93030-4732



DOMINICK GARRITANO                    DON BAYER                                DON E SNIPES
327 1/2 S AVENUE 20                   1312 BLUESAIL CIR                        TOD BENEFICIARY ON FILE WITH CPU
LOS ANGELES, CA 90031                 WESTLAKE VLG, CA 91361-3409              301 PRINCETON HWY
                                                                               HONEA PATH, SC 29654-9424




DON H STINCHCOMB                      DON P GARWOOD TR &                       DON RALEY TR
TOD BENEFICIARY ON FILE WITH CPU      SUSAN L GARWOOD TTEE                     UA 02/03/2012
6040 JONATHANS BAY CIR                GARWOOD FAM LIVING TRUST                 MARTITAL BEQUEST TRUST
APT 201                               40620 502 E WHITCOMB AVE                 PO BOX 729
FORT MYERS, FL 33908-7246             GLENDORA, CA 91741-2737                  EPPS, LA 71237



DON RALEY                             DON TIDWELL                              DONALD A KUELLER
PO BOX 729                            PO BOX 2439                              2671 NE 16TH ST
EPPS, LA 71237                        ALBANY, TX 76430                         POMPANO BEACH, FL 33062-3232




DONALD A SCHNEIDER &                  DONALD B ADKINS                          DONALD B MICHAELS &
KAREN W SCHNEIDER JT TEN              208 ARIEL HTS                            NANCY J MICHAELS JT TEN
7149 WAINSCOTT CT                     CHARLESTON, WV 25311-1142                6001 CLUBHOUSE DR
SARASOTA, FL 34238-3701                                                        NEW BERN, NC 28562-2916




DONALD BETZ                           DONALD BUNCE TR &                        DONALD D NIKEL &
TOD BENEFICIARY ON FILE WITH CPU      MARY JOAN BUNCE TTEE                     JANICE K NIKEL JT TEN
12 GLEN CV                            DONALD R AND JOAN BUNCE TRUST            167 PORT ROYAL
LAGUNA NIGUEL, CA 92677-5180          40441 24382 GRANGE RD                    ARANSAS PASS, TX 78336-6707
                                      MIDDLETOWN, CA 95461-9665
DONALD E BROWN &        Case   21-10831-CTG    Doc
                                        DONALD E     17
                                                 DEPIES      Filed 05/19/21   Page 133 of
                                                                                 DONALD    661
                                                                                        E DESROSIERS
MOLLIE S BROWN JT TEN                    N1491 CRANBERRY RD                      TOD BENEFICIARY ON FILE WITH CPU
TOD BENEFICIARY ON FILE CPU              ADELL, WI 53001-1410                    1540 GLACIER ST
7685 WASHINGTON PARK DR                                                          SIMI VALLEY, CA 93063-3131
DAYTON, OH 45459-3715



DONALD E ZEIGLER JR &                    DONALD EVANS TR                         DONALD F GUGELER TR &
MARY C ZEIGLER TR UA 12/23/2005 DONALD   UA 08/01/2016 DONALD EVANS TRUST        HELEN E GUGELER TTEE
E                                        CREATED                                 GUGELER REVOCABLE TRUST
ZEIGLER JR LIVING TR.                    UNDER THE VICTORIA G COWAN AMENDED      272 LA CRESTA DR
1843 ENCLAVE GREEN LN W                  AND                                     ARROYO GRANDE, CA 93420-2931
GERMANTOWN, TN 38139-5732                RESTATED TR. 4215 BABCOCK AVE
                                         STUDIO CITY, CA 91604

DONALD F SKALA TR                        DONALD G FOREMAN &                      DONALD GOLDSTEIN &
DONALD F SKALA LIVING TRUST              SHERRI M FOREMAN JT TEN                 INGRID GOLDSTEIN TR UA 05/10/2007
UA 11/14/05                              711 NW 23RD AVE STE 2                   DONALD
1737 PUEBLO CREST LN                     GAINESVILLE, FL 32609-8510              & INGRID GOLDSTEIN REVOCABLE LIVING
LA HABRA HGTS, CA 90631-8326                                                     TR.
                                                                                 8104 HIBISCUS CIR
                                                                                 TAMARAC, FL 33321-2133

DONALD GONSETH &                         DONALD GUIDDY                           DONALD HOEKSEMA TR &
PEGGY GONSETH JT TEN                     601 PENNSYLVANIA BLVD                   GLORIA HOEKSEMA TTEE
1054 HARKEN HILLS DR                     JEANNETTE, PA 15644-2820                HOEKSEMA FAMILY TRUST
OSCEOLA, IA 50213-1488                                                           39512 11771 ONYX ST
                                                                                 GARDEN GROVE, CA 92845-1213



DONALD HOUGER &                          DONALD J FRASER                         DONALD J VIRGOVIC
JEAN HOUGER JT TEN                       225 HOLMFIRTH CT                        5644 ISLAND VIEW WAY
7336 STINSON DR                          ROSEVILLE, CA 95661-4035                BOW, WA 98232-7515
COLORADO SPRINGS, CO 80920-3624




DONALD J WAGNER TR &                     DONALD J WILHELM TOD                    DONALD J WILHELM TOD
KATHERINE G WAGNER TTEE                  GINA M MALTESE                          JOHN CHARLES WILHELM
WAGNER FAMILY REV TRUST                  SUBJECT TO STA TOD RULES                SUBJECT TO STA TOD RULES
37487 1096 BERNARD DR                    576 WEST PARR AVE UNIT 34               576 WEST PARR AVE UNIT 34
BUFFALO GROVE, IL 60089-3206             LOS GATOS, CA 95032                     LOS GATOS, CA 95032



DONALD J WIRSBINSKI TR &                 DONALD J ZIEGLER &                      DONALD JAEGER
PATRICIA A WIRSBINSKI TTEE               DEBORAH ZIEGLER JT TEN                  8205 TRUELIGHT CHURCH RD
DONALD J & PATRICIA A WIRSBINSKI         279 N 375 W                             MINT HILL, NC 28227-8590
REV TRUST 08/25/94 12674 BUTTONBUSH PL   VALPARAISO, IN 46385-9241
BONITA SPGS, FL 34135-3424



DONALD K ARMS &                          DONALD K LAZARUS TR &                   DONALD KELSEY TR &
CYNTHIA ARMS JT TEN                      CATHY LAZARUS TTEE                      GRETE O KELSEY TTEE
1415 GOODJOIN RD                         THR LAZARUS REVOCABLE LIVING TRUST      KELSEY LIVING TRUST
CAMPOBELLO, SC 29322-9108                21276 WHITE PINE DR SPC 66              39871 5060 LIMELEDGE RD
                                         TEHACHAPI, CA 93561-9532                ELBRIDGE, NY 13060-9759



DONALD L BROWN &                         DONALD L HOLDSWORTH TR                  DONALD L KINLEY &
CATHERINE BROWN JT TEN                   DONALD L HOLDSWORTH REVOCABLE           SHARON A KINLEY JT TEN
TOD BENEFICIARY ON FILE CPU              TRUST                                   15326 S PRATT LN
19141 HOLMBURY AVE                       UA 06/16/08                             PLAINFIELD, IL 60544-2164
CERRITOS, CA 90703-7246                  1082 KINGWOOD RD
                                         HARLAN, IA 51537-3813

DONALD L KOTULA                          DONALD L MESSMER &                      DONALD L PITTS TR &
2800 SOUTHCROSS DR W                     BARBARA S MESSMER JT TEN                CATHERINE L PITTS TTEE
BURNSVILLE, MN 55306-6936                6301 S 600E                             DONALD & CATHERINE PITTS REV LIV TR
                                         SAINT ANTHONY, IN 47575-9726            37839 20429 W CANYON DR
                                                                                 BUCKEYE, AZ 85396-7791
DONALD L THAYER TR &     Case 21-10831-CTG
                                       DONALD M Doc 17& Filed
                                                 ANNAS            05/19/21    Page 134 of
                                                                                 DONALD    661
                                                                                        M ARENS
JUDITH A THAYER TTEE                   LINDA B ANNAS JT TEN                      206 E COLLEGE AVE
DON L & JUDITH A THAYER JOINT REV      818 PAMLICO DR                            HOWARD, SD 57349-9025
TRUST 12/22/10 W959 SPRING CREEK RD    CARY, NC 27511-3730
BRODHEAD, WI 53520-9547



DONALD M ASHBROOK IRA COR CLEARING    DONALD M GOEBEL &                          DONALD M HILL
CUST                                  KAREN K GOEBEL JT TEN                      3604 VINEYARD WAY
19385 GALLOPING HILLS RD              617 ASSINIBOIN DR                          DALLAS, TX 75234-6570
APPLE VALLEY, CA 92308-3612           BISMARCK, ND 58503-0298




DONALD M KEMNA &                      DONALD MAAS TR &                           DONALD MAAS
SHARON A KEMNA JT TEN                 CHERYL MAAS TTEE                           TOD BENEFICIARY ON FILE WITH CPU
1223 BETTY LN                         MAAS FAMILY TRUST                          7337 N PLEASANT PRAIRIE RD
LAS VEGAS, NV 89110-1601              33382 3094 BAHIA CT                        EVANSVILLE, WI 53536-9147
                                      SN LUIS OBISP, CA 93401-4608



DONALD MCCONNELL &                    DONALD O STUBBENDECK TOD                   DONALD P OLDENBURG
MARGARET MCCONELL TR                  DONALD O STUBBENDECK TR UA 08/08/2014      13320 295TH ST
MCCONNELL FAMILY TRUST                DONALD O STUBBENDECK LIVING TR.            LINDSTROM, MN 55045-8353
10128 VIA COMO                        SUBJECT
RENO, NV 89511-4323                   TO STA TOD RULES 1281 B RD
                                      PALMYRA, NE 68418

DONALD R MONAHAN &                    DONALD R STITSINGER TR                     DONALD REBHUN &
JUDITH DIGIOSIO-MONAHAN JT TEN        UA 12/22/2015                              ELLEN B REBHUN JT TEN
TOD BENEFICIARY ON FILE CPU           DONALD R STITSINGER FAMILY TRUST           36 RANCHERO RD
90 CANONGATE LANE                     591 ALLENWOOD LOOP                         BELL CANYON, CA 91307-1031
HGHLNDS RANCH, CO 80130               THE VILLAGES, FL 32162



DONALD S HAZEN                        DONALD SEIPP TR                            DONALD SHI DOON QUON &
6300 STERRETTANIA RD                  SEIPP FAMILY TRUST                         SOO PING QUON JT TEN
FAIRVIEW, PA 16415-2923               UA 09/25/07                                TOD BENEFICIARY ON FILE CPU
                                      12715 SW 56TH CT                           1721 VINE ST APT B
                                      PORTLAND, OR 97219-7158                    ALHAMBRA, CA 91801



DONALD T ALLEN &                      DONALD T ANDERSON II                       DONALD VANARSDALE &
KAREN H ALLEN JT TEN                  37705 ASHER RD                             MARY VANARSDALE JT TEN
5646 YOUNGSTOWN KINGSVILLE RD         MECHANICSVILLE, MD 20659-2664              149 GROUSE POINT RD
CORTLAND, OH 44410-9717                                                          MAGGIE VALLEY, NC 28751




DONALD W CRAWFORD TR                  DONALD W MACMILLAN                         DONALD W NELSON TOD
DONALD W CRAWFORD RECOVABLE TRUST     11360 NEW ENGLAND PL                       RAEDEE NELSON
UA 05/06/96                           GOLD RIVER, CA 95670                       SUBJECT TO STA TOD RULES
2121 PLYMOUTH AVE                                                                3910 N 161ST AVE
INDEPENDENCE, IA 50644-9312                                                      OMAHA, NE 68116



DONGMING QIN                          DONITA MANZO                               DONNA BOREC
TOD BENEFICIARY ON FILE WITH CPU      885 E AVOCADO CREST RD                     TOD BENEFICIARY ON FILE WITH CPU
1513 12TH ST                          LA HABRA HGTS, CA 90631-8134               6087 N HAZEL AVE
ARGYLE, TX 76226-1981                                                            FRESNO, CA 93711-1680




DONNA BORNTRAEGER                     DONNA CAMARDO                              DONNA COGAVIN
3505 HEDGEWICK PL                     17 CLARK DR                                116 POINT BREEZE DR
LOUISVILLE, KY 40245-8497             BARRINGTON, NJ 08007-1419                  HEWITT, NJ 07421-1811
DONNA COPPOLA            Case   21-10831-CTG    Doc 17
                                         DONNA CRINNIAN        Filed 05/19/21   Page 135 DRESSEL
                                                                                   DONNA of 661
17 LOFT DR                               175 QUAKER PATH                           TOD BENEFICIARY ON FILE WITH CPU
MARTINSVILLE, NJ 08836-2266              SETAUKET, NY 11733-2239                   30 STONER AVE
                                                                                   GREAT NECK, NY 11021-2117




DONNA E ENFIELD                          DONNA H SPENCER TOD                       DONNA H SPENCER TOD
PO BOX 873                               AMY E SPENCER                             MEGHAN M SPENCER
BEMIDJI, MN 56619-0873                   SUBJECT TO STA TOD RULES                  SUBJECT TO STA TOD RULES
                                         9 BELLEVIEW DRIVE                         9 BELLEVIEW DRIVE
                                         SEVERNA PARK, MD 21146                    SEVERNA PARK, MD 21146



DONNA J ANDREAS TRUST TR                 DONNA JANE REID &                         DONNA JANE REID TR
DONNA ANDREAS                            DOUGLAS L DEBROUX TR                      PATRICIA LEE NORRIS LIVING TRUST
UA 12/07/05                              UA 10/04/2017 DEBROUX REID TRUST          UA 10/16/96
2801 12TH ST NW                          200 RUFOUS LANE                           200 RUFOUS LN
NEW BRIGHTON, MN 55112-8904              SEDONA, AZ 86336                          SEDONA, AZ 86336-7116



DONNA JEAN BURGER TR                     DONNA K WILLIAMS                          DONNA L MAGA
THE DONNA JEAN BURGER TRUST              9940 BURGHLEY LN                          TOD BENEFICIARY ON FILE WITH CPU
127 OAKLEY MEADOW LN                     RENO, NV 89521-6224                       23731 HICKORY CT
TIFFIN, OH 44883-3496                                                              VALENCIA, CA 91354-1850




DONNA M GARDNER                          DONNA M HELMS TOD                         DONNA M TUFANO &
TOD BENEFICIARY ON FILE WITH CPU         DANA M PARK                               LOUIS J TUFANO JT TEN
180 TURN OF RIVER RD UNIT 9A             SUBJECT TO STA TOD RULES                  1118 WINDSOR DR
STAMFORD, CT 06905-1334                  7402 BERRYLEAF DR                         SHOREWOOD, IL 60404-9131
                                         LAUREL, MD 20707-5375



DONNA ROTONDO                            DONNA T TAIN                              DONYA RILES &
2446 18TH AVE                            TOD BENEFICIARY ON FILE WITH CPU          ROSS RILES TEN COM
VERO BEACH, FL 32960-3326                858 MARANTA AVE                           6241 RODEO DR
                                         SUNNYVALE, CA 94087-1160                  BASTROP, LA 71220-6995




DORIS A MIHAL                            DORIS ANN INGMAN                          DORIS E STANDLEE
1085 SEA BOURNE WAY                      TOD BENEFICIARY ON FILE WITH CPU          1411 W BRAKER LN A
SUNSET BEACH, NC 28468-4820              204 SUMMIT DR                             AUSTIN, TX 78758-3701
                                         WAVERLY, IA 50677




DORIS GRUDZIEN TR                        DORIS J KECK                              DORIS KOENIG
DORIS E GRUDZIEN TRUST                   TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU
33638                                    9101 US HIGHWAY 40                        446 WANAMAKER ST
37 W GRANVILLE AVE                       SAINT JACOB, IL 62281-1301                OCEANSIDE, NY 11572
ROSELLE, IL 60172-1103



DORIS KWAI LAN WONG                      DORIS L OTIS                              DORIS M DANIELS
1616 WANDERING DR                        TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU
MONTEREY PARK, CA 91754-4606             13166 VAUGHN ST                           7450 GEORGE GAINES RD
                                         SAN FERNANDO, CA 91340-1834               NASHVILLE, TN 37221-3327




DORIS M SHIGIHARA IRA COR CLEARING       DORITA G ROBERTS TR                       DORON NUCHOVICH
CUST                                     THE ROBERTS 1993 TRUST                    5631 DELACROIX TERRACE
2210 W 169TH PLACE                       UA 01/01/00                               PALM BCH GDNS, FL 33418
TORRANCE, CA 90504-2826                  4605 WESTCHESTER DR
                                         WOODLAND HLS, CA 91364-5664
DOROTHEA V WILDER       Case 21-10831-CTG
                                      DOROTHYDoc    17 & Filed 05/19/21
                                                CAILLIET                       Page 136 ofE661
                                                                                  DOROTHY  BOSWELL &
TOD BENEFICIARY ON FILE WITH CPU      CHRISTOPHER CAILLIET JT TEN                 ROBERT E BOSWELL JT TEN
212 S HIGHLAND WAY                    TOD BENEFICIARY ON FILE CPU                 4644 SALEM CHURCH RD
MYRTLE BEACH, SC 29572-3361           2659 E GULF TO LAKE HWY                     WAYNESBORO, PA 17268-9560
                                      INVERNESS, FL 34453-3216



DOROTHY E KAESE TR                    DOROTHY E PIGHETTI TR                       DOROTHY FODOR &
DOROTHY E KAESE REVOCABLE TRUST       DOROTHY E PIGHETTI REVOCABLE TRUST          JANET HUMENIK JT TEN
UA 09/15/99                           UA 06/20/06                                 326 PARK AVE
906 SIERRA LN NE                      505 HIGH POINT DR                           UNIT 4
ROCHESTER, MN 55906-4227              MOUNT DORA, FL 32757-6078                   CLARENDON HLS, IL 60514



DOROTHY GREENBERG                     DOROTHY J MCCABE TR                         DOROTHY L MARTIN
TOD BENEFICIARY ON FILE WITH CPU      THE MCCABE FAMILY TRUST                     TOD BENEFICIARY ON FILE WITH CPU
213 WESTBURY L                        UA 11/08/01                                 13324 SEA BRIDGE DR
DEERFIELD BCH, FL 33442-3272          73 LORA WAY                                 HUDSON, FL 34669-8500
                                      ROSEVILLE, CA 95661-5638



DOROTHY LEFTWICH TR                   DOROTHY M KNOX TR                           DOROTHY SPIEGEL TR
DOROTHY LEFTWICH TRUST                KNOX FAMILY TRUST                           UA 06/22/2017
UA 12/30/81                           UA                                          DOROTHY SPIEGEL FAMILY TRUST
126 HERMOSILLO RD                     411 BOURQUE RD                              135 EASTERN PARKWAY APT 4K
SANTA BARBARA, CA 93108-2415          LAFAYETTE, LA 70506-9312                    BROOKLYN, NY 11238



DOROTHY WILSON TR                     DORRIS CARL CLARK &                         DORRIS CARL CLARK
DOROTHY WILSON REVOCABLE LIV TRUST    CORDELLA SUE CLARK JT TEN                   PO BOX 539
UA 12/11/07                           PO BOX 539                                  LAPORTE, CO 80535-0539
1032 E SHANGRI LA RD                  LAPORTE, CO 80535-0539
PHOENIX, AZ 85020-5839



DOUG LAGERSTROM                       DOUG SAUNDERS TR                            DOUG W CALLOW
5850 CANOGA AVE                       ROADRUNNER GLASS RETIREMENT                 13225 PEBBLE CT
STE 315                               PENSION PLAN                                AUBURN, CA 95603-4148
WOODLAND HLS, CA 91367                3033 W THOMAS RD
                                      PHOENIX, AZ 85017-5412



DOUG WEST TR                          DOUGLAS ARNOLD                              DOUGLAS BAKER
DOUG WEST IRREVOVABLE TRUST           TOD BENEFICIARY ON FILE WITH CPU            PO BOX 6450
UA 08/31/06                           20 NEAL DR                                  LACONIA, NH 03247-6450
5262 S RAYMOND ST                     SIMSBURY, CT 06070-2802
VERONA, MS 38879



DOUGLAS D SWANSTROM &                 DOUGLAS DELONG                              DOUGLAS DICKERSON
VIOLA A SWANSTROM JT TEN              2000 HICKORY NUT LN SE                      TOD BENEFICIARY ON FILE WITH CPU
TOD BENEFICIARY ON FILE CPU           CEDAR RAPIDS, IA 52403-3700                 6519 W MISTY WILLOW LN
411 RAMONA AVE                                                                    GLENDALE, AZ 85310-3489
LA VERNE, CA 91750-4122



DOUGLAS E CATLETT                     DOUGLAS E GILOY &                           DOUGLAS FRANK GALLUP
2700 S HAVEN RD                       BEVERLY J GILOY TR UA 10/31/2017 GILOY      4627 S TROOST AVE
KNOXVILLE, TN 37920-2652              FAMILY REVOCABLE TR.                        TULSA, OK 74105
                                      1206 ROXBURY ROAD
                                      ROCKFORD, IL 61107



DOUGLAS H BERRY &                     DOUGLAS J HERMES EX                         DOUGLAS LAGERSTROM TR
SUSAN W BERRY JT TEN                  EST ALFRED J HERMES                         PRIVATE WEALTH SOLUTIONS INC
TOD BENEFICIARY ON FILE CPU           PO BOX 77                                   DEFINED BENEFIT PLAN
344 SAINT JOSEPH DR                   LINDSAY, TX 76250                           5850 CANOGA AVE 315
N TONAWANDA, NY 14120-1612                                                        WOODLAND HLS, CA 91367
DOUGLAS LIPSEY           Case 21-10831-CTG
                                       DOUGLASDoc   17 Filed
                                               P FITZGERALD & 05/19/21     Page 137 ofP 661
                                                                              DOUGLAS   TOTTEN TR &
200 HICKORY HILL DR                     MARY PAT FITZGERALD JT TEN             KORINDI J TOTTEN TTEE
JACKSONVILLE, AL 36265                  17573 GRANDVIEW DR                     FAMILY TREE TRUST 40597
                                        STERLING, IL 61081-8562                PO BOX 1518
                                                                               LOGANDALE, NV 89021-1518



DOUGLAS QUACKENBUSH                     DOUGLAS R SMITH                        DOUGLAS SMALDINO &
TOD BENEFICIARY ON FILE WITH CPU        4630 OAK POINTE DR                     LISA ARTINIAN JT TEN
1898 SUNDANCE RDG                       LOUISVILLE, KY 40245-6440              3832 WINFORD DR
HOWELL, MI 48843                                                               TARZANA, CA 91356-5823




DOUGLAS W ARMSTRONG TR &                DOULAS K ALT TR                        DR DALE LESLIE DAVIS
MAUREEN A FITZPATRICK TTEE THE          DOUGLAS K ALT TRUST                    TOD BENEFICIARY ON FILE WITH CPU
DOUGLAS W                               UA 05/05/04                            688 SHADY PL
ARMSTRONG & MAUREEN A FITZPATRICK       120 N SKYLINE DR                       DIAMOND BAR, CA 91765-4608
TR.                                     SALINA, KS 67401-1622
12/15/01 1802 REDESDALE AVE
LOS ANGELES, CA 90026-1214

DR KELLY WALTERS &                      DR KRISHNA R SINGH &                   DR LIZANABELL TORRES TORRES &
CLINT WALTERS JT TEN                    TARA D SINGH TEN COM                   TR LIZANABELL TORRES TORRES
49 ROMBOUT RD                           1221 REMINGTON CIR                     PENSION PLAN
POUGHKEEPSIE, NY 12603-6216             SHREVEPORT, LA 71106-8298              A21 CARR 102 KM 10 6 INT JOYUDAS
                                                                               CABO ROJO, PR 00623



DR RAJ H KARMANI INC                    DR RAJESH AGRAWAL &                    DR RICHARD G RAPPAPORT TR
DEFINED BENEFIT PENSION PLAN            RANJANA AGRAWAL JT TEN                 TRUST OF RICHARD G RAPPAPORT MD
9397 SVL BOX                            9003 SIVERTHORN RD                     UA
VICTORVILLE, CA 92395-5150              SEMINOLE, FL 33777                     7401 VIA DE FORTUNA
                                                                               CARLSBAD, CA 92009-6936



DR ROBIN GABER TR                       DR SHI-YU Z CHEN                       DR. TOUCH-UP LLC
DR ROBIN GABER REVOCABLE TRUST          TOD BENEFICIARY ON FILE WITH CPU       2233 CLAY STREET
UA 11/16/05                             39 EAGLES TRCE                         KISSIMMEE, FL 34741
242 CHANDLER CT                         BUFFALO, NY 14221-1483
HILLSBOROUGH, NJ 08844-1448



DREW J ERATO                            DUANE MORRIS LLP                       DUANE R THOMPSON &
TOD BENEFICIARY ON FILE WITH CPU        ATTN: PAYMENT PROCESSING               MONTE J THOMPSON JT TEN
324 FOREST LN                           30 SOUTH 17TH STREET                   122 S 39TH ST APT 207
SMITHTOWN, NY 11787-4411                PHILADELPHIA, PA 19103-4196            OMAHA, NE 68131-3030




DUDLEY R BILLINGS &                     DUDLEY R BILLINGS                      DUKE CORTIJO
LINDA A BILLINGS JT TEN                 14257 ROYAL HARBOUR COURT              6031 COOPER AVE
14257 ROYAL HARBOUR CT STE U44          FORT MYERS, FL 33908                   RIDGEWOOD, NY 11385-6033
FORT MYERS, FL 33908




DURAND I WEIDMAN &                      DURWOOD PAGE ROBERTSON TR &            DURWOOD STEWART
CHRISTINE D WEIDMAN JT TEN              JOHANNA I ROBERTSON TTEE               TOD BENEFICIARY ON FILE WITH CPU
2137 LINDEN DR                          DURWOOD PAGE ROBERTSON REV TR          PO BOX 759
SALINA, KS 67401-6958                   2889 TANDY LN                          BRISTOL, FL 32321-0759
                                        EUGENE, OR 97401



DWAYNE E THOMAS II &                    DWIGHT H JOHNSON                       E LAMAR LITTLE
SARAH H THOMAS JT TEN                   2161 GREENLEAF DR                      4841 ANTIOCH BLVD
5527 MONROE RD                          GASTONIA, NC 28054-3824                BATON ROUGE, LA 70817-2328
CHARLOTTE, NC 28212-5503
EAG-LED LLC             Case 21-10831-CTG     Doc&17
                                      EARL E GRAY          Filed 05/19/21   Page 138
                                                                               EARL   of 661
                                                                                    LOVELL &
13046 RACE TRACK ROAD                   VIRGINIA R GRAY JT TEN                 JOAN LOVELL TR UA 02/25/2011 EARL & JOAN
SUITE 187                               665 MURRELL RD                         LOVELL LIVING TR.
TAMPA, FL 33626                         DICKSON, TN 37055-3436                 1155 CAMELLIA LN
                                                                               SUISUN CITY, CA 94585



EARL SHAEVITZ TR                        EARL W SMITH                           EARLENE G CARTER TOD
EARL SHAEVITZ REV LIVING TRUST          TOD BENEFICIARY ON FILE WITH CPU       STEPHEN R CARTER
UA 05/10/04                             14547 BERG ST                          SUBJECT TO STA TOD RULES
3659 OAK AVE                            SYLMAR, CA 91342-4603                  1263 GEORGIA HIGHWAY 203 S
NORTHBROOK, IL 60062-4916                                                      ALMA, GA 31510



EARNEST W JAMES TR &                    EASTERN DATA, INC.                     EASTERN DISTRICT OF CALIFORNIA
ANITA JAMES TTEE                        563 CENTRAL DRIVE                      PHILLIP A. TALBERT, ACTING
JAMES FAMILY TRUST                      VIRGINIA BEACH, VA 23454               2500 TULARE ST, STE 4401
40735 5037 SAWGRASS LAKE CIR                                                   FRESNO, CA 93721
LEESBURG, FL 34748-2211



EASTERN DISTRICT OF CALIFORNIA          EASTERN DISTRICT OF NEW YORK           EASTERN DISTRICT OF NEW YORK
PHILLIP A. TALBERT, ACTING              BRIDGET ROHDE                          BRIDGET ROHDE
501 I ST, STE 10-100                    271 CADMAN PLAZA E                     610 FEDERAL PLAZA
SACRAMENTO, CA 95814                    BROOKLYN, NY 11201                     CENTRAL ISLIP, NY 11722-4454




EASTERN DISTRICT OF VIRGINIA            EASTERN DISTRICT OF VIRGINIA           EASTERN DISTRICT OF VIRGINIA
DANA J. BOENTE                          DANA J. BOENTE                         DANA J. BOENTE
2100 JAMIESON AVE                       919 E MAIN ST, STE 1900                FOUNTAIN PLAZA THREE, STE 300
ALEXANDRIA, VA 22314                    RICHMOND, VA 23219                     721 LAKEFRONT COMMONS
                                                                               NEWPORT NEWS, VA 23606



EASTERN DISTRICT OF VIRGINIA            EASTWIND YACHTS INC DBP                ECOSYSTEMS, LLC
DANA J. BOENTE                          2720 NE 44TH ST                        8325 NE 2ND AVENUE
WORLD TRADE CENTER                      LIGHTHOUSE PT, FL 33064-7275           SUITE 215
101 W MAIN ST, STE 8000                                                        MIAMI, FL 33138
NORFOLK, VA 23510



ECOWATER SYSTEMS                        ED KAPLAN &                            ED T. HOGANSON
2026 EAST COLLEGE AVENUE                ROSEMARIE KAPLAN JT TEN                PARK AVENUE TOWER
STATE COLLEGE, PA 16801                 8407 S 68TH AVE                        65 EAST 55TH STREET, SUITE 801
                                        TULSA, OK 74133                        NEW YORK, NY 10022




EDDIE CHAN                              EDDIE D COLEMAN                        EDDIE DEAN SMITH TR &
TOD BENEFICIARY ON FILE WITH CPU        711 KINGS LANE                         MADELYN SMITH TTEE
3227 S HAMILTON AVE                     APT 101                                EDDIE/MADELYN SMITH FAMILY TRUST
CHICAGO, IL 60608-6031                  TULLAHOMA, TN 37388                    37460 4531 W CORRINE DR
                                                                               GLENDALE, AZ 85304-2131



EDDIE H VICKERS &                       EDDY LIN                               EDEN T PERSONS
MARGARET M VICKERS JT TEN               TOD BENEFICIARY ON FILE WITH CPU       129 PRINCETON MILL RD
260 OAT BUTLER RD                       2019 ILLINOIS ST                       ATHENS, GA 30606-5087
AMBROSE, GA 31512-4320                  WEST COVINA, CA 91792-2454




EDGAR L BENTON &                        EDGAR L HULSEBUS                       EDITH C CACNIO TR &
MARILYN K BENTON TR THE EDGAR L         TOD BENEFICIARY ON FILE WITH CPU       JOVI R CACNIO TTEE
BENTON &                                3377 CORPUS CHRISTI ST                 THE CACNIO FAMILY TRUST
MARILYN K BENTON REVOCABLE LIVING TR.   SIMI VALLEY, CA 93063-1405             38594 923 WYNNEWOOD DR
UA                                                                             DIAMOND BAR, CA 91765-4632
39147 206 CHAMPION DR
WYLIE, TX 75098-4640
EDITH S BARRY TR        Case     21-10831-CTG
                                          EDMOND Doc   17 TRFiled
                                                 J KALITEY   &    05/19/21      Page 139 of
                                                                                   EDMUND   661
                                                                                          A SHOLKOFF &
BARRY FAMILY TRUST                         JOAN KALITEY TTEE                       KIMBERLY A SHOLKOFF JT TEN
UA 08/21/90                                EDMOND & JOAN KALITEY LIVING TRUST      TOD BENEFICIARY ON FILE CPU
7515 HILLSBORO AVE                         5541 HIGHWAY 1                          13471 61ST WAY N
SAN RAMON, CA 94583-3511                   MARKSVILLE, LA 71351-2650               CLEARWATER, FL 33760-3622



EDMUND H SMITH                             EDMUND J BESTOSO &                      EDMUND J ZONGOLOWICZ R/O IRA COR
2340 OAKCREST DR                           TERESA L PLOTKIN JT TEN                 CLEARING CUST
PALM SPRINGS, CA 92264-5022                1707 SE 12TH CT                         51 WREN DR
                                           FT LAUDERDALE, FL 33316-2207            HOLLAND, PA 18966-1956




EDMUND WEST                                EDMUNDO CASTANEDA &                     EDNA RODIN TR &
TOD BENEFICIARY ON FILE WITH CPU           VERONICA CASTANEDA JT TEN               JONNE RODIN TTEE
22441 CIRCLE J RANCH RD                    112 TRYON CT                            JONNE & EDNA RODIN REV TRUST
SANTA CLARITA, CA 91350-3305               SACRAMENTO, CA 95864-6946               619 E GRINNELL DR
                                                                                   BURBANK, CA 91501-1717



EDS SUPPLY COMPANY, INC.                   EDUARDO LARES TR &                      EDWARD A JAMIEL TOD
P.O. BOX 91528                             MARIA TERESA LARES TTEE                 JAMES POLANDO JR
CHATTANOOGA, TN 37412                      LARES FAMILY TRUST                      SUBJECT TO STA TOD RULES
                                           39164 4049 AMISTAD AVE                  99 WATER ST UNIT 317
                                           PICO RIVERA, CA 90660-1505              WARREN, RI 02885-3087



EDWARD A. GLICKMAN                         EDWARD B BORDEN &                       EDWARD BENNETT TR
PARK AVENUE TOWER                          GWEN H BORDEN JT TEN                    BENNETT FAMILY TRUST
65 EAST 55TH STREET, SUITE 801             1200 MAIN ST                            UA
NEW YORK, NY 10022                         STE 924                                 7500 E BOULDERS PKWY UNIT 64
                                           COLUMBIA, SC 29201                      SCOTTSDALE, AZ 85266-1212



EDWARD BURKS                               EDWARD C GIARDINA JR                    EDWARD C GORDON &
TOD BENEFICIARY ON FILE WITH CPU           7 SUGAR HILL CT                         ROSALIE ANN GORDON TR UA 11/20/2013
1758 WEATHERWOOD CT                        CRANSTON, RI 02921-2209                 GORDON FAMILY REVOCABLE TR.
SAN MARCOS, CA 92078-0906                                                          11163 E DESERT TROON LANE
                                                                                   SCOTTSDALE, AZ 85255



EDWARD COCCIADIFERRO &                     EDWARD COLLINS                          EDWARD D DIGIAMARINO TR
JACQUELINE COCCIADIFERRO JT TEN            3645 MOONRISE PT                        ALLIED ANESTHESIA MED GROUP INC
PO BOX 546                                 COLORADO SPRINGS, CO 80904-1068         UPLAND DIV RET TR PENSION PLAN
SKYLAND, NC 28776                                                                  2533 VIA DOMINIC
                                                                                   LA VERNE, CA 91750



EDWARD D JONES                             EDWARD E CARR                           EDWARD E JACOBS &
HARRIS GOLDENBERG IRA                      3580 STANFORD RD STE 318                KELLI JACOBS JT TEN
13660 COOPER LAKE RD                       FORT COLLINS, CO 80525                  350 SCENIC LN
BASTROP, LA 71220-7907                                                             AUBURN, GA 30011-2516




EDWARD E WHITE TOD                         EDWARD E WHITE TOD                      EDWARD E WHITE TOD
ALEXANDER WHITE                            ANGELA BRILL                            ERICA GARRETT
SUBJECT TO STA TOD RULES                   SUBJECT TO STA TOD RULES                SUBJECT TO STA TOD RULES
6830 W 85TH TERRACE                        6830 W 85TH TERRACE                     6830 W 85TH TERRACE
OVERLAND PARK, KS 66212                    OVERLAND PARK, KS 66212                 OVERLAND PARK, KS 66212



EDWARD E WHITE TOD                         EDWARD ERAZO TR &                       EDWARD G ALTMAN &
MONICA WESTHOVEN                           DIANA ERAZO TTEE                        MARQUITA M ROBINSON ALTMAN JT TEN
SUBJECT TO STA TOD RULES                   ERAZO FAMILY TRUST                      7808 W HIGGINS RD APT B
6830 W 85TH TERRACE                        41808 7652 PIPIT PL                     CHICAGO, IL 60631-3345
OVERLAND PARK, KS 66212                    SAN DIEGO, CA 92129-4527
EDWARD GRAHAM          Case   21-10831-CTG
                                       EDWARD Doc  17 Filed 05/19/21
                                              H LUNDAHL                     Page 140 ofJ LILLIS
                                                                               EDWARD     661 &
450 BLANK SCHOOL RD                    174 CARDINAL COURT SW                    JEAN LILLIS JT TEN
GREENSBURG, PA 15601-1415              INDEPENDENCE, IA 50644-9273              7208 SANDHURST DR NW
                                                                                CEDAR RAPIDS, IA 52405-5309




EDWARD J OLSZEWSKI                     EDWARD J URICH                           EDWARD L VEHORN TR &
TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU         LYN K VEHORN TTEE
3190 SAFE HARBOR DR                    1635 IRON MOUNTAIN DR                    EDWARD VEHORN FAMILY LIVING TRUST
NAPLES, FL 34117-8407                  RENO, NV 89521-4204                      34906 5790 LONE HORSE DR
                                                                                RENO, NV 89502-9004



EDWARD LALOR &                         EDWARD M. WEIL, JR.                      EDWARD M. WEIL, JR.
FANNIE LALOR JT TEN                    C/O PAUL, WEISS, RIFKIND, WHARTON        C/O PAUL, WEISS, RIFKIND, WHARTON
688 PLEASANT AVE                       ATTN: AUDRA JAN SOLOWAY                  ATTN: DANIEL MASON
WESTBURY, NY 11590-6432                1285 AVENUE OF THE AMERICAS              500 DELAWARE AVENUE, SUITE 200
                                       NEW YORK, NY 10019                       WILMINGTON, DE 19899



EDWARD MATYKIEWICZ                     EDWARD MICHAEL WEIL JR                   EDWARD OESTERLE &
98 FOSSIL RIDGE RD                     200 E 66TH ST APT E1504                  CAROL OESTERLE JT TEN
WILMINGTON, IL 60481-8529              NEW YORK, NY 10065-9194                  5356 TIERRA VISTA WAY
                                                                                ANTELOPE, CA 95843-3848




EDWARD POSUCH &                        EDWARD R LEWIS                           EDWARD RAHN
DONNA POSUCH JT TEN                    TOD BENEFICIARY ON FILE WITH CPU         1102 A1A N STE 202
TOD BENEFICIARY ON FILE CPU            254 VILLAGE DR                           PONTE VEDRA, FL 32082-4098
1274 EVERWOOD LN                       HAUPPAUGE, NY 11788-3227
AURORA, IL 60505-1868



EDWARD S KEARNS                        EDWARD STEIN &                           EDWARD T HOGANSON
13030 N 85TH ST                        ROBIN STEIN JT TEN                       PARK AVENUE TOWER
SCOTTSDALE, AZ 85260-4114              5 TREE TOP TER                           65 EAST 55TH STREET, SUITE 801
                                       SMITHTOWN, NY 11787-1145                 NEW YORK, NY 10022




EDWARD TOMLIN &                        EDWARD W DEMBENSKI TR                    EDWARD W DONLE
MARY TOMLIN TEN COM                    EDWARD WILLIAM DEMBENSKI LIV TRUST       PO BOX 567
2895 W ROY PARKER RD                   UA 07/16/09                              PITTSFIELD, VT 05762-0567
OZARK, AL 36360-3023                   16715 SW 20TH COURT RD
                                       OCALA, FL 34473-6506



EDWARD W GONG &                        EDWARD WONG FONG                         EDWIN A HANNUM &
JENNIFER H GONG JT TEN                 22852 RIO LOBOS RD                       JULIE W HANNUM TEN COM
2730 SUMMERLAND RD                     DIAMOND BAR, CA 91765-4195               2505 HIGHLAND ST
AROMAS, CA 95004-9117                                                           MONROE, LA 71201-2464




EDWIN C KNIGHT III                     EDWIN E RAUEN TR                         EDWIN G BRUCE &
32945 COUNTY ROAD 8                    THE RAUEN FAMILY TRUST                   SUSAN L BRUCE JT TEN
KEENESBURG, CO 80643-8312              UA 02/14/91                              1625 THE ALAMEDA 610
                                       4128 AGUILAR WAY                         SAN JOSE, CA 95126-2224
                                       LOS ANGELES, CA 90065-3815



EDWIN L BEANBLOSSOM &                  EDWIN LEON HOCKMAN JR                    EDWIN W HARDEY &
LINDA R BEANBLOSSAM JT TEN             4303 LARK RD                             JEAN F HARDEY JT TEN
2645 LINKS END                         DIAMOND, MO 64840-6114                   5670 JASPER POINTE CIR
ROSWELL, GA 30076-3973                                                          CASTLE PINES, CO 80108-9151
EILEEN BAYNES TR       Case     21-10831-CTG
                                         EILEEN CDoc 17TR Filed 05/19/21
                                                 KEARNS                      Page  141JAMES
                                                                                EILEEN of 661
                                                                                            TOD
BAYNES FAMILY TRUST                       KEN J & EILEEN C KEARNS REV TR        ANDREW JAMES
UA 03/18/06                               18925 CIRCLE OF FRIENDS               SUBJECT TO STA TOD RULES
66 SAN BONIFACIO                          SANTA CLARITA, CA 91321-1419          2416 POINT SAL LOOP
RCHO STA MARG, CA 92688-2522                                                    LOMPOC, CA 93436



EILEEN JAMES TOD                          EILEEN R WOLINSKY                     EILEEN ZINN TR
TESSA GALVAN                              TOD BENEFICIARY ON FILE WITH CPU      E L ZINN REVOCABLE TRUST
SUBJECT TO STA TOD RULES                  100E HARTSDALE 5AW                    1386 CIMARRON DR
2416 POINT SAL LOOP                       HARTSDALE, NY 10530-3264              SANTA YNEZ, CA 93460-9793
LOMPOC, CA 93436



EILLEEN KU TR                             EJB ROTH LLC                          EJB TRADITIONAL LLC
EDWARD KU AND EILEEN KU FT                5600 WISCONSIN AVE 1108               ATTN: ERIC J BRANFMAN
UA 04/19/00                               CHEVY CHASE, MD 20815                 5600 WISCONSIN AVE 1108
840 E GREEN ST UNIT 322                                                         CHEVY CHASE, MD 20815
PASADENA, CA 91101-5433



EKKEHARD G GRAMPP                         ELAINE B KELLY                        ELAINE BADDY BAUGHAM-YOUNG TR
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU      ELAINE BADDY BAUGHAM-YOUNG LIV TR
1898 E CROWN POINTE BLVD                  4839 HERITAGE PARK BLVD               UA 04/18/16
NAPLES, FL 34112-3654                     TALLAHASSEE, FL 32311-1215            3129 CHRISTINE DR
                                                                                BELTSVILLE, MD 20705-3306



ELAINE DOUGLAS                            ELAINE GARDNER                        ELAINE H JOHNSON
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU      1324 CLAYTON ST
4 PLANTATION BLVD                         6350 172ND LN NW                      APT 4
LAKE WORTH, FL 33467-6542                 RAMSEY, MN 55303-7341                 DENVER, CO 80206




ELAINE K RUDY TR &                        ELAINE L PIERSON                      ELAINE LEVY R/O IRA COR CLEARING
RICHARD J RUDY TTEE                       155 WOODSHORE CIR                     CUST
ELAINE K RUDY REVOCABLE TRUST             COLUMBIA, SC 29223-5555               7542 CHARING CROSS LN
34880 1309 ROSS LN                                                              DELRAY BEACH, FL 33446-3652
ROCHESTER, MI 48306-4813



ELAINE PASQUALI TR                        ELAINE ROTH                           ELDON TRIEZENBERG &
ELAINE A PASQUALI REVOCABLE TRUST         TOD BENEFICIARY ON FILE WITH CPU      KAREN J TRIEZENBERG JT TEN
UA 11/08/06                               9132 REDONDA DR                       4613 CIRCLE DR
46 SCOTT ST                               BOCA RATON, FL 33496-1062             HEYWORTH, IL 61745-9461
DIX HILLS, NY 11746-7113



ELDONNA A BREY                            ELDRIDGE SERVICES, INC.               ELEANOR ANGEL
TOD BENEFICIARY ON FILE WITH CPU          P.O. BOX 548                          2325 OAKDALE AVE
630 WARAJU AVE                            HERNANDO, MS 38632                    SEAFORD, NY 11783-3142
NEW ULM, MN 56073-2284




ELEANOR MERCEDES STEVENS                  ELEANOR P NETT TR                     ELEANOR S KOPS TR
12105 BUCK HORN PL                        NETT REVOCABLE LIVING TRUST           ELEANOR KKOPS REVOCABLE TRUST
LOUISVILLE, KY 40299-4498                 UA 10/31/14                           UA DTD
                                          1206 LAKE ST                          4301 NORMAL BLVD UNIT
                                          VENICE, CA 90291                      LINCOLN, NE 68506-5821



ELEANORE PRAKOPCYK TR                     ELECTRONIC STORAGE CORPORATION        ELECTROTECH, LLC
ELEANORE PRAKOPCYK REV LIV TR             P.O. BOX 4779                         4017 NORTHWEST PASSAGE
UA 07/21/93                               TULSA, OK 74159                       TALLAHASSEE, FL 32303
170 PIDGEON HILL RD
HUNTINGTN STA, NY 11746-4510
ELENA OKON TR           Case   21-10831-CTG     Doc 17 Filed
                                        ELENA R STINCHCOMB TOD 05/19/21       Page 142KADAKIA
                                                                                 ELESH of 661
ELENA A OKON LIVING TRUST                KIMBERLY ELLEN RICHING                  20 STOW CT
UA                                       SUBJECT TO STA TOD RULES                SAN RAMON, CA 94583-4781
6530 ELDORADO DR                         6040 JONATHANS BAY CIRCLE 201
MORTON GROVE, IL 60053-1408              FORT MYERS, FL 33908



ELFRIEDE RABBAT                          ELI P FRIEDMAN TOD                      ELIANA E GARIBAY
2420 SW 22ND AVENUE 612                  PATRICIA A BOU AND ELISA FRIEDMAN       344 E MORGAN DR
DELRAY BEACH, FL 33445-7725              SUBJECT TO STA TOD RULES                GILBERT, AZ 85295-5258
                                         1412 KERSEY LANE
                                         POTOMAC, MD 20854



ELIOT S ROSENBERG &                      ELISA I TAN                             ELISE GAUTHIER HIGGINS
CATHY A ROSENBERG JT TEN                 436 GRAND ST                            8 ADMIRAL DR UNIT 125
2042 GREENWOOD DR                        GAITHERSBURG, MD 20878-4037             EMERYVILLE, CA 94608-1516
TALLAHASSEE, FL 32303-4828




ELITE ELECTRIC                           ELITE POOL SERVICES, INC.               ELIZABETH A DEITCH
5909 CARLOS REY CIR SW                   280 SNOW DRIVE                          1817 MARENGO ST
ALBUQUERQUE, NM 87121                    HOMEWOOD, AL 35209                      NEW ORLEANS, LA 70115-5413




ELIZABETH A HOLLAND                      ELIZABETH A LANKFORD                    ELIZABETH A MAFFEI
2742 MCCLAVE DR                          2 SOUTH ST                              TOD BENEFICIARY ON FILE WITH CPU
DORAVILLE, GA 30340-1938                 ONANCOCK, VA 23417-1908                 12042 TIARA ST
                                                                                 VALLEY VLG, CA 91607-1210




ELIZABETH A WEISS &                      ELIZABETH BARATKA TR &                  ELIZABETH BLOUNT
JAMES P WEISS & PAMELA R CONN &          WILLIAM BARATKA TTEE                    TOD BENEFICIARY ON FILE WITH CPU
JERRY M                                  WILLIAM & ELIZABETH BARATKA REV TR      21 VILLAGE DEL LAGO CIR
CONN SUSAN JANE KUSZYNSKI JT COMM        36601 PO BOX 72                         ST AUGUSTINE, FL 32080-2513
16575 ELM ST                             PHILLIPS, WI 54555-0072
OMAHA, NE 68130-1831

ELIZABETH C VINEYARD STILES TOD          ELIZABETH D HOOPER                      ELIZABETH EKSTROM TR
QUENTIN F STILES                         3305 COOPER ST                          ELIZABETH EKSTROM TRUST
SUBJECT TO STA TOD RULES                 CAMP LEJEUNE, NC 28547-1408             UA 03/15/12
8592 SW 60TH CRT                                                                 38 JONATHAN DR
OCALA, FL 34476                                                                  WILMOT, NH 03287-4512



ELIZABETH F HOPPER TR                    ELIZABETH FRID                          ELIZABETH J HARREL TR
ELIZABETH F HOPPER REVOCALE TRUST        2069 TIMMY ST                           JACK D HARREL LIVING TRUST
UA UA 06/02/99                           MENDOTA HTS, MN 55120-1310              UA 03/02/93
9145 42ND ST N                                                                   13060 METCALF AVE
PINELLAS PARK, FL 33782-5607                                                     OVERLAND PARK, KS 66213-2709



ELIZABETH J LIPPRAND TTEE ELIZABETH      ELIZABETH K ROBBINS                     ELIZABETH KUO
J LIPPRAND TRUST NO 1 DTD                1211 CHANNEL WAY                        3367 SEAMAN AVE
35947                                    KENAI, AK 99611-6613                    EL MONTE, CA 91733-1123
14 LEED ROAD
WINFIELD, KS 67156



ELIZABETH L SPEAR TR                     ELIZABETH LEV                           ELIZABETH M WILKES TR
ELIZABETH L SPEAR TRUST                  9 ALFASI                                UA 08/23/2011
UA 07/21/11                              JERUSALEM 92302                         ELIZABETH R MASSEY LIVING TRUST
1310 GREGORY ST                          ISRAEL                                  67 WILMINGTON RD
SAN DIEGO, CA 92102-2443                                                         ASHEVILLE, NC 28803-1054
ELIZABETH M WILKES       Case 21-10831-CTG     Doc
                                       ELIZABETH    17 Filed
                                                 NEWMAN               05/19/21   Page 143 of O661
                                                                                    ELIZABETH  TSE
TOD BENEFICIARY ON FILE WITH CPU       61 CAMPBELL DR                               TOD BENEFICIARY ON FILE WITH CPU
67 WILMINGTON RD                       COVINGTON, TN 38019                          3365 SACRAMENTO ST APT 239
ASHEVILLE, NC 28803-1054                                                            SAN FRANCISCO, CA 94118




ELIZABETH P HIRST TR                       ELIZABETH PECOTA                         ELKE K VOSS
THE ELIZABETH PATRICIA HIRST TR            220 PINE ST                              TOD BENEFICIARY ON FILE WITH CPU
AGREEMENT                                  EASTON, PA 18042                         79705 MANDARINA
5305 STRASBOURG AVE                                                                 LA QUINTA, CA 92253-6501
IRVINE, CA 92604-3143



ELKE P VAN TRABERT TR                      ELLEN CHAO                               ELLEN D DENNEY
THE BAKER FAMILY TRUST                     TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU
UA 05/14/09                                PO BOX 574                               13285 EMMERSON AIRLINE
1465 NEMRICK PL                            OAKLAND, CA 94604-0574                   GIRARD, IL 62640-7114
CASTLE ROCK, CO 80109-3349



ELLEN E PIMENTEL &                         ELLEN J SIEGEL                           ELLEN L SPIVAK TOD
ELIGIO C PIMENTEL JT TEN                   304 S 19TH ST                            SCOTT M SPIVAK
147 N LOMBARD AVE                          PHILADELPHIA, PA 19103                   SUBJECT TO STA TOD RULES
OAK PARK, IL 60302-2501                                                             2500 JOHNSON AVE APT 16R
                                                                                    BRONX, NY 10463



ELLEN M BACH &                             ELLEN P MODZELEWSKI TR                   ELLEN Y LIAO
LAWRENCE BACH JT TEN                       UA 07/27/2018                            TOD BENEFICIARY ON FILE WITH CPU
220 BERGAMOT DR                            ELLEN P MODZELEWSKI TRUST                7102 SUNLIGHT DR
MEDINA, MN 55340-9229                      29375 CALLE PRIMAVERA                    HUNTINGTN BCH, CA 92647-3553
                                           VALENCIA, CA 91354



ELLIOT BRAUN                               ELLIS A TOWNSEND &                       ELLIS L JACOBS &
26 LENOX RD                                GLADYS L TOWNSEND TEN COM                DONNA JACOBS JT TEN
SUMMIT, NJ 07901-3733                      2646 HIGHWAY 29 E                        1018 CREEKFORD DR
                                           BUNKIE, LA 71322-4208                    WESTON, FL 33326-2861




ELLIS P SCHLOSSNAGLE &                     ELNORA CIMRHANZEL                        ELOY OLIVAREZ TR &
LINDA A SCHLOSSNAGLE JT TEN                PO BOX 188                               RAQUEL OLIVAREZ TTEE
10015 SKY VIEW WAY UNIT 1602               MANVEL, TX 77578-0188                    OLIVAREZ LIVING TRUST
FORT MYERS, FL 33913-6619                                                           41275 25919 DULL KNIFE TRL
                                                                                    SAN ANTONIO, TX 78255-3416



ELPE VILLARD TR                            ELTON GREIG                              ELVA LOU CONSTANT TR
UA 01/01/1986                              1280 N SPUD ROCK PL                      ELVA LOU CONSTANT REV LIVING TR
ELPE D VILLARD REVOCABLE TRUST             TUCSON, AZ 85749-8023                    UA 07/23/91
4026 WILLOW CREST AVE                                                               1300 SUMMERS PL
STUDIO CITY, CA 91604                                                               PONCA CITY, OK 74604-4443



ELWOOD L ROLLINS TR &                      ELYANE SAILLY POWER TR                   EMILE RAMON &
DEBRA C ROLLINS TTEE                       ELYANE SAILLY POWER LIVING TRUST         KERRY R RAMON COMMUNITY PROPERTY
ELWOOD L ROLLINS & DEBRA C ROLLINS         UA 08/12/15                              1413 BEVERLY GARDEN DR
LIVING TR. 01/01/14 107 ROCK POINT CIR E   115 E PEARL ST                           METAIRIE, LA 70002-1907
PINEVILLE, LA 71360-4751                   CARY, IL 60013-2229



EMILY L BARRON                             EMILY N ZACH                             EMMA J BREAM TR &
1820 COUNTY ROAD 103                       11230 ABBOTTS STATION DR                 BERT R BREAM TTEE
WHITESBORO, TX 76273-3596                  DULUTH, GA 30097-5717                    BREAM FAMILT TRUST
                                                                                    37026 3732 E RIDGEWAY RD
                                                                                    ORANGE, CA 92867
EMMA MORALES              Case 21-10831-CTG    Doc 17
                                        EMMY MULLER         Filed 05/19/21         Page
                                                                                      EN144
                                                                                        TIEN of
                                                                                             YU 661
8901 DIRK CT                            TOD BENEFICIARY ON FILE WITH CPU              TOD BENEFICIARY ON FILE WITH CPU
EL PASO, TX 79925-4030                  1748 MANOR LN                                 900 N STAFFORD ST APT 1705
                                        GLENDORA, CA 91741-3802                       ARLINGTON, VA 22203-4134




ENCON COMMERCIAL SERVICES, LLC          ENDURANCE AMERICAN SPECIALTY                  ENDURANCE AMERICAN SPECIALTY
10 RAINBOW TERRACE                      INSURANCE CO.                                 INSURANCE CO.
DANVERS, MA 01923                       ATTN: JOYCE MOLA                              ATTN: TESHOUNDA FLEMING
                                        4 MANHATTANVILLE ROAD, 4TH FLR                1221 AVENUE OF THE AMERICAS, FL 18
                                        PURCHASE, NY 10577                            NEW YORK, NY 10020



ENJIE GUO                               ENRICO AUTOVINO &                             ENRIQUE A VALDIVIA TR
6103 VISTA DR                           ROSEANN AUTOVINO JT TEN                       THE VALDIVIA FAMILY TRUST
FERNDALE, WA 98248-9673                 18 EAGKE NEST ROAD                            UA 03/10/14
                                        COLTS NECK, NJ 07722-1062                     9128 W MONTANA DE ORO DR
                                                                                      PEORIA, AZ 85383-2205



ENRIQUE CARDONA                         ENRIQUE GONZALEZ                              EQUIPLAND GROUP INC
300 AVE LA SIERRA                       PO BOX 1092                                   19199 MONTE VISTA DR
URB SIERRA DEL RIO                      WESLACO, TX 78599-1092                        SARATOGA, CA 95070-6217
CALLE 13 S-11
SAN JUAN, PR 00926



EQUITY INSTITUTIONAL CUST               EQUITY TRUST CO CUST                          EQUITY TRUST CO CUST
FBO DIANE E ENSER TRADITIONAL IRA       ERICA M HELTON                                FBO ANNETTE CROUT IRA
7463 ABBOTT HILL RD                     126 ANDERSON CREEK RD                         4036 RUSSELLWOOD DR
BOSTON, NY 14025                        BELL BUCKLE, TN 37020                         NASHVILLE, TN 37204-4028




EQUITY TRUST CO CUST                    EQUITY TRUST CO CUST                          EQUITY TRUST CO CUST
FBO RYAN L SWART IRA                    FBO STEPHEN FUCHCAR SEP IRA                   JENNA A BURKETTE
11484 S LAKECREST DR                    278 VOLUNTEER RD                              21791 MORNINGTON CRESENT TERRACE
OLATHE, KS 66061                        MURFREESBORO, TN 37128                        STERLING, VA 20166-9268




EQUITY TRUST CO CUST                    EQUITY TRUST CO                               EQUITY TRUST COMPANY CUST
MORGAN C CODELL REV TRUST               FBO DONNA KIRBY IRA                           DAVID COX &
NICOLE C COLDELL REV TR                 1190 S EL MOLINO AVE                          DENISE COX JT TEN
56 RIVERS POINT ROW                     PASADENA, CA 91106-4306                       918 ALDEN BRIDGE DR
CHARLESTON, SC 29412-3620                                                             CARY, NC 27519



EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST                     EQUITY TRUST COMPANY CUST
DAVID COX                               DENISE B MIHAL TR UA 03/03/2017 DENISE B      FBO ALFRED PEEK ROTH IRA
1 EQUITY WAY                            MIHAL REVOCABLE TR.                           2130 LITTLE BLUE CREEK DR
WESTLAKE, OH 44145                      1085 SEABOURNE WAY                            MC EWEN, TN 37101
                                        SUNSET BEACH, NC 28468



EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST                     EQUITY TRUST COMPANY CUST
FBO ANGELA FREEMAN IRA                  FBO BARBARA E LILIENFELD IRA                  FBO BARRY FULGHUM IRA
69 VILLAGE LAS PALMAS CIRCLE            20733 PRINCE RANIER PLACE                     180 CHANNING WAY
ST AUGUSTINE, FL 32080-3596             LEESBURG, FL 34748-7767                       JACKSON, TN 38305-1747




EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST                     EQUITY TRUST COMPANY CUST
FBO BONNIE S PEARSON IRA                FBO BRYAN SAYLOR IRA                          FBO CAROL EISERMAN IRA
134 BELLINGHAM DR                       1364 BUTTER CHURN DR                          4001 MYRTLE ST
MADISON, AL 35758-6826                  HERNDON, VA 20170-2015                        ST AUGUSTINE, FL 32084-1409
                        Case
EQUITY TRUST COMPANY CUST      21-10831-CTG     Doc COMPANY
                                        EQUITY TRUST 17 Filed 05/19/21
                                                            CUST             Page 145 TRUST
                                                                                EQUITY of 661COMPANY CUST
FBO CATHY S JONES IRA                   FBO CHARLES STUBBS ROTH IRA             FBO CYNTHIA E TRUDEAU IRA
7665 PADDOCK VIEW CT                    7501 BREVARD ST                         4302 227TH AVENUE CT E
CLARKSVILLE, OH 45113-9580              NAVARRE, FL 32566                       BUCKLEY, WA 98321-7486




EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO DAVID BLAKELY TRADITIONAL IRA       FBO DAVID K PATTERSON IRA               FBO DENNIS DEGRAZIA TRADITIONAL
68 TERRACE VIEW DR                      PO BOX 426                              IRA
SCOTTS VALLEY, CA 95066                 WAUNA, WA 98395-0426                    1 EQUITY WAY
                                                                                WESTLAKE, OH 44145



EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO DOUGLAS PHILLIPS TRADITIONAL        FBO DWAYNE THOMAS II TRADITIONAL        FBO ELIZABETH BLOUNT IRA
IRA                                     IRA                                     D073000081
104 PINECOURT N                         5527 MONROE RD                          PO BOX 451249
BUFFALO, NY 14224                       CHARLOTTE, NC 28212-5503                WESTLAKE, OH 44145



EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO ERNEST F WILSON IRA                 FBO FREDERICK B TIMMER IRA              FBO GAURAVI K MAJMUNDAR IRA
37 LACY RD                              2843 WESTWOOD DR NW                     20634 CRESCENT POINTE PLACE
FAYETTEVILLE, TN 37334                  OLYMPIA, WA 98502-3834                  ASHBURN, VA 20147




EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO GEORGE DAVID RAVENCRAFT             FBO GLORIA ARMSTRONG IRA                FBO GREGORY DOUGLAS ROTH IRA
ROTH IRA                                1257 BLAIRFIELD DR                      203 PEPPERMINT RD
11902 BLUE SPRUCE RD                    ANTIOCH, TN 37013-3921                  LANCASTER, NY 14086-9789
RESTON, VA 20191-4212



EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO GREGORY L AYERS IRA                 FBO GWYN A BEYER TRADITIONAL IRA        FBO ISABEL S MARCUS TRADITIONAL
922 OLD BOILING SPRINGS RD              10 TEMPLE DR                            IRA
GREER, SC 29650-4248                    BUFFALO, NY 14225-3615                  83 BRYANT STREET 9A
                                                                                BUFFALO, NY 14209



EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO JAMES SATTERTHWAITE &               FBO JANE A BAHR IRA                     FBO JANET R JANIS TRADITIONAL IRA
EILEEN SATTERTHWAITE JT TEN             1101 COASTAL CIR                        404 E MAGNOLIA ST
2449 BETHESDA OAKS DR                   OCOEE, FL 34761-4320                    ARLINGTON HTS, IL 60005
GASTONIA, NC 28056-0001



EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO JENNIFER L LEE                      FBO JERRY ALAN SIMMONS TRADITIONAL      FBO JOE E ROMEO IRA
3918 S REBECCA LANE                     IRA                                     3829 VALVERDE CIR
SPOKANE, WA 99223                       376 GREEN MEADOWS CIRCLE                JACKSONVILLE, FL 32224-6055
                                        SPRINGTOWN, TX 76082-5363



EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO JOHN J SHIELDS TRADITIONAL IRA      FBO JOSEPH K DINA SR                    FBO JUDY D WALKER TRADITIONAL IRA
14 QUEENS DR                            185 TOWE RD                             1130 LIBERTY GROVE RD
CHEEKTOWAGA, NY 14225                   WESTMINSTER, SC 29693                   ALPHARETTA, GA 30004-2417




EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO KAREN A SWART IRA                   FBO KAREN FREY ROTH IRA                 FBO KATHRYN ANDERSON TRADITIONAL
11484 S LAKECREST DR                    N5097 MORIAH RD                         IRA
OLATHE, KS 66061                        COLUMBUS, WI 53925                      4336 E MORNING VISTA LANE
                                                                                CAVE CREEK, AZ 85331
                        Case
EQUITY TRUST COMPANY CUST       21-10831-CTG     Doc COMPANY
                                         EQUITY TRUST 17 Filed 05/19/21
                                                             CUST             Page 146 TRUST
                                                                                 EQUITY of 661COMPANY CUST
FBO KAY E NICHOLS ROTH IRA               FBO KERISHMA NANDWANI TRADITIONAL       FBO KEVIN L TOWE &
109 SIR PEYTON DR                        IRA                                     THERESA P TOWE JTWROS
CLARKSVILLE, VA 23927                    200 EXETER RD                           319 HAYNES HAVEN LN
                                         WILLIAMSVILLE, NY 14221-3345            MURFREESBORO, TN 37129-1559



EQUITY TRUST COMPANY CUST                EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO KRISTINE J ELLEFSON IRA              FBO LIONEL KEY JR IRA                   FBO LOUIS A WILLIMON TR UA 05/14/2015
9 WILTON COURT                           PO BOX 451249                           LOUIS A WILLIMON LIVING TR.
MADISON, WI 53704-2788                   WESTLAKE, OH 44145                      ATTN: EAS OPS; 1 EQUITY WAY
                                                                                 WESTLAKE, OH 44145



EQUITY TRUST COMPANY CUST                EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO LYNETTE M HIGAKI IRA                 FBO MARK FORBACH TRADITIONAL IRA        FBO MARK KREUDER TRADITIONAL IRA
2516 72ND AVENUE CT NW                   4635 HEDGEWOOD DR                       34 BROOKVILLE DR
GIG HARBOR, WA 98335-6461                BUFFALO, NY 14221                       TONAWANDA, NY 14150




EQUITY TRUST COMPANY CUST                EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO MARY BETH GIBSON ROTH IRA            FBO MICHAEL T MCDONALD IRA              FBO MICHELE FREY TRADITIONAL IRA
7201 CHURCH LANE                         516 N M ST                              3594 TOWN LINE RD
TOANO, VA 23168                          TACOMA, WA 98403-1334                   LANCASTER, NY 14086




EQUITY TRUST COMPANY CUST                EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO NANCY LAWSON ROTH IRA                FBO PAMELA A BROWN TRADITIONAL IRA      FBO PATRICIA FALANEY IRA
4 STUYVESANT RD                          7289 TAMARIND TRAIL                     405 5TH ST
ASHEVILLE, NC 28803                      DAYTON, OH 45459                        ST AUGUSTINE, FL 32084-1425




EQUITY TRUST COMPANY CUST                EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO PATTY W WALSH INHERITED ROTH         FBO PAUL W MCALLISTER TRADITIONAL       FBO PERRI KEOHANE IRA
IRA                                      IRA                                     PO BOX 451249
6741 MILITARY RD                         16 NICHOLAS LN                          WESTLAKE, OH 44145
AMELIA CT HSE, VA 23002-3707             LANCASTER, NY 14086



EQUITY TRUST COMPANY CUST                EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO PETER ROSENTHAL TRADITIONAL          FBO RICHARD CALFEE TRADITIONAL IRA      FBO RICHARD J MEYER IRA
IRA                                      51 SWEETBRIAR DR                        103 SALT MARSH LN
1276 IDAHO AVE W                         NEWPORT NEWS, VA 23606                  GROVELAND, FL 34736-3611
SAINT PAUL, MN 55108



EQUITY TRUST COMPANY CUST                EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO RICHARD MACEMON IRA                  FBO ROBERT BECKER &                     FBO ROBERT P WHITMAN IRA
PO BOX 451249                            CATHY BECKER JNT TEN                    12720 122ND AVENUE KP N
WESTLAKE, OH 44145                       207 CLASSIC COURT                       GIG HARBOR, WA 98329-5706
                                         MOUNT HOLLY, NC 28120



EQUITY TRUST COMPANY CUST                EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO ROBERT S KERMATH IRA                 FBO ROGER D JACKSON TRADITIONAL         FBO SAAD MOUSTAFA IRA
PO BOX 2987                              IRA                                     10807 COLVOS DR NW
SILVERDALE, WA 98383-2987                8890 S GREENBRIAR TERRACE               GIG HARBOR, WA 98332-9507
                                         BOSTON, NY 14025-9635



EQUITY TRUST COMPANY CUST                EQUITY TRUST COMPANY CUST               EQUITY TRUST COMPANY CUST
FBO SABIR N JIWA SEP IRA                 FBO SHALINI PAUL ROTH IRA               FBO STEPHEN P WARUNEK SEP IRA
14823 89TH PL                            1590 KINGSTREAM CIRCLE                  53 CHESTNUT CORNER
KENMORE, WA 98028-4766                   HERNDON, VA 20170                       LANCASTER, NY 14086
                      Case 21-10831-CTG
EQUITY TRUST COMPANY CUST                    Doc COMPANY
                                    EQUITY TRUST  17 Filed   05/19/21
                                                          CUST                Page 147 TRUST
                                                                                 EQUITY of 661COMPANY CUST
FBO STEVEN MATTHEW COWARD IRA       FBO STEVEN WYLIE TRADITIONAL IRA             FBO SUROJIT PAUL ROTH IRA
17 CHRISTIAN AVE                    2771 LOIS LANE                               1590 KINGSTREAM CIR
CADES, SC 29518                     JAX BCH, FL 32250                            HERNDON, VA 20170




EQUITY TRUST COMPANY CUST            EQUITY TRUST COMPANY CUST                   EQUITY TRUST COMPANY CUST
FBO THANE L SHEARON IRA              FBO TIMOTHY W MILLIGAN TRADITIONAL          FBO TRISHANN D GUNDER IRA
5405 LEE RD                          IRA                                         6011 MANCHESTER PIKE
SMYRNA, TN 37167                     215 DEAN RD                                 MURFREESBORO, TN 37127
                                     DEPEW, NY 14043



EQUITY TRUST COMPANY CUST            EQUITY TRUST COMPANY CUST                   EQUITY TRUST COMPANY CUST
KAREN A JOHNSON                      KIMBERLY KEOWN CARTER                       LARRY GALE KEOWN
ATTN EAS OPS                         306 JACKSON HILLS DR                        1025 CASON LANE
PO BOX 451249                        MARYVILLE, TN 37804                         MURFREESBORO, TN 37128
WESTLAKE, OH 44145



EQUITY TRUST COMPANY CUST            EQUITY TRUST COMPANY CUST                   EQUITY TRUST COMPANY CUST
LISA KEOWN JOHNSON                   LYNN KEOWN WATERS                           ROBERT J LYON IRA
3450 COOK ST                         1662 PEPPERTREE DR                          1031 WHITETAIL DR
MEBANE, NC 27302                     ALCOA, TN 37701                             FAIRBORN, OH 45324-9212




EQUITY TRUST COMPANY CUST            EQUITY TRUST COMPANY CUST                   EQUITY TRUST COMPANY CUST
TERRY FAMBROUGH                      TIMOTHY D & BONNIE L MCADAMS TR UA          VIRGINIA B WILLIS TOD JULIA SMALL
402 MOCKINGBORD LN                   01/03/2011 MCADAMS FAMILY TR. ATTN EAS      SUBJECT TO STA TOD RULES
DICKSON, TN 37055                    OPS PO BOX 451249                           2916 WELLESLEY TRCE
                                     WESTLAKE, OH 44145                          NASHVILLE, TN 37215



EQUITY TRUST COMPANY TR              EQUITY TRUST COMPANY                        EQUITY TRUST COMPANY
CHANDLER ENDODONTICS 401K PLAN       ALEXANDER S RETANA IRA                      ALFRED J WUSSLER IRA
356 EVIAN WAY                        109 HILL DR                                 423 CHIMNEY TOPS
MT PLEASANT, SC 29464-9261           CASTLE ROCK, CO 80104-2298                  SAN ANTONIO, TX 78260-3566




EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY                        EQUITY TRUST COMPANY
AMELIA S SALVADOR IRA                ANAND M SAVUR IRA                           ANNE M MANDEVILLE IRA
75 RUTHERFORD CIR                    24001 HARTLAND ST                           2626 MEADOW HALL DR
STERLING, VA 20165-6225              WEST HILLS, CA 91307-3027                   HERNDON, VA 20171-2933




EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY                        EQUITY TRUST COMPANY
ANTHONY M JONES IRA                  ARTHUR E GOLSON IRA                         BARBARA A NEILSON IRA
2300 WOLF RANCH PKWY APT 4232        2111 LIBERTY DR                             15110 HEATHER MILL LN APT 203
GEORGETOWN, TX 78628                 MURFREESBORO, TN 37129-6697                 HAYMARKET, VA 20169-6283




EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY                        EQUITY TRUST COMPANY
BARBARA L SADNAVITCH IRA             BARRY D TUCKER IRA R/O                      BLAINE A HALL IRA
2365 BUTTERCUP CT                    3048 TANGLEFOOT CV                          5314 58TH ST NW
AURORA, IL 60506-1567                MURFREESBORO, TN 37129-3645                 GIG HARBOR, WA 98335-7329




EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY                        EQUITY TRUST COMPANY
BONNIE L HUFF IRA                    BRIAN MCREYNOLDS IRA                        BROOKS G CRESSMAN IRA R/O
8025 NE SEAWIND AVE                  1467 MARBLE CT                              12170 ABINGTON HALL PL APT 201
POULSBO, WA 98370-7715               YUBA CITY, CA 95993-8808                    RESTON, VA 20190-5848
EQUITY TRUST COMPANY Case      21-10831-CTG     Doc COMPANY
                                        EQUITY TRUST 17 Filed 05/19/21      Page 148 TRUST
                                                                               EQUITY of 661COMPANY
C LARADA WARD IRA                       CAROLYN S BODE IRA                     CAROLYN S CUTHRELL IRA
24400 RHODODENDRON LN NW                3510 OAKMONT CT                        4400 SILVER FOX LN
POULSBO, WA 98370-7129                  SPRINGFIELD, OH 45502-7207             WILLIAMSBURG, VA 23188-8030




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY
CARRI MITCHELL IRA                      CECIL DICKERSON IRA R/O                CHARLES E MCKNIGHT IRA
1703 LOOKOUT DR                         3124 BEXLEY RD S                       11 KINGSTON ST
BLACKSBURG, VA 24060-1239               LUCEDALE, MS 39452-5837                BELMONT, NC 28012-3604




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY
CHARLES F LOWE IRA                      CHARLES K VAUGHN IRA                   CHENTA QUINTANA IRA
609 TUCKASEEGE RD                       11906 GRAN CRIQUE CT S                 19832 CARMELITA AVE
MOUNT HOLLY, NC 28120-1910              JACKSONVILLE, FL 32223-0816            CORONA, CA 92881-4307




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY
CHRISTOPHER J NOWLIN IRA R/O            CHRISTOPHER J WALECKA IRA              CLYDE W BUSH IRA
3935 CONFEDERATE RD                     19736 COBBLESTONE CIR                  1353 MURFREESBORO RD
MURFREESBORO, TN 37128-4707             VENICE, FL 34292-4182                  WOODBURY, TN 37190-6155




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY
CYNTHIA C GONZALEZ IRA                  DAFFNEY P SHELBOURNE IRA R/O           DALE L KOSKI IRA R/O
250 BRANDONS WAY                        302 HICKORY ST                         PO BOX 925
BUDA, TX 78610-4960                     CHARLESTON, SC 29407-6757              PORT ORCHARD, WA 98366-0925




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY
DAWN SCHULER IRA                        DEBRA HERRING IRA                      DIANE L KARR IRA
7328 163RD ST E                         6439 PRAIRIE DUNES DR                  7051 ZOEY PL NW
PUYALLUP, WA 98375-7273                 GRAND BLANC, MI 48439-2655             BREMERTON, WA 98312-6105




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY
DIANNA M SCHWANKE IRA                   DIANNE S DONOVAN IRA                   DOLORES O FRANCISCO IRA
35 LINDA DR                             10532 RAINTREE PL SE                   5088 STONE CANYON DR
NEWPORT NEWS, VA 23608-2254             PORT ORCHARD, WA 98367-8179            CASTRO VALLEY, CA 94552-5517




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY
DONALD B WISWELL IRA                    EDWARD RUSS IRA                        ELAINE D MCCAIN IRA
2153 STOCKMAN CIR                       8445 E NEW CARLISLE RD                 403 N WESTRIDGE AVE
FOLSOM, CA 95630-6234                   NEW CARLISLE, OH 45344-9655            GLENDORA, CA 91741-2565




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY
ELIZABETH A SCHULTZ IRA                 ELIZABETH WALL IRA                     EUGENE BRIGGS IRA R/O
1533 JASMINE RD                         371 STAFFORDSHIRE RD                   W1291 4TH ST
SAINT JOSEPH, MI 49085-9708             WINSTON SALEM, NC 27104-1508           ALBANY, WI 53502-9794




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY
FBO ANDREW TOPKA SEP IRA                FBO ANN W PAYSEUR TR                   FBO ARTHUR E GOLSON &
3659 EDINGS CT                          HERMAN D MIMS MARITAL TRUST TRUST      CONNIE B GOLSON JT TEN
JOHNS ISLAND, SC 29455-8189             37495 100 GLENWAY ST STE A             2111 LIBERTY DR
                                        BELMONT, NC 28012-3174                 MURFREESBORO, TN 37129-6697
EQUITY TRUST COMPANY Case      21-10831-CTG     Doc COMPANY
                                        EQUITY TRUST 17 Filed 05/19/21   Page 149 TRUST
                                                                            EQUITY of 661COMPANY
FBO BARBARA E SCHMALTZ IRA              FBO BARRY L LAWSON &                FBO BERNADETTE MALLARI IRA
553 CHISWICK CIR                        NANCY LAWSON JT TEN                 2931 SAINT AUGUSTINE DR
HGHLNDS RANCH, CO 80126-3512            4 STUYVESANT RD                     ORLANDO, FL 32825-7142
                                        ASHEVILLE, NC 28803-3023



EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
FBO BOBBY D FRANK IRA                   FBO BRITTNEY SPANN ROTH IRA         FBO CARLENE J ARTZ DAVID R ARTZ
1018 MARLBANK DR                        4104 STONY POINT DR                 TR ARTZ REVOCABLR LIVING TRUST
YORKTOWN, VA 23692-4331                 LA VERGNE, TN 37086-4058            5107 46TH AVE CT E
                                                                            TACOMA, WA 98443-2509



EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
FBO CHARLES L ABERNATHY &               FBO CHRISTY ELZER                   FBO CLIFFORD STANCIL
CONSTANCE M ABERNATHY JT TEN            107 AUTUMN POINTE DR                1959 N PEACE HAVEN ROAD 162
6020 NORTH HIGHLANDS PARKWAY 9          MADISON, AL 35757-7314              WINSTON SALEM, NC 27106-4850
TACOMA, WA 98406-2150



EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
FBO CRAIG R MERCER                      FBO DANIEL K WOODSON IRA            FBO DARLEAN A MOSHER
1281 TWELVE STONES XING                 6716 POTTER LN                      1751 N NARROWS DR
GOODLETTSVLLE, TN 37072-3346            FORESTHILL, CA 95631-9111           TACOMA, WA 98406-1509




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
FBO DARLENE CORBITT ROTH IRA            FBO DAVID B PAVAO &                 FBO DAVID CHASE &
368 ELMINGTON AVE                       KARA PAVAO JT TEN                   CONSTANCE CHASE JT TEN
NASHVILLE, TN 37205-2504                2600 HORTON ST                      2066 SHADY LN
                                        NORTH DIGHTON, MA 02764-1926        COLUMBIA, SC 29206-4644



EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
FBO DAVID CRAIG ELEY IRA                FBO DAVID J DIONNE                  FBO DAVID L CLEMENT IRA
PO BOX 271                              4084 COUNTRY MEADOWS DR             1524 ESPINOSA CIR
PROVDENCE FRG, VA 23140-0271            MIDDLEBURG, FL 32068-4903           PLS VRDS EST, CA 90274-1918




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
FBO DAVID M SHUBLAK                     FBO DAVID NOWLIN ROTH IRA           FBO DEANA J KIMREY IRA
1914 MARK ST NE                         311 DOGWOOD CIR                     80 WOODLAKE LN
OLYMPIA, WA 98516-3836                  WAVERLY, TN 37185-1007              HAMPTON, VA 23666-1994




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
FBO DENISE L COX                        FBO DENNIS J FLAHERTY               FBO DIANE G GREGORICH ROTH IRA
918 ALDEN BRIDGE DR                     7004 DAKOTA AVE                     6515 46TH STREET CT W
CARY, NC 27519-8321                     CHANHASSEN, MN 55317-9583           UNIVERSITY PLACE, WA 98466-5658




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
FBO DONALD C LEWIS IRA                  FBO DONALD J FRANK IRA              FBO DONNA M CURRAN ROTH IRA
941 FLETCHER FARM RD                    1602 OAK TER                        4220 71ST AVENUE CT NW
BLOOMINGDALE, NY 12913-2315             SAINT JOSEPH, MI 49085-9780         GIG HARBOR, WA 98335-6517




EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
FBO DONNY N FAULK                       FBO EDA X BUTTS IRA R/O             FBO EDWARD C OTTO &
8551 NEWTOWN RD N                       5860 ALLEN AVE                      LUCINDA E OTTO JT TEN
ROCKVALE, TN 37153-4302                 SAN JOSE, CA 95123-2618             2823 21ST AVENUE CT NW
                                                                            GIG HARBOR, WA 98335-7951
EQUITY TRUST COMPANY Case        21-10831-CTG     Doc COMPANY
                                          EQUITY TRUST 17 Filed 05/19/21       Page 150 TRUST
                                                                                  EQUITY of 661COMPANY
FBO ELIZABETH B ROWE IRA R/O              FBO ELLIOT R IRWIN                      FBO EVELYN M SYBOUTS
RTE 637 GWYNVILLE ROAD                    1692 NW LYNWOOD ST                      2620 TERRY AVE
PO BOX 5                                  ROSEBURG, OR 97471                      LONGVIEW, WA 98632-4436
GWYNN, VA 23066-0005



EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY
FBO FRANCES PARKER IRA                    FBO FRANK DELUISE &                     FBO FRANK L RICO IRA
235 WILSON FARM RD                        CAROLINE J DELUISE JT TEN               1059 S OGDEN DR
GASTONIA, NC 28056-8116                   523 SUNKISSED LN                        LOS ANGELES, CA 90019-6502
                                          FORT MILL, SC 29715-8603



EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY
FBO FRED J WELCH JR TR                    FBO GERALD KNIGHT SUZANNE A KNIGHT      FBO GLEN A THOMAS IRA R/O
FRED J WELCH REV LIV TRUST                TR KNIGHT FAMILY TRUST TRUST            3312 VISTA DEL MUNDO
2221 LAZY RIVER DR                        36124 626 9TH COURT FI                  CAMINO, CA 95709-9316
CHARLESTON, SC 29414-4947                 FOX ISLAND, WA 98333-9669



EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY
FBO GREGORY J BEIER TR                    FBO HARRIETTE J ISOM                    FBO HARVEY A LAPIN IRA
GREGORY J BEIER REVOCABLE TRUST           6934 FLAT CREEK RD                      9720 BABBITT AVE
TR. 01/31/00 1 PARK VISTA LN UNIT 720     COLLEGE GROVE, TN 37046-9220            NORTHRIDGE, CA 91325-1924
WINSTON SALEM, NC 27101-2895



EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY
FBO HERLIE A LAMPLEY ROTH IRA             FBO INGRID H SCHMIDT IRA R/O            FBO JACK T WEEDIN IRA
7350 NORTHWEST HWY                        2965 FRAYNE LN                          24527 HEAVENLY CT
FAIRVIEW, TN 37062-9600                   CONCORD, CA 94518-2215                  WEST HILLS, CA 91307-3835




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY
FBO JAMES B CRAMER SEP IRA                FBO JAMES BUERSTATLE IRA                FBO JAMES L WARD &
2114 N STEELE ST                          153 STRATFORD CIR                       MASON B WARD JT TEN
TACOMA, WA 98406-8213                     STOCKBRIDGE, GA 30281-7135              272 MOUNT ROYALL DR
                                                                                  MT PLEASANT, SC 29464-6274



EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY
FBO JAMES P HANSEN ROTH IRA               FBO JAMES R CRAMER IRA                  FBO JANET L WELSH IRA
1705 SAINT EMILION LN                     3802 N MADISON ST                       22128 SCALLION DR
BRENTWOOD, CA 94513-4250                  TACOMA, WA 98407-5726                   SANTA CLARITA, CA 91350-2180




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY
FBO JANET M ELEY IRA                      FBO JANET OIKAWA ROTH IRA               FBO JEAN M PERRY ROTH IRA
6614 TETOTUM TRL                          11610 CLIPSTONE LN                      3225 TURTLE CREEK RD
PROVDENCE FRG, VA 23140-3194              RESTON, VA 20191-3732                   ST AUGUSTINE, FL 32086-5905




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY
FBO JEFFREY R GINNOW &                    FBO JEFFREY R SMITH ROTH IRA            FBO JOANNE L LEVESQUE SEP IRA
SUSAN G GINNOW JT TEN                     9886 CRANBERRY CIR                      PO BOX 106
124 OOSTANALI WAY                         FISHERS, IN 46038-7160                  FOX ISLAND, WA 98333-0106
LOUDON, TN 37774



EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                    EQUITY TRUST COMPANY
FBO JOEL K HORWICH                        FBO JOHN E KLOSTER ROTH IRA             FBO JOHN HAUSHALTER IRA
12624 MOORES CHAPEL RD                    242 LAKE LOUISE DR SW                   91-1152 MAKAALOA STREET
CHARLOTTE, NC 28214                       LAKEWOOD, WA 98498-3146                 EWA BEACH, HI 96706-3990
EQUITY TRUST COMPANY Case       21-10831-CTG     Doc COMPANY
                                         EQUITY TRUST 17 Filed 05/19/21    Page 151 TRUST
                                                                              EQUITY of 661COMPANY
FBO JOHN S GOLDEN &                      FBO JOHN W VITZ IRA                  FBO JON S LIMMER &
KIMBERLY A GOLDEN JT TEN                 2116 PRESIDIO CT                     JULIET M LIMMER JT TEN
1117 SEA CLIFF DR NW                     DANVILLE, CA 94526-6248              2306 GRAY MIST CT
GIG HARBOR, WA 98332-7537                                                     INDIAN LAND, SC 29707-7739



EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO JONATHAN H CHENEY SEP IRA            FBO JOSEPH A WALL JR SIMPLE IRA      FBO JOSEPH H BARBER ROTH IRA
1425 5TH ST                              2010 STREAMVIEW CRT                  120 GLEN FOREST CT
COLUSA, CA 95932-3003                    WAXHAW, NC 28173-7355                LAWRENCEVILLE, GA 30043-3693




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO JOSEPH WILLIAMSON &                  FBO JOYCE CAMPBELL                   FBO JUDEE WELCH IRA
LESLIE J WILLIAMSON JT TEN               225 STRATFORD DR                     1136 E MENDOCINO ST
3310 MARINGO RD SE                       COOKEVILLE, TN 38506-5551            ALTADENA, CA 91001-2570
TUMWATER, WA 98501-3432



EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO KAREN HERRITT                        FBO KAREN J SCHWANKE ROTH IRA        FBO KAREN L REYNOLDS ROTH IRA
2301 19TH STREET PL SE                   3726 N 30TH ST                       4711 N 38TH ST
PUYALLUP, WA 98374-1460                  TACOMA, WA 98407-5926                TACOMA, WA 98407-4808




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO KAREN S SCOTT ROTH IRA               FBO KATHRYN R JONES ROTH IRA         FBO KATHY L KARENKO IRA
1332 TORONTO DR                          528 SATURNIA COVE                    6154 BURLEY RD
LK ARROWHEAD, CA 92352                   GEORGETOWN, TX 78628                 ALANSON, MI 49706-9722




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO KEITH D HOLLAND &                    FBO KENNETH B JONES IRA              FBO KENNETH C KORSMO IRA
VICKIE HOLLAND JT TEN                    680 MORRIS WAY                       8800 CHANDEAUX LN
121 JIM CLARK RD                         SACRAMENTO, CA 95864-6175            FAIR OAKS, CA 95628-6497
BESSEMER CITY, NC 28016-8711



EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO KIRSTEN J LIBBY ROTH IRA             FBO KRISTEN M BRINKS ROTH IRA        FBO LARRY L DAVIS
13690 205TH ST N                         6305 76TH AVENUE CT NW               4565 ISLAND FORKS RD
SCANDIA, MN 55073                        GIG HARBOR, WA 98335-6629            LAKE WYLIE, SC 29710-8040




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO LAWRENCE D CIERPISZEWSKI IRA         FBO LEIGH A KIRALY ROTH IRA          FBO LINDA D HEALY
PO BOX 328                               612 SUMMIT LAKE CT                   1121 7TH COURT FI
PORT GAMBLE, WA 98364-0328               KNOXVILLE, TN 37922-3151             FOX ISLAND, WA 98333-9607




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO LINDA J FERRIS                       FBO LINDA M PARK ROTH IRA            FBO LISE A MCLEAN ROTH IRA
4426 32ND AVE NW                         1728 SHOREWOOD DR                    712 W 4TH ST
GIG HARBOR, WA 98335-8206                BREMERTON, WA 98312-2321             DICKSON, TN 37055




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO LOIS BUSH                            FBO LORA BRETZ ROTH IRA              FBO LOUIS F DALESSANDRO IRA
205 HAYNES DR                            9527 OLDHOUSE DR                     4542 JONES CANYON RD
MURFREESBORO, TN 37129-5101              HENRICO, VA 23238-3736               ACTON, CA 93510-1644
EQUITY TRUST COMPANY    Case 21-10831-CTG     Doc COMPANY
                                      EQUITY TRUST 17 Filed 05/19/21     Page 152 TRUST
                                                                            EQUITY of 661COMPANY
FBO MARIAN A TAYLOR                    FBO MARINA M DAWES JOHN C DAWES      FBO MARK F KENDALL IRA
2615 CHUKANUT ST                       TR DAWES FAMILY TRUST                3257 SE GLIDING HAWK WAY
EUGENE, OR 97408-4736                  34498 20295 12TH AVE NE              OLALLA, WA 98359-5500
                                       POULSBO, WA 98370-6305



EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO MARTIN J STANBOROUGH &             FBO MARY E GANGER ROTH IRA           FBO MARY F ARCE IRA
CHRISTINA E STANBOROUGH JT TEN         4275 UMBER OAK CRT                   8338 N INTERSTATE AVE APT 416
10811 NE 143RD ST                      APT A                                PORTLAND, OR 97217-6749
KIRKLAND, WA 98034-4409                DAYTON, OH 45459



EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO MARYBETH WILSON                    FBO MICHAEL HAUGH IRA                FBO MICHAEL J HOLT &
439 GOLFVIEW CT                        1590 KIMDALE DR                      MARY S HOLT JT TEN
MURFREESBORO, TN 37127-7133            GERMANTOWN, TN 38138-2416            10494 S UNION RD
                                                                            MIAMISBURG, OH 45342-4620



EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO MIKE GETCHELL IRA R/O              FBO MORGAN C CODELL ROTH IRA         FBO NANCY C SMITH
1185 EAGLE BEND CT                     56 RIVERS POINT ROW                  907 SCEPTER DR
JACKSONVILLE, FL 32226-1104            CHARLESTON, SC 29412-3620            MURFREESBORO, TN 37129-5281




EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO NANCY E GARRETT &                  FBO NANCY R CANTOR                   FBO NATALIE C AVERY IRA
DANIEL O GARRETT JT TEN                23 ANCHOR COVE CT                    4321 DEER LAKE CT
101 CHANDELLE DR                       BLUFFTON, SC 29910-9574              ROCKLIN, CA 95677-3256
TULLAHOMA, TN 37388-4781



EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO PAMELA J SWARTOUT IRA              FBO PAMELA K MEOLI IRA               FBO PATRICIA MICHELE TOPKA SEP IRA
10615 LAMBRUSCA DR                     3 CIELO VISTA CT                     3659 EDINGS CT
RNCHO CORDOVA, CA 95670-3815           RANCHO MIRAGE, CA 92270-3200         JOHNS ISLAND, SC 29455-8189




EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO PAUL G LANGSTON TR                 FBO PAUL J KINNEY SEP IRA            FBO PAULINE A HEURING IRA
THE PAUL LANGSTON REV TRUST            632 BRICKYARD DR                     5281 RIVERDALE CT
38974 103 CARR ST                      SACRAMENTO, CA 95831-1105            PLEASANTON, CA 94588-3758
MT PLEASANT, SC 29464-4708



EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO PERRY J CAMPBELL &                 FBO PETER SOJKA SEP IRA              FBO PETER STRUFFENEGGER IRA
JOANNE C CAMPBELL JT TEN               900 ARBORDALE AVE                    PO BOX 2029
6778 MCMINNVILLE HWY                   HIGH POINT, NC 27262-4626            PORT HUENEME, CA 93044-2029
WOODBURY, TN 37190-5605



EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO PHYLLIS A ROMO IRA                 FBO RAQUEL ROSADO IRA                FBO REBECCA RICHARDSON ROTH IRA
8207 CREIGHTON AVE                     4035 PALO ALTO CT                    132 PAYNE SPRINGS RD
LOS ANGELES, CA 90045-2711             ORLANDO, FL 32817-3803               DICKSON, TN 37055-1166




EQUITY TRUST COMPANY                   EQUITY TRUST COMPANY                 EQUITY TRUST COMPANY
FBO ROBERT C SOLIMENA IRA              FBO ROBERT L PERRY ROTH IRA          FBO ROBERT VLASICH &
10 CUVAISON CT                         11800 SUNSET HILLS RD UNIT 316       SUSETTE VLASICH JT TEN
SACRAMENTO, CA 95834-1028              RESTON, VA 20190-4779                1201 PEBBLE CREEK DR
                                                                            BELMONT, NC 28012-5132
EQUITY TRUST COMPANY Case       21-10831-CTG     Doc COMPANY
                                         EQUITY TRUST 17 Filed 05/19/21     Page 153 TRUST
                                                                               EQUITY of 661COMPANY
FBO ROBIN L PETERSON ROTH IRA            FBO ROBIN L PETERSON SANDRA L         FBO RODNEY VANDERLEY &
1242 VENTURA DR                          PETERSON                              JUDITH A VANDERLEY JT TEN
TACOMA, WA 98465-1240                    TR PETERSON REVOCABLE LIVING TR.      746 22ND ST SW
                                         1242 VENTURA DR                       PUYALLUP, WA 98371-6697
                                         TACOMA, WA 98465-1240

EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                  EQUITY TRUST COMPANY
FBO RONALD D DAVIS                       FBO ROZLAH M RIDENOURE IRA            FBO SALLY K BARIBAULT
9507 185TH STREET CT E                   5075 RANCH HOUSE RD                   REYNALD A BARIBAULT TR
PUYALLUP, WA 98375-2066                  SHERIDAN, CA 95681-9700               SALLY K BARIBAULT MRL TR. 5904 CODE
                                                                               AVE
                                                                               EDINA, MN 55436-2622

EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                  EQUITY TRUST COMPANY
FBO SANDRA E BLAKE IRA                   FBO SANDRA E WATSON IRA R/O           FBO SANDRA L PETERSON ROTH IRA
323 N ENROSE AVE                         1745 HOMESTEAD AVE NE                 1242 VENTURA DR
SAN PEDRO, CA 90732-2707                 ATLANTA, GA 30306-3133                TACOMA, WA 98465-1240




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                  EQUITY TRUST COMPANY
FBO SANDRA L SAMUELS IRA                 FBO SCOTT BEATTY IRA                  FBO STEEN R NICHOLSON &
3480 STREAMSIDE LN APT 102               4780 NARCISSUS DR                     CATHERINE A NICHOLSON JT TEN
THOUSAND OAKS, CA 91360-8428             MEMPHIS, TN 38135-1491                1637 WOODLAND CREEK ST NE
                                                                               OLYMPIA, WA 98516-3849



EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                  EQUITY TRUST COMPANY
FBO STEPHEN L WRIGHT &                   FBO STEVEN SULLIVAN IRA               FBO STEVEN W HANSON IRA
JANIS A WRIGHT JT TEN                    744 WILLIAMSBURG DR                   1860 KILLARN CIR
2336 SUGAR MAPLE DR                      SMYRNA, TN 37167-6415                 MIDDLEBURG, FL 32068-4324
DAYTON, OH 45440-2653



EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                  EQUITY TRUST COMPANY
FBO SWAN LAKE INVESTMENTS LLC            FBO SYLVIA Z CONLEY ROTH IRA          FBO TERRANCE S KIRALY ROTH IRA
AC 200380786                             3214 114TH ST NW                      612 SUMMIT LAKE CT
1 EQUITY WAY                             GIG HARBOR, WA 98332-8912             KNOXVILLE, TN 37922-3151
WESTLAKE, OH 44145



EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                  EQUITY TRUST COMPANY
FBO TERRI L H MEAD IRA                   FBO THOMAS GOLDSTON &                 FBO THOMAS V SULLIVAN
PO BOX 451159                            DIANE GOLDSTON JT TEN                 1072 PAIUTE TRAIL FI
WESTLAKE, OH 44145                       72 DEERFIELD RD                       FOX ISLAND, WA 98333-9627
                                         HILTON HEAD, SC 29926-1939



EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                  EQUITY TRUST COMPANY
FBO TIMOTHY W WALRICH ROTH IRA           FBO TONI G MOORE IRA                  FBO TYLER SPANN ROTH IRA
440 DRY FORK CREEK RD B                  1804 BURNT OAK ST                     4104 STONY POINT DR
GALLATIN, TN 37066-7934                  NORMAN, OK 73071-1602                 LA VERGNE, TN 37086-4058




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                  EQUITY TRUST COMPANY
FBO VICKI NELSEN                         FBO WALLACE E HOLLAND JR              FBO WALTER F JONES JR ROTH IRA
3915 N 32ND ST                           320 OLD MILL RD E                     1035 E PINEY RD
TACOMA, WA 98407-5428                    RICHMOND HILL, GA 31324-5249          DICKSON, TN 37055-3934




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY                  EQUITY TRUST COMPANY
FBO WILLIAM D KALLES IRA                 FBO WILLIAM FARRAR &                  FBO WILLIAM J WERTLEY ROTH IRA
1280 RAYS BRIDGE RD                      BARBARA FARRAR JT TEN                 11809 MALLARD NECK RD
WHISPER PNES, NC 28327-9175              104 COWDRAY PARK                      MASON NECK, VA 22079
                                         COLUMBIA, SC 29223-8126
EQUITY TRUST COMPANY      Case 21-10831-CTG     Doc COMPANY
                                        EQUITY TRUST 17 Filed 05/19/21   Page 154 TRUST
                                                                            EQUITY of 661COMPANY
FBO YU-MIN SHEN IRA                      FBO ZOE D VENHUIZEN IRA            FRANK J ROSALIE JR IRA
2516 SARATOGA DR                         5645 SILVER VALLEY AVE             8540 BATTERY CREST LANE
PLANO, TX 75075-3008                     AGOURA HILLS, CA 91301-4071        WAKE FOREST, NC 27587




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
FRED J WELCH JR IRA                      GAIL A HARRIS IRA                  GARY D HOEL IRA
2221 LAZY RIVER DR                       19062 NELSON LEDGE RD              5280 GARDEN VALLEY RD
CHARLESTON, SC 29414-4947                GARRETTSVILLE, OH 44231-9577       GARDEN VALLEY, CA 95633-9474




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
GENE LAPKO IRA                           GRACE S WOODYARD IRA               GREGORY S BENSON IRA
10156 S 39 RD                            2629 STEEPLECHASE DR               3214 WYNFORD DR
CADILLAC, MI 49601-9710                  RESTON, VA 20191-2131              FAIRFAX, VA 22031-2828




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
HARRIET R MCCOY IRA                      HARVEY FELD IRA                    HENRY K WILLIS IRA
2704 MEADOW LAKE DR                      16111 ANCROFT CT                   440 ALEXIAN WAY APT 44
TOANO, VA 23168-9430                     TAMPA, FL 33647-1041               SIGNAL MTN, TN 37377-1975




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
HULEN E CLIFTON III IRA R/O              JACK H BLEDSOE IRA                 JACKSON BRUNGER IRA
1550 CLARENDON BLVD                      1439 NATURE CT                     5919 GREENBRIAR RD
110                                      DAYTON, OH 45440-4338              FRANKLIN, TN 37064-9280
ARLINGTON, VA 22209



EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
JAMES F MCDONALD IRA                     JAMES S BODE IRA                   JAMES SALTERTHWAITE IRA
12101 GLEN GARY CIR                      3510 OAKMONT CT                    2449 BETHESDA OAKS DR
RICHMOND, VA 23233-1669                  SPRINGFIELD, OH 45502-7207         GASTONIA, NC 28056-0001




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
JEFFREY A DAVIDSON IRA                   JEFFREY GILL IRA R/O               JEFFREY JORDAN IRA
611 SOUTHERN BELLE BLVD                  2743 THOMPSON RD                   3839 SWANSON RD
BEAVERCREEK, OH 45434-6262               MURFREESBORO, TN 37128-6323        SHERRILLS FRD, NC 28673-8329




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
JIMMY L RITTER IRA                       JIN MEYER IRA                      JODY L HOLT IRA R/O
1519 WINTERBERRY DR                      12124 CHANCERY STATION CIR         2080 STONEY MEADOW DR
MURFREESBORO, TN 37130-1148              RESTON, VA 20190-5800              MURFREESBORO, TN 37128-7668




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
JOHN C SCALEA IRA R/O                    JOHN R BURDICK IRA                 JOHN W FUSSELL IRA
1107 RIVA RIDGE DR                       403 N WESTRIDGE AVE                103 BOBWHITE DR
GREAT FALLS, VA 22066-1616               GLENDORA, CA 91741-2565            DICKSON, TN 37055-2792




EQUITY TRUST COMPANY                     EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
JOHNNY W BRYANT IRA                      JOSHUA M SLATTERY IRA              JOY B RITTER IRA
936 HORNSBY DR                           900 BUTTONWOOD TER NE              1519 WINTERBERRY DR
FRANKLIN, TN 37064-3372                  LEESBURG, VA 20176-6684            MURFREESBORO, TN 37130-1148
EQUITY TRUST COMPANY       Case 21-10831-CTG     Doc COMPANY
                                         EQUITY TRUST 17 Filed 05/19/21   Page 155 TRUST
                                                                             EQUITY of 661COMPANY
KANG ZHANG IRA                            KATHLEEN A HINTZ IRA               KATHLEEN G EDMUNDSON IRA
5097 BROOKBURN DR                         5886 DEMORROW RD                   1200 INDIANA AVENUE 12
SAN DIEGO, CA 92130-2767                  STEVENSVILLE, MI 49127-1251        SO PASADENA, CA 91030-3639




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
KATHRYN J HUEMOELLER IRA                  KATHY E BURNHAM IRA                KEITH A GUNDER IRA
2880 CENTER RD SW                         1004 BURT BURGEN RD                2828 FOSTERVILLE SHORT CREEK RD
PRIOR LAKE, MN 55372-2305                 WOODBURY, TN 37190-6119            BELL BUCKLE, TN 37020




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
KEITH COMBELLACK IRA                      LARRY L DAVIS IRA                  LESLIE WATTS IRA
1160 ELM CT                               4565 ISLAND FORKS RD               10705 BUTTE DR SW
PLACERVILLE, CA 95667-4725                LAKE WYLIE, SC 29710-8040          LAKEWOOD, WA 98498-3710




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
LINDELL A PRICE IRA                       LOUISE H WALTON IRA                LUCIE C YUDKIN IRA
3672 MILLBRAE RD                          4651 FOUND OUR WAY                 2 W GLENBROOKE CIR
CAMERON PARK, CA 95682-9050               CLAYTON, WA 99110-5100             RICHMOND, VA 23229-8004




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
MABLE L JURJEVICH IRA                     MARCELLE S NEBLETT IRA             MARYANNE B SMITH IRA R/O
123 PLANTERS DR SW                        110 SUNSET RDG                     17425 MINERAL WAY
LILBURN, GA 30047-5182                    WAVERLY, TN 37185-2231             CULPEPER, VA 22701




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
MATTHEW EVERSON IRA                       NANCY L CITRON IRA R/O             NANCY L WANAMAKER IRA
324 WILD HORSE LN                         13146 FERN HOLLOW CT               30008 2ND PL SW
MT PLEASANT, SC 29464-6269                HERNDON, VA 20171-3961             FEDERAL WAY, WA 98023-3569




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
NEAL C SHARPTON IRA R/O                   NICOLA RIVIECCIO IRA               ORIN W CROUCH JR IRA
1986 IBIS POINT LN                        1581 BONANZA LN                    8163 CHARLOTTE PIKE
JACKSONVILLE, FL 32224-1391               FOLSOM, CA 95630-7391              NASHVILLE, TN 37221-6803




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
PAMELA J STOWERS IRA                      PAUL CRANDALL IRA                  PAUL KUMOR IRA R/O
22702 EAST DEL NORTE DR                   1581 TAYLOR RD                     1111 POST OAK BLVD APT 264
AURORA, CO 80016                          PENRYN, CA 95663-9404              HOUSTON, TX 77056




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
PETER J HEIDE IRA                         PETER SALLY IRA                    PURPLE PLATYPUS INC
2908 28TH LN NE                           4651 FOUND OUR WAY                 2121 UNION AVE
OLYMPIA, WA 98506-2999                    CLAYTON, WA 99110-5100             COSTA MESA, CA 92627-4024




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY               EQUITY TRUST COMPANY
RACHEL R CAULDER IRA                      REBECCA L STODDARD IRA             RICHARD S CROWELL IRA R/O
238 NANS PL                               3918 JESTER CT NW                  2328 COLTS BROOK DR
MARION, SC 29571-8121                     OLYMPIA, WA 98502-3577             RESTON, VA 20191-5850
EQUITY TRUST COMPANY Case        21-10831-CTG     Doc COMPANY
                                          EQUITY TRUST 17 Filed 05/19/21   Page 156 TRUST
                                                                              EQUITY of 661COMPANY
ROBERT J ISAIA BENEFICIARY IRA            ROBERT L MARCHANT IRA R/O           ROBERT L RAFTER IRA
901 STANISLAUS ST                         2394 REEDY CREEK RD                 3714 53RD ST NW
ESCALON, CA 95320-9581                    ALFORD, FL 32420-6918               GIG HARBOR, WA 98335-8628




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
ROBERT P BURROWS IRA                      RONALD L HANES IRA                  RONALD W NIKKEL IRA R/O
PO BOX 11253                              1 EQUITY WAY                        11654 PLAZA AMERICA DR 648
OLYMPIA, WA 98508-1253                    WESTLAKE, OH 44145                  RESTON, VA 20190-4700




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
RUSSELL DCARD IRA BDA                     SAMUEL LEROY YOUNG IRA              SHARON S FRANCIS IRA
5911 30TH ST NW                           1235 JA RICH FARM RD                104 ALVASTON CT
GIG HARBOR, WA 98335-7228                 STANLEY, NC 28164-9204              FOLSOM, CA 95630-8614




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
SOFIA MANN IRA                            SONIA P DACOSTA IRA R/O             STEPHEN F GUSTINA IRA
2430 OLD FARMHOUSE CT                     20428 BUNKER HILL WAY               501 LACEBARK ELM COURT
HERNDON, VA 20171-3033                    ASHBURN, VA 20147-5525              WEDDINGTON, NC 28104




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
STEVEN L DAVIS IRA                        STUART E HALLETT III IRA            STUART W LEVINE IRA
380 ANTHONY BRANCH DR                     117 HOLMAN RD                       3640 REDWOOD AVE
MOUNT JULIET, TN 37122-4025               WILLIAMSBURG, VA 23185-5552         LOS ANGELES, CA 90066-3026




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
SUSAN E WALTERS IRA                       SUSAN M LINDBERG IRA                SUSAN RIVIECCIO IRA
PO BOX 1955                               3323 106TH AVENUE CT E              1581 BONANZA LN
WATFORD CITY, ND 58854-1955               EDGEWOOD, WA 98372                  FOLSOM, CA 95630-7391




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
TERRANCE S KIRALY IRA                     TERRY ANNE CARR IRA                 THERESA COLLINS IRA
612 SUMMIT LAKE CT                        23219 KINGFISHER DR                 602 ADAM CIR
KNOXVILLE, TN 37922-3151                  FORT MILL, SC 29707-5898            WOODSTOCK, GA 30188-5514




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
TINA O LESTER IRA                         VANESSA C JACKSON IRA               WALTER R DAVIS IRA
318 MERSHON WAY                           43111 WEATHERWOOD DR                288 CHESTERFIELD CIR
WILLIAMSBURG, VA 23185                    ASHBURN, VA 20147-4451              DAYTON, OH 45431-1461




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
WAYNE J KISLINGBURY IRA                   WENDY S SIENKIEWICH IRA             WILLIAM J CULLINA IRA R/O
6912 CHANCERY LN                          2208 SE BANDERA CT                  6718 ROBERTA ROAD SW
WILLIAMSBURG, VA 23188-7567               PORT ORCHARD, WA 98367-8544         OCEAN ISL BCH, NC 28469




EQUITY TRUST COMPANY                      EQUITY TRUST COMPANY                EQUITY TRUST COMPANY
WILLIAM KADLEC IRA                        WILLIAM KNOPF IRA                   ZUBAIR A SALEEM IRA R/O
9S341 SKYLANE DR                          800 E WASHINGTON ST UNIT 200        935 LEONA LN
NAPERVILLE, IL 60564-9454                 GREENVILLE, SC 29601-3054           HERNDON, VA 20170-3333
                       Case
EQUITY TRUST COOMPANY CUST        21-10831-CTG     Doc 17 & Filed 05/19/21
                                           ERIC A MATTHEWS                     Page 157
                                                                                  ERIC    of 661
                                                                                       E WAGNER
FBO ROSE M PRZYBYSZ ROTH IRA                DIANA L MATTHEWS JT TEN               912 MONTROSE DR
6216 SUMMERSET LN                           180 MONTAGUE ST                       RIDGELAND, MS 39157-1393
WILLIAMSBURG, VA 23188                      APT 33C
                                            BROOKLYN, NY 11201-3624



ERIC F MARTIN &                             ERIC GAMBARDELLA &                    ERIC HALBECK
LORI T MARTIN JT TEN                        ROWENA WHITE JT TEN                   61 RIDGEWOOD AVE
12 PENTWATER DR                             357 MONTAGUE ST                       STAMFORD, CT 06907-2618
S BARRINGTON, IL 60010-9331                 ALBERT PARK
                                            VICTORIA 3206 AUSTRALIA



ERIC HEINDL                                 ERIC HO                               ERIC J RUPNOW &
7596 HEMPSTEAD AVE                          TOD BENEFICIARY ON FILE WITH CPU      AMI E RUPNOW JT TEN
GOLETA, CA 93117-1934                       2054 COUNTRY CANYON RD                511 N OMAHA CIR
                                            HACIENDA HTS, CA 91745-4924           MESA, AZ 85205-7080




ERIC J VIGSTOL                              ERIC J WITTE                          ERIC KEIM CUST
PO BOX 2                                    201 COMSTOCK DR                       FBO KENNEDY E KEIM UTMA OR
PLATTSMOUTH, NE 68048-0002                  ELGIN, IL 60124-3811                  14858 SW MULBERRY DR
                                                                                  PORTLAND, OR 97224




ERIC KEIM CUST                              ERIC KEIM CUST                        ERIC LEUSCHNER TR &
FBO MATTHEW L KEIM UTMA OR                  FBO RYAN A KEIM UTMA OR               MARJORIE LEUSCHNER TTEE
14858 SW MULBERRY DR                        14858 SW MULBERRY DR                  LEUSCHNER TRUST AGREEMENT UA
PORTLAND, OR 97224                          PORTLAND, OR 97224                    11/8/14 DTD 11/08/2014 226 VENETIAN DR
                                                                                  EASTON, PA 18040-7929



ERIC PEDERSON TR &                          ERIC R DANTON PERS REP                ERIC SOLOMON TR
SHARON M PEDERSON TTEE                      ESTATE OF RAYMOND D DANTON            FOB HONG KONG INC DBP
ERIC AND SHARON PEDERSON LIV TRUST          42 FRANKLIN ST                        8359 E OVERLOOK DR
42053 24138 NE 1ST PL                       NORTHAMPTON, MA 01060-2069            SCOTTSDALE, AZ 85255-6483
SAMMAMISH, WA 98074-3445



ERIC W URBAN &                              ERICA B OBERG                         ERIK A ROBART &
MARY E PARKER JT TEN                        1115 PEARL ST                         MELINDA L ROBART JT TEN
9 SUSSEX RD                                 UNIT 9                                6321 DURANGO CT
SILVER SPRING, MD 20910-5436                LA JOLLA, CA 92037-5168               LINCOLN, NE 68516-4657




ERIK PATT TR                                ERIK W CONRAD &                       ERIKA A MILOSEVICH &
UA 06/30/2003                               LAURIE M CONRAD JT TEN                PETER J MILOSEVICH JT TEN
KURT P PATT 2003 TRUST                      2433 OCEANVIEW TERACE                 3530 S RUSSEL RD
1372 STONEWOOD CRT                          SAN PEDRO, CA 90731                   NEW BERLIN, WI 53151-5467
SAN PEDRO, CA 90732



ERIKA S GESKE                               ERIN CONWAY                           ERIN ELIZABETH SHULER
5413 S K ST                                 1536 LINNEA CT                        1611 W BORDEN RD
TACOMA, WA 98408-3648                       SANTA CRUZ, CA 95062-2928             SPOKANE, WA 99224




ERIN L MCFADZEN                             ERIN P MCHUGN &                       ERLE HUG
23-10 41ST AVENUE                           LESLIE MCHUGH JT TEN                  4605 S DELPHINE DR
LONG ISLAND CITY, NY 11101-3947             TOD BENEFICIARY ON FILE CPU           NEW BERLIN, WI 53151-6631
                                            20 HEMLOCK LN
                                            WEST MILFORD, NJ 07480-1410
ERLEEN KEATING          Case   21-10831-CTG    Doc 17 Filed
                                        ERLENE VANDENBRADEN TR 05/19/21            Page 158 of
                                                                                      ERNEST    661 &
                                                                                             A HARPER
3219 NELSON LN                           ERLENE VANDENBRADEN REV TRUST                JOYCE HARPER JT TEN
FORT COLLINS, CO 80525-2874              UA 12/08/93                                  411 N HARBOUR OAKS DR
                                         5217 DAVIS ST                                ST SIMONS IS, GA 31522-4026
                                         SKOKIE, IL 60077-1534



ERNEST B RAMSEY                          ERNEST DAZA &                                ERNEST GALER
1923 WREN WAY                            ADRIANA DAZA JT TEN                          TOD BENEFICIARY ON FILE WITH CPU
DALTON, GA 30720                         125 CAPE VICTORIA                            822 RYAN COURT
                                         ALISO VIEJO, CA 92656                        IOWA CITY, IA 52246-2845




ERNEST M MASSEY &                        ERNEST RICHARD LARRISON                      ERNESTINA A STEVENS
ROSALIE B MASSEY JT TEN                  TOD BENEFICIARY ON FILE WITH CPU             15235 SADDLEBACK RD
3592 GAILYN DR                           27357 GUM RD                                 CANYON CNTRY, CA 91387-4723
BARTLETT, TN 38135-2348                  PIERCE CITY, MO 65723-9250




ERNESTINE M MOIR                         ERNESTO BARRIENTOS &                         ERNIE G KITCHEN TR
3185 TERRY CT                            ELIZABETH BARIENTOS JT TEN                   KITCHEN REVOCABLE TRUST
CASTRO VALLEY, CA 94546-1934             4737 SIR GARETH DR                           UA 12/12/97
                                         EL PASO, TX 79902-1205                       5121 FARWELL ST
                                                                                      MC FARLAND, WI 53558-9216



ERROL REICHOW &                          ESAU HOSSEIN &                               ESTHER F SHEPHERD TOD
ROXANNE REICHOW TR                       AMIRAH HOSSEIN JT TEN                        JEANNE M GRAHAM
UA 05/24/2005 REICHOW FAMILY TRUST       CORNER CHURCHILL ROOSEVELT HWY               SUBJECT TO STA TOD RULES
30457 PENROD DR                          ARANGUEZ RD                                  1507 DOVE ROAD
AGOURA HILLS, CA 91301                   SAN JUAN TRINIDAD & TOBAGO                   TALLAHASSEE, FL 32317-7123



ESTHER F SHEPHERD TOD                    ESTHER F SHEPHERD TOD                        ESTHER F SHEPHERD TOD
JOY SHELKOFSKY                           KATHLEEN A SHEPHERD                          ROBERT M SHEPHERD
SUBJECT TO STA TOD RULES                 SUBJECT TO STA TOD RULES                     SUBJECT TO STA TOD RULES
1507 DOVE ROAD                           1507 DOVE ROAD                               1507 DOVE ROAD
TALLAHASSEE, FL 32317-7123               TALLAHASSEE, FL 32317-7123                   TALLAHASSEE, FL 32317-7123



ESTHER F SHEPHERD TOD                    ESTHER JOHNSON TR                            ESTHER SROK KAN
RONALD J SHEPHERD                        DRJ-ELJ BYPASS TRUST                         TOD BENEFICIARY ON FILE WITH CPU
SUBJECT TO STA TOD RULES                 UA 03/25/15                                  520 S RUSSELL AVE
1507 DOVE ROAD                           625 W COMMONWEALTH AVE APT 109               MONTEREY PARK, CA 91755-3423
TALLAHASSEE, FL 32317-7123               ALHAMBRA, CA 91801-3684



ESTHER YOUTAN TR &                       ETHAN SANDLER &                              ETHAN T PRICE
NORMAN YOUTAN TTEE                       KATHRYN HAHN TR BANANAFISH                   TOD BENEFICIARY ON FILE WITH CPU
NORMAN & ESTHER YOUTAN LIVING TRUST      RETIREMENT                                   5280 PEACHTREE INDUSTRIAL BLVD APT
31832 19223 BERCLAIR LN                  TRUST C/O FREEMARK FINANCIAL                 225
TARZANA, CA 91356-5009                   8383 WILSHIRE BLVD STE 1000                  CHAMBLEE, GA 30341
                                         BEVERLY HILLS, CA 90211-2439

ETHEL FRAN EDDY                          ETHELBERT T LORD JR &                        ETIENNE GROSSMANN
TOD BENEFICIARY ON FILE WITH CPU         JULIANA LORD TR UA 08/18/08 ETHELBERT &      660 PATRIDGE AVE APT B
529 MONACO L                             JULIANA LORD LIVING TR.                      MENLO PARK, CA 94025
DELRAY BEACH, FL 33446-1943              5808 CONCORD COURT
                                         TROY, MI 48098



ETRADE ADVISOR SERVICES CUST             ETRADE SAVINGS BANK CUST                     ETRADE SAVINGS BANK CUST
FBO KELLEY S JOHANNSEN IRA               FBO DAVID B BECKHORN IRA                     FBO KELLEY S JOHANNSEN ROTH IRA
3040 OASIS GRAND BLVD                    20103 ONEALS PL                              ENGLEWOOD, CO 80112
APT 2106                                 HAGERSTOWN, MD 21742-6803
FORT MYERS, FL 33916
ETRADE SAVINGS BANK CUSTCase 21-10831-CTG     Doc 17BANK
                                      ETRADE SAVINGS    Filed
                                                          CUST05/19/21   Page 159 of
                                                                            ETRADE   661 BANK CUST
                                                                                   SAVINGS
FBO NILE KONICEK TRADITIONAL IRA      FBO PETER REYNOLDS IRA                FBO RITA FRAYER TRADITIONAL IRA
5236 S ABBEY                          3031 CROSS TIE LN                     990 CALLE HIGUERA
MESA, AZ 85212-8412                   MATTHEWS, NC 28105-1227               CAMARILLO, CA 93010-9272




EUGENE A DEMBENSKI JR TR              EUGENE A DEMBENSKI SR TR &            EUGENE A GEHLHAUSEN
THE EUGENE ALLAN DEMBENSKI JR         JEANNE E DEMBENSKI TTEE               4229 S 50 E
LIVING TRUST UA 01/11/13              DEMBENSKI LIVING TRUST                HUNTINGBURG, IN 47542
16715 SW 20TH COURT RD                36104 16259 SW 14TH AVENUE RD
OCALA, FL 34473-6506                  OCALA, FL 34473-8940



EUGENE A RENBERG &                    EUGENE A SCHELLENBERGER &             EUGENE A SCHELLENBERGER
JOANN C RENBERG JT TEN                MARGARET SCHELLENBERGER JT TEN        TOD BENEFICIARY ON FILE WITH CPU
10314 N NATCHEZ LOOP                  90 FIELDSTONE CT                      90 FIELDSTONE CT
DUNNELLON, FL 34434-3741              NEW ALBANY, IN 47150-6613             NEW ALBANY, IN 47150-6613




EUGENE B ADAME &                      EUGENE B TRAININ                      EUGENE C MILLER III TR
KEVIN ADAME TR                        3 HOOK GATE                           UA 11/28/11
UA 05/18/1995                         GLEN COVE, NY 11542-3200              PO BOX 302
ADAME FAM TRUST 22026 N ACAPULCO                                            LELAND, MI 49654-0302
SUN CITY WEST, AZ 85375



EUGENE E ALLEN JR &                   EUGENE FRANCE TR                      EUGENE H DIRK TR
RENEE F ALLEN JT TEN                  EUGENE FRANCE FAMILY TRUST            DIRK FAMILY TRUST
1626 OLDE LINKS DR                    UA 12/20/04                           UA 03/06/15
POWHATAN, VA 23139-7076               1901 HAVEMEYER LN                     2080 TRES PINOS LN
                                      REDONDO BEACH, CA 90278-4829          LAS CRUCES, NM 88005-4300



EUGENE H JORDAN TR &                  EUGENE KWALWASSER &                   EUGENE LEONHART &
LYYN P JORDAN TTEE                    EDNA KWALWASSER JT TEN                PATRICIA LEONHART JT TEN
JORDAN TRUST                          458 PEPPER RIDGE RD                   209 WASHINGTON ST
37949 352 E SUNRISE RIM RD            STAMFORD, CT 06905-2418               DENVER, IA 50622-9505
NAMPA, ID 83686-9094



EUGENE LITTLESTONE                    EUGENE P KULBAGO                      EUGENE SEIPEL &
TOD BENEFICIARY ON FILE WITH CPU      690 NORTHRIDGE DR APT 212             BARBARA SEIPEL JT TEN
1221 SW 19TH LN                       LEWISTON, NY 14092-2377               15512 CASSWOOD RD
CAPE CORAL, FL 33991-3217                                                   PAYNESVILLE, MN 56362-9396




EUGENIA L MELLO                       EUGENIA P HAMILTON                    EUGENIE A ARDOIN
324 GIL BLAS RD                       4519 BEECHWOOD DRIVE                  3000 JOHN COLE PL
DANVILLE, CA 94526-2818               EL DORADO HLS, CA 95762               MONROE, LA 71201-2076




EUGENIE P FERRO &                     EUGENIO MORALES                       EVA GAY KECK
EDWARD R GIRARD JT TEN                8901 DIRK CT                          PO BOX 1317
1435 SE 15TH ST APT 101               EL PASO, TX 79925-4030                ELM MOTT, TX 76640-1317
FT LAUDERDALE, FL 33316-2760




EVA KUCEJ                             EVAN ATKINSON &                       EVAN S MEDEIROS
TOD BENEFICIARY ON FILE WITH CPU      KRISTIN D ATKINSON JT TEN             1934 15TH ST NW
9960 S OCEAN DR APT 1404              7015 HALESBORO DR                     WASHINGTON, DC 20009
JENSEN BEACH, FL 34957-2453           AUSTIN, TX 78736-1756
EVANGELINE ZARATE VILLA Case
                        &      21-10831-CTG    Doc 17
                                        EVANS KOSTAS TR    Filed 05/19/21   Page 160 ofGEORGIADIS
                                                                               EVDOKIA   661
RAYMOND JOE VILLA JT TEN                 KOSTAS FAMILY TRUST B                 TOD BENEFICIARY ON FILE WITH CPU
24497 SABATON CIR                        UA                                    3401 NO CARRIAGEWAY DRIVE
MENIFEE, CA 92584                        5821 WAVERTREE LN                     ARLINGTON HEIGHTS, IL 60004-1528
                                         PLANO, TX 75093-4514



EVE Y HUANG                              EVELYN BELLAIRS                       EVELYN KIRKLAND TR &
707 BITTERSWEET LN                       TOD BENEFICIARY ON FILE WITH CPU      GALEN KIRKLAND TTEE THE GALEN AND
HINSDALE, IL 60521-4714                  2474 LARCHWOOD ST                     EVELYN
                                         ORANGE PARK, FL 32065-8940            KIRKLAND LIVING TR. 09/10/10
                                                                               408 KELLY PLANTATION DR UNIT 12
                                                                               DESTIN, FL 32541

EVELYN M SCHERRER TR                     EVELYN WEN                            EVEREST INDEMNITY INSURANCE COMPANY
EVELYN M SCHERRER TRUST                  TOD BENEFICIARY ON FILE WITH CPU      ATTN: LISA DALESSANDRO
UA 07/24/07                              8947 LAWRENCE AVE                     28 STATE STREET, 36TH FLOOR
4623 GULF AVE                            ROSEMEAD, CA 91770-1347               BOSTON, MA 02109
N FT MYERS, FL 33903-4629



EVERETT D THOMPSON &                     EVER-GREEN DISTRIBUTION INC           F MARVIN MORRIS &
PATRICIA A THOMPSON JT TEN               4353 SELLERS STREET                   REGINA B MORRIS JT TEN
201 DUNNS LN                             INDIANAPOLIS, IN 46226                600 N BEACH BLVD
RICHMOND, MO 64085-1116                                                        BAY ST LOUIS, MS 39520-4604




F.W. KLINE, INC.                         FADI TAHRAWI TR                       FAI LAO KUAN
2600 VAN BUREN STREET                    ALLIED ANESTHESIA MED GROUP INC       7648 HIGHCLIFF ST
BELLWOOD, IL 60104                       UPLAND DIV RET TR 1/1/15              ROSEMEAD, CA 91770-3067
                                         FADI TAHRAWI 2450 KISER
                                         TUSTIN, CA 92782



FAIRFIELD INN & SUITES BY MARRIOTT       FAIRVIEW PARK MARRIOTT                FAIR-WEATHER INDOOR GOLF LLC LLC
HOTEL                                    P.O. BOX 402642                       4832 E STATE ROAD 264
C/O MARRIOTT INTERNATIONAL INC.          ATLANTA, GA 30384-2642                FERDINAND, IN 47532-9473
ATTN: LAW DEPARTMENT
10400 FERNWOOD ROAD
BETHESDA, MD 20817

FALCON ELECTRICAL                        FAN ROGER ZHANG                       FAN YAN
SOLE PROPRIETOR                          TOD BENEFICIARY ON FILE WITH CPU      1629 VALCARLOS AVE
42A LONDON RD                            400 E LAS FLORES AVE                  ROWLAND HGHTS, CA 91748-1847
WESTERHAM                                ARCADIA, CA 91006-4861
KENT TN16 1BD GREAT BRITAIN



FANG CHENG LIN                           FANG DEE LIN &                        FANGFANG PEI
TOD BENEFICIARY ON FILE WITH CPU         HUNGAN LIN JT TEN                     3414 PINE CREEK DR
PO BOX 185                               26808 WYATT LN                        SAN JOSE, CA 95132-2036
WURI 71                                  STEVENSON RNH, CA 91381-1002
TAICHUNG CITY 41499 TAIWAN



FARAWAY FARMS LTD                        FARIDA R WADIA TOD                    FARIDA R WADIA TOD
9304 YORK AVE                            CYRUS D JILLA                         YASMIN D JILLA
LUBBOCK, TX 79424-4833                   SUBJECT TO STA TOD RULES              SUBJECT TO STA TOD RULES
                                         10112 HANOVER GLEN RD                 10112 HANOVER GLEN RD
                                         CHARLOTTE, NC 28210                   CHARLOTTE, NC 28210



FARIDEH ESKANDARI                        FAROOQ H KHAN &                       FAY ELLIS JONES ELLER TR
8700 PERSHING DR UNIT 5312               EILEEN M KHAN JT TEN                  FAY ELLIS JONES ELLER REV TRUST
PLAYA DEL REY, CA 90293-8026             2989 RIDGE RD                         UA 01/09/08
                                         NORTH HAVEN, CT 06473-1219            36065 MOUNT HERMAN CIR
                                                                               DELMAR, DE 19940-3037
FAYE GORDON TR         Case     21-10831-CTG     Doc 17
                                         FAYE M MAYS         Filed 05/19/21    Page 161
                                                                                  FAYE   of 661
                                                                                       MANDEL
UA 02/15/2006                            242 TUSCULUM LN W                        206 WOODBINE AVE
GORDON FAMILY TRUST                      AMHERST, VA 24521                        MERRICK, NY 11566-3247
8138 WOODLAKE AVE APT 258
WEST HILLS, CA 91304



FAYLA CANNON                             FBO CHARLES B SHERRILL &                 FBO PERSHING LLC
TOD BENEFICIARY ON FILE WITH CPU         JANICE S SHERRILL JT TEN                 MARVIN L RODE &
2447 278TH ST                            TOD BENEFICIARY ON FILE CPU              LAUREL A RODE JT TEN
ROWLEY, IA 52329-9771                    13206 LAZY GLEN LN                       2621 E BLOCHER RD
                                         OAK HILL, VA 20171-2348                  SCOTTSBURG, IN 47170-8206



FBO STEPHEN B MILLER &                   FEDERAL INSURANCE COMPANY                FEDERAL INSURANCE COMPANY
DEBORAH ANN MILLER TR                    15 MOUNTAINVIEW ROAD                     ATTN: ERIC BARNES
UA 03/20/2015 MILLER REVOC LIVING TR.    WARREN, NJ 07059                         1133 AVENUE OF THE AMERICAS
527 CADDY DR                                                                      NEW YORK, NY 10036
DOYLESTOWN, PA 18901-5903



FEIFEI WANG                              FELDMAN MCLAUGHLIN THEIL LLP 401K        FELICIA M WALLACE
TOD BENEFICIARY ON FILE WITH CPU         FBO LEWIS FELDMAN                        9017 BOYD DR
2361 KAY ST                              PO BOX 1309                              NEW PRT RCHY, FL 34654
UPLAND, CA 91786-8444                    ZEPHYR COVE, NV 89448-1309




FELICITAS F SANTIAGO                     FELIX BERENSTEYN                         FELIX R BELL &
79 SYLVAN AVE                            36 JAGGER CT                             ZOE ANN BELL JT TEN
MILLER PLACE, NY 11764-2231              MELVILLE, NY 11747-3234                  2574 COUNTY ROAD 414
                                                                                  MUENSTER, TX 76252-3101




FENGDUO HU &                             FERGUSON ENTERPRISES, LLC                FERMAT GROUP LLC
LYNN RUNIAN HSU JT TEN                   DBA FERGUSON FACILITIES SUPPLY           240 CLIFF OVERLOOK
TOD BENEFICIARY ON FILE CPU              P.O. BOX 100286                          ATLANTA, GA 30350-2601
1397 KINTYRE WAY                         ATLANTA, GA 30384-0286
SAN JOSE, CA 95129-3734



FERNANDO AVILA                           FERNANDO MARCIAS-GARZA &                 FERNANDO MINJARES
8502 KING RIVER CT                       A M PACHECO-ROLDAN JT TEN                12637 TIERRA FRESCA COURT
CORPUS CHRISTI, TX 78414-6361            1600 BARTON SPRINGS RD                   EL PASO, TX 79938
                                         APT 3306
                                         AUSTIN, TX 78704



FIDEL JUAREZ HERNANDEZ                   FIDELITY INVESTMENTS CUST                FIDELITY
CUMBRE DE LOS ANDES 7103                 ROBERT B COMPTON & KARLIE MAE            FBO CAROLYN C KAHL
CHIHUAHUA 31238                          DRUCE-COMPTON TR UA 03/17/2020           1110 MARIPOSA AVE
MEXICO                                   ROBERT B                                 MIAMI, FL 33146-3237
                                         COMPTON TR. 2125 NE 24TH ST
                                         FT LAUDERDALE, FL 33305

FIDUCIARY TRUST CO OF NEW HAMPSHIRE      FIDUCIARY TRUST CO OF NEW HAMPSHIRE      FIDUCIARY TRUST CO OF NEW HAMPSHIRE
C/O PERSHING LLC CUST                    CUST                                     CUST
FBO GEORGE D ZORET ROTH IRA              FBO ANDREA M BOUCK TRADITIONAL IRA       FBO COLEEN R GRAVISS TRADTNL IRA
1500 W ROCKPORT ST                       1799 NE ROCKY DR                         684 NE MADRONA DR
BROKEN ARROW, OK 74012                   ROSEBURG, OR 97470-5744                  MYRTLE CREEK, OR 97457-9621



FIDUCIARY TRUST CO OF NEW HAMPSHIRE      FIDUCIARY TRUST CO OF NEW HAMPSHIRE      FIDUCIARY TRUST CO OF NEW HAMPSHIRE
CUST                                     CUST                                     CUST
FBO JAMES F HAND TRADITIONAL IRA         FBO JON S HJORT TRADITIONAL IRA          FBO LONNIE R FERBER SEP IRA
606 NE 17TH AVE                          2858 DOERNER CUTOFF RD                   814 WHISTLERS LANE
FT LAUDERDALE, FL 33304                  ROSEBURG, OR 97471-9708                  ROSEBURG, OR 97470-7969
                        Case
FIDUCIARY TRUST CO OF NEW     21-10831-CTG
                          HAMPSHIRE            Doc
                                       FIDUCIARY    17CO Filed
                                                 TRUST    OF NEW05/19/21
                                                                  HAMPSHIRE   Page  162 of TRUST
                                                                                 FIDUCIARY 661 CO OF NEW HAMPSHIRE
CUST                                   CUST                                      CUST
FBO PATRICIA C ROGERS TRADTNL IRA      FBO SUSAN L BICE TRADITIONAL IRA          FBO THOMAS J ROGERS TRADTNL IRA
7309 STATE HIGHWAY 138 W               3909 DOUGLAS AVE                          7309 STATE HWY 138 W
OAKLAND, OR 97462                      ROSEBURG, OR 97470-8001                   OAKLAND, OR 97462



FIDUCIARY TRUST CO OF NH                FIFTH STREET HOTEL, LLC                  FINN CLAUDI MAGNUSSEN TR &
C/O PERSHING LLC                        177 NORTH AVENUE                         JOHN CLAUDI MAGNUSSEN TTEE
FBO VICKI COOK TRADITIONAL IRA          ATLANTA, GA 30332-0182                   C M FAMILY EXEMPTION TRUST
3950 PACES PLACE                                                                 31728 26861 QUEVEDO LN
TALLAHASSEE, FL 32311                                                            MISSION VIEJO, CA 92691-6001



FIORI W PERDICHIZZI                     FIRMEX CORP.                             FIRST COUNTY BANK TRUST &
1200 BUTTERFLY COURT                    110 SPADINA AVENUE                       INVESTMENT DIVISION CUST
MARCO ISLAND, FL 34145                  SUITE 700                                RICHARD J MARGENOT
                                        TORONTO, ON M5V 2K4                      8 CAT ROCK RD
                                        CANADA                                   COS COB, CT 06807



FIRST NATIONAL TRUST CO CUST            FLESCHLER GROUP LLC                      FLORENCE B CATES TR
FBO ELEANOR O WETZEL                    19901 LASSEN ST                          FLORENCE JEAN CATES REVOCABLE TRUST
2 S MARKET ST                           CHATSWORTH, CA 91311                     UA 08/22/11
SELINSGROVE, PA 17870                                                            82 HAYWOOD RD
                                                                                 WEST POINT, MS 39773-6401



FLORENCE FANG                           FLORENCE FARNSWORTH                      FLORENCE GURRIERI-PARDINI TR
TOD BENEFICIARY ON FILE WITH CPU        610 E CENTER ST                          FLORENCE GURRIERI PARDINI TRUST
608 N EL CAMINO ROAD                    CENTERVILLE, UT 84014                    UA 02/23/11
SAN MATEO, CA 94401                                                              862 RODNEY DR
                                                                                 SAN LEANDRO, CA 94577-3829



FLORENCE I MARTIN TR                    FLORENCE MCLAUGHLIN TR                   FLORENCE STONE
FLORENCE I MARTIN LIVING TRUST          FLORENCE MCLAUGHLIN LIVING TRUST         OVERLOOK AT CEDAR CREST
UA 09/02/08                             UA 08/28/08                              2351 CEDAR CREST RD 206
8379 SW METOLIUS LOOP                   72 TUNES BROOK DR                        ACWORTH, GA 30101
WILSONVILLE, OR 97070                   BRICK, NJ 08723-6661



FLORO VALMIDIANO TR                     FLOSSIE L PURPERA                        FLOYD DAVELAAR &
UA 01/30/2018                           105 DUCHARME COURT                       JOYCE E DAVELAAR JT TEN
VALMIDIANO FAMILY TRUST                 LAFAYETTE, LA 70503                      819 18TH PL
21322 LEGEND AVE                                                                 ROCK VALLEY, IA 51247-1615
CARSON, CA 90745



FORREST L CARLSON &                     FORREST L OLIVERIA &                     FORUS COMPANY PARTNERSHIP
THEA L CARLSON JT TEN                   DONNA JO S OLIVERIA TEN COM              121 N 2ND ST
5895 DEB ELLEN DR                       361 MOORE CEMETERY RD                    ROGERS, AR 72756-6643
ROCKFORD, IL 61109-1836                 DRY PRONG, LA 71423-4201




FOUNDATION OF CHRIST THE REDEEMER       FOUNTAIN DOCTORS LLC                     FOX PLUMBING & HEATING INC.
14348 84TH DR                           544 DOUGLAS AVENUE                       7501 2ND AVENUE S.
BRIARWOOD, NY 11435-2232                ALTAMONTE SPRINGS, FL 32714              SEATTLE, WA 98108




FRAN MITCHELL                           FRANCES A STELLY                         FRANCES BOND
10620 SHORE FRONT PKWY APT 8R           6208 OLIVER LOVING TRL                   121 YORK CMNS
ROCKAWAY PARK, NY 11694-2628            AUSTIN, TX 78749-1836                    LEXINGTON, SC 29072-7449
FRANCES C LAVECCHIA     Case 21-10831-CTG
                                      FRANCESDoc   17 Filed 05/19/21
                                               D ZOULIS                 Page 163 ofDAUGHERTY
                                                                           FRANCES  661      TR
TOD BENEFICIARY ON FILE WITH CPU      21904 PECK AVE                       FRANCES A DAUGHERTY TRUST
303 BURNWICK RD                       QUEENS VLG, NY 11427-1122            UA 04/25/11
RICHMOND, VA 23227-1632                                                    3066 VALCOUR DR
                                                                           GLENVIEW, IL 60026-6901



FRANCES H TWORKOWSKY TR              FRANCES L PABIAN REV TR TTEE          FRANCES LOGAN
FRANCES H TWORKOWSKY LIVING TRUST    FRANCES L PABIAN REVOCABLE TRUST      7601 WALCZAK RD
UA 10/29/14                          UA 07/27/92                           FRANKSVILLE, WI 53126-9720
2401 SW WINTERBOND CT                801 S 52ND ST APT 1504
LEES SUMMIT, MO 64081-4091           OMAHA, NE 68106-1805



FRANCES M TARDIFF TR                 FRANCES MOTTOLA TOD                   FRANCES P CREEGAN
THE FRANCES M TARDIFF TRUSTT         MARIA DELUCIA                         TOD BENEFICIARY ON FILE WITH CPU
UA 02/13/98                          SUBJECT TO STA TOD RULES              11711 HARVEST MOON LN
24801 WEYBURN DR                     40 PINE ST                            PORT RICHEY, FL 34668-1149
LAGUNA HILLS, CA 92653-4310          BABYLON, NY 11702



FRANCHISE TAX BOARD                  FRANCINE J RICHMAN                    FRANCINE LARONDE
P.O. BOX 942857                      TOD BENEFICIARY ON FILE WITH CPU      1621 HONEYSUCKLE RD
SACRAMENTO, CA 94257-0531            5574 WITNEY DR                        LIVERMORE, CA 94551
                                     APT 202
                                     DELRAY BEACH, FL 33484-4026



FRANCIS A CASSIDY IRA COR CLEARING   FRANCIS A RAGONE                      FRANCIS CROWDER &
CUST                                 7257 OAK HILL DR                      JULIE CROWDER JT TEN
424 GEORGE ST                        SYLVANIA, OH 43560-1308               91 CASTLE CREST RD
CAPE MAY, NJ 08204-4528                                                    ALAMO, CA 94507-2680




FRANCIS E SMITH                      FRANCIS G DISTEFANO &                 FRANCIS J MIRABELLO TR
16311 HADDAM LN                      MARY CLARE DISTEFANO TEN COM          UA 09/27/2016
WESTFIELD, IN 46062-8273             1712 FULTON DR                        NICHOLAS SCHORSCH 2016 GRAT BELLEVUE
                                     ALEXANDRIA, LA 71301-4015             1701 MARKET ST
                                                                           PHILADELPHIA, PA 19103



FRANCIS R GROSS TOD ACCOUNT          FRANCIS RAUSCH                        FRANCIS XAVIER HOGAN &
505 3RD STREET NE                    309 PHEASANT RUN                      MARY C HOGAN JT TEN
DILWORTH, MN 56529-1138              EPWORTH, IA 52045                     1331 BRISTOL AVE
                                                                           DAVIE, FL 33325-6510




FRANCISCO LUIS QUINTERO &            FRANK A DELGADO &                     FRANK ALON KATZ TR
MARISA ABBO JT TEN                   DENISE DELGADO JT TEN                 FRANK A KATZ M D INC DBPP & TRUST
16938 KNIGHTSBRIDGE LN               62 REDROCK LN                         PENSION PLAN
DELRAY BEACH, FL 33484-6950          POMONA, CA 91766-4967                 11600 WILSHIRE BLVD STE 210
                                                                           LOS ANGELES, CA 90025-1782



FRANK AMOS                           FRANK BAUER &                         FRANK BUCALO
TOD BENEFICIARY ON FILE WITH CPU     KATHLEEN BAUER JT TEN                 20 STRATLER DR
14833 E PENWOOD PL                   PO BOX 10372                          SHIRLEY, NY 11967-1146
AURORA, CO 80015-2241                ZEPHYR COVE, NV 89448-2372




FRANK C MURRAY &                     FRANK CHIA &                          FRANK CHUN SAN WONG TR
JILL A MURRAY JT TEN                 LILY MA CHIA JT TEN                   THE FRANK CHUN SAN WONG AND TAMMY
31322 AVENIDA TERRAMAR               TOD BENEFICIARY ON FILE CPU           SHOOK FUN WONG REV TRUST UA
SAN JUAN CAPO, CA 92675-6329         31 E CALIFORNIA ST J                  34758 1526 S DELTA ST APT A
                                     ARCADIA, CA 91006-3669                SAN GABRIEL, CA 91776-3654
FRANK E MEYER             Case 21-10831-CTG    Doc 17& Filed 05/19/21
                                        FRANK ERHARTIC                     Page 164Fof
                                                                              FRANK    661&
                                                                                    CHEN
1574 POLLY DR                           LINDA ERHARTIC JT TEN                 JEAR JEAR CHEN JT TEN
ARNOLD, MO 63010-1142                   1090 WILLOW VALLEY LN                 20685 SUNSET CIR
                                        FOREST, VA 24551-2474                 WALNUT, CA 91789-1940




FRANK F EBLE TR &                       FRANK H WANG &                        FRANK HAEFELIN TR &
PEGGY EBLE TTEE                         WEI WEI DONG JT TEN                   MARLEEN L HAEFELIN TTEE
FRANK F EBLE                            1578 MISSION SPRINGS CIR              HAEFELIN FAMILY TRUST
35573 28513 FINCH TERRACE               SAN JOSE, CA 95131-3030               850 LINDENWOOD DR
BONITA SPRINGS, FL 34135-8619                                                 AURORA, IL 60506-5727



FRANK HERWIG                            FRANK HONG &                          FRANK J CARR TR
TOD BENEFICIARY ON FILE WITH CPU        TR PRECISION FERRITIES PSP            FRANK CARR REV TRUST
10799 SHERMAN GROVE AVE SPC 28          5432 PRODUCTION DR                    UA 10/05/04
SUNLAND, CA 91040-2365                  HUNTINGTN BCH, CA 92649-1525          PO BOX 2055
                                                                              PALM CITY, FL 34991-7055



FRANK J CHUCK JR                        FRANK J GRECO JR TR &                 FRANK J OPPOLD &
2334 GLENNRIDGE RD                      KATHLEEN M GRECO TTEE                 JOANNE M OPPOLD JT TEN
COLUMBIA, TN 38401-7361                 F & K GRECO FAMILY TRUST              TOD BENEFICIARY ON FILE CPU
                                        37019 5431 MATILIJA AVE               1207 REMSEN ST
                                        SHERMAN OAKS, CA 91401-5834           DUNLAP, IA 51529-1544



FRANK J POLINO &                        FRANK KUZNIK                          FRANK M MACK R/O IRA COR CLEARING
CAROL S POLINO JT TEN                   4235 W SPRAGUE RD                     CUST
8924 METHENY CIR                        N ROYALTON, OH 44133-2242             406 FOREST HILLS AVENUE
TAMPA, FL 33615-1361                                                          PHILADELPHIA, PA 19116-1012




FRANK MASTRELLA                         FRANK MUCCI                           FRANK P PANSINI
TOD BENEFICIARY ON FILE WITH CPU        513 WESTOVER LANE                     524 ELTINGVILLE BLVD
17 COLLEGE DR APT 1C                    SCHAUMBURG, IL 60193                  STATEN ISLAND, NY 10312-2110
JERSEY CITY, NJ 07305-1045




FRANK P PERDICHIZZI                     FRANK PAULETTE                        FRANK R ROGERS &
9624 COUNTY RD 528                      503 LAKE LOUISE CR 102                MARGARET D ROGERS TR REV TRUST TTEE
BURLESON, TX 76028                      NAPLES, FL 34110                      &
                                                                              MARGARET D ROGERS TTEE FRANK R
                                                                              ROGERS
                                                                              06/09/14 5348 TREASURE VIEW WAY
                                                                              LEESBURG, FL 34748-9676

FRANK SENOFONTE                         FRANK W CHANG                         FRANK W GARWACKI JR &
TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU      MARY ANNE GARWACKI JT TEN
620 SHIRLEY LN                          2365 NOGALES ST                       324 LODGE RD
DUNMORE, PA 18512-2116                  ROWLAND HGHTS, CA 91748-4857          PHILADELPHIA, PA 19128-4417




FRANK W MANCHESTER                      FRANK W NICKEL &                      FRANK WYSASKI
8111 COMOX LOOP                         CAROLE L NICKEL JT TEN                1673 HAVENSHIRE RD
BLAINE, WA 98230-9320                   TOD BENEFICIARY ON FILE CPU           AURORA, IL 60505-9507
                                        6562 HARTLAND ST
                                        NAVARRE, FL 32566-8100



FRANKLIN BULLOCK                        FRANKLIN FAMILY LLC                   FRANKLIN S AKIN TOD
2431 W EASTWOOD AVE                     PO BOX 569                            TOD BENEFICIARIES ON FILE WITH CPU
CHICAGO, IL 60625-2907                  HOUSTON, MS 38851-0569                PO BOX 413
                                                                              MEDINA, TN 38355
FRAYDELL I HELLER        Case   21-10831-CTG     Doc 17
                                         FRED A LIPSCOMB      Filed 05/19/21   Page 165
                                                                                  FRED   of 661
                                                                                       ALLEN FLOWERS TR
1106 REVERE PL                            35 TORTUGA CAY                          FRED A FLOWERS REVOCABLE TRUST
VERNON HILLS, IL 60061-1024               ALISO VIEJO, CA 92656-2330              UA
                                                                                  7250 PLEASANT HILL RD RM 227
                                                                                  OLIVE BRANCH, MS 38654-0028



FRED E WEHRLI &                           FRED HATFIELD JR                        FRED J DAVIS
JANET C WEHRLI JT TEN                     2610 CARRIAGE DR                        PO BOX 1308
5450 E BEST RD                            SUMTER, SC 29154-7151                   SAN MARCOS, TX 78667-1308
LARKSPUR, CO 80118-6114




FRED J KORTH &                            FRED KING                               FRED KURKA &
SALLY KORTH TEN COM                       145 GINGER LN                           ELAINE KURKA JT TEN
2060 OTTERSREST LANE                      WEST MONROE, LA 71291-8272              320 WOODHOLLOW RD
CAPE CORAL, FL 33990                                                              GREAT RIVER, NY 11739-3012




FRED M ADAMS                              FRED M VALFER TR &                      FRED SCHREIDER
2347 BIVINS HILL RD                       KATHLEEN D VALFER TTEE                  48 PAWNEE DR
READYVILLE, TN 37149-4903                 VALFER LIVING TRUST                     COMMACK, NY 11725
                                          41001 13422 FAIRINGTON OAKS DR
                                          MINT HILL, NC 28227-4625



FREDERIC C EDMONDS                        FREDERIC MATTES TR &                    FREDERICK C TREADWAY TR
TOD BENEFICIARY ON FILE WITH CPU          SUSAN J MATTES TTEE                     FREDERICK C TREADWAY TRUST
307 SPRING HILL RD                        MATTES FAMILY TRUST                     UA 01/16/08
LANCASTER, VA 22503-4031                  3441 WATER OAK DR                       16225 45TH RD
                                          HOLLYWOOD, FL 33021-8448                WELLBORN, FL 32094-2935



FREDERICK C YOUNG JR &                    FREDERICK D ANDERSON &                  FREDERICK E MUNZER &
STRELSA M YOUNG JT TEN                    SHIRLEY A ANDERSON JT TEN               BARBARA MUNZER JT TEN
7031 ROLLINGGREEN DR                      TOD BENEFICIARY ON FILE CPU             54 OLD BROOK RD
PASS CHRIS, MS 39571-8140                 2600 S FINLEY RD APT 3501               DIX HILLS, NY 11746-6432
                                          LOMBARD, IL 60148-7011



FREDERICK FRY TR &                        FREDERICK GLURE TR                      FREDERICK I RICHMAN
DOROTHY FRY TTEE                          FREDERICK W GLURE TRUST                 2 KETCH ST 304
FRY FAMILY TRUST                          UA 09/04/99                             MARINA DL REY, CA 90292
34712 2166 N VENTURA RD                   5315 N LATROBE AVE
OXNARD, CA 93036-2204                     CHICAGO, IL 60630-2205



FREDERICK J NORTHUP &                     FREDERICK J RYAN TR                     FREDERICK J SMITH &
ANNE MARIE NORTHUP JT TEN                 FREDERICK J RYAN LIVING TR              DIANE C SMITH TR
111 LYNCH RD                              UA 02/11/16                             UA 12/10/2001 SMITH LIVING TRUST
LITTLE FALLS, NY 13365-6828               2718 STRONGS DR                         2292 MCKINLEY DR
                                          VENICE, CA 90291-4436                   PERRYSBURG, OH 43551-1181



FREDERICK L VANCURA &                     FREDERICK P BAERENZ                     FREDERICK P FRANK TOD
DIANNE C VANCURA JT TEN                   11990 MARKET ST                         JENNIFER GAMMELGAARD
101 PLUM CREEK LN                         UNIT 1412                               SUBJECT TO STA TOD RULES
DRIPPING SPGS, TX 78620-4613              RESTON, VA 20190                        3749 LONGFELLOW RD
                                                                                  TALLAHASSEE, FL 32311-3712



FREDERICK P FRANK                         FREDERICK W KOCH                        FREDERICK W LIENEKE
LESLIE SCARPACE                           6323 CANEBRIDGE LN                      13001 LA MIRADA BLVD
SUBJECT TO STA TOD RULES                  HOSCHTON, GA 30548-8242                 APT 332
3749 LONGFELLOW RD                                                                LA MIRADA, CA 90638-2241
TALLAHASSEE, FL 32311-3712
FREDRIC A ROTHSTEIN     Case 21-10831-CTG
                                      FREDRIC Doc  17 Filed 05/19/21
                                              C ENGH                          Page 166 of
                                                                                 FREDRIC   661
                                                                                         R GOTTLIEB MD PA MPP
TOD BENEFICIARY ON FILE WITH CPU      200 MIRAMAR WAY                             448 POLNCLANA DRIVE
517 E 77TH ST APT 2E                  WEST PALM BCH, FL 33405-4712                HALLANDALE BEACH, FL 33009
NEW YORK, NY 10075-8864




FRIEDHELM WACHTER                        FRIEDRICH AIR CONDITIONING CO. LTD       FRIEDRICH AIR CONDITIONING CO. LTD
1342 VIA CHRISTINA                       ATTN: PRESIDENT/GENERAL COUNSEL          P.O. BOX 74941
VISTA, CA 92084-4726                     10001 REUNION PL 500                     CLEVELAND, OH 44194-1024
                                         SAN ANTONIO, TX 78216




FU LIN &                                 FU SO CHEN &                             FULLER, FULLER & ASSOCIATES, P.A.
SHIAO-YEN Y LIN JT TEN                   YUEH HSIANG YANG CHEN JT TEN             12000 BISCAYNE BLVD
TOD BENEFICIARY ON FILE CPU              1895 ROBIN RD                            SUITE 502
480 ROSE WOOD AVE                        SAN MARINO, CA 91108-2827                NORTH MIAMI, FL 33181
SAN JOSE, CA 95117-1649



FUMIO TOMINO                             FUN WONG                                 FUNG TIM NG TR &
TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU         YUE WAI NG TTEE
21207 SOUTH AVALON BLVD 34               642 58TH ST                              YUE WAI NG & FUNG TIM NG TRUST
CARSON, CA 90745                         BROOKLYN, NY 11220-3907                  34844 18912 DEARBORN ST
                                                                                  NORTHRIDGE, CA 91324-2806



FURNITURE SERVICES CO. OF GEORGIA INC.   FUSION CLOUD COMPANY, LLC                G ALLEN HARRISON &
1325 MAGGIE LANE                         P.O. BOX 51538                           KAREN HARRISON TEN COM
CONYERS, GA 30013                        LOS ANGELES, CA 90051-5838               124 LASALLE CIR
                                                                                  WEST MONROE, LA 71291-4732




G FERRELL PATRICK                        G.J. HOPKINS, INC.                       GABRIELA BANDA
6251 KATHMOOR DR                         714 5TH STREET, NE                       TOD BENEFICIARY ON FILE WITH CPU
MONTGOMERY, AL 36117-5206                P.O. BOX 12467                           14326 KINGSDALE AVE
                                         ROANOKE, VA 24025                        LAWNDALE, CA 90260-1341




GADJEINDRAN SUBRAMANIAM                  GAERTNER HOLDING COMPANY                 GAIL B VITALE
TOD BENEFICIARY ON FILE WITH CPU         246 ALBERT ST S                          TOD BENEFICIARY ON FILE WITH CPU
26057 FRAMPTON AVE                       SAINT PAUL, MN 55105-2458                887 SPRING HILL RD
HARBOR CITY, CA 90710-3400                                                        RIEGELSVILLE, PA 18077-9755




GAIL BENJAMIN                            GAIL D BOHANNAN TR                       GAIL K DUGGER
TOD BENEFICIARY ON FILE WITH CPU         THE GAIL D BOHANNAN TRUST                TOD BENEFICIARY ON FILE WITH CPU
2396 GRASSY SPRING PL                    UA 09/24/13                              619 BALDWIN DR
LAS VEGAS, NV 89135-1546                 1126 14TH ST                             BRENTWOOD, CA 94513-6908
                                         LOS OSOS, CA 93402-1408



GAIL PRINCE BARON                        GAILA M FREELAND DECHAMBI                GALE B JOHNSON &
2259 VENADO CT                           2319 SHALIMAR DR                         SHIRLEY A JOHNSON JT TEN
SANTA ROSA, CA 95404-9729                SALINA, KS 67401-6956                    TOD BENEFICIARY ON FILE CPU
                                                                                  410 N BROWN AVE
                                                                                  CLAY CENTER, NE 68933-1008



GALE E HASTINGS TR &                     GALEN CAROL                              GALIL M TADROS
CAROLYN S EIST TTEE                      PO BOX 17562                             TOD BENEFICIARY ON FILE WITH CPU
HASTINGS EIST TRUST                      SAN ANTONIO, TX 78217-0562               18649 CEDAR CREST DR
42172 115 SWEET TREE ST                                                           CANYON CNTRY, CA 91387
BRADENTON, FL 34212-3324
GAMANLAL B PATEL TR     Case 21-10831-CTG
                                      GARETH DDoc  17& Filed 05/19/21
                                               BRYAN                          Page 167SMITH
                                                                                 GARIS of 661
                                                                                            &
UA 06/12/1996                         CAROL J BRYAN JT TEN                       INES SMITH JT TEN
SURVIVORS TRUST CREATED UNDER         10831 ARCHER LN                            891 14TH ST UNIT 3509
THE PATEL TRUST 4631 SALOMA AVE       WILLIAMSPORT, MD 21795-1402                DENVER, CO 80202-3281
SHERMAN OAKS, CA 91403



GARLAND E OLESEN                     GARLAND M WALKER &                          GARRETT J EIKMEIER
3509 INFIELD AVE                     ELLEN B WALKER JT TEN                       349 N PINE ST
SIOUX FALLS, SD 57110                59 CURVE ST                                 DODGE, NE 68633-3018
                                     ASHEVILLE, NC 28801-4237




GARRY L LEA                          GARY A BEYER                                GARY ASTROW
TOD BENEFICIARY ON FILE WITH CPU     14825 W MAYFLOWER DR                        TOD BENEFICIARY ON FILE WITH CPU
2431 NW 41ST ST                      NEW BERLIN, WI 53151-6715                   61 MAINE AVE
APT 4312                                                                         APT B15
GAINESVILLE, FL 32606-7409                                                       ROCKVILLE CTR, NY 11570



GARY C EASTES &                      GARY CAMPBELL &                             GARY CECIL &
SALLY P EASTES JT TEN                SHARON CAMPBELL JT TEN                      CLAUDIA CECIL JT TEN
4009 HUNTS POINT RD                  6935 WOODWIND DR                            5015 REGENTS PARK RD
HUNTS POINT, WA 98004-1109           SARASOTA, FL 34231-5744                     ROCKFORD, IL 61107-5025




GARY CHINGHUEI KAO TR                GARY CRANDALL TR &                          GARY D KEIL &
GARY C KAO MD INC RETIREMENT TRUST   MARY CRANDALL TTEE                          MICHELLE A KEIL JT TEN
26 THORN HL                          GARY CRANDALL & MARY CRANDALL               21403 N HAMPTON RD
IRVINE, CA 92602-2413                REVOCABLE TRUST 900 2ND ST SE UNIT 608      CHILLICOTHE, IL 61523-8904
                                     CEDAR RAPIDS, IA 52401-2230



GARY D LORTZ                         GARY DAVIS &                                GARY DELAQUILA TR
563 S 182ND ST                       LINDA DAVIS JT TEN                          GARY E DELAQUILA TRUST
ELKHORN, NE 68022-5730               23077 ENADIA WAY                            UA 02/27/95
                                     WEST HILLS, CA 91307-2209                   200 BRIGHTON DR
                                                                                 WHEATON, IL 60189-2001



GARY FARNSWORTH                      GARY FRED GULIASI                           GARY FRIEDENBACH
114 SW 9TH ST                        330 BLACK HAWK WAY                          520 FONTENELLE CT
DELRAY BEACH, FL 33444-2326          NIPOMO, CA 93444-9091                       BELLEVUE, NE 68005-2042




GARY FUTTERMAN &                     GARY GITLIN                                 GARY HEATH & JANET HEATH JTTEN
BEVERLY FUTTERMAN TR                 5101 N CASA BLANCA DR 316                   13829 CAPTAINS ROW
UA 03/01/1999 FUTTERMAN FAM TRUST    PARADISE VALLEY, AZ 85253-6989              CORPUS CHRISTI, TX 78418
383 SOUTHRIDGE DR
OAK PARK, CA 91377



GARY HUGHES &                        GARY J ELSTON TR &                          GARY JONES TR &
VICKI HUGHES JT TEN                  KAREN K ELSTON TTEE                         TAMARA JONES TTEE
2906 QUEENS WAY                      GARY J ELSTON                               GARY & TAMARA T JONES REV LIVING TR
THOUSAND OAKS, CA 91362-5342         37106 919 ANTHONY LN                        34057 2128 RIDGETOP DRIVE
                                     LINCOLN, NE 68520-1250                      CHARLOTTESVLE, VA 22903



GARY K LAI                           GARY K WATERS                               GARY L BERKHOF
16409 HOLMES PL                      1586 260TH ST                               1152 W PINON AVE
CERRITOS, CA 90703-2307              INDEPENDENCE, IA 50644-9804                 GILBERT, AZ 85233
GARY L GLAWE &           Case   21-10831-CTG     Doc 17&
                                         GARY L PRAZNIK      Filed 05/19/21       Page 168M MYERS
                                                                                     GARY   of 661&
MARY SUSAN WURTZ JT TEN                   TAMBRA L PRAZNIK JT TEN                    MIMI R MYERS JT TEN
5504 MEADOWLARK LN                        8866 MACGREGOR LN                          8275 E CHINO DR
CEDAR FALLS, IA 50613-7959                SARASOTA, FL 34238-3328                    SCOTTSDALE, AZ 85255-3922




GARY P &                                  GARY PHILLIPS TR &                         GARY R CAMPBELL
BARBARA R ZELLER TR ZELLER                CYNTHIA PHILLIPS TTEE                      TOD BENEFICIARY ON FILE WITH CPU
REVOCABLE TRUST                           PHILLIPS FAMILY TRUST                      4802 E KIRKLAND RD
2676 WOODLAWN DR                          6660 EASTON DR                             PHOENIX, AZ 85054-6178
ANDERSON, IN 46013-9628                   SARASOTA, FL 34238-2615



GARY R DOOLAN &                           GARY R FOSTER &                            GARY R RODGERS &
CYNTHIA S DOOLAN JT TEN                   ROBIN L FOSTER JT TEN                      PATRICIA A RODGERS JT TEN
1293 PIEDMONT DR                          TOD BENEFICIARY ON FILE CPU                5121 PRAIRIE DUNES DR
MILFORD, OH 45150-2403                    3765 CYPRESSWOOD PT SW                     AUSTIN, TX 78747-1473
                                          GAINESVILLE, GA 30504-5912



GARY R SANDQUIST TR                       GARY S CARLSON TR                          GARY S LABEN
GARY R SANDQUIST LIVING TRUST             GARY S CARLSON LIVING TRUST                6310 TURNER WAY
UA 11/09/15                               UA 08/15/15                                DALLAS, TX 75230-1839
39731 158TH ST                            1252 GRANVILLE AVE APT 9
MELLETTE, SD 57461-5703                   LOS ANGELES, CA 90025-1682



GARY S RUDERMAN TR                        GARY SCHILLING                             GARY T SOUTHERN
GARY S RUDERMAN REV TRUST                 6294 S JACKSON ST                          13382 EL DORADO DR APT 194G
UA 10/31/11                               LITTLETON, CO 80121-3116                   SEAL BEACH, CA 90740-3533
2583 NE 15TH ST
POMPANO BEACH, FL 33062-8236



GARY V JACOBS &                           GARY W BRANDT &                            GARY W BURGESS
JOANNE JACOBS JT TEN                      JOAN M BRANDT TR UA 03/24/2006 GARY &      1256 PALADIN TRAIL
29395 E 800 NORTH RD                      JOAN BRANDT REVOCABLE LIVING TR.           SPRING BRANCH, TX 78070
ELLSWORTH, IL 61737-9457                  74 ASTER PLACE
                                          HAMPSTEAD, NC 28443



GARY W REDDIN &                           GARY W RENGGLI TR &                        GARY WURTZ &
MARJORIE J REDDIN JT TEN                  PATRICIA A RENGGLI TTEE                    SARAH WURTZ JT TEN
2268 GULFSTREAM DR                        RENGGLI LIVING TRUST                       11415 N 288TH ST
LITTLE ELM, TX 75068-5981                 36341 407 LEMARC ST                        VALLEY, NE 68064-6807
                                          FREMONT, CA 94539-5781



GARY YORK                                 GASPER CHAMARRO TR                         GATSBY HOLDINGS LLP
10364 LEANA DR                            THE BENITA CHAMARRO REV TRUST              6550 E IRONWOOD DR
ROSCOE, IL 61073-6332                     UA 11/11/05                                PARADISE VLY, AZ 85253-2651
                                          1028 GOLDEN BEAR TRL
                                          S LAKE TAHOE, CA 96150-4543



GAYLE E GABLE TR                          GAYLE H NASHED                             GAYLE M JOHNSON TR
GAYLE E GABLE TRUST                       125 DOUBLE FIRE TRAIL                      UA 11/09/2001
UA 02/09/99                               GEORGETOWN, TX 78633                       JOHNSON LIVING TRUST
123 E 2ND AVE APT 809                                                                12567 S 83RD ST
SALT LAKE CTY, UT 84103-4759                                                         PAPILLION, NE 68046



GAYLE MUENCHOW &                          GAYLE SIEMERS                              GAYLEN J HARRIS
RICHARD S HOPKINS JT TEN                  TOD BENEFICIARY ON FILE WITH CPU           5726 DURHAM DR
TOD BENEFICIARY ON FILE CPU               659 CLAFFEY DR                             NEW ORLEANS, LA 70131-5312
94 MEADOW GLEN DR                         POLSON, MT 59860-4134
MIDDLEBURY, VT 05753-4601
                      Case
GAYLYNN BODIFORD REV TR TTEE   21-10831-CTG
                                        GBI INC Doc 17        Filed 05/19/21   Page 169RONNE
                                                                                  GEANI of 661
GAYLYNN BODIFORD                        126 HARBOR BLVD                           TOD BENEFICIARY ON FILE WITH CPU
UA 05/09/95                             DESTIN, FL 32541-7344                     910 W GURLEY ST
539 LAGUNA CANYON WAY                                                             PRESCOTT, AZ 86305-2841
BREA, CA 92821-3540



GEETA KANDALA                           GELYAN GARCIA TR                          GEMINI INSURANCE COMPANY
C/O RAJESWARAN VENKATRAMAN              2015 CHIRPIA IRREVOCABLE TRUST            C/O AMWINS BROKERAGE OF NEW YORK,
2525 CABOT DR STE 100                   UA 03/13/15                               INC.
LISLE, IL 60532-3627                    9829 LIGGETT ST                           ATTN: JASON MONTEFORTE
                                        BELLFLOWER, CA 90706-3101                 88 PINE STREET - 6TH FLOOR
                                                                                  NEW YORK, NY 10005

GEMINI INSURANCE COMPANY                GENA L MILLER                             GENE GREENBERG &
C/O BERKLEY CUSTOM INSURANCE SRVCS,     8267 AUSTIN ST APT 806                    CAROL GREENBERG JT TEN
LLC                                     KEW GARDENS, NY 11415-1408                6532 ALDER PARK CIRCLE
757 THIRD AVENUE, 10TH FLOOR                                                      ROSEVILLE, CA 95678
NEW YORK, NY 10017-5282



GENE HUA                                GENE J CHAUVIN JR                         GENE PARK
14827 SIERRA WAY                        PO BOX 29                                 2020 OAKDALE ST
BALDWIN PARK, CA 91706-5539             HOUMA, LA 70361-0029                      PASADENA, CA 91107-5027




GENE T HOLLIER                          GENERAL SECURITY INDEMNITY CO OF          GENEVA M ADAMS
330 N CORPORATION ST                    ARIZONA                                   1610 FREMONT AVE
CHURCH POINT, LA 70525-2816             C/O ARRROWHEAD                            SAINT PAUL, MN 55106-5412
                                        ATTN: SALVADOR TORRES
                                        701 B. STREET, SUITE 2100
                                        SAN DIEGO, CA 92101

GENEVIEVE MILLHOUSE                     GENGXIN LIU                               GENIE GILSTRAP
13373 N PLAZA DEL RIO BLVD              68 BERKSHIRE WOOD                         10 RED FOX TRAIL
FREEDOM PLAZA 1149                      IRVINE, CA 92620-2308                     GREENVILLE, SC 29615
PEORIA, AZ 85381-4873




GEO LIU                                 GEOFFREY B HOYT                           GEOFFREY BERGMAN &
1 PEPPERWOOD CT                         37031 COLEMAN AVE                         VICKY BERGMAN COMMUNITY PROPERTY
MENLO PARK, CA 94025-3579               DADE CITY, FL 33525                       10705 MIRA LAGO TER
                                                                                  SAN DIEGO, CA 92131-2385




GEOFFREY W NOLAND                       GEORGE A ANDERSON                         GEORGE A STAMBOULIDIS &
TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU          PENNY STAMBOULIDIS JT TEN
7740 WISH AVE                           2920 FLORIDA BLVD APT 111                 121 HARVARD AVE
VAN NUYS, CA 91406-2132                 DELRAY BEACH, FL 33483-4650               ROCKVILLE CTR, NY 11570-1910




GEORGE A TEBBE                          GEORGE B BROCKLEY TR                      GEORGE BUKOWSKI &
438 S STATE ROAD 19                     REVOCABLE TRUST OF                        ROSANNE BUKOWSKI JT TEN
TIPTON, IN 46072-9331                   GEORGE B BROCKLEY 01/10/96                3899 GOLDEN GATE BLVD W
                                        2541 WOODLEIGH LN                         NAPLES, FL 34120-3057
                                        LINCOLN, NE 68502-4050



GEORGE CHENG MD INC                     GEORGE CHRIS                              GEORGE D MILLER &
FBO ANGELINA CHENG                      TOD BENEFICIARY ON FILE WITH CPU          SHARON B MILLER JT TEN
GEORGE CHENG TR                         71-49 METROPOLITAN AVE                    3104 JOMAR DR
1531 REBECCA CRES                       APT L1                                    PLANO, TX 75075-7776
REDLANDS, CA 92373-6947                 MIDDLE VLG, NY 11379-2140
GEORGE D MULLANE        Case   21-10831-CTG
                                        GEORGE Doc  17TR Filed 05/19/21
                                               E CUPPY                    Page 170 of
                                                                             GEORGE   661 JR
                                                                                    E OMEN
1902 VENUS DR                             GEORGE E CUPPY TRUST               TOD BENEFICIARY ON FILE WITH CPU
NEW CANEY, TX 77357-3411                  UA 10/06/92                        10140 PASADENA AVENUE
                                          1209 SE 147TH AVE                  CUPERTINO, CA 95014
                                          VANCOUVER, WA 98683-8313



GEORGE F MCKIERNAN                        GEORGE FABIANO TR                  GEORGE FOTIADES
1157 BUCKINGHAM COURT                     FABIANO REVOCABLE TRUST            34 FORGE RD
B1                                        UA 03/30/09                        GLEN MILLS, PA 19342-8818
WHEELING, IL 60090                        86 KEAYNE ST
                                          REVERE, MA 02151-1822



GEORGE G ELKIN                            GEORGE G WOOD &                    GEORGE H BATES &
TOD BENEFICIARY ON FILE WITH CPU          RAWLYNN D WOOD JT TEN              ANGELA L BATES JT TEN
26 CUTTER CT                              1217 PINE GROVE DR                 TOD BENEFICIARY ON FILE CPU
WEST ISLIP, NY 11795-5016                 EASTON, PA 18045-2244              9136 SW 73RD LN
                                                                             OCALA, FL 34481-2610



GEORGE H DAVID TR                         GEORGE H KAUFMANN                  GEORGE K WILLIAMS
UA 12/28/1999                             8896 SW 90TH ST UNIT C             TOD BENEFICIARY ON FILE WITH CPU
GHD SEPARATE PROPERTY TRUST               OCALA, FL 34481-9401               16 MOUNTAIN KING RD
PO BOX 30308                                                                 DURANGO, CO 81303
LAS VEGAS, NV 89173



GEORGE KARTALIAN TR &                     GEORGE KISSIL &                    GEORGE L JOHNSON
ROSEMARY KARTALIAN TTEE                   RACHELLE KISSIL JT TEN             236 WOODLANDS RIDGE RD
ROSEMARY KARTALIAN REVOCABLE TRUST        188 BRIER CIR                      COLUMBIA, SC 29229-2311
37399 2425 RUE DE LA GRAND PL UNIT K302   JUPITER, FL 33458-7377
NAPLES, FL 34105-3141



GEORGE L KRAMER                           GEORGE L MCKNIGHT                  GEORGE L STEVENS &
TOD BENEFICIARY ON FILE WITH CPU          146 GRECIAN PKWY                   JANICE J STEVENS JT TEN
9179 ELEANOR CV                           ROCHESTER, NY 14626-1914           425 W MAINE ST APT 1
MILLINGTON, TN 38053-4900                                                    AMBOY, MN 56010-9790




GEORGE LEHNHOFF TR &                      GEORGE MACE                        GEORGE ORFANOS TR
NANCY LEHNHOFF TTEE                       559 PHEASANT TRAIL                 THE GEORGE A ORFANOS TRUST
GEORGE & NANCY LEHNHOFF TRUST             SAINT CHARLES, IL 60174            UA 10/09/92
32853 2475 TEMPLETON RD                                                      820 AUDUBON WAY APT 312
TEMPLETON, CA 93465-8316                                                     LINCOLNSHIRE, IL 60069-3313



GEORGE P ZAVITSANOS MD 401(K) PLAN        GEORGE ROBERT YOUNG &              GEORGE T OHEARN
TR GEORGE ZAVITSANOS                      DORIS YOUNG TR                     N9559 BASY SHORE I N
467 PENNSYLVANIA AVE STE 203              UA 03/27/2015 GD YOUNG TRUST       LUXEMBURG, WI 54217
FT WASHINGTON, PA 19034-3420              95 ONEIDA RIVER RD
                                          PENNELLVILLE, NY 13132



GEORGE W FEARN TRUST TR                   GEORGE W MULLANE                   GEORGE Z HEVESY
GEORGE W FEARN TRUST                      1923 ROTARY DR                     TOD BENEFICIARY ON FILE WITH CPU
UA 07/02/90                               HUMBLE, TX 77338                   1177 N BYERLY HILLS DR
686 PROSPERITY LN                                                            EAST PEORIA, IL 61611-1283
MESQUITE, NV 89027-5190



GEORGE Z ZHANG &                          GEORGE ZAVITSANOS                  GEORGE ZOLOVICK &
FANG LIU JT TEN                           467 PENNSYLVANIA AVE STE 203       JOAN ZOLOVICK JT TEN
TOD BENEFICIARY ON FILE CPU               FT WASHINGTON, PA 19034-3420       345 HORSESHOE FARM RD
13118 FERNEDGE RD                                                            PEMBROKE, VA 24136-3471
SILVER SPRING, MD 20906-5342
GEORGEANNA FELTMAN        Case 21-10831-CTG
                                        GEORGIADoc 17 Filed
                                               DEPARTMENT     05/19/21
                                                          OF REVENUE        Page 171 ofFERRELL
                                                                               GEORGIA  661
5118 S 234TH ST                          PO BOX 740239                         458 BRECKENRIDGE BLVD
KENT, WA 98032-3391                      ATLANTA, GA 30374-0239                FRANKFORT, KY 40601-3804




GERALD A NIELSEN TR                      GERALD A WINTER TR                    GERALD C LARSON &
UA 10/19/2011                            UA 11/25/2020                         CARAL E LARSON TR UA 01/29/1991
GERALD A NIELSEN REVOCABLE TRUST         GERALD A WINTER LIVING TRUST          CHARLOTTE W ANDERSON REVOCABLE TR.
14245 ROYAL HARDBOUR COURT               2526 JANET LEE DR                     524 W HIGHLAND ST APT G
FORT MYERS, FL 33908                     LA CRESCENTA, CA 91214                LAKELAND, FL 33803-1010



GERALD E RUSSELL TR                      GERALD J MAHER                        GERALD L BAER TR &
RUSSELL MARITAL TRUST                    1620 GUTHRIES GREEN ROAD              HELENE L BAER TTEE
UA 01/06/98                              BULLS GAP, TN 37711                   GERALD L & HELENE L BAER REV LIV TR
65 APPLE HILL DR                                                               33906 3108 E HAMILTON ST
BRENTWOOD, CA 94513-5905                                                       WAUSAU, WI 54403-9297



GERALD M KIRKE TR                        GERALD MARSHALL                       GERALD P DIVIS
GERALD M KIRKE REV FAMILY TRUST          4355 WYNTUCK PL                       605 S 208TH ST
UA 01/05/89                              MEMPHIS, TN 38117-3013                DES MOINES, WA 98198-3239
5456 MILLS CIVIC PKWY SUITE 400
WEST DES MOINES, IA 50266



GERALD P GLOISTEN TR                     GERALD R HANSON TR &                  GERALD R PERKINS &
GLOISTEN 2005 FAM TRUST                  SUZANNE E HANSON TTEE                 J EILEEN PERKINS TR
UA 08/02/05                              THE GERALD R & SUZANNE E HANSON       UA 01/11/1999 PERKINS LIVING TRUST
4808 FOXGLOVE CT                         TRUST 03/10/09 8591 LORRAINE DR       901 N 18TH AVE
SANTA ROSA, CA 95405-7965                HUNTINGTN BCH, CA 92646-2627          SHOW LOW, AZ 85901



GERALD SCHOENEN &                        GERALD T RICHARDS &                   GERALD W MARTIN
PATRICIA SCHOENEN JT TEN                 EILEEN M RICHARDS JT TEN              TOD BENEFICIARY ON FILE WITH CPU
5543 ARAPAHO WAY                         1100 EASTHAM DR                       2109 MORTON DR
MEDINA, OH 44256-5667                    APEX, NC 27502-8546                   SPRING HILL, TN 37174-1576




GERALD WOLFE &                           GERALD Z MENDELSOHN                   GERALDINE BERGER TR
ELLEN WOLFE JT TEN                       TOD BENEFICIARY ON FILE WITH CPU      GERALDINE BERGER INTERVIVO TRUST
TOD BENEFICIARY ON FILE CPU              PO BOX 820                            UA 05/01/00
33505 ANNS CHOICE WAY                    AQUEBOGUE, NY 11931-0820              3119 VIA DOLCE UNIT 101
WARMINSTER, PA 18974-3384                                                      MARINA DEL REY, CA 90292-5072



GERALDINE E BEER                         GERALDINE G LOWELL                    GERALDINE L ROBERTS &
TOD BENEFICIARY ON FILE WITH CPU         252 HOPE ST NW                        MICHAEL C ROBERT TR
13340 87TH PL                            MARIETTA, GA 30064-2152               UA 03/08/2017 ROBERTS LIVING TRUST
SEMINOLE, FL 33776                                                             845 WOODMONT RD
                                                                               ANNAPOLIS, MD 21401



GERALDINE M HOOTEN                       GERALDINE P DUNHAM TR                 GERALDINE P OBRIEN TR
TOD BENEFICIARY ON FILE WITH CPU         GERALDINE P DUNHAM REV TRUST          GERALDINE OBRIEN LIV TRUST
8605 W 91ST ST                           UA 09/27/91                           UA 07/20/15
HICKORY HILLS, IL 60457-1338             400 UNIVERSITY PARK DR APT 181        703 CLAYTON CIR
                                         BIRMINGHAM, AL 35209-8820             COPPELL, TX 75019-2805



GERALDINE T CARTER                       GERALDINE ZIEMKE TR                   GERARD C DOBLE
4117 BROOKS MILL DR                      GERALDINE ZIEMKE LIVING TRUST         7718 QUERBES AVE
LITHONIA, GA 30038-4144                  UA 04/20/06                           MONTREAL, QC H3N 2B8
                                         430 DEVON DR                          CANADA
                                         BURR RIDGE, IL 60527-8318
GERARD F JOHNSON           Case 21-10831-CTG    Doc 17
                                         GERARD MARTENS        Filed 05/19/21    Page 172 of
                                                                                    GERARD   661
                                                                                           SCHOETTEL &
127 RIVER OAKS RD                         158 PINE TREE DR                          BRENDA SCHOETTEL JT TEN
GREER, SC 29650-3245                      SYRACUSE, NY 13212                        TOD BENEFICIARY ON FILE CPU
                                                                                    3330 SUNNYNOOK DR
                                                                                    LOS ANGELES, CA 90039-1724



GERARDO C GUZMAN &                        GERGORY SLEDD &                           GERHARD ALMS &
VIRGINIA 0 GUZMAN JT TEN                  ELIZABETH SLEDD JT TEN                    KAREN ALMS TR
9423 FLATIRON CT                          1035 HARMS AVE                            UA 05/16/1998
LAS VEGAS, NV 89178-9362                  LIBERTYVILLE, IL 60048-2521               ALMS FAMILY TRUST 31976 PASEO DE
                                                                                    ELENA
                                                                                    SAN JUAN CAPO, CA 92675

GERHARD O SCHAEFER TOD                    GERHARD SCHAEFER TOD                      GERMAINE PROULX TR
SANDRA L WARNOCK                          GLENN ALAN SCHAEFER                       THE PROULX REV FAMILY TRUST
SUBJECT TO STA TOD RULES                  SUBJECT TO STA TOD RULES                  UA 08/26/05
14505 W GRANITE VALLY DR APT 120          14505 WEST GRANITE VALLEY DR APT 120      435 BELL ROCK BLVD
SUN CITY WEST, AZ 85375                   SUN CITY WEST, AZ 85375                   SEDONA, AZ 86351-7797



GERMAN AMERICAN CAPITAL CORPORATION       GERRIE SHAPIRO                            GERTRAUD KOBIN TR
60 WALL STREET, 10TH FLOOR                338 N MAIN ST                             GERTRAUD KOBIN REV LIVING TRUST
NEW YORK, NY 10005                        BREWER, ME 04412                          UA 01/05/11
                                                                                    3570 SW RIVER PKWY UNIT 1111
                                                                                    PORTLAND, OR 97239-4541



GERTRUDE LEPHUTHING &                     GERTRUDE M VAN WIGGEREN TR                GEZELLE RIZK
MOFFAT LEPHUTHING JT TEN                  VAN WIGGEREN FAMILY TRUST                 1612 DEDE LN
21 JANSEN CLOSE                           UA 06/25/97                               EL PASO, TX 79902-2201
SHARON PARK                               810 AUDUBON WAY APT HP416
NIGEL 1496 SOUTH AFRICA                   LINCOLNSHIRE, IL 60069-3868



GHOLAM R ZADEII                           GILA ROLLHAUS                             GILBERT G MERRILL
36715 PALM VIEW RD                        14724 75TH AVE                            615 ALEX DRIVE
RANCHO MIRAGE, CA 92270                   FLUSHING, NY 11367-2932                   EASLEY, SC 29640




GILBERTO MELENDEZ                         GILDARDO FRANCISCO URQUIDES               GILLIAN M KATZ
BAUDELIO PELAYO 8025                      SERRANO                                   TOD BENEFICIARY ON FILE WITH CPU
CD JUAREZ                                 441 N GRAND AVENUE4-23                    1339 TAILWIND CT
CHIHUAHUA                                 NOGALES, AZ 85621-2729                    MT PLEASANT, SC 29464-9491
MEXICO



GILMA S RUEDA                             GINA L SEARS TR                           GINGER MILLER
2776 BOWMONT DR                           GINA L SEARS TRUST                        TOD BENEFICIARY ON FILE WITH CPU
EUGENE, OR 97405-5910                     UA 12/10/98                               10 E SKY RANCH BLVD
                                          15802 HARRIS RIDGE CT                     SPARKS, NV 89441-8544
                                          CHESTERFIELD, MO 63017-8725



GINGER MITCHELL TR                        GINGER SCHACKNE TR                        GIRON O CALDWELL &
THE GINGER AYDAM MITCHELL TRUST           GINGER SCHACKNE TRUST                     TERESA CALDWELL JT TEN
UA 12/19/08                               UA 02/13/10                               200 FISH HOOK DR
8616 BIG VIEW DR                          11840 GORHAM AVE APT 2                    SMITHVILLE, TN 37166
AUSTIN, TX 78730-1521                     LOS ANGELES, CA 90049-5439



GISELA C RAY                              GIUSEPPE ZOIDA IRA COR CLEARING           GLADYS K GROS
TOD BENEFICIARY ON FILE WITH CPU          CUST                                      103 WOODLAWN LN
1822 E SOUTH RIDGE DR                     125 EAST MACON AVE                        MANDEVILLE, LA 70471-3215
SPOKANE, WA 99223-8425                    STATEN ISLAND, NY 10308-1201
GLADYS T SNYDER TOD    Case     21-10831-CTG    Doc 17
                                         GLEAVE FAMILY      Filed 05/19/21
                                                       INVESTMENTS LLC         Page 173
                                                                                  GLEN   of 661 MATTESON TR
                                                                                       & MARYANN
JERRY THOMAS SNYDER                       1070 E BUENA VISTA DR                   THE MATTESON FAMILY TRUST 39946
SUBJECT TO STA TOD RULES                  TEMPE, AZ 85284-2402                    566 LAWRENCE DR
208 CRYSTAL SPRINGS LN                                                            SN LUIS OBISP, CA 93401-5612
SHELBY, NC 28150-4189



GLEN A NEUMAN LIVING TRUST TR             GLEN B HANSEN                           GLEN D KOBOBEL TOD
GLEN A NEUMAN                             TOD BENEFICIARY ON FILE WITH CPU        LARRY A KOBOBEL
UA 12/20/99                               9607 KARMONT AVE                        SUBJECT TO STA TOD RULES
2549 ANNE LN                              SOUTH GATE, CA 90280-5408               21460 ROAD 9
NORTHBROOK, IL 60062-6968                                                         WELDONA, CO 80653



GLEN F GULICK                             GLEN L GOLDMAN TR                       GLENDA F WADE
2050 MONUMENT BLVD                        GLEN L GOLDMAN FAMILY TRUST             1616 PRIVATE ROAD 3300
SPC 17                                    UA 08/10/01                             KNIPPA, TX 78870
PLEASANT HILL, CA 94523-3450              2522 SILVER CLOUD DR
                                          PARK CITY, UT 84060-7039



GLENDA L LUERA                            GLENN A BECKERT TR                      GLENN D DEVINE III &
10713 LA SUBIDA DR                        GLENN A BECKERT REV TRUST               MERIDITH Y DEVINE JT TEN
EL PASO, TX 79935-3305                    UA 04/25/11                             11312 WOODLAND HILLS TRL
                                          340 WINDERMERE WAY                      AUSTIN, TX 78732-2178
                                          LAKE IN THE HILLS, IL 60156-5801



GLENN E SCHMOTTLACH TR &                  GLENN GANY &                            GLENN LEHLE
MONIQUE F SCHMOTTLACH TTEE                BONNIE GANY JT TEN                      15820 STONE OAK ESTATES CT
SCHMOTTLACH FAMILY TRUST                  51 ORCHARD CT                           CYPRESS, TX 77429-6943
41025 2027 MEDINA DR                      WOODBURY, NY 11797-2801
WIXOM, MI 48393-1278



GLENN LUBIN                               GLENN N HOLT                            GLENN RASMUSSEN
1519 MERCURY DR                           621 14TH AVE                            TOD BENEFICIARY ON FILE WITH CPU
SCHAUMBURG, IL 60193-6519                 SANTA CRUZ, CA 95062-4059               5201 BLUE LAGOON DR
                                                                                  STE 600
                                                                                  MIAMI, FL 33126-2075



GLENN SHIMIZU TR &                        GLENN SIMMS                             GLENN V HOCKER &
MILDRED SHIMIZU TTEE                      122 E 4TH ST                            JANET E HOCKER JT TEN
SHIMIZU FAMILY TRUST                      POTTSTOWN, PA 19464-5218                TOD BENEFICIARY ON FILE CPU
39492 16609 VAN NESS AVE                                                          105 PIEDMONT RD
TORRANCE, CA 90504-2238                                                           WEST CHESTER, PA 19382-7257



GLENN Y ARIMA TR                          GLENNA FERGUSON TR                      GLENWOOD SQUARE SHOPPING CENTER
GLENN Y ARIMA SEPARATE PROPERTY REV       CHARLES AND GLENNA FERGUSON JT TEN      ASSOCIATES, LLC
UA 09/18/95                               TRUST UA 1/27/09                        PO BOX 2491
3551 FARQUHAR AVE STE 204                 432 S ILLINOIS ST                       NORFOLK, VA 23501
LOS ALAMITOS, CA 90720-2003               PITTSFIELD, IL 62363-1903



GLORIA A JOHNSON &                        GLORIA BURNEY TR                        GLORIA CHU
JAMES JOHNSON TR UA 03/20/2017 GLORIA A   UA 06/18/86                             1433 ALA NAUPAKA ST
JOHNSON REVOCABLE TR.                     THE BURNEY TRUST                        HONOLULU, HI 96818-1534
97 WEST LANE                              7012 GREEN VISTA CIRCLE
SAYVILLE, NY 11782                        WEST HILLS, CA 91307



GLORIA F GORDON ROTH IRA COR              GLORIA HEGEL TOD                        GLORIA PONCE TR
CLEARING CUST                             ROBERT HEGEL                            GLORIA PONCE TUA RETIREMENT PLAN
3101 OLD PECOS TRL UNIT 664               SUBJECT TO STA TOD RULES                URB PARAISO CALLE AMOR 141
SANTA FE, NM 87505-9546                   33 GENOVA COURT                         MAYAGUEZ, PR 00680
                                          FARMINGDALE, NY 11735
GLORIA R STEVENS-RISSMAN  Case   21-10831-CTG     DocSTEIN
                                          GLORIA VON   17 TRFiled 05/19/21    Page 174 WONG
                                                                                 GLORIA of 661
                                                                                             TR
7908 MAPLE DR                              CHARLES VON STEIN NE QTIP TRUST       GLORIA WONG ANDERSON TRUST
DES MOINES, IA 50322-4436                  UA 01/01/00                           UA 06/16/11
                                           9049 SOMERSET BAY LN APT 302          521 KIRKWALL LN
                                           VERO BEACH, FL 32963-5624             SCHAUMBURG, IL 60193-1776



GLYN A DUNCAN TR &                         GLYNN R BARKER &                      GLYPHIC GROUP LLC
PATRICIA A DUNCAN TTEE                     DEANNA C BARKER JT TEN                700 N ZARAGOZA RD STE NPMB-304
GLYN AND PATRICIA DUNCAN 2015 TRUST        225 LAKE CLUB CT APT 203              EL PASO, TX 79907-4703
42076 4392 ELM AVE                         CHARLOTTESVLE, VA 22902-7285
LONG BEACH, CA 90807-2159



GODFRED TONG                               GOLD STAR TRUST COMPANY               GOLD STAR TRUST COMPANY
5625 CRESCENT PARK W APT 336               FBO BEN R NALE JR ROTH IRA            FBO RICHARD L CONLEY IRA
PLAYA VISTA, CA 90094-2087                 PO BOX 719                            PO BOX 719
                                           CANYON, TX 79015                      CANYON, TX 79015




GOLD STAR TRUST COMPANY                    GOLDEN HARVEST INVESTMENT GROUP       GOLDING MECHANICAL SERVICES INC.
FBO SHIRLEY A SCRUGGS IRA                  LLC                                   P.O. BOX 628
2 OCOTILLO WAY                             8300 UTICA AVE                        ELLENDALE, TN 38029-0628
PLACITAS, NM 87043-7005                    STE 300
                                           RCH CUCAMONGA, CA 91730



GOLDMAN SACHS BANK USA                     GOLDMAN SACHS MORTGAGE COMPANY        GOLDSTAR TRUST CO
200 WEST STREET                            200 WEST STREET                       FBO GARRY L MYERS ROTH IRA
NEW YORK, NY 10282                         NEW YORK, NY 10282                    PO BOX 719
                                                                                 CANYON, TX 79015




GOLDSTAR TRUST CO                          GOLDSTAR TRUST COMPANY                GOLDSTAR TRUST COMPANY
FBO GLENDA I BILLINGSLEY IRA               C L RUNNELS JR IRA                    CHARLES PERRY IRA
PO BOX 719                                 1958 WINROCK BLVD APT 412             PO BOX 719
CANYON, TX 79015                           HOUSTON, TX 77057-3326                CANYON, TX 79015




GOLDSTAR TRUST COMPANY                     GOLDSTAR TRUST COMPANY                GOLDSTAR TRUST COMPANY
DENISE CARNES IRA                          FBO ELIZABETH MILES SEP IRA           FBO HERCHEL O BILLINGSLEY ROTH IRA
PO BOX 719                                 PO BOX 719                            PO BOX 719
CANYON, TX 79015                           CANYON, TX 79015                      CANYON, TX 79015




GOLDSTAR TRUST COMPANY                     GOLDSTAR TRUST COMPANY                GOLDSTAR TRUST COMPANY
FBO MARILYN KITCH ROTH IRA                 FBO MICHAEL K ARCHER SEP IRA          FBO MOLLY A FAIRBETTER ROTH IRA
PO BOX 719                                 7200 DREYFUSS RD                      835 MARSALIS DR
CANYON, TX 79015                           AMARILLO, TX 79106-2715               ABILENE, TX 79603-5520




GOLDSTAR TRUST COMPANY                     GOLDSTAR TRUST COMPANY                GOLDSTAR TRUST COMPANY
FBO SANDRA K FRY IRA                       FBO SHARON R NALE ROTH IRA            FBO SHIRLEY A SCRUGGS ROTH IRA
2306 SAHARA DR                             PO BOX 719                            2 OCOTILLO WAY
ARLINGTON, TX 76012-5529                   CANYON, TX 79015                      PLACITAS, NM 87043-7005




GOLDSTAR TRUST COMPANY                     GONGTAO CHENG                         GOOD FAMILY TRUST TR &
FBO T BRADLEY BENEDICT IRA                 TOD BENEFICIARY ON FILE WITH CPU      ELIZABETH S GOOD TTEE
4417 WOODRIDGE DR                          19568 TARPAN CT                       GOOD FAMILY TRUST
ARLINGTON, TX 76013-4243                   WALNUT, CA 91789-5352                 1945 LAKE DR
                                                                                 CARDIFF, CA 92007-1206
GOPI K VUDATHALA          Case 21-10831-CTG
                                        GORDON Doc 17 &Filed 05/19/21
                                               ANDERSON                    Page 175 ofHURLEY
                                                                              GORDON    661
404 JACOBS CT                           JACQUELYN ANDERSON JT TEN             24 PINE TREE RD
EXTON, PA 19341-2343                    1149 N 500 E                          SALISBURY, NC 28144-6912
                                        RICHFIELD, UT 84701-1917




GORDON HUTT &                           GORDON J BREDOW                       GORDON J DREAGER TR &
LINDA HUTT JT TEN                       213 LAURELWOOD DR                     ROANNA J DREAGER TTEE
2110 LANDIS VALLEY RD                   SAINT PETERS, MO 63376                GORDON J ROANNA DREAGER FAMILY
LANCASTER, PA 17601-5410                                                      TRUST 03/05/99 18501 W POST DR
                                                                              SURPRISE, AZ 85388-1693



GORDON MAYER &                          GORDON MOBLEY &                       GOTO MEETING
BEVERLY J MAYER TEN COM                 BRENDA MOBLEY JT TEN                  320 SUMMER ST
8455 RED BARON BLVD                     3870 OLD LEXINGTON RD                 BOSTON, MA 02210
RENO, NV 89506-2104                     ATHENS, GA 30605-4149




GOVERNOR PLAZA ASSOCIATES               GOW NAN LING MD RETIREMENT TRUST      GOW-NAN LING TR &
FEDERAL REALTY INVESTMENT TRUST         FBO TERESA WONG CHEN                  IAN IAN WENDY LING TTEE
P.O. BOX 8500-9320                      2825 BRADFORD AVE                     LING FAMILY TRUST
PHILADELPHIA, PA 19178                  ARCADIA, CA 91007-8404                1515 EUSTON RD
                                                                              SAN MARINO, CA 91108-1916



GRACE EILEEN STREMLOW                   GRACE G CHENG                         GRACE L HINDERS IRA COR CLEARING
1028 BIG OAK DR                         936 CENTURY FARM LN                   CUST
MIDWEST CITY, OK 73110-7635             NAPERVILLE, IL 60563-2589             2428 W 229TH PLACE
                                                                              TORRANCE, CA 90501-5238




GRACE W KAOSU                           GRACIELA BEIGELMAN TR                 GRACIELA M RAMIREZ
PO BOX 3766                             UA 06/14/2006                         1309 N MAPLE ST
LA HABRA, CA 90632-3766                 BEIGELMAN REVOCABLE TRUST             ANAHEIM, CA 92801-1635
                                        10820 HOLMFIELD ST
                                        HENDERSON, NV 89052-0501



GRAINGER                                GRANT HANSEL &                        GREENBERG TRAURIG, LLP
DEPT. 886073705                         RACHEL KSENYAK JT TEN                 200 PARK AVENUE
P.O. BOX 419267                         3550 MILLER ST                        NEW YORK, NY 10166
KANSAS CITY, MO 64141-6267              WHEAT RIDGE, CO 80033




GREG BARTLET &                          GREG C JANDT                          GREG DULGERIAN MD &
MELANIE BARTLETT JT TEN                 21054 PARTHENIA ST 5                  BRIGETTE B DULGERIAN JT TEN
3216 ELLENDA AVE                        CANOGA PARK, CA 91304-2058            10951 GRAY PL
LOS ANGELES, CA 90034-4403                                                    TUSTIN, CA 92782-1315




GREG F HOLLAND                          GREG FRONING &                        GREG L MATTERN &
TOD BENEFICIARY ON FILE WITH CPU        JULIE FRONING JT TEN                  SHARI J MATTERN JT TEN
268 WILL MATT DR                        500 7TH ST                            1115 E PLUM CREEK RD
WESTMINSTER, SC 29693-4815              DIKE, IA 50624-9626                   SIOUX FALLS, SD 57105-7044




GREG SCHOWE &                           GREGG BRENES &                        GREGORY A LOMMEN TR
RACHELLE SCHOWE JT TEN                  KRISTAN A BRENES JT TEN               GREG LOMMEN TRUST
12565 VRAIN ST                          7162 KUKII ST                         UA 07/29/10
BROOMFIELD, CO 80020                    HONOLULU, HI 96825-1602               7151 MISSION HILLS DR
                                                                              LAS VEGAS, NV 89113-1337
GREGORY A MCQUEEN TR Case 21-10831-CTG
                                   GREGORY Doc   17 Filed 05/19/21
                                             A ROST                      Page 176 ofA661
                                                                            GREGORY   STALEY &
UA 11/23/2020                      TOD BENEFICIARY ON FILE WITH CPU         MARY ANN STALEY JT TEN
GREGORY A MCQUEEN REVOCABLE LIV TR 1541 ROSITA DR                           10153 ROPE MAKER DR
8089 W 100 N                       LAS VEGAS, NV 89123-1457                 ELLICOTT CITY, MD 21042-5813
FARMLAND, IN 47340



GREGORY C TSUKALAS &                GREGORY D SACCO TR                      GREGORY G ALLEN
LYNN J TSUKALAS JT TEN              GREGORY D SACCO TRUST                   716 S HOLLENBECK AVE
7774 TANGIER DR                     UA 06/03/99                             COVINA, CA 91723
SPRINGFIELD, VA 22153-2326          415 WINTERBERRY DR
                                    MIDDLETOWN, DE 19709-8681



GREGORY G PECK                      GREGORY H BROWN &                       GREGORY HANES &
PO BOX 1791                         KATHLEEN A BROWN TR                     BARBARA HANES TEN COM
GLENWOOD SPGS, CO 81602-1791        UA 04/27/89 BROWN LIVING TRUST          311 LAKEFRONT DR
                                    3128 DUSTY TRAIL                        WEST MONROE, LA 71291-9041
                                    ENCINITAS, CA 92024



GREGORY J LOFGREN TR &              GREGORY J MARTIN TR &                   GREGORY J ODEGARD &
PATRICIA A LOFGREN TTEE             MARY BETH MARTIN TTEE                   MAMIKO M ODEGARD JT TEN
GREGORY J & PATRICIA A LOFGREN      MARTIN FAMILY TRUST                     12312 N-133RD PL
TRUST 03/03/08 3805 W CLOVER AVE    33602 682 S KINNEY WAY                  SCOTTSDALE, AZ 85259
MCHENRY, IL 60050-5629              ANAHEIM, CA 92805-4706



GREGORY K GODDARD &                 GREGORY L POGUE &                       GREGORY LEWIS HAMMOND TR
DIANE GODDARD JT TEN                ELIZABETH A POGUE JT TEN                GREGORY LEWIS HAMMOND LIVING TRUST
2244 N SYNERGY PL                   16478 WOODSIDE GLN                      UA 04/25/12
EAGLE, ID 83616-7440                PARRISH, FL 34219-1296                  9840 OAKWILDE AVE
                                                                            STOCKTON, CA 95212-2623



GREGORY M BUBB                      GREGORY M GRAMM TR &                    GREGORY S CIANY
11838 E MARIPOSA GRANDE DR          DENISE L GRAMM TTEE                     21 POCONO LANE
SCOTTSDALE, AZ 85255-5664           GRAMM FAMILY TRUST                      DANBURY, CT 06810
                                    36257 9810 E THOMPSON PEAK PARKWAY
                                    804
                                    SCOTTSDALE, AZ 85255-6661

GREGORY S GULICK                    GREGORY S MCILROY TOD                   GREGORY SCALZO TOD
4570 OFFNER LANE                    SPENCER MCILROY                         MARGARET B SCALZO
SANTA ROSA, CA 95409                SUBJECT TO STA TOD RULES                SUBJECT TO STA TOD RULES
                                    7964 UPPER APPLEGATE RD                 330 KENSINGTON DR
                                    JACKSONVILLE, OR 97530                  MADISON, WI 53704



GREGORY SINGER &                    GREGORY T HAMMOND                       GREGORY T HIGDON
TRACEY SINGER JT TEN                TR SUBWAY DEVELOPMENT OF WV             TOD BENEFICIARY ON FILE WITH CPU
65 MAHOGANY RUN                     PENSION PLAN 05/23/57                   1514 CHELTENHAM CT W
PITTSFORD, NY 14534-9424            21 STARDUST CT                          CROWNSVILLE, MD 21032-2226
                                    SCOTT DEPOT, WV 25560-8401



GREGORY TAN                         GREGORY W COOPER                        GREGORY WALBRUN &
535 W COLORADO ST                   TOD BENEFICIARY ON FILE WITH CPU        JULIE K WALBRUN JT TEN
GLENDALE, CA 91204-1101             573 NW MT MAZAMA ST                     TOD BENEFICIARY ON FILE CPU
                                    MCMINNVILLE, OR 97128-5495              1317 CHESAPEAKE DR
                                                                            ODESSA, FL 33556-3866



GREGORY WEEKS &                     GRETCHEN DUDEK TR                       GRETCHEN S BERCAW TR
KAREN WEEKS JT TEN                  TRUST OF HUGO PNARFFLE IRA              BERCAW FAMILY TRUST
4609 WOODBAR CT                     UA 01/17/15                             UA 06/17/87
MIDLAND, TX 79707-2643              2403 TRACI DR                           5618 YORK PL
                                    PITTSBURGH, PA 15237-1627               GOLETA, CA 93117-2102
GREY ZEIEN             Case    21-10831-CTG     Doc
                                        GRIFFIN OF    17 LIMITED
                                                   FLORIDA Filed 05/19/21      Page 177 of
                                                                                  GRIFFIN OF 661
                                                                                             MACON LTD PARTNERSHIP
174 PENZANCE RD                          PARTNERSHIP                               235 TULOKEE CT
WOODS HOLE, MA 02543-1046                154 AVENUE H SE                           MACON, GA 31220-8508
                                         WINTER HAVEN, FL 33880-3642




GRIFFITH STEEL                           GRUBHUB HOLDINGS, INC.                    GUADALUPE HERNANDEZ-CHACON
TOD BENEFICIARY ON FILE WITH CPU         P.O. BOX 71649                            C RIO BALSAS 1475
PO BOX 5193                              CHICAGO, IL 60694-1649                    CHIHUAHUA 32380
TWIN FALLS, ID 83303-5193                                                          MEXICO




GUARDIAN ALARM COMPANY                   GUARDIAN ANGELS FOR SPECIAL               GUEST SUPPLY LLC
75 REMITTANCE DRIVE                      POPULATIONS                               ATTN: PRESIDENT/GENERAL COUNSEL
DEPT 1376                                PO BOX 151321                             300 DAVIDSON AVENUE
CHICAGO, IL 60675-1376                   CAPE CORAL, FL 33915-1321                 SOMERSET, NJ 08875




GUEST SUPPLY                             GUESTTEK INTERACTIVE ENTERTAINMENT        GUNNAR A NYHOLM
P.O. BOX 6771                            INC.                                      TOD BENEFICIARY ON FILE WITH CPU
SOMERSET, NJ 08875                       ATTN: 952235                              4 GINGER WOODS RD
                                         1501 NORTH PLANO ROAD, SUITE 100          VALLEY, NE 68064-9404
                                         RICHARDSON, TX 75081



GUO MEI XU                               GUO MOU YE TR &                           GUO-FAN YE
10502 LANTANA PASS                       LISA YE TTEE                              108 ROSA FLORA CIR
MISSOURI CITY, TX 77459                  YE FAMILY TRUST                           S SAN FRAN, CA 94080-5751
                                         42568 1716 ALBERTI DR
                                         SILVER SPRING, MD 20902-3632



GUOZHU LONG TR &                         GUSTAVO PRESTON COMPANY, INC.             GUY A BURNELL &
XIUHUA ZHANG TTEE                        23 INDUSTRIAL AVENUE                      MARY O NEILL-BURNELL JT TEN
GUOZHU LONG & XIUHUA ZHANG LIVING        CHELMSFORD, MA 01824                      1923 THONI RD
TRUST 03/19/01 610 UPPER VINTNERS CIR                                              ADDY, WA 99101-9658
FREMONT, CA 94539-4803



GUY ENGINEERING CORPORATION              GUY JOSEPH FAVATELLA TR &                 GUY K LYMAN
8609 LYNDALE AVE S 202                   NANETTE LANCE FAVATELLA TTEE              2504 MOSE AVE
BLOOMINGTON, MN 55420                    GUY & NANETTE FAVATELLA FAMILY 2006       BELLEVUE, NE 68147
                                         38888 220 WAGON HORSE AVE
                                         LA VERNE, CA 91750-2344



GWENDOLYN GRAPES                         GWENDOLYN M PERKINS                       H ALEX BRINKLEY &
3850 WASHINGTON ST                       TOD BENEFICIARY ON FILE WITH CPU          THERESA A BRINKLEY JT TEN
APT 817                                  204 LAKEVIEW DR                           107 SWEET BAY TRL
HOLLYWOOD, FL 33021-7356                 CROSSVILLE, TN 38558-7033                 PETAL, MS 39465-9462




H DIANE CONNOLLY                         H DON GRISSOM JR TR &                     H MAX FRICKER TR
PO BOX 364                               JANE GRISSOM TTEE                         HARALD MAX FRICKER 1998 REVOCABLE
AGOURA HILLS, CA 91376-0364              GRISSOM FAMILY LIVING TRUST               TRUST UA 09/29/98
                                         42367 2900 CANYON CREEK DR                14 MARINA GARDENS DR
                                         RICHARDSON, TX 75080-1503                 PALM BCH GDNS, FL 33410-3503



H WAYNE WOODARD &                        H&M FAMILY LLC LLC                        HADLEY WILLIAM PAUL
DELORIA L WOODARD JT TEN                 PO BOX 669                                3429 CORNELL AVE
2026 DIPPER LOOP                         BROOKFIELD, WI 53008-0669                 DALLAS, TX 75205-2901
THE VILLAGES, FL 32162-1048
HAFIZ Z KANJI           Case 21-10831-CTG      Doc
                                      HAI Y SONG & 17    Filed    05/19/21   Page 178 of
                                                                                HAJOCA   661
                                                                                       CORPORATION
TOD BENEFICIARY ON FILE WITH CPU      HANNAH L SONG JT TEN                      DBA APEX SUPPLY
5030 BLUE MAJOR DR                    14414 4TH AVENUE CT E                     P.O. BOX 934752
WINDERMERE, FL 34786-3107             TACOMA, WA 98445-1389                     ATLANTA, GA 31193-4752




HAL J BERKLEY TR &                     HAL W OLIVER                             HALE A PIETROPAOLO TR
KENT M BERKLEY TTEE & JONATHAN D       TOD BENEFICIARY ON FILE WITH CPU         UA 05/23/2018
BERKLEY                                4800 FARMERS DR                          HALE A PIETROPAOLO IRREVOCABLE
ROBERT B BERKLEY TST 12/1/67           BARHAMSVILLE, VA 23011-2225              TRUST 6433 FOREST GLEN
2333 MELROSE LN                                                                 VICTOR, NY 14564
SALINA, KS 67401-3546

HALLMARK-KADOORIE LLC                  HANA A MAWLA                             HANA HOVORKA TR
6 BURNS ST APT 55                      41465 TIMBER CREEK TERRACE               HANA HOVORKA LIVING TRUST
FOREST HILLS, NY 11375-5247            FREMONT, CA 94539                        UA 06/23/09
                                                                                5855 N SHERIDAN RD APT 23C
                                                                                CHICAGO, IL 60660-3849



HANA LEVINE &                          HAN-BOM LEE &                            HANN CHENG HUOH
DONALD ARIEL JT TEN                    YOUNG HEE LEE JT TEN                     1912 S WILCOX AVE
2 SHIMON STREET                        29039 7TH PL S                           MONTEREY PARK, CA 91755-6531
JERUSALEM                              FEDERAL WAY, WA 98003-3607




HANNA EISENBERG TR                     HANNE HANSEN TR                          HANOVER PRINTING PROFIT SHARING
THE HANNA EISENBERG REVOCABLE TRUST    1996 HANNE HANSEN FAMILY TRUST           PLAN
UA 08/02/12                            UA 07/22/06                              152 CASTLE RIDGE DR
12434 CRYSTAL POINTE DR UNIT 101       5017 VIA CUPERTINO                       EAST HANOVER, NJ 07936-3559
BOYNTON BEACH, FL 33437-7226           CAMARILLO, CA 93012-5238



HANRONG FAN TR                         HANS BOGENSBERGER &                      HANS R SHARMA &
UA 01/20/2019                          NANCY BOGENSBERGER JT TEN                SUMAN SHARMA JT TEN
HFAN REVOCABLE TRUST                   10101 W PALMERAS DR                      124 SCARLET DR
999 EVELYN TERRACE WEST APT 19         APT 268                                  CONSHOHOCKEN, PA 19428-1386
SUNNYVALE, CA 94086                    SUN CITY, AZ 85373-3020



HANS T KRUGER                          HANSOM FAMILY TRUST TR &                 HAO YUN ZHONG &
TOD BENEFICIARY ON FILE WITH CPU       CHONG HANSOM TTEE                        SHIRLEY X LIU JT TEN
409 ESCALERA PKWY                      WAYNE HANSOM                             1350 N STERLING AVE UNIT 203
GEORGETOWN, TX 78628-7213              39849 40698 CHAPARRAL DR                 PALATINE, IL 60067-8436
                                       TEMECULA, CA 92592-8960



HAO YUN ZHONG                          HARBIN INVESTMENT LLC LLC                HARDEE FAMILY PROPRTIES LLC
1350 N STERLING AVE 203                2900 E WATERWELL RD                      515 HIGHWAY 175
PALATINE, IL 60067                     SALINA, KS 67401                         PLEASANT HILL, LA 71065-5631




HARE & CO                              HARESH PATEL                             HARGOVIND S PATEL
TREASURER STATE OF IOWA                27 CALLAWAY CT                           223 N YALE AVE
UNCLAIMED PROPERTY 10430               BRUNSWICK, GA 31525-4070                 ARLINGTON HTS, IL 60005-1168
F2505-01B 13733 UNIVERSITY AVE
CLIVE, IA 50325-8279



HARI KHER                              HARL E DIXON TR                          HARLAN D YOUNG
85 HONEYFLOWER LN                      UA 12/14/2017                            2904 S 5TH ST
WEST WINDSOR, NJ 08550-2418            HARL E DIXON TRUST                       ABERDEEN, SD 57401-8502
                                       205 CANYON TERRACE DR
                                       EL PASO, TX 79902
HAROLD C DUNN &          Case   21-10831-CTG    Doc
                                         HAROLD C KING17        Filed 05/19/21   Page 179 of
                                                                                    HAROLD    661 &
                                                                                           D HUCKABY
ANALISA MARKI-DUNN JT TEN                 4919 DAISEY CREEK TER                     DORIS G HUCKABY JT TEN
301 GIBSON DR                             BELTSVILLE, MD 20705-1140                 6442 ST BERNADETTE DR
APT 723                                                                             SPRING, TX 77379-2632
ROSEVILLE, CA 95678-5403



HAROLD D KRAVER TR &                      HAROLD E RATZ                             HAROLD M HARRIS &
KAY V KRAVER TTEE &                       8153 TALLIHO DRIVE                        CLAUDIA H HARRIS JT TEN
ALMA I ROGERS TRUST TTEE                  INDIANAPOLIS, IN 46256                    219 HEATHER DR
ALMA L ROGERS 09/01/99 2092 LEISURE                                                 CENTRAL, SC 29630-8736
WRLD
MESA, AZ 85206-5344

HAROLD R ALLEN &                          HAROLD R JONES                            HAROLD TAYLOR &
ANNA E ALLEN TR                           820 LANE 105 LAKE JAMES                   WANDA TAYLOR JT TEN
UA 02/04/2020                             ANGOLA, IN 46703-8587                     PO BOX 222
ALLEN FAMILY REV TRUST 200 LAKEVIEW DR                                              HOWE, TX 75459
MASON, OH 45040



HAROLD W HAMILTON TR &                    HAROLD W WISSINK &                        HAROON PATEL
ELIZABETH J HAMILTON TTEE                 MERRY L WISSINK TR                        TOD BENEFICIARY ON FILE WITH CPU
HW & EJ HAMILTON TRUST                    UA 05/12/2017 HALMER TRUST                3533 SOUTH ALAMEDA
24705 FOOTHILL DR                         303 WORTHINGTON COURT                     CORP CHRISTI, TX 78411
SALINAS, CA 93908-9781                    WAUNAKEE, WI 53597



HARRIET & RAYMOND BRUSH CHARITABLE        HARRIET BOLEN                             HARRIET KATZ &
2070 RINGLING BLVD                        106 GUILFORD PL                           BERNARD KATZ JT TEN
SARASOTA, FL 34237-7002                   SPARTANBURG, SC 29302-4607                8500 ROYAL PALM BLVD
                                                                                    APT D546
                                                                                    CORAL SPRINGS, FL 33065-5722



HARRY H CHAO TR &                         HARRY W GOLDSTEIN TR &                    HARVEST FINANCIAL SERVICES 401K
LESLIE A CHAO TTEE                        SHEILA GOLDSTEIN TTEE                     PLAN TR PETER HAN &
HARRY & LESLIE CHAO FAMILY TRUST          THE GOLDSTEIN FAMILY TRUST                EDWARD YOON
42110 1358 CALLE ROSAMARIA                38890 6456 KESSLER AVE                    200 S LOS ROBLES AVE STE 440
SAN DIMAS, CA 91773-4438                  WOODLAND HLS, CA 91367-2709               PASADENA, CA 91101-2494



HARVEY KULCHIN &                          HARVEY N MCCABE TR                        HARVEY SOHMER &
BARBARA KULCHIN JT TEN                    THE HARVERY N MCCABE REV TRUST            ROBERTA SOHMER JT TEN
TOD BENEFICIARY ON FILE CPU               UA 12/27/13                               817 GLEN RD
10833 REGATTA RIDGE RD                    13502 W 58TH ST S                         FORT LEE, NJ 07024-1510
BOYNTON BEACH, FL 33473-4979              SAND SPRINGS, OK 74063-2395



HASAN I RAMLAOUI TR                       HASMUKH P PATEL &                         HAVTECH PARTS DIVISION, LLC
RAMLAOUI FAMILY TRUST                     NILA H PATEL JT TEN                       P.O. BOX 37031
UA 02/13/12                               1815 NE 40TH CIR                          BALTIMORE, MD 21297
PO BOX 53545                              OCALA, FL 34470
IRVINE, CA 92619-3545



HAWKINS M COOK JR                         HAZEL M MANNING                           HD SUPPLY FACILITIES MAINTENANCE, LTD
164 WESLEYAN DRIVE                        91 MANNINGHAM DR                          P.O. BOX 509058
MC ADENVILLE, NC 28101                    CHARLESTON, WV 25306-6584                 SAN DIEGO, CA 92150-9058




HEAD HEATING & AIR CONDITIONING LLC       HEALTHER L MOEN TR                        HEALTHY POOLS SWFL
115 INDUSTRIAL PARK ROAD                  UA 08/28/2019                             16150 LEE ROAD
FORSYTH, GA 31029                         HEATHER L MOEN LIVING TRUST               SUITE 170
                                          7826 GROVE LAKE CRT 101                   FORT MYERS, FL 33912
                                          GERMANTOWN, TN 38138
HEARTWOOD ENTERPRISES, Case
                        INC   21-10831-CTG
                                       HEATHERDoc  17 TRFiled 05/19/21
                                              A KIELAR                      Page 180 ofBARMAKIAN
                                                                               HEATHER  661      TR
3317 WEST 96TH STREET                   HEATHER A KIELAR REV LIVING TRUST      GREGORY & MARY SCHMIDT TRUST
INDIANAPOLIS, IN 46268                  UA 03/28/16                            UA 12/02/03
                                        1541 AUTUMNCREST DR                    3530 CATALINA DR
                                        CRYSTAL LAKE, IL 60014-2947            CARLSBAD, CA 92010-2857



HEATHER D SCHULTZ                       HEATHER E BROWNE TOD                   HEATHER E HILTON
100 MARSH ISLAND DR                     RICHARD BROWNE                         3230 LONGHORN DR
CEDAR POINT, NC 28584-9339              SUBJECT TO STA TOD RULES               MECHANICSVLLE, VA 23111-6853
                                        6546 EMILY LANE
                                        LOCKPORT, NY 14094



HEATHER GRECO TR                        HEATHER JENKINS DEDRICK                HEATHER YAN &
RICHARD MULL IRREVOCABLE TRUST          2006 HIGHWAY 101                       QIAO C YAN JT TEN
UA 06/09/14                             APT 306                                1620 POWELL ST
46 GRINDSTONE LN                        FLORENCE, OR 97439                     SAN FRANCISCO, CA 94133
MONROE, CT 06468-1349



HECTOR ARAMBULO &                       HECTOR CALDERON                        HECTOR HERRERA &
CONSTANCE L JENKINS JT TEN              5009 IRVINGTON PL                      LILY HERRERA JT TEN
932 WILLOWCREST DR                      LOS ANGELES, CA 90042-3107             4481 FEATHER RIVER RD
PUEBLO, CO 81005-5592                                                          CORONA, CA 92880-1689




HECTOR I OCARANZA                       HEIDI CASE TR                          HEIDI M SHENEP
1329 CALLE LAGO                         THE HEIDI H CASE TRUST                 111 ESTATE DR
EL PASO, TX 79912-7545                  UA 02/16/90                            PROCTOR, AR 72376-9524
                                        35 COTSWOLD DR
                                        NORTH SALEM, NY 10560-2710



HEIDI MAK                               HEIDI ROBLES                           HELEN CORBITT
306 N MANSFIELD PL                      23437 TABER AVE                        TOD BENEFICIARY ON FILE WITH CPU
ALHAMBRA, CA 91801-1041                 PORT CHARLOTTE, FL 33954-3747          18431 COLTMAN AVE
                                                                               CARSON, CA 90746-1739




HELEN DRANOW TR &                       HELEN E REYNOLDS                       HELEN L GRONNERT
WILLIAM DRANOW TTEE                     9064 FAIRGLEN DR                       TOD BENEFICIARY ON FILE WITH CPU
BOYD AND HELEN DRANOW TRUST             DALLAS, TX 75231-4860                  2812 MARILYN DR
32513 4224 W AVENUE L4                                                         EAU CLAIRE, WI 54701-6718
LANCASTER, CA 93536-4226



HELEN Y CHANG TR                        HELENA H KWAN                          HELGA C RIPANI
UA 12/10/1992                           TOD BENEFICIARY ON FILE WITH CPU       529 FAIRFAX WAY
HELEN Y CHANG FAMILY TRUST              409 ACCACIA ST                         WILLIAMSBURG, VA 23185
16529 CALLE ANA                         DALY CITY, CA 94014-1512
POWAY, CA 92064-1933



HELGA COOPER                            HEMALI R MEHTA                         HEMANGINI J ADHVARYU &
1674 FOLLY RD                           364 CARDONA CIR                        JYOTISHMAN P ADHVARYU TR UA 02/07/2020
APT 127                                 SAN RAMON, CA 94583-2239               HEMANGINI J ADHVARYU LIVING TR.
CHARLESTON, SC 29412-8703                                                      143 OAK KNOLL TERRACE
                                                                               HIGHLAND PARK, IL 60035



HENDERSON HERITAGE LLC LLC              HENG HSU                               HENRIETTA WALKER TR
1302 ELKINS LK                          121 E 23RD ST                          HENRIETTA WALKER REVOCABLE TRUST
HUNTSVILLE, TX 77340-7330               APT 4A                                 UA 09/30/10
                                        NEW YORK, NY 10010-4587                59 OLD FOX TRL
                                                                               LAKE WYLIE, SC 29710-9236
HENRIETTE RESTUCCIA      Case   21-10831-CTG    Doc
                                         HENRY AUL TR 17    Filed 05/19/21    Page 181BALLESTER
                                                                                 HENRY of 661 &
260 E FORD AVE                            HENRY AUL JR REVOCABLE TRUST           HOLLY BALLESTER JT TEN
LAS VEGAS, NV 89123-1663                  UA 12/21/09                            TOD BENEFICIARY ON FILE CPU
                                          2701 S BONNIE BEACH PL                 5430 CR 634 SOUTH
                                          VERNON, CA 90058-4313                  BUSHNELL, FL 33513



HENRY C LEE TR &                          HENRY C NOXTINE                        HENRY H CALDERONI
JANE YANG LEE TTEE                        TOD BENEFICIARY ON FILE WITH CPU       703 GARY LN
HENRY AND JANE LEE FAMILY TRUST           3608 BARBARY DR                        EL PASO, TX 79922-2205
35327 1315 VIA DEL REY                    TALLAHASSEE, FL 32309-3002
S PASADENA, CA 91030-3630



HENRY J SCHULZ &                          HENRY KHOUA                            HENRY L BEBA &
SUSAN L SCHULZ TR UA 08/22/2003 HENRY J   7444 COLUMBIA ST                       ROCHELLE R BEBA COMMUNITY PROPERTY
SCHULZ & SUSAN L SCHULZ REVOCABLE         ROSEMEAD, CA 91770-2203                33 BIRDIE DR
LIVING                                                                           SLIDELL, LA 70460-5209
TR. 6187 WILLOWBROOK
SAGINAW, MI 48638

HENRY WILCZYNSKI &                        HERB YOUNGBLOOD &                      HERBERT A RODRIGUEZ TR
ROSEMARIE WILCZYNSKI JT TEN               ROBIN YOUNGBLOOD JT TEN                H A RODRIGUEZ FAMILY TRUST
TOD BENEFICIARY ON FILE CPU               6108 88TH PL                           UA 04/28/09
3108 SE 6TH AVE                           LUBBOCK, TX 79424-0838                 10070 THORNBIRD CT
CAPE CORAL, FL 33904-3505                                                        MORENO VALLEY, CA 92557-2854



HERBERT FAULAND TR &                      HERBERT MERRILL                        HERMAN J NAINKIN TR
LINDA S SURACI-FAULAND TTEE               3001 DEER CREEK COUNTRY CLUB BLVD      ANGELICA TRUST
FAULAND FAMILY TRUST                      APT 505                                UA 05/22/14
41396 9793 BIRD CT                        DEERFIELD BEACH, FL 33442-8473         11980 SAN VICENTE BLVD STE 708
FOUNTAIN VLY, CA 92708-5859                                                      LOS ANGELES, CA 90049



HERNAN CORTES &                           HERRING BANK CUST                      HERRING BANK
ADA M CORTES JT TEN                       FBO MICHAEL BRUCE CRAINE IRA           FBO ALMA ZALESAK IRA
2801 WEST OX RD                           PO BOX 2585                            3465 E FM 1093 RD
HERNDON, VA 20171-3802                    AMARILLO, TX 79105                     WALLIS, TX 77485-8523




HERRING BANK                              HERRING BANK                           HERRING BANK
FBO DAWN E NEWELL ROTH IRA                FBO DWIGHT ROYE SEP IRA                FBO EVELYN MICKLE ROTH IRA
PO BOX 2585                               PO BOX 2585                            PO BOX 2585
AMARILLO, TX 79105-2585                   AMARILLO, TX 79105-2585                AMARILLO, TX 79105-2585




HERRING BANK                              HERRING BANK                           HERRING BANK
FBO JAMES V BIZZELL IRA R/O               FBO JUANITA M BOLAY TR                 FBO SANDRA S COPELAND &
2411 BLUE RIDGE DR                        JUANITA M BOLAY REV TRUST TRUST        JERRY COPELAND JT TEN
EDINBURG, TX 78539-6172                   PO BOX 2585                            13006 S 14TH PL
                                          AMARILLO, TX 79105-2585                JENKS, OK 74037-4942



HERRING BANK                              HESOOK HWANG                           HETTIE TETZLAFF
MARTHA JANE SANDVIG IRA R/O               TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
3409 BEAVER CREEK LN                      1756 26TH AVE E                        3206 SPRING MANOR DR
MCKINNEY, TX 75070-3123                   SEATTLE, WA 98112-3014                 KINGWOOD, TX 77345-2470




HEWIE W MEYERS &                          HILDA I MONTALVO                       HILL SERVICES, INC.
PAMELA J MEYERS JT TEN                    TOD BENEFICIARY ON FILE WITH CPU       P.O. BOX 1000
TOD BENEFICIARY ON FILE CPU               4120 HUTCHINGSON RIVER PKWY 12C        DEPT. 369
1090 ROSE DR                              BRONX, NY 10475-5447                   MEMPHIS, TN 38148-0369
MCCOMB, MS 39648-9757
HILLTOP SECURITIES CUST Case      21-10831-CTG     Doc 17 CUST
                                           HILLTOP SECURITIES Filed 05/19/21     Page  182 of
                                                                                    HILLTOP   661
                                                                                            SECURITIES CUST
FBO ERIC J PERICH ROTH IRA                  FBO GARY ROTH SEP IRA                    FBO JULIANNE L GRACE IRA
848 YALE ST                                 2210 THRUSH LN                           1659 TWIN LAKES CIR
APT 21                                      NEENAH, WI 54956                         GREEN BAY, WI 54311
HOUSTON, TX 77007



HILLTOP SECURITIES CUST                     HILLTOP SECURITIES CUST                  HILLTOP SECURITIES INC CUST
FBO LYNNE SACKETT TRADITIONAL IRA           FBO RODNEY L THOMPSON IRA                FBO ALAN F KOTWICA TRADITIONAL IRA
5450 ASTOR LANE                             N 3000 CRESTWOOD DR                      1079 STARLIGHT TERRACE WAY
UNIT 314                                    WAUPACA, WI 54981                        MESQUITE, NV 89034-1023
ROLLING MDWS, IL 60008



HILLTOP SECURITIES INC CUST                 HILLTOP SECURITIES INC CUST              HILLTOP SECURITIES INC CUST
FBO BARBARA A GROVA                         FBO DALE G DORANDO IRA                   FBO GEORGE POLSON IRA
TRADITIONAL IRA                             1201 ELM ST STE 3500                     11417 BIG CANOE
71 ROBIN RD                                 DALLAS, TX 75270                         BIG CANOE, GA 30143-5109
ROCKY POINT, NY 11778



HILLTOP SECURITIES INC CUST                 HILLTOP SECURITIES INC CUST              HILLTOP SECURITIES INC CUST
FBO KEELY HELTON IRA                        FBO KIMBERLY ANNUNZIATA SEP IRA          FBO KLAUS W TRIEB TRADITIONAL IRA
2928 STICKHORSE LN                          1676 NEW POINT COMFORT RD                1590 BURNING BUSH LN
MCKINNEY, TX 75071                          ENGLEWOOD, FL 34223-4878                 HOFFMAN EST, IL 60192-1207




HILLTOP SECURITIES INC CUST                 HILLTOP SECURITIES INC CUST              HILLTOP SECURITIES INC CUST
FBO LALITA PACE TRADITIONAL IRA             FBO MICHAEL ANNUNZIATA SEP IRA           FBO RALPH A FRANZEN IRA
10508 JOYCETON DR                           1676 NEW POINT COMFORT RD                6445 FAIRWAY COURT
UPPR MARLBORO, MD 20774                     ENGLEWOOD, FL 34223-4878                 AUBURN, CA 95602




HILLTOP SECURITIES INC CUST                 HILLTOP SECURITIES INC CUST              HILLTOP SECURITIES INC CUST
FBO SCOTT WIGGERMAN IRA                     FBO SUSAN H LEYS TRADITIONAL IRA         FBO SUZANNE POSEY TRADITIONAL IRA
6452 KOLA CRT NW                            5 WOODS CHAPEL RD                        15622 WINDING VALLEY DR
ALBUQUERQUE, NM 87120                       ROLLING MDWS, IL 60008-2357              HOUSTON, TX 77095




HILLTOP SECURITIES INC CUST                 HILLTOP SECURITIES INC CUST              HILLTOP SECURITIES INC CUST
FBO TED S SEREDYNSKI IRA                    FBO THOMAS W ADRIANSEN TRADITIONAL       FBO WALTER M KNOPIK IRA
1454 NORMANDY COURT                         IRA                                      3255 GLENNA LN
ELK GROVE VLG, IL 60007                     120 GARDEN GATE COURT                    SARASOTA, FL 34239-3408
                                            GREEN BAY, WI 54313



HILLTOP SECURITIES INC CUST                 HILLTOP SECURITIES INC CUST              HILLTOP SECURITIES INC
JOHN G SANDUSKY TRADITIONAL IRA             PAULETTE GLASSHEIM TRADITIONAL IRA       BARBARA NICHOLS IRA
126 DAWN RD                                 4226 W HIGHLAND BLVD                     1866 FLEMING RD
ROCKY POINT, NY 11778                       APT 2                                    COLUMBUS, OH 43232-2804
                                            MILWAUKEE, WI 53208



HILLTOP SECURITIES INC                      HILLTOP SECURITIES INC                   HILLTOP SECURITIES INC
BONNIE OLIVER KUSKY IRA                     CAROLYN A HARTMON IRA                    CHARLES M ELINSKY IRA
312 CHULA VISTA AVE                         1108 HIGHWAY 12                          1640 PRICE DR
THE VILLAGES, FL 32159-5651                 ROBERTS, WI 54023                        FARMVILLE, VA 23901-8353




HILLTOP SECURITIES INC                      HILLTOP SECURITIES INC                   HILLTOP SECURITIES INC
CYNTHIA J ZIMMERMAN IRA                     CYNTHIA STEWART IRA                      DAVID A ZIMMERMAN IRA
6400 OASIS DR                               4171 STONEROOT DR                        6400 OASIS DR
AUSTIN, TX 78749-2704                       HILLIARD, OH 43026-3023                  AUSTIN, TX 78749-2704
HILLTOP SECURITIES INC     Case 21-10831-CTG     Doc 17 INC
                                         HILLTOP SECURITIES Filed 05/19/21   Page  183 of
                                                                                HILLTOP   661
                                                                                        SECURITIES INC
DAVID F LOCKE IRA                          DEBORAH J LONG IRA                    DIANA TAYLOR IRA
9252 BREVARD COURT                         1950 ROSEBERY DR                      3066 BROOKDOWN DR
SACRAMENTO, CA 95829                       COLUMBUS, OH 43220-3045               COLUMBUS, OH 43235-2704




HILLTOP SECURITIES INC                     HILLTOP SECURITIES INC                HILLTOP SECURITIES INC
DONALD R LEE IRA                           DOROTHY M LEE IRA                     FBO CARLOS L ANCIRA JR IRA R/O
5110 AVALON AVE                            5110 AVALON AVE                       8687 W COOL BREEZE LANE
COLUMBUS, OH 43229-4726                    COLUMBUS, OH 43229-4726               MONTGOMERY, TX 77356




HILLTOP SECURITIES INC                     HILLTOP SECURITIES INC                HILLTOP SECURITIES INC
FBO CASIMIR ZABINSKI IRA                   FBO DANIEL W CALDWELL IRA R/O         FBO DEBRA M CALDWELL IRA R/O
3211 PARKDALE DR                           491 SANDY LAKE LN                     491 SANDY LAKE LN
KINGWOOD, TX 77339-2414                    BLAIRSVILLE, GA 30512-1818            BLAIRSVILLE, GA 30512-1818




HILLTOP SECURITIES INC                     HILLTOP SECURITIES INC                HILLTOP SECURITIES INC
FBO DENNIS R BERG IRA                      FBO DONNA L CLAUSEN IRA               FBO ED B SHELTON IRA
2549 SINAGUA TRL UNIT 57                   9128 IVY LEAGUE CIR                   3339 TEA ROSE DR
SAINT GEORGE, UT 84770-7334                ORANGEVALE, CA 95662-4266             EL DORADO HLS, CA 95762-6568




HILLTOP SECURITIES INC                     HILLTOP SECURITIES INC                HILLTOP SECURITIES INC
FBO EDWARD P CORTES IRA                    FBO EUGENE L SIPPEL ROTH IRA          FBO GEORGINA A LENNON IRA
425 DONEGAL WAY                            N7137 TRIPLE T RD                     3747 FORTUNE HOLE RD S
LAFAYETTE, CA 94549-1724                   MOUNT CALVARY, WI 53057-9618          HAMILTON, GA 31811-5229




HILLTOP SECURITIES INC                     HILLTOP SECURITIES INC                HILLTOP SECURITIES INC
FBO GEORGINA A LENNON ROTH IRA             FBO J SCOTT WEISMAN SEP IRA           FBO JAMES E KITCHEN ROTH IRA
3747 FORTUNE HOLE RD S                     4019 E CLARENDON AVE                  207 BRANGUS RD
HAMILTON, GA 31811-5229                    PHOENIX, AZ 85018-5927                CEDAR PARK, TX 78613-7816




HILLTOP SECURITIES INC                     HILLTOP SECURITIES INC                HILLTOP SECURITIES INC
FBO JAMES M NEWTON IRA                     FBO JAMES R CLOYES SIMPLE IRA         FBO JAMES W SOUZA IRA
6526 CREST DR                              4308 E MAIN ST                        638 MING CT
NEWCASTLE, CA 95658-9556                   COLUMBUS, OH 43213-3033               DIAMOND SPGS, CA 95619-9710




HILLTOP SECURITIES INC                     HILLTOP SECURITIES INC                HILLTOP SECURITIES INC
FBO JANET KATHLEEN SWENSON IRA             FBO JESUS MEDINA IRA                  FBO JOSEPH D LEONARD IRA
2512 KENNER LN                             945 EL ORO DR                         PO BOX 217
MIDLAND, VA 22728-2539                     AUBURN, CA 95603-3572                 SHINGLE SPGS, CA 95682-0217




HILLTOP SECURITIES INC                     HILLTOP SECURITIES INC                HILLTOP SECURITIES INC
FBO JOYCE C DORANDO IRA                    FBO JUDITH ZABINSKI IRA               FBO KAY A STEVENS IRA
3521 COTHRIN RANCH RD                      3211 PARKDALE DR                      3140 PONCE DE LEON CT
SHINGLE SPGS, CA 95682-8498                KINGWOOD, TX 77339-2414               GULF SHORES, AL 36542-8023




HILLTOP SECURITIES INC                     HILLTOP SECURITIES INC                HILLTOP SECURITIES INC
FBO LINDA HELGERT IRA                      FBO MARCELLA JOHNSON IRA              FBO MARGARET J SIMMONS IRA
1741 WESTPORT DR                           17711 SE 90TH CLEMSON CIR             4005 17TH AVE
KINGS MILLS, OH 45034-9732                 THE VILLAGES, FL 32162-0877           COLUMBUS, GA 31904-7939
HILLTOP SECURITIES INC Case     21-10831-CTG     Doc 17 INC
                                         HILLTOP SECURITIES Filed 05/19/21   Page  184 of
                                                                                HILLTOP   661
                                                                                        SECURITIES INC
FBO MARK F HEIN ROTH IRA                  FBO MARY REYNA IRA                     FBO MEREDITH C BAILEY SEP IRA
1000 THORNBERRY CREEK DR                  8126 W CLEARWATER PL                   1084 GRANDVIEW AVE
ONEIDA, WI 54155-8632                     KENNEWICK, WA 99336-9574               COLUMBUS, OH 43212-3434




HILLTOP SECURITIES INC                    HILLTOP SECURITIES INC                 HILLTOP SECURITIES INC
FBO MYRNA LIEBERMAN IRA                   FBO PATRICIA DENNIS IRA                FBO RICHARD GORDON IRA R/O
999 IDA PLACE                             8955 US HIGHWAY 301 N 317              51 STRONG RD
N BELLMORE, NY 11710                      PARRISH, FL 34219-8701                 FERNDALE, NY 12734-5213




HILLTOP SECURITIES INC                    HILLTOP SECURITIES INC                 HILLTOP SECURITIES INC
FBO RICHARD L BAIERSKI IRA                FBO ROBERT MILLER ROTH IRA             FBO RONALD ORLOWSKI IRA
7400 RIVERBEND DR                         17050 COUNTY ROAD 127                  8210 TOWN CREEK DR
KELSEY, CA 95667-7447                     PEARLAND, TX 77581-6253                HOUSTON, TX 77095-1805




HILLTOP SECURITIES INC                    HILLTOP SECURITIES INC                 HILLTOP SECURITIES INC
FBO STACEY M STRAIN DAZAT IRA R/O         FBO STEVEN J LENNON IRA                FBO STEVEN J LENNON ROTH IRA
540 SWEETWATER CREEK DR                   3747 FORTUNE HOLE RD S                 3747 FORTUNE HOLE RD S
CANTON, GA 30114-7863                     HAMILTON, GA 31811-5229                HAMILTON, GA 31811-5229




HILLTOP SECURITIES INC                    HILLTOP SECURITIES INC                 HILLTOP SECURITIES INC
FBO STEVEN R ZOLLER IRA                   FBO THOMAS E HAYES IRA                 FBO THOMAS MICHAEL BAUER IRA
2316 OAKRIDGE RD                          430 BLUEBIRD TRL                       8 GALAXY CT
STILLWATER, MN 55082-5389                 FORTSON, GA 31808-7010                 HILLSBOROUGH, NJ 08844-3836




HILLTOP SECURITIES INC                    HILLTOP SECURITIES INC                 HILLTOP SECURITIES INC
FBO THOMAS POLCE IRA                      FBO WILLIAM O LEHMAN IRA               FBO WILLIAM T PAYNE IRA
10319 BLUFFMONT DR                        6740 ROGUE RIVER DR                    27 ORCHARD FALLS DR
LONE TREE, CO 80124-5580                  SHADY COVE, OR 97539                   SUGAR LAND, TX 77479-5893




HILLTOP SECURITIES INC                    HILLTOP SECURITIES INC                 HILLTOP SECURITIES INC
HELEN M PETKOSON IRA                      JACQUELINE A RYAN IRA                  JAMES S VICKERS IRA
300 LEEWARD IS                            1368 MURREY DR                         609 NW 4TH AVE
CLEARWATER, FL 33767-2307                 ZANESVILLE, OH 43701-8630              CAPE CORAL, FL 33993-1841




HILLTOP SECURITIES INC                    HILLTOP SECURITIES INC                 HILLTOP SECURITIES INC
JAMES ZAWODNY IRA                         JEANNE R SKAGERBERG IRA                JEFFERY STEWART IRA
9791 MONTERAY DR                          670 S POTOMAC WAY                      4171 STONEROOT DR
PLAIN CITY, OH 43064-8738                 AURORA, CO 80012-3538                  HILLIARD, OH 43026-3023




HILLTOP SECURITIES INC                    HILLTOP SECURITIES INC                 HILLTOP SECURITIES INC
JEFFREY SPERBER IRA                       JOHN CLAPP IRA                         KATHLEEN JOHNSON IRA
6309 ELLINGWOOD POINT PLACE               9442 DIN EIDYN DR                      8300 MCKITRICK RD
CASTLE ROCK, CO 80108                     DUBLIN, OH 43017-9495                  PLAIN CITY, OH 43064-9342




HILLTOP SECURITIES INC                    HILLTOP SECURITIES INC                 HILLTOP SECURITIES INC
KIMBERLY J ESTEPH IRA                     KIMBERLY Y BEDZYK IRA                  MARY E TAYLOR IRA
7729 S BLOOMFIELD ROYALTON RD             5100 HARLEM ROAD                       6122 KIRKLINGTON CIR
ASHVILLE, OH 43103-9561                   GALENA, OH 43021                       WESTERVILLE, OH 43081-6011
HILLTOP SECURITIES INC Case   21-10831-CTG     Doc 17 INC
                                       HILLTOP SECURITIES Filed 05/19/21        Page  185 of
                                                                                   HILLTOP   661
                                                                                           SECURITIES INC
MELODEE DOUGHERTY IRA                   MELVIN JAMES JR IRA R/O                     MICHAEL BEDZYK IRA
3315 HIGHLANDS BRIDGE RD                812 EAGLECREEK DR                           6409 AUTUMN CREST CT
SARASOTA, FL 34235-6860                 LEANDER, TX 78641-7978                      WESTERVILLE, OH 43082-8963




HILLTOP SECURITIES INC                  HILLTOP SECURITIES INC                      HILLTOP SECURITIES INC
RICHARD A BODKIN IRA                    ROBERT C OWEN IRA                           ROBERT SAKKESTAD IRA
17519 TALLY HO CT                       727 LEE ROAD 931                            20 ST PETERS PLACE
ODESSA, FL 33556-1816                   SMITHS, AL 36877-2486                       KEYPORT, NJ 07735




HILLTOP SECURITIES INC                  HILLTOP SECURITIES INC                      HILLTOP SECURITIES INC
ROBERT WAYNE MC DONALD IRA              ROBERTA K GOESS IRA                         ROGER D BLACKWELL IRA
11125 REUSSNER RD SW                    2511 ROSE AVE E                             1738 FISHINGER RD
PATASKALA, OH 43062-8561                MAPLEWOOD, MN 55119-3655                    COLUMBUS, OH 43221-1370




HILLTOP SECURITIES INC                  HILLTOP SECURITIES INC                      HILLTOP SECURITIES INC
RONALD L NICHOLS IRA                    RUBEN GARCIA IRA                            SHARON GUESS IRA
1866 FLEMING RD                         549 TORRINGTON ST                           1308 CEDAR OAKS DR
COLUMBUS, OH 43232-2804                 BUDA, TX 78610-3733                         CEDAR PARK, TX 78613-6721




HILLTOP SECURITIES INC                  HILLTOP SECURITIES INC                      HILLTOP SECURITIES INC
SHARON K ROTHERMEL IRA                  SHAWN C BAILEY IRA                          SHERRY A MARSHALL IRA
6842 SILVERROCK DR                      1084 GRANDVIEW AVE                          104 ELM DR
NEW ALBANY, OH 43054-7156               COLUMBUS, OH 43212-3434                     PFLUGERVILLE, TX 78660-2882




HILLTOP SECURITIES INC                  HILLTOP SECURITIES INC                      HILLTOP SECURITIES INC
STEPHEN SHIELDS IRA                     THERESA ANN WEATHERS IRA R/O                THERESA THIBAUT IRA
4721 COVENANT WAY                       3736 BONNIE DR APT B                        110 AUTUMN RUSH CT
POWDER SPGS, GA 30127-5220              FORT WORTH, TX 76116-7097                   COLUMBUS, OH 43230-8106




HILLTOP SECURITIES INC                  HILLTOP SECURITIES INC                      HILLTOP SECURITIES INC
THOMAS C RICE IRA                       THOMAS D MORRIS IRA R/O                     THOMAS JOHNSON IRA
2070 CANDLE WAY                         1972 RED BUG ALY                            8300 MCKITRICK RD
GREEN BAY, WI 54304-1844                MIDDLEBURG, FL 32068-4924                   PLAIN CITY, OH 43064-9342




HILLTOP SECURITIES INC                  HILLY E GRIFFIN &                           HILMA C VINSANT
WILLIAM J DIXON IRA                     ELIZABETH LOWE GRIFFIN JT TEN               PO BOX 734
PO BOX 462                              TOD BENEFICIARY ON FILE CPU                 ALCOA, TN 37701-0734
UTICA, OH 43080                         PO BOX 271
                                        COFFEEVILLE, MS 38922-0271



HILTON – EMBASSY SUITES FRANCHISE LLC   HILTON – HAMPTON INNS FRANCHISE LLC         HILTON – HAMPTON INNS MANAGEMENT LLC
ATTN: GENERAL COUNSEL                   ATTN: GENERAL COUNSEL                       ATTN: GENERAL COUNSEL
7930 JONES BRANCH DRIVE                 7930 JONES BRANCH DRIVE                     7930 JONES BRANCH DRIVE
SUITE 1100                              SUITE 1100                                  SUITE 1100
MCLEAN, VA 22102                        MCLEAN, VA 22102                            MCLEAN, VA 22102



HILTON – HAMPTON INNS MANAGEMENT LLC    HILTON – HILTON FRANCHISE HOLDING LLC       HILTON - HOMEWOOD SUITES FRANCHISE
ATTN: RICK SHULTZ                       C/O HILTON WORLDWIDE                        LLC
755 CROSSOVER LANE                      ATTN: GENERAL COUNSEL                       ATTN: GENERAL COUNSEL
MEMPHIS, TN 38117                       7930 JONES BRANCH DR., SUITE 1100           7930 JONES BRANCH DRIVE
                                        MCLEAN, VA 22102                            SUITE 1100
                                                                                    MCLEAN, VA 22102
HILTON – HOMEWOOD SUITESCase    21-10831-CTG
                                         HILTON – Doc 17 Filed
                                                  HOMEWOOD SUITES05/19/21     Page  186 GARDEN
                                                                                 HILTON of 661 INNS FRANCHISE LLC
MANAGEMENT LLC                            MANAGEMENT LLC                          ATTN: GENERAL COUNSEL
ATTN: GENERAL COUNSEL                     ATTN: RICK SHULTZ                       7930 JONES BRANCH DRIVE
7930 JONES BRANCH DRIVE                   755 CROSSOVER LANE                      SUITE 1100
SUITE 1100                                MEMPHIS, TN 38117                       MCLEAN, VA 22102
MCLEAN, VA 22102

HILTON GREEN &                            HILTON SUPPLY MANAGEMENT LLC            HIMANSHU KAPOOR &
BETTY GREEN TEN COM                       JPMORGAN CHASE                          POOJA JETHI KAPOOR JT TEN
1773 STUBBS VINSON RD                     4 CHASE METROTECH CENTER, 7TH FLR       645 KIRBY CMN
MONROE, LA 71203-8308                     EAST                                    FREMONT, CA 94539-5761
                                          BROOKLYN, NY 11245



HING WAI HUNG TR &                        HISAMI K MCNEIL                         HMC DESIGNS INC PSP
SHIOWHWA D HUNG TTEE                      TOD BENEFICIARY ON FILE WITH CPU        15250 VENTURA BLVD
THE HING WAI & SHIOWHWA D HUNG            9869 TAYLOR DR                          710
TRUST 04/03/03 13058 BACH WAY             OLIVE BRANCH, MS 38654-6272             SHERMAN OAKS, CA 91403
CERRITOS, CA 90703-1375



HOA GUTIERREZ &                           HODGES ARCHITECTURE                     HODGES WARD AND ELLIOTT, LLC
NANCY D GUTIERREZ-REED JT TEN             13642 OMEGA ROAD                        THE SOVEREIGN BUILDING, 25TH FLOOR
11450 ERIDANUS CT                         DALLAS, TX 75244                        3344 PEACHTREE ROAD, N.E.
SAN DIEGO, CA 92126-1313                                                          ATLANTA, GA 30326




HOLLI N COGER                             HOLLINGSWORTH FAMILY TRUST TR &         HOLLIS E TODD
8945 FIVE POINT RD                        MARIAN HOLLINGSWORTH TTEE               4001 MAYSVILLE ROAD NE
PERRYSBURG, OH 43551-9228                 HOLLINGSWORTH FAMILY TRUST              HUNTSVILLE, AL 35811-9548
                                          32405 9418 LA SUVIDA DR
                                          LA MESA, CA 91942-3943



HOLLY KALIVAS                             HOMESITE INSURANCE COMPANY              HOMESITE INSURANCE COMPANY
8 WENTWORTH DR                            FLOOD SERVICE CENTER                    P.O. BOX 912470
BEVERLY, MA 01915                         1935 3RD AVENUE EAST, SUITE 120         DENVER, CO 80291-2470
                                          KALISPELL, MT 59901




HONEYWELL INTERNATIONAL INC.              HONG CHANG HWANG                        HONG JING TAO
DBA INNCOM BY HONEYWELL                   240 ANDERSON STREET                     343 CHARLES ST
P.O. BOX 74007122                         STATEN ISLAND, NY 10305                 SUNNYVALE, CA 94086-6028
CHICAGO, IL 60674-7122




HONG T HOANG                              HONGJIE FAN                             HONGXIA LIU
6916 VIA CORRETO DR                       32 HUBBARD WAY                          125 SILVA CT
AUSTIN, TX 78749-2758                     TRABUCO CANYON, CA 92679-5138           MARTINEZ, CA 94553-3529




HONGZHANG BAI                             HONIGMAN LLP                            HOOSIERS & CO
TOD BENEFICIARY ON FILE WITH CPU          2290 FIRST NATIONAL BUILDING            STATE OF INDIANA OFFICE OF ATTORNEY
202 CALLE LUNA                            660 WOODWARD AVENUE                     GEN
WALNUT, CA 91789-1621                     DETROIT, MI 48226-3506                  UNCLAIMED PROP DIV C/O AVENU INSIGHTS
                                                                                  ATTN CUSTODY DEPT 100 HANCOCK ST
                                                                                  10TH FL
                                                                                  QUINCY, MA 02171

HOPE E NASH                               HOPE PELLICANO                          HOPE QVALE TR &
530 S LINCOLN AVE                         1103 BEEKMAN RD                         KARI Q KOEFF TTEE
PARK RIDGE, IL 60068-4505                 HOPEWELL JCT, NY 12533-5509             BJARNE & HOPE QVALE REV TRUST B
                                                                                  41158 7 CALLE GAZAPO
                                                                                  RCHO STA MARG, CA 92688-3114
HORACE A JACKSON &      Case   21-10831-CTG    Doc
                                        HORACE K    17 & Filed 05/19/21
                                                 TAYLOR                    Page 187Jof
                                                                              HORST    661 TOD
                                                                                    BROOME
MARY H JACKSON JT TEN                    ANN TAYLOR JT TEN                    OLIVER PATRICK BROOME
5913 TRINITY HTS                         TOD BENEFICIARY ON FILE CPU          SUBJECT TO STA TOD RULES
TEXARKANA, AR 71854-8362                 PO BOX 216                           6694 OAKDAWN DR
                                         FAITH, SD 57626-0216                 TALLAHASSEE, FL 32309



HORTENSE NANI VICKERS                    HOSPITALITY ASSET MANAGERS           HOSPITALITY STAFFING SOLUTIONS, LLC
TOD BENEFICIARY ON FILE WITH CPU         ASSOCIATION                          P.O. BOX 742822
12 PAALAE PL                             P.O. BOX 381                         ATLANTA, GA 30374-2822
WAILUKU, HI 96793-1559                   NORTH SCITUATE, MA 02060




HOTEL & GOLF INVESTMENTS DBP             HOTEL MATTRESS REPLACEMENT, LLC      HOTTLE VALUATION SERVICES
C/O SCOTT STEPHENS                       620 NE VICTORIA DRIVE                11720 OLD BALLAS ROAD
1212 SE 17TH AVE                         LEES SUMMIT, MO 64086                ST LOUIS, MO 63141
OCALA, FL 34471




HOURANY MEDICAL CORPORATION DBPP &       HOWARD A GARD &                      HOWARD BERGER &
TRUST                                    JANE M WILLE JT TEN                  ARLENE BERGER JT TEN
2329 NAVARRO DR                          1548 SAGINAW ST S                    16 WHITEWOOD DR
CLAREMONT, CA 91711-1761                 SALEM, OR 97302-5131                 ROSLYN, NY 11576-3030




HOWARD E LESSEY &                        HOWARD EISENFELD                     HOWARD G DUPONT TR
BECKY G LESSEY JT TEN                    5251 SW 15TH PLACE                   HOWARD G DUPONT TRUST
5444 THUNDER HILL RD                     PLANTATION, FL 33317                 UA 09/15/98
COLUMBIA, MD 21045-2269                                                       10321 DABROWSKI LN
                                                                              PITTSVILLE, WI 54466-9556



HOWARD HUDSON TR                         HOWARD L WALD                        HOWARD L WILSON TR &
CLARA E MASCHMEYER TRUST                 1224 W FLOWERING WAY                 MARJIE WILSON TTEE
UA 12/03/57                              MUSTANG, OK 73064                    THE H & M TRUST
225 E CARRILLO ST                                                             34241 656 JACK RABBIT
SANTA BARBARA, CA 93101-2121                                                  DURANGO, CO 81303-8000



HOWARD PITTENGER                         HOWARD S UNKER TR                    HOWARD SCHIFFMILLER &
17718 COLLINS ST                         HOWARD S UNKER REVOCABLE TRUST       KAREN SCHIFFMILLER JT TEN
ENCINO, CA 91316                         UA 11/18/11                          PO BOX 129
                                         9610 BERGAMO ST                      NOF AYALON 99785
                                         LAKE WORTH, FL 33467-6169            ISRAEL



HOWARD SUER &                            HOWARD WILKERSON                     HRANT ANTREASYAN
ANDREA J SUER JT TEN                     PO BOX 791                           TOD BENEFICIARY ON FILE WITH CPU
6900 WHITAKER AVE                        EAGLE LAKE, TX 77434-0791            67 CONTINENTAL AVE
LAKE BALBOA, CA 91406-4629                                                    FOREST HILLS, NY 11375-5935




HSIAOING LIN                             HSIEN SEN YU TOD                     HSIN I SU
TOD BENEFICIARY ON FILE WITH CPU         YO-YUN YU                            23391 VIA LINDA
48 E RODELL PL                           SUBJECT TO STA TOD RULES             APT B
ARCADIA, CA 91006-5146                   54 GUST                              MISSION VIEJO, CA 92691-6836
                                         IRVINE, CA 92620-7357



HSIN-CHUAN TSAI                          HSING-YA TSAO                        HSINLUNG WU &
TOD BENEFICIARY ON FILE WITH CPU         1288 ROSALIA AVE                     TUNGYI CHEN JT TEN
116 ARLEIGH RD                           SAN JOSE, CA 95117-3429              TOD BENEFICIARY ON FILE CPU
LITTLE NECK, NY 11363-1141                                                    20543 GERNSIDE DR
                                                                              WALNUT, CA 91789-3740
HSUNYEAN HSU                Case 21-10831-CTG    Doc 17
                                          HUA CHANG          Filed 05/19/21         Page 188
                                                                                       HUA    of 661
                                                                                           SHANG
1848 MONTAGE CT                           642 BEVERLY DR                               77 DUNMORE
SAN JOSE, CA 95131-3421                   ARCADIA, CA 91006-5429                       IRVINE, CA 92620-3693




HUANWEN LU                                HUBERT A SMITH                               HUDSON INSURANCE COMPANY
3 EMERSON CT                              TOD BENEFICIARY ON FILE WITH CPU             80 CANAL CT.
LITCHFIELD, CT 06759-3313                 1204 N UNIROYAL RD                           AVON, CT 06001
                                          OPELIKA, AL 36804-9720




HUDSON INSURANCE COMPANY                  HUEY-MEEI LIN                                HUGH C MIDDLETON &
ATTN: DAVID KAHN                          TOD BENEFICIARY ON FILE WITH CPU             DEBRA A YOUNG-MIDDLETON JT TEN
176 MINEOLA BOULEVARD                     43436 MISSION SIENA CIR                      PO BOX 307
MINEOLA, NY 11501                         FREMONT, CA 94539-5876                       MONTICELLO, GA 31064-0307




HUGH J GLAZER TOD                         HUGOS REFRIGERATION, INC.                    HUI DONG
ALEXANDRA GLAZER                          750 PINE BARREN ROAD                         TOD BENEFICIARY ON FILE WITH CPU
SUBJECT TO STA TOD RULES                  POOLER, GA 31322                             1204 YORKSHIRE DR
176 ATLANTIC AVE                                                                       CUPERTINO, CA 95014-4918
MARBLEHEAD, MA 01945



HUI LI &                                  HUI WEN YEH                                  HUI ZHANG
MIN CHEN JT TEN                           TOD BENEFICIARY ON FILE WITH CPU             75 CHIANTI
43627 EXCELSO DR                          359 CEREZA PL                                IRVINE, CA 92618
FREMONT, CA 94539-6299                    SAN JOSE, CA 95112-7809




HUIWEN LU &                               HUMANE SOCIETY OF WELD COUNTY                HUMBLE HEATING & AIR CONDITIONING
ALBERT LU JT TEN                          1620 42ND ST                                 2067 CEDAR AVE
17036 E COLIMA RD 135                     EVANS, CO 80620-2439                         HANOVER PARK, IL 60133-3542
HACIENDA HEIGHTS, CA 91745-6740




HUMPHREY C HAN &                          HUMPHREY HUGH GREGORY                        HUNG CHANG CHEN TR &
NANCY C HAN JT TEN                        TOD BENEFICIARY ON FILE WITH CPU             SHUYUAN CHEN TTEE
28530 TANNER CROSSING LN                  8191 CANTERBURY DR                           HUNG CHANG CHEN RTMT TRUST DBPP
KATY, TX 77494-1978                       SOUTHAVEN, MS 38671-3916                     37257 2025 ROSE AVE
                                                                                       SAN MARINO, CA 91108-3021



HUNG D MAC TR                             HUNG PIU FREDERICK MAK TR &                  HUNTER HOTEL ADVISORS
BERRYESSA OPTOMETRY 401K PSP 39903        DORIS BONG MAK TTEE                          4401 NORTHSIDE PARKWAY, SUITE 920
2534 BERRYESSA RD                         THE FRED & DORIS MAK LIVING TUST             ATLANTA, GA 30327
SAN JOSE, CA 95132-2903                   40225 3544 LAURANT WAY
                                          SAN JOSE, CA 95132-1313



HUNTON ANDREWS KURTH LLP                  HUNTON ANDREWS KURTH LLP                     HUONG NGOC TRAN &
ATTN: WENDELL L. TAYLOR                   P.O. BOX 405759                              AN KHALHUYNH JT TEN
2200 PENNSLYVANIA AVENUE NW               ATLANTA, GA 30384-5759                       TOD BENEFICIARY ON FILE CPU
WASHINGTON, DC 20037                                                                   415 S CURTIS AVE
                                                                                       ALHAMBRA, CA 91803-1719



HWONG KWO LIN TR &                        HYATT – HYATT HOUSE FRANCHISING, L.L.C.      HYATT - HYATT PLACE FRANCHISING, L.L.C.
CHYONG YAU LIN TTEE                       ATTN: GENERAL COUNSEL                        ATTN: GENERAL COUNSEL
THE 2009 LIN FAMILY TRUST                 71 SOUTH WACKER DRIVE, 12TH FLOOR            71 SOUTH WACKER DRIVE, 12TH FLOOR
40054 2101 EDGEWOOD DR                    CHICAGO, IL 60606                            CHICAGO, IL 60606
PALO ALTO, CA 94303-3110
HYATT PLACE LAS VEGAS        Case 21-10831-CTG    Doc 17 OFFiled
                                           HYDRO SOLUTIONS       05/19/21
                                                            TEXAS, LTD               Page 189
                                                                                        HYE    of LLC
                                                                                            PLAZA 661LLC
3950 UNIVERSITY DRIVE                       3103 SE LOOP 410                            23365 BALMORAL LN
SUITE 301                                   SAN ANTONIO, TX 78222                       WEST HILLS, CA 91307-1431
FAIRFAX, VA 22030




HYNES & WALLER, INC.                        HYUNSOOK KIM                                IAN CHESTER
16000 TRADE ZONE AVENUE                     1925 WEDGEWOOD DR                           128 WEBSTER ST APT A
SUITE 403                                   LAKE FOREST, IL 60045-3768                  BOSTON, MA 02128-2827
UPPER MARLBORO, MD 20774




IAN HOLE &                                  IAN STACEY FITZGERALD SANDY TR              IC2S, LLC
MARGARET HOLE JT TEN                        ALLIED ANESTHESIA MED GROUP INC             2290 EAST AVENUE, 3RD FLOOR
4122 KINGSHILL CIR                          UPLAND                                      ROCHESTER, NY 14610
NAPERVILLE, IL 60564-9715                   DIV RET TR PENS PLAN DTD FBO IAN SANDY
                                            750 S LINCOLN AVE 104-382
                                            CORONA, CA 92882

ICHIRO FUKUMORI TR &                        ICI DOOR CONTROL                            IDA KEIDAR-MALITS
HARUKO FUKUMORI TTEE                        P.O. BOX 556                                HARIMONIM 24
FUKUMORI FAMILY TRUST                       CANDLER, NC 28715                           KIRYAT TIVON 36042
38782 4817 DEL MONTE RD                                                                 ISRAEL
LA CANADA FLT, CA 91011-2715



IDA RICHARDS TR                             IDAHO STATE TAX COMMISSION                  IDAHO STATE TAX COMMISSION
RICHARDS FAMILY TRUST                       11321 W. CHINDEN BLVD.                      P.O. BOX 83784
1549 S WALNUT DR                            BOISE, ID 83714                             BOISE, ID 83707-3784
SANTA MARIA, CA 93458-7124




IG HOLDINGS INC                             IGNACIO MONSERRAT                           IGNATIUS BUTERA TR
7000 N 16TH ST STE 120 503                  27414 WESTOVER WAY                          IGNATIUS T BUTERA REV TR
PHOENIX, AZ 85020-5524                      VALENCIA, CA 91354-1837                     UA 09/23/16
                                                                                        1201 5TH ST NE
                                                                                        INDEPENDENCE, IA 50644-2137



IGOR KAPLANSKY &                            I-HUEI LIN TR &                             I-LAN T SUE
IRINA KAPLANSKY JT TEN                      TZU-LIANG S LIN TTEE                        TOD BENEFICIARY ON FILE WITH CPU
45 GALILEO DR                               THE LIN FAMILY TRUST 20-DEC-06              295 EVANTE ST
WILLIAMSVILLE, NY 14221-2776                DTD 12/20/2006 214 HARBINGER DR             LAS VEGAS, NV 89138
                                            DERWOOD, MD 20855-1641



ILYA PEREPELITSYN &                         IMPACT FIRE SERVICES, LLC                   IN MOTION AUTOMATIC DOORS
LIOUDMILA SITNIKOVA JT TEN                  103 12TH STREET                             925 22ND STREET
13213 NORTHRIDGE RD                         SUITE 200                                   SUITE 106
HOPKINS, MN 55305-1013                      PFLUGERVILLE, TX 78660                      PLANO, TX 75074




INACIO MORIGUCHI &                          INDEMNITY INSURANCE CO OF NORTH             INDEMNITY INSURANCE CO OF NORTH
ANDREA MORIGUCHI JT TEN                     AMERICA                                     AMERICA
5681 KIRKRIDGE TRL                          C/O AMWINS BROKERAGE OF NEW YORK,           C/O CHUBB GROUP OF INSURANCE
OAKLAND TWP, MI 48306-2258                  INC.                                        COMPANIES
                                            ATTN: JASON MONTEFORTE                      ATTN: DAVID ROSENBERG
                                            88 PINE STREET - 6TH FLOOR                  1133 AVENUE OF THE AMERICAS, 41ST
                                            NEW YORK, NY 10005                          FLOOR
                                                                                        NEW YORK, NY 10037

INDEMNITY INSURANCE CO OF NORTH             INDIANA DEPARTMENT OF REVENUE               INES R VALENCIA
AMERICA                                     P.O. BOX 6077                               2105 WELCH CT
C/O WESTCHESTER SPECIALTY CASUALTY          INDIANAPOLIS, IN 46206-6077                 FLOWER MOUND, TX 75028-5214
11575 GREAT OAKS WAY, SUITE 200
ALPHARETTA, GA 30022
INEZ BUGMAN TR          Case     21-10831-CTG     Doc 17
                                          INEZ C HUGHEY      Filed 05/19/21      Page  190 INVESTMENTS
                                                                                    INFINEX of 661     INC
BUGMAN LIVING TRUST                       7294 WIND DR                               538 PRESTON AVE
UA 05/28/97                               OLIVE BRANCH, MS 38654-6407                MERIDEN, CT 06450
3840 XENIUM CT N
MINNEAPOLIS, MN 55441-1000



INGEBORG R CAMPBELL                       INGER D PETERSON                           INLAND PULMONARY MEDICAL GROUP PSP
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU           FBO SHAHRAM KHORRAMI MD
2521 TIFFANY PL                           PO BOX 2055                                3788-3740 E COLORADO BLVD
FULLERTON, CA 92833-1527                  KERNVILLE, CA 93238-2055                   PASADENA, CA 91107




INLAND PULMONARY MEDICAL GROUP            INNVENTURES IVI, LP                        INNVENTURES IVI, LP
FBO ELBERT KO CHIH CHANG                  16400 SOUTHCENTER PARKWAY, SUITE 100       ATTN: PRESIDENT
3738-3740 E COLORADO BLVD                 TUKWILA, WA 98188                          P.O. BOX 58990
PASADENA, CA 91107-3872                                                              SEATTLE, WA 98138




INNVENTURES IVI, LP                       INRE MEDIA, INC.                           INSIGHT DIRECT USA, INC.
C/O HIGHGATE                              ATTN: JIM CARLIN                           P.O. BOX 731069
ATTN: GENERAL COUNSEL                     7581 SOUTH FRANKLIN WAY                    DALLAS, TX 75373-1069
545 E. JOHN CENTER FRWAY., SUITE 1400     CENTENNIAL, CO 80122
IRVING, TX 75062



INSPERITY BUSINESS SERVICES, LP           INSPERITY PEO SERVICES, LP                 INSPERITY
P.O. BOX 846055                           1650 TYSONS BLVD                           C/O GREENBERG TRAURIG
DALLAS, TX 75284                          SUITE 600                                  ATTN: KARL BURRER
                                          MCLEAN, VA 22102                           1000 LOUISIANA ST STE 1700
                                                                                     HOUSTON, TX 77002



INTELLIGENT OFFICE OF FAIRFAX             INTERCONTINENTAL HOTELS GROUP              INTERMOUNTAIN PLUMBING, INC.
11325 RANDOM HILLS ROAD                   3 RAVINIA DRIVE, SUITE 100                 P.O. BOX 31145
SUITE 360                                 ALTANTA, GA 30346-2149                     FLAGSTAFF, AZ 86003-1145
FAIRFAX, VA 22030




INTERNAL REVENUE SERVICE LOCAL            INTERNAL REVENUE SERVICE LOCAL             INTERNAL REVENUE SERVICE LOCAL
OFFICE                                    OFFICE                                     OFFICE
21309 BERLIN RD UNIT 13                   600 ARCH STREET                            611 S. DUPONT HWY
GEORGETOWN, DE 19947                      PHILADELPHIA, PA 19106                     DOVER, DE 19904




INTERNAL REVENUE SERVICE LOCAL            INTERNAL REVENUE SERVICE                   INTERNAL REVENUE SERVICES
OFFICE                                    PO BOX 7346                                CENTRALIZED INSOLVENCY OPERATION
844 KING ST                               PHILADELPHIA, PA 19101-7346                PO BOX 7346
WILMINGTON, DE 19801                                                                 PHILADELPHIA, PA 19101-7346




INTERNAL REVENUE SERVICES                 INTERSTATE FIRE & CASUALTY INSURANCE       INTERSTATE RESTORATION, LLC
DEPARTMENT OF THE TREASURY                CO.                                        P.O. BOX 207409
1500 PENNSYLVANIA AVENUE, N.W.            C/O VICTOR INSURANCE                       DALLAS, TX 75320-7409
WASHINGTON, DC 20220                      ATTN: DREW BUSCEMA
                                          445 SOUTH ST, SUITE 201
                                          MORRISTOWN, NJ 07960

INTL FCSTONE FINANCIAL INC CUST           INTL FCSTONE FINANCIAL INC CUST            IRA FINANCIAL TRUST COMPANY CUST
FBO JOHN J MOREL TRADITIONAL IRA          FBO LINDA R BOONE IRA                      FBO LINDA A ROBINSON ROTH IRA
2157 KIMBROUGH DR                         1142 FITCH RD                              15831 SW 53RD CRT
GUNTER, TX 75058                          SOUTHAMPTON, PA 18966-3206                 SW RANCHES, FL 33331
                        Case
IRA FINANCIAL TRUST COMPANY   21-10831-CTG
                            CUST                DocTR17 Filed 05/19/21
                                       IRA J GAINES                        Page
                                                                              IRA191 of 661
                                                                                  RESOURCES
FBO ROBERT A ROBINSON ROTH IRA         J GAINES REVOCABLE TRUST IRA           MARY JENKINS IRA
15831 SW 53RD CRT                      UA 11/24/04                            1582 EAGLECREST RD
SW RANCHES, FL 33331                   7000 N 16TH ST STE 120                 PERRYSBURG, OH 43551-5425
                                       PHOENIX, AZ 85020-5524



IRA SERVICES TRUST COMPANY            IRA SPODEK &                            IRAJ ROOHANI &
FBO HUU TRI LLC PENSION PLAN          PAULA SPODEK JT TEN                     LEYLA ROOHANI JT TEN
HIEU LE TR                            1220 AVENUE L                           95 TIMBERLAND
6742 DOGTOWN RD                       BROOKLYN, NY 11230-4810                 ALISO VIEJO, CA 92656-2108
COULTERVILLE, CA 95311-9532



IRENE JOHNSON                         IRENE MALARET &                         IRINA ELPERIN TR &
179 NORTH RD                          ARON WAISMAN JT TEN                     ALEXANDER ELPERIN TTEE
BRENTWOOD, NH 03833-6624              3550 N 32ND TER                         IRINA ELPERIN LIVING TRUST 41122
                                      HOLLYWOOD, FL 33021-2619                305 LINDEN RD
                                                                              NORTHBROOK, IL 60062-1311



IRIS M MATTHYS                        IRIS S BERGER R/O IRA COR CLEARING      IRMA V FREDIN &
TOD BENEFICIARY ON FILE WITH CPU      CUST                                    JUDITH SYRING TR UA 02/20/2018 ROY M
521 19TH ST NW                        11423 LANAI LANE                        FREDIN FAMILY TR.
ROCHESTER, MN 55901-4900              BOYNTON BEACH, FL 33437-7035            5800 SAINT CROIX AVE N APT C120
                                                                              MINNEAPOLIS, MN 55422-4758



IRONTREE CONSTRUCTION INC             IRVIN JAMES EHR &                       ISABEL M YBARRA
4723 E INGRAM ST STE 101              PATRICIA ANN EHR JT TEN                 PO BOX 303
MESA, AZ 85205-3232                   600 PINE DR SW                          EDCOUCH, TX 78538
                                      INDEPENDENCE, IA 50644-2757




ISABELLA FONG                         ISHAK YACOUB &                          ISLAND IMPORTER
TOD BENEFICIARY ON FILE WITH CPU      EVONE T YACOUB JT TEN                   41 BISBEE CT
1652 BAYRIDGE WAY                     TOD BENEFICIARY ON FILE CPU             UNIT A1
SAN MATEO, CA 94402-3708              442 HALLCREST TER                       SANTA FE, NM 87508-1450
                                      PT CHARLOTTE, FL 33954-3732



ISTAR DALLAS GL, LP                   IVANA GERY                              IVEY LOUISE BURTON TOD
JPMORGAN CHASE BANK, N.A.             15991 CAMBRIAN DR                       STEPHEN CHEN
P.O. BOX 77000                        SAN LEANDRO, CA 94578-1102              SUBJECT TO STA TOD RULES
DEPT. 771210                                                                  1020 PINE STREET
DETROIT, MI 48277-1210                                                        SANTA MONICA, CA 90405



IVY M PASCOE                          J CHRISTOPHER PALLOTTA &                J HENRY LIVINGSTON TR
2944 PAPRIKA RD                       BOBO PALLOTTA JT TEN                    J HENRY LIVINGSTON TRUST
DOYLESTOWN, PA 18902-1735             8 BEL MANOR DR                          UA 08/24/96
                                      FAIRMONT, WV 26554-1206                 400 HARBOR DR N
                                                                              INDIAN RK BCH, FL 33785-3115



J JEREMIAH HEISEY                     J JUAN SPILLETT TR &                    J KEVIN PANCRATZ TR
2317 COTTON BLVD                      CAROL T SPILLETT TTEE                   J KEVIN PANCRATZ TRUST
NEW BRAUNFELS, TX 78130-2487          THE SPILLETT FAMILY LIVING TRUST        UA 05/08/11
                                      1040 MEDICAL DR UNIT IL111              108 N DWYER AVE
                                      BRIGHAM CITY, UT 84302-5558             ARLINGTON HTS, IL 60005-1200



J LELAND KALLMYER                     J MICHAEL ASHER &                       J VICTORIA KNUDSEN TR
106 ANNA ST                           TR ASHER CONSTRUCTION INC               THE J VICTORIA KNUDSEN 1994 TRUST
TROY, AL 36079-8233                   PENSION PLAN 03/20/12                   UA 10/19/94
                                      219 ADAM SMITH ST STE C                 18226 N 75TH AVE
                                      ELDERSBURG, MD 21784-9382               GLENDALE, AZ 85308-8205
J&J ERS                   Case 21-10831-CTG     Doc
                                        J. MCHALE     17 Filed
                                                  & ASSOCIATES,   05/19/21
                                                                INC.         Page 192
                                                                                JACK    of 661
                                                                                     A CARDWELL
770 8TH COURT                             AMHERST COMMONS, P.O. BOX 26          6080 SURETY DR
SUITE 2                                   693 MAIN STREET, BLDG C, 2ND FLR      EL PASO, TX 79905-2065
VERO BEACH, FL 32962                      LUMBERTON, NJ 08048




JACK A EWING JR                           JACK A PRILOOK &                      JACK ANGEL TR
18200 WINDMILL CT                         PAMELA A PRILOOK JT TEN               JACK & DEBORAH ANGEL LIVING TRUST
COLLEGE STA, TX 77845-7328                8319 141ST ST APT 729                 UA 04/29/08
                                          BRIARWOOD, NY 11435-1639              19 ELK RUN
                                                                                MONTEREY, CA 93940-6302



JACK B FLETCHER &                         JACK C CHAO &                         JACK C MARTEENA
LISA R FLETCHER JT TEN                    GRACE YAPING ZHANG JT TEN             107 MARINERS WAY
2823 ESAW ST                              2970 BLAKEMAN AVE                     COPIAGUE, NY 11726
MINDEN, NV 89423-9059                     ROWLAND HGHTS, CA 91748-4811




JACK C YANG &                             JACK D MCINNIS TR &                   JACK GEER TR &
SUNNY Y YANG JT TEN                       MOSETTA MCINNIS TTEE                  LUPE GEER TTEE
15390 AUEDUCT LANE                        MCINNIS FAMILY TRUST                  THE GEER FAMILY TRUST
CHINO HILLS, CA 91709                     PO BOX 4011                           38722 2931 HERMOSA AVE
                                          PAGOSA SPGS, CO 81157-4011            LA CRESCENTA, CA 91214-3908



JACK GIFFORD                              JACK H BLEDSOE TOD                    JACK KNOTEK
3634 MEIER ST                             ELAINE J BLEDSOE                      TOD BENEFICIARY ON FILE WITH CPU
LOS ANGELES, CA 90066-3612                SUBJECT TO STA TOD RULES              112 PEACE LUTHERAN PKWY
                                          1439 NATURE COURT                     APT 227
                                          DAYTON, OH 45440                      HARTFORD, WI 53027-1161



JACK LAFLEUR TR &                         JACK MANDELBERGER                     JACK RODRIGUEZ &
GINA LAFLEUR TTEE                         198 NW 67TH ST                        LINDA RODRIGUEZ JT TEN
THE LAFLEUR FAMILY REV LIVING TRUST       APT 506                               400 S COMMERCE ST
34557 4004 CEDAR BAYOU DR                 BOCA RATON, FL 33487                  NATCHEZ, MS 39120-3506
DALLAS, TX 75244-7219



JACK SHELDON                              JACK STEVEN HENDERSON                 JACK T FETIG &
TOD BENEFICIARY ON FILE WITH CPU          9542 POWERS RD                        CHRISTINE FETIG JT TEN
597 WEST KENT DRIVE                       SHREVEPORT, LA 71106-7527             TOD BENEFICIARY ON FILE CPU
CHANDLER, AZ 85225                                                              4299 BUFFALO MOUNTAIN DR
                                                                                LOVELAND, CO 80538-7144



JACK U SIMAS TR &                         JACK W LOOPER &                       JACKIE D EVANS &
GLENDA L SIMAS TTEE                       GERALDINE H LOOPER JT TEN             JEAN G EVANS JT TEN
JOHN U SIMMS & GLENDA L SIMMS 2006        TOD BENEFICIARY ON FILE CPU           3845 WATERLEVEL HWY
38782 11201 GREEN RD                      13 N VILLAGE CIR                      CLEVELAND, TN 37323-8773
WILTON, CA 95693-9768                     REINHOLDS, PA 17569-9349



JACKIE F GRIFFIN                          JACKIE JAESHIN MYUNG                  JACOB MOUSSAI
TOD BENEFICIARY ON FILE WITH CPU          13434 NE 47TH ST                      TOD BENEFICIARY ON FILE WITH CPU
163 MEADOWS CREEK LANE                    BELLEVUE, WA 98005-1112               156 S SWALL DR
YOUNG HARRIS, GA 30582                                                          BEVERLY HILLS, CA 90211-2611




JACOB SCHAFER                             JACQUELINE C CORSON                   JACQUELINE GAINES TR
230 W HILLS LN                            TOD BENEFICIARY ON FILE WITH CPU      THE JACQUELINE GAINES TRUST
APT 8                                     4460 CELEBRATION BLVD                 UA 03/24/93
WATERLOO, IA 50701-4539                   ACWORTH, GA 30101-1105                23421 VIA LINDA UNIT 207
                                                                                MISSION VIEJO, CA 92691
JACQUELINE GREENWALD Case 21-10831-CTG     DocJ COLE
                                   JACQUELINE    17 Filed 05/19/21       Page 193 of 661
                                                                            JACQUELINE LESLIE TR &
TOD BENEFICIARY ON FILE WITH CPU   TOD BENEFICIARY ON FILE WITH CPU          JAMES LESLIE TTEE JAMES W LESLIE &
1030 MEADOWRIDGE DR                11770 SUNRISE VALLEY DR APT 125           JACQUELINE M LESLIE LIVING TR. 03/02/05
AURORA, IL 60504-6445              RESTON, VA 20191-1432                     2421 STANTON CT
                                                                             SHELBY TWP, MI 48316-1280



JACQUELINE MILLER TR                JACQUELINE R BLASER TR                   JACQUELYN B INGRAHAM
JACQUELINE MILLER REVOCABLE TRUST   UA 01/22/10                              2860 TERRACE WAY
UA 12/31/04                         BLASER FAMILY TRUST                      MARSHALLTOWN, IA 50158-9765
3111 S 158TH ST                     3939 W WINDMILLS BLVD APT 2028
OMAHA, NE 68130-1926                CHANDLER, AZ 85226-1361



JACQUES M OUZIEL &                  JACQUES MAURICE MILON & JACQUES          JAGRUTI PATEL
SANDRA L TOM-OUZIEL JT TEN          MARCEL MILON TTEES THE MILON TRUST       4 REMBRANDT WAY
TOD BENEFICIARY ON FILE CPU         DTD 11/12/1997                           EAST WINDSOR, NJ 08520-2991
94 SLEEPY HOLLOW LN                 2534 BEECH TREE ST
ORINDA, CA 94563-1321               HEMET, CA 92545



JAIME L NELSON                      JAIME O MARTINEZ &                       JALINAH L DORSETT
5808 LOOKOUT MOUNTAIN DR            ZAHRA MARTINEZ JT TEN                    165 E MONTEBELLO
AUSTIN, TX 78731                    17 SCOTTO FARM LN                        PHOENIX, AZ 85016
                                    MILLSTONE TWP, NJ 08535-9426




JAMES & GLADYS GLOVER FOUNDATION    JAMES A ANGEL                            JAMES A BAKER TOD ACCOUNT
3312 N RIVER BLVD                   3710 BROWN RD                            5855 RIDGEBROOK DRIVE
INDEPENDENCE, MO 64050-1177         OAKLEY, CA 94561-2662                    AGOURA HILLS, CA 91301




JAMES A BLASZAK &                   JAMES A CAFFARELLI &                     JAMES A CARROLL
MARY BLASZAK JT TEN                 BETTY J CAFFARELLI JT TEN                11133 SANDY MANOR DR
6905 S 48TH ST                      614 E MAUDE AVE                          FAIRFAX STA, VA 22039-2056
OMAHA, NE 68157-2201                ARLINGTON HTS, IL 60004-4046




JAMES A CLAIR                       JAMES A DEMSHAR                          JAMES A DRANOW
3277 ROUND LAKE HWY                 ESTATE OF ESTATE OF ROBERT DEMSHAR       TOD BENEFICIARY ON FILE WITH CPU
MANITOU BEACH, MI 49253-9619        3809 N 70TH ST                           4008 VICTORIA LN
                                    MILWAUKEE, WI 53216-2017                 LANCASTER, CA 93536-3404




JAMES A HEATON TOD                  JAMES A HYMANS &                         JAMES A KELLY
NANCY J HEATON                      ELLEN I HYMANS JT TEN                    1 CHANTILLY LN
SUBJECT TO STA TOD RULES            47729 JASPER ST                          FAIRPORT, NY 14450
1720 SW 155 PLACE RD                DELL RAPIDS, SD 57022-5344
OCALA, FL 34473



JAMES A KENNEY &                    JAMES A KURLAPSKI TR &                   JAMES A LYNN &
MARY KENNEY JT TEN                  CHRISTINE KURLAPSKI TTEE                 MARION F LYNN JT TEN
298 D AVE                           KURLAPSKI FAMILY TRUST                   TOD BENEFICIARY ON FILE CPU
LEBO, KS 66856                      41844 9239 SW 86TH PL                    11325 PENNSYLVANIA AVE
                                    OCALA, FL 34481                          KANSAS CITY, MO 64114-5243



JAMES A MEEDEL &                    JAMES A PIERCE &                         JAMES AMIRKHAN TR
SHARI K MEEDEL JT TEN               ELIZABETH PIERCE JT TEN                  AMIRKHAN FAMILY TRUST
212 S 161ST AVE                     TOD BENEFICIARY ON FILE CPU              UA 07/11/88
OMAHA, NE 68118-2054                104 ALFONSO DR                           8251 W 83RD ST
                                    ROCHESTER, NY 14626-2053                 PLAYA DEL REY, CA 90293-7803
JAMES ANDREWS &          Case   21-10831-CTG    Doc 17 & Filed 05/19/21
                                         JAMES APPLEBAUM                      Page 194Bof
                                                                                 JAMES    661 &
                                                                                       CLANCY
CATHY ANDREWS JT TEN                     THERISITA APPLEBAUM TEN ENT             LOU ANN CLANCY COMMUNITY PROPERTY
1286 PETTY RD                            1700 DOUBLETREE DR                      1656 W PALAIS RD
WHITE BLUFF, TN 37187-4310               JANESVILLE, WI 53546-1426               ANAHEIM, CA 92802-2155




JAMES B FENTON &                         JAMES B HUDAK &                         JAMES B MOORE TR &
NANCY M FENTON JT TEN                    HEATHER ANNE HUDAK COMMUNITY            KATHLEEN F MOORE TTEE
TOD BENEFICIARY ON FILE CPU              PROPERTY                                MOORE FAMILY TRUST
491 ROUTE 715                            PO BOX 5000 PMB 527                     38464 4932 HIDDEN DUNE CT
SAYLORSBURG, PA 18353-8568               RCHO SANTA FE, CA 92067                 SAN DIEGO, CA 92130-2717



JAMES B PARTRICH TR &                    JAMES B. PITTMAN, JR., P.C.             JAMES BAKER
SUSAN P PARTRICH TTEE                    2102 U.S. HWY 98                        10 ELAN LN
THE PARTRICH FAMILY LIVING TRUST         P.O. BOX 2525                           RONKONKOMA, NY 11779-1928
41638 4528 SOUTHWIND DR                  DAPHNE, AL 36526
BATON ROUGE, LA 70816-4735



JAMES BERARDI                            JAMES BROZOVICH &                       JAMES C MILLER
2528 BALSAM AVE                          DEBRA BROZOVICH JT TEN                  54435 COUNTY ROAD 1
EAST MEADOW, NY 11554-4208               RPUTE 4 9308                            ELKHART, IN 46514-9758
                                         EUFAULA, OK 74432




JAMES C SCHADT TR &                      JAMES C SCHADT TR &                     JAMES C VAN DYKE TR &
LINDA SCHADT TTEE                        LINDA SCHADT TTEE                       SHARLA M VANDYKE TTEE
REV TR AGMT OF ROBERT SCHADT 12/11/98    THE SCHADT LIVING TRUST                 VAN DYKE FAMILY TRUST
3415 WHITNEY CT                          41499 3415 WHITNEY CT                   35517 11386 SE 175TH LN
COLUMBIA, MO 65203-6734                  COLUMBIA, MO 65203-6734                 SUMMERFIELD, FL 34491-6618



JAMES CALMES                             JAMES CAMPBELL                          JAMES CHANG
500 MCDANIEL AVE                         24 PARK ST                              79 EINSTEIN WAY
GREENVILLE, SC 29605-2828                NORTH READING, MA 01864                 EAST WINDSOR, NJ 08512-2549




JAMES CICERO                             JAMES D FLECK                           JAMES D GIVENS JR &
5315 COLODNY DR                          3573 INVERNESS BLVD                     PEGGI GIVENS JT TEN
UNIT 9                                   CARMEL, IN 46032-9381                   9409 SW 33RD ST
AGOURA HILLS, CA 91301-2691                                                      OKLAHOMA CITY, OK 73179




JAMES D KNOTT                            JAMES D MILLER &                        JAMES D POLIZZI TR &
323 WASHINGTON ST                        KIM K MILLER JT TEN                     KATHLEEN R POLIZZI TTEE
FINDLAY, OH 45840-3432                   1826 WALNUT ST                          POLIZZI FAMILY TRUST
                                         CEDAR FALLS, IA 50613-3851              34997 PO BOX 1276
                                                                                 BOULDER, CO 80306-1276



JAMES DAVISON                            JAMES DRUDING TR                        JAMES E BANARER
PO BOX 607                               DRUDING FAMILY TRUST                    7302 LAURA LN
RUSTON, LA 71273-0607                    UA 10/17/05                             RESEDA, CA 91335-2488
                                         29 EMERALD
                                         IRVINE, CA 92614-7521



JAMES E BARTON TOD                       JAMES E CORNING TR &                    JAMES E DINSMORE
PATTY L BARTON                           EVELYN G CORNING TTEE                   TOD BENEFICIARY ON FILE WITH CPU
SUBJECT TO STA TOD RULES                 THE CORNING FAMILY REVOCABLE TRUST      8912 E SUGAR PINE LN
9912 TOSCANA DR                          37070 575 W VALORO DR                   SPOKANE, WA 99217-9248
BAKERSFIELD, CA 93306                    TUCSON, AZ 85737-9759
JAMES E DREWRY              Case 21-10831-CTG     Doc 17&
                                          JAMES E GOODE        Filed 05/19/21   Page 195Eof
                                                                                   JAMES    661
                                                                                         GOULSTONE TR
413 BROKER AVE                             CAROL C GOODE JT TEN                    JAMES E GOULSTONE
ITASCA, IL 60143-2305                      1712 PORTS O CALL DR                    UA 10/31/12
                                           PLANO, TX 75075-2145                    2447 OVERSTREET PL
                                                                                   THE VILLAGES, FL 32163-2648



JAMES E HARRIS TR                          JAMES E HOLMES &                        JAMES E HOLYCROSS
JAMES E HARRIS TRUST                       AMY K HOLMES JT TEN                     TOD BENEFICIARY ON FILE WITH CPU
UA DTD                                     2130 WESPARK AVE                        1050 NORTH NE AVE 10
805 FRIENDLY ST                            WHITING, IN 46394-1848                  ATLANTA, GA 30306-4435
N FT MYERS, FL 33903-4204



JAMES E MCGOWAN &                          JAMES E MOREHART II                     JAMES E MUNNINGS
MARY ANN MCGOWAN JT TEN                    510 HERITAGE RD                         594B LAKE POINT DR
34321 FOXWOOD LN                           HESPERUS, CO 81326-8709                 LAKEWOOD, NJ 08701-7863
BLUEMONT, VA 20135-1927




JAMES E SWEETMAN TOD                       JAMES E WILLIAMS TR                     JAMES F SIMERSON
JAMES SWEETMAN III AND JENNIFER            JAMES E WILLIAMS REV TRUST              TOD BENEFICIARY ON FILE WITH CPU
SWEETMAN                                   UA 08/26/14                             18359 N BORGATA DR
SUBJECT TO STA TOD RULES                   8810 SW 77TH TER                        SURPRISE, AZ 85374-8577
255 NE 192ND STREET                        OCALA, FL 34476-4378
CITRA, FL 32113

JAMES F SMITH &                            JAMES F WIERSKI                         JAMES FITZGERALD
TERESA L SMITH JT TEN                      TOD BENEFICIARY ON FILE WITH CPU        15120 88TH ST APT 3K
2704 KLERNER CT                            P O BOX 1160                            HOWARD BEACH, NY 11414-2004
NEW ALBANY, IN 47150-2088                  ALBRIGHTSVLLE, PA 18210




JAMES FLETCHER &                           JAMES FOELKER SEPARATE PROPERTY         JAMES G APPLETON &
MARSHA BUTLER JT TEN                       4618 VAIL ST                            KIM M APPLETON JT TEN
408 BARBERRY DR                            CORP CHRISTI, TX 78413-4313             1440 LIMERICK CT
HANOVER, PA 17331-1367                                                             GREEN BAY, WI 54313-6166




JAMES G ASCHOFF                            JAMES G BRADLEY                         JAMES G KUHN &
TOD BENEFICIARY ON FILE WITH CPU           TOD BENEFICIARY ON FILE WITH CPU        JEAN M KUHN JT TEN
86148 537 AVE                              943 MANAKIN RD                          TOD BENEFICIARY ON FILE CPU
PLAINVIEW, NE 68769-4038                   MIDLOTHIAN, VA 23113-9410               6038 FERNDOWN CT
                                                                                   MORROW, OH 45152-8625



JAMES GLASSER                              JAMES GLIDDEN &                         JAMES GLYNN &
TOD BENEFICIARY ON FILE WITH CPU           CHRISTINE GLIDDEN JT TEN                JANET GLYNN TR
25228 63RD AVE                             TOD BENEFICIARY ON FILE CPU             UA 02/20/2018 GLYNN LIVING TRUST
LITTLE NECK, NY 11362-2406                 6105 CAROUSAL AVE NW                    9 RUSSELL LANE
                                           ALBUQUERQUE, NM 87120-2152              LAGUNA NIGUEL, CA 92677



JAMES GOMES                                JAMES H CRANE                           JAMES H HARRIS
438 SHERIDAN DR                            TOD BENEFICIARY ON FILE WITH CPU        7900 OLD YORK RD APT 313A
CORPUS CHRISTI, TX 78412-2353              1375 E HUDSON AVE                       ELKINS PARK, PA 19027-2323
                                           SALT LAKE CTY, UT 84106-3472




JAMES H MAGUIRE TR                         JAMES H NICHOLS TR &                    JAMES H ROEDERER &
JAMES H MAGUIRE REVOCABLE TRUST            BARBARA NICHOLS TTEE                    JEAN ROEDERER JT TEN
41330                                      J HOWARD NICHOLS REV TRUST              5503 W HIGHWAY 146
40 SADDLETREE TRL                          42381 99 ROYSTER DR                     CRESTWOOD, KY 40014-7559
CRAWFORDVILLE, FL 32327-2594               CRAWFORDVILLE, FL 32327-4627
JAMES H ROWE &          Case   21-10831-CTG
                                        JAMES H Doc  17
                                                WILSON      Filed 05/19/21    Page 196Hof
                                                                                 JAMES    661
                                                                                       YOUNG
ELIZABETH B ROWE JT TEN                  5316 BEVIS AVE                          TOD BENEFICIARY ON FILE WITH CPU
PO BOX 5                                 SHERMAN OAKS, CA 91411-4013             3836 LOCH DR
GWYNN, VA 23066-0005                                                             HIGHLAND, MI 48357-2604




JAMES HAYNES &                           JAMES HILDENBRAND                       JAMES IRVIN PLYLER JR
JANINE HAYNES TEN COM                    11612 S GREENWOOD ST                    354 N JENNERSVILLE RD
138 TIDWELL RD                           OLATHE, KS 66062-6007                   WEST GROVE, PA 19390-9155
WEST MONROE, LA 71292-1997




JAMES J BILLIMACK &                      JAMES J FISCHER                         JAMES J ROSZYK TR &
SUEANN D BILLIMACK JT TEN                26026 W LAUREL AVE                      LINDA ROSZYK TTEE
1300 BLUECREEK TRL                       WAUCONDA, IL 60084-2346                 ROSZYK FAMILY TRUST
METAMORA, IL 61548-8684                                                          41331 961 VAUGHN WAY
                                                                                 THE VILLAGES, FL 32163



JAMES JENKINS                            JAMES JOHNSTON TOD ACCOUNT              JAMES K COE
2714 PARGOUD BLVD                        PO BOX 101                              TOD BENEFICIARY ON FILE WITH CPU
MONROE, LA 71201-2333                    NARROWSBURG, NY 12764-0101              373 CANYON CREST DR
                                                                                 SIMI VALLEY, CA 93065-7366




JAMES K MC ROY &                         JAMES KEEN                              JAMES KIEN MING CHANG &
PAULA D MC ROY JT TEN                    1804 RYMAN RIDGE RD                     FLORA S CHANG JT TEN
1143 FAIRMONT DR                         DALTON, GA 30720-3894                   TOD BENEFICIARY ON FILE CPU
SIDNEY, OH 45365-3419                                                            6544 ANDASOL AVE
                                                                                 VAN NUYS, CA 91406-5444



JAMES L BEADLE                           JAMES L BURKE TR                        JAMES L ELLIOTT
TOD BENEFICIARY ON FILE WITH CPU         BURKE LIV TR                            10520 ELLIOTT RD
483 DOVER DR S                           UA 08/06/07                             GUEYDAN, LA 70542-5767
ENGLEWOOD, FL 34223-1987                 10128 W 52ND PL UNIT 104
                                         WHEAT RIDGE, CO 80033-6750



JAMES L FASULKA                          JAMES L FOX                             JAMES L GILL
FBO PERSHING LLC                         1712 MILTON ST                          10109 TAN RARA DR
169 ELTON AVE                            MONROE, LA 71201                        KNOXVILLE, TN 37922
TRENTON, NJ 08620-1639




JAMES L MCALPHIN &                       JAMES L QUINNS TR                       JAMES L VETTER &
DEBOARAH K MCALPHIN JT TEN               JAMES QUINNS REVOCABLE TRUST            ROSE M VETTER JT TEN
653 W 1310 N                             UA 09/10/01                             9360 HEATHERWOOD ST APT 16106
LEHI, UT 84043-2328                      8 BALTIMORE RD APT 114                  LENEXA, KS 66219-2531
                                         ROCKVILLE, MD 20850-4604



JAMES LEWIS                              JAMES M AMOS &                          JAMES M BLINSON &
3552 8TH AVE NW                          KENNETHA K AMOS JT TEN                  DELAINE BLINSON JT TEN
HACKENSACK, MN 56452-2225                23284 N MAXWELL RD                      8709 DANBURY CIR
                                         STAPLETON, NE 69163-9123                RALEIGH, NC 27613-1256




JAMES M FINUCANE                         JAMES M GRANGER &                       JAMES M HEALY
10147 ROYALTON RD STE H                  APRIL M GRANGER COMMUNITY PROPERTY      TOD BENEFICIARY ON FILE WITH CPU
N ROYALTON, OH 44133-4462                1859 ALEX GRANGER RD                    1343 HIDDEN TIMBERS PL
                                         VINTON, LA 70668-5915                   TALLAHASSEE, FL 32312-3927
JAMES M KILPATRICK &     Case 21-10831-CTG
                                       JAMES M Doc 17
                                               MARTY TR Filed 05/19/21           Page 197MofMOORE
                                                                                    JAMES    661 &
RUTH M KATZIN JT TEN                    MARTY LIVING TRUST                          TERRY K MOORE JT TEN
21 MAPLE DR                             UA 11/27/13                                 TOD BENEFICIARY ON FILE CPU
DURANGO, CO 81301-4466                  N5307 RINGHAND RD                           4422 BRYANT DR
                                        MONTICELLO, WI 53570-9756                   QUINCY, IL 62305-7818



JAMES M MUSSER                          JAMES M PETERSON                            JAMES M RITCHEY TR &
TOD BENEFICIARY ON FILE WITH CPU        1621 EMERALD DUNES DR                       LAUREN A RITCHEY TTEE
1225 5TH ST                             SUN CITY CTR, FL 33573                      RITCHEY FAMILY TRUST
FINDLAY, OH 45840-6541                                                              40911 6230 VERNON WAY
                                                                                    CARMICHAEL, CA 95608-5337



JAMES M ROBERTS &                       JAMES M SZCZERBIAK &                        JAMES M THON &
BARBARA C ROBERTS TEN COM               MARSHA E SZCZERBIAK JT TEN                  DIANE A THON JT TEN
411 WALNUT ST PMB 10517                 9871 JULIANNA LN                            TOD BENEFICIARY ON FILE CPU
GREEN CV SPGS, FL 32043-3443            WHITEHOUSE, OH 43571-9042                   3922 W JERELIN DR
                                                                                    FRANKLIN, WI 53132-8322



JAMES MCEWEN &                          JAMES MCEWEN IRA COR CLEARING CUST          JAMES MCGEHEE
KATHRYN MCEWEN JT TEN                   11 COPPERFIELD DRIVE                        122 WARWICK DR
11 COPPERFIELD DR                       MADISON, CT 06443-8013                      MONROE, LA 71203-2936
MADISON, CT 06443-8013




JAMES MISSIG R/O IRA COR CLEARING       JAMES MISSIG SEP IRA COR CLEARING           JAMES N MCCLAIN TR &
CUST                                    CUST                                        CINDY J MCCLAIN TTEE
322 WOODHOLLOW RD                       322 WOODHOLLOW RD                           MCCLAIN FAMILY TRUST
GREAT RIVER, NY 11739                   GREAT RIVER, NY 11739                       37504 521 GORDON HIGHLANDS RD
                                                                                    GLENDORA, CA 91741-6451



JAMES N STEWART TR &                    JAMES NOLTE &                               JAMES O GANT
KRIS A STEWART TTEE                     MARK NOLTE JT TEN                           TOD BENEFICIARY ON FILE WITH CPU
STEWART FAMILY TRUST                    23572 130TH ST                              11 BOLTON HILL RD
38510 110 COHN VALLEY WAY               SUMNER, IA 50674-7676                       DUCK HILL, MS 38925-9696
FOLSOM, CA 95630-5049



JAMES OLSON                             JAMES P DRIVER                              JAMES P FREEMAN
TOD BENEFICIARY ON FILE WITH CPU        200 S RIVERSIDE DR                          217 BEREA HEIGHTS RD
980 ARBOGAST ST                         APT 501                                     GREENVILLE, SC 29617-1923
SHOREVIEW, MN 55126-8109                NEW SMYRNA, FL 32168




JAMES P HANCOCK                         JAMES P HANSON TR &                         JAMES PAUL PRICE
1270 COUNTY ROAD 2937                   KRISTY L HANSON TTEE                        357 GREENACRES BLVD
DECATUR, TX 76234                       JAMES P AND KRISTY L HANSON REV             BOSSIER CITY, LA 71111-6016
                                        LIVING TRUST 12/06/02 1063 CAROLYN AVE
                                        SAN JOSE, CA 95125



JAMES PITTMAN TR &                      JAMES POLO &                                JAMES PORZIO &
BONNIE PITTMAN TTEE                     KATHLEEN B POLO JT TEN                      ALANA WILLIAMSON JT TEN
PITTMAN LIVING TRUST                    5905 123RD ST NW                            4909 N 207TH LN
41634 105 RADCLIFFE WAY                 GIG HARBOR, WA 98332-8125                   BUCKEYE, AZ 85396-6559
SIMPSONVILLE, SC 29681-4935



JAMES Q FISHER TR                       JAMES R BANNISTER TOD                       JAMES R CLOYES
DIANNE & JAMES FISHER TRUST             JUSTIN J BANNISTER                          4308 E MAIN ST
UA 11/03/89                             SUBJECT TO STA TOD RULES                    COLUMBUS, OH 43213-3033
3786 AMESBURY RD                        17172 PACIFIC COAST HWY UNIT 103
LOS ANGELES, CA 90027-1306              HUNTINGTON BEACH, CA 92649-4123
JAMES R DELICH &          Case 21-10831-CTG
                                        JAMES R Doc
                                                DIVEN17        Filed 05/19/21   Page 198Rof
                                                                                   JAMES    661
                                                                                         FARMER
SHIRLEY F DELICH JT TEN                  PO BOX 177133                             TOD BENEFICIARY ON FILE WITH CPU
1210 SUNNY LN                            SAN DIEGO, CA 92177                       106 WIDMER RD
ANOKA, MN 55303-1346                                                               WAPPINGERS FL, NY 12590-3022




JAMES R HINTON                           JAMES R HUTCHINS                          JAMES R KISER &
TOD BENEFICIARY ON FILE WITH CPU         286 REX RD                                JANE E KISER JT TEN
26511 WHISPERING LEAVES DR               HARRISONBURG, LA 71340-1660               15 CONSTITUTION AVE
SANTA CLARITA, CA 91321-2246                                                       HAMPDEN, ME 04444-1332




JAMES R LIDA                             JAMES R MCBRIDE &                         JAMES R ROGERS &
6847 OAK TER                             DIANE D MCBRIDE JT TEN                    JANET N ROGERS JT TEN
KANSAS CITY, MO 64113                    11501 MUSKET RIM ST                       1291 RIDGEWAY RAOD SE
                                         AUSTIN, TX 78738-6609                     DARIAN, GA 31305




JAMES R SEARS TR                         JAMES R WALKER                            JAMES R WILSON &
JAMES R SEARS TRUST                      2010 N 3RD ST                             BRENDA L WILSON JT TEN
UA 12/10/98                              MONROE, LA 71201-4226                     20945 HICKORY LN
15802 HARRIS RIDGE CT                                                              WHITEHOUSE, TX 75791-5930
CHESTERFIELD, MO 63017-8725



JAMES R YOUNG                            JAMES ROSARIO ALBERICI R/O IRA COR        JAMES S NORMAN &
111 RIDGEDALE DR                         CLEARING CUST                             MARTHA R NORMAN JT TEN
WEST MONROE, LA 71291-2016               182 SILVER CLOUD LN                       2400 VERTERIANS BLVD STE 16C PMB
                                         HAZLETON, PA 18202-9141                   179
                                                                                   DEL RIO, TX 78840



JAMES SADLER &                           JAMES SCHUSTER                            JAMES SEMLER &
DOROTHY SADLER JT TEN TOD                1240 INDIA ST                             JULIE SEMLER JT TEN
BENEFICIARIES ON FILE WITH CPU           UNIT 1707                                 560 ARBOR DR
3989 N NESBIT RD                         SAN DIEGO, CA 92101-8553                  AUBURN, AL 36830-2400
DUNKERTON, IA 50626



JAMES SHERRON                            JAMES SKENDER &                           JAMES T HOWARD MD
PARK AVENUE TOWER                        LAURA SKENDER JT TEN                      131 OCEAN GRANDE BLVD APT 303
65 EAST 55TH STREET, SUITE 801           39433 N CIRCLE AVE                        JUPITER, FL 33477
NEW YORK, NY 10022                       ANTIOCH, IL 60002-8782




JAMES T MILLEN                           JAMES T NORRIS                            JAMES TC LEE &
TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU          CAROL TEH LEE JT TEN
759 BETHEL SCHOOL RD                     42517 62ND ST W                           TOD BENEFICIARY ON FILE CPU
CLOVER, SC 29710-9128                    LANCASTER, CA 93536-4527                  20357 FAIRMONT BLVD
                                                                                   YORBA LINDA, CA 92886-7916



JAMES TRABER MARRS &                     JAMES TRI CHEN                            JAMES UNY &
SHARON BAHAN MARRS TEN COM               9821 MARSHALL ST                          GLORIA M UNY JT TEN
747 ONEONTA ST                           EL MONTE, CA 91731-2212                   75 DESERT CREEK RD
SHREVEPORT, LA 71106-1623                                                          WELLINGTON, NV 89444




JAMES VANDERCOOK                         JAMES W BARRON                            JAMES W HARVEY
TOD BENEFICIARY ON FILE WITH CPU         2308 KEENE DR                             TOD BENEFICIARY ON FILE WITH CPU
11303 E PARADISE LN                      SULPHUR, LA 70663-7210                    2820 N PERCIVAL ST
SCOTTSDALE, AZ 85255-8923                                                          HAZEL GREEN, WI 53811-9697
JAMES W J WOOD         Case   21-10831-CTG
                                       JAMES WDoc 17&
                                              LYMAN       Filed 05/19/21   Page 199WofMASSEY
                                                                              JAMES    661
7610 BLANFORD DRIVE                    JUDY A LYMAN JT TEN                    245 ARMOUR LN
FT WASHINGTON, MD 20744                6315 QUARRY VISTA DR APT 318           WHITEVILLE, TN 38075-5901
                                       FITCHBURG, WI 53719-9102




JAMES W REED                           JAMES W SOLDAN                         JAMES W TILLEY &
81 MARGARET RD                         TOD BENEFICIARY ON FILE WITH CPU       HOLLY TILLEY JT TEN
LONDONDERRY, OH 45647-9705             1391 PHILLIPS RD                       67 RIVER RIDGE RD
                                       MEMPHIS, TN 38134-8016                 LITTLE ROCK, AR 72227-1525




JAMES WACKER &                         JAMES WEAVER                           JAMES WILLIS TINDALL
JUDITH WACKER JT TEN                   26 8TH ST                              TOD BENEFICIARY ON FILE WITH CPU
2825 WIENEKE RD                        RICHMOND, CA 94801-3516                9901 PENN AVE S
APT 75                                                                        BLOOMINGTON, MN 55431-2964
SAGINAW, MI 48603-2605



JAMES Y CHEN &                         JAMIE L ALLEN                          JAMIE R REY EXECUTOR
KAREN C CHEN JT TEN                    2550 N FEDERAL HWY                     ESTATE OF JACKIE GARDNER
5741 BRITTANY FORREST LN               FORT LAUDERDALE, FL 33305-1621         18860 WOODRIDGE DR
SAN DIEGO, CA 92130-4828                                                      CONROE, TX 77302-6002




JAMS, INC.                             JAN ALAN WADE TR &                     JAN CHEN
P.O. BOX 845402                        RITA RAE WADE TTEE                     13322 PRESIDIO PL
LOS ANGELES, CA 90084                  WADE FAMILY REV TR                     TUSTIN, CA 92782-8607
                                       39078 9911 S HUDSON AVE
                                       TULSA, OK 74137



JAN J EDWARDS                          JAN M RATTERREE TR                     JAN XU
11003 HOLLY SPRINGS DR                 UA 11/04/1988                          7514 GRANITE TERRACE LN
HOUSTON, TX 77042-1312                 SHEPHERD TRUST                         HOUSTON, TX 77083-1661
                                       202 W CHERRY AVE
                                       ARROYO GRANDE, CA 93420



JANA WICKHAM PAUL                      JANE A AUTHER TR                       JANE A LETSON
3429 CORNELL AVE                       JANE A AUTHER TRUST                    4 OAK RIDGE DR
DALLAS, TX 75205-2901                  UA 06/03/98                            SOUTH ST PAUL, MN 55075-2186
                                       24299 PASEO DE VALENCIA APT 2119
                                       LAGUNA WOODS, CA 92637-3122



JANE A MOHR TR &                       JANE A PERRAULT TR &                   JANE E PICCIRILLO
FRED W MOHR JR TTEE                    DENNIS PERRAULT TTEE                   1441 PINE GLEN LN APT C2
JANE ALICE MOHR REVOCABLE TRUST        JANE PERRAUL REV TRUST                 TARPON SPGS, FL 34688-6413
38181 3526 PELICAN BLVD                5703 HOWARD CREEK RD
CAPE CORAL, FL 33914-7831              SARASOTA, FL 34241-9653



JANE E PICCIRILLO                      JANE E TRAHMS TR                       JANE E WILLIS
TOD BENEFICIARY ON FILE WITH CPU       JANE E TRAHMS LIVING TRUST             490 W COUNTY ROAD 30
1441 PINE GLEN LN APT C2               UA 01/27/05                            TIFFIN, OH 44883-9212
TARPON SPGS, FL 34688-6413             13965 ST ANDREW DR
                                       EDEN PRAIRIE, MN 55346



JANE EDMONDS TR                        JANE EDMONDS                           JANE H WHITAKER
EDMONDS FAMILY TRUST                   PO BOX 984                             TOD BENEFICIARY ON FILE WITH CPU
UA 12/11/03                            KILGORE, TX 75663-0984                 61 CAMPBELL DR
PO BOX 984                                                                    COVINGTON, TN 38019-4499
KILGORE, TX 75663-0984
JANE L KOEFFLER &      Case 21-10831-CTG        Doc 17 Filed 05/19/21
                                        JANE P GOLBERT                     Page 200
                                                                              JANE    of 661
                                                                                   T NEAL
KATHRYN E EUSTICE TR UA 09/02/2014 JANE TOD BENEFICIARY ON FILE WITH CPU      6830 SILVER CRESCENT ST
L KOEFFLER LIVING TR.                   HELETZ ST 14/12                       LAS VEGAS, NV 89148-5195
1231 CAMERON CIRCLE                     JERUSALEM 9347207
NEENAH, WI 54956                        ISRAEL



JANE W JACOBS                          JANELL M RADLOFF                       JANELL S JENSEN R/O IRA COR
41996 GLYNN TARRA PL                   1800 ROSEMONT ST                       CLEARING CUST
LEESBURG, VA 20176-5474                DUBUQUE, IA 52002-2664                 3010 SE MENLO DRIVE APT 22
                                                                              VANCOUVER, WA 98683-5344




JANELL W BROCK                         JANET C VINEYARD TR                    JANET CHU KUO TOD ACCOUNT
FBO HERRING BANK TR                    JANET C VINEYARD                       559 CECIL ST
JANELL BROCK TRUST TRUST               UA 02/24/88                            MONTEREY PARK, CA 91755-3337
41536 3800 W 71ST ST APT 2319          8113 E MESETO AVE
TULSA, OK 74132-2152                   MESA, AZ 85209-5189



JANET DELISI                           JANET E DIETRICH TOD                   JANET E JOHNSON
18 PARK DR                             LUV N BUNNS RABBIT RESCUE              2500 CARRIAGE LOOP
KINGS PARK, NY 11754-3811              SUBJECT TO STA TOD RULES               ELLENSBURG, WA 98926-5458
                                       10450 LOTTSFORD RD UNIT 5102
                                       MITCHELLVILLE, MD 20721



JANET HERNES &                         JANET HOWSER TR                        JANET K SCHOECH
SELMER HERNES JT TEN                   HOWSER FAMILY TRUST                    3311 HIGHWAY 66
TOD BENEFICIARY ON FILE CPU            UA 02/04/13                            PLATTSMOUTH, NE 68048-7485
545 N BEST ST                          126 S OAK POINTE DR
FOREST CITY, IA 50436-1206             SENECA, SC 29672-6764



JANET KOOPERMAN TR                     JANET L HAGER                          JANET L HOTUBBEE
JANET KOOPERMAN REVOCABLE TRUST        TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
UA 09/29/10                            152 MAYFAIR CT                         9749 S 153RD WEST AVE
13752 NW 10TH CT                       SANFORD, FL 32771-3677                 SAPULPA, OK 74066-6796
PEMBROKE PNES, FL 33028-2347



JANET L MACKINTOSH                     JANET L MORGAN                         JANET LAM
7840 SUNDOWN DR N                      4022 N 149TH ST                        883 MAGNOLIA AVE APT 28
ST PETERSBURG, FL 33709                OMAHA, NE 68116                        PASADENA, CA 91106




JANET LAUTENBERGER                     JANET M BLAKE TOD                      JANET M FULLERTON
PO BOX 1427                            JEREMY BLAKE AND BENJAMIN BLAKE        1914 ROSE AVE
LAFAYETTE, CA 94549-1427               SUBJECT TO STA TOD RULES               AMERICUS, GA 31709-4722
                                       25227 VILLAGE 25
                                       CAMARILLO, CA 93012-7610



JANET R BOWEN                          JANET ROSENZWEIG TOD                   JANET SAUERMILCH TR
TOD BENEFICIARY ON FILE WITH CPU       LEE KOLBERT                            JANET OLIVIA SAUERMILCH LIVING
7532 PINE LAKE RD                      SUBJECT TO STA TOD RULES               TRUST UA 08/05/16
MINOCQUA, WI 54548-9514                12605 SW 67TH LANE                     1271 N VIA ALAMOS
                                       OCALA, FL 34481                        GREEN VALLEY, AZ 85614-4011



JANET THOMAS TR                        JANET WENCHEN HUANG                    JANET Y CRAFT
E JANET THOMAS LIVING TRUST            TOD BENEFICIARY ON FILE WITH CPU       28 E WILLAMETTE AVE
UA                                     419 CLOVERDALE LN                      COLORADO SPGS, CO 80903
22 MARILYN AVE                         WALNUT, CA 91789-2028
ST AUGUSTINE, FL 32080-5345
JANET Z NASSIF TR       Case   21-10831-CTG
                                        JANETTE Doc 17 Filed 05/19/21
                                                M GORMAN                   Page 201ALBION
                                                                              JANICE of 661TR
JANET Z NASSIFF TRUST                   TOD BENEFICIARY ON FILE WITH CPU      JANICE ALBION REVOCABLE TRUST
UA 05/16/91                             PO BOX 85                             UA 07/25/07
675 S GULFVIEW BLVD APT 1005            LLANO, CA 93544-0085                  3301 SE 22ND PL
CLEARWATER, FL 33767-2645                                                     CAPE CORAL, FL 33904-4426



JANICE ALLEN                            JANICE E MEYER &                      JANICE G RAPPAPORT TR
TOD BENEFICIARY ON FILE WITH CPU        DELBERT H MEYER JT TEN                BRIGHTMAN FAMILY TRUST
2004 RESERVATION RD                     53766 410TH ST                        UA 05/11/89
GULF BREEZE, FL 32563-2593              NEW YORK MLS, MN 56567-9304           25852 S BEECH CREEK DR
                                                                              SUN LAKES, AZ 85248-6806



JANICE G SMITH                          JANICE HURST TR                       JANICE K SARUWATARI TR
1143 HALLE PARK CIRCLE                  HURST FAMILY TRUST                    LIFETIME BENE TRUST
COLLIERVILLE, TN 38017                  UA 01/01/00                           UA 12/14/88
                                        PO BOX 10456                          2314 SANTA FE AVE
                                        ZEPHYR COVE, NV 89448-2456            TORRANCE, CA 90501-4300



JANICE LUCIANO TR                       JANICE M CLINE TR                     JANICE M FORTIN TR
JANICE LUCIANO                          JANICE M CLINE TRUST                  JANICE M FORTIN REVOCABLE TRUST
UA 03/27/04                             UA 05/21/01                           UA 07/31/12
31585 N REIN CT                         9109 VALLEY VIEW DR                   40 BEACON CIRCLE
LIBERTYVILLE, IL 60048-4226             LA VISTA, NE 68128-3151               SALEM, SC 29676



JANICE M GORAL TR                       JANICE M KERNS                        JANICE M LAPLACA &
UA 09/13/1996                           TOD BENEFICIARY ON FILE WITH CPU      GERALD B LAPLACA JT TEN
JANICE M GORAL LIVING TRUST             12 DETOUR AVE                         498 NORTH ST
13 TURNBERRY LANE                       TITUSVILLE, NJ 08560-1732             GOSHEN, CT 06756-1207
DEARBORN, MI 48120



JANICE MADIGAN                          JANICE MANUEL TR                      JANICE POLLARD
10530 ARROWHEAD LN                      UA 06/09/1999                         TOD BENEFICIARY ON FILE WITH CPU
PARKER, CO 80138-6804                   MANUEL FAMILY TRUST                   2645 MAPLE GROVE AVE
                                        5952 LIME AVE                         MANTECA, CA 95336-5173
                                        CYPRESS, CA 90630



JANICE R SPRINGER                       JANICE ROSENBERG &                    JANICE S GORDON
TOD BENEFICIARY ON FILE WITH CPU        NORMAN ROSENBERG JT TEN               TOD BENEFICIARY ON FILE WITH CPU
42044 LAKELAND CT                       708 PEBBLEBROOK DR                    1325 N STATE PKWY
PLYMOUTH, MI 48170-2502                 RALEIGH, NC 27609-5345                APT 13A
                                                                              CHICAGO, IL 60610-6122



JANIE S LEE                             JANIES GALLINSON TR                   JANINE B KEENE
305 DEL ROSA WAY                        JANIS GALLINSON REV TR                1431 PICADILLY CT
SAN MATEO, CA 94403-2936                UA 01/17/13                           MT PROSPECT, IL 60056-1008
                                        1586 BREAKWATER TER
                                        HOLLYWOOD, FL 33019-5023



JANINE HAYNES &                         JANIS B TRUEX                         JAN-LODEWIJK GROOTAERS
JAMES HAYNES TEN COM                    TOD BENEFICIARY ON FILE WITH CPU      14598 OLD GUSLANDER TRL N
138 TIDWELL RD                          150 PLAINSFIELD PL                    MARINE ST CRX, MN 55047-9799
WEST MONROE, LA 71292-1997              JACKSON, TN 38305-9604




JANN JEFFREY TR                         JANNEY MONTGOMERY SCOTT LLC CUST      JANNEY MONTGOMERY SCOTT LLC CUST
THE JEFFREY TRUST                       FBO CAROL B CANTRELL IRA              FBO HELEN F BROWN TRADITIONAL IRA
UA 08/06/07                             4460 CHEYENNE RD                      4006 FAIRWAY DR N
PO BOX 2585                             RICHMOND, VA 23235                    JUPITER, FL 33477
AMARILLO, TX 79105-2585
JANNIFER M ELLIOTT       Case 21-10831-CTG     DocPARTNERSHIP
                                       JARD LIMITED 17 Filed 05/19/21   Page 202 PLASTERING,
                                                                           JARVIO of 661     INC.
4539 N US HIGHWAY 83                    1725 ISABELLA WAY                   334 QUINTERO CIRCLE
UVALDE, TX 78801-7346                   UPLAND, CA 91784-9275               SALINAS, CA 93906




JASMINE WELCH                           JASON C BLACK &                     JASON C PAPANIA
TOD BENEFICIARY ON FILE WITH CPU        SHARLA L SHERRY TEN COM             11625 BLUFF LN
2706 STEMEN RD NW                       PO BOX 292                          GULFPORT, MS 39503-6150
BALTIMORE, OH 43105-9643                OAK GROVE, LA 71263-0292




JASON D CARLTON &                       JASON FARMER TOD                    JASON FRIEDRICH &
JENNIFER SIMS JT TEN                    KELLY FARMER                        ALYSSA FRIEDRICH JT TEN
1208 ANDERSEN RANCH LN                  SUBJECT TO STA TOD RULES            4608 MAPLE AVE
NAPA, CA 94559-3640                     450 SW MEADOW TERRACE               BETHESDA, MD 20814-3606
                                        PORT ST LUCIE, FL 34984



JASON P WEBER                           JASON WIRTH TR                      JASPER GROUP
4010 58TH AVE S                         UA 01/26/2018                       225 CLAY STREET
UNIT A                                  WIRTH IRREVOCABLE TRUST             JASPER, IN 47546
FARGO, ND 58104-7882                    93 MILL RD
                                        DURHAM, NH 03824



JASVIR S SANDHU TR                      JAVIER ACEVEDO GONZALEZ MD          JAY B BRONAUGH
INLAND VALLEY ANESTHESIA MEDICAL        RETIREMENT PLAN                     TOD BENEFICIARY ON FILE WITH CPU
GROUP PSP PENSION PLAN 01/01/89         1837 VAN ALLEN LOOP                 4250 E TOWNE LN
1725 ISABELLA WAY                       AUBURNDALE, FL 33823-2771           GILBERT, AZ 85234-0387
UPLAND, CA 91784-9275



JAY C ROBLES                            JAY FRANKLIN                        JAY H WALLENS TOD
1312 BALCOM AVE                         1492 IGLEHART AVE                   LISA K WALLENS
BRONX, NY 10461                         SAINT PAUL, MN 55104                SUBJECT TO STA TOD RULES
                                                                            3448 EAST RIVER RD
                                                                            GRAND ISLAND, NY 14072



JAY J FESTA                             JAY L COHEN TOD                     JAY L COHEN TOD
213 DEEPWOOD DR                         HARVEY COHEN                        MARI GUERCIONI
AMSTON, CT 06231-1755                   SUBJECT TO STA TOD RULES            SUBJECT TO STA TOD RULES
                                        22907 BASSETT ST                    22907 BASSETT ST
                                        WEST HILLS, CA 91307                WEST HILLS, CA 91307



JAY R OYSTER &                          JAY RANOR HOFFMAN                   JAY SHECHTER
BARBARA A OYSTER JT TEN                 710 7TH AVE SE                      TOD BENEFICIARY ON FILE WITH CPU
TOD BENEFICIARY ON FILE CPU             INDEPENDENCE, IA 50644-3040         1908 WOODS TRL
12837 EASTON ST NE                                                          PRESCOTT, AZ 86305-5149
ALLIANCE, OH 44601-9425



JAY W GENDRON TR                        JAYANT PATEL                        JAYNE A FIELDS
JAY W GENDRON LIVING TRUST              411 POTOMAC LN                      TOD BENEFICIARY ON FILE WITH CPU
1210 11TH ST                            ELK GROVE VLG, IL 60007-2763        6605 N QUAIL HOLLOW RD
MANHATTAN BCH, CA 90266-6026                                                APT 352
                                                                            MEMPHIS, TN 38120-1338



JAYNE ANN GOLDSTEIN TR                  JAYNE B KELLY                       JAYNE F SCHERRMAN TR
JAYNE ANN GOLDSTEIN REVOCABLE TRUST     1515 HARVEY AVE                     JAYNE F SCHERRMAN REV TRUST
UA 08/30/00                             BERWYN, IL 60402-1412               UA 10/18/02
808 N HENRIETTA ST                                                          129 S LORIMIER ST
EFFINGHAM, IL 62401-1721                                                    CPE GIRARDEAU, MO 63703-7417
J-B INVESTMENT PARTNERSCase    21-10831-CTG    Doc
                                        JEAN ANNE    17 & Filed 05/19/21
                                                  PARRIS                    Page 203
                                                                               JEAN    of 661
                                                                                    C RIFE
401 NW 10TH TER                          KATHRYN PARRIS JT TEN                 TOD BENEFICIARY ON FILE WITH CPU
HALLANDLE BCH, FL 33009-3105             3855 SCOTTS MILL RUN                  2837 LAKE BALDWIN LN
                                         PEACHTREE COR, GA 30096-2906          UNIT B504
                                                                               ORLANDO, FL 32814-6972



JEAN E KLETT TR &                        JEAN FARQUAR                          JEAN FRANCOIS VAN KERCKHOVE TR &
MARTIN J KLETT TTEE                      TOD BENEFICIARY ON FILE WITH CPU      KIRA S SASAKI TTEE
MARTIN J KLETT LIVING TRUST              209 EMORY RD                          VAN KERCKHOVE SASKI REVOCABLE
39066 13973 CANCUN                       MINEOLA, NY 11501-2350                TRUST 473 W PORTOLA AVE
FORT PIERCE, FL 34951-4222                                                     LOS ALTOS, CA 94022-1125



JEAN FULLER TR                           JEAN HEINEN FELLING &                 JEAN K NEARY &
JEAN LYON FULLER LIV TRUST               DON FELLING JT TEN                    ROBERT L NEARY JT TEN
UA 10/26/99                              13425 1ST AVE N                       TOD BENEFICIARY ON FILE CPU
735 SOUTHVIEW WAY                        PLYMOUTH, MN 55441-5505               51 EKLUND BLVD
WOODSIDE, CA 94062-4066                                                        NESCONSET, NY 11767-3114



JEAN KINNEY                              JEAN KLETT TR &                       JEAN KRIPTON DURHAM
1855 OCEAN BLVD SE                       MARTIN KLETT TTEE                     TOD BENEFICIARY ON FILE WITH CPU
APT 218                                  JEAN E KLETT LIVING TRUST             11303 ARROWHEAD TRL
COOS BAY, OR 97420-1965                  39066 13973 CANCUN                    INDIANHEAD PK, IL 60525-4959
                                         FORT PIERCE, FL 34951-4222



JEAN L BINGHAM TR                        JEAN LI                               JEAN M SCHILLER
JEAN L BINGHAM REV LIVING TRUST          5187 CARRIAGE DR                      4117 LONG VIEW RD
UA 08/25/08                              EL SOBRANTE, CA 94803-3853            VERONA, WI 53593-9799
18921 WEDGEWOOD CT
MOKENA, IL 60448-7543



JEAN MARIE KUBRAK TR                     JEAN P FREEMAN                        JEAN P PERRY
JEAN MARIE KUBRAK REVOCABLE TRUST        TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
1308 4TH AVE SE                          4600 FOREST HILL RD                   3099 OVERRIDGE DR
ALTOONA, IA 50009-2019                   EVERGREEN, CO 80439-5771              ANN ARBOR, MI 48104-4125




JEAN T GOULD TR &                        JEAN VOTAW                            JEANELLE C MENES
STEPHANIE T GOULD TTEE                   TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
TODD C GOULD TRUST                       527 W SOUTHGATE AVE                   11325 N VIA PALERMO WAY
38755 3296 NORFOLK CT                    FULLERTON, CA 92832-2729              FRESNO, CA 93730-8817
SHELBY TWP, MI 48316-4834



JEANETTE B GREINER                       JEANETTE E FLETCHER TRUST TR          JEANETTE HOUGH
124 LUMINA AVE S                         JEANETTE E FLETCHER                   TOD BENEFICIARY ON FILE WITH CPU
WRITSVLLE BCH, NC 28480                  10629 E HALLEY DR                     25225 RAMAPART BLVD 502
                                         SUN LAKES, AZ 85248                   PUNTA GORDA, FL 33983-6414




JEANETTE ZOLKEWITZ TR                    JEANINE M BLASER TR                   JEANMARIE WITKA TOD
JEANETTE ZOLKEWITZ DEC OF TR             JEANINE M BLASER TRUST                ROBERT A TINKHAM
UA 09/23/93                              UA 06/26/03                           SUBJECT TO STA TOD RULES
1411 SEGOVIA PL                          14319 W DUSTY TRAIL BLVD              28555 BEARHAVEN COURT
LADY LAKE, FL 32162-0236                 SUN CITY WEST, AZ 85375-2293          RCH PALOS VRD, CA 90275



JEANNE A RAMSAY                          JEANNE E DYER                         JEANNE M KENWORTHY
4496 HUNTERS WAY                         TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
STONE MTN, GA 30083-2553                 12 NICOTIANA COURT                    12 RICHMOND HL
                                         HOMOSASSA, FL 34446                   LAGUNA NIGUEL, CA 92677-4773
JEANNE O DWIGGINS &       Case 21-10831-CTG    Doc 17
                                        JEANNE OMLIE        Filed 05/19/21   Page 204 of
                                                                                JEANNE   661
                                                                                       OTTE
DALE DWIGGINS JT TEN                    TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU
603 INDIAN LANE                         1541 ROSITA DR                          5220 SCHOOL RD
SALISBURY, MD 21801                     LAS VEGAS, NV 89123-1457                NEW PRT RCHY, FL 34653-4755




JEANNE SMITH                            JEANNIE L PRESLEY                       JEANNIE LUI LIN
322 WESTOWNE RD                         5267 COLLINGWOOD DR                     TOD BENEFICIARY ON FILE WITH CPU
BALTIMORE, MD 21229-2230                MEMPHIS, TN 38117                       3881 PERIE LN
                                                                                SAN JOSE, CA 95132-3224




JEANNIE RU JINN LIU                     JEANNINE B KELLEY                       JEANNINE LEITER
1585 OLD MILL RD                        1447 MESA CREEK DR                      670 E 450 S
SAN MARINO, CA 91108-1850               PATTERSON, CA 95363-8778                WOLCOTTVILLE, IN 46795-9255




JEANNINE TIENTCHEU                      JEDY MEIHUI YU                          JEFF BYAL &
136A W 117TH ST                         2063 AVENIDA DEL CANADA                 ELISABETH BYAL JT TEN
NEW YORK, NY 10026-2255                 ROWLAND HGHTS, CA 91748-4173            4005 MESA CV
                                                                                AUSTIN, TX 78731-3920




JEFF GERMAN                             JEFF M REBHUN                           JEFF MCKENZIE
TOD BENEFICIARY ON FILE WITH CPU        19 N MORGAN ST                          47245 NAVAJO AVE
830 DOGTOWN RD                          APT 1204                                COARSEGOLD, CA 93614
ANGELS CAMP, CA 95222-4702              CHICAGO, IL 60607




JEFF MILZ &                             JEFFERIES LLC                           JEFFERY ANDERSON TOD
JANA MILZ JT TEN                        11100 SANTA MONICA BLVD                 CHERYL L ANDERSON
1385 KURTIS LN                          LOS ANGELES, CA 90025                   SUBJECT TO STA TOD RULES
LAKE FOREST, IL 60045-4306                                                      7185 THUNDERING HERD PLACE
                                                                                DAYTON, OH 45415



JEFFERY L MARKGRAF &                    JEFFERY T SMITH TR &                    JEFFREY A BROWN
ANNE M WENZEL JT TEN                    SHAUNA LEE FORSYTH SMITH TTEE           FBO PERSHING LLC
339 N MYERS ST                          JEFFERY & SHAUNA SMITH TRUST            23011 S 210TH ST
BURBANK, CA 91506-2115                  41017 P O BOX 1138                      QUEEN CREEK, AZ 85142-6960
                                        BISBEE, AZ 85603



JEFFREY A HORSFORD &                    JEFFREY A SHADOWEN &                    JEFFREY ACEBO &
MARY A HORSFORD JT TEN                  TERESA L SHADOWEN JT TEN                LINDA ACEBO JT TEN
9700 NW 58TH CT                         15006 BIRCHAM RD                        524 CHRISTINA DR
PARKLAND, FL 33076-1826                 LOUISVILLE, KY 40245-4104               SAINT AUGUSTINE, FL 32086-7719




JEFFREY B THOMPSON &                    JEFFREY BERGER                          JEFFREY C BRANDENBURG
TRACEY L THOMPSON JT TEN                17270 HAWTHORNE BLVD                    1839 15TH ST
1855 RAINBOW AVE                        TORRANCE, CA 90504                      APT 460
SEWARD, NE 68434-3014                                                           SAN FRANCISCO, CA 94103




JEFFREY C KURTH                         JEFFREY D KIM                           JEFFREY D ROBERTSON TR
310 N 92ND ST                           20 GLENHAVEN LN                         THE JEFFREY D ROBERTSON REV LIV TR
MILWAUKEE, WI 53226-4532                IRVINE, CA 92620-1206                   UA 12/11/12
                                                                                5516 PRAIRIE CREEK DR
                                                                                COLUMBIA, MO 65203-8463
JEFFREY D ROTHBERG & Case       21-10831-CTG
                                         JEFFREY Doc  17 TR Filed
                                                 D SACHS    &     05/19/21      Page 205 ofE GEORGE
                                                                                   JEFFREY   661
KELLY M ROTHBERG JT TEN                   CATHERINE R SACHS TTEE                   2306 MEADOW LAKE DR
2604 BALLANTRAE CIR                       SACHS FAMILY CHARITABLE TR               GRAND PRAIRIE, TX 75050-1765
LOUISVILLE, KY 40242-4067                 260 ELK SPRING TRL
                                          EDWARDS, CO 81632-3944



JEFFREY E SAULNIER &                      JEFFREY F LABARRE &                      JEFFREY F RHODES &
JODY L SAULNIER JT TEN                    MICHELLE F LABARRE JT TEN                MARTHA L RHODES JT TEN
3621 BLUE BYRD LN                         401 OAKWOOD RD                           TOD BENEFICIARY ON FILE CPU
KODAK, TN 37764-1379                      EAST PEORIA, IL 61611-1857               6607 W DEERFIELD DR
                                                                                   ZIONSVILLE, IN 46077-8588



JEFFREY FARKAS MD LLC 401(K) PLAN         JEFFREY FARMER TOD                       JEFFREY G WARREN
43 WESTMINSTER AVE                        THERESA FARMER                           195 AVIATION LN
BERGENFIELD, NJ 07621-3913                SUBJECT TO STA TOD RULES                 PONTOTOC, MS 38863-9656
                                          6753 25 MILE RD
                                          SHELBY TWP, MI 48316



JEFFREY H BRODY TR                        JEFFREY HOCHSTEIN &                      JEFFREY HOUSTON TR &
UA 09/26/2016                             KIMBERLY M HOCHSTEIN JT TEN              KRISTINE HOUSTON TTEE
BRODY 2016 FAMILY TRUST                   9625 OTIS BEACH ST NE                    THE HOUSTON FAMILY TRUST
PO BOX 470396                             OLYMPIA, WA 98516                        39618 21491 ALMONDWOOD
LAKE MONROE, FL 32747                                                              LAKE FOREST, CA 92630-7407



JEFFREY KRUEGER                           JEFFREY L EPSTEIN                        JEFFREY L HORWATH &
22324 MELODI LN                           2278 ROLLING RIDGE RD                    CONNIE HORWATH JT TEN
SANTA CLARITA, CA 91350-2164              CHULA VISTA, CA 91914-2004               N84W36421 RIVERWOOD LN
                                                                                   OCONOMOWOC, WI 53066-8938




JEFFREY L JACKSON &                       JEFFREY L REVLETT                        JEFFREY L SCHRIER TR &
KAREN M JACKSON JT TEN                    2547 WEMBLEYCROSS WAY                    MICHELLE DANNER-SCHRIER TTEE
6 ROWLEDGE POND RD                        ORLANDO, FL 32828-7962                   SCHRIER FAMILY REVOCABLE TRUST
SANDY HOOK, CT 06482-1602                                                          9805 BAY ISLAND DR
                                                                                   TAMPA, FL 33615-4217



JEFFREY LEE NORBLOM &                     JEFFREY M BENIK                          JEFFREY M DOLL &
SANDRA OTT NORBLOM JT TEN                 TOD BENEFICIARY ON FILE WITH CPU         JANET M DOLL JT TEN
8615 JEWEL AVE S                          430 HAMPTON CT                           8951 MICHIGAMME RD
COTTAGE GROVE, MN 55016-4907              SAN RAMON, CA 94583-2526                 CLARKSTON, MI 48348-3439




JEFFREY M FRANK TR &                      JEFFREY M HARLIG TR                      JEFFREY M HAUSDORFF &
JOAN E FRANK TTEE                         JEFFREY HARLIG GST EXEMPT TRUST          SHARON F HAUSDORFF JT TEN
FRANK FAMILY TRUST                        UA 06/08/55                              11 HAHERMON ST
15 CALLE DE PRINCESA                      802 LOMA ALTA TER                        HASHMONAIM 73127
COTO DE CAZA, CA 92679-4150               VISTA, CA 92083-3325                     ISRAEL



JEFFREY P KITNER                          JEFFREY PHILLIP STERLING CUST            JEFFREY PHILLIP STERLING CUST
7314 AZALEA LN                            FBO LEAH YAEL STERLING                   FBO MIRIAM STERLING
DALLAS, TX 75230-3638                     UGMA CA                                  UGMA CA
                                          PO BOX 1509                              PO BOX 1509
                                          BNEI BRAK 5111501 ISRAEL                 BNEI BRAK 5111501 ISRAEL



JEFFREY PHILLIP STERLING CUST             JEFFREY R MATSEN TR                      JEFFREY R SPIRES
FBO SARAH HENYA                           JEFFREY R AND SUSAN MATSEN FAMILY T      TOD BENEFICIARY ON FILE WITH CPU
UGMA CA                                   UA 08/29/01                              8860 TALMADGE RD
PO BOX 1509                               695 TOWN CENTER DR STE 700               ERIE, PA 16509-4302
BNEI BRAK 5111501 ISRAEL                  COSTA MESA, CA 92626-7187
JEFFREY ROSENBLOOM TR Case 21-10831-CTG
                                    JEFFREY Doc   17 Filed
                                            ROTHENBERG            05/19/21   Page 206 ofS CARSTENS
                                                                                JEFFREY   661      &
ROSENBLOOM & ASSOCIATES CPAS PC     300 WINSTON DR APT 2515                      THERESA L CARSTENS JT TEN
CASH                                CLIFFSIDE PK, NJ 07010                       9728 BRENTWOOD RD
DFRRD PSP & TRUST PENSION PLAN                                                   OMAHA, NE 68114-4925
06/01/96
1455 RESEARCH BLVD STE 510
ROCKVILLE, MD 20850-6189

JEFFREY S GRUBER                       JEFFREY S TINNEY TR                       JEFFREY S WARREN &
2920 LIMESTONE BLVD                    JEFFREY TINNEY REV TR                     SHELLEY I TOBENKIN JT TEN
CHARLESTON, SC 29414-7043              UA 09/22/16                               801 MINOGUE TER
                                       5217 WAGON WAY                            PARAMUS, NJ 07652-3800
                                       FAIR OAKS, CA 95628-4045



JEFFREY S WEISS &                      JEFFREY SINKO                             JEFFREY SPODEN TR &
RONI J WEISS TR                        R/O IRA COR CLEARING CUST                 STEPHAINE BAER-SPODEN TTEE
UA 10/08/1991 WEISS FAMILY TR.         7 MAPLE AVENUE UNIT 8                     JEFFREY SPODEN AND STEPHANIE
1651 CROSS BRIDGE PLACE                MORRISTOWN, NJ 07960-5465                 BAER-SPODEN REV TRUST DTD 830 SEAN PL
THOUSAND OAKS, CA 91362                                                          CONCORD, CA 94518-3500



JEFFREY STERLING CUST                  JEFFREY VOGE TR &                         JEFFREY W FRIED
FBO NAOMI STERLING                     LORI VOGE TTEE                            TOD BENEFICIARY ON FILE WITH CPU
UGMA CA                                THE VOGE LIVING TRUST                     6737 NORMANDY DR
PO BOX 1509                            41393 367 SUGAR MILL DR                   NEWARK, CA 94560-1136
BNEI BRAK 5111501 ISRAEL               OSPREY, FL 34229



JEFFREY WHITE &                        JEFFREY WHITE &                           JEFFRY A WILSON TR &
LUCILLE WHITE JT TEN                   SUSAN WHITE JT TEN                        PATRICIA N WILSON TTEE
2018 KEOKUK AVE                        534 ARROWHEAD DR                          THE WILSON FAMILY TRUST
INDEPENDENCE, IA 50644-9229            LAVONIA, GA 30553                         10807 WHITBURN ST
                                                                                 BAKERSFIELD, CA 93312



JEN KWAY SHEN &                        JEN LOBO                                  JENG-JONG PAN &
KUEI-HUA SHEN TR                       787 SENECA AVE                            CHING-JIIN PAN JT TEN
JEN-KWAY SHEN MD INC RETIREMENT TR     RIDGEWOOD, NY 11385-4143                  TOD BENEFICIARY ON FILE CPU
PENSION PLAN 01/01/01 1629 SIALIC PL                                             3876 WOODVILLE LN
LA HABRA HGTS, CA 90631-8088                                                     ELLICOTT CITY, MD 21042-4836



JENIFFER H PALLISSO TR                 JEN-JEN H CHEN                            JENNA D REBHUN
JENIFFER H PALLISSO REV TRUST          TOD BENEFICIARY ON FILE WITH CPU          36 RANCHERO RD
UA                                     522 RUDBECKIA PL                          BELL CANYON, CA 91307-1031
4 GATEHOUSE RD                         GAITHERSBURG, MD 20878-4050
SEA RANCH LKS, FL 33308-2907



JENNIE LIN TOD                         JENNIE S BAILEY TR                        JENNIFER A BORDA TR
WING MOK                               ANDREW & JENNIE BAILEY LIVING TRUST       UA 05/06/2004
SUBJECT TO STA TOD RULES               UA 01/28/94                               DANIEL M KEUSAL REVOCABLE TRUST
45 MARKSMAN LANE                       120 PEYTON CT                             3930 OLDFIELD RD
LEVITTOWN, NY 11756                    TALLAHASSEE, FL 32317-7219                CHARLOTTE, NC 28226



JENNIFER ANDREA YOUNG                  JENNIFER ANNE VAN DE VATE                 JENNIFER BRENIFF TR
809 SPRING BROOK DR                    2417 SAINT DAVIDS SQUARE NW               JENNIFER BRENIFF REVOCABLE TRUST
SAN RAMON, CA 94582-5633               KENNESAW, GA 30152                        22461 BEAR CREEK DR N
                                                                                 MURRIETA, CA 92562-3088




JENNIFER C JOHNSON                     JENNIFER H WONG                           JENNIFER JIE LI
3108 SW BENNINGTON DR                  TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU
PORTLAND, OR 97205                     1233 S 3RD ST                             295 CARLOW
                                       ALHAMBRA, CA 91801-5031                   IRVINE, CA 92618
JENNIFER K LAWLER TR   Case   21-10831-CTG
                                       JENNIFERDoc  17
                                                L ROOT      Filed 05/19/21   Page 207 ofL 661
                                                                                JENNIFER  WYSASKI
JENNIFER K LAWLER TRUST                 1560 CHICKASAW AVE                      527 N CENTER ST
UA 10/29/04                             LOS ANGELES, CA 90041-2230              NAPERVILLE, IL 60563-3136
12821 N GEORGETOWNE RD
DUNLAP, IL 61525-9466



JENNIFER MEGAN T ONEILL                 JENNIFER S HOGAN                        JENNIFER SATLER TR
2665 E VILLA ST                         601 CARRIAGE HOUSE LN                   SHIVELY FAMILY TRUST
PASADENA, CA 91107-2611                 DWIGHT, IL 60420-1300                   UA 07/28/15
                                                                                26 PRISCILLA LN
                                                                                CARNEGIE, PA 15106-1024



JENNIFER TOBASH &                       JENNIFER WILSON                         JENNY C CHUNG
WALTER TOBASH III JT TEN                3628 E VISTA ST                         2610 E WETHERBY ROAD
CMR 467 BOX 5694                        LONG BEACH, CA 90803-6014               SAN MARINO, CA 91108-1523
APO, AE 09096-0057




JENNY KUANG                             JEN-YEE SHEN MD PHD                     JERALD MERRIDA
2535 JACKSON AVE                        RETIREMENTTRUST                         TOD BENEFICIARY ON FILE WITH CPU
ROSEMEAD, CA 91770-2930                 1730 TURNBULL CANYON RD                 17405 MERIMAC CT
                                        HACIENDA HTS, CA 91745-3205             CARSON, CA 90746-1633




JERARD M BRUNE &                        JEREMIAH A ZAMBROTTA                    JEREMY B KNIGHT
ELIZABETH BRUNE JT TEN                  20 DUKE ST                              TOD BENEFICIARY ON FILE WITH CPU
5620 ROSINWEED LN                       NORTH BABYLON, NY 11703-1805            3211 39TH AVE
NAPERVILLE, IL 60564-1634                                                       EVANS, CO 80620-9163




JEREMY BOLD AND JENNIFER BOLD TR        JEREMY E LYNCH                          JEREMY FAIERS
JEREMY R BOLD DDS                       4012 LEMON ST                           801 CROSSWIND WAY
10129 CAMINO SAN THOMAS                 METAIRIE, LA 70006-2634                 PORT ORANGE, FL 32128-6059
SAN DIEGO, CA 92127-2859




JEREMY MCGRATH                          JEREMY WILDER                           JERILYN LECHOWICZ TR
923 ASH DR                              21 ELMRIDGE DR                          JERILYN LECHOWICZ REV TRUST
NEW HAMPTON, IA 50659-1074              SCARSDALE, NY 10583-6627                UA 01/10/05
                                                                                58 E HERON DR
                                                                                PALATINE, IL 60067-3591



JEROME BENJAMIN RYAN III TR             JEROME C PODESTA TR                     JEROME E SCHACHT TR &
JEROME BENJAMIN RYAN JR MARITAL         UA 04/12/2017                           CATHERINE E SCHACHT TTEE JEROME E
TRUST UA 01/27/08                       THE PODESTA FAMILY LIVING TRUST         SCHACHT AND CATHERINE E SCHACHT TR.
612 W CHATHAM ST                        6105 E GARNET CIRCLE                    06/01/94 7100 S WILKINSON WAY APT A105C
APEX, NC 27502-1416                     ANAHEIM, CA 92807                       PERRYSBURG, OH 43551-2590



JEROME F BAUER TR &                     JEROME H TONG TR &                      JEROME KALINOWSKI TR &
MARY V BAUER TTEE                       RIZALINA R TONG TTEE                    VIRGINIA E KALINOWSKI TTEE
BAUER LIVING TRUST                      THE TONG REV TRUST                      KALINOWSKI FAMILY TRUST
14631 PACIFIC ST                        31666 3135 KELTON AVE                   37340 31065 RETAMA RDG
TUSTIN, CA 92780-2540                   LOS ANGELES, CA 90034-3023              BULVERDE, TX 78163-4155



JEROME LESLIE DE STIGTER                JEROME M HALBEIB                        JEROME S PANKEY
851 E 1ST ST                            2420 BURNS LN                           1141 STONEWOLF TRL
SIOUX CENTER, IA 51250-2291             BIRMINGHAM, AL 35210-5415               FAIRVIEW HTS, IL 62208-4510
JERRI L REITZEL TR      Case    21-10831-CTG     Doc 17
                                         JERRY D JONES      Filed 05/19/21   Page 208DOWDY
                                                                                JERRY of 661&
JERRI L REITZEL AMENDED TRUST            617 MOUNT ST                           SUSAN O DOWDY JT TEN
UA 07/26/12                              DIAMOND BAR, CA 91765-1939             PO BOX 12
9454 ROBERTS AVE                                                                WRENS, GA 30833-0012
PERRYSBURG, OH 43551-9483



JERRY E DOOLIN &                         JERRY E HURST JR TR &                  JERRY JONES &
KATHRYN G DOOLIN JT TEN                  LUCY M OMO TTEE                        VICKI JONES JT TEN
5 PARROT CT                              OMO HURST 2003 LIV TRUST               TOD BENEFICIARY ON FILE CPU
NEWARK, DE 19702-6105                    37719 108 MCPHERSON CT                 2327 CALEDONIAN STREET
                                         BOULDER CREEK, CA 95006-9203           CLERMONT, FL 34711-5896



JERRY L ELLER                            JERRY L MONARCH &                      JERRY L REITZEL TR
TOD BENEFICIARY ON FILE WITH CPU         PATRICIA A MONARCH JT TEN              JERRY L REITZEL TRUST
36065 MOUNT HERMAN CIR                   TOD BENEFICIARY ON FILE CPU            UA 07/26/12
DELMAR, DE 19940-3037                    11150 STATE ROUTE 69                   9454 ROBERTS AVE
                                         REYNOLDS STA, KY 42368-5620            PERRYSBURG, OH 43551-9483



JERRY LAWSON &                           JERRY R BECKMAN                        JERRY R GERMAN
NANCY J LAWSON JT TEN                    TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
140 MORTON DR                            12928 W ALYSSA LN                      20632 MANDELL ST
HAMLIN, WV 25523-1103                    PEORIA, AZ 85383                       CANOGA PARK, CA 91306-1528




JERRY R GLIESSNER                        JERRY ROBBINS &                        JERRY S JENKINS TR &
9511 WALNUTWOOD WAY                      LINDA ROBBINS JT TEN                   GAIL L JENKINS TTEE
LOUISVILLE, KY 40299-3319                1124 GREEN RIDGE DR                    JERRY S & GAIL L JENKINS REV TRUST
                                         SEVERANCE, CO 80615-8632               41207 PO BOX 355
                                                                                RICHVALE, CA 95974-0355



JERRY W WITHINTON ROTH IRA COR           JESS JOE ARAUJO TR                     JESSE AXMEAR EX
CLEARING CUST                            UA 05/27/1999                          EST GARY N STEVENS
362 ROUND HILL RD                        JESS ARAUJO FAMILY TRUST               10118 225TH AVE
MIDDLETOWN, CT 06457-6121                930 AVENIDA SALVADOR                   NORTH ENGLISH, IA 52316
                                         SAN CLEMENTE, CA 92672



JESSE CHACHI HSU TR &                    JESSE J CHAU TR &                      JESSE SMALL TR
THEA HUEILIN HSU TTEE                    MONICA CH CHANG TTEE                   UA 08/01/2012
THE JESSE & THEA HSU FAMILY TRUST        THE CHAU CHANG FAMILY TRUST            NWN IRREVOCABLE TRUST
425 CATALPA RD                           80 W ORANGE GROVE AVE                  401 NW 10TH TERRACE
ARCADIA, CA 91007-6016                   ARCADIA, CA 91006-1812                 HALLANDALE, FL 33009



JESSE SMALL TR                           JESSE SMALL                            JESSICA BLUE PEARLMAN TR
UA 08/03/2004                            401 NW 10TH TER                        UA 02/22/2001
MILTON TELTSER LIVING TRUST              HALLANDLE BCH, FL 33009-3105           JESSICA BLUE FAMILY TRUST
401 NW 10TH TERRACE                                                             431 HILLSBOROUGH ST
HALLANDALE, FL 33009                                                            WESTLAKE VLG, CA 91361



JESSICA E ELLIOTT                        JESSICA KEE YOUNG HONG                 JESSICA PAN CUST
13450 CHICKORY RD                        TOD BENEFICIARY ON FILE WITH CPU       FBO CAROLYN PAN
HOTCHKISS, CO 81419-7109                 28 N 3RD ST                            UGMA TX
                                         APT A208                               5535 MEMORIAL DR F706
                                         ALHAMBRA, CA 91801-6219                HOUSTON, TX 77007-8021



JESSICA T LIU                            JESSIE B MA                            JESSIE HUITING
TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
33027 GARFINKLE ST                       1295 ROLLING MEADOW RD                 2020 S CLARKSON ST
UNION CITY, CA 94587-5456                PITTSBURGH, PA 15241-3455              DENVER, CO 80210-4106
JIAN SUN                 Case 21-10831-CTG
                                       JIAN WU Doc 17     Filed     05/19/21   Page  209ZHOU
                                                                                  JIANAN of 661
                                                                                             &
TOD BENEFICIARY ON FILE WITH CPU       4703 STONEPASS CRT                         ZHIQIN MAO JT TEN
10603 MIST HAVEN TER                   SUGAR LAND, TX 77479                       2260 CAMELLIA CT
ROCKVILLE, MD 20852-3443                                                          FREMONT, CA 94539-6507




JIANFANG XUE                           JIE XIONG                                  JIE YU
77 DUNMORE                             207 BRIDLEWOOD                             25 VARESA
IRVINE, CA 92620-3693                  IRVINE, CA 92612-2828                      IRVINE, CA 92620-2589




JIE ZHANG                              JILL C WORLEY                              JILL GEDANKEN &
124 STIZZA ST                          1395 BROOKSIDE DR                          ZVI GEDANKEN TEN COM
IRVINE, CA 92618-1171                  MEMPHIS, TN 38138                          1 TAPPENTOWN LN
                                                                                  GLEN HEAD, NY 11545-3320




JILL GRUNER TR                         JILL J MEYER                               JILL MALLER-KESSELMAN
JOHN & JILL GRUNER TRUST               1 BRIDLE LN                                2255 RIDGE RD
UA 02/16/11                            SEWELL, NJ 08080-3305                      NORTH HAVEN, CT 06473-1216
1040 ARDEN DR
ENCINITAS, CA 92024-5102



JILL S BALL TR                         JILL TARYN GRENUK                          JIM A SPENCER
JILL S BALL LIVING TRUST               215 E 68TH ST                              1684 PECAN GRV
UA 06/18/09                            APT 32G                                    TUPELO, MS 38801-7182
101 FERCHLAND PL 402                   NEW YORK, NY 10065-5736
MONONA, WI 53714-2890



JIM COOPER &                           JIM CREMERING &                            JIM D OLIVER
MARGO COOPER JT TEN                    RITA CREMERING JT TEN                      TOD BENEFICIARY ON FILE WITH CPU
3809 ANDREA LN                         1861 TWIN SUN CIR                          9804 S BROADWAY AVE
CORP CHRISTI, TX 78414-5800            WALLED LAKE, MI 48390-4403                 OKLAHOMA CITY, OK 73139-8819




JIM FANG &                             JIM KIM EX                                 JIM LANKFORD
ANGELA YING-CHIEH CHU JT TEN           EST RUTH HANSON                            70 SPOONBILL RD
12922 CANTRECE ST                      2823 HWY 821                               LANTANA, FL 33462
CERRITOS, CA 90703-6104                RUSTON, LA 71270




JIM PARKS                              JIMMIE L OLIVER                            JIMMIE LIM &
120 EAGLES WING LN                     22500 BOLANOS CT                           CAROL LIM JT TEN
TULLAHOMA, TN 37388-8801               PT CHARLOTTE, FL 33952                     1075 W EAST CREST WAY
                                                                                  MONTEREY PARK, CA 91754-3719




JIMMIE MAIN                            JIMMIE R SLOAN &                           JIMMY D BURTON
FBO PERSHING LLC                       CHARLENE SLOAN JT TEN                      TOD BENEFICIARY ON FILE WITH CPU
493 4TH PO BOX 24                      4823 HIGHWAY 302                           143 HUNTINGTON VW
OLAR, SC 29843-0024                    OLIVE BRANCH, MS 38654-6371                BRANDON, MS 39047-5130




JIN BOCK CHANG &                       JINCUI LIANG DANG &                        JINDE SUN
DUK YOON CHANG JT TEN                  SUNNY YOU SUN DANG JT TEN                  323 N 3RD ST APT A
541 W LIVE OAK AVE                     9429 MAJORIE ST                            ALHAMBRA, CA 91801-7240
ARCADIA, CA 91007-8434                 PICO RIVERA, CA 90660
JING PAN                Case 21-10831-CTG
                                      JING XU Doc 17     Filed 05/19/21     Page  210
                                                                               JING ZHI of
                                                                                        GU661
TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU
524 S ORANGE AVE APT D                3308 LAUREN OAKS CT                      107 HOMECOMING
MONTEREY PARK, CA 91755-7590          HERNDON, VA 20171                        IRVINE, CA 92602-1808




JING-FANG FAY JOU TR                  JINHUA AN &                              JITEN V PARIKH
JING-FANG FAY JOU REV LIV TR          JING HUANG JT TEN                        23 DAVENPORT WAY
UA 10/06/10                           35332 NEWCASTLE CT                       HILLSBOROUGH, NJ 08844-2923
2636 WATERS EDGE LN                   NEWARK, CA 94560-1435
FORT WORTH, TX 76116-0521



JITENDRA M VASA                       JITENDRA SHARMA &                        JITENDRA VORA
TOD BENEFICIARY ON FILE WITH CPU      SUDHA SHARMA JT TEN                      17323 NW GOLD CANYON LN
4555 WELLINGTON CT                    1530 MELVILLE DR                         BEAVERTON, OR 97006-7307
CYPRESS, CA 90630-3520                POTTSTOWN, PA 19465-7868




JKJT LLC                              JLL                                      JLNGP LLC LLC
1629 SIALIC PL                        ATTN: ANDREW SCANDALIOS                  2953 W CYPRESS CREEK RD STE 101
LA HABRA HGTS, CA 90631-8088          45 ROCKEFELLER PLAZA, 24TH FLOOR         FT LAUDERDALE, FL 33309-1765
                                      NEW YORK, NY 10111




JMJ MANAGEMENT LLC LLC                JO A DUNN                                JO ANN BERBIGLIA TR
539 UPPER MILL HEIGHTS DR             34 CAMELLIA DR                           GEORGE & JO ANN BERBIGLIA FAMILY TR
SALINA, KS 67401-3371                 COVINGTON, LA 70433-9150                 UA 12/08/95
                                                                               9822 BIRD CT
                                                                               FOUNTAIN VALLEY, CA 92708-5858



JO ANN CREMATA TR                     JO ANN REDMAN TR                         JO ANN RIMPAU
JO ANN CREMATA REVOCABLE TRUST        JO ANN REDMAN TRUST                      1458 COUNTY ROAD 2937
UA 05/22/96                           UA 04/16/96                              DECATUR, TX 76234
141 SE 3RD AVE APT 607                12112 KAY DR
DANIA, FL 33004-3741                  SEMINOLE, FL 33772-2600



JO ANN S BLATZ TR                     JO CAROL RUTHERFORD TR                   JOAN A GOLD
THE RICHARD AND JO ANN BLATZ LIVING   THE REV TRUST AGREEMENT OF JO CAROL      4201 TOPANGA CANYON BLVD
TRUST UA 11/12/02                     RUTHERFORD UA 10/24/07                   SPC 56
24712 DANA POINT DR                   3900E INDIANTOWN RD SUITE 607-148        WOODLAND HILLS, CA 91364-5227
DANA POINT, CA 92629-1813             JUPITER, FL 33477



JOAN A MARTENS                        JOAN BONSELL TOD                         JOAN BY LEE
151 APPLEWOOD DR                      JAMES BONSELL AND ADRA KLAHEN AND        TOD BENEFICIARY ON FILE WITH CPU
ROCHESTER, NY 14612-3545              RICHARD & TARA BONSELL; MICHELLE         22380 KICKING HORSE DR
                                      DANIELS                                  DIAMOND BAR, CA 91765-3659
                                      SUBJECT TO STA TOD RULES; 10523 SW
                                      TERR
                                      OCALA, FL 34476

JOAN C MUNSCH                         JOAN DINARDO TOD                         JOAN E CROKER TR
405 LITTLE BEAR RD                    BENEFICIARIES ON FILE WITH CPU           CROKER FAMILY TRUST
BUDA, TX 78610-2941                   609 TONY TANK LANE                       UA 09/10/86
                                      SALISBURY, MD 21801                      35 WINTERBERRY COURT
                                                                               RENO, NV 89511-3762



JOAN E HAMONS                         JOAN E SANNER                            JOAN F BOGDON TR
787 SANDALWOOD RD W                   PSC 1 1833                               UA 04/30/2008
PERRYSBURG, OH 43551-3224             APO, AE 09009-0019                       FAMILY TRUST UNDER JON J BOGDON
                                                                               REVOCABLE LIVING TR 13504 W 47TH
                                                                               TERRACE
                                                                               SHAWNEE, KS 66216
                        CaseCUST
JOAN HUBER IRA COR CLEARING  21-10831-CTG     Doc 17
                                      JOAN KOPKOWSKI      Filed 05/19/21   Page 211
                                                                              JOAN   of 661
                                                                                   KRUPA
939 25TH ST                           6505 W DEON                             TOD BENEFICIARY ON FILE WITH CPU
SANTA MONICA, CA 90403-2109           CHICAGO, IL 60631                       573 DUNEWOOD DR
                                                                              CHESTERTON, IN 46304-3130




JOAN L FALLON                          JOAN M CARBONE TR                      JOAN M ECKERT TR
411 W 24TH ST APT 5A                   JOAN M CARBONE REVOCABLE TRUST         UA 06/22/2010
NEW YORK, NY 10011-1247                UA 03/01/07                            WJ ECKERT & JM ECKERT REVOCABLE
                                       57 KNOLLWOOD HOLW                      LIVING TRUST PO BOX 457
                                       BALLSTON SPA, NY 12020-2563            GIBBON, MN 55335



JOAN M GARBERG &                       JOAN MERKIN TOD                        JOAN REGAN TR &
PETER R GARBERG JT TEN                 DAVID MERKIN                           BYRON MELROSE TTEE
611 MADISON ST NE                      SUBJECT TO STA TOD RULES               REGAN-MELROSE LIVING TRUST
MINNEAPOLIS, MN 55413-2103             22 DANVILLE RD                         39091 1060 HERBERT AVE
                                       SPRING VALLEY, NY 10977                S LAKE TAHOE, CA 96150-8442



JOAN ROTH TR                           JOAN S STEIKER TR                      JOAN SCHMIDT TR
HARVEY L & JOAN ROTH FAMILY            JOAN S STEIKER EXEMPT TRUST            UA 07/03/1997
TRUST UA 01/15/98                      UA 01/01/09                            STANLEY R SCHMIDT CHARITABLE
28716 DOVERRIDGE DR                    78 VIA CANDELARIA                      REMAINDER TRUST 106 HILL ST
RCH PALOS VRD, CA 90275-4728           COTO DE CAZA, CA 92679-4143            ROSELLE, IL 60172



JOAN T HAUGH                           JOAN W RUPP TR                         JOAN W WILLMAN TR
TOD BENEFICIARY ON FILE WITH CPU       WECHSLER SURVIVORS TRUST               JOAN W WILLMAN TRUST
PO BOX 953                             UA 07/09/15                            UA 10/23/93
COBLESKILL, NY 12043-0953              2208 14TH ST                           C/O DAVE WILLMAN 1624 VICTORIA DR
                                       ENCINITAS, CA 92024-6809               FULLERTON, CA 92831-2939



JOAN WANNER                            JOANN C OSENLUND                       JOANN D LACHANCE
5840 CENTER ST                         106 SERENE DR                          PO BOX 2833
JUPITER, FL 33458-3973                 HOLLAND, PA 18966-1846                 CANYON CNTRY, CA 91386-2833




JOANN M MAHER                          JOANN PROSSER                          JOANN S MEEKINS
2412 FOOTHILL BLVD SP 3                TOD BENEFICIARY ON FILE WITH CPU       10186 MAXINE ST
CALISTOGA, CA 94515                    217 RED MOUNTAIN DR                    ELLICOTT CITY, MD 21042-6317
                                       CLOVERDALE, CA 95425-5413




JOANN TAKAYAMA TR                      JOANN WEISS TR                         JOANNA BOS TR
TAKAYAMA 11 LIV TRUST                  JO ANN WEISS REV LIVING TRUST          UA 09/25/2018
UA 02/12/87                            UA 01/08/10                            JOANNA BOS FAMILY IRREVOCABLE
1460 EVENING SONG AVE                  1937 WICKLOW WAY                       GRANTOR TRUST 507 GRASSFORK CT S
HENDERSON, NV 89012-4467               GERMANTOWN, TN 38139-3234              WANATAH, IN 46390-9554



JOANNA I KHANNA                        JOANNA L GUERRA                        JOANNA R KNAPP
18333 PARKVALLE AVE                    TOD BENEFICIARY ON FILE WITH CPU       PO BOX 8424
CERRITOS, CA 90703-6357                491 OXYOKE RD                          GOLETA, CA 93118-8424
                                       GRANTS PASS, OR 97526-8732




JOANNE BONCHECK                        JOANNE JENDERS TR                      JOANNE M FOLEY IRA COR CLEARING
522 EASY ST                            JENDERS FAMILY TRUST                   CUST
PHILADELPHIA, PA 19111-1202            UA 04/21/98                            1807 CORINTH 5
                                       2408 FOX RIVER PKWY UNIT A             LOS ANGELES, CA 90025-5558
                                       WAUKESHA, WI 53189-7798
JOANNE M FOLEY TR       Case 21-10831-CTG     Doc 17 R/O
                                      JOANNE RODRIGUEZ  Filed
                                                            IRA 05/19/21
                                                                AXOS       Page 212 of
                                                                              JOANNE    661
                                                                                     S HEDEGARD TR
THE JOANNE M FOLEY REV LIVING TRUST   CLEARING CUST                           JS HEDEGARD TRUST
UA 10/12/06                           159 CRESTWOOD BLVD                      UA 01/31/06
1807 CORINTH AVE APT 5                FARMINGDALE, NY 11735                   5055 MADISON ST UNIT 210
LOS ANGELES, CA 90025-5558                                                    SKOKIE, IL 60077-2572



JOANNE S MULINARE                      JOANNE T BECKER TR                     JOANNE WANG NIU
TOD BENEFICIARY ON FILE WITH CPU       JOANNE T BECKER LIVING TRUST           TOD BENEFICIARY ON FILE WITH CPU
2461 DELORAINE TRL                     UA                                     23535 PALOMINO DR 496
MAITLAND, FL 32751-4018                2000 SW CIMARRON CT                    DIAMOND BAR, CA 91765-1626
                                       PALM CITY, FL 34990-5743



JODEL T WOLF                           JODI D LABOSSLERE                      JODI JACOBS
TOD BENEFICIARY ON FILE WITH CPU       74000 DESERT GARDEN TRAIL              PO BOX 26
4011 N 95TH ST                         PALM DESERT, CA 92260                  TELLURIDE, CO 81435-0026
OMAHA, NE 68134-3826




JODIE CHENG                            JODIE CRABILL                          JODY L PAPINI
PARK AVENUE TOWER                      26893 ERIN DR                          978 S HIGH ST
65 EAST 55TH STREET, SUITE 801         MECHANICSVLLE, MD 20659-4232           DENVER, CO 80209-4551
NEW YORK, NY 10022




JOE B HICKS                            JOE C CASSADY                          JOE COCCIUTI TR
TOD BENEFICIARY ON FILE WITH CPU       1500 HIGH FOREST DR N                  JOE COCCIUTI LIVING TRUST
20215 FAIRWEATHER ST                   TUSCALOOSA, AL 35406-2154              UA 02/23/00
CANYON CNTRY, CA 91351-1050                                                   410 S DEE RD
                                                                              PARK RIDGE, IL 60068-3738



JOE L HAWKINS &                        JOE L WILHITE &                        JOE M HENDREN TR &
ALYNE HAWKINS JT TEN                   MILLIE F WILHITE JT TEN                GINA L HENDREN TTEE
TOD BENEFICIARY ON FILE CPU            195 HUNTERS REST LN                    JOE & GINA HENDREN TST
206 INDEPENDENCE ST                    COLLIERVILLE, TN 38017-1007            36657 10707 N 137TH ST
CRYSTAL SPGS, MS 39059-2710                                                   SCOTTSDALE, AZ 85259



JOEL BUTLER CONTRACTING INC.           JOEL C LEWINSON TR &                   JOEL CHANG
97 CANAL BANK ROAD                     SHARON C LEWINSON TTEE                 415 S ATLANTIC BLVD
POOLER, GA 31322                       1996 EJJ FAMILY TRUST                  MONTEREY PARK, CA 91754-3209
                                       35079 3603 PASEO PRIMARIO
                                       CALABASAS, CA 91302-3024



JOEL E MAJORS TOD                      JOEL FEINMAN TR                        JOEL G DAVIS
MARION KAY L MAJORS                    JOEL FEINMAN REVOCABLE TRUST           TOD BENEFICIARY ON FILE WITH CPU
SUBJECT TO STA TOD RULES               UA 11/28/97                            2308 VANCOUVER CIR
5074 VELDA DIARY RD                    20435 HIGHLAND LAKES BLVD              COLUMBIA, MO 65203-8492
TALLAHASSEE, FL 32309                  MIAMI, FL 33179-2237



JOEL LEE MAJORS CUST                   JOEL LEE MAJORS TOD                    JOEL OVADIA TR &
CONNOR W MAJORS UTMA FL TOD ANGEL      ANGEL MAJORS                           LYNN A OVADIA TTEE
MAJORS                                 SUBJECT TO STA TOD RULES               JOEL AND LYNN OVADIA TRUST
SUJECT TO STA TOD RULES                11215 ROOST RD                         31289 22343 CAIRNLOCH ST
11215 ROOST RD                         TALLAHASSEE, FL 32317                  CALABASAS, CA 91302-5875
TALLAHASSEE, FL 32317

JOEL OVADIA TR                         JOEL OVADIA                            JOEL R HIGGINS
OVADIA VAP TRUST                       22343 CAIRNLOCH ST                     TOD BENEFICIARY ON FILE WITH CPU
UA 06/27/11                            CALABASAS, CA 91302-5875               297 ZION RD
22343 CAIRNLOCH ST                                                            HILLSBOROUGH, NJ 08844-2509
CALABASAS, CA 91302-5875
JOEL S ROSS &           Case   21-10831-CTG     Doc &17
                                        JOEL T KLEMM         Filed 05/19/21     Page 213
                                                                                   JOEY   of 661
                                                                                        BARTON TR
JOAN S ROSS JT TEN                       AMANDA KLEMM JT TEN                       BARTON REV TRUST
7792 BRIDLINGTON DR                      2323 S 154TH CIR                          UA 06/18/15
BOYNTON BEACH, FL 33472                  OMAHA, NE 68144-1927                      PO BOX 298
                                                                                   TIFF, MO 63674-0298



JOHANNA C KLEPP TR                       JOHANNA DEBACKER                          JOHN & DIANE MOORE LIV TRUST
JAMES J & JOHANNA C KLEPP REV LIV        TOD BENEFICIARY ON FILE WITH CPU          DIANE C MOORE &
TR UA 08/05/94                           3230 HIDDEN RIDGE DR                      JOHN R MOORE III TR
141 BAYWOOD DR                           MAUMEE, OH 43537-9650                     DTD 09/26/2008 12750 SCAGGSVILLE RD
CHEEKTOWAGA, NY 14227-2671                                                         HIGHLAND, MD 20777-9733



JOHN & K COMPANY                         JOHN A COSTABILE &                        JOHN A CRUSOE TR
1334 100TH AVE NE                        JEANNE E COSTABILE JT TEN                 JOHN A CRUSOE TRUST
BELLEVUE, WA 98004-3524                  1741 PARK AVE                             UA 06/12/03
                                         RACINE, WI 53403-2760                     2112 LINWOOD AVE
                                                                                   ROYAL OAK, MI 48073-3868



JOHN A FOGOLINI &                        JOHN A HENSCHKE TR &                      JOHN A KING TR
SHARI L FOGOLINI JT TEN                  CAROL HENSCHKE TTEE                       UA 06/08/2019
TOD BENEFICIARY ON FILE CPU              JOHN & CAROL HENSCHKE REV LIV TR          JOHN KING SEPARATE PROPERTY TRUST
19210 GLORIA DR                          34710 3379 TORTOSA DR                     PO BOX 1974
MACOMB, MI 48044-1221                    BRIDGETON, MO 63044-3712                  RCHO SANTA FE, CA 92067



JOHN A LACZIN &                          JOHN A RIST TR &                          JOHN A SLAATS
MARY K LACZIN JT TEN                     JUDITH A RIST TTEE                        9734 CLARK RIDGE ROAD
1950 MULSANNE DR                         THE RIST FAMILY TRUST UA 04/08/11         FOLEY, AL 36535-9007
ZIONSVILLE, IN 46077-9076                11725 N 83RD PL
                                         SCOTTSDALE, AZ 85260-5660



JOHN A SWANN &                           JOHN A WINN TR                            JOHN ALBERTSON
MARTINA SWANN JT TEN                     UA 12/05/1996                             113 W PRAIRIE LAKES DR
112 KNOB CT                              JOHN A WINN TRUST                         HESSTON, KS 67062
SPRINGTOWN, TX 76082-4290                125 BELVEDERE AVE
                                         CHARLEVOIX, MI 49720



JOHN B DANIEL TR &                       JOHN B LOVELL                             JOHN B NOBLIN TR &
PATSY A DANIEL TTEE                      23910 COUNTY ROAD 12 S                    PAULA NOBLIN TTEE
DANIEL FAM REV TR                        FOLEY, AL 36535-9011                      NOBLIN FAMILY LIVING TRUST
42616 22056 S WILDWOOD LN                                                          36244 27378 SHADY HILLS LANDING LN
CLAREMORE, OK 74019-1882                                                           SPRING, TX 77386-4198



JOHN B PEZZULLO TR &                     JOHN B POOLE TR                           JOHN B RIDINGS
JOHN V PEZZULLO TTEE                     JOHN B POOLE REVOCABLE TRUST              4601 STEEPLERIDGE TRL
MARIAN A PEZZULLO TRUST                  UA 03/06/99                               GRANBURY, TX 76048-6458
31952 10914 ROBINHOOD ST                 14380 RIVA DEL LAGO DR APT 2103
WESTCHESTER, IL 60154-4950               FORT MYERS, FL 33907-7832



JOHN BENEDICT TR &                       JOHN BIRTELL                              JOHN BLACK TR &
CHERYL BENEDICT TTEE                     TOD BENEFICIARY ON FILE WITH CPU          TOBY BLACK TTEE
BENEDICT FAMILY LIVING TRUST             3620 ELMWOOD AVE                          THE JD BLACK & TOBY BLACK FAM TR
37145 3736 MESA RIVER                    BERWYN, IL 60402-3875                     40968 1068 N CLYBOURN AVE
WILLIAMSBURG, VA 23188-1895                                                        BURBANK, CA 91505-2405



JOHN BLACKER &                           JOHN C BACHELOR & LYNN W BACHELOR         JOHN C DIPIAZZA
PATRICE W BLACKER TR UA 03/06/2003       JT TEN TOD JOHN C & LYNN BACHELOR TR      TOD BENEFICIARY ON FILE WITH CPU
BLACKER FAMILY REVOCABLE TR.             UA                                        PO BOX 2037
119 BURRILL DR                           BACHELOR FAMILY REVOCABLE TR.             BANDERA, TX 78003-2037
FOLSOM, CA 95630                         SUBJECT
                                         TO STA TOD RULES; 2309 PEMBERTON
                                         DRIVE
                                         TOLEDO, OH 43606
JOHN C HOUMES &         Case   21-10831-CTG     Doc 17JR &Filed 05/19/21
                                        JOHN C MALONEY                      Page 214
                                                                               JOHN   of 661JR
                                                                                    C NICKEL
CARLA B HOUMES JT TEN                    BARBARA R MALONEY TEN COM             3419 E ST
TOD BENEFICIARY ON FILE CPU              8 GRANADA DR                          SOMIS, CA 93066
2283 CONCORDIA DR                        MORRIS PLAINS, NJ 07950-1404
COLUMBIA, MO 65203-1308



JOHN C VEKOVIUS &                        JOHN C WAGNER &                       JOHN C. CASSIDY AIR CONDITIONING, INC.
JANET L VEKOVIUS TR                      DIANE WAGNER JT TEN                   846 WEST 13TH COURT
THE VEKOVIUS REVOCABLE LIVING TRUST      118 S WINSTON DR                      RIVIERA BEACH, FL 33404-6727
41933 10700 CAHILL RD                    PALATINE, IL 60074-5742
RALEIGH, NC 27614-9050



JOHN COLAGIOVANNI                        JOHN CVEK &                           JOHN D ARROYO TR &
20 FLAGLER RD                            SUSAN CVEK JT TEN                     EMMA M ARROYO TTEE
POUGHQUAG, NY 12570-5467                 9266 TRINITY GDNS                     JOHN D & EMMA M ARROYO REV
                                         MINNEAPOLIS, MN 55443-1656            INTERVIVOS TST 04/09/87 300 ROCA WAY
                                                                               MONTEREY PARK, CA 91754-4935



JOHN D BEANE                             JOHN D COLLINS TR                     JOHN D DEVORE
TOD BENEFICIARY ON FILE WITH CPU         JOHN D COLLINS REV TRUST              2331 DERUSSEY RD
2394 DELAMORE CHASE                      UA 05/22/00                           COLLINS, OH 44826-9722
DULUTH, GA 30097-5174                    95 BAYSIDE RD
                                         QUINCY, MA 02171-1037



JOHN D LANDERS III                       JOHN D NGUYEN                         JOHN D SCHOCK
68-3696 KIMO NUI ST                      TOD BENEFICIARY ON FILE WITH CPU      3897 COUTE CANCIAN
WAIKOLOA, HI 96738-5110                  1130 N BRANTFORD ST                   THOUSAND OAKS, CA 91360
                                         ANAHEIM, CA 92805-1610




JOHN DAHMER                              JOHN DALE &                           JOHN DECABIA
3578 BURNING BUSH RD                     MARY MARY DIANE DALE JT TEN           100 GARVIES POINT RD
BLOOMFLD HLS, MI 48301-2170              4905 FORESTAY CT                      UNIT 1039
                                         NEW PRT RCHY, FL 34652-4422           GLEN COVE, NY 11542-5007




JOHN DEGREGORIO                          JOHN DERASMO                          JOHN DEVITT TR
109 MADEIRA BLVD                         80 HICKSVILLE RD                      JOHN DEVITT
MELVILLE, NY 11747-5247                  SEAFORD, NY 11783                     UA 07/15/14
                                                                               5594 PALM LAKE CIR
                                                                               ORLANDO, FL 32819-3902



JOHN DONNELLY &                          JOHN E BECRAFT TR                     JOHN E DOMALAKES &
LEA ANN DONNELLY JT TEN                  JOHN E BECRAFT REVOCABLE TRUST        SUZANNE L DOMALAKES JT TEN
3170 DOUGLAS RD                          UA 03/01/13                           128 S 3RD ST
FERNDALE, WA 98248-9063                  3088 BURBANK LN                       FRACKVILLE, PA 17931-1636
                                         THE VILLAGES, FL 32162-7511



JOHN E LANDWEHR TR                       JOHN E MADIGAN &                      JOHN E SCHULER
JOHN E LANDWEHR LIV TR                   MARY E MADIGAN JT TEN                 TOD BENEFICIARY ON FILE WITH CPU
UA 04/20/94                              2680 DUNGARVAN RD                     3983 YALE WAY
7449 MARINER RD                          FITCHBURG, WI 53711-7684              LIVERMORE, CA 94550-3659
EGG HARBOR, WI 54209-8952



JOHN F AHLSTROM                          JOHN F CARROLL TR &                   JOHN F DRAKE
TOD BENEFICIARY ON FILE WITH CPU         JOANNE M CARROLL TTEE                 TOD BENEFICIARY ON FILE WITH CPU
10255 GLADE AVE                          CARROLL FAMILY TRUST                  1845 ANAHEIM AVE UNIT 18A
CHATSWORTH, CA 91311-2814                36113 66 ARDMORE ST                   COSTA MESA, CA 92627-5020
                                         CASTLE ROCK, CO 80104-8804
JOHN F SMITH              Case 21-10831-CTG     Doc 17 & Filed 05/19/21
                                        JOHN FITZGERALD                       Page 215
                                                                                 JOHN   of 661
                                                                                      FRAGOLA
3426 S VALERIE DR                          JULIA FITZGERALD JT TEN               PO BOX 10172
CHANDLER, AZ 85286-2370                    456 BEACH 124TH ST                    ZEPHYR COVE, NV 89448-2172
                                           ROCKAWAY PARK, NY 11694-1844




JOHN FURSTE                                JOHN G KILGORE III &                  JOHN G ROPPOLO
90 WEST ST APT 7N                          AIMEE J KILGORE JT TEN                699 NIEVES LN
NEW YORK, NY 10006-1065                    4805 QUEEN LN                         ST AUGUSTINE, FL 32086-7707
                                           JACKSONVILLE, FL 32210-7555




JOHN G SCARSI TR                           JOHN G STENERSON                      JOHN GAMLYN
JOHN G SCARSI TRUST                        1702 1ST AVE N                        TOD BENEFICIARY ON FILE WITH CPU
UA 10/26/06                                MOORHEAD, MN 56560-2304               2752 BELBROOK PL
7648 MENDOCINO DR                                                                SIMI VALLEY, CA 93065-1404
GURNEE, IL 60031-5122



JOHN GENTILE                               JOHN H DEGN &                         JOHN H EBELEIN TR
44 OTTAVIO PROM                            CAROL E DEGN JT TEN                   UA 01/21/2011
STATEN ISLAND, NY 10307                    PO BOX 806                            JOHN H EBELEIN REVOCABLE DEED OF
                                           EAGLE POINT, OR 97524-0806            TRUST 606 S SCHUMAKER DR
                                                                                 SALISBURY, MD 21804



JOHN H STITT JR &                          JOHN HEALY &                          JOHN HUNTER &
DIANE L STITT TR UA 06/03/2015 STITT       KATHLEEN HEALY JT TEN                 KATHRYN HUNTER TEN COM
FAMILY TR.                                 350 3RD AVE S                         1243 FINKS HIDEAWAY RD
234 SAPHIRE LAKE DR APT 101                UNIT 1A                               MONROE, LA 71203-2801
BRADENTON, FL 34209                        NAPLES, FL 34102-6385



JOHN I GLASGOW                             JOHN J BARTELL                        JOHN J BYRNE
1313 SUNFISH DR                            TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
BRANDON, FL 33511-6233                     15607 GLENCREST AVE                   5044 CLOUDBERRY PASS
                                           DELRAY BEACH, FL 33446-9579           NEW ALBANY, OH 43054-8319




JOHN J FLOWERS TR &                        JOHN J GERIG                          JOHN J HAZUDA TR &
HARRIETT T FLOWERS TTEE                    22 ALBERT ST                          PATRICIA HAZUDA TTEE
JOHN J & HARRIETT T FLOWERS FAM            SHOREHAM, NY 11786-2020               THE HAZUDA TRUST
LIVING TRUST 10/19/05 2116 ARISTOCRAT DR                                         40618 112 GRANT ST
IRVING, TX 75063-3476                                                            SYKESVILLE, PA 15865-1353



JOHN J HULL                                JOHN J MCKANE TR                      JOHN J PURCELL EX
TOD BENEFICIARY ON FILE WITH CPU           JOHN J MCKANE REV LIV TR              EST JOHN PHILLIPS GARCIA
15377 MYRTLE ST                            UA 01/26/12                           431 REDLANDS ST
FORT MYERS, FL 33908-1758                  12427 W FOXFIRE DR                    PLAYA DEL REY, CA 90293
                                           SUN CITY WEST, AZ 85375-5127



JOHN J REARDON TR                          JOHN J SATOW III &                    JOHN J SHWOPE TR &
UA 07/09/1993                              LOIS R SATOW JT TEN                   KAREN DEAN FRITTS TTEE
REARDON FAMILY TRUST                       1280 S CIRCLE VIEW DR                 SHWOPE-FRITTS REV FAMILY TRUST
16711 PARTHENIA ST 2                       INDEPENDENCE, OH 44131-1668           37678 1586 WYNNEFIELD AVE
NORTH HILLS, CA 91343                                                            WESTLAKE VLG, CA 91362-4268



JOHN J WALKER III TR &                     JOHN J WATKINS &                      JOHN JAMES TR
SUSAN M WALKER TTEE                        LEESA L WATKINS JT TEN                J&SJLIVING TRUST
JOHN J WALKER III & SUSAN M WALKER         45 AHEKOLO ST                         UA 01/22/02
REV TR 08/19/16 109 WYNDHAM DR             KIHEI, HI 96753-6202                  11035 LEVENDER HILL DRIVE 160-316
WINTER HAVEN, FL 33884-4123                                                      LAS VEGAS, NV 89135-2955
JOHN JANIK              Case 21-10831-CTG     Doc 17 Filed 05/19/21
                                      JOHN JANSON                        Page 216
                                                                            JOHN   of 661 TR &
                                                                                 K BOWSER
TOD BENEFICIARY ON FILE WITH CPU      715 COLT RUN RD                       ELIZA TEJADA-BOWSER TTEE
133 DEERWOOD CIR                      SIMPSONVILLE, KY 40067-6620           THE BOWSER FAMILY TRUST
SIMPSONVILLE, SC 29681-4825                                                 38302 14079 IVANPAH RD
                                                                            APPLE VALLEY, CA 92307-5938



JOHN K EGAN &                         JOHN K LEE TR &                       JOHN K METZGER TR &
MARY A EGAN JT TEN                    CAROLINE LEE TTEE                     SHARON OBRIEN TTEE
TOD BENEFICIARY ON FILE CPU           JOHN & CAROLINE LEE 1990 FAMILY       JOHN K METZGER
637 EAST SYCAMORE AVE                 TRUST 12/11/90 9 MILLS CANYON CT      37462 5833 E SOUTH WILSHIRE DR
GLENDORA, CA 91741-3539               BURLINGAME, CA 94010-5830             TUCSON, AZ 85711-4539



JOHN KAMP                             JOHN KEENAN                           JOHN KEITH BENTLEY
298 BETHANY CT                        6106 BROOKSIDE LN                     2300 KINGS COUNTRY DR
THOUSAND OAKS, CA 91360-2013          HOSCHTON, GA 30548-4043               IRVING, TX 75038-5623




JOHN KING CHEUNG CHU &                JOHN KLETT                            JOHN KLOIBER TR &
MY LINH CHU JT TEN                    12117 THARRINGTON RD                  MARGARET KLOIBER TTEE
TOD BENEFICIARY ON FILE CPU           WAKE FOREST, NC 27587-6250            KLOIBER FAMILY TRUST
1732 BLAKESLEY DR                                                           37988 12042 SE 176TH LOOP
SAN RAMON, CA 94582-4690                                                    SUMMERFIELD, FL 34491-8041



JOHN KNAP                             JOHN KRETSCHMANN TR &                 JOHN L BLAZEK TR
TOD BENEFICIARY ON FILE WITH CPU      MARLEEN KRETSCHMANN TTEE              JOHN BLAZEK REV LIVING TRUST
3548 GARDENVIEW WAY                   JOHN MARLEEN KRETSCHMANN TRUST        UA 04/15/14
TALLAHASSEE, FL 32309-3269            7042 WINONA AVE                       16046 OAK AVE
                                      SAINT LOUIS, MO 63109-1970            OAK FOREST, IL 60452-4007



JOHN L DEILS &                        JOHN L HENDREN TR                     JOHN L SCHMIDT &
HELITA J DIELS JT TEN TOD             JOHN L HENDREN REV TRUST              TERRI C SCHMIDT JT TEN
BENEFICIARIE ON FILE WITH CPU         UA 07/22/05                           9017 E CRYSTAL DR
2350 COUNTY RD                        104 W AUBURN SKY CT                   SUN LAKES, AZ 85248-0834
MC FARLAND, WI 53558                  CASA GRANDE, AZ 85122-6278



JOHN L STAHL &                        JOHN L STERLING TR                    JOHN L VITALE II
ANNE J STAHL JT TEN                   UA 04/14/1999                         1142 N VISTA LN
2907 N 160TH AVE                      JOHN L STERLING TRUST                 ALLEGAN, MI 49010
OMAHA, NE 68116-2439                  512 WOODLAND COURT
                                      CHAGRIN FALLS, OH 44022-4503



JOHN L WELD TR                        JOHN LAWRENCE YU TR                   JOHN LEAHY
JOHN L WELD AND NORMA C WELD LIVING   UA 03/18/2021                         5416 16TH AVE
TRUST UA 09/22/81                     JOHN LAWRENCE YU LIVING TRUST         MOLINE, IL 61265
20594 BEAR VALLEY RD APT 143          4470 ROCKLAND PLACE
APPLE VALLEY, CA 92308-3007           LA CANADA FLT, CA 91011



JOHN LEHR &                           JOHN LEWIS &                          JOHN LU &
ANDREA LEHR JT TEN                    ETHEL LEWIS JT TEN                    HUAI QIN PENG JT TEN
2848 COLLINGWOOD DR                   769 VALLEY RISE DR                    2175 ALCOVA RIDGE DR
ROUND ROCK, TX 78665-5655             HENDERSON, NV 89052-5753              LAS VEGAS, NV 89135-1571




JOHN M BAIRD                          JOHN M BELCHER TR                     JOHN M CARRARINI &
TOD BENEFICIARY ON FILE WITH CPU      JOHN & ANN BELCHER REV TRUST          SANDRA J CARRARINI COMMUNITY
PO BOX 9026                           UA 10/18/06                           PROPERTY
CHANDLER HTS, AZ 85127-9026           1831 NW 56TH TER                      36214 COLBERT PL
                                      OCALA, FL 34482-4290                  NEWARK, CA 94560-2350
JOHN M CARRELS            Case 21-10831-CTG     Doc 17
                                        JOHN M CLAY          Filed 05/19/21   Page 217
                                                                                 JOHN   of 661&
                                                                                      M LESNIK
805 S STATE ST                           6670 CHEVY WAY                          CAROL R LESNIK JT TEN
ABERDEEN, SD 57401-6222                  TALLAHASSEE, FL 32317-8467              1451 18TH AVE
                                                                                 KENOSHA, WI 53140-1217




JOHN M MICHAEL &                         JOHN M NAJOLIA &                        JOHN M PARIS
SHANNON R MICHAEL JT TEN                 MARTHA C NAJOLIA TEN COM                TOD BENEFICIARY ON FILE WITH CPU
13917 CHRISTINA LN                       4912 JANICE AVE                         127 BEVERLY RD
HOMER GLEN, IL 60491-7218                KENNER, LA 70065-3232                   HUNTINGTN STA, NY 11746-4522




JOHN M RODRIGUEZ &                       JOHN M WIRUM                            JOHN MEDINI &
SHELLY M RODRIGUEZ JT TEN                1240 S ST                               MARILYN SALVATI JT TEN
2240 SENECA ST                           ANCHORAGE, AK 99501-4232                TOD BENEFICIARY ON FILE CPU
KINGMAN, AZ 86401-6521                                                           7375 GRAVEL CT
                                                                                 RENO, NV 89502



JOHN MICHAEL BURRAGE &                   JOHN MURI                               JOHN P BERGAN TR &
SHERRY G BURRAGE JT TEN                  18739 HWY 87                            RENEA C BERGAN TTEE
223 NATCHEZ ST                           JAMESTOWN, MO 65046                     BERGAN REVOCABLE TRUST
COLLIERVILLE, TN 38017-2721                                                      39736 114 LAKOTA PASS
                                                                                 AUSTIN, TX 78738-6563



JOHN P MCKIE &                           JOHN P NEARY &                          JOHN P OKEEFFE TR &
MARY ELLEN MCKIE JT TEN                  MARY T NEARY JT TEN                     DORIS J OKEEFFE TTEE
4 RAVINE RD                              5 DORIS AVE                             OKEEFFE FAMILY TRUST
BAYVILLE, NY 11709-1927                  NORTHPORT, NY 11768-2014                11692 HARRISBURG RD
                                                                                 LOS ALAMITOS, CA 90720-4024



JOHN P SLAVENS TR &                      JOHN PFEIFFER &                         JOHN R DISALVO &
PHYLLIS A SLAVENS TTEE JOHN P &          LORA PFEIFFER JT TEN                    CAROLYN W DISALVO JT TEN
PHYLLIS                                  TOD BENEFICIARY ON FILE CPU             TOD BENEFICIARY ON FILE CPU
A SLAVENS JOINT REV TR AGREEMENT         502 N BOWEN AVE                         1508 OLDFIELD DR
02/25/05 3627 SLEEPY HOLLOW DR           BREMEN, IN 46506-2006                   TALLAHASSEE, FL 32308-0518
NEW CASTLE, IN 47362-1149

JOHN R FRIGGE JR TR                      JOHN R FUGARD III &                     JOHN R LEUNG &
JOHN R FRIGGE JR 401K                    ELIZABETH S FUGARD JT TEN               CHRISTIANA LEUNG JT TEN
5333 COTTAGE GROVE LN                    12815 WOODHAVEN DAIRY RD W              250 TAMARIND LN
NOBLESVILLE, IN 46062-6097               SILVERHILL, AL 36576-3030               DANVILLE, CA 94526-4421




JOHN R MALMO TR &                        JOHN R MEYER TR                         JOHN R OSTERLAND
REBECCA M MALMO TTEE                     JOHN & HELEN MEYER TRUST                205 RAYMOND DR
THE MALMO FAMILY LIVING TRUST            UA 08/17/45                             MONROE, LA 71203-2434
8187 E SHIELDS AVE                       27 NE 550TH RD
FRESNO, CA 93737-9758                    WARRENSBURG, MO 64093-7473



JOHN R PACHAUD TR &                      JOHN R PETO                             JOHN R PETO
LINDA PACHAUD TTEE                       PARK AVENUE TOWER                       PARK AVENUE TOWER
PACHAUD FAMILY TRUST                     65 EAST 55TH STREET, SUITE 801          65 EAST 55TH STREET, SUITE 801
36133 330 SIERRA LODGE DR                NEW YORK, NY 10022                      NEW YORK, NY 10022
GRANTS PASS, OR 97527-9087



JOHN R STAACK TR                         JOHN RABITO                             JOHN RABITO
UA 03/07/2017                            66-73 73 PLACE                          TOD BENEFICIARY ON FILE WITH CPU
STAACK FAMILY TRUST                      MIDDLE VLG, NY 11379                    66-73 73EL
2103 IRONBARK CIRCLE                                                             MIDDLE VILLAGE, NY 11379
BREA, CA 92821-4418
JOHN RASMUSSEN           Case 21-10831-CTG    Doc 17
                                       JOHN REGISTER TR Filed 05/19/21   Page 218
                                                                            JOHN   of 661 IRA COR CLEARING
                                                                                 REISDORF
4558 E STANFORD AVE                     JOHN REGISTER REV TRUST              CUST
GILBERT, AZ 85234-7468                  UA 06/04/13                          24461 CHAMALEA
                                        4851 BONITA BAY BLVD                 MISSION VIEJO, CA 92691-4820
                                        BONITA SPRINGS, FL 34134-1623



JOHN RICHARD PEVERLEY                   JOHN RIGGIO TR &                     JOHN ROBINSON
TOD BENEFICIARY ON FILE WITH CPU        NANCY RIGGIO TTEE                    3142 ST ANDREWS DR
4 ZADUK PLACE                           RIGGIO LIVING TRUST                  CHAMBERSBURG, PA 17202
GUELPH, ON N1G 0A7                      40458 11 TIDEWATER PL
CANADA                                  MONROE TWP, NJ 08831-8878



JOHN S CHITTERO                         JOHN S LUSK &                        JOHN S NISBET &
TOD BENEFICIARY ON FILE WITH CPU        KATHERINE G LUSK JT TEN              JULIANNA NISBET JT TEN
N74W13737 APPLETON AVE 205              1229 CEDAR PINE LN                   2272 LYNX DR
MENOMONEE FALLS, WI 53051-4487          OAK POINT, TX 75068-3061             VIRGINIA BCH, VA 23456-7228




JOHN SCHMIDT &                          JOHN SGANGA &                        JOHN SHARP TR &
CAROL SCHMIDT JT TEN                    MONICA SGANGA JT TEN                 RITA SHARP TTEE
412 FRANKLIN ST                         350 EVANDALE RD                      JOHN R & RITA SHARP REVOCABLE
MUKWONAGO, WI 53149-1264                SCARSDALE, NY 10583-1508             LIVING TRUST 03/25/01 26427 GOVERNOR
                                                                             AVE
                                                                             HARBOR CITY, CA 90710-3619

JOHN STEVENS &                          JOHN T ARMOUR &                      JOHN T BJORK
STEVENS J SALLY JT TEN                  ANNA M ARMOUR JT TEN                 TOD BENEFICIARY ON FILE WITH CPU
7700 CRANDALL RD                        113 DENNIS DR                        5201 RIVERSIDE RD
AUSTIN, TX 78739-1908                   GLENSHAW, PA 15116-3003              WATERFORD, WI 53185-3360




JOHN T MEDLEN                           JOHN T SWANICK                       JOHN T VAIN II
TOD BENEFICIARY ON FILE WITH CPU        805 SOUTH DR S                       521 WEST STATE ST
1614 N 8TH ST                           FARGO, ND 58103-4933                 SYCAMORE, IL 60178
PORT HUENEME, CA 93041-2426




JOHN W BALLENTINE JR                    JOHN W CANARIO TR &                  JOHN W CHAPMAN &
300 TURNERS NECK RD                     PENELOPE L CANARIO TTEE              CORA ANN M CHAPMAN JT TEN
TOANO, VA 23168-8603                    CANARIO FAMILY TRUST                 TOD BENEFICIARY ON FILE CPU
                                        33141 6045 CALLE DE RICO             1511 GROVELAND HILLS DR
                                        SAN JOSE, CA 95124-6543              TALLAHASSEE, FL 32317-8544



JOHN W DORMAN &                         JOHN W EWELL                         JOHN W HOLZENTHALER &
VERDA A DORMAN JT TEN                   3156 FOX CREEK DR                    JEAN A HOLZENTHALER JT TEN
TOD BENEFICIARY ON FILE CPU             DANVILLE, CA 94506-5865              1936 PREVIEW PL
228 MEADOW LARK DR                                                           EL PASO, TX 79936-3932
OSTEEN, FL 32764-8531



JOHN W HULTQUIST                        JOHN W KOOIMAN &                     JOHN W LASSITER III &
201 JAN SCHEREE DR                      KAREN L KOOIMAN JT TEN               CYNTHIA C LASSITER JT TEN
OAKLAND, NE 68045-1521                  103 KANSAS AVE NW                    1001 CULLOMBURG RD
                                        ORANGE CITY, IA 51041-1263           SILAS, AL 36919-5596




JOHN W OLSON TR &                       JOHN WALDEN                          JOHN WILLIAM CUMMINGS JR &
DONNA R OLSON TTEE                      200 W 34TH AVE                       GLORIA L CUMMINGS JT TEN
JOHN W OLSON                            APT 339                              3111 NE 22ND ST
41848 17431 SILVER RIDGE RD             ANCHORAGE, AK 99503                  FT LAUDERDALE, FL 33305-1827
FERGUS FALLS, MN 56537-7610
JOHNNA L SEARS          Case 21-10831-CTG      DocTR17& Filed 05/19/21
                                      JOHNNY CHIA                           Page 219 of
                                                                               JOHNNY    661&
                                                                                      D HALL
TOD BENEFICIARY ON FILE WITH CPU      SUSAN CHIA TTEE                          CINDY R HALL JT TEN
8 LEEWARD DR                          JOHNNY & SUSAN CHIA LIVING TRUST         6401 SANTA MONICA AVE NE
PLACIDA, FL 33946-2329                1999 09/01/99 10768 ROGUE RIVER RD       APT 2009
                                      TUSTIN, CA 92782-4308                    ALBUQUERQUE, NM 87109



JOHNNY D PHAN &                        JOHNNY GIBSON &                         JOHNNY SUMMERALL &
WENDY WONG JT TEN                      WANDA GIBSON JT TEN                     JANICE L SUMMERALL JT TEN
520 BROADMOOR AVE                      4815 BARTON DR                          PO BOX 803
LA PUENTE, CA 91744-3613               DUBLIN, VA 24084-5627                   WAYCROSS, GA 31502-0803




JOHNSON CONTROLS FIRE PROTECTION LP    JOHNSON HEALTH TECH NORTH AMERICA,      JOHNSON L DRUMMOND TR
DEPT. CH 10320                         INC.                                    JOHNSON LARRY DRUMMOND REV TR
PALATINE, IL 60055-0320                27829 NETWORK PLACE                     UA 10/06/15
                                       CHICAGO, IL 60673-1278                  15556 MULLER RD
                                                                               PLYMOUTH, CA 95669-9770



JOHNSON PANG &                         JOHNSON SIGN COMPANY, INC.              JOHNSTONE SUPPLY
EMILY JUE PANG JT TEN                  2240 LANSING AVENUE                     P.O. BOX 864652
16022 CHASE ST                         JACKSON, MI 49202                       ORLANDO, FL 32886-4652
NORTH HILLS, CA 91343-6308




JOICE TINSLEY                          JOLIE FROMOWITZ                         JON CRUMLEY &
1320 FOREST CT                         TOD BENEFICIARY ON FILE WITH CPU        STACEY L CRUMLEY JT TEN
VILLA RICA, GA 30180-9739              951 JASMINE DR                          21405 PINE CIR
                                       DELRAY BEACH, FL 33483-4705             ELKHORN, NE 68022-2292




JON D PHILLIPS &                       JON D RASBACH &                         JON HOGLAN TR
MARY A PHILLIPS JT TEN                 JUDITH RASBACH TR                       JON G HOGLAN LIV TRUST
1002 S 188TH CT                        RASBACH FAM LIV TR                      UA 12/01/15
ELKHORN, NE 68022-5614                 42591 10044 OLD FARM TRL                2702 NOLEN AVE
                                       DAVISBURG, MI 48350-2235                INDEPENDENCE, IA 50644-9387



JON KERN &                             JON KOTEZ TR &                          JON M BASS &
JAN KERN JT TEN                        WHITNEY KOTEZ TTEE                      K RICHELLE BASS JT TEN
2854 DOVE ST                           JON & WHITNEY KOTEZ 2014 TRUST          4708 PALISADE DR
SAN DIEGO, CA 92103-6124               41843 21 RADIANCE LN                    AUSTIN, TX 78731-4512
                                       RCHO STA MARG, CA 92688-8712



JON NEUMANN                            JON NORMAN TR                           JON OHLER TR &
TOD BENEFICIARY ON FILE WITH CPU       RAMONA L NORMAN BYPASS TRUST            TERRI OHLER TTTE THE JON AND
PO BOX 1044                            UA                                      TERRI OHLER TRUST
HAWLEY, MN 56549-1044                  40 FALLEN OAKS DR                       39842 5005 TAPO CANYON RD
                                       THOUSAND OAKS, CA 91360-2616            SIMI VALLEY, CA 93063-5127



JON R MURNIK &                         JON R MURNIK R/O IRA COR CLEARING       JON WEINER TR &
PATRICIA MURNIK JT TEN                 CUST                                    JOANNA LUCCHESI TTEE
611 INNSBRUCK CT                       611 INNSBRUCK CT                        WEINER-LUCCHESI FAMILY TRUST
LIBERTYVILLE, IL 60048-1845            LIBERTYVILLE, IL 60048-1845             38183 1508 VILLAGE CENTER DR
                                                                               MEDFORD, OR 97504



JONAH L HIDALGO                        JONATHAN B KIEVAMN                      JONATHAN B NICHOLS
19394 340TH STREET                     4592 SW 14TH ST                         100 ROLLING OAKS DR
CLARISSA, MN 56440                     DEERFIELD BCH, FL 33442-8237            HUMBOLDT, TN 38343-8828
JONATHAN C BIREN       Case      21-10831-CTG    Doc
                                          JONATHAN     17
                                                   C TSAO      Filed 05/19/21   Page 220 of COLMAN
                                                                                   JONATHAN 661 TR &
605 1ST ST N                               154 GROVELAND                           PATRICIA COLMAN TTEE
EAST NORTHPORT, NY 11731-2436              IRVINE, CA 92620-2878                   COLMAN FAMILY TRUST
                                                                                   40807 2111 BANYAN DR
                                                                                   LOS ANGELES, CA 90049



JONATHAN DELUCA                            JONATHAN E KAPSTEN                      JONATHAN FISHER
500 E BROWARD BLVD                         TOD BENEFICIARY ON FILE WITH CPU        PO BOX 1210
STE 2300                                   14 BLACK BIRCH TRL                      FAIRPLAY, CO 80440-1210
FT LAUDERDALE, FL 33394                    FLORENCE, MA 01062-3612




JONATHAN GAMBLE                            JONATHAN H RISTAU &                     JONATHAN K HARLIG TR
8520 BUSINESS PARK DR                      GAY L RISTAU JT TEN                     JONATHAN HARLIG GST EXEMPT TRUST
SHREVEPORT, LA 71105-5654                  1008 DIAMOND ST                         UA 10/02/08
                                           ABERDEEN, SD 57401-7371                 13304 VIEW RIDGE CT
                                                                                   AUSTIN, TX 78737-9126



JONATHAN LEYRER &                          JONATHAN LU                             JONATHAN MCCARTNEY
JESSICA LEYRER JT TEN                      TOD BENEFICIARY ON FILE WITH CPU        2433 COLONIAL PKWY
2738 N 72ND ST                             1040 WALLACE WAY                        FORT WORTH, TX 76109-1032
MILWAUKEE, WI 53210-1103                   CITY INDUSTRY, CA 91748-1027




JONATHAN N SWETT TR &                      JONATHAN P MEHLMAN                      JONATHAN P STANIFORTH TOD
DIANE M FRARY TTEE                         PARK AVENUE TOWER                       JONATHAN P STANIFORTH TR UA 10/25/2013
SWETT FRARY TRUST                          65 EAST 55TH STREET, SUITE 801          STANIFORTH OEHLER REVOC LIV TR.
39868 230 WESTERN DR                       NEW YORK, NY 10022                      SUBJECT
RICHMOND, CA 94801-4016                                                            TO STA TOD RULES 6301 W DEER VALLEY
                                                                                   RD
                                                                                   GLENDALE, AZ 85308

JONATHAN P. MEHLMAN                        JONATHAN P. MEHLMAN                     JONATHAN TSAI
PARK AVENUE TOWER                          C/O KIRKLAND & ELLIS LLP                5418 SCHAEFER AVE
65 EAST 55TH STREET, SUITE 801             ATTN: AARON MARKS                       CHINO, CA 91710-6901
NEW YORK, NY 10022                         601 LEXINGTON AVENUE
                                           NEW YORK, NY 10022



JONES AWNINGS & CANVAS, INC                JONES LANG LASALLE AMERICAS, INC.       JONEY KELLY &
127 NW 16TH STREET                         BMO HARRIS BANK N.A.                    ROBERT KELLY JT TEN
POMPANO BEACH, FL 33060                    95661 TREASURY CENTER DRIVE             1509 SENIOR CT
                                           CHICAGO, IL 60694-5661                  LEHIGH ACRES, FL 33971-2037




JONG UK YOON &                             JONI JOHNSON TR                         JOSE A ALONSO
EUN KYUNG YOON JT TEN                      UA 05/20/2019                           220 PONCE DE LEON BLVD
13052 BACH WAY                             JOHNSON FAMILY TRUST                    CORAL GABLES, FL 33134-1832
CERRITOS, CA 90703-1375                    6250 PANGOLA RD
                                           FORT MYERS, FL 33905



JOSE A NUNES                               JOSE ALBANO TR &                        JOSE GASPER ORTIZ DUARTE
ON634 COURTNEY LANE                        RUFINA ALBANO TTEE                      4991 N VIA CARINA
WINFIELD, IL 60190                         THE ALBANO FAMILY TRUST                 TUCSON, AZ 85704-1549
                                           38609 7935 DELL RIM CT
                                           SAN DIEGO, CA 92126-1162



JOSE HIDALGO CONS                          JOSE L YBANEZ &                         JOSE M LOPEZ
EST JEZEBEL HIDALGO                        CAROLINA E YBANEZ JT TEN                5633 BUCKLEY DR
19394 340TH STREET                         17474 W LIBERTY LN                      EL PASO, TX 79912-6415
CLARISSA, MN 56440                         GOODYEAR, AZ 85338-8143
JOSEFA HATCH TR         Case   21-10831-CTG
                                        JOSEPH ADoc 17 & Filed 05/19/21
                                                 CECCONI                       Page 221 of
                                                                                  JOSEPH    661 &
                                                                                         A CECCONI
UA 09/22/2010                            KIMBERLY A CECCONI JT TEN                THELMA G CECCONI JT TEN
HATCH FANILY REVOCABLE TRUST             TOD BENEFICIARY ON FILE CPU              3887 ABORN RD
4119 W PALM AIRE DR A-3                  3887 ABORN RD                            SAN JOSE, CA 95135-1800
POMPANO BEACH, FL 33069                  SAN JOSE, CA 95135-1800



JOSEPH A SIRONEN                         JOSEPH A SZWIEC TR &                     JOSEPH A URRARO &
334 BRITTON DR                           LAUREN J SZWIEC TTEE                     MARY E URRARO JT TEN
GENEVA, OH 44041-1248                    THE LAUREN AND JOE TRUST                 121 UNION AVE
                                         3312 MEADOW LN                           ISLIP, NY 11751-4314
                                         GLENVIEW, IL 60025-3930



JOSEPH ARDIZZONE TR                      JOSEPH AVELLINO                          JOSEPH C COOK
JOSEPH ARDIZZONE TRUST                   20 WOODS LN                              TOD BENEFICIARY ON FILE WITH CPU
UA 07/11/13                              SCARSDALE, NY 10583-6408                 2840 LITTLE DEAL RD
2458 BENTLEY AVE                                                                  TALLAHASSEE, FL 32308-3826
SANTA MARIA, CA 93458-1405



JOSEPH C KARCHER &                       JOSEPH C SENESE TR                       JOSEPH CAPUTO
DOROTHEA K KARCHER TR UA 02/04/2020      JOSEPH C SENESE REVOCABLE TRUST          930 SKYLINE DR
JOSEPH C KARCHER AND DOROTHEA K          UA 09/20/13                              CORAM, NY 11727-3667
KARCHER                                  435 W ERIE ST APT 1107
TR. 123 MILLVIEW RS                      CHICAGO, IL 60654-6971
SALINA, KS 67401

JOSEPH CAVEGN                            JOSEPH CHI HUR YEN                       JOSEPH CRIMI
14 JOHN STREET                           7942 SUNFLOWER LN                        84 JOAN DR
STONY POINT, NY 10980-1917               LA PALMA, CA 90623-1822                  NEW CITY, NY 10956-2525




JOSEPH DIGAETANO                         JOSEPH E MARKS                           JOSEPH E NOWOCINSKI &
831 LAUREL BLVD                          TOD BENEFICIARY ON FILE WITH CPU         LAURIE NOWOCINSKI JT TEN
LANOKA HARBOR, NJ 08734-2718             2929 BRISTOL MOUNTAIN TRL                20542 PORTER RANCH RD
                                         GREEN BAY, WI 54313-3200                 TRABUCO CYN, CA 92679-3371




JOSEPH F COLAVOLPE TOD                   JOSEPH F HLADKY III TR                   JOSEPH F JUNIOR
FRANCES COLAVOLPE                        JOSEPH F HLADKY III REVOCABLE TRUST      TOD BENEFICIARY ON FILE WITH CPU
SUBJECT TO STA TOD RULES                 UA 12/22/10                              PO BOX 74
4525 COVE CIRCLE APT 203                 14571 HEADWATER BAY LN                   MURPHY, OR 97533-0074
ST PETERSBURG, FL 33708                  FORT MYERS, FL 33908-4947



JOSEPH F SCHOENSTEIN                     JOSEPH F WITZELL &                       JOSEPH G THIROLF
519 1ST ST                               REBECCA J WITZEL JT TEN                  13135 HAVEN FALLS LN
GREENPORT, NY 11944-1371                 1159 COUNTY RD 138                       SUGAR LAND, TX 77478-2377
                                         TERRELL, TX 75161-5385




JOSEPH G TURNER &                        JOSEPH GIGLIO                            JOSEPH GREENMAN &
SHERRI TURNER JT TEN                     3969 VIEW PATH                           ALLISON GREENMAN JT TEN
2111 W LAKE ST                           THE VILLAGES, FL 32163-4125              90 SHORE RD
FORT COLLINS, CO 80521-4213                                                       BABYLON, NY 11702-3927




JOSEPH GUZMAN &                          JOSEPH H ASHKOUTI                        JOSEPH H CHILDRESS &
ROSEMARIE GUZMAN JT TEN                  1955 WOODSDALE RD NE                     CAROLYN C CHILDRESS JT TEN
1166 AVENIDA LOMA VIS                    ATLANTA, GA 30324-2763                   634 DUNLIN LANE
SAN DIMAS, CA 91773-4148                                                          KNOXVILLE, TN 37934
JOSEPH HOURANY &        Case   21-10831-CTG
                                        JOSEPH JDoc 17
                                                DEMUTH     Filed 05/19/21        Page 222 of
                                                                                    JOSEPH    661
                                                                                           J DIPIPPO
VERONIQUE HOURANY JT TEN                13703 175TH CT NE                            161 TEASDALE ST
TOD BENEFICIARY ON FILE CPU             REDMOND, WA 98052-2185                       THOUSAND OAKS, CA 91360-3154
2329 NAVARRO DR
CLAREMONT, CA 91711



JOSEPH J PANGIA &                       JOSEPH JACOBS &                              JOSEPH KELLY
AILEEN C PANGIA JT TEN                  NANCY D JACOBS JT TEN                        3354 C RD
8218 JAMISON FARM RD                    3729 TOPAWA ST                               PALISADE, CO 81526-9532
CLERMONT, FL 34711-8317                 LAS VEGAS, NV 89103-2435




JOSEPH KIRCHBERG &                      JOSEPH L SANDERS ROTH IRA COR                JOSEPH LEE
DIANN KIRCHBERG JT TEN                  CLEARING CUST                                94 ELM AVE
505 8TH ST SW                           200 PACIFIC COAST HWY STE 406                ISELIN, NJ 08830-1503
PINE CITY, MN 55063-1632                HUNTINGTN BCH, CA 92648-5196




JOSEPH M DALBO                          JOSEPH M DEUTSCH &                           JOSEPH M DUNN &
1002 DEER CREEK DR                      KATHLEEN L DEUTSCH JT TEN                    KATHERINE E CONTI JT TEN
PLAINSBORO, NJ 08536                    10857 ORTON RD                               9247 BEALLS FARM RD
                                        WATTSBURG, PA 16442-1621                     FREDERICK, MD 21704-7945




JOSEPH M NELSON &                       JOSEPH M VALENTE &                           JOSEPH MARTINS TR &
MARTHA P NELSON JT TEN                  GERTRUDE VALENTE JT TEN                      CONNIE MARTINS TTEE
1109 COLUMBIA AVE                       TOD BENEFICIARY ON FILE CPU                  J & C MARTINS LIVING TRUST
GLASGOW, KY 42141-3305                  668 VALLEY PARK DR                           40001 3805 PORTSMOUTH CIR
                                        LIBERTYVILLE, IL 60048-3419                  PLANO, TX 75023-5915



JOSEPH MOSSA                            JOSEPH P NICOLETTI                           JOSEPH R DOVER JR CUST
TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU             FBO SARAH MACKENZIE POVER
8940 151ST AVE APT 1M                   25188 MARION AVE                             UGMA SC
HOWARD BEACH, NY 11414-1511             APT C107                                     2473 GREENLEAF RD
                                        PUNTA GORDA, FL 33950-4158                   CLOVER, SC 29710-7469



JOSEPH R KULA &                         JOSEPH R RUTJENS &                           JOSEPH R WOLF
DEBORAH L KULA JT TEN                   SANDRA M RUTJENS JT TEN                      TOD BENEFICIARY ON FILE WITH CPU
6106 FIELDCREST DR                      53444 842 RD                                 200 WOLF LANE
FREDERICK, MD 21701-5806                TILDEN, NE 68781-4724                        COXS CREEK, KY 40013-7485




JOSEPH RIGGIO TR                        JOSEPH ROBERT SPARKS TR                      JOSEPH RUIZ
JOSEPH V RIGGIO LIVING TRUST            UA 01/24/2012                                TOD BENEFICIARY ON FILE WITH CPU
UA 07/08/10                             J ROBERT SPARKS REVOCABLE LIVING             8540 SETTER LN
22 SEAVIEW DR S                         TRUST 4477 CHARLESWOOD AVE                   OLIVE BRANCH, MS 38654-7007
RLLNG HLS EST, CA 90274-5705            MEMPHIS, TN 38117



JOSEPH S COLUCCI                        JOSEPH SCHAFER &                             JOSEPH SHAN &
TOD BENEFICIARY ON FILE WITH CPU        LESLIE SCHAFER TR UA 06/15/2018 JOSEPH       LESLIE SHAN JT TEN
11901 GINGER CREEK LN                   AND LESLIE SCHAFER LIVING TR.                5313 WILDSTAR TRAILS
MOKENA, IL 60448-2079                   5640 SCENIC MEADOW LANE                      SAN DIEGO, CA 92130
                                        SAN JOSE, CA 95135



JOSEPH SHEAHAN &                        JOSEPH T HUDSON                              JOSEPH TED EVANS &
ELIZABETH SHEAHAN JT TEN                TOD BENEFICIARY ON FILE WITH CPU             NANCY EVANS JT TEN
5S512 INNISBROOK DR                     6740 SPIRIT LAKE DR UNIT 201                 717 W CHIPPEWA ST
NAPERVILLE, IL 60563-9174               INDIANAPOLIS, IN 46220-7127                  BROOKHAVEN, MS 39601-3715
JOSEPH TITUS             Case    21-10831-CTG    Doc
                                          JOSEPH W    17
                                                   HUTT JR & Filed 05/19/21     Page 223 of 661
                                                                                   JOSEPHINE A HARDESTY
PARK AVENUE TOWER                          PATRICIA A HUTT JT TEN                   TOD BENEFICIARY ON FILE WITH CPU
65 EAST 55TH STREET, SUITE 801             136 BEECHWOOD DR                         5540 W MELINDA LN
NEW YORK, NY 10022                         FRANKLIN, VA 23851-1202                  GLENDALE, AZ 85308-6251




JOSHUA BARRY TOD                           JOSHUA CARLSEN TR &                      JOSHUA D PEASE &
PHILIP MATTHYS                             SUSAN CARLSEN TTEE                       CHRISTINA R PEASE JT TEN
SUBJECT TO STA TOD RULES                   THE MAMUANG TRUST                        5626 ELBO BLUFF DR
1737 NORTH STANLEY AVE                     41996 3413 W WINDING CREEK LN            MANHATTAN, KS 66502-8921
LOS ANGELES, CA 90046                      RIVERTON, UT 84065-2455



JOSHUA R DELONG &                          JOSHUA R VANKAMPEN                       JOSHUA S HEXTER
DEANNA M DELONG JT TEN                     8403 DUNTON CT                           9 ALFASI
300 E SEMINOLE ST                          WAXHAW, NC 28173-8263                    92302
DWIGHT, IL 60420-1112




JOSHUA T OMER TR                           JOUKO ALA-TUORI                          JOY D JUSTICE
UA 07/15/1997                              HALTIJATONTUNTIE 32B                     TOD BENEFICIARY ON FILE WITH CPU
DON C OMER LEGACY TRUST                    ESPOO 02200                              101 KING CIR
117 W 20TH APT 804                         FINLAND                                  EASLEY, SC 29640-2231
KANSAS CITY, MO 64108



JOY FAULKNER                               JOY K ASHBROOK IRA COR CLEARING          JOY L MCKAY CUST
3068 HIGHWAY 821                           CUST                                     FBO OLIVER M GOCHENOUR
RUSTON, LA 71270                           19385 GALLOPING HILLS RD                 UTMA MO
                                           APPLE VALLEY, CA 92308-3612              2808 S BRENTWOOD DR
                                                                                    INDEPENDENCE, MO 64055-2099



JOYCE A BESTMANN                           JOYCE A LEE                              JOYCE D OMER TR
12523 CASTLE ROCK DR                       200 BROOKHILL DR                         UA 07/15/1997
HUNTLEY, IL 60142-7890                     GAHANNA, OH 43230-1760                   JOYCE D OMER LEGACY TRUST
                                                                                    PMB10 1000 CORDOVA PL
                                                                                    SANTA FE, NM 87505-1725



JOYCE F LICHTER TR                         JOYCE J BRADER                           JOYCE J BROWNFIELD TR
MARVIN J & JOYCE F LICHTER                 TOD BENEFICIARY ON FILE WITH CPU         JOYCE J BROWNFIELD TRUST
REVOCABLE LIV TRUST 06/06/05               130 JACK BURNS RD                        UA 01/30/01
6346 VIA PRIMO ST                          PALESTINE, AR 72372-8617                 1651 N GARFIELD AVE
LAKE WORTH, FL 33467-6157                                                           PASADENA, CA 91104-1023



JOYCE J HAMILTON TR &                      JOYCE M DAVIS TOD                        JOYCE M JOHNSON TR
DOUGLAS H HAMILTON TTEE                    JULIE DAVIS                              LAURANCE P JOHNSON & JOYCE M
DOUGLAS H & JOYCE J HAMILTON LIV           SUBJECT TO STA TOD RULES                 JOHNSON 2010 DECLARATION OF TRUST
TRUST 02/08/07 2 BASSETT LN                649 WILLIAMSON COUNTY LINE RD FAIRVIEW   UA 12/02/10 1785 COOKS CORNER RD
ATHERTON, CA 94027-3101                    JOHNSON CITY, TN 37602                   POTTSBORO, TX 75076-6055



JOYCE M POPE                               JOYCE M SISKA TR                         JOYCE M SMITH
11276 BIENVENIDA WAY                       JOYCE M SISKA REVOCABLE LIVING           6641 GAVIOTA AVE
201                                        TRUST UA 06/29/15                        VAN NUYS, CA 91406
FORT MYERS, FL 33908                       22811 SNAPTAIL CT
                                           ESTERO, FL 33928-2345



JOYCE ROMANO                               JO-YU A WU TR                            JOZEF A VETS
TOD BENEFICIARY ON FILE WITH CPU           JO-YU A WU LIVING TRUST                  TOD BENEFICIARY ON FILE WITH CPU
8800 ETON AVE UNIT 92                      UA 09/28/06                              11693 SAN VICENTE BLVD
CANOGA PARK, CA 91304                      2060 SLOAT BLVD                          209
                                           SAN FRANCISCO, CA 94116-2824             LOS ANGELES, CA 90049-5105
                      Case
JPMORGAN CHASE BANK, N.A.       21-10831-CTG    Doc 17SERVICES
                                         JSC RENOVATION  Filed LLC
                                                               05/19/21             Page 224
                                                                                       JUAN    of 661
                                                                                            A TRAMONTANA &
ATTN: NANCY ALTO                         6893 SW 16TH COURT                            KATHLEEN TRAMONTANA TEN COM
383 MADISON AVENUE                       NORTH LAUDERDALE, FL 33068                    2211 NORWOOD PL
NEW YORK, NY 10179                                                                     MONROE, LA 71201-2356




JUAN COLON PADILLA RETIREMENT PLAN       JUDE T ULLRICH &                              JUDI S LAZAR TR
HACIENDA CONSTANCIA 770                  ROSE MARIE ULLRICH JT TEN                     J BRETT & JUDI LAZAR JT REV TRUST
CALLE MADRIGAL                           5889 OSCAR PEREZ                              UA 02/16/16
HORMIGUEROS, PR 00660                    EL PASO, TX 79932-4217                        5483 WINGBORNE CT
                                                                                       COLUMBIA, MD 21045-2451



JUDIE P MOORE                            JUDITH A ALCALA TR                            JUDITH A ARD TR
TOD BENEFICIARY ON FILE WITH CPU         UA 05/04/2011                                 RONALD EUGENE ARD & JUDITH ANN ARD
31 MOORE RD                              ALCALA REVOCABLE TRUST                        JOINT LIVING TRUST UA
GOLDEN, MS 38847-7773                    413 SW EXMORE AVE                             38059 301 MARTIN CREEK LN
                                         PORT ST LUCIE, FL 34983                       GEORGETOWN, TX 78633-2114



JUDITH A BALLBACK R/O IRA COR            JUDITH A KING &                               JUDITH A MCGRATH
CLEARING CUST                            ROBERT KING & PAUL KING TR UA 12/05/1995      5541 JONES WAY
6834 CHAPMAN PL                          WALLACE E KING TR. 25620 BIRCH BLUFF RD       CANANDAIGUA, NY 14424-8872
MOORPARK, CA 93021-2543                  EXCELSIOR, MN 55331




JUDITH A PINZINE                         JUDITH BARRICK                                JUDITH BURNELL
TOD BENEFICIARY ON FILE WITH CPU         254 HANBURG LN                                4521 40TH ST
6947 W 64TH ST                           BOLINGBROOK, IL 60440-6193                    APT 2F
CHICAGO, IL 60638-4609                                                                 SUNNYSIDE, NY 11104




JUDITH C ABBATE &                        JUDITH CLARKE                                 JUDITH DEPASQUALE
JAMES E ABBATE JT TEN                    TOD BENEFICIARY ON FILE WITH CPU              523 3RD AVE
7936 PARK AVE                            5333 E RURAL RIDGE CIR                        LYNDHURST, NJ 07071-1522
SKOKIE, IL 60077-2725                    ANAHEIM, CA 92807-4632




JUDITH E HARRIS                          JUDITH E MILLER                               JUDITH HOLTZSCHER TR
TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU              JUDITH HOLTZSCHER REV LIVING TRUST
241 SAN MATTEO ST                        8765 EVELYN WAY                               UA 08/26/98
GEORGETOWN, TX 78628-7032                WATERFORD, PA 16441-4059                      101 FOUNTAIN DR
                                                                                       GLEN CARBON, IL 62034-1628



JUDITH I DAVIDSON                        JUDITH K KEIPER &                             JUDITH K SAUER
TOD BENEFICIARY ON FILE WITH CPU         RICHARD E KEIPER JR JT TEN                    5384 GLENBROOKE TRL
292 HANOVER DR                           3022 DOLPHIN WATCH DR                         ATLANTA, GA 30338-7007
COSTA MESA, CA 92626                     CHARLESTON, SC 29414-8061




JUDITH K SEARS                           JUDITH LOMBARDELLI TR                         JUDITH LONG ROGERS TR
TOD BENEFICIARY ON FILE WITH CPU         THE CHELSEA TRUST                             UA 06/09/2009
133 N MAPLE ST APT C3                    UA 11/23/88                                   NANCY LONG FAMILY TRUST
SOMERSET, KY 42501                       71 VIA BARCAZA                                1608 E 53RD AVE
                                         COTO DE CAZA, CA 92679-4803                   SPOKANE, WA 99223



JUDITH M GEATI                           JUDITH M HANTLA &                             JUDITH M LOCOCO &
13522 GRAINERY LN                        MARK A HANTLA JT TEN                          JOHN F LOCOCO JT TEN
HUNTLEY, IL 60142                        1601 ELM ST                                   842 N 4TH ST
                                         HAYS, KS 67601-3740                           SAN JOSE, CA 95112-5016
JUDITH M MOSS             Case 21-10831-CTG
                                        JUDITH MDoc 17 FAMILY
                                                RAMAKER FiledTRUST
                                                              05/19/21       Page 225MA
                                                                                JUDITH of 661
11741 SW 72ND CIR                        JUDITH M RAMAKER TR                    1917 DENISON ST
OCALA, FL 34476-3614                     UA 02/18/99                            POMONA, CA 91766-1026
                                         990 HASTINGS RANCH DR
                                         PASADENA, CA 91107-1935



JUDITH R BERGEN                          JUDITH R WILEY                         JUDITH REITZEL
104 NE SAN RAFAEL ST                     TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
PORTLAND, OR 97212-3945                  22489 E EADS CIR                       566 E FRONT ST
                                         AURORA, CO 80016-7890                  PERRYSBURG, OH 43551-2134




JUDITH RICKBEIL                          JUDITH ROLLHAUS                        JUDITH S DICKINSON
TOD BENEFICIARY ON FILE WITH CPU         14724 75TH AVE                         4425 ARENDELL ST UNIT 307
7891 LOGGING LN                          FLUSHING, NY 11367-2932                MOREHEAD CITY, NC 28557-2774
BREEZY POINT, MN 56472-3927




JUDITH SNYDER                            JUDY A METTELKA TR                     JUDY A PATTON TR
TOD BENEFICIARY ON FILE WITH CPU         JUDITH A METTELKA REVOC LIV TRUST      JUDY A PATTON DEC OF TRUST
5144 ROSEWOOD DR                         UA 08/08/07                            UA 12/30/91
NEW PRT RCHY, FL 34653-4750              1005 SANTA MARGARITA DR                PO BOX 1965
                                         FALLBROOK, CA 92028-1658               MINNEOLA, FL 34755-1965



JUDY BEJARANO TR                         JUDY BISSONNETTE TR &                  JUDY BOYDEN
JUDITH A BEJARANO TRUST                  JUDY BISSONNETTE LIVING TRUST          9475 CENTRAL AVE
UA 11/23/05                              35341                                  ORANGEVALE, CA 95662-4301
4956 OLD CLIFFS RD                       1917 FREDA LN
SAN DIEGO, CA 92120-1146                 CARDIFF, CA 92007-1416



JUDY C CALVANELLI                        JUDY C LESTER                          JUDY IKARD TR
7754 BARDMOOR HILL CIR                   22084 SANDCASTLE RD                    JUDY ERLENE NELSON TRUST
ORLANDO, FL 32835-8155                   ABINGDON, VA 24211-5006                37728
                                                                                6426 W LOUISE DR
                                                                                GLENDALE, AZ 85310-4245



JUDY J BRAWLEY TR                        JUDY J HOMRIGHAUSEN                    JUDY K DACUS &
JUDD J BRAWLEY TRUST                     TOD BENEFICIARY ON FILE WITH CPU       WILLIAM L DACUS JT TEN
1441 CREEKS EDGE CT                      1455 GARCIA PL                         362 COUNTY ROAD 782
FLEMING ISLE, FL 32003-7413              PLACENTIA, CA 92870-7209               JONESBORO, AR 72401-7740




JUDY KERNER TR &                         JUDY L MALICH TR                       JUDY L MURPHY
ERIC KERNER TTEE                         JUDY L MALICH REV TRUST                TOD BENEFICIARY ON FILE WITH CPU
BIG E FAMILY TRUST                       UA 04/30/03                            18359 N BORGATA DR
38149 6149 EDINBURGH CT                  550 COUNTY ROAD 422                    SURPRISE, AZ 85374-8577
AGOURA HILLS, CA 91301-4141              FRIEDHEIM, MO 63747-7462



JUDY M COOK                              JUDY M STYKA TR &                      JUDY MAN
2804 WILMOT AVE                          TIMOTHY A STYKA TTEE                   254 CAMINO DEL SOL
COLUMBIA, SC 29205-2543                  STYKA JOINT REVOCABLE TRUST            S PASADENA, CA 91030-3529
                                         39584 561 W 100 S
                                         HEBRON, IN 46341-9750



JUDY S KELLING                           JUDY T BURTON                          JUDY TRAMMELL &
TOD BENEFICIARY ON FILE WITH CPU         320 AZALEA DR                          JOHN D TRAMMELL JT TEN
2180 FLORENCE AVE                        CROWLEY, LA 70526-2025                 18607 E ARROWHEAD PL
SN LUIS OBISP, CA 93401-4557                                                    INDEPENDENCE, MO 64056-1191
JUDY WANG                Case   21-10831-CTG      Doc 17
                                         JUI CHU CHIANG       Filed 05/19/21     Page
                                                                                    JUI226
                                                                                        YUANof 661TR &
                                                                                             CHIEN
10105 CRESCENT RD                         3019 ANDALUCIA DR                          JOYCE LYNN TTEE
CUPERTINO, CA 95014-1063                  WEST COVINA, CA 91791-4208                 CHIEN FAMILY TRUST
                                                                                     40707 12 PALERMO
                                                                                     IRVINE, CA 92614-7315



JULI HANG                                 JULIA K SHOWS TR                           JULIA LAUFER
147 EAST AVENUE 32                        JULIA K SHOWS TRUST                        TOD BENEFICIARY ON FILE WITH CPU
LOS ANGELES, CA 90031-1901                UA 05/31/12                                4460 THORNBERRY DR SE
                                          17300 SE 82ND BERNWELL CT                  GRAND RAPIDS, MI 49546-8202
                                          THE VILLAGES, FL 32162-5831



JULIA LEE DOCKING TR                      JULIA LIU                                  JULIA P JOHNSON &
JULIA LEE DOCKING TRUST                   2255 LESSLEY AVE                           JAMES HINES JOHNSON IV JT TEN
UA 02/06/12                               CASTRO VALLEY, CA 94546-6328               181 SUGAR SAND LN
1677 HYDE PARK ST                                                                    SANTA RSA BCH, FL 32459-6467
SARASOTA, FL 34239-2138



JULIA RENEE CHIN TOD                      JULIAN E KULAS                             JULIAN JAY SEWELL
JEFFERY CHIN AND SYLVIA CHIN              1823 STEWART AVE                           109 LUCIA CIR APT 4
SUBJECT TO STA TOD RULES                  PARK RIDGE, IL 60068-3858                  AUSTIN, TX 78734-5348
3676 MAY RD
EL SOBRANTE, CA 94803-2020



JULIAN MICHAEL DWYER TR &                 JULIANNE K LUKENS                          JULIE A COOPER
KATHLEEN MARY DWYER TTEE                  2406 CHADFORD WAY                          17421 WOOD ST
DWYER FAMILY TRUSST                       LOUISVILLE, KY 40222-6233                  MELVINDALE, MI 48122-1078
37134 800 RAINS COUNTY ROAD 3380
ALBA, TX 75410



JULIE A GEBHARDS TR                       JULIE BAKER                                JULIE CHIH YUN ROLLINGS
JULIE A GENHARDS REVOCABLE TRUST          10551 SW SARAH WAY                         TOD BENEFICIARY ON FILE WITH CPU
UA 12/05/12                               PORT SAINT LUCIE, FL 34987-1981            6901 E AVENIDA DE SANTIAGO
6507 N TAMMARACK LN                                                                  ANAHEIM, CA 92807-5103
PEORIA, IL 61615-2760



JULIE DOYLE TOD                           JULIE E NOTHSTINE & KENNETH R              JULIE E NOTHSTINE &
MARK D DOYLE                              ZACHARIAS                                  KENNETH R ZACHARIAS TR UA 09/01/95
SUBJECT TO STA TOD RULES                  TR UA 09/01/95 CHARLES & CAROL             CHARLES S & CAROL J NOTHSTINE
75324 AUGUSTA LANE                        REVOCABLE                                  REVOCABLE
NAPERVILLE, IL 60540                      NOTHSTINE TR. FBO ISABELLA NOTHSTINE       TR. FBO M. NOTHSTINE 3305 BAY
                                          3305 BAY SETTLEMENT RD                     SETTLEMENT
                                          GREEN BAY, WI 54311                        GREEN BAY, WI 54311

JULIE E NOTHSTINE &                       JULIE E NOTHSTINE                          JULIE F JURECKO
KENNETH R ZACHARIAS TR UA 09/01/95        3305 BAY SETTLEMENT DR                     28 E PARK AVE
CHARLES S & CAROL J NOTHSTINE             GREEN BAY, WI 54311                        ST AUGUSTINE, FL 32084-2161
REVOCABLE
TR. FBO T. NOTHSTINE 3305 BAY
SETTLEMENT
GREEN BAY, WI 54311

JULIE HOERR                               JULIE HSU                                  JULIE K JOHNSTON
1220 E ECHO LN                            TOD BENEFICIARY ON FILE WITH CPU           TOD BENEFICIARY ON FILE WITH CPU
PHOENIX, AZ 85020-3828                    4711 SCHAEFER AVE                          727 JACKSON ST
                                          CHINO, CA 91710                            DENVER, CO 80206-4045




JULIE KARIN CHRISTEN RICHARDS TOD         JULIE KENNEDY                              JULIE L ELLETT
DAVID RICHARDS                            TOD BENEFICIARY ON FILE WITH CPU           280 EAST 400 SOUTH
SUBJECT TO STA TOD RULES                  50 GREGG RD                                IVINS, UT 84738
2030 51ST ST N W                          INDIANAPOLIS, IN 46260-2937
ROCHESTER, MN 55901
JULIE N AMOS TR            Case 21-10831-CTG     Doc 17
                                         JULIE ROBERTS      Filed 05/19/21
                                                       NOIE TR                   Page 227
                                                                                    JULIE   of 661TOD
                                                                                          SCHAFER
JULIE N AMOS TRUST                         JULIE ROBERTS NOIE TRUSTEE                BENEFICIARIES ON FILE WITH CPU
UA 02/04/14                                UA 06/28/02                               214 WASHINGTON ST
3232 OLD MILL DRIVE                        1290 CROOKED OAK DR                       1003
CUYAHOGA FLS, OH 44223                     PAWLEYS ISL, SC 29585-8076                WATERLOO, IA 50701



JULIE SZYMKOWSKI                           JULIE WANG                                JULIE WILLIS
TOD BENEFICIARY ON FILE WITH CPU           TOD BENEFICIARY ON FILE WITH CPU          1096 SW CASTILIAN DR
665 LAS PALMAS PARK                        12 LODGE PLACE                            OAK HARBOR, WA 98277-4532
BOYNTON BEACH, FL 33435                    ROCKVILLE, MD 20850-3042




JULIETA C DE DI MASE TR                    JULIO ZALDUMBIDEL                         JULIUS CIRILLO TR
JULIETA C DE DI MASE DECLARATION OF        6429 WHITE PEACH PL                       JULIUS CIRILLO REVOCABLE LIVING
TRUST UA 01/25/00                          COLUMBIA, MD 21045-4472                   TRUST UA 05/16/06
11785 NW 5TH ST                                                                      2343 SW 15TH PL
PLANTATION, FL 33325-1909                                                            DEERFIELD BCH, FL 33442-7502



JUN FU CHANG CUST                          JUN FU CHANG CUST                         JUN LEI
FBO CALISE IZZY CHANG                      FBO OLIVER JUDE CHANG                     125 N NICHOLSON AVE APT D
UGMA NV                                    UGMA NV                                   MONTEREY PARK, CA 91755
1150 SAGUARE TER                           1150 SAGUARE TER
FREMONT, CA 94539-6968                     FREMONT, CA 94539-6968



JUN XIAN CHEN                              JUN ZHENG                                 JUNE CAMERON TR
435 WEST 31ST STREET                       TOD BENEFICIARY ON FILE WITH CPU          UA 03/11/2005
APT 45A                                    5405 ALTON PKWY A486                      ROY E & JUNE CAMERON LIVING TRUST
NEW YORK, NY 10001                         IRVINE, CA 92604-3717                     2322 50TH AVENUE
                                                                                     GREELEY, CO 80634



JUNE M GFELLER TR                          JUNE S SHARP TR                           JUNG FU LEE &
JUNE M GFELLER REVOCABLE TRUST             WESTON J SHARP CREDIT SHELTER TRUST       JU YING CHIN JT TEN
UA                                         UA 07/13/08                               6658 EASTON ST
11901 CENTENNIAL PARK                      1001 NE A ST APT 321                      LOS ANGELES, CA 90022
OVERLAND PARK, KS 66213-1695               GRANTS PASS, OR 97526-2280



JUNG JAE CHO                               JUNG K YANG                               JUNNAN KUO &
TOD BENEFICIARY ON FILE WITH CPU           8247 GUIDE MERIDIAN RD                    WEN-PEEN CHEN JT TEN
144 TORINO LN                              LYNDEN, WA 98264-9739                     18325 PURDUE DR
KISSIMMEE, FL 34759                                                                  SARATOGA, CA 95070-4712




JUN-YI WU &                                JUSTIN F TAYLOR &                         JUSTIN FRANCISCO
SAW-MEI WU JT TEN                          CAROLYN W TAYLOR JT TEN                   18 LOCH LOYAL CT
TOD BENEFICIARY ON FILE CPU                920 E BRISTLECONE LANE                    PENFIELD, NY 14526-9567
14136 CHINKAPIN DR                         DELTA, UT 84624-8804
ROCKVILLE, MD 20850-7403



JUSTIN J SCHEUCHENZUBER TR                 JUSTIN ORLANDO                            JYNNAE SMEDLEY
JUSTIN J SCHEUCHENZUBER TRUST              570 OAKDALE ST                            5624 SORREL DR
UA 10/02/02                                STATEN ISLAND, NY 10312-4951              POCATELLO, ID 83202-2050
1875 SAINT CLAIR CT
HANOVER PARK, IL 60133-6748



JYSHYANG CHEN                              JYWANA LIN HSIAO                          K BELL ASSOCIATES PENSION PLAN
1454 POPPY WAY                             1460 ALEGRIA LOOP                         1 CRANE RD
CUPERTINO, CA 95014-5336                   SAN JOSE, CA 95128-4559                   LLOYD HARBOR, NY 11743-1732
K ELECTRIC COMPANY         Case 21-10831-CTG     Doc 17 Filed 05/19/21
                                         K RAY MERIWETHER                     Page 228
                                                                                 K&L    of LLP
                                                                                     GATES 661
8505 DIRECTORS ROW                       7207 SKYLARK CT                         P.O. BOX 844255
DALLAS, TX 75247                         OKLAHOMA CITY, OK 73162-5631            BOSTON, MA 02284-4255




K&R PLUMBING, LLC                        KA NIN LEE &                            KABLE E JAFFE TOD
3941 CROSLEY AVENUE                      WAI WAN LEE JT TEN                      MARVIN A JAFFE
ST CLOUD, FL 34772                       TOD BENEFICIARY ON FILE CPU             SUBJECT TO STA TOD RULES
                                         1028 PARK AVE                           11021 SANDHILL PRESERVE DR
                                         ARCADIA, CA 91007-6949                  SARASOTA, FL 34238



KALANI AYLETT &                          KALLENE WEST                            KAM FONG LEONG
SYLVIA AYLETT JT TEN                     5529 MAGGIANO PL                        197 CROWN POINT RD
257 MONTANA WAY                          PUEBLO, CO 81005                        PARSIPPANY, NJ 07054-3416
LOS OSOS, CA 93402




KANTIBHAI M PATEL &                      KARA SURPHLIS TR                        KARCHER NORTH AMERICA
SHARDABEN K PATEL JT TEN                 KARA SURPHLIS TR ESTABLISHED U/N        DEPT. CH 19244
TOD BENEFICIARY ON FILE CPU              LAWRENCE E HALL LIV TRUST               PALATINE, IL 60055-9244
6333 FRANKLIN SUMMIT DR                  41741 83 BOWERMAN RD
EL PASO, TX 79912-8151                   FARMINGTON, NY 14425-7021



KARCO 9 LLC                              KAREN A GAN TR                          KAREN ANDERSON &
75 E 300 N                               KAREN A GAN TRUST                       JENNAFER MARCHETTI JT TEN
HURRICANE, UT 84737-1829                 UA 07/07/15                             TOD BENEFICIARY ON FILE CPU
                                         1543 SPYGLASS DR                        355 N PERKINS RD
                                         UPLAND, CA 91786-2422                   MEMPHIS, TN 38117-1709



KAREN BECKMAN TR                         KAREN D STERN                           KAREN DUFFY
KAREN H BECKMAN GST EXEMPT TRUST         24 PROGRESS ST                          251 SE 6TH AVE
UA 10/02/08                              PAWTUCKET, RI 02860                     APT 7
394 S CRAIG DR                                                                   POMPANO BEACH, FL 33060-7235
ORANGE, CA 92869-4746



KAREN E SMITH                            KAREN ELLMERS                           KAREN FAY TILLEY
165 S 200 W                              2304 SAINT ANDREWS RD                   14 RIDGEFIELD CV
APT 5                                    JEFFERSONVLLE, IN 47130-6764            LITTLE ROCK, AR 72223-9349
SAINT GEORGE, UT 84770-3388




KAREN HARUTHUNIAN TOD                    KAREN HOTZ                              KAREN HOUSE
SCOTT PENQUE SR                          TOD BENEFICIARY ON FILE WITH CPU        4 E VALLEY CREEK RD
SUBJECT TO STA TOD RULES                 8470 SW 92ND LN UNIT C                  PLYMOUTH MTNG, PA 19462
69 BENTLEY DR                            OCALA, FL 34481-4566
FRANKLIN LKS, NJ 07417



KAREN HUG &                              KAREN I ROCHA TR                        KAREN I SMYDA
DALE VAN DAM TR UA 09/29/2006            THE JOHN F ROCHA AND KAREN I ROCHA      1973 GOULDIN RD
LAWRENCE P                               REV TRUST UA 04/29/14                   OAKLAND, CA 94611-2241
VAN DAM & JANETTE C VAN DAM LIVING TR.   9357 NODDY TERN RD
4605 S DELPHINE DR                       WEEKI WACHEE, FL 34613-6328
NEW BERLIN, WI 53151

KAREN J FURIE TR                         KAREN J ROSE TOD                        KAREN J SHUTTLEWORTH
KAREN J FURIE REVOCABLE LIVING TR        JAY J ROSE                              PO BOX 1008
UA 09/30/09                              SUBJECT TO STA TOD RULES                UNIONVILLE, PA 19375-1008
2736 CASIANO RD                          2301 FRANCISCO AVE
LOS ANGELES, CA 90077-1510               SANTA ROSA, CA 95403
KAREN J ZAFFKE TR &       Case   21-10831-CTG     DocHATHAWAY
                                          KAREN JEAN   17 Filed  05/19/21
                                                              ROTH IRA COR     Page 229KOBRICK
                                                                                  KAREN of 661 PORT TR &
JOHN ZAFFKE AKA KERMIT J TTEE              CLEARING CUST                          STEVEN C PORT TTEE
JOHN ZAFFKE REVOCABLE TRUST                2019 NE 17TH TERRACE                   STEVEN PORT & KAREN PORT REV TRUST
41270 652 MIDDLETON DR NW                  FT LAUDERDALE, FL 33305-3249           35011 4725 N BARTLETT AVE
PINE RIVER, MN 56474-6069                                                         WHITEFISH BAY, WI 53211-1133



KAREN L BORNEMAN                           KAREN L FERRIS &                       KAREN L HOUGLAND &
1895 WASHINGTON AVE                        THOMAS P FERRIS JT TEN                 ROBERT B HOUGLAND JT TEN
SEAFORD, NY 11783                          3558 W LEGACY PARK DR                  2059 VIA CONCHA
                                           SAINT JAMES, NC 28461                  SAN CLEMENTE, CA 92673-5601




KAREN L KESSLER TR                         KAREN L REYNOLDS                       KAREN LEE PAIGE
UA 07/26/2005 AMENDED 12/23/2020           4818 S 7TH ST                          221 SOUTH U STREET
DONALD E & KAREN L OPPERT TRUST            TACOMA, WA 98405-1205                  130
712 DOLPHIN HEAD LANE                                                             LOMPOC, CA 93436
ORMOND BEACH, FL 32174



KAREN M BESWICK HOWE                       KAREN M LOWE                           KAREN M QUIGLEY CUST
TOD BENEFICIARY ON FILE WITH CPU           412 RENNESON DRIVE                     FBO ELISSA QUIGLEY
4496 W 6 1/2 MILE RD                       GREENVILLE, SC 29615                   UGMA AZ
CALEDONIA, WI 53108                                                               4749 GAYNOR RD
                                                                                  CHARLOTTE, NC 28211



KAREN M QUIGLEY CUST                       KAREN M QUIGLEY CUST                   KAREN M WHEELER TR &
FBO JOSHUA QUIGLEY                         FBO KELILA QUIGLEY                     ROBERT M WHEELER TTEE
UTMA AZ                                    UGMA AZ                                KAREN M WHEELER REV TRUST
4749 GAYNOR RD                             4749 GAYNOR RD                         36576 606 ALLEGHANY RD
CHARLOTTE, NC 28211                        CHARLOTTE, NC 28211                    GRAYSLAKE, IL 60030-3829



KAREN MARIE RONDINO                        KAREN MARKUS TR                        KAREN MCCULLA
22 TOWNSEND PL                             REVOCABLE TRUST AGMT OF KAREN L        TOD BENEFICIARY ON FILE WITH CPU
SYOSSET, NY 11791-3910                     MARKUS UA 01/13/05                     1721 N JOHNSON RD
                                           C/O HEIDI MARKUS 697 CLUB CIRCLE       TURLOCK, CA 95382-2817
                                           LOUISVILLE, CO 80027



KAREN NEWSOM                               KAREN PHILLIPS TR &                    KAREN RAFFENSPERGER TOD
209 WOOD VALLEY PL                         DANIEL PHILLIPS TTEE                   HOWARD SHERMAN
DANVILLE, CA 94506-1407                    DANIEL W PHILLIPS LIVING TRUST         SUBJECT TO STA TOD RULES
                                           39644 150 N WILDWOOD TRAIL             345 E 56TH ST 19 F
                                           ROCKVILLE, IN 47872                    NEW YORK, NY 10022



KAREN RIESENFELD REV TRUST TR              KAREN S COUTURE                        KAREN S ROBINETTE
KAREN RIESENFELD                           TOD BENEFICIARY ON FILE WITH CPU       343 BANBURY RD
UA 06/24/09                                1902 16TH ST                           MUNDELEIN, IL 60060-1108
3375 BENNETT DR                            BAY CITY, MI 48708-7512
LOS ANGELES, CA 90068-1703



KAREN TAYLOR                               KAREY D AENIS                          KARI HALSTEAD
28 HALWILL DR                              56252 SYLVAN MEADOWS LN                TOD BENEFICIARY ON FILE WITH CPU
AMHERST, NY 14226-3930                     BRISTOL, IN 46507-9191                 133 SILVERBERRY ST
                                                                                  HAMILTON, MT 59840-3631




KARI M KENDRICK                            KARI Q KOEFF TR                        KARL HERKERT
11110 CORBETT CANYON DR                    THE BJARNE & HOPE QVALE REVOCABLE      4 KEY LARGO CT
BAKERSFIELD, CA 93312-6886                 TRUST A UA 06/04/85                    BAYVILLE, NJ 08721-3576
                                           7 CALLE GAZAPO
                                           RCHO STA MARG, CA 92688-3114
KARL M KILGORE &       Case    21-10831-CTG     Doc 17 Filed 05/19/21
                                        KARL M LEONARDS                       Page 230
                                                                                 KARL   of 661 &
                                                                                      P WILLARD
LINDA D KILGORE JT TEN                  9615 MORGANZA HWY                        SUSAN E WILLARD TR UA 06/10/2019
9101 WEATHERSTONE CT                    NEW ROADS, LA 70760-4327                 WILLARD
HGHLNDS RANCH, CO 80126-4913                                                     FAMILY REVOCABLE TR.
                                                                                 325 COBLE DR
                                                                                 LONGWOOD, FL 32779

KARL PONZO DIRELLI                      KARL VOGELGESANG                         KARLA F VELEZ RIVERA TR
TOD BENEFICIARY ON FILE WITH CPU        21 LAURELCREST LN                        KFVR RETIREMENT PLAN
4445 CANOGA AVE                         TRAVELERS REST, SC 29690-8188            URB PASEO LOS ROBLES CALLE BACO
WOODLAND HLS, CA 91364-4436                                                      SORIA 1404
                                                                                 MAYAGUEZ, PR 00682



KARLA J THOMPSON                        KARLA MEDINA                             KARRL A PARTRIDGE TR
TOD BENEFICIARY ON FILE WITH CPU        1408 LOST PINES LN                       UA 08/26/2013
33828 CALIFORNIA RD 2                   EL PASO, TX 79936-6517                   KARYL PARTRIDGE TRUST
LOS FRESNOS, TX 78566-5204                                                       3038 WATERSIDE CIRCLE
                                                                                 BOYNTON BEACH, FL 33435



KARY A BABINS TR                        KARYN FRAYARD TR                         KASSIL LIPSHITS
UA 01/27/2000                           FRAYARD LIVING TRUST                     36 JAGGER CT
KARY A BABINS FAMILY TRUST              UA 04/24/04                              MELVILLE, NY 11747-3234
811 BILLSBOROUGH RD                     1480 CALHOUN RD
GENEVA, FL 32732-9120                   EAGLE LAKE, TX 77434-7004



KATAHDIN & CO                           KATHARINE MEYER TR                       KATHARYN F SEXTON TR
TREASURER STATE OF MAINE UNCLAIMED      UA 10/02/2020                            MICHAEL R STORY IRREV TR FBO CARLY
PROPERTY C/O AVENU INSIGHTS &           KATHARINE JANET FINLAYSON TRUST          STORY UA 10/30/13
ANALYTICS                               6251 GAYNELLE ROAD                       104 ROYCROFT BLVD
ATTN CUSTODY DEPT 100 HANCOCK ST        TINLEY PARK, IL 60477                    BUFFALO, NY 14226-4558
10TH FL
QUINCY, MA 02171

KATHERINA TRANG MINH LY                 KATHERINE A KNABKE TR                    KATHERINE B LOPEZ-ALVARADO
8800 BAY PARKWAY                        KATHERINE A KNABKE REVOCABLE TRUST       4780 S JAVA PASEO
BROOKLYN, NY 11214                      708 YNEZ CIR                             ONTARIO, CA 91762-5548
                                        DANVILLE, CA 94526-3551




KATHERINE C BROWN &                     KATHERINE J PATRICK TR                   KATHERINE J PATRICK TR
ANNA K DUMONT TEN COM                   EMILY PATRICK GRANDCHILDREN TR 1993      KATHERINE PATRICK GRANDCHILDREN
3629 LITTLE RD                          UA 01/01/00                              TRUST 1993 UA 03/01/93
LUTZ, FL 33548-4728                     2702 RIVER OAKS DR                       2702 RIVER OAKS DR
                                        MONROE, LA 71201-2024                    MONROE, LA 71201-2024



KATHERINE J PATRICK                     KATHERINE OCHS                           KATHERINE PATRICK TR
2702 RIVER OAKS DR                      33 CORMORANT DRIVE                       INDIA PATRICK GRANDCHILDRENS
MONROE, LA 71201-2024                   KEY LARGO, FL 33037                      1993 TRUST
                                                                                 2702 RIVER OAKS DR
                                                                                 MONROE, LA 71201-2024



KATHERINE S FREESE TR                   KATHERINE S MYHRE                        KATHERINE SCARLET FERRARA &
KATHERINE S FREESE TRUST                24917 BAY CEDAR DR                       JOSEPH NEIL FERRARA JT TEN
UA 06/16/98                             BONITA SPRINGS, FL 34134-2942            1631 RIVERVIEW RD APT 703
37555 GLENWOOD RD                                                                DEERFIELD BCH, FL 33441-4338
WAYNE, MI 48184-1052



KATHERINE STIMAC                        KATHIE BOZARTH                           KATHKEEN DEWHURST TR
TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU         THE DEWHURST FAMILY TRUST
2650 MAPLE HOLLOW LN                    1006 N 6TH ST                            UA
TRAVERSE CITY, MI 49685-7870            BURBANK, CA 91504-4016                   3538 CAMINITO CARMEL LNDG
                                                                                 SAN DIEGO, CA 92130-2503
KATHLEEN A BASINSKI     Case 21-10831-CTG
                                      KATHLEENDoc  17 Filed
                                               A HOFFMAN  &    05/19/21         Page 231 of A661
                                                                                   KATHLEEN   SKEMP TR &
TOD BENEFICIARY ON FILE WITH CPU      SHARON L WOOD JT TEN                          MICHAEL J SKEMP TTEE
9508 FERRY HARBOUR CT                 234 PANORAMA DR                               M J SKEMP & K A SKEMP JOINT REVOC
ALEXANDRIA, VA 22309-3018             PASO ROBLES, CA 93446-1147                    LVGN TR 12/11/92 3230 FORDHAM CT
                                                                                    BROOKFIELD, WI 53005-2775



KATHLEEN A WARD TOD                   KATHLEEN ALLISON                              KATHLEEN BAMBER &
RONA SINNAMOND                        4947 E CORDIA WAY                             JONATHAN G BAMBER JT TEN
SUBJECT TO STA TOD RULES              CAVE CREEK, AZ 85331-3320                     TOD BENEFICIARY ON FILE CPU
644 AVENUE H                                                                        5954 E AVENIDA ARBOL
BOULDER CITY, NV 89005                                                              ANAHEIM, CA 92807-3221



KATHLEEN BRENNAN MACGREGOR            KATHLEEN C PARK TR                            KATHLEEN C ROSINSKI TR
1555 SAINT CHARLES AVE                KATHLEEN C PARK REV TRUST                     ROSINSKI REVOCABLE FAMILY TRUST
LAKEWOOD, OH 44107-4342               UA 02/23/10                                   UA 04/30/02
                                      8655 DUBLIN RIDGE CIR NW                      18593 KLINGLER CIR
                                      MASSILLON, OH 44646-1206                      PT CHARLOTTE, FL 33948-8926



KATHLEEN D JERMSTAD                   KATHLEEN E LUCAS                              KATHLEEN GLOVER TOD
TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU              KEVIN GLOVER
4080 N CANYON RD                      3600 ANNANDALE RD                             SUBJECT TO STA TOD RULES
CAMINO, CA 95709-9710                 ANNANDALE, VA 22003-1650                      428 OLD COUNTRY ROAD
                                                                                    MINEOLA, NY 11501



KATHLEEN GRANT                        KATHLEEN J WILL &                             KATHLEEN KILGARRIFF
TOD BENEFICIARY ON FILE WITH CPU      THOMAS E WILL TR UA 04/09/1987 KATHLEEN       2125 VISTA ST
972 E LINDA LN                        J WILL TR.                                    PHILADELPHIA, PA 19152-4214
GILBERT, AZ 85234-5971                11295 BIENVENIDA WAY STE 202
                                      FORT MYERS, FL 33908



KATHLEEN LARSEN &                     KATHLEEN LARSON                               KATHLEEN M AUSSEN
EDWARD LARSEN JT TEN                  10082 WVECLIFF DRIVE                          8640 S CLEARWATER CT APT 1905
16419 84TH ST                         HIGHLANDS RANCH, CO 80126                     OAK CREEK, WI 53154-2987
HOWARD BEACH, NY 11414-3605




KATHLEEN M MACIEJEWSKI                KATHLEEN M MILES TR                           KATHLEEN M POORE
TOD BENEFICIARY ON FILE WITH CPU      PERRY E & KATHLEEN M MILES                    2632 PHEASANT LN
2772 SANDRA CT                        REVOCABLE LIVING TRUST UA                     TOLEDO, OH 43615-1906
BAY CITY, MI 48708-8463               36122 217 16TH AVE
                                      SANTA CRUZ, CA 95062-4928



KATHLEEN M RAWLINKO                   KATHLEEN MOORE &                              KATHLEEN OGDEN
TOD BENEFICIARY ON FILE WITH CPU      JAMES MOORE TR                                TOD BENEFICIARY ON FILE WITH CPU
699 NIEVES LN                         UA 04/22/2005 MOORE FAMILY TR.                2102 CHRISTINE ST
ST AUGUSTINE, FL 32086-7707           4932 HIDDEN DUNE COURT                        PAPILLION, NE 68133-2386
                                      SAN DIEGO, CA 92130



KATHLEEN SHAUGHNESSY TR               KATHLEEN V BRODERICK &                        KATHLEEN W HOEGER
KATHLEEN SHAUGHNESSY DECLARATION      THOMAS BRODERICK JT TEN                       505 14TH AVE NE
OF                                    455 SUNNEHANNA DR                             INDEPENDENCE, IA 50644-2244
TRUST UA 07/28/00                     UNIT 83
26205 N 49TH LANE                     MYRTLE BEACH, SC 29588-5358
PHOENIX, AZ 85083

KATHRINE BRAGAGLIA &                  KATHRYN A HOLT                                KATHRYN HELEN NICHOLS TR
ENRICO BRAGAGLIA JT TEN               10738 GLENWOOD STREET F                       THE KATHRYN HELEN NICHOLS TRUST
20 ANDOVER RD                         LEAWOOD, KS 66211-1128                        7331 ASHWOOD CT
HARTSDALE, NY 10530-2003                                                            PLEASANTON, CA 94588-4806
KATHRYN KINTZING TR & Case       21-10831-CTG
                                          KATHRYNDoc 17 Filed
                                                 KOSTOHRYZ TR 05/19/21            Page 232 ofM661
                                                                                     KATHRYN  AMOIA
WILLIAM KINTZING TTEE                     KATHRYN KOSTOHRYZ TRUST                    105 GLASCOE AVE
PAUL KINTZING TRUST                       UA 10/01/12                                STATEN ISLAND, NY 10314-2005
41640 531 SAN LORENZO CT                  4712 HARLEY AVE
LADY LAKE, FL 32159-5640                  FORT WORTH, TX 76107-3714



KATHRYN M DYHOUSE                         KATHRYN MICHAELS TR                        KATHRYN S FINK
11503 SARA ANN DR                         UA 09/12/2007                              1220 E 345TH ST
DEWITT, MI 48820                          LECHTER TRUST                              EASTLAKE, OH 44095-3019
                                          26087 SW INAVALE WAY
                                          CORVALLIS, OR 97333



KATHRYN SADLER TOD                        KATHY A MONDA &                            KATHY A RAMBO
BENEFICIARIES ON FILE WITH CPU            GAYLORD C MONDA JT TEN                     3580 SPRING LAKES BLVD
SUBJECT TO STA TOD RULES                  25935 422ND AVE SW                         OLIVE BRANCH, MS 38654
3524 E DUNKERTON RD                       E GRAND FORKS, MN 56721-9608
WATERLOO, IA 50703



KATHY DIVELBISS                           KATHY GOTTSCHALK                           KATHY HILLMAN &
6309 LANGLEY CT                           2478 KINGSCLIFF DR NE                      ADAM HILLMAN JT TEN
FORT WAYNE, IN 46815-8309                 ATLANTA, GA 30345-2141                     94 PROCTOR RD
                                                                                     CHELMSFORD, MA 01824-4415




KATHY J GORDON TR &                       KATHY KEI YEE FONG                         KATHY L MURPHY TR
KARLA JEAN JOVIAK TTEE                    18079 DANCY ST                             UA 06/03/2020
JOVIAK & GORDON TRUST                     ROWLAND HEIGHTS, CA 91748                  KATHY LYNNE MURPHY REVOCABLE TRUST
40807 PO BOX 770584                                                                  8117 CLARCONA OCOEE RD
OCALA, FL 34477-0584                                                                 ORLANDO, FL 32818



KATHYRN M LISEK TR                        KATRINA WEN YU HUANG                       KAY B OYLER &
UA 10/15/2018                             TOD BENEFICIARY ON FILE WITH CPU           JOHN P OYLER JT TEN
KATHRYN M LISEK REVOCABLE TRUST           15762 GUN TREE DR                          6208 SW 38TH CT
1122 W LUNT AVE APT 4C                    HACIENDA HTS, CA 91745-6352                TOPEKA, KS 66610-1390
CHICAGO, IL 60626



KAY EVANS TR &                            KAY GUZMAN                                 KAY KOSMICKI
THOMAS D GIBSON TTEE                      4224 CHATHAM CIR                           TOD BENEFICIARY ON FILE WITH CPU
GIBSON EVANS REV TR                       UPPR CHICHSTR, PA 19014-3002               805 COMPASSION DR APT 219
42536 5767 SILVERSTAR RD                                                             WINDSOR, CO 80550-6242
BELLINGHAM, WA 98226-7456



KAY L STEVENS TR &                        KAY MERTENS                                KAY THRALL
FRANK T STEVENS TTEE                      1788 EVERETT PL                            TOD BENEFICIARY ON FILE WITH CPU
STEVENS LIVING TRUST                      EAST MEADOW, NY 11554-4021                 5313 CARAWAY LN
335 E VALERIO ST                                                                     APT 313
SANTA BARBARA, CA 93101-1116                                                         CEDAR FALLS, IA 50613-8177



KAYOKO SHISHIDO                           KAZIMIERZ SEKURSKI TR &                    KEDAR S LELE &
TOD BENEFICIARY ON FILE WITH CPU          JEANNETTE SEKURSKI TTEE                    ANGELA WOLFMAN JT TEN
1754 GRANVILLE AVE APT 6                  THE KAZIMIERZ & JEANNETTE SEKURSI          5800 N VIA AMABLE
LOS ANGELES, CA 90025-1826                TRUST 05/23/03 8611 SW 65TH AVENUE RD      TUCSON, AZ 85750-1203
                                          OCALA, FL 34476-6092



KEHUA CUI                                 KEISUKE OJIRI                              KEITH A RAMSEY TR
1126 ASHLEY LN                            TOD BENEFICIARY ON FILE WITH CPU           KEITH A RAMSEY TRUST
INVERNESS, IL 60010-5343                  2340 PLAZA DEL AMO APT 225                 UA 09/30/98
                                          TORRANCE, CA 90501-3455                    4395 GLINES AVE
                                                                                     SANTA MARIA, CA 93455-4006
KEITH A RAMSEY TR       Case   21-10831-CTG     Doc 17
                                        KEITH HUNTER TR      Filed 05/19/21   Page 233LAWSON
                                                                                 KEITH  of 661SERVICES, LLC
KEITH RAMSEY IRREV TRUST                 DISPUTE PREVENT RESOLUTION INC DBP       ATTN: PRESIDENT/GENERAL COUNSEL
UA 09/04/99                              1003 BISHOP ST                           4557 CAPITAL CIR NW
4395 GLINES AVE                          PAUAHI TWR 1155                          TALLAHASSEE, FL 32303
SANTA MARIA, CA 93455-4006               HONOLULU, HI 96813-6400



KEITH MCGREGOR                           KEITH MITCHELL EFRON                     KEITH MOULTON
30862 LYTHAM CIR                         8456 CO RD 11                            1010 5TH ST S
WESTLAKE, OH 44145-5085                  BREEZY POINT, MN 56472                   SAINT JAMES, MN 56081-1906




KEITH PETRI TR                           KEITH THARP &                            KEITH THRASH
KEITH PETRI TRUST                        TERRY THARP JT TEN                       1443 MOUNT PISGAH RD
UA 08/07/00                              2025 WOOD BROOK DR                       KILGORE, TX 75662
1955 PERSIMMON DR                        AMELIA, OH 45102-9215
SAINT CHARLES, IL 60174-1334



KEITH WINOWSKI &                         KELLER FIRE & SAFETY, INC.               KELLEY TYLER-NOLL
LAURA WINOWSKI JT TEN                    1138 KANSAS AVENUE                       3900 ORANGE BLOSSOM LANE
TOD BENEFICIARY ON FILE CPU              KANSAS CITY, KS 66105                    COLUMBUS, OH 43230
48106 CONIFER
SHELBY TWP, MI 48315



KELLY A CHRISTENSEN &                    KELLY A PETERSON &                       KELLY F CRANE CRANE PROF SVCS CORP
DAVID CHRISTENSEN JT TEN                 LAURENCE J PETERSON JR JT TEN            RETIREMEN KELLY F CRANE TTEE
650 E CRESCENT MOON DR                   TOD BENEFICIARY ON FILE CPU              PO BOX 727
ORO VALLEY, AZ 85755-4769                9921 W 129TH PL                          SAINT HELENA, CA 94574
                                         CEDAR LAKE, IN 46303-8591



KELLY GRANT &                            KELLY GREENE                             KELLY J SMALLRIDGE TOD
JAMES RAUH JT TEN                        PO BOX 798                               DANE J OGERON
2991 JERALD AVE                          OLD FORGE, NY 13420-0798                 SUBJECT TO STA TOD RULES
SANTA CLARA, CA 95051-2927                                                        2863 CHILDERS RD
                                                                                  THE VILLAGES, FL 32163



KELLY L CHANCELLOR TR                    KELLY REYES                              KELLY WARD
UA 10/09/2016                            PARK AVENUE TOWER                        23314 MILLCROSS LN
MELINDA MCCOY FAMILY TRUST               65 EAST 55TH STREET, SUITE 801           KATY, TX 77494-2164
3101 MEADOW WOOD DR                      NEW YORK, NY 10022
RICHARDSON, TX 75082



KELVIN BANFIELD TOD                      KEN D ECKHAUS TR                         KEN GUO HUI CHU
MICHELLE BANFIELD                        KEN D ECKHAUS LIVING TRUST               3626 MAXSON RD
SUBJECT TO STA TOD RULES                 UA 04/05/95                              APT A
1 CLEAR RUN                              4526 HERBERT RIVER AVE                   EL MONTE, CA 91732-5810
OCALA, FL 34472                          LAS VEGAS, NV 89141



KEN R CROW TR                            KEN TASTAD &                             KEN TASTAD &
THE EGGERS FAMILY TRUST                  KAVEN TASTAD JT TEN                      KEVEN TASTAD JT TEN
UA 10/02/14                              10226 RIVA DE ANGELO AVE                 10226 RIVA DE ANGELO AVE
321 VIA PASQUAL                          LAS VEGAS, NV 89135-2582                 LAS VEGAS, NV 89135-2582
REDONDO BEACH, CA 90277-6743



KENDAL OLSEN                             KENDALL SCHMIDT                          KENDALL WEIR &
1963 REVERE CT                           4194 W ASCOT DOWNS DR                    PATRICIA WEIR JT TEN
HENDERSON, NV 89014-5509                 SOUTH JORDAN, UT 84009-7102              3 JONQUIL PL
                                                                                  MARLTON, NJ 08053-5523
KENING MA                Case   21-10831-CTG
                                         KENNETHDoc 17 Filed 05/19/21
                                                A HACKER                    Page 234 ofA 661
                                                                               KENNETH   STIFF TR
3236 PEPPERTREE PT                       310 MOONSTONE BAY DR                   STIFF FAMILY TRUST
CHINO HILLS, CA 91709-1504               OCEANSIDE, CA 92057-3424               UA 12/21/15
                                                                                2904 SOUTH CT
                                                                                ROLLING MDWS, IL 60008-1757



KENNETH B CAMPBELL                       KENNETH B ROWAN DDS MS 401K PLAN       KENNETH BELL
740 SW 113TH TER                         TR KENNETH B ROWAN                     14 INLET PL
PEMBROKE PNES, FL 33025-3427             430 VIRGINIA TRL                       HUNTINGTON, NY 11743-1812
                                         JEFFERSON CTY, MO 65109-6837




KENNETH BERGE                            KENNETH C LENHART                      KENNETH C WILLE &
TOD BENEFICIARY ON FILE WITH CPU         10050 LIONS BAY CT                     JUDITH A WILLE JT TEN
421 W VERNON AVE                         NAPLES, FL 34120-4382                  620 S KASPAR AVE
FERGUS FALLS, MN 56537-2627                                                     ARLINGTON HTS, IL 60005-2320




KENNETH COHEN                            KENNETH CRONIN                         KENNETH D BERGERON
10 N BAYARD LN                           13115 BURSH LANE                       425 ED THIBODEAUX RD
MAHWAH, NJ 07430-2237                    RENO, NV 89511                         CHURCH POINT, LA 70525-4232




KENNETH DOTSON                           KENNETH E AHRENS                       KENNETH E JOHNSON &
2216 N LINCOLN AVE                       630 EMERSON RD APT 407                 MARJORIE J JOHNSON JT TEN
CHICAGO, IL 60614-6245                   CREVE COEUR, MO 63141-6765             TOD BENEFICIARY ON FILE CPU
                                                                                4684 INISHEER DR
                                                                                TALLAHASSEE, FL 32309-2418



KENNETH E KANGAS                         KENNETH E SANDERS TR                   KENNETH G BURKHARDT
7956 TIGER LILY DR                       UA 12/29/2017                          TOD BENEFICIARY ON FILE WITH CPU
NAPLES, FL 34113-2633                    KENNETH EUGENE SANDERS REVOCABLE       3989 JEFFCOAT CT
                                         TRUST 11850 WELLER HILL DRIVE          THE VILLAGES, FL 32163-4100
                                         MONROVIA, MD 21770



KENNETH G MAHOOD TR                      KENNETH HATFIELD &                     KENNETH HILTON &
KENNETH G MAHOOD TRUST                   MAUREEN HATFIELD JT TEN                CATHY HILTON JT TEN
UA 10/17/03                              8095 VENTNOR RD                        10711 N BELMONT COURT
31585 FOXFIELD DR                        PASADENA, MD 21122-5726                HOUSTON, TX 77065
WESTLAKE VLG, CA 91361-4711



KENNETH I GUSTAFSON TR                   KENNETH J ADLER                        KENNETH J DESAUTEL
GUSTAFSON FAMILY TRUST                   18 HERITAGE PL                         6350 F CALLE DE SAN ALBERTO
UA 06/16/98                              NESCONSET, NY 11767-1910               TUCSON, AZ 85710-2114
1375 ELMGROVE DR
GLENDORA, CA 91741-2954



KENNETH J HOHS TR                        KENNETH KREMER &                       KENNETH L BROWN TR &
KENNETH J HOHS TRUST                     MICAH KREMER JT TEN                    JOANNE L BROWN TTEE
UA 12/22/93                              4433 DERBY DR                          BROWN FAMILY REVOCABLE TRUST
19238 W LAKE VIEW AVE                    MARION, IA 52302                       30578 16061 INDIAN FLAT RD
MUNDELEIN, IL 60060-3525                                                        NEVADA CITY, CA 95959-8754



KENNETH L REBER                          KENNETH L SOPER                        KENNETH MARC GULIASI
TOD BENEFICIARY ON FILE WITH CPU         PO BOX 372                             800 N MOLLISON AVE
296 COTTONWOOD DR                        DOVE CREEK, CO 81324-0372              UNIT 18
MESQUITE, NV 89027-4117                                                         EL CAJON, CA 92021-5523
KENNETH MCCABE          Case   21-10831-CTG
                                        KENNETHDoc 17
                                               MURRAY      Filed 05/19/21   Page 235 ofR 661
                                                                               KENNETH   CHUEY
312 18TH ST                             58 PLEASANT ST                         TOD BENEFICIARY ON FILE WITH CPU
HUNTINGTN BCH, CA 92648                 DANBURY, CT 06810-6446                 958 BIRCH HILL DR
                                                                               YOUNGSTOWN, OH 44509-3018




KENNETH R CUMMINGS                      KENNETH R ROACH TR &                   KENNETH RAMSEY
348 ROSEMONT RINGOES RD                 SANDRA E ROACH TTEE                    665 CLIFF VIEW DR
STOCKTON, NJ 08559-1514                 KEN AND SANDY ROACH REVOCABLE TRUST    RENO, NV 89523-9663
                                        41641 941 BOWERS LAKE RD
                                        MILTON, WI 53563-1902



KENNETH RANKIN &                        KENNETH RAUCH &                        KENNETH ROSS &
CINDY RANKIN JT TEN                     SHARON RAUCH JT TEN                    TRACY ROSS JT TEN
1353 VALEVIEW AVE                       TOD BENEFICIARY ON FILE CPU            394 HYSANA RD
GLENDORA, CA 91740-4055                 2210 N COAL RD                         LIBERTY, NY 12754-2815
                                        COLCHESTER, IL 62326-1651



KENNETH ROY STONE                       KENNETH SEGLIN                         KENNETH STEVE MADDEN
449 GROVE BRANCH LN                     2 TUDOR CITY PL                        TOD BENEFICIARY ON FILE WITH CPU
KNOXVILLE, TN 37922-1903                APT 9HS                                8102 BENTBROOK PL
                                        NEW YORK, NY 10017-6832                PEWEE VALLEY, KY 40056-9181




KENNETH SUTTER &                        KENNETH W ALPAUGH &                    KENNETH W LARSEN &
PATRICIA SUTTER TEN ENT                 PATRICIA ALPAUGH JT TEN                CAROL LARSEN JT TEN
20380 NW 4TH ST                         3221 KINGSTON WAY                      2201 DEBORAH DR
PEMBROKE PNES, FL 33029                 TAVARES, FL 32778-9289                 PUNTA GORDA, FL 33950-8118




KENNETH W MCKINNEY &                    KENNETH W MEIER                        KENNETH W MILTON &
POLLY G MCKINNEY JT TEN                 TOD BENEFICIARY ON FILE WITH CPU       KATHLEEN C MILTON JT TEN
90 JOY HAVEN DR                         544 CRANE BLVD                         1625 CAROLINE AVE
SEBASTIAN, FL 32958-6282                LOS ANGELES, CA 90065-5020             WHITING, IN 46394-1216




KENNETH W PRATT TOD ACCOUNT             KENNETH WILLMON                        KENNRTH F BRUSIC TR &
4125 187TH AVENUE SE                    TOD BENEFICIARY ON FILE WITH CPU       PAMELA BRUSIC TTEE
ISSAQUAH, WA 98027                      6302 NE 134TH STREET                   BRUSIC FAM TRUST
                                        VANCOUVER, WA 98686                    40031 1829 PORT SHEFFIELD PL
                                                                               NEWPORT BEACH, CA 92660-5329



KENT D SALFI &                          KENT L KILLEBREW                       KENT N STEVENS &
JESSICA A SALFI JT TEN                  3977 RADCLIFF DR                       MARY A STEVENS JT TEN
178 PINE TRL                            CANTON, MI 48188                       9131 LOS LAGOS CT APT 102
DEDHAM, ME 04429-4434                                                          BONITA SPGS, FL 34135-2829




KENT PETERSON TR &                      KENT PLASTER                           KENTUCKY DEPARTMENT OF REVENUE
JANE PETERSON TTEE                      PO BOX 245                             501 HIGH ST., STATION 32
KENT & JANE PETERSON TRUST              MUSTANG, OK 73064-0245                 FRANKFORT, KY 40601
42319 2452 TERRARIDGE DR
HGHLNDS RANCH, CO 80126-2690



KENTUCKY STATE TREASURER                KENYON LIVING TRUST TR                 KERI KOEHLER
KENTUCKY DEPARTMENT OF REVENUE          DIANA L KENYON                         PARK AVENUE TOWER
FRANKFORT, KY 40620                     UA 07/10/02                            65 EAST 55TH STREET, SUITE 801
                                        19620 JEFFREY CIR                      NEW YORK, NY 10022
                                        CERRITOS, CA 90703-7331
KERI L MILLER           Case 21-10831-CTG     Doc 17
                                      KERRY EMMETT       Filed 05/19/21
                                                    SCANLON                  Page 236Fof
                                                                                KERRY    661 TR &
                                                                                      ANDERSON
TOD BENEFICIARY ON FILE WITH CPU      6335 WARD PKWY                            WAYNE ANDERSON TTEE
11638 TIMBERLINE CIR                  KANSAS CITY, MO 64113-1559                ANDERSON FAMILY LIVING TRUST
FORT MYERS, FL 33966-5700                                                       40094 730 DARTMOUTH AVE
                                                                                SAN CARLOS, CA 94070-1709



KERRY F JOHNSON TR &                  KERRY KAWANO &                            KERRY M DOOLEY
JEFFREY L JOHNSON TTEE                JENNY G KAWANO JT TEN                     6355 PEGGY ST
JEFFERY AND KERRY JOHNSON 2015        1840 PEACEFUL HILLS RD                    BATON ROUGE, LA 70808-4254
TRUST 08/31/15 17672 STANFIELD CIR    WALNUT, CA 91789-4024
HUNTINGTN BCH, CA 92649-4861



KEUN SOO LEE                          KEVIE WRIGHT TR                           KEVIN BIELER &
12044 CONCORD WAY                     UA 03/27/2006                             JUDITH T BIELER JT TEN
MUKILTEO, WA 98275-6024               KEVIE WRIGHT REVOCABLE TRUST              8060 COLE RD
                                      10248 PREMIA PL                           COLDEN, NY 14033-9731
                                      LAS VEGAS, NV 89135



KEVIN BOOTE &                         KEVIN C WANG                              KEVIN CHAN
JANET BOOTE JT TEN                    TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU
4675 COPPER CREEK DR                  529 WORKMAN AVE                           2515 OLEANDER DR
FAYETTEVILLE, AR 72764-8773           ARCADIA, CA 91007-8456                    DURHAM, NC 27703-8188




KEVIN CRONIN                          KEVIN D JOHNSTONE TR &                    KEVIN DWYER &
119 RADCLIFF DR                       WENDY S JOHNSTONE TTEE                    CYNTHIA DWYER TEN COM
EAST NORWICH, NY 11732-1226           KEVIN & WENDY JOHNSTONE FAMILY            361 JOE WHITE RD
                                      TRUST 03/20/13 2754 E MAJESTIC EAGLE      MONROE, LA 71203-2950
                                      GILBERT, AZ 85297-8107



KEVIN E BAUMEISTER                    KEVIN G MIRNER &                          KEVIN GEHO
6 STATE PARK RD UNIT 3                PAMELA S MIRNER JT TEN                    9918 MARY DELL LN
HULL, MA 02045-3280                   6897 GRENADIER BLVD                       LOUISVILLE, KY 40291-1123
                                      UNIT 704
                                      NAPLES, FL 34108-7279



KEVIN J COOK TR                       KEVIN J FINOCCHIARO TR &                  KEVIN J KNOBLOCK TR &
KEVIN J COOK 2003 TRUST               KIMBERLIE A FINOCCHIARO TTEE              SHARON L KNOBLOCK TTEE
UA 08/27/03                           THE FINOCCHIARO FAMILY LIVING TRUST       KNOBLOCK REV FAM TR 12/18/96
800 THE MARK LANE 2302                41401 14217 N 68TH ST                     1737 PARK ST
SAN DIEGO, CA 92101-7170              SCOTTSDALE, AZ 85254-3477                 HUNTINGTN BCH, CA 92647



KEVIN J LAMBERT                       KEVIN J MOSS                              KEVIN J WILEY
TOD BENEFICIARY ON FILE WITH CPU      5121 N ISABELL AVE                        2230 WHEELWRIGHT CT
2104 W GRAYWOOD DR                    PEORIA, IL 61614-4805                     RESTON, VA 20191-2338
BEVERLY HILLS, FL 34465-3136




KEVIN L CHAPMAN                       KEVIN L LUCCIO                            KEVIN M BARRETT
TOD BENEFICIARY ON FILE WITH CPU      48 BUENA VISTA WAY E                      PO BOX 1475
1432 TUNG HILL DR                     BLOOMINGDALE, NJ 07403                    RCHO SANTA FE, CA 92067-1475
TALLAHASSEE, FL 32317-9545




KEVIN M KESSINGER &                   KEVIN M KIRKPATRICK &                     KEVIN M MCCARTHY
JEAN M KESSINGER TR UA 10/22/2019     BRENDA L KIRKPATRICK JT TEN               W11200 446TH AVE
KESSINGER FAMILY COMMUNITY            603 EAGLE RIDGE RD                        PRESCOTT, WI 54021-7741
PROPERTY TR.                          CEDAR FALLS, IA 50613-8002
9069 SAUNDERSVILLE RD
MOUNT JULIET, TN 37122-2370
KEVIN M SLOWEY          Case 21-10831-CTG     Doc 17
                                      KEVIN M WARD  &    Filed 05/19/21   Page 237N of
                                                                             KEVIN     661 &
                                                                                    MCDANIEL
TOD BENEFICIARY ON FILE WITH CPU      LOLITA WARD JT TEN                     GAIL L MCDANIEL JT TEN
123 ORR RD                            TOD BENEFICIARY ON FILE CPU            15308 AVENUE 24
PITTSBURGH, PA 15241-2219             1136 CARRIE CT                         CHOWCHILLA, CA 93610-9349
                                      ROCHESTER HLS, MI 48309-3766



KEVIN P FOLEY &                       KEVIN R WOLF                           KEVIN S KRENZ &
MELISSA A PEPE JT TEN                 TOD BENEFICIARY ON FILE WITH CPU       SANDRA L KRENZ JT TEN
8550 WINDFALL DR                      9500 DELCO AVE                         31566 MARY ANN DR
BOYNTON BEACH, FL 33472-5127          CHATSWORTH, CA 91311-5316              WARREN, MI 48092-5027




KEVIN S THOMPSON TR                   KEVIN SCANLON                          KEVIN T HUANG
KEVIN S THOMPSON TRUST                TOD BENEFICIARY ON FILE WITH CPU       539 W EL NORTE AVE
UA 05/26/98                           132 N GOWER ST                         MONROVIA, CA 91016
609 BATTERY EDGE DR                   LOS ANGELES, CA 90004-3828
SUMMERVILLE, SC 29486-8264



KEVIN YOUNGER &                       KEYBANK                                KIETH A DORSAM &
ROSEMARY YOUNGER JT TEN               ATTN: WHOLESALE LOCKBOX                CINDY L DORSAM JT TEN
TOD BENEFICIARY ON FILE CPU           895 CENTRAL AVENUE SUITE 600           TOD BENEFICIARY ON FILE CPU
2316 LIMERICK DR                      CINCINNATI, OH 45202                   4320 E STATE ROAD 56
TALLAHASSEE, FL 32309-3505                                                   DUBOIS, IN 47527-9681



KIM D JACKS TR &                      KIM E ISBELL                           KIM HOANG THI LIEU
LAWRENCE E JACKS TTEE                 TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
LAWRENCE E JACKS & KIM D JACKS REV    2704 KETTERING DR                      318 ELIZABETH AVE
TRUST 09/18/14 1930 GOLDORADO TRL     SAINT CHARLES, MO 63303-5486           MONTEREY PARK, CA 91755-2006
EL DORADO, CA 95623-4520



KIM L AMESBURY &                      KIM L DAWLEY TR &                      KIM MARIE MURPHY
AMY SPENCE SPENCE JT TEN              WILLIAM A DAWLEY TTEE                  TOD BENEFICIARY ON FILE WITH CPU
3881 FRASER DRIVE NE                  DAWLEY FAMILY TRUST                    1449 MILL POND RD
ROCKFORD, MI 49341-8366               38863 21321 AVENIDA MANANTIAL          ASHLAND, OR 97520-7314
                                      LAKE FOREST, CA 92630-2125



KIM SAGE                              KIM TSUEN LIN TR &                     KIMBERLY A FARRELL
3633 JEFFERS PKWY NW                  JANICE C W LIN TTEE                    TOD BENEFICIARY ON FILE WITH CPU
PRIOR LAKE, MN 55372-4476             KIM AND JANICE LIN FAMILY TRUST        428 PAGE AVE NE APT 15
                                      40346 19126 SINGINGWOOD DR             ATLANTA, GA 30307-1792
                                      ROWLAND HGHTS, CA 91748-2264



KIMBERLY A SUCY TR                    KIMBERLY ANN ANDERSON                  KIMBERLY DUDDLESTON
UA 05/26/2017                         6539 S 170TH AVE                       719 SW 47TH TER
DORIS B SUCY TRUST                    OMAHA, NE 68135-3047                   APT 103A
216 SANDALWOOD DR                                                            CAPE CORAL, FL 33914
ROCHESTER, NY 14616



KIMBERLY H SHORTLE TR &               KIMBERLY J MOONEY                      KIMBERLY R SPENCER
NICHOLAS H SHORTLE TTEE               TOD BENEFICIARY ON FILE WITH CPU       103 LANDRUM ST
KIMBERLY K HLOBIK REV INTERVIVOS TR   1570 HEATHERWOOD DR                    CLINTON, MS 39056
40416 8723 DELMAR ST                  DECATUR, GA 30033-1705
PRAIRIE VLG, KS 66207



KIMBERLY REGAN                        KIMBERLY RUNGE                         KIMBERLY W MACEACHERN &
943 N 2ND AVE                         2522 LAKESIDE LNDG                     DOUGLAS MACEACHERN JT TEN
UPLAND, CA 91786-3908                 SEABROOK, TX 77586-8313                1040 E OSBORN RD UNIT 204
                                                                             PHOENIX, AZ 85014-5249
                       Case 21-10831-CTG
KINDNESS GROUP LLC RETIREMENT PLAN   KING FONGDoc
                                                LEE17  Filed 05/19/21   Page  238
                                                                           KING   of 661 CORPORATION
                                                                                NUTRONICS
2890 N SWAN RD 225                   TOD BENEFICIARY ON FILE WITH CPU      6421 INDEPENDENCE AVE
TUCSON, AZ 85712                     181 11TH AVE                          WOODLAND HLS, CA 91367-2608
                                     SAN FRANCISCO, CA 94118-1106




KING YUEN NG                         KINGDOM TRUST CO CUST                 KINGDOM TRUST CO CUST
TOD BENEFICIARY ON FILE WITH CPU     FBO NANCY H CLAYTON TRADITIONAL       KAREN S FERNANDEZ INHERITED IRA
2471 KANE LN                         IRA                                   1001 S FIR AVE
BATAVIA, IL 60510-8979               32151 VIA ALICIA                      INGLEWOOD, CA 90301
                                     SAN JUAN CAPO, CA 92675



KINGDOM TRUST COMPANY CUST           KINGDOM TRUST COMPANY CUST            KINGDOM TRUST CUST
FBO JOSEPHINE DELGALDO IRA           FBO LINDA WILSON TRADITIONAL IRA      FBO ANTOINETTE GUIDICE IRA
PO BOX 870                           PO BOX 870                            1105 STATE ROUTE 121 N STE B
1105 STATE ROUTE 121 N STE B         MURRAY, KY 42071                      MURRAY, KY 42071
MURRAY, KY 42071



KINKEAD CEMETERY ASSOC FLOWER FUND   KIRAN & GAURAVI MAJMUNDAR FAM TR      KIRK C NICHOLLS
1804 BROADWAY STREET STE 160         GAURAVI K MAJMUNDAR TTEE              402 W 325 S
ALEXANDRIA, MN 56308-2377            KIRAN A MAJMUNDAR TTEE                LAYTON, UT 84041-3668
                                     40880 20634 CRESCENT POINTE PL
                                     ASHBURN, VA 20147-3878



KIRKLAND & ELLIS LLP                 KIRSTEN LUEDEMANN TR                  KISHORE TIPIRNENI &
601 LEXINGTON AVENUE                 UA 04/04/2017                         HIRAL V TIPIRNENI JT TEN
NEW YORK, NY 10022                   KIRSTEN LUEDEMANN TRUST               5113 W ARROWHEAD LAKES DR
                                     1321 LUGO AVE                         GLENDALE, AZ 85308-9349
                                     CORAL GABLES, FL 33156



KIT CHUAN CHAN &                     KIT MING TSANG                        KIT WU
ANITA HYOJUNG NA JT TEN              4205 PARSONS BLVD APT 3A              TOD BENEFICIARY ON FILE WITH CPU
11510 19TH AVE NE                    FLUSHING, NY 11355-2187               5526 COCHIN AVE
SEATTLE, WA 98125-5122                                                     ARCADIA, CA 91006-5705




KITCHENS KELLY GAYNES PROFIT         KLOCK PARTNERS LP                     KM FISCAL EMPIRE LP
SHARING PLAN                         3835 SIERRA MADRE CT                  1338 PARK ST N
4859 ADAMS WALK                      SIMI VALLEY, CA 93063-2388            ST PETERSBURG, FL 33710
ATLANTA, GA 30338-5257




KNIGHT RESTORATION SERVICES, LP      KODY W SPRAGUE                        KOKILA J BHAKTA TR
4200 SOJOURN DRIVE                   PO BOX 659                            KOKILA BHAKTA TRUST
ADDISON, TX 75001                    YORKSHIRE, NY 14173-0659              UA 03/24/09
                                                                           10116 THEDEN CIR
                                                                           LENEXA, KS 66220-2695



KON WAH CHEUNG                       KONE INC.                             KOORSEN FIRE & SECURITY
TOD BENEFICIARY ON FILE WITH CPU     P.O. BOX 3491                         2719 N ARLINGTON AVENUE
1235 ARDILLA AVE                     CAROL STREAM, IL 60132-3491           INDIANAPOLIS, IN 46218-3322
LA PUENTE, CA 91746-1125




KOSTAS KERDEMELIDIS &                KPMG LLP                              KRAIG LUNGSTROM
KATHERINE KERDEMELIDIS JT TEN        DEPT 0522                             540 PINEVIEW LN N
1022 E LIME ST                       PO BOX 120522                         PLYMOUTH, MN 55441-5734
TARPON SPGS, FL 34689-5522           DALLAS, TX 75312-0522
KRIPA N SINGH &        Case     21-10831-CTG
                                         KRISHAN Doc  17& Filed 05/19/21
                                                 K ANEJA                     Page 239 LofMICHAELS
                                                                                KRISTA     661 TR
SHIVERAJ SINGH JT TEN                     RITA ANEJA JT TEN                     FREDERICK A DURNWALD IRREV TR
4154 FAWN TRAIL RD                        28 LAURELWOOD DR                      UA 08/09/95
ALLENTOWN, PA 18104-2024                  WILKES BARRE, PA 18702-7216           1122 MORRISON RD
                                                                                FREMONT, OH 43420-4873



KRISTA L MICHAELS TR                      KRISTA THOMPSON R/O IRA COR           KRISTEN COURY TR &
KRISTA L MICHAELS REV TR                  CLEARING CUST                         & GERARD COURY TTEE
UA 08/16/95                               4160 FLIPPEN TRL                      THE KRISTEN COURY LIV TRUST
1122 MORRISON RD                          PEACHTREE COR, GA 30092-3923          41507 6150 CYPRESS HOLLOW WAY
FREMONT, OH 43420-4873                                                          NAPLES, FL 34109-5973



KRISTEN DIXON                             KRISTEN KING TR                       KRISTIN BLAUVELT
7340 W RUSSELL RD                         UA 05/22/2009                         1002 SWEET RD
1034                                      KING 2019 TRUST                       WATERBURY CENTER, VT 05677-4100
LAS VEGAS, NV 89113                       PO BOX 761
                                          DEL MAR, CA 92014



KRISTINE YOUNG &                          KRYSTAL VOLBRIGHT                     KRYSTYNA TYSZKA
MARTIN YOUNG JT TEN                       TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
7992 WILLOW AVE                           2026 MATTHEW AVE                      6 ORIOLE CT
MECHANICSVILLE, VA 23111-3611             TWIN LAKES, WI 53181-8803             SHELTON, CT 06484-3525




KUEI-HUI MARY CHEN                        KUK NAM JO &                          KULDEEP RA PANDIT &
TOD BENEFICIARY ON FILE WITH CPU          JONG GEUM JO JT TEN                   KARUNA PANDIT JT TEN
8699 QUIET WOODS ST                       18903 STARK AVE                       4422 FRAME RD
CHINO, CA 91708-9200                      CERRITOS, CA 90703-8451               NEWBURGH, IN 47630-2249




KUN XIA                                   KURT BROCKETT                         KURT DELIUS &
847 NIEVES ST                             907 RED CEDAR CT                      NADINE DELIUS JT TEN
MILPITAS, CA 95035-3350                   HARTSVILLE, SC 29550-7980             13301 COUNTRY LAKE DR
                                                                                AUSTIN, TX 78732-1902




KURT FISCHER &                            KURT S WAGAR &                        KWANG WIN SO
AUDREY FISCHER JT TEN                     KATHLEEN WAGAR JT TEN                 8777 20TH AVE
30924 N 78TH PL                           613 GLENN CIR                         BROOKLYN, NY 11214-4872
SCOTTSDALE, AZ 85266-2783                 MADISON, TN 37115-2212




KWOK YUNG CHAN TAM                        KY VUONG                              KYLE BAILEY &
13707 S BUDLONG AVE UNIT 107              TOD BENEFICIARY ON FILE WITH CPU      KEELY BAILEY JT TEN
GARDENA, CA 90247-2072                    1319 67TH ST 1 R                      15924 BALLENTINE ST
                                          BROOKLYN, NY 11219-6134               OVERLAND PARK, KS 66221-6071




KYLE C KLUMP                              KYLE D ARNOLD TR                      KYLE H HARRIS &
154 LINDEN ST                             THE REV LIVING TRUST OF KYLE D        JOHANNA L HARRIS JT TEN
APT 3                                     ARNOLD UA 09/30/14                    125 FROSTY HOLLOW RD
EAST PEORIA, IL 61611                     7711 WINDING CREEK CT                 BLACK MTN, NC 28711-9018
                                          MIDLAND, MI 48642-8011



KYUNG BUM SHIN &                          KYUNG S SOHN                          KYUNG SOOK KIM
JONG JA SHIN JT TEN                       14424 3RD DR SE                       16536 252ND AVE SE
10609 RAILSWOOD DR                        MILL CREEK, WA 98012-4509             ISSAQUAH, WA 98027-9003
FRISCO, TX 75035
KYUNGMIN CHO             Case    21-10831-CTG    Doc
                                          L MONTAGU   17 TR
                                                    HANSON Filed 05/19/21   Page  240
                                                                               L NIC   of 661
                                                                                     THOMAS
PARK AVENUE TOWER                          L MONTAGU HANSON REV LVG TR         TOD BENEFICIARY ON FILE WITH CPU
65 EAST 55TH STREET, SUITE 801             UA 08/25/11                         8271 PINE VALLEY LN
NEW YORK, NY 10022                         535 N INTERLACHEN AVE APT 304       GERMANTOWN, TN 38139-4206
                                           WINTER PARK, FL 32789-3252



L.F.U.C.G.                                 L-A ELECTRIC                        LACEY C MITCHELL
DIV. OF REVENUE                            902 INCENTIVE DRIVE                 33 FOSTER ST
P.O. BOX 14058                             FORT WAYNE, IN 46825                DANVERS, MA 01923
LEXINGTON, KY 40512




LADDER CAPITAL FINANCE LLC                 LADONNA JOURDAN TR                  LAI MA
345 PARK AVENUE, 8TH FLOOR                 JOURDAN REV TRUST                   TOD BENEFICIARY ON FILE WITH CPU
NEW YORK, NY 10154                         UA                                  128 BORREGO
                                           551 MEADOW LN                       IRVINE, CA 92618-8887
                                           HINCKLEY, IL 60520-9215



LAINE M STUBBS &                           LAIRD NORTON TRUST COMPANY          LALIT K PATEL &
WILLIAM E STUBBS JR JT TEN                 SETH W CLARK IRA                    PUSHPA L PATEL JT TEN
1651 SAM LACKEY RD                         2510 TASSAJARA AVE                  610 CITRUS WOOD LN
TOOMSUBA, MS 39364-9114                    EL CERRITO, CA 94530-1564           VALRICO, FL 33594-3721




LAMBERT ABEYATUNGE                         LAN WU                              LANCE A DOWD &
7856 VIA MAZARRON ST                       13031 VILLOSA PL APT 429            JOAN L DOWD JT TEN
LAS VEGAS, NV 89123-1826                   PLAYA VISTA, CA 90094-6504          458 LONG COVE DR
                                                                               MCKINNEY, TX 75069-1958




LANCE A PARTON TR                          LANCE CHARLESWORTH                  LANCE J WROBEL MD TR &
UA 10/07/2014                              16652 GEMINI LN                     SUSAN L WROBEL TTEE
LANCE ALAN PARTON REVOCABLE                HUNTINGTN BCH, CA 92647-4429        THE WROBEL FAMILY TRUST
LIVING TRUST 100 WOODS RD                                                      30551 PASEO DEL VALLE
VALHALLA, NY 10595                                                             LAGUNA NIGUEL, CA 92677-2314



LANCE R LEVINE &                           LANCE WOLFF                         LAND REGENERATION (QLD) PTY LTD
CECILIA LEVINE JT TEN                      11 CROSS LN                         207 OLD VETERAN RD
117 CAMINO BARRANCA                        LEVITTOWN, NY 11756-1126            GYMPIE
EL PASO, TX 79912-3435                                                         QUEENSLAND 4570
                                                                               AUSTRALIA



LANDFORM OF CENTRAL FLORIDA, INC.          LANNY R HOWARTER TR &               LANYING LIU
398 N. DOBSON STREET                       NANCY A HOWARTER TTEE               2855 E 194TH ST
ORLANDO, FL 32805                          HOWARTER INTER VIVOS TRUST          BRONX, NY 10461-3910
                                           29647 4730 NOLAN PL
                                           EL CAJON, CA 92020-8243



LARENCE ROBERTSON &                        LARIAT LOGISTICS LLC                LARRY A BRASHEAR
NANCY ROBERTSON JT TEN                     PO BOX 186                          3939 CLINTON AVE
6335 WOODBINE CT                           FILLMORE, UT 84631-0186             BERWYN, IL 60402-4129
LITTLETON, CO 80125-8308




LARRY A GOLDIZEN                           LARRY A KOBOBEL TOD                 LARRY A WATSON TR &
6193 FISHER RIDGE RD                       GLEN D KOBOBEL                      CAROL F WATSON TTEE
LIBERTY, WV 25124-7284                     SUBJECT TO STA TOD RULES            WATSON LIVING TRUST
                                           21460 ROAD 9                        41187 3733 286TH ST
                                           WELDONA, CO 80653                   PERSIA, IA 51563-4016
LARRY BLINCHIKOFF TR    Case 21-10831-CTG      Doc 17 Filed
                                      LARRY BOLLENBACHER    & 05/19/21     Page 241Cof
                                                                              LARRY    661
                                                                                    MCDERMOTT TOD
LARRY M BLINCHIKOFF DECLARATION OF    BONNIE BOLLENBACHER JT TEN              ARLENE STRAUSS
TRUST UA 08/10/15                     512 HIGH RD                             SUBJECT TO STA TOD RULES
1130 SW 16TH ST                       BREMEN, IN 46506-1063                   1570 WILDERNESS RD
BOCA RATON, FL 33486-6706                                                     WEST PALM BCH, FL 33409



LARRY COURTNAGE TR &                  LARRY DUBEL TR                          LARRY E BUBLITZ TR &
KATHLEEN COURTNAGE TTEE               LA DUBEL TRUST NO D-1                   LANA L BUBLITZ TTEE
LARRY COURTNAGE TRUST                 UA                                      BUBLITZ REVOCABLE TRUST
37523 PO BOX 542021 BRIDGES TR        952 N LATIGO LANE                       34540 14614 W SKY HAWK DR
OMAHA, NE 68154                       DEWEY, AZ 86327                         SUN CITY WEST, AZ 85375-5925



LARRY E VEST &                        LARRY ELIOFF                            LARRY H DRAKE &
RITA S VEST JT TEN                    PO BOX 2545                             DEBRA M DRAKE JT TEN
4212 CENTERFIELD DR                   WEST MONROE, LA 71294-2545              15807 HERRING GULL WAY
CRESTWOOD, KY 40014-9287                                                      CHARLOTTE, NC 28278-7442




LARRY J COSME &                       LARRY J NELSON TOD                      LARRY KINGSELLA PENSION PLAN
RAMONA M COSME JT TEN                 DEREK J NELSON                          14901 NE 11TH ST
149 CEDAR ST                          SUBJECT TO STA TOD RULES                VANCOUVER, WA 98684-3668
WYANDOTTE, MI 48192-4620              5958 N 155TH AVE
                                      OMAHA, NE 68116



LARRY KOLBUSH &                       LARRY L CORPENING                       LARRY L LESSEN
RENEE KOLBUSH JT TEN                  10171 COVERT AVE                        7333 SCOTLAND WAY UNIT 2303
7345 YOSEMITE DR                      TUJUNGA, CA 91042-2516                  SARASOTA, FL 34238-8544
LINCOLN, NE 68507-2081




LARRY M LEHMAN TR                     LARRY M PENCE & BARBARA J PENCE         LARRY ODONNELL
MASTERS INVESTMENT TRUST              TTEES LARRY M & BARBARA J PENCE TR      TOD BENEFICIARY ON FILE WITH CPU
UA 06/15/05                           DTD 04/10/2014                          8000 BLOCK CT
5050 VALLEY VIEW DR                   21040 ARBOR CT                          TINLEY PARK, IL 60487-9252
CEDAR RAPIDS, IA 52404-7162           ELKHORN, NE 68022



LARRY R ZILVERBERG &                  LARRY SCRUGGS TR &                      LARRY ZINTEL
SUSAN E ZILVERBERG JT TEN             SHIRLEY A SCRUGGS TTEE                  2825 JAY RD
601 CARLSON PKWY STE 400              SCRUGGS LIVING TRUST                    BOULDER, CO 80301-1605
HOPKINS, MN 55305-5226                36726 2 OCOTILLO WAY
                                      PLACITAS, NM 87043-7005



LASCO INC                             LASKIE-MISSON LLC                       LATHAM BEGAY
1057 E DELAVAN AVE                    265 5TH AVE 2                           P.O. BOX 3921
BUFFALO, NY 14215-3145                SAN FRANCISCO, CA 94118-2383            WINDOW ROCK, AZ 86515




LAURA BEYER TR                        LAURA BJERGA TOD                        LAURA CARROLL
REV TRUST OF LAURA ANNETTE BEYER      CARL BJERGA                             101 CHERRY ROSE TRL
UA 06/05/15                           SUBJECT TO STA TOD RULES                CANTON, MS 39046-5028
4929 DUNSMORE AVE                     21W280 FULLERTON AVE
LA CRESCENTA, CA 91214-1105           LOMBARD, IL 60148-1013



LAURA E GOLD IRA COR CLEARING CUST    LAURA G BROWN                           LAURA G THATCHER
1055 RIVER BIRCH ST                   1544 E STIRRUP CT                       855 LANDRUM RD
HOLLYWOOD, FL 33019-4801              GILBERT, AZ 85296-2524                  MILTON, GA 30004-3488
LAURA J DAVIS           Case 21-10831-CTG     Doc 17 &Filed 05/19/21
                                      LAURA J HARABURDA                 Page 242JEAN
                                                                           LAURA of 661
                                                                                     PORTER TR
TOD BENEFICIARY ON FILE WITH CPU      NICHOLAS BEDNZRCZYK JT TEN           GARY W PORTER MARITAL TRUST
S77W12929 MCSHANE DR                  4629 TUSCANA DR                      UA 02/15/95
APT C110                              SARASOTA, FL 34241-4204              12911 NE 25TH PL
MUSKEGO, WI 53150-4060                                                     BELLEVUE, WA 98005-1721



LAURA JEAN PORTER TR                 LAURA L DEPASO                        LAURA L HINEMAN TR &
THE L JEAN PORTER SURVIVORS TRUST    TOD BENEFICIARY ON FILE WITH CPU      JOHN W BALLENTINE JR TTEE
UA 02/15/95                          5688 MARMION DR                       LAURA L HINEMAN LIVING TRUST
12911 NE 25TH PL                     DUBLIN, OH 43016-6126                 38840 PO BOX 310
BELLEVUE, WA 98005-1721                                                    TOANO, VA 23168-0310



LAURA L HOSBACH &                    LAURA MAYNEZ                          LAURA RAPPAPORT
BRENDA HOSBACH JT TEN                2024 CAMELOT DRIVE                    7401 VIA DE FORTUNA
4300 SOUTHERN PKWY                   LAS CRUCES, NM 88005                  CARLSBAD, CA 92009-6936
LOUISVILLE, KY 40214-1506




LAURA RONG CHEN-EVANS                LAURA SACKREUTER                      LAURA STEVENS TR &
2354 STARBRIGHT DR                   PO BOX 1125                           TODD A STEVENS TTEE
SAN JOSE, CA 95124-2611              WOFFORD HTS, CA 93285-1125            THE STEVENS FAMILY TRUST
                                                                           38230 11981 CYPRESS VALLEY DR
                                                                           SAN DIEGO, CA 92131-3764



LAURA W LUCAS TR                     LAUREL A PARK TR OR                   LAUREL A SINGH
FAMILY SHARE TST ARNOLD P WHITE JR   JOHN PARK SR TTEE                     TOD BENEFICIARY ON FILE WITH CPU
UA 12/15/08                          PARK REV TRUST                        780 SW 89TH TER
16211 WOOLWINE RD                    41804 1861 240TH AVE                  OCALA, FL 34481-1404
CHARLOTTE, NC 28278-8806             LUCK, WI 54853-3709



LAURELYN ANNE CHAUDRY TR             LAUREN ASHLEY BUTLER                  LAUREN CALLENDER
LAURELYN ANNE CHAUDRY TRUST          2090 RANDOLPH CIRCLE NW               2130 1ST AVENUE 615
UA 07/22/12                          KENNESAW, GA 30144                    NEW YORK, NY 10029-3324
11858 CYPRESS CANYON RD UNIT 2
SAN DIEGO, CA 92131-5711



LAUREN L GEMMEL                      LAUREN W COOGAN                       LAURENCE MORRELL &
2244 HACKAMORE CT                    TOD BENEFICIARY ON FILE WITH CPU      ELLEN MORRELL JT TEN
WALNUT CREEK, CA 94596-6512          3037 GREGOR CT                        221 FLAME AVE
                                     PALM HARBOR, FL 34684-2227            MAITLAND, FL 32751-3147




LAURETTA SHORE                       LAURIE A DAHLQUIST                    LAURIE A PITTS
22180 ISOLA VERDI WAY                109 WAWONA PL                         1026 E EBONY DR
ESTERO, FL 33928                     CHICO, CA 95928-8429                  HARLINGEN, TX 78550-2402




LAURIE GLASER                        LAURIE GRONER &                       LAURIE L TAYLOR TR &
TOD BENEFICIARY ON FILE WITH CPU     JEREMY GRONER JT TEN                  DAVID W TAYLOR TTEE
30021 GARCES CT                      RECHOV HANOTRIM                       DAVID W TAYLOR TRUST
TEHACHAPI, CA 93561-7114             3 ZICHRON                             36130 7705 N QUAIL RIDGE DR
                                     YACOV 30900 ISRAEL                    TUCSON, AZ 85743-6020



LAURIE PITTS TR                      LAVERA J SMITH                        LAVERN S CLAYTON
STEPHEN RAY WHITLEY REV TR           910 DOGWOOD DR                        290 KEY RD
UA 09/05/08                          DELRAY BEACH, FL 33483-4949           COLLIERVILLE, TN 38017
1026 E EBONY DR
HARLINGEN, TX 78550-2402
LAVERNE B FRIEDMANN TR Case 21-10831-CTG
                                     LAVERNEDoc   17 Filed 05/19/21
                                              NEWMAN                        Page 243 ofREINHARDT
                                                                               LAVONNE  661
LAVERNE B FRIEDMAN FAMILY TRUST      TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU
UA 03/22/91                          12518 BRADSHAW ST                         PO BOX 1288
51 LAKEVIEW                          OVERLAND PARK, KS 66213-2431              WATERLOO, IA 50704-1288
IRVINE, CA 92604-3628



LAW OFFICE OF TED B EDWARDS PA 401K   LAW OFFICES OF GLEN-DAVID                LAWNCRAFTERS LLC
PROFIT SHARING PLAN TR                SCHWARZSCHILD, LLC                       P.O. BOX 551226
TED B EDWARDS                         1050 NORTH KINGS HIGHWAY, SUITE 102      JACKSONVILLE, FL 32255
400 N NEW YORK AVE STE 108            CHERRY HILL, NJ 08034
WINTER PARK, FL 32789-3159



LAWRENCE B FAIN TR                    LAWRENCE B FAIN                          LAWRENCE BROH-KAHN TR
LAWRENCE B FAIN TRUST                 2425 W BRONCO BUTTE TRL                  LAWRENCE BROH-KAHN REVOCABLE TRUST
UA 05/07/12                           UNIT 2005                                UA 04/27/07
2425 W BRONCO BUTTE TRL UNIT 2005     PHOENIX, AZ 85085-7105                   9516 EVERGLADES PARK LN
PHOENIX, AZ 85085-7105                                                         BOCA RATON, FL 33428-2937



LAWRENCE D ROSENBLUM &                LAWRENCE D YANT TR                       LAWRENCE J CURTIN &
RITA A ROSENBLUM JT TEN               YANT FAMILY TRUST                        KATHRYN N CURTIN JT TEN
1092 FUCHSIA DR                       UA 06/06/92                              2803 MILL CREEK LN
SUNNYVALE, CA 94086-8346              17868 US HIGHWAY 18 PMB 204              ROLLING MDWS, IL 60008-2109
                                      APPLE VALLEY, CA 92307-1267



LAWRENCE J LAMB TOD                   LAWRENCE J STEIN &                       LAWRENCE J WARD &
ELIZABETH J LAMB                      KATHLEEN E STEIN JT TEN                  DARLA D WARD JT TEN
SUBJECT TO STA TOD RULES              TOD BENEFICIARY ON FILE CPU              TOD BENEFICIARY ON FILE CPU
16598 IREDALE CRT                     16217 PEPPER VIEW CT                     44719 NITCHE LAKE RD
LAKEVILLE, MN 55044                   CHESTERFIELD, MO 63005-6713              PERHAM, MN 56573-8851



LAWRENCE LEAHY EX                     LAWRENCE LEAHY                           LAWRENCE M GINO
EST PAUL LEAHY                        128 18TH AVE                             TOD BENEFICIARY ON FILE WITH CPU
128 18TH AVE                          MOLINE, IL 61265                         8424 CANOGA AVE
MOLINE, IL 61265                                                               CANOGA PARK, CA 91304-2606




LAWRENCE R SMITH JR &                 LAWRENCE R SMITH JR                      LAWRENCE RAMIREZ TR
LENA S SMITH JT TEN                   TOD BENEFICIARY ON FILE WITH CPU         THE LAWRENCE RAMIREZ SEP PROP TRUST
307 BUSHOAN RD                        307 BUSHOAN RD                           UA 07/07/14
BRUNSWICK, GA 31525-9448              BRUNSWICK, GA 31525-9448                 219 S RIVERSIDE AVE UNIT 253
                                                                               RIALTO, CA 92376-6455



LAWRENCE RICHARDSON                   LAWRENCE S FELDMAN TR &                  LAWRENCE S FELDMAN TR &
9309 SIMMONS RD                       AVIS FELDMAN TTEE                        AVIS FELDMAN TTEE
AUSTIN, TX 78759-6227                 THE FELDMAN FAMILY TRUST FBO AMY         THE FELDMAN FAMILY TRUST FBO LAUREN
                                      FELDMAN 12/29/94 13924 SW 107TH TER      FELDMAN 12/29/94 13924 SW 107TH TER
                                      MIAMI, FL 33186-3147                     MIAMI, FL 33186-3147



LAWRENCE S FELDMAN TR                 LAWRENCE W JIRIK &                       LAWRENCE W LYMAN
SAM FELDMAN SECOND AMENDED AND        SHIRLEY JIRIK JT TEN                     4601 HIGHLAND TERRACE
RESTATED REV TRUST UA                 TOD BENEFICIARY ON FILE CPU              AUSTIN, TX 78731
39402 13924 SW 107TH TER              6843 MEADOWBROOK LN
MIAMI, FL 33186-3147                  OLIVE BRANCH, MS 38654-9665



LAWRENCE YINGLING &                   LEA ELECTRIC, LLC                        LEANNE M PITTS TOD
HEIDRUN YINGLING JT TEN               P.O. BOX 190130                          TIMOTHY D PITTS
2704 E RIVER DR                       BOISE, ID 83719                          SUBJECT TO STA TOD RULES
GREEN BAY, WI 54301-2862                                                       13007 QUARTERHORSE DR
                                                                               GRASS VALLEY, CA 95949
LEANNE R METS              Case 21-10831-CTG
                                         LEATRICEDoc 17 SHIROMA
                                                  SONOKO  Filed 05/19/21
                                                                TOD          Page 244 of
                                                                                LECONG   661
                                                                                       LEE TR &
2083 SHANE COURT                          BENEFICIARIES ON FILE CPU              TINA MINHONG YANG TTEE
OXFORD, MI 48370                          SUBJECT TO CPU TOD RULES               LEE & YANG FAMILY TRUST
                                          4216 BANYAN AVE                        41795 2608 DOWNING CT
                                          SEAL BEACH, CA 90740                   ROWLAND HGHTS, CA 91748-4960



LEE A DURDEN                              LEE ANN ALEXANDER                      LEE ANN ANGELS
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU       146 CLUBHOUSE CIR
4053 CONCORD RD                           18060 INTERLOCHEN LN                   MELVILLE, NY 11747
HAVANA, FL 32333-4020                     ALVA, FL 33920-3109




LEE COMPANY                               LEE FULTON BURTON TOD                  LEE M BUNEMANN
P.O. BOX 306053                           RICHMOND BURTON                        300 SHADOW VALLEY RD
NASHVILLE, TN 37230-6053                  SUBJECT TO STA TOD RULES               HIGH POINT, NC 27262
                                          131 SOUTH CENTER ST
                                          REDLANDS, CA 92373



LEE MASHBURN &                            LEE N HUECKEL                          LEE PABON
LEWIS C MASHBURN JT TEN                   1621 RIDGEWOOD RD                      TOD BENEFICIARY ON FILE WITH CPU
122 LEE LAINE DR                          ALAMO, CA 94507-1035                   9404 W VAN BUREN ST
MAGEE, MS 39111-5286                                                             TOLLESON, AZ 85353-2805




LEE PATEL TR &                            LEE POTHOVEN TR                        LEE STRAKBEIN &
GAIL PATEL TTEE                           DLD REVOCABLE TRUST                    JANICE STRAKBEIN JT TEN
PATEL IRREVOCABLE TRUST                   UA 10/11/12                            409 PEACHTREE LN
36370 1775 N NEWMAN VILLA 7               PO BOX 102                             PASO ROBLES, CA 93446-2869
RACINE, WI 53406                          PELLA, IA 50219-0102



LEE V GIACOMINO                           LEENA PAREKH CUST                      LEENA PAREKH
5885 TEAL LN                              DAMODOR PAREKH UTMA CA                 24678 VIA BUENA SUERTE
LONG GROVE, IL 60047-5067                 24678 VIA BUENA SUERTE                 YORBA LINDA, CA 92887
                                          YORBA LINDA, CA 92887




LEGACY HEATING & AIR CONDITIONING         LEGACY TREE FOUNDATION                 LEIGH A DEMING &
ATTN: PRESIDENT/GENERAL COUNSEL           1600 WESTGATE CIR                      GERALD W DEMING JT TEN
6502 BLUFFTON ROAD                        BRENTWOOD, TN 37027-8097               1615 HWY 305 N
FORT WAYNE, IN 46809                                                             OLIVE BRANCH, MS 38654




LEIGH-ANN REINERO TR                      LEISA K ANDERSON TOD                   LEISA K ANDERSON
THE LEIGH-ANN M REINERO TRUST             LINDA FITZHUGH                         TOD BENEFICIARY ON FILE WITH CPU
UA 12/13/12                               SUBJECT TO STA TOD RULES               4221 SUNNY MEADOWS RD
600 GIANNI CT                             4221 SUNNEY MEADOW RD                  MEMPHIS, TN 38135-0414
ROSEVILLE, CA 95661-3982                  MEMPHIS, TN 38135



LELAND M COFFMAN &                        LENA H WEN TR                          LENHAN HUYNH
NANCY L COFFMAN JT TEN                    WEN REVOCABLE LIVING TRUST             TOD BENEFICIARY ON FILE WITH CPU
1113 OAKWOOD DR                           UA 10/18/06                            3225 BELL BLVD
POLK CITY, IA 50226-1224                  6425 ANTIETAM LN                       BAYSIDE, NY 11361-1060
                                          MADISON, WI 53705-2519



LENORA MOSES                              LEO A KENKEL TR                        LEO A VIK &
7648 MENDOCINO DR                         LEO A & ALICE KENKEL 2007 REV          JEANETTE VIK JT TEN
GURNEE, IL 60031-5122                     FAMILY TRUST UA 11/19/07               850 E STANLEY BLVD
                                          1933 1150TH ST                         UNIT 15
                                          HARLAN, IA 51537-5901                  LIVERMORE, CA 94550-4294
LEO KOKOCINSKI &        Case   21-10831-CTG    Doc
                                        LEO MARTIS & 17     Filed 05/19/21   Page 245
                                                                                LEO    of 661
                                                                                    P FORTIN TR
ROSEMARIE KOKOCINSKI JT TEN              JACINTHA B MARTIS JT TEN                LEO P FORTIN REVOCABLE TRUST
7477 SENECA TRL                          5524 OLD WOOD LN                        UA 07/31/12
TEMPERANCE, MI 48182-1526                LONG GROVE, IL 60047-5212               40 BEACON RIDGE CIR
                                                                                 SALEM, SC 29676-4505



LEON H BARLIEB                           LEONA E HOUDEK TR                       LEONARD B WEINSAFT
PO BOX 613                               UA 04/17/2008                           TOD BENEFICIARY ON FILE WITH CPU
KUNKLETOWN, PA 18058-0613                LEONA E HOUDEK TRUST                    17555 MARENGO DR
                                         2669 37TH AVE                           ROWLAND HGHTS, CA 91748-4158
                                         COLUMBUS, NE 68601



LEONARD BLASZCZYK &                      LEONARD C ROUTSON &                     LEONARD DOUGAL &
PENNY A BLASZCZYK JT TEN                 PARMA L ROUTSON JT TEN                  DIANE DOUGAL JT TEN
TOD BENEFICIARY ON FILE CPU              103 COWLITZ ST                          4215 TALLOWOOD DR
4150 DEER LANE DR                        UMATILLA, OR 97882-9641                 AUSTIN, TX 78731-1353
TALLAHASSEE, FL 32312-1212



LEONARD ECKERT                           LEONARD GANGI                           LEONARD NEWMAN
750 LIDO BLVD APT 100A                   TOD BENEFICIARY ON FILE WITH CPU        2701 SPRINGBROOKE DR
LIDO BEACH, NY 11561-5244                6532 MYRTLE AVE                         HURST, TX 76054-2709
                                         GLENDALE, NY 11385-6250




LEONARD PERRY HUBBARD R/O IRA COR        LEONARD R DEMCHAK                       LEONARD R MAHLE &
CLEARING CUST                            20361 FALLEN OAK LN                     NANCY L MAHLE JT TEN
18 DANIEL HUBBARD LANE                   YORBA LINDA, CA 92886-6630              TOD BENEFICIARY ON FILE CPU
MOUNT CROGHAN, SC 29727-0019                                                     15 VOYLE RD
                                                                                 MONROE TWP, PA 18657-6333



LEONARD ROBERTS                          LEONARD ROMAN &                         LEONARD S GOLDBERG &
TOD BENEFICIARY ON FILE WITH CPU         DEBORAH ROMAN JT TEN                    PAULA SANDERS GOLDBERG JT TEN
8100 CONNECTICUT AVE                     1418 S KASPAR AVE                       TOD BENEFICIARY ON FILE CPU
APT 325                                  ARLINGTON HTS, IL 60005-3563            4708 LAUREL DR
CHEVY CHASE, MD 20815-2850                                                       HARRISBURG, PA 17110-3240



LEONARD WAYNE WHITAKER                   LEONARD WILSON                          LEOTA E NATIONS TR
185 FM 1367                              TOD BENEFICIARY ON FILE WITH CPU        GEORGE LIVING TRUST
TEAGUE, TX 75860-5135                    14676 SEMINOLE TRL                      UA 12/22/00
                                         SEMINOLE, FL 33776-1076                 1500 LITTLE RAVEN ST APT 218
                                                                                 DENVER, CO 80202



LERCH BATES INC.                         LEROY B ERICKSON TR                     LEROY RECKER &
9780 SOUTH MERIDIAN BLVD                 UA 06/30/1987                           EDNA RECKER JT TEN
SUITE 450                                LEROY & PAMELA ERICKSON ESTATE TR       2994 115TH ST
ENGLEWOOD, CO 80112                      2717 E EVANS DR                         LAMONT, IA 50650-9712
                                         PHOENIX, AZ 85032



LEROY ROPER &                            LESLEY FEDERGREEN                       LESLIE A SPANG
ELIZABETH ACCARDI-ROPER JT TEN           15905 W KINO DR                         TOD BENEFICIARY ON FILE WITH CPU
153 AVENIDA MAJORCA UNIT A               SURPRISE, AZ 85374-5087                 11541 SHIPWATCH DR APT 1010
LAGUNA WOODS, CA 92637-4185                                                      LARGO, FL 33774-5725




LESLIE BRUNKER TR                        LESLIE C SCOTT TOD ACCOUNT              LESLIE CROOK
UA 09/10/2009                            9106 15TH AVE NE                        TOD BENEFICIARY ON FILE WITH CPU
LESLIE BRUNKER TRUST                     SEATTLE, WA 98115                       245 LEGION RD
3375 SE WOODWARD ST                                                              HALLS, TN 38040-7745
PORTLAND, OR 97202
LESLIE D OLSON           Case   21-10831-CTG     Doc 17
                                         LESLIE FORRAI FAMILYFiled
                                                              TRUST05/19/21      Page 246GILBERT
                                                                                    LESLIE of 661HITCHLOCK
1501 ROCKWELL TRL                         LESLIE FORRAI TR                          211 FIELD CREEK CIR
VERMILLION, SD 57069-7053                 UA 02/14/11                               WAVERLY, GA 31565-2517
                                          12 HORTON AVE
                                          LYNBROOK, NY 11563-2342



LESLIE GULIASI                            LESLIE IMPERIALE TR                       LESLIE KING TR &
720 WILDCAT CANYON RD                     LESLIE IMPERIALE TRUST                    ROBERT WELTHER TTEE
BERKELEY, CA 94708-1537                   UA 01/01/01                               ROBERT WELTHER & LESLIE E KING
                                          96 LANE PL                                2001TRUST 11/08/01 4745 WESTCHESTER DR
                                          ATHERTON, CA 94027-3010                   WOODLAND HLS, CA 91364-3455



LESLIE LEFEBVERE                          LESLIE WIZAN TR &                         LESLIES POOLMART, INC.
15000 ASHFORD ST APT 36                   STEVEN D WIZAN TTEE                       DBA LESLIES SWIMMING POOL SUPPLIES
HORIZON CITY, TX 79928-6415               THE STEVEN & LESLIE WIZAN LIV TR          P.O. BOX 501162
                                          37362 1802 MONTANA AVE                    ST LOUIS, MO 63150-1162
                                          SANTA MONICA, CA 90403-1910



LESTER D FLAKE &                          LESTER J JONES JR                         LESTER M PETRIE &
MARCIA A FLAKE TR                         TOD BENEFICIARY ON FILE WITH CPU          PATRICIA H PETRIE JT TEN
UA 07/30/2015 THE FLAKE FAMILY TR.        6861 BROADWAY TER                         118 NORWAY LN
1652 EAST 550 SOUTH                       OAKLAND, CA 94611-1906                    OAK RIDGE, TN 37830-8123
SPRINGVILLE, UT 84663



LESTER MUMMERT                            LETHA M BECKMAN                           LETTY J JONES TR &
2839 SPRINGWOOD RD                        TOD BENEFICIARY ON FILE WITH CPU          THOMAS F JONES TTEE & SCOTT A JONES
RED LION, PA 17356-9052                   3750 WERRINGTON DR                        TTEE LETTY J JONES TRUST
                                          CUMMING, GA 30040-1520                    32339 722 VICTORIA HEIGHTS TER
                                                                                    SALINA, KS 67401-8447



LEV PRYSTUPA TR &                         LEVY FAMILY LIMITED PARTNERSHIP           LEWIS BOWER
DENISE H ADAMS TTEE                       99 FOX HOLW                               PO BOX 986
THE LEV PRYSTUPA TRUST                    AVON, CT 06001-3693                       VERDI, NV 89439-0986
41372 7470 SHRINE RD
LARKSPUR, CO 80118-8732



LEWIS FELDMAN TR                          LEWIS MAIER                               LEXINGTON-FAYETTE URBAN COUNTY GVT
FELDMAN FAMILY TRUST                      404 JEFFERSON ST                          DIV. OF REVENUE
UA 02/24/95                               FRANKLIN SQ, NY 11010-2145                P.O. BOX 14058
PO BOX 1309                                                                         LEXINGTON, KY 40512
ZEPHYR COVE, NV 89448-1309



LEYLA CONDRAY TOD                         LG FULFILLMENT- PONTE VEDRA BEACH FL      LG FULFILLMENT-PONTE VEDRA BEACH
RICHARD C ODEN                            1102 A1A NORTH, SUITE 205                 FLORIDA
SUBJECT TO STA TOD RULES                  PONTE VEDRA BEACH, FL 32082               ATTN: PRESIDENT/GENERAL COUNSEL
241 N SAN JUAN TRAIL                                                                1102 A1A NORTH, SUITE 205
CASA GRANDE, AZ 85194                                                               PONTE VEDRA BEACH, FL 32082



LI FEN ZHEN                               LI FENG CHEN                              LI HSIA HU
7308 17 AVE                               TOD BENEFICIARY ON FILE WITH CPU          54 SCONSET LN
BROOKLYN, NY 11204-5143                   8 W CAMINO REAL AVE                       IRVINE, CA 92620-1225
                                          ARCADIA, CA 91007-8001




LI HUA MA                                 LI MAAN KANG                              LI YAO &
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU          WEI WEI SHI JT TEN
4 FRANCIS ST                              2054 COUNTRY CANYON RD                    347 RUTHERFORD AVE
MALDEN, MA 02148-2513                     HACIENDA HTS, CA 91745-4924               REDWOOD CITY, CA 94061-3514
LI YUN LEE              Case 21-10831-CTG     Doc 17 EXPERTS,
                                      LIBERTY ELEVATOR  Filed 05/19/21
                                                               LLC       Page  247 of
                                                                            LIBERTY    661
                                                                                    FIRE PROTECTION INC.
TOD BENEFICIARY ON FILE WITH CPU      625 BARKSDALE ROAD                     P.O. BOX 42239
1985 SYCAMORE DR                      BARKSDALE PROFESSIONAL CENTER          CHARLESTON, SC 29423-2239
SAN MARINO, CA 91108-2923             SUITE 113
                                      NEWARK, DE 19711



LIBERTY SURPLUS INSURANCE             LIBERTY TRUST COMPANY                  LIDWINA BETZ TR
CORPORATION                           KEITH R SHANKLAND IRA                  LIDWINA BETZ REVOCABLE TRUST
ATTN: LILLIAN HUA                     PO BOX 92626                           UA 05/29/13
28 LIBERTY ST.                        SOUTHLAKE, TX 76092-0626               1101 COASTAL CIR
NEW YORK, NY 10005                                                           OCOEE, FL 34761-4320



LIE LIAN MU                           LIEN CHUN CHANG                        LIFE FITNESS, LLC
TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU       2716 NETWORK PLACE
234 N RURAL DR APT B109               12034 SAN RIO ST                       CHICAGO, IL 60673-1271
MONTEREY PARK, CA 91755-2063          EL MONTE, CA 91732-1234




LIHUA XU                              LIHUI C CHANG                          LIJUNG E AN
9341 HILLERY DR                       TOD BENEFICIARY ON FILE WITH CPU       1787 VAN DUSEN RD
APT 16102                             14104 CHINKAPIN DR                     LA VERNE, CA 91750
SAN DIEGO, CA 92126-8815              ROCKVILLE, MD 20850-7403




LILA G TOWNSEND                       LILA HANSEN TR                         LILIYA ROTENBERG TR
TOD BENEFICIARY ON FILE WITH CPU      HANSEN FAMILY LIVING TRUST             LILIYA ROTENBERG REVOCABLE LIVING
1632 TAMARACK DR                      UA 09/23/92                            TRUST UA 02/25/13
SAINT CHARLES, MO 63301-0161          1913 W 232ND ST                        19101 MYSTIC POINTE DR APT 2311
                                      TORRANCE, CA 90501-5528                AVENTURA, FL 33180-4520



LILLIAN ROBLES TOD                    LILLIAN ROBLES TOD                     LILU LP
ANTHONY CHRISTIAN                     MERISSA MILLAN                         1611 HARRIS DR
SUBJECT TO STA TOD RULES              SUBJECT TO STA TOD RULES               FORT COLLINS, CO 80524-1041
2015 MARMION AVE                      2015 MARMION AVE
BRONX, NY 10460                       BRONX, NY 10460



LILY CHUEH                            LILY YEH                               LIN L LIU
519 S ORANGE AVE UNIT C               TOD BENEFICIARY ON FILE WITH CPU       803 MCKENZIE STATION DR
MONTEREY PARK, CA 91755-7508          8725 REX RD                            LISLE, IL 60532-1893
                                      PICO RIVERA, CA 90660-6703




LIN YUAN                              LINCOLN VENTURES, LLC                  LINCOLN VENTURES, LLC
120 RIVERSIDE BLVD                    ATTN: SCOTT BURNS                      C/O KATTEN MUCHIN ROSENMAN LLP
APT 15 S                              2324 GUADALUPE STREET                  ATTN: JASON M. VISMANTAS, ESQ.
NEW YORK, NY 10069                    AUSTIN, TX 78705                       525 WEST MONROE STREET
                                                                             CHICAGO, IL 60661



LINDA A ALPUCHE &                     LINDA A MEI                            LINDA A MELPHY &
ALFONSO A ALPUCHE JT TEN              215 MANNING AVE                        SUSAN DIANE MEIKLE JT TEN
129 FOREST AVE                        RIVER EDGE, NJ 07661                   5251 S CODY ST
LYNDHURST, NJ 07071-2310                                                     LITTLETON, CO 80123-7318




LINDA A NAYDER TR                     LINDA A REYNOLDS                       LINDA ALTIMIER
UA 07/03/1991                         TOD BENEFICIARY ON FILE WITH CPU       4379 E SOUTH SHORE DR S
ROBERT J NAYDER LIVING TRUST          7300 RYEHILL DR                        ERIE, PA 16511-1338
2012 CHERRYWOOD CIRCLE                CARY, NC 27519-1568
NAPERVILLE, IL 60565
LINDA B BOLLUYT &          Case   21-10831-CTG      Doc 17
                                           LINDA B COHEN       Filed 05/19/21   Page  248DIANNE
                                                                                   LINDA   of 661
                                                                                                ATCHISON
JAN A BOLLUYT JT TEN                        774 CHANTICLEER                         130 SEA OAKS BLVD
15110 215TH AVE 4                           CHERRY HILL, NJ 08003-4845              LONG BEACH, MS 39560-5841
SPIRIT LAKE, IA 51360-7293




LINDA E LOCOCO &                            LINDA G ROBERTS TOD                     LINDA G SHAFFER
JOHN K CONWAY JT TEN                        GARY ROBERTS                            317 S BUCHANAN AVE
842 N 4TH ST                                SUBJECT TO STA TOD RULES                PIERRE, SD 57501-3705
SAN JOSE, CA 95112-5016                     3758 WILLIAMS LAKE RD
                                            CENTER POINT, IA 52213



LINDA G WAYNE TR                            LINDA GOLDSTEIN &                       LINDA HANSEN TTEE THE LINDA HANSEN
LINDA G WAYNE 2007 REVOCABLE TRUST          GREGORY GOLDSTEIN JT TEN                REVOCABLE LIVING TRUST DTD
UA 01/17/07                                 344 MYERS RD                            37940
2745 GOLF CIR                               NEVERSINK, NY 12765-5007                6644 BLUCHER AVENUE
ROYAL OAKS, CA 95076-5464                                                           VAN NUYS, CA 91406



LINDA HOLINGA LEJEUNE                       LINDA J FRIEDLEIN &                     LINDA J NOBLE TR
210 W WATER ST                              LARRY A FRIEDLEIN JT TEN                LINDA J NOBLE REVOCABLE LIVING
PONTIAC, IL 61764-1789                      20661 178TH ST                          TRUST UA 09/08/05
                                            FARMERSBURG, IA 52047-8054              28413 ABBEY LANE APT 107
                                                                                    NEW HUDSON, MI 48165



LINDA J WILLIAMS TR                         LINDA JANSZ                             LINDA K JENKINS
THE LINDA J WILLIAMS TRUST                  TOD BENEFICIARY ON FILE WITH CPU        2561 SHASTA ST
UA 07/09/15                                 8811 CANOGA AVE                         REDDING, CA 96001-1316
44262 MARCELINA CT                          SPC 214
TEMECULA, CA 92592-1391                     CANOGA PARK, CA 91304



LINDA K NIELSEN TR                          LINDA L BEAMAN-SUBLETT &                LINDA L DUGGER
UA 10/19/2011                               CECIL R SUBLETT JT TEN                  TOD BENEFICIARY ON FILE WITH CPU
LINDA K NIELSEN REVOCABLE TRUST             PO BOX 482                              22040 GAULT ST UNIT 54
14245 ROYAL HARDBOUR COURT                  DOVE CREEK, CO 81324-0482               CANOGA PARK, CA 91303-1872
FORT MYERS, FL 33908



LINDA L ELLISON TR                          LINDA L PARKER                          LINDA LANDAU TR
LINDA L ELLISON TRUST                       35109 HIGHWAY 79 SPC 179                LINDA MARIE LANDAU LIVING TRUST
UA 07/28/08                                 WARNER SPGS, CA 92086-9706              UA 06/02/09
407 COUNTRY CLUB RD                                                                 18536 BURBANK BLVD112
SALINA, KS 67401-3508                                                               TARZANA, CA 91356-2681



LINDA LANZEN TR                             LINDA M AU                              LINDA M BAYER
THE LINDA LANZEN REV LIV TRUST              TOD BENEFICIARY ON FILE WITH CPU        331 BUTTONWOOD RD
UA 11/08/43                                 108 S PRIMROSE AVE                      LANDENBERG, PA 19350-1335
3948 ALAMANDA DR                            ALHAMBRA, CA 91801-3070
SARASOTA, FL 34238-4575



LINDA M PLESZEWA                            LINDA M SCHWARTZ TR                     LINDA M SILBERT &
170 CASTLE CIR                              LINDA SCHWARTZ LIVING TRUST             KENNETH J SILBERT JT TEN
CROSSVILLE, TN 38555-6862                   UA 08/17/11                             1073 W CALLE DEL CIERVO
                                            4250 ROUS ST                            PUEBLO WEST, CO 81007-1916
                                            SAN DIEGO, CA 92122-2629



LINDA M WILLIAMS                            LINDA NIELSEN &                         LINDA O PORRAS
2501 SUNNIBROOK CT                          LARRY NIELSEN JT TEN                    1318 W KINGSLEY DR
ABILENE, TX 79601-2054                      9745 ARLETA AVE                         ARLINGTON HTS, IL 60004-7464
                                            ARLETA, CA 91331-4653
LINDA P BISHOP            Case 21-10831-CTG     Doc 17
                                        LINDA RAATZ          Filed 05/19/21    Page  249REED
                                                                                  LINDA  of 661
139 S VICTORY DR                         8735 W GRANT ST                          1725 CALLE ALTO
LYONS, GA 30436-1443                     MILWAUKEE, WI 53227-1607                 SAN DIMAS, CA 91773-4317




LINDA ROTHMAN TR                         LINDA S STINE &                          LINDA SCHAFF
UA 10/08/2013                            BRADLEY J STINE JT TEN                   1960 LOYOLA WAY
ROTHMAN FAMILY REVOC LIV TRUST           1135 TRISCO COVE DR SE                   TURLOCK, CA 95382-1831
6029 PROSPECTOR TRAIL                    OSAKIS, MN 56360-8366
LAS VEGAS, NV 89118-2054



LINDA TOLBERT                            LINDA WASSERMAN                          LINDSAY A HATCHER
301 LADYKIRK LN                          9070 LIME BAY BLVD 104                   TOD BENEFICIARY ON FILE WITH CPU
GREER, SC 29650-3763                     TAMARAC, FL 33321-8610                   8777 N HULL AVE
                                                                                  KANSAS CITY, MO 64154-1486




LINDSAY WERT &                           LIN-LI HSU                               LINZHI HU
CAROL S WERT JT TEN                      12826 CAMROSE AVE                        61 UMBRIA
33344 STARWOOD WAY                       SARATOGA, CA 95070-3638                  IRVINE, CA 92618-8877
STEAMBOAT SPR, CO 80487-8945




LIPPE CONSTRUCTION SERVICES, INC.        LIQIU ZHANG                              LISA A TAYLOR
216 JAMES STREET                         4312 MARGARITA ST                        166 RAINBOW DR
ROANOKE, TX 76262                        IRVINE, CA 92604-2253                    APT 6650
                                                                                  LIVINGSTON, TX 77399




LISA ANNE RADER                          LISA BRADLEY                             LISA D COMEAUX
1595 NAPOLI DR W                         3722 BRENT ST                            5928 JOHN BOUDREAUX RD
SARASOTA, FL 34232-6928                  SANTA BARBARA, CA 93105-2409             ABBEVILLE, LA 70510-2565




LISA DESA                                LISA FRETT                               LISA G FINKNER-TEMPLEMAN
214 LA PLATA                             560 WOODLAND DR                          11018 SWEET PEA
SANTA BARBARA, CA 93109-2128             ROBINS, IA 52328-9506                    SAN ANTONIO, TX 78245




LISA G MATTERN-STOKES                    LISA I GLAD                              LISA J LACHANCE
TOD BENEFICIARY ON FILE WITH CPU         1904 EGERTON CT                          660 DOVER ST
7325 PARADISE RD                         WOODRIDGE, IL 60517-4600                 APT A1
MILTON, PA 17847-8047                                                             BOCA RATON, FL 33487




LISA JANOWIAK                            LISA JOY FRENNER AVELAR                  LISA K CHRISTEN TOD
260 COMPASS RD                           908 GIBSON CT                            JULIE KARIN CHRISTEN RICHARDS
MANAHAWKIN, NJ 08050-1318                ALAMO, CA 94507-1497                     SUBJECT TO STA TOD RULES
                                                                                  2415 W MEDICINE LAKE DR
                                                                                  PLYMOUTH, MN 55441



LISA L LUNDSTROM                         LISA LAZARUS TR                          LISA M MIELKE &
4350 KINGS DR                            UA 01/27/2012 RESTATED 04/01/2014        CHARLES R GOODMAN JT TEN
MINNETONKA, MN 55345-3010                LISA LAZARUS REVOCABLE LIVING TRUST      687 W 204TH ST APT 6G
                                         5218 COSTELLO AVE                        NEW YORK, NY 10034-3010
                                         SHERMAN OAKS, CA 91423
LISA PODSEDNIK TOD     Case    21-10831-CTG     Doc 17TOD Filed 05/19/21
                                        LISA PODSEDNIK                      Page  250
                                                                               LISA   of 661
                                                                                    ROBLES TOD
NIXON S PODSEDNIK                        PEYTRA E PODSEDNIK                     CHRISTINA ARROYO
SUBJECT TO STA TOD RULES                 SUBJECT TO STA TOD RULES               SUBJECT TO STA TOD RULES
1517 LE MANS LANE                        1517 LE MANS LANE                      50 E 102ND ST 10C
SOUTHLAKE, TX 76092                      SOUTHLAKE, TX 76092                    NEW YORK, NY 10029



LISA ROBLES TOD                          LISANDRA TREVINO TOD                   LISANDRA TREVINO TOD
DINO ARROYO                              MARK TREVINO                           NICHOLE NAZARIO
SUBJECT TO STA TOD RULES                 SUBJECT TO STA TOD RULES               SUBJECT TO STA TOD RULES
50 E 102ND ST 10C                        214 TREE TOP LN                        214 TREE TOP LN
NEW YORK, NY 10029                       YORKTOWN HTS, NY 10598                 YORKTOWN HTS, NY 10598



LITA JACOSTE                             LITTLER MENDELSON, PC                  LI-YU LEE
3600 GREVE DR                            P.O. BOX 207137                        TOD BENEFICIARY ON FILE WITH CPU
RCH PALOS VRD, CA 90275-6225             DALLAS, TX 75320-7137                  15810 E GALE AVE 119
                                                                                HACIENDA HEIGHTS, CA 91745-1601




LI-YU WENDY HUANG                        LIZ KNEPLER                            LLOYD D MIHM
TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
15 TERRAZA                               1182 ROYSTON CT                        PO BOX 578
IRVINE, CA 92614-8111                    SAN JOSE, CA 95120-3026                WILDOMAR, CA 92595-0578




LLOYD FONG                               LLOYD H NAKATANI TR &                  LLOYD’S OF LONDON
9036 DE ADALENA ST                       KAYO A NAKATANI TTEE                   42 W 54TH ST.
ROSEMEAD, CA 91770-1926                  THE NAKATANI TRUST                     NEW YORK, NY 10019-5405
                                         7185 LOS COYOTES PL
                                         CAMARILLO, CA 93012-9346



LLOYDS GLASS SERVICES, LLC               LOGAN LIQUIDITY LLC                    LOIS A AXTELL TR
4502 35TH STREET                         6757 TIMBERLAND LN                     THE AXTELL REV LIV TRUST
SUITE 400                                SARASOTA, FL 34241-9608                UA 09/17/91
ORLANDO, FL 32811                                                               1567 W STONEMAN PL
                                                                                ANAHEIM, CA 92802-2711



LOIS A CAIN                              LOIS ANN DICK TR                       LOIS E HIGGINS
TOD BENEFICIARY ON FILE WITH CPU         THE DICK TRUST                         TOD BENEFICIARY ON FILE WITH CPU
22110 OAKCREEK HOLLOW LN                 UA 08/30/96                            8553 LOUISE AVE
KATY, TX 77450-5538                      2707 PARK AVE                          NORTHRIDGE, CA 91325-3415
                                         LA VERNE, CA 91750-4345



LOIS E HIGGINS                           LOIS EHRLER FURNO                      LOIS GOLIE &
TOD BENEFICIARY ON FILE WITH CPU         PO BOX 4299                            NANCY JENKINS & TIMOTHY GOLIE TR UA
8553 LOUISE AVE                          STATELINE, NV 89449-4299               12/22/2003 BYRON GOLIE TR.
SHERWOOD FRST, CA 91325-3415                                                    13205 HUMMINGBIRD ST NW
                                                                                MINNEAPOLIS, MN 55448-7072



LOIS I WEME                              LOIS J CUDLEY                          LOIS LAISAM TOY
1843 MAIN ST APT A2                      12275 COUNTRY RD 34                    TOD BENEFICIARY ON FILE WITH CPU
LYNDEN, WA 98264-1113                    BLAIR, NE 68008                        6110 CALIFORNIA ST
                                                                                SAN FRANCISCO, CA 94121-2003




LOIS R HUNTER TR                         LOIS STREICH                           LOIS ZIMMERSCHIED TR
THE LOIS R HUNTER TRUST                  TOD BENEFICIARY ON FILE WITH CPU       PHILIP & LOIS ZIMMERSCHIED FAMILY
UA 03/19/15                              510 N RIVER PARK DR                    REV LIV TR UA 12/13/96
6323 PINE VALLEY DR                      GUTTENBERG, IA 52052-9226              8937 SYCAMORE LN N
SANTA ROSA, CA 95409-5895                                                       MAPLE GROVE, MN 55369
LOLYMARY QUESTEL        Case 21-10831-CTG      Doc TR
                                      LON MEHLMAN  17 Filed 05/19/21      Page 251
                                                                             LONA   of 661TR
                                                                                  NEWMAN
TOD BENEFICIARY ON FILE WITH CPU      LON MEHLMAN REVOCABLE TRUST            LONA NEWMAN LIVING TRUST
101 MERRITT ST                        UA 08/09/13                            UA 04/18/14
WEST ISLIP, NY 11795                  2300 MAPLE AVE APT 78                  196 PRESTON E
                                      TORRANCE, CA 90503-9106                BOCA RATON, FL 33434-2478



LONGO ELECTRIC, INC.                 LONI ROEMMICH &                         LORA A LANCY TR
111 BRUCE AVENUE                     SHIRLEY ROEMMICH JT TEN                 THE KOUBA IRREV TRUST
STRATFORD, CT 06615                  2799 PROMITORY DR                       UA 09/08/15
                                     BISMARCK, ND 58503                      4717 SADDLE OAKS DR
                                                                             ACWORTH, GA 30101-5283



LORA LEE WIKE                        LORA MARGARET GILBRETH                  LORA SEDGWICK
1817 DEERPATH CT                     1151 COUNTY ROAD 330                    21549 CAROLINA SCHOOL RD
NAPERVILLE, IL 60565-2833            GRANGER, TX 76530-5236                  JAMESTOWN, MO 65046




LORA SISSON                          LOREEN J SPENCER TOD                    LOREN C STEINHAUER &
350 HERB HILL ROAD                   NATALIE JO TROXELL                      CAROL L STEINHAUER JT TEN
APT 325H                             SUBJECT TO STA TOD RULES                20004 96TH AVE NE
GLEN COVE, NY 11542                  37116 ADLER ST                          BOTHELL, WA 98011-2308
                                     PALMDALE, CA 93552



LOREN HODGES & SONS INC              LOREN KASTANEK &                        LOREN T KIMURA TR
401 VALPLANO DR                      CAROL KASTANEK JT TEN                   LB FAMILY TRUST
EL PASO, TX 79912-2706               4257 S 173RD ST                         UA 09/07/16
                                     OMAHA, NE 68135-2634                    6 PASEO LINARES
                                                                             MORAGA, CA 94556-2101



LORENZ WILLIG &                      LORENZO GIGLIOTTI                       LORETTA E PACK
JENIFER WILLIG JT TEN                1330 N STUDEBAKER RD                    TOD BENEFICIARY ON FILE WITH CPU
16 TAGHKANIC CHURCHTOWN RD           LONG BEACH, CA 90815-4834               4555 MARTIN RD
CRARYVILLE, NY 12521-5256                                                    CHARLOTTE, MI 48813-9528




LORETTA LEUNG                        LORI A PATTERSON TOD                    LORI ASH &
TOD BENEFICIARY ON FILE WITH CPU     WILSON KELBEY DEVON PATTERSON           KARTHIK NARAYANAN TR UA 06/10/2001
2463 LOCKWOOD AVE                    SUBJECT TO STA TOD RULES                SURVIVORS TR. CREATED UNDER THE
FREMONT, CA 94539-4592               4331 OLD MEDINA ROAD                    HOWARD
                                     MEDINA, TN 38355                        EISENBERG TRUST 29453 ELBA DR
                                                                             LAGUNA NIGUEL, CA 92677

LORI C LOCKSHIN TR                   LORI D SANDOVAL TR                      LORI E WEISS
LORI C LOCKSHIN REV TRUST            UA 05/09/2005                           TOD BENEFICIARY ON FILE WITH CPU
UA 11/08/01                          LORI D SANDOVAL REVOCABLE TRUST         107 SONATA DR
34800 COUNTY ROAD 437                PO BOX 2246                             JUPITER, FL 33478-5406
EUSTIS, FL 32736-8853                OVERTON, NV 89040



LORI J DENNER TR &                   LORI NAMIKO KANDA-KELLY TR              LORI ROOT
GARY E DENNER TTEE                   TRUST OF MAMORU E & KIYOKO S KANDA      3132 DESERT SHADE BND
THE LORI J DENNER REVOCABLE TRUST    UA 09/04/91                             LEANDER, TX 78641
2706 MILSTEAD RD                     15805 CAMINITO CANTARAS
AMES, IA 50010-1180                  DEL MAR, CA 92014-3968



LORI TEIXEIRA TOD                    LORI TUROFF &                           LORI V BALDWIN
MANDY E DOWD                         HOWARD TUROFF JT TEN                    TOD BENEFICIARY ON FILE WITH CPU
SUBJECT TO STA TOD RULES             935 WASHINGTON ST                       7455 BOUNDARIES RD
12605 SW 67TH LANE                   HOBOKEN, NJ 07030-5105                  THORNVILLE, OH 43076-9439
OCALA, FL 34481
LORIN LIEBERMAN         Case 21-10831-CTG      Doc 17 Filed
                                      LORNA LARSON                  05/19/21   Page 252 ofB661
                                                                                  LORRAINE  SPEER TR
TOD BENEFICIARY ON FILE WITH CPU      940 BAY FOREST CT                           LORRAINE B SPEER REVOCABLE TRUST
15568 W LASALLE AVENUE                APT 304                                     UA 09/24/96
LAKEWOOD, CO 80228                    ANNAPOLIS, MD 21403-5555                    80056 GOLDEN GATE DR
                                                                                  INDIO, CA 92201-0520



LORRAINE BANDA                          LORRAINE CRAMER TR                        LORRAINE D HILL TR
11018 KENYON WAY                        CRAMER FAMILY QTIP TRUST                  UA 02/15/2018
RCH CUCAMONGA, CA 91701-7710            UA 06/12/90                               LORRAINE D HILL LIVING TRUST
                                        3904 CALLE ARIANA                         319 RIVERVALE RD
                                        SAN CLEMENTE, CA 92672-4503               READING, PA 19605-3291



LORRAINE LENIHAN                        LORRAINE P SECOR                          LORRAINE PIETRYGA
5380 CIRCLESTONE CT                     TOD BENEFICIARY ON FILE WITH CPU          1595 W LUDINGTON CIR
HEMET, CA 92545-2166                    5546 VILLAGE GRN                          ROMEOVILLE, IL 60446-5312
                                        LOS ANGELES, CA 90016-5109




LORRAINE R PASOWICZ                     LORRAINE SANCHEZ                          LORRIANE N WIDA TR
TOD BENEFICIARY ON FILE WITH CPU        1208 REAGAN TER                           LORRAINE N WIDA LIVING TRUST
N6806 COUNTY RD E                       AUSTIN, TX 78704-2643                     UA 12/10/07
DE PERE, WI 54115-8585                                                            6130 SHEARTON WAY
                                                                                  GOLETA, CA 93117-1707



LORY BRYANT                             LOS ANGELES BUNKER SERVICES PSP           LOTHAR W SCHMIDT TR &
TOD BENEFICIARY ON FILE WITH CPU        214 N MARINE AVE                          EVELINE SCHMIDT TTEE
929 WINNERS CUP CT                      WILMINGTON, CA 90744-5725                 THE SCHMIDT FAMILY REVOCABLE TRUST
NAPERVILLE, IL 60565-3214                                                         41186 3585 FARIA ST
                                                                                  CAMARILLO, CA 93010-3937



LOTUS FU                                LOU MASONICK                              LOUANN M JAHNKE
1417 FOX GLEN DR                        2665 VICTORIA ST N                        5691 WOOD LAND DR
HARTSDALE, NY 10530-1727                UNIT 200                                  STEVENS POINT, WI 54482-9773
                                        SAINT PAUL, MN 55113-3430




LOUIS BEVERINO TR                       LOUIS E HARTZOG JR &                      LOUIS GAGLIANO TR
UA 12/15/1998                           ANITA S HARTZOG JT TEN                    THE LOUIS AMBROSE GAGLIANO FAMILY
BEVERINO FAMILY TRUST                   73 WOODHAVEN TRL                          LIVING TRUST UA
669 VISTA DEL SOL                       WETUMPKA, AL 36093-2768                   1690 SARAKINIS PATH
CAMARILLO, CA 93010                                                               THE VILLAGES, FL 32163



LOUIS J BUONO JR                        LOUIS J POLASKI TR &                      LOUIS LEBRUN TR
56 WINDING COUNTRY LN                   PAULINE E POLASKI TTEE                    THE LOUIS LEBRUN REY TRUST
SPENCERPORT, NY 14559-1602              LOUIS J & PAULINE E POLASKI 1981          UA 03/09/10
                                        TRUST 08/05/81 60835 CURRANT WAY          2707 PARK AVE
                                        BEND, OR 97702-9134                       LA VERNE, CA 91750-4345



LOUIS P SIGNER TR &                     LOUIS SCIAM &                             LOUIS W PARDUE &
SHARON D SIGNER TTEE                    SHARON SCIAN JT TEN                       PEGGY W PARDUE JT TEN
LOUIS P SIGNER & SHARON D SIGNER        5102 GARDEN PLACE COURT                   TOD BENEFICIARY ON FILE CPU
REVOCABLE TRUST 10/11/89 1756 ANDOVER   ROCK HILL, SC 29732                       3400 CROSSING CV
LN                                                                                BARTLETT, TN 38134-2504
LINCOLN, CA 95648-8454

LOUISA J JENNRICH TR                    LOUISE MAY                                LOUISE ROMERO TR
LOUISA JENNRICH LIVING TRUST            251 E 32ND ST                             LOUISE ROMERO LIVING TRUST
UA 09/12/14                             NEW YORK, NY 10016-6304                   UA 01/29/08
908 N DERBYSHIRE AVE                                                              3105 VILLAGE 3
ARLINGTON HTS, IL 60004-5775                                                      CAMARILLO, CA 93012-6907
LOUISIANA DEPARTMENT OFCase  21-10831-CTG
                        REVENUE       LOUISIANADoc  17 Filed
                                                 DEPARTMENT    05/19/21
                                                            OF REVENUE         Page 253 of
                                                                                  LOWELL    661
                                                                                         G. BARON
614 N 3RD ST.                         P.O. BOX 201                                PARK AVENUE TOWER
BATON ROUGE, LA 70802                 BATON ROUGE, LA 70821-0201                  65 EAST 55TH STREET, SUITE 801
                                                                                  NEW YORK, NY 10022




LOWELL J HELGESON                     LOWELL K SMITH TR &                         LOWNDES, DROSDICK, DOSTER, KANTOR &
43566 YELLOW WOOD RD                  NANCY J SMITH TTEE                          REED, P.A.
SAUK CENTRE, MN 56378-8238            LOWELL & NANCY SMITH REV TRUST              P.O. BOX 2809
                                      36235 6250 PRINTWOOD WAY                    ORLANDO, FL 32802-2809
                                      SAN DIEGO, CA 92117-3347



LPL CUST                              LPL CUST                                    LPL CUST
COLLATERAL ACCOUNT TR                 FBO RENATE BETTERMAN TOD WILLIAM            SHARON K CUMMINGS TOD
UA 07/01/2002 KOEDIJK FAMILY TRUST    & ROBERT BETTERMAN & MICHELE ZITO           BENEFICIARY ON FILE WITH CPU
23678 GERRAD WAY                      SUBJECT TO STA TOD RULES 730                7922 S 94TH ST
WEST HILLS, CA 91307                  MAGNOLIA LN                                 LA VISTA, NE 68128
                                      BRANCHBURG, NJ 08876

LPL CUST                              LPL FIANCIAL CUST                           LPL FINANCIAL AS CUST FOR
STEVEN D SCOTT TOD                    MARK WINWARD                                ALAN J LAVERSON TTEE THE ALAN
TOD BENEFICIARY ON FILE WITH CPU      DIANE WINDWARD JT TEN/WROS                  LAVERSON LIVING TRUST
17895 NW GILBERT LN                   3140 SW 302ND PLACE                         DTD 11/15/2010 PO BOX 9595
PORTLAND, OR 97229                    FEDERAL WAY, WA 98023                       ALEXANDRIA, VA 22304



LPL FINANCIAL AS CUST FOR             LPL FINANCIAL AS CUST FOR                   LPL FINANCIAL AS CUST FOR
ANNETTE EBERT ANNETTE L MANN TRUST    BRENT C GRIES &                             CAROL A EARHART TTEE CAROL A
DTD 01/08/1980                        LINDA L GRIES JTTEN                         EARHART REV TR DTD 06/12/2003
221 BAYSHORE RD 301                   PO BOX 73                                   16135 W ST
NOKOMIS, FL 34275                     PAXTON, NE 69155                            OMAHA, NE 68135



LPL FINANCIAL AS CUST FOR             LPL FINANCIAL AS CUST FOR                   LPL FINANCIAL AS CUST FOR
JAMES M ALSUP &                       L JAMES EBERT                               NORMA THROOP TOD ACCOUNT
DEBORA B ALSUP JTTEN                  221 BAYSHORE RD 301                         5127 DUMONT PLACE
2610 SAINT ANTHONY STREET             NOKOMIS, FL 34275                           WOODLAND HILLS, CA 91364
AUSTIN, TX 78703



LPL FINANCIAL AS CUST FOR             LPL FINANCIAL AS CUST FOR                   LPL FINANCIAL AS CUST FOR
PAUL E HOFFMAN TOD ACCOUNT            ROBERT P EWERT TOD DTD 12/16/2008           RUTH BOYD
4616 MADRONA DRIVE                    611 13TH STREET N                           2618 W OLIVE AVE
AUSTIN, TX 78731                      MOUNTAIN LAKE, MN 56159                     FULLERTON, CA 92833




LPL FINANCIAL AS CUST FOR             LPL FINANCIAL AS CUST FOR                   LPL FINANCIAL AS CUST FOR
SALVATORE ZAINO                       STEPHEN W MAJOR &                           STEVEN J BLEY
5 KENNEDY COURT                       CLAUDIA L MAJOR TTEES MAJOR STEPHEN         8609 HWY 1
JACKSON, NJ 08527                     DTD 03/25/2016 12888 CHADSFORD CIR          NEHAWKA, NE 68413
                                      FORT MYERS, FL 33913



LPL FINANCIAL CUST                    LPL FINANCIAL CUST                          LPL FINANCIAL CUST
ALAN L FERGUSON                       ALAN WISCHHOF TOD                           ALBERT CHRISTOPHER CONRADT TR UA
5000 DISCOVERY PT                     BENEFICIARIES ON FILE WITH CUST             04/20/2000 ALBERT CHRISTOPHER CONRADT
DISCOVERY BAY, CA 94505               613 FAIRACRES RD                            TR. 1786 HUNTERS COVE CIRCLE
                                      WAYNE, NE 68787                             KOKOMO, IN 46902



LPL FINANCIAL CUST                    LPL FINANCIAL CUST                          LPL FINANCIAL CUST
AMY WOLFE TR                          BEATRICE E MORRISON TR UA 08/07/1996 V      BRAD WYATT JUDY WYATT TTEES WYATT
UA 11/18/2005                         CLAIR MORRISON FAMILY TR.                   FAMILY TRUST DTD 05/15/2001
AMY WOLFE REVOCABLE TRUST PO BOX      4403 PIONEER RD SE APT 271                  940 DENBERRY WAY
6023                                  ALEXANDRIA, MN 56308                        LAS VEGAS, NV 89123
NAPA, CA 94558
LPL FINANCIAL CUST      Case 21-10831-CTG     Doc CUST
                                      LPL FINANCIAL 17      Filed 05/19/21   Page
                                                                                LPL254  of 661
                                                                                    FINANCIAL CUST
BRUCE E PERRY GAYLE PERRY TTEES       CARL ATCHLEY                               CAROL A BLEY
BRUCE & GAYLE PERRY TRUST DTD         1626 LAKE DRIVE                            36702 WAVERLY RD
43593 41901 N HARBOUR TOWN COURT      192                                        MURDOCK, NE 68407
ANTHEM, AZ 85086                      HASLETT, MI 48840



LPL FINANCIAL CUST                    LPL FINANCIAL CUST                         LPL FINANCIAL CUST
CAROL SPENCER TR                      COLETTE R WRIGHT TTEE COLETTE              CYNTHIA ANDERSON &
UA 10/14/1996 CAROL SPENCER TRUST     WRIGHT TRUST OF 2004 DTD                   PAMELA GORDON JT TEN
1856 GRANGER WAY                      41309 1510 HUMBOLT AVE                     1650 N WILLIAMSTON RD
SAINT HELENA, CA 94574                MOVILLE, IA 51039                          WILLIAMSTON, MI 48895



LPL FINANCIAL CUST                    LPL FINANCIAL CUST                         LPL FINANCIAL CUST
DALE DAVIS                            DANIEL A DICELLO TTEE JANET M              DAVID N SMITH TRUST DAVID N SMITH
4461 CRICKET RIDGE DR                 DICELLO TTEE THE DICELLO TRUST U/A         TRUSTEE DTD 04/02/1997 DAVID N SMITH
APT 101                               DTD 06/05/1990 6120 EGAN CREST DRIVE       TTEE
HOLT, MI 48842                        LAS VEGAS, NV 89149                        2713 FOUNTAIN CIR
                                                                                 PLATTSMOUTH, NE 68048

LPL FINANCIAL CUST                    LPL FINANCIAL CUST                         LPL FINANCIAL CUST
DEBORAH K ARMITAGE                    DENISE M BORGMANN TOD ACCOUNT              DENNIS A BUTTERFIELD &
1422 S 13TH ST                        2442 NANCY DR                              NANCY E BUTTERFIELD JT TEN
OMAHA, NE 68108                       LINCOLN, NE 68507                          2921 SOUTH 76TH AVE
                                                                                 OMAHA, NE 68124



LPL FINANCIAL CUST                    LPL FINANCIAL CUST                         LPL FINANCIAL CUST
DON S CRAIG                           DONALD MURRAY                              DONNA J EHRENBERG TTEE DONNA J
1884 CANYON BEND                      IRENE MURRAY JT TEN/WROS                   EHRENBERG TRUST OF 2016 DTD
CANYON LAKE, TX 78133                 6850 NE 137TH STREET                       42550 1578 COUNTY RD X
                                      KIRKLAND, WA 98034                         CEDAR BLUFFS, NE 68015



LPL FINANCIAL CUST                    LPL FINANCIAL CUST                         LPL FINANCIAL CUST
FBO ARLANA L LANGNER IRA              FBO BONITA K RUSSELL                       FBO BYUNG H AHN
803 S DARLING LANE N W                TRADITIONAL IRA                            11631 MASTERS RUN
ALEXANDRIA, MN 56308                  19303 N NEW TRADITION RD APT 138           ELLICOTT CITY, MD 21042
                                      SUN CITY WEST, AZ 85375



LPL FINANCIAL CUST                    LPL FINANCIAL CUST                         LPL FINANCIAL CUST
FBO DAVID MERCER IRA                  FBO JOHN D LUZIUS &                        FBO KATHLEEN ELPHICK
9900 N DALEA LN APT 9115              ANNETTE L LUZIUS JT TEN                    2532 119TH COURT NE A
PEORIA, IL 61615                      168 RIDGE GROVE RD                         MINNEAPOLIS, MN 55449
                                      KERRVILLE, TX 78028



LPL FINANCIAL CUST                    LPL FINANCIAL CUST                         LPL FINANCIAL CUST
FBO KEVIN L & RUTH PITKIN JNT TEN     FBO KRIS CURTIS IRA                        FBO MICHAEL &
1083 KINGWOOD RD                      6220 COLUMBIA                              KRISTEN ANN JOLLY JT TEN
HARLAN, IA 51537                      HASLETT, MI 48840                          9555 ALYSSA DR
                                                                                 POWELL, OH 43065



LPL FINANCIAL CUST                    LPL FINANCIAL CUST                         LPL FINANCIAL CUST
FBO NATHANIEL JONES                   FBO THOMAS E IOSSI &                       FBO WAYNE L SCHMIDT & SHARON R
539 W COMMERCE STREET                 MARGARET M IOSSI JT TEN                    SCHMIDT
SUITE 3005                            8958 N 173RD ST                            TR UA 01/27/1999 WAYNE L SCHMIDT REV LIV
DALLAS, TX 75208                      BENNINGTON, NE 68007                       TR. 668 SHANNON DR NW
                                                                                 ALBANY, OR 97321

LPL FINANCIAL CUST                    LPL FINANCIAL CUST                         LPL FINANCIAL CUST
FBO WILLIAM T PEACOCK                 G FRANK GILLASPIE TOD ACCOUNT              GAIL JUNE LANGE & CYNTHIA JOY
PO BOX 530098                         1343 SHIRE LANE                            MERRITT TTEES THE GAIL LANGE ESTATE
HARLINGEN, TX 78553                   EAGLE, NE 68347                            DTD 06/17/2020 12 HEATHER HILL WAY
                                                                                 BRIDGEWATER, NJ 08807
LPL FINANCIAL CUST      Case    21-10831-CTG     Doc CUST
                                         LPL FINANCIAL 17 Filed 05/19/21           Page
                                                                                      LPL255  of 661
                                                                                          FINANCIAL CUST
GEORGE DAVID MULLANE &                    GERALD E MILROY TTEE LORI A MILROY           GLEN R KAMPSCHNEIDER &
ELIZABETH MULLANE TEN COM                 TTEE MILROY FAMILY TRUST U/A DTD             RENEE KAMPSCHNEIDER JTTEN TOD
1902 VENUS DR                             35488 18426 N 68TH DR                        8015 N 127TH AVE
NEW CANEY, TX 77357-3411                  GLENDALE, AZ 85308                           OMAHA, NE 68142



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
GLENN E SIEGEL &                          HELEN RABE                                   HOWARD R TARLETON TOD ACCOUNT
JOY L SIEGEL TEN ENT                      1123 N 2600TH AVE                            702 FORT CROOK S RD
6572 JACKIE WAY                           MENDON, IL 62351-2712                        340
LAKE WORTH, FL 33467                                                                   BELLEVUE, NE 68005



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
JAMES A KNOTHE                            JAMES C CONSTANCE TTEE JUDY A                JAMES SHEPARD TTEE MARILYN SHEPARD
P O BOX 382                               CONSTANCE TTEE JAMES & JUDY                  TTEE JAMES AND MARILYN SHEPARD JT
PAXTON, NE 69155                          CONSTANCE LIVING TR. 316 S PORTLAND          LIV TR U/A DTD 06/13/07 3881 HIGHLAND DR
                                          AVE                                          CARLSBAD, CA 92008
                                          GILBERT, AZ 85296

LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
JANICE MURPHY                             JEFFREY GUNTER                               JEFFREY JOHNSON &
1055 LPL WAY                              501 N LAKESIDE DR                            MARILYN A JOHNSON JT TEN
FORT MILL, SC 29715                       HENDERSONVLLE, NC 28739-5696                 9858 WEST LILAC ROAD
                                                                                       ESCONDIDO, CA 92026



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
JERRY P ANDES TTEE BARBARA J ANDES        JOHN A GIUNTA & THERESE A GIUNTA TR UA       JOHN M HUBERT & MAURINE MADONNA
TTEE JERRY AND BARBARA ANDES REV          02/26/2010 JOHN A GIUNTA & THERESA A         HUBERT TTEES JOHN & MAURINE HUBERT
TRUST                                     GIUNTA REVOCABLE TR. 220 EAGLE               TR 2010 DTD 04/30/2010 150 N SIMPSON ST
1243 MIRAMAR DRIVE                        ESTATES                                      BLENCOE, IA 51523
FULLERTON, CA 92831                       DEBARY, FL 32713

LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
JOHN R SAVELAND &                         JOSEPH PEZZULO                               JOSHUA M LINGERFELT &
ELLEN SAVELAND JTTEN TOD                  5 BARNEY LANE                                RACHAEL M LINGERFELT JT TEN
110 EVERETT ST SO                         ROCHESTER, NY 14606                          14124 284TH PLACE NE
STILLWATER, MN 55082                                                                   DUVALL, WA 98019



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
LARRY D ANDERSON &                        LESLIE P TOOMAY                              LISA A JACOBSEN TOD ACCOUNT
JEAN ANDERSON JT TEN                      3409 BINKLEY AVE                             15356 BINNEY STREET
5021 S 239TH ST                           APT D                                        OMAHA, NE 68116
ELKHORN, NE 68022                         DALLAS, TX 75205-5051



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
LLOYD M OWEN JR EX                        LOUIS J LOPRESTI &                           MARGARET A KOHLER TTEE MARGARET A
EST MYRTLE OWEN                           MARGARET LOPRESTI JT TEN                     CLOUGH-KOHLER TRUST DTD 08/28/2019
4603 LAKE VILLAGE DR                      24 GRAND VIEW DRIVE                          921 S 173RD PLZ
FULSHEAR, TX 77441                        HOLMDEL, NJ 07733                            OMAHA, NE 68118



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
MARJORIE B HANDEL WILLIAM W HANDEL        MAY T FITZPATRICK -TOD-                      MICHAEL A FLANAGAN TOD ACCOUNT
TTEES ELARA INC RETIREMENT TRUST          16348 W 51ST LANE                            415 PARKWILD DRIVE
1917 N PEPPER ST                          GOLDEN, CO 80403                             COUNCIL BLFS, IA 51503
BURBANK, CA 91505



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
MICHAEL J SHANNAHAN & RENEE M             MICHAEL JAY COPPLE TOD ACCOUNT               MICHELE A OREN -TOD-
SHANNAHAN                                 785 GRAYS PEAK LANE                          805 SE 15TH STREET
TR UA 10/31/2014 SHANNAHAN LIVING TR.     BERTHOUD, CO 80513                           OKEECHOBEE, FL 34974
1902 W QUAIL MEADOW COURT
HERNANDO, FL 34442
LPL FINANCIAL CUST     Case     21-10831-CTG     Doc CUST
                                         LPL FINANCIAL 17 Filed 05/19/21           Page
                                                                                      LPL256  of 661
                                                                                          FINANCIAL CUST
MORTON R HOFFMAN -TOD-                    MS MYRNA GILENKO TTEE THE MYRNA              NATIONAL CHRISTIAN FOUNDATION
1225 BIG TREE AVENUE                      GILENKO TRUST 12/22/2003                     11625 RAINWATER DR STE 500
N LAS VEGAS, NV 89031                     5824 PLEASANT PALMS ST                       ALPHARETTA, GA 30004
                                          N LAS VEGAS, NV 89081



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
NIKKI STERNER TTEE NIKKI STERNER          PAWLOSKI REAL ESTATE JOSEPH M                PHYLLIS UCHTMAN TR AGRMT 2013 DTD
LIVING TRUST 05/06/2015                   PAWLOSKI TTEE                                02/01/2013 PHYLLIS A UCHTMAN & JAMES D
PO BOX 541                                2327 S 183RD CIR                             UCHTMAN TTEES 21750 E STANFORD CIR
GARDEN CITY, UT 84028                     OMAHA, NE 68130                              ELKHORN, NE 68022



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
PRESTON A GOULD &                         RANDALL DEARMENT &                           RAYMOND DAWSON &
SHEREE M GOULD JT TEN                     NANCY DEARMENT JT TEN                        MARY F DAWSON JT TEN
7246 ELMSBURY LANE                        23094 PINEY CREEK DR                         1231 DEERVIEW DR
WEST HILLS, CA 91307                      ATHENS, AL 35613                             FOREST, VA 24551



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
REX L WELLS & JUDY B WELLS TTEES          RICHARD B COLONI &                           RICHARD NAGAOKA TR UA 10/13/2009
WELLS LIVING TRUST DATED JULY 8           MARY-CATHERINE COLONI JT TEN                 RICHARD
2013 1843 WOODTRAIL CT                    333 HAZELTINE DR                             NAGAOKA 2009 FAMILY TR.
SPARKS, NV 89434                          DEBARY, FL 32713                             1209 BEATTIE LANE
                                                                                       RODEO, CA 94572

LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
ROBERT D PATTERSON &                      ROBERT M ROSELLE TOD ACCOUNT                 ROBIN JESSEMAN & JOHNATHAN JESSEMAN
ELIZABETH J PATTERSON JT TEN              701 EASTRIDGE DR                             JTTEN TOD
3535 PINEY CREEK DR APT 340               LINCOLN, NE 68510                            1722 CALLE ARTIGAS WAY
ELKHORN, NE 68022                                                                      THOUSAND OAKS, CA 91360



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
ROGER HOWARD TALLMAN TR DTD               RONALD J ISGER & HELEN C ISGER TR UA         RUBY L STROH TR UA 02/20/2006 RUBY L
08/16/2006 ROGER H TALLMAN TTEE           01/27/1999 RONALD J ISGER LIVING TR.         STROH LIVING TR.
1239 LIMERICK ROAD OMAHA                  5523 OCTONIA PLACE                           16225 ORCHARD CIRCLE
PAPILLION, NE 68046                       SARASOTA, FL 34238                           OMAHA, NE 68135



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
SALLY M RAU TOD ACCOUNT                   SARA M CAKEBREAD TR                          SHARON K NEMITZ TOD ACCOUNT
702 FORT CROOK S RD                       UA 11/26/2013 SARA M CAKEBREAD TRUST         14812 FRANKLIN PLAZA
BELLEVUE, NE 68005                        49 ROCKFORD RD                               OMAHA, NE 68154
                                          WILMINGTON, DE 19806



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
STEVEN COHEN & ARLINE COHEN TR UA         STEVEN W BIERMAN TTEE STEVEN W               TEODORO REVOCABLE LIVING TRUST DTD
08/08/1991 COHEN REVOCABLE FAMILY TR.     BIERMAN TRUST DTD 12/07/2010                 05/06/2008 RICHARD J TEODORO &
6842 E GELDING DR                         4320 C AVE                                   CAROLYN J
SCOTTSDALE, AZ 85254                      MARCUS, IA 51035                             TEODORO TTEES 3102 EAST BAY DR NW
                                                                                       GIG HARBOR, WA 98335

LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
THOMAS SABINI & KIMBERLY SABINI TR UA     TONI FAY LOBSENZ TR UA 06/02/2010 TONI       TROY R LUSTER & C JOYCE LUSTER JT TEN
07/31/2008 THOMAS A & KIMBERLY L SABINI   FAY LOBSENZ REVOCABLE LIVING TR.             TOD BENEFICIARES ON FILE WITH CUST
REVOCABLE TR. 3441 EAGLE RIDGE COURT      15 VALLEJO WAY                               305 MARTIN DR
RENO, NV 89509                            SAN RAFAEL, CA 94903                         BELLEVUE, NE 68005-4726



LPL FINANCIAL CUST                        LPL FINANCIAL CUST                           LPL FINANCIAL CUST
WILLIAM D EAKINS &                        WILLIAM L REDMAN TTEE WILLIAM L              WILMA LIEGGI REVOCABLE TRUST DTD
JUDY C EAKINS JT TEN                      REDMAN REVOCABLE TR U/A DTD                  06/22/2005 WILMA LIEGGI TTEE
PO BOX 206 611 E 3 ST                     35429 4624 GUILITOY COURT                    5801 S NEENAH
PAXTON, NE 69155                          SAN DIEGO, CA 92117                          CHICAGO, IL 60638
LPL FINANCIAL FBO         Case 21-10831-CTG     Doc FBO
                                        LPL FINANCIAL 17 Filed 05/19/21             Page
                                                                                       LPL257  of 661
                                                                                           FINANCIAL LLC CUST
MARY ANN CLEMENS TR                     RUTH C TUSSEY                                   JOHN TAYLOR NICCOLLS & JEAN ANN
MARY ANN CLEMENS REVOCABLE TRUST        TOD BENEFICIARY ON FILE WITH CPU                NICCOLLS
UA 05/16/2018 9962 FIELDCREST DR        702 FORT CROOK RD S STE 201                     TR UA 11/01/2002 JOHN NICCOLLS & JEAN
OMAHA, NE 68114-4937                    BELLEVUE, NE 68005-7908                         A NICCOLLS REV LIV TR 35551 SASSAFRAS
                                                                                        DR
                                                                                        ROUND HILL, VA 20141-2564

LPL FINANCIAL LLC CUST                   LPL FINANCIAL SERVICES CUST                    LPL FINANCIAL SERVICES CUST
KCBJ INC                                 CHRISTOPHER W SEIDLER &                        FBO JOHN S SIMMONS TRADITIONAL
330 RANCHEROS DR                         DIANA M SEIDLER JT TEN                         IRA
STE 102                                  1920 FOURTH AVE 1104                           PO BOX 3597
SAN MARCOS, CA 92069                     SEATTLE, WA 98101                              BENTONVILLE, AR 72712-7718



LPL FINANCIAL SERVICES CUST              LPL FINANCIAL SERVICES CUST                    LPL FINANCIL CUST
FBO MARK A LEE IRA                       TRENEV ENTERPRISES LLC                         JENNIFER CHRISTINE COHEE TOD
316 GLADE LANE                           30025 TRIUNFO DR                               ACCOUNT
CHARLOTTESVLE, VA 22901-1372             AGOURA HILLS, CA 91301-3028                    825 ERIN WAY
                                                                                        NAPA, CA 94559



LPL/PTC CUST                             LPL/PTC CUST                                   LPL/PTC CUST
FBO CHARLES E HITCHMAN II TR UA          FBO JANICE MEYSENBURG IRA                      MARK T FAVELL TOD BENEFICIARIES ON
05/08/2015 CHARLES E HITCHMAN II REVOC   2721 N 81ST ST                                 FILE
TR. 130 MACK ST                          OMAHA, NE 68134                                WITH CUST SUBJECT TO STA TOD RULES
BLENCOE, IA 51523                                                                       427 S EL N 152ND CIRCLE
                                                                                        OMAHA, NE 68116

LU CHIEN HO                              LU MALCOLM                                     LUANN B WILLIAMS
1301 268TH WAY SE                        833 BEECH DR                                   TOD BENEFICIARY ON FILE WITH CPU
SAMMAMISH, WA 98075-7980                 FORT MILL, SC 29715-7309                       94 VICTORIA SQ
                                                                                        FREDERICK, MD 21702-1113




LUANN J TRAVER TR &                      LUANN J TRAVER TR &                            LUCIA MARTELLO
GLENN TRAVER TTEE                        GLENN TRAVER TTEE                              TOD BENEFICIARY ON FILE WITH CPU
GLENN E TRAVER TRUST                     LUANN J TRAVER TRUST                           72-13 66 ROAD
41417 9375 150TH ST                      41417 9375 150TH ST                            MIDDLE VLG, NY 11379
COLOGNE, MN 55322-9169                   COLOGNE, MN 55322-9169



LUCILLE CAYTON TR &                      LUCILLE F BALLBACK &                           LUCILLE F BALLBACK IRA COR CLEARING
ELEANOR DAHL TTEE                        RONALD STEVEN BALLBACK & JUDITH A              CUST
CAYTON LIVING TRUST                      BALLBACK TR UA 07/03/1989 BALLBACK             PO BOX 591
30841 10490 WILSHIRE BLVD APT 1902       LIVING TR. PO BOX 591                          ASHLAND, OR 97520-0020
LOS ANGELES, CA 90024-4649               ASHLAND, OR 97520



LUCILLE ROSENBLUM                        LUCILLE STINSON TOD                            LUCY B FANIZZI
201 SAGAMORE LN                          LUCILLE STINSON TR UA 09/06/2018 LUCILLE       TOD BENEFICIARY ON FILE WITH CPU
FRANKLIN LKS, NJ 07417-2119              STINSON LIVING TR. SUBJ TO STA TOD             2349 NE 7TH PL
                                         RULES                                          FT LAUDERDALE, FL 33304-3545
                                         479 MAGNOLIA CRT
                                         KINGSTON SPGS, TN 37082

LUCY C SBROCCHI &                        LUCY J HO                                      LUCY N CHIEN
JON A VANDERZAND JT TEN                  2216 FLOWER CREEK LN                           TOD BENEFICIARY ON FILE WITH CPU
33717 N 23RD DR                          HACIENDA HTS, CA 91745-5515                    19801 MILDRED AVE
PHOENIX, AZ 85085-6055                                                                  TORRANCE, CA 90503-1121




LUIGI DIMASE TR                          LUIGI J FARINA &                               LUIGI LUSARDI
LUIDI DIMASE REV TRUST                   CATHERINE FARINA JT TEN                        175 TANNER MARSH RD
UA 01/25/00                              311 149TH ST                                   GUILFORD, CT 06437-2204
11785 NW 5TH ST                          WHITESTONE, NY 11357-1128
PLANTATION, FL 33325-1909
LUIS F ROJAS              Case 21-10831-CTG     Doc
                                        LUIS PENA & 17       Filed 05/19/21   Page 258
                                                                                 LUKE    of 661
                                                                                      S KAO TR &
22586 FM 1252 W                          JENNIFER PENA JT TEN                     CATHERINE C KAO TTEE
GLADEWATER, TX 75647                     288 CLARIDGE CIR                         THE KAO FAMILY TRUST
                                         BOLINGBROOK, IL 60440-6189               36349 16946 CORAL CAY LN
                                                                                  HUNTINGTN BCH, CA 92649-2911



LULA M BOND                              LUPRESN HOLDINGS LLC                     LYDIA K BLAKEY
TOD BENEFICIARY ON FILE WITH CPU         3507 BAYSHORE BLVD NE                    TOD BENEFICIARY ON FILE WITH CPU
14901 SANDY RIDGE RD                     ST PETERSBURG, FL 33703-5511             127 W FAIRBANKS AVE APT 250
SAINT PAUL, VA 24283-2529                                                         WINTER PARK, FL 32789




LYDIA L FREDERICK                        LYDIA PAZMINO                            LYDIA S JECHOREK &
PO BOX 34                                804 CLARAVISTA LN                        RAYMOND JECHOREK JR JT TEN
ERWINVILLE, LA 70729-0034                EL PASO, TX 79912-1806                   5608 DOOLITTLE ST
                                                                                  BURKE, VA 22015




LYLE H TEMPUS TR                         LYLE TOLLEFSRUD TR                       LYLE TOLLEFSRUD TR
LYLE H TEMPAS REV TRUST                  LYLE TOLLEFSRUD REV TR                   LYLE TOLLEFSRUD REV TRUST
UA 09/25/08                              UA DTD                                   UA 10/28/13
C/O CHARLES TEMPUS 1846 REED AVE         1169 LEXINGTON RIDGE CT                  1169 LEXINGTON RIDGE CT
AURORA, IA 50607-9730                    SAINT PAUL, MN 55123-1352                EAGAN, MN 55123-1352



LYLE WHITSON TR &                        LYN CROTEAU                              LYNDA FLETCHER TR
MARY WHITSON TTEE                        6995 LUPIN LN                            LYNDA K V FLETCHER REVOCABLE
WHITSON FAMILY TRUST                     LAKE WORTH, FL 33467-1950                LIUA 09/24/14
37529 8261 N BACKER AVE                                                           557 S LINWOOD BEACH RD
FRESNO, CA 93720-0425                                                             LINWOOD, MI 48634-9432



LYNDA ZADRA-SYMES TR &                   LYNDY A MCGREGOR &                       LYNELLE NEWITT-HOLLARMAN TR
LAWRENCE ZADRA TTEE                      BRIAN K MCGREGOR JT TEN                  MICHAEL & LYNELLE HOLLARMAN REV TR
LYNDA ZADRA-SYMES                        48173 CHESTERFIELD DR S                  UA 07/11/13
35015 25512 NOTTINGHAM CT                CANTON, MI 48187-1235                    11250 ELIANO ST
LAGUNA HILLS, CA 92653-7501                                                       ATASCADERO, CA 93422-6158



LYNETTE L SEITER                         LYNN A SCHABEL &                         LYNN C JENKINS
615 DORSET DR                            RAYMOND C PECHARICH JT TEN               4401 WOOD DUCK WAY
CARY, NC 27511-3725                      8321 MISTY WOOD CT                       RACINE, WI 53403-4096
                                         SARASOTA, FL 34241-8509




LYNN COWIE TR                            LYNN E KING &                            LYNN E WALTZ
THE LYNN COWIE LIVING TRUST              MICHAEL R KING JT TEN                    8615 COTTAGE GROVE AVE
UA 01/01/13                              319 WINDWARD DR SW                       HIGHLAND, IN 46322-1773
900 ARROWHEAD TER                        ROANOKE, VA 24018-0701
CLAYTON, CA 94517-1237



LYNN FINIGAN TR                          LYNN K KOEGEL R/O IRA COR CLEARING       LYNN KERN KOEGEL &
BRUCE E FINIGAN &LYNNE D FINIGAN         CUST                                     ROBERT L KOEGEL JT TEN
LIVING TRUST B EXEMPT TRUST UA           623 HOT SPRINGS RD                       623 HOT SPRINGS RD
33627 304 GRAND CANAL                    SANTA BARBARA, CA 93108-2030             SANTA BARBARA, CA 93108-2030
NEWPORT BEACH, CA 92662-1320



LYNN LEBARON                             LYNN M CIESLIK IRA COR CLEARING          LYNN M ENDER &
5892 W 9960 N                            CUST                                     PHILIP B ENDER JT TEN
HIGHLAND, UT 84003-9207                  52A SATURN LN                            4033 HIGUERA ST
                                         STATEN ISLAND, NY 10314-7820             CULVER CITY, CA 90232-2506
LYNN M JOHNSON            Case 21-10831-CTG     Doc 17TR Filed 05/19/21
                                        LYNN M POZSGAY                         Page 259
                                                                                  LYNN   of 661 TR
                                                                                       M SOMMER
97 WEST LN                               LYNN M POZSGAY REV LIV TRUST             LYNN M SOMMER DECLARATION OF TR
SAYVILLE, NY 11782-2810                  UA 01/19/10                              UA 09/02/92
                                         12025 BARTON AVE                         315 W PARK PL UNIT A1
                                         HUNTLEY, IL 60142                        ARLINGTON HTS, IL 60004-5409



LYNN MAZZOLA                             LYNN NORD                                LYNN OTSU TR
78 BAYPORT CT                            33810 EDGE LN                            LYNN OTSU TRUST
SAN CARLOS, CA 94070-2543                TEMECULA, CA 92592-3480                  UA 10/02/13
                                                                                  24309 THUNDER TRL
                                                                                  DIAMOND BAR, CA 91765-4376



LYNN R GILREATH                          LYNN S LAMB TR &                         LYNN SHIMADA
860 N MCQUEEN RD UNIT 1166               CONSTANCE L LAMB TTEE                    TOD BENEFICIARY ON FILE WITH CPU
CHANDLER, AZ 85225-8104                  THE LYNN S AND CONNIE L LAMB TRUST       7906 E DEERFIELD LN
                                         39048 4601 LOVELL LANE                   ORANGE, CA 92869-6525
                                         ENID, OK 73703



LYNNANN NICHOLOSI &                      LYNNE D FINIGAN TR                       LYNNE D PEDERSEN TR
JOHN A NICHOLOSI JT TEN                  BRUCE E FINIGAN & LYNNE D FINIGAN        THE LYNNE D PEDERSEN TRUST
12803 HUNTERFIELD DR                     LIV TRUST A UA 01/24/92                  UA 01/29/03
CYPRESS, TX 77429-2018                   304 GRAND CANAL                          2394 E FIR AVE
                                         NEWPORT BEACH, CA 92662-1320             FRESNO, CA 93720-0149



LYNNE K WILSON                           LYONS AUDIO VISUAL                       M & W FARMS INC
TOD BENEFICIARY ON FILE WITH CPU         4307 VISTA DRIVE                         107 CAREY JOHNSON CIR
PO BOX 66039                             FT COLLINS, CO 80526                     HAZLEHURST, GA 31539-4309
BURIEN, WA 98166-0039




M DOUGLAS YOUNG &                        M.J. EMONDS MECHANICAL CONTRACTORS,      M3 MECHANICAL, INC.
JEAN H YOUNG JT TEN                      LLC                                      907 W. MARKETVIEW DRIVE, STE 10 324
219 STRAWBERRY FIELD DR                  17 NUTMEG LANE                           CHAMPAIGN, IL 61822
JOHNSON CITY, TN 37604-8615              GLASTONBURY, CT 06033




MACDONALD-MILLER FACILITY SOLUTIONS      MACK PRICE TR                            MACKENZIE BADGER ACQUISITION CO 4
INC                                      MACK B PRICE TRUST                       LLC
P.O. BOX 47983                           UA 11/16/10                              89 DAVIS RD SUITE 100
SEATTLE, WA 98146-7983                   121 COLONIAL WOODS DR                    ORINDA, CA 94563
                                         MOUNT VERNON, OH 43050



MACKENZIE BLUE RIDGE FUND III LP         MACKENZIE NORTHSTAR FUND 3 LP            MACKENZIE NY REAL ESTATE CORP
89 DAVIS RD SUITE 100                    89 DAVIS RD                              89 DAVIS ROAD
ORINDA, CA 94563                         STE 100                                  SUITE 100
                                         ORINDA, CA 94563                         ORINDA, CA 94563




MACKENZIE REALTY CAPITAL INC             MADELEINE SEWELL                         MADHU A PATEL TR &
89 DAVIS RD                              TOD BENEFICIARY ON FILE WITH CPU         ARUNKUMAR P PATEL TTEE
STE 100                                  61 BROADWAY                              THE MADHU A PATEL IRREVOCABLE
ORINDA, CA 94563-3032                    MALVERNE, NY 11565-1648                  TRUST 281 MCWALTER DR
                                                                                  ROSELLE, IL 60172-4911



MADONNA THOMPSON                         MAE GOLDIZEN                             MAGDA S GUIRGUIS
TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU
4819 RAINHILL CT                         6304 FISHER RIDGE RD                     197 W LOCUST AVE
SAINT LOUIS, MO 63128-2948               LIBERTY, WV 25124-7283                   EDISON, NJ 08820-1330
MAHENDRA DEFONSEKA       Case   21-10831-CTG    Doc
                                         MAINSTAR    17CUST
                                                  TRUST   Filed 05/19/21       Page 260 ofTRUST
                                                                                  MAINSTAR 661 CUST
3427 BIELA AVE                            FBO ALAIN SOMPHONE IRA                  FBO ALAN WILLIAMS TRADITIONAL IRA
LAS VEGAS, NV 89120-2237                  3102 MUIR TRAIL DR                      2815 RENNYS WAY
                                          FULLERTON, CA 92833-5522                GREEN BAY, WI 54313




MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                     MAINSTAR TRUST CUST
FBO ARTURO BEJARANO IRA                   FBO AVIS SLONE ROTH IRA                 FBO BARBARA A MYREN IRA
6178 PETROGLYPH AVE                       10191 W 500 N                           402 E 12TH ST
LAS VEGAS, NV 89135                       ETNA GREEN, IN 46524-9567               DELL RAPIDS, SD 57022-1002




MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                     MAINSTAR TRUST CUST
FBO BARBARA LANGTON ROTH IRA              FBO BARBARA S RUSSO IRA                 FBO BERNER FRANCIS LEVOS
8300 W 72ND PL                            683 COLVIN BLVD                         TRADITIONAL IRA
ARVADA, CO 80005                          KENMORE, NY 14217-2826                  255 COOPERGROVE DR
                                                                                  HENDERSON, NV 89074



MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                     MAINSTAR TRUST CUST
FBO CHARLIE F DAVIS JR                    FBO CHRIS E BERGMAN IRA                 FBO CRAIG PRIMAS TRADITIONAL IRA
TRADITIONAL IRA                           11101 FM 182                            3035 RED SPRINGS DRIVE
214 W 9TH STREET PO BOX 420               GATESVILLE, TX 76528-3491               LAS VEGAS, NV 89135
ONAGA, KS 66521



MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                     MAINSTAR TRUST CUST
FBO DALE FAIRCHILD IRA                    FBO DANIEL GONZALEZ JR                  FBO DANIEL H HAYES IRA
3396 MOBRATEN DR                          TRADITIONAL IRA                         220 HOLLY LANE
IRON, MN 55751-8009                       PO BOX 26517                            CHARLOTTE, NC 28270-6026
                                          PRESCOTT VLY, AZ 86312



MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                     MAINSTAR TRUST CUST
FBO DEBORAH W PATTERSON IRA               FBO DENISE K MORIARTY IRA               FBO DEREK ROBERTS IRA
4065 SALT WORKS RD                        PO BOX 69                               352 INDIAN RIDGE DR
MEDINA, NY 14103-9578                     DELL RAPIDS, SD 57022-0069              CORAOPOLIS, PA 15108-1374




MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                     MAINSTAR TRUST CUST
FBO DIANA L BRUNO IRA                     FBO DIANE L BENNETT IRA                 FBO DWAIN W MEYER IRA
1057 SENECA LN                            6601 PULLEN COURT                       212 15TH AVE N
JEANNETTE, PA 15644-1171                  TAMPA, FL 33625-4947                    FARGO, ND 58102-2700




MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                     MAINSTAR TRUST CUST
FBO FREIDA HOGAN TRADITIONAL IRA          FBO GILES R BLASER TRADITIONAL IRA      FBO HILARY M PHILP IRA
2309 GLENN DR                             2730 S MEMORIAL DR                      10809 BLIX STREET 2
CARSON CITY, NV 89703                     GREEN BAY, WI 54313                     TOLUCA LAKE, CA 91602-3823




MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                     MAINSTAR TRUST CUST
FBO JANELLE CHRISTENSEN ROTH IRA          FBO JEAN TOMLINSON                      FBO JEFFREY D KIM IRA
692 W 550 N                               TRADITIONAL IRA                         C/O NUVIEW IRA INC
SPRINGVILLE, UT 84663-5067                2751 FULLER AVE                         280 S RONALD REAGAN BLVD 200
                                          MINDEN, NV 89423                        LONGWOOD, FL 32750



MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                     MAINSTAR TRUST CUST
FBO JENNIFER IIZUKA BENE IRA              FBO JERRY F TEJEDA IRA                  FBO JILL C STILLMAN INHERITED IRA
1817 EUCLID STREET                        127 FOXFIRE BLVD                        7200 PERCY DR
SANTA MONICA, CA 90404                    COMMERCIAL PT, OH 43116-9701            MCKINNEY, TX 75071
MAINSTAR TRUST CUST     Case 21-10831-CTG    Doc
                                      MAINSTAR    17CUST
                                               TRUST   Filed 05/19/21     Page 261 ofTRUST
                                                                             MAINSTAR 661 CUST
FBO JOHN R MEANS IRA                   FBO JONI M GARLARGER IRA              FBO JUDY L GRAYBEAL IRA
1150 LUPFER ROAD                       3431 HARBOR ACRES DR                  3386 DESHONG DR
WHITEFISH, MT 59937                    SODUS, MI 49126-9709                  STONE MTN, GA 30087-4026




MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST                   MAINSTAR TRUST CUST
FBO JULIE L JOHANNSEN-WILK IRA         FBO KATHLEEN WARD                     FBO KATHY RIZZOTTI SEP IRA
42016 FARM LANE COURT                  TRADITIONAL IRA                       1981 EL MONTE DR
STERLING HTS, MI 48313                 644 AVENUE H                          THOUSAND OAKS, CA 91362-1821
                                       BOULDER CITY, NV 89005



MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST                   MAINSTAR TRUST CUST
FBO KEFANG FENG ROTH IRA               FBO KENT K ANDERSON IRA               FBO KOOROSH ZARTOSHTY SEP IRA
1603 HAMPTON DR                        5492 E BRENNER PASS                   20406 JUNEAU PL
DAVIS, CA 95616-7326                   FRIDLEY, MN 55432-6057                WOODLAND HLS, CA 91364-4643




MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST                   MAINSTAR TRUST CUST
FBO KRAYTON M DAVIS IRA                FBO LAURA MCCAMENT BENE IRA           FBO LESLIE R KUEHN SEP IRA
4425 KILLIAM COURT                     18484 CARPENTERVILLE RD               9757 ROAD 40
GLEN ALLEN, VA 23060-6486              BROOKINGS, OR 97415-9168              SIDNEY, NE 69162




MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST                   MAINSTAR TRUST CUST
FBO LORI D EVANS TRADITIONAL IRA       FBO LOUIS BOURDEAU ROTH IRA           FBO LUDOWIKA HORTON
529 WYCLIFFE                           451 IVES DAIRY RD                     TRADITIONAL IRA
IRVINE, CA 92602                       APT 403                               5240 LAS CRUCES DR
                                       MIAMI, FL 33179                       LAS VEGAS, NV 89130



MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST                   MAINSTAR TRUST CUST
FBO MARK A BATTALINE SEP IRA           FBO MARLENE S HYDEN IRA               FBO MARY H PAZDERNIK ROTH IRA
356 INDIAN RIDGE DR                    1194 E ROBINSON ST                    11747 MAPLE LAKE DR SE
MOON TOWNSHIP, PA 15108-1374           N TONAWANDA, NY 14120-4869            MENTOR, MN 56736




MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST                   MAINSTAR TRUST CUST
FBO MATTHEW CRAWFORD IRA               FBO MICHAEL DELBAR IRA                FBO MICHAEL FUSSKE IRA
4204 RANGE VIEW CV                     811 NICKLAUS ST                       1340 GLENWOOD RD UNIT 25
AUSTIN, TX 78730-3574                  PASO ROBLES, CA 93446-3454            GLENDALE, CA 91201-3134




MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST                   MAINSTAR TRUST CUST
FBO MICHAEL GINSBERG ROTH IRA          FBO MICHAEL L GROSS                   FBO MICHELE J OLESEN IRA
121 SHOAL DR W                         TRADITIONAL IRA PMB 50B               3616 E BREWSTER ST
VALLEJO, CA 94591-6955                 32565 GOLDEN LANTERN ST STE B         SIOUX FALLS, SD 57108-8550
                                       DANA POINT, CA 92629-3261



MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST                   MAINSTAR TRUST CUST
FBO PATRICK IIZUKA BENE IRA            FBO PATRICK J HANNA TRADITIONAL       FBO PERRY J BRUNO IRA
3034 SE 90TH PLACE                     IRA                                   1057 SENECA LN
PORTLAND, OR 97266                     741 SANDPIPER CIRCLE                  JEANNETTE, PA 15644-1171
                                       LONGWOOD, FL 32750



MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST                   MAINSTAR TRUST CUST
FBO PHYLLIS GINSBERG ROTH IRA          FBO REBECCA L BUTENHOFF ROTH IRA      FBO RHEA L GREEN TRADITIONAL IRA
71 SHOAL DR EAST                       36819 CO HWY 135                      9700 BRAWLEY DR
VALLEJO, CA 94591                      NEW YORK MLS, MN 56567                LAS VEGAS, NV 89134
MAINSTAR TRUST CUST      Case   21-10831-CTG    Doc
                                         MAINSTAR    17CUST
                                                  TRUST   Filed 05/19/21      Page 262 ofTRUST
                                                                                 MAINSTAR 661 CUST
FBO RICHMOND SLONE ROTH IRA               FBO ROBERT A SMITH IRA                 FBO ROBERT BARCON IRA
10191 W 500 N                             PO BOX 5186                            8966 HAPPY TRAIL
ETNA GREEN, IN 46524-9567                 GREENVILLE, SC 29606-5186              SHOW LOW, AZ 85901




MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST
FBO ROSALIND GEORGE TRADITIONAL           FBO RUSSELL W HANSEN TRADITIONAL       FBO SHARI P SHAW ROTH IRA
IRA                                       IRA                                    940 WINGED FOOT DR
2505 STRATFORD DR                         1275 STEPHANIE WAY                     FAIRVIEW, TX 75069
AUSTIN, TX 78723                          MINDEN, NV 89423



MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST
FBO SHIRLEY PAN WONG IRA                  FBO STACEY EMBREE TRADITIONAL IRA      FBO SUZANNE L MAIURA IRA
306 GOLD ST APT 41B                       PO BOX 1130                            514 ASHLAND AVE
BROOKLYN, NY 11201-3053                   RIGGINS, ID 83549                      BUFFALO, NY 14222-1307




MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST
FBO SUZANNE RENEE CHRISTIAN INH           FBO THOMAS E GLYNN IRA                 FBO TIM SCHULTZ ROTH IRA
TRADITIONAL IRA                           94 JESSON PKWY                         14305 WOODSON ST
232 N KINGSHIGHWAY BLVD APT 1705          LOCKPORT, NY 14094-5001                OVERLAND PARK, KS 66223-2692
ONAGA, KS 66521



MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                    MAINSTAR TRUST CUST
FBO TIMOTHY B BRANIGAN                    FBO TRACY IMAI IRA                     FBO WILLIAM R KEES TRADITIONAL IRA
TRADITIONAL IRA                           2385 CORNELL CIR                       23415 W HILLTOP RD
3128 SANDERS RD                           CORONA, CA 92881-6625                  BRILLION, WI 54110-9349
WILLOW SPRING, NC 27592



MAINSTAR TRUST CUST                       MAINSTAR TRUST CUST                    MAINSTAR TRUST
RANDAL CHAO                               SHARRON K GRODZINSKY TRADITIONAL       ALICE LEWSEY IRA
240 WESTMORELAND DR                       IRA                                    2633 MELBOURNE WAY
WILMETTE, IL 60091-3060                   1897 HOVENWEEP ST                      SAN RAMON, CA 94582-5767
                                          HENDERSON, NV 89052-7008



MAINSTAR TRUST                            MAINSTAR TRUST                         MAINSTAR TRUST
ALLEN E OST IRA R/O                       AMBER JOHNSON IRA                      ARTHUR S CHAPPELL IRA
12123 MAY AVE N                           403 N 3RD ST                           11840 UP RIVER RD
STILLWATER, MN 55082-3439                 DRAYTON, ND 58225-4616                 CORP CHRISTI, TX 78410-3359




MAINSTAR TRUST                            MAINSTAR TRUST                         MAINSTAR TRUST
ARTURO MARTINEZ IRA                       BEATRICE S MAYEDA IRA                  BELINDA T SPOONE IRA
3730 BROOKHILL DR                         1744 TUFFREE BLVD                      44 LITTLE RIDGE DR
CORP CHRISTI, TX 78410-4429               PLACENTIA, CA 92870-2431               LAURENS, SC 29360-9380




MAINSTAR TRUST                            MAINSTAR TRUST                         MAINSTAR TRUST
BRIAN K RYHTI IRA                         BRUCE BREWER IRA                       CAROL L JENSEN IRA
36408 STATE HIGHWAY 65                    9700 CALVIN AVE                        2551 SAINT STEVEN CT
NASHWAUK, MN 55769-4031                   NORTHRIDGE, CA 91324-1616              GREEN BAY, WI 54304-1725




MAINSTAR TRUST                            MAINSTAR TRUST                         MAINSTAR TRUST
COLLEEN FAIRCHILD IRA                     CYNTHIA MCCALL IRA                     DARLA D WARD IRA
3396 MOBRATEN DR                          1331 REED RD                           44719 NITCHE LAKE RD
IRON, MN 55751-8009                       LAVONIA, GA 30553-4690                 PERHAM, MN 56573-8851
MAINSTAR TRUST            Case 21-10831-CTG    Doc
                                        MAINSTAR    17
                                                 TRUST      Filed 05/19/21   Page 263 ofTRUST
                                                                                MAINSTAR 661
DAVID R REID IRA                         DEBORAH K BAILEY IRA                   DEREK LEWSEY IRA
1529 ELEGANTE CT                         115 EMMA BRYANT WAY                    2633 MELBOURNE WAY
CORONA, CA 92882-8040                    GREER, SC 29651-5098                   SAN RAMON, CA 94582-5767




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
DEVER RAY MARTIN IRA                     DONALD K ACKERSON IRA                  DOROTHY LUBIN IRA
25 LAIL ST                               142 E WATERFORD DR                     4961 BLUFF ST
WATERLOO, SC 29384-4150                  SENECA, SC 29672-0757                  NORCO, CA 92860-2413




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
EDWARD K SELISKAR IRA                    FBO BELINDA MENDOZA IRA                FBO CAROL L LINNEMAN IRA
504 KAWISHIWI TRL                        10102 QUAIL HUTCH DR                   1357 HIGHWAY 120
ELY, MN 55731-8195                       AUSTIN, TX 78758-5554                  ELY, MN 55731-8210




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
FBO CAROL M BIONDI IRA                   FBO CURTIS E GJENGDAHL IRA             FBO DAVID F DOLCINI IRA
11099 SLADE RD                           2695 GERALD AVE                        3511 NIKKI BEAU LN
ORR, MN 55771-8007                       SAINT PAUL, MN 55109-1714              SHINGLE SPGS, CA 95682-8858




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
FBO DAVID P GARCIA ROTH IRA              FBO ELIZABETH A GJENGDAHL IRA          FBO ERNEST J SELISKAR IRA
12920 AETNA ST                           2695 GERALD AVE                        PO BOX 424
VAN NUYS, CA 91401-3201                  SAINT PAUL, MN 55109-1714              ELY, MN 55731-0424




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
FBO FRANK M GANGI IRA                    FBO GWENDOLYN J GEISLER IRA            FBO JEANNINE LEITER ROTH IRA
PO BOX 54                                22313 KOLP RD                          4956 JANET CT
COLERAINE, MN 55722-0054                 GRAND RAPIDS, MN 55744                 LIVERMORE, CA 94550-8514




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
FBO JEFF REITZES IRA                     FBO JEFFREY HUDSON ROTH IRA            FBO JENNIFER KENNEDY ROTH IRA
110 RANDOM WAY                           12920 AETNA ST                         449 MYRTLE CT
PLEASANT HILL, CA 94523-4029             VAN NUYS, CA 91401-3201                BENICIA, CA 94510-1451




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
FBO JILL BROWN IRA                       FBO KAREN DEGEN IRA                    FBO KENNETH SLAMA SR IRA
9983 MANGOS DR                           538 SAN RAMON VALLEY BLVD              8314 DORR RD
SAN RAMON, CA 94583-2833                 DANVILLE, CA 94526-4012                WONDER LAKE, IL 60097-8885




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
FBO KEVIN CHASEY IRA                     FBO LEONARD PETROSKEY IRA              FBO LORENE K PUCEL IRA
5843 VAN WINKLE LN                       5031 HAENKE RD                         1034 E MADISON ST
AUSTIN, TX 78739-1670                    MOUNTAIN IRON, MN 55768-8213           ELY, MN 55731-1739




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
FBO MARK DARDEAU BENE IRA                FBO MARY K SELISKAR IRA                FBO MICHAEL C COX IRA
1970 GAY DR                              PO BOX 515                             4918 SE HILL RD
SULPHUR, LA 70665-8352                   VIRGINIA, MN 55792-0515                MILWAUKIE, OR 97267-1701
MAINSTAR TRUST           Case   21-10831-CTG    Doc
                                         MAINSTAR    17
                                                  TRUST     Filed 05/19/21   Page 264 ofTRUST
                                                                                MAINSTAR 661
FBO MICHAEL L GORDON IRA                 FBO MOSTAFA REZAI SEP IRA              FBO PAUL R TESKE IRA
4575 CORDOBA WAY                         1070 N COVENTRY AVE                    216 MARTIN LUTHER KING JR WAY E
OCEANSIDE, CA 92056-5103                 CLOVIS, CA 93611-8182                  SEATTLE, WA 98112-4853




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
FBO PETER B BRADSHAW IRA                 FBO RICHARD CHRISTENSEN IRA            FBO RICHARD ZURBURG IRA
1340 N LAKEVIEW DR                       5223 DEGAS WAY                         1935 COORS CREEK DR
GREEN BAY, WI 54313-6642                 EL DORADO HLS, CA 95762-5264           COLLIERVILLE, TN 38017-8894




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
FBO SANDRA DICKINSON IRA                 FBO SHAWN M PEARSON ROTH IRA           HARRY HALL IRA
12231 SANTA TERESA DR                    103 PARADISE CIR                       28188 OCEAN DRIVE
SAN RAMON, CA 94583-2613                 TOWNVILLE, SC 29689-3428               SELBYVILLE, DE 19975




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
HOLLY L PARROTT IRA                      JAMES DAVID BAILEY IRA                 JAMES PETROSKEY IRA
604 S DEPOT ST                           115 EMMA BRYANT WAY                    702 4TH ST S
SENECA, SC 29678-3950                    GREER, SC 29651-5098                   VIRGINIA, MN 55792-3014




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
JAMES W WILSON IRA                       JANET BROWN IRA                        JEANNINE LEITER IRA
24116 E GREYSTONE LN                     3242 SUNSET HILLS BLVD                 4956 JANET CT
WOODWAY, WA 98020-5226                   THOUSAND OAKS, CA 91362-1190           LIVERMORE, CA 94550-8514




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
JENNIFER DUNLAP IRA                      JILL TANNER IRA                        JOHN DENMAN IRA
2132 HOMET ROAD                          PO BOX 2995                            1026 CRYSTAL CT
SAN MARINO, CA 91108                     SAN RAMON, CA 94583-7995               WALNUT CREEK, CA 94598-4218




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
JOHN SISSON IRA                          JUNE S FOY IRA                         KENNETH MORRISON IRA
74 WESTVIEW AVE                          15777 W CIMARRON DR                    104 JAMESON DR
GREENVILLE, SC 29609-4740                SURPRISE, AZ 85374-6152                PIEDMONT, SC 29673-9792




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
KENT R STREET IRA                        KIM M ZACHMEIER IRA                    LARAE VERHOEK IRA
27432 LOS BANOS                          1404 JOHNS DR                          416 EVERETT DR
MISSION VIEJO, CA 92691-1014             MANDAN, ND 58554-2118                  DANVILLE, CA 94526-4215




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
LAURA L SELEEN IRA                       LAWRENCE J WARD IRA                    LESLIE A ZURBURG IRA
43111 ROUND LAKE DR                      44719 NITCHE LAKE RD                   1945 COORS CREEK DR
OTTERTAIL, MN 56571-9466                 PERHAM, MN 56573-8851                  COLLIERVILLE, TN 38017-8894




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
LOUIS BOURDEAU IRA                       LYNDA GRIFFITH IRA                     MARCHANT C COTTINGHAM JR IRA
6815 BISCAYNE BLVD STE 103               25634 COUNTY ROAD 60                   PO BOX 1087
MIAMI, FL 33138-6292                     BOVEY, MN 55709-8084                   SIMPSONVILLE, SC 29681-1087
MAINSTAR TRUST            Case 21-10831-CTG    Doc
                                        MAINSTAR    17
                                                 TRUST      Filed 05/19/21   Page 265 ofTRUST
                                                                                MAINSTAR 661
MARGARET M TAYLOR IRA                    MARILYN M MESSER IRA                   MARTHA J NELSON IRA
317 JOHNSON COVE RD                      PO BOX 666                             1351 W VIA DEL PETIRROJO
SENECA, SC 29672-6909                    SIMPSONVILLE, SC 29681-0666            GREEN VALLEY, AZ 85622-5013




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
MARY ANN OLSON IRA                       MARY L MARTIN IRA                      MARY REGINA WATTON-COX IRA
601 SE 2ND AVE                           1102 MINNESOTA ST                      4918 SE HILL RD
GRAND RAPIDS, MN 55744-3810              HIBBING, MN 55746-1653                 MILWAUKIE, OR 97267-1701




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
MEINA YUAN OU IRA                        MICHAEL BROWN IRA                      MICHAEL CASSABON IRA
15041 59TH AVE                           9983 MANGOS DR                         214 CLUB DR
FLUSHING, NY 11355-5426                  SAN RAMON, CA 94583-2833               SIMPSONVILLE, SC 29681-4145




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
MICHAEL MENGHI IRA R/O                   ROBERT A PEDERSEN IRA                  RONALD ASHMORE IRA
12699 NW 32ND CT                         4535 UNPLAND DR                        116 KENNETH DR
SUNRISE, FL 33323-6349                   BILLINGS, MT 59106                     ANDERSON, SC 29626-5124




MAINSTAR TRUST                           MAINSTAR TRUST                         MAINSTAR TRUST
SEAN HUGHES IRA                          SHIRLEY SADANAGA IRA                   SONYA A CALHOUN IRA
3116 LAKE HOLLYWOOD DR                   842 CORNELL DR                         2709 HIGHWAY 702
HOLLYWOOD, CA 90068-1560                 BURBANK, CA 91504-3015                 NINETY SIX, SC 29666-9015




MAINSTAR TRUST                           MAINSTAR TRUST                         MALAY MAJMUNDAR TR
SYED JAFRI IRA                           THOMAS J MORRISSEY IRA                 UA 03/17/2012
6609 KINGS RD                            514 ASHLAND AVE                        MALAY MAJMUNDAR LIVING TRUST
SAN RAMON, CA 94582-3901                 BUFFALO, NY 14222-1307                 1021 N GARFEILD ST APT 516
                                                                                ARLINGTON, VA 22201



MALCOLM SEVIER &                         MALINDA L HINRICHS TR &                MALLON FAMILY FOUNDATION
KELLY L SEVIER JT TEN                    RODNEY L HINRICHS TTEE                 943 COAST BLVD S
6 AUBURN HILLS DR                        RODNEY L & MALINDA L HINRICHS LIV      LA JOLLA, CA 92037-4130
GREENBRIER, AR 72058-9275                TR 06/16/09 1167 MANATT ST
                                         LINCOLN, NE 68521-2138



MANCHEM LLC                              MANJUNATHA PRABHU                      MANUEL RODRIGUEZ JR &
200 SILVER STREET STE 201                133 MANCHESTER COURT                   MARIA GARCIA-RODRIGUEZ JT TEN
AGAWAM, MA 01001-3067                    BUFFALO GROVE, IL 60089                13236 SW 43RD LN
                                                                                MIAMI, FL 33175-3937




MANUEL S ESPINOZA TR &                   MANUEL S LIU &                         MANUELA STOKES TOD
SOCORRO O ESPINOZA TTEE                  MARIA R LIU JT TEN                     WILLIAM STOKES
ESPINOZA FAMILY REVOCABLE LIVING         TOD BENEFICIARY ON FILE CPU            SUBJECT TO STA TOD RULES
TRUST 12/03/03 81288 PALO VERDE DR N     3309 AEGEAN WAY                        6694 OAKDAWN DR
INDIO, CA 92201-3764                     SAN BRUNO, CA 94066-4570               TALLAHASSEE, FL 32309



MARC ALLAN LINTZ                         MARC JAMES FRITZ                       MARC LEVINE &
18 LINDEN BLVD                           5521 HUNTLEY AVE                       KERRI LEVINE JT TEN
HICKSVILLE, NY 11801                     GARDEN GROVE, CA 92845                 554 RIDGELINE RUN
                                                                                LONGWOOD, FL 32750-3309
MARC MCDANIEL &       Case     21-10831-CTG    Doc 17
                                        MARC MUELLER TOD Filed 05/19/21       Page 266R WALKER
                                                                                 MARC   of 661
DIANA MCDANIEL JT TEN                    JESUS G GARZA                           14022 E EXPOSITION PLACE
1093 MADISON 221                         SUBJECT TO STA TOD RULES                LAKEWOOD, CO 80228
FREDERICKTOWN, MO 63645-8532             1701 W 1ST STREET
                                         SAN PEDRO, CA 90732



MARC SCHNELL                             MARCELLA A RAVE                         MARCELLA J HEYE
4013 LAKESIDE DR                         TOD BENEFICIARY ON FILE WITH CPU        10219 W WESTWIND DRIVE
THE COLONY, TX 75056                     715 E 7TH ST                            PEORIA, AZ 85383
                                         DELL RAPIDS, SD 57022-1734




MARCELLE V CHERAU TR &                   MARCIA A CORNELIUS                      MARCIA CROSS
CHRISTIAN H CHERAU TTEE                  6802 RENWOOD DR                         9815 TALLYRAND DR
CHERAU REV TR                            CLEVELAND, OH 44129-4045                LAKE WORTH, FL 33467-7081
42391 382 BALBOA DR
POINCIANA, FL 34759-3600



MARCIA K FREGGER TR &                    MARCIA S BOOTHE &                       MARCIE SALOPEK TR
STEPHEN FREGGER TTEE                     TINA MCCALLISTER-BOOTHE JT TEN          MARK SALOPEK & MARCIE SALOPEK
MARCIA K FREGGER REV LIVING TRUST        5816 N MARUYAMA AVE                     LIVING TRUST UA 09/03/15
37544 2707 EVERETT LN                    FRESNO, CA 93723-4049                   5448 SNOW RD
TALLAHASSEE, FL 32308-0947                                                       LAS CRUCES, NM 88005-6225



MARCUS L SAMUELSON                       MARCUS V EDWARDS                        MARCUS WEBER TR &
9413 MONROE CT                           5358 REGAL CT                           MARIFE WEBER TTEE
URBANDALE, IA 50322-3925                 FREDERICK, MD 21703-2745                WEBER FAMILY TRUST
                                                                                 39473 25852 NIMES CT
                                                                                 MISSION VIEJO, CA 92692-5272



MARGARET A FONG                          MARGARET A MUNDY TR                     MARGARET A PRUTER
1920 JUBILEE DR                          THE MARGARET A MUNDY LIVING TRUST       TOD BENEFICIARY ON FILE WITH CPU
BRENTWOOD, CA 94513-6041                 UA 09/24/14                             8749 LAUREL ST
                                         4616 E DANBURY RD                       BELLFLOWER, CA 90706-5128
                                         PHOENIX, AZ 85032



MARGARET A PUCCIO TR                     MARGARET A TENORE TR                    MARGARET ANCKER TR
JEROME R PUCCIO REV TR                   REVOCABLE TRUST OF ARTHUR P TENORE      ANCKER LIVING TRUST
UA 03/16/98                              UA                                      UA 04/16/98
1200 SOUTH OCEAN BLVD 3F                 3425 CAPLAND AVE                        2636 THREE SPRINGS DR
BOCA RATON, FL 33432-7762                CLERMONT, FL 34711-5737                 WESTLAKE VLG, CA 91361



MARGARET ANN SHEPHERD OR                 MARGARET BORNHOFT TR &                  MARGARET C BOURNE TR
VICKI LYNN BURGIN OR VANESSA JO FRIER    JOHN BORNHOFT TTEE                      THE MARGARET C BOURNE LIVING TRUST
OR TERRIE LEE BURGIN TR UA 05/14/2019    MARGARET A BORNHOFT TRUST               UA 04/16/13
BURGIN GIRLS REV LIV TR 1628 RIVERWAY    41374 2675 140TH ST                     12 LUNSFORD LN
LN                                       TYLER, MN 56178-4104                    BELLA VISTA, AR 72714-4802
LANCASTER, TX 75146

MARGARET CAMPBELL                        MARGARET D MORRIS &                     MARGARET DAMBROSIO TR
1623 AMARILLO SPRINGS AVE                FRED A MORRIS JR JT TEN                 DAMBROSIO LIVING TRUST
HENDERSON, NV 89014-7612                 PO BOX 4485                             UA 10/31/90
                                         LAGO VISTA, TX 78645-0001               438 ATLANTIC ST
                                                                                 E NORTHPORT, NY 11731-3605



MARGARET EASTOJN TR                      MARGARET ESTHER LACHMAN                 MARGARET GALLAGHER
MARGARET J EASTON TRUST                  NATAF 30                                2716 W MADISON AVE
UA 05/16/88                              DN HAREI                                BOISE, ID 83702
5500 CALLE REAL APT C109                 YEHUDA 90804
SANTA BARBARA, CA 93111                  ISRAEL
MARGARET GRAHAM            Case 21-10831-CTG   Doc
                                         MARGARET    17 R/O
                                                  H WHITE Filed  05/19/21
                                                             IRA COR          Page 267 of 661
                                                                                 MARGARET HELLWIG
114 PETUNIA LN                             CLEARING CUST                         2300 TURK HILL RD
ASHEVILLE, NC 28803-8675                   470 GRACELAND                         VICTOR, NY 14564-9608
                                           LAGUNA BEACH, CA 92651-2552




MARGARET JOHNSON TR                        MARGARET LIU                          MARGARET M GALLAGHER TR
UA 01/11/2005                              TOD BENEFICIARY ON FILE WITH CPU      TRUST AGREEMENT OF MARGARET M
JOHNSON FAMILY TRUST                       3043 STONELEY DR                      GALLAGHER UA 07/05/96
4792 ALASKA AVE                            PASADENA, CA 91107-5550               20396 WAYNE RD
CYPRESS, CA 90630                                                                LIVONIA, MI 48152-4055



MARGARET M STEMMLER TR                     MARGARET M TOOHEY                     MARGARET MARY SILLS TR
LIU-STEMMLER FAMILY TRUST SUB              5123 WOODLAND DR                      MARGARET MARY SILLS TRUST
TRUST-B UA                                 LEWISTON, NY 14092-1906               UA 06/28/08
202 E KEIM DR                                                                    8415 SW ROGUE LN
PHOENIX, AZ 85012-1235                                                           WILSONVILLE, OR 97070-6743



MARGARET MORRIS                            MARGARET P ZAK                        MARGARET R COLONI
TOD BENEFICIARY ON FILE WITH CPU           TOD BENEFICIARY ON FILE WITH CPU      14 FARMSTEAD RD
56679 CLEARSTONE DR                        3879 PALMER RD                        NEW WINDSOR, NY 12553
MACOMB, MI 48042-6254                      MASSANUTTEN, VA 22840-3206




MARGARET SCHLOTTERBECK                     MARGARET SPICER                       MARGARET T REESE
96 CHELTENHAM DR                           9 SOPHIA DR                           202 STABLE RD
BUFFALO, NY 14216-2209                     MIDDLE ISLAND, NY 11953-2656          FRANKLIN, TN 37069-4524




MARGARET TIMPANI TR                        MARGARITA GOFMAN-KLEIN                MARGERY SUE BECK
MARGARET TIMPANI TRUST                     13519 BAY ORCHARD                     4586 FORSYTHIA WAY
UA                                         SAN ANTONIO, TX 78231                 APT 234
999 SYCAMORE CT                                                                  OOLTEWAH, TN 37363-4623
BANNING, CA 92220-1450



MARGIE I MUELLER TR                        MARGOT MIGLINS TOD                    MARGUERETTA STUCKEY
UA 03/16/2020                              STEVE FAGERQUIST                      TOD BENEFICIARY ON FILE WITH CPU
MARGIE I MUELLER LIVING TRUST              SUBJECT TO STA TOD RULES              113 WOODRUFF CT
28310 ALAVA                                1090 EVENSTAR AVE                     MOBILE, AL 36608-4494
MISSION VIEJO, CA 92692                    WESTLAKE VLG, CA 91361



MARGUERITE BONESKI                         MARGUERITE PANETTA                    MARIA A REICHERT
107 JEFFERSON LN                           8655 CHRISTOPHER LEE CIRCLE           716 TANAGER WAY
LTL EGG HBR, NJ 08087-2037                 LAS VEGAS, NV 89129                   BRICK, NJ 08724-1168




MARIA A SOLORZANO                          MARIA CAVAZOS                         MARIA E CRUZ
3111 NW 126 TERRACE                        6149 W 64TH PLACE                     TOD BENEFICIARY ON FILE WITH CPU
SUNRISE, FL 33323                          CHICAGO, IL 60638                     2315 W EDGERTON AVE
                                                                                 MILWAUKEE, WI 53221




MARIA ELENA COVARRUBIAS TR                 MARIA FANO                            MARIA G ESPINOZA BETANCOURT
MH FAMILY LIVING TRUST                     1000 KENOVA AVE                       5760 OAK CLIFF DR
UA 03/23/15                                THE VILLAGES, FL 32162-6646           EL PASO, TX 79912-4124
3212 CORTE CARLAZZO
CHULA VISTA, CA 91914-5307
MARIA KNUTSEN-PUGH      Case     21-10831-CTG     Doc
                                          MARIA PACE & 17     Filed 05/19/21   Page 268RODRIGUEZ
                                                                                  MARIA of 661
702 SE 7TH ST                              VINCENT PACE JT TEN                    TOD BENEFICIARY ON FILE WITH CPU
DELRAY BEACH, FL 33483-5121                1515 JACKSON RD                        10070 THORNBIRD CT
                                           PENFIELD, NY 14526                     MORENO VALLEY, CA 92557-2854




MARIA T ESCAMILLA                          MARIAN DOBKIN                          MARIAN G REID TR
TOD BENEFICIARY ON FILE WITH CPU           TOD BENEFICIARY ON FILE WITH CPU       MARIAN G REID LIV REV TRUST
4025 ALLYSON RAE ST                        1800 S OCEAN BLVD APT 1001             UA 04/12/01
N LAS VEGAS, NV 89032-0258                 POMPANO BEACH, FL 33062-7918           1967 JOSEPHINE AVE
                                                                                  SAN JOSE, CA 95124-1513



MARIAN J TRACEY                            MARIAN M HOTZ TR                       MARIAN M HOTZ
3233 KATHY LN                              MARIAN M HOTZ IRR TRUST                TOD BENEFICIARY ON FILE WITH CPU
HUNTINGDON VY, PA 19006-4203               UA 10/18/16                            8470 SW 92ND LN UNIT C
                                           8470 SW 92ND LN UNIT C                 OCALA, FL 34481-4566
                                           OCALA, FL 34481-4566



MARIAN RUELKE                              MARIAN S BIGLER TR                     MARIANNA A YBARRA
940 WINTER GREEN DR                        UA 06/09/1992                          TOD BENEFICIARY ON FILE WITH CPU
GARDNERVILLE, NV 89460                     BIGLER FAMILY REVOCABLE TRUST          2261 LA GRANADA DR
                                           68 LIDO CIRCLE                         THOUSAND OAKS, CA 91362-2463
                                           SACRAMENTO, CA 95826



MARIANNE & BUD SIEGAL FAMILY               MARIANNE F BONNEMIER                   MARIANNE LAWSON TOD
FOUNDATION INC                             TOD BENEFICIARY ON FILE WITH CPU       KAREN BARTON
916 N CASEY KEY RD                         2232 S 32ND AVE                        SUBJECT TO STA TOD RULES
OSPREY, FL 34229-9708                      OMAHA, NE 68105-3112                   16865 MCKEEVER ST
                                                                                  GRANADA HILLS, CA 91344



MARIANNE LAWSON TOD                        MARIANNE SIEGAL TR                     MARIANNE STEINER
RICHARD CASTRO                             MARIANNE BOLLACI SIEGAL REV TRUST      TOD BENEFICIARY ON FILE WITH CPU
SUBJECT TO STA TOD RULES                   UA 03/23/93                            1820 S BEVERLY GLEN BLVD
16865 MCKEEVER ST                          916 N CASEY KEY RD                     UNIT 202
GRANADA HILLS, CA 91344                    OSPREY, FL 34229-9708                  LOS ANGELES, CA 90025



MARIANO B TIGNO R/O IRA COR                MARIE A COPELAND                       MARIE AHMED &
CLEARING CUST                              TOD BENEFICIARY ON FILE WITH CPU       ISRAEL MOYA JT TEN
16479 PATINA CT                            522 BELTON DR                          TOD BENEFICIARY ON FILE CPU
CHINO HILLS, CA 91709-4631                 CONWAY, SC 29526-7870                  236 MOUNT ARBOR ST
                                                                                  MC FARLAND, CA 93250-1438



MARIE BERTSCH                              MARIE BERTSCH                          MARIE C MAKRIDES
101 WELLINGTON APT C                       101 WELLINGTON C                       117 BEACH ST
WEST PALM BEACH, FL 33417-2549             WEST PALM BCH, FL 33417-2537           PRT JEFFERSON, NY 11777-1306




MARIE GRACE MORGAN                         MARIE I CLOUSER                        MARIE RADCLIFFE
1037 GLENHARBOR CIR                        2707 OLD NEW WINDSOR PIKE              10824 MEADOWS COURT
WINTER GARDEN, FL 34787-2224               NEW WINDSOR, MD 21776-9615             N FT MYERS, FL 33903




MARIE STAMATOLATES                         MARIE TAN &                            MARIE THOMPSON
11269 PIPER PEAK LANE                      CHOR C TAN JT TEN                      C/O DAWN MEADE
LAS VEGAS, NV 89138                        535 W COLORADO ST                      PO BOX 70513
                                           GLENDALE, CA 91204-1101                HOUSTON, TX 77270-0513
MARIKAY LINDSTROM TR Case 21-10831-CTG
                                    MARILYN Doc   17TR Filed 05/19/21
                                             A LONG                     Page 269 of
                                                                           MARILYN   661
                                                                                   ANDERSON TOD
MARIKAY LINDSTROM SEPERATE PROPERTY UA 10/15/2000                          WILLIAM ANDERSON
UA 09/20/06                         MARILYN A LONG TRUST                   SUBJECT TO STA TOD RULES
1878 SHADY LN                       27040 EMERALD COVE COURT               780 RIVERSIDE DR APT 11E
BIG BEAR CITY, CA 92314             MENIFEE, CA 92585                      NEW YORK, NY 10032



MARILYN BATTIS TR                    MARILYN BIGMAN                        MARILYN BRYDOLF TR &
UA 04/25/2012                        TOD BENEFICIARY ON FILE WITH CPU      ELIZABETH BRYDOLF TTEE
BATTISTESSA FAMILY TRUST             6451 VALLEY CIRCLE TER                BRYDOLF FAMILY SURVIVORS TRUST
262 COUNTY RD                        WEST HILLS, CA 91307-2747             34401 1420 SANTO DOMINGO AVE
STAMFORD, VT 05352-9580                                                    DUARTE, CA 91010-2632



MARILYN C MCCORMICK                  MARILYN CAGLE                         MARILYN F PALMER
TOD BENEFICIARY ON FILE WITH CPU     TOD BENEFICIARY ON FILE WITH CPU      1042 CATHERINE DR
3535 KIRBY ROAD APT K 315            7723 HOSFORD AVE                      NEWPORT, MN 55055-1584
MEMPHIS, TN 38115-3719               LOS ANGELES, CA 90045-1144




MARILYN I MILLER                     MARILYN J HOFF                        MARILYN J WILKERSON TR
TOD BENEFICIARY ON FILE WITH CPU     4017 S 262ND PL                       MARILYN J WILKERSON TRUST
1063 6TH ST                          KENT, WA 98032-7145                   UA 07/06/99
MANILLA, IA 51454-7795                                                     342 BANBURY AVE
                                                                           ELK GROVE VLG, IL 60007-3418



MARILYN K ROHRIG                     MARILYN SCHARFFENBERGER               MARILYN T DOLL
TOD BENEFICIARY ON FILE WITH CPU     TOD BENEFICIARY ON FILE WITH CPU      483 NW DOGWOOD TER
1470 43RD AVE                        15 VALLEY VIEW DR                     LAKE CITY, FL 32055-8930
GREELEY, CO 80634-2413               FLEMINGTON, NJ 08822-4507




MARILYN T LYONS                      MARILYN T MANGIONE &                  MARILYN V JENKINS
942 MARVELL LN                       FRED MANGIONE JT TEN                  1373 DOW ST
HIGHLAND PARK, IL 60035-3641         TOD BENEFICIARY ON FILE CPU           CHRISTIANSBRG, VA 24073-2854
                                     8400 CALLIE AVE UNIT 114
                                     MORTON GROVE, IL 60053-5004



MARILYN YERKEY                       MARILYNN M WALLER                     MARILYNN PAULSON
TOD BENEFICIARY ON FILE WITH CPU     3014 RIVER OAKS DR                    TOD BENEFICIARY ON FILE WITH CPU
2420 THREE SPRINGS DR                MONROE, LA 71201-2030                 4855 IVY RIDGE DR SE
WESTLAKE VLG, CA 91361-5547                                                UNIT 205
                                                                           ATLANTA, GA 30339-1358



MARINA BROWN                         MARINA HARTLEY                        MARINA R BOJAZI
172 VIA GAYUBA                       79 HUGH HEMON ROAD                    TOD BENEFICIARY ON FILE WITH CPU
MONTEREY, CA 93940-4321              SARANAC, NY 12981                     9591 YAMATO RD
                                                                           BOCA RATON, FL 33434-5549




MARIO ROCA &                         MARIO ROSADO                          MARIO S TOLEDO &
ANGELA ROCA TR                       820 BOYNTON AVE APT 17J               ROSA M TOLEDO JT TEN
UA 12/05/1990 ROCA FAMILY TR.        BRONX, NY 10473-4610                  2097 W 31ST ST
909 EAST GRIST MILL CRT                                                    LOS ANGELES, CA 90018-3422
PONTE VEDRA, FL 32082



MARION D BROGAN                      MARION D MCKENNA                      MARION DAVIS
TOD BENEFICIARY ON FILE WITH CPU     TOD BENEFICIARY ON FILE WITH CPU      221 OLD CEDAR PT
2650 SE 18TH AVE APT 203             257 LONGDEN DR                        CHAPIN, SC 29036-8110
OCALA, FL 34471-8316                 ARROYO GRANDE, CA 93420-4512
MARION E LAMY TR       Case 21-10831-CTG
                                     MARION JDoc   17 TRFiled 05/19/21
                                               SHRADER                      Page 270 of
                                                                               MARION   661 &
                                                                                      W OAKLEY
THE MARION ELVERA LAMY TRUST NUMBER  MARION J SHRADER TRUST                    PHILIP WHEATLEY TR UA 10/30/2009 HUGH
1 UA 04/21/15                        UA 01/23/01                               OAKLEY RESIDUARY TR.
PO BOX 124                           2307 E MICHAEL MANOR LN                   716 FRIAR TUCK LN
HARBOR SPRINGS, MI 49740-0124        ARLINGTON HTS, IL 60004-4336              SALISBURY, MD 21804



MARIQUITA COUCH TR                      MARJORIE A YOSHIOKA                    MARJORIE E BARDEN
UA 06/08/2007                           725-A 9TH AVE                          20590 CYPRESS KNEE COURT
JOE T AND MARIQUITA COUCH TRUST         HONOLULU, HI 96816-7108                ESTERO, FL 33928
PO BOX 6572
TAMUNING 96931 GUAM



MARJORIE H KASTEN                       MARJORIE K BERNATH TR                  MARJORIE MOULTON
FBO JOHN L KASTEN &                     MARJORIE K BERNATH LIVING TRUST        1010 5TH ST S
NATIONAL FINANCIAL SERVICES JTWROS      UA 04/04/06                            SAINT JAMES, MN 56081-1906
299 RIDGE RD                            11934 GERALD AVE
CHARLESTON, ME 04422-3440               GRANADA HILLS, CA 91344-2851



MARJORIE ULRICH                         MARK A DENNINGTON TR &                 MARK A FOSTER
9508 WEST CEDAR HILL CIRCLE             NINA E DENNINGTON TTEE                 2033 SHADYSIDE RD
SUN CITY, AZ 85351                      MARK A & NINA E DENNINGTON REV TR      SAINT ALBANS, WV 25177-3518
                                        40099 1582 WIND RIVER CIR E
                                        CORDOVA, TN 38016



MARK A FRANKLIN &                       MARK A GEERTSMA &                      MARK A HOELSCHER
CAROLINE M FRANKLIN JT TEN              LEAH N GEERTSMA JT TEN                 16503 DREXEL CREEK CT
N3447 US HIGHWAY 63                     2003 THREE ELMS PARK RD                CYPRESS, TX 77433-7355
HAGER CITY, WI 54014                    INDEPENDENCE, IA 50644-9865




MARK A KAVANAUGH &                      MARK A LANCASTER &                     MARK A SPANN
GEORGIA J KAVANAUGH TR UA 01/19/2012    KATY RUSSELL JT TEN                    720 BUSH RD
MARK A & GEORGIA J KAVANAUGH TR. NO 1   TOD BENEFICIARY ON FILE CPU            CLINTON, TN 37716-5424
965 CONSTITUTION DR                     7173 S VERSAILLES WAY
XENIA, OH 45385                         AURORA, CO 80016-2386



MARK A STEGER &                         MARK ALLEN &                           MARK BAILEY &
SANDRA K PFANTZ JT TEN                  CHARLOTTE ALLEN TEN COM                ANN BAILEY JT TEN
1892 ETON DR                            298 BRANDING IRON LN                   23808 CAHUILLA CT
HOFFMAN EST, IL 60192-4121              HOLLY LK RNCH, TX 75765-7513           CORONA, CA 92883-4193




MARK BENDETT                            MARK BLUM                              MARK BUEHLER
230 AZALEA LN                           TOD BENEFICIARY ON FILE WITH CPU       9184 S ROSEBUD LN
WEST GROVE, PA 19390-9479               2700 SHOREVIEW DR                      SALEM, IN 47167-6567
                                        NAPLES, FL 34112-5840




MARK C BARNAK                           MARK D PALLOTTA                        MARK DIPAOLO
TOD BENEFICIARY ON FILE WITH CPU        14533 CARINO TERRACE                   2100 PARK AVE APT 206
6 CELLA DR                              BONITA SPGS, FL 34135                  MIAMI BEACH, FL 33139-1757
UPPR CHICHSTR, PA 19014-2329




MARK E FENSTER TR &                     MARK E RUTHERFORD TR &                 MARK F KINLAW
BRIAN C RAPPAPORT TTEE                  DENISE G RUTHERFORD TTEE               209 FAIRWAY VISTA DR
EILEEN HAMMER RESIOUARY TR              RUTHERFORD FAMILY TRUST                HOLLY SPRINGS, NC 27540-6153
34806 463 LONGMEADOW LN                 38965 1824 VISTA MAREA
LONGWOOD, FL 32779-6011                 SAN CLEMENTE, CA 92673-3658
MARK F TITUS            Case   21-10831-CTG    Doc 17 TR
                                        MARK FARHOOMAND Filed
                                                          &   05/19/21            Page 271FOWLER
                                                                                     MARK   of 661
14741 ROCHELLE DR                       LALEH AMIGHI TTEE                            PARK AVENUE TOWER
MAPLE HEIGHTS, OH 44137-4425            FARHOOMAND FAMILY TRUST                      65 EAST 55TH STREET, SUITE 801
                                        41072 789 TRAILSIDE PL                       NEW YORK, NY 10022
                                        SAN MARCOS, CA 92078-6907



MARK G KNUTSON &                        MARK H CASPERS TR                            MARK H CHARLES
JOANNE M KNUTSON JT TEN                 MARK H CASPERS TRUST                         TOD BENEFICIARY ON FILE WITH CPU
TOD BENEFICIARY ON FILE CPU             UA 10/29/97                                  3546 S OCEAN BLVD
10211 245TH ST E                        5345 MIKADO CT                               APT 817
LAKEVILLE, MN 55044-8411                CAPE CORAL, FL 33904-5972                    PALM BEACH, FL 33480-6458



MARK H DEBROECK                         MARK HOCHSTATTER &                           MARK J PANICO &
TOD BENEFICIARY ON FILE WITH CPU        JEANETTE R HOCHSTATTER JT TEN                PATRICIA PANICO JT TEN
1527 SARANELL AVE                       TOD BENEFICIARY ON FILE CPU                  110 RENEE S WAY
NAPERVILLE, IL 60540-0366               1755 EMBARCADERO                             GUILFORD, CT 06437-1266
                                        OAKLAND, CA 94606-5223



MARK JOHNSTON                           MARK L BELCHER SR                            MARK L GOLTERMANN &
5261 LAUREL ST                          TOD BENEFICIARY ON FILE WITH CPU             JULIE A GOLTERMANN JT TEN
NEW ORLEANS, LA 70115-1855              7016 LEOPARDI CT                             W236N6022 PINE TER
                                        NAPLES, FL 34114-2650                        SUSSEX, WI 53089-3770




MARK L JOHNSON TR &                     MARK L MIMICK TR &                           MARK L THOMPSON
CYNTHIA JOHNSON TTEE                    CONSTANCE L MIMICK TTEE                      TOD BENEFICIARY ON FILE WITH CPU
MARK JOHNSON & CYNTHIA JOHNSON          MARK AND CONSTANCE MIMICK TRUST              2909 NW BAYSHORE LOOP
TRUST 02/07/13 68610 244TH ST           36526 8765 WATERCREST CIR W                  WALDPORT, OR 97394-9562
DASSEL, MN 55325-3375                   PARKLAND, FL 33076-2677



MARK MARSHALL                           MARK MERKLING TR &                           MARK MOORE TR &
37593 STATE ROUTE 7                     LORA MERKLING TTEE                           COLLEEN J MOORE TTEE
SARDIS, OH 43946-9602                   MERKLING LIVING TRUST                        MARK D AND COLLEEN J MOORE REV
                                        41764 152 N TOQUERVILLE BLVD PO BOX 104      TRUST 06/29/12 2525 SADDLE RIDGE LN
                                        TOQUERVILLE, UT 84774                        CPE GIRARDEAU, MO 63701-1511



MARK MOULTON                            MARK NEUENSWANDER                            MARK NULMAN
25420 JOSEPH WAY                        8525 S KOLBY LN                              TOD BENEFICIARY ON FILE WITH CPU
HOLLYWOOD, MD 20636-2518                MIDVALE, UT 84047-3587                       2768 THE MEWS
                                                                                     NORTHBROOK, IL 60062-2617




MARK OSMAN &                            MARK PALASZEWSKI                             MARK R DAVIS &
JANE OSMAN JT TEN                       3322 RIDGEFIELD CT                           SUSAN L DAVIS JT TEN
8380 SW 138TH TER                       NORFOLK, VA 23518                            401 OLD MILL CREEK DR
PALMETTO BAY, FL 33158                                                               ALEXANDRIA, IN 46001-8118




MARK R HAMRICK TR                       MARK R HAWKINS &                             MARK R JENSEN
MARK R HAMRICK DECLARATION OF TRUST     PATRICIA J HAWKINS JT TEN                    TOD BENEFICIARY ON FILE WITH CPU
UA 09/20/01                             1516 E TRUITT RD                             1385 COUNTRY PARK DR
1366 VALAYNA DR                         CHILLICOTHE, IL 61523-9358                   KAYSVILLE, UT 84037-6826
AURORA, IL 60504-6860



MARK R MESSELT TR &                     MARK R PYSHER &                              MARK ROBERTS &
KATHLEEN E MESSELT TTEE                 CINDY D PYSHER JT TEN                        LORI ROBERTS JT TEN
MARK R AND KATHLEEN E MESSELT TRUST     85 HAWK RD                                   3727 EASTPARK RD
41802 22577 W TWILIGHT TRL              LEHIGHTON, PA 18235-8958                     CEDAR FALLS, IA 50613-5483
BUCKEYE, AZ 85326-8089
MARK SULLIVAN TR &       Case 21-10831-CTG      Doc 17
                                       MARK T HALLICK  &   Filed   05/19/21   Page 272T KILLEBREW
                                                                                 MARK   of 661 &
MONIQUE SULLIVAN TTEE                  DEIDRE M HALLICK JT TEN                   SHELLEY A KILLEBREW JT TEN
THE MARK & MONIQUE SULLIVAN TRUST      11031 N HUNTERS TRAIL CT                  660 COLOMA
41879 15516 ARTESIAN RIDGE RD          DUNLAP, IL 61525-9789                     COMMERCE TWP, MI 48382
SAN DIEGO, CA 92127



MARK TOMASZEK TR                        MARK TURRENTINE                          MARK V NEISWONGER
DECEMBER IRREV TR                       3104 BREARD ST                           420 BRINKERTON RD
UA 12/12/16                             MONROE, LA 71201-5109                    NEW BETHLEHEM, PA 16242-4410
1199 SAINT IVES DR
SEVIERVILLE, TN 37862-6924



MARK W HUFF &                           MARK W KESKE                             MARKEL AMERICAN INSURANCE COMPANY
KAREN J DEMUYNCK-HUFF JT TEN            823 GAYLE ST                             ATTN: JILLIAN DUPREE
TOD BENEFICIARY ON FILE CPU             PAPILLION, NE 68046-2954                 4521 HIGHWOODS PARKWAY
4163 LONGVIEW LNDG                                                               GLEN ALLEN, VA 23060
WILLIAMSBURG, VA 23188-1456



MARLENE D HADLEY                        MARLENE K BONZER TOD                     MARLENE L BAL
TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARIES ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
3212 VALLETTE ST                        1036 OXFORD AVE                          1041 S LOIS TER
BELLINGHAM, WA 98225-1848               LISCOMB, IA 50148                        INVERNESS, FL 34452-3240




MARLENE L PATTERSON TR                  MARLENE MESSINA                          MARLIN D CRAFT
UA 08/28/2020                           11510 SOUTHFORK AVE APT 90               117 BELOIT RD
MARLENE PATTERSON FAMILY TRUST          BATON ROUGE, LA 70816-2309               MARQUETTE HTS, IL 61554-1108
6908 DESCO DR
DALLAS, TX 75225



MARLO MACHALINSKI                       MARNA R FREHNER                          MARRIOTT INTL DESIGN & CONSTRUCTION
TOD BENEFICIARY ON FILE WITH CPU        192 JORDAN DR                            13682 COLLECTIONS CENTER DRIVE
818 DELAWARE AVE                        YORK, SC 29745-7557                      CHICAGO, IL 60693
ERIE, PA 16505-4910




MARSH USA INC                           MARSH USA INC.                           MARSHA L ETTL
1166 AVENUE OF THE AMERICAS             P.O. BOX 846015                          1323 KELSEY AVE
NEW YORK, NY 10036                      DALLAS, TX 75284-6015                    TOLEDO, OH 43615




MARSHA L MATSON                         MARSHAL JUMA &                           MARSHALL P WILLIAMS &
10428 PARK TREE PL                      CHERRI EGGLESTON JT TEN                  JIMMIE LOU WILLIAMS JT TEN
GLEN ALLEN, VA 23060-4487               1116 N EDINBURROUGH WAY                  314 LIGHTHOUSE DR N
                                        MUSTANG, OK 73064-1528                   HEMPHILL, TX 75948-3728




MART W JAMES &                          MARTHA CARRANZA                          MARTHA CHAPMAN
KATHERINE JAMES JT TEN                  TOD BENEFICIARY ON FILE WITH CPU         1508 CLEARWATER DR
487 OAK RIDGE ROAD EXT                  68 LISTO ST                              WHEELING, IL 60090
DYERSBURG, TN 38024-6521                RMV, CA 92694-1297




MARTHA CHAPMAN                          MARTHA D JAMES                           MARTHA E WHEELOCK
6201 MCCULLAR ST                        TOD BENEFICIARY ON FILE WITH CPU         12400 MOORPARK ST UNIT 2
HALTOM CITY, TX 76117                   PO BOX 274                               STUDIO CITY, CA 91604-1241
                                        EASTVILLE, VA 23347-0274
MARTHA J NELSON &       Case 21-10831-CTG     Doc 17 Filed 05/19/21
                                      MARTHA JONES                       Page 273 of
                                                                            MARTHA    661
                                                                                   K PENLAND
ROBERT E NELSON TR                    TOD BENEFICIARY ON FILE WITH CPU      185 OLD HAMILTON RD NW
ROBERT & MARTHA NELSON REV TR         8621 WINNETKA AVE                     MARIETTA, GA 30064-1625
37853 1119 N ECHO RANCH DR            WINNETKA, CA 91306-1143
GREEN VALLEY, AZ 85614-6334



MARTHA L PRESTON IRA COR CLEARING     MARTHA LYNN CLOYES                    MARTHA M SKIDMORE
CUST                                  8344 HILL RD                          401 HICKS ST APT B3E
5780 N CAMINO ARTURO                  CANAL WNCHSTR, OH 43110-9660          BROOKLYN, NY 11201-5985
TUCSON, AZ 85718-3938




MARTHA MORALES                        MARTHA S PAYNE                        MARTHA T DINOS
TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU      3001 RANCH RD SE
1690 SUNNYDALE AVE                    6636 HICKORY MANOR CIR                ATLANTA, GA 30339-3728
SIMI VALLEY, CA 93065-5642            CHATTANOOGA, TN 37421-2563




MARTHA WEINSTEIN &                    MARTI SOSKIN TR                       MARTIN B MARIAS TR &
GREGORY J YOUCHOCK JT TEN             UA 12/22/2005                         ELIZABETH R MARIAS TTEE
TOD BENEFICIARY ON FILE CPU           SOSKIN REVOCABLE TRUST                MARTIN B AND ELIZABETH R MARIAS REV
1121 SARASOTA DR                      21 FIRETHORN                          LIV TR 201 RUTH AVE
TALLAHASSEE, FL 32301-5726            RCHO STA MARG, CA 92688               LOS ANGELES, CA 90291-6700



MARTIN B ZAHN TR                      MARTIN GOLDBERG                       MARTIN H POUSSON
THE ZAHN IRREVOCABLE TRUST            617 LOGAN LN                          4688 W TANGERINE RD APT 3105
UA                                    DANVILLE, CA 94526-1511               MARANA, AZ 85658
PO BOX 3537
ARLINGTON, WA 98223-3537



MARTIN HOFFMAN                        MARTIN J GREVES                       MARTIN L AARON
TOD BENEFICIARY ON FILE WITH CPU      PO BOX 202                            2538 LONG IRON CT
4311 CORONET DR                       WAUTOMA, WI 54982-0202                LONGWOOD, FL 32779-3629
ENCINO, CA 91316-4324




MARTIN L JOHNSON                      MARTIN LABELL &                       MARTIN M MITCHELL
8001 CLAYVALE RD                      JANICE LABELL JT TEN                  TOD BENEFICIARY ON FILE WITH CPU
AGUA DULCE, CA 91390-2881             13132 BRIDGEFORD AVE                  935 NW 61ST ST
                                      BONITA SPGS, FL 34135-3447            SEATTLE, WA 98107-2855




MARTIN MEISNER TR                     MARTIN MUSSER                         MARTIN MYRON MELER R/O IRA COR
MARTIN WILLIAM MEISNER 2015 TRUST     420 ROCKY RIDGE RD                    CLEARING CUST
UA 12/18/15                           DENVER, PA 17517                      626 S LAURINDA LANE
25271 OAK CANYON LN                                                         ORANGE, CA 92869-5117
LAKE FOREST, CA 92630-6408



MARTIN P STEVENS                      MARTIN SCHAPPELL                      MARTIN SEANOR
15823 WILDAIRE DR SE                  TOD BENEFICIARY ON FILE WITH CPU      PARK AVENUE TOWER
YELM, WA 98597-8940                   4951 BONITA BAY BLVD UNIT 1501        65 EAST 55TH STREET, SUITE 801
                                      BONITA SPGS, FL 34134-1728            NEW YORK, NY 10022




MARTIN TERESI                         MARTIN W LEDWITZ TR                   MARTINA COPPENRATH
10624 S AVERS AVE                     LEDWITZ FAMILY TRUST                  1064 N TAMIAMI TRAIL 1127
CHICAGO, IL 60655-3807                UA 12/22/00                           SARASOTA, FL 34236-2443
                                      8609 E WORTHINGTON DR
                                      SAN GABRIEL, CA 91775-2646
MARTY KLAUSNER          Case 21-10831-CTG
                                      MARVIN ADoc  17 Filed
                                               JAFFE              05/19/21      Page 274 BofALTIS
                                                                                   MARVIN    661&
TOD BENEFICIARY ON FILE WITH CPU      11021 SANDHILL PRESERVE                      CHRISS M ALTIS JT TEN
5059 FIELDS POND CV                   SARASOTA, FL 34238                           3221 44TH ST S
MARIETTA, GA 30068-1574                                                            WISC RAPIDS, WI 54494-2731




MARVIN CHIUMENTO                      MARVIN D MILLER                              MARVIN H DALTON &
600 HARBOR BLVD UNIT 818              178 CAMERON ST SE                            BARBARA K DALTON JT TEN
WEEHAWKEN, NJ 07086                   PALM BAY, FL 32909-4335                      6017 S BELFAIR PL
                                                                                   SIOUX FALLS, SD 57106-2904




MARVIN J HOFFMAN                      MARVIN MEISLER TR                            MARVIN ROBERTS &
16 SAN RAFAEL DR                      THE MARVIN MEISLER LIVING TRUST              KARMA ROBERTS JT TEN
ROCHESTER, NY 14618-3702              410 S BARRINGTON AVE                         308 N KENWOOD BLVD
                                      APT 106                                      INDIANOLA, IA 50125-2119
                                      LOS ANGELES, CA 90049



MARVIN W HOMAN TR                     MARY A ECHLER                                MARY ALDRIDGE
HOMAN FAMILY TRUST                    7745 COUNTY RD E                             3204 EQUESTRIAN WAY
UA 03/15/00                           DELTA, OH 43515-9469                         TOMS RIVER, NJ 08755
4590 KNIGHTSBRIDGE BLVD APT 563
COLUMBUS, OH 43214-4336



MARY ANN ASH TR                       MARY ANN BEARDSHEAR                          MARY ANN FRONE
UA 06/26/2012                         1030 CHEROKEE TRL                            TOD BENEFICIARY ON FILE WITH CPU
ASH FAMILY TRUST                      YUCCA VALLEY, CA 92284-7034                  3516 CHATTSWORTH CT
405 CHULA VISTA AVE                                                                HOLIDAY, FL 34691-2502
LADY LAKE, FL 32159



MARY ANN MANN TR                      MARY ANN PAUL TR                             MARY ANN S GOODYEAR
MARY ANN MANN TRUST                   THE PAUL FAMILY 1999 TRUST                   10534 POINTE COUPEE RD
UA 05/11/05                           UA 07/28/99                                  NEW ROADS, LA 70760-4403
10450 LOTTSFORD RD APT 2117           4242 LOMO ALTO DR UNIT E18
MITCHELLVILLE, MD 20721-2748          DALLAS, TX 75219-1574



MARY ANN S SHAW &                     MARY ANN T ITOGA TR                          MARY ANNE TOUART TOD
EARL E SHAW JT TEN                    MARY ANN T ITOGA TRUST                       AMANDA E LEIBERT
430 CEDAR ST                          UA 12/05/00                                  SUBJECT TO STA TOD RULES
ENGLEWOOD, FL 34223-4006              445 KULIOUOU RD                              2075 SOUTHFIELD DR
                                      HONOLULU, HI 96821-2232                      THE VILLAGES, FL 32162



MARY ANNE WEGMANN &                   MARY B DEWITT-DIA TR                         MARY BOGHIGIAN
ROBERT WEGMANN JT TEN                 THE DIA FAMILY TRUST                         1648 SAINT PAULS DR
8818 SHOSHONI TRL                     UA 06/18/08                                  CLEARWATER, FL 33764-6452
SAN ANTONIO, TX 78255-2093            803 N HOWARD ST APT 335
                                      ALEXANDRIA, VA 22304-5463



MARY CARLSON                          MARY CATHARINE MARTELL                       MARY CHEN SHENG WEN
635 WOOD ST                           1112 SAINT ANDREWS RD                        TOD BENEFICIARY ON FILE WITH CPU
HERNDON, VA 20170-5127                BRYN MAWR, PA 19010-1936                     29 DEL MAR
                                                                                   NEWPORT COAST, CA 92657-2156




MARY CHENG TR &                       MARY D BEASLEY &                             MARY D WILBER TR &
JOHN YUNGCHAO CHENG TTEE              H BRITT BEASLEY & PHILIP A BEASLEY TR        JOHN A WILBER TTEE
CHENG 2001 TRUST                      UA                                           WILBER FAMILY TRUST
3225 E JACKSON AVE                    02/24/2015 MARY D BEASLEY REVOC LIV TR.      36507 16389 N 108TH PL
ORANGE, CA 92867                      WESTMINSTER WOODS 25 STATE RD 13 C4          SCOTTSDALE, AZ 85255-9056
                                      SAINT JOHNS, FL 32259
MARY DOELL TR          Case    21-10831-CTG     Doc 17
                                        MARY E CAMPBELL     Filed 05/19/21      Page 275E DUFFACK
                                                                                   MARY   of 661 TOD
DOELL FAMILY TRUST                       150 DOWNS BLVD                            SUBJECT TO STA TOD RULES
UA 01/09/75                              APT B107                                  6222 NORTHERN HILLS DR
29 CAMBRIA DR                            CLEMSON, SC 29631-2003                    OMAHA, NE 68152
CORONA DL MAR, CA 92625-1004



MARY E FURST TR                          MARY E MUHA                               MARY E WILLIS CUST
MARY E FURST REV TRUST                   5595 W HIDDEN SHORES                      FBO BRADLEANN GRACE WILLIS
UA 01/30/15                              CELINA, OH 45822                          UGMA SC
4152 ROXBURY MILL RD                                                               1118 GREENPOND RD
GLENWOOD, MD 21738-9303                                                            FOUNTAIN INN, SC 29644-7226



MARY ELLEN MILLER                        MARY ELLEN RALPH &                        MARY ELLEN ROGAHN
396 TEAKWOOD LN NE UNIT F                ALAN S RALPH COMMUNITY PROPERTY           TOD BENEFICIARY ON FILE WITH CPU
CEDAR RAPIDS, IA 52402-1642              87 SYLVAN WAY                             478 CANDLEWICK CT
                                         TUXEDO PARK, NY 10987-3522                DELAFIELD, WI 53018-1152




MARY FITZGERALD                          MARY G MITCHELL                           MARY GIBBONS
2 CASEY CT                               4613 CHATTAHOOCHEE XING SE                3597 MAUCHLEY CT
CATONSVILLE, MD 21228-3636               MARIETTA, GA 30067-4679                   WARRENTON, VA 20187-3910




MARY GUIDDY                              MARY H BILYEU                             MARY H MCTEER TR
601 PENNSYLVANIA BLVD                    317 THOMAS MILL RD                        HAROLD B MCTEER IRREV TRUST PART B
JEANNETTE, PA 15644-2820                 WINNFIELD, LA 71483-6015                  UA 11/16/92
                                                                                   2343 SALZBURG LOOP
                                                                                   WINTER HAVEN, FL 33884-4112



MARY H PARKER                            MARY H WOODWARD                           MARY INFANTI
PO BOX 67                                PO BOX 290630                             TOD BENEFICIARY ON FILE WITH CPU
WOODLAND, AL 36280-0067                  KERRVILLE, TX 78029-0630                  30 CRESCENT LN
                                                                                   ELKTON, MD 21921-7318




MARY J LAUGHLIN                          MARY J MARCONCINI                         MARY J MATTEONI &
400 PINE ST                              TOD BENEFICIARY ON FILE WITH CPU          J MICHAEL MATTEONI TR UA 10/20/2017
STE 300                                  1788 CAMDEN DR                            MARY
ABILENE, TX 79601-5188                   GLENVIEW, IL 60025-7616                   JEAN MATTEONI LIVING TR.
                                                                                   460 J STREET
                                                                                   SPARKS, NV 89431

MARY JANE REITZEL TR                     MARY JANE REITZEL TR                      MARY JO BILLING TR
MARY JANE REITZEL TRUST                  UA 09/05/2014                             LEROY AND MARY JO BILLING LIVING
UA 07/27/05                              ROBERT B REITZEL QTIP MARITAL             TRUST UA 12/13/95
25260 AULT RD                            DEDUTION GST ELECTION TR. 25260 AULT      28900 SW VILLEBOIS DR N APT 308
PERRYSBURG, OH 43551-9600                RD                                        WILSONVILLE, OR 97070-7347
                                         PERRYSBURG, OH 43551

MARY JO BOUSEK TR                        MARY JO FIRTH GILLETT                     MARY JO K VOELPEL
BOUSEK FAMILY TRUST                      TOD BENEFICIARY ON FILE WITH CPU          3175 WYNNS MILL CT
37728                                    15 KENBERTON DR                           METAMORA, MI 48455-8956
4400 S 80TH ST APT 109                   PLEASANT RDG, MI 48069-1015
LINCOLN, NE 68516-4456



MARY JO KLUESNER                         MARY JO PILOT TR                          MARY K MILLER
1612 MARMORA AVE                         UA 06/01/2018                             421 SQUIRE POPE RD
DUBUQUE, IA 52001-5516                   MARY JO PILOT TRUST                       APT 331
                                         2096 LEEWARD LANE                         HILTON HEAD ISLAND, SC 29926-5203
                                         HANOVER PARK, IL 60133
MARY L CHINN TR         Case   21-10831-CTG     Doc 17
                                        MARY L GLOVER        Filed 05/19/21      Page 276LOU
                                                                                    MARY   ofANDROLONES
                                                                                              661
CHINN FAMILY BYPASS TRUST               TOD BENEFICIARY ON FILE WITH CPU            TOD BENEFICIARY ON FILE WITH CPU
UA 06/12/87                             7 BOULER DR                                 2904 SW BRIGHTON WAY
390 HOLIDAY HILLS DR                    ATOKA, TN 38004-7573                        PALM CITY, FL 34990-6078
MARTINEZ, CA 94553-4216



MARY LOU MCFADDEN                       MARY LOU TWITCHELL                          MARY M DRIVER TR &
TOD BENEFICIARY ON FILE WITH CPU        345 TOWNSEND LN                             MICHAEL L DRIVER TTEE
5580 PENNSYLVANIA AVE                   SANTA MARIA, CA 93455-3124                  THE DRIVER TRUST
DUBUQUE, IA 52002-2520                                                              36416 9300 SW 90TH ST
                                                                                    OCALA, FL 34481-7487



MARY MCMAHON                            MARY MELINDA HOUSHOLDER                     MARY MICHL
10618 AUTUMN MEADOW LN                  2715 CORTLAND PLACE NW                      514 26TH AVE
HOUSTON, TX 77064                       APT 1                                       MOLINE, IL 61265-5133
                                        WASHINGTON, DC 20008




MARY N SMITH                            MARY NELL STRONG                            MARY P COMMISO
10887 SUNRISE PT                        5 PARK CENTRAL DR                           TOD BENEFICIARY ON FILE WITH CPU
SHREVEPORT, LA 71106-9358               ROCKWALL, TX 75087                          420 N WOLF RD
                                                                                    APT 305
                                                                                    NORTHLAKE, IL 60164-1655



MARY R CAVENEE                          MARY R CIZMAS                               MARY R MUCCI
TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU            107 W SPRING DR
8616 GOODMAN ST                         4417 SUNSTATE DR                            TWIN LAKES, WI 53181-9563
OVERLAND PARK, KS 66212-2858            NEW PRT RCHY, FL 34652-5232




MARY RIDGE                              MARY S PASSERO                              MARY STREICH
TOD BENEFICIARY ON FILE WITH CPU        164 KESWICK DR                              802 SOUTH RIVER PARK DRIVE
27 N CENTRAL AVE APT 3C                 ADVANCE, NC 27006-7271                      GUTTENBERG, IA 52052
HARTSDALE, NY 10530-2420




MARY T BODNAR                           MARY T DALPHON TR                           MARY WANG &
370 NEVIN LN                            UA 03/06/97                                 ZUNE HOU LIU TR LIU & WANG MEDICAL
FISHERVILLE, KY 40023-7516              1471 ELK FOREST RD                          CORP
                                        ELKTON, MD 21921-8142                       DBPP & TR PENSION PLAN 01/01/01
                                                                                    1118 S GARFIELD AVE STE 201
                                                                                    ALHAMBRA, CA 91801-4796

MARYANN KOTARBA                         MARYANN SAZAMA &                            MARYANN TAYLOR
811 S STRATFORD AVE                     DENNIS SAZAMA JT TEN                        TOD BENEFICIARY ON FILE WITH CPU
ELMHURST, IL 60126-4650                 TOD BENEFICIARY ON FILE CPU                 4055 NW 22ND ST
                                        6025 SW 89TH LANE RD                        COCONUT CREEK, FL 33066
                                        OCALA, FL 34476-8663



MARYANNE T HOSENFELD TR                 MARYBETH D KEITH &                          MARYELLEN HEYD
UA 10/05/1995                           COMERICA BANK TR UA 09/18/2000 RICHARD      1718 CHESAPEAKE LN APT 7
MARVIN T & MARYANNE HOSENFELD           W                                           SCHAUMBURG, IL 60193-5411
FAMILY TRUST 5405 S MARIGOLD WAY        KEITH MARITAL TR.
GILBERT, AZ 85298-8683                  3551 HAMLIN RD MC2393
                                        AUBURN HILLS, MI 48326

MARYLAND COMPTROLLER                    MARYLAND DEPT OF LABOR,                     MARYLAND DEPT OF LABOR,
100 W. PATRICK ST. ROOM 2603            LICENSING AND REGULATION                    LICENSING AND REGULATION
FREDERICK, MA 21701-5646                500 NORTH CALVERT ST                        DIVISION OF LABOR AND INDUSTRY
                                        BALTIMORE, MD 21202                         1100 N EUTAW LAW, RM 600
                                                                                    BALTIMORE, MD 21201
                       Case 21-10831-CTG
MARYLAND MECHANICAL SYSTEMS  INC.    MARYLANDDoc   17 OFFiled
                                                OFFICE        05/19/21
                                                         THE ATTORNEY      Page 277 of OFFICE
                                                                              MARYLAND 661 OF THE ATTORNEY
ATTN: PRESIDENT/GENERAL COUNSEL      GENERAL                                  GENERAL
300 SOUTH HAVEN STREET               CONSUMER PROTECTION DIVISION             CONSUMER PROTECTION DIVISION
BALTIMORE, MD 21224                  BALTIMORE METRO AREA                     EASTERN SHORE
                                     200 SAINT PAUL PL                        DISTRICT CT, 201 BAPTIST ST STE 30
                                     BALTIMORE, MD 21202                      SALISBURY, MD 21801

MARYLAND OFFICE OF THE ATTORNEY       MARYLAND OFFICE OF THE ATTORNEY         MARYLAND OFFICE OF THE ATTORNEY
GENERAL                               GENERAL                                 GENERAL
CONSUMER PROTECTION DIVISION          CONSUMER PROTECTION DIVISION            CONSUMER PROTECTION DIVISION
PRINCE GEORGES                        SOUTHERN MARYLAND                       WESTER MARYLAND
9200 BASIL CT STE 301                 PO BOX 745                              44 N POTOMAC ST STE 104
LARGO, MD 20774                       HUGHESVILLE, MD 20637                   HAGERSTOWN, MD 21740

MARYLAND OFFICE OF THE COMPTROLLER    MARYLAND OFFICE OF THE COMPTROLLER      MARYLEE STEINMETZ
PETER FRANCHOT, COMPTROLLER           PETER FRANCHOT, COMPTROLLER             TOD BENEFICIARY ON FILE WITH CPU
80 CALVERT ST                         PO BOX 466                              835 MARYLAND ST
ANNAPOLIS, MD 21404-0466              ANNAPOLIS, MD 21404-0466                FERDINAND, IN 47532-9229




MARYPAT JOHNSON TR                    MARZIO L DELLAGNELLO &                  MASAMI FUNAI IRA COR CLEARING CUST
MARYPAT JOHNSON DECLARATION OF TR     BETHANY Y DELLAGNELLO JT TEN            22806 FERN AVE
UA 03/23/07                           7512 OAKMONT DR                         TORRANCE, CA 90505-2934
821 LAKE HOLIDAY DR                   FREDERICK, MD 21702-3638
SANDWICH, IL 60548-9247



MASONIC TEMPLE ASSOCIATION OF         MASSACHUSETTS DEPARTMENT OF             MASSACHUSETTS DEPT OF REVENUE
BREMERTON WA                          REVENUE                                 P.O. BOX 7010
878 5TH ST                            100 CAMBRIDGE STREET                    BOSTON, MA 02204
BREMERTON, WA 98337-1431              BOSTON, MA 02204




MASTERS ELECTRIC CO., INC.            MATHEW M GRANT                          MATHEW MUCKERMAN &
3843 GERMANTOWN ROAD SOUTH            2784 NE 24TH ST                         JODIE MUCKERMAN JT TEN
MEMPHIS, TN 38125                     LIGHTHOUSE PT, FL 33064-8304            1059 ARCHER ST
                                                                              SAN DIEGO, CA 92109-1224




MATIONAL FINANCIAL SERVICES LLC       MATT GRUBER                             MATT WALLERSTEDT &
CUST                                  2030 W KENNETH RD                       JOSETTE WALLERSTEDT COMMUNITY
FBO KEITH E WARNER INHERITED IRA      GLENDALE, CA 91201-1163                 PROPERTY
110 E FOSTER AVE                                                              6321 FRANKLIN SUMMIT DR
ROSELLE, IL 60172                                                             EL PASO, TX 79912-8151



MATTHEW A POSTHUMA &                  MATTHEW ARON &                          MATTHEW B SANSON
ERICA V W POSTHUMA JT TEN             JENNIFER ARON JT TEN                    3400 AQUETONG RD
910 S ELM ST                          19 SANFORD LN                           DOYLESTOWN, PA 18902-9232
HINSDALE, IL 60521-4514               STONY BROOK, NY 11790




MATTHEW BENDER & CO., INC             MATTHEW BUHAY &                         MATTHEW DUDIK &
P.O. BOX 9584                         LUBA BUHAY JT TEN                       BRENDA DUDIK JT TEN
NEW YORK, NY 10087-4584               1957 SUNDERLAND DR                      505 S 199TH ST
                                      BETHLEHEM, PA 18015-5145                ELKHORN, NE 68022-6462




MATTHEW EVEN                          MATTHEW F MIXTER                        MATTHEW FEINBERG
762 KING CIR                          1888 W HARPETH RD                       PARK AVENUE TOWER
LAKE ORION, MI 48362-2782             FRANKLIN, TN 37064-9653                 65 EAST 55TH STREET, SUITE 801
                                                                              NEW YORK, NY 10022
MATTHEW FINLAY &         Case   21-10831-CTG
                                         MATTHEWDoc 17 Filed 05/19/21
                                                 HORBAL                        Page 278 ofI 661
                                                                                  MATTHEW   ROWAN &
MONICA FINLAY JT TEN                     472 LACABANA BEACH DR                    OLGA K ROWAN JT TEN
3425 CRESTMOOR ALCOVE                    LAS VEGAS, NV 89138-7542                 620 S BROOKFIELD DR
SAINT PAUL, MN 55125-5033                                                         DUNLAP, IL 61525




MATTHEW J BAUMAN                         MATTHEW J JEWELL                         MATTHEW N PETACH &
10907 SCRIPPS RANCH BLVD                 19278 252ND AVE                          BETTY W LEE JT TEN
SAN DIEGO, CA 92131-2474                 BETTENDORF, IA 52722-7350                5334 MANDERSTON DR
                                                                                  SAN JOSE, CA 95138-2251




MATTHEW OCONNOR                          MATTHEW P SAMIA TR &                     MATTHEW R JOY TR &
80 RIVERFORD RD                          STEPHANIE A SAMIA TTEE                   CATHERINE M JOY TTEE
BROOKFIELD, CT 06804-1323                MATHEW & STEPHANIE SAMIA REV TR          MATTHEW R JOY AND CATHERINE M JOY
                                         37718 6 VINTAGE                          TRUST 3909 N PROCTOR CIR
                                         LAGUNA NIGUEL, CA 92677-2943             ARLINGTON HTS, IL 60004-1345



MATTHEW R LIFFICK                        MATTHEW R SCALLIN                        MATTHEW S GOLDIZEN &
TOD BENEFICIARY ON FILE WITH CPU         2368 E 16TH STREET                       AMANDA M GOLDIZEN JT TEN
619 SPRING ST UNIT 4511                  OAKLAND, CA 94601                        6569 FISHER RIDGE RD
INDIANAPOLIS, IN 46202-3798                                                       LIBERTY, WV 25124-7281




MATTHEW SERIALE &                        MATTHEW W HURLEY PER REP                 MATTHEW W DUDEK &
MARYANN SERIALE JT TEN                   EST MICHAEL S HURLEY                     GRETCHEN W DUDEK JT TEN
PO BOX 34                                16337 SEWARD CIR                         2403 TRACI DR
JUPITER, FL 33468-0034                   OMAHA, NE 68118-2465                     PITTSBURGH, PA 15237-1627




MATTHEW W HENRY                          MAUREEN A DELANGIS IRA COR CLEARING      MAUREEN A HURLEY
1145 NEEDLEWOOD LOOP                     CUST                                     31 YACHT CLUB CV
OVIEDO, FL 32765-6471                    6461 W 84TH STREET                       STATEN ISLAND, NY 10308-3531
                                         LOS ANGELES, CA 90045-2867




MAUREEN C KEHOE TR                       MAUREEN L HATFIELD TR                    MAUREEN MALOOF TR &
MAUREEN C KEHOE TRUST                    HATFIELDS EQUIPMENT DEDICATION           CATHERINE L MALOOF TTEE
UA 11/16/10                              SERVICES INC PENSION PLAN                MMM REVOCABLE LIVING TRUST
6945 SW 97TH PL                          36161 PO BOX 519                         36515 23311 EL GRECO
OCALA, FL 34476-9385                     ANNAPOLIS JCT, MD 20701-0519             MISSION VIEJO, CA 92692



MAUREEN SPEARER                          MAURICE DELECHELLE                       MAURICE LOUIS HENDRICKX JR
563 SUSAN DR                             617 URSULINES AVE                        1303 PRESTWICK CT
BRICK, NJ 08723-6454                     NEW ORLEANS, LA 70116-3203               GRANBURY, TX 76048-4020




MAURICE P OCONNOR                        MAURICE W BRANDT &                       MAX ANDREWS &
7615 PALMER CT                           LINDA K BRANDT JT TEN                    BARBARA ANDREW TEN COM
NAPLES, FL 34113-3054                    1529 27TH AVE S APT 202                  8012 OLD MONROE RD
                                         FARGO, ND 58103-6962                     BASTROP, LA 71220-8288




MAX BUETTIKER TR &                       MAX D SMITH TR &                         MAXINE A SPEIGHT
JUSTINA BUETTIKER TTEE                   DORIS A SMITH TTEE                       3025 LANDING CIR
MAX W BUETTIKER FAMILY TRUST             RESTATED REVOCABLE LIVING TRUST          GRIMESLAND, NC 27837-9051
10504 SPY GLASS HILL RD                  33591 3117 N GREENBRIER RD
WHITTIER, CA 90601-1922                  LONG BEACH, CA 90808-3437
MAXINE M ELBON        Case     21-10831-CTG
                                        MAY HONDoc
                                               CHIN 17     Filed 05/19/21      Page 279
                                                                                  MAY    of 661
                                                                                      R OSHER TR
3106 PYLES DR                           TOD BENEFICIARY ON FILE WITH CPU          MAY R OSHER LIVING TRUST
UPPR MARLBORO, MD 20774-9255            18107 GAULT ST                            1364 VIA LATINA
                                        RESEDA, CA 91335-4538                     CARPINTERIA, CA 93013-1214




MAY YUKI CHUN TOD                       MAYLA KREBSBACH                           MAYNES BRADFORD SHIPPS &
CO TZI CHUN                             TOD BENEFICIARY ON FILE WITH CPU          SHEFTEL LLP 401K TR THOMAS H
SUBJECT TO STA TOD RULES                11 S 7TH AVE                              SHIPPS
6727 215 STREET                         IOWA CITY, IA 52245-4620                  835 E 2ND SUITE 123
BAYSIDE, NY 11364                                                                 DURANGO, CO 81301



MCBRIDE LIGHTING, INC.                  MCCORKLE & JOHNSON, LLP                   MCCRACKEN LABEL CO
16026 W. 5TH AVENUE                     319 TATTNALL STREET                       5303 S KEELER AVE
GOLDEN, CO 80401                        SAVANNAH, GA 31401                        CHICAGO, IL 60632-4209




MCFERNE SALES CO PSP                    MCKIBBON HOTEL MANAGEMENT, INC.           MDC INTERIOR SOLUTIONS LLC
419 SOUTH ST STE 117                    ATTN: DAVID HUGHS                         400 HIGH GROVE BLVD
HONOLULU, HI 96813-5067                 402 WASHINGTON STREET, SE, SUITE 200      GLENDALE HEIGHTS, IL 60139
                                        GAINESVILLE, GA 30501




MDG WELDING COMPANY LLC                 MECHANICAL PROS INC.                      MECHANICAL SYSTEMS COMPANY, LLC
3000 CLARCONA ROAD, LOT 352             ATTN: ACCOUNTS RECEIVABLE                 3965 OLD GETWELL ROAD
APOPKA, FL 32703                        791 MONTCLAIRE COURT                      MEMPHIS, TN 38118
                                        WEST PALM BEACH, FL 33411




MEDELIENE HWANG &                       MEDIA TEMPLE, INC.                        MEDWIN F PECK &
TZYY-YANG HWANG JT TEN                  P.O. BOX 732842                           SANDRA S PECK TR UA 03/22/2001 MEDWIN F
13321 RED PLUM ST                       DALLAS, TX 75373-2842                     & SANDRA A PECK FAMILY TR.
CERRITOS, CA 90703-1310                                                           21682 HILARIA CIR
                                                                                  HUNTINGTN BCH, CA 92646



MEGAN D BINGHAM                         MEGAN L WOZNIAK                           MEI CHAN LI HWANG
8115 SW RIDGEWAY DR                     11150 CHAMPAGNE POINT TD NE               240 ANDERSON STREET
PORTLAND, OR 97225-3043                 KIRKLAND, WA 98034                        STATEN ISLAND, NY 10305




MEI CHUN LIN                            MEI HSIA CHIANG                           MEI LIN CHEN
5370 AVENIDA DE MICHELLE                TOD BENEFICIARY ON FILE WITH CPU          14945 LOS ROBLES AVE
YORBA LINDA, CA 92887-4006              6162 N MUSCATEL AVE                       HACIENDA HTS, CA 91745-2618
                                        SAN GABRIEL, CA 91775-2625




MEI LING LAI                            MEI SHIANG S LIU                          MEI XIA GUO
121 WINDHAM                             TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU
IRVINE, CA 92620-2165                   9723 SINGLETON DR                         11690 FOREST GROVE ST
                                        BETHESDA, MD 20817-2466                   EL MONTE, CA 91732-2222




MEILAN LIU                              MEIPING CHEN &                            MEIR RAPHAELY &
TOD BENEFICIARY ON FILE WITH CPU        XIN HE JT TEN                             JUDY RAPHAELY JT TEN
1169 VILLAGE DR                         4900 N GRAND AVE APT 205                  3309 LIGHTFOOT DR
CHINO HILLS, CA 91709-2250              COVINA, CA 91724                          BALTIMORE, MD 21208-4417
MEIYING TIAN               Case 21-10831-CTG
                                         MELANIE Doc  17 TR
                                                 O WITCHER Filed 05/19/21         Page 280 ofSTEIN-PARKER
                                                                                     MELAURA  661          TOD
67 W WISTARIA AVE                          MELANIE O WITCHER REV TRUST               CHRISTOPHER J PARKER
ARCADIA, CA 91007-8006                     UA 09/28/11                               SUBJECT TO STA TOD RULES
                                           4010 WYNDMERE DR                          2711 S OCEAN DR 2703
                                           SOUTHPORT, NC 28461-8171                  HOLLYWOOD, FL 33019



MELINDA NORDELL TOD                        MELINDA RILEY &                           MELINDA S PYLE TR
MELINDA NORDELL TR UA 04/03/14 MELINDA     KENNETH RILEY JT TEN                      MELINDA S PYLE 1999 REVOCABLE TRUST
A                                          PO BOX 1270                               UA 04/27/99
NORDELL REVOCABLE TR. SUBJECT TO STA       MEAD, WA 99021-1270                       4904 SW ROSEBERRY ST
TOD                                                                                  CORVALLIS, OR 97333-1362
RULES 179 NORTH RD
BRENTWOOD, NH 03833

MELINDA SUE PRATT                          MELISSA A ALBERTINI                       MELISSA B BURKE
4179 E SAPPHIRE FALLS DR                   2170 BEDFORD WAY                          255 VIDAULAN CT
TUCSON, AZ 85712-6658                      EUGENE, OR 97401                          ALPHARETTA, GA 30022-1650




MELISSA BUCKLEY TOD                        MELISSA J ROTH                            MELISSA LIU
KEVIN BUCKLEY                              208 N IL ROUTE 59                         3481 YORKSHIRE RD
SUBJECT TO STA TOD RULES                   BARRINGTON, IL 60010-1921                 PASADENA, CA 91107-5431
4160 HALLMONT DR
GRAPEVINE, TX 76051



MELISSA M MCBRIDE TR &                     MELISSA NGO                               MELISSA R FLAUGHER
JASON S MCBRIDE TTEE                       TOD BENEFICIARY ON FILE WITH CPU          8789 BANYAN COVE CIR
MELISSA MCBRIDE LIVING TRUST               3221 FALLING LEAF AVE                     FORT MYERS, FL 33919
39709 8238 N KEITH CT                      ROSEMEAD, CA 91770-2430
CASTLE ROCK, CO 80108-9257



MELISSA SEE TR                             MELODY I GIVENS TR &                      MELONI GURSKY TR
UA 01/24/2001                              MONTIE BRUSH TTEE                         MELONI MANUELA GURSKY REV TRUST
MELISSA SEE REVOCABLE TRUST                ROBERT & CAROLYN MCCAULEY                 UA 04/18/08
5179 AVENIDA DESPACIO                      IRREV. TR. 01/16/13 3320 S CENTER ST      4028 EASTRIDGE DR
LAGUNA WOODS, CA 92637                     TERRE HAUTE, IN 47802-4024                POMPANO BEACH, FL 33064-1837



MELVIN B GEVISSER TR                       MEMI 401K PLAN                            MERCEDES A CRUZ TR
THE MELVIN GEVISSER LIVING TRUST           FBO GREGORY M FLETCHER                    MERCEDES A CRUZ TRUST OF 2007
UA                                         GREGORY M FLETCHER TR                     UA 08/10/07
536 VIA DE LA VALLE UNIT C                 2244 RITZERT RD                           9998 REGENCY SQUARE AVE
SOLANA BEACH, CA 92075-2484                BOONVILLE, IN 47601-9733                  LAS VEGAS, NV 89148-4337



MERCEDES S CANO                            MERCHANTS AUTOMOTIVE GROUP INC            MEREDITH MICHAEL
9008 32ND AVE APT 410                      P.O. BOX 414438                           12723 HOLIDAY LANE
EAST ELMHURST, NY 11369-2203               BOSTON, MA 02241-4438                     BOWIE, MD 20716




MERILYN F DANIELS TR                       MERLIN GANDRUD TR &                       MERLIN H GRANDRUD TR &
MERILYN F DANIELS LIVING TRUST             JEAN GANDRUD TTEE                         JEAN M GANDRUD TTEE
UA 08/09/99                                MERLIN H & JEAN M GANDRUD TRUST           MERLIN H AND JEAN M GANDRUD TRUST
167 N WODD DALE RD                         35583 3809 LAKEVIEW DR                    3809 LAKEVIEW DR
WOOD DALE, IL 60191                        MT PLEASANT, WI 53403-9405                MT PLEASANT, WI 53403-9405



MERRIANNE P BRYAN TR &                     MERRILL LYNCH CUST                        MERYL DIAMOND
GERALD W BRYAN TTEE                        STANLEY POST & LINDA J POST TR UA         220-55 46TH AVE 8E
MERRIANNE P BRYAN TRUST                    08/21/08 POST FAMILY TR.                  BAYSIDE, NY 11361-3658
38852 5471 S JASPER WAY                    15678 SW 16TH AVE RD
CENTENNIAL, CO 80015-4225                  OCALA, FL 34473
                       Case PLAN
METCOR GROUP INC RETIREMENT 21-10831-CTG
                                     METCOR Doc
                                             GROUP17     Filed 05/19/21
                                                    INC RETIREMENT PLAN          Page 281POOL
                                                                                    MIAMI of 661
                                                                                              TECH, INC.
TRUST FBO KATY TU                    TRUST                                           8493 NW 54TH STREET
448 CATALPA RD                       FBO JACK LIN                                    DORAL, FL 33166
ARCADIA, CA 91007-6015               448 CATALPA RD
                                     ARCADIA, CA 91007-6015



MIANO FAMILY LLC LLC                  MIAW YING TSAI                                 MICHAEL A DIPIETRO
2797 SOFT HORIZON WAY                 TOD BENEFICIARY ON FILE WITH CPU               2 BAY CLUB DR APT 115
LAS VEGAS, NV 89135-1789              12991 MOORSHIRE DR                             BAY TERRACE, NY 11360-2957
                                      CERRITOS, CA 90703-7270




MICHAEL A HOLIDAY &                   MICHAEL A MANKA                                MICHAEL ALTMAN TR
LORI L HOLADAY JT TEN                 1302 W NOYES ST                                THE MICHAEL ALTMAN TRUST
5835 JAN DR                           ARLINGTON HTS, IL 60005-3409                   UA 09/24/05
LA MESA, CA 91942-4109                                                               450 VILLAGE GRN UNIT 316
                                                                                     LINCOLNSHIRE, IL 60069-3029



MICHAEL ANDERSEN                      MICHAEL ASHER &                                MICHAEL AUCOIN TR &
12412 WILLIAM ST                      REGINA M ASHER JT TEN                          MERILEE AUCOIN TTEE
OMAHA, NE 68144-1324                  3217 ROSCOMMON DR                              MICHAEL ADN MERRILEE AUCOIN FAMILY
                                      GLENELG, MD 21737-9741                         TRUST 02/10/12 5037 AUCKLAND AVE
                                                                                     N HOLLYWOOD, CA 91601-4103



MICHAEL B BERARDI &                   MICHAEL B COOK &                               MICHAEL BABCOCK
GAIL E BERARDI JT TEN                 DEBRA A COOK JT TEN                            132 CHIEF JUSTICE CUSHING HWY
404 VALLEY DR                         2840 LITTLE DEAL RD                            APT 216
LINCOLN UNIV, PA 19352-9008           TALLAHASSEE, FL 32308-3826                     COHASSET, MA 02025-1225




MICHAEL BARON                         MICHAEL BAUER &                                MICHAEL BELKNAPP
TOD BENEFICIARY ON FILE WITH CPU      KATHLEEN BAUER JT TEN                          TOD BENEFICIARY ON FILE WITH CPU
251 174TH APT 416                     16735 SPRING CIR                               18342 CACTUS AVE
NORTH MIAMI BEACH, FL 33160-3364      OMAHA, NE 68130-2026                           RIVERSIDE, CA 92508-8736




MICHAEL BERENSTEYN &                  MICHAEL BONDELLO                               MICHAEL BORDEAUX TOD
POLINA BERENSTEYN JT TEN              207 MCKINLEY ST                                BENEFICIARIES ON FILE WITH CPU
TOD BENEFICIARY ON FILE CPU           ARROYO GRANDE, CA 93420-2835                   1848 CHICKASAW DR
460 BAYSHORE DR                                                                      HENDERSON, NV 89002
VENICE, FL 34285-1411



MICHAEL BUNICH                        MICHAEL BURGENER TR &                          MICHAEL C DILEO &
6303 PIMLICO RD                       LESLIE BURGENER TTEE                           ANNA M DILEO JT TEN
BALTIMORE, MD 21209-3322              MICHAEL AMOS BURGENER AND LESLIE               3 ANDIRON LN
                                      BURGENER REVOCABLE TRUST 32067 VIA             BROOKHAVEN, NY 11719-9534
                                      VERA
                                      BONSALL, CA 92003-3102

MICHAEL C DORF &                      MICHAEL C GALLAGHER TR &                       MICHAEL C OCONNOR &
SHERRY F COLB JT TEN                  KAREN S GALLAGHER TTEE                         LINDA OCONNOR JT TEN
189 E KING RD                         MICHAEL & KAREN GALLAGHER FAMILY               1908 N STANTON CT
ITHACA, NY 14850-9402                 TRUST 01/01/01 9401 S 156TH PL                 ARLINGTON HTS, IL 60004-3180
                                      GILBERT, AZ 85234-5007



MICHAEL C WILD                        MICHAEL CLINITE &                              MICHAEL CONRAD &
180 HIGH PARK BLVD                    CAROL CLINITE TR UA 05/22/1991 MICHAEL A       KAYLI CONRAD JT TEN
EGGERTSVILLE, NY 14226                CLINITE & CAROLYN M CLINITE TR.                12744 HOMESTRETCH DR
                                      4243 MORRO DRIVE                               FORT WORTH, TX 76244-4213
                                      WOODLAND HLS, CA 91364
MICHAEL D BRATT TR &     Case   21-10831-CTG
                                         MICHAEL Doc
                                                 D CAIN17
                                                        &    Filed 05/19/21   Page 282 of
                                                                                 MICHAEL   661 &
                                                                                         D JACOBS
JEANETTE M BRATT TTEE                     MARCY J CAIN JT TEN                    CATHERINE A JACOBS JT TEN
THE BRATT FAMILY TRUST                    TOD BENEFICIARY ON FILE CPU            8024 W HAMMER LN
37600 29 VISTA DEL PONTO                  839 OAK RD                             LAS VEGAS, NV 89149-4676
SAN CLEMENTE, CA 92672-3129               HARLAN, IA 51537-5511



MICHAEL D JOHNSON &                       MICHAEL D LASKAVY                      MICHAEL D LOPINTO
ERIN DIXON JT TEN                         TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
4724 MAPLE HILL DR                        509 HAINSWORTH DR                      988 RAGIN LN
FORT WORTH, TX 76123-4642                 CHARLESTON, SC 29414-9056              ROCK HILL, SC 29732-2049




MICHAEL D PALMQUIST                       MICHAEL D PEDERSON TR                  MICHAEL D RUFFCORN &
TOD BENEFICIARY ON FILE WITH CPU          UA 04/22/91                            SUSAN M RUFFCORN JT TEN
708 GRANITE WAY                           PEDERSON FAMILY TRUST                  715 3RD AVE SW
DUNDAS, MN 55019-3972                     13337 CALCUTTA ST                      INDEPENDENCE, IA 50644-2630
                                          SYLMAR, CA 91342



MICHAEL D VINCENT                         MICHAEL DIPASQUALE                     MICHAEL DUNSWORTH &
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU       CINDI DUNSWORTH JT TEN
145 BELMONT LN                            72 DELHAM AVE                          414 COUNTRY PLACE RD
DAYTON, NV 89403-9508                     BUFFALO, NY 14216-3309                 WEATHERFORD, TX 76087-9018




MICHAEL E FUCHS & WENDY B FUCHS           MICHAEL E HAMILTON                     MICHAEL E MILLS &
TTEES FUCHS REVOCABLE TRUST DTD           4519 BEECHWOOD DR                      PAMELA K MILLS JT TEN
42621                                     EL DORADO HLS, CA 95762                5621 W TIMBER OAK CT
7351 ACORN WAY                                                                   PEORIA, IL 61615-2270
NAPLES, FL 34119



MICHAEL E NEAL &                          MICHAEL E ROTH &                       MICHAEL E WHITENER
NANCY C NEAL COMMUNITY PROPERTY           KENDRA K ROTH JT TEN                   TOD BENEFICIARY ON FILE WITH CPU
498 LAURA DR S                            10204 W HAWK HILL TRL                  2405 GRAHAM AVE
MANDEVILLE, LA 70448-3415                 EDWARDS, IL 61528-9714                 REDONDO BEACH, CA 90278-2121




MICHAEL F MOERCHEN                        MICHAEL F PONIK &                      MICHAEL F RYAN &
TOD BENEFICIARY ON FILE WITH CPU          KATHLEEN A PONIK JT TEN                MARY JOAN RYAN JT TEN
9835 KENNEBEC WAY                         1417 HIAWATHA DR                       3709 BARNER DR
ALPHARETTA, GA 30022-5588                 BEAVER DAM, WI 53916-1041              PHILADELPHIA, PA 19114-1946




MICHAEL F SPESHYOCK                       MICHAEL F WINTERLING &                 MICHAEL FAGAN &
487 VEREDA DEL CIERVO                     PAMELA W WINTERLING JT TEN             CHRISTINE FAGAN JT TEN
GOLETA, CA 93117-5328                     3704 WHITE HERON RUN                   9 MANISTEE LN
                                          CHESAPEAKE, VA 23325-2121              EAST ISLIP, NY 11730-2607




MICHAEL G KOCHEVAR TR                     MICHAEL G NOVAK                        MICHAEL GALIN &
MICHAEL G KOCHEVAR REVOCABLE LIVING       TOD BENEFICIARY ON FILE WITH CPU       MANDA GALIN TEN ENT
TRUST UA                                  7327 S MILLBROOK ST                    3532 PALAIS TER
1115 STARK PL                             AURORA, CO 80016-2024                  WELLINGTON, FL 33449-8063
DES PLAINES, IL 60016-6030



MICHAEL GIBIAN &                          MICHAEL GINSBERG TR &                  MICHAEL GINSBERG TR &
JENNIFER GIBIAN JT TEN                    PHYLLIS GINSBERG TTEE MG CFP SOLO      PHYLLIS GINSBERG TTEE THE MG CFP SOLO
1805 ROBBINS ST                           401(K)                                 401(K) TRUST FBO PHYLLIS GINSBERG
SANTA BARBARA, CA 93101-4627              TR FBO MICHAEL GINSBERG                2950 BUSKIRK AVE STE 150
                                          2950 BUSKIRK AVE STE 150               WALNUT CREEK, CA 94597-6957
                                          WALNUT CREEK, CA 94597-6957
MICHAEL GINSBERG TR &      Case 21-10831-CTG
                                         MICHAEL Doc 17
                                                 GLENN     Filed 05/19/21
                                                       STEWART                 Page 283 of
                                                                                  MICHAEL  661 &
                                                                                          GOYEN
PHYLLIS GINSBERG TTEE                      TOD BENEFICIARY ON FILE WITH CPU       DENISE GOYEN JT TEN
GINSBERG FAMILY TRUST                      5 GLADSTONE RD                         1712 UNION RD
33085 121 SHOAL DR W                       NEW ROCHELLE, NY 10804-1212            CEDAR FALLS, IA 50613-9227
VALLEJO, CA 94591-6955



MICHAEL H SICARD TR &                      MICHAEL H WEINSTEIN TR                 MICHAEL H YOUNG &
TERRIE L SICARD TTEE THE MICHAEL H AND     MICHAEL H WEINSTEIN TRUST              M KATHERINE MCCASTON JT TEN
TERRIE L SICARD FAM TR. OF 2005 07/21/05   UA 02/09/11                            13308 KINDER PASS
18419 HARLEY JOHN RD                       3055 ORANGE BRACE RD                   AUSTIN, TX 78727-3413
RIVERSIDE, CA 92504-9664                   RIVERWOODS, IL 60015-3725



MICHAEL HARDER                             MICHAEL HERZBERG &                     MICHAEL HOLLAND
3809 SPICEWOOD SPRINGS RD APT 233          ADA HERZBERG JT TEN                    TOD BENEFICIARY ON FILE WITH CPU
AUSTIN, TX 78759-8957                      FBO PERSHING LLC                       8111 BLUEBONNET DR
                                           16 HAZAMIR MEVASERET                   LORTON, VA 22079-5630
                                           ZION 90805 ISRAEL



MICHAEL HUGHES &                           MICHAEL I ANDERSON &                   MICHAEL J DIBASILIO &
TOVE HUGHES JT TEN                         LINDA M ANDERSON TR UA 01/17/2020      DEBRA A DIBASILIO JT TEN
296 MODOC LN                               MICHAEL AND LINDA ANDERSON             TOD BENEFICIARY ON FILE CPU
THE VILLAGES, FL 32162-8694                REVOCABLE                              8300 CALLIE AVE 109
                                           LIVING TR. 1067 PENGUIN PLACE          MORTON GROVE, IL 60053
                                           LAKELAND, FL 33809

MICHAEL J GEHRING &                        MICHAEL J GRANT &                      MICHAEL J GRANT
PATRICE M GEHRING JT TEN                   DARLENE D GRANT JT TEN                 12 CALLENDER AVE
16075 NORMANDY RD S                        2784 NE 24TH ST                        E PROVIDENCE, RI 02914-1409
PERRYSBURG, OH 43551-9116                  LIGHTHOUSE PT, FL 33064-8304




MICHAEL J JANK                             MICHAEL J JENSEN &                     MICHAEL J MCKIERNAN
136 OPEN SKY FARM DR                       SUE E JENSEN JT TEN                    433 GREENWOOD AVE
CAMPOBELLO, SC 29322-8606                  10717 N LAURALINE CT                   LAKE FOREST, IL 60045
                                           PEORIA, IL 61615-1169




MICHAEL J MUHA                             MICHAEL J MUZYKA &                     MICHAEL J SECOR
103 HAWTHORNE DR                           TERRI R MUZYKA JT TEN                  3555 S UNION AVE
LIMA, OH 45805-4076                        103 GROSBEAK COURT                     CHICAGO, IL 60609-1629
                                           LAKE FREDERICK, VA 22630-2262




MICHAEL J STUMP &                          MICHAEL J TONOVITZ &                   MICHAEL JOSEPHY
DEBORAH L STUMP JT TEN                     KIMBERLY A TONOVITZ JT TEN             529 N CITRUS AVE
102 CYRUS AVE                              5 GILHALL CIR                          LOS ANGELES, CA 90036-2060
PITMAN, NJ 08071-1108                      FAIRPORT, NY 14450-3811




MICHAEL K GRIFFIN &                        MICHAEL K MEENAN &                     MICHAEL K TAY TR
CLAUDIA M GRIFFIN JT TEN                   JANE MEENAN JT TEN                     UA 09/15/2004 AMENDED 05/26/2015
420 VOYAGE AVE                             11 WINDSOR PL                          TAY FAMILY TRUST
CALDWELL, ID 83605-4809                    HOUSTON, TX 77055-3901                 4920 TURNING LEAF WAY
                                                                                  RENO, NV 89519



MICHAEL KAUFMAN TR                         MICHAEL KURTZ &                        MICHAEL L RELING TR &
MICHAEL W KAUFMAN REVOCABLE TR             STACEY KURTZ JT TEN                    KAREN M RELING TTEE
UA                                         40 BRANDYWINE RD                       RELING FAMILY TRUST
13330 VIA VESTA APT B                      WAYNE, NJ 07470-3245                   38419 2705 GANNET DR
DELRAY BEACH, FL 33484-1275                                                       COSTA MESA, CA 92626-4723
MICHAEL L REUBEN TR      Case 21-10831-CTG
                                       MICHAEL Doc   17 & Filed 05/19/21
                                               L SNIDER                     Page 284 of
                                                                               MICHAEL   661 &
                                                                                       L SOWELL
MICHAEL L REUBEN TRUST                   ROBIN K SNIDER JT TEN                 CATHERINE D SOWELL JT TEN
UA 05/31/07                              1215 LONGBOW RD                       TOD BENEFICIARY ON FILE CPU
940 S RIM CREST DR                       MOUNT AIRY, MD 21771-5761             624 AZALEA TERRACE CIR
ANAHEIM, CA 92807-4536                                                         MEMPHIS, TN 38117-4528



MICHAEL LAWRENCE GAINES IRA COR          MICHAEL LEE HORNE                     MICHAEL LEE
CLEARING CUST                            60 SANDPRINTS DR                      TOD BENEFICIARY ON FILE WITH CPU
23421 VIA LINDA A                        UNIT D8                               2445 HARWOOD ST
MISSION VIEJO, CA 92691-6868             MIRAMAR BEACH, FL 32550-6860          LOS ANGELES, CA 90031-1239




MICHAEL LEEDS                            MICHAEL LEWIS FORRAI                  MICHAEL LLOYD LINTZ
14 MARC LN                               TOD BENEFICIARY ON FILE WITH CPU      1412 N VISTA STREET 4
BRIGANTINE, NJ 08203-3371                12 HORTON AVE                         LOS ANGELES, CA 90046
                                         LYNBROOK, NY 11563-2342




MICHAEL M HALL &                         MICHAEL M HUI                         MICHAEL MAERS &
JUDY L HALL COMMUNITY PROPERTY           79 SOLOGNE CIR                        DOREEN MAERS JT TEN
980 N ESTATES DR                         LITTLE ROCK, AR 72223-8913            70 RYAN CT
BRENTWOOD, CA 94513                                                            NEW WINDSOR, NY 12553-8933




MICHAEL MANZO                            MICHAEL MAYNARD                       MICHAEL MCCRAKEN &
2392 RIVERSIDE TER                       24540 WINDFLOWER DR                   KIMBERLY MCCRACKEN JT TEN
MANASQUAN, NJ 08736-1420                 MORENO VALLEY, CA 92557               PO BOX 271
                                                                               ORLEANS, IN 47452-0271




MICHAEL MEGURDICHIAN &                   MICHAEL METCALF                       MICHAEL N LEVY TR &
CINDY MEGURDICHIAN JT TEN                166 LOCUST ST                         ANNE H LEVY TTEE THE JOINT TRUST OF
1602 ROWNTREE LN                         GARDEN CITY, NY 11530-6534            MICHAEL N & ANNE H LEVY 04/13/13
ROCKFORD, IL 61107                                                             20220 BOCA WEST DR APT 202
                                                                               BOCA RATON, FL 33434-4715



MICHAEL P CHANG TR &                     MICHAEL P RUSSELL                     MICHAEL P ZUFFOLETTO
BAO CHANG TTEE                           2508 PORTOLA WAY                      6799 RIVERA WAY
MICHAEL AND BAO CHANG 1999 REV           SACRAMENTO, CA 95818-3530             EAST AMHERST, NY 14051
TRUST 08/27/99 135 SHAWNEE PASS
PORTOLA VALLY, CA 94028-7652



MICHAEL PAPAMIHALIS &                    MICHAEL R BLEACH &                    MICHAEL R CLARK &
SHERRI PAPAMIHALIS TEN COM               HELEN A BLEACH JT TEN                 CAROLE R CLARK JT TEN
8737 62ND RD                             7557 E SIERRA MORENA CIR              422 BENTLEY MNR
REGO PARK, NY 11374-2731                 MESA, AZ 85207-1811                   SHAVANO PARK, TX 78249-2062




MICHAEL R FISHER &                       MICHAEL R HOWLAND &                   MICHAEL R MCVEY TR &
MARCIA M FISHER JT TEN                   CATHERINE N HOWLAND JT TEN            ANGELA C MCVEY TTEE
2412 FOXWOOD LN                          TOD BENEFICIARY ON FILE CPU           MCVEY FAMILY TRUST
LITTLE ELM, TX 75068                     4828 ORTEGA BLVD                      37910 449 N VERMONT AVE
                                         JACKSONVILLE, FL 32210-7638           GLENDORA, CA 91741-2539



MICHAEL R NICOL &                        MICHAEL R QUAINTANCE                  MICHAEL R SUTTLE &
CHERYL A NICOL JT TEN                    103 SHADOW HILLS DR                   PAULA D SEARS JT TEN
TOD BENEFICIARY ON FILE CPU              GRANTS PASS, OR 97526-7280            TOD BENEFICIARY ON FILE CPU
4978 ARABIAN DR                                                                3008 10TH ST NW
FAIRBORN, OH 45324-9733                                                        ALBUQUERQUE, NM 87107-1113
MICHAEL RABINOVICH &   Case      21-10831-CTG
                                          MICHAEL Doc 17 TR
                                                  ROBERSON Filed
                                                             &   05/19/21      Page 285 of
                                                                                  MICHAEL   661
                                                                                          RUDINSKY
NONNA RABINOVICH JT TEN                    TAMRA D ROBERSON TTEE                  TOD BENEFICIARY ON FILE WITH CPU
11428 SADDLEVIEW PL                        ROBERSON LIVING TRUST                  7541 SALLY LYN LN
NORTH POTOMAC, MD 20878-3862               38670 1099 TWIN HILLS RD SE            LAKE WORTH, FL 33467-7305
                                           JEFFERSON, OR 97352-9665



MICHAEL RUSSELL                            MICHAEL S FIORE &                      MICHAEL S HOBBICK TR &
60 QUAIL RIDGE DR                          LOIS E FIORE JT TEN                    CHER HOBBICK TTEE
MONROE, LA 71203-9629                      10008 WHITWORTH WAY                    HOBBICK FAMILY TRUST
                                           ELLICOTT CITY, MD 21042-5642           4902 BUSH MOUNTAIN DR SW
                                                                                  TUMWATER, WA 98512-6797



MICHAEL S LYPKA TR                         MICHAEL S MAHONEY                      MICHAEL S PATTERSON
THE MICHAEL S LYPKA REV LIVING TR          1110 VERMONT WAY                       2036 E 97TH AVE
UA 07/21/04                                SAN BRUNO, CA 94066-2733               THORNTON, CO 80229-2465
10783 SPARKLING WATERS CT
SOUTH LYON, MI 48178-9297



MICHAEL S PURCELL &                        MICHAEL S XIE                          MICHAEL SANFORD TR
WENDA A BAERG JT TEN                       15358 ANDOVER ST                       UA 05/17/2017
440 CAMINO DEL REMEDIO UNIT D              SAN LEANDRO, CA 94579-2115             SANFORD 2017 TRUST
SANTA BARBARA, CA 93110-1347                                                      4081 FARQUHAR AVE
                                                                                  LOS ALAMITOS, CA 90720



MICHAEL SCOTT BRELAND TR &                 MICHAEL SENKOVICH                      MICHAEL SHAIN
DONNE L BRELAND TTEE                       4 E ESPLANADE DR                       PARK AVENUE TOWER
THE BRELAND FAMILY REVOVABLE TRUST         BRICK, NJ 08723-7637                   65 EAST 55TH STREET, SUITE 801
37608 20 W LEE AVE                                                                NEW YORK, NY 10022
SAPULPA, OK 74066-4116



MICHAEL STEIN                              MICHAEL STEVEN RUSSELL                 MICHAEL SUMNER
PARK AVENUE TOWER                          4141 STATE STREET E 1                  1400 E WEST HWY APT 507
65 EAST 55TH STREET, SUITE 801             SANTA BARBARA, CA 93110                SILVER SPRING, MD 20910-3256
NEW YORK, NY 10022




MICHAEL T EDELSON &                        MICHAEL T STEVENS TR &                 MICHAEL TABASZEWSKI
NICOLE EDELSON JT TEN                      CAROL LYNN STEVENS TTEE                92 SASSAFRAS CT
5751 ALDEA AVE                             THE MICHAEL AND CAROL LYNN LIVING      N BRUNSWICK, NJ 08902-1094
ENCINO, CA 91316-1417                      TRUST 2465 US HIGHWAY 1 S PMB 29
                                           ST AUGUSTINE, FL 32086-6076



MICHAEL THOMPSON &                         MICHAEL TORLONG CHEN &                 MICHAEL W BURKE TR
PAULA EDWARDS JT TEN 5 WHARNCLIFFE         GRACE CHUENZY CHEN JT TEN              MICHAEL W BURKE LIVING TRUST
GARDENS HIGHCLIFFE CHRISTCHURCH            1650 OAKENGATE DR                      UA 07/27/09
DORSET BH23 5DN                            GLENDALE, CA 91207-1552                1903 CLUB HILL DR
GREAT BRITAIN                                                                     FAIRDALE, KY 40118-9729



MICHAEL W HANSEN                           MICHAEL W PATTON &                     MICHAEL WILKINSON TOD
6647 SUNSET TRL                            JOANN PATTON JT TEN                    THOMAS R WILKINSON JR
LORETTO, MN 55357-4712                     82 ROSS RD                             SUBJECT TO STA TOD RULES
                                           WAVERLY HALL, GA 31831-4544            12457 SE 92ND AVE
                                                                                  SUMMERFIELD, FL 34491-9726



MICHAEL WILLHITE                           MICHAEL WOODMASTER &                   MICHAEL Y LEE TR &
1490 HERNDON LN                            CAREY WOODMASTER JT TEN                MICHELLE B LEE TTEE
MARIETTA, GA 30062-2054                    906 NEUFAIRFIELD DR                    LEE FAMILY 2006 TRUST
                                           JOLIET, IL 60432-0767                  39008 2398 S 2ND AVE
                                                                                  ARCADIA, CA 91006-5203
MICHAEL YAU             Case 21-10831-CTG
                                      MICHAEL Doc
                                                YORE 17
                                                     &    Filed   05/19/21   Page 286 ofT661
                                                                                MICHAELE STAHL TR
TOD BENEFICIARY ON FILE WITH CPU      KAREN K YORE JT TEN                       MICHAELE STAHL REVOCABLE TRUST
1583 W KATELLA AVE                    13 E PIPING ROCK RD                       UA 06/04/97
ANAHEIM, CA 92802-2716                PHOENIX, AZ 85022-4212                    1499 S BRANDYWINE CIR APT 113
                                                                                FORT MYERS, FL 33919-6764



MICHEAL A COPHER                       MICHEAL H EVANS                          MICHELE A PECK
23717 49TH DR SE                       TOD BENEFICIARY ON FILE WITH CPU         15320 E VERBENA DR
WOODINVILLE, WA 98072-8615             285 SPRING CREEK HWY                     FOUNTAIN HLS, AZ 85268-3500
                                       MEDINA, TN 38355-9728




MICHELE BOTWINICK TOD                  MICHELE QUACH                            MICHELE R ELKIN
HAL DAVID BOTWINICK                    TOD BENEFICIARY ON FILE WITH CPU         736 BOHEMIA PKWY
SUBJECT TO STA TOD RULES               1560 OTTERBEIN AVE SPC 153               SAYVILLE, NY 11782-3300
1755 ENCLAVE GREEN CV                  ROWLAND HGHTS, CA 91748-2247
GERMANTOWN, TN 38139-5715



MICHELE T LOWE                         MICHELLE A MACOLA TR                     MICHELLE FARKAS
TOD BENEFICIARY ON FILE WITH CPU       MICHELLE A MACOLA REV TRUST              6407 77TH PL
PO BOX 371322                          UA 12/01/09                              MIDDLE VILLAGE, NY 11379-2211
LAS VEGAS, NV 89137-1322               8653 HUNTFIELD ST
                                       TAMPA, FL 33635-1515



MICHELLE FULLER &                      MICHELLE L EVANS                         MICHELLE M ESHOW TR
LEONARD E FULLER JR JT TEN             TOD BENEFICIARY ON FILE WITH CPU         MICHELLE M ESHOW LIV TR
36 CASCADE CV                          25671 LE PARC UNIT 89                    UA 03/04/16
PETAL, MS 39465-5805                   LAKE FOREST, CA 92630-5979               993 ASILOMAR TER APT 5
                                                                                SUNNYVALE, CA 94086-2417



MICHELLE M GISLER                      MICHELLE M SINCERE                       MICHELLE R NUNEVILLE
6649 GLORIA DR                         3651 S ALABAMA AVE                       6622 PATENT PARISH LANE
SACRAMENTO, CA 95831-2140              MILWAUKEE, WI 53207-3666                 ALEXANDRIA, VA 22315




MICHELLE R ROSCILLO TR &               MICHELLE SIAU                            MIDLAND LOAN SERVICES
VINCENT P ROSCILLO TTEE                TOD BENEFICIARY ON FILE WITH CPU         ATTN: CHUCK HENDRICKS
MICHELLE R ROSCILLO REV TR             2713 WAKER ST                            10851 MASTIN, SUITE 300
40352 PO BOX 247                       DANIEL ISLAND, SC 29492-8596             OVERLAND PARK, KS 66210
COLEBROOK, NH 03576-0247



MIDNIGHT WINDOW TINTING INC            MIDWEST SYSTEMS & SERVICES, INC.         MIGUEL A GARCIA III
15205 AURORA AVE N                     P.O. BOX 15033                           14 GREEN HILL RD
SHORELINE, WA 98133                    EVANSVILLE, IN 47716                     NORTH HAVEN, CT 06473-2146




MIGUEL ZUBIZARRETA                     MIKE C CHEN &                            MIKE W BUTTKE &
TOD BENEFICIARY ON FILE WITH CPU       BETTY LOU CHEN JT TEN                    LIZ M BUTTKE JT TEN
31214 LAKE RD                          TOD BENEFICIARY ON FILE CPU              501 E MOUNTAIN VIEW AVE
BAY VILLAGE, OH 44140-1001             12539 E PACINO ST                        APT 1
                                       CERRITOS, CA 90703-7144                  ELLENSBURG, WA 98926-3880



MIKKI B EVELOFF                        MIKLOS WALLENFELS TR &                   MILAGROS M RANDOLPH
5413 SPARKLING SHORES DR               MARIA WALLENFELS TTEE                    TOD BENEFICIARY ON FILE WITH CPU
SAN DIEGO, CA 92130-5054               WALLENFELS FAMILY LIVING TRUST           2814 BARRET DR
                                       33757 7820 SUNCUP WAY APT 317            ROSEVILLE, CA 95661-7968
                                       CARLSBAD, CA 92009
MILDRED K LENT           Case 21-10831-CTG
                                       MILDRED Doc  17 TRFiled 05/19/21
                                               M TEAGUE                         Page 287 ofR ASH
                                                                                   MILDRED   661TR
70545 WAYNE RD                           MILDRED M TEAGUE REVOCABLE TRUST          MILDRED R ASH REVOCABLE TRUST
UNION, MI 49130                          UA 03/12/10                               UA 12/30/99
                                         89 WEXFORD PT                             1717 HOMEWOOD BLVD APT 312
                                         HICKORY, NC 28601-8824                    DELRAY BEACH, FL 33445-6803



MILDRED Y WILSON TR                      MILES LEE TR &                            MILLENIUM TRUST COMPANY CUST
THE WILSON FAMILY TRUST                  LYNNIE T LEE TTEE                         FBO WILLIAM J HOLTEY TRADITIONAL
UA 11/10/93                              THE LEE FAMILY TRUST                      IRA
7184 W FOOTHILL DR                       40259 19252 KINZIE ST                     3835 WILLOWBEND COURT N E
GLENDALE, AZ 85310-5811                  NORTHRIDGE, CA 91324-1731                 CEDAR RAPIDS, IA 52411-6536



MILLENIUM TRUST COMPANY CUST             MILLENIUM TRUST COMPANY CUST              MILLENNIUM TRUST COMPANY CUST
FBO DONALD R BOWDEN TRADITIONAL          FBO MERWIN H HARRIS TRADITIONAL           FBO JAMES O HAFEMAN IRA
IRA                                      IRA                                       8130 HAMPSTEAD WAY
2573 MICHEL AVE                          4027 COUNCIL ST N E                       GRANITE BAY, CA 95746-6807
INDEPENDENCE, IA 50644-9378              CEDAR RAPIDS, IA 52402-6402



MILLENNIUM TRUST COMPANY CUST            MILLENNIUM TRUST COMPANY CUST             MILLENNIUM TRUST COMPANY LLC CUST
FBO SUSAN CLARK TRADITIONAL IRA          WEST 4 CAPITAL LP ATTN OMER GRANIT &      FBO CHARLES BINSTEAD TRADITIONAL
2001 SPRING RD                           ZIV                                       IRA
STE 700                                  SAPIR PO BOX 10240                        PO BOX 405
OAK BROOK, IL 60523                      103 SOUTH CHURCH ST                       GRIGGSVILLE, IL 62340-0405
                                         GRAND CAYMAN KY1-1002 CAYMAN
                                         ISLANDS

MILLENNIUM TRUST COMPANY LLC CUST        MILLENNIUM TRUST COMPANY LLC CUST         MILLENNIUM TRUST COMPANY LLC CUST
FBO HANS KRUGER TRADITIONAL IRA          FBO LINDA A BORRETT TRADITIONAL           FBO LORETTA ALVES TRADITIONAL IRA
409 ESCALERA PKWY                        IRA                                       9937 VILLA GRANITO LN
GEORGETOWN, TX 78628-7213                908 SE 4TH PLACE                          GRANITE BAY, CA 95746-6482
                                         CAPE CORAL, FL 33990



MILLENNIUM TRUST COMPANY LLC CUST        MILLENNIUM TRUST COMPANY LLC CUST         MILLENNIUM TRUST COMPANY LLC CUST
FBO PAUL DOUGAN IRA                      FBO RANDY MCREYNOLDS TRADITIONAL          FBO ROY MELI ROTH IRA
7670 FERRARI                             IRA                                       1877 CHLOE
FAIR OAKS, CA 95628                      534 SUGAR LOAF                            YUBA CITY, CA 95993-6057
                                         QUINCY, IL 62305-8727



MILLENNIUM TRUST                         MILLENNIUM TRUST                          MILLICENT R BARASCH &
FBO COMRIT INVESTMENTS 1 LP              FBO MICHAEL L THIEL ROTH IRA              JEFFREY BARASCH & PHILIP BARASCH TR
9 AHAD HAAM STREET SHALOM TOWER          15455 CONWAY RD                           UA
27TH FLOOR                               SUITE 150                                 02/07/1989 STANLEY & MILLICENT BARASCH
TEL AVIV 61291 ISRAEL                    CHESTERFIELD, MO 63017                    LIVING TR. 53 GEORGIAN COURT
                                                                                   MAHWAH, NJ 07430

MILLISSIME INC                           MILTON R BARRETT &                        MIMI WONG
3245 41ST ST                             LISA C ATKINS TR                          TOD BENEFICIARY ON FILE WITH CPU
ASTORIA, NY 11103-3502                   UA 09/30/1991 BARRETT FAMILY TRUST        15 PARSONS ST
                                         310 E JACKSON ST                          SAN FRANCISCO, CA 94118-4116
                                         HAMBURG, AR 71646



MIN C OH TR                              MIN GUO                                   MIN ZHANG
THE MIN CHUL OH REV TRUST                10229 EARTHSHINE AVE                      41 REDWOOD TREE LN
UA 09/12/14                              LAS VEGAS, NV 89135                       IRVINE, CA 92612-2226
5258 STRATHMORE AVE
ROCKVILLE, MD 20852-3482



MINAS TERZAKOS &                         MINDI LIAO TR                             MINDY MARTZ
CATHERINE TERZAKOS JT TEN                LIAO FAMILY SURVIVOR TRUST                52 DORRANCE ST
48 BEACON HILL RD                        UA 02/04/92                               HAMDEN, CT 06518-3307
APT E                                    773 VIA SOMONTE
WEST MILFORD, NJ 07480-1253              PLS VRDS EST, CA 90274-1629
MINDY ZHU               Case 21-10831-CTG     Doc 17
                                      MING H HUANG        Filed 05/19/21
                                                   TOD ACCOUNT             Page 288
                                                                              MING   ofWU
                                                                                   HUA  661
                                                                                          TR &
TOD BENEFICIARY ON FILE WITH CPU      432 ROSEMARIE DR                         SU FEN WU CHOU TTEE
107 HOMECOMING                        ARCADIA, CA 91007-8316                   WU 2015 REVOCABLE FAMILY TRUST
IRVINE, CA 92602-1808                                                          42222 2410 NOVA CT
                                                                               ROWLAND HGHTS, CA 91748-3998



MINMIN WU                              MINNESOTA DEPARTMENT OF REVENUE         MINNESOTA DEPARTMENT OF REVENUE
2948 BETSY WAY                         MAIL STATION 1275                       MAIL STATION 1765
SAN JOSE, CA 95133-2009                ST. PAUL, MN 55145-1275                 ST. PAUL, MN 55145-1765




MINZHENG WO &                          MIRANDA T PURNADI TR                    MIRIAM ROLLHAUS
PEIHUA WO JT TEN                       MIRANDA T PURNADI LIV TR                14724 75TH AVE
171 FULGORA ST                         UA 10/24/15                             FLUSHING, NY 11367-2932
HENDERSON, NV 89074                    2710 RED SAGE RD
                                       LEWISVILLE, TX 75067-3774



MIRTIS COGGINS                         MISSISSIPPI DEPARTMENT OF REVENUE       MISTI M ASHLEY
4427 NATAHALA DR                       CORPORATE AND FRANCHISE                 TOD BENEFICIARY ON FILE WITH CPU
CLINTON, MD 20735-4314                 P.O.BOX 23191                           7549 S RETRIEVER LN
                                       JACKSON, MS 39225-3050                  ZIONSVILLE, IN 46077-8249




MISTY STODDART                         MITCHELL E PARIS                        MITCHELL FUHRMAN &
6576 E FERNAN LAKE RD                  4324 N LEXINGTON ST                     CORA FUHRMAN JT TEN
COEUR D ALENE, ID 83814                TACOMA, WA 98407-1710                   25 GALLOPHY HILL ROAD
                                                                               CHERRY HILL, NJ 08003




MITCHELL S LEWIS TOD                   MITCHELL Y KREGER                       MOBILE MODULAR PORTABLE STORAGE
LISA POPLAWSKI                         10524 PRIMO PL                          P.O. BOX 45043
SUBJECT TO STA TOD RULES               SPRING, TX 77379-5233                   SAN FRANCISCO, CA 94145-5043
18011 E DAYSTAR RD
GREENACRES, WA 99016



MOHAMED ELFAR                          MOHAMED S BEHAIRY &                     MO-KEE YUNG
109 MAIN ST                            HOWIDA M BEHAIRY JT TEN                 1767 47TH AVE
YAPHANK, NY 11980-1502                 10797 GARDEN RIDGE CT                   SAN FRANCISCO, CA 94122-3915
                                       DAVIE, FL 33328-7301




MOLICA WU                              MOMENTUM GROUP                          MONDRIAN FINANCIAL CORPORATION
TOD BENEFICIARY ON FILE WITH CPU       P.O. BOX 848237                         8770 SUNSET DRIVE 526
2019 ILLINOIS STREET                   LOS ANGELES, CA 90084-8237              MIAMI, FL 33173-3512
WEST COVINA, CA 91792-2454




MONICA C PASSERO                       MONICA L WU &                           MONICA M GERBER &
363 OLD FARM RD                        YU LO-BORJIGED JT TEN                   BRETT M GERBER JT TEN
DANIELS, WV 25832                      80 BELLE GLADES LN                      1011 RAVINE VIEW DR
                                       BELLE MEAD, NJ 08502-4524               GALENA, OH 43021-2524




MONICA SUM                             MONIKA BRYAN                            MONIQUE WONDOLLECK
PO BOX 3514                            9115 NIGHT BEACON POINT DR              24 PANORAMA DRIVE
ALHAMBRA, CA 91803-0514                SPRING, TX 77379-3753                   REDLANDS, CA 92374
MONTEREY BAY UNIFIED   Case 21-10831-CTG
                                     MORGAN Doc  17 BANK,
                                             STANLEY    Filed
                                                           N.A.05/19/21   Page 289 ofSTANLEY
                                                                             MORGAN    661 MORTGAGE CAPITAL
AIR POLLUTION CONTROL DISTRICT       1585 BROADWAY, 25TH FLOOR               HOLDINGS LLC
24580 SILVER CLOUD COURT             NEW YORK, NY 10036                      1585 BROADWAY, 25TH FLOOR
MONTEREY, CA 93940                                                           NEW YORK, NY 10036




MORGAN STANLEY SMITH BARNEY            MORRIS JAGODOWICZ MD INC 401K TR      MORRIS MECHANICAL, INC.
LAWRENCE MASCHERI IRA                  MORRIS JAGODOWICZ                     P.O. BOX 1215
922 N SUMAC LN                         2484 BANYAN DR                        DALLAS, NC 28034-1215
MT PROSPECT, IL 60056-1935             LOS ANGELES, CA 90049-1240




MORRIS, NICHOLS, ARSHT & TUNNELL LLP   MORRISON & FOERSTER, LLP              MORRISTOWN AUTOMATIC SPRINKLER CO.
1201 NORTH MARKET STREET               P.O. BOX 742335                       P.O. BOX 412007
P.O. BOX 1347                          LOS ANGELES, CA 90074-2335            BOSTON, MA 02241-2007
WILMINGTON, DE 19899-1347




MOSS ELECTRICAL PENSION FUND           MOUNTAIN HIGH PLUMBING, INC.          MOUYUE HU &
MAXMOR HOUSE SANDPIT ROAD              P.O. BOX 1477                         LIPING LU JT TEN
DARTFORD                               FLAGSTAFF, AZ 86002                   TOD BENEFICIARY ON FILE CPU
GREAT BRITAIN                                                                670 CHESTER AVE
                                                                             SAN MARINO, CA 91108-1318



MP LOSAPIO & COMPANY, LLC              MPH                                   MPL CORPORATION
P.O. BOX 945                           31 WEST 34TH STREET, SUITE 7092       203 N. EDGARTON STREET
EXETER, NH 03833                       NEW YORK, NY 10001                    FAIRLAND, IN 46126




MS TECHNOLOGIES CORP                   MSTONE, LLC                           MTKB CO LTD
10110 MOLECULAR DR STE 305             203 N. LEWIS STREET                   1099 TWIN HILLS RD SE
ROCKVILLE, MD 20850-7543               LAGRANGE, GA 30240                    JEFFERSON, OR 97352




MUELLER FAMILY TRUST TR &              MULIAN GAO &                          MULRAJ N KATIRA
CAROL L MUELLER TTEE                   ZHI QIANG LIU JT TEN                  1207 WRIGHT AVE
DANIEL L MUELLER                       TOD BENEFICIARY ON FILE CPU           CROWLEY, LA 70526-3049
5110 S SUGARBERRY CT                   5805 7TH AVE APT 4C
GILBERT, AZ 85298-5306                 BROOKLYN, NY 11220



MUMLIKAT S DURRANI                     MURIEL L HOOKS                        MURPHY & MCGONIGLE, P.C.
104 EAST ELIZABETH AVE212              TOD BENEFICIARY ON FILE WITH CPU      4870 SADLER ROAD
LINDEN, NJ 07036-3163                  104 MONTGOMERY BELL DR                SUITE 301
                                       BURNS, TN 37029-9081                  GLEN ALLEN, VA 23060




MURRAY F FELLER &                      MURRAY F HAMMERMAN                    MUSIC CITY & CO
LINDA E FELLER JT TEN                  11509 WEST HILL DR                    TREASURER OF TENNESSEE UNCLAIMED
TOD BENEFICIARY ON FILE CPU            ROCKVILLE, MD 20852                   PROPERTY DIV C/O AVENU INSIGHTS &
21577 NW 75TH AVENUE RD                                                      ANALYT
MICANOPY, FL 32667-7408                                                      ATTN CUSTODY DEPT 100 HANCOCK ST
                                                                             10TH FL
                                                                             QUINCY, MA 02171

MUTCHNIK LIQUIDITY LLC                 MYKEL L TIDWELL                       MYRA J COHEN TR
7211 HERITAGE GRAND PL                 66 LAKE TERRY DR                      IRVING COHEN TRUST
BRADENTON, FL 34212-3267               MAYFIELD, KY 42066-6982               UA 12/23/97
                                                                             899 E CHARLESTON RD K209
                                                                             PALO ALTO, CA 94303-4662
MYRA S BERNES EX          Case 21-10831-CTG    Doc 17
                                        MYRNA DELANY         Filed 05/19/21   Page 290 GOLDMAN
                                                                                 MYRNA of 661
EST FLORENCE S BERNES                   6838 ENFIELD AVE                         TOD BENEFICIARY ON FILE WITH CPU
1158 TENNYSON PLACE NE                  RESEDA, CA 91335-4712                    19101 MYSTIC POINTE DR APT 1011
BROOKHAVEN, GA 30319                                                             AVENTURA, FL 33180-4516




MYRNA HAMILTON                          MYRNA L HAVICK TR                        MYRTLE J SKINNER TOD
298 FAWN RUN                            UA 07/07/2017                            FRANK D WHITEHILL
ALTO, GA 30510-5207                     MYRNA L HAVICK TRUST                     SUBJECT TO STA TOD RULES
                                        1104 15TH ST                             PO BOX 5820
                                        HARLAN, IA 51537                         HUDSON, FL 34674



N JACQUELINE RICE TR                    N JOSEPH KRESSER TR                      N LESLIE SAUNDERS JR
NELL JACQUELINE RICE DECLARATION OF     N JOSEPH KRESSER MARITAL TRUST           10620 TRADE RD
TRUST UA 03/04/92                       UA 06/30/03                              N CHESTERFLD, VA 23236
31758 WOODS CT                          3038 HUMBOLT PL
CHESTERFIELD, MI 48047-4613             VALENCIA, PA 16059-1114



N THOMAS HUBER &                        NADINE S CORTESE                         NAI CHAO HSU
KATHRYN A HUBER JT TEN                  12 SPINDLE HILL RD                       PO BOX 8713
2855 GRAYSTONE RD                       UNIT 2F                                  ROWLAND HGHTS, CA 91748-0713
E PETERSBURG, PA 17520-1015             WOLCOTT, CT 06716




NAIDU SEETALA &                         NAIONAL FINANCIAL SERVICES CUST          NAJLA AHMED &
SAILAJA SEETALA TEN COM                 FBO GREGORY J HUIGENS R/O IRA            SYED J AHMED JT TEN
3402 ARTHUR DR                          4212 BEAR CREEK CRT                      1816 COUNTRY GARDEN DR
RUSTON, LA 71270-5306                   NAPERVILLE, IL 60564                     SHELBY, NC 28150-6165




NANCI L GRADY                           NANCY A ECKLUND                          NANCY A HENDERSON
19685 MARINO LAKE CIRCLE                772 SADDLE CT                            TOD BENEFICIARY ON FILE WITH CPU
UNIT 1403                               GARDNERVILLE, NV 89410-6834              PO BOX 318
MIROMAR LAKES, FL 33913                                                          O FALLON, IL 62269-0318




NANCY A LA NIER                         NANCY A MANNING TR                       NANCY A REED
7761 LOCKHAVEN CT                       NANCY A MANNING REVOCABLE TRUST          TOD BENEFICIARY ON FILE WITH CPU
RCH CUCAMONGA, CA 91730-3028            UA 03/14/12                              8155 E FAIRMOUNT DR APT 2121
                                        7539 SW 100TH CT                         DENVER, CO 80230
                                        OCALA, FL 34481-7249



NANCY A WESTBY TR &                     NANCY ANDERSON                           NANCY B HOLTZMAN
DAVID P WESTBY TTEE                     111 N COUNTY ST                          1709 WINDING WAY
NANCY & DAVID WESTBY REV LIV TR         WAUKEGAN, IL 60085-4325                  TAYLORS, SC 29687-4442
37922 6734 BOYD AVE
EDEN PRAIRIE, MN 55346-2121



NANCY C DUBOIS IRA COR CLEARING         NANCY C MILAZZO TR                       NANCY C SAXTON TR
CUST                                    NANCY C MILAZZO TRUST                    NANCY C SAXTON TRUST
18605 CAIRO AVENUE                      UA 05/11/12                              UA 02/27/17
CARSON, CA 90746-1715                   1045 ERICA DR                            1071E SANDPIPER DR
                                        WAUCONDA, IL 60084-1491                  TEMPE, AZ 85283-2046



NANCY C SEWARD TR                       NANCY DUNN                               NANCY E GRECO TR
NANCY C SEWARD REV TRUST                TOD BENEFICIARY ON FILE WITH CPU         NANCY E GRECO SEPERATE PROP LIV
UA 11/01/09                             2043 LINCOLN AVE                         TRUST UA 06/05/89
21460 STRADA NUOVA CIR 215              WHITING, IN 46394-1922                   24932 CRANES ROOST CIR
ESTERO, FL 33928-3509                                                            LEESBURG, FL 34748-7464
NANCY G CHAPIN TR       Case   21-10831-CTG    Doc 17TR &Filed 05/19/21
                                        NANCY GRESHAM                       Page 291HINRICHS
                                                                               NANCY of 661 SMITH TOD
NANCY G CHAPIN TRUST                     WARREN A GRESHAM JR TTEE              DARRELL KENT SMITH
UA 11/03/38                              THE NANCY HOWELL GRESHAM LIV TR       SUBJECT TO STA TOD RULES
313 SURI DR                              34325 10200 POPLAR GLEN DR            856 CELTIC CMN SW
WILLIAMSBURG, VA 23185-4372              KNOXVILLE, TN 37922-5686              POWDER SPGS, GA 30127



NANCY J ANDERSON TOD                     NANCY J BEJUNE                        NANCY J CENAC
NANCY J ANDERSON TR UA 12/21/2017        TOD BENEFICIARY ON FILE WITH CPU      787 ELDERFLOWER ALLEY WEST
ANDERSON FAMILY LIVING TR. 2931 RIDGE    483 S CATALINA ST                     BATON ROUGE, LA 70806
RD                                       VENTURA, CA 93001-3626
STE 101-125
ROCKWALL, TX 75032

NANCY J JEVYAK TR                        NANCY J KING TR                       NANCY J PRUITT TR &
THE NANCY J JEVYAK REV TRUST             NANCY J KING REVOCABLE TRUST          RALPH PRUITT TTEE
UA 10/19/11                              UA 07/24/12                           THE RALPH AND NANCY JANE PRUITT
213 WOOD GLEN LN                         7062 WOODBURY CT                      TRUST 11/23/85 135 CEDAR MILL DR
OAK BROOK, IL 60523-1530                 RCH CUCAMONGA, CA 91701-5375          SAINT CHARLES, MO 63304-7204



NANCY JANUS TR                           NANCY JEAN JENKINS CUST               NANCY JEAN JENKINS CUST
JANUS TRUST                              FBO ALLISON KAY JENKINS               FBO ERIKA ELIZABETH JENKINS
UA 05/11/84                              UGMA MN                               UGMA MN
1950 HIDDEN MEADOWS DR                   13205 HUMMINGBIRD ST NW               13205 HUMMINGBIRD ST NW
RENO, NV 89502-8754                      COON RAPIDS, MN 55448-7072            COON RAPIDS, MN 55448-7072



NANCY JEAN JENKINS CUST                  NANCY JOHNSTON                        NANCY K RICE
FBO ERIN MARIE JENKINS                   TOD BENEFICIARY ON FILE WITH CPU      16475 41ST AVE N
UGMA MN                                  651 VILLAGE DR                        MINNEAPOLIS, MN 55446-2692
13205 HUMMINGBIRD ST NW                  APT 606
COON RAPIDS, MN 55448-7072               POMPANO BEACH, FL 33060-3701



NANCY K ZOOK                             NANCY L DEWHIRST SEP IRA COR          NANCY L WANG
TOD BENEFICIARY ON FILE WITH CPU         CLEARING CUST                         6230 PROVENCE RD
10 OLE MUSKET RD                         967 MEADOWLARK LN                     SAN GABRIEL, CA 91775-2408
APT 3                                    LAGUNA BEACH, CA 92651-2842
CUMBERLAND FORESIDE, ME 04110-1422



NANCY MANCHESTER TR                      NANCY MCKENZIE BOWER                  NANCY N BRUGGEMAN TR
NANCY MANCHESTER SURVIVORS TRUST         17551 COVELLO ST                      NANCY N BRUGGEMAN REV LIV TR
UA 03/10/09                              VAN NUYS, CA 91406                    UA 10/25/00
22721 EASTWOOD ST                                                              3138 W FARGO AVE
TORRANCE, CA 90505-2647                                                        CHICAGO, IL 60645-1110



NANCY NEMETH TOD                         NANCY OTTMAN                          NANCY R &
ANTHONY NEMETH                           FLC 7152 1000 RIM DR                  VICTOR MAESHIRO TR 2006 VICTOR &
SUBJECT TO STA TOD RULES                 DURANGO, CO 81301                     NANCY
25 SORREL DR                                                                   RODRIGUEZ DE MAESHIRO REV TR. 10/08/06
SHIRLEY, NY 11967                                                              1100 N PALO LOMA PL
                                                                               ORANGE, CA 92869-1444

NANCY R CLODI                            NANCY RICKERD TR                      NANCY S DURAN
TOD BENEFICIARY ON FILE WITH CPU         NANCY LEE RICKERD REV LIV TR          28 DEKALB CUL DE SAC
1990 MCCULLOCH D PMB246                  UA 11/27/00                           STARKVILLE, MS 39759-2973
LK HAVASU CTY, AZ 86403                  5 MORNINGSIDE
                                         IRVINE, CA 92603-3763



NANCY TAYLOR                             NANCY TURER                           NANCY WARD-MUSSER
TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
6082 CASTLE DR                           806 HARDSCRABBLE RD                   11359 WCR 52
OAKLAND, CA 94611-2736                   CHAPPAQUA, NY 10514-3012              MILIKEN, CO 80543
NANCY YOST              Case 21-10831-CTG
                                      NANETTEDoc 17 Filed 05/19/21
                                             CAMPBELL                           Page 292 of
                                                                                   NANTIYA   661TR
                                                                                           H JOE
734 PINECREST DR                          31 GLIDER AVE                            NANTIYA JOE LIVING TRUST
LARGO, FL 33770-3189                      FLANDERS, NY 11901                       UA 06/10/08
                                                                                   2941 AQUALINE CT
                                                                                   LAS VEGAS, NV 89117-2576



NAOMI BOSTICK TR &                        NAOMI MASTRACCHIO                        NATALIA V FANELLI
STEPHEN R BOSTICK TTEE                    TOD BENEFICIARY ON FILE WITH CPU         57 REEVES AVE
RAYMOND BOSTICK Q-TIP TRUST               7717 SUTTER AVE                          FARMINGDALE, NY 11735-1627
39195 16801 BRAYTON PARK DR               OZONE PARK, NY 11417-1117
AUSTIN, TX 78717-5517



NATALIE C MAJORS TOD                      NATALYA YASHINA                          NATALYA YASHINA
JOEL L MAJORS                             PARK AVENUE TOWER                        PARK AVENUE TOWER
SUBJECT TO STA TOD RULES                  65 EAST 55TH STREET, SUITE 801           65 EAST 55TH STREET, SUITE 801
11215 ROOST RD                            NEW YORK, NY 10022                       NEW YORK, NY 10022
TALLAHASSEE, FL 32317



NATHAN E PONDER &                         NATHAN HOFFMAN                           NATHAN L DOVE &
TERESA PONDER JT TEN                      TOD BENEFICIARY ON FILE WITH CPU         LOUISE Y DOVE JT TEN
250 GARLAND PONDER RD                     2342 W SUPERIOR ST                       1020 DONLEY DR
MENDENHALL, MS 39114-4520                 CHICAGO, IL 60612-1212                   IRVING, TX 75063




NATHANIEL CREWS                           NATHINAL FINANCIAL SERVICES              NATINAL FINANCIAL SERVICES
TOD BENEFICIARY ON FILE WITH CPU          FBO EZRA D SINGER TR                     FBO GANGL FAMILY TRUST
105 S FULTON AVE APT C8                   UA 11/02/2016                            DTD 09/24/2004
MOUNT VERNON, NY 10550-5161               EZRA D SINGER REVOCABLE TR. 555 5TH      1802 E 26TH ST
                                          AVE                                      HIBBING, MN 55746-3420
                                          ST PETERSBURG, FL 33701

NATINAL FINANCIAL SERVICES                NATINAL FINANCIAL SERVICES               NATINAL FINANCIAL SERVICES
FBO JAMES T YOST TR                       FBO KERA CORP                            FBO KEVIN WALL &
JAMES T YOST LIVING TRUST TRUST           5446 STATE HIGHWAY 209                   TAMARA WALL JT TEN
40392 431 SIGNATURE DR S                  MCALISTER, NM 88427-9746                 28965 KORONIS DR
XENIA, OH 45385-9133                                                               PAYNESVILLE, MN 56362-9331



NATINAL FINANCIAL SERVICES                NATINAL FINANCIAL SERVICES               NATINAL FINANCIAL SERVICES
FBO LOGAN LIVING TRUST                    FBO LUIZA L PAICH-KONTIC                 FBO LYNNETTE FEWELL IRA
DTD                                       47860 LIGHTHOUSE DR                      5511 ANDOVER DR
386 COLUMBIA POINT DR STE U9103 APT 103   MACOMB, MI 48044-5948                    TYLER, TX 75707-6115
RICHLAND, WA 99352



NATINAL FINANCIAL SERVICES                NATIOMAL FINANCIAL SERVICES              NATIONAL AIR CORPORATION
FBO                                       CUST PEARL KUTTNER GORDON KUTTNER        920 DAVIS ROAD, SUITE 203
YOUNG REV LIV TRUST DTD 01/01/2000        TR UA                                    ELGIN, IL 60123
3618 NORTHRIDGE DR                        03/06/2001
VALDOSTA, GA 31602-0802                   7152 ASHFORD LN
                                          BOYNTON BEACH, FL 33472

NATIONAL FIANANCIAL SERVICES              NATIONAL FINANAICAL SERVICES CUST        NATIONAL FINANCAIL SERVICES
FBO STEVEN NOEL &                         FBO HARRY W WRIGHT IRA                   FBO EDWARD BOYLE &
BECKI SHERVEN JT TEN                      5136 WOODLAND DR                         IDA ALUL JT TEN
501 CONCORD DR                            LEWISTON, NY 14092                       3449 NW GREENLEAF WAY
OREGON, WI 53575-3513                                                              BEND, OR 97703-0003



NATIONAL FINANCIAL LLC CUST               NATIONAL FINANCIAL SERICES LLC           NATIONAL FINANCIAL SERIVCES LLC
FBO KAREN STARKS IRA                      CUST                                     CUST
3318 LOFTUS CRT                           FBO KYLE F MCLEAN ROTH IRA               FBO DEBRA E ALLEN IRA
INDIANAPOLIS, IN 46268                    1700 FLEETWOOD DR                        1064 VIA ALTA
                                          TROY, MI 48098                           LAFAYETTE, CA 94549
                        Case
NATIONAL FINANCIAL SERIVCES LLC21-10831-CTG
                                        NATIONALDoc   17 SERIVCES
                                                  FINANCIAL Filed 05/19/21       Page 293 ofFINANCIAL
                                                                                    NATIONAL 661      SERIVCES
CUST                                    FBO ANDRES DE CARDENAS IRA                   FBO BRUCE COLGIN
FBO EMILY LISS IRA                      18190 SW 77TH AVE                            216 NE PERRY AVE
255 TOSCAVILLA BLVD                     PALMETTO BAY, FL 33157-6409                  PEORIA, IL 61603-3626
NOKOMIS, FL 34275-1012



NATIONAL FINANCIAL SERIVCES             NATIONAL FINANCIAL SERVICCES                 NATIONAL FINANCIAL SERVICE LLC
FBO SHELLEY HARBISON                    FBO JAMES W MIDDLETON &                      CUST ROBERT TIN ENG & LINDA MEI ENG TR
200 BELLFLOWER DR                       KELLY J MIDDLETON JT TEN                     UA 03/15/1991 ENG FAMILY TR.
SUMMERVILLE, SC 29483-6657              612 ALTA AVE                                 3085 SAGE VIEW COURT
                                        SAN ANTONIO, TX 78209-4432                   FULLERTON, CA 92833



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES CORP             NATIONAL FINANCIAL SERVICES CUST
CUST                                    CUST                                         ABIGAIL H MCQUIN
FBO MICHAEL L MCMICKEN IRA              FBO LARRY BEBERDICK IRA                      8177 CALDWELL DR
7513 LANTERN RIDGE COURT                1005 MATTY TRCE                              TRUSSVILLE, AL 35173
CHESTERFIELD, VA 23832                  CHESAPEAKE, VA 23322



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
ADELYN GREENBERG & SUSAN LURITA TR      ADOLF SCHNETZ                                ALLEN E OST SUCC
UA                                      278 E 7TH ST                                 FBO REMINGTON A OST UGMA
07/14/2005 JONNARD GREENBERG            APT 4C                                       12123 MAY AVE N
REVOCABLE                               NEW YORK, NY 10009                           STILLWATER, MN 55082-3439
TR. 4790 PICKERING RD
BLOOMFLD HLS, MI 48301

NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
ANNE P OLSON TOD                        ASHLEY N LANE ROTH IRA                       BENNIE MITCHELL
BENEFICIARIES ON FILE WITH CUST         3143 CHARLOTTE MILL DR                       1525 W 125TH
263 PRESTON CRT                         DAYTON, OH 45439                             LOS ANGELES, CA 90047
LEBANON, OH 45036



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
BETTY A SCHIMKAT                        BRANDON E SHANNON                            BRENDA J WALDRON
3176 BRUNSWICK CIR                      7670 SCIOTO COURT                            2924 PRINCETON LN
PALM HARBOR, FL 34684                   APT 103                                      MURFREESBORO, TN 37129
                                        WEST CHESTER, OH 45069



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
BRUCE E WEISSEG                         BRUCE PETRARCA & LINDA PETRARCA TR           CAROL S TAPER TR UA 02/10/2019 CAROL S
236 N COUNTY LINE RD                    UA                                           TAPER REVOCABLE TR.
HINSDALE, IL 60521                      08/02/96 PETRARCA LIVING TR.                 6427 REDPINE RD
                                        15304 W PICCADILLY RD                        DALLAS, TX 75248
                                        GOODYEAR, AZ 85395

NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
CAROL WARNER IRA                        CHARLES C MONTGOMERY EX                      CHARLES H FUGATE
815 CROSSING WAY                        EST CAROLANN MOORE                           1004 N 18TH AVE
SAINT CHARLES, IL 60174-4720            8828 CALISTOGA SPRINGS                       OZARK, MO 65721
                                        PLANO, TX 75024



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
CHAUNCEY R CLARK TR UA 11/15/05 THE     CLIFFORD D SOBEL & LAURIE ANN                CRYSTAL R S HARWELL TR UA 10/28/2015
CHAUNCEY R CLARK REV TR.                EDELSTEIN                                    STEADMAN LIVING REVOCABLE TR.
2119 PETTIGREW ST                       TR UA 11/02/2009 GARRISON L SOBEL            213 HAZELTINE DR
SULLIVANS IS, SC 29482-8762             REVOCABLE TR. 2239 AVENIDA OLIVA             DEBARY, FL 32713
                                        SAN CLEMENTE, CA 92673

NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
DONA WARREN TR UA 02/16/2011 WARREN     EARL R HOPKINS TR UA 06/27/2007 EARL R       ERIN G PEPUS TR
FAMILY REVOCABLE TR.                    HOPKINS REVOCABLE TR.                        UA 04/09/2018 ERIN G PEPUS REVOCABLE TR
9021 WARWICK LANE                       3218 INDIAN RIPPLE RD UNIT 19                PO BOX 4760
NEW PRT RCHY, FL 34655                  BEAVERCREEK, OH 45440                        BOZEMAN, MT 59772
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                            CUST        NATIONALDoc   17 SERVICES
                                                  FINANCIAL Filed 05/19/21
                                                                    CUST      Page 294 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES CUST
FBO ANN L CIRCLE TRADITIONAL IRA        FBO ANTHONY C MARCELLO III SEP IRA        FBO ANTHONY SANTAROSA ROTH IRA
2349 W IRONWOOD DR                      350 SE 2ND ST APT 1560                    383 FOX POINT CIR
CHANDLER, AZ 85224-8529                 FT LAUDERDALE, FL 33301                   YOUNGSTOWN, NY 14174




NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST
FBO BETH L WHITE INHERITED IRA          FBO BRADLEY STINE IRA                     FBO BRIAN WANNER IRA
10084 WOODCHUCK LN                      23658 HEATHER ST NW                       3157 ARIZONA DR
FREDERICK, MD 21702                     SAINT FRANCIS, MN 55070                   BISMARCK, ND 58503-5304




NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST
FBO BRUCE MENSINGA IRA                  FBO CAMERON OCONNELL ALTMAN IRA           FBO CARL EDWARDS ROTH IRA
589 BEAULIEU LOOP                       4945 BEACH COURT                          111 VALLEY CROFT RD
THE VILLAGES, FL 32162                  DENVER, CO 80221                          OTTO, NC 28763




NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST
FBO CARMELINDA MOY IRA                  FBO CAROL & STANLEY GERSHBEIN TTEES       FBO CAROL HILT IRA
1010 CYPRINE CRT                        THECAROL GERSHBEIN TR DTD 06/11/97        151 GONZALES ROAD
EL DORADO HLS, CA 95762                 3410 GALTO OCEAN DR 1101 NO               UNIT 38
                                        FORT LAUDERDALE, FL 33308-7033            SANTA FE, NM 87501



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST
FBO CAROL TIBBALS IRA                   FBO CAROLYN A TAYLOR                      FBO CECILIA P BEHAGUET TRADITIONAL
3195 MAYFLOWER TER                      4812 CYNTHIA LN                           IRA
NORTH PORT, FL 34286                    MURFREESBORO, TN 37127                    5450 WHITLEY PARK TER 910
                                                                                  BETHESDA, MD 20814



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST
FBO CHANG SUN REYNOLDS IRA              FBO CHARLES HILL III R/O IRA              FBO CHARLES LOFTON FINCH
2606 COVINGTON DR                       2 LISA LN                                 IRA
CHAMPAIGN, IL 61822-7317                NORTH READING, MA 01864-2935              1901 CONCORD DR
                                                                                  FLOWER MOUND, TX 75022



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST
FBO CHARLES R STEWART JR IRA            FBO CINDY SOBCZAK &                       FBO CRAIG GOLDSTEIN IRA
14945 BULL HILL ROAD                    TODD SOBCZAK JTWROS                       169 BUTTERNUT LANE
OAKBORO, NC 28129                       9044 DALLAS PL                            STAMFORD, CT 06903
                                        CROWN POINT, IN 46307-7709



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST
FBO CURTIS W WEIDNER IRA                FBO DARIL E BLAKE ROTH IRA                FBO DAVID ANDERSON IRA
2481 N 1450 EAST RD                     1945 MAPLE LN                             11606 HEARTWOOD DRIVE
MANSFIELD, IL 61854-6874                DAYTON, OH 45432                          BELTSVILLE, MD 20705




NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST
FBO DAVID B PULLMAN IRA                 FBO DAVID E MCCALVIN IRA                  FBO DAVISSON T AYERS IRA
338 NORDICA AVE                         1403 BLUE DIAMOND DR                      9104 COMPTON STREET
GLENVIEW, IL 60025-5018                 MISSOURI CITY, TX 77489-4195              DENTON, TX 76207




NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST
FBO DEANNA S PETERSEN-ASKREN IRA        FBO DENNIS M POPE IRA                     FBO DIANCE ZAMORA SEP IRA
4106 PINE MEADOWS WAY                   11276 BIENVENIDA WAY                      341 CAMBRIDGE DR
PEBBLE BEACH, CA 93953                  UNIT 201                                  GOLETA, CA 93117
                                        FORT MYERS, FL 33908
                        Case
NATIONAL FINANCIAL SERVICES   21-10831-CTG
                            CUST       NATIONALDoc   17 SERVICES
                                                FINANCIAL  Filed 05/19/21
                                                                   CUST     Page 295 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES CUST
FBO DIANNE HAGEN                       FBO DONNE L WALL IRA                     FBO DORLENE E MORRISON-HAHN IRA
824 CHICAGO AVE S W                    353 GREYCLIFF BLUFF DR                   3213 LADUE DR
HUTCHINSON, MN 55350-3723              SAINT LOUIS, MO 63129                    CHAMPAIGN, IL 61822




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO DUDLEY R BILLINGS R/O IRA          FBO ELAINE B SPECTOR IRA                 FBO ELIZABETH B JACOBS TRADITIONAL
14257 ROYAL HARBOUR CRT                499 WASHINGTON BLVD                      IRA
FORT MYERS, FL 33908                   JERSEY CITY, NJ 07310                    6923 CHIMNEY DR 1505
                                                                                W BLOOMFIELD, MI 48322



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO FELICIA PAPERT LERCARI             FBO GERARDO VALLES IRA                   FBO GERMAINE RODRIGUEZ SEP IRA
225 E 74TH ST                          1388 DIAMOND GATE PLACE                  555 CALLE MONSERRATE
NEW YORK, NY 10021                     EL PASO, TX 79936                        COSMOPOLITAN 1401
                                                                                SAN JUAN, PR 00907



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO GREGORY RULON IRA                  FBO H EUGENE EVANS IRA                   FBO JAMES E GRAHAM IRA
PO BOX 6191                            11624 E TARA DR                          439 BLUE RIDGE DR
SNOWMASS VLG, CO 81615                 SCOTTSDALE, AZ 85259                     MARTINEZ, CA 94553-6005




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO JAMES G SWARTZ ROTH IRA            FBO JAMES T DALEB IRA                    FBO JAMES TOLBERT TRADITIONAL IRA
6808 66TH ST                           100 WAPPING WOOD RD                      6501 HIGHWAY 178 S
COLUMBUS, NE 68601                     ELLINGTON, CT 06029-3920                 NINETY SIX, SC 29666




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO JANICE F BATES SEP IRA             FBO JERI S HILL INHERITED IRA            FBO JERILYN A LECHOWICZ IRA
1726 COACHMANS COURT                   309 CONCERT WAY                          58 E HERON DR
BRENTWOOD, TN 37027-8120               APT 307                                  PALATINE, IL 60067-3591
                                       BOILING SPGS, SC 29316



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO JESSICA RIGGIO INHERITED IRA       FBO JOHN J CLEVER IRA                    FBO JOHN R MULHERN IRA
6033 S NORMANDY AVE                    6726 SPRUCE HILL CRT                     14621 SAFE LANDING COURT
CHICAGO, IL 60638                      COLORADO SPGS, CO 80923                  FORT MYERS, FL 33908




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO JOHN U PRECOURT IRA                FBO JON STEPHEN TURPEN IRA               FBO JOSEPH D MOORE JR IRA
3216 JEREMES LANDING                   4042 SUGAR MAPLE DR                      10850 W 65TH WAY
PLANO, TX 75075                        DANVILLE, CA 94506                       ARVADA, CO 80004




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO JOSEPH R WOEHRLE                   FBO JOYCE E GOODE IRA                    FBO JOYCE M POPE ROTH IRA
3715 PARKDALE DR                       301 E OLIVER STE 4                       11276 BIENVENIDA WAY
BETTENDORF, IA 52722-2759              MANSFIELD, IL 61854                      APT 201
                                                                                FORT MYERS, FL 33908



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO JOYCE YODA IRA                     FBO JUDITH A PRICE IRA                   FBO JUDITH FREGETTO IRA
3660 NUUANU PALI DR                    157 GRANITE DR                           800 LAUREL AVE
HONOLULU, HI 96817-5230                HAYESVILLE, NC 28904-9422                DES PLAINES, IL 60016
                        Case
NATIONAL FINANCIAL SERVICES   21-10831-CTG
                            CUST       NATIONALDoc   17 SERVICES
                                                 FINANCIAL Filed 05/19/21
                                                                   CUST     Page 296 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES CUST
FBO KAREN BAHLS IRA                    FBO KAREN L HERMAN IRA                   FBO KAREN M BURNS IRA
610 W CURTIS ST                        510 CAMINO REAL DR                       3608 51ST ST CT W
CAYUGA, IN 47928                       EL PASO, TX 79922-2006                   BRADENTON, FL 34209




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO KAREN S MALDONADO IRA              FBO KATHLEEN M HALGASH IRA               FBO KATHLYN B SANDEEN IRA
6868 GRAND MANAN DR                    741 POWELL LANE                          8392 LANGSHIRE WAY
CYPRESS, CA 90630                      LEWISTON, NY 14092                       FORT MYERS, FL 33912




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO KEITH C KIRN IRA                   FBO KUANG-JEN WANG ROTH IRA              FBO KURT CHRISTENSEN & KELLEY
12107 TULLAMORE COURT                  2903 SE 172ND AVE                        CHRISTENSEN TR UA 12/11/2012 THE KURT
UNIT 103                               VANCOUVER, WA 98683                      & KELLY CHRISTENSEN LIV TR. 314 W 4020 N
TIMONIUM, MD 21093                                                              PROVO, UT 84604



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO LARRY K BAIR IRA                   FBO LARRY PECKLER IRA                    FBO LAUREN K BILLINGSLEY IRA
4315 DOVER DRIVE                       50 CODY LN                               518 SW EASTMAN PKWY
FREDERICK, MD 21703                    DEERFIELD, IL 60015-4513                 GRESHAM, OR 97080




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO LINDA MAERTZ IRA                   FBO LINDA STINE IRA                      FBO LOUIS A CAPPIELLO
255 GARDEN HL                          23658 HEATHER ST NW                      TRADITIONAL IRA
SAN ANTONIO, TX 78260-4354             SAINT FRANCIS, MN 55070                  38 MOUNTAIN VIEW AVE
                                                                                BANGOR, ME 04401



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO MARGARET A RILLING IRA             FBO MARILYN PASIECZNYK IRA               FBO MARY TUCKER IRA
3101 CAUDLE DRIVE                      1001 HARTSHAW                            702 O PHELAN LN
MOUNT AIRY, MD 21771                   BELMONT, NC 28012-6758                   GARLAND, TX 75044




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO MELVIN LECHOWICZ IRA               FBO MICHAEL DONOGHUE IRA                 FBO MICHAEL E MOLNAR IRA
58 E HERON DR                          1129 KRISTIN DR                          235 7TH ST
PALATINE, IL 60067-3591                LIBERTYVILLE, IL 60048-1280              LEWISTON, NY 14092




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO MICHAEL KOSTY SEP IRA              FBO MICHAEL M KATZ SEP IRA               FBO MICHAEL PASIECZNYK IRA
1521 SUMMIT AVE                        PO BOX 64985                             1001 HARTSHAW
CARDIFF, CA 92007-2433                 TUCSON, AZ 85728-4985                    BELMONT, NC 28012-6758




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO MICHELE A DEMARCO-KONIAK           FBO MONICA S NARVAEZ IRA                 FBO NANCY L MEADE IRA
TRADITIONAL IRA                        600 ROSINANTE RD                         149 CEDAR LAKE EAST
3160 VILLA MARBELLA CIRCLE             EL PASO, TX 79922                        DENVILLE, NJ 07834
RENO, NV 89509



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST         NATIONAL FINANCIAL SERVICES CUST
FBO NEAL RIGGIO INHERITED IRA          FBO NICHOLAS DAMBROSIA JR IRA            FBO NICHOLAS ZISSIMOPOULOS IRA
5317 S NEVA AVE                        46 LANCELOT DR                           407 LAUDER LN
CHICAGO, IL 60638                      NORTH HAVEN, CT 06473                    INVERNESS, IL 60067-4561
                        Case
NATIONAL FINANCIAL SERVICES   21-10831-CTG
                            CUST       NATIONALDoc   17 SERVICES
                                                FINANCIAL Filed 05/19/21
                                                                  CUST     Page 297 ofFINANCIAL
                                                                              NATIONAL 661      SERVICES CUST
FBO PAMELA CARPENTER IRA               FBO PATRICK A VESSELS IRA               FBO PATRICK B MULLINS
114 SURREY LN                          2784 W DEL RIO PLACE                    9406 SW 69TH AVE
SENECA, SC 29672                       CHANDLER, AZ 85224-7326                 HAMPTON, FL 32044




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST
FBO PEDRO A DE LA FUENTE               FBO PEGGY L SARTIN IRA                  FBO PETER F HUNT
TRADITIONAL IRA                        9002 63RD AVE E                         TRADITIONAL IRA
4967 CHATEAU DR                        BRADENTON, FL 34202                     100 LINCOLN PKWY APT 3
SAN DIEGO, CA 92117-3019                                                       BUFFALO, NY 14222



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST
FBO PHILIP G WILLIAMS IRA              FBO RAMANLAL L PATEL ROTH IRA           FBO RANDALL HAWLEY IRA
3410 MEACHAM RD                        1742 BELLA LAGUNA CT                    55 W BIGHORN CRT
PALATINE, IL 60067                     ENCINITAS, CA 92024-1291                SEDONA, AZ 86351




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST
FBO RAYMOND CORTESI IRA                FBO RAYMOND HOUSE INHERITED IRA         FBO REINA LEUNG CHANG
940 N INDUSTRIAL DRIVE                 798 S PALM ST                           118 W MISSION RD
110 S EVERGREEN AVE APT 6DN            JESUP, GA 31546                         APT 307
ARLINGTON HTS, IL 60005-1961                                                   SAN GABRIEL, CA 91776



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST
FBO RHONDA K TOMLIN TRADITIONAL        FBO RICHARD B PFEIL ROLLOVER IRA        FBO RICHARD P FUGATE &
IRA                                    571 W LAKE DR                           JENNIFER J FUGATE JT TEN
760 BROWN SCHOOL RD B                  NAPLES, FL 34102                        3406 HURLBUT CIRCLE
EVANSVILLE, WI 53536                                                           LAKE WALES, FL 33898



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST
FBO ROBERT A SOLIS IRA                 FBO ROBERT A VALADEZ IRA                FBO ROBERT B ROTHERMEL IRA
7031 LORETTO AVE                       10713 ALTA LOMA DR                      4800 HIGHWAY A1A
PHILADELPHIA, PA 19111-4250            EL PASO, TX 79935-2902                  APT 404
                                                                               VERO BEACH, FL 32963



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST
FBO ROBERT C JOHNSON IRA               FBO ROBERT H BLAU                       FBO ROBERT W RYAN ROTH IRA
2193 BELLEMONTE COURT                  6270 25TH WAY SOUTH                     16605 WILLOW GLEN DR
JEFFERSON, MD 21755                    ST PETERSBURG, FL 33712                 ODESSA, FL 33556-2316




NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST
FBO ROGER D MATHIESEN TRADITIONAL      FBO ROGER R STORK ROLLOVER IRA          FBO RONALD R CAMPBELL
IRA                                    8200 DANTE DR                           2425 W RIVER RD
12900 COUNTY ROAD 27                   LITTLETON, CO 80125                     GRAND ISLAND, NY 14072
BLAIR, NE 68008



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST
FBO RONALD W ERICKSEN                  FBO ROXANA SORA IRA                     FBO RUSS A LARSON IRA
TRADITIONAL IRA                        1530 SW 139TH AVE                       26251 E OTERO DR
2665 W 1680 N                          MIAMI, FL 33184                         AURORA, CO 80016
PROVO, UT 84601



NATIONAL FINANCIAL SERVICES CUST       NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST
FBO RUSSELL J GUFFEE &                 FBO SALVADOR ARMENDARIZ IRA             FBO SANDRA K BIGLER TRADITIONAL
LOIS GUFFEE JT TEN                     411 BELLA MONTAGNA CIRCLE               IRA
102 OAK HOLLOW                         AUSTIN, TX 78734                        11591 E HWY 106
PENDLETON, SC 29670                                                            UNION, WA 98592
                        Case
NATIONAL FINANCIAL SERVICES   21-10831-CTG
                            CUST       NATIONALDoc  17 SERVICES
                                                FINANCIAL  Filed 05/19/21
                                                                   CUST        Page 298 ofFINANCIAL
                                                                                  NATIONAL 661      SERVICES CUST
FBO SANDRA PETERS IRA                  FBO SHEREE B LIPKIS IRA                     FBO SHERIDAN LAMBE IRA
1052 SOMERSET DR NW                    2322 SUSSEX LANE                            4004 BRUNSWICK RD
ATLANTA, GA 30327-3736                 NORTHBROOK, IL 60062-7550                   MEMPHIS, TN 38133




NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
FBO SHIRLEY A CROUCH IRA TOD            FBO STEPHEN CILIAK IRA                     FBO STEVEN L MCGARVEY &
BENEFICIARIES ON FILE WITH CPU          1919 LAWSON RD                             KARIN M MCGARVEY JT TEN
5634 JEFFS DOTY RD                      SCHAUMBURG, IL 60194-2653                  PO BOX 254 8464 ROUTE 219
OTTAWA LAKE, MI 49267                                                              BROCKWAY, PA 15824



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
FBO SUBBARAO GOVINDARAVU                FBO THELMA DALE GREEN WILLIS               FBO THEODORE J ECKER IRA
TRADITIONAL IRA                         INHERITED IRA                              12259 WILDFLOWER LANE
1540 VILLA RICA DR                      3130 ALTRURIA RD                           HUNTLEY, IL 60142
HENDERSON, NV 89052                     MEMPHIS, TN 38134



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
FBO THEODORE M HARVEN & PAULINE J       FBO THOMAS H HAMM IV IRA                   FBO THOMAS L HAAKER IRA
HARVEN                                  5399 E BIG RICHLAND CREEK RD               282 N PRAIRIE AVE
TR UA 03/15/96 THE HARVEN FAMILY TR.    MC EWEN, TN 37101                          MUNDELEIN, IL 60060-2128
8000 SAFARI LANE
LAS VEGAS, NV 89129

NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
FBO TONY H SCHAAP                       FBO TRUDY A DOUBET SEP IRA                 FBO VICTOR A COOK IRA
INHERITED IRA                           5250 MANATEE BAY LANE                      29333 CANYON RIM PLACE
22 PINE VALLEY DR                       FORT MYERS, FL 33905                       CANYON CNTRY, CA 91387
RANCHO MIRAGE, CA 92270



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
FBO VIRGIL JUSTICE SEP IRA              FBO VORA HOLDINGS LLC                      FBO WILLIAM J LAUNDER IRA
583 INDIAN SPRINGS DR                   SANJAY VORA MANAGING MEMBER                2354 ALEXANDER PALM DR
KERRVILLE, TX 78028                     797 MAYFIELD DR                            NAPLES, FL 34105
                                        MARION, OH 43302



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
FBO WILLIAM R BARNES IRA                FBO ZINA D HAJDUCZOK SEP IRA               FRED GIRTON &
23750 VIA TREVI WAY                     601 NW MADRONA WAY                         NORMA GIRTON JT TEN
APT 1703                                COUPEVILLE, WA 98239                       124 SEA PALMS LN
ESTERO, FL 34134                                                                   ST SIMONS IS, GA 31522



NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
GEORGE E MARTINO & PATRICIA J MARTINO   GERALD STETSON TR UA 01/03/2019 GERALD     GISELA M PHOOG TR
TR                                      STETSON REVOCABLE TR.                      UA 02/08/2019
UA 12/16/2004 GEORGE E MARTINO TR.      6667 W 87TH PLACE                          GISELA M PHOOG REVOCABLE TR. 499 MAIN
929 W FOSTER AVE 1717                   WESTCHESTER, CA 90045                      ST
CHICAGO, IL 60641-1686                                                             CROWN POINT, IN 46307

NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
GLORIA ANN YOUNGER                      GUSTAV JOHN UEBELHOER SHIRLEY              HALEY A JONES
6463 W 81ST ST                          JOANNE                                     2200 PINEHURST DR
LOS ANGELES, CA 90045                   UENELHOER TR UA 10/08/2019 UEBELHOER       GARDENDALE, AL 35071
                                        FAMILY TR. 10712 W DUMBARTON CIR
                                        LITTLETON, CO 80127

NATIONAL FINANCIAL SERVICES CUST        NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
HANNAH FAGADAU                          HSINHUI SUNG                               JACQUELINE MORROW &
3503 CRAGMONT AVE                       2791 ARLINGTON PL                          STEVEN HOWARD JT TEN
DALLAS, TX 75205                        FREMONT, CA 94555                          3330 JENKINS FREEMAN RD
                                                                                   JOHNS ISLAND, SC 29455
                        Case
NATIONAL FINANCIAL SERVICES   21-10831-CTG
                            CUST       NATIONALDoc    17 SERVICES
                                                 FINANCIAL  Filed 05/19/21
                                                                     CUST        Page 299 ofFINANCIAL
                                                                                    NATIONAL 661      SERVICES CUST
JAMES E PATCHELL IRA                   JAMES P SWEARINGEN & NANCY E                  JAMES R FERRIS &
118 SAN MILANO DR                      SWEARINGEN                                    CHARLOTTE E FERRIS JT TEN
GOLETA, CA 93117-1205                  TR UA 06/29/2011 JAMES P & NANCY E            13117 SHERIDAN DR
                                       SWEARINGEN REV LIVING TR. 412 S 6TH ST        HUDSON, FL 34667
                                       ROGERS, AR 72756

NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
JEFFREY BELLANTE & CHRISTINE              JENNIFER E OXLEY                           JERRY ORCUTT & JUDITH ORCUTT TR UA
BELLANTE TR                               1991 N ELLIS ST                            09/07/11 ORCUTT FAMILY REVOCABLE TR.
UA 12/11/2020 RHODA BELLANTE              CHANDLER, AZ 85224                         5020 DESERT FIR DR
IRREVOCABLE                                                                          LAS VEGAS, NV 89130
TR. 562 MIRROR POND COURT
MORICHES, NY 11955

NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
JOANNA KACZYNOWSKI DECD                   JOHN C OSBORNE JR REVOCABLE TRUST          JOHN M WILSON
KRISTINA MALFI BENE IRA                   1179 GOVERNORS WAY                         196 HICKS DR
5 LONG ST                                 VERO BEACH, FL 32963                       LUVERNE, AL 36049
LAKE GROVE, NY 11755-1709



NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
JOHN PAULLIN SUCC                         JONATHAN PYNE                              JOSEPH F GUY SR
FBO SATYA PAULLIN UGMA                    156 RIDGEVIEW LANE EAST                    15 EAGLE RD
5380 OVERPASS RD STE D                    WAYZATA, MN 55391                          COVINGTON, LA 70435
SANTA BARBARA, CA 93111-2080



NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
JW COLE FINANCIAL INC                     KARA A MARGOLIS &                          KATHERINE EMMA WEIR
4301 ANCHOR PLAZA PARKWAY                 SETH A MARGOLI JT TEN                      317 DAYTON STREET
STE 450                                   164 WOODBROOK RD                           YELLOW SPGS, OH 45387
TAMPA, FL 33634                           WHITE PLAINS, NY 10605



NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
KATHY ROADARMEL TOD TOD ROADARMEL         LANA J LENZ & PAUL M LENZ TR UA            LANDON KEITH KELT & LAURA MARIETTA
SUBJECT TO STA TOD RULES                  07/30/2019 LANA J LENZ TR.                 KELT
1807 LAKE MEADOW TRAIL                    20045 KOGLIN RD                            TR UA 05/26/1999 KELT FAMILY TR.
MOUNT JULIET, TN 37122                    HUTCHINSON, MN 55350                       1459 VINCENTI PLACE
                                                                                     MONTECITO, CA 93108

NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
LAURA L TODD                              LEINART FAMILY REVOCABLE TRUST             LEONORA G AGUILAR
3807 SARANAC DR                           1434 HIDE A WAY LANE W                     624 ENGLISH ST
KETTERING, OH 45429                       HIDEAWAY, TX 75771                         HOUSTON, TX 77009




NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
LINDA SNELLING TR UA 10/03/2008 CAROL J   LINDA SNELLING TR UA 12/15/2003 MYRA       LORIE A BROWNSON TR
VOLKIN REVOCABLE TR.                      PRISKIE REVOCABLE TR.                      UA 04/12/2018 LOVYS IRREVOCABLE TRUST
101 SE 6TH AVE SUITE G                    101 SE 6TH AVE SUITE C                     9500 SUN ISLE DR
DELRAY BEACH, FL 33483                    DELRAY BEACH, FL 33483                     ST PETERSBURG, FL 33702



NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
LORIN G HOBART III                        LYNN A HILLIER GORE                        MARCEL TRETOUT
818 PARKER AVE                            1515 SHASTA DR                             11381 PROSPERITY FARMS RD
GARDENDALE, AL 35071                      APT 1328                                   APT 332
                                          DAVIS, CA 95616                            PALM BCH GDNS, FL 33410



NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST           NATIONAL FINANCIAL SERVICES CUST
MARTHA HODGE &                            MARTIN A MILLER &                          MARY ANN KAISER TR UA 05/26/2016 MARY
ROYCE HODGE JT TEN                        PATRICIA L MILLER JT TEN                   ANN KAISER TR.
4141 BAYSHORE BLVD APT 2101               5900 E WHISKEY RUN RD NE                   9231 LAKE CYPRESS LOOP
TAMPA, FL 33611                           GEORGETOWN, IN 47122                       WEEKI WACHEE, FL 34613
                        Case
NATIONAL FINANCIAL SERVICES   21-10831-CTG
                            CUST       NATIONALDoc   17 SERVICES
                                                 FINANCIAL Filed 05/19/21
                                                                    CUST           Page 300 ofFINANCIAL
                                                                                      NATIONAL 661      SERVICES CUST
MAYUR PATEL                            NICOLE F KORTUS TOD                             NITIN SHUKLA &
6091 FRANKLIN RD                       BENEFICIARIES ON FILE WITH CUST                 LATA SHUKLA JT TEN
BLOOMFLD HLS, MI 48301                 1156 NW 18 TERRACE                              51 KENSINGTON TERRACE
                                       GAINESVILLE, FL 32605                           PASSAIC, NJ 07055



NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
ORNA SWARTZ TOD                           PAMELA A BROWN TOD                           PARDO-LEI FAMILY COMPANY LLC
BENEFICIARIES ON FILE WITH CUST           BENEFICIARIES ON FILE WITH CUST              5311 ORDUNA DR
497 BUCKLAND DR                           7289 TAMARIND TRL                            CORAL GABLES, FL 33146
CHESHIRE, CT 06410                        DAYTON, OH 45459



NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
PATRICIA J MARTINO & GEORGE MARTINO       PAUL A GABIOU IRA                            PEARL KUTTNER & GORDON KUTTNER TR
TR                                        21431 W BRITTLE BUSH LN                      UA
UA 12/16/2004 PATRICIA J MARTINO LIVING   BUCKEYE, AZ 85396                            03/06/2001 PEARL KUTTNER REVOCABLE TR.
TR. 929 W FOSTER AVE APT 1717                                                          7152 ASHFORD LANE
CHICAGO, IL 60640                                                                      BOYNTON BEACH, FL 33472

NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
R STANLEY COOPER & JULIA BLYTH TR UA      RANDY D WHITE TR UA 09/06/2007 WHITE         RAYMOND B MULLINS TOD
05/15/2019 COOPER JOINT LIVING TR.        FAMILY REVOCABLE TR.                         BENEFICIARIES ON FILE WITH CUST
7449 STONEGATE COVE                       18000 S KOLB RD                              1421 NW 156 AVE
GERMANTOWN, TN 38183                      SAHUARITA, AZ 85629                          GAINESVILLE, FL 32609



NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
RICHARD EVERETT BRIGGS II & LLOYD C       ROBERT W EDWARDS JR TR UA 08/19/2004         RUSSELL ROBERT BOBEL TR
BRIGGS EX EST RICHARD EVERETT BRIGGS      ROBERT W EDWARDS REVOCABLE TR.               UA 11/21/1995 JEANETTE R HENRY TRUST
67 OUTER BAY LN                           9 LINDEN DR                                  21 E FRONT ST
COLCHESTER, VT 05446                      PHILO, IL 61864                              MILAN, OH 44846



NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
SHERRI COLLIS TR                          SHIRLEY A CROUCH                             SUKHDEEP S PADDA GENERAL PARTNER
UA 02/06/2019 SHERRI FRELS COLLIS TR.     5634 JEFFS DOTY RD                           SAPNA
13662 APPLE LANE                          OTTAWA LAKE, MI 49267                        PADDA GEN PARTNER SS PADDA FAMILY
ROGERS, AR 72756                                                                       LLP
                                                                                       4819 W ELECTRA LN
                                                                                       GLENDALE, AZ 85310

NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
SUSAN E KARAS TR UA 06/29/2007 JOHN M     SUSAN R MONTGOMERY &                         SUSANNE L HOLTON TOD
KARAS REVOCABLE LIVING TR.                CHRISTOPHER L MONTGOMERY JT TEN              BENEFICIARIES ON FILE WITH CUST
2585 CHICAGO RD                           42044 RINGSTEM AVE APT B                     1235 NW 156 AVE
WARREN, MI 48092-1040                     LANCASTER, CA 93536                          GAINESVILLE, FL 32609



NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
SUZANNE ASHBY ROBERTSON TR UA             TERESA LYON & NATHAN LYON TR UA              TERRY MCCONVILLE &
12/12/2019                                11/13/1996 TERESA H LYON NONEXEMPT TR.       WENDY MCCONVILLE JT TEN
SUZANNE A ROBERTSON EXEMPT TR.            979 EDGEWOOD RD                              277 OSBORNE RD
4126 SAN CARLOS ST                        REDWOOD CITY, CA 94062                       LOUDONVILLE, NY 12211
DALLAS, TX 75205

NATIONAL FINANCIAL SERVICES CUST          NATIONAL FINANCIAL SERVICES CUST             NATIONAL FINANCIAL SERVICES CUST
TIMOTHY PAUL BAKER IRA R/O                VIRGINIA A MIRASOLA &                        WILLIAM M FLACK IRA
905 FALMOUTH ST                           RICHARD MIRASOLA & VERONICA MANGINI          712 BAYSIDE DR
THOUSAND OAKS, CA 91362-2452              JT TEN                                       CPE CANAVERAL, FL 32920-3554
                                          444 STEVEN AVE
                                          W HEMPSTEAD, NY 11552

NATIONAL FINANCIAL SERVICES LCC           NATIONAL FINANCIAL SERVICES LL               NATIONAL FINANCIAL SERVICES LLC
CUST                                      FBO JOHN B TREVOR IV IRA                     COLT FAMILY PARTNERSHIP
CAITLIN LAYCOOK                           99 ALUMNI AVE                                20320 FAIRWAY OAKS DR
45751 CHEYENNE PL                         PROVIDENCE, RI 02906-2332                    BOCA RATON, FL 33434-3249
FREMONT, CA 94539
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21
                                                                   LLC              Page 301 ofFINANCIAL
                                                                                       NATIONAL 661      SERVICES LLC
CUST BABU ZACHARIAH TR UA 03/06/2020    CUST BELINDA M JENTZEN TOD NIKOLAI              CUST BRIAN ELROY BEHNKE & MARIA J
BABU ZACHARIAH 2020 REVOCABLE TR.       WIMAN                                           BEHNKE
3911 SNAPPER POINTE DR                  AND SABRINA HOPKINS SUBJECT TO STA              JT TEN TOD SUBJECT TO STA TOD RULES
TAMPA, FL 33611                         TOD                                             227 LAKESHORE POINTE DR
                                        RULES 26 WITHERS PEAK                           HOWELL, MI 48843
                                        AMARILLO, TX 79121

NATIONAL FINANCIAL SERVICES LLC            NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST CHARLES HILLIER SKIFTESVIKVEJEN       CUST CHARLES R STEWART JR                    CUST CLIFF R EISENBERG TR UA 04/30/2001
75                                         14945 BULL HILL                              AMERICAN FINANCE & INVESTMENT CASH
RANDABERG                                  NORWOOD, NC 28128                            BAL PENS PLAN 2211 E MISSOURI AVE 200
ROGALAND 4070                                                                           EL PASO, TX 79903
NORWAY

NATIONAL FINANCIAL SERVICES LLC            NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST CORLYN A MARSAN TR UA 02/29/2000      CUST DARCY S MIX TR UA 01/01/2019            CUST DAVID W DAY TOD LAUREN M DAY
CORLYN A MARSAN REVOCABLE TR.              DARRYL                                       SUBJECT TO STA TOD RULES
14591 OCEAN BLUFF DR                       W MIX MARITAL TR. 136 GRANDVIEW              1222 37TH AVE E
FORT MYERS, FL 33908                       SAN ANTONIO, TX 78209                        SEATTLE, WA 98112-4446



NATIONAL FINANCIAL SERVICES LLC            NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST E JEAN BARDY TR UA 01/16/2016         CUST EDWARD BRESLIN JR EX EST EDWARD         CUST ELFRIEDE EVENSON TR UA 08/05/14
JAMES                                      BRESLIN FBO EDWARD BRESLIN JR                ELFRIEDE EVENSON REVOCABLE TR.
C LAMPE FAMILY TR.                         INHERITED                                    4144 RIVA DE TIERRA LN
1350 N BRISTOL AVE                         IRA 1221 DEER RUN RD                         LAS VEGAS, NV 89135-2516
SPRINGFIELD, MO 65802                      OTTSVILLE, PA 18942

NATIONAL FINANCIAL SERVICES LLC            NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST ELIZABETH ASHBY CRITES TR UA          CUST ERIC GOLDBERG & STACEY L                CUST FBO STEVEN M HARDER & ELIZABETH
12/12/2019 ELIZABETH CRITES EXEMPT TR.     GOLDBERG                                     HARDER JNT TEN
PO BOX 90761                               JT TEN 3 ALDINGHAM CIRCLE                    203 MAJESTIC ARROYO WAY
SAN ANTONIO, TX 78209                      E BRUNSWICK, NJ 08816                        AUSTIN, TX 78738



NATIONAL FINANCIAL SERVICES LLC            NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST FBO DEBORAH HAWKINS IRA               CUST FBO GOOD PARTS LLC FBO PAUL M           CUST FBO KAUSHAL TRIVEDI & MAMTA K
1841 LAKE WALES ST                         REAK                                         TRIVEDI JNT TEN
HENDERSON, NV 89052                        SIMPLE IRA                                   4600 BUFFALO CREEK RD
                                           1704 CHERRY ST                               LINCOLN, NE 68516
                                           WEST BEND, WI 53090

NATIONAL FINANCIAL SERVICES LLC            NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST FBO KNIGHT POINT SYSTEMS LLC          CUST FBO PAUL PETERSEN & MICHELLE            CUST FBO SHARON K SZAPKIW IRA
CASH BALANCE RET                           PETERSEN JT TEN                              640 PINON RIDGE DRIVE
1775 WIEHLE AVE STE 101                    209 CLEAR SPRING RD                          WOODLAND PARK, CO 80863
RESTON, VA 20190                           GEORGETOWN, TX 78628



NATIONAL FINANCIAL SERVICES LLC            NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST FBO STEPHEN M PELKOWSKI & ALICIA      CUST FRANCES F BEARD TOD PATRICIA A          CUST GENEVIEVE MAR TR UA 10/01/1998
M                                          MICHELIZZI SUBJECT TO STA TOD RULES          GENEVIEVE MAR TR.
PELKOWSKI JNT TEN                          6207 DELBARTON ST                            2703 MAPLE AVE
2320 HUNTERS RIDGE DR                      TEMPLE HILLS, MD 20748                       NORTHBROOK, IL 60062-5250
ERIE, PA 16510

NATIONAL FINANCIAL SERVICES LLC            NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST GISELA ILSE PHELPS TR UA 09/27/2007   CUST GLENN T ANDERSON TR UA 03/18/2008       CUST GREGORY K MCLAIN TR UA 08/05/2016
PHELPS FAMILY TR.                          GLENN T ANDERSON REVOC LIV TR.               D
6748 DOVE FIELD RD                         800 W OAKLAND AVE APT 202                    & K MCLAIN FAMILY LIVING TR.
HIXSON, TN 37343                           HEMET, CA 92543-2828                         120 S CONTOUR DR
                                                                                        GONZALES, TX 78629

NATIONAL FINANCIAL SERVICES LLC            NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST JAMES R ROBERTS TOD                   CUST JAMES W NOACK & NANCY NOACK TR          CUST JAN E BARGER & LARRY S HAYES TR
BENEFICIARIES                              UA                                           UA
ON FILE WITH CUST 9330 BENNINGTON WAY      12/19/1995 JAMES NOACK & NANCY NOACK         04/02/2002 THOMAS U WRIGHT REVOCABLE
CENTERVILLE, OH 45458                      REVOCABLE TR. 854 CLIFTON COURT              LIVING TR. 10210 NIEMAN RD
                                           BENICIA, CA 94510                            OVERLAND PARK, KS 66214-2610
                         Case
NATIONAL FINANCIAL SERVICES   LLC21-10831-CTG
                                          NATIONALDoc    17 SERVICES
                                                     FINANCIAL Filed 05/19/21
                                                                       LLC         Page 302 ofFINANCIAL
                                                                                      NATIONAL 661      SERVICES LLC
CUST JANICE ORIS TR UA 08/10/2018 JANICE  CUST JERRY M ENGELHARDT TR UA                CUST JOHN ROBBINS TR UA 11/21/2002
ORIS REVOCABLE TR. 11232 SW 12TH ST       09/11/2007                                   ROBBINS FAMILY REVOCABLE TR.
BLDG                                      ENGELHARDT CHARITABLE REMAINDER TR.          2228 OLIVE BRANCH DR
9 APT 104                                 1349 S EMPIRE ST                             SUN CITY CTR, FL 33573
HOLLYWOOD, FL 33025                       ANAHEIM, CA 92804-5457

NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST JOSEPH F PALONE & BARBARA M          CUST JUDITH PENAS TR UA 02/19/2008           CUST KATHLEEN ROHR TR UA 06/10/2014
PALONE                                    LEROY                                        KATHLEEN ROHR TR.
TR UA 06/08/2017 JOSEPH & BARBARA         & JUDITH PENAS REVOCABLE TR.                 27010 W 73RD ST
PALONE                                    17161 JADE AVE                               SHAWNEE, KS 66227
JT REVOCABLE TR. 37 ESTATE DR             GLENCOE, MN 55336
BOYNTON BEACH, FL 33436

NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST KEITH R KOFFORD & BONNIE             CUST KENNETH A SHERWOOD & CAROLEN            CUST KUO-HUA CHIEN & WEN-YEE LEE TR
KOFFORD TR                                SHERWOOD JT TEN                              UA
UA 05/01/2018 DICK AND BONNIE KOFFORD     7642 BENNETTS VALLEY HWY                     07/24/2019 CHIEN & LEE REVOCABLE TR.
FAMILY TR. 876 S CARTERVILLE RD           DU BOIS, PA 15801                            324 RIO ESTANCIA DR
OREM, UT 84097                                                                         EL PASO, TX 79932-2327

NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST KURT J BOLLNOW & MELANIE R           CUST LEANNE PORTER                           CUST LISA D RICCOMINI TR UA 12/12/2014
BOLLNOW                                   120 ROBERTS RD LOT 3                         LISA D RICCOMINI REVOCABLE TR.
JT TEN TOD CLARE BOLLNOW SUBJECT TO       NEWPORT, NC 28570                            18 DAPPLEGRAY RD
STA                                                                                    BELL CANYON, CA 91307
TOD RULES 3810 ROSEMEAR AVE
BROOKFIELD, IL 60513-1743

NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST MARC A CARPIN TOD BENEFICIARIES      CUST MARILYN M SMITH & BARBARA               CUST MARY ANN SINGER TR UA 11/02/2016
ON                                        WILLER TR                                    MARY ANN SINGER REVOCABLE TR.
FILE WITH CUST PO BOX 85                  UA 09/22/1997 MARILYN M SMITH                555 5TH AVE N E 724
77 HOOVERTOWN RD                          REVOCABLE                                    ST PETERSBURG, FL 33701
PENFIELD, PA 15849                        TR. 100 BAY PLACE 1410
                                          OAKLAND, CA 94610

NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST MOHANLAL D PATEL & BHARTI M          CUST MONICA C RETCHIN TR UA 06/04/2012       CUST PAUL KALE & DIANE KALE TR UA
PATEL                                     MONICA C RETCHIN REVOCABLE TR.               03/18/1998 KALE REVOCABLE FAMILY TR.
TR UA 11/11/2007 BHARTI AND MOHANLAL      2843 S BAYSHORE DR APT P4-F                  970 PICKWICK COURT
PATEL FAMILY TR. 1503 EDMOND DR           MIAMI, FL 33133                              THOUSAND OAKS, CA 91360
SAN CARLOS, CA 94070

NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST PAUL W WALKER III TR UA 05/18/2018   CUST PEPPY EISENFELD & ELLEN                 CUST ROBERT W EDWARDS JR TR UA
PAUL WILLIAM WALKER III LIVING TR.        EISENFELD                                    08/19/2004 ROBERT W EDWARDS JR
8606 WYNGATE ST                           JT TEN 11081 WHISPERING PINES LANE           REVOCABLE
SUNLAND, CA 91040                         BOCA RATON, FL 33428                         TR. 9 LINDEN DR
                                                                                       PROVIDENCE, RI 02906

NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST ROBIN L MYERS TR UA 11/04/1996       CUST ROGER M MIES & MARY A MIES TR UA        CUST SANDRA G PARRILLO TR UA 04/10/2002
LINDA W MYERS REVOCABLE TR.               08/06/2020 ROGER M & MARY A MIES JOINT       SANDRA G PARRILLO TR.
1061 PARKVIEW BLVD                        REVOCABLE LIVING TR 1255 GOLF VIEW CT        3 ROBIN WAY
PITTSBURGH, PA 15217                      NW                                           N SMITHFIELD, RI 02896
                                          HUTCHINSON, MN 55350

NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST SHELLEY A REINHARDT TR UA            CUST STEPHEN E ERNST & SHARON ERNST          CUST THOMAS C OREILLY TR UA 10/04/2006
12/12/2019 SHELLEY A REINHARDT EXEMPT     TR                                           THOMAS C OREILLY REVOCABLE TR.
TR. 4720 NW 25TH ST                       UA 03/18/1999 STEPHEN E & SHARON ERNST       348 CHASE WAY
OKLAHOMA CITY, OK 73127                   LIVING TR. 13208 REHL RD                     MANCHESTER, NH 03104-1759
                                          LOUISVILLE, KY 40299

NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC              NATIONAL FINANCIAL SERVICES LLC
CUST VIRGINIA SWEET HARPER TR UA          CUST                                         CUST
04/30/2018 VIRGINIA SWEET HARPER TR.      ADOLF SCHNETZ                                AMY E VAN HORN
27411 SW XANTHUS COURT                    PO BOX 781                                   6045 FOX RUN RD
SHERWOOD, OR 97140                        NEW YORK, NY 10009                           HIGHLAND HGTS, KY 41076
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21
                                                                   LLC      Page 303 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES LLC
CUST                                    CUST                                    CUST
BARBARA J WILLIAMS                      BERNITA FITZ                            CATHERINE HERMAN
662 FOREST GLEN CIRCLE                  1005 HARBOR AVE SW APT 600              1 INDEPENDENCE TRAIL
MURFREESBORO, TN 37128                  SEATTLE, WA 98116                       TOTOWA, NJ 07512



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                    CUST
CEIL OLIVESTONE                         CHERYL THORNHILL                        CHRISTIAN HURLEY
201 EDGEMONT PLACE                      25972 SERENATA DR                       2073 TABLELANDS WAY
TEANECK, NJ 07666                       MISSION VIEJO, CA 92691-5730            COSTA MESA, CA 92627



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                    CUST
DANIEL J & ROSALIND J GERSTMAN JT TEN   DANIEL J DELLAVOLPE TRADTNL IRA         DANIEL P ZYMROZ IRA
PO BOX 93                               6 DERBYSHIRE                            4016 CREEK RD
ELLETTSVILLE, IN 47429-0093             DERBY, CT 06418                         YOUNGSTOWN, NY 14174



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                    CUST
DEBRA ANDERSON                          ELIZABETH W JEFFRIES                    EMILY PAPERT WILLIAMS
2910 W WINTHROP RD                      4124 WOODHILL DR                        1600 CLEMENT ST APT 105
TAMPA, FL 33611                         MOBILE, AL 36608                        SAN FRANCISCO, CA 94121



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                    CUST
ERIC C GEIS                             FBO ALAN D MEYER TRADITIONAL IRA        FBO ALBERT L WALTERS INHERITED IRA
1638 SUTTON AVE                         1135 E 22ND AVE                         4919 KLOSTERMAN OAKS BLVD
CINCINNATI, OH 45230                    EUGENE, OR 97403                        PALM HARBOR, FL 34683-1241



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                    CUST
FBO ALICE J BLUME TRADITIONAL IRA       FBO ALLEN MCBRAYER IRA                  FBO AMY M SCHUELE ROTH IRA
107 MORNING CLOUD COVE                  6125 COUNTRY LAKE RD                    2234 HEATHER HILLS DR
AUSTIN, TX 78734                        CUMMING, GA 30041-4407                  SAINT JOSEPH, IL 61873-9411



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                    CUST
FBO ANAND R BHUPATHY TRADTNL IRA        FBO ANDREW MARSHALL IRA                 FBO ANN L HUFFMAN IRA
20807 IRON RAIL DR                      1241 BROOKE GREENE NE                   7565 BLUE WATER LANE
RIVERSIDE, CA 92507                     BROOKHAVEN, GA 30319-4715               CASTLE ROCK, CO 80108-8549



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                    CUST
FBO ANNA DYKSHTEYN IRA                  FBO ARLEEN F SCHENK TRADTNL IRA         FBO ARLENE R MACHALA ROTH IRA
2709 CONEY ISLAND AVE                   3549 E CLARK RD                         528 W NORTH ST
BROOKLYN, NY 11235-5062                 PHOENIX, AZ 85050-6323                  ITASCA, IL 60143



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                    CUST
FBO ARMANDO VASQUEZ IRA                 FBO ARTHUR D GONZALES IRA               FBO AUDREY M KUPPENBENDER IRA
432 EMERALD GLOW LANE                   1467 GREG POWERS DR                     5028 UNION MINE DR
HORIZON CITY, TX 79928                  EL PASO, TX 79936                       ANTIOCH, CA 94531-8054



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                    CUST
FBO AURELIANO CIFUENTES IRA             FBO BARBARA ANN MOGER IRA               FBO BARRY B BORNE ROTH IRA
15607 S 16TH ST                         55 PARCHMENT DR                         201 BORDEAUX ST
PHOENIX, AZ 85048-8632                  NEW HOPE, PA 18938                      MADISONVILLE, LA 70447-9318
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21
                                                                    LLC     Page 304 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES LLC
CUST                                    CUST                                    CUST
FBO BARRY LADIS SEP IRA                 FBO BETTY K THARPE ROTH IRA             FBO BLANDA L HOLLOWAY IRA
13705 SW 82ND COURT                     7212 SWAN LAKE DR                       266 FM 2239
PALMETTO BAY, FL 33158-1012             FORT MYERS, FL 33919-7007               PAIGE, TX 78659



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO BONNIE KENNAUGH-VAOUERA IRA        FBO BOYD E JORDAN IRA                    FBO BOZENA EWA SZEREMETA IRA
1701 WOODLAWN AVE                      3101 HEBRON CHURCH RD                    25041 PORTSMOUTH
CORSICANA, TX 75110-3427               HENRYVILLE, IN 47126                     MISSION VIEJO, CA 92692



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO BRAD MAYNE & CHERYL MAYNE JT TEN   FBO BRADFORD L ELLISON ROTH IRA          FBO BRENT HENDERSON TRADTNL IRA
416 WESTLAKE CRT                       5609 N 162ND ST                          1077 RUDGEAR RD
COPPELL, TX 75019                      OMAHA, NE 68116                          WALNUT CREEK, CA 94596-6425



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO BRENT R ANDERSON SEP IRA           FBO BRUCE A HAMMERSCHMIDT IRA            FBO BRUCE A WENCEL IRA
715 CATHEDRAL POINTE LN                318 W BOND ST                            3110 PEARCE RD
SANTA BARBARA, CA 93111-1471           MONTICELLO, IL 61856-1804                AUSTIN, TX 78730



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO BRUCE A WOLFE IRA                  FBO BRUCE BLUMER IRA                     FBO BRUCE G LUNA IRA
708 VALLEYVIEW DR                      2509 MONTGOMERY AVE                      4041 LOVERS LN
ENDWELL, NY 13760-1606                 CARDIFF, CA 92007                        DICKINSON, TX 77539-8229



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO BRUCE JOHNSON IRA-BDA              FBO CANDACE FOX ROTH IRA                 FBO CARL THOMPSON TRADITIONAL IRA
14964 ARROWHEAD DR                     9718 SW 58TH COURT                       1331 16TH AVE N
VOLENTE, TX 78641                      PINECREST, FL 33156-2085                 ST PETERSBURG, FL 33701



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO CARL WEBER ROTH IRA                FBO CAROL ANN GODOWSKI INHERITED         FBO CAROLYN G FELDER IRA
4706 N LARAMIE AVE                     IRA 1517 CLAY AVE                        PO BOX 27
CHICAGO, IL 60630                      DUNMORE, PA 18509                        JAMUL, CA 91935



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO CAROLYN MENSCH TRADITIONAL IRA     FBO CAROLYN PERZ IRA                     FBO CAROLYN RICE IRA
PO BOX 628                             14013 S CALHOUN AVE                      PO BOX 188
CHRISTMAS VLY, OR 97641                BURNHAM, IL 60633                        MOORPARK, CA 93020



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO CHARLES F SMITH TRADTNL IRA        FBO CHARMAYNE EVANS IRA                  FBO CHERYL OAKDALE IRA
2983 WOFFINGTON LANE                   2275 HISTORIC OAKS BLVD                  2094 HILL RD
GERMANTOWN, TN 38138                   INDIANAPOLIS, IN 46214-2384              SISTER BAY, WI 54234



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO CHERYL THORNHILL IRA               FBO CHRISTOPHER STULGINSKY ROTH          FBO CHUN LI HUNG
25972 SERENATA DR                      IRA 2054 LAKEBRIDGE DR                   3422 ASHLOCK DR
MISSION VIEJO, CA 92691-5730           FORT MILL, SC 29715-0030                 HOUSTON, TX 77082
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21
                                                                     LLC    Page 305 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES LLC
CUST                                    CUST                                    CUST
FBO CLAUDIA F CANNATA IRA               FBO CLEVELAND M FAIR JR IRA SEPP        FBO CRAIG A DOUGLAS INHERITED IRA
514 W 12TH ST                           306 W BEACH PKWY                        10084 WOODCHUCK LANE
ANTIOCH, CA 94509-2262                  MANDEVILLE, LA 70448                    FREDERICK, MD 21702



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO CRAIG S GIFFORD SEPP IRA           FBO CREIGHTON LYNN IRA                   FBO CURTIS L HARVEN ROTH IRA
1104 BELMONT PLACE                     2572 SANTA BARBARA LOOP                  8000 SAFARI LN
METAIRIE, LA 70001                     ROUND ROCK, TX 78665-5678                LAS VEGAS, NV 89129-5466



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO DAN RICHARDS IRA                   FBO DANIEL GLAB ROTH IRA                 FBO DANIEL SCHMITZ TRADITIONAL IRA
410 W OREGON ST                        6454 N NASHVILLE AVE                     44270 N LITTLE PINE RD
URBANA, IL 61801                       CHICAGO, IL 60631                        PERHAM, MN 56573



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO DANNY W KLUTHE SEP IRA             FBO DAVID A BRASEL ROTH IRA              FBO DAVID GRAY IRA
2464 COUNTY RD17                       44324 COUNTY HIGHWAY 53                  2642 RODMAN DR
DODGE, NE 68633                        PERHAM, MN 56573                         LOS OSOS, CA 93402



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO DAVID J LEARK IRA                  FBO DAVID J SPANN IRA                    FBO DAVID MERKIN IRA TOD JOAN MERKIN
12299 100TH ST SE                      141 COUNTY RD 332                        22 DANVILLE RD
ALTO, MI 49302                         ATHENS, TN 37303-6576                    SPRING VALLEY, NY 10977



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO DAVID RICH IRA                     FBO DAVID RODGERS                        FBO DAVID S WILKINSON IRA
95 RIVERVIEW RD                        2750 BRANTWOOD COURT                     2940 W BRIGSTOCK RD
GLASTONBURY, CT 06033                  DAYTON, OH 45414                         MIDLOTHIAN, VA 23113-6332



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO DAVID WAYNE OGLE ROTH IRA          FBO DENIS G CORDOVA IRA                  FBO DENISE MARIE MCDONALD R/O IRA
3324 EILEEN DR                         5619 SLICERS CIRCLE                      172 N DESERT PARK PLACE
EL PASO, TX 79904                      AGOURA HILLS, CA 91301-1947              TUCSON, AZ 85745



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO DENNIS J COURTRIGHT IRA            FBO DENNIS W BLACK IRA                   FBO DIANA CAMPANA INHERITED IRA
5477 VAN NESS DR                       7 SAINT FRANCIS DR                       24169 N 120TH PLACE
BLOOMFLD HLS, MI 48302-2672            COVINGTON, IN 47932                      SCOTTSDALE, AZ 85255



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO DIANE C GRATHWOHL IRA              FBO DONALD J FANZO INHERITED IRA         FBO DONALD J PICKLES ROTH IRA
234 PINE CONE TRAIL                    7914 S CLAYTON CIR                       8200 STONY BRIDGE DR
ORMOND BEACH, FL 32174                 CENTENNIAL, CO 80122                     NEW PRT RCHY, FL 34653



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                     CUST
FBO DONALD P VANARSDALE IRA            FBO DONNA ARNEY IRA                      FBO DONNA LEWIS IRA
149 GROUSE POINT RD                    1602 KECIA WAY                           7300 GRAN VIDA
MAGGIE VALLEY, NC 28751                WAYCROSS, GA 31503                       EL PASO, TX 79912
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21
                                                                   LLC       Page 306 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES LLC
CUST                                    CUST                                     CUST
FBO DONNA M PALAK IRA                   FBO DOROTHY SHARON BOOGREN IRA           FBO EDUARDO C GONZALEZ IRA
1645 ROBINHOOD LN                       612 OVERLOOK DR                          1833 PETE BROWN DR
LA GRANGE PK, IL 60526                  BUFFALO, MN 55313-5021                   EL PASO, TX 79936



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                      CUST
FBO EDUARDO CARBAJAL IRA               FBO EDWARD DANIELCZYK TRADITIONAL         FBO EDWARD KELTER IRA
8505 EUPHRATES DR                      IRA 12763 BARNETT DR                      1987 SONGBIRD CRT
EL PASO, TX 79907                      MOUNT AIRY, MD 21771                      HENDERSON, NV 89012-3289



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                      CUST
FBO EDWARD L HALL IRA                  FBO ELIZABETH M KOEHL TRADTNL IRA         FBO EMIDIO BIASELLA IRA
3235 INDEPENDENCE DR                   2911 STAFFORDSHIRE DR                     2432 42ND ST
DANVILLE, IL 61832                     CARROLLTON, TX 75007                      ASTORIA, NY 11103-2804



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                      CUST
FBO EMILY P WILLIAMS INHERITED IRA     FBO EVAN PACKER IRA                       FBO EVELYN WEBB INHERITED IRA
1600 CLEMENT ST 105                    801 N E HARBOUR DR                        2271 HWY 11
SAN FRANCISCO, CA 94121                BOCA RATON, FL 33431                      STANTON, KY 40380



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                      CUST
FBO FELICIA PAPERT LERCARI             FBO FELY Q ARNOLD TRADITIONAL IRA         FBO FLORENCE HERSH IRA
INHERITED IRA 225 E 74TH ST 1N         7N057 IL RTE 25                           5801 MOUNT ROCKWOOD CIRCLE
NEW YORK, NY 10021                     ELGIN, IL 60120                           WACO, TX 76710



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                      CUST
FBO FRANCIS J LOWRY IRA                FBO GARY L MCCOOL SEP IRA                 FBO GARY P BENNETT IRA
7160 EAGLE RIDGE DR                    PO BOX 506                                16520 CHURCH ST
GILROY, CA 95020                       ABITA SPRINGS, LA 70420-0506              AMELIA CT HSE, VA 23002



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                      CUST
FBO GARY W THEILER TRADITIONAL IRA     FBO GENE LEISCH INHERITED IRA             FBO GILBERT MORENO JR IRA
2004 79TH ST NW                        1317 N V ST 98                            509 WILLOW GLEN DR
BRADENTON, FL 34209-9520               LOMPOC, CA 93436                          EL PASO, TX 79922



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                      CUST
FBO GINA MARIE COLONI                  FBO GLENN T LEISCH INHERITED IRA          FBO GUADALUPE A VALLES IRA
82 PIN PACK RD APT 2                   8466 PUEBLO RD                            1388 DIAMOND GATE PLACE
RIDGEFIELD, CT 06877-3118              LAKESIDE, CA 92040-5405                   EL PASO, TX 79936



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                      CUST
FBO HAK P WONG IRA                     FBO HAROLD E COFFING &                    FBO HECTOR LOZANO IRA
20269 INLAND LANE                      DEBRA COFFING JT TEN 3631 PLATTE DR       5607 WESTSIDE DR
MALIBU, CA 90265                       LAFAYETTE, IN 47905-4055                  EL PASO, TX 79932-2921



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                   CUST                                      CUST
FBO HENRY GALLARDO IRA                 FBO HOWARD D ATKINSON IRA                 FBO HOWARD W SCHWARTZ IRA
4800 OLMOS ST                          4610 SLOAN RDG                            18643 MOSSHILL ESTATES LANE
EL PASO, TX 79922                      CUMMING, GA 30028-8108                    CYPRESS, TX 77429
                         Case
NATIONAL FINANCIAL SERVICES  LLC21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21
                                                                     LLC      Page 307 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES LLC
CUST                                     CUST                                     CUST
FBO J KEVIN PANCRATZ SEP IRA             FBO JACK S WEINBROT IRA                  FBO JAMES A WOLFF ROTH IRA
108 N DWYER AVE                          14905 STRAND LANE                        1802 LORD FITZWALTER DR
ARLINGTON HTS, IL 60005-1200             DELRAY BEACH, FL 33446-9655              MIAMISBURG, OH 45342-2058



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO JAMES HENRY BANGERT SEP IRA         FBO JAMES L MUSSON                        FBO JAMES S WRIGHT IRA
2735 NW 31ST AVE                        TRADITIONAL IRA 5238 RAHERE CRT           395 SPRING RIDGE TERRACE
CAMAS, WA 98607                         SACRAMENTO, CA 95842                      ROSWELL, GA 30076



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO JAMES W AXTON IRA REGULAR           FBO JAMES W BURTON TRADITIONAL IRA        FBO JANE ONUFER IRA
3033 FAWN HILL LANE                     618 CREEKMORE CRT                         6160 SW 92ND ST
AUBURN, CA 95603                        WALNUT CREEK, CA 94598-3816               PINECREST, FL 33156-1977



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO JANET A SWEENEY INHERITED IRA       FBO JEAN V BERNUCHAUX ROTH IRA            FBO JEANNE LLOYD IRA
1534 QUINCY AVE                         PO BOX 55                                 7928 EDGEWOOD FARM RD
DUNMORE, PA 18509                       SORRENTO, LA 70778-0055                   FREDERICK, MD 21702



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO JEFF D HARKLESS IRA                 FBO JEFFERY L SHEPPLE IRA                 FBO JEFFREY D MOSER IRA
9943 E KEMPER WAY                       232 MEADOWVIEW LANE                       8083 SARA JANE LN
SCOTTSDALE, AZ 85255                    GREENWOOD, IN 46142-1869                  MEMPHIS, TN 38133



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO JEFFREY EDWARDS IRA                 FBO JEFFREY R JONES IRA                   FBO JEFFREY R JONES
9801 GLASTONBURY CRT                    16991 STATE RD 31                         16991 STATE RD 31
CHARLOTTE, NC 28270                     FORT MYERS, FL 33905                      FORT MYERS, FL 33905



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO JENNIFER F RIDDLE IRA               FBO JEREMY S JOHNSON ROTH IRA             FBO JERI JO POSHKOFF BDA IRA
3352 CAROLINA WREN TRAIL SW             1608 BRIARWOOD LANE                       8351 CRABAPPLE COURT
MARIETTA, GA 30060                      MAHOMET, IL 61853-7652                    VICTORIA, MN 55386



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO JOAN MERKIN IRA TOD DAVID MERKIN    FBO JOHANNA E BARLETT IRA                 FBO JOHN C ANDRY SEP IRA
22 DANVILLE RD                          970 N LAYMAN AVE                          22 MYRTLE HILL DR
SPRING VALLEY, NY 10977                 INDIANAPOLIS, IN 46219-4435               DESTREHAN, LA 70047-2012



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO JOHN F GOIS SR IRA                  FBO JOHN JESSEE ROTH IRA                  FBO JOHN L MASON IRA
4803 LA CRUZ DR                         5520 COVINGTON DR                         1 CENTURY LN APT 606
LA MESA, CA 91941-4490                  CHARLESTOWN, IN 47111-9062                MIAMI BEACH, FL 33139-8815



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO JOHN LOMONACO IRA                   FBO JOHN P HARRIGAN TRADTNL IRA           FBO JOHN R DUKE INHERITED IRA
15 ITHACA ST                            PO BOX 1238 15508 W BELL RD STE 101       PO BOX 471
LINDENHURST, NY 11757                   SURPRISE, AZ 85374                        FORT SUMNER, NM 88119
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc   17 SERVICES
                                                 FINANCIAL  Filed 05/19/21
                                                                    LLC      Page 308 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES LLC
CUST                                    CUST                                     CUST
FBO JOHN R GUERRA IRA                   FBO JOHN W ALLEN IRA                     FBO JOHN WAYLAND IRA
3105 FOREST COURT                       234 BELLEPLAINE AVE                      110 HAMPTON WAY
MISSION, TX 78574-1942                  PARK RIDGE, IL 60068-4918                SHAVANO PARK, TX 78249



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO JON TIMOTHY ROARK IRA               FBO JONATHAN STANDRING SEP IRA           FBO JOSE LUTZKY IRA
PO BOX 136                              30 BARRANCA AVE APT 3                    1530 W 27TH ST
TIJERAS, NM 87059-0136                  SANTA BARBARA, CA 93109-2200             MIAMI BEACH, FL 33140-4211



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO JOSEPH E GLAZE TRADITIONAL IRA      FBO JOSEPH F HLADKY III SEP IRA          FBO JOSEPH J VIZZINI SEPP IRA
4900 ALMA RD                            14571 HEADWATER BAY LN                   750 S CORNICHE DU LAC
LAS CRUCES, NM 88011                    FORT MYERS, FL 33908                     COVINGTON, LA 70433



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO JOSEPH MCALLISTER INHERITED         FBO JOSEPHINE B KLUTHE IRA               FBO JUDITH KLAWITTER IRA
IRA 169 PRINCETON PLACE                 2464 COUNTY RD 17                        1410 SCHOOL RD S W
WILLIAMSTOWN, NJ 08094                  DODGE, NE 68633                          HUTCHINSON, MN 55350-2167



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO JUSTIN DUFOUR SEPP IRA              FBO KAREN L DAVIS IRA                    FBO KAREN M BRUESHABER ROTH IRA
13397 W JESSE RED DR                    35047 N LAKE MATTHEWS TRAIL              513 SUNNYWOOD LN
PEORIA, AZ 85383                        INGLESIDE, IL 60041                      CHARLOTTE, NC 28270



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO KATHLEEN E RADER IRA                FBO KATHLEEN M MCCARTHY IRA              FBO KATHLEEN RAINEY IRA
PO BOX 551                              1836 PRAIRIE ST                          4909 60TH AVENUE CIRCLE E
NEEDVILLE, TX 77461                     GLENVIEW, IL 60025                       ELLENTON, FL 34222-4202



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO KENNETH D WESTON &                  FBO KENNETH G BRUESHABER IRA             FBO KENNETH L SCHEEPERS IRA
DIANE K WESTON JNT TEN 2575 GOLFVIEW    513 SUNNYWOOD LANE                       6505 BURNING TREE DR
RD                                      CHARLOTTE, NC 28270-2243                 FLOWER MOUND, TX 75022-6304
DECORAH, IA 52101

NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO KENNETH P MACHALA ROTH IRA          FBO KHALID A SAMI IRA                    FBO KIM L VINCH IRA
528 W NORTH ST                          378 JENNIFER LANE                        221 BRYCE LANE
ITASCA, IL 60143                        ROSELLE, IL 60172-4926                   KRONENWETTER, WI 54455



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO KIMBERLY J LARSON                   FBO KIRSTEN LUEDEMANN IRA                FBO KURT W MASSEY SEP IRA
3813 ROOSEVELT ST SW                    1321 LUGO AVE                            110 CRIANSON COURT
PRIOR LAKE, MN 55372                    CORAL GABLES, FL 33156-6330              MOORESVILLE, NC 28115-7000



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO LAURA W LUCAS IRA                   FBO LAUREN B KENNEDY ROTH IRA            FBO LAURENCE SENA IRA
16211 WOOLWINE RD                       3034 SCUBA DR                            PO BOX 3192
CHARLOTTE, NC 28278                     CHARLESTON, SC 29414-5695                MILAN, NM 87021
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc   17 SERVICES
                                                  FINANCIAL Filed 05/19/21
                                                                    LLC      Page 309 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES LLC
CUST                                    CUST                                     CUST
FBO LAURIE NEWKIRK TRADITIONAL IRA      FBO LAURIE VOLK IRA                      FBO LEE ANN HOFFMAN TRADTNL IRA
12421 WILD ACRES RD                     4001 ADRIATIC ST                         5520 PALM AIRE DR
LARGO, FL 33773                         OXNARD, CA 93035-1424                    SARASOTA, FL 34243-3704



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO LENORA ROTH TRADITIONAL IRA         FBO LESLIE J HARMON TRADTNL IRA          FBO LIANG-JU LAI ROTH IRA
38724 RAMBLING FARM DR                  510 W PINE ST                            2903 SE 172ND AVE
HAMILTON, VA 20158                      ROGERS, AR 72756                         VANCOUVER, WA 98683



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO LISA B ALDRETE SEPP IRA             FBO LISA D BODEMANN IRA                  FBO LYNNE ALEXANDER ROTH IRA
2333 MISSISSIPPI AVE                    5926 CHESTER ST                          1187 COAST VILLAGE RD 194
METAIRIE, LA 70003                      WILMINGTON, NC 28405-3891                SANTA BARBARA, CA 93108-2737



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO MAGALY B MARTINEZ IRA               FBO MAGDALENA H AVERHOFF IRA             FBO MARGARET LILIAN BARTON IRA
10387 SW 70TH ST                        120 SAN SOUCI DR                         280 ORCHARD AVENUE APT E
MIAMI, FL 33173                         CORAL GABLES, FL 33133-6727              MOUNTAIN VIEW, CA 94043-4880



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO MARIA DEL CA BAQUERA IRA            FBO MARIA SISON IRA                      FBO MARIA T CIFUENTES IRA
373 ESCALANTE                           8147 KENNETH AVE                         15607 S 16TH ST
EL PASO, TX 79927                       SKOKIE, IL 60076                         PHOENIX, AZ 85048



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO MARIAN PORGES IRA                   FBO MARILYN KRIEGER ROTH IRA             FBO MARILYN TINKEY IRA
165 W 66TH ST APT 18A                   61 W 62ND ST APT 8D                      415 W WATERBURY DR
NEW YORK, NY 10023                      NEW YORK, NY 10023                       ROUND LAKE, IL 60073-5704



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO MARIO CABALLERO ROTH IRA            FBO MARIO CARMONA IRA                    FBO MARRISA N BRICKEY ROTH IRA
10808 LOMA DEL ALMA                     4609 ACADEMY CIRCLE                      9554 EAST KEMPER RD
EL PASO, TX 79934                       EL PASO, TX 79924-3226                   LOVELAND, OH 45140-8929



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO MARSHALL LEE IRA                    FBO MARTHA E ROBINSON SEP IRA            FBO MARTHA HIATT TRADITIONAL IRA
546 FULTON WAY                          333 JADE COURT                           334 OLOLU DR
DANVILLE, CA 94526-1834                 MADISONVILLE, LA 70447-3129              WINTER PARK, FL 32789-2866



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO MARY B DONDLINGER IRA               FBO MARY CONNER INHERITED IRA            FBO MARY SOLIS IRA
8121 34TH AVE S APT 409                 153 RIGGINGS BLVD                        3059 PASEO DEL DESCANSO
MINNEAPOLIS, MN 55425                   DEPTFORD, NJ 08096                       SANTA BARBARA, CA 93105-2807



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO MAURICIO HERRERA IRA                FBO MICHAEL BEHMKE SEPP IRA              FBO MICHAEL CLIFFORD &
6311 LEONARDO ST                        3528 SUNRISE DR                          JEANNE CLIFFORD JNT TEN 100 LINDSAY
CORAL GABLES, FL 33146-3306             KEY WEST, FL 33040                       LANE
                                                                                 HANOVER, PA 17331
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc   17 SERVICES
                                                  FINANCIAL Filed 05/19/21
                                                                    LLC       Page 310 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES LLC
CUST                                    CUST                                      CUST
FBO MICHAEL E NABOZNY IRA               FBO MICHAEL J MOREJON                     FBO MICHAEL S THORPE SEP IRA
27167 LILLY DR                          7760 SW 176TH ST                          8891 SW 62ND COURT
TRENTON, MI 48183-2786                  PALMETTO BAY, FL 33157                    MIAMI, FL 33156-1801



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO MICHAEL THOMAS MCMANAMON            FBO MICHAELA N WEHR INHERITED ROTH        FBO NABIL AL-SAMMARIE IRA
TRADITIONAL IRA 122 LADY SLIPPER LANE   IRA 235 COLE RD                           2913 S EVGENE CIRCLE
ROSCOMMON, MI 48653-8117                GALLOWAY, OH 43119-9708                   MESA, AZ 85212



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO NADINE A NEBELSICK IRA              FBO NANCY B KULLMAN IRA                   FBO NANCY O LASTER TRADITIONAL IRA
6125 THE KNLS                           1327 QUEEN ANN LANE                       1078 LOS JARDINES CIRCLE
LINCOLN, NE 68512                       GURNEE, IL 60031                          EL PASO, TX 79912



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO NEAL FAERBER IRA                    FBO NEAL T LEISCH INHERITED IRA           FBO NEIL KAUFMAN IRA
421 S SURF RD                           9482 HIGH PARK LN                         810 HEATHERDOWN WAY
HOLLYWOOD, FL 33019                     SAN DIEGO, CA 92129                       BUFFALO GROVE, IL 60089



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO NEIL L ANDRE ROTH IRA               FBO OSCAR SOSA IRA                        FBO PATRICIA LAGERSTROM IRA
110 SHALE CLIFF COURT                   6160 SW 92ND ST                           20150 VILLAGE 20
CLAYTON, CA 94517                       PINECREST, FL 33156-1977                  CAMARILLO, CA 93012



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO PAUL R DANDREA IRA                  FBO PAULA BIKULEGE IRA                    FBO PAULA KAY MITCHELL IRA
267 LAKE MIST DR                        102 ANTIGUA WAY                           152 SOUTHWOOD DR
MOORESVILLE, NC 28117                   GREER, SC 29650-4422                      BURLESON, TX 76028-2830



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO PAYAM MEHRAZAR IRA                  FBO PEGGY JOE PATTERSON TRADTNL IRA       FBO PHILIP D REEL SEP IRA
5386 LUPINE ST                          4003 APACHE TRAIL COURT                   3237 WOODCHUCK DR
YORBA LINDA, CA 92886                   GRANBURY, TX 76048-6118                   KANNAPOLIS, NC 28081



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO PHILIP MICHAEL RIPPY IRA            FBO RALPH R PESCE IRA                     FBO RANDALL A WATSON IRA
4787 COUNTY RD 179                      10512 CALLE ALBA NW                       423 CENTER ST
CELINA, TX 75009-2717                   ALBUQUERQUE, NM 87114-5095                CATLIN, IL 61817



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO RAY REICH IRA                       FBO RAYMOND VALLES IRA                    FBO REED CARPENTER TRADITIONAL IRA
856 BLUE PARK AVE                       1516 ALOE VERA LANE                       136 GULF COAST CIRCLE
SUNLAND PARK, NM 88063                  EL PASO, TX 79912-8170                    PORT ST JOE, FL 32456



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO REGINA KAMMERER IRA                 FBO RICHARD L GOODRICH IRA                FBO RICHARD L LEUNG ROTH IRA
206 W STAAT ST                          25782 N 67TH DR                           208 GLENWOOD COURT
FORTVILLE, IN 46040                     PEORIA, AZ 85383                          ALAMO, CA 94507
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc   17 SERVICES
                                                  FINANCIAL Filed 05/19/21
                                                                    LLC      Page 311 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES LLC
CUST                                    CUST                                     CUST
FBO RICHARD PALAK IRA                   FBO ROBERT G SALTER IRA                  FBO ROBERT GOLDBERG IRA
1645 ROBINHOOD LN                       22239 EDISON ST                          2880 PADDOCK RD
LA GRANGE PK, IL 60526                  DEARBORN, MI 48124                       WESTON, FL 33331



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO ROBERT HUTCHINSON IRA               FBO ROBERT J MALARA IRA                  FBO ROBERT J WOJCIK IRA
1801 WOODCREST ST NE                    1625 SHELBURNE LANE                      1025 ORA AVO DR
CEDAR RAPIDS, IA 52402                  THE VILLAGES, FL 32162-6725              VISTA, CA 92084-6545



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO ROBERT MANGASARIAN IRA              FBO ROBERT SCHUCH IRA                    FBO ROBERT SHAW IRA
1027 ASTURIA AVE                        1641 N HIGHLAND AVE                      1044 VIA DE LA PAZ
CORAL GABLES, FL 33134-4731             ARLINGTON HTS, IL 60004                  EL PASO, TX 79912-7519



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO RONALD E MADEJ IRA                  FBO RONALD L HARDING IRA                 FBO ROSALIE BELL IRA
6928 W CRANDALL AVE                     2316 VIENNA DR                           29004 GARDEN OAKS COURT
WORTH, IL 60482                         GRANBURY, TX 76048                       AGOURA HILLS, CA 91301



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO ROSE A BEWLEY IRA                   FBO ROSEMARIE MOUNT INHERITED IRA        FBO SARAH R HOLT SEP IRA
512 N 4TH ST                            1424 PARKLANE RD                         552 LOST CREEK DR
ORION, IL 61273                         SWARTHMORE, PA 19081                     WOODSTOCK, GA 30188



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO SEAN KEVIN MURPHY TRADTNL IRA       FBO SHARON M EMBREY IRA                  FBO SONJA INLOES TRADITIONAL IRA
1201 N CEDAR ST                         1222 SW 50TH ST                          8687 108TH ST
TACOMA, WA 98406-6405                   CAPE CORAL, FL 33914                     SEMINOLE, FL 33772



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO STACEY A BELLOMO INHERITED IRA      FBO STACY T STEANS TRADITIONAL IRA       FBO STANLEY BIKULEGE TRADTNL IRA
1358 SANDTRAP DR                        8300 KINGSGATE                           102 ANTIGUA WAY
FORT MYERS, FL 33919-6387               AMARILLO, TX 79119                       GREER, SC 29650-4422



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO STANLEY PARSONS IRA                 FBO STELLA V PAGANO TRADTNL IRA          FBO STEPHEN FREED IRA
519 SHORT ST                            2135 SANDPIPER DR                        45 PRAIRIE PARK DR APT 203
TALLAHASSEE, FL 32308-6929              CLEARWATER, FL 33764                     WHEELING, IL 60090



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO STEVEN A GLOVER IRA                 FBO STEVEN L PARTEN IRA                  FBO SUKHDEEP S PADDA IRA
79 INDIAN TRL                           8115 W BRIDEN LN                         4819 W ELECTRA LN
COVENTRY, RI 02816-5137                 PEORIA, AZ 85383                         GLENDALE, AZ 85310



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                     CUST
FBO SUSAN ROMANINI IRA                  FBO SUSAN W KUESER ROTH IRA              FBO TAMMY M NEACE IRA
200 JEFFERSON AVE STE 237               9928 BALMORAL CIR                        1200 S 100 E
STATE COLLEGE, PA 16801-8706            CHARLOTTE, NC 28210                      KNOX, IN 46534
                         Case
NATIONAL FINANCIAL SERVICES  LLC21-10831-CTG
                                         NATIONALDoc   17 SERVICES
                                                  FINANCIAL Filed 05/19/21
                                                                    LLC       Page 312 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES LLC
CUST                                     CUST                                     CUST
FBO THOMAS C TOMBA JR IRA                FBO THOMAS G RAUCH                       FBO THOMAS H BROWN IRA
145 SAINT CHARLES COURT                  1170 CLUB VIEW DR                        6400 BRIDLEWOOD DR S
ABITA SPRINGS, LA 70420-4010             CENTERVILLE, OH 45458                    EAST AMHERST, NY 14051-2028



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO THOMAS J NEBELSICK IRA              FBO THOMAS MORRIS IRA                     FBO TIMOTHY M DEL MONTE IRA
6125 THE KNLS                           902 OSTERMAN AVE                          11434 EASTWIND POINT
LINCOLN, NE 68512                       DEERFIELD, IL 60015-4251                  SAN DIEGO, CA 92131-1350



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO TIMOTHY S BODEMANN IRA              FBO TODD FLAHERTY IRA                     FBO TODD HIGGINS IRA
5926 CHESTER ST                         6121 PINEHURST DR                         571 RED MAPLE DR
WILMINGTON, NC 28405-3891               EL PASO, TX 79912                         MANDEVILLE, LA 70448



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO TRINEICE JAMES TRADITIONAL IRA      FBO VALORIE J WILEY IRA                   FBO VARALAXMI JAVVAJI IRA
1041 OCHO RIOS DR                       9963 HIGH POINT CIRCLE                    1479 YELLOWSTONE DR
DANVILLE, CA 94526-4819                 OMAHA, NE 68112-1251                      STREAMWOOD, IL 60107



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO VERENA M ESPARZA TRADTNL IRA        FBO VEROUSHKA VOLKERT IRA                 FBO VICTOR S PARRILLA IRA
4066 FOLSOM DR                          3222 NE 40TH ST                           1321 LUGO AVE
ANTIOCH, CA 94531                       FT LAUDERDALE, FL 33308-6410              CORAL GABLES, FL 33156-6330



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO WALTER WOZNIAK IRA                  FBO WILLIAM NEWCOMB IRA                   FBO WILLIAM PLANISEK IRA
891 OAK RIDGE BLVD                      2507 EXCALIBUR DR SE                      27137 BELLEVUE DR
ELGIN, IL 60120-9219                    HUNTSVILLE, AL 35803-1805                 NORTH OLMSTED, OH 44070



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
FBO YVONNE M MEDRANO ROTH IRA           GRACE NABOZNY &                           HAK P WONG
8812 M BONA                             EDWARD NABOZNY JT TEN 1055 HARRISON       20269 INLAND LN
EL PASO, TX 79904                       BLVD                                      MALIBU, CA 90265
                                        LINCOLN PARK, MI 48146

NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
ILENE LEWIS & JACK LEWIS JT TEN         JAMES MCCANN                              JAMES R FERRIS
9770 LEMONWOOD WAY                      32437 5 MILE RD                           13117 SHERIDAN DR
BOYNTON BEACH, FL 33437                 LIVONIA, MI 48154-3039                    HUDSON, FL 34667



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
JASON ROSSI                             JENNIFER HORSLEY TRADITIONAL IRA          JERI S HILL
2D LOUIS PASCONE LANE                   400 ANA WAY UNIT A                        309 CONCERT WAY APT 307
ARDSLEY, NY 10502                       EL PASO, TX 79912                         BOILING SPGS, SC 29316



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                      CUST
JOHN E ARMSTRONG                        JOHN F HUTCHINS REVOCABLE TRUST           JOHN R DUKE & BARBARA DUKE JT TEN
16287 SCOTCH PINE STREET                PO BOX 1440                               PO BOX 471
FOUNTAIN VLY, CA 92708                  WOLFEBORO, NH 03894                       FORT SUMNER, NM 88119
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL  Filed 05/19/21
                                                                    LLC         Page 313 ofFINANCIAL
                                                                                   NATIONAL 661      SERVICES LLC
CUST                                    CUST                                        CUST
JUDY BIGGS EX EST WILLIAM SANDY         KATHLEEN C CUNNINGHAM                       KATHRYN A BRUNS
4528 WOODROW AVE                        586 CATTLE TRAIL DR                         1200 PRIMROSE DR
GALVESTON, TX 77551                     DRIPPING SPGS, TX 78620                     SEVEN HILLS, OH 44131



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC             NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                        CUST
KNIGHT POINT LLC CASH BALANCE RET       LEONORA G AGUILAR                           LIPKIS FAMILY LIMITED PARTNERS
1775 WIEHLE AVE STE 101                 624 ENGLISH ST                              2322 SUSSEX LN
RESTON, VA 20190-5109                   HOUSTON, TX 77009                           NORTHBROOK, IL 60062



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC             NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                        CUST
LISA F ROSSI                            LORI LOPES                                  LYA FRANK
1416 OLD COUNTRY RD                     9445 BALDACCI RD                            859 STANFORD ST
ELMSFORD, NY 10523                      RENO, NV 89521                              SANTA MONICA, CA 90403-2221



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC             NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                        CUST
LYDIA T MORREALE &                      MARILYN EDWARDS                             MARK S MOLEWYK &
DAVID J MORREALE JT TEN 5267 HEWITT     9 LINDEN DR                                 LINDA S MOLEWYK JT TEN 8170 FELCH ST
PKWY                                    PROVIDENCE, RI 02906                        ZEELAND, MI 49464-9503
LEWISTON, NY 14092

NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC             NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                        CUST
MARY E PURTELL                          MARY LEE HUFFMAN                            MARYANN JOHNSON
301 MCCLANE FARM RD                     10539 ELDERBERRY DR                         21647 MARIGOT DR
WASHINGTON, PA 15301-6169               PLAIN CITY, OH 43064                        BOCA RATON, FL 33428



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC             NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                        CUST
MICHAEL EISENBERG TRADITIONAL IRA       PATRICIA DOMONKOS                           PATRICIA W JOHNSON
2481 NW 59TH ST APT 903                 1613 HASENTREE VILLA LN                     7629 TRAILWIND DR
BOCA RATON, FL 33496                    WAKE FOREST, NC 27587                       CINCINNATI, OH 45242



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC             NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                        CUST
PETER L MICHELICH                       PHYLLIS COWAN EX                            RONALD ANDERSON
11545 39TH AVE N                        EST WILLIAM COWAN 2742 HIGHWAY 212 SW       4044 REFLECTIONS DR
PLYMOUTH, MN 55441-1310                 CONYERS, GA 30094                           LAND O LAKES, FL 34638



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC             NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                        CUST
RUTH E BRUICK                           RUTH SHINNICK                               SETH R GOLDBERG
6817 FREE FERRY RD                      1100 GOUGH ST APT 10A                       3510 WASHINGTON AVE
FORT SMITH, AR 72903-2221               SAN FRANCISCO, CA 94109                     HOLLYWOOD, FL 33026



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC             NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                        CUST
STEPHEN A JENTZEN                       SUSAN HILLIER                               TERESA LOZANO
PO BOX 147                              3198 VISTA DEL CAMINO                       1020 LOMA VERDE DR
NOGAL, NM 88341                         MARINA, CA 93933                            EL PASO, TX 79936



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC             NATIONAL FINANCIAL SERVICES LLC
CUST                                    CUST                                        DAVID ZIMMERMAN TR UA 02/15/2001 JOEL
TURNER O ELEAZER                        WHITNEY SKIBELL                             ZIMMERMAN REVOCABLE TR.
325 21ST AVE NE                         5841 PARK LANE                              8 KINGS GRANT WAY
ST PETERSBURG, FL 33704                 DALLAS, TX 75225                            BRIARCLIFF, NY 10510
                        Case
NATIONAL FINANCIAL SERVICES  LLC21-10831-CTG
                                         NATIONALDoc   17 SERVICES
                                                   FINANCIAL Filed 05/19/21
                                                                     LLC      Page 314 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES LLC
ELAINE M MOMMSEN IRA                     FBO ALAN J BERNSTEIN                     FBO ALBERT DAMIC IRA
13721 W POINT RD                         584 LAKE CYPRESS CIR                     12756 CARR RD
MOUNT CARROLL, IL 61053-9035             OLDSMAR, FL 34677-4656                   CHESANING, MI 48616-9400




NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO ALBERT J NICHOLAS JR IRA             FBO ALBERT LAUREAT HEROUX IRA            FBO ALFRED CONHAGEN JR THERESA
2923 MANSFIELD ST                        6571 S HOYT WAY                          CONHAGEN
HOUSTON, TX 77091-4717                   LITTLETON, CO 80123-3190                 TR THE COHAGEN LIVING TR.
                                                                                  790 OLDE CENTRAL WAY
                                                                                  MT PLEASANT, SC 29464-2779

NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO ALIS M KAHRAMANIAN IRA R/O           FBO ANDREW BOLNICK TR                    FBO ANNA M NOY &
1015 E RALEIGH ST                        ANDREW J BOLNICK LIV TRUST TRUST         ALEIDA FERNANDEZ BOYEZ JT TEN
GLENDALE, CA 91205-1812                  36526 2919 PINEWOOD RUN                  6300 SW 68TH ST
                                         PALM HARBOR, FL 34684-4920               SOUTH MIAMI, FL 33143-3336



NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO APRIL L RADIX IRA R/O                FBO ARLENE KALIN                         FBO ARNOLD SHVARTS SEP IRA
51 HARBOR OAKS CIR                       11113 PATRIOT WAY                        1284 TIFFANY CIR S
SAFETY HARBOR, FL 34695-2831             W GREENWICH, RI 02817-6009               PALM SPRINGS, CA 92262-7779




NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO AURORA DISMAYA IRA                   FBO BARBARA A FIGI REV TRUST             FBO BEATRIZ ECK &
2621 S CANFIELD AVE                      DTD 06/18/1997                           FRANK ECK JT TEN
LOS ANGELES, CA 90034-1917               39603 GOLDEN CEDAR LN                    11459 SEA GRASS CIR
                                         OCONOMOWOC, WI 53066-9416                BOCA RATON, FL 33498-4922



NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO BELA E DETUSCAN &                    FBO BRADLEY A MAYER IRA                  FBO BRUCE BERWAGER IRA R/O
REBECCA E DETUSCAN JT TEN                2138 PALMETTO LAKE DR                    335 SIERRA VISTA RD
2325 SE 10TH CT                          NAVARRE, FL 32566-2999                   SANTA BARBARA, CA 93108-1745
POMPANO BEACH, FL 33062-7016



NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO CAROL GODOWSKI IRA                   FBO CHAD J BETTESWORTH IRA R/O           FBO CHARLES DAVIS
1517 CLAY AVE                            60972 CREEKSTONE LOOP                    424 BLACKWATER RD
DUNMORE, PA 18509-2505                   BEND, OR 97702-2797                      TEXICO, NM 88135-9500




NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO CHARLOTTE K STIEREN                  FBO CHERRIE HAYDEN SIMPLE IRA            FBO CHERYL D STRAM REVOCABLE TRUST
12476 BIG KANDI DR                       2104 NORTHGLEN DR                        DTD 04/22/2009
LAKE LILLIAN, MN 56253                   CLOVIS, NM 88101-9356                    1316 CLEVELAND RD
                                                                                  GLENDALE, CA 91202-2037



NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO CLAYTON E BIRNEY IRA                 FBO CRAIG E CURRY SR &                   FBO CRAIG R LENZ REV TRUST
7320 FRIARTON CIR                        RITA S CURRY JT TEN                      550 CAMPBELL CT NW
TOLEDO, OH 43617-2227                    1706 BOB-O-LINK DR                       HUTCHINSON, MN 55350-1479
                                         PONTIAC, IL 61764-9330



NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO DAN GERSTMAN IRA R/O                 FBO DAN SWAIN IRA R/O                    FBO DANETTE VASHAGE
PO BOX 93                                5926 W GREENWOOD RD                      5801 S SHADOW RIDGE AVE
ELLETTSVILLE, IN 47429-0093              SPOKANE, WA 99224-9729                   SIOUX FALLS, SD 57108-2008
                         Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc   17 SERVICES
                                                  FINANCIAL Filed 05/19/21
                                                                    LLC      Page 315 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES LLC
FBO DANIEL R LEDBETTER ROTH IRA         FBO DANIEL T SMITHEY &                   FBO DANNY W KLUTHE
9815 CREEKWOOD TRL                      JUANITA A EDWARDS JT TEN                 2464 COUNTY RD 17
DAVISBURG, MI 48350-2057                19009 INNES MARKET RD                    DODGE, NE 68633
                                        BEND, OR 97703-9075



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO DAVID A BROWN ROTH IRA              FBO DAVID A CERUTTI &                    FBO DAVID A MILLER
1474 FAIRFIELD DR                       CAREN R CERUTTI JT TEN                   315 MARTEL LN
CLEARWATER, FL 33764-2547               4338 SAN CARLOS ST                       COPPELL, TX 75019-7588
                                        DALLAS, TX 75205-2052



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO DAVID LYON &                        FBO DENNIS SNYDER TR                     FBO DENNIS VERONA IRA
THARON LYON JT TEN                      SNYDER TRUST                             23 SHARON DR
20448 KLAHANI DR                        33588 3021 E VISTA ST                    RICHBORO, PA 18954-1049
BEND, OR 97702-2720                     LONG BEACH, CA 90803-5810



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO DIXIE JOHNSON IRA R/O               FBO DOLORES STAFFORD IRA                 FBO DONNA R EGNER ROTH IRA
PO BOX 1916                             321 E DRYDEN ST APT 4                    2058 SUNDANCE ST
FRAZIER PARK, CA 93225-1916             GLENDALE, CA 91207-1955                  SPRINGFIELD, OH 45502-9142




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO DONOVAN D MILLIGAN IRA R/O          FBO DOUGLAS WARNEKE IRA                  FBO EARL A JOHNSON SR IRA
8310 TURMAN CT                          20048 LEMARSH ST                         7629 TRAILWIND DR
FORT COLLINS, CO 80525-9366             CHATSWORTH, CA 91311-3421                CINCINNATI, OH 45242-5952




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO EDUARDO ATIENZA IRA                 FBO EDWARD C MOER                        FBO ELISABETH A MAHONEY ROTH IRA
9240 SW 64TH ST                         2196 COBB RD                             7134 N OATMAN AVE
MIAMI, FL 33173-2307                    WINDTHORST, TX 76389-3505                PORTLAND, OR 97217-5834




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO ELIZABETH A HALL ROTH IRA           FBO ELIZABETH A HODGES IRA               FBO ERIC MUNRO IRA
8835 CARLY CT                           40 CHESTNUT ST                           29202 FIRTHRIDGE RD
SPRINGBORO, OH 45066-8846               SUMTER, SC 29150-4238                    RCH PALOS VRD, CA 90275-4714




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO ETTIE HARDCASTLE TR                 FBO FELICITAS F SANTIAGO                 FBO FRANCES M MCCULLOUGH
HARDCASTLE FAMILY REV TRUST             79 SYLVAN AVE                            104 OAKLEAF CIR
2721 HARRISON AVE                       MILLER PLACE, NY 11764-2231              MOULTON, AL 35650-1704
CLOVIS, NM 88101-3317



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO GARY KELLY IRA                      FBO GARY SEGNEFF IRA R/O                 FBO GEOFFREY J WILKE
9420 MARR HWY                           5284 WHITE SAND CIR NE                   7019 24TH AVE NW
BROOKLYN, MI 49230-9027                 ST PETERSBURG, FL 33703-3155             SEATTLE, WA 98117-5845




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO GERALDINE JOHNSON                   FBO HOWARD ERENBERG                      FBO J STEVEN NORMAN &
7150 E DESERT SPOON LN                  PO BOX 1870                              LUCILLE DEE NORMAN JT TEN
GOLD CANYON, AZ 85118-5060              SANTA YNEZ, CA 93460-1870                3917 MYRICK DR
                                                                                 AUSTIN, TX 78731-1458
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc    17 SERVICES
                                                   FINANCIAL  Filed 05/19/21
                                                                      LLC      Page 316 ofFINANCIAL
                                                                                  NATIONAL 661      SERVICES LLC
FBO JACQUELINE GORDON                   FBO JAMES A VOLK IRA                       FBO JAMES F AHEARN TR
1445 W 214TH ST                         544 E BEAR DR                              JAMES F AHEARN REVOCABLE LIVING
TORRANCE, CA 90501-3023                 TIFFIN, IA 52340-8600                      TRUST 06/21/04 2116 W KEIM DR
                                                                                   PHOENIX, AZ 85015-1941



NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO JAMES J SCHOLLHAMMER MARY V          FBO JAMES J ZELAZNY                       FBO JAMES LIESER IRA
SCHOLLHAMMER TR JAMES J                  11430 HOLDEN RIDGE RD                     21242 FRANKLIN RD
SCHOLLHAMER                              CHARDON, OH 44024-8757                    CLEARWATER, MN 55320-1310
LIVING TR. 1824 NARRAGANSETT AVE
BRONX, NY 10461-1818

NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO JAMES O TRICHEL JR                   FBO JAMES SMYTHE                          FBO JANE M WELTHER ROTH IRA
4680 W SCHOOL RD                         511 E MAIN ST                             6413 W 80TH ST
WARRENSBURG, IL 62573-2115               MURFREESBORO, TN 37130-3938               WESTCHESTER, CA 90045-1418




NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO JEFF BARNARD IRA R/O                 FBO JEFF STITELY SIMPLE IRA               FBO JEFFREY FOREMAN IRA
44945 CAMINO ALAMOSA                     616 FLORENCE AVE                          2523 WABASH DR
TEMECULA, CA 92592-1410                  EVANSTON, IL 60202-2010                   WEST PALM BCH, FL 33410-5213




NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO JEFFREY J BIONDI &                   FBO JEFFREY N WATSON IRA R/O              FBO JENNIFER A BLAIR TR
CAROL M BIONDI JT TEN                    284 VEREDA LEYENDA                        JENNIFER A BLAIR TRUST
11099 SLADE RD                           GOLETA, CA 93117-5320                     38084 PO BOX 70
ORR, MN 55771-8007                                                                 BEND, OR 97709-0070



NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO JEROME A HARMEYER ROTH IRA           FBO JERRY D MOORE IRA                     FBO JLIL GROUP
9985 CAMP TRL                            1900 SADDLE HILL RD N                     7040 TEAKWOOD DR
MIAMISBURG, OH 45342-5129                DUNEDIN, FL 34698-2437                    DALLAS, TX 75240-3641




NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO JOHN KRICK &                         FBO JOHN L BACH IRA                       FBO JOHN MCLEAN IRA R/O
MICHELLE KRICK JT TEN                    5505 CORONAWOOD LN                        927 VIA CAMPOBELLO
4424 AMHERST AVE                         CARMICHAEL, CA 95608-3742                 SANTA BARBARA, CA 93111-1227
DALLAS, TX 75225-6946



NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO JOHN P ALLSTON BDA IRA               FBO JOHN POPLAWSKI &                      FBO JOHN POPLAWSKI IRA
1155 SANDHURST LN                        LAURA POPLAWSKI JT TEN                    922 RICHMOND RD
CAROL STREAM, IL 60188-4350              922 RICHMOND RD                           EAST MEADOW, NY 11554-4552
                                         EAST MEADOW, NY 11554-4552



NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO JOHN R MONREAN IRA R/O               FBO JONATHAN VAN LUIK                     FBO JOSEPH HERZOG IRA R/O
1274 WHITE BLUFFS ST                     475 NIAGARA ST                            9602 BARTGIS RD
RICHLAND, WA 99352-9111                  DENVER, CO 80220-6023                     FREDERICK, MD 21702-1904




NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO JOSEPH I MCHUGH JR IRA               FBO JUNE ANDERSON                         FBO KARLA NELSON IRA
PO BOX 8                                 N59W39524 LAKETON AVE                     1190 CANE ISLAND RD
ORRVILLE, AL 36767-0008                  OCONOMOWOC, WI 53066-2108                 FLIPPIN, AR 72634-8048
                         Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc   17 SERVICES
                                                 FINANCIAL  Filed 05/19/21
                                                                      LLC    Page 317 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES LLC
FBO KARL-HEINZ HARTFEIL IRA             FBO KATHLEEN M BOCKHOLD IRA              FBO KATHY JO MCGINLEY SEP IRA
66 MONTEREY DR                          345 WINDING RIVER CIR APT 206            1000 S ORANGE GROVE BLVD UNIT 22
VERNON HILLS, IL 60061-2330             MEMPHIS, TN 38120-2184                   PASADENA, CA 91105-1700




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO KEN LONDON                          FBO KENNETH BERG IRA                     FBO KENNETH D GRAHAM &
174 PARKSIDE DR                         2676 EDGEWATER DR                        LINDA D GRAHAM JT TEN
ROSLYN HTS, NY 11577-2210               GARY, SD 57237-5519                      7531 ABERDON RD
                                                                                 DALLAS, TX 75252-6453



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO KENNETH J LANDGRAF TR               FBO KENT L STEVENS SEP IRA               FBO KRISTEN MONREAN IRA R/O
SUPER K TRUST                           3826 CALLE TIARA                         1274 WHITE BLUFFS ST
DTD 299 BOYD RD                         SAN CLEMENTE, CA 92672-4515              RICHLAND, WA 99352-9111
RED ROCK, TX 78662



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO KRISTINE M SULLIVAN BDA IRA         FBO LAUREN HOWE &                        FBO LEWIS L ANDERSON &
4448 13TH LN NE                         SAMUEL J HOWE JT TEN                     SUSAN A ANDERSON JT TEN
ST PETERSBURG, FL 33703-5310            7118 BRISTOL RD                          5000 N ARM DR
                                        BALTIMORE, MD 21212-1603                 MOUND, MN 55364-8126



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO LINDA M GOODMAN                     FBO LONNIE MURPHY IRA                    FBO MARCHELLE LTD
860 HAWTHORNE DR                        1000 YNEZ AVE                            11226 INDIAN TRL
TIPP CITY, OH 45371-1123                REDONDO BEACH, CA 90277-4853             DALLAS, TX 75229-3518




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO MARCIA MAUL                         FBO MARIA MARCHI IRA R/O                 FBO MARILYNN G SULLIVAN
30 S BALTIMORE AVE                      556 PLUMOSA AVE                          202 BELLEVUE CIR
MT HOLLY SPGS, PA 17065-1326            VISTA, CA 92081-4621                     MOBILE, AL 36608-2271




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO MARION MARTIN IRA                   FBO MARK A DURINA IRA                    FBO MARLENE H WINT SIMPLE IRA
1110 SEMINOLE DR APT 502                2156 EDYTHE DR                           1332 MILLER LN
FT LAUDERDALE, FL 33304-4581            DUNEDIN, FL 34698                        NEW ALBANY, IN 47150-1870




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO MARTIN FISHER IRA                   FBO MARTIN M SIEGEL IRA                  FBO MARVIN L HODAPP TR
19731 WINGED FOOT WAY                   810 KITTIWAKE CT                         MARVIN HODAPP REVOC LIVING TR
NORTHRIDGE, CA 91326-4014               SUGAR LAND, TX 77478-4707                36368 590 ISAAC PRUGH WAY APT 332
                                                                                 DAYTON, OH 45429-7414



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO MARY B GENHEIMER IRA                FBO MICHAEL D HICE IRA R/O               FBO MICHAEL J MEYER SEP IRA
53 KNUTSON DR                           41225 N CANYON SPRINGS DR                6305 CHESAPEAKE CIR
MADISON, WI 53704-1185                  CAVE CREEK, AZ 85331-7710                STOCKTON, CA 95219-3814




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO MICHAEL R BLAIR TR                  FBO MID ATLANTIC TRUST 401(K) FBO        FBO MIKE L BAKER &
MICHAEL R BLAIR LIVING TRUST            PHILIP W TURNER                          KATHLEEN M BAKER JT TEN
PO BOX 70                               2927 ARIZONA PL NE                       40519 AEROVILLA RD
BEND, OR 97709-0070                     ALBUQUERQUE, NM 87110-3305               PERHAM, MN 56573-8643
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc   17 SERVICES
                                                  FINANCIAL Filed 05/19/21
                                                                    LLC      Page 318 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES LLC
FBO MITCHELL TUCKER IRA                 FBO MITZI KRAMER IRA                     FBO ONDRA SUE HARMEYER ROTH IRA
19706 WLNGED FOOT WAY                   29 WEDGEWOOD DR                          9985 CAMP TRL
NORTHRIDGE, CA 91326                    WOODLAND PARK, NJ 07424-3716             MIAMISBURG, OH 45342-5129




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO PATRICIA W JOHNSON IRA              FBO PEGGY M HILL                         FBO PETER J PIENTA IRA R/O
7629 TRAILWIND DR                       880 E BLACK BEAR LN                      2519 S ELEANOR ST
MONTGOMERY, OH 45242-5952               SHOW LOW, AZ 85901-6568                  CHICAGO, IL 60608-5705




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO PHILIP A GRAY &                     FBO PHYLLIS N SETZER                     FBO R RONALD JOHNSON IRA
VICKI D GRAY JT TEN                     14 PATTON MOUNTAIN RD                    4312 GILHOUSE RD
152 MCGAVOCK PIKE                       ASHEVILLE, NC 28804-2915                 TOLEDO, OH 43623-2038
NASHVILLE, TN 37214-2144



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO RALPH H JACKSON IRA R/O             FBO RAYMOND L WALTERS JR                 FBO RAYMOND M PARROTT JR IONE M
2257 WESTWOOD DR                        2810 HILLCREST AVE                       PARROTT
MURFREESBORO, TN 37130-1153             AUGUSTA, GA 30909-3816                   TR PARROTT FAMILY TR. DTD
                                                                                 2610 FALLING LEAF CT
                                                                                 FAIRBORN, OH 45324-2688

NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO REGINALD ARNOLD JR ROTH IRA         FBO ROBERT D MORGAN IRA                  FBO ROBERT E BILINSKI IRA
53 ASH LN                               6315 N SHILOH RD                         941 E DAVID RD
HERMON, ME 04401-0747                   CORINTH, MS 38834-8661                   KETTERING, OH 45429-5511




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO ROBERT GARY MORRIS IRA              FBO ROBERT J COWART IRA                  FBO RONALD W JONES IRA R/O
232 HAYDEN RD                           531 GARLAND CIR                          621 WEATHERSTONE WAY
PLEASANTON, TX 78064-2900               INDIAN RK BCH, FL 33785-2629             SAN MARCOS, CA 92078-1096




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO ROSE FELICCIARDI &                  FBO RUTH D BAILER IRA                    FBO RUTHIE GUDAI IRA R/O
LOUIS FELICCIARDI JT TEN                8172 TROTTERS CHASE                      3370 NE 190TH STREET 2606
1902 WESTERHAM LOOP                     CINCINNATI, OH 45249-1571                MIAMI, FL 33180-2463
TRINITY, FL 34655-7177



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO SAARA ROBLES SEP IRA                FBO SCOTT K AGNEW                        FBO SCOTT W BERNIA IRA
1 KIRKCREST CT                          19493 GOLDEN MEADOW LOOP                 5365 HOPPE RD
ALAMO, CA 94507-2467                    BEND, OR 97702-3903                      AKRON, MI 48701-9725




NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO SHERRY BORGELT IRA                  FBO SLM 2012 GST TRUST                   FBO SOPHIE HUFF
1805 ALLANWOOD RD                       DTD 12/24/2012                           7504 MEDITERRANEAN CT
LOUISVILLE, KY 40214-5905               22 PARMAN PL                             HUDSON, FL 34667-3029
                                        SAN ANTONIO, TX 78230-4138



NATIONAL FINANCIAL SERVICES LLC         NATIONAL FINANCIAL SERVICES LLC          NATIONAL FINANCIAL SERVICES LLC
FBO STEVEN ANDERSON                     FBO SVETLANA YUFA IRA R/O                FBO TERRY L DICKSON ROTH IRA
623 HIGHVIEW CIRCLE S                   502 MERLINS LN                           121 CAPITAL CIR
BRANDON, FL 33510-2408                  HERNDON, VA 20170-3121                   OAK RIDGE, TN 37830-8773
                        Case
NATIONAL FINANCIAL SERVICES LLC21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21
                                                                   LLC       Page 319 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES LLC
FBO THOMAS F WINT SIMPLE IRA            FBO THOMAS G CROFFEAD                    FBO THOMAS M BRUSA IRA R/O
1332 MILLER LN                          85 RIVERLAND DR                          13726 WESTSHIRE DR
NEW ALBANY, IN 47150-1870               CHARLESTON, SC 29412-2030                TAMPA, FL 33618-2530




NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO TIMOTHY A BOWERS &                 FBO TIMOTHY J SCHMIDT IRA R/O             FBO TRUDY F HINKLE IRA R/O
CYNTHIA L BOWERS JT TEN                W4568 WOODVIEW LN                         2555 RUE BIENVILLE ST
1640 LAWHORN RD                        ELKHORN, WI 53121-3286                    DANVILLE, IL 61832-1254
CASSATT, SC 29032-9647



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO VAN R NIEBEL &                     FBO VERANT FAMILY REVOCABLE LIVING        FBO VERNON ALFERD IRA R/O
PAULA A NIEBEL JT TEN                  TRUST DTD 02/26/2008                      PO BOX 1074
1895 W ALEX BELL RD                    8398 KEARNEY RD                           GOLETA, CA 93116-1074
DAYTON, OH 45459-1105                  EVELETH, MN 55734-8600



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO VICTORIA S MAST IRA                FBO VIVIAN PRANGER IRA                    FBO WANDA K HOFFMAN IRA
306 S FRANKLIN ST                      56254 29 PALMS HWY SPC 5                  PO BOX 709
ARCHBOLD, OH 43502-1303                YUCCA VALLEY, CA 92284-5202               LEBANON, IN 46052-0709




NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO WARREN K MILLER                    FBO WAYNE S NASH IRA                      FBO WILLIAM ARGO IRA R/O
19930 CEDAR LN                         241 TARA GLEN DR                          12515 SPARKLEBERRY RD
BEND, OR 97703-9045                    DELAWARE, OH 43015-7075                   TAMPA, FL 33626-3059




NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
FBO WILLIAM L DEAN IRA                 FBO                                       FBO
14577 ROUND VALLEY DR                  INDEPENDENT ORDER OF ODD FELLOWS          NATL REINED COW HORSE FOUNDATION
SHERMAN OAKS, CA 91403-4630            GRAND LODGE OF IOWA 5850 OAKWOOD DR       PO BOX 1870
                                       URBANDALE, IA 50322-1971                  SANTA YNEZ, CA 93460-1870



NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES LLC           NATIONAL FINANCIAL SERVICES LLC
HARRIGAN PRICE FRONK & CO 401 KPSP     HEINZ B FLECZOK IRA R/O                   MARIA CELINA HARO IRA R/O
2796 NW CLEARWATER DR                  1349 MELLOW LN                            2823 FEDERAL AVE
BEND, OR 97703-7008                    SIMI VALLEY, CA 93065-5708                LOS ANGELES, CA 90064-3825




NATIONAL FINANCIAL SERVICES LLC        NATIONAL FINANCIAL SERVICES TR            NATIONAL FINANCIAL SERVICES TR
SERVICES CUST                          GERALD E MANWILL PHD PC 401K              HARRIGAN PRICE FRONK & CO LLP 401K
FBO MICHAEL E APPLEBAUM IRA            1790 NO COUNTRY SPRINGS CIRCLE LN         2204 NW CLEARWATER DR
2 GROVE ISLE APT 506                   BOUNTIFUL, UT 84010-5963                  BEND, OR 97703-7338
MIAMI, FL 33133



NATIONAL FINANCIAL SERVICES TR         NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
STURDY FENCE CO                        ADAM LOMBARDO IRA                         ADOLF SCHNETZ IRA
466 MARTENS AVE                        2802 TIMOTHY AVE                          278 E 7TH ST APT 4C
MOUNTAIN VIEW, CA 94040-3224           REDONDO BEACH, CA 90278-1543              NEW YORK, NY 10009-6047




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
ADRIANA ZEEVI IRA R/O                  ALAN JAY FINEGOLD IRA                     ALBERT J BAILER IRA
2523 BEECHWOOD BLVD                    3736 PURDUE AVE                           8172 TROTTERS CHASE
PITTSBURGH, PA 15217-2508              DALLAS, TX 75225-7208                     CINCINNATI, OH 45249-1571
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 320 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
ALBERT SCIAMANNA IRA                     ALICE L AANSTOOS IRA                   ALICE SHELTON IRA R/O
5326 VIA DOLORES                         4202 OAK FOREST DR                     15528 YUKON AVE
NEWBURY PARK, CA 91320-6873              MISSOURI CITY, TX 77459-4590           LAWNDALE, CA 90260-2455




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ALISON FUNG IRA R/O                      AMANDA N WHITE INHERITED IRA           AMY M LUNZER IRA
3418 STEWART CIR                         47 GALLOWAY GRV                        337 30TH ST
WACO, TX 76708-1036                      BRUNSWICK, GA 31523-7146               HERMOSA BEACH, CA 90254-2310




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ANDREW F DEVINE IRA                      ANDREW GARCIA IRA                      ANGELA T RENO IRA
5791 S ORNAMENTAL DR                     4916 54TH ST                           9005 DARCY HOPKINS DR
BLOOMINGTON, IN 47401-9307               LUBBOCK, TX 79414-3714                 CHARLOTTE, NC 28277-0292




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ANITA L EMGE IRA R/O                     ANITA LOUISE RHODEN IRA R/O            ANNA M PEYTON BDA IRA
5430 BALTIMORE DR UNIT 84                8680 BAYMEADOWS RD E APT 1215          7451 NW 11TH CT
LA MESA, CA 91942-5008                   JACKSONVILLE, FL 32256-3996            PLANTATION, FL 33313-5913




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ANNIE CARROLL IRA R/O                    ANTHONY FORLINI BENE IRA               ANTONIO GARCIA IRA R/O
911 65TH AVE W                           2809 12TH AVE 503                      11000 BEN BROOK DR
BRADENTON, FL 34207-5915                 ROCK ISLAND, IL 61201-2868             EL PASO, TX 79936-2133




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
APRIL MESSMORE IRA R/O                   ARLENE F BLUM IRA                      ARMIDA R GONZALEZ IRA R/O
1987 BRENTWOOD LN E                      2576 ROYAL GLEN DR                     PO BOX 504
WHEATON, IL 60189-8542                   CINCINNATI, OH 45239-4548              GILA BEND, AZ 85337-0504




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ARNOLD MARVIN ALLEN BDA IRA              ARTHUR M COTLIAR IRA R/O               AUGUSTO PECSON IRA
15590 N MEMORY LANE                      176 MAMARONECK RD                      2407 GRANT AVE B
SANDWICH, IL 60548                       SCARSDALE, NY 10583-4534               REDONDO BEACH, CA 90278-3822




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
BARBARA BALDERMAN IRA BDA                BARBARA C PRICE IRA                    BARBARA FIELD IRA
1180 BONMARK DR                          304 AUBURN AVE                         548 DALE ST SW
OJAI, CA 93023-4003                      NATCHEZ, MS 39120-3939                 HUTCHINSON, MN 55350-2329




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
BARBARA HOJER IRA                        BARBARA S ZACK IRA                     BARDAN INTERNATIONAL INC DEFINED
3516 W HUGHES PL                         2602 CREEKWAY CIR                      BENEFIT PLAN
SIOUX FALLS, SD 57108-5870               MISSOURI CITY, TX 77459-2120           520 BRICKELL KEY DR O-301
                                                                                MIAMI, FL 33131-2433



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
BARRY D BROWN IRA                        BELINDA L EUBANK IRA                   BEN JORDAN CRANFILL IRA R/O
2083 WILLOW RUN CIR                      5618 14TH AVE N                        725 E QUAIL SPRINGS RD
ENON, OH 45323-9785                      ST PETERSBURG, FL 33710-5818           COTTONWOOD, AZ 86326
                        Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21   Page 321 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
BERNADETTE A MITCHELL IRA R/O             BERNARD P SCOTT BENE IRA               BERTRAM HENICK IRA R/O
1009 PURPLE MOOR PASS                     15118 ARLETA CIR                       31839 LOBO CANYON RD
LEANDER, TX 78641-1429                    CHARLOTTE, NC 28277-3323               AGOURA, CA 91301-3421




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
BEVERLY A BADOIS IRA                      BILLY FREEMAN IRA R/O                  BLAINE IKEDA IRA R/O
1072 HIGHPOINT DR                         417 MCJUNKIN LN                        17816 MANHATTAN PL
SPRINGBORO, OH 45066-9022                 VIDALIA, LA 71373-6376                 TORRANCE, CA 90504-4422




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
BOYD W WRIGHT IRA                         BRENDA SANDERS BENE IRA                BRUCE E KAPP IRA R/O
18416 DOW KNOB RD                         11920 SILVER CREST ST                  20 MEDINAH CT
BORDEN, IN 47106-8212                     MOORPARK, CA 93021-3186                MONROE TWP, NJ 08831-8921




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
BRYSCH FAMILY LIMITED PARTNERSHIP         BURTON F BUSH IRA R/O                  BURTON S JONES IRA R/O
5000 FM 99                                8055 OZARK RIDGE DR                    4502 BANDERA BRANCH LN
KARNES CITY, TX 78118-6432                ROGERS, AR 72756-6316                  KATY, TX 77494-4146




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CARLOS L NEVAREZ IRA                      CAROL A GIEPART IRA R/O                CAROL A IDSO ELING IRA R/O
23524 RAPID BROOK RD                      15261 SAM SNEAD LN                     5290 PINE TREE RD
DIAMOND BAR, CA 91765-2368                N FT MYERS, FL 33917-3261              DULUTH, MN 55804-2947




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CAROL A TOWNE IRA R/O                     CAROL A ZURCHER IRA R/O                CAROL JANES IRA
208 LITTLE SHOE DR                        2890 AVENIDA SIMI                      14870 STARBOARD RD
CROSSVILLE, TN 38571-2307                 SIMI VALLEY, CA 93065-1028             FISHERS, IN 46040-9112




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CAROL LAUFENBERG IRA                      CAROL M JOHNSON IRA                    CAROL MCDONALD IRA R/O
24218 CHESTERTON CT                       500 LAS LOMAS DR                       8723 LEMON AVE
KATY, TX 77494-4508                       W LAKE HILLS, TX 78746-4689            LA MESA, CA 91941-5468




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CAROLE DARELIUS IRA R/O                   CAROLE E NICHOLS IRA                   CAROLYN G MACERO IRA
11 JOYCE LN                               5760 SW 16TH ST                        3927 PURDUE ST
BELLINGHAM, MA 02019-1008                 PLANTATION, FL 33317-5339              HOUSTON, TX 77005-1131




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CATHERINE FESTA IRA R/O                   CATHERINE WISE IRA                     CATHLEEN ANNE GOTTESMAN IRA
448 GREENRIDGE RD                         7916 CORA ST                           13 LAURI LN
NEW KENSINGTN, PA 15068-5811              SUNLAND, CA 91040-3308                 MIDDLESEX, NJ 08846-1408




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CHANA PERL IRA                            CHAPMAN MANLY IRA                      CHARLES E YOUNG IRA
5401 COLLINS AVE APT 1525                 180 HIGHGATE HILL RD                   17248 SW FOWLER AVE
MIAMI BEACH, FL 33140-2502                INDIAN SPGS, AL 35124-3827             RUSHVILLE, MO 64484
                         Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21   Page 322 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
CHARLES H PATTERSON IRA R/O               CHARLES J STARR IRA                    CHARLES KLEHR IRA R/O
2890 REDWOOD ST                           21726 W IVANHOE TRL                    9 PENN ELMER DR
SAN DIEGO, CA 92104-4529                  PLAINFIELD, IL 60544-6989              MILLSTONE TWP, NJ 08510-1729




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CHARLES R MEIER IRA                       CHEREE NICKERSON IRA                   CHERI GOODROW IRA
786 TREASURE LK                           5580 TAMBERLANE CIR APT 235            26 CROSS ST
DUBOIS, PA 15801-9016                     PALM BCH GDNS, FL 33418-4134           HANSON, MA 02341-1417




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CHERYL A WILSON IRA R/O                   CHERYL D HERSH IRA R/O                 CHERYL H MCTYRE IRA
237 EVERGREEN AVE                         1520 LORRAINE LOOP C                   317 TIMBERDALE CT
IMPERIAL BCH, CA 91932-2416               AUSTIN, TX 78758-4933                  NASHVILLE, TN 37211-5118




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CHRISTINE BATES IRA                       CHRISTOPHER J BRZYS IRA                CHRISTOPHER MOORE IRA
332 CONKLIN HILL RD                       245 FOREST LN                          27247 COPPER RIDGE DR
CHENANGO FKS, NY 13746-1228               SHERRARD, IL 61281-9311                WESLEY CHAPEL, FL 33544-7331




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CHRISTOPHER N SNOW IRA                    CINDY L CAMACHO IRA                    CLAUDE LEFEUVRE IRA R/O
3915 MANOR HOUSE DR                       PO BOX 504                             6949 PEACH AVE
MARIETTA, GA 30062-5032                   ELLENTON, FL 34222-0504                VAN NUYS, CA 91406-5231




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
COLLEEN CHRISTENSEN IRA                   CONNIE BJORK IRA                       CORINNE BETTESWORTH IRA R/O
20597 230TH ST                            22151 TAGUS AVE                        60972 CREEKSTONE LOOP
HUTCHINSON, MN 55350-4120                 HUTCHINSON, MN 55350-4114              BEND, OR 97702-2797




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CORRINE MOSKOVITZ IRA BDA                 CRAIG ROBERTS IRA                      CRAIG SAWICKI IRA R/O
9276 HOME TER                             101108 E BADGER RD                     1206 CADENCE CT
DES PLAINES, IL 60016-5121                KENNEWICK, WA 99338-1160               BRANDON, FL 33511-6321




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CRISTINA ARANA-MOORE IRA R/O              CYNTHIA GILES IRA                      CYNTHIA M COOPER IRA
1865 LA FORCE RD                          268 W 300 N                            614 PRIMROSE AVE
ALPINE, CA 91901-2960                     SPRINGVILLE, UT 84663-1228             PLACENTIA, CA 92870-4817




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
CYNTHIA MCAVOY IRA                        CYNTHIA S GILLIKIN IRA R/O             CYRECE KONO IRA R/O
1638 PALA LAKE DR                         1610 N W 121ST WAY                     12876 382ND AVE
FALLBROOK, CA 92028-4911                  GAINESVILLE, FL 32606-5280             ABERDEEN, SD 57401-8366




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
DAN S BRUNS IRA                           DANIEL E SULLIVAN IRA                  DANIEL L STEELE IRA
4020 ROSEPARK DR                          260 COVE RD                            24175 UNICORN CT
WEST LINN, OR 97068-2938                  INMAN, SC 29349-8297                   HUTCHINSON, MN 55350-4148
                         Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21   Page 323 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
DANIEL WEBB IRA                           DARLENE HONISH IRA                     DAVE PHILLIPS IRA
1445 WARREN PL                            PO BOX M                               3707 SW 68TH TER
LAFAYETTE, IN 47905-2171                  KLAMATH FALLS, OR 97601-0068           MIRAMAR, FL 33023-6636




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
DAVID A FOUST IRA                         DAVID CARTER IRA                       DAVID E JACKSON IRA
110 JOSEPH MICHAEL CT                     5438 CRAFTSMAN DR                      209 WOODWARD RD
GRAHAM, NC 27253-4630                     PARKER, CO 80134-4538                  TRUSSVILLE, AL 35173-1255




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
DAVID EITEL R/O IRA                       DAVID F BONISTALL IRA                  DAVID J ELLIOTT IRA
12357 LAKESHORE N                         9741 GLENFIELD CT                      2500 FAIRVIEW DR
AUBURN, CA 95602-8118                     DAYTON, OH 45458-9175                  FOREST HILL, MD 21050-1600




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
DAVID J KIELSMEIER IRA                    DAVID J WILLIAMS IRA                   DAVID KATT IRA
17198 W 78TH DR                           659 HAMANN DR                          4877 POINT LOMA PL
ARVADA, CO 80007-7903                     SAN JOSE, CA 95117-2024                OCEANSIDE, CA 92057-3402




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
DAVID L JONES IRA                         DAVID LAUFENBERG IRA                   DAVID SPRINGER IRA R/O
1528 PHILLIPS RD                          24218 CHESTERTON CT                    5313 CREBS AVE
LEBANON, OH 45036-9647                    KATY, TX 77494-4508                    TARZANA, CA 91356-4012




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
DAVID WILHELM IRA                         DEBBIE M MENDELSOHN IRA R/O            DEBBIE VIOLA IRA
3449 FAIRFAX LN                           21301 CELTIC ST                        6111 SEQUOIA DR
WOODBURY, MN 55129-9345                   CHATSWORTH, CA 91311-1471              PORT ORANGE, FL 32127-6775




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
DEBORAH L BRIGHT IRA R/O                  DEBORAH L MAYO IRA R/O                 DEBORAH TRUESDELL IRA R/O
4705 6TH AVE E                            7934 HUMPHREY RD                       29 WOODBROOK DR
BRADENTON, FL 34208-5853                  ORISKANY, NY 13424-3508                MANTUA, NJ 08051-2177




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
DEBRA HOGG IRA                            DEBRA L JACOBSON IRA R/O               DEBRA L SERNA IRA R/O
65214 225TH ST                            314 W MAPLE AVE                        15224 CRANBROOK AVE
LITCHFIELD, MN 55355-5900                 EL SEGUNDO, CA 90245-2207              LAWNDALE, CA 90260-2423




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
DELIA ROSS IRA R/O                        DELLA J GENTILE IRA                    DELRAY BEACH PLASTIC SURGERY
5102 SCENIC RIDGE DR                      8 MARKET ST                            DEFINED BENIFIT PLAN
LAS VEGAS, NV 89148-1406                  CORRY, PA 16407-9176                   1040 MELALEUCA RD
                                                                                 DELRAY BEACH, FL 33483-6610



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
DENNIS A BASILE IRA R/O                   DESMOND DUNKLEY IRA R/O                DIANA CULBERTSON IRA R/O
1015 SITES RD                             28 THROCKMORTON AVE                    26298 E MALLARD RD
MANSFIELD, OH 44903-7605                  W LONG BRANCH, NJ 07764-1318           LONG NECK, DE 19966-5840
                        Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21    Page 324 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES
DIANA ESTUDILLO BENE IRA                  DIANA M CRAFT IRA R/O                   DIANE HOELLE IRA
25208 NARBONNE AVE                        1315 CLAY HILL WAY                      5114 87TH CT E
LOMITA, CA 90717-2120                     DURHAM, NC 27703-7856                   BRADENTON, FL 34211-3743




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
DIANE M KROEGER IRA R/O                   DICK H NIELSEN IRA                      DON K TOM IRA
370 E DEERPATH RD                         PO BOX 1426                             3017 DEMPSEY DR
WOOD DALE, IL 60191-3300                  PROVO, UT 84603-1426                    ROSEVILLE, CA 95661




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
DONALD A REEK IRA R/O                     DONALD CLEMENTS R/O IRA                 DONALD J HAMILTON IRA
8012 PEBBLE CREEK LN E                    2110 WILLOWOOD DR                       3417 STRETCH RUN RD
PONTE VEDRA, FL 32082-3101                GRAPEVINE, TX 76051-6076                GRAYSLAKE, IL 60030-9639




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
DONALD P KNAEPPLE IRA                     DONALD YAMANO IRA                       DONNA C BIRD IRA R/O
639 DOE CREEK CIR                         7 HASTINGS                              4789 CATOOSA LN
NEWBURY PARK, CA 91320-4960               LAGUNA NIGUEL, CA 92677-2938            DUBLIN, VA 24084-5809




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
DONNA J REID IRA                          DONNA J ZIELINSKI IRA                   DONNA L ZUCARO IRA R/O
29604 GRACILIOR DR                        4195 E LAUREL RIDGE DR                  16150 NW 12TH CT
ESCONDIDO, CA 92026-5905                  PORT CLINTON, OH 43452-4023             TRENTON, FL 32693-8235




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
DONNA MURRIE IRA R/O                      DOROTHY M MARTINEZ IRA                  DOUG JACOBSON IRA
811 REGENT ST                             740 AHWANEE DR                          8551 MERGANSER CT
NEW LENOX, IL 60451-1950                  SPARKS, NV 89436-1611                   CHANHASSEN, MN 55317-8546




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
DOUGLAS ADAMS IRA                         DOUGLAS B MOORE JR IRA                  DUCK POND PARTNERS LP
N3214 ROBIN RD                            2120 VISTA VUE DR                       JAMES M SHADEK
LAKE GENEVA, WI 53147-3106                HARTSVILLE, SC 29550-4604               55 LIBERTY ST APT 16C
                                                                                  NEW YORK, NY 10005-1004



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
E&P BUCHANAN FAMILY INVESTMENTS LP        EDWARD LESSNER IRA R/O                  EDWARD MAHIKO III IRA
2907 NAVIDAD CV                           1147 LUNDY DR                           229 DEL MONTE LN
AUSTIN, TX 78735-1439                     SIMI VALLEY, CA 93065-4231              MORGAN HILL, CA 95037-3543




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
ELAINE HEYWOOD IRA                        ELAINE P LAWSON IRA                     ELBERT PARK JR IRA
7326 STATE ROUTE 19 UNIT 2801             10512 COOKTOWN RD                       3640 COUNTY ROAD 48
MOUNT GILEAD, OH 43338-9319               SPOTSYLVANIA, VA 22553-4007             CEDAR BLUFF, AL 35959-4500




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
ELDRED P WOODMAN IRA                      ELENA CONCEPCION MALDONADA GUZMAN       ELIZABETH SHEPIC IRA
6200 60TH AVE                             IRA                                     965 S BUTLER WAY
KENOSHA, WI 53142-2933                    3711 STARBOARD AVE                      LAKEWOOD, CO 80226-4213
                                          HOLLYWOOD, FL 33026-1368
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 325 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
EMER B CAPULONG IRA R/O                  EN MING HSU IRA                        ENRIQUE R OLIVAS IRA R/O
PO BOX 5332                              248 COOPERGROVE DR                     1318 L AVE
DIAMOND BAR, CA 91765-7332               HENDERSON, NV 89074-6021               NATIONAL CITY, CA 91950-4811




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ERIC J WEIN IRA                          ERIC JAMES KEISER IRA R/O              ERIC NEIMAN IRA
22325 WELLAY WAY                         1477 MONROE DR NE                      9 HARDY RD
WOODLANDHILLS, CA 91303                  ATLANTA, GA 30324-5311                 LEVITTOWN, PA 19056-1311




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ERNEST E SHIPP IRA                       EUNICE CABRERA IRA                     FBO A E RODMAN TRUST
7271 LUVERNE HWY                         233 BLUE CYPRESS DR                    DTD 01/01/2000
GREENVILLE, AL 36037-6249                GROVELAND, FL 34736-8110               11433 ROCHESTER AVE APT 203
                                                                                LOS ANGELES, CA 90025-7838



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO AARON STEPHEN FARNSLEY &             FBO ABE PATRICK FENNELL                FBO ABELARDO LOPEZ DE QUERALTA
DIANN MARIE FARNSLEY JT TEN              4710 W OKLAHOMA AVE                    IRA R/O
505 REID AVE                             TAMPA, FL 33616-1017                   937 S FOREST CREEK DR
PORT ST JOE, FL 32456-1925                                                      ST AUGUSTINE, FL 32092-3779



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ABRAMS RAMAT GAN FOUNDATION          FBO ADAH STOCK                         FBO ADELYN GREENBERG TR
DTD 12/23/2013                           4350 HILTON HEAD ST                    ADELYN GREENBERG REV TRUST
257 MORADA LN                            SAN ANTONIO, TX 78217-1821             38547 4790 PICKERING RD
SANTA BARBARA, CA 93105-1921                                                    BLOOMFLD HLS, MI 48301-3575



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ADRIENNE GANNON IRA                  FBO AGNES HAWLIZTKY IRA                FBO AGNES K KALIN
9471 WENDOVER CRT                        12338 WINDING CREEK LOOP               886 SHOAL POINTE LN
BRIGHTON, MI 48116                       HUNTLEY, IL 60142-7413                 LEAGUE CITY, TX 77573-6392




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO AIDA VIANA                           FBO ALAN JAY FINEGOLD &                FBO ALAN JAY FINEGOLD TR A E FINEGOLD
6347 SW 109TH ST                         JANET S FINEGOLD JT TEN                TRUST FBO PAUL FINEGOLD 08/26/06
MIAMI, FL 33156-4055                     3736 PURDUE AVE                        3736 PURDUE AVE
                                         DALLAS, TX 75225-7208                  DALLAS, TX 75225-7208



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ALAN MICKOLICHEK IRA                 FBO ALANA ALAMEDA                      FBO ALBERT A CHAMBERS &
22405 FLOWER RD                          3728 BILTMORE AVE                      MARY L CHAMBERS JT TEN
SILVER LAKE, MN 55381-5944               TALLAHASSEE, FL 32311-5700             12325 PLEASANT HILL CT
                                                                                AUSTIN, TX 78738-5451



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ALBERT L LAPIDUS                     FBO ALEXANDER R AMATO MICHELLE J       FBO ALEXANDRA CLANCY
1810 PEACH BROOK CT                      AMATO                                  1001 CALIFORNIA ST
HOUSTON, TX 77062-2332                   TR THE AMATO FAMILY TR 11/28/12        SAN FRANCISCO, CA 94108-2203
                                         25501 HILLSDALE DR
                                         NOVI, MI 48374-2157

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ALEXI J SOSA &                       FBO ALFRED A BINGHAM &                 FBO ALFRED HULSE
GILBERTO SOSA JT TEN                     REBECCA W BINGHAM JT TEN               432 CATTLEBARON PARC DR
9605 SW 56TH TER                         4750 JONES BRIDGE WOODS DR             FORT WORTH, TX 76108-9270
MIAMI, FL 33173-1501                     ALPHARETTA, GA 30022-7322
                        Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21    Page 326 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES
FBO ALFRED J JEZ IRA                       FBO ALFRED L GUIDO ROTH IRA            FBO ALICE L AANSTOOS
6503 WICKWILLOW LN                         113 HARMON ISLAND RD                   4202 OAK FOREST DR
ALVIN, TX 77511-0202                       CROPWELL, AL 35054-4017                MISSOURI CITY, TX 77459-4590




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ALICE M WOURMS TR                      FBO ALISOS INVESTMENT CO INC           FBO ALLAN TSUNG &
WOURMS FAMILY LIVING TRUST TRUST           2175 ALISOS DR                         EVA LIN-TSUNG JT TEN
15507 LAKE LODGE DR                        SANTA BARBARA, CA 93108-1502           83 S COLUMBIA AVE
HOUSTON, TX 77062-4712                                                            BEXLEY, OH 43209



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ALLEN E OST &                          FBO ALLEN F GILBAR ROTH IRA            FBO ALLEN J FUJII IRA
MARCELLA OST JT TEN                        2045 AMYS RIDGE EAST CT                440 N PINE ST
12123 MAY AVE N                            BEAVERCREEK, OH 45434-7109             SAN GABRIEL, CA 91775-2333
STILLWATER, MN 55082-3439



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ALLEN M BRANDT &                       FBO ALLEN MINASSIAN SEP IRA            FBO ALLEN R HOFFMAN IRA
JEAN H BRANDT JT TEN                       1340 OAK TRAIL ST                      2853 SHAWHAN RD
11931 SUMMERDALE ST                        NEWBURY PARK, CA 91320-5916            MORROW, OH 45152-9620
HOUSTON, TX 77077



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ALLEN SCHRAMM ROTH IRA                 FBO ALLEN WILSON &                     FBO ALLIENE U SNELL IRA
16301 673RD AVE                            JEAN WILSON JT TEN                     5025 MINK RD
HUTCHINSON, MN 55350-7313                  1260 OSAUKA RD NE                      SARASOTA, FL 34235-4345
                                           SAUK RAPIDS, MN 56379-4562



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ALPHONSE LEONE IRA                     FBO AMANDA W GILES IRA                 FBO AMEDEO E CHRISTOPHER IRA
2001 HAMILTON ST APT E7                    PO BOX 1200                            PO BOX 41
PHILADELPHIA, PA 19130-4217                CLANTON, AL 35046-1200                 MADISON, ME 04950-0041




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO AMIT GANDOTRA                          FBO AMTARA LLC                         FBO AMY C ROUGHTON
46 ALPINE LN                               374 RIVER CLUB RD                      2238 N SHALLOWFORD RD
HICKSVILLE, NY 11801-4460                  LEXINGTON, SC 29072-6719               ATLANTA, GA 30341-1638




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ANAND BHUPATHY TR                      FBO ANASTASHA ROUSSO TR                FBO ANDREA IRANPOUR IRA R/O
RENU BHUPATHY TTEE                         STACEY ROUSSO SCHOOLNIK IRREV FAM TR   2590 SCOTT PL
BHUPATHY TR. 06/01/99 20807 IRON RAIL DR   541 LA MARINA                          THOUSAND OAKS, CA 91360-1619
RIVERSIDE, CA 92507                        SANTA BARBARA, CA 93109



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ANDRES DE CARDENAS &                   FBO ANDREW CUTTITTA &                  FBO ANDREW DENNIS GARDNER &
YOLINA C DE CARDENAS JT TEN                MICHELLE E CUTTITTA JT TEN             MARITZA GARDNER JT TEN
18190 SW 77TH AVE                          6042 W 55TH ST                         781 N FIG TREE LN
PALMETTO BAY, FL 33157-6409                CHICAGO, IL 60638-2645                 PLANTATION, FL 33317



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ANDREW J FALATOK SEP IRA               FBO ANDREW M DELCORE DBA IRA           FBO ANGELA RICKER IRA
1 YEAMANS HALL CT                          1380 ORCHARD CIR                       1188 CONCERTINO AVE
SPARTANBURG, SC 29306-6647                 OCONOMOWOC, WI 53066-6503              LAS VEGAS, NV 89123-0427
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21          Page 327 ofFINANCIAL
                                                                                      NATIONAL 661      SERVICES
FBO ANINDITA PATEL ROTH IRA              FBO ANN L WIBERG TR                           FBO ANN M SIMS IRA
6616 SKY BLUE CT                         ROLF T & ANN L WIBERG TRUST                   40 GERTRUDE PL APT 9
ALEXANDRIA, VA 22315-5066                34110 200 WOODETTE DR APT 502                 ASHEVILLE, NC 28801-1442
                                         DUNEDIN, FL 34698-1761



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO ANN MAJESKI                          FBO ANN MARIE RYAN                            FBO ANN MARTIN IRA
1638 NW FAREWELL DR                      11436 WINDSTAR CT                             3473 E FANDANGO DR
BEND, OR 97703-5673                      NEW PRT RCHY, FL 34654-1653                   GILBERT, AZ 85298-4255




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO ANN PAINTER BRIDGEFORD TR            FBO ANNA M NOY                                FBO ANNA PIERA MCLAIN TR
ANN PAINTER BRIDGEFORD REV TRUST         6300 SW 68TH ST                               MCLAIN FAMILY TRUST B
PO BOX 2135                              SOUTH MIAMI, FL 33143-3336                    40161 4 SUNSET BND
SISTERS, OR 97759-2135                                                                 NEW BRAUNFELS, TX 78132-3729



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO ANNE CUTHARRIE GREER IRA R/O         FBO ANNETTE C LYNCH                           FBO ANNETTE J RUBINO
17741 SW 81ST PL                         23 BADGER TRL                                 222 CARLISLE AVE
PORTLAND, OR 97224-7671                  CORAM, NY 11727-2138                          WESTMONT, IL 60559-2691




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO ANNIETTE L CROWDER                   FBO ANTHONY D LAUSAS IRA                      FBO ANTHONY D LAUSAS
FRANKLIN C CROWDER TR                    1258 S JEFFERSON ST                           1258 S JEFFERSON ST
CROWDER FAMILY TRUST 118 N 200E          BROWNSBURG, IN 46112-1886                     BROWNSBURG, IN 46112-1886
JOSEPH
VERO BEACH, FL 32963

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO ANTHONY GARGANO ROTH IRA             FBO ANTHONY J PIPPEL MIRIAM J PIPPEL TR       FBO ANTHONY L DANTONIO &
398 39TH ST                              ANTHONY J PIPPEL & MIRIAM J PIPPEL            ANNE DANTONIO JT TEN
LINDENHURST, NY 11757-2623               681 GLENWOOD DR                               7341 NEVA LN
                                         ASHLAND, OR 97520-3264                        PORT RICHEY, FL 34668-1536



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO ANTHONY MANN IRA                     FBO ANTHONY ORBECK &                          FBO ANTHONY R BILBRO SIMPLE IRA
276 JOHNSON AVE                          JENNIFER ORBECK JT TEN                        3416 VIOLET LN
MONROEVILLE, AL 36460-1776               1411 9TH AVE N                                DYER, IN 46311-2798
                                         SARTELL, MN 56377-1490



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO ANTHONY R TUCKER                     FBO ANTONIO MORENO IRA                        FBO ARA ISSAGHOLIAN &
28380 OLD VILLAGE RD                     3631 SW 132ND CT                              MELINE ISSAGHOLIAN JT TEN
MECHANICSVLLE, MD 20659-3452             MIAMI, FL 33175-6921                          26608 ALSACE DR
                                                                                       CALABASAS, CA 91302-3806



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO AREPAS LLC                           FBO ARIEL B BENJAMIN                          FBO ARLENE T HUBER IRA
12105 RAYO DE LUNA LN                    9201 SUNRISE LAKES BLVD                       10230 WOOD DUCK DR
AUSTIN, TX 78732-1978                    SUNRISE, FL 33322-1369                        NEW PRT RCHY, FL 34654-3577




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO ARLINGTON F HARRER IRA               FBO ARMOUR FAMILY REV TRUST                   FBO ARNOLD CARMEN
1129 CHRISTI CIR                         DTD 11/28/2016                                15927 HILTON ST
BEAVERCREEK, OH 45434-6379               3764 CAMINO CODORNIZ                          SOUTHFIELD, MI 48075-2009
                                         CALABASAS, CA 91302-3043
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21          Page 328 ofFINANCIAL
                                                                                      NATIONAL 661      SERVICES
FBO ARTHUR KONIGSBERG                    FBO ARTHUR SMITH IRA                          FBO ARTHUR T MATTHEWS IRA
462 LEONIA AVE                           141 N RAILROAD AVE                            411 N MICHIGAN AVE
BOGOTA, NJ 07603-1117                    BABYLON, NY 11702-2114                        WELLSTON, OH 45692-1059




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO ASHLEY M TA SEP IRA                  FBO ASSA MAYERSDORF &                         FBO ASTAD CLUBWALA &
2312 MESSENGER CIR                       NIRA MAYERSDORF JT TEN                        BEHROZE CLUBWALA JT TEN
SAFETY HARBOR, FL 34695-5518             6209 DAKOTA CIR                               25 PEACH TREE CT
                                         BLOOMFIELD, MI 48301-1567                     HAWTHORNE, NJ 07506-3319



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO ASTRID B MYERS                       FBO ATULYA RISAL TR ATULYA RISAL REV          FBO AURORA J MARTON ROTH IRA
48 FLOYD ST                              FAMILY TRUST AGREEMENT TR. 09/27/06           5742 HILLVIEW PARK AVE
EAST HAMPTON, NY 11937-2615              3959 VAN DYKE ROAD PMB 395                    VAN NUYS, CA 91401-4018
                                         LUTZ, FL 33558



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO AVRAHAM TAHARI &                     FBO AYALLA BARNEA                             FBO AZIZ GEORGE MUNAYIRJI IRA R/O
SUSAN TAHARI JT TEN                      6101 OHIO DR APT 1321                         1724 S RIVERCHASE WAY
1141 BUCKINGHAM RD                       PLANO, TX 75024-2729                          EAGLE, ID 83616-6346
FORT LEE, NJ 07024-6441



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO BARBARA A SAUER IRA                  FBO BARBARA BALDERMAN TR                      FBO BARBARA C ABEYTA IRA R/O
815 HAYDEN WAY                           BARBARA BALDERMAN SEPERATE                    4771 MOUNT SAINT HELENS DR
BEL AIR, MD 21014-2730                   PROPERTY                                      SAN DIEGO, CA 92117-3027
                                         REV LIVING TR. 05/29/09 1180 BONMARK DR
                                         OJAI, CA 93023-4003

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO BARBARA CARROLL IRA                  FBO BARBARA COURTRIGHT IRA R/O                FBO BARBARA DAY
19741 E DORADO AVE                       8435 TAVENOR LN                               2346 E MOCKINGBIRD LN
AURORA, CO 80015-5169                    HOUSTON, TX 77075-2159                        MIDLAND, MI 48642-8509




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO BARBARA HENNIG IRA R/O               FBO BARBARA J BAKER TR                        FBO BARBARA J FARLEY TR
409 PERTH ST                             BARBARA J BAKER TRUST TRUST                   BARBARA J FARLEY LIV TRUST
VICTORIA, TX 77904-2854                  40604 PO BOX 802                              37312 2118 COACH RD N
                                         HANALEI, HI 96714-0802                        COLUMBUS, OH 43220-2941



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO BARBARA JOHNSON                      FBO BARBARA KAPLAN LAZEWTSKY KAREN            FBO BARBARA L RUPP
4360 HALIFAX AVE N                       MILLER TR GLORIA ROSENTHAL                    103 BANISTER CT
ROBBINSDALE, MN 55422-1574               IRREVOCABLE                                   GREER, SC 29650-2701
                                         TR. 504 S COUNTRY CLUB DR
                                         LAKE WORTH, FL 33462-1240

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO BARBARA L ZAJICEK-DAGGETT TR         FBO BARBARA M THOMAS MICHAEL F                FBO BARBARA S GIBSON IRA R/O
CAITLIN ANN DAGGETT IRREV TRUST          THOMAS TR                                     11522 WHITE ASH DR
AGMT TRUST 12/27/96 16057 673RD AVE      BARBARA THOMAS REV TR 8/11/89                 NEW PRT RCHY, FL 34654-1932
HUTCHINSON, MN 55350-7330                3729 SW GALWAY COURT
                                         PORT ORCHARD, WA 98367-7621

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO BARBARA S ZACK                       FBO BARBARA STORIE                            FBO BARBARA VRAVIS IRA
2602 CREEKWAY CIR                        3508 GRANTS LNDG                              2458 HUNTINGDALE LN
MISSOURI CITY, TX 77459-2120             FORT WORTH, TX 76179-3855                     OVIEDO, FL 32765-5846
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 329 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO BARRY D BROWN &                      FBO BARRY RAY GRISSOM IRA              FBO BARRY ROTHSCHILD &
JAN E BROWN JT TEN                       2405 W 103RD ST                        DEBRA LEVY ROTHSCHILD JT TEN
2083 WILLOW RUN CIR                      LEAWOOD, KS 66206-2336                 6915 CURRIN DR
ENON, OH 45323-9785                                                             DALLAS, TX 75230-3525



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BELINDA M JENTZEN RICHARD L C        FBO BEN CRONE &                        FBO BENHART H NELSON ROTH IRA
VIRTUE                                   MELISSA CRONE JT TEN                   21453 HILLSIDE BEACH RD
TR VIRTUE JENTZEN REV TR. TRUST          5492 W 450 S                           FERGUS FALLS, MN 56537-8280
26 WITHERS PEAK                          WILLIAMSPORT, IN 47993-8277
SANTA FE, NM 87508-4816

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BENJAMIN F SPRADLEY                  FBO BERNARD E GUSTINA &                FBO BERNARD W WITCZAK
3711 LIDO WAY                            PATRICIA J GUSTINA JT TEN              1949 NE 26TH DR
SANTA BARBARA, CA 93105-4513             23043 WHIMBREL CIR                     WILTON MANORS, FL 33306-1309
                                         INDIAN LAND, SC 29707-6041



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BERT FARRIS                          FBO BERTRAM HUGHES                     FBO BETH CRANHILL KAUFMAN IRA
1610 DREW ST                             316 SW 16TH AVE                        6200 WOLF RUN DR
HOUSTON, TX 77004-1135                   GAINESVILLE, FL 32601-8540             PLANO, TX 75024-6015




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BETH M HUBBELL TR                    FBO BETTY M HOPP IRA R/O               FBO BEVERLY A BADOIS
DTD 04/27/2006                           2595 WHITE ST                          1072 HIGHPOINT DR
1158 WOODSIDE DR                         NAUVOO, IL 62354-1342                  SPRINGBORO, OH 45066-9022
HASLETT, MI 48840-9780



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BEVERLY A PILSBURY                   FBO BEVERLY B KENNEDY IRA              FBO BEVERLY B KENNEDY
939 BEACH DR NE UNIT 606                 2025 ENGLEMAN CT                       2025 ENGLEMAN CT
ST PETERSBURG, FL 33701-2010             BURLINGTON, NC 27215-4849              BURLINGTON, NC 27215-4849




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BILL R CRAFT                         FBO BLAIR RETCHIN                      FBO BLANCHE ETTINGER IRA R/O
2100 SAFE HARBOUR CT                     9300 SW 140TH ST                       121 MANDALAY RD
ALVA, FL 33920-3823                      MIAMI, FL 33176-6813                   GAINESVILLE, GA 30501-1445




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BOBBY G HALL                         FBO BOBBY G PHILLIPS                   FBO BOLIDY UNG TR
123 JOHN GLENN AVE                       101 BLUE AND GRAY PARK RD              BOLIDY DIANA UNG REV TR TRUST
NATCHEZ, MS 39120-4307                   ELKTON, KY 42220-8974                  40829 7367 NW 111TH WAY
                                                                                PARKLAND, FL 33076-4781



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BONIFAGGIO NOCERO IRA                FBO BONNIE J RAWLINGS IRA              FBO BONNIE N VERNON ALTON D VERNON
5715 SANDPIPER LN                        200 SOUTHWAY DR                        TR VERNON FAMILY TRUST
DAYTON, OH 45424-4540                    BEAVERCREEK, OH 45440-3507             1197 S 1150 W
                                                                                PAYSON, UT 84651-5701



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BRAD J YUST IRA                      FBO BRADFORD BACH IRA                  FBO BRADFORD QUIRI
16172 GUNFLINT CIR                       925 DRIFTWOOD AVE                      9713 BAY GROVE LN
LAKEVILLE, MN 55044-5251                 SEAL BEACH, CA 90740-5822              TAMPA, FL 33615-4319
                        Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21   Page 330 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
FBO BRANDON BELT &                        FBO BRENDA SHOUN IRA R/O               FBO BRET R HUTCHINGS IRA
HAYLEE BELT JT TEN                        613 HUNTINGTON ST                      655 N 120 W
101 AMBER WOOD                            HUNTINGTN BCH, CA 92648-4751           LEHI, UT 84043-1549
LUFKIN, TX 75904-7487



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BRETT LAMENSKY                        FBO BRETT ROBERT HUTTON                FBO BRIAN D HORAHAN &
21330 WINDING PATH WAY                    250 NE 3RD AVENUE 302                  KATHERINE P HORAHAN JT TEN
RICHMOND, TX 77406-3602                   DELRAY BEACH, FL 33444-3753            1911 PAGE CT
                                                                                 FLORENCE, SC 29505-3311



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BRIAN JOHNSEN &                       FBO BRIAN LASLEY &                     FBO BRIAN LASLEY TR
BARBARA JOHNSEN JT TEN                    JANEY J LASLEY JT TEN                  BRIAN LASLEY DEFINED BENEFIT PLAN
1007 10TH AVE SW                          PO BOX 2133                            1912 PAGEWOOD DR
HUMBOLDT, IA 50548-2453                   MIDLAND, TX 79702-2133                 MIDLAND, TX 79707-5060



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BRIAN LEWIS IRA R/O                   FBO BRIAN MCCLURE &                    FBO BRIAN R FOLEY
1933 E BRUSHY VALLEY RD                   RACHEL MCCLURE JT TEN                  19184 VIKING WAY NW
POWELL, TN 37849-2518                     2927 SUNRISE DR                        POULSBO, WA 98370-8256
                                          CLEARWATER, FL 33759-1594



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BRIAN S CYR IRA                       FBO BRIAN T WILCOX ROTH IRA            FBO BRIAN WANNER &
4667 E 100 N                              13247 S 3300 W                         TYRA WANNER JT TEN
FOWLER, IN 47944-8510                     RIVERTON, UT 84065                     3157 ARIZONA DR
                                                                                 BISMARCK, ND 58503-5304



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BRITHA WILLNER TR                     FBO BRITT I MCPHEETERS TR              FBO BROCK KETCHER
BRITHA WILLNER REV TRUST                  BRITT MCPHEETERS TRUST                 4355 TRILLIUM LANE WEST
32387 1085 S LAKEMONT AVE APT 303         41872 865 AUDUBON DR                   MINNETRISTA, MN 55364
WINTER PARK, FL 32792-5452                BRADENTON, FL 34209-7310



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BRUCE A KESLER SEP IRA                FBO BRUCE H SPELLER &                  FBO BRUCE RUDEMAN SEP IRA
1620 POND FORK CHURCH RD                  KAREN L SPELLER JT TEN                 567 AZALEA ST
TALMO, GA 30575                           1664 GREEN VALLEY DR                   THOUSAND OAKS, CA 91360-1406
                                          BEAVERCREEK, OH 45432-2116



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO BRUDER C/P FAMILY LIMITED             FBO BUFORD D JURICA &                  FBO BYRON WACKER IRA
PARTNERSHIP                               SHARON L JURICA JT TEN                 22235 GULL LAKE DR
5506 WENONAH DR                           8202 OYSTER CREEK DR                   NISSWA, MN 56468-2670
DALLAS, TX 75209-5522                     MISSOURI CITY, TX 77459-6100



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO C BEVERLY AMOS ROTH IRA               FBO C E CLANTON JR IRA                 FBO CALVIN LAMENSKY
1311 CEDAR CREEK CIR                      197 WOODHAM RD                         1415 MILES ST
DAYTON, OH 45459-3225                     BISHOPVILLE, SC 29010-8818             ROSENBERG, TX 77471-4644




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO CAMERON REMPEL                        FBO CARL J RYAN IRA R/O                FBO CARL LEUSCHNER
817 FUGATE ST                             19639 TOPAZ CT                         5405 FLORIDA PALM AVE
HOUSTON, TX 77009-5057                    BEND, OR 97702-9707                    COCOA, FL 32927-2019
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21          Page 331 ofFINANCIAL
                                                                                      NATIONAL 661      SERVICES
FBO CARL ROMNES &                        FBO CARLA H MOORE                             FBO CAROL &
CHRISTINE ROMNES JT TEN                  23 LAKESHORE DR                               DAVID LAUFENBERG TR LAUFENBERG FAM
PO BOX 202                               SHALIMAR, FL 32579-2209                       2004 TR 38090 24218 CHESTERTON COURT
DULCE, NM 87528-0202                                                                   KATY, TX 77494-4508



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO CAROL AGLER IRA                      FBO CAROL ANN DONAHUE JEREMIAH V              FBO CAROL BROOKS IRA
17443 COUNTY ROAD Z                      DONAHUE                                       333 E BROADWAY APT 1K
NAPOLEON, OH 43545-9510                  TR CAROL ANN DONAHUE REV TR.                  LONG BEACH, NY 11561-4312
                                         7376 TAMARISK DR
                                         FORT COLLINS, CO 80528-9194

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO CAROL L BLESER &                     FBO CAROL L LINNEMAN                          FBO CAROL M LONGREN IRA R/O
PHILLIP B BLESER JT TEN                  1357 HIGHWAY 120                              1631 VALECROFT AVE
129 IRWINTON RD                          ELY, MN 55731-8210                            WESTLAKE VLG, CA 91361-1446
TOOMSBORO, GA 31090-2007



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO CAROL M STEPHENSON ROTH IRA          FBO CAROL PIERCE DARYLL PIERCE TR             FBO CAROL SUE BRIDGER
5857 IRISH DUDE DR                       PIERCE                                        201 TANGLEWOOD DR
LOVELAND, OH 45140-8194                  LIVING TRUST (SEP PROP OF CAROL               TOOL, TX 75143-1237
                                         PIERCE)
                                         TR. 3/31/99 41511 N WHISTLING STRAIT DR
                                         PHOENIX, AZ 85086-1980

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO CAROL TOMASSI                        FBO CAROL W DOWLING JAMES E DOWLING           FBO CAROLE J SHAPIRO &
86 ALPINE WAY                            TR DOWLING FAMILY TRUST                       ROBERT SHAPRO TR SHAPIRO FAMILY
HUNTINGTN STA, NY 11746-4602             149 VIA COPLA                                 TRUST
                                         ALAMO, CA 94507-2137                          206 VEGA DR
                                                                                       GOLETA, CA 93117-2007

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO CAROLE PORTER                        FBO CAROLLE M RYAN ROTH IRA                   FBO CAROLYN B MCDONALD IRA
9981 EAGLES POINT CIR APT 2              10733 FOOTPRINT LN                            349 WOODLAND MEADOWS DR
PORT RICHEY, FL 34668-3623               PORT RICHEY, FL 34668-2713                    VANDALIA, OH 45377-1570




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO CAROLYN W COOPER                     FBO CASEY BABB SEP IRA                        FBO CATHERINE A MORNINGSTAR IRA
8711 HUNTSMAN LN                         208 S MANHATTAN AVE                           17960 SE 87TH BOURNE AVE
PORT RICHEY, FL 34668-2021               TAMPA, FL 33609-3866                          THE VILLAGES, FL 32162




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO CATHERINE B HAMPEL                   FBO CATHERINE BENSON IRA                      FBO CATHERINE J HEALY IRA
466 MARTENS AVE                          313 KUUKAMA ST                                530 LAKE SUMMIT CT
MOUNTAIN VIEW, CA 94040-3224             KAILUA, HI 96734-2952                         SHOREVIEW, MN 55126-4010




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO CATHERINE L VISCONI                  FBO CATHERINE M GUNTLE IRA                    FBO CATHERINE M MCGRIEL BENE IRA
90 50 UNION TNPK APT 15H                 353 ESTATES DR                                3010 LAWTON AVE
GLENDALE, NY 11385                       DAYTON, OH 45459-2839                         BRONX, NY 10465-3425




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                   NATIONAL FINANCIAL SERVICES
FBO CATHERINE R LISTLE TR                FBO CATHLEEN BURTON CONTI IRA                 FBO CATHY J WOOLEY-BROWN TR
CATHERINE R LISTLE TRUST                 6709 PAXSON HILL RD                           CATHY J WOOLEY-BROWN REVOCABLE
380 SPRINGBROOK DR NE                    NEW HOPE, PA 18938-9679                       TRUST 07/16/96 4504 HICKORY CREEK LN
WARREN, OH 44484-6012                                                                  BRANDON, FL 33511-8013
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21    Page 332 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
FBO CECILIA FRANK                        FBO CESAR J ALVAREZ IRA                 FBO CHARLES &BETTYE MIDDLETON TR
6693 LEXINGTON PL N                      505 SOLANO PRADO                        CHARLES & BETTYE MIDDLETON REV
DAYTON, OH 45424-4232                    CORAL GABLES, FL 33156-2357             TRUST 09/29/94 716 RAND CT
                                                                                 BURLESON, TX 76028-3731



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO CHARLES A COSTIN &                   FBO CHARLES BREWER                      FBO CHARLES C BHARATHI ROTH IRA
TANYA M COSTIN JT TEN                    9215 BRIARY LN                          1514 CRESCENT OAK DR
PO BOX 98                                FAIRFAX, VA 22031-3868                  MISSOURI CITY, TX 77459-4577
PORT ST JOE, FL 32457-0098



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO CHARLES F GEHRKE IRA                 FBO CHARLES H RAHN IRA                  FBO CHARLES PLATH ROTH IRA
307 W CANEEL DR                          2641 BLOWING ROCK BLVD                  6929 CONCORD HILLS LOOP NE
TECUMSEH, MI 49286-7531                  LENOIR, NC 28645-7877                   RIO RANCHO, NM 87144-8497




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO CHARLES W FRAZER IRA R/O             FBO CHARLOTTE H CROW IRA R/O            FBO CHARLOTTE KRAUS
4501 NE 21ST AVE APT 206                 6172 JIM CROW RD                        7918 JUDITH CRES
FT LAUDERDALE, FL 33308-4741             FLOWERY BR, GA 30542-2509               PORT RICHEY, FL 34668-1779




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO CHARLOTTE TESKE JOHN TESKE TR        FBO CHARLOTTE TESKE JOHN TESKE TR       FBO CHELEY WANGEN TR
CHARLOTTE A TESKE REVOCABLE TRUST        JOHN TESKE REVOCABLE TRUST              TRUST ARGMT OF CHARLES & DARLENE
913 E 21ST ST                            913 E 21ST ST                           TULLGREN TRUST 03/20/14 74 BALSAM CIR
HIBBING, MN 55746-1838                   HIBBING, MN 55746-1838                  MADISON LAKE, MN 56063-2201



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO CHERRY TALBOTT                       FBO CHERYL A JEZ                        FBO CHERYL DIANE AVANT PREISSER
PO BOX 748                               6503 WICKWILLOW LN                      522 WILLOW VALLEY DR
MILLBROOK, NY 12545-0748                 ALVIN, TX 77511-0202                    LAMAR, CO 81052-3918




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO CHERYL E DORNAK IRA                  FBO CHERYL G MIZRACHI                   FBO CHERYL L SILVEY ROTH IRA
21423 FOREST MAGIC LN                    1305 W FLETCHER AVE                     4095 SWEENEY LN
HUMBLE, TX 77338-1227                    TAMPA, FL 33612                         HILLSBORO, OH 45133-8605




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO CHERYLL JAMES IRA                    FBO CHRIS COOK MD &                     FBO CHRISTIAN MANASSEH SEP IRA
1611 ARABIAN DR                          JENNIFER COOK MD JT TEN                 2030 FREEDOM LN
HENDERSON, NV 89002-3407                 1541 ALLISON DR                         FALLS CHURCH, VA 22043-1807
                                         PITTSBURGH, PA 15241-2601



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO CHRISTINA M CATERINE TR              FBO CHRISTINA SENNO                     FBO CHRISTINE M MOORE MICHAEL R
CHRISTINA M CATERINE TRUST               11 CARRIAGE WAY                         MOORE TR
39993 8354 LODGE HAVEN ST                JOHNSTON, RI 02919-1913                 CHRISTINE MARY MOORE LIVING TR.
LAS VEGAS, NV 89123-2632                                                         399 FOUR SEASONS DR
                                                                                 LAKE ORION, MI 48360-2650

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO CHRISTINE M PFEFFERKORN              FBO CHRISTOPHER A CLARKE                FBO CHRISTOPHER ARNOLD
1795 RIADA DR                            5127 BELLERIVE DR                       37142 ROBINHOOD DR APT 132
NEW BRAUNFELS, TX 78132-3277             DALLAS, TX 75287-7551                   STERLING HTS, MI 48312-2379
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21        Page 333 ofFINANCIAL
                                                                                    NATIONAL 661      SERVICES
FBO CHRISTOPHER BERMAN &                 FBO CHRISTOPHER E JICINSKY ROTH             FBO CHRISTOPHER HARTMAN SEP IRA
ABIGAIL BERMAN JT TEN                    IRA                                         1297 HIGHLAND RD
2014 GLYNDON AVE                         1333 STONEHAVEN CT                          SANTA YNEZ, CA 93460-9439
VENICE, CA 90291-4011                    FAIRBORN, OH 45324-8526



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO CHRISTOPHER J CONNER SEP IRA         FBO CHRISTOPHER J FALATOK ROTH IRA          FBO CHRISTOPHER J KAISER IRA
4876 SW 95TH TER                         PO BOX 159                                  906 JENNISON DR
GAINESVILLE, FL 32608-7122               MAYO, SC 29368-0159                         ROSSFORD, OH 43460-1552




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO CHRISTOPHER KOORSTAD IRA             FBO CHRISTOPHER M COLLINS                   FBO CHRISTOPHER M T WILSON &
1478 SKYLINE DR                          205 BRAZZELL AVE                            PAMELA P WILSON JT TEN
FULLERTON, CA 92831-1867                 DICKSON, TN 37055-1171                      201 E 17TH ST
                                                                                     BARTLESVILLE, OK 74003-5808



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO CHRISTOPHER NORDLOH SIMPLE IRA       FBO CHRISTOPHER YARDE IRA                   FBO CINDY BERRY
3788 FLORRIE AVE                         11508 ISLAND BREEZE ST                      324 SYCAMORE DR
LAS VEGAS, NV 89121-4637                 PEARLAND, TX 77584-8236                     MURPHY, TX 75094-3540




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO CINDY BURNETT                        FBO CINDY M HANN ROTH IRA                   FBO CLAUDIA KERNS SEP IRA
3451 GLADSTONE LN                        947 ARCADY RD                               468 PARK SPRINGS CT
AMARILLO, TX 79121-1525                  SANTA BARBARA, CA 93108-1901                OAK PARK, CA 91377-3816




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO CLAUDIA LEVINE IRA                   FBO CLAUDIO V CIPOLLA DIANA M CIPOLLA       FBO CLIFFORD M SPIVEY LINDA L SPIVEY TR
21804 MARIGOT DR                         TR                                          SPIVEY FAMILY TR. 09/13/12
BOCA RATON, FL 33428-4826                CLAUDIO & DIANA CIPOLLA TR.                 115 W MEADOW LAKES BLVD
                                         120 STONEHURST CT                           CEDARTOWN, GA 30125-4475
                                         MARTINEZ, CA 94553-9648

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO CLIFFORD SKOUBY IRA R/O              FBO COLE FULWIDER SEP IRA                   FBO CONNY DALE POWELL SEP IRA
1089 WOODCREST LN                        1732 MAIN ST                                1420 EBELING DR
HAZELWOOD, MO 63042-1247                 HUNTINGTN BCH, CA 92648-2723                PLAINVIEW, TX 79072-9235




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO CONSTANCE COOMBS                     FBO CORAL LEE CRAIN BYRD                    FBO CORDELL FAMILY REV TR
38 MOUNTAIN VIEW AVE                     2714 BOCAGE LN                              DTD 11/25/2013
BANGOR, ME 04401                         LAKE CHARLES, LA 70605-4016                 9623 ONEIDA ST
                                                                                     VENTURA, CA 93004-2707



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO CORNELIUS B MYERS III                FBO CORNELIUS MORBLEY &                     FBO CORY BARTHOLOMEW
PO BOX 1410                              ERMA MORBLEY JT TEN                         9209 12TH PL SE
LAKE WALES, FL 33859-1410                618 PAINTED CLOUD PL                        LAKE STEVENS, WA 98258-3709
                                         LAS VEGAS, NV 89144-1383



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO COURTNEY A LONES                     FBO CRAIG J DAHLEN IRA                      FBO CRAIG L BELTON &
5759 ROYALTON RD SW                      841 ARLINGTON AVE                           BARBARA D BELTON JT TEN
LANCASTER, OH 43130-9539                 FRANKLIN, OH 45005-1590                     788 MERCURY RD
                                                                                     COROLLA, NC 27927-9363
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 334 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO CRAIG MARIN &                        FBO CRAIG MORRISON                     FBO CRYSTAL L SOWERS SEP IRA
CAROLE MARIN JT TEN                      240 MESA LN                            25590 THOMPSON RD
1755 BEACON ST 3                         SANTA BARBARA, CA 93109-1826           WILLIAMSPORT, OH 43164-9768
BROOKLINE, MA 02445-5349



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO CURT W LEIGH ROTH IRA                FBO CURTIS FINNEY IRA                  FBO CURTIS J SCHREIER &
19 TWO BRIDGES RD                        5029 OAKLAND AVE                       JANET L SCHREIER JT TEN
TOWACO, NJ 07082-1318                    MINNEAPOLIS, MN 55417-1039             579 GOLDEN MAPLE AVE
                                                                                BROOKVILLE, OH 45309-8785



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO CURTIS KIRK LIVING TRUST             FBO DALE L PRICE IRA                   FBO DALE PENAZ &
DTD                                      7845 PACES LN                          MARIE PENAZ JT TEN
4758 HICKORY ST                          GAINESVILLE, GA 30506-7932             11086 30TH ST SW
LOS ANGELES, CA 90016-2910                                                      COKATO, MN 55321-4910



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DALE WELLS IRA R/O                   FBO DANENE TUPPER                      FBO DANIEL BLASTORAH
138 N PARDEE ST                          960 WILLOW WOOD LN                     2313 BAY BLVD APT 1
MARSHALL, WI 53559-8510                  DELTA, CO 81416-3056                   INDIAN RK BCH, FL 33785-3044




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DANIEL C SHEPARDSON &                FBO DANIEL CLOUGH IRA                  FBO DANIEL E FOLLODER &
CONSTANCE L SHEPARDSON JT TEN            31 SUGARLOAF LN                        STACIA J FOLLODER JT TEN
1395 S VINE ST                           MADISON, ME 04950-3943                 2002 CRESENT PALM CT
DENVER, CO 80210-2334                                                           HOUSTON, TX 77077-1938



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DANIEL E WILDING IRA                 FBO DANIEL G BRASSIL                   FBO DANIEL J RICHARDSON &
1032 DANBY DR                            2634 N LAKEWOOD AVE 1S                 BETTY RICHARDSON JT TEN
N SALT LAKE, UT 84054-5004               CHICAGO, IL 60614-1210                 PO BOX 294
                                                                                ORANGE BEACH, AL 36561



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DANIEL LISTER IRA                    FBO DANIEL M BAEZA &                   FBO DANNA M LILLY ROTH IRA
PO BOX 275                               NINA BAEZA JT TEN                      2045 AMYS RIDGE EAST CT
61 CUSTER AVE                            7592 PARKVIEW WAY                      BEAVERCREEK, OH 45434-7109
FORT MEADE, SD 57741                     CORAL SPRINGS, FL 33065-6022



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DANNY DUONG IRA R/O                  FBO DARLA SUE KANE                     FBO DARLENE K MURRELL IRA
2111 CREEKVIEW DR                        4765 WESTGATE DR                       8558 BISTRO CT
DANVILLE, CA 94506-4728                  CUMMING, GA 30040-9456                 UNION, KY 41091-1159




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DARLENE MILLER TR                    FBO DAVID A HELLING IRA                FBO DAVID ALBRIGHT &
DARLENE MILLER TRUST TRUST               2440 S LINDA DR                        MARTHA ALBRIGHT JT TEN
38658 11 W PLEASURE DR                   BELLBROOK, OH 45305-1537               765 POCKET RD NW
LITCHFIELD, MN 55355-3528                                                       SUGAR VALLEY, GA 30746-5451



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DAVID B DETILLION IRA                FBO DAVID BECKWITH IRA                 FBO DAVID BROTHERS IRA R/O
2480 LOPE LOOP                           417 SPRING ST                          6791 VIA CASA DEL SOL
WESTCLIFFE, CO 81252-9276                BETHLEHEM, PA 18018-5411               CARLSBAD, CA 92009-5954
                        Case
NATIONAL FINANCIAL SERVICES      21-10831-CTG
                                          NATIONALDoc  17 SERVICES
                                                   FINANCIAL Filed 05/19/21    Page 335 ofFINANCIAL
                                                                                  NATIONAL 661      SERVICES
FBO DAVID CANFIELD                         FBO DAVID COVINGTON IRA                 FBO DAVID E HESSE IRA
960 SW 19TH ST                             7717 MARY BETH WAY                      1321 UPLAND DR 2638
BOCA RATON, FL 33486-6828                  ALEXANDRIA, VA 22315-5904               HOUSTON, TX 77043-4718




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO DAVID E SULLIVAN SEP IRA               FBO DAVID G QUAAL ROTH BDA IRA          FBO DAVID G TRUJILLO &
115 ANTLER DR                              8 NADIA CIR                             RAE A TRUJILLO JT TEN
INMAN, SC 29349-7721                       TROY, NY 12180-7792                     40 EL RANCHO DR
                                                                                   PLEASANT HILL, CA 94523-4022



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO DAVID L AMOS JR ROTH IRA               FBO DAVID L FREIMAN                     FBO DAVID L OSBORNE ROTH IRA
1311 CEDAR CREEK CIR                       2420 NW 98TH LN                         1855 TRANQUILITY BLVD
DAYTON, OH 45459-3225                      SUNRISE, FL 33322-1913                  LANCASTER, SC 29720




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO DAVID L RANDOLPH                       FBO DAVID LEVY                          FBO DAVID P GOWMAN IRA R/O
612 JEFFERSON ST                           3206 SOUTHERN PKWY W                    1272 CHAFFER DR
PORT O CONNOR, TX 77982                    BRADENTON, FL 34205-2938                ROCHESTER HLS, MI 48306-3713




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO DAVID PALTANAVICH TR                   FBO DAVID R BERLEY TR                   FBO DAVID RODGERS IRA
DAVID PALTANAVICH TRUST                    DAVID R BERLEY FAMILY TRUST TRUST       2750 BRANTWOOD CT
40709 5677 FOX HOLLOW DR APT B             32972 3094 NEW YORK ST                  DAYTON, OH 45414-2158
BOCA RATON, FL 33486-8600                  MIAMI, FL 33133-4326



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO DAVID SHARP MARLENE MOORE TR           FBO DAVID T YOURKIEVITZ &               FBO DAVID THIRTLE &
MOORE-SHARP TRUST                          BARBARA J YOURKIEVITZ JT TEN            MARIA THIRTLE JT TEN
31335 12743 DARYL AVE                      16717 FAIRBOLT WAY                      5335 WISEBURN ST
GRANADA HILLS, CA 91344-1063               ODESSA, FL 33556                        HAWTHORNE, CA 90250-4942



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO DAVID W DAVIDSON IRA                   FBO DEAN PHILLIPIS IRA                  FBO DEAN PILLER SEP IRA
19519 ENCHANTED SPRING DR                  94 PROSPECT RD                          28310 ROADSIDE DR STE 234
SPRING, TX 77388-6114                      CENTERPORT, NY 11721-1130               AGOURA HILLS, CA 91301-4951




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO DEANNA BLISARD                         FBO DEANNE MEYERS IRA                   FBO DEBBIE C FOLEY
118 CHAPEL HARBOR DR                       4600 WILLIS AVE APT 106                 11300 BALLARDSVILLE RD
PITTSBURGH, PA 15238-3154                  SHERMAN OAKS, CA 91403-2609             LOUISVILLE, KY 40241-1245




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO DEBORAH JOHN IRA                       FBO DEBORAH K HEIDRICH ROTH IRA         FBO DEBORAH MELTON IRA
7800 SE 27TH UNIT 306                      1650 E SLATER CT                        209 E MAIN ST
MERCER ISLAND, WA 98040-3089               XENIA, OH 45385-9525                    WAVERLY, TN 37185-2119




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO DEBORAH R DUITCH                       FBO DEBORAH R RAY ROTH IRA              FBO DEBORAH S HERSH
25 SUMNER ST                               619 ORCHARD DR                          1801 STONELEIGH RD
NEWTON CENTER, MA 02459-1640               TROY, OH 45373-1409                     WACO, TX 76710-1068
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 336 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO DEBRA CARPLUK                        FBO DEBRA COFFING ROTH IRA             FBO DEBRA J DURRANT IRA
17 JAREDS PATH                           3631 PLATTE DR                         4770 PORTLAND RD
BROOKHAVEN, NY 11719-9699                LAFAYETTE, IN 47905-4055               PORTLAND, MI 48875-9724




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DEBRA THOMPSON                       FBO DEEPA JAYAM &                      FBO DELORAH KLEINDORFER SIMPLE IRA
307 ROSE HILL RD                         VINOD JAYAM JT TEN                     1140 DOUGLAS DR
ASHEVILLE, NC 28803-8542                 3 PARKWAY DR                           LAS VEGAS, NV 89102-1814
                                         ROSLYN HTS, NY 11577-2705



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DELORES F SANCHEZ &                  FBO DENISE HESTER IRA                  FBO DENNIS A RUMBLEY IRA
JAMES P SANCHEZ JT TEN                   1218 HERNDON DR                        107 SPRINGHAVEN DR NW
12540 CHICAGO AVE                        ROSENBERG, TX 77471-2106               MADISON, AL 35757-7111
HUDSON, FL 34669-3736



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DENNIS E MULLHOLLAND IRA R/O         FBO DENNIS FREED                       FBO DENNIS J LIGHT IRA
8326 AIRPORT LN                          91 VINE STREET                         1518 INVERNESS RD
BRIGHTON, MI 48114-6911                  EAST OTIS, MA 01029                    MANSFIELD, TX 76063-2961




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DENNIS LAZUTA                        FBO DENNIS POWNALL IRA                 FBO DENNIS SMITH IRA
971 STATE RD                             3917 BRAMLEY WAY                       PO BOX 2301
HINCKLEY, OH 44233-9473                  PLANO, TX 75093-6812                   LOS GATOS, CA 95031-2301




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DENNIS STEVEN & RICHARD DELCORE      FBO DEODORO TOMAS SEP IRA              FBO DEVOTA JUNE BOYER
TR                                       1719 80TH ST N                         3840 FERNWALD DR
ANNE DELCORE FAMILY IRRV TR.             ST PETERSBURG, FL 33710-3703           BEAVERCREEK, OH 45440-3430
117 HIDDEN PONDS CIR
SMITHTOWN, NY 11787-5230

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DEWEY A BLAYLOCK &                   FBO DIANA BROOKES TR                   FBO DIANA D MEYER IRA
PATTI R BLAYLOCK JT TEN                  THE BROOKS TRUST 09/21/89              9046 E LAKE RD
131 HERON BAY LN                         PO BOX 3249                            CLARKSTON, MI 48348-4259
PORT ST JOE, FL 32456-7684               WESTLAKE VLG, CA 91359-0249



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DIANE CARLISLE                       FBO DIANE JEANNE DIETZ                 FBO DIANE KELLY
686 S 800 E                              PO BOX 188                             2 MAIN ST
SPRINGVILLE, UT 84663-2364               STILLWATER, MN 55082-0188              FLORAL PARK, NY 11001-2115




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DIANE M TACHE IRA                    FBO DIANE N JONES TR                   FBO DIANE S HERBST
4854 WATERBURY LN                        DORIS WOODS NORWIG TRUST               184 MCDANIELS LN
MAUMEE, OH 43537-8652                    4400 RIVERWALK DR                      SPRINGBORO, OH 45066-8550
                                         N CHARLESTON, SC 29405-6893



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DIANE STELLA ROTH IRA                FBO DIANNA M LYONS IRA                 FBO DOLORES GILSBACH ROTH IRA
9590 MAN O WAR RD                        5276 SHETLAND CT                       2715 W GORDON ST
FORT MILL, SC 29707-9525                 HGHLNDS RANCH, CO 80130-3901           ALLENTOWN, PA 18104-4848
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 337 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO DOLORES SPEZIALE IRA                 FBO DOMINIC MIRANDA                    FBO DON L PATTERSON &
1058 BURKE AVE                           14910 PRINCEWOOD LN                    KIM PATTERSON JT TEN
BRONX, NY 10469-3819                     LAND O LAKES, FL 34638-6863            PO BOX 245
                                                                                ROCKVALE, TN 37153-0245



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DONALD C RAY IRA R/O                 FBO DONALD D FRIESE                    FBO DONALD J JOHANSON IRA
12 ELDERWOOD CT                          2757 NE 35TH ST                        2706 LORRIE CT
BUFFALO, NY 14228-2822                   FT LAUDERDALE, FL 33306-1505           BEAVERCREEK, OH 45434-6438




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DONALD J JOHANSON ROTH IRA           FBO DONALD L FRESHOUR IRA              FBO DONALD L YUST &
2706 LORRIE CT                           116 IRONGATE DR                        MARILYN E YUST JT TEN
BEAVERCREEK, OH 45434-6438               UNION, OH 45322-9784                   4202 OAK FOREST DR
                                                                                MISSOURI CITY, TX 77459-4590



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DONALD M KORACH TR                   FBO DONALD ORLANDO &                   FBO DONALD SPARKS IRA
TRUST AGMT OF DONALD M KORACH SR         FRANCIS ORLANDO JT TEN                 1766 TAYLOR CUTOFF RD
TRUST 1487 TIMBER LN                     3205 LINDEN ST                         SEQUIM, WA 98382-8292
CUSHING, MN 56443-4006                   WANTAGH, NY 11793-3839



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DONNA DIEDRICH                       FBO DONNA L MATHIS ROTH IRA            FBO DONNA MARIE VIENE ROTH IRA
1143 WILLOW POND DR                      1030 ROUND HOUSE CIR                   7750 CANTERBURY ST
WAITE PARK, MN 56387-2019                CENTERVILLE, TN 37033-9173             PRAIRIE VLG, KS 66208-3945




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DONNA RAE OLSON IRA                  FBO DORIS L JONES IRA                  FBO DOROTHY FOSTER TR
17431 SILVER RIDGE RD                    307 CARTER DR                          DOROTHY FOSTER REV TR TRUST
FERGUS FALLS, MN 56537-7610              EULESS, TX 76039-3806                  38076 570 BIG SKY RD
                                                                                BLAIRSVILLE, GA 30512-7120



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DOUGLAS A CLAY JUDITH P CLAY         FBO DOUGLAS G WOLF ROTH IRA            FBO DOUGLAS J JONES TR
TR THE CLAY FAMILY TRUST TRUST           1864 EVERGREEN LN                      DOUGLAS J JONES TRUST
37685 136 MARRUS DR                      SHAKOPEE, MN 55379-4455                40809 7665 PADDOCK VIEW CT
COLUMBUS, OH 43230-2155                                                         CLARKSVILLE, OH 45113-9580



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DOUGLAS L REID                       FBO DR BHARAT MEHTA &                  FBO DUANE PLACE IRA R/O
124 RANDOLPH ST                          PAMELA J MEHTA JT TEN                  126 E WILLIAM ST
NORTHVILLE, MI 48167-1429                1695 STANDISH CT                       MAUMEE, OH 43537-3350
                                         BLOOMFIELD, MI 48302-1347



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO DUANE SCHMELING &                    FBO DUKE S SAMSON IRA R/O              FBO DWAYNE FRRESEN TR
SUSAN SCHMELING JT TEN                   6206 JOYCE WAY                         THOMAS HERITAGE CHARITABLE TR TRUST
571 MILWAUKEE AVE SW                     DALLAS, TX 75225-2113                  40637 60779 CURRANT WAY
HUTCHINSON, MN 55350-2736                                                       BEND, OR 97702-9133



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO EARL M HARPER                        FBO EDDIE R VINCENT IRA                FBO EDGAR R LANNING &
8 LAKE EDEN DR                           7807 BLACKSHEAR DR                     DEBORAH M LANNING JT TEN
BOYNTON BEACH, FL 33435                  DAYTON, OH 45424-2102                  2252 ERIN CT
                                                                                GRAHAM, NC 27253-9459
                         Case 21-10831-CTG
NATIONAL FINANCIAL SERVICES            NATIONALDoc   17 SERVICES
                                                 FINANCIAL  Filed 05/19/21   Page 338 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
FBO EDITH WEINSTEIN TR                 FBO EDUARDO ATIENZA &                     FBO EDWARD A KUHN JR IRA
EDITH B WEINSTEIN REV LIV TRUST        YOLANDO R ATIENZA JT TEN                  49 B SHAKER RUN RD
TRUST 04/20/95 46 BRIDGHAM FARM RD     9240 SW 64TH ST                           LEBANON, OH 45036
RUMFORD, RI 02916-1304                 MIAMI, FL 33173-2307



NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO EDWARD A NEUSEL &                   FBO EDWARD J MICH                        FBO EDWARD NABOZNY IRA
SHARON R NEUSEL JT TEN                  5708 SANDPIPERS DR                       1055 HARRISON BLVD
14 PASCAL LN                            LAKELAND, FL 33809-7628                  LINCOLN PARK, MI 48146-4219
AUSTIN, TX 78746-3203



NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO EDWARD WOLFE                        FBO EDWIN A ROBERTS IRA                  FBO EILEEN J REID
818 TOM MIX TRAIL                       1424 TALLYHO RD                          119 SANTOLINA PARK
PRESCOTT, AZ 86301-6712                 MEADOWBROOK, PA 19046-1032               PEACHTREE CTY, GA 30269-3244




NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO EILEEN LENTZ                        FBO ELAINE GASKELL HASBROOK TR           FBO ELBERT PARK JR &
8810 QUEEN HTS                          WOLFE TRUST SUB TRUST A TRUST            MARY H PARKER JT TEN
SAN ANTONIO, TX 78254-2314              32694 3508 MORAGA BLVD                   3640 COUNTY ROAD 48
                                        LAFAYETTE, CA 94549-4412                 CEDAR BLUFF, AL 35959-4500



NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO ELIZABETH A GJENGDAHL &             FBO ELIZABETH BUTLER IRA                 FBO ELIZABETH DAILY IRA
CURTIS E GJENGDAHL JT TEN               10360 TURMAC DR                          1480 ANACAPA DR
2695 GERALD AVE                         MOBILE, AL 36608-8402                    CAMARILLO, CA 93010-3207
SAINT PAUL, MN 55109-1714



NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO ELIZABETH RICE                      FBO ELIZABETH SHOCKLEY IRA R/O           FBO ELKE ROUCO SEP IRA
105 RESERVE CROSSING                    10211 BEVERLY DR                         15476 NW 77TH CT 416
MADISON, MS 39110-7610                  HUNTINGTN BCH, CA 92646-5428             HIALEAH, FL 33016-5823




NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO ELLEN S ZASLAV                      FBO ELWYN LEE IRA                        FBO EMILY M MILLER IRA
7210 DARBY LN                           4428 ROSENEATH DR                        1966 PACER TRL
PARKLAND, FL 33067-1628                 HOUSTON, TX 77021                        BEAVERCRK TWP, OH 45434-5647




NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO EMILY SKIMMELAND                    FBO EMMANUEL CHARRON &                   FBO ERIC B DAHL ROTH IRA
2708 SADDLEBACK DR                      LAURA CHARRON JT TEN                     1 SKYLINE
EDMOND, OK 73034-5909                   552 RANGER LN                            IRVINE, CA 92603-3618
                                        LONGBOAT KEY, FL 34228-3724



NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO ERIC H LUCKMAN SEP IRA              FBO ERIC K BRANZ SEP IRA                 FBO ERIC LUNDQUIST SEP IRA
821 SW 34TH AVE                         1407 SUNSET TER                          1224 MANITOU LN
BOYNTON BEACH, FL 33435-8508            WESTERN SPRGS, IL 60558-1357             SANTA BARBARA, CA 93101-4972




NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO ERIC MORENO IRA                     FBO ERIKA S WILLIAMS IRA R/O             FBO ERNA L BENJAMIN &
4606 YELLOWSTONE ST                     14006 QUARRY LAKE RD                     STANLEY B BENJAMIN JT TEN
LOS ANGELES, CA 90032-3747              LITHIA, FL 33547-4353                    6104 POINDEXTER LN
                                                                                 ROCKVILLE, MD 20852-3641
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 339 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO ERNA SOUZA                           FBO ERNEST GALER SEP IRA               FBO ESPERANZA HERNANDEZ IRA
3071 WESTWOOD RD                         822 RYAN COURT                         21788 LAKE VISTA DR
AUGUSTA, GA 30909-2083                   IOWA CITY, IA 52246                    LAKE FOREST, CA 92630-2419




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO EUGENE FUNG ROTH IRA                 FBO EVA BODE                           FBO EVELYN FAGADAU &
3418 STEWART CIR                         4206 E FRONTAGE RD                     WARREN FAGADAU JT TEN
WACO, TX 76708-1036                      ROLLING MDWS, IL 60008-2520            3702 DARTMOUTH AVE
                                                                                DALLAS, TX 75205-3138



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO EVELYN NAPOLIE                       FBO EVERETT E NELSON TR                FBO EVERETT FELPER IV TR
2345 ABBINGTON DR                        EVERETT E NELSON LIVING TRUST          DTD 11/11/2009
MOBILE, AL 36695-3649                    38903 1706 NUCLA CT                    421 SMITH MANOR BLVD
                                         LOVELAND, CO 80538-6617                WEST ORANGE, NJ 07052-4208



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO EVERETT FROST IRA                    FBO FARIBA NEESE IRA R/O               FBO FELICIA S PERSICO TR
617 E 17TH LN                            8709 DINARD PL                         FELICIA S PERSICO REV TRUST
PORTALES, NM 88130-9204                  BAKERSFIELD, CA 93311-2137             40131 93 CLIZBE AVE
                                                                                AMSTERDAM, NY 12010-2903



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO FLORENCE M REICHERT IRA              FBO FLORENCE M REICHERT TR             FBO FRANCIS J NEWTON JR TR
16349 MOUNTAIN LN                        FLORENCE REICHERT TRUST                THE KALMAN TRUST 12/28/11
CANYON CNTRY, CA 91387-4622              16349 MOUNTAIN LN                      535 GRISWOLD ST STE 1900
                                         CANYON CNTRY, CA 91387-4622            DETROIT, MI 48226-3679



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO FRANCIS J ZIMMARDI                   FBO FRANCIS R FARTHING IRA             FBO FRANK BRUNO SHIRLEY BRUNO TR
13342 HILLWOOD CIR                       3824 AVONDALE CT                       BRUNO FAMILY TRUST
HUDSON, FL 34667-1421                    MONTGOMERY, AL 36109-4525              33099 453 N LAZARD ST
                                                                                SAN FERNANDO, CA 91340-1922



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO FRANK BUSALACCHI IRA R/O             FBO FRANK H MASON &                    FBO FRANK J GUIDE &
130 ROSS RD                              KRISTIN K MASON JT TEN                 JANET R GUIDE JT TEN
APTOS, CA 95003-9757                     8111 HIGHLAND FOREST DR                11820 CALIFORNIA TRL
                                         SUGAR LAND, TX 77479-3311              ORLAND PARK, IL 60467-1137



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO FRANKLIN C CROWDER SEP IRA           FBO FREDELL TOPEK SHULKIN              FBO FRIEDA K WEEKS TR
1820 E BAREFOOT PL                       7038 MIDBURY DR                        FRIEDA K WEEKS TRUST
VERO BEACH, FL 32963                     DALLAS, TX 75230-3132                  38664 1713 GOLFVIEW DR
                                                                                TARPON SPGS, FL 34689



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GAIL A FRENCH IRA                    FBO GAIL Y HOMAN BENE IRA              FBO GALEN HOUK IRA
3317 LOVERS LN                           1819 HARMON PL                         1399 JEFFERSON ST S
DALLAS, TX 75225-7629                    GLENDALE, CA 91208-1621                HUTCHINSON, MN 55350-3205




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GANGADARAN S SHEPHERD TR             FBO GARRY HOFFMAN IRA                  FBO GARY A WHITTED IRA
GANGADARAN S SHEPHERD TRUST              1390 S WEMBLEY CIR                     4601 REAN MEADOW DR
3009 SOUTH DR                            PORT ORANGE, FL 32128-3759             DAYTON, OH 45440-1923
ALLENTOWN, PA 18103-3639
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 340 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO GARY D LERINE IRA                    FBO GARY L STURM                       FBO GARY L WELCH ROTH IRA
21804 MARIGOT DR                         124 SUNSET DR                          1893 STEDMAN LN
BOCA RATON, FL 33428-4826                SAINT JAMES, MN 56081-1304             BEAVERCREEK, OH 45432-4112




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GARY M HELMBRECHT &                  FBO GARY PAUL IRA                      FBO GARY PROCHASKA CHERYL
DIANE HELMBRECHT JT TEN                  7181 BELLE FONTAINE BLVD 369           PROCHASKA
16702 206TH CIR                          MIDDLETON, WI 53562-1008               TR PROCHASKA FAMILY TRUST
HUTCHINSON, MN 55350-5653                                                       42264 2308 TUTTINGTON
                                                                                OKLAHOMA CITY, OK 73170-3225

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GARY R DANIELS TR                    FBO GARY R JACOBS IRA                  FBO GARY R ROBINSON IRA
GARY R DANIELS REV TR                    1201 CAIN CEMETERY RD                  3127 MCCLENDON CHAPEL RD
DTD 20092 LAKE HOOK RD                   LONGVIEW, TX 75602-6605                BESSEMER, AL 35022-4168
HUTCHINSON, MN 55350-5615



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GARY S MERRILL IRA                   FBO GARY S TONICK IRA                  FBO GARY STORK IRA R/O
225 ALEX DR                              108 CERRERO CT                         11061 MEADS
EASLEY, SC 29640-7304                    LADERA RANCH, CA 92694                 ORANGE, CA 92869-2113




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GARY W ROBINSON                      FBO GARY WILLIAMS &                    FBO GEOFFREY MILLER IRA
29 OLD SALEM RD                          HELEN WILLIAMS JT TEN                  22 PARMAN PL
BREWSTER, MA 02631                       600 SW 8TH AVE                         SAN ANTONIO, TX 78230-4138
                                         FT LAUDERDALE, FL 33315-1069



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GEORGE B VICENTE                     FBO GEORGE BANASH IRA                  FBO GEORGE BORDO &
30 DUSTIN ST                             3344 MAHOGANY DR                       JILL BORDO JT TEN
SAUGUS, MA 01906-1804                    MONTROSE, CO 81401-7676                715 LINDENWOOD DR
                                                                                CORAOPOLIS, PA 15108-9132



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GEORGE F KELLER JOAN A KELLER        FBO GEORGE SMITH &                     FBO GEORGE WIRT ROTH IRA
TR KELLER LIVING TRUST                   KATHLEEN SMITH JT TEN                  212 S 4TH ST
41443 50 ROUND TOP RD                    232 HOLMES ST                          ALPHA, IL 61413-9772
WARREN, NJ 07059-5553                    BOONTON, NJ 07005-2146



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GERALD J BRYSKY &                    FBO GERALD JILEK &                     FBO GERALD L ROULSTON IRA
CATHERINE F BRYSKY JT TEN                LISA JILEK JT TEN                      2237 CHARSLEY RD
5551 S KILBOURN AVE                      9291 HUNTERS CT                        KINGSPORT, TN 37660-3447
CHICAGO, IL 60629-4807                   MINNETRISTA, MN 55375-1331



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GERALD MILLER IRA                    FBO GERALD MILLER                      FBO GERALD W MILLER TR
5110 SAN FELIPE ST UNIT 126W             C/O JULIA MILLER                       GERALD W MILLER TRUST
HOUSTON, TX 77056-3719                   17 PINE BRIAR CIR                      8117 PRESTON RD STE 300
                                         HOUSTON, TX 77056                      DALLAS, TX 75225-6347



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GERALDINE L SLIWA                    FBO GERALYN JASINA                     FBO GERARD MCDONALD
569 N LYLE AVE                           892 YORKTOWN RD                        46 GLEN RD
ELGIN, IL 60123-2699                     COLLIERVILLE, TN 38017-1508            HOWELL, NJ 07731-1333
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 341 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO GILBERTO SOSA &                      FBO GISMUNDE KRAMER IRA                FBO GLENDENNING INVESTMENT GROUP
MARIA SOSA JT TEN                        DELNICKA 34 17000                      1765 PINEHURST AVE
9605 SW 56TH TER                         PRAGUE                                 SAINT PAUL, MN 55116-2118
MIAMI, FL 33173-1501                     CZECH REPUBLIC



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GLENN BLACKWOOD                      FBO GLENN HARNISH &                    FBO GLENN LEISCH SEP IRA
555 LORD ST                              DOROTHY HARNISH JT TEN                 8466 PUEBLO RD
INDIANAPOLIS, IN 46202-4014              406 MYER TER                           LAKESIDE, CA 92040-5405
                                         LEOLA, PA 17540-1217



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GLORIA BEHAR IRA                     FBO GLORIA ROSENTHAL TR                FBO GONZALO T VILLAVERDE TR
9800 SW 60TH CT                          GLORIA ROSENTHAL REV TRUST             GONZALO T VILLAVERDE FAMILY TRUST
MIAMI, FL 33156-1908                     38303 1310 ROYAL PALM WAY              TRUST 12/03/03 7634 TEEBIRD LN
                                         BOCA RATON, FL 33432-7540              SAN DIEGO, CA 92123-3737



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GREG B HERRMANN &                    FBO GREG BAUER &                       FBO GREG KREINBROOK &
JEAN GRAHAM JT TEN                       PAMELA BAUER JT TEN                    MICHELLE KREINBROOK JT TEN
2245 RAIL CT                             9403 NE OAK VIEW DR                    5010 DUNBAR DR
ARROYO GRANDE, CA 93420-5573             VANCOUVER, WA 98662-6124               LAFAYETTE, IN 47905-9690



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GREGG DANON                          FBO GREGORY A SCHUENKE TR              FBO GREGORY HODGE TR
5801 DEXTER DR                           GREGORY SCHUENKE LIVING TRUST          GREGORY HODGE LIVING TRUST
DALLAS, TX 75230-5090                    1700 GALLI DR                          36892 223 S SHORE DR
                                         EAGLE RIVER, WI 54521-9702             SUTTONS BAY, MI 49682-9584



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GREGORY J ROZELLE &                  FBO GREGORY LAYTON SIMPLE IRA          FBO GREGORY MILLER
VICKY L ROZELLE JT TEN                   212 MAZATLAN ST                        DTD 01/01/2001
886 DEERHURST DR                         HENDERSON, NV 89074-5260               11634 BAYONET LN
VANDALIA, OH 45377-9406                                                         NEW PRT RCHY, FL 34654-1602



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GREGORY R AMUNDSON IRA R/O           FBO GUILLERMO CAMARGO IRA              FBO GUILLERMO VALDIVIA IRA R/O
8704 DESERT NIGHT ST                     6607 MISTY CRK                         3340 DEL SOL BLVD SPC 203
LAS VEGAS, NV 89143-1387                 MISSOURI CITY, TX 77459-3191           SAN DIEGO, CA 92154-3461




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO GWENDOLYN H SNEED                    FBO HARENDRA PATEL                     FBO HARLAN POLLOCK
20222 BIG BEND LN                        8 CURTIS LAKE DR                       7116 HILL FOREST DR
HUNTINGTN BCH, CA 92646-4816             SANFORD, ME 04073-4226                 DALLAS, TX 75230-2350




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO HAROLD D WAGAR &                     FBO HAROLD F GRIMES IRA                FBO HAROLD JARVIS
DONNA L WAGAR JT TEN                     553 HOLLYWOOD AVE                      525 N OCEAN BLVD APT 1124
85 STUFFLE ST                            BRONX, NY 10465-2507                   POMPANO BEACH, FL 33062-4631
CROPSEYVILLE, NY 12052-2614



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO HAROLD M STOREY SIMPLE IRA           FBO HAROLD YOUNGREN                    FBO HARRIS A BLOCK
17 SADDLEBROOK DR SE                     129 PITT ST                            3526 ROUTH ST
ROME, GA 30161-7242                      PORTLAND, ME 04103-4839                DALLAS, TX 75219-4730
                        Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21      Page 342 ofFINANCIAL
                                                                                   NATIONAL 661      SERVICES
FBO HARRY E SORRELL                       FBO HARRY STEINBERG &                     FBO HEIDI GALER IRA
315 SAYRE LN                              ESTHER STEINBERG JT TEN                   822 RYAN COURT
MURFREESBORO, TN 37127-8334               4618 MAGNOLIA LN                          IOWA CITY, IA 52246
                                          SUGAR LAND, TX 77478-5448



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO HEIDI R GAZO TR                       FBO HEIDRUN YINGLING IRA                  FBO HELGA R DAWN TR
HEIDI R GAZO REV TRUST                    2704 E RIVER DR                           HELGA R DAWN 2000 TRUST TRUST
11631 BAYONET LN                          GREEN BAY, WI 54301-2862                  36630 19508 BAY VIEW RD
NEW PRT RCHY, FL 34654-1601                                                         BOCA RATON, FL 33434-5101



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO HENRY V RUBALCABA IRA R/O             FBO HIGHEST EXPECTATIONS                  FBO HIROKO TAKADA
766 DAKOTA DR                             RETIREMENT TRUST DBP                      224 E 59TH ST APT 3RE
HARTFORD, WI 53027-2575                   1200 S OCEAN BLVD APT 6H                  NEW YORK, NY 10022-1467
                                          BOCA RATON, FL 33432-7704



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO HOLLY J DITROIA IRA R/O               FBO HOWARD & SHERMAN JT REV TRUST         FBO HOWARD K FUGUET
11299 E APPALOOSA PL                      DTD 10/17/2012                            134 COOLIDGE HL
SCOTTSDALE, AZ 85259-5872                 10653 ROYAL CARIBBEAN CIR                 CAMBRIDGE, MA 02138-5522
                                          BOYNTON BEACH, FL 33437-4286



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO HOY MOOSE                             FBO HUGH A GUTKNECHT                      FBO HYO TAN KNEBEL
1348 36TH AVE                             3060 VILLA MARBELLA CIR                   3426 EL DORADO BLVD
HICKORY, NC 28601                         RENO, NV 89509-6600                       MISSOURI CITY, TX 77459-2414




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO INDERJIT RAKALLA                      FBO INDIANOLA FOODS GEOFFREY MILLER       FBO INDIANOLA FOODS
2804 STRAWBERRY CV                        TR GLM 2012 GST TRUST TRUST               8117 PRESTON RD STE 300
DANVILLE, IL 61832-1500                   41267 22 PARMAN PL                        DALLAS, TX 75225-6347
                                          SAN ANTONIO, TX 78230-4138



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO INGEBORG M WHITEHEAD                  FBO IRWIN GOLDBERG                        FBO J HALEY STEPHENS
905 ANCHORAGE LN                          31 TRUMAN DR                              3217 RED BUD RD NE
PALM HARBOR, FL 34685-1604                MARLBORO, NJ 07746-1121                   CALHOUN, GA 30701-9527




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO J R ADAMS BARBARA ADAMS TR            FBO JACK A HAMILTON ROTH IRA              FBO JACK MELNICK TR
ADAMS FAMILY TRUST                        PO BOX 487                                JACK MELNICK REV TRUST
3663 SOLANO AVE APT 116                   FINDLEY LAKE, NY 14736-0487               8279 SUMMERBREEZE LN
NAPA, CA 94558                                                                      BOCA RATON, FL 33496-5118



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO JACKULINE NELSON IRA R/O              FBO JACOB A DOWN ROTH IRA                 FBO JACQUALEA A REID IRA
25319 VILLAGE 25                          7209 COUNTY ROAD 100                      10819 W 85TH PL
CAMARILLO, CA 93012-7664                  CARBONDALE, CO 81623-8817                 ARVADA, CO 80005-4793




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO JACQUELINE BLOOMFIELD                 FBO JACQUELINE M VELASCO                  FBO JACQUELINE R LONG ROTH IRA
PO BOX 308                                1435 SAN MARCOS CIR                       1168 KNOX RD
240 COUNTY ROAD 564                       MOUNTAIN VIEW, CA 94043-3127              READYVILLE, TN 37149-5523
LEESBURG, AL 35983
                        Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21      Page 343 ofFINANCIAL
                                                                                   NATIONAL 661      SERVICES
FBO JALUTE M GEORGE IRA R/O               FBO JAMES A BAKER                         FBO JAMES A ECKENRODE &
6771 13TH AVE N                           13314 SE 41ST PL                          SUSAN E ECKENRODE JT TEN
ST PETERSBURG, FL 33710-5403              BELLEVUE, WA 98006-1303                   9696 S STATE ROUTE 48
                                                                                    LOVELAND, OH 45140-6618



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO JAMES ANDERSEN                        FBO JAMES ANDREW BAGNELL &                FBO JAMES AQUAFREDDA
4900 OCEANAIRE ST                         NICOLLE R SNYDER BAGNELL JT TEN           18645 ROLLING HILLS LOOP
OXNARD, CA 93035-2800                     7428 RICHLAND MANOR DR                    HUDSON, FL 34667-5799
                                          PITTSBURGH, PA 15208-2736



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO JAMES BREWER ROTH IRA                 FBO JAMES BROCK JR &                      FBO JAMES C HAMMOND ROTH IRA
504 BEAUREGARD RD                         DIANA BROCK JT TEN                        913 WILD ROSE DR
SUMMERVILLE, SC 29486-1901                18919 WINDSOR LAKES DR                    AUSTIN, TX 78737-4739
                                          HOUSTON, TX 77094-3306



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO JAMES C HOLCOMBE JOAN I               FBO JAMES CHAO                            FBO JAMES CONEY IRA
HOLCOMBE TR                               30055 COMERCIO                            1656 MOUNTAIN PASS CIR
JAMES C & JOAN I HOLCOMBE TR.             RCHO STA MARG, CA 92688-2106              VISTA, CA 92081-8811
2256 AIRLANDS ST
LAS VEGAS, NV 89134-5316

NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO JAMES D KELLY TR                      FBO JAMES E MASER CYNTHIA A MASER         FBO JAMES E WILSON IRA
JAMES D KELLY REV TRUST                   TR MASER LIVING TRUST                     341 PECAN TREE LN
41772 8638 SOLERA DR                      33816 3401 LEE PKWY APT 208               PIKE ROAD, AL 36064-2288
SAN JOSE, CA 95135-2147                   DALLAS, TX 75219-5230



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO JAMES F GRIFFIN IRA                   FBO JAMES FRANCIS KEMBLOWSKI              FBO JAMES GOODALL IRA
9321 LEAFY HOLLOW CT                      511 BAYSHORE DR                           2196 EASTRIDGE LOOP
DAYTON, OH 45458-9416                     APT 407                                   OXNARD, CA 93036-7721
                                          FT LAUDERDALE, FL 33304-3978



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO JAMES H SMITH &                       FBO JAMES HADDOCK JOHN W MCPHEAN JR       FBO JAMES HADDOCK JOHN W MCPHEDRY
ALTA L SMITH JT TEN                       TR WEBB ROBERT CLYDE JR TR NO 1           JR TR
PO BOX 55                                 TRUST 09/05/97 106 E GRESHAM ST           WEBB ROBERT CLYDE JR FAM TR 10/19/00
BRENTFORD, SD 57429-0055                  INDIANOLA, MS 38751-2423                  106 E GRESHAM ST
                                                                                    INDIANOLA, MS 38751-2423

NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO JAMES HENRY HAYES                     FBO JAMES HIGHTOWER S VANZANT TR          FBO JAMES KANTRIM IRA R/O
18344 OAK CANYON RD APT 345               JAMES HIGHTOWER & & SUSAN VANZANT         1109 CLIFF DR
SANTA CLARITA, CA 91387-6370              TRUST DTD 23907 77TH AVE E                SANTA BARBARA, CA 93109-1725
                                          MYAKKA CITY, FL 34251-5852



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO JAMES L LANDRY IRA R/O                FBO JAMES L SHINDELDECKER &               FBO JAMES LANGSTON IRA R/O
1387 PLAZA VISTA                          SUSAN M SHINDELDECKER JT TEN              280 DASALI WAY
SAN DIEGO, CA 92114-2099                  4171 DESKIN LN                            MURPHY, NC 28906-9472
                                          THE VILLAGES, FL 32163-4214



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO JAMES M LEE                           FBO JAMES M SHADEK                        FBO JAMES M WILLIAMS &
5721 DOVER CT                             55 LIBERTY ST APT 16C                     DEBORAH K WILLIAMS JT TEN
WORTHINGTON, OH 43085-3806                NEW YORK, NY 10005-1004                   5521 MIDLAND RD
                                                                                    CHRISTIANA, TN 37037-5305
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21     Page 344 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES
FBO JAMES P FOSS &                       FBO JAMES PITTMAN &                      FBO JAMES R WINTON
JODI FOSS JT TEN                         LAUREN PITTMAN JT TEN                    PO BOX 1178
2675 ARDON LN                            116 ROSEDOWNE BND                        ORANGE BEACH, AL 36561-1178
CASPER, WY 82609-3902                    MADISON, MS 39110-4759



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JAMES R WOODS &                      FBO JAMES REID                           FBO JAMES RODDY IRA
SHELLY WOODS JT TEN                      6774 HERITAGE PARK BLVD                  5804 SPOTTED OWL LNDG
449 S 12TH ST UNIT 1004                  DAYTON, OH 45424-1832                    N MYRTLE BCH, SC 29582-9335
TAMPA, FL 33602-5608



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JAMES S PALKO &                      FBO JAMES SMIALEK &                      FBO JAMES T YOST IRA
DEBORAH A PALKO JT TEN                   CONSTANCE SMIALEK JT TEN                 431 SIGNATURE DR S
356 DEVON RD                             22001 JONATHAN DR                        XENIA, OH 45385-9133
VALPARAISO, IN 46385-7704                STRONGSVILLE, OH 44149-2015



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JAMES VOGTS IRA R/O                  FBO JAMES W &                            FBO JAMES W HEARTWELL &
510 S WASHINGTON ST                      NINA M MANES TR JAMES & NINA MANES       JANET C HEARTWELL JT TEN
HINSDALE, IL 60521-4437                  LIV TRUST 39289 5621 MIRA MONTES         200 RIVER RANCH RD
                                         LAS CRUCES, NM 88007-8966                KINGSLAND, TX 78639-4131



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JAMES W HOBGOOD &                    FBO JAMES W SETTELMAYER JANET M          FBO JAMES WALLIS MARSH
JEANNE HOBGOOD JT TEN                    SETTELMAYER TR SETTELMAYER FAMILY        9 IROKUOIS WAY
744 OOSTANAULA RD SW                     TR.                                      MORGANTOWN, WV 26508
CALHOUN, GA 30701                        TRUST DTD 4572 BRACKENVIEW CT
                                         MASON, OH 45040-5642

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JAMES WILLIAMS &                     FBO JAMES WILLIAMS IRA                   FBO JAMIL G DAOUD IRA
DIANNE C WILLIAMS JT TEN                 8600 SKYLINE DR                          210 S HESPERIDES ST
10770 NW 22ND CT                         DALLAS, TX 75243-4198                    TAMPA, FL 33609-2609
MIAMI, FL 33167-3047



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JANET COLLINS                        FBO JANET M WEBB IRA                     FBO JANET MICHAELS
8320 HIGH POINT CIR APT 1                106 E GRESHAM ST                         171 LAS BRISAS CIR
PORT RICHEY, FL 34668-1916               INDIANOLA, MS 38751-2423                 HYPOLUXO, FL 33462-7016




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JANET PRIMMER-ROCCHETTI IRA          FBO JANETTE MARIE MERRITT                FBO JANICE HRUBSA
5291 PINE SHADOW LN                      7610 OAKBLUFF DR                         7414 SAN SALVADORE DR
NORTH PORT, FL 34287-2346                DALLAS, TX 75254-2824                    PORT RICHEY, FL 34668-5040




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JANICE WISE                          FBO JANIS CALKINS IRA                    FBO JARED S MAZZASCHI &
3014 FALLSWOOD GLEN CT                   10851 ENCINO DR                          HILARY J HATTENBACH JT TEN
FALLS CHURCH, VA 22044-2722              OAK VIEW, CA 93022-9245                  1534 MURRAY CIR
                                                                                  LOS ANGELES, CA 90026-1644



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JASON HEARTWELL IRA R/O              FBO JASON OLSEN IRA R/O                  FBO JASON SWOGER
17002 WILD TURKEY DR                     1963 REVERE CT                           114 PENROSE DR
CYPRESS, TX 77429-1519                   HENDERSON, NV 89014-5509                 PITTSBURGH, PA 15208-2742
                         Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21     Page 345 ofFINANCIAL
                                                                                  NATIONAL 661      SERVICES
FBO JASPER L SMITH SEP IRA                FBO JA-WEN HENNESY SEP IRA               FBO JEAN A TAYLOR
905 MONUMENT AVE                          3790 HAZEL TRL UNIT A                    546 GRANBERRY ST
PORT ST JOE, FL 32456-1921                WOODBURY, MN 55129-8705                  HOUSTON, TX 77007-2707




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JEAN MILBAUER REV TRUST               FBO JEAN N DEARY IRA                     FBO JEANNE E HATHAWAY
177 FREDERICK PL                          12358 GATELY RIDGE CT                    1606 SHADY OAKS DR
BERGENFIELD, NJ 07621-4212                JACKSONVILLE, FL 32225-5842              OLDSMAR, FL 34677-2777




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JEANNE E HELD IRA                     FBO JEANNE INNIS OLSON IRA R/O           FBO JEFF MCDOWELL &
11203 BRIGHT CANYON LN                    1480 CANTERA AVE                         RACHEL MCDOWELL JT TEN
CYPRESS, TX 77433-5113                    SANTA BARBARA, CA 93110-2452             1748 BEE BALM RD
                                                                                   JOHNS ISLAND, SC 29455-7759



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JEFF STARLING SEP IRA                 FBO JEFFREY FROMOWITZ                    FBO JEFFREY J KIRKE SEP IRA
6 CAMINO SENDERO                          951 JASMINE DR                           7375 E CORTEZ RD
SAN CLEMENTE, CA 92673-6860               DELRAY BEACH, FL 33483-4705              SCOTTSDALE, AZ 85260-5432




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JEFFREY K WALTON                      FBO JEFFREY L SILVEY ROTH IRA            FBO JEFFREY MALZONE IRA R/O
1440 CANDLEWOOD DR                        4095 SWEENEY LN                          4838 BLUE JAY CIR
COLUMBUS, OH 43235-1622                   HILLSBORO, OH 45133-8605                 PALM HARBOR, FL 34683-1101




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JEFFREY P CLARKE IRA                  FBO JEFFREY S BUTT ROTH IRA              FBO JEFFREY S FRENCH IRA
233 AVENUE OF THE PALMS                   PO BOX 161                               3317 LOVERS LN
MYRTLE BEACH, SC 29579-1247               NEW CARLISLE, OH 45344-0161              DALLAS, TX 75225-7629




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JEFFREY SEIFERT                       FBO JENINE NORDQUIST IRA                 FBO JENNIFER ANDERSON IRA
16554 220TH ST                            11145 HYLAND TER                         20196 FERN GLEN BLVD N
HUTCHINSON, MN 55350-5425                 EDEN PRAIRIE, MN 55344-4089              FOREST LAKE, MN 55025-3615




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JENNIFER F CULLEN IRA                 FBO JEREMY WEINSTEIN TR                  FBO JEROME ERNST &
3284 MOUND VIEW RD                        JEREMY S WEINSTEIN REV LIV TRUST         MARSHA MINTZ JT TEN
VERONA, WI 53593-9740                     TRUST 04/20/95 46 BRIDGHAM FARM RD       320 CENTRAL PARK W
                                          RUMFORD, RI 02916-1304                   NEW YORK, NY 10025-7659



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JERROLD RUBIN TR                      FBO JERRY J MEISMER                      FBO JERRY J WUSSLER
JERROLD AND MARILYN RUBIN LIV TRUST       102 SHADY CREEK CT                       384 BRIDGEBROOK LN SW
TRUST 11/30/01 715 S FRONTIER LN          GREER, SC 29650-3013                     SMYRNA, GA 30082-3646
CEDAR PARK, TX 78613-7385



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JILL A LARSEN TR                      FBO JILL A STUDER IRA                    FBO JILL H GREEN
JILL A LARSEN REV TRUST TRUST             7720 STATE ROAD 38 E                     PO BOX 2303
41786 22 WINSHIP DR                       LAFAYETTE, IN 47905-7901                 TERREBONNE, OR 97760-2303
STONEHAM, MA 02180-1004
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21     Page 346 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES
FBO JIMMY J LEE IRA R/O                  FBO JIMMY SILVERS SEP IRA                FBO JO ANN PORTER
8030 GREENSIDE LN                        146 DEVONWOOD DR                         25110 BRALEYBROOK CT
HUDSON, FL 34667-2106                    CALHOUN, GA 30701-2026                   KATY, TX 77494-2951




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JOAN E LANG SEP IRA                  FBO JOAN PALEY HECKER TR                 FBO JOANN PADOW
4014 MISTY MORN LN                       JOAN PALEY HECKER REVOCABLE TRUST        18 CREST RD E
SUGAR LAND, TX 77479-3204                118 SAINT EDWARD PL                      MERRICK, NY 11566-1407
                                         PALM BCH GDNS, FL 33418-4606



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JOANNE CARLSON &                     FBO JOANNE CARLSON SEP IRA               FBO JOANNE HOLDER BENE IRA
JAMES PATRICK CARLSON JT TEN             2627 NW SARGENT WAY                      1422 GUMBERT DR
2627 NW SARGENT WAY                      BEND, OR 97703-5916                      AMELIA, OH 45102-1439
BEND, OR 97703-5916



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JOANNE M TURNER ROTH IRA             FBO JODI KIRSHBAUM IRA                   FBO JOE W STEDMAN &
3990 FERNWALD DR                         3636 FIELDSTON RD APT 4B                 ANNA SUE STEDMAN JT TEN
BEAVERCREEK, OH 45440-3432               BRONX, NY 10463-2042                     114 MAIN ST
                                                                                  NATCHEZ, MS 39120-3458



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JOEL DIERS &                         FBO JOEL HANRAHAN &                      FBO JOELLE M LAPEZE IRA R/O
SYLVIA DIERS JT TEN                      KIMBERLY OLIVEANNE HANRAHAN JT TEN       304 PARK RIDGE DR
11018 COUNTY ROAD 8 NW                   2628 ROUND TABLE BLVD                    RIVER RIDGE, LA 70123-1130
MAPLE LAKE, MN 55358-6035                LEWISVILLE, TX 75056-5722



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JOELLE M LAPEZE                      FBO JOHN A MITCHELL IRA                  FBO JOHN A TALBOTT GST TRUST
304 PARK RIDGE DR                        423 APPLE ST                             DTD 06/25/1991
RIVER RIDGE, LA 70123-1130               WEEDVILLE, PA 15868-3505                 20320 FAIRWAY OAKS DR APT 382
                                                                                  BOCA RATON, FL 33434-3247



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JOHN A TALBOTT                       FBO JOHN ANDERT &                        FBO JOHN D BAKER
3908 N CHARLES ST APT 101                CAROL ANDERT JT TEN                      5933 HIGHLAND HILLS DR
BALTIMORE, MD 21218-1750                 455 COUNTY ROAD B2 W                     AUSTIN, TX 78731-4000
                                         ROSEVILLE, MN 55113-3517



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JOHN D COBB IRA                      FBO JOHN E LASTRAPES SEP IRA             FBO JOHN ELMING IRA R/O
907 STUDDARD DR                          1815 BROCKENBRAUGH ST                    4550 S 375 W
CLANTON, AL 35045-3821                   METAIRIE, LA 70005-3742                  LAFAYETTE, IN 47909-9254




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JOHN FREDIANI                        FBO JOHN G &                             FBO JOHN HARBOURNE STEPHANIE BELL
1572 S LAKE AVE                          NORMA JEAN HALL TR THE HALL FAMILY       EAGLE
CLEARWATER, FL 33756-2313                LIVING TRUST 375 WHITE PINE DR           HARBOURNE TR THE HARBOURNE FAMILY
                                         FLETCHER, NC 28732-9717                  TR. B
                                                                                  652 CRICKETFIELD CT
                                                                                  LAKE SHERWOOD, CA 91361-5156

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO JOHN J EYEN IRA                      FBO JOHN J HAJNY TR                      FBO JOHN KAPOUKAKIS &
18427 WILD BASIN TRL                     JOHN J HAJNY REV TRUST                   KIKI KAPASKAKIS JT TEN
HUMBLE, TX 77346-3037                    42102 915 N SHORE DR                     1010 S OCEAN BLVD 1709
                                         HASTINGS, NE 68901-2527                  POMPANO BEACH, FL 33062-6636
                         Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21         Page 347 ofFINANCIAL
                                                                                      NATIONAL 661      SERVICES
FBO JOHN KUBOTA IRA                       FBO JOHN M WENSCHLAG IRA                     FBO JOHN MCLEAN IRIS MCLEAN TR
5125 W OQUENDO RD STE 4                   71 S RIVERVIEW DR                            MCLEAN FAMILY TRUST OF 1987
LAS VEGAS, NV 89118-2837                  GLENHAM, SD 57631-5610                       927 VIA CAMPOBELLO
                                                                                       SANTA BARBARA, CA 93111-1227



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO JOHN MICHAEL HEROUX ROTH IRA          FBO JOHN MICHELICH JOANNA K                  FBO JOHN P HARRIGAN
3408 ELM AVE                              MICHELICH TR                                 60359 WOODSIDE LOOP
MANHATTAN BCH, CA 90266-3604              MICHELICH FAMILY LIVING TR. TRUST            BEND, OR 97702-9438
                                          4312 S CHEROKEE AVE
                                          SIERRA VISTA, AZ 85650-9722

NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO JOHN R &                              FBO JOHN R BRANT SIMPLE IRA                  FBO JOHN R EGAN MARCIA N VAN WYE
CHERYL L STEVENSON TR STEVENSON           3157 BREAKER DR                              TR EGAN & VAN WYE TRUST TRUST
REV TRUST TRUST 04/14/05 3737 KONICA CT   VENTURA, CA 93003-1009                       36538 106 BAY POINT DR
LAS VEGAS, NV 89129-6839                                                               WHITEFISH, MT 59937-2148



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO JOHN R FAST                           FBO JOHN R MOTIS &                           FBO JOHN R SMITH IRA
34639 707TH AVE                           LAURA S MOTIS JT TEN                         1268 N CONNER AVE
KIMBALL, MN 55353-2719                    PO BOX 825                                   GILBERT, AZ 85234
                                          BABSON PARK, FL 33827-0825



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO JOHN S TSAGARIS IRA                   FBO JOHN T HOLLY SR SEP IRA                  FBO JOHN T SCHILLING
2376 TERENCE CT                           2595 NW 23RD WAY                             2806 CONOWOODS DR
CLEARWATER, FL 33759-1215                 BOCA RATON, FL 33431-4015                    SPRINGFIELD, OH 45503-1818




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO JOHN W MCPHERSON JR                   FBO JOHN WILKIE ROTH IRA                     FBO JOHN ZILIC
100 BARBERRY LN                           10560 BRUNS DR                               19403 GAGELAKE LN
INDIANOLA, MS 38751-2340                  TUSTIN, CA 92782-1412                        HOUSTON, TX 77084-4640




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO JOHNNY JAMES LAURA B JAMES TR         FBO JOLENE BANMGARTNER UNLAND IRA            FBO JON F GUNLOCK IRA R/O
JAMES LIVING TRUST TRUST                  232 SOUTH BEND DR                            17623 N 52ND PL
34577 2106 FOGGY MOUNTAIN PASS            DURHAM, NC 27713-6163                        SCOTTSDALE, AZ 85254-7536
WAUNAKEE, WI 53597



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO JON STERNGOLD                         FBO JONATHAN HILL IRA                        FBO JONNIE BLOOMFIELD
5480 DIANE WAY                            3739 WISCONSIN AVE                           240 COUNTY RD 564
SANTA ROSA, CA 95409-5552                 BERWYN, IL 60402-3953                        LEESBURG, AL 35983




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO JOSE ANDRES AMBROZIC                  FBO JOSEF DONHAUSER ANNA DONHAUSER           FBO JOSEPH A BISHOP &
3290 W MILAN AVE                          TR JOSEF DONHAUSER & ANNA                    CAROL B TALLEY JT TEN
ENGLEWOOD, CO 80110-3238                  DONHAUSER TRUST 12/14/05 1541 HINER RD       1510 RIVERVIEW RD
                                          ORIENT, OH 43146-9443                        CHATTANOOGA, TN 37405-3129



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO JOSEPH A COPPOLA IRA                  FBO JOSEPH C SCHULTZ IRA R/O                 FBO JOSEPH CAREW &
6232 BOONE DR                             34583 CALLE PALOMA A                         KAREN CAREW JT TEN
TAMPA, FL 33625-1616                      CAPO BEACH, CA 92624-1441                    PO BOX 3709
                                                                                       IRMO, SC 29063-4019
                        Case
NATIONAL FINANCIAL SERVICES      21-10831-CTG
                                          NATIONALDoc  17 SERVICES
                                                   FINANCIAL Filed 05/19/21   Page 348 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES
FBO JOSEPH E VERTUCCI IRA R/O              FBO JOSEPH J SCOTT TR                  FBO JOSEPH KURINA
1313 LINDEN LN                             JOSEPH J SCOTT REV TRUST               5552 S MEADE AVE
GARLAND, TX 75040-6935                     40448 PO BOX 2983                      CHICAGO, IL 60638-2616
                                           CASPER, WY 82602-2983



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO JOSEPH M LATIMER JR TR                 FBO JOSEPH SADOWSKI &                  FBO JOSEPH W RICE IRA
JOSEPH M LATIMER JR REV TRUST              KELLEY SADOWSKI JT TEN                 385 HEMHILL DR
41514 4600 SW 67TH AVE APT 109             573 S ONEIDA WAY                       GALLOWAY, OH 43119-2200
MIAMI, FL 33155-5837                       DENVER, CO 80224



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO JOSEPHINE MAZZOLI SEP IRA              FBO JOSEPHINE TRAN IRA R/O             FBO JOY LOTITO TR
1930 VILLAGE CENTER CIR 3-428              1105 WESLEY AVE                        JOY LOTITO REV LIV TR TRUST
LAS VEGAS, NV 89134-6299                   PASADENA, CA 91104-3158                42542 15345 SHORE RD APT 136
                                                                                  NOBLETON, FL 34661



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO JOYCE BARRICK IRA                      FBO JOYCE E RHOADES TR                 FBO JOYCE E WATSON IRA
835 HARRINGTON ST SW                       JAMES T MORNINGSTAR LIV TRUST          4631 CONNORVALE RD
HUTCHINSON, MN 55350-3013                  35895 7388 SW COUNTY ROAD 18           HOUSTON, TX 77039-3514
                                           HAMPTON, FL 32044-4205



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO JOYCE L POLLHAMMER IRA                 FBO JOYCE LAMENSKY                     FBO JOYCE M PETERS IRA
901 AUTUMN VIEW CT                         1415 MILES ST                          11705 PINTAIL CT
BEL AIR, MD 21014-2558                     ROSENBERG, TX 77471-4644               NAPLES, FL 34119-8900




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO JOYCE T POE IRA                        FBO JUDY A ALLSTON IRA R/O             FBO JUDY B CLEMENS IRA
124 LONG RIFLE RD                          5439 KARLSBURG PL                      1529 SYCAMORE AVE
SMYRNA, TN 37167-5022                      PALM HARBOR, FL 34685-3639             LAKE PLACID, FL 33852




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO JUDY C TRAZINO IRA                     FBO JUDY G MADDOX IRA                  FBO JUDY HALE ROTH IRA
299 PEARL ST APT 6M                        1868 SULKY TRL                         11307 ANDASOL AVE
NEW YORK, NY 10038-1885                    MIAMISBURG, OH 45342-6369              GRANADA HILLS, CA 91344-3402




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO JUDY KURTZ IRA                         FBO JUDY R FINLAYSON IRA               FBO JULIA MILLER
1433 CASS RD                               5649 AL HIGHWAY 145                    17 PINE BRIAR CIR
MAUMEE, OH 43537-2717                      CLANTON, AL 35046-4138                 HOUSTON, TX 77056-1113




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO JULIA ROYLANCE                         FBO JULIA THERESA GIBSON IRA           FBO JULIE HERMAN IRA R/O
38 MARIETTE PL                             47596 FORTON ST                        2513 SW 87TH WAY
ALBANY, NY 12209-1229                      CHESTERFIELD, MI 48047-3443            GAINESVILLE, FL 32608-9301




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO JULIE K BECK-MELOCHE IRA R/O           FBO JULIE MILLER                       FBO JUNE BEEBER TR
2136 DELAND CT                             4012 MARQUETTE ST                      JUNE M BEEBER REV TRUST
ALPINE, CA 91901-4106                      DALLAS, TX 75225-5433                  36576 2576 IRMA LAKE DR
                                                                                  WEST PALM BCH, FL 33411-5734
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 349 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO JUSTIN D PLANK IRA                   FBO KAIKHUSHRU J CLUBWALA &            FBO KAIKHUSHRU J CLUBWALA NILUFER
1390 80TH AVE N                          NILUFER CLUBWALA JT TEN                CLUBWALA TR NILUFER CLUBWALA LIVING
ST PETERSBURG, FL 33702-4031             94 STATE ROUTE 416                     TR.
                                         CAMPBELL HALL, NY 10916-2520           94 STATE ROUTE 416
                                                                                CAMPBELL HALL, NY 10916-2520

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KAREN A SAMUELS TR                   FBO KAREN HARTMAN SEP IRA              FBO KAREN K BETTENDORF IRA
ARTHUR L & KAREN A SAMUELS REV TR        1297 HIGHLAND RD                       1171 INNSBROOK CT
36250 224 MARINER DR                     SANTA YNEZ, CA 93460-9439              ANN ARBOR, MI 48108-8671
TARPON SPGS, FL 34689-5837



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KAREN L FISHER                       FBO KAREN MCINTOSH                     FBO KAREN WAGNER IRA
2812 SAINT CHARLES LN NW                 4351 STONESTHROW VW                    24090 200TH ST
KENNESAW, GA 30144-6109                  COLORADO SPGS, CO 80922-3174           HUTCHINSON, MN 55350-4249




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KATHERINE C ALLEN                    FBO KATHERINE D JOHNS IRA              FBO KATHLEEN M MARCH
515 S 200 E                              406 HILLSIDE DR                        1002 SARAH DR
KAYSVILLE, UT 84037-2596                 CHICKASAW, AL 36611-1216               JOHNSBURG, IL 60051-8424




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KATHLEEN M WATSJOLD IRA              FBO KATHLEEN RADZIEWICZ BENE IRA       FBO KATHLEEN THERESE ALBERT
11757 BIRCH KNOLL LOOP                   11712 ASPENWOOD DR                     7 ELGIN PL APT 606
ANCHORAGE, AK 99515-4310                 NEW PRT RCHY, FL 34654-1703            DUNEDIN, FL 34698-8512




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KATHY PEARSON-GREEN ROTH IRA         FBO KAY M SIMODYNES SEP IRA            FBO KEEVIN SCHMALZ &
2716 TERRACE RD SE APT A618              2014 CUDA COURT                        JANET SCHMALZ JT TEN
WASHINGTON, DC 20020-2520                BERTHOUD, CO 80513                     82444 540TH ST
                                                                                BUFFALO LAKE, MN 55314-2155



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KEITH A MURRELL ROTH IRA             FBO KEITH NEWBILL                      FBO KEITH WHITEHEAD &
8558 BISTRO CT                           12115 FITZHUGH PL                      SUSAN WHITEHEAD JT TEN
UNION, KY 41091-1159                     DRIPPING SPGS, TX 78620-3200           60 GREENHAVEN CIR
                                                                                OLDSMAR, FL 34677-4842



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KELLY GREENE ROTH IRA                FBO KEN BRUDER IRA                     FBO KEN GOLDBERG &
PO BOX 798                               5506 WENONAH DR                        SHERRY GOLDBERG JT TEN
OLD FORGE, NY 13420-0798                 DALLAS, TX 75209-5522                  4 ROBLEDO DR
                                                                                DALLAS, TX 75230-3059



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KENNETH C DIPPMAN IRA                FBO KENNETH D LOSTAK                   FBO KENNETH E MASS IRA R/O
419 S RIVER RD                           23911 SPRING MOSS DR                   11222 X ST
WATERVILLE, OH 43566-1528                SPRING, TX 77373-9022                  OMAHA, NE 68137-3611




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KENNETH J NELSON                     FBO KENNETH L ABERNATHY IRA R/O        FBO KENNETH SILBER TR
9 CONSTITUTION AVE                       1550 INDIAN CREEK DR                   KENNETH SILBER TRUST TRUST
HAMPDEN, ME 04444-1331                   MIDLOTHIAN, TX 76065-5933              40501 4800 N PAULINA ST APT 15
                                                                                CHICAGO, IL 60640
                          Case
NATIONAL FINANCIAL SERVICES      21-10831-CTG
                                          NATIONALDoc  17 SERVICES
                                                   FINANCIAL Filed 05/19/21   Page 350 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES
FBO KENNETH W WATKINS JR &                 FBO KERRY F TEMPLE IRA                 FBO KERRY WEST
LOIS R WATKINS JT TEN                      70 GOGAN RD                            22420 WALNUT CIR N UNIT 8
6203 CATALINA DR UNIT 114                  BENTON, ME 04901-3721                  CUPERTINO, CA 95014-2793
N MYRTLE BCH, SC 29582-9539



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KEVIN BROCKEL ROTH IRA                 FBO KEVIN BROCKEL                      FBO KEVIN D JOHNSON &
1209 COLUMBIA DR                           1209 COLUMBIA DR                       KATHY J JOHNSON JT TEN
BISMARCK, ND 58504-6517                    BISMARCK, ND 58504-6517                10949 MOBBERLEY CIR
                                                                                  ORLANDO, FL 32832-6967



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KEVIN J GRONINGA IRA                   FBO KEVIN M CODOL IRA R/O              FBO KEVIN MARK PAILET
3963 W DESERT HILLS DR                     5415 VENETIAN BLVD NE                  PO BOX 515484
PHOENIX, AZ 85029-2923                     ST PETERSBURG, FL 33703-1835           DALLAS, TX 75251-5484




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KEVIN MORTON &                         FBO KEVIN S THOMPSON IRA               FBO KEVIN WEBB
CHRISTA MORTON JT TEN                      2904 RAVENSWOOD CT                     4431 38TH ST S
2600 N COUNTY ROAD 400 E                   COLUMBUS, OH 43232-3830                ST PETERSBURG, FL 33711-4455
LEBANON, IN 46052



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KIM A B BLAIR SARA KUETHER TR          FBO KIM BRADSHAW ROTH IRA              FBO KIM S GAITHER IRA R/O
ST PAUL COLLEGE CLUB INC AAUW              1196 E PRESTON DR                      505 OAKWOOD LN
SCHOLARSHIP TR. 07/11/98 990 SUMMIT AVE    ALPINE, UT 84004-1937                  GRAHAM, NC 27253-3219
SAINT PAUL, MN 55105-3033



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KIMBERLY H NORMAND                     FBO KIMBERLY TURGEN IRA R/O            FBO KIRIT C PATEL MALTI K PATEL
309 WATER MILL RD                          482 FOREST CIR                         TR MALTI K PATEL REVOCABLE LIVING
GREER, SC 29650-3628                       MARINA, CA 93933-3409                  TRUST 06/01/95 3008 HERON POINTE DR
                                                                                  BLOOMFLD HLS, MI 48302-0716



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO KURT L HARGARTEN &                     FBO KURT VANDERMEULEN                  FBO KYLE CRICKMER
DONNA L ZUCARO JT TEN                      3510 WENDEL CV APT 10                  2726 LAKECREST FOREST DR
16150 NW 12TH CT                           AUSTIN, TX 78731-4149                  KATY, TX 77493-2575
TRENTON, FL 32693-8235



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LALITHA EMERSON IRA R/O                FBO LALITHA PALANKI IRA                FBO LAMAR COIT BENE IRA
701 LORENTZ ST                             2370 RAGGIO AVE                        3122 TIEMANN AVE
ELMONT, NY 11003-4144                      SANTA CLARA, CA 95050-3327             BRONX, NY 10469-3119




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LAMPNA TRPMONTE IRA R/O                FBO LANAYE SCHAUER IRA                 FBO LAROD E STEPHENS-HOWLING
38 TRAILRIDGE DR                           15364 GARDEN AVE                       2032 LAUREL RIDGE DR
MELISSA, TX 75454-8908                     GLENCOE, MN 55336-7720                 JEFFERSON HLS, PA 15025-3002




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LARRY D SIKES IRA                      FBO LARRY D SOWERS SEP IRA             FBO LARRY LANGTON IRA
3763 GLORY DR                              25590 THOMPSON RD                      1505 N LINWOOD AVE
BELLBROOK, OH 45305-8973                   WILLIAMSPORT, OH 43164-9768            SANTA ANA, CA 92701-2722
                        Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21     Page 351 ofFINANCIAL
                                                                                  NATIONAL 661      SERVICES
FBO LARRY M ROMERO IRA                    FBO LARRY PETERSON IRA                   FBO LARRY RUSSELL IRA
15926 COLUMBINE ST                        7239 MCCOY RD                            PAM CREEN 8439 BREEZY CIRCLE NW
THORNTON, CO 80602-7757                   MANVEL, TX 77578-4703                    ALEXANDRIA, MN 56308




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO LARRY T LINN &                        FBO LAURA BENNETT &                      FBO LAURA C LEVY
KARA R LINN JT TEN                        NANCY M TURNQUIST JT TEN                 PO BOX 859
1471 TROJAN DR                            PO BOX 227                               BABSON PARK, FL 33827-0859
CASPER, WY 82609-3193                     LAKE WALES, FL 33859-0227



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO LAURA WERNER DALE WERNER TR           FBO LAUREEN ANN DEGUELLE BATES           FBO LAURIE CASE
TRUST AGMT OF DALE & LAURA WERNER         22 CUTLER DR                             5116 POINT ALEXIS
TRUST 04/19/12 737 N 1ST ST               DURANGO, CO 81301-6979                   BOCA RATON, FL 33486-1419
DARWIN, MN 55324-6012



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO LAVERNE L VENUS TR                    FBO LAWRENCE J & SUSAN WANDERMAN TR      FBO LAWRENCE M NOEL
LAVERNE L VENUS TRUST                     LAWRENCE J & SUSAN J WANDERMAN REV       24700 EILAT ST
3261 STRONG STREET                        TR.                                      WOODLAND HLS, CA 91367-1033
RIVERSIDE, CA 92501                       11/28/10 2006 GRANADA DR A4
                                          COCONUT CREEK, FL 33066-1149

NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO LAWRENCE M POTTER SHARON              FBO LAWRENCE R CAMPBELL IRA              FBO LAWRENCE T SELLARS SEP IRA
POTTER                                    7328 N CONGRESS AVE                      278 PINE MDW
TR LAWRENCE & SHARON POTTER REV           KANSAS CITY, MO 64152-2331               SPRING BRANCH, TX 78070-5975
TRUST 1114 S DUNBAR AVE
TAMPA, FL 33629-4201

NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO LAWRENCE YINGLING IRA R/O             FBO LAYNE THARP                          FBO LECIA A CALVERT TR
2704 E RIVER DR                           1739 POINSETTIA DR                       DELLA FUSON MILLER REV LIVING TRUST
GREEN BAY, WI 54301-2862                  FT LAUDERDALE, FL 33305-3246             TRUST 05/08/90 PO BOX 645
                                                                                   LEBANON, OH 45036-0645



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO LEE F COPELAND IRA R/O                FBO LEE R TERRELL JR                     FBO LENORE NASS TR
4885 N POINT WAY                          3718 EVEREST DR                          LENORE NASS REV TRUST
CUMMING, GA 30041-1538                    MONTGOMERY, AL 36106-3344                35958 4505 KENSINGTON PARKWAY
                                                                                   LAKEWORTH, FL 33449



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO LEO LOUIS TR                          FBO LEONARD GLANTZ TR                    FBO LEONARD H GREER
LEO F LOUIS REV TRUST                     LEONARD GLANTZ REVOCABLE LIV TRUST       17741 SW 81ST PL
38225 16039 LAKE KORONIS RD               TRUST 10/21/10 501 S E 7TH AVE           PORTLAND, OR 97224-7671
PAYNESVILLE, MN 56362-9450                POMPANO BEACH, FL 33060



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO LEONARD KAISER IRA                    FBO LEROY MEYERING ROTH IRA              FBO LEROY REINERT &
3058 ANN ST                               8409 YORK AVE S                          DARLENE REINERT JT TEN
BALDWIN, NY 11510-4501                    MINNEAPOLIS, MN 55431-1520               946 THOMAS AVE SW
                                                                                   HUTCHINSON, MN 55350-2361



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO LES SHAUF IRA                         FBO LESLIE GILBERT HITCHCOCK IRA         FBO LESLIE K MYERS ROTH IRA
6505 2ND ST                               211 FIELD CREEK CIR                      2529 E CHEYENNE AVE
LUBBOCK, TX 79416-3709                    WAVERLY, GA 31565-2517                   N LAS VEGAS, NV 89030-5020
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 352 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO LESLIE W TSCHOEPE JR &               FBO LEWIS WESTERFIELD                  FBO LIDIA VIANA
COLLEEN S TSCHOEPE JT TEN                719 WESTVIEW AVE                       6347 SW 109TH ST
107 LEMONWOOD DR                         FORT WORTH, TX 76107-1633              MIAMI, FL 33156-4055
SAN ANTONIO, TX 78213-2408



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LINDA BROSCHE IRA R/O                FBO LINDA CAIN IRA                     FBO LINDA FONTANA
16875 EI MINERAL RD                      4914 CASTLEBAR CT                      1809 74TH ST
PERRIS, CA 92570-8700                    RICHMOND, VA 23228-6315                WINDSOR HTS, IA 50324-5752




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LINDA M WISE IRA                     FBO LINDA MCCHESNEY IRA                FBO LINDA MORABLE
1575 SHILOH SPRINGS RD                   3076 MEADOWSTONE DR                    2907 ALTA
DAYTON, OH 45426-2017                    SIMI VALLEY, CA 93063-2170             GRAND PRAIRIE, TX 75054-0210




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LINDA S DOMAN                        FBO LINDA STOEHR IRA R/O               FBO LINDA T KAPLAN IRA R/O
108 WEST ST 2                            64 SAINT CROIX                         1200 WASHINGTON ST
STOUGHTON, WI 53589-1471                 LAGUNA NIGUEL, CA 92677-5195           HOLLYWOOD, FL 33019-1811




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LISA B PALLEY                        FBO LISA K HOWLETT                     FBO LISA MOLINARO
1481 NW 7TH STREET                       4 HASTINGS LNDG                        22 PARTRIDGE LN
MIAMI, FL 33125-3699                     HASTINGS HDSN, NY 10706-2911           DALY CITY, CA 94014-1360




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LISA SPIEGEL &                       FBO LISA STERNLIEB &                   FBO LLOYD LEAMON &
WAYNE BEDARD JT TEN                      CARMEN VALENTINE JT TEN                SUSAN LEAMON JT TEN
34 BIRCHWOOD DR                          111 GRAVATT DR                         3239 W 700 S
PLATTSBURGH, NY 12901-7500               BERKELEY, CA 94705-1528                LAFAYETTE, IN 47909-9286



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LOIS CROZIER                         FBO LOIS J PURRAZZO ROTH IRA           FBO LOIS J WILT
1715 SOUTH FORK AVE                      12458 S MENARD AVE                     617 VILLAGE GREEN CIR
AMARILLO, TX 79118-5214                  ALSIP, IL 60803-3546                   MURFREESBORO, TN 37128-5864




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LORENA ONEILL IRA                    FBO LORENE K PUCEL                     FBO LORENE MATTA
1536 AMBLESIDE CIR                       1034 E MADISON ST                      11420 BERTOLINI DR
NAPERVILLE, IL 60540-0320                ELY, MN 55731-1739                     VENICE, FL 34292-4646




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LORRAINE MCDONNELL                   FBO LOUIS COHEN &                      FBO LOUIS COY RUSSELL TR VIRGINIA LEA
574 60TH ST                              ROCHELLE COHEN JT TEN                  RUSSELL TTEE RUSSELL FAM LIV TR. 6/15/12
BROOKLYN, NY 11220-4016                  1048 IRVINE AVE 371                    2208 FLORENCE DR
                                         NEWPORT BEACH, CA 92660-4602           PLANO, TX 75093-3734



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LOY PARRACK R/O IRA                  FBO LUCIANO DAMATO IRA                 FBO LUCY H RICHARDS TR
67 HIBISCUS WAY                          303 NOTTINGHAM AVE                     LUCY H RICHARDS TRUST
VENTURA, CA 93004-1410                   WISE, VA 24293-5401                    16846 HEATHER KNOLLS PL
                                                                                HAMILTON, VA 20158-9403
                         Case
NATIONAL FINANCIAL SERVICES      21-10831-CTG
                                          NATIONALDoc  17 SERVICES
                                                   FINANCIAL Filed 05/19/21   Page 353 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES
FBO LUDOWIKA HORTON TR                     FBO LUIS A PONTIGO &                   FBO LUMAS GOUGIS TR
HORTON FAMILY TRUST                        SHANEL M PONTIGO JT TEN                LUMAS GOUGIS LIVING TRUST
34822 5240 LAS CRUCES DR                   9600 DEER RUN DRIVE                    13819 E CARNABY ST
LAS VEGAS, NV 89130-2079                   PONTE VEDRA, FL 32082                  CERRITOS, CA 90703-9016



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LUTHER MCCOY IRA                       FBO LYDIA MONTGOMERY                   FBO LYNDA FELDSTEIN
12325 GREBE ST                             2426 COUNTY ROAD D W APT 3             77 HUYLER LANDING RD
OMAHA, NE 68142-1769                       SAINT PAUL, MN 55112-8508              CRESSKILL, NJ 07626-1707




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO LYNN HANDE IRA BDA                     FBO LYNN HANDE TR                      FBO M POPOVSKY &
91A BROOKSITE DR                           LYNN HANDE REV TRUST                   A LAVENDER TR MARK POPOVSKY &
SMITHTOWN, NY 11787-4468                   39858 91A BROOKSITE DR                 ANDREA LAVENDER TR 22 NAUSET RD
                                           SMITHTOWN, NY 11787-4468               SHARON, MA 02067-2944



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MADELEINE BEHETTE                      FBO MADELINE M PROCE                   FBO MADGE F BRADFORD IRA R/O
521 85TH ST                                11733 BAYONET LN                       2108 SLATER DR
BROOKLYN, NY 11209-4810                    NEW PRT RCHY, FL 34654-1636            MURFREESBORO, TN 37128-5219




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MAHESHA V THIMMARAYAPPA                FBO MARCY A LAUERSDORF ROTH IRA        FBO MARGARET A DEFINO IRA
27677 ARABIAN DR                           6653 BRIGHAM SQ                        342 SHORE DR
SALISBURY, MD 21801-1830                   CENTERVILLE, OH 45459-6924             BRUNSWICK, GA 31520-1652




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MARGARET A MCCALL IRA                  FBO MARGARET DELUCA &                  FBO MARGARET L COPPOLA ROTH IRA
1711 E BUSINESS HWY                        PHILIP DELUCA JT TEN                   6232 BOONE DR
APT 18                                     10507 WALKER VISTA DR                  TAMPA, FL 33625-1616
MISSION, TX 78572                          RIVERVIEW, FL 33578-3318



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MARGARET N LARSON TR                   FBO MARGARET RENEE SHOAF               FBO MARGARET T REESE IRA
LARSON FAMILY REV LIV TRUST                1902 MONUMENT AVE                      202 STABLE RD
39147 2126 SWEETBAY CIR                    PORT ST JOE, FL 32456-2110             FRANKLIN, TN 37069-4524
BURLINGTON, NC 27215-7939



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MARGERIE MO                            FBO MARGUERITE BEHETTE-HART            FBO MARIA DAUSA-HERNANDEZ SEP IRA
2855 WESTMINSTER PLAZA DR UNIT 3312        521 85TH ST                            7706 SW 74TH LN
HOUSTON, TX 77082-3163                     BROOKLYN, NY 11209-4810                MIAMI, FL 33143-4043




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MARIA J ARRIANDIAGA                    FBO MARIANNE H DAY ROTH IRA            FBO MARIE E WILSON IRA R/O
7355 SW 89TH STREET SUITE 528N             1867 POTRERO DR                        15176 COUNTY ROAD 21
MIAMI, FL 33156-7793                       SAN JOSE, CA 95124-1650                MARION JCT, AL 36759-4222




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MARILYN B KROHN TRUST TR               FBO MARILYN C TOLLESON                 FBO MARILYN GAIL HARRIS TRUST TR
MARILYN B KROHN TRUST TRUST                3706 INWOOD FOREST ST                  MARILYN GAIL HARRIS TRUST TRUST
3840 JUNGLE PLUM DR E                      SAN ANTONIO, TX 78230-1914             13258 4710 W OKLAHOMA AVE
NAPLES, FL 34114-2527                                                             TAMPA, FL 33616-1017
                        Case 21-10831-CTG
NATIONAL FINANCIAL SERVICES           NATIONALDoc   17 SERVICES
                                               FINANCIAL  Filed 05/19/21   Page 354 ofFINANCIAL
                                                                              NATIONAL 661      SERVICES
FBO MARINA TERLETSKY ROTH IRA         FBO MARIUS ROG                           FBO MARJORIE SALMONSEN ROTH IRA
50 STARDUST DR                        225 N COLUMBUS DR UNIT 6703              2137 LONGVIEW RD
SOUTHAMPTON, PA 18966-2748            CHICAGO, IL 60601-5262                   WARRINGTON, PA 18976-1524




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO MARK A BLOOMQUIST                  FBO MARK A DEARING IRA R/O              FBO MARK BUDNIK
MARY B BLOOMQUIST TR THE BLOOMQUIST    8539 LINDA CIRCLE                       7137 NOVA SCOTIA DR
LIV TR.                                CATLETTSBURG, KY 41129                  PORT RICHEY, FL 34668-5734
44153 E SPIRIT DR
VERGAS, MN 56587-9378

NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO MARK CRONIN ROTH IRA               FBO MARK D LACERENZA IRA                FBO MARK H TRECKI IRA
4612 ASHLEY LN                         436 TODDS RIDGE RD                      6260 EAGLE CROSSING ST
BETHLEHEM, PA 18017-8458               WILMINGTON, OH 45177-7511               LAS VEGAS, NV 89130-7284




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO MARK HANNON                        FBO MARK HERMAN IRA                     FBO MARK L HUTCHINSON IRA
729 ROYAL CREST CT                     2310 NAUTILUS LN                        3318 W 1420 N
BOLINGBROOK, IL 60440-1154             THE VILLAGES, FL 32162-3589             CLEARFIELD, UT 84015-7557




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO MARK LOSO                          FBO MARK POLTURAK ROTH IRA              FBO MARK R AVERY ROTH IRA
33436 112TH AVE                        320 NEW MARKET RD                       3056 SOUTHFIELD DR
AVON, MN 56310-9684                    DUNELLEN, NJ 08812-1503                 BEAVERCREEK, OH 45434-5742




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO MARK S HOXIE IRA                   FBO MARK STEPHENS &                     FBO MARK WIGDER IRA
367 TIMBERLEAF DR                      HOLLY STEPHENS JT TEN                   7147 HUNTERS RIDGE DR
BEAVERCREEK, OH 45430-2099             22962 GREYHAWK RD                       DALLAS, TX 75248-5205
                                       WILDOMAR, CA 92595-7556



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO MARLENE ROMANO IRA                 FBO MARLENE S SPIRES IRA                FBO MARLENE SUE STEIN & DOUGLAS B
9201 SW 100TH AVENUE RD                4460 REICHERT RD                        STEIN
MIAMI, FL 33176-1723                   MC KEAN, PA 16426-1333                  TR STEIN FAMILY LIVING TR.
                                                                               3207 ASPINWALL RD NW
                                                                               OLYMPIA, WA 98502-1533

NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO MARSHA H BERGER TR                 FBO MARSHA TOPEK BOGART TR              FBO MARTHA A SZELOG IRA
MARSHA H BERGER TRUST                  MARSHA T BOGART REV TRUST               3081 SOUTHFIELD DR
35251 1151 HIGHGROVE GARDEN WAY        34424 16509 DUNDRENNAN LN               BEAVERCREEK, OH 45434-5721
KNOXVILLE, TN 37922-1467               DALLAS, TX 75248-1632



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO MARTHA D MALZONE                   FBO MARVIN L HUGHES &                   FBO MARY A BRASELTON IRA
86 DANIEL RD                           JUDITH A HUGHES JT TEN                  4243 TACOMA ST
HAMDEN, CT 06517-2208                  1005 DEE LEE LN                         SPRINGFIELD, OH 45503-6335
                                       MT ZION, IL 62549-1010



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO MARY ALLDIAN                       FBO MARY ANGELUS HADSOCK                FBO MARY ANN DETTMAN IRA
33 PICKLE RD                           1357 N MCMULLEN BOOTH RD                24442 200TH ST
CALIFON, NJ 07830-3537                 CLEARWATER, FL 33759-3237               HUTCHINSON, MN 55350-4224
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21     Page 355 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES
FBO MARY ANN MCKENDRY IRA                FBO MARY BETH BELLAMY IRA                FBO MARY BETH MURPHY SEP IRA
712 JENNIFER DR                          8277 SEA MIST CRT                        54 SURREY HILL DR
DRESHER, PA 19025-1061                   WEST CHESTER, OH 45069-9251              LATHAM, NY 12110-5459




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO MARY C HOWELL IRA                    FBO MARY ELLEN KUBIS &                   FBO MARY G WILSON
2115 PEREGRINE CT                        JOHN KUBIS JT TEN                        58 PATTON DR
WEST LINN, OR 97068-2829                 8835 WILLOWBRAE LN                       SPRINGBORO, OH 45066-8816
                                         ROSWELL, GA 30076-3572



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO MARY HARRIGAN TR                     FBO MARY J BROMLEY & KEITH BROMLEY       FBO MARY JO B SCHUENKE LIV TR
MARY HARRIGAN REV TRUST TRUST            REV TRUST AGMT OF MARY JO BROMLEY        GREGORY A
1341 LA PERESA DR                        DTD 09/11/1998 1100 W SHORE DR SW        SCHUENKE & MARY JO B SCHUENKE TTEES
THOUSAND OAKS, CA 91362                  HUTCHINSON, MN 55350-6740                11/30/15 1700 GALLI DR
                                                                                  EAGLE RIVER, WI 54521-9702

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO MARY K SELISKAR                      FBO MARY L WILBER IRA R/O                FBO MARY LEE HUFFMAN
480 KAWISHIWI TRAIL                      508 INDEX AVE NE                         296 TIMBERLEAF DR
ELY, MN 55731                            RENTON, WA 98056-4067                    DAYTON, OH 45430-5107




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO MARY MILLER TRUST                    FBO MARY RUTH WILSON TR                  FBO MARYANNE MAHN TR
11634 BAYONET LN                         MARY RUTH WILSON TRUST                   NORTH STAR LIVING TRUST DTD
NEW PRT RCHY, FL 34654-1602              38259 200 AIRPORT RD                     742 CIFAFGUITAR APT B
                                         FROSTPROOF, FL 33843-8418                SANTA BARBARA, CA 93110



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO MATIUR RAHMAN ROTH IRA               FBO MATTHEW M MUSTARD ROTH IRA           FBO MAURICE J LYN
4818 BERKMAN DR APT 1161                 1740 CENTURY CIR NE APT 1234             133 FAWN DR
AUSTIN, TX 78723                         ATLANTA, GA 30345-3043                   CLANTON, AL 35045-8334




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO MC DARA P FOLAN JR                   FBO MELINDA WEBBE                        FBO MELISSA E ROBSON
378 PORT WASHINGTON BLVD                 108 SEVENTY ACRE RD                      8315 N FRESHWATER LN
PRT WASHINGTN, NY 11050-4220             REDDING, CT 06896                        TUCSON, AZ 85741-4080




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO MELODY N MCKENNA &                   FBO MELVIN M SUHL &                      FBO MELVIN N LECHNER TR E B LAXER TR
PATRICK T MCKENNA JT TEN                 AMY L SUHL JT TEN                        FBO
3604 RED OAK CT                          1718 OVERLAND PASS DR                    ROBERTA LAXER TR. 07/05/91
LAKE WALES, FL 33898-8496                SUGAR LAND, TX 77478-4245                20320 FAIRWAY OAKS DR APT 382
                                                                                  BOCA RATON, FL 33434-3247

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO MELVIN N LECHNER TR                  FBO MELVIN N LECHNER TR                  FBO MESA STONE INVESTMENTS LTD
CHERRY TALBOTT GST TRUST                 E B LAXER TRUST FBO EVE S LAXER          PO BOX 1990
33414 20320 FAIRWAY OAKS DR APT 382      20320 FAIRWAY OAKS DR APT 382            MARBLE FALLS, TX 78654-2681
BOCA RATON, FL 33434-3247                BOCA RATON, FL 33434-3247



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO MICHAEL A CARRIGAN ROTH IRA          FBO MICHAEL A ROCK IRA R/O               FBO MICHAEL BRADSHAW ROTH IRA
612 CARRIAGE COMMONS DR                  414 E MORGAN DR                          1196 E PRESTON DR
HENDERSONVLLE, NC 28791-1814             GILBERT, AZ 85295-5241                   ALPINE, UT 84004-1937
                         Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21      Page 356 ofFINANCIAL
                                                                                   NATIONAL 661      SERVICES
FBO MICHAEL C BROTTMAN                    FBO MICHAEL CARLSON &                     FBO MICHAEL COE
1800 BALTIMORE DR                         KYRIE L CARLSON JT TEN                    4049 NW NORTHCLIFF
ELK GROVE VLG, IL 60007-2736              8 BRIAR HILL RD                           BEND, OR 97703-8248
                                          AVON, CT 06001-4030



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO MICHAEL D YUST &                      FBO MICHAEL DONALDSON                     FBO MICHAEL F DRENNEN &
FATMA Z YUST JT TEN                       396 ULELAH AVE                            KATHRYN S DRENNEN JT TEN
4202 OAK FOREST DR                        PALM HARBOR, FL 34683-1815                1837 ANDOVER RD
MISSOURI CITY, TX 77459-4590                                                        COLUMBUS, OH 43212-1001



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO MICHAEL F THOMAS IRA R/O              FBO MICHAEL FLORES ROTH IRA               FBO MICHAEL GOODGION &
13784 MORGAN DR NE                        3303 KEAHI ST                             MILISSA GOODGION JT TEN
REDMOND, WA 98053-5705                    HONOLULU, HI 96822-1207                   108 ROBINS WAY
                                                                                    BOERNE, TX 78015-8336



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO MICHAEL J FUERST THOMAS J FUERST      FBO MICHAEL J KILLORAN IRA                FBO MICHAEL J MOREJON SEP IRA
TR                                        3 CULLEN DR                               620 SW 16TH ST
PEDIGREE SKI SHOP INC PROFIT              E NORTHPORT, NY 11731-2002                BOCA RATON, FL 33486-7023
355 MAMARONECK AVE
WHITE PLAINS, NY 10605-1440

NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO MICHAEL J MURPHY IRA                  FBO MICHAEL J WILSON SEP IRA              FBO MICHAEL K DAVIS &
8151 HIDDEN HILLS DR                      8518 MILL DALE CT                         BETTY M DAVIS JT TEN
SPRING HILL, FL 34606                     SUGAR LAND, TX 77479-1897                 1329 RUIDOSA COURT
                                                                                    DENTON, TX 76205-5107



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO MICHAEL K MALLON &                    FBO MICHAEL KRUG JUDITH KRUG TR           FBO MICHAEL KUZNETSKY IRA BDA
CHRISTINE R MALLON JT TEN                 KRUG FAMILY REVOCABLE TRUST               4400 CARTWRIGHT AVE UNIT 101
11515 MURDOCK CANYON PO BOX 261           33546 191 JUNIPER AVE                     TOLUCA LAKE, CA 91602-2309
ARDENVOIR, WA 98811-0261                  SMITHTOWN, NY 11787-3470



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO MICHAEL MAHER                         FBO MICHAEL MCMANUS                       FBO MICHAEL OST &
213 N DELAPLAINE RD                       50 GREGG RD                               ULKA SACHDEV JT TEN
RIVERSIDE, IL 60546-2066                  INDIANAPOLIS, IN 46260-2937               700 ST JAMES ST
                                                                                    PITTSBURGH, PA 15232



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO MICHAEL PAPDONPOULOUS MAXINE          FBO MICHAEL ROBERTS &                     FBO MICHAEL ROBISON
PAPADOPOULOS TR MIKE & MAXINE             GAYLA ROBERTS JT TEN                      8010 LAPIS HARBOR AVE
PAPADOPOULOS LIVING 585 MAYWOOD           10521 N HAVEN DR                          LAS VEGAS, NV 89117-2542
WAY                                       BENBROOK, TX 76126-4516
FAIRFIELD, CA 94533-1338

NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO MICHAEL ROMANO IRA                    FBO MICHAEL S MORRIS &                    FBO MICHAEL S REDSTONE
9201 SW 100TH AVENUE RD                   MARY ELIZABETH DORE MORRIS                411 N MIDDLETOWN RD F326
MIAMI, FL 33176-1723                      COMMUNITY PROPERTY 39905 RIVER OAKS       MEDIA, PA 19063-4093
                                          DR
                                          PONCHATOULA, LA 70454-6907

NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO MICHAEL S TUCKER                      FBO MICHAEL SCHEEL &                      FBO MICHAEL T HAMPEL &
3017 SOBUS DR                             KELLY SCHEEL JT TEN                       CATHERINE B HAMPEL JT TEN
W FRIENDSHIP, MD 21794-9540               1306 MARBLESEED LN                        466 MARTENS AVE
                                          BRIDGEVILLE, PA 15017-2141                MOUNTAIN VIEW, CA 94040-3224
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 357 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO MICHAEL WEGNER IRA                   FBO MICHAEL WETZEL SEP IRA             FBO MICHAEL X SMITH SEP IRA
749 W BRENTWOOD AVE                      4300 E SUNSET RD STE E3                3326 GAREHIME ST
ORANGE, CA 92865-2122                    HENDERSON, NV 89014-2269               LAS VEGAS, NV 89108-4935




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MICHELE ARMET SEP IRA                FBO MICHELE ARMET                      FBO MICHELE B TORRES TR THE CHILDRENS
2508 CASTILLO ST L                       PO BOX 40948                           IRREV TRUST FBO MATHEW RJ TORRES
SANTA BARBARA, CA 93105-4348             SANTA BARBARA, CA 93140-0948           10/27/11 PO BOX 5118
                                                                                INCLINE VLG, NV 89450



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MICHELE B TORRES TR                  FBO MICHELE HALDERMAN                  FBO MICHELE HITCHCOCK IRA R/O
CHILDRENS IRREVOCABLE TRUST FBO          19418 CARTMILL DR                      829 STANBRIDGE ST
JULIA TORRES 10/27/11 PO BOX 5118        BEND, OR 97702-1962                    NORRISTOWN, PA 19401-3661
INCLINE VLG, NV 89450



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MICHELE SEVIGNY &                    FBO MICHELLE HERRING &                 FBO MICHELLE ORTON
MITCHELL J SEVIGNY JT TEN                BROOKS W HERRING TEN COM               7812 ROZA HILL DR
300 COURT ST UNIT 1                      2105 BERING DR                         YAKIMA, WA 98901-8031
PORTSMOUTH, NH 03801-4642                HOUSTON, TX 77057-3711



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MIKE KARN IRA R/O                    FBO MIKE L JOHNSON IRA R/O             FBO MIKE LYNN OLLER IRA R/O
24892 DELOS AVE                          7860 FM 513 S                          11777 CREEK VIEW LN
MISSION VIEJO, CA 92691-4627             LONE OAK, TX 75453-5124                CONROE, TX 77385-2724




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MILDRED HANSEN IRA R/O               FBO MILLICENT M WETRICH                FBO MINERVA VELUZ IRA R/O
402 CHERRY ANN DR                        4089 CARONDELET DR                     76 STERLING CIR APT 208
EULESS, TX 76039-2008                    BEAVERCREEK, OH 45440-3212             WHEATON, IL 60189-2127




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MIRIAM H QUEVEDO IRA R/O             FBO MIRIAM KROVETZ TR                  FBO MIRIAM MARY HOFFBERG
2803 PEMBERTON CREEK DR                  MIRIAM KROVETZ TRUST                   THEODORE HOFFBERG TR
SEFFNER, FL 33584-2419                   37778 21040 95TH AVE S APT C409        THEODORE HOFFBERG REV TRUST 39
                                         BOCA RATON, FL 33428-1546              VARDON RD
                                                                                HARTFORD, CT 06117-2852

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MITCH GUIMARIN IRA R/O               FBO MITCH MULANIX                      FBO MITCHELL BROOKS &
4971 LASSEN DR                           3549 WILLOW ST                         KATHLEEN BROOKS JT TEN
OCEANSIDE, CA 92056-5459                 BONITA, CA 91902-1225                  5937 NEWGATE LN
                                                                                PLANO, TX 75093-4343



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MITCHELL J BOEDICKER BENE IRA        FBO MOHAMAD Y TAWILA TR                FBO MOISES GUEVARA
2361 FAIRCREEK RIDGE DR                  MOHAMAD Y TAWILA REV TRUST             9261 SW 88TH TER
FAIRBORN, OH 45324                       34165 64 HIDDEN RDG                    MIAMI, FL 33176-2001
                                         BLOOMFLD HLS, MI 48304-2907



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO MONA MCKENZIE                        FBO MONICA D HORTON                    FBO MONIQUE OTTO TR
8952 NEILL LAKE RD APT E                 7345 COUNTY ROAD 45                    MONIQUE OTTO FAMILY TRUST
EDEN PRAIRIE, MN 55347-2044              MARION JCT, AL 36759-3723              41466 914 N AVON ST
                                                                                BURBANK, CA 91505-2917
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21        Page 358 ofFINANCIAL
                                                                                    NATIONAL 661      SERVICES
FBO MONTE ROOK                           FBO MORGAN V DAVIDSON JR &                  FBO MORRIS STAGNER SEP IRA
945 CHELTENHAM RD                        ANDREA D DAVIDSON JT TEN                    407 ADOBE DR
SANTA BARBARA, CA 93105-2208             PO BOX 393                                  MIDLAND, TX 79707-6805
                                         GORDON, GA 31031-0393



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO MUHAMMAD NASIR ALI &                 FBO MYRNA J WILLIAM M GODFREY TR            FBO NANCY E MEYER ROTH IRA
RESHMA NASIR ALI JT TEN                  MYRNA J GODFREY 1988 FAMILY TR 4TH          5275 ROSEBRUGH RD
93 JEANNA CT                             AMENDMENT TRUST 11/18/04 5215 SUFFOLK       GENESEO, NY 14454-9536
EAST MEADOW, NY 11554-1434               DR
                                         BOCA RATON, FL 33496-1642

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO NANCY J BIRCHETT                     FBO NANCY JO METTEER IRA                    FBO NANCY WITTEN
PO BOX 5269                              16547 PRAIRIE VIEW DR                       1601 N BIG SPRING ST
DESTIN, FL 32540-5269                    LA PINE, OR 97739-9728                      MIDLAND, TX 79701-2559




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO NATALIE MATON ROTH IRA               FBO NATHAN S TEUSCHER SEP IRA               FBO NEAL D JOHNSON SEP IRA
10560 BRUNS DR                           402 SKYLINE DR                              500 LAS LOMAS DR
TUSTIN, CA 92782-1412                    TROPHY CLUB, TX 76262                       W LAKE HILLS, TX 78746-4689




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO NEAL NEUMILLER TR                    FBO NEIL VACHHANI                           FBO NICHOLAS J HEGEDUS
NEAL NEUMILLER LIVING TRUST TRUST        1705 JORDANS PARISH PL                      23680 FAIRVIEW DR
41319 1230 MORADO DR                     VIRGINIA BCH, VA 23455-7025                 NEW BOSTON, MI 48164-9292
CASPER, WY 82609-4320



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO NICKI N MILLER ROTH IRA              FBO NICOLE LAINHART IRA                     FBO NORMA J WOLFF JAMES A WOLFF
7201 HARVEST HILL RD                     7587 KIMBERLY LN                            TR JAMES A WOLFF TRUST
MADISON, WI 53717-1005                   EDEN PRAIRIE, MN 55346-4259                 35634 1802 LORD FITZWALTER DR
                                                                                     MIAMISBURG, OH 45342-2058



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO NORMA TIMIAN                         FBO NORMAN A SLATER &                       FBO NORMAN R MILLER SR IRA
11526 FOREST RUN COURT                   SHERRIE L SLATER JT TEN                     735 TORREY PINES AVE
PORT RICHEY, FL 34668                    6692 31ST AVE N                             SUN CITY CTR, FL 33573-5543
                                         ST PETERSBURG, FL 33710-3106



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO NYLA STICKLE IRA R/O                 FBO OLGA R ROJAS                            FBO ORA JEAN BARRY IRA R/O
215 VIA BALLENA                          PO BOX 879                                  751 E YOSEMITE AVE STE B 152
SAN CLEMENTE, CA 92672-3708              CALHOUN, GA 30703-0879                      MERCED, CA 95340




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO ORLANDO F TORRES                     FBO P & S PROPERTIES                        FBO PAMELA A BROWN ROTH IRA
1528 EUCLID AVE                          2912 TOM MORRIS RD                          7289 TAMARIND TRL
MIAMI BEACH, FL 33139                    ODESSA, TX 79765-8715                       DAYTON, OH 45459-4943




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES
FBO PAMELA JOY BROWN IRA                 FBO PARVEEN BAHRAINVALA                     FBO PATRICIA A CHURCH
5243 WILLOW WAY                          25259 RUTLEDGE XING                         2404 15TH ST W
BIRMINGHAM, AL 35242-3436                FARMINGTN HLS, MI 48335-1349                PALMETTO, FL 34221-6122
                        Case 21-10831-CTG
NATIONAL FINANCIAL SERVICES           NATIONALDoc   17 SERVICES
                                                FINANCIAL Filed 05/19/21   Page 359 ofFINANCIAL
                                                                              NATIONAL 661      SERVICES
FBO PATRICIA A FAGADAU LIVING TRUST   FBO PATRICIA ANN METZGER TR              FBO PATRICIA G MERRILL &
DTD 03/30/2012                        PATRICIA ANN METZGER REV TRUST           TAMARA HELEN HUGHES JT TEN
3503 CRAGMONT AVE                     PO BOX 158                               443 POR LA MAR CIR
DALLAS, TX 75205-4309                 WILLIAMSPORT, OH 43164-0158              SANTA BARBARA, CA 93103



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO PATRICIA G MERRILL TR              FBO PATRICIA L AMONETTE IRA             FBO PATRICIA L M BENNETT ROTH IRA
WILLIAM MERRILL LIV TRUST TRUST        1306 WISP CT                            4 ELM ST
31566 875 LA PLAYA ST APT 271          MURFREESBORO, TN 37128-6752             JAMESTOWN, OH 45335-1525
SAN FRANCISCO, CA 94121-3257



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO PATRICIA M THOMPSON IRA            FBO PATRICIA MICH                       FBO PATRICIA MILTON TR
2175 ALISOS DR                         5708 SANDPIPERS DR                      PATRICIA MILTON KOURY CRT TRUST
SANTA BARBARA, CA 93108-1502           LAKELAND, FL 33809-7628                 36102 44611 BRENTWOOD PLACE
                                                                               TEMECULA, CA 92592



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO PATRICIA TAGER TR                  FBO PATRICIA TAYLOR IRA                 FBO PATRICK A BRAZAN IRA
PATRICIA BECKMAN TAGER TRUST           310 W LIMA ST                           17618 W LAKEWAY AVE
225 SHEFFIELD LN                       FINDLAY, OH 45840-3036                  BATON ROUGE, LA 70810-7909
REDWOOD CITY, CA 94061-3684



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO PATRICK A DONNALLY &               FBO PATRICK CONNOLLY & CHERYL           FBO PATRICK J WHYTE TR
BONNIE L DONNALLY JT TEN               WOODWORTH CONNOLLY TRUST                PATRICK JOHN WHYTE DECLARATION OF
3668 PEPPERVINE DR                     DTD 10/10/2012 1120 AUTUMN DR           TR 08/03/05 1101 SEASPRAY AVE
ORLANDO, FL 32828-4860                 SAINT PAUL, MN 55125-8616               DELRAY BEACH, FL 33483-7139



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO PATRICK M BURROWS                  FBO PATRICK MCCHESNEY IRA               FBO PATRICK T & MARCIA L MORAN TR
5177 BELLE WOOD CT                     3076 MEADOWSTONE DR                     PATRICK & MARCIA MORAN 2006 TR. TRUST
BUFORD, GA 30518-5886                  SIMI VALLEY, CA 93063-2170              04/20/06 1259 SUNNYCREST AVE
                                                                               VENTURA, CA 93003-1212



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO PATRICK URBANSKI ROTH IRA          FBO PATTIE P CROFFEAD BENE IRA          FBO PATTY W LASHLEY
11008 ROUND ROCK RD                    85 RIVERLAND DR                         114 STANFORD RD
CHARLOTTE, NC 28277-3464               CHARLESTON, SC 29412-2030               CONWAY, AR 72032-9206




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO PAUL A COLONE IRA                  FBO PAUL BARR &                         FBO PAUL C HANSARD
6061 NORTHBROOK CT                     MARIANNE BARR JT TEN                    60 FRANKLIN ST
COMMERCE TWP, MI 48382-1090            8837 E SUMMIT RD                        ENGLEWOOD, NJ 07631-3616
                                       PARKER, CO 80138-8248



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO PAUL DEMARKLES JR                  FBO PAUL HALPERN IRA R/O                FBO PAUL MEYER IRA
44 BAXTER RD                           20523 VISTA DR                          11818 HARTDALE AVE
HOLLIS, NH 03049-5944                  TORRANCE, CA 90503-3117                 WHITTIER, CA 90604-3241




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO PAUL P DANIELS &                   FBO PAUL SAUNIER                        FBO PAUL WILLIAMS IRA
NANCY J DANIELS JT TEN                 4659 LORRAINE AVE                       163 OAK APPLE LN
231 DANIELS RD E                       DALLAS, TX 75209-6013                   HENDERSONVLLE, NC 28792-6519
IRASBURG, VT 05845-9532
                         Case 21-10831-CTG
NATIONAL FINANCIAL SERVICES            NATIONALDoc   17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 360 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO PAULA F AMADOR TR                  FBO PAULINA E GARCIA IRA R/O             FBO PEDRO AGTUCA &
PAULA F AMADOR SUBSHARE TRUST          318 SW 195TH AVE                         LUCILLE AGTUCA JT TEN
41740 PO BOX 141930                    PEMBROKE PNES, FL 33029-5461             1328 LUDDINGTON RD
GAINESVILLE, FL 32614-1930                                                      EAST MEADOW, NY 11554-4523



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO PEGGY C PRESCOTT IRA               FBO PENNY BRANSCUM DOAK                  FBO PERRY POWERS IRA
114 SHERWOOD FOREST DR                 7680 US HIGHWAY 212                      375 MOLINO AVE
LAURENS, SC 29360-2642                 ROBERTS, MT 59070-9582                   LONG BEACH, CA 90814-2342




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO PETER C LANGE                      FBO PETER CARLSON                        FBO PETER D KUHL ROTH IRA
765 RAND AVE 108                       7275 TURNER RD                           14482 S CLEVELAND AVE
OAKLAND, CA 94610-2211                 MAPLE PLAIN, MN 55359-9542               ONTARIO, CA 91761-2713




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO PETER D LAPIDUS TR                 FBO PETER ORRADRE TR                     FBO PETER WILLIAMSON
PETER LAPIDUS REV TRUST                2002 PETER ORRADRE REV TRUST             DEBRA WILLIAMSON TR
41338 2029 5TH ST                      768 TWIN CREEKS WAY                      WILLIAMSON FAMILY TRUST 3108 RENEE CT
BOULDER, CO 80302-4917                 SN LUIS OBISP, CA 93401-8398             SIMI VALLEY, CA 93065-1161



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO PHILIP E TUCKER                    FBO PHILIP F MILLER IRA                  FBO PHILIP LUCKS &
PO BOX 252                             15826 POND RUSH CT                       BARBARA LUCKS JT TEN
MECHANICSVLLE, MD 20659-0252           LAND O LAKES, FL 34638-3743              12217 GLACIER BAY DR
                                                                                BOYNTON BEACH, FL 33473-5052



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO PHILIP LUCKS TR                    FBO PHILIP MIATECH &                     FBO PHILLIP G PEKRON MARY LOURDES
PHILIP LUCKS REV TRUST                 LINDA MIATECH JT TEN                     BIRD
35717 12217 GLACIER BAY DR             17415 MEADOW LIGHT DR                    TR PHILLIP G PEKRON LIVING TR.
BOYNTON BEACH, FL 33473-5052           RICHMOND, TX 77407-2651                  699 S EDGEWOOD AVE
                                                                                ELMHURST, IL 60126-4653

NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO PHILLIP MCENDREE IRA R/O           FBO PHILLIP ROSNER IRA                   FBO PHYLLIS COOL IRA
5819 FM 888                            310 KINGS CT NE                          2857 BOA VISTA DR
BEEVILLE, TX 78102-8772                MARIETTA, GA 30067-3622                  COSTA MESA, CA 92626-3557




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO PIN VENTURES LLLP                  FBO PLAN B LLC                           FBO PRASHANTH RAJENDRAN &
4601 N BAY RD                          1130 NE 7TH AVE UNIT 9                   ARTHI RAJENDRAN JT TEN
MIAMI BEACH, FL 33140-2811             FT LAUDERDALE, FL 33304-2004             3959 VAN DYKE RD 395
                                                                                LUTZ, FL 33558-8025



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO PRISCILLA TARR                     FBO PRO AG SUPPLY INC                    FBO RACHEL JONES
5107 AVENIDA ORIENTE                   426 E PALMER CIR                         3725 POST RD
TARZANA, CA 91356-4329                 ABERDEEN, SD 57401-2680                  CUMMING, GA 30040-5226




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
FBO RANDALL A WEISS &                  FBO RANDALL L KEEN                       FBO RANDALL R BAUMAN IRA
ADRIENNE J WEISS JT TEN                2235 EMERALD DR                          123 SAND PINE DR
PO BOX 54025                           JONESBORO, GA 30236-5223                 JUPITER, FL 33477-9673
HURST, TX 76054-4025
                         Case
NATIONAL FINANCIAL SERVICES      21-10831-CTG
                                          NATIONALDoc  17 SERVICES
                                                   FINANCIAL Filed 05/19/21         Page 361 ofFINANCIAL
                                                                                       NATIONAL 661      SERVICES
FBO RAO E RAMINENI IRA R/O                 FBO RAVINA C DESAI TR                        FBO RAY A DOERING REV TRUST AGMT
2618 QUEEN ALBERTA DR                      RAVINA C DESAI FUNDED REV TRUST              PO BOX 25
VALRICO, FL 33596-6526                     TRUST 08/18/94 2100 HIDDEN LAKES DR NE       DEVILS TOWER, WY 82714-0025
                                           WARREN, OH 44484-4156



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO RAY GUIDA IRA R/O                      FBO RAY HENSLEY IRA                          FBO RAYMOND BURGESS &
2603 FORTUNA DR                            11031 MAUMEE WESTERN RD                      LORI BURGESS JT TEN
KATY, TX 77493-1321                        SWANTON, OH 43558-9683                       98 SEASONS DR
                                                                                        PUNTA GORDA, FL 33983-5433



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO RAYMOND DEGUELLE                       FBO RAYMOND E GUNTLE IRA                     FBO RAYMOND S DILLON &
1045 S RANNEY ST                           353 ESTATES DR                               RAE ANN PALKA JT TEN
CRAIG, CO 81625                            DAYTON, OH 45459-2839                        5524 S AUSTIN AVE
                                                                                        CHICAGO, IL 60638-2604



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO RAYMOND T HASS SEP IRA                 FBO REBECCA L JOHANSON ROTH IRA              FBO REBECCA N GOULD IRA R/O
3101 THOUSAND OAKS DR                      2706 LORRIE CT                               3018 RIDGEVALE CIR
LOUISVILLE, KY 40205-2701                  BEAVERCREEK, OH 45434-6438                   VALRICO, FL 33596-5649




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO REBECCA PETERSON IRA                   FBO REGGY C SKELTON                          FBO RHODORA BATTISTA IRA R/O
354 SCHOOL RD SW                           218 BOUCHILLION DR                           701 S GRETTA AVE
HUTCHINSON, MN 55350-2119                  GREENVILLE, SC 29615-6182                    WEST COVINA, CA 91790-3824




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO RHONDA FERGUSON IRA                    FBO RICHARD A CLEVE &                        FBO RICHARD ALOI
987 BAVARIA HILLS TER                      MARY ELLEN CLEVE JT TEN                      7264 NW 63RD TER
CHASKA, MN 55318-2722                      7307 NEBLINA DR                              PARKLAND, FL 33067-4753
                                           GRAND PRAIRIE, TX 75054



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO RICHARD B CORSON                       FBO RICHARD D AGOSTA IRA                     FBO RICHARD D BOWSER IRA
60 COLONIAL LN                             326 PROSPECT AVE APT 10E                     3740 COUNTY ROAD EF
KETTERING, OH 45429-2103                   HACKENSACK, NJ 07601-2613                    SWANTON, OH 43558-8660




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO RICHARD DELLISANTI                     FBO RICHARD GADY IRA                         FBO RICHARD HASTI IRA
5109 FOREST KNOLL CT                       5809 WINANS DR                               3052 CTY RD 3 SW
INDIAN TRAIL, NC 28079-5636                BRIGHTON, MI 48116-9169                      COKATO, MN 55321




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO RICHARD HILL KELLY HILL TR             FBO RICHARD J SCHERR IRA                     FBO RICHARD JAMES SEP IRA
HILL FAMILY TRUST                          2026 VISTA CAJON                             1611 ARABIAN DR
962 POLI ST                                NEWPORT BEACH, CA 92660-3910                 HENDERSON, NV 89002-3407
VENTURA, CA 93001-3005



NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES                  NATIONAL FINANCIAL SERVICES
FBO RICHARD JASKEN &                       FBO RICHARD JASKEN IRA                       FBO RICHARD L DRAPER NORMA J DRAPER
STACIA JASKEN JT TEN                       16056 COUNTY ROAD 7                          TR RICHARD L & NORMA J DRAPER REV
16056 COUNTY ROAD 7                        HUTCHINSON, MN 55350-5690                    TRUST TRUST 12/26/96 79 S DORSET RD
HUTCHINSON, MN 55350-5690                                                               TROY, OH 45373-2665
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 362 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO RICHARD L KESNER &                   FBO RICHARD M SANDEFER                 FBO RICHARD M STEIN &
JEAN S KESNER JT ENTIRETY                501 BENT TREE DR                       ATOINETTE DIANE STEIN JT TEN
5338 NW 26TH CIR                         NASHVILLE, TN 37221-2338               245 HIGHLAND DR
BOCA RATON, FL 33496-2220                                                       OXNARD, CA 93035-4412



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO RICHARD MELEGARI IRA R/O             FBO RICHARD R WILFONG &                FBO RICHARD R WILFONG IRA R/O
586 CAMP PERRIN RD                       LINDA K WILFONG JT TEN                 656 PLANE LN
LAWRENCEVILLE, GA 30043                  656 PLANE LN                           MARION, TX 78124-6536
                                         MARION, TX 78124-6536



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO RICHARD SEELY                        FBO RICHARD STEVEN CENTNER             FBO RICHARD T TATGENHORST IRA
65 BROMLEY RD                            631 SANDYDALE DR                       876 LAKESHORE DR
CHURCHVILLE, NY 14428-9717               NIPOMO, CA 93444-9276                  BERKELEY LAKE, GA 30096




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO RICHARD WARREN IRA R/O               FBO RICHARD WARREN IRA                 FBO RICHARD WEAVER
2140 W SKYLINE RD                        4703 HIDDEN OAKS LN                    3052 OVERLOOK PL
MILWAUKEE, WI 53209-2172                 ARLINGTON, TX 76017-1215               CLEARWATER, FL 33760-1738




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO RICHARD WILLIAM JR                   FBO RICK F MILLER IRA                  FBO RICK HARRIS SEP IRA
38 CANDEE AVE                            PO BOX 2725                            26318 SAND CANYON ROAD
SAYVILLE, NY 11782-3008                  CLANTON, AL 35046-2725                 SANTA CLARITA, CA 91387-4019




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO RICK POOLE ROTH IRA                  FBO RICK POOLE                         FBO RICKY E GALLAGHER ROTH IRA
1617 CAMPUS DR                           1617 CAMPUS DR                         7279 COOK JONES RD
DAYTON, OH 45406-4533                    DAYTON, OH 45406-4533                  WAYNESVILLE, OH 45068-8815




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO RITA D GOLDMAN IRA                   FBO RITA M JANSSEN                     FBO RITA MCCARTHY IRA
1509 HIGH PLACE DR                       120 ARLINGTON TRCE                     5421 NE SCENIC DR
PRATTVILLE, AL 36067-7164                FAYETTEVILLE, GA 30215-4851            LEES SUMMIT, MO 64064-2456




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO RITCHIE L HOFFMAN &                  FBO ROBERT A GOTTLIEB                  FBO ROBERT A ROLLEY IRA
WANDA HOFFMAN JT TEN                     5133 N PENNSYLVANIA ST                 740 115TH AVE
PO BOX 709                               INDIANAPOLIS, IN 46205-1073            TREASURE IS, FL 33706-1122
LEBANON, IN 46052-0709



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ROBERT A WOODS &                     FBO ROBERT C DAY &                     FBO ROBERT C GOW III
LINDA WOODS JT TEN                       JANICE L DAY JT TEN                    9066 WATER BUCK LN
3000 VALORIE LN                          12517 RICHARDS ST                      CONROE, TX 77303-5002
MIDLAND, MI 48640-2457                   OVERLAND PARK, KS 66213-2435



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ROBERT C ROY                         FBO ROBERT C WEBB                      FBO ROBERT D HELBER TR
19561 MAMMOTH DR                         4027 24TH AVE N                        HELBER FAMILY TRUST 07/14/05
BEND, OR 97702-1985                      ST PETERSBURG, FL 33713-3312           2986 LEE ELLEN PL
                                                                                COLUMBUS, OH 43207-3724
                          Case 21-10831-CTG
NATIONAL FINANCIAL SERVICES             NATIONALDoc   17 SERVICES
                                                  FINANCIAL Filed 05/19/21   Page 363 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
FBO ROBERT D HOWLETT JEANNE D           FBO ROBERT D WALSH &                     FBO ROBERT E FOUNTAIN &
HOWLETT TR                              VIVIENNE L WALSH JT TEN                  JOAN S FOUNTAIN JT TEN
HOWLETT LIVING TR. 09/01/10             564 N AFTERGLOW CIR                      309 MILLWRIGHT CIR
8912 VERNON VIEW DR                     CRYSTAL RIVER, FL 34429-5407             ABINGDON, MD 21009-1111
ALEXANDRIA, VA 22308-2840

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO ROBERT E GORDON &                    FBO ROBERT E HANN ROTH IRA              FBO ROBERT ETINGOFF &
SUSAN GORDON JT TEN                      947 ARCADY RD                           BETH A ETINGOFF JT TEN
16 E WILDFLOWER DR                       SANTA BARBARA, CA 93108-1901            883 SWEETGRASS ST
SANTA FE, NM 87506-8539                                                          LOXAHATCHEE, FL 33470-6096



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO ROBERT FREDERICKSON                  FBO ROBERT G HARRIS JAMES S             FBO ROBERT GOOD &
TERESA FREDERICKSON TR                   MCANDREW TR                             JOY GOOD JT TEN
FREDERICKSON FAMILY TRUST PO BOX         HARRIS MCANDREW TR.                     1635 BAYSIDE DR
370573                                   12295 BESSEMER BEND RD                  CHESTER, MD 21619-2842
LAS VEGAS, NV 89137-0573                 CASPER, WY 82604

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO ROBERT GREELEY IRA                   FBO ROBERT H ADAMS JR &                 FBO ROBERT H EMERSON SANDRA L
20719 JUPITER DR                         CHARLAINE P ADAMS JT TEN                EMERSON TR
SILVER LAKE, MN 55381                    6886 WOODBURY PIKE                      EMERSON FAMILY TR. 07/27/04
                                         MURFREESBORO, TN 37127-7524             2390 N TULANE DR
                                                                                 DAYTON, OH 45431-2441

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO ROBERT H LANHAM IRA                  FBO ROBERT H SHEASBY SEP IRA            FBO ROBERT HALDERMAN &
2335 MEDINAH CT                          61182 FOREST MEADOW PL                  MICHELE HALDERMAN JT TEN
COMMERCE TWP, MI 48382-3107              BEND, OR 97702-3318                     19418 CARTMILL DR
                                                                                 BEND, OR 97702-1962



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO ROBERT KRATTENMAKER &                FBO ROBERT L JOINER                     FBO ROBERT L MILEY
VICKY KRATTENMAKER JT TEN                1243 CARTER RD                          515 LAKEWOOD DR SW
121 MEADOW LN                            DECATUR, GA 30030-4602                  HUTCHINSON, MN 55350-2006
NEW LONDON, MN 56273-8655



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO ROBERT L PRESTIDGE TRUST             FBO ROBERT M KING ROTH IRA              FBO ROBERT MARINAS IRA R/O
20413 WHITE PASS CT                      3201 HIGHLAND DR                        5125 BERAN ST
BEND, OR 97702-9488                      BURNSVILLE, MN 55337-1883               TORRANCE, CA 90503-6803




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO ROBERT MCCRACKEN                     FBO ROBERT MICHAEL KABBES SEP IRA       FBO ROBERT MICHELICH &
12807 CHARTER OAK WAY                    4276 STONE BRIDGE DR                    VIRGINIA MICHELICH JT TEN
BAYONET POINT, FL 34667-2312             SPRINGFIELD, OH 45504-5102              2526 OAK CROSSING DR
                                                                                 DECATUR, GA 30033-2120



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO ROBERT MILLER COHEN ANN ROBBINS      FBO ROBERT MORRIS TR                    FBO ROBERT N FRENCH IRA
COHEN TR ANN ROBBINS COHEN TR. 1/31/97   ROBERT & VIOLA MORRIS TRUST             1901 CRICKET PARK CT
920 NW 23RD LN                           129 LIVE OAK DR                         BAKERSFIELD, CA 93311-9244
DELRAY BEACH, FL 33445-2006              PLEASANTON, TX 78064-1513



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO ROBERT ORTQUIST &                    FBO ROBERT P ZIPPER &                   FBO ROBERT PELOSI TR
MARY ORTQUIST JT TEN                     JULIA L ZIPPER JT TEN                   JOSEPH PELOSI TRUST TRUST
350 KLARSYN ST SE                        795 SE BRIARWOOD CT                     39436 PO BOX 819
COKATO, MN 55321-4649                    BEND, OR 97702-2495                     DEER PARK, NY 11729-0983
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 364 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO ROBERT POLAKOSKI                     FBO ROBERT S JOHNSON &                 FBO ROBERT VALENTINE IRA
12 SPRING RD                             JENNIFER A JOHNSON JT TEN              111 GRAVATT DR
LK HOPATCONG, NJ 07849-1734              6539 QUAIL RUN                         BERKELEY, CA 94705-1528
                                         FISHERS, IN 46038-4646



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ROBERTA S SCHREIBER IRA              FBO ROBIN L MURRAY                     FBO RODERICK J RAY IRA
22854 EI DORADO DR                       2415 SMOKERISE DR                      21621 NE BUTLER MARKET RD
BOCA RATON, FL 33433                     ARLINGTON, TX 76016-1239               BEND, OR 97701-9752




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO RODNEY SHIFFLETT IRA                 FBO RODORIS LYONS ROTH IRA             FBO ROGELIO LIBOON SEP IRA
125 CHAPARRAL DR                         3220 E FRANCES RD                      702 DEER TRAIL LN
GRAHAM, TX 76450-2017                    CLIO, MI 48420-9760                    OAK BROOK, IL 60523-2783




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ROGER A MAKI &                       FBO ROGER B YOUNG ROTH IRA             FBO ROGER HOPPER IRA
JANET S MAKI JT TEN                      24 BALL MILL PL                        17 MOLAND DR APT D
3523 HARTMAN RD                          ATLANTA, GA 30350-4319                 ETOWAH, NC 28729-9724
IRON, MN 55751-8026



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ROGER I SOUTHER &                    FBO ROGER J HOFFMAN IRA                FBO ROGER RAUCH IRA
PATRICIA R SOUTHER JT TEN                2525 TREBEIN RD                        10720 CSAH 10
341 VALLEY VIEW DR                       BEAVERCRK TWP, OH 45324-9507           COSMOS, MN 56228-8408
WOODRUFF, SC 29388-8816



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ROMAIN KANG                          FBO ROMAN YANOVSKY &                   FBO RONALD &
253 FICUS TER                            LVUDMILA YANOVSKY JT TEN               LUPE CASTRO TR RONALD & LUPE CASTRO
SUNNYVALE, CA 94086-6549                 1830 SOUTH OCEAN DR 3608 T2            TRUST 545 W SANTA PAULA ST
                                         HALLANDALE BEACH, FL 33009-7696        SANTA PAULA, CA 93060-1931



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO RONALD B HOEVERMANN &                FBO RONALD C RUSSELL TR                FBO RONALD DEGUELLE SUSAN DEGUELLE
GERALYN M HOEVERMANN JT TEN              RONALD C RUSSELL TRUST TRUST           TR DEGUELLE FAMILY TRUST
800 PHEASANT RIDGE DR                    33554 1991 WINDING BROOK WAY           39827 163 JALYN RAE CT
LAKE ZURICH, IL 60047-2832               XENIA, OH 45385-9382                   LAS VEGAS, NV 89183-4129



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO RONALD F HOPKINS IRA R/O             FBO RONALD FRANCIS IRA                 FBO RONALD L BEDARD TR
652 ALABAMA ST                           395 LAKEVIEW AVE                       RONALD L BEDARD REVOCABLE LIVING
IMPERIAL BCH, CA 91932-1104              PACIFICA, CA 94044-2748                TRUST TRUST 06/30/11 403 10TH AVE N
                                                                                ONALASKA, WI 54650-2715



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO RONALD M SIBBREL IRA                 FBO RONALD SCHMIDT IRA R/O             FBO RONNIE J HAWKINS
27252 VILLANUEVA                         1903 TALLGRASS CIR                     LINDA K HAWKINS TR
MISSION VIEJO, CA 92691-2139             WAUKESHA, WI 53188-2654                THE HAWKINS FAMILY TR. 7405 TAMARIND
                                                                                AVE
                                                                                LAS VEGAS, NV 89147-4380

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO ROSALIE B LAWSON                     FBO ROSARIO P PALPALLATOC              FBO ROSE A ACCETTO
4820 PEACOCK RD                          5252 SHERWIN AVE                       5531 S NASHVILLE AVE
SPRINGFIELD, OH 45502-6716               SKOKIE, IL 60077-3241                  CHICAGO, IL 60638-2417
                        Case 21-10831-CTG
NATIONAL FINANCIAL SERVICES           NATIONALDoc  17 SERVICES
                                               FINANCIAL Filed 05/19/21     Page 365 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO ROSEANNA M GALLAGHER ROTH IRA     FBO ROSEMARY NETTRO IRA                   FBO ROSEMARY V KIRWAN TR
7279 COOK JONES RD                    4127 HAMMOND BLVD                         THE KIRWAN FAMILY TRUST TRUST
WAYNESVILLE, OH 45068-8815            HAMILTON, OH 45015                        35711 2121 NW QUINCE PL
                                                                                REDMOND, OR 97756-7765



NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO ROTHMAN FAMILY REV TRUST          FBO ROY BROWN &                           FBO ROY C DEARY &
DTD 09/27/1989                        HELEN BROWN JT TEN                        JEAN N DEARY JT TEN
4091 VERDE VISTA DR                   1903 SW 22ND WAY                          12358 GATELY RIDGE CT
THOUSAND OAKS, CA 91360-2654          BOYNTON BEACH, FL 33426-7131              JACKSONVILLE, FL 32225-5842



NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO ROY CAMHI &                       FBO ROY R PRICE IRA                       FBO RUBAE GRIFFIN TR
LISA CAMHI JT TEN                     686 PRICE DR                              RUBAE GRIFFIN TRUST
6678 NEW 42ND WAY                     CLANTON, AL 35046-4342                    1709 NORWICH WAY
BOCA RATON, FL 33496                                                            BAKERSFIELD, CA 93311-2906



NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO RUDOLPH S LEISCH TR               FBO RUSS TANAKA ROTH IRA                  FBO RUSSELL D BEAUFAIT IRA
THE RUDOLPH S LEISCH TRUST            2921 PERKINS LN                           12535 EGGERT RD
39605 1344 DEL SOL LN                 REDONDO BEACH, CA 90278-1742              DUNDEE, MI 48131-9500
SAN DIEGO, CA 92154-3623



NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO RUTH A WALTERS ROTH IRA           FBO RUTH ANNE LANGE TR                    FBO RUTH MERRILL IRA
3239 ALLENDALE DR                     TRUST AGREEMENT OF RUTH ANNE LANGE        2113 CAPESTONE ST
DAYTON, OH 45409-1204                 TRUST 04/10/97 6 WHITE MARSH LN           LAS VEGAS, NV 89134-5266
                                      ROTONDA WEST, FL 33947-2179



NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO RYAN FROST                        FBO RYAN T MIDDLETON                      FBO SALLY JOHNSON IRA R/O
391 HAMILTON TER                      235 NW 50TH ST                            923 N CALIFORNIA ST
PITTSFIELD, ME 04967-4923             SEATTLE, WA 98107                         INDIANAPOLIS, IN 46202




NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO SAMUEL L CAUTHEN                  FBO SANDERSON H CARNEY SEP IRA            FBO SANDRA ASSE TR
112 SO HAMTON RD                      223 WAPPING RD                            SANDY BLASER REVOCABLE TRUST
NATCHEZ, MS 39120                     PORTSMOUTH, RI 02871-5301                 41463 1624 SW 112TH ST
                                                                                GAINESVILLE, FL 32607-1224



NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO SANDRA GOODALL IRA                FBO SANDRA JAFFE COLVETT HERBERT          FBO SANDRA MCDONALD IRA
2196 EASTRIDGE LOOP                   COLVETT                                   2510 SPRINGBROOK ST
OXNARD, CA 93036-7721                 TR COLVETT WEALTH TR. 07/09/10            THOUSAND OAKS, CA 91362-1156
                                      157 NE SURFSIDE AVE
                                      PORT ST LUCIE, FL 34983-1243

NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO SANDRA PEEPLES                    FBO SANDRA WALSH IRA                      FBO SANTE CAMPANILE &
1519 BREEZY BEND DR                   1003 W AVENUE J12                         KARYL CAMPANILE JT TEN
KATY, TX 77494-6140                   LANCASTER, CA 93534-4809                  27496 N SILVERADO RANCH RD
                                                                                PEORIA, AZ 85383



NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO SANTE CAMPANILE IRA               FBO SARAB SHAKTI KAUR KHALSA TR           FBO SCOTT ECKSTEIN BETH ECKSTEIN
27496 N SILVERADO RANCH RD            THE SARAB SHAKTI KAUR KHALSA REV TR       TR THE ECKSTEIN FAMILY TRUST
PEORIA, AZ 85383                      TRUST 01/01/13 2801 B ST 2022             910 19TH ST UNIT 103
                                      SAN DIEGO, CA 92102                       SANTA MONICA, CA 90403-3336
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 366 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO SCOTT JUNGMAN IRA R/O                FBO SCOTT L MULLEN IRA                 FBO SCOTT LANGE ROTH IRA
24974 RIDGE RD                           392 EMBRY LN                           2375 COOPER AVE S
ADEL, IA 50003-4657                      AUBURN, AL 36830-8910                  SAINT CLOUD, MN 56301-5005




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO SCOTT MILLER &                       FBO SCOTT MILLER IRA                   FBO SCOTT MILLER
JULIE MILLER JT TEN                      4012 MARQUETTE ST                      4012 MARQUETTE ST
4012 MARQUETTE ST                        DALLAS, TX 75225-5433                  DALLAS, TX 75225-5433
DALLAS, TX 75225-5433



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO SCOTT NORMAN SANSOM                  FBO SCOTT SAFRIET                      FBO SCOTT SKIRVIN IRA R/O
4271 MOUNT PUTMAN AVE                    4613 WINDWARD COVE LN                  18 KARYL ST
SAN DIEGO, CA 92117-4748                 WELLINGTON, FL 33449-7400              WATERVILLE, OH 43566-1069




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO SCOTT TUCHKLAPER BEN IRA             FBO SCOTT YAMANO &                     FBO SCOTT ZASLAV
4663 CASTLE CIR                          ZISHA YAMANO JT TEN                    7210 DARBY LN
BROOMFIELD, CO 80023                     407 LARSSON ST                         PARKLAND, FL 33067-1628
                                         MANHATTAN BCH, CA 90266-6732



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO SHALHID MALIK MD &                   FBO SHARI MACKEDANZ IRA                FBO SHARON BROUGH TR
RAFIA KHAN JT TEN                        4254 LAKELAND AVE N                    FRANK AND SHARON BROUGH FAMILY
102 ARCHBERRY DR                         ROBBINSDALE, MN 55422-1254             TRUST 10/07/94 4440 BRIARWOOD DR
WEXFORD, PA 15090                                                               SACRAMENTO, CA 95821-4104



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO SHARON JEAN MAKOVEN &                FBO SHARON R GILLESPIE                 FBO SHARON R WARLICK
DAVIS ISRAEL ASSAF JT TEN                12807 CHARTER OAK WAY                  3 CRESTWAY CT
8 BEN AZAI                               HUDSON, FL 34667-2312                  NEW ALBANY, IN 47150-9615
JERUSALEM 93505 ISRAEL



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO SHAUNA BIRD                          FBO SHEETAL MAYUR PATEL                FBO SHELBY J HUGHES TR
185 HALSBURY CRT                         6091 FRANKLIN RD                       HUGHES FAMILY TRUST TRUST
LAKE SHERWOOD, CA 91361                  BLOOMFLD HLS, MI 48301-1555            34248 3015 GLENGARY RD
                                                                                SANTA YNEZ, CA 93460-9692



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO SHERRI S SCHENK ROTH IRA             FBO SHERRY SAPP IRA                    FBO SHERRYL R NELSON INHERITED IRA
PO BOX 487                               1502 SEMINOLE ST                       15822 CINDY COURT
FINDLEY LAKE, NY 14736-0487              DEER PARK, TX 77536-4369               CANYON CNTRY, CA 91387




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO SHIH CHIEH CHOU IRA R/O              FBO SHILPA UPADHYE IRA R/O             FBO SHIRLEEN C MITCHELL IRA
1007 CABOT ST                            418 PHILLIPPA ST                       1762 WALNUT DR
DAVIS, CA 95616-2906                     HINSDALE, IL 60521-2439                DEEP RUN, NC 28525




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO SHIRLEY A GRAY IRA R/O               FBO SHIRLEY A SHIELDS ROTH IRA         FBO SHIRLEY A WALBORN IRA
4161 MATTERHORN ST                       3447 BARONWOOD BLVD                    4225 FOWLER DR
MONTGOMERY, AL 36116-5511                BEAVERCREEK, OH 45440-3676             BELLBROOK, OH 45305-1113
                        Case 21-10831-CTG
NATIONAL FINANCIAL SERVICES           NATIONALDoc   17 SERVICES
                                                FINANCIAL Filed 05/19/21   Page 367 ofFINANCIAL
                                                                              NATIONAL 661      SERVICES
FBO SHIRLEY RESNICK TR                FBO SHISHIR B SHROFF &                   FBO SIGMUND J HART ROTH IRA
SHIRLEY RESNICK REV TRUST             RASHMI M MUNOT JT TEN                    9248 WHISTLING STRAITS DR
32993 8317 BUTLER GREENWOOD DR        1644 YALE DR                             FORT MILL, SC 29707-5867
ROYAL PLM BCH, FL 33411               MOUNTAIN VIEW, CA 94040-3646



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO SONIA LAZAR IRA                    FBO SPICE 4 ASSET MANAGEMENT LTD        FBO STEPHAN BENDER IRA R/O
4814 SALEM VILLAGE DR                  5501 CUESTA VERDE                       160 VINCENT DR
CULVER CITY, CA 90230-4322             AUSTIN, TX 78746-1533                   EAST MEADOW, NY 11554-2425




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO STEPHAN WIEDER                     FBO STEPHANIE A WRIGHT IRA R/O          FBO STEPHANIE MCCAA IRA BDA
2902 WILDERNESS CT                     PO BOX 383                              156 WAVERLY WAY NE
LAKE GENEVA, WI 53147-5514             DAYTON, OR 97114-0383                   ATLANTA, GA 30307-2568




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO STEPHANIE WEBB &                   FBO STEPHEN B DAVIS &                   FBO STEPHEN C ECONOMY &
JERRY W WEBB JT TEN                    BRENDA A DAVIS JT TEN                   SUSAN ECONOMY JT TEN
566 MCINTIRE DR                        255 APPLEGROVE DR                       18618 REDWOOD ST
FAIRBORN, OH 45324-5527                ROCHESTER, NY 14612-2835                FOUNTAIN VLY, CA 92708-7245



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO STEPHEN COON                       FBO STEPHEN K HEIS &                    FBO STEPHEN KONDIK IRA R/O
7607 W HAMPSTEAD CT                    ELAINE T HEIS JT TEN                    8215 CYPRESSWOOD DR APT 1409
MIDDLETON, WI 53562-3610               1277 LUDLOW RD                          SPRING, TX 77379-7595
                                       XENIA, OH 45385-9511



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO STEPHEN M PETRONIS &               FBO STEPHEN P MARTIN                    FBO STEPHEN R MCHALE &
TATIANA PETRONIS JT TEN                10626 S 83RD CT                         JEANETTE T MCHALE JT TEN
960 CAPE MARCO DR UNIT 1605            PALOS HILLS, IL 60465-1861              6326 KARMICH ST
MARCO ISLAND, FL 34145-6386                                                    FAIRFAX STA, VA 22039



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO STEPHEN R SHERWOOD &               FBO STEPHEN RASMUSSEN SEP IRA           FBO STEPHEN TANNER IRA R/O
KATHLEEN SHERWOOD JT TEN               1422 SUNFLOWER DR                       284 BAKERS FARM CIR
6180 LAMBERT LN                        SYCAMORE, IL 60178-8669                 BRASELTON, GA 30517-2592
EL DORADO, CA 95623-4210



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO STEPHEN VOSS IRA                   FBO STEVEN &                            FBO STEVEN DAN DAVIS TR
1427 SHELKAY LN SW                     KAREN WALZ JT TEN                       STEVEN DAN DAVIS TRUST
ALEXANDRIA, MN 56308-6201              5519 3RD ST N W                         38509 759 NIGHTINGALE DR
                                       TILLAMOOK, OR 97141                     INDIALANTIC, FL 32903-4747



NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO STEVEN E SEWARD SEP IRA            FBO STEVEN GAPP                         FBO STEVEN H WILLIAMS
3 CRAYTON CT                           2407 DURAND DR                          1331 HARRISON RD
MIAMISBURG, OH 45342-6607              DOWNERS GROVE, IL 60516-1021            MURFREESBORO, TN 37128




NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO STEVEN KURTZ IRA                   FBO STEVEN LOMAZOW IRA                  FBO STEVEN LOMAZOW TR GST EXEMPT TR
2423 MILL RD                           50 NEWARK AVE STE 104                   CREATED UNDER JACOB LOMAZOW REV TR.
ELIZABETHTOWN, PA 17022                BELLEVILLE, NJ 07109-1186               03/28/08 50 NEWARK AVE STE 104
                                                                               BELLEVILLE, NJ 07109-1186
                         Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21      Page 368 ofFINANCIAL
                                                                                   NATIONAL 661      SERVICES
FBO STEVEN M CLARKE &                     FBO STEVEN S FENDLEY                      FBO STEVEN W SCOTT IRA R/O
TERRI A CLARKE JT TEN                     2800 POST RIVER RD                        2897 SAINT ROMAN ST
301 CEASAR PL                             CEDAR PARK, TX 78613-2533                 HENDERSON, NV 89044-0364
HILTON HEAD, SC 29926-2927



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO STUART PRESCOTT IRA                   FBO STUART SPECHLER &                     FBO STUART SPECHLER SEP IRA
11734 VALLEYDALE DR                       CYNTHIA SPECHLER JT TEN                   16004 RANCHITA DR
DALLAS, TX 75230-2422                     16004 RANCHITA DR                         DALLAS, TX 75248-3835
                                          DALLAS, TX 75248-3835



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO SUE BARTHOLOMEW TR                    FBO SUE C STOREY IRA                      FBO SUNIL MEHRA
PATRICIA BARTHOLOMEW TRUST                7228 TERREGLES DR                         2168 BELLASONIA CT
1031 102ND DR SE                          RALEIGH, NC 27617-6701                    SYOSSET, NY 11791-9604
LAKE STEVENS, WA 98258-9494



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO SUSAN A YAMAMOTO TR                   FBO SUSAN B SONNYCALB TR                  FBO SUSAN DYER TR
YAMAMOTO TRUST TRUST                      SUSAN B SONNYCALB REV TRUST               SUSAN DYER LIVING TRUST TRUST
41941 5884 MULBERRY RIDGE DR              41438 1143 NEELD DR                       39930 14 SCOTT CRES
CAMARILLO, CA 93012                       XENIA, OH 45385-1467                      AUSTIN, TX 78703-1747



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO SUSAN G WENTWORTH                     FBO SUSAN L MILLER                        FBO SUSAN L SMITH IRA
24615 PIN CUSHION RD                      1359 EAGLES WAY                           1268 N CONNER AVE
LEONARDTOWN, MD 20650-4914                XENIA, OH 45385-6608                      GILBERT, AZ 85234




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO SUSAN M BROCKEL ROTH IRA              FBO SUSAN OLSON IRA R/O                   FBO SUSAN R RYAN IRA
1209 COLUMBIA DR                          2624 RED MOUNTAIN CT                      3835 LA CUMBRE HILLS LN
BISMARCK, ND 58504-6517                   FORT COLLINS, CO 80525-6158               SANTA BARBARA, CA 93110




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO SUSAN W TALBOTT                       FBO SUSANNE MORI IRA                      FBO SUZAN F FREITAS MANUEL R FREITAS
3908 N CHARLES ST APT 101                 1281 CAMINO PALOMERA                      TR
BALTIMORE, MD 21218-1750                  SANTA BARBARA, CA 93111-1013              MANUEL R & SUZAN F FREITAS TR.
                                                                                    19693 ASPEN MEADOWS DR
                                                                                    BEND, OR 97702-3395

NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO SUZANNE BAUZYS                        FBO SUZANNE E COKLEY ROTH IRA             FBO SWAN LAKE PROPERTIES LTD
75 PORTADA DR                             2843 CIRCLEWOOD LN                        7116 HILL FOREST DR
ST AUGUSTINE, FL 32095-1633               DAYTON, OH 45458-9440                     DALLAS, TX 75230-2350




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO TAMARA DOWIE IRA BDA                  FBO TAMARA L JANSEN IRA                   FBO TAMERA POESCHL
3718 PACIFIC AVE APT 304                  375 MEADOW WALK LN                        1827 RICHMOND LN
FOREST GROVE, OR 97116-2131               LENOIR CITY, TN 37772-5699                IOWA CITY, IA 52240-4766




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO TANYA S BIGLANE                       FBO TAYLOR L STEPHENS TR                  FBO TED RUSH &
4 BINGAMAN LN                             THE GEORGE E & HELEN H STEPHENS REV       JUDY RUSH TR TED & JUDY RUSH TRUST
NATCHEZ, MS 39120-4911                    TRUST 02/24/86 6014 WATSON DR             36052 2675 QUAY ROAD 40
                                          FORT COLLINS, CO 80528-8877               MCALISTER, NM 88427-9707
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 369 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FBO TEJAL MAYOR PATEL                    FBO TERESA LEE HARRIS                  FBO TERRY FELDPAUSCH
6091 FRANKLIN RD                         2555 21ST AVE W                        3649 CHICAGO RD APT 2A
BLOOMFLD HLS, MI 48301-1555              SEATTLE, WA 98199-3513                 STEGER, IL 60475-1651




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO TERRY LINDE &                        FBO TERRY R BRENNEMAN                  FBO TERRY RECKER
KATHLEEN A LINDE JT TEN                  805 LASSITER PL                        440 DOGLEG CT
10825 N 45TH PL                          RALEIGH, NC 27609-7055                 ROSWELL, GA 30076-3549
PHOENIX, AZ 85028-3014



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO THE 2011 DEPEW FAMILY TRUST          FBO THEMIS RAPTIS ROTH IRA             FBO THERESA A KIRKLEY
DTD 05/25/2011                           7519 MAIN ST                           14729 WINDWARD LN
11 DEER CRK                              DARIEN, IL 60561-6710                  NAPLES, FL 34114
IRVINE, CA 92604-3070



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO THOMAS D DAVIS IRA                   FBO THOMAS D WINDSOR                   FBO THOMAS DERNER IRA
4160 TROTTER RD                          PO BOX 1647                            4460 QUAAS AVE
CASPER, WY 82604-9227                    BELLAIRE, TX 77402-1647                WATERTOWN, MN 55388-9347




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO THOMAS E BERNARD &                   FBO THOMAS E BROWN &                   FBO THOMAS E DAGGETT BARBARA L
JANE E BERNARD JT TEN                    INGRID A BROWN JT TEN                  ZAJICEK-DAGGETT TR BARBARA L
1449 ABBEY PARK PL                       7515 BRIGHAM DR                        ZAJICEK-DAGGETT REV TR. 16057 673RD
XENIA, OH 45385-7512                     ATLANTA, GA 30350-5615                 AVE
                                                                                HUTCHINSON, MN 55350-7330

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO THOMAS F WINT &                      FBO THOMAS G RAUCH IRA                 FBO THOMAS HOTOPP ALICE C HOTOPP
MARLENE H WINT JT TEN                    1170 CLUB VIEW DR                      TR THOMAS & ALICE HOTOPP JT
1332 MILLER LN                           CENTERVILLE, OH 45458-6078             REV LIV TRUST 07/01/97 1125 AGATE TRL
NEW ALBANY, IN 47150-1870                                                       DAYTON, OH 45459-3917



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO THOMAS INGOGLIA TR                   FBO THOMAS J LUDOVICO IRA R/O          FBO THOMAS M NATIONS IRA R/O
THOMAS G INGOGLIA LIVING TRUST           11323 RIVERWOOD DR                     205 WOODLAND ST
TRUST 12/29/09 44 CONSTANTINE WAY        SUNLAND, CA 91040-2036                 DENTON, TX 76209-2085
MOUNT SINAI, NY 11766-3005



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO THOMAS OBRIEN &                      FBO THOMAS R GUDORF &                  FBO THOMAS R MATHIS ROTH IRA
JOAN OBRIEN JT TEN                       LINDA J GUDORF JT TEN                  1030 ROUND HOUSE CIR
14 WESTROCK LN                           2813 HEMPHILL RD                       CENTERVILLE, TN 37033-9173
PALM COAST, FL 32164                     KETTERING, OH 45440-1416



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO THOMAS R OLSON                       FBO THOMAS R TAYLOR IRA R/O            FBO THOMAS S RICHARDSON &
263 PRESTON CT                           6811 25TH ST N                         PATRICIA RICHARDSON JT TEN
LEBANON, OH 45036-8658                   ST PETERSBURG, FL 33702-5617           10681 JORROSON LN
                                                                                ETHEL, LA 70730-3923



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO THOMAS SHOCKLEY IRA                  FBO THOMAS SLEASMAN IRA                FBO THOMAS SNEATH
10211 BEVERLY DR                         3648 E KENT DRIVE                      1100 CALIFORNIA AVE
HUNTINGTN BCH, CA 92646-5428             PHOENIX, AZ 85044                      BAKERSFIELD, CA 93304-1402
                        Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21   Page 370 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
FBO THOMAS W ODIORNE SEP IRA              FBO THOMAS W YIELDING IRA              FBO THOMAS WALNE &
1703 COTTAGE WAY CT                       2238 BIRCH RUN CT                      JACKIE D WALNE JT TEN
BRANDON, FL 33510-2658                    SYLVANIA, OH 43560-8908                4902 WATERBECK ST
                                                                                 FULSHEAR, TX 77441-4151



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO THORNTON E CHEROT JR JEANNE INNIS     FBO THORNTON E CHEROT JR SEP IRA       FBO THORNTON EDWARD CHEROT TR
OLSON TR CHEROT INNIS FAMILY TR           1480 CANTERA AVE                       DION DENNIS CHEROT SPECIAL NEEDS TR
09/27/11                                  SANTA BARBARA, CA 93110-2452           TRUST 03/02/11 1480 CANTERA AVE
1480 CANTERA AVE                                                                 SANTA BARBARA, CA 93110-2452
SANTA BARBARA, CA 93110-2452

NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO TIMOTHY A BOWERS ROTH IRA             FBO TIMOTHY B RAY ROTH IRA             FBO TIMOTHY D TERMARSCH &
1640 LAWHORN RD                           619 ORCHARD DR                         MARY ANN TERMARSCH JT TEN
CASSATT, SC 29032-9647                    TROY, OH 45373-1409                    5753 HWY 85 N PMB 5513
                                                                                 CRESTVIEW, FL 32536



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO TIMOTHY E RIDGEWAY                    FBO TIMOTHY F HARWELL IRA              FBO TIMOTHY H PROUD ROTH IRA
1034 NORTH DR                             702 APPLE BLOSSOM TRL                  8216 MILLIKIN RD
RANTOUL, IL 61866-1211                    SHELBYVILLE, TN 37160-8314             LIBERTY TWP, OH 45044-9511




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO TIMOTHY L FEARER TR                   FBO TIMOTHY R HOWE                     FBO TOBY STERNLIEB
TIMOTHY L FEARER TRUST                    4103 BUNKER HILL DR S                  918 JIMENO RD
4301 ANCHOR PLAZA PARKWAY 450             COOPERSBURG, PA 18036-8815             SANTA BARBARA, CA 93103-2060
TAMPA, FL 33634-7531



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO TODD D SMITH                          FBO TODD J MELLO                       FBO TODD R &
904 E PAM RD                              1621 N SWINTON AVE                     GALE FRANCES TR HOWELL FAM
SIOUX FALLS, SD 57105-6034                DELRAY BEACH, FL 33444-3138            INTERVIVOS TR 34138 645 COWLES RD
                                                                                 SANTA BARBARA, CA 93108-1801



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO TODD SCHMIEDELER IRA                  FBO TOM A TIEDEMANN                    FBO TOMI T THAYER DIANNE L THAYER
212 LOCUST CREEK BLVD                     PO BOX 1603                            TR THAYER FAMILY TRUST
LOUISVILLE, KY 40245-6204                 PALM HARBOR, FL 34682-1603             38254 2550 S HOPE AVE
                                                                                 ONTARIO, CA 91761-6051



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO TOMMY STORY                           FBO TONI JONES IRA R/O                 FBO TRACY A ROBBINS IRA R/O
360 MILL CREEK RD                         216 SANTA BARBARA ST UNIT A            34908 RAINWATER CT
PURYEAR, TN 38251                         SANTA BARBARA, CA 93101-1864           FRONTENAC, MN 55026-1061




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO TRAVIS L KOUBA IRA R/O                FBO TROY K VINSON                      FBO TRUST AGMT OF MARK C AILIE
7501 FM 971                               4157 RAWLEIGH                          DTD
GEORGETOWN, TX 78626-2017                 FORTH WORTH, TX 74612                  24997 738TH AVE
                                                                                 DASSEL, MN 55325-3446



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FBO TUN MIN SOE SEP IRA                   FBO VACHHANI NIRANJANA                 FBO VAISHALI A PATEL TR
124 GREAT LAWN                            609 WHITEHURST LANDING RD              VAISHALI A PATEL REV TRUST
IRVINE, CA 92620-3414                     VIRGINIA BCH, VA 23464-2370            34165 23 HIDDEN RDG
                                                                                 BLOOMFLD HLS, MI 48304-2907
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21      Page 371 ofFINANCIAL
                                                                                  NATIONAL 661      SERVICES
FBO VAN OVERBORG LTD                     FBO VELVA L HALL TR                       FBO VENKATACHALAM VEERAPPAN UMAVAL
4230 GARDENDALE ST STE 501               VELVA L HALL REV TRUST                    VEERAPPAN TR VEERAPPAN FAMILY TR.
SAN ANTONIO, TX 78229-3699               41452 2175 BINGHAM AVE                    12220 MONUMENT HILL AVE
                                         KETTERING, OH 45420-3523                  LAS VEGAS, NV 89138-1112



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO VICKI DUBOSE                         FBO VICKI HOLTZ                           FBO VICKIE L HARRINGTON TR
2223 S 2300 W                            7863 AUTUMN RIDGE AVE                     VICKIE L WILCOX LIVING TRUST TRUST
OGDEN, UT 84401                          CHANHASSEN, MN 55317-8441                 37665 19679 31 MILE RD
                                                                                   RAY, MI 48096-1208



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO VICKIE PALMER TRADITIONAL IRA        FBO VICTOR A KOEHLER &                    FBO VICTORIA R GORE SIMPLE IRA
11651 RANDLE LANE                        ELIZABETH F KOEHLER JT TEN                15888 BABCOCK ST
FORT WORTH, TX 76179                     214 CHANDLER WALK                         SAN DIEGO, CA 92127-3680
                                         LOGANVILLE, GA 30052-3141



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO VICTORIA SWAN                        FBO VIJAY MYNENI                          FBO VINCENT ALFIERI IRA
909 SHUMARD PEAK RD                      1503 EDMOND DR                            501 HEATHERMOOR DR
GEORGETOWN, TX 78633-5703                SAN CARLOS, CA 94070-4235                 MCDONOUGH, GA 30252




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO VINCENT LEONARD KATHRYN LEONARD      FBO VIOLETA B SALUD                       FBO VIOLETTE J SOTELO
TR LEONARD FAMILY TRUST                  1246 HIGHLAND PARK DR S                   1907 NW 50TH CIR
36291 2148 GRANADA DR                    LAKE WALES, FL 33898-7425                 OCALA, FL 34482-3221
BEAVERCREEK, OH 45431-3104



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO VIRGINIA L RICKERT IRA               FBO VITA PLISKOW RAYMOND PLISKOW TR       FBO VITO A CUTRONE
9521 GLENWYCK CT                         LIVING TRUST OF RAYMOND J & VITA S        6423 COLLINS AVE APT 805
DAYTON, OH 45458-9642                    PLISKOW TR. 3502 OLYMPIC BLVD W           MIAMI BEACH, FL 33141-4641
                                         UNIVERSITY PL, WA 98466-1408



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO VLADISLAVA MIDDAUGH                  FBO W ALLEN TUTTLE IRA                    FBO WALTER ROSENZWEIG &
23023 CATALINA HARBOR CT                 915 CRESTWOOD HILLS DR                    JUDY ROSENZWEIG JT TEN
KATY, TX 77494-4797                      VANDALIA, OH 45377-2613                   3749 NEW MOON AVE
                                                                                   THE VILLAGES, FL 32163



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO WARREN J MURPHY ROTH IRA             FBO WARREN MORI                           FBO WAYNE B LARSON ROTH IRA
22 AVALON RD                             2301 N VALLEY DR                          8069 9TH STREET WAY N
STONEHAM, MA 02180-4328                  MANHATTAN BCH, CA 90266-2249              OAKDALE, MN 55128-5360




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO WAYNE BERGER                         FBO WAYNE HILLS &                         FBO WAYNE MILLER
1311 WATERS PATH                         JEANETTE HILLS JT TEN                     5 PASTURE RD
WOODBURY, MN 55129-5243                  809 S MAIN ST                             BEVERLY, MA 01915-3818
                                         LAKE MILLS, WI 53551-1811



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES
FBO WAYNE V VAN AMBURGH &                FBO WENDY L PASSMAN                       FBO WILFRED V GRAY
JUDITH VAN AMBURGH JT TEN                306 108TH ST W                            5411 FAIRGREEN LN
2 MANN DR                                BRADENTON, FL 34209-7109                  HOUSTON, TX 77048-2719
CASTLETON, NY 12033-1106
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21    Page 372 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
FBO WILLIAM B SINGLETON                  FBO WILLIAM C GRANTHAM                  FBO WILLIAM COSTELLO IRA BDA
440 KNOLL TREE LN                        598 ASHLAND STOKES BRIDGE RD            13 OLD FARM RD
APOPKA, FL 32712-3921                    BISHOPVILLE, SC 29010-7292              LEVITTOWN, NY 11756-1504




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO WILLIAM D CARR TR                    FBO WILLIAM D OLIVER &                  FBO WILLIAM D VAHLE ROTH IRA
WILLIAM D CARR REVOCABLE TRUST           BEVERLY A OLIVER JT TEN                 1851 WINCHESTER RD
TRUST 03/02/13 2023 RHODE ISLAND ST      1215 E CROSSROAD RD                     XENIA, OH 45385-9740
GARY, IN 46407-2742                      GRANTSBURG, IL 62943-2011



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO WILLIAM E WEAVER IRA                 FBO WILLIAM H FARRIS IRA R/O            FBO WILLIAM H FLOYD IRA R/O
2808 WINTERSET PARK                      1611 GRIGG AVE                          2206 KLATTENHOFF DR
WINTER HAVEN, FL 33884-3141              MURFREESBORO, TN 37129-2032             AUSTIN, TX 78728-5420




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO WILLIAM I DENNIS IRA R/O             FBO WILLIAM KIEHNHOFF SUSAN             FBO WILLIAM KING SIMPLE IRA
14578 N 51ST AVE W LOT 25                KIEHNHOFF TR                            4835 HAMPTON LAKE DR
MINGO, IA 50168                          KIEHNHOFF FAMILY LIVING TR.             MARIETTA, GA 30068-4309
                                         902 TEAGUE CIR
                                         SUGAR LAND, TX 77478-3707

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO WILLIAM N HESTER IRA                 FBO WILLIAM NATHAN COBB                 FBO WILLIAM R THOMAS
1218 HERNDON DR                          5705 CRINER RD SE                       349 CENTER ST STE B
ROSENBERG, TX 77471-2106                 HUNTSVILLE, AL 35802-1827               JACKSONVILLE, NC 28546-7629




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO WILLIAM RAND HORSMAN IRA R/O         FBO WILLIAM RIDGWAY &                   FBO WILLIAM S REITZ IRA
1914 COUNTRY BROOK DR                    SUSAN RIDGWAY JT TEN                    377 TREASURE LK
WEATHERFORD, TX 76087-8682               832 BURGUNDY AVE NE                     DU BOIS, PA 15801-9000
                                         KEIZER, OR 97303-3894



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO WILLIAM S TAGGART &                  FBO WILLIAM YODER IRA                   FBO WILSON SIMS JR IRA
STACEY TAGGART JT TEN                    19272 LANCER CIR                        40 GERTRUDE PL APT 9
6943 MEADOWBRIAR LN                      PRIOR LAKE, MN 55372-8301               ASHEVILLE, NC 28801-1442
DALLAS, TX 75230-4250



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO XIDI LIN                             FBO YAAQOV ABRAMS &                     FBO YOLANDA WALKER IRA R/O
840 EAST DUANE AVE                       CYNTHIA ABRAMS JT TEN                   1348 STEWART BLVD
UNIT 2                                   5946 PHILLIPS AVE                       CLEARWATER, FL 33764-2807
SUNNYVALE, CA 94085                      PITTSBURGH, PA 15217-2122



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO YVETTE BAZIKIAN SEP IRA              FBO ZEV A SHULKIN                       FBO
2239 NW 2ND AVE                          5950 LINDENSHIRE LN APT 301             FORT WAYNE SOCIETY OF ST VINCENT
GAINESVILLE, FL 32603-1404               DALLAS, TX 75230-2754                   DEPAUL INC 1600 S CALHOUN ST
                                                                                 FORT WAYNE, IN 46802-5254



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
FBO                                      FBO                                     FLORENCE IRENE JEMES IRA R/O
MNL CONSULTANTS EMP BENEFIT PLAN         TIDAL WAVE INS CO A PC OF CIG INS       PO BOX 731
20320 FAIRWAY OAKS DR APT 382            CO 1991 WINDING BROOK WAY               BARTLETT, TX 76511-0731
BOCA RATON, FL 33434-3247                XENIA, OH 45385-9382
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 373 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
FLORENCE M REICHERT BENE IRA             FRAN HOLLY GELLER IRA                  FRANK FORLINI III BENE IRA
16349 MOUNTAIN LN                        10845 NW 66TH CT                       16122 BEDFORD AVE
CANYON CNTRY, CA 91387-4622              PARKLAND, FL 33076-3825                OMAHA, NE 68116




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FRANK KEATING IRA                        FRANK W PIXTON IRA                     FRED R JEVENEY IRA
25 NEPTUNE BLVD APT 8G                   3549 S SWAN LAKE CIR                   310 S KENILWORTH AVE
LONG BEACH, NY 11561-4655                MAGNA, UT 84044-2475                   ELMHURST, IL 60126-3410




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
FREDERICK W KOESTER IRA                  FREUND FOUR LLC                        GAIL J BONISTALL IRA
672 KENSINGTON CT                        23735 COUNTRY CLUB DR                  9741 GLENFIELD CT
MAINEVILLE, OH 45039-8914                SOUTH LYON, MI 48178-9817              DAYTON, OH 45458-9175




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
GARY ABRAM IRA                           GARY HARRIS IRA                        GARY PIETILA IRA
1385 JEFFERSON ST SE                     3812 63RD ST W                         4623 CAROLYN LN
HUTCHINSON, MN 55350-3205                BRADENTON, FL 34209-7647               SAINT PAUL, MN 55110-3357




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
GARY RENNER IRA                          GARY SELMONSKY IRA                     GENI LYNN OUSLEY IRA
2249 GLEBE ST                            142 POST RD                            939 CRAZYHORSE WAY
CARMEL, IN 46032-7273                    OLD WESTBURY, NY 11568-1705            LAS VEGAS, NV 89110-2601




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
GEOFFREY GEORGE IRA R/O                  GEORGE A WYNN JR IRA                   GEORGE CUMBERLAND IRA
322 BACHMOLL RD                          7432 KAOLIN RD                         343 TERRY BLVD
HAMBURG, PA 19526-8032                   MAUMEE, OH 43537-8656                  HOLBROOK, NY 11741-5719




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
GEORGE GONZALES IRA                      GEORGE J ENNIS IRA                     GEORGE R LOZANO IRA
333 N STECKEL DR                         10105 SW 77TH LOOP                     1517 NE 27TH DR
SANTA PAULA, CA 93060-1915               OCALA, FL 34481-3212                   WILTON MANORS, FL 33334-4352




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
GERALD L LELM IRA                        GERTRUDE M BENSON IRA                  GILBERT CORDOVA IRA
2343 HOOVER AVE                          7568 FAIRFIELD DR                      2417 29TH AVE
BISMARCK, ND 58501-2239                  FAIRVIEW, PA 16415-1203                GREELEY, CO 80634-7638




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
GLORIA J RZYCZYCKI IRA                   GLORIA QUINN IRA R/O                   GOLDSTEIN INVESTMENTS LLC
11570 HARBOUR LIGHT DR                   6565 CRESCENT PARK W APT 413           1800 S OCEAN DR 1502
N ROYALTON, OH 44133-2681                PLAYA VISTA, CA 90094-2287             HALLANDALE BEACH, FL 33009-7723




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
GREG SARKISIAN IRA R/O                   GREGG STOKELY IRA R/O                  GREGORY FITZGERALD IRA R/O
800 NILES CT                             851 LA MILPITA RD                      10398 BROADVIEW PL
SANTA MARIA, CA 93454-3438               SANTA BARBARA, CA 93105-2531           SANTA ANA, CA 92705-1410
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21    Page 374 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
GREGORY T LUZIER BENE IRA                GROSSBERG ABRAMS FOUNDATION             HALEH GREGORY IRA
595 SCHOOL LN                            ISAAC N ABRAMS TR                       29039 HOLLOW OAK CT
CHRISTIANSBRG, VA 24073-2003             PO BOX 2067                             AGOURA HILLS, CA 91301-1623
                                         SARATOGA, CA 95070-0067



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
HAMPEL INVESTMENT FAMILY LP              HARALD OECHSNER IRA                     HAROLD W DEAN IRA
5118 PINE ST                             1201 NE 97TH ST                         403 WAYSIDE DR
BELLAIRE, TX 77401-4910                  MIAMI SHORES, FL 33138-2559             BEAVERCREEK, OH 45440-3351




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
HARRY DANIELS IRA                        HEATHER DIEHL IRA R/O                   HEATHER E STRICKLAND IRA
229 HENDRICKSON LN                       694 OAK GROVE DR                        3030 OSBURN RD
WEST GROVE, PA 19390-1377                SANTA BARBARA, CA 93108-1402            WAYCROSS, GA 31503-6413




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
HELEN OBERLANDER IRA R/O                 HELEN RENEE TAYLOR IRA                  HELENA YAO IRA
11602 HUNTERS GREEN CT                   706 KIMBROUGH ST                        2753 GARONA DR
RESTON, VA 20191-3506                    DOUGLAS, GA 31533-4126                  HACIENDA HTS, CA 91745-6645




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
HENRY A GREMILLION IRA R/O               HERSH PROPERTIES LTD                    HILLARY M MANGER IRA R/O
226 RUE SAINT PETER                      5801 MOUNT ROCKWOOD CIR                 950 STANLEY CT
METAIRIE, LA 70005-3470                  WACO, TX 76710-1220                     ERIE, CO 80516-6920




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
HOPE JOHNSON IRA                         HOWARD JENSEN IRA R/O                   IAN GEORGE DEAS IRA R/O
3915 MAPLE GROVE DR                      1127 RANDOLPH RD                        1280 CODORNIZ LN
MADISON, WI 53719-1842                   WATHENA, KS 66090-4055                  WALNUT CREEK, CA 94598-4506




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
IDA TISHCHENKO IRA                       IGNATIO INVESTMENTS LP LP               IL AUTO TRUCK CO INC
9427 PAGEWOOD LN                         DUNG CHI NGUYEN & LAN NGOC NGUYEN       1669 MARSHALL DR
HOUSTON, TX 77063-5352                   412 FOREST RIVER CIR                    DES PLAINES, IL 60018-1840
                                         FT WORTH, TX 76112-1078



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
ILEANA PEREZ IRA                         INOCENCIA C HEINSOHN IRA                IRENE C PRITCHETT IRA R/O
1241 ANDALUSIA AVE                       9005 W VILLA LINDO DR                   6719 LINDYANN LN
CORAL GABLES, FL 33134-5510              PEORIA, AZ 85383-1801                   HOUSTON, TX 77008-5132




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
IRENE WINKLER IRA                        J & B LTD PARTNERSHIP                   J KENT REEVES IRA
4486 LAURA MARIE DR                      11505 HILLCREST RD                      1043 SHIRLEY DR
WAYNESVILLE, OH 45068-8943               DALLAS, TX 75230-3105                   XENIA, OH 45385-1429




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES             NATIONAL FINANCIAL SERVICES
JAMES D PEREGOY IRA                      JAMES E HANSON IRA R/O                  JAMES HOOVER IRA
1601 CARR AVE                            15 S BOYD ST                            1907 CAMERON AVE
MEMPHIS, TN 38104-5015                   ABERDEEN, SD 57401-4821                 NEW CASTLE, PA 16101-1566
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 375 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
JAMES L LONG IRA R/O                     JAMES M LEE IRA                        JAMES P RONDOU IRA R/O
1594 CLARY CUT RD                        5721 DOVER CT                          28022 PARKRIDGE LN
HARLEM, GA 30814-3112                    WORTHINGTON, OH 43085-3806             CANYON CNTRY, CA 91387-4265




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JAMES R DEMEYER IRA                      JAMES R HUGHES IRA                     JAMES WELSER IRA
220 OTTAWA AVE SE                        109 ASHWOOD CT                         17825 LINDEN DR
HUTCHINSON, MN 55350-5015                PERRYSBURG, OH 43551-2512              TINLEY PARK, IL 60487-7326




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JAN M FRANCK IRA                         JAN MICHAEL DEN OUDEN IRA R/O          JANEL RADUNZ IRA
9300 SUSQUEHANNA TRL                     2236 JACKSON ST APT 4                  16032 CSAH 9
ASHLAND, VA 23005-3382                   HOLLYWOOD, FL 33020-4950               HUTCHINSON, MN 55350-7329




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JANET S FINEGOLD IRA                     JANET TARKINGTON IRA R/O               JANICE G SMITH IRA
3736 PURDUE AVE                          1311 WEDGEWOOD MANOR WAY               5400 PARK AVE APT 102
DALLAS, TX 75225-7208                    RESTON, VA 20194-1327                  MEMPHIS, TN 38119-3600




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JANICE WEBBER IRA                        JARRETT JURICA IRA                     JAYNE LASCO IRA
423 BOARDWALK DR                         6215 FM 521 RD                         6125 FALLING WATERS CT
WALLED LAKE, MI 48390                    ARCOLA, TX 77583-3133                  LAS VEGAS, NV 89149-1345




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JEANETTE ORTIZ ANDINO IRA                JEFFREY C LAND IRA R/O                 JEFFREY PATANJO IRA
11650 NW 26TH ST                         4871 RADNOR DR                         106 HEWITT BLVD
PLANTATION, FL 33323-1815                ROCKFORD, IL 61109-3126                CTR MORICHES, NY 11934-3007




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JEFFREY S WEISS IRA R/O                  JENNIFER HAMANN IRA                    JENNIFER OTTE-HAUG IRA
1651 CROSS BRIDGE PL                     3622 INDIAN FOREST DR                  829 19TH AVE N
THOUSAND OAKS, CA 91362-2643             SPRING, TX 77373-6030                  SAINT CLOUD, MN 56303-2623




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JEREMY I VICKERS IRA R/O                 JERRY D WATSON JR IRA                  JIMMY CARMAN IRA
256 OAT BUTLER RD                        362 E MCBRIDE RD                       822 COOKS RD
AMBROSE, GA 31512-4320                   ATTICA, IN 47918-8067                  MOUNT JULIET, TN 37122-5700




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JO ANN PORTER BENE IRA                   JO ANN PORTER IRA                      JOAN M SVETEK IRA R/O
25110 BRALEYBROOK CT                     25110 BRALEYBROOK CT                   2231 GABLE HOLLOW LN
KATY, TX 77494-2951                      KATY, TX 77494-2951                    KATY, TX 77450-6773




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JOANNE VENTRESCA IRA R/O                 JODY MARIE KREZMIEN IRA                JOHN B CATES IRA
3950 KANAN RD                            1497 SW 29TH AVE                       1911 MERRYVALE RD
AGOURA HILLS, CA 91301-3239              FT LAUDERDALE, FL 33312-3817           VESTAVIA, AL 35216-2736
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 376 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
JOHN B PATE JR IRA                       JOHN C NICHOLS IRA                     JOHN D SHOEMAKER IRA
3620 QUEEN CHAPEL RD                     5760 SW 16TH CT                        124 DAVIS RD
SUMTER, SC 29153-8116                    PLANTATION, FL 33317                   DAYTON, OH 45459-4716




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JOHN DEPASQUALE IRA                      JOHN H REDFIELD IRA                    JOHN L SHILL IRA
6466 PEBBLE CT                           1341 LINCOLN AVE S                     7208 RIDGE PARK CT
MEDINA, OH 44256-5561                    HIGHLAND PARK, IL 60035-3460           MONTGOMERY, AL 36117-3592




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JOHN M BOGAERT IRA                       JOHN M CZEISZPERGER IRA                JOHN P ROSENBERG
1251 HORSESHOE LN                        7575 YANKEE ST                         FBO JOHN P ROSENBERG PLC EMP RET
BARTLETT, IL 60103-1876                  DAYTON, OH 45459-3454                  6355 TOPANGA CANYON BLVD STE 515
                                                                                WOODLAND HLS, CA 91367-2158



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JOHN P VINCITORE IRA                     JOHN URY IRA                           JOHN VERNIERO IRA R/O
748 MAIN ST                              3598 YACHT CLUB DR APT 1003            19021 SPRAGUE ST
POUGHKEEPSIE, NY 12603-1825              AVENTURA, FL 33180-4011                TARZANA, CA 91356-3916




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JOHN W JEFFRIES FBO WILKINS MILLER       JOHN W ROUSH IRA                       JON ALVIN LONGWORTH IRA R/O
HIERONYMUS 401/K PSP                     2651 TACKLES DR                        53 BANBRIDGE PL
PO BOX 70047                             WHITE LAKE, MI 48386-1562              PLEASANT HILL, CA 94523-2537
MOBILE, AL 36670-1047



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JONAS B DAUGHERTY IRA R/O                JONATHAN D DOBNEY IRA                  JONI CHARLTON IRA
3520 HAWKS NEST LN                       1653 DEAN RD                           813 MAPLEWOOD AVE
ROUGEMONT, NC 27572-7275                 CEDARVILLE, OH 45314-9553              AMBRIDGE, PA 15003-2317




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JOSE A MASCORRO IRA R/O                  JOSEPH KARPINSKI IRA                   JOSEPH KERVIN IRA
679 ALAGRIA PL                           PO BOX 496                             345 S MAIN AVE
CHULA VISTA, CA 91910-7937               ROCKVILLE, MN 56369-0496               MONTICELLO, FL 32344-5864




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JOSEPH S WANTROBSKI IRA                  JOYCE A MACADAMS IRA                   JOYCE CHUACHINGCO IRA R/O
5211 S MAJOR AVE                         1902 MANGUM SCHOOL RD                  6317 RIDGEWOOD DR
CHICAGO, IL 60638-1503                   PAGELAND, SC 29728-6315                AMARILLO, TX 79109-6542




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JOYCE LAMENSKY IRA R/O                   JOYCE PRIZLER IRA                      JSG PARTNERS
1415 MILES ST                            3542 BENDIGO DR                        C/O SCOTT MILLER
ROSENBERG, TX 77471-4644                 RCH PALOS VRD, CA 90275-6202           8117 PRESTON RD SUITE 300
                                                                                DALLAS, TX 75225



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JUAN CARLOS ALAVA IRA R/O                JUANITA GRIEGER IRA                    JUDITH A SALTS IRA R/O
7709 GLENMORE AVE                        329 MARI CT                            70 DAVIDSON ST
OZONE PARK, NY 11417-1029                RIDGECREST, CA 93555-3609              CHULA VISTA, CA 91910-3002
                        Case
NATIONAL FINANCIAL SERVICES       21-10831-CTG
                                           NATIONALDoc  17 SERVICES
                                                    FINANCIAL Filed 05/19/21   Page 377 ofFINANCIAL
                                                                                  NATIONAL 661      SERVICES
JUDITH ANN MELLO IRA                        JUDITH KING-COLE IRA R/O               JUDITH M MARTINEZ IRA
804 OLD BASE RD                             19102 HAMDEN LN                        4413 AVENUE CANNES
AURORA, TX 76078-4519                       HUNTINGTN BCH, CA 92646-2135           LUTZ, FL 33558-5336




NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JUDITH WILKES TRAVERS IRA                   JUDY HATFIELD IRA                      JUDY TRIPP IRA
908 SPRING VIEW DR                          3645 WEDGWORTH RD S                    7180 STEEPLEVIEW RD
SOUTHAMPTON, PA 18966-4309                  FORT WORTH, TX 76133-4216              SAINT PAUL, MN 55125-1528




NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
JULIE ZINGERLINE-GREENE IRA R/O             JULITO UY IRA                          JUSTIN B FEINMEL IRA
1052 XENOPHON ST                            2305 MADERA PL                         95 BLUFFTON CT
GOLDEN, CO 80401-4219                       AMARILLO, TX 79124-1011                ST AUGUSTINE, FL 32092-1146




NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
KAREN COOPER IRA R/O                        KARI POWER IRA R/O                     KARLA S AMBOS IRA R/O
7308 WELTON DR NE                           5324 W LAKE PL                         5308 S BROADWAY
ALBUQUERQUE, NM 87109-3991                  LITTLETON, CO 80123-3786               SAINT LOUIS, MO 63111-2021




NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
KATHERINE CHOATE IRA R/O                    KATHLEEN J HAWKINS IRA R/O             KATHLEEN R RAYKOWSKI IRA
10432 BIG CANOE                             PO BOX 188                             131 CYPRESS CT
BIG CANOE, GA 30143-5125                    SMITHMILL, PA 16680-0188               OLDSMAR, FL 34677-6108




NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
KATHLEEN V BRODERICK IRA                    KATHLEEN WELCH IRA R/O                 KATHLEEN WITT IRA
2808 MCLEOD LN                              208 S CATALINA AVE UNIT C              811 CAMBRIDGE PL
MYRTLE BEACH, SC 29588-5453                 REDONDO BEACH, CA 90277-3344           WHEELING, IL 60090-2613




NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
KAY M BOYCE IRA R/O                         KEITH E LONG IRA                       KELLY A KUNST IRA
12133 RAGWEED ST                            343 S 11TH ST                          817 TERRAZA
SAN DIEGO, CA 92129-4103                    REYNOLDSVILLE, PA 15851-1407           IRVING, TX 75039-3056




NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
KELLY C LATHAM IRA                          KENNETH A BROWN IRA R/O                KENNETH ALLEN KRAUT IRA
132 FAWN DR                                 31624 HAESSLY RD                       4 EAST CIRCLE DR
CLANTON, AL 35045-8320                      HANOVERTON, OH 44423-9638              COCOA BEACH, FL 32931-2317




NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
KENNETH E LITTON JR IRA                     KENNETH E NORMAN IRA                   KENNETH LEON OWENS SR IRA R/O
5601 REGENCY OAKS DR N                      1812 ANDREA CIR                        5048 THOMPSON MILL RD
MOBILE, AL 36609-2217                       BEAVERCREEK, OH 45432-2361             GRAHAM, NC 27253-9170




NATIONAL FINANCIAL SERVICES                 NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
KENNETH M GREEN IRA R/O                     KENNETH PROUTY IRA                     KENNY MATSUNAGA IRA R/O
203 NW JOHNS POND CT                        KENNETH PROUTY                         28756 SHADYVIEW DR
LAKE CITY, FL 32055-7007                    9216 WHITE ASH DR                      CANYON CNTRY, CA 91387-1770
                                            OOLTEWAH, TN 37363
                        Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21   Page 378 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
KENWOOD YOUMANS IRA R/O                    KEVIN KURIYAMA IRA                    KEVIN L JACKSON IRA
1683 LARKFIELD AVE                         7105 OLTON RD                         106 AUTUMN DR
WESTLAKE VLG, CA 91362-4244                PLAINVIEW, TX 79072                   FRANKLINTON, NC 27525-9102




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES
KEVIN M WEST IRA                           KEVIN P DARMODY IRA                   KEVIN PETROVSKY IRA
11415 N MOUNTAIN BREEZE DR                 PO BOX 16555                          3546 S OCEAN BLVD APT 720
ORO VALLEY, AZ 85737-7248                  SURFSIDE BCH, SC 29587                PALM BEACH, FL 33480-6457




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES
KRIS M ST ONGE IRA R/O                     KURT STEPHENSON IRA R/O               LARAY L ODUM IRA R/O
9445 BALDACCI RD                           10515 HALEIGH PLACE                   2230 VOGEL LN
RENO, NV 89521                             CHARLOTTE, NC 28210                   PATTISON, TX 77423-9545




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES
LARRY BALDACCI IRA                         LARRY P CONRAD IRA R/O                LARRY ROCHESTER IRA
4915 N OAKLEY AVE                          70 S CREEKSIDE CT                     6265 COUNTY ROAD 5
CHICAGO, IL 60625                          HOUSTON, TX 77055-7543                LEESBURG, AL 35983-5343




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES
LARRY WATSON IRA R/O                       LAURA L VINCENT IRA R/O               LAUREN A PRESTA IRA
940 NW 247TH DR                            PO BOX 101                            3104 HARRISON AVE
NEWBERRY, FL 32669-2545                    MAGEE, MS 39111-0101                  BROOKFIELD, IL 60513-1153




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES
LAURESCA ASSOCIATES LTD                    LAWRENCE J PELOTTE IRA                LAWRENCE MCELROY IRA
409 WALLS WAY                              56 DEMERCHANT RD                      53 HILLSIDE AVE
OSPREY, FL 34229-9068                      SOUTH CHINA, ME 04358-5145            BREEZY POINT, NY 11697-2205




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES
LAWRENCE R SMITH JR IRA                    LEONARD V MORGAN IRA                  LERMA M CORONADO IRA
307 BUSHOAN RD                             8513 LEESVILLE RD                     5558 S MENARD AVE
BRUNSWICK, GA 31525-9448                   HUDDLESTON, VA 24104-3747             CHICAGO, IL 60638-2836




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES
LESA D BROWN IRA R/O                       LIBERO ANTONIO DIPAOLO IRA            LIBRADO SANCHEZ IRA
1026 E TANK FARM RD                        2470 DONNA LN                         21906 N FM 81
LAKE CHARLES, LA 70607-0721                POTTSTOWN, PA 19464-2687              HOBSON, TX 78117-5595




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES
LINDA TRAXLER IRA                          LINDA WIGGIND IRA                     LISA SLIWA IRA R/O
6530 NE 19TH AVE                           2288 HOXTON CT                        11775 EVERGLADES RD
FT LAUDERDALE, FL 33308-1051               COLUMBUS, OH 43220-4739               HUNTLEY, IL 60142-6755




NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES           NATIONAL FINANCIAL SERVICES
LLC CUST VIRGINIA C FORTIN & MICHAEL       LONGHORN SERIES OF FORTRESS INS       LOUIS M COLLAZO IRA
FORTIN TR UA 04/30/2014 VIRGINA C FORTIN   LLC                                   7230 W TROON CIR
REVOCABLE TR. 37 LAZY BROOK RD             PO BOX 49                             MIAMI LAKES, FL 33014-6540
SHELTON, CT 06484                          LULING, TX 78648-0049
                         Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21   Page 379 ofFINANCIAL
                                                                                NATIONAL 661      SERVICES
LOWELL D REESE IRA                        LUCINDA J FISH IRA                     LUMPANA PARTNERS LTD
4743 CHARLES CITY RD                      619 CHIPPEWA LN                        7350 SW 89TH ST APT 1502
CHARLES CITY, VA 23030-2107               PERRYSBURG, OH 43551-5816              MIAMI, FL 33156-7748




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
LUPE VALLADOLID IRA R/O                   LYNETTE K LUDOWESE IRA                 LYNN A ELLIS IRA R/O
649 PRAIRIE DR                            500 HIDDEN CIR SW                      4520 PORTRUSH RD
CHULA VISTA, CA 91914-4036                HUTCHINSON, MN 55350-2168              RAPID CITY, SD 57702-6999




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MAGUERITE R VELASCO IRA R/O               MARCIA ZIMMERMAN ROTH IRA              MARGARET KEIFER IRA
1435 SAN MARCOS CIR                       5778 CRYSTAL SHORES DR APT 206         2413 SHADY VISTA DR
MOUNTAIN VIEW, CA 94043-3127              BOYNTON BEACH, FL 33437-5691           LAS VEGAS, NV 89134-0192




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MARGARET LIBBY IRA R/O                    MARGERY L CROSBIE IRA                  MARIA C RIVERA DE ROSALES IRA
4520 JUMP OFF JOE CREEK ROAD              5002 NORTHAVEN AVE                     10609 WHEELHOUSE CIR
GRANTS PASS, OR 97526-8756                SAN DIEGO, CA 92110-1116               BOCA RATON, FL 33428-1217




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MARIA L WEST IRA                          MARIA TERESA DE LA MORENA IRA          MARIANNE BARR IRA
11415 N MOUNTAIN BREEZE DR                4659 LORRAINE AVE                      8837 E SUMMIT RD
ORO VALLEY, AZ 85737-7248                 DALLAS, TX 75209-6013                  PARKER, CO 80138-8248




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MARIE I WILK IRA                          MARIETTA BEATRICE CROSBY IRA R/O       MARILYN F MCLEOD IRA R/O
5636 S MEADE AVE                          301 BUCKINGHAM RD                      3901 S HILLS RD
CHICAGO, IL 60638-3504                    PITTSBURGH, PA 15215-1526              SIOUX FALLS, SD 57103-4569




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MARJORIE J CAMPBELL IRA R/O               MARJORIE J ELLIS IRA R/O               MARK A REDBURN IRA
2644 TERNEST RD                           4520 PORTRUSH RD                       4373 JASMINE DR
WAYCROSS, GA 31503-9772                   RAPID CITY, SD 57702-6999              SAGINAW, MI 48603-1120




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MARK BITTENBENDER IRA                     MARK DAVIS IRA                         MARK MUETZEL IRA
10411 OAK RIDGE RD                        514 N ENGLEWOOD AVE                    765 MADSON AVE SW
MARENGO, IL 60152-9112                    LUBBOCK, TX 79416-1311                 HUTCHINSON, MN 55350-2724




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MARK S STEPHENSON IRA                     MARLA K BAHNMILLER IRA R/O             MARLENE BOLANAS IRA
5857 IRISH DUDE DR                        440 34TH AVE SE                        8 CHESTNUT CIR
LOVELAND, OH 45140-8194                   CHASELEY, ND 58423-8914                HOLLYWOOD, FL 33026-1132




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MARTHA L MAGIERSKI BDA IRA                MARTY BERG IRA                         MARVIN ANDERSON IRA
1013 S GRACE ST                           6960 CREEKSIDE WAY                     765 W LINCOLN LN
MT PROSPECT, IL 60056-4117                MINNETRISTA, MN 55331-2145             DES PLAINES, IL 60018
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 380 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
MARY ANN KLETZIEN IRA R/O                MARY AUSTIN IRA R/O                    MARY J TEMPELMEYER IRA
563 W CHAMPAGNE DR                       730 COLUMBUS AVE APT 6H                9009 N FM 620 RD OFC
CHANDLER, AZ 85248-7832                  NEW YORK, NY 10025-6685                AUSTIN, TX 78726-4235




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MARY LYBOLT IRA                          MARY NELSON GARRETT BENE IRA           MARY ROSSETTI IRA R/O
8318 RAMSGATE AVE                        3375 FALLING WATER CT                  5009 CEDAR LAWN WAY
LOS ANGELES, CA 90045-4320               SIMI VALLEY, CA 93063-5749             LAS VEGAS, NV 89130-3620




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MARY WATSON IRA                          MATTIE O HUTCHERSON IRA                MAUREEN M THOMAS FBO MAUREEN M
362 E MCBRIDE RD                         2328 DABNEY TER                        THOMAS
ATTICA, IN 47918-8067                    ATLANTA, GA 30344-2202                 LTD PROFIT SHARING
                                                                                1 N BISHOP ST APT 4
                                                                                CHICAGO, IL 60607-1815

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MEDICAL CLINIC PSP FAO MARTIN BEAN       MEGAN MARINE IRA                       MELISSA M DAVIS IRA
2800 N CENTRAL AVE STE 900               13792 COLDWATER DR                     225 PARK VIEW DR
PHOENIX, AZ 85004-1037                   CARMEL, IN 46032-8561                  BELMONT, NC 28012-2984




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MELVIN D HITCHCOCK IRA                   MELVIN GREBLER IRA R/O                 MICHAEL BERRY IRA R/O
211 FIELD CREEK CIR                      6566 VIA PALERMO                       242 LLOYD LN
WAVERLY, GA 31565-2517                   DELRAY BEACH, FL 33446-3723            WYNNEWOOD, PA 19096-3322




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MICHAEL BRODA IRA                        MICHAEL BROWN IRA                      MICHAEL DAMATO IRA R/O
5349 JULINGTON RIDGE DR S                611 EL BARCO                           2309 UPPER GREENS PL
JACKSONVILLE, FL 32258-3503              CORSICANA, TX 75109                    VIRGINIA BCH, VA 23456-3581




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MICHAEL DEVERA IRA R/O                   MICHAEL E PALMER IRA                   MICHAEL J GENTILE IRA
1396 BRANDON CT                          11651 RANDLE LN                        8 MARKET ST
REDLANDS, CA 92373-6857                  FORT WORTH, TX 76179-9269              CORRY, PA 16407-9176




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MICHAEL JESCH IRA R/O                    MICHAEL L AUGST IRA                    MICHAEL L CAULDER IRA
5385 E RURAL RIDGE CIR                   14119 THORNEY CT                       106 LAKE MALLARD LN
ANAHEIM, CA 92807-4632                   MIDLOTHIAN, VA 23113-6056              CAMDEN, SC 29020-7976




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MICHAEL L MILLER IRA R/O                 MICHAEL LEE GRAHAM IRA                 MICHAEL MCMANUS IRA
3835 MCGUFFEE RD                         8220 NW 45TH CT                        50 GREGG RD
CLINTON, MS 39056-9678                   LAUDERHILL, FL 33351-5563              INDIANAPOLIS, IN 46260-2937




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
MICHAEL R BALLY IRA                      MICHAEL ROMANO IRA R/O                 MICHAEL SHANE MATTHEWS IRA
3217 CREEK RD                            268 SHADY HILLS CT                     848 NW 136TH ST
PARK CITY, UT 84098-4846                 SIMI VALLEY, CA 93065-6769             NEWBERRY, FL 32669-3329
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21     Page 381 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES
MICHAEL T BEALL IRA                      MICHAEL V CUZICK IRA R/O                 MICHAEL WEISSMAN R/O IRA
1404 NW BALTIMORE AVE                    22618 LEYTE DR                           8210 ANTLER POINTE CT
BEND, OR 97703-3137                      TORRANCE, CA 90505-2132                  RENO, NV 89523-4865




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
MICHELE B TORRES IRA R/O                 MICHELE M ZEIT IRA R/O                   MICHELLE MAHER FORD LEGACY
1765 ZINFANDEL LN                        1030 MOUND ST                            11445 JEFFERSON BLVD
SAINT HELENA, CA 94574-1620              ATCHISON, KS 66002                       CULVER CITY, CA 90230-6105




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
MICHIE D VINJE IRA R/O                   MILDRED A ROSEMAN IRA                    MONA S GAULDEN IRA
4362 VIVARACHO CT                        412 FOX RIDGE DR                         5754 NW 50TH DR
SAN DIEGO, CA 92124-2225                 RANTOUL, IL 61866-1466                   CORAL SPRINGS, FL 33067-4009




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
NANCY GICEWICZ IRA                       NANCY HIGGINS IRA                        NEAL D JOHNSON FBO NEAL D JOHNSON
2321 183RD ST                            6075 WHITE OAK WAY                       MD PA
HOMEWOOD, IL 60430-3162                  DAYTON, OH 45424-4069                    PFT SHARING &
                                                                                  500 LAS LOMAS DR
                                                                                  W LAKE HILLS, TX 78746-4689

NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
NICHOLAS RATH IRA R/O                    NICOLE M BIERENS IRA                     NONI J KAUFMAN IRA
234 HICKORY RUN                          610 5TH ST W                             2904 CREEKS EDGE PKWY
LA VERNIA, TX 78121-5853                 WHITEFISH, MT 59937-3037                 AUSTIN, TX 78733-6350




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
NORMAN ELIAS IRA R/O                     NORMAN W MATTHEWS IRA                    OLIVIA JACKSON IRA
3432 LIBERTY ROAD S                      1587 ETTA KABLE DR                       1826 N CREEK RD
APT 69                                   BEAVERCREEK, OH 45432-2507               LAKE VIEW, NY 14085-9703
SALEM, OR 97302



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
OMER BAJWA IRA R/O                       P2H PARTNERS                             PAMELA J SAGE IRA R/O
197 SENECA PL                            3503 CRAGMONT AVE                        194 CAMERAY HEIGHTS
MARS, PA 16046-4003                      DALLAS, TX 75205-4309                    LAGUNA NIGUEL, CA 92677




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
PAMELA JOY BROWN IRA                     PAMELA MOE BENE IRA FOR GEORGE MOE       PATRICIA A VEREECKE IRA
5243 WILLOW WAY                          845 W 100 S                              5148 S NEENAH AVE
BIRMINGHAM, AL 35242-3436                PROVO, UT 84601-4065                     CHICAGO, IL 60638-1204




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
PATRICIA DANCHIK IRA                     PATRICIA LUTHENS IRA                     PATRICIA M BRIGHT IRA
1576 MEANDER DR                          16639 ODAY AVE                           18975 HIDDEN VALLEY RD
SIMI VALLEY, CA 93065-5759               HUTCHINSON, MN 55350-7144                HIDDEN VL LK, CA 95467-8046




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
PATRICIA MCKIRIHAN IRA R/O               PATRICIA MORETTI IRA                     PATRICIA VOIGHTRITTER IRA
7315 WOODLAND WEST DR                    2113 BRIARFIELD ST                       32931 199TH ST
HOUSTON, TX 77040-3626                   CAMARILLO, CA 93010-3301                 LEAVENWORTH, KS 66048-7470
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 382 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
PATRICK J SHAY IRA                       PATRICK M IOZZO IRA                    PATRICK T MORAN IRA R/O
8220 W DENTON LN                         3565 KOIVULA RD                        1259 SUNNYCREST AVE
GLENDALE, AZ 85303-5501                  HIBBING, MN 55746-3941                 VENTURA, CA 93003-1212




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
PAUL A GREGG IRA R/O                     PAUL J YOSICK IRA                      PAULA PUFFER IRA R/O
15420 OLDE HIGHWAY 80 259                6140 HARBOUR OVERLOOK                  22 FORGE CT
EL CAJON, CA 92021-2435                  ALPHARETTA, GA 30005-4283              MADISON, WI 53716-2400




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
PAULA S HOFFMAN IRA R/O                  PEARLIE WATSON IRA                     PEDRO A LUCINA IRA R/O
8349 GOLDEN AVE                          49 BOLTON TRL                          2413 SUNNY HEIGHTS DR
LEMON GROVE, CA 91945-2649               NORTH CHILI, NY 14514-9772             LAS VEGAS, NV 89134-0198




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
PEDRO AGTUCA IRA                         PERRIN D SCHUTZ IRA                    PETER ARONIADIS IRA
1328 LUDDINGTON RD                       131 INVERNESS LN                       540 ASHAROKEN AVE
EAST MEADOW, NY 11554-4523               SCHERERVILLE, IN 46375-2913            NORTHPORT, NY 11768-1176




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
PETER L BUTTWEILER IRA R/O               PHILIP MADDEN IRA R/O                  PHILLIP COX IRA R/O
2251 EAGLE DR                            14301 WOODSON ST                       5218 LYMBAR DR
ROCKLIN, CA 95677-4233                   OVERLAND PARK, KS 66223-2692           HOUSTON, TX 77096-5216




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
PHILLIP VOORHEES IRA                     QUAKER ROOTS                           R JOHN KAEGI IRA
1305 LOWER FERRY RD                      11431 CAT SPGS                         199 GRANITE ST
EWING, NJ 08618-1409                     BOERNE, TX 78006-8487                  ASHLAND, OR 97520-2715




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
RALPH HUGHES IRA                         RANDAL AAGAARD IRA                     RANDALL C STRIDER IRA
9630 NW 26TH CT                          22402 COUNTY ROAD 75 NW                3010 CLUB DR
CORAL SPRINGS, FL 33065-4987             BIG LAKE, MN 55309-9707                GASTONIA, NC 28054-3941




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
RANDALL HLAVKA IRA                       RANDOLPH STRANG IRA                    RANDY E EHLERS IRA
20256 FLOWER RD                          155 BAY COLT RD                        235 FAIRLAWN CT
SILVER LAKE, MN 55381-4502               ALPHARETTA, GA 30009-3531              TIPP CITY, OH 45371-8838




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
RANDY L ENDAHL IRA                       RANDY LAFLEUR IRA                      RAYMOND BURTON IRA R/O
1051 WILDWOOD WAY                        1325 GORDON AVE                        1714 ROSEBEND DR
CHASKA, MN 55318-9707                    RENO, NV 89509-2670                    KATY, TX 77494-2188




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
RAYMOND C BECKER IRA                     RAYMOND S SAEZ IRA R/O                 RAYMOND W JOHNSON IRA R/O
468 HIGHWAY 20 W                         33 SAINT CHRISTOPHERS LN               3206 WHITEFIELD RD
LANCASTER, KS 66041-9034                 CORONADO, CA 92118-3278                CHURCHVILLE, MD 21028-1303
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 383 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
RELLA RENEE LONES IRA                    RENEE CASSESE IRA                      RENEE M LASTRAPES IRA
717 MARYLAND AVE                         41770 MARGARITA RD APT 1111            1815 BROCKENBRAUGH ST
LANCASTER, OH 43130-4213                 TEMECULA, CA 92591-1965                METAIRIE, LA 70005-3742




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
RICHARD JACOBS IRA                       RICHARD M TEICHNER IRA                 RICHARD SCOTT IRA R/O
44963 SONDRA DR                          3500 LAKESIDE CT STE 210               16602 WIKIUP RD
BELLEVILLE, MI 48111-5326                RENO, NV 89509-4896                    RAMONA, CA 92065-4162




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
RICHARD WEST IRA                         RICK ESCALERA IRA                      RICK L CHRISTENSON IRA
5212 CYPRESS RANCH BLVD                  2932 VENTURA DR                        PO BOX 474
SPICEWOOD, TX 78669-6844                 SANTA BARBARA, CA 93105-3013           SIDE LAKE, MN 55781-0474




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
RICK R ESPARZA IRA R/O                   RITA GETTINGS IRA                      ROBBIE LEE VOLNER IRA BDA
1510 RIVERVIEW DR                        15598 S TRAM RD                        5849 RAMER SELMER RD
ARLINGTON, TX 76012-4263                 SPLENDORA, TX 77372-5152               SELMER, TN 38375-5443




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ROBERT A BEST IRA                        ROBERT A ERSEK IRA                     ROBERT A PEARSON IRA R/O
8432 HIGH BRUSH DR                       630 W 34TH ST STE 201                  1408 AMHERST AVE 7
DALLAS, TX 75249-3011                    AUSTIN, TX 78705-1229                  LOS ANGELES, CA 90025-2539




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ROBERT BIANCONI IRA                      ROBERT E SHELTON IRA                   ROBERT J BAKER IRA R/O
33036 MACKENZIE DR                       1132 N 1050 E                          2929 BACON AVE
WESTLAND, MI 48185-1553                  AMERICAN FORK, UT 84003-3247           E PALESTINE, OH 44413-1403




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ROBERT JOHN ZAWADZKI IRA                 ROBERT M NESLER IRA                    ROBERT M ROY III IRA
10489 BETHPAGE DR                        2726 JANELLE DR                        121 ROSEMARY LN
FORT MILL, SC 29707                      SPARKS, NV 89431-2444                  LAS VEGAS, NV 89107-3234




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ROBERT M WERTZ IRA                       ROBERT OLESAK IRA R/O                  ROBERT OSHINSKY IRA
2051 NW 39TH ST                          512 RAINIER DR                         142 BOYLE RD
OAKLAND PARK, FL 33309-4419              PITTSBURGH, PA 15239-2622              SELDEN, NY 11784-1946




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ROBERT PLUMMER IRA R/O                   ROBERT WORTH IRA                       ROBERT YEZIERSKI IRA
7718 CREEK GLEN DR                       6301 WESTWOOD BLVD                     3550 SW 63RD LN
HOUSTON, TX 77095-2610                   ORLANDO, FL 32821-8023                 GAINESVILLE, FL 32608-5249




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ROBERTA CORDELL IRA                      ROBERTA J MCMANUS IRA                  ROBIN J MARTIN IRA
9623 ONEIDA ST                           3425 MAHONEY DR                        16604 COBALT CT
VENTURA, CA 93004-2707                   TALLAHASSEE, FL 32309-3251             CHINO HILLS, CA 91709-6133
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 384 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
ROBIN J RIGGS IRA                        ROGER S KROHN IRA BDA                  ROLAND CHAPELL IRA R/O
640 CROSSFIELD LN                        980 LISA CT                            305 MANGRUM DR
CHARLESTON, SC 29492-7842                SPRINGFIELD, OH 45504-4647             WAXAHACHIE, TX 75167




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ROLAND W STOUT JR IRA                    RONALD C BAUER IRA                     RONALD E MYERS IRA
109 N COVE KEY LN                        2308 VALLEY TERRACE DR                 6556 FINZEL RD
MOORESVILLE, NC 28117-7504               SIMI VALLEY, CA 93065-1111             WHITEHOUSE, OH 43571-9578




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
RONALD JOSEPH CRUISE IRA                 RONALD MORRISON IRA                    RONALD S BLAGUS IRA R/O
28W701 TOWNLINE RD                       3825 NORBURY CT                        6952 KINSMAN DR
WARRENVILLE, IL 60555-3710               ORLANDO, FL 32835-2653                 SYLVANIA, OH 43560-2868




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
RONALD S POIRSON IRA                     RONALD T DROUILLARD IRA                RONALD THORNBURG IRA
5414 AVENAL DR                           410 DAVID LN                           1529 N REGENCY DR
LUTZ, FL 33558-2823                      MASON, OH 45040-2117                   XENIA, OH 45385-1672




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
ROSALIE MACK IRA                         ROSARIO S GUERRA IRA                   RRAJR FAMILY LP
29221 CLARK DR                           3105 FOREST CT                         PO BOX 523
PUNTA GORDA, FL 33982-2368               MISSION, TX 78574-1942                 MCKINNEY, TX 75070-8139




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
RUBY LINDA SPRADLING IRA R/O             RUTH ANN DERR IRA R/O                  S TAYLOR GARNETT IRA
27 COTILLION CT                          2604 MARKER RD                         320 FAIRWAY RD SW
SPRING, TX 77382-2738                    MIDDLETOWN, MD 21769-8311              AIKEN, SC 29801-3328




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
SALLY K RILEY IRA                        SAMMUEL H LINDBLOM IRA                 SAMUEL ALLEN IRA R/O
2309 NE 17TH TER                         65 YORK ST                             95-117 RAVINE AVE 3B
WILTON MANORS, FL 33305-2417             MONROEVILLE, AL 36460-1711             YONKERS, NY 10701-2165




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
SAMUEL GARCIA IRA R/O                    SAMUEL L GREGORY IRA                   SANDRA CAMELI IRA
3806 BEACON RIDGE WAY                    626 EAST PINEY RD                      402 MORTIMER ST
CLERMONT, FL 34711-5344                  DICKSON, TN 37055                      DUNMORE, PA 18512-2336




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
SANDRA HOGAN IRA                         SANDRA L SMITH IRA                     SANDRA M ROUSH IRA
20949 NATURE AVE                         27415 MISTFLOWER DR                    2651 TACKLES DR
HUTCHINSON, MN 55350-5703                WESLEY CHAPEL, FL 33544-7776           WHITE LAKE, MI 48386-1562




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
SANDRA Y HART IRA                        SANFORD LEVY IRA                       SARAH K GRALL IRA R/O
976 NW 45TH PL                           1352 SOUTH ST UNIT 409                 1525 NE AIRSWORTH ST
OCALA, FL 34475-9569                     PHILADELPHIA, PA 19147-1861            PORTLAND, OR 97211
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21   Page 385 ofFINANCIAL
                                                                               NATIONAL 661      SERVICES
SARAH LB SMITH IRA                       SASA DEL NEDIO LLC                     SCOTT E GORDON IRA
251 VIA FELICIA                          7350 SW 89TH ST APT 1502               4255 WOODVIEW DR
NEWBURY PARK, CA 91320-6906              MIAMI, FL 33156-7748                   SARASOTA, FL 34232-2537




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
SCOTT W MEADE IRA                        SEAN D NAUGHTON IRA R/O                SHANNON M THOMAS IRA
149 CEDAR LK E                           2715 W WARREN BLVD                     1475 HAVERHILL CT
DENVILLE, NJ 07834-1807                  CHICAGO, IL 60612-2027                 DELAWARE, OH 43015-4903




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
SHARON M ERICKSON IRA                    SHARON MURPHY IRA                      SHARRON A ESTEP IRA
5847 W 63RD ST                           1920 SHENANDOAH CT UNIT D              1317 MERRIBROOK CT
CHICAGO, IL 60638-5407                   PLYMOUTH, MN 55447-6417                FAIRBORN, OH 45324-5817




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
SHIRLEY J SNELL IRA R/O                  SIDNEY SWEET IRA                       SPARTAN HOLDINGS LP
4202 DONNINGTON DR                       8105 BREEZE WAY                        316 LORELEI ROCK ST
PARRISH, FL 34219-7520                   JONESTOWN, TX 78645-9642               LAS VEGAS, NV 89138-3015




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
SPRUCE HOLDINGS LP                       STANLEY CRAWFORD IRA                   STEPHANIE K KIRKE IRA
JOHN ZAPP TR                             115 MADEN DR                           7375 E CORTEZ RD
2908 OESTRICK LN                         GRAY, TN 37615-2213                    SCOTTSDALE, AZ 85260-5432
AUSTIN, TX 78733-1405



NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
STEPHEN J MAGDICH IRA                    STEPHEN KAMELGARN IRA R/O              STEPHEN MCCANN IRA R/O
30 PRESTON WOOD                          185 HIS LN                             89 QUAKER RD
NEW BRAUNFELS, TX 78132-3858             KNEELAND, CA 95549-9035                SIDNEY, ME 04330-2303




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
STEVEN ANDERSON IRA                      STEVEN M RAPP IRA                      STEVEN STILES IRA
937 ROBLE LN                             3950 WABEEK LAKE DR E                  1238 4 1/4 ST
SANTA BARBARA, CA 93103-2043             BLOOMFIELD, MI 48302-1262              ALMENA, WI 54805-9412




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
STEVEN V MELANESE IRA R/O                STEVEN WEBBER IRA R/O                  SUE ANN RAYBURN IRA R/O
11436 WILLS CREEK RD                     309 W END PL                           18052 UPPERLAKE CIR
SAN DIEGO, CA 92131-3740                 NASHVILLE, TN 37205                    HUNTINGTN BCH, CA 92648-1129




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
SUSAN B CLEGG IRA                        SUSAN H NELSON IRA                     SUSAN HOLDEN IRA
931 N CENTRAL AVE                        991 S FIELDCREST CT                    48 ANDERSON RD
CAMPBELL, CA 95008-0133                  BLOOMINGTON, IN 47401                  WHITNEY POINT, NY 13862-2301




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES            NATIONAL FINANCIAL SERVICES
SUSAN L CWIKLIK IRA                      SUSAN RONDOU IRA R/O                   SUSANNAH L WILLIAMSON IRA
85 ROSEWOOD DR                           28022 PARKRIDGE LN                     713 RUSSELL SCENIC HWY
SPRINGBORO, OH 45066                     CANYON CNTRY, CA 91387-4265            BLAIRSVILLE, GA 30512-7408
                         Case
NATIONAL FINANCIAL SERVICES     21-10831-CTG
                                         NATIONALDoc  17 SERVICES
                                                  FINANCIAL Filed 05/19/21       Page 386 ofFINANCIAL
                                                                                    NATIONAL 661      SERVICES
SUZAN TAI IRA R/O                         TAMI J BARNER IRA R/O                      TAMMY J CHRISTENSON IRA
977 PRESTWICK ST                          13618 S 18TH PL                            2228 SW 50TH ST
LAS VEGAS, NV 89145-8518                  BIXBY, OK 74008-4860                       CAPE CORAL, FL 33914-6752




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES
TAMMY MAIMONE IRA                         TARA JURICA IRA                            TARIQ MANZOOR IRA R/O
24746 VIA DEL RIO                         6215 FM 521 RD                             4001 INGLEWOOD AVE 101337
LAKE FOREST, CA 92630-2628                ARCOLA, TX 77583-3133                      REDONDO BEACH, CA 90278-1121




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES
TARUN WASIL                               TERESA ANN VASQUEZ IRA                     TERRI STEPHENSON IRA R/O
TARUN WASIL PHYSICIAN PC DB PENSION       4445 BRITTANY DR                           10515 HALEIGH PLACE
PLAN 34 TURNBERRY CT                      LISLE, IL 60532-1046                       CHARLOTTE, NC 28210
DIX HILLS, NY 11746-5661



NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES
TERRY GULLET IRA                          TERRY R BRENNEMAN IRA R/O                  THE JFR FAMILY LTD PARTNERSHIP
4504 BRIDGEWATER DR                       805 LASSITER PL                            4400 GREYSTONE DR
ORLANDO, FL 32817-1373                    RALEIGH, NC 27609-7055                     AUSTIN, TX 78731-1214




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES
THEODORE SHIPP IRA                        THERESE F CERVENY IRA R/O                  THOMAS JAFFE IRA R/O
4811 S LONG LAKE DR                       9525 QUESTA POINTE                         1320 DENNISTON ST
PORTAGE, MI 49002-7490                    SAN DIEGO, CA 92126-5533                   PITTSBURGH, PA 15217-1331




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES
THOMAS L HARVIN JR IRA                    THOMAS L MITCHELL JR IRA                   THOMAS MATTERN IRA
37 WOODLAKE DR                            1009 PURPLE MOOR PASS                      7588 BLAKELEY OAKS DR N
MANNING, SC 29102-9522                    LEANDER, TX 78641-1429                     SPANISH FORT, AL 36527-9020




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES
TIEMEN SPITS IRA                          TIMOTHY A TRISSLER IRA R/O                 TIMOTHY K JOHNSON IRA
742 WILLIAM AVE                           5312 E BARWICK DR                          135 FLORAL ACRES DR
APPLING, GA 30802-1819                    CAVE CREEK, AZ 85331-2401                  TIPP CITY, OH 45371-2915




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES
TIMOTHY SCHAFER IRA R/O                   TONY E SETINSEK IRA                        TROY K VINSON IRA
1015 E WILSON AVE                         44611 METZ RD                              4157 RAWLEIGH
LOMBARD, IL 60148-3765                    COLUMBIANA, OH 44408-9518                  FORTH WORTH, TX 74612




NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES
VICTORIA FORLINI BENE IRA                 VICTORIA M HALLETT FBO ULTIMA DESIGN       VICTORIA SWAN IRA
227 N WAKEFIELD ST                        OF                                         909 SHUMARD PEAK RD
ARLINGTON, VA 22203-2624                  SOUTH FLORDIA RET PLAN AND TR.             GEORGETOWN, TX 78633-5703
                                          11305 NW 128TH ST
                                          MEDLEY, FL 33178-3118

NATIONAL FINANCIAL SERVICES               NATIONAL FINANCIAL SERVICES                NATIONAL FINANCIAL SERVICES
VIOLETTE J SOTELO IRA                     VIRGINIA D DOMICO IRA                      WALES R PATTERSON IRA
1907 NW 50TH CIR                          5928 BELLFLOWER WAY                        6002 AURORA DR
OCALA, FL 34482-3221                      HOSCHTON, GA 30548-4126                    AUSTIN, TX 78757-3419
                        Case
NATIONAL FINANCIAL SERVICES    21-10831-CTG
                                        NATIONALDoc  17 SERVICES
                                                 FINANCIAL Filed 05/19/21     Page 387 ofFINANCIAL
                                                                                 NATIONAL 661      SERVICES
WARREN NILSSON IRA                       WAYNE DONNELLY IRA                       WAYNE MILLER IRA R/O
6816 GARFIELD AVE                        6012 4TH AVE NW                          5 PASTURE RD
MINNEAPOLIS, MN 55423-2331               SEATTLE, WA 98107-2108                   BEVERLY, MA 01915-3818




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
WENDY HERIDER BDA IRA                    WILHELMS INVESTMENTS HOLDINGS            WILLARD C PORTS III IRA
5033 W AVENUE L3                         2316 E NEWBERRY BLVD                     73 STEPHANO RD
QUARTZ HILL, CA 93536-4373               MILWAUKEE, WI 53211-3762                 E PATCHOGUE, NY 11772-5514




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
WILLIAM F CONWAY IRA                     WILLIAM G ADDISON IRA                    WILLIAM J BRIDGER IRA
526 LARKIN LN                            140 CLARDY RD                            201 TANGLEWOOD DR
MONTGOMERY, AL 36109-4612                PELZER, SC 29669-9045                    TOOL, TX 75143-1237




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
WILLIAM MARK WALDRON IRA                 WILLIAM NATHAN COBB IRA                  WNS FAMILY PARTNERSHIP LTD
880 ELKINS LK                            5705 CRINER RD SE                        3214 LAUREUMONT LN
HUNTSVILLE, TX 77340-7323                HUNTSVILLE, AL 35802-1827                KATY, TX 77494-4537




NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES              NATIONAL FINANCIAL SERVICES
WOO-PING PATTIE WONG HO IRA              YOLMA C DECARDENAS IRA                   YUDAYA SIVATHANU IRA
1901 E ALGA RD                           18190 SW 77TH AVE                        3181 SOLDIERS HOME RD
CARLSBAD, CA 92009-6144                  PALMETTO BAY, FL 33157-6409              W LAFAYETTE, IN 47906-1215




NATIONAL FINANCIAL SERVICESLLC           NATIONAL FINANCIAL SVCS                  NATIONAL FINANCIAL SVCS
FBO MICHAEL JABER IRA                    LANCE R WILSON IRA                       LORETTA PAULUS IRA
2118 6TH ST E                            152 IRONWOOD PLANTATION BLVD             7538 LOCKWOOD AVE
PALMETTO, FL 34221                       MADISON, MS 39110-6053                   BURBANK, IL 60459-1431




NATIONAL FINANICAL SERIVCES LLC          NATIONAL MINORITY SUPPLIER DEVELOP       NATIONAL SECURITIES CLEARING CORP.
CUST                                     CNCL                                     DEPOSITORY TRUST & CLEARING
DEBRA FITZ                               1359 BROADWAY FL 10                      CORPORATION
1005 HARBOR AVE SW                       NEW YORK, NY 10018-7891                  P.O. BOX 27590
SEATTLE, WA 98116                                                                 NEW YORK, NY 10087



NATIONAL SECURITIES CLEARING             NATIONS ROOF LLC                         NAVAL KANT MD &
CORPORATION                              851 EAST I-65 SERVICE ROAD SOUTH         NILA KANT JT TEN
ATTN: MICHAEL C. BODSON, PRESIDENT &     SUITE 300                                2260 BOULDER VIEW CT
CEO                                      MOBILE, AL 36606                         MARIETTA, GA 30062-7219
DEPOSITORY TRUST & CLEARING
CORPORATION
55 WATER STREET 21
NEW YORK, NY 10041

NAZCO ENTERPRISES, INC.                  NC DEPARTMENT OF STATE TREASURER         NC GARNET FUND, L.P.
6 CESSNA COURT                           UNCLAIMED PROPERTY DIVISION C/O WELLS    C/O BLACKROCK REAL ASSETS - REAL
GAITHERSBURG, MD 20879                   FARGO ADVISORS ATTN TIM JOHNSON          ESTATE
                                         400 CAPITOL MALL STE 1700                ATTN: DAVID KELLY
                                         SACRAMENTO, CA 95814                     40 EAST 52ND STREET
                                                                                  NEW YORK, NY 10022

NC GARNET FUND, L.P.                     NC GARNET FUND, L.P.                     NC GARNET FUND, L.P.
C/O BLACKROCK REAL ASSETS - REAL         C/O BLACKROCK REAL ASSETS - REAL         C/O DECHERT LLP
ESTATE                                   ESTATE                                   ATTN: MATTHEW B. GINSBURG
ATTN: LAUREN LEIZMAN                     ATTN: PAUL HOROWITZ                      2929 ARCH STREET
40 EAST 52ND STREET                      40 EAST 52ND STREET                      PHILADELPHIA, PA 19104-2808
NEW YORK, NY 10022                       NEW YORK, NY 10022
NC GARNET FUND, L.P.     Case   21-10831-CTG    Doc
                                         NC GARNET   17 L.P.Filed 05/19/21
                                                   FUND,                      Page
                                                                                 NC388 of 661
                                                                                   GARNET FUND, L.P.
C/O DECHERT LLP                           C/O MIDLAND LOAN SERVICES               C/O MIDLAND LOAN SERVICES
ATTN: STEVEN G. KALNOKI                   ATTN: JESSICA M. LOYD-MULLINS           ATTN: MARGARET DEGROAT; RYAN HAGER
2929 ARCH STREET                          10851 MASTIN, SUITE 300                 10851 MASTIN, SUITE 300
PHILADELPHIA, PA 19104-2808               OVERLAND PARK, KS 66210                 OVERLAND PARK, KS 66210



NEAL RAY                                  NEAL RHONE &                            NEARY PENCO
PO BOX 98                                 KIMBERLY RHONE JT TEN                   TREASURER STATE OF NEW JERSEY
NORWOOD, GA 30821-0098                    4505 CASSANDRA DR                       UNCLAIMED PROPERTY
                                          FLOWER MOUND, TX 75022-0984             50 WEST STATE ST 6TH FLOOR
                                                                                  TRENTON, NJ 08608-1213



NEIL B BARSTOW TR &                       NEIL G KABOUS                           NEIL GARY BERNS
BELINDA BARSTOW TTEE                      245 HAMILTON DR                         10 LEVI ST
THE BARSTOW FAMILY REVOCABLE TRUST        TERRE HAUTE, IN 47803                   APT 3
38214 PO BOX 54864                                                                JERUSALEM 9362811
HURST, TX 76054                                                                   ISRAEL



NEIL KUSHMAN                              NEIL PITCHEL TR &                       NEIL SCHULTZ TR
1509 REGENCY WOODS RD APT 304             KATHLEEN PITCHEL TTEE                   UA 05/14/1997
HENRICO, VA 23238-4549                    PITCHEL FAMILY TRUST                    HARRIET SCHULTZ REVOCABLE TRUST
                                          34040 1330 W CLEAR SPRING DR            12791 NW 73RD ST
                                          GILBERT, AZ 85233-6600                  POMPANO BEACH, FL 33076



NEILL N MARKLEY                           NEISEN LUKS &                           NELLIE WU
TOD BENEFICIARY ON FILE WITH CPU          MARSHA LUKS JT TEN                      2000 SAINT REGIS DR APT 5B
27331 SAHARA PL                           1005 ELMWOOD DR                         LOMBARD, IL 60148-4959
LAGUNA NIGUEL, CA 92677-3710              ENDWELL, NY 13760-1518




NELLY R SCHWAN                            NELLY S GRADDY                          NELSON MULLINS RILEY & SCARBOROUGH
TOD BENEFICIARY ON FILE WITH CPU          12 BENNING DELL DR                      LLP
51 ARNOLDALE RD                           COLUMBUS, GA 31903-4102                 ATTN: ACCOUNTS RECEIVABLE
WEST HARTFORD, CT 06119-1717                                                      P.O. DRAWER 11009
                                                                                  COLUMBIA, SC 29211



NEMESIO CONCEPCION TOD                    NETLOGICDC, LLC                         NETLOGICDC, LLC
PATRICK T CONCEPCION                      7550 WISCONSIN AVENUE                   ATTN: PATRICK GULBRANDSON, CEO
SUBJECT TO STA TOD RULES                  SUITE B1                                7550 WISCONSIN AVENUE
7482 SW 98TH COURT                        BETHESDA, MD 20814                      SUITE B1
OCALA, FL 34481                                                                   BETHESDA, MD 20814



NEV DIGESTIVE DISEASE CTR DBPP            NEVADA UNCLAIMED PROPERTY               NEW ENGLAND MECHANICAL SERVICES,
C/O M WEISZ                               OFFICE OF THE STATE TREASURER C/O       INC.
141 S RING DOVE DR                        AVENU                                   55 GERBER ROAD EAST
LAS VEGAS, NV 89144-4351                  INSIGHTS & ANALYTICS ATTN CUSTODY       SOUTH WINDSOR, CT 06074
                                          100 HANCOCK STREET 10TH FLOOR
                                          QUINCY, MA 02171

NEW MEXICO TAXATION AND REVENUE           NEW MEXICO TAXATION AND REVENUE         NEW OWNERS VESTAVIA LLC
DEPT.                                     DEPT.                                   P.O. BOX 130962
P.O. BOX 630                              PO BOX 25127                            BIRMINGHAM, AL 35213-0962
SANTA FE, NM 87504-0630                   SANTA FE, NM 87504-5127




NEW YORK DEPT. OF FINANCE                 NEW YORK DEPT. OF FINANCE               NEW YORK DEPT. OF FINANCE
BANKRUPTCY SECTION                        W.A. HARRIMAN CAMPUS, B8                W.A. HARRIMAN CAMPUS, B8
PO BOX 5300                               BLDG 9 RM 449                           RM 700
ALBANY, NY 12205-0300                     ALBANY, NY 12227                        ALBANY, NY 12227
                       Case
NEW YORK DEPT. OF TAXATION AND21-10831-CTG
                                       NEW YORKDoc 17 Filed
                                                INVESTOR       05/19/21
                                                          PROTECTION           Page 389
                                                                                  NEW   of OFFICE
                                                                                      YORK 661 OF THE ATTORNEY
FINANCE                                BUREAU                                     GENERAL
BANKRUPTCY SECTION                     120 BROADWAY                               ALBANY OFFICE
PO BOX 5300                            23RD FLOOR                                 BUREAU OF CONSUMER FRAUDS &
ALBANY, NY 12205-0300                  NEW YORK, NY 10271                         PROTECTION
                                                                                  STATE CAPITOL
                                                                                  ALBANY, NY 12224-0341

NEW YORK OFFICE OF THE ATTORNEY        NEW YORK STATE COMPTROLLER                 NEW YORK STATE DEPARTMENT OF STATE
GENERAL                                OFFICE OF UNCLAIMED FUNDS                  DIVISION OF CONSUMER PROTECTION
NEW YORK CITY OFFICE                   110 STATE STREET                           CONSUMER ASSISTANCE UNIT
BUREAU OF CONSUMER FRAUDS &            ALBANY, NY 12236                           99 WASHINGTON AVE
PROTECTION                                                                        ALBANY, NY 12231
120 BROADWAY 3RD FL
NEW YORK, NY 10271-0332

NEW YORK STATE DEPT OF LABOR           NEW YORK UNIVERSITY                        NFS CUST
BLDG 12                                UNIVERSITY DEV. & ALUMNI RELATIONS         CAROLINE CHAMBRE HAMMOCK
W.A. HARRIMAN CAMPUS                   25 WEST 4TH STREET, 3RD FLR, RM 323A       818 E 37TH STREET
ALBANY, NY 12240                       NEW YORK, NY 10012                         CHARLOTTE, NC 28205




NFS CUST                               NFS CUST                                   NFS CUST
DUANE JACOB SCHWERIN CONS              FBO CATHY C COOK IRA                       FBO DAVID O SCAMURRA IRA
ROBERT S HUTH JR                       2496 HIGHWAY 11 S                          19797 WADDELENA CIRCLE
19500 HALL RD STE 100                  MANSFIELD, GA 30055                        FORT MYERS, FL 33967
CLINTON TWP, MI 48038



NFS CUST                               NFS CUST                                   NFS CUST
FBO ERIC YAMAMOTO IRA                  FBO HENRY H CALDERONI IRA                  FBO JANET BAILEY &
20410 VIA CADIZ                        703 GARY LN                                WILLIAM BAILEY JT TEN
YORBA LINDA, CA 92886                  EL PASO, TX 79922                          114 IRVING HILL COURT
                                                                                  LASCASSAS, TN 37085



NFS CUST                               NFS CUST                                   NFS CUST
FBO MOIRA T CASEY IRA                  FBO PATRICIA M CARMONA IRA                 MARIA CELINA HARO
601-1850 COMOX STREET                  4609 ACADEMY CIR                           2823 FEDERAL AVE
VANCOUVER, BC V6G 1R3                  EL PASO, TX 79924                          LOS ANGELES, CA 90064-3825
CANADA



NFS CUST                               NFS CUST                                   NFS LLC CUST
SHIRLEE GANGL                          VINCE WILSON & SHAWN MELOTZ TR UA          ADAM KRAWCZYK
1802 EAST 26TH ST                      01/01/1999 MELOTZ & WILSON LLC             1818 FINLEY RD
HIBBING, MN 55746                      31478 TERRACE AVE                          IRVING, TX 75062
                                       MISSOURI VLY, IA 51555



NFS LLC CUST                           NFS LLC CUST                               NFS LLC CUST
ANN H DAUKAS TR                        ARTHUR F BERG & SUSAN C BERG TR UA         BORIS KOGAN &
UA 05/10/2006 KAY S DAUKAS TR.         11/03/2017 ARTHUR & SUSAN BERG FAMILY      BERTA KOGAN JT TEN
2350 PLEASANT HILL LANE                TR                                         36 JOHNSON CRT
HOLIDAY, FL 34691                      1552 ROLLING HILL WAY                      PARAMUS, NJ 07652
                                       MARTINEZ, CA 94553

NFS LLC CUST                           NFS LLC CUST                               NFS LLC CUST
DIANNE R GOLDER TR UA 04/12/2017       EDWARD ROBERT MATTHEWS & DEBORAH A         FBO AMELIA MASSARI TRADITIONAL IRA
MICHAEL                                HELBER TR UA 02/18/2021                    7290 VIA GENOVA
D & DIANNE R GOLDER REVOCABLE LIVING   223 HILLCREST DR                           DELRAY BEACH, FL 33446
TR.                                    KITTY HAWK, NC 27949
2759 KITTBUCK WAY
WEST PALM BCH, FL 33411

NFS LLC CUST                           NFS LLC CUST                               NFS LLC CUST
FBO ARLYNE J MARKS IRA                 FBO BARBARA M BROWN ROTH IRA               FBO CARRIE A MCARDLE INHERITED IRA
7298 VIA GENOVA                        1624 BEACON HILL COURT                     511 N DELAWARE AVE
DELRAY BEACH, FL 33446                 ROCK HILL, SC 29730                        LINDENHURST, NY 11757
NFS LLC CUST            Case   21-10831-CTG     Doc 17
                                        NFS LLC CUST       Filed 05/19/21       Page 390
                                                                                   NFS LLC of 661
                                                                                           CUST
FBO CATHERINE ELLIOT IRA                FBO DAN E MONNIER ROTH IRA                 FBO DANIELLE KOOB TRADITIONAL IRA
N7464 ARROWHEAD LN                      204 E HACKBERRY DR                         330 GEORGE LN
ELKHORN, WI 53121                       ARLINGTON HTS, IL 60004                    HARWOOD, ND 58042




NFS LLC CUST                            NFS LLC CUST                               NFS LLC CUST
FBO DEBORAH ALLIANO ROTH IRA            FBO ELIZABETH MIRANDA IRA                  FBO HOLLACE NIEMIEC IRA
5517 CAPPELLINA WAY                     56 BARRETT AVE                             1675 MILL ST
SANTA BARBARA, CA 93111                 BAYPORT, NY 11705                          APT 507
                                                                                   DES PLAINES, IL 60016



NFS LLC CUST                            NFS LLC CUST                               NFS LLC CUST
FBO JACQUELINE H BELL IRA               FBO JAMES JOHN GASKILL IRA                 FBO JONATHAN REITZES IRA
1908 E ROSEHILL DR                      32590 CAMERONS RIDGE RD                    3521 OTTAWA LN
ARLINGTON HTS, IL 60004                 WARSAW, MO 65355                           HOLLYWOOD, FL 33026




NFS LLC CUST                            NFS LLC CUST                               NFS LLC CUST
FBO KUPP SRIDHAR IRA                    FBO LAWRENCE FELDMAN IRA                   FBO LESLIE EISENBERG ROLLOVER IRA
64 FALCON RIDGE DR                      13924 SW 107TH TER                         956 SAN PABLO AVE
POMONA, CA 91766                        MIAMI, FL 33186                            ALBANY, CA 94706




NFS LLC CUST                            NFS LLC CUST                               NFS LLC CUST
FBO MARK E KANEFSKY IRA                 FBO RACHEL WATKINS IRA                     FBO RAYMOND L LALOWSKI IRA
11275 E APPALOOSA PL                    844 VEREDA DEL CIERVO                      1059 ANTHONY RD
SCOTTSDALE, AZ 85259                    GOLETA, CA 93117                           WHEELING, IL 60090




NFS LLC CUST                            NFS LLC CUST                               NFS LLC CUST
FBO RICHARD L SHEARER IRA               FBO SANDRA G PARRILLO IRA                  FBO THERESA OBANION IRA
709 CLEARWATER CIRCLE                   3 ROBIN WAY                                2204 BARRACKS RD
BEATRICE, NE 68310                      N SMITHFIELD, RI 02896                     URBANA, IL 61802




NFS LLC CUST                            NFS LLC CUST                               NFS LLC CUST
FBO TOMMYE L WEATHERSPOON IRA           FBO VINCENT M VACCARO INHERITED            FBO VLADA POLIN IRA
1841 SW 129TH TER                       IRA                                        4033 DANA COURT
MIRAMAR, FL 33027                       155 MAY PL                                 NORTHBROOK, IL 60062
                                        MASSAPEQUA PK, NY 11762



NFS LLC CUST                            NFS LLC CUST                               NFS LLC CUST
FBO WILLIAM E HERBERT IRA               FBO ZBIGNIEW MARCON IRA                    GLENN K WHITEHEAD
224 E MOUNTAIN DR                       35 HOPI TRAIL                              12142 STORKE AVE
SANTA BARBARA, CA 93108                 OAK RIDGE, NJ 07438                        PT CHARLOTTE, FL 33981




NFS LLC CUST                            NFS LLC CUST                               NFS LLC CUST
JENNIFER C ALLDIAN TR                   KEITH WHITEHEAD                            MILFORD L SCHLIEMANN
U/A 2012                                1328 CALADESI COURT                        2084 SULKY TRAIL
DPA 2012 FAMILY TRUST 318 EAGLE DR      DUNEDIN, FL 34698                          BEAVERCRK TWP, OH 45434
JUPITER, FL 33477



NFS LLC CUST                            NFS LLC CUST                               NFS LLC CUST
NAKIA S BROUSSARD & KAREN P             PETER P RULLAN & VIRGINIA M RULLAN TR      RICHARD A MARTIN &
BROUSSARD TR                            UA                                         M RENAY MARTIN JT TEN
UA 03/22/2018 NAKIA & KAREN BROUSSARD   11/06/17 DERMATOLOGY INST DEFINED          8425 W 114TH ST
REVOCABLE TR. 15123 ARBOR HOLLOW DR     BENEFIT                                    OVERLAND PARK, KS 66210
ODESSA, FL 33556                        256 LANDIS AVE SUITE 300
                                        CHULA VISTA, CA 91910
NFS LLC CUST            Case     21-10831-CTG     Doc 17
                                          NFS LLC CUST          Filed 05/19/21   Page 391
                                                                                    NFS LLC of 661
                                                                                            CUST
RICHARD D MCLAVISH                        RONALD WOODWORTH                          SARA R CRIPPEN TR UA 03/06/2008 SARA R
1001 MONTGOMERY BELL RD                   1015 S SHEPHERD DR 508                    CRIPPEN REV LIVING TR.
WESLEY CHAPEL, FL 33543                   HOUSTON, TX 77019                         479 DUNMORE DR
                                                                                    NEWPORT NEWS, VA 23602



NFS LLC CUST                              NFS LLC CUST                              NFS LLC CUST
SUSAN L SANTAROSA                         THOMAS H FAGADAU TR                       TIMOTHY S BODEMAN &
383 FOX POINT CIR                         UA 12/17/2004 FAGADAU LIVING TRUST        LISA D BODEMAN JT TEN
YOUNGSTOWN, NY 14174                      5335 WANTETA DR                           5926 CHESTER ST
                                          DALLAS, TX 75209                          WILMINGTON, NC 28405



NFS LLC CUST                              NFS LLC CUST                              NFS LLC CUST
VIOLET BERG TOD                           WADI LLC                                  WEST ELK INVESTMENT GROUP
BENEFICIARIES ON FILE WITH CPU            C/O V & J CHAKOTE                         C/O MELISSA ZAPP
601 VILLAGE DR 346                        1052 CHANNEL DR                           2908 OESTRICK LANE
MARSHALL, MN 56258                        HEWLETT, NY 11557                         AUSTIN, TX 78733



NFS/FMTC CUST FBO DONNA                   NFS/FMTC CUST                             NFS/FMTC CUST
PANARELLO ROLLOVER IRA                    FBO ALLAN SEIDON IRA                      FBO CARLENE J BELCH INHERITED IRA
9614 COLBALT COVE CIRCLE                  3526 BRECKENRIDGE DR                      1611 N WINDSOR DR
NAPLES, FL 34120                          EL PASO, TX 79936                         APT 306
                                                                                    ARLINGTON HTS, IL 60004



NFS/FMTC CUST                             NFS/FMTC CUST                             NFS/FMTC CUST
FBO CRAIG C REASER ROTH IRA               FBO DAVID BEAN TRADITIONAL IRA            FBO DONNA L SHADDIX IRA
220 EAGLE POINT LANE                      4148 E KROLL DRIVE                        300 MYRTLE AVE
SOUTHERN PNES, NC 28387                   GILBERT, AZ 85234-7521                    NOKOMIS, FL 34275-1464




NFS/FMTC CUST                             NFS/FMTC CUST                             NFS/FMTC CUST
FBO E LOUISE DEWEESE ROTH IRA             FBO EVAN L LIPKIS IRA                     FBO EVELYN BASCO SEP IRA
506 RIDGE RD                              2322 SUSSEX LN                            15850 LADO DE LAMO DR
PHILO, IL 61864                           NORTHBROOK, IL 60062                      HACIENDA HTS, CA 91745




NFS/FMTC CUST                             NFS/FMTC CUST                             NFS/FMTC CUST
FBO IRENE B CORTEZ IRA                    FBO JANICE R TANGEMAN ROTH IRA            FBO JEAN K SERFATY ROTH IRA
5604 VALLEY MAPLE DR                      2525 W WHIPP RD                           1585 VICTORIA ISLE WAY
EL PASO, TX 79932                         DAYTON, OH 45440                          FT LAUDERDALE, FL 33327




NFS/FMTC CUST                             NFS/FMTC CUST                             NFS/FMTC CUST
FBO JEANNE C GLICK ROTH IRA               FBO JOHN C OSBORNE JR ROLLOVER IRA        FBO KATHERINE O ABBITT IRA
PO BOX 6415                               1179 GOVERNORS WAY                        5756 HILLGROVE CIR
OCEAN ISL BCH, NC 28469                   VERO BEACH, FL 32963                      FAIRBORN, OH 45324




NFS/FMTC CUST                             NFS/FMTC CUST                             NFS/FMTC CUST
FBO KATHLEEN A BALOGH IRA                 FBO KENNETH ELESON IRA                    FBO KIMMEL JONES INHERITED IRA
1777 W CRYSTAL LN UNIT 710                1752 ROSE LANE                            307 CARTER DRIVE
MT PROSPECT, IL 60056-5438                BRIGHTON, CO 80601                        EULESS, TX 76039




NFS/FMTC CUST                             NFS/FMTC CUST                             NFS/FMTC CUST
FBO LAURIE HAVEL TRADITIONAL IRA          FBO LI-LI HUANG IRA                       FBO LINDA HICKS IRA
5939 HESPERIA AVE                         1512 MONTCLAIR DR                         13725 SW 78TH PL
ENCINO, CA 91316                          PLANO, TX 75075                           MIAMI, FL 33158
NFS/FMTC CUST           Case 21-10831-CTG
                                      NFS/FMTCDoc
                                                CUST17  Filed   05/19/21   Page 392 ofCUST
                                                                              NFS/FMTC 661
FBO LISA A CONNER INHERITED IRA       FBO LYNDA F DAMICO IRA                  FBO MAHDAV N DEVALARAJA
153 RIGGINS BLVD                      PO BOX 225                              TRADITIONAL IRA
WOODBURY, NJ 08096                    225 MAIN ST                             2 COLONIAL PATH
                                      SENECA, KS 66538                        ACTON, MA 01720



NFS/FMTC CUST                         NFS/FMTC CUST                           NFS/FMTC CUST
FBO MARSHA S GATES IRA                FBO MICHELE BECKLEY IRA                 FBO PATRICIA L MACDONALD IRA
PO BOX 704                            1519 CAMINO ALTO                        690 NORTHRIDGE DR
TOLONO, IL 61880                      EL PASO, TX 79902                       APT 212
                                                                              LEWISTON, NY 14092



NFS/FMTC CUST                         NFS/FMTC CUST                           NFS/FMTC CUST
FBO PATRICK J SEARBY IRA              FBO RADHIKA M DEVALARAJA                FBO ROBERT B WILCOX IRA
118 FOX HOLLOW RD                     TRADITIONAL IRA                         5583 FOXTAIL LOOP
PETERSBURG, NY 12138                  2 COLONIAL PATH                         CARLSBAD, CA 92010
                                      ACTON, MA 01720



NFS/FMTC CUST                         NFS/FMTC CUST                           NFS/FMTC CUST
FBO SCOTT A DAVIS ROLLOVER IRA        FBO TRACI NICOLE WILLIMON IRA           FBO VICKI A HARTMAN IRA
8898 STARE ROUTE 213                  100 WOOD STREAM WAY                     4271 E NORMA DR
TORONTO, OH 43964                     WILLIAMSTON, SC 29697                   PORT CLINTON, OH 43452




NFS/FMTC CUST                         NFS/FTMC CUST                           NFS/FTMC CUST
FBO VINCENT PATERSON SEP IRA          FBO DIANE G CLARKE TRADITIONAL IRA      FBO GAIL ALEXANDER IRA
5929 CANYON HEIGHTS LN                3723 BERRYWOOD DR                       593 PRIM ST
LOS ANGELES, CA 90068                 DAYTON, OH 45424                        ASHLAND, OR 97520




NFS/FTMC CUST                         NFS/FTMC CUST                           NFS/FTMC CUST
FBO GARY V JACOBS SEP IRA             FBO JEFF S ANDERSON IRA                 FBO JOSEPH F ROCHE IRA
29395 E 800 NORTH RD                  7185 THUNDERING HERD PLACE              4958 72ND COURT E
ELLSWORTH, IL 61737                   DAYTON, OH 45415                        BRADENTON, FL 34203




NFS/FTMC CUST                         NFS/FTMC CUST                           NFS/FTMC CUST
FBO MARY TERESA BODNAR INHERITED      FBO MITCHELL P PLEASANT IRA             FBO PAMELA S ROSS IRA
IRA                                   754 COEUR DALENE                        6220 7TH AVE DRIVE W
370 NEVIN LN                          EL PASO, TX 79922                       BRADENTON, FL 34209
FISHERVILLE, KY 40023



NFS/FTMC CUST                         NFS/FTMC CUST                           NFS/FTMC CUST
FBO ROBERT SHARPE IRA                 FBO SUSAN I SANTAROSA ROTH IRA          FBO VIRGINIA YERLY-GREENE IRA
6301 GOLD WAGON LN                    383 FOX POINT CIRCLE                    1620 HERON DR S
MINT HILL, NC 28227                   YOUNGSTOWN, NY 14174                    LORIDA, FL 33857




NGHIEP HUE CHAU                       NGOC ANH LAM                            NGOC V HOANG
TOD BENEFICIARY ON FILE WITH CPU      2004 W MERCED AVE                       6916 VIA CORRETO DR
PO BOX 730122                         WEST COVINA, CA 91790-2530              AUSTIN, TX 78749-2758
SAN JOSE, CA 95173-0006




NIA L CHESTER TR                      NIAGARA FRONTIER ANESTHESIA             NIAN E ZHOU &
UA 10/17/2013                         SERVICES LLP CASH BALANCE PLAN          XIN LIU JT TEN
NIA L CHESTER REVOCABLE TRUST         4185 SENECA ST STE 11                   2204 MERCER CT
60 FENNO ST                           WEST SENECA, NY 14224-3565              NAPERVILLE, IL 60565-3468
CAMBRIDGE, MA 02138
NIC D JERABEK &         Case   21-10831-CTG    Doc
                                        NICHOLAS     17 Filed
                                                 ALEXANDER TR 05/19/21      Page 393 ofALEXANDER
                                                                               NICHOLAS 661      TR
MINA S REIMAN JT TEN                    ALEXANDER ROBERTS CO MPPP              NICHOLAS ALEXANDER REV TRUST
TOD BENEFICIARY ON FILE CPU             1851 LANGLEY AVE                       UA 11/08/95
151 RIDGE ST APT B                      IRVINE, CA 92614-5623                  1851 LANGLEY AVE
NEW YORK, NY 10002-1808                                                        IRVINE, CA 92614-5623



NICHOLAS ARMENTANO &                    NICHOLAS H MONACO &                    NICHOLAS KOSMICKI
DONNA ARMENTANO JT TEN                  FRANCES MONACO JT TEN                  TOD BENEFICIARY ON FILE WITH CPU
27 TENNIS CLUB DR                       302 CHOPTANK DR                        822 2ND ST
DANVILLE, CA 94506-2153                 CHOCOWINITY, NC 27817-8839             WINDSOR, CO 80550-5722




NICHOLAS L HILDRETH &                   NICHOLAS L ZUMBRO TOD                  NICHOLAS PSAROS
DIANNE M HILDRETH JT TEN                JUNE CHOW-TYNE                         TOD BENEFICIARY ON FILE WITH CPU
104 FAIRVIEW DR                         SUBJECT TO STA TOD RULES               4523 BRIARWOOD DR
RED OAK, IA 51566-9400                  602 W ROLLER COASTER RD                CEDAR FALLS, IA 50613-7901
                                        TUCSON, AZ 85704-3869



NICHOLAS PYATT                          NICHOLAS R STEFFEN TR &                NICHOLAS RIGGILO TR
7639 SHEEP RANCH RD                     JENNIFER L STEFFEN TTEE                NICHOLAS J RIGGILO REVOCABLE TRUST
MTN RANCH, CA 95246-9731                STEFFEN REVOCABLE TRUST                UA 07/22/13
                                        36263 2215 GRAHAM AVE                  78 ABBOTTSFORD RD
                                        REDONDO BEACH, CA 90278-2029           WINNETKA, IL 60093-4265



NICHOLAS S. SCHORSCH                    NICHOLAS S. SCHORSCH                   NICHOLAS SLOAN SCHORSCH
C/O PAUL, WEISS, RIFKIND, WHARTON       C/O PAUL, WEISS, RIFKIND, WHARTON      PO BOX 2700
ATTN: AUDRA JAN SOLOWAY                 ATTN: DANIEL MASON                     NEWPORT, RI 02840-0304
1285 AVENUE OF THE AMERICAS             500 DELAWARE AVENUE, SUITE 200
NEW YORK, NY 10019                      WILMINGTON, DE 19899



NICK DEFINO                             NICK KOENIG &                          NICK PALKY
2937 N HACKETT AVE                      ANA KOENIG JT TEN                      208 RED BRICK DR UNIT 6
MILWAUKEE, WI 53211-3443                5322 PINE ARBOR DR                     SIMI VALLEY, CA 93065
                                        HOUSTON, TX 77066-2551




NICKY K WU TR &                         NICOLA E DANIELS                       NICOLA LESOURD TR
KAM H WU TTEE                           TOD BENEFICIARY ON FILE WITH CPU       CHILDS TR NICOLA LESOURD UNDER
WU LIVING TRUST                         11898 MOORE WOODS RD                   KATHY DESTEFANI TR UA 12/05/08 UA
37538 2832 PASEO LN                     ROSCOE, IL 61073-9668                  DTD 12/05/2008 2111 STONEBRIAR DR
SAN JOSE, CA 95124-1943                                                        EL DORADO HLS, CA 95762-9674



NICOLE A LOPEZ TR                       NICOLE BROGE &                         NICOLE E KIESNOSKI TR
NICOLE A LOPEZ LIVING TRUST             TIMOTHY BROGE JT TEN                   CAROLE T DEMIAN IRREVOCABLE LIV TR
UA 07/25/94                             4134 IL ROUTE 26 N                     UA 01/14/12
PO BOX 7266                             FREEPORT, IL 61032-8925                2 COLDEN ST
VAN NUYS, CA 91409-7266                                                        HUNTINGTN STA, NY 11746-4414



NICOLE RADOUMIS TR                      NICOLE V ANTAKLI TR                    NICOLLE BOUJABER-DIEDERICHS
RADOUMIS FAMILY TRUST                   NICOLE V ANTAKLI TRUST                 14220 SPORTS CLUB WAY
UA 07/19/13                             UA 07/18/12                            ORLANDO, FL 32837-6970
6441 CHESEBRO RD                        672 CHESTER ST
AGOURA HILLS, CA 91301-1803             BIRMINGHAM, MI 48009



NIDHIR R SHETH &                        NIKOLAUS GUTKNECHT &                   NILA F WIDNER
SEEMA SIKAND JT TEN                     URSULA M GUTKNECHT JT TEN              TOD BENEFICIARY ON FILE WITH CPU
12 DEER REST RD                         200 S FAIRFAX ST                       413 FLINTROCK WAY
MOORESTOWN, NJ 08057-2156               DENVER, CO 80246-1143                  WOODSTOCK, GA 30188
NINA CZERPAK            Case   21-10831-CTG     Doc 17
                                        NINA JO WRIGHT       Filed 05/19/21   Page 394
                                                                                 NINA   of 661
                                                                                      RAPHAEL
186 IRON HILL WAY                        2816 BISHOPS GATE CIR                   1226 3RD ST
COLLEGEVILLE, PA 19426-2833              BRYAN, TX 77807-4808                    MANHATTAN BEACH, CA 90266-6841




NIPUL PATEL                              NIRLEP PATEL                            NIRMAL PREMARATNE &
1134 S BLACKHORSE PK                     22 FOXMOOR CT                           CHI YUN PREMARATNE JT TEN
BLACKWOOD, NJ 08012-2703                 SIMPSONVILLE, SC 29680-6594             16844 MALABAR ST
                                                                                 DERWOOD, MD 20855-2053




NM WEALTH MANAGEMENT C/O PERSHING        NM WEALTH MANAGEMENT CO CUST            NM WEALTH MANAGEMENT CO CUST
CUST                                     FBO DOREEN JOB IRA                      FBO JASON S GESTRING TRADITIONAL
FBO KATHY A KALETA IRA                   212 N PASEO DE JUAN                     IRA C/O PERSHING LLC
25745 W INDION TRAIL RD                  ANAHEIM, CA 92807-2319                  3188 SITIO SENDERO
BARRINGTON, IL 60010                                                             CARLSBAD, CA 92009



NM WEALTH MANAGEMENT CO CUST             NM WEALTH MANAGEMENT CO CUST            NM WEALTH MANAGEMENT CO CUST
FBO LOUIS REESE IRA                      FBO MAREK SUCHECKI TRADITIONAL IRA      FBO MIRIAM RADIK IRA
6471 W CARTER RD                         1505 W CORTEZ ST UNIT 101               808 VERDON CRT
ROME, NY 13440-7947                      CHICAGO, IL 60642                       PLATTSMOUTH, NE 68048-4266




NM WEALTH MANAGEMENT CO CUST             NM WEALTH MANAGEMENT CO                 NM WEALTH MANAGEMENT CO
FBO PHILIP C ZUCCARELL IRA               C/O PERSHING LLC CUST                   THOMAS VALENZUELA IRA
750 OAK KNOLL DR                         ELLEN D ANTMAN TRADITIONAL IRA          341 W LAUREL AVE
PERRYSBURG, OH 43551-2908                3161 MARSHALL LN                        GLENDORA, CA 91741-2029
                                         MUNDELEIN, IL 60060



NM WEALTH MANAGEMENT CUST                NM WEALTH MANAGEMENT CUST               NM WEALTH MANAGEMENT CUST
FBO BRION OSAMU MARTINEZ                 FBO EILEEN V HAUSER ROTH IRA            FBO KATHLEEN REESE IRA
ROLLOVER IRA                             4020 S PINE RIDGE RD                    6471 W CARTER RD
1839 KOFMAN PKWY                         BIRDSEYE, IN 47513                      ROME, NY 13440
ALAMEDA, CA 94502



NM WEALTH MGMT CUST                      NOAM RAMATI                             NOBUKAZU JOE UMEMURA
FBO SHAD BUCHANAN IRA                    PARK AVENUE TOWER                       2965 GARONA DR
524 E DOGWOOD ST                         65 EAST 55TH STREET, SUITE 801          HACIENDA HTS, CA 91745
GARDNER, KS 66030                        NEW YORK, NY 10022




NOMER PROPERTIES LTD                     NONGHYUP BANK, AS THE TRUSTEE           NONGHYUP BANK, AS THE TRUSTEE
20281 E COUNTRY CLUB DR APT 2301         C/O KEYBANK REAL ESTATE CAPITAL         C/O KEYBANK SPECIAL SERVICING
AVENTURA, FL 33180-3034                  ATTN: LAUREN HOLDERMAN                  ATTN: MIKE JENKINS
                                         1200 ABERNATHY RD STE 1550              11501 OUTLOOK STREET, SUITE 300
                                         ATLANTA, GA 30328-5601                  OVERLAND PARK, KS 66211



NONGHYUP BANK, AS THE TRUSTEE            NOORALLAH KHERAJ &                      NORA JACQUEZ TR
C/O KEYCORP R.E. CAPITAL MARKETS, INC.   SHAMIN L KHERAI JT TEN                  JACQUEZ WEISER TRUST
ATTN: SETH A. SMITH                      1501 INDIAN SPGS                        UA 07/30/09
11501 OUTLOOK STREET, SUITE 300          CARROLLTON, TX 75007-6014               1446 DETROIT ST UNIT 4
OVERLAND PARK, KS 66211                                                          DENVER, CO 80206-2446



NORA KRISTINA GRASIS JENKINS TR          NORA TELTSER &                          NORA TELTSER
NORA KRISTINA GRASIS JENKINS             MATTHEW TELTSER TEN ENT                 3520 NORTH 55TH AVE
REVOCABLE LIVING TRUST UA                3520 N 55TH AVE                         HOLLYWOOD, FL 33021
39006 7318 NW KERNS DR                   HOLLYWOOD, FL 33021
KANSAS CITY, MO 64152-1850
NORAH M SCHAUMBURG      Case 21-10831-CTG
                                      NORBERTDoc  17 Filed
                                              A PREISCHEL & 05/19/21        Page 395 of
                                                                               NOREEN    661
                                                                                      L LAKE
344 MONTEZUMA ST                       CAROLE M PREISCHEL JT TEN               2710 PEARLE DRIVE
BRIGHTON, CO 80601                     TOD BENEFICIARY ON FILE CPU             DES PLAINES, IL 60018
                                       4360 ECKHARDT RD
                                       EDEN, NY 14057-9788



NOREEN RANEY TR                        NORM DUMBROFF                           NORMA GUARNIERI
NOREEN RANEY TRUST                     TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU
UA 09/30/13                            3575 TRALEE CT                          26 N DE BAUN AVE UNIT 207
10450 WASHGINGTONIA PALM WAY 1422      NAPERVILLE, IL 60564-9303               AIRMONT, NY 10901-5127
FORT MYERS, FL 33966-6917



NORMA J THOMAS                         NORMA JEAN ERICKSON TR &                NORMAN A HINKAMP &
TOD BENEFICIARY ON FILE WITH CPU       WILLARD L ERICKSON TTEE                 CAROLYN HINKAMP JT TEN
11009 BIRCHHAVEN AVE                   WILLARD L & NORMA J ERICKSON REV        TOD BENEFICIARY ON FILE CPU
BAKERSFIELD, CA 93312                  LIV TRUST 06/12/12 15753 W KINO DR      5965 SHORTLEAF CT
                                       SURPRISE, AZ 85374-5089                 SAINT LOUIS, MO 63128-4306



NORMAN A WANINGER TOD                  NORMAN A WANINGER TOD                   NORMAN C HOLLAND
BRENDA K ISON                          DENISE A KITTEN                         TOD BENEFICIARY ON FILE WITH CPU
SUBJECT TO STA TOD RULES               SUBJECT TO STA TOD RULES                7 ALMY DR
167 E ST RD 64                         167 E ST RD 64                          MALVERN, PA 19355-1241
HUNTINGBURG, IN 47542                  HUNTINGBURG, IN 47542



NORMAN H YEO                           NORMAN K KNOWLES                        NORMAN M DOMINGO &
281 LOCKWOOD LN SW                     TOD BENEFICIARY ON FILE WITH CPU        MOON F DOMINGO JT TEN
SUPPLY, NC 28462                       4419 W VARN AVE                         TOD BENEFICIARY ON FILE CPU
                                       TAMPA, FL 33616-1422                    1332 ACADEMY AVE
                                                                               BELMONT, CA 94002-1707



NORMAN MEISTER &                       NORMAN MOSK                             NORMAN NOWAK &
JACQUELINE MEISTER TR UA 12/03/2003    TOD BENEFICIARY ON FILE WITH CPU        KATHLEEN NOWAK JT TEN
NORMAN MEISTER & JACQUELINE MEISTER    5143 N EAST RIVER RD APT 355D           TOD BENEFICIARY ON FILE CPU
REVOCABLE LIVING TR. 85 SABRA AVE      CHICAGO, IL 60656                       2136 PANDORA DR
OAK PARK, CA 91377                                                             STERLING HTS, MI 48310-2866



NORMAN P GREEN &                       NORMAN W AMLING                         NORTH AMERICAN SPECIALTY INSURANCE
CHRIS GREEN JT TEN                     TOD BENEFICIARY ON FILE WITH CPU        CO.
8955 WILLIAMS RD                       PO BOX 5869                             NAS SURETY GROUP
NORTH EAST, PA 16428-5607              ORANGE, CA 92863-5869                   1200 MAIN STREET, SUITE 800
                                                                               KANSAS CITY, MO 64105-2478



NORTH CAROLINA DEPARTMENT OF           NORTH KNOX SIDING & WINDOWS, LLC        NORTHERN DISTRICT OF CALIFORNIA
REVENUE                                5618 N. BROADWAY STREET                 ATTN: BRIAN STRETCH
PO BOX 871                             KNOXVILLE, TN 37918                     FEDERAL COURTHOUSE
RALEIGH, NC 27602                                                              1301 CLAY ST
                                                                               OAKLAND, CA 94612



NORTHERN DISTRICT OF CALIFORNIA        NORTHERN DISTRICT OF CALIFORNIA         NORTHERN DISTRICT OF NEW YORK
ATTN: BRIAN STRETCH                    ATTN: BRIAN STRETCH                     ATTN: RICHARD S. HARTUNIAN
FEDERAL COURTHOUSE                     HERITAGE BANK BLDG                      319 FEDERAL BLDG
450 GOLDEN GATE AVE                    150 ALMADEN BLVD STE 900                15 HENRY ST
SAN FRANCISCO, CA 94102                SAN JOSE, CA 95113                      BINGHAMTON, NY 13901-2753



NORTHERN DISTRICT OF NEW YORK          NORTHERN DISTRICT OF NEW YORK           NORTHERN DISTRICT OF NEW YORK
ATTN: RICHARD S. HARTUNIAN             ATTN: RICHARD S. HARTUNIAN              ATTN: RICHARD S. HARTUNIAN
GATEWAY BLDG                           JAMES FOLEY BLDG                        PO BOX 7198
14 DURKEE ST, STE 340                  445 BROADWAY, ROOM 218                  100 S CLINTON ST
PLATTSBURGH, NY 12901                  ALBANY, NY 12207-2924                   SYRACUSE, NY 13261-7198
NORTHWEST ALCOHOL LAWCase          21-10831-CTG   Doc 17MUTUAL
                                            NORTHWESTERN   Filed 05/19/21
                                                               WMC CUST              Page 396 of
                                                                                        NORTON   661 &
                                                                                               BLOOM
7521 NE SANDY BLVD                          FBO RICHARD E MARKS TRADITIONAL             JESSICA BLOOM TR
PORTLAND, OR 97213                          IRA                                         NORTON & JESSICA BLOOM JOINT REV TR
                                            2228 PARNELL AVE                            40672 13637 DEERING BAY DR APT 221
                                            LOS ANGELES, CA 90064                       CORAL GABLES, FL 33158-2811



NORTON BLOOM TR                             NORVIL E STEVENS                            NU VIEW
UA 05/09/2011 NORTON BLOOM & JESSICA        TOD BENEFICIARY ON FILE WITH CPU            DAVID CRAIG COLLISON IRA
BLOOM JOINT REVOCABLE TR.                   49 HEPPNER DR STE A                         9752 TWIN CREEK DR
13637 DEERING BAY DR APT 221                MOUND HOUSE, NV 89706-7736                  DALLAS, TX 75228-3647
CORAL GABLES, FL 33158



NU VIEW                                     NU VIEW                                     NU VIEW
FBO BRUCE L OLSON                           JANE FUSSELL IRA                            LARRY DREW KEMP IRA
1302 NERINE CIR                             4410 ALYDAR DR                              17119 VINLAND DR
DUNWOODY, GA 30338-4814                     BURLESON, TX 76028-3245                     ADDISON, TX 75001-5055




NUTMEG & CO                                 NUVIEW IRA INC CUST                         NUVIEW IRA INC CUST
TREASURER STATE OF CONNECTICUT C/O          FBO MEREDITH ZYETZ IRA                      FBO MIRU MONTE IRA
AVENU                                       8600 SILVER RIDGE DR                        2206 TIMBERWOOD DR
INSIGHTS & ANALYTICS ATTN CUSTODY           AUSTIN, TX 78759                            CARROLLTON, TX 75006
100 HANCOCK STREET 10TH FLOOR
QUINCY, MA 02171

NUVIEW IRA INC                              NUVIEW TRUST CO CUST                        NUVIEW TRUST CO CUST
FBO JOHNATHAN T HIATT IRA                   FBO JERRY MARTIN IRA                        FBO JOSHUA W FRIEDMAN TRADITIONAL
280 S RONALD REAGAN BLVD STE 200            115 BAYSIDE DR                              IRA
LONGWOOD, FL 32750-5463                     TEN MILE, TN 37880                          341 W 24TH ST APT 4G
                                                                                        NEW YORK, NY 10011



NY & NJ MINORITY SUPPLIER                   NYLE B COTTINGTON &                         OAK FINANCIAL ACCEPTANCE
DEVELOPMENT COUNCIL                         JANICE K COTTINGTON JT TEN                  11950 S HARLEM AVE STE 201-3
320 W 37TH ST FL 9                          2263 350TH ST                               PALOS HEIGHTS, IL 60463-1250
NEW YORK, NY 10018-4285                     JEWELL, IA 50130-7535




OAKGROVE DEVELOPMENT INC                    OAKLAND REAL PROPERTIES LLC CUST            OCEAN BRIGHT CONSULTING 401K
ATTN YDILIO SANMARTI                        FBO MICHELE DEGREGORIO                      25881 TIPPERARY LN
CALLE 52 ELVIRA MENDEZ                      42557 WOODWARD AVE STE 200                  LAKE FOREST, CA 92630-8058
EDIF VALLARINO PISO 7 OFFICE 7-A            BLOOMFLD HLS, MI 48304
PANAMA PANAMA



OCIE L BELDING TR &                         O-E PRODUCTS 401K PLAN FBO MARCHANT         OFFICE DEPOT
CAROLINE L GUAY TTEE                        C COTTINGHAM JR                             P.O. BOX 1413
VIRGINIA LIPPERT IRREVOCABLE                PO BOX 1087                                 CHARLOTTE, NC 28201-1413
GIFTING TRUST 01/02/11 2416 CAMELOT DR      SIMPSONVILLE, SC 29681-1087
AUGUSTA, GA 30904-3327



OFFICE OF SEC. OF STATE OF CALIFORNIA       OFFICE OF SEC. OF STATE OF MARYLAND         OFFICE OF SEC. OF STATE OF NEW YORK
HON. ALEX PADILLA                           HON. JOHN C. WOBENSMITH                     HON. ROSSANA ROSADO
1500 11TH ST                                16 FRANCIS ST                               ONE COMMERCE PLAZA
SACRAMENTO, CA 95814                        ANNAPOLIS, MD 21401                         99 WASHINGTON AVE, STE1100
                                                                                        ALBANY, NY 12231



OFFICE OF SEC. OF STATE OF VIRGINIA         OFFICE OF THE UNITED STATES ATTORNEY        OFFICE OF THE UNITED STATES TRUSTEE
HON. KELLY THOMASSON                        DISTRICT OF DELAWARE                        ATTN: JOSEPH J. MCMAHON, JR.
PO BOX 2454                                 ATTN: DAVID C. WEISS C/O ELLEN SLIGHTS      844 KING ST STE 2207
RICHMOND, VA 23218                          1313 N. MARKET STREET                       LOCKBOX 35
                                            WILMINGTON, DE 19801                        WILMINGTON, DE 19801
                      Case
OHIO DEPARTMENT OF TAXATION    21-10831-CTG     Doc 17
                                        OHIO ELEVATOR     FiledINC.
                                                      AND LIFT,  05/19/21   Page 397 of 661
                                                                               OKECHUKWU C IFEDIORA
30 E. BROAD ST. 22                       9345 RAVENNA ROAD                     4001 DEBORAH DR
COLUMBUS, OH 43215                       UNIT F                                MONROE, LA 71201-2115
                                         TWINSBURG, OH 44087




OLD MAN & CO                             OLD SECOND NATIONAL BANK IND ADM      OLDHAM HAMILTON TR &
TREASURER STATE NEW HAMPSHIRE            EST EVELYNE HINDS                     KATHLEEN COLLINS TTEE
ABANDONED                                37 S RIVER ST                         HAMILTON COLLINS LIVING TRUST
PROPERTY C/O AVENU INSIGHTS &            AURORA, IL 60506                      37656 205 N CRESCENT AVE
ANALYTICS                                                                      LODI, CA 95240-1803
ATTN CUSTODY DEPT 100 HANCOCK ST
10TH FL
QUINCY, MA 02171

OLEARY LIMITED PARTNERSHIP               OLEARY VINCUNAS NO TWO LLC            OLIVER PATRICK BROOME TOD
C/O DEVELOPMENT ASSOCIATES               200 SILVER STREET STE 201             COCO WEISMANN
200 SILVER ST STE 201                    AGAWAM, MA 01001-3067                 SUBJECT TO STA TOD RULES
AGAWAM, MA 01001-3067                                                          6694 OAKDAWN DR
                                                                               TALLAHASSEE, FL 32309



OLIVER PATRICK BROOME TOD                OLIVER VON TROLL TR                   OLUN M RILEY
JIMMY BROOME                             OLIVER VONTROLL TROLL REV TRUST       1249 SONORA AVE
SUBJECT TO STA TOD RULES                 UA 04/27/06                           GLENDALE, CA 91201-1425
6694 OAKDAWN DR                          2200 N OCEAN BLVD UNIT S1705
TALLAHASSEE, FL 32309                    FORT LAUDERDALE, FL 33305-2190



OLUSEGUN M OGUNNIYI                      OMER S GROSS JR                       ONE SAFE PLACE MEDIA CORP
15452 WOODLAWN EAST AVE                  230 ISLAND DR                         1550 W. WALNUT HILL LANE
SOUTH HOLLAND, IL 60473-1131             ST SIMONS IS, GA 31522-3717           IRVING, TX 75038




ONEIL FALGOUST &                         OPPENHEIMER & CO TR                   ORACLE AMERICA, INC.
HAROLYN FALGOUST TEN COM                 BERTRAM J MARCUS                      P.O. BOX 44471
502 HODGE WATSON RD                      4312 HAWKSONG PL                      SAN FRANCISCO, CA 94144
CALHOUN, LA 71225-7920                   CARY, NC 27518-5480




ORAN S ROBERSON &                        OREGON DEPARTMENT OF REVENUE          OREGON DEPT OF STATE LANDS
FRANCES ROBERSON TEN COM                 PO BOX 14950                          UNCLAIMED PROPERTY
100 W HIGHLAND AVE                       SALEM, OR 97309-0950                  775 SUMMER ST NE STE 100
WEST MONROE, LA 71291-7021                                                     SALEM, OR 97301




ORLANDO HURTADO DE MENDOZA               OSCAR & HORTENCIA GARCIA FAMIL A      OTFRIED GUHRT
8426 CROSS TIMBERS DR W                  PARTNERSHIP                           TOD BENEFICIARY ON FILE WITH CPU
JACKSONVILLE, FL 32244-5934              PO BOX 146                            1729 ASTURIAS STREET
                                         SEBASTIAN, TX 78594-0146              ST AUGUSTINE, FL 32080




OTIS ELEVATOR COMPANY                    OTIS ELEVATOR COMPANY                 OTTO FOLKERTS
P.O. BOX 730400                          P.O. BOX 73579                        6830 FOX LAKE NO DR
DALLAS, TX 75373-0400                    CHICAGO, IL 60673-7579                INDIANAPOLIS, IN 46278




OTTO H R BARTSCH TR                      OUTDESIGN GROUP                       OWEN E SMITH &
OTTO H R BARTSCH REV LIVING TRUST        6500 WEST ROGERS CIRCLE               DELENA A SMITH JT TEN
UA 07/02/01                              SUITE 7000                            4634 PALESTINE RD
3903 CARRIZO DR                          BOCA RATON, FL 33487                  HUNTINGTON, AR 72940-9327
PLANO, TX 75074-3440
OWEN K WAGGONER         Case 21-10831-CTG      Doc 17 Filed
                                      P.S. SERVICES             05/19/21    Page 398
                                                                               P3M LLP of 661
TOD BENEFICIARY ON FILE WITH CPU      1320 N. RED GUM STREET                   293 W MALIBU DR
10 HIGH CLIFFE WAY                    ANAHEIM, CA 92806                        CHANDLER, AZ 85248-5187
LANDRUM, SC 29356-3153




PACIFIC PREMIER TRUST CUST            PACK888 PENSION PLAN TRUST               PADMA UPADHYAYULA TOD
FBO MISTY STODDART IRA                5418 SCHAEFER AVE                        PADMA UPADHYAYULA TR UA 06/17/1999
6576 E FERNAN LAKE RD                 CHINO, CA 91710-6901                     UPADHYAYULA FAMILY TR. SUBJECT TO STA
COEUR D ALENE, ID 83814                                                        TOD RULES 18714 STARE ST
                                                                               NORTHRIDGE, CA 91324



PAHL FAMILY TRUST TR &                PAIGE P YEN RETIREMENT TRUST             PALLET CONSULTANTS CORP
MING LEE PAHL TTEE                    401 E VALLEY BLVD 200                    810 NW 13TH AVE
THE PAHL FAMILY TRUST                 SAN GABRIEL, CA 91776-3589               POMPANO BEACH, FL 33069-2029
42054 345 VALLE DEL SOL RD
LOS ALAMOS, NM 87547-3563



PAM UMBARGER                          PAMELA A ZEMANEK                         PAMELA C MORAN TR
TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU         PAMELA C MORAN DEFINED BENEFIT PLAN
718 S EMERALD DR                      75 BRISA DEL LAGO                        PENSION PLAN 01/01/98
MCHENRY, IL 60051-9356                RCHO STA MARG, CA 92688                  C/O BHHS 1155 LINDERO CANYON ROAD
                                                                               WESTLAKE VLG, CA 91361



PAMELA CANETE                         PAMELA D MITAMURA                        PAMELA E BEHR &
1371 KAREN DR                         TOD BENEFICIARY ON FILE WITH CPU         ROBERT W BEHR JT TEN
WEST DUNDEE, IL 60118-1532            40 OAK ST                                4738 N LAPORTE AVE
                                      WHITE PLAINS, NY 10607-2804              CHICAGO, IL 60630-3801




PAMELA E POWRIE TR                    PAMELA GORDON TTEE GERALDINE C TOOP      PAMELA HEATH
THE PAMELA POWRIE FAMILY TRUST        LIVING TRUST DTD 04/26/2005              TOD BENEFICIARY ON FILE WITH CPU
UA 08/21/98                           1650 NORTH WILLIAMSTON RD                106 HILLSBOROUGH LN
27 ROCKROSE WAY                       WILLIAMSTON, MI 48895                    AIKEN, SC 29803
IRVINE, CA 92612-2136



PAMELA J CLEMENTS &                   PAMELA J POINDEXTER                      PAMELA J RICHARDSON
JERRY A CLEMENTS TR                   TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU
JERRY & PAMELA J CLEMENTS FAM TR      3648 LIME AVE                            1650 OVERLOOK DR
41927 13417 W KATHARINE WAY           LONG BEACH, CA 90807-4144                ALLIANCE, OH 44601-3642
PEORIA, AZ 85383-4129



PAMELA LAROCQUE &                     PAMELA M LOVELESS                        PAMELA O MATTEONI TR &
BRIAN LAROCQUE JT TEN                 1110 OIL WELL RD                         J MICHAEL MATTEONI TTEE
5009 BELL MEADE DR                    WIGGINS, MS 39577-8650                   J MICHAEL MATTEONI FAMILY TRUST
SARASOTA, FL 34232-5415                                                        41319 1925 HIDDEN MEADOWS DR
                                                                               RENO, NV 89502-8762



PAMELA PYLE                           PAMELA S GIBBS                           PAMELA S MITCHELL-MORELOCK TR
TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU         MORELOCK TRUST
PO BOX 70969                          3134 SPIRIT LAKE CUTOFF                  UA 02/16/01
MYRTLE BEACH, SC 29572-0035           SPIRIT LAKE, ID 83869                    6 BENTLEY RD
                                                                               RANCHO MIRAGE, CA 92270-1626



PAMELIA A MULLARKEY TR                PAMELLA A HORTON TR                      PANKAJ GANGARAM KAPADIA &
PAMELIA A MULLARKEY LIV TRUST         UA 07/31/2020                            HARSHA PANKAJ KAPADIA JT TEN
UA                                    PAMELLA A HORTON TRUST                   71 HUTTON ST
6850 BELFORT OAKS PL                  33-451 SAN LUCAS TRAIL                   JERSEY CITY, NJ 07307-2229
JACKSONVILLE, FL 32216-6241           THOUSAND PLMS, CA 92276
PANKAJ RANA &               Case 21-10831-CTG
                                          PARADISEDoc
                                                   WIRE17   Filed
                                                        & CABLE    05/19/21
                                                                DBPP            Page 399 of 661
                                                                                   PARAMOUNT LODGING ADVISORS
MOHINI RANA JT TEN                          7000 N 16TH ST STE 120 503             939 WEST NORTH AVENUE, SUITE 750
48 HURON AVE                                PHOENIX, AZ 85020                      CHICAGO, IL 60642
CLIFTON, NJ 07013-2954




PARKE A RAFFENSPERGER TR                    PASCAL D GAUCHER &                     PASQUA L NASSIF
RAFFENSPERGER LIVING TRUST                  CARMEN E GAUCHER JT TEN                TOD BENEFICIARY ON FILE WITH CPU
UA 10/03/11                                 TOD BENEFICIARY ON FILE CPU            8107 STEWART AVE
3535 DEERFIELD CT S                         3082 INGLEWOOD TER                     LOS ANGELES, CA 90045-2744
SALEM, OR 97302-9317                        BOCA RATON, FL 33431-6557



PASQUALE A CAMA                             PATRICIA A AMESBURY TR                 PATRICIA A AULENTA TR &
14455 25TH DR                               UA 09/19/2017                          RALPH E AULENTA TTEE
FLUSHING, NY 11354-1322                     PATRICIA A AMESBURY TRUST OF 2017      PATRICIA A AULENTA TRUST
                                            7105 SULTANA AVE                       40058 1496 TURKEY TRL
                                            SAN GABRIEL, CA 91775                  INVERNESS, IL 60067-1218



PATRICIA A BOWLER                           PATRICIA A DURAN                       PATRICIA A FERRARA
TOD BENEFICIARY ON FILE WITH CPU            8017 BOWEN RD                          3700 S OCEAN BLVD APT 909
577 MOORHEAD PL                             EL PASO, TX 79915-4701                 HIGHLAND BCH, FL 33487-3370
PITTSBURGH, PA 15232-1426




PATRICIA A HENDRICKX                        PATRICIA A JACOBUS                     PATRICIA A KNITTER TR
1303 PRESTWICK CT                           8417 SW 82ND CIR                       KENNETH K & PATRICIA A KNITTER
GRANBURY, TX 76048-4020                     OCALA, FL 34481-5538                   FAMILY TRUST UA 07/10/01
                                                                                   24242 BELLE MEDE DR
                                                                                   LEESBURG, FL 34748-7882



PATRICIA A MAHN                             PATRICIA A MANCHE TR                   PATRICIA A OWEN TR &
13500 GARFIELD AVE                          UA 02/11/2021                          ARTHUR E OWEN TTEE
BURNSVILLE, MN 55337-2711                   PATRICIA ANN MANCHE LIVINT TRUST       PATRICIA A OWEN REVOCABLE TRUST
                                            7037 FOX DR                            40862 1506 18TH ST NW
                                            THE COLONY, TX 75056-4456              SAINT PAUL, MN 55112-5450



PATRICIA A PARKER DVM                       PATRICIA A TODD                        PATRICIA B KEMP &
116 CAVALRY CIR                             TOD BENEFICIARY ON FILE WITH CPU       ALBERT L KEMP JT TEN
LEAGUE CITY, TX 77573-3420                  5338 WALNUT GROVE AVE                  4532 FOX CREEK RD
                                            SAN GABRIEL, CA 91776-2030             PACIFIC, MO 63069-2935




PATRICIA BOWMAN TR                          PATRICIA CLELAND TOD                   PATRICIA COLE TR &
PATRICIA BOWMAN TRUST                       JASON SMITH                            HOWARD E COLE TTEE
UA 07/24/80                                 SUBJECT TO STA TOD RULES               HE COLE & PM COLE FAMILY TRUST
1713 CANDLEWOOD ST                          21 ASSELIN ST                          37449 8828 MONTAGNA DR
SPARKS, NV 89434-2691                       WARREN, RI 02885                       LAS VEGAS, NV 89134-6149



PATRICIA D HOLMES TR                        PATRICIA D WILSON                      PATRICIA DIANE SCHROEDER
PATRICIA D HOLMES REVOCABLE TRUST           10397 N LAKE DR                        5149 CALLE ASILO
UA 12/12/91                                 LARGO, FL 33773-4268                   SANTA BARBARA, CA 93111-1726
2657 REGENT RD
CARLSBAD, CA 92010-6413



PATRICIA DINSMORE                           PATRICIA E CASTELLANI                  PATRICIA E MESSICK &
212 HEMINGWAY RD                            418 FOX HILL DR                        ROGER C MESSICK JT TEN
LOUISVILLE, KY 40207-4002                   CALVERTON, NY 11933-9508               11329 MEADOW FLOWER PL
                                                                                   SAN DIEGO, CA 92127-2035
PATRICIA F BETTS        Case 21-10831-CTG
                                      PATRICIADoc  17 Filed 05/19/21
                                               F HORWITZ                 Page 400 ofGALLICCHIO
                                                                            PATRICIA 661       &
TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU       RALPH GALLICCHIO JT TEN
4425 MEANDERING WAY APT 507           8490 WINNIPESAUKEE WAY                 42 COLONIAL DR
TALLAHASSEE, FL 32308-5745            LAKE WORTH, FL 33467-1705              FARMINGDALE, NY 11735-3150




PATRICIA GIBBONS                      PATRICIA GREGG                         PATRICIA H CLARK
3597 MAUCHLEY CT                      513 FAIRWAY TRL                        TOD BENEFICIARY ON FILE WITH CPU
WARRENTON, VA 20187-3910              SPRINGFIELD, TN 37172-4013             6214 BOCA RATON DR
                                                                             CORP CHRISTI, TX 78413-2616




PATRICIA H DUKES TR                   PATRICIA H RICHARDS                    PATRICIA HENDREN
PATRICIA H DUKES TRUST                8435 MONARCH CIRCLE                    10050 SKIPPERLING RD
UA 05/23/00                           SEMINOLE, FL 33772                     UNIT 2
3600 CHATEAU DR UNIT R134                                                    ROSCOE, IL 61073-5681
COLUMBIA, SC 29204-3910



PATRICIA HILL TR &                    PATRICIA HOGAN                         PATRICIA J GOULD TR
HOWARD HILL TTEE                      TOD BENEFICIARY ON FILE WITH CPU       PATRICIA GOULD FAMILY TRUST
HILL FAMILY TRUST                     800 S JUANITA AVE                      UA
36248 3873 EAGLE FLIGHT DR            REDONDO BEACH, CA 90277-4358           17520 NAPA ST
SIMI VALLEY, CA 93065-0219                                                   SHERWOOD FRST, CA 91325-3106



PATRICIA J LASKAY TR                  PATRICIA J ODLAND TOD ACCOUNT          PATRICIA KOOB
THE PATRICIA J LASKAY TRUST           6870 ELK CARLOS DR NE                  8609 FERNALD AVE
UA 11/18/11                           CARLOS, MN 56319                       MORTON GROVE, IL 60053-2822
127 BRIARWOOD DR
NEWARK, OH 43055-9706



PATRICIA KREIDEWEIS                   PATRICIA KUNTZENDORF TR                PATRICIA L MACDONALD
TOD BENEFICIARY ON FILE WITH CPU      PATRICIA J KUNTZENDORF REVOCABLE       690 NORTHRIDGE DR
8982 SW 116TH ROAD                    TRUST UA 02/10/15                      APT 212
OCALA, FL 34481                       951 WOLF CREEK ST                      LEWISTON, NY 14092
                                      CLERMONT, FL 34711-6743



PATRICIA L PICKERING TR &             PATRICIA L SKIBA                       PATRICIA L SMITH
VERNE C PICKERING TTEE                15 LINCOLN ST                          TOD BENEFICIARY ON FILE WITH CPU
PATRICIA L PICKERING TRUST            GLENVIEW, IL 60025-4914                384 GLENMOOR PL
40815 2591 PARKVIEW DR                                                       WINDER, GA 30680-8344
WHITE BEAR LK, MN 55110-5782



PATRICIA L WISEMAN &                  PATRICIA M KENNEDY TOD                 PATRICIA M NESBITT
LUANA E GIBBONS JT TEN                RANDALL KENNEDY                        18001 BENTLEY RD
13378 WILLIAM MYERS CT                SUBJECT TO STA TOD RULES               SANDY SPRING, MD 20860
WEST PALM BEACH, FL 33410-1435        1630 ARBOLES DR
                                      GLENDALE, CA 91207



PATRICIA MARKEY TR                    PATRICIA MEETZ                         PATRICIA MURPHY
PATRICIA A MARKEY REV TRUST           15647 S HILLSIDE ST UNIT 2200          TOD BENEFICIARY ON FILE WITH CPU
UA 10/21/14                           OLATHE, KS 66062-7095                  1757 ROUTE 300
5311 HYACINTH DR UNIT 48                                                     NEWBURGH, NY 12550-8933
CEDAR FALLS, IA 50613-6415



PATRICIA P FAULKNER                   PATRICIA PARIS                         PATRICIA PETERSCHICK
TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU       24623 FRIES AVE
31882 VIA OSO                         30 STILES DR                           CARSON, CA 90745
TRABUCO CYN, CA 92679-3923            MELVILLE, NY 11747-1016
PATRICIA QUERIPEL &      Case   21-10831-CTG
                                         PATRICIADoc 17 TAL
                                                 REBECCA Filed
                                                            &  05/19/21         Page 401 ofS MCPHILLIPS
                                                                                   PATRICIA  661
RONALD B QUERIPEL JT TEN                 JOSEPH TAL JT TEN                          721 BISHOPS PARK DR UNIT 103
50 PARVINS MILL RD                       14 BRAND ST APT 2 HOR                      RALEIGH, NC 27605-3232
BRIDGETON, NJ 08302-6104                 NOF
                                         JERUSALEM ISRAEL



PATRICIA SIMMONS                         PATRICIA SOULE TR                          PATRICIA W HOPE TR &
TOD BENEFICIARY ON FILE WITH CPU         PATRICIA SOULE LIVING TRUST                NORWOOD F HOPE TTEE
4427 CALHOUN AVE                         UA 06/27/03                                HOPE FAMILY REVOCABLE TRUST
SHERMAN OAKS, CA 91423-2701              1 GATE 1                                   41731 19 TURKEY CRK
                                         CAROLINA SHOR, NC 28467-2505               ALACHUA, FL 32615-9513



PATRICIA W HUI                           PATRICIA WICKHAM TR &                      PATRICIA Y WOOLARD
121 S HOPE ST APT 504                    RANDALL WICKHAM TTEE                       15420 OLDE HIGHWAY 80 SPC 213
LOS ANGELES, CA 90012-5019               RANDALL & PATRICIA WICKHAM JOINT           EL CAJON, CA 92021-2431
                                         REV TRUST 10/29/04 15019 BONAIRE CIR
                                         FORT MYERS, FL 33908-1895



PATRICK A SHULER                         PATRICK BRILLANT &                         PATRICK CIANGIOLA
TOD BENEFICIARY ON FILE WITH CPU         KELLY BRILLANT TEN ENT                     TOD BENEFICIARY ON FILE WITH CPU
2814 SW 25TH ST                          1940 CHERRY STONE LN                       155 INDIAN BOUNDARY DR
CAPE CORAL, FL 33914-3702                GREENVILLE, NC 27858-9404                  WESTMONT, IL 60559-1078




PATRICK D OSTINATO KAREN LARSON          PATRICK DAOUD                              PATRICK FITZGERALD
DECEASED BENE IRA COR CLEARING           41 PELICAN ISLE                            1630 N HERMITAGE AVE
CUST                                     FT LAUDERDALE, FL 33301-1511               CHICAGO, IL 60622-1401
711 MASTERS DR
CROSS JCT, VA 22625-2444



PATRICK J CLINITE &                      PATRICK J JEANES                           PATRICK J MORAN
MARIA CLINITE TR                         N9004 W SILVER SPRING DR                   507 EMMONS DR
UA 08/20/2010                            NESHKORO, WI 54960-8915                    MOUNTAIN VIEW, CA 94043-2727
CLINITE TRUST 1018 CALABRIA COURT
CAMARILLO, CA 93010



PATRICK K BYRNE                          PATRICK R CAHILL TR &                      PATRICK S BLANZY &
94 ROXBURY DR                            DONNA R CAHILL TTEE                        PATRICIA M BLANZY JT TEN
COMMACK, NY 11725-1336                   CAHILL FAMILY TRUST                        2945 WHITEHOUSE TRL
                                         39609 21283 N MARIPOSA GROVE LN            GAYLORD, MI 49735-8544
                                         SUPRISE
                                         SURPRISE, AZ 85387

PATRICK S MCKAY CUST                     PATRICK SCAGNAMIGLIO &                     PATRICK W REVELLE &
FBO PARKER J MCKAY                       ALLISON SCOGNAMIGLIO JT TEN                KATHLEEN M REVELLE JT TEN
UGMA MO                                  114 YORKSHIRE DR                           6598 AUTUMN WIND CIR
15302 S SMART RD                         EAST NORWICH, NY 11732-1244                CLARKSVILLE, MD 21029-1277
GREENWOOD, MO 64034-8999



PATSY HUGHEY CHRISTENBERRY TR            PATTI E GOYEN TR                           PATTI J SPAIN
WILLIAM L HUGHEY JR FAMILY TRUST         PATTI E GOYEN TRUST                        TOD BENEFICIARY ON FILE WITH CPU
UA 06/04/97                              UA 09/07/06                                1273 SEDGEFIELD RD
4650 PLEASANT BREEZE DR                  316 N PARKSIDE RD                          TALLAHASSEE, FL 32317-7132
OLIVE BRANCH, MS 38654-0012              NORMAL, IL 61761-2347



PATTI W ANDERSON TR                      PATTY CHAO                                 PATTY PEICHEN LIN
PATTI W ANDERSON TRUST                   336 N PLACER PRIVADO                       TOD BENEFICIARY ON FILE WITH CPU
UA 07/13/06                              ONTARIO, CA 91764-5666                     18238 MESCALERO ST
316 N PARKSIDE RD                                                                   ROWLAND HGHTS, CA 91748
NORMAL, IL 61761-2347
PAUL A JUSTAD TR        Case 21-10831-CTG      Doc 17
                                      PAUL A PODRID TR & Filed     05/19/21   Page 402
                                                                                 PAUL   of 661TR
                                                                                      BELTMAN
UA 06/19/2019                         SUSAN G LEVENBERG TTEE                     UA 08/18/2017
LILY GHOVALOO SUPPLEMENTAL NEEDS      NASUS LUAP TRUST                           BELTMAN FAMILY TRUST
TRUST 601 JAMES GRIFFIN DR            38762 825 GARLAND DR                       3658 470TH ST
GRAHAM, NC 27253                      PALO ALTO, CA 94303-3606                   ORANGE CITY, IA 51041



PAUL BERNIER                           PAUL C. HUGHES                            PAUL CURRIER TR &
410 SOUTHINGTON RD                     PARK AVENUE TOWER                         ROBERTA CURRIER TTEE
KENSINGTON, CT 06037-3433              65 EAST 55TH STREET, SUITE 801            PAUL & ROBERTA CURRIER FAMILY TRUST
                                       NEW YORK, NY 10022                        41877 6489 ALTA GRACIA DR
                                                                                 TUJUNGA, CA 91042-3401



PAUL D ELLISON TR                      PAUL D LAND &                             PAUL DANG TR &
PAUL D ELLISON TRUST                   TERESA L LAND JT TEN                      NANCY DANG TTEE
UA 07/09/12                            PO BOX 18350                              PAUL & NANCY DANG FAMILY TRUST
407 COUNTRY CLUB RD                    RAYTOWN, MO 64133-8350                    41089 7231 TERESA AVE
SALINA, KS 67401-3508                                                            ROSEMEAD, CA 91770-3823



PAUL DAVIS RESTORATION                 PAUL E KYLE &                             PAUL E NICHOLSON &
945 S FLOYD STREET                     CONNIE K KYLE JT TEN                      FAYE HWEICHIN CHANG JT TEN
LOUISVILLE, KY 40299                   9903 COLONY RD                            988 BRIGHT STAR CIR
                                       FAIRFAX, VA 22030-1811                    THOUSAND OAKS, CA 91360-1057




PAUL E RUDOLPH &                       PAUL E SCHLOSSER MICHELE L                PAUL EDWARD THORNTON TR &
PHYLLIS B RUDOLPH JT TEN               SCHLOSSER JT                              RUTH HALL THORNTON TTEE
609 SEA ISLAND WAY                     PO BOX 503                                PAUL EDWARD & RUTH HALL THORNTON
N MYRTLE BCH, SC 29582-2987            MEDORA, ND 58645-0503                     REVOCABLE TRUST 03/28/06 115 TANASI CT
                                                                                 LOUDON, TN 37774-2137



PAUL EDWARDS &                         PAUL F ALESSI TR &                        PAUL F MCNAMARA &
JOANN EDWARDS JT TEN                   MARSHA L ALESSI TTEE                      WINIFRED A MCNAMARA JT TEN
TOD BENEFICIARY ON FILE CPU            ALESSI FAMILY TRUST                       6167 ELDERBERRY LN
8725 PARRY LN                          36584 5154 CAMINO ALTA MIRA               CHERRY VALLEY, IL 61016-9746
ALEXANDRIA, VA 22308-2440              CASTRO VALLEY, CA 94546-1524



PAUL FOSTER TR &                       PAUL G GRIFFIN &                          PAUL H STEFFAN TR
LAURA FOSTER TTEE                      PATRICIA A GRIFFIN JT TEN                 PAUL STEFFAN
2012 FOSTER REVOCABLE TRUST            3833 HAYLORS BEACH WAY                    UA 03/16/00
41001 552 MALICOAT AVE                 GLEN ALLEN, VA 23060-7232                 17479 W PINE CREEK TRL
OAKLEY, CA 94561                                                                 GAGES LAKE, IL 60030-2877



PAUL HARRIS                            PAUL HENNEFORTH                           PAUL HOLDER &
TOD BENEFICIARY ON FILE WITH CPU       5 N SHORE RD                              GAIL M HOLDER JT TEN
7267 TONGA CT                          HAMPTON BAYS, NY 11946-1021               1405 MONUMENT SQ
BOYNTON BEACH, FL 33437-7188                                                     CAMDEN, SC 29020-3517




PAUL I MULLER                          PAUL J NISSON                             PAUL J OKEEFE TR
TOD BENEFICIARY ON FILE WITH CPU       2525 W BRIDGER RD                         PAUL J OKEEFE LIV TR
1455 CARDIFF AVE                       SALT LAKE CTY, UT 84104-4216              UA 03/24/16
LOS ANGELES, CA 90035-3229                                                       951 OCEAN BLVD UNIT 2
                                                                                 HAMPTON, NH 03842



PAUL KIM TR &                          PAUL KOENIG INC                           PAUL KRAUSE
JENNI HYUNNA KIM TTEE                  PO BOX 1238                               3396 PADDINGTON DR
THE PAUL J & JENNI H KIM AB LIV        MESILLA PARK, NM 88047-1238               TROY, MI 48084
TRUST 12/30/14 1908 DERRINGER LN
DIAMOND BAR, CA 91765-3329
PAUL L DELGADO JR        Case 21-10831-CTG     Doc 17
                                       PAUL M SCOTT TR     Filed 05/19/21    Page 403
                                                                                PAUL   of 661 TR
                                                                                     M SILVERMAN
2447-3 CHANDLER AVE                     SCOTT FAMILY TRUST                      PAUL M SILVERMAN REV TRUST
SIMI VALLEY, CA 93065                   UA 08/24/89                             UA 09/23/03
                                        5011 KEANE DR                           5500 CARRIAGEWAY DR APT 104
                                        CARMICHAEL, CA 95608-6047               ROLLING MDWS, IL 60008-3962



PAUL MOSSNER TR &                       PAUL P HILDRETH                         PAUL R MOTT &
BARBARA MOSSNER TTEE                    TOD BENEFICIARY ON FILE WITH CPU        DOROTHY E MOTT JT TEN
PAUL AND BARBARA MOSSNER REVOCABLE      2520 JACKSON PKWY                       TOD BENEFICIARY ON FILE CPU
TRUST 23428 186TH AVE                   VIENNA, VA 22180-6921                   2929 SUMMER WIND LN UNIT 3412
MANCHESTER, IA 52057-8540                                                       HGHLNDS RANCH, CO 80129-2486



PAUL REYNOLDS                           PAUL S BOMBERGER JR FOUNDATION          PAUL S TURNER &
PARK AVENUE TOWER                       ATTN BRENT A RICHTER                    L RENEA TURNER COMMUNITY PROPERTY
65 EAST 55TH STREET, SUITE 801          523 58TH AVE                            24461 MARGARET DR
NEW YORK, NY 10022                      GREELEY, CO 80634-4817                  HAYWARD, CA 94542-1015




PAUL S WESTFALL &                       PAUL SITOWITZ                           PAUL STANDAL TR &
MARY KATHERINE WESTFALL JT TEN          43332 ROYAL BURKEDALE STREET            MARY ANN STANDAL TTEE
163 APRIL WIND DR E                     SOUTH RIDING, VA 20152                  PAUL AND MARY ANN STANDAL FAMILY TR
MONTGOMERY, TX 77356-5930                                                       37358 5765 FRIARS RD UNIT 155
                                                                                SAN DIEGO, CA 92110-1840



PAUL SZETO &                            PAUL THOMPSON &                         PAUL VOWELS TR &
SUE D SZETO JT TEN                      CONSTANCE THOMPSON JT TEN               WENDY FRANCIS-VOWELS TTEE
244 EDWIN WAY                           276 WHITING ST                          PAUL AND WENDY FRANCIS VOWELS
HAYWARD, CA 94544-3517                  HINGHAM, MA 02043                       FAMILY TRUST 09/30/94 322 LONG PT
                                                                                LONG BEACH, CA 90803-6805



PAUL W EWING &                          PAUL W LIU                              PAUL W PENDORF II PSP & TRUST
JULIE C EWING JT TEN                    3481 YORKSHIRE RD                       FBO PAUL W PENDORF II
TOD BENEFICIARY ON FILE CPU             PASADENA, CA 91107-5431                 31666 W NINE DR
14121 EBY ST                                                                    LAGUNA NIGUEL, CA 92677-2955
OVERLAND PARK, KS 66221-2127



PAUL W ROBINSON                         PAUL WEBSTER IRA COR CLEARING CUST      PAUL WIESNER
409 WARREN AVE                          2030 CHEROKEE DR                        1998 GREEN OAKS DR
BALTIMORE, MD 21230-3929                COLUMBUS, GA 31906-1005                 GREENWOOD VLG, CO 80121-1539




PAUL, WEISS, RIFKIND, WHARTON           PAULA A COLONI                          PAULA A EULBERG
& GARRISON LLP                          602 HAWTHORN WAY                        46991 246TH ST
1285 AVENUE OF THE AMERICAS             NEW WINDSOR, NY 12553                   DELL RAPIDS, SD 57022-5208
NEW YORK, NY 10019-6064




PAULA ALLARD TR                         PAULA BLACK TR                          PAULA J GIRARD
PAULA ALLARD REVOCABLE TRUST            UA 10/02/2013                           6574 GROVE PARK DR
UA 04/19/04                             KELLY LIVING TRUST                      HOSCHTON, GA 30548-8262
12427 W FOXFIRE DR                      26207 TROON AVE
SUN CITY WEST, AZ 85375-5127            MT PLYMOUTH, FL 32776



PAULA PATTERSON                         PAULA R MCCALLA &                       PAULETTE ONEILL
TOD BENEFICIARY ON FILE WITH CPU        THOMAS R MCCALLA JT TEN                 1381 DEL MAR DR
98 BEACON ST                            3815 SAINT PHILIP DR                    KISSIMMEE, FL 34759-6144
HAMDEN, CT 06514-4011                   MEMPHIS, TN 38133-0922
PAULINE MATULIOKAS      Case 21-10831-CTG      Doc 17 Filed 05/19/21
                                      PAULINE PEPIN                      Page 404 of
                                                                            PAULINE   661 YEUNG
                                                                                    SAI-FUN
TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
6231 S AUSTIN AVE                     4260 SE 20TH PL APT 801               3380 WOLCOTT CMN
CHICAGO, IL 60638-4321                CAPE CORAL, FL 33904-5432             FREMONT, CA 94538-3594




PAVEL BOCHMAN &                       PAXTON CHEW &                         PEACH STATE ROOFING, INC.
MARA BOCHMAN JT TEN                   SUZY CHEW JT TEN                      1655-A SPECTRUM DRIVE
7004 KENNEDY BLVD E                   1054 FORTUNE WAY                      LAWRENCEVILLE, GA 30043
APT 12L                               LOS ANGELES, CA 90042
GUTTENBERG, NJ 07093



PEACH STATE ROOFING, INC.             PEDRO PEREZ TR &                      PEDRO Z GOMEZ
ATTN: PRESIDENT/GENERAL COUNSEL       NORMA PEREZ TTEE                      TOD BENEFICIARY ON FILE WITH CPU
1655-A SPECTRUM DRIVE                 PEREZ REVOCABLE LIVING TRUST          5657 COLUMBIA DR N
LAWRENCEVILLE, GA 30043               32902 10041 CHANEY AVE                FRESNO, CA 93727-6111
                                      DOWNEY, CA 90240-3548



PEELE VENTURES LLC                    PEGGY J CANTRELL                      PEGGY J MICHALS &
1234 POTOMAC SCHOOL RD                777 BAILEY LN                         GREGORY S MICHALS SR JT TEN
MC LEAN, VA 22101-2330                ERWIN, TN 37650-8979                  1632 SEASHELL LN
                                                                            WACONIA, MN 55387




PEGGY JOHNSTON                        PEGGY L SCHUETZ                       PEGGY LETNEY TR
1201 BIRCH AVE                        10675 HARRIS RD                       PEGGY LETNEY TRUST
ALEXANDRIA, MN 56308                  AUBURN, CA 95603-9563                 UA 08/27/03
                                                                            3811 SAN MARCOS CT
                                                                            NEWBURY PARK, CA 91320-3725



PEGGY MONTERO TR                      PEGGY P CHUSTZ                        PEGGY PIYU WU TR
PHILLIP MONTERO MINORS TRUST          4647 STEVEN LN                        UA 04/12/2019
UA 10/25/04                           LIVONIA, LA 70755-3427                PEGGY WU PROTECTION TRUST
3721 SW 68TH AVE                                                            3800 BRADFORD ST APT 128
MIAMI, FL 33155-3735                                                        LA VERNE, CA 91750



PEI RU LUO &                          PEI YIN SINYO YAO                     PEILIN CHENG
JI XING JT TEN                        TOD BENEFICIARY ON FILE WITH CPU      225 N COLUMBUS DR APT 7008
TOD BENEFICIARY ON FILE CPU           1005 E LAS TUNAS DR 158               CHICAGO, IL 60601-5264
635 E COMSTOCK AVE                    SAN GABRIEL, CA 91776-1614
GLENDORA, CA 91741-2722



PEIYING LI                            PELICAN STATE WHOLESALE               PENDLETON LLC
209 PALMETTO DR APT 4                 2928 LOUISVILLE AVE                   200 SILVER STREET STE 201
ALHAMBRA, CA 91801-4355               MONROE, LA 71201-6654                 AGAWAM, MA 01001-3067




PENELOPE CARTER                       PENELOPE L CANARIO                    PENNY A PSAROS
TOD BENEFICIARY ON FILE WITH CPU      6045 CALLE DE RICO                    TOD BENEFICIARY ON FILE WITH CPU
25011 BELLEVUE                        SAN JOSE, CA 95124-6543               7730 WISTFUL VISTA DR UNIT 304
LEESBURG, FL 34748-8331                                                     WDM, IA 50266-8033




PENNY L FOWLER TR &                   PENNY ROZZI PRICE                     PENSCO TRUST CO LLC CUST
DANNY FOWLER TTEE                     TOD BENEFICIARY ON FILE WITH CPU      FBO ANGEL A RODRIGUEZ IRA
PENNY L FOWLER LIVING TRUST           3042 ESTEPA DR                        PO BOX 173859
42114 20670 RANCHERIAS RD             CAMERON PARK, CA 95682-8135           DENVER, CO 80217
APPLE VALLEY, CA 92307-2857
                       Case
PENSCO TRUST CO LLC CUST       21-10831-CTG    Doc 17
                                        PENSCO TRUST      Filed
                                                     CO LLC CUST05/19/21   Page 405 of
                                                                              PENSCO   661CO LLC CUST
                                                                                     TRUST
FBO BRENT FLAHARTY IRA                   FBO CORNELIUS W DEENIK IRA           FBO DANIEL L STOGDALE IRA
9 SERNA                                  PO BOX 173859                        73 ELK RUN DR
RCHO STA MARG, CA 92688-2738             DENVER, CO 80217                     CHURCHVILLE, VA 24421




PENSCO TRUST CO LLC CUST                 PENSCO TRUST CO LLC CUST             PENSCO TRUST CO LLC CUST
FBO DOROTHY THOMAS IRA                   FBO EDWARD A GATT IRA                FBO JAMES J JACQUE IRA
PO BOX 173859                            4390 FOREST HILL DR                  1005 CREEKWOOD DR
DENVER, CO 80217                         COMMERCE TWP, MI 48382               CORINTH, MS 38834-2215




PENSCO TRUST CO LLC CUST                 PENSCO TRUST CO LLC CUST             PENSCO TRUST CO LLC CUST
FBO JAMES S HENNING IRA                  FBO JOHN P BRUNO ROTH IRA            FBO JOY F LEMKIN IRA
1315 W ADAMS BLVD                        156 LAS FLORES                       588 AVENIDA MAJORCA
LOS ANGELES, CA 90007                    ALISO VIEJO, CA 92656                LAGUNA WOODS, CA 92637-6709




PENSCO TRUST CO LLC CUST                 PENSCO TRUST CO LLC CUST             PENSCO TRUST CO LLC CUST
FBO KAREN L FUERST IRA                   FBO LAURY BARNES IRA                 FBO LORI KAHN IRA
PO BOX 173859                            31832 PASEO ALTO PLANO               PO BOX 173859
DENVER, CO 80217                         SAN JUAN CAPO, CA 92675-3406         DENVER, CO 80217




PENSCO TRUST CO LLC CUST                 PENSCO TRUST CO LLC CUST             PENSCO TRUST CO LLC CUST
FBO MANETTA H SEEM IRA                   FBO MICHAEL E MARIHART IRA           FBO MICHAEL J FUERST IRA
2505 LAST TEE COURT                      7124 BRIARSTONE LN                   41 LIMESTONE RD
LONGWOOD, FL 32779                       WEST HILLS, CA 91307                 ARMONK, NY 10504




PENSCO TRUST CO LLC CUST                 PENSCO TRUST CO LLC CUST             PENSCO TRUST CO LLC CUST
FBO PATRICK BOULARD IRA                  FBO PETER A VENTIMIGLIA IRA          FBO RICHARD PLAVIDAL IRA
1 WESTPORT                               708 N BRIDLE PATH                    11743 COUNTY RD 1
IRVINE, CA 92620-2656                    ORANGE, CA 92869                     RIDGWAY, CO 81432-9449




PENSCO TRUST CO LLC CUST                 PENSCO TRUST CO LLC CUST             PENSCO TRUST CO LLC CUST
FBO THOMAS J FUERST IRA                  FBO TINA JOBE IRA                    FBO TRACY C WALKER IRA
PO BOX 173859                            169 COUNTY ROAD 346                  PO BOX 173859
DENVER, CO 80217                         IUKA, MS 38852-7035                  DENVER, CO 80217




PENSCO TRUST CO LLC CUST                 PENSCO TRUST COMPANY CUST            PENSCO TRUST COMPANY CUST
FBO WILLIAM C BARNES IRA                 FBO DEBRA GORMAN IRA                 FBO LAWRENCE G MICHALSKI
31832 PASEO ALTO PLANO                   101 SUMMIT AVE UNIT 401              TRADITIONAL IRA
SAN JUAN CAPO, CA 92675                  PARK RIDGE, IL 60068                 4825 S KEELER AVE
                                                                              CHICAGO, IL 60632-4110



PENSCO TRUST COMPANY LLC CUST            PENSCO TRUST COMPANY LLC CUST        PENSCO TRUST COMPANY LLC CUST
FBO DEBORAH A BANAS IRA                  FBO GREGORY A LINK IRA               FBO GUR-ARYE Y ROSHWALB IRA
38446 FOREST MILLS RD                    2878 SAINT ANTON COURT               634 W 256TH ST
LEESBURG, VA 20175-9144                  LISLE, IL 60532-3429                 BRONX, NY 10471-1217




PENSCO TRUST COMPANY LLC CUST            PENSCO TRUST COMPANY LLC CUST        PENSCO TRUST COMPANY
FBO MARY E OCONNOR IRA                   FBO MARY ELLEN WEYENBERG IRA         CATHERINE S ROCKSTROH IRA
23500 CRIDSTO RAY DR UNIT 504F           1077 PRAIRIE ZINNIA DR               6202 E MCKELLIPS RD UNIT 1
CUPERTINO, CA 95014                      BERNALILLO, NM 87004-5801            MESA, AZ 85215-2870
PENSCO TRUST COMPANY Case      21-10831-CTG    Doc
                                        PENTAGON    17 Filed
                                                 INVESTMENTS   05/19/21
                                                             LLC LLC               Page 406 of LLC
                                                                                      PERHSING  661
FBO JEROME J SPUNBERG IRA                 PO BOX 99                                   FBO KUEI-HUI MARY CHEN ROTH IRA
39 SAINT GEORGE PL                        TILDEN, NE 68781-0099                       8699 QUIET WOODS ST
PALM BCH GDNS, FL 33418-4024                                                          CHINO, CA 91708-9200




PERRY A MCCOWN &                          PERRY NICODIN &                             PERRY R GRIFFITH TR
SYLVIA S MCCOWN JT TEN                    LISA NICODLIN JT TEN                        THE GRIFFITH FAMILY TRUST
9915 W CEDAR DR                           6145 W HAMM CT                              UA 10/26/10
SUN CITY, AZ 85351-2839                   EAGLE, ID 83616-5833                        9172 SHERRY CIR
                                                                                      HUNTINGTN BCH, CA 92646-2333



PERRY RICHMOND TR                         PERRY W JOHNSON &                           PERSHIG LLC CUST
PERRY RICHMOND LIVING TRUST               TERESA C JOHNSON TEN COM                    FBO RONALD S EKOVICH &
UA 06/02/14                               4664 SUMMERLIN PL                           DIANE R EKOVICH JT TEN
11004 BLIX ST APT 2H                      ROCK HILL, SC 29732-8521                    TOD BENEFICIARY ON FILE CPU 5056
N HOLLYWOOD, CA 91602-3554                                                            GALLEON
                                                                                      NEW PRT RCHY, FL 34652

PERSHIING LLC CUST                        PERSHINC LLC CUST                           PERSHINC LLC
FBO JULIE DOYLE IHERITED IRA              ANTHONY THOMAS PIERRY TR UA 12/27/2018      CUST MARIAN CONNER IRA
75324 AUGUSTA LANE                        ANTHONY THOMAS PIERRY TR.                   318 E CEDAR MILL ROAD
NAPERVILLE, IL 60540                      41895 DAHLIAS WAY                           STAR VALLEY, AZ 85541
                                          MURRIETA, CA 92562



PERSHING CUST LLC                         PERSHING CUST                               PERSHING CUST
FBO KAREN S BETTGER TOD SHARI CAHILL      FBO APRIL BLACK INHERITED IRA               FBO FALIANG SUN &
SUBJECT TO STA TOD RULES DTD 11/30/2016   2819 BARBARELL WAY                          YAN WANG JT TEN
6248 OAK HILLS PLZ                        SACRAMENTO, CA 95821                        TOD BENEFICIARY ON FILE CPU 1 JEFFREY
OMAHA, NE 68137                                                                       LN
                                                                                      GREAT NECK, NY 11020-1607

PERSHING CUST                             PERSHING CUST                               PERSHING CUST
FBO GLEN R WAGNER IRA                     FBO JUDITH CLARKE IRA                       FBO KRISTIN BENSON IRA R/O
ONE PERSHING PLAZA 7TH FLR                5333 E RURAL RIDGE CIR                      PO BOX 811
JERSEY CITY, NJ 07399                     ANAHEIM, CA 92807-4632                      WADING RIVER, NY 11792-0811




PERSHING CUST                             PERSHING CUST                               PERSHING CUST
FBO LARRY M STORCK SEP IRA                FBO LORI SHREVE IRA                         FBO MARK S DABRAN IRA
8019 STERLING DR                          29913 WICKIUP COURT                         3266 GRAFTON ST
EL CAJON, CA 92021-1720                   COARSEGOLD, CA 93614-9676                   LAKE ORION, MI 48359




PERSHING CUST                             PERSHING CUST                               PERSHING LLC CSUT
GLORIA GALLAGHER                          RICHARD G SAFFIRE                           CRAIG J MUROBAYASHI & ESTHER
43000 12 OAKS CRESCENT                    34 SUNBURST CIR                             MUROBAYASHI
APT 5011                                  EAST AMHERST, NY 14051-1681                 TR UA 05/01/1992 CRAIG MUROBAYASHI REV
NOVI, MI 48377                                                                        TR. 94-716 WAILEIA PL
                                                                                      MILILANI, HI 96789

PERSHING LLC CUST FBO                     PERSHING LLC CUST                           PERSHING LLC CUST
LINDA S GRAY IRA                          A & D PROPERTIES                            ALBERT LEVY TR
2013 PRINCE EDWARD DR                     200 BECKWITH LN                             UA 11/09/2019 GLENN LEVY TRUST
CHESAPEAKE, VA 23322-2221                 BELTON, SC 29627                            3435D MAIN ST
                                                                                      PITTSVILLE, MD 21850



PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
ALEXANDER SCUTTI JR                       ALICE S WELCH SAMUEL C WELCH JTWROS         ALLEN G YEE TR
206 RUSTIC RIDGE                          TOD                                         GUIDANT PLANNING INC
CARL JUNCTION, MO 64834                   BENEFICIARY ON FILE WITH CPU                1499 HUNTINGTON DR STE 303
                                          152 THRASHER RD                             S PASADENA, CA 91030
                                          CHESAPEAKE, VA 23320-4726
PERSHING LLC CUST       Case 21-10831-CTG    Doc
                                      PERSHING     17 Filed 05/19/21
                                               LLC CUST                       Page 407 of LLC
                                                                                 PERSHING  661CUST
ALVIE PRICE &                          AMANDA HARRISON                           AMELIA Y F KAWAMOTO & SPENCER K
SALLY PRICE JT TEN                     ONE PERSHING PLAZA                        KAWAMOTO
3619 HIGHGREEN DR                      JERSEY CITY, NJ 07399                     TR UA 07/20/2007 KAWAMOTO JOINT
KINGWOOD, TX 77339                                                               REVOCABLE TR. 142 COREOPSIS COURT
                                                                                 FRANKLIN, TN 37067

PERSHING LLC CUST                      PERSHING LLC CUST                         PERSHING LLC CUST
ANDRE HERMAN TROUGHTON                 ANGELA S CRIBB IRA                        ANNE WEIDENWEBER CUST
40 MALLARD COURT                       1225 PELLY CIR NE                         FBO ALEXANDER ERIC HENSON UGMA CA
WINDSOR LOCKS, CT 06096                BROOKHAVEN, GA 30319-4573                 11655 PRESILLA RD
                                                                                 CAMARILLO, CA 93012



PERSHING LLC CUST                      PERSHING LLC CUST                         PERSHING LLC CUST
ANTHONY L PETRETTA                     ANTONIO CAMEJO &                          ARLENE F KENDALL TR
23J NOBHILL                            NORA CAMEJO JT TEN                        CAPITAL ACCOUNTING SERVICES
ROSELAND, NJ 07068                     151 CRANDON BLVD 145                      401K PLAN 5170 SAN JACINTO CIRCLE W
                                       KEY BISCAYNE, FL 33149                    FALLBROOK, CA 92028



PERSHING LLC CUST                      PERSHING LLC CUST                         PERSHING LLC CUST
AS FOR ME & MY HOUSE MINISTRIES TR     B C SOFER LTD                             BARARA A STAHL TOD ON FILE WITH
RONALD L DEAL 401K PLAN                ALON 5                                    CUSTODIAN
116 TRELON WAY                         90820                                     1298 W JENNY ST
LITTLE ROCK, AR 72223                  MOTZA ILLIT 90820 ISRAEL                  LECANTO, FL 34461



PERSHING LLC CUST                      PERSHING LLC CUST                         PERSHING LLC CUST
BARBARA SPIVEY                         BARBARA STAHL                             BEVERLY C MARKSBURY TR UA 06/25/2012
TRADITIONAL IRA                        1298 W JENNY ST                           BEVERLY C MARKSBURY LIVING TR.
3049 MONTCASTLE DR                     LECANTO, FL 34461-7787                    427 S EL MOLINO AVE UNIT 8
AIKEN, SC 29803                                                                  PASADENA, CA 91101



PERSHING LLC CUST                      PERSHING LLC CUST                         PERSHING LLC CUST
BILLY L BAERTICH JR                    BOYD T RUSSELL & BRENDA M RUSSELL TR      BRECK W SCHMIDLKOFER &
4239 DIVIDEND                          UA                                        VERNA T SCHMIDLKOFER JT TEN
SAN ANTONIO, TX 78219                  09/10/2003 BOYD AND BRENDA RUSSELL        8861 ALDERLY COURT
                                       FAMILY LIVING TR. 3233 WOODWIND LANE      INDIANAPOLIS, IN 46260
                                       DALLAS, TX 75229

PERSHING LLC CUST                      PERSHING LLC CUST                         PERSHING LLC CUST
BRENDA K RAMSEY TR                     BRETT BRINKHOFF CUST                      BRETT BRINKHOFF CUST
BRENDA K RAMSEY IND 401K PLAN          KANE BRINKHOFF UTMA CO                    KELLEN BRINKHOFF UTMA CO
11736 E 10TH ST                        31192 ISLAND RD                           31192 ISLAND DR
INDIANAPOLIS, IN 46229                 EVERGREEN, CO 80439                       EVERGREEN, CO 80439



PERSHING LLC CUST                      PERSHING LLC CUST                         PERSHING LLC CUST
BRETT BRINKHOFF CUST                   BRIAN K RIPPY &                           BRUCE MATKINS TR UA 09/11/1985 ROBERT
QUAID BRINKHOFF UTMA CO                MELINDA J RIPPY JT TEN                    O
8825 WHISPERING PINE TRL               586 E GENTLEWIND CRT                      & FRANCES C MATKINS REVOCABLE LIVING
COLORADO SPGS, CO 80908-3514           BOISE, ID 83706                           TR.
                                                                                 2211 NE 244TH AVE
                                                                                 CAMAS, WA 98607

PERSHING LLC CUST                      PERSHING LLC CUST                         PERSHING LLC CUST
CAROL CARROLL TOD                      CAROL ROUSSEAU                            CAROLYN LEAVITT TOD THEODORE LEAVITT
BENEFICIARIES ON FILE WITH CUST        5230 PARKHURST DR                         SUBJECT TO STA TOD RULES
4 VANCE ST                             SHEFFIELD VLG, OH 44054-2958              13807 SW HILLSHIRE DR
COMMACK, NY 11725                                                                PORTLAND, OR 97223



PERSHING LLC CUST                      PERSHING LLC CUST                         PERSHING LLC CUST
CATHERINE A CREVISTON                  CHARLES CHI CHUEN CHAN TOD                CHARLES WASSERMAN & MARCIA
PO BOX 252                             JODY PARK-YUN CHAN                        WASSERMAN TR
WELLSVILLE, KS 66092                   SUBJECT TO STA TOD RULES PO BOX           UA 01/28/2004 WASSERMAN FAMILY TR.
                                       956933                                    19543 MAYALL ST
                                       DULUTH, GA 30095                          NORTHRIDGE, CA 91324
PERSHING LLC CUST       Case 21-10831-CTG
                                      PERSHING Doc  17 Filed
                                                LLC CUST             05/19/21      Page 408 of LLC
                                                                                      PERSHING  661CUST
CHRISTOPHER MARTIN TR                 CINDI L MARSHALL                                CONNIE E MACOMBER
UA 08/25/2000 CHRISTOPHER MARTIN TR   501 44TH AVE NE                                 12629 2ND ISLE
98 NAVARRE                            ST PETERSBURG, FL 33703                         HUDSON, FL 34667
IRVINE, CA 92612



PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
CUST LEOPOLD NIEDZIELSKI JR & MARIA       DAMARYS HATTON                              DANIEL HOLMES & APRIL LOUISE HOLMES
NIEDZIELSKI JT TEN                        6065 NW 75TH CRT                            TR
6711 EMBASSY BLVD APT 108                 PARKLAND, FL 33067-3339                     UA 02/15/20136 DAN HOLMES & APRIL DIBBLE
PORT RICHEY, FL 34668-4739                                                            HOLMES LIVING TR. 370 ALISO ST
                                                                                      VENTURA, CA 93001

PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
DARLENE R CROUSE                          DEREK WILLIAM ANDREWS TR UA 05/17/2002      DIAN MIRANDA TR UA 09/03/2015 OWEN ROY
421 LOGWOOD DR                            DEREK WILLIAM ANDREWS TR.                   BLACK FAMILY TR.
REDDING, CA 96003-4164                    9370 NW 62ND CRT                            2819 BARBARELL WAY
                                          PARKLAND, FL 33067-3748                     SACRAMENTO, CA 95821-5418



PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
DIANE P HARSH                             DIVERSIFIED METALS AND ALLOYS               DMLMD CONSULTING LLC INDIVIDUAL 401K
TOD BENEFICIARY ON FILE WITH CPU          ONE PERSHING PLAZA                          FBO
4975 W 88TH ST                            JERSEY CITY, NJ 07399                       DAVID M LOESCH
PRAIRIE VLG, KS 66207-2256                                                            4779 KRESTRIDGE COURT WEST
                                                                                      BARGERSVILLE, IN 46106

PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
DONALD L KEITHLEY & LINDA B KEITHLEY TR   DONALD R HENTHORN & VIRGINIA A              DONALD S BORMASTER TOD
UA 08/06/1990 KEITHLEY FAMILY TR.         HENTHORN                                    STACY M GARZA SUBJ TO STA TOD RULES
ONE PERSHING PLAZA                        TR UA 06/18/1987 DONALD R & VIRGINIA A      24851 S 638 RD
JERSEY CITY, NJ 07399                     HENTHORN INTERVIVOS TR. 50 TWISTED          GROVE, OK 74344-4523
                                          OAK
                                          SIMI VALLEY, CA 93065

PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
DONNA D LARSON TOD                        DONNA J HUBBARD & GEORGE HUBBARD JT         DOREEN W HSU
BENEFICIARIES IN FILE WITH CUST           TEN                                         TOD BENEFICIARY ON FILE WITH CPU
1613 W DORCHESTER                         TOD SUBJECT TO STA TOD RULES                7642 N EASTLAKE TER APT 2
PALM HARBOR, FL 34684                     10803 HOBBS STATION RD                      CHICAGO, IL 60626-6149
                                          LOUISVILLE, KY 40223

PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
DORIS RUTH WATTERS TOD                    DORIS RUTHERFORD TOD                        DOROTHY A POST & WILIAM J POST TR UA
TOD BENEFICIARY ON FILE WITH CUST         BENEFICIARIES ON FILE WITH CUST             01/26/2006 DOROTHY A POST REVOCABLE
456 WINDING WILLOW DR                     8104 MILL SPRINGS DR                        TR.
PALM HARBOR, FL 34683                     NEW PRT RCHY, FL 34653                      11471 WELLFLEET DR
                                                                                      FORT MYERS, FL 33908

PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
DOROTHY M JOCHIM TR UA 09/15/2009 JANE    DOUGLAS LEADER                              DOUGLAS NEWPORT
M                                         374 HILLCREST RD SW                         1514 NE 103RD COURT
JOCHIM REVOCABLE TR. FBO WARREN           AIKEN, SC 29801-3718                        VANCOUVER, WA 98664
JOCHIM
1117 E JULIE DR
TEMPE, AZ 85283

PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
DPBS ENTERPRISES LLC                      EDWARD MCCOMBS TR                           EDWARD SHIINOKI & JOY SHIINOKI JT TEN
VICKI J HOLGATE MANAGER                   UA 01/11/1991 MCCOMBS LIVING TRUST          TOD BENEFICIARIES ON FILE WITH CUST
PO BOX 5                                  1123 CANNON HILL RD                         1023 LUAWAI ST
SKYFOREST, CA 92385                       HEDGESVILLE, WV 25427                       HONOLULU, HI 96816



PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
ELEANOR C HARVEY TOD                      ELIZABETH A HALL & JOHN W HALL JT TEN       ELIZABETH A LIA
BENEFICIARIES ON FILE WITH CUST           TOD JASON R HALL AND DANA JASMINE           915 RANKINE ROAD
4359 TABINTIAN GARDENS APT J              SUBJECT TO STA TOD RULES 7190 HITES         NIAGARA FALLS, NY 14305
HOLIDAY, FL 34691                         COVE
                                          MARIPOSA, CA 95338
PERSHING LLC CUST        Case 21-10831-CTG
                                       PERSHING Doc  17 Filed
                                                 LLC CUST          05/19/21    Page 409 of LLC
                                                                                  PERSHING  661CUST
ELIZABETH HARBISON TOD                 ELIZABETH R SATTERFIELD                    ELLEN V LEE TR UA 01/01/2011 ROBERT A
BENEFICIARIES ON FILE WITH CUST        106 HILLSBOROUGH DR                        HILLMAN JR CHARITABLE TR.
47 CATESBY CIR                         GREENVILLE, SC 29615-3424                  304 ASHBOROUGH CIRCLE
COLUMBIA, SC 29206                                                                DOTHAN, AL 36301



PERSHING LLC CUST                       PERSHING LLC CUST                         PERSHING LLC CUST
ELMER ROSS CURTIS & PAMELA CURTIS TR    EMMA F OSLAC TR UA 03/14/2008 EMMA F      ERIKA E SPRAINYS
UA                                      OSLAC LIVING TR.                          TOD BENEFICIARY ON FILE WITH CPU
12/29/99 ELMER ROSS CURTIS TR.          31841 SADDLETREE DR                       4119 N MOZART ST
1328 SEAFARER ST                        WESTLAKE VLG, CA 91361                    CHICAGO, IL 60618-2708
VENTURA, CA 93001

PERSHING LLC CUST                       PERSHING LLC CUST                         PERSHING LLC CUST
EVA NELDA JIMENEZ TR UA 08/29/1995      FAITH E CARRIERE                          FBO ABBY M MOLL IRA
MARIO                                   TOD BENEFICIARY ON FILE WITH CPU          2015 1/2 OCEAN PARK BLVD
M JIMENEZ MARITAL TR.                   25422 ORESTO CT                           SANTA MONICA, CA 90405
1401 DANIEL DR                          PUNTA GORDA, FL 33955-4305
MISSION, TX 78573

PERSHING LLC CUST                       PERSHING LLC CUST                         PERSHING LLC CUST
FBO AGUSTINA LOPEZ                      FBO ALAN G BRODA INHERITED IRA            FBO ALBERT A WIDNER IRA
TOD BENEFICIARY ON FILE WITH CPU        182 HAGERMAN AVE                          9200 SEARS RD
4551 BRIGHTON LN                        E PATCHOGUE, NY 11772-5588                CONCORD, MI 49237
EL PASO, TX 79902-1264



PERSHING LLC CUST                       PERSHING LLC CUST                         PERSHING LLC CUST
FBO ALBERT M WAGNER ROTH IRA            FBO ALEXANDER GERSKOWITZ DDS 401(K)       FBO ALEXANDER LUBYANITSKY ROTH IRA
1901 HIGHLAND AVE                       PLAN                                      513 S CASCADE TER
SALINA, KS 67401                        ATTN DR ALEXANDER GERSKOWITZ              SUNNYVALE, CA 94087-3250
                                        506 HAMBURG TPKE STE 203
                                        WAYNE, NJ 07470-2069

PERSHING LLC CUST                       PERSHING LLC CUST                         PERSHING LLC CUST
FBO ALEXANDER T BERANEK &               FBO ALICE MINCH IRA                       FBO ALICIA M PAVLIC ROTH IRA
PATRICIA A BERANEK JNT TEN              837 HILLWOOD DR                           6015 S SUMMERWINDS
ONE PERSHING PLAZA                      MARIETTA, GA 30068-4122                   CUDAHY, WI 53110-3406
JERSEY CITY, NJ 07399



PERSHING LLC CUST                       PERSHING LLC CUST                         PERSHING LLC CUST
FBO ALLAN D ROHDE ROTH IRA              FBO ALMA W HUGHES IRA                     FBO AMARIN KONGCHALALAI IRA
7606 W STICKNEY AVE                     7904 PRESTWICK CT                         3642 TAVARA CIR
WAUWATOSA, WI 53213-1751                RICHMOND, VA 23294-4030                   SAN DIEGO, CA 92117




PERSHING LLC CUST                       PERSHING LLC CUST                         PERSHING LLC CUST
FBO AMY LEWIS IRA                       FBO ANDREW KINSEY IRA                     FBO ANGELA J MARSICO SEP IRA
239 DELTA DRIVE                         395 TRACK AVE                             43 ACORN RD
MANDEVILLE, LA 70448                    CUTCHOGUE, NY 11935                       BRANFORD, CT 06405-6142




PERSHING LLC CUST                       PERSHING LLC CUST                         PERSHING LLC CUST
FBO ANGELA L KIRTON TOD                 FBO ANN GANDY IRA                         FBO ANN MCGREW INHERITED IRA
DTD 09/10/2013                          610 N CHERRY LN                           1040 FLORENCE ST
401 CHARMANT PLACE                      CLOVIS, CA 93611-7207                     BURBANK, CA 91505
RIDGELAND, MS 39157-4331



PERSHING LLC CUST                       PERSHING LLC CUST                         PERSHING LLC CUST
FBO ANN P MITRA IRA R/O                 FBO ANNA C BREWER TOD                     FBO ANTHONY COLAGRECO INHERITED
41 HIAWATHA HTS DR                      DTD 05/15/2015                            IRA
WOODSTOCK VALLEY, CT 06282-2513         2001 ESSEX ST                             9 RIVERDALE AVE
                                        BERKELEY, CA 94703-2512                   MONMOUTH BCH, NJ 07750
PERSHING LLC CUST      Case   21-10831-CTG    Doc
                                       PERSHING     17 Filed 05/19/21
                                                LLC CUST                    Page 410 of LLC
                                                                               PERSHING  661CUST
FBO ANTHONY LAUDICINA IRA              FBO ANTHONY LITTLE IRA                  FBO ANTHONY SHENK &
420 PARRY DR                           PO BOX 43                               ROBIN NEDLIK SHENK JTWROS
MOORESTOWN, NJ 08057-2877              MARION, LA 71260-0043                   940 S PINES DRIVE
                                                                               ENDWELL, NY 13760



PERSHING LLC CUST                      PERSHING LLC CUST                       PERSHING LLC CUST
FBO ANTOINETTE W YANEGA IRA R/O        FBO ATLEY G RATTRAY IRA                 FBO BALASUBRAMANIAM GULASEKARAM
12772 CHAMBERLAIN RD                   1612 DARROW AVE                         SEP IRA
AURORA, OH 44202-9706                  EVANSTON, IL 60201                      12418 SUNNYCREEK LN
                                                                               CERRITOS, CA 90703-2050



PERSHING LLC CUST                      PERSHING LLC CUST                       PERSHING LLC CUST
FBO BARBARA A FLESHER IRA              FBO BARBARA CIANY INHERITED IRA         FBO BARBARA ROHDE TRADITIONAL IRA
1357 MERIAM RD                         6619 SPRINGFLOWER DR                    13 DANCING WATERS
PARADISE, CA 95969                     APT 23                                  ROCKWALL, TX 75032-6816
                                       NEW PRT RCHY, FL 34653



PERSHING LLC CUST                      PERSHING LLC CUST                       PERSHING LLC CUST
FBO BARUCH VINER &                     FBO BENJAMIN L NASER INHERITED IRA      FBO BENJAMIN N MCLENDON IRA
SHANA VINER JTWROS                     6 HARNISH LANE                          5752 AARON DR
HAGRA 14/3                             WALLINGFORD, CT 06492                   SATSUMA, AL 36572
TELZSTONE 90838 ISRAEL



PERSHING LLC CUST                      PERSHING LLC CUST                       PERSHING LLC CUST
FBO BERNARD ANTHONY JOCHUM             FBO BETH HERZOG INHERITED IRA           FBO BETH L FITTS TOD
ROLLOVER IRA                           10122 W WESTWIND DRIVE                  DTD 07/10/2013
105 SEYMOUR AVE                        PEORIA, AZ 85383                        515 CHRISTMAN DR
SCRANTON, PA 18505                                                             OXFORD, MS 38655-5515



PERSHING LLC CUST                      PERSHING LLC CUST                       PERSHING LLC CUST
FBO BOBBIE KAY JENKINS                 FBO BOBBY F STREI                       FBO BONNIE M DIXON TOD
17 CARDINAL RD                         50 CALLE DE VIDA                        DTD 09/01/2011
COVINGTON, LA 70433-4507               RCHO STA MARG, CA 92688                 815 DEAN WAY S W
                                                                               LAWRENCEVILLE, GA 30044-5838



PERSHING LLC CUST                      PERSHING LLC CUST                       PERSHING LLC CUST
FBO BRANDON W SKELTON ROTH IRA         FBO BRENDA SUSAN MORITZ IRA R/O         FBO BRIAN D HARLAND &
3339 NORTH POLK ST                     408 HUMMINGBIRD LN APT A                DIANNE L HARLAND JNT TEN
CORINTH, MS 38834                      AUSTIN, TX 78734-4750                   16808 SE 19TH ST
                                                                               VANCOUVER, WA 98683



PERSHING LLC CUST                      PERSHING LLC CUST                       PERSHING LLC CUST
FBO BRIAN G KING                       FBO BRIAN JACOBSON IRA                  FBO BRIAN KUCABA SIMPLE IRA
ONE PERSHING PLAZA 7TH FLR             9301 WINDY COURT                        812 CAROLINA BLVD
JERSEY CITY, NJ 07399                  SANTA CLARITA, CA 91390                 ISLE OF PALMS, SC 29451




PERSHING LLC CUST                      PERSHING LLC CUST                       PERSHING LLC CUST
FBO BRUCE JOYCE IRA                    FBO BRUCE R SPRENGER ROTH IRA           FBO BRUCE RUST IRA
111 LAKEVIEW CIRCLE                    254 KEENELEAND COURT                    56 GRANT DR NORTH
CLINTON, MS 39056                      COLLINSVILLE, IL 62234                  VALLEY STREAM, NY 11580




PERSHING LLC CUST                      PERSHING LLC CUST                       PERSHING LLC CUST
FBO CALVARY UNIVERSITY                 FBO CARL ECKERT &                       FBO CAROL A TEDROW IRA
15800 CALVARY RD                       VICKIE ECKERT JT WROS                   PO BOX 451
KANSAS CITY, MO 64147                  3252 PETERSON PL                        MARIPOSA, CA 95338-0451
                                       THE VILLAGES, FL 32163-0098
PERSHING LLC CUST        Case 21-10831-CTG    Doc
                                       PERSHING     17 Filed 05/19/21
                                                LLC CUST                   Page 411 of LLC
                                                                              PERSHING  661CUST
FBO CAROL BERGH IRA                     FBO CAROL GWILT ROTH IRA              FBO CAROL J WRINN IRA
123 30TH AVE NW                         16181 WEST FAIRMOUNT AVE              69 RODEO RD
SAINT PAUL, MN 55112                    GOODYEAR, AZ 85395                    ARITON, AL 36311




PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO CAROL M LAUBER IRA                  FBO CAROL S EDKINS IRA                FBO CAROLE OMATA INHERITED IRA
8649 W SUNSET RD                        2207 MONTAGUE CIRCLE                  5011 LYNN CIRCLE
NILES, IL 60714-1820                    PLACENTIA, CA 92870-1823              LA PALMA, CA 90623




PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO CAROLYN J CLAIBORNE                 FBO CARTRIDGE CONNECTION INC          FBO CATHERINE M WILLARD TRADITIONAL
ONE PERSHING PLAZA 7TH FLR              44 MEADOW POND CIRCLE                 IRA
JERSEY CITY, NJ 07399                   MILLER PLACE, NY 11764                17127 SE ROYER RD
                                                                              DAMASCUS, OR 97089



PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO CATHERINE RUELKE INHERITED IRA      FBO CHARLES ADAMS IRA                 FBO CHARLES E SYMINGTON JR
23037 UTE TRAIL                         215 CANYON RD                         INHERITED IRA
CEDAREDGE, CO 81413                     WEST MONROE, LA 71291-0416            6108 FORT HUNT RD
                                                                              ALEXANDRIA, VA 22307



PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO CHARLES FEDER                       FBO CHARLES S SALE                    FBO CHARLES W WYANT
1470 WALNUT ST STE 200                  TOD BENEFICIARY ON FILE WITH CPU      2434 HIGHLAND RD
BOULDER, CO 80302                       30922 STEEPLECHASE DR                 UPLAND, CA 91784
                                        SAN JUAN CAPO, CA 92675-1928



PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO CHERYL A FATLA ROTH IRA             FBO CHERYL D MARRONE IRA R/O          FBO CHERYL FERGUSON IRA R/O
7606 W STICKNEY AVE                     59155 HAMILTON CIRCLE                 652 HICKORY RIDGE RD
WAUWATOSA, WI 53213                     WASHINGTON, MI 48094                  FLORENCE, MS 39073-8334




PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO CHRISTA MARTINEZ TRADITIONAL        FBO CHRISTINE BERG                    FBO CHRISTINE L BOOHER IRA R/O
IRA                                     INHERITED IRA                         1 WILLIAMSBURG LN
1829 PATRICIA AVE 6                     6403 ROSNY RD                         TRABUCO CYN, CA 92679-5024
SIMI VALLEY, CA 93065                   RALEIGH, NC 27613-3111



PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO CHRISTOPHER ANTHONY SEP IRA         FBO CHRISTOPHER CIANI INHERITED       FBO CLAIRE KRUSSMANN INHERITED IRA
1917 E PALOMINO DR                      IRA                                   2279 ARBY COURT
TEMPE, AZ 85284-8024                    33 LINDBERGH LANE                     WANTAGH, NY 11793
                                        NEW CITY, NY 10956



PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO CLARA MCMANUS ROLLOVER IRA          FBO CLARENCE B TEDROW IRA             FBO COBLAS INVESTMENTS LLC
163 SOUTHAVEN AVE                       PO BOX 451                            12 CABRILLO TERRACE
MASTIC, NY 11950                        MARIPOSA, CA 95338-0451               ALISO VIEJO, CA 92656-1625




PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO COLLEEN KING IRA                    FBO CONNIE TISCARENO                  FBO CONSTANCE L SCHUM INHERITED
421 AMHURST CIRCLE                      INHERITED IRA                         IRA
FOLSOM, CA 95630                        6458 BLACKBERRY PL                    809 E FIRST ST
                                        RIVERSIDE, CA 92505-2263              WASHINGTON, MO 63090
PERSHING LLC CUST        Case   21-10831-CTG    Doc
                                         PERSHING     17 Filed 05/19/21
                                                  LLC CUST                   Page 412 of LLC
                                                                                PERSHING  661CUST
FBO CRAIG BARBEHENN IRA                  FBO CRAIG E FENNEMAN                   FBO CRAIG WIPPERMAN IRA R/O
3821 NE 25TH AVE                         3979 N BERKSHIRE LANE                  113 COUNTRY CORNERS CIR
LIGHTHOUSE PT, FL 33064-8033             MARTINSVILLE, IN 46151-5934            VENETIA, PA 15367-1165




PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO CURTIS HUFF & BRONWEN HUFF           FBO CYNTHIA HARBIN IRA                 FBO CYNTHIA L MAYO IRA
JTWROS                                   1220 RIVERSIDE DR                      578 ALLIGATOR LOOP RD
TOD BENEFICIARY ON FILE WITH CPU         PROSPECT, KY 40059-9062                MERRITT, NC 28556-9653
3045 SANDRIDGE DR
KINGSPORT, TN 37663-3256

PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO CYNTHIA LANGER TRADITIONAL IRA       FBO DALE AKITA ROTH IRA                FBO DALE OWENS IRA
14903 SIERRA HWY                         3154 MONTAGNE WAY                      817 LANGTRY DR
AGUA DULCE, CA 91390                     THOUSAND OAKS, CA 91362                LAS VEGAS, NV 89107




PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO DANIEL C VAN HESPEN TRADITIONAL      FBO DANIEL D NICHOLAS TRADITIONAL      FBO DANIEL MAHONEY
IRA                                      IRA                                    117 LOCH LEVIN LANE
12580 PATHOS LN                          12101 W LINCOLN AVE                    LEXINGTON, SC 29072
SAN DIEGO, CA 92129                      MILWAUKEE, WI 53227-1023



PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO DANIEL NEUFELDER IRA                 FBO DANIEL PINAR IRA                   FBO DANIEL RODONI IRA R/O
10750 CLUB CHASE                         8733 BEVERLY BLVD                      24 NEPENTHE DR
FISHERS, IN 46037                        APT 202                                SANTA CRUZ, CA 95060-1344
                                         W HOLLYWOOD, CA 90048



PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO DANIEL VOIGT &                       FBO DAVID A FLOYD IRA                  FBO DAVID A NAINKIN IRA
LAUREN VOIGT JTWROS                      899 COUNTY ROAD 103                    7 SINGLETREE LN
5495 S HATCH DR                          NEWVILLE, AL 36353                     RLLNG HLS EST, CA 90274
EVERGREEN, CO 80439-7237



PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO DAVID ANTONSON TRADITIONAL IRA       FBO DAVID E MILLER ROTH IRA            FBO DAVID GENTILE INHERITED IRA
8245 S WILDWOOD DR                       405 CALLE GRANADA                      2912 RALEIGH PL
OAK CREEK, WI 53154-7459                 SANTA BARBARA, CA 93105-2704           THOUSAND OAKS, CA 91360




PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO DAVID GRIEBLER INHERITED IRA         FBO DAVID H ESSEX                      FBO DAVID J BLANCETT IRA
821 MICHIGAN                             PO BOX 50577                           1444 CABALLO RANCH RD
APT 2                                    MIDLAND, TX 79710                      SAN DIMAS, CA 91773
EVANSTON, IL 60202



PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO DAVID J GINEO IRA                    FBO DAVID KATH HANN &                  FBO DAVID L BARRY TR
369 ADDISON RD                           NANCY GAIL HANN JTWROS                 UA 09/16/2003 DAVID L BARRY TRUST
GLASTONBURY, CT 06033                    2246 CHATHAM CT                        PO BOX 429
                                         MARYVILLE, IL 62062-8526               POWAY, CA 92074-0429



PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO DAVID MENGELKOCH IRA                 FBO DAVID PRESSMAN IRA                 FBO DAVID R VOLKMANN ROTH IRA
4350 CHIPPEWA CRT                        348 EDGEWATER RD                       111 SIERRA RIDGE DR
229                                      WASHINGTON, NC 27889-8575              WRIGHT CITY, MO 63390
MEDINA, MN 55340
PERSHING LLC CUST       Case 21-10831-CTG
                                      PERSHINGDoc   17 Filed 05/19/21
                                                LLC CUST                 Page 413 of LLC
                                                                            PERSHING  661CUST
FBO DAVID RAYMOND & PATRICIA RAYMOND  FBO DAVID T LEACH & LYNN J LEACH      FBO DAVID W PERRY &
JTWROS TOD BENEFICIARY ON FILE WITH   JTWROS                                FREDRIKA PERRY JT TEN
CPU                                   TOD BENEFICIARY ON FILE WITH CPU      715 SE 34TH AVE
527 WESTOVER RD                       15522 LEVEN LINKS PL                  PORTLAND, OR 97214-3177
COLUMBIA, SC 29210-5630               LAKEWOOD RCH, FL 34202-5687

PERSHING LLC CUST                     PERSHING LLC CUST                     PERSHING LLC CUST
FBO DAVIS FINANCIAL LLC               FBO DEANNA D KIEL ROTH IRA            FBO DEBBIE D KLEVENS
MARILYN M DAVIS MANAGING MEMBER       733 CRAIGWOODS DR                     18685 MAIN ST 105
7 SW 26 AVENUE                        SAINT LOUIS, MO 63122                 HUNTINGTN BCH, CA 92648-1271
GREAT BEND, KS 67530



PERSHING LLC CUST                     PERSHING LLC CUST                     PERSHING LLC CUST
FBO DEBORAH ANNE PATTON IRA           FBO DEBORAH BERTHEL TRADITIONAL       FBO DEBORAH H CALLISON & TALMADGE P
1306 NORTHFIELD CIRCLE                IRA                                   CALLISON JTWROS TOD BENEFICIARY ON
DOTHAN, AL 36303                      2939 SEAHORSE AVE                     FILE
                                      VENTURA, CA 93001                     WITH CPU 2658 QUEENS DR
                                                                            LINCOLNTON, NC 28092-7436

PERSHING LLC CUST                     PERSHING LLC CUST                     PERSHING LLC CUST
FBO DEBORAH SUE DONALDSON             FBO DEBRA FLORES                      FBO DENISE CALLAHAN IRA
INHERITED IRA                         INHERITED IRA                         2070 ROYAL PINES DRIVE
4830 ARTESIAN RD                      3901 MARTINGALE DR                    NEW BERN, NC 28560
LAND O LAKES, FL 34638                PLANO, TX 75023-5810



PERSHING LLC CUST                     PERSHING LLC CUST                     PERSHING LLC CUST
FBO DENISE GRIEBLER INHERITED IRA     FBO DENISE L GRAMM R/O IRA            FBO DENISE WIDENSKI TRADITIONAL
4689 LARKINS                          9810 E THOMPSON PEAK PKWY             IRA
DETROIT, MI 48210                     APT 804                               7335 S QUINCY AVE
                                      SCOTTSDALE, AZ 85255                  OAK CREEK, WI 53154-2206



PERSHING LLC CUST                     PERSHING LLC CUST                     PERSHING LLC CUST
FBO DENNIS A NAGEL IRA                FBO DENNIS A OSAKI                    FBO DERIK B GUNDERSON IRA
199 ROGERS CRT                        6016 NE 81ST AVE                      16000 WHIPPERMILL CRT
OZARK, AL 36360                       VANCOUVER, WA 98662                   DAMASCUS, OR 97089




PERSHING LLC CUST                     PERSHING LLC CUST                     PERSHING LLC CUST
FBO DIANA M DOTSON IRA                FBO DIANA SCHWARTZ TOD                FBO DIANE HOGAN IRA
1584 NE LA MESA PLACE                 DTD 11/17/2010                        27320 W CENTER RD
GRESHAM, OR 97030                     10209 OAK HAMMOCK DR                  WATERLOO, NE 68069-6814
                                      PUNTA GORDA, FL 33950-1320



PERSHING LLC CUST                     PERSHING LLC CUST                     PERSHING LLC CUST
FBO DIANNE K LAWRENCE IRA             FBO DIANNE S JACKSON TRADITIONAL      FBO DONALD D MURRAY & PATRICIA A
780 STUBBS VINSON RD                  IRA                                   MURRAY
MONROE, LA 71203-8571                 645 JEFFERSONIAN DR                   JTWROS TOD BENEFICIARY ON FILE WITH
                                      SAINT LOUIS, MO 63125                 CPU
                                                                            38255 CHARTIER ST
                                                                            HARRISON TWP, MI 48045-3411

PERSHING LLC CUST                     PERSHING LLC CUST                     PERSHING LLC CUST
FBO DONALD K WILLIAMS INHERITED       FBO DONALD R HUNTER IRA               FBO DONNA B SPEED
ROTH IRA                              657 E 2ND ST                          550 BRADFORD DR
9940 BURGHLEY LN                      CHILLICOTHE, OH 45601-2748            BRANDON, MS 39047-8115
RENO, NV 89521



PERSHING LLC CUST                     PERSHING LLC CUST                     PERSHING LLC CUST
FBO DONNA K HOECHLIN ROTH IRA         FBO DONNA S LEADBETTER IRA            FBO DONNIE J GRAY &
932 KRISTEN ST                        3250 COUNTY ROAD 481                  LINDA S GRAY JTWROS
CHINO VALLEY, AZ 86323-5370           MILLERSVILLE, MO 63766-6199           2013 PRINCE EDWARD DR
                                                                            CHESAPEAKE, VA 23322-2221
PERSHING LLC CUST     Case    21-10831-CTG    Doc
                                       PERSHING     17 Filed 05/19/21
                                                LLC CUST                  Page 414 of LLC
                                                                             PERSHING  661CUST
FBO DOROTHY O MOWBRAY                  FBO DUSTIN J GUNDERSON IRA            FBO EARL NICHOLAS IRA
1078 QUAIL LN                          1000 NE 115TH CIRCLE                  5236 SUFFIELD CT
LUGOFF, SC 29078-9135                  VANCOUVER, WA 98685                   SKOKIE, IL 60077-1527




PERSHING LLC CUST                      PERSHING LLC CUST                     PERSHING LLC CUST
FBO EBBA LIGUORI IRA                   FBO EDMUNDO CASTANEDA IRA             FBO EILEEN SERKE IRA R/O
38 CLUBHOUSE RD                        112 TRYON COURT                       3813 SEDALIA TRL
BROWNS MILLS, NJ 08015                 SACRAMENTO, CA 95864                  LOUISVILLE, KY 40272-2937




PERSHING LLC CUST                      PERSHING LLC CUST                     PERSHING LLC CUST
FBO EITAN PZEDECKI &                   FBO ELIZABETH CLAUS ROTH IRA          FBO ELIZABETH JOHNSON ROLLOVER IRA
IIANA PZEDECKI JTWROS                  660 CAMINO DE LOS MARES UNIT 306      20209 PEACH GROVE LANE
URIEL OFEK 2 APT 19                    SAN CLEMENTE, CA 92673-1811           DICKERSON, MD 20842
HERZILYA 46470 ISRAEL



PERSHING LLC CUST                      PERSHING LLC CUST                     PERSHING LLC CUST
FBO ELIZABETH M BOOTH TOD              FBO ELIZABETH PEARSON NAUL            FBO ERASTO CANALES
DTD 05/05/2015                         INHERITED IRA                         105 BLUEBIRD AVE
1317 FERGUSON LN                       8319 CLIFFSHIRE COURT                 MCALLEN, TX 78504-2214
SANTA FE, NM 87505-6213                HOUSTON, TX 77083



PERSHING LLC CUST                      PERSHING LLC CUST                     PERSHING LLC CUST
FBO ERIC T FOX IRA                     FBO ERNEST E DORRILL III &            FBO ERNESTINA OLENDORFF &
21682 FLAMENCO                         MARY DORRILL JT TEN                   RONALD M OLENDORFF TEN COM
MISSION VIEJO, CA 92692                301 RATLIFF FERRY RD                  6305 W 125TH ST
                                       CANTON, MS 39046-9387                 LEAWOOD, KS 66209-2518



PERSHING LLC CUST                      PERSHING LLC CUST                     PERSHING LLC CUST
FBO ESTHER MIKULA IRA                  FBO ETHEL JOHNSON IRA                 FBO EUGENE CHIAPPE &
16736 PAXTON AVE APT 2N                1440 WOOD RD 2C                       CAROL CHIAPPE JTWROS
TINLEY PARK, IL 60477-6669             BRONX, NY 10462                       9015 WOODLAWN DR
                                                                             GRANBURY, TX 76049-4406



PERSHING LLC CUST                      PERSHING LLC CUST                     PERSHING LLC CUST
FBO EVELYN A RICE IRA                  FBO EVERETT G HENDRICKSON             FBO FATMA S PATEL IRA R/O
4901 MANOR HILL DR                     TRADITIONAL IRA                       265 INDIES WAY 701
SYRACUSE, NY 13215-1320                902 W Z ST                            NAPLES, FL 34110-6498
                                       WASHOUGAL, WA 98671



PERSHING LLC CUST                      PERSHING LLC CUST                     PERSHING LLC CUST
FBO FAYE W LUCAS &                     FBO FE LORMA FRIGILLANA RIVERA        FBO FRANCES C BERENS IRA
RENFORD J LUCAS JT TEN                 IRA R/O                               444 S 161ST ST
223 FISHER RD                          19029 GRAYLAND AVE                    OMAHA, NE 68118-4114
WINONA, MS 38967-9540                  ARTESIA, CA 90701-6829



PERSHING LLC CUST                      PERSHING LLC CUST                     PERSHING LLC CUST
FBO FRANCES MURRELL IRA                FBO FRANK J Y HSU ROLLOVER IRA        FBO FREDERIC A BRENNAN IRA R/O
365 MANHATTAN AVE                      2675 SAN ANDRES WAY                   30 S HARLAN ST
NEW YORK, NY 10026-2318                CLAREMONT, CA 91711                   YORK, PA 17402-2822




PERSHING LLC CUST                      PERSHING LLC CUST                     PERSHING LLC CUST
FBO FREDERICK A & LINDA E BAKER REV    FBO GAIL A BROZEK IRA                 FBO GARRY MOORE IRA
TRUST DTD 30258 LINDA BAKER TR.EE      929 LITTLE POND WAY                   1303 STANFORD RD
3122 GREENSBOROUGH DR                  WEBSTER, NY 14580                     DOTHAN, AL 36305-1917
HGHLNDS RANCH, CO 80129-2224
PERSHING LLC CUST      Case 21-10831-CTG
                                     PERSHINGDoc   17 Filed
                                               LLC CUST        05/19/21   Page 415 of LLC
                                                                             PERSHING  661CUST
FBO GARY CHUNN TOD                   FBO GARY GREENBERG IRA                  FBO GARY J BRACY &
PENNY CHUNN SUBJ TO STA TOD RULES    1638 SAN PABLO DR                       KATHLEEN S BRACY JTWROS
15751 MILLER RD                      SAN MARCOS, CA 92078                    811 CHESHIRE BLVD
CONROE, TX 77303                                                             QUINCY, IL 62305-4706



PERSHING LLC CUST                    PERSHING LLC CUST                       PERSHING LLC CUST
FBO GARY R GREENWOOD &               FBO GAYLE M OBRACANIK IRA               FBO GENE WALKER COMBS IRA
CYNTHIA M GREENWOOD JNT TEN          301 CASTLE CIRCLE                       1513 8TH AVENUE
ONE PERSHING PLAZA 7TH FLR           LA GRANGE PK, IL 60526-5303             TERRE HAUTE, IN 47804
JERSEY CITY, NJ 07399



PERSHING LLC CUST                    PERSHING LLC CUST                       PERSHING LLC CUST
FBO GEORGE H BAKER JR IRA            FBO GEORGE L SPENCER III IRA R/O        FBO GERALD A MONEYPENNY SEP IRA
1864 PENOBSCOT DR                    21 WILDLIFE TRL                         2211 VIZCAYA CIRCLE
OKEMOS, MI 48864                     GREER, SC 29650-3263                    CAMPBELL, CA 95008-5666




PERSHING LLC CUST                    PERSHING LLC CUST                       PERSHING LLC CUST
FBO GERALD J BRUSEWITZ TRADITIONAL   FBO GERALD M SINGLETON &                FBO GERALD W MAIO IRA
IRA                                  MALCOLM V SINGLETON JT TEN              31 MARBELLA
5336 S HIDDEN DR                     225 CAMPFIRE CIRCLE                     SAN CLEMENTE, CA 92673
MILWAUKEE, WI 53221-3240             BRANDON, MS 39047-6323



PERSHING LLC CUST                    PERSHING LLC CUST                       PERSHING LLC CUST
FBO GERALD ZUHL IRA                  FBO GERALDINE R LEWIS-NYTES             FBO GINA HALE INHERITED IRA
6408 RAMPART DR                      ROLLOVER IRA                            949 GOLDEN ACRES LN
CARMICHAEL, CA 95608                 2061 OAKDALE AVE                        WELDON SPRING, MO 63304
                                     GREEN BAY, WI 54302



PERSHING LLC CUST                    PERSHING LLC CUST                       PERSHING LLC CUST
FBO GLEN BENNETT IRA                 FBO GLENN B ELLIN IRA                   FBO GLENN BRANDON GARRETT IRA
302 LAKESHORE DR                     13184 ASHNUT LN                         6706 FIELDTAN TRL
MONROE, LA 71203-4910                HERNDON, VA 20171-4327                  MOSELEY, VA 23120-1631




PERSHING LLC CUST                    PERSHING LLC CUST                       PERSHING LLC CUST
FBO GORLENE L JERGENSEN IRA R/O      FBO GRAYE H WOLFE SR                    FBO GREG A RATCLIFF IRA
1537 N 264TH ST                      1409 N MAIN ST                          5311 TAZEWELL POINTE WAY
WATERLOO, NE 68069-6233              MERIDIAN, ID 83642                      KNOXVILLE, TN 37918-7525




PERSHING LLC CUST                    PERSHING LLC CUST                       PERSHING LLC CUST
FBO GREGORY A HINDMAN                FBO GREGORY A STUART INHERITED IRA      FBO GREGORY J MARTIN IRA
TRADITIONAL IRA                      3835 QUEEN AVE N                        682 S KINNEY WAY
3297 W PLEASANT HILL RD              MINNEAPOLIS, MN 55412                   ANAHEIM, CA 92805
SALINA, KS 67401



PERSHING LLC CUST                    PERSHING LLC CUST                       PERSHING LLC CUST
FBO GREGORY J NIEDERKORN ROTH IRA    FBO GREGORY M GRAMM R/O IRA             FBO GREGORY S CIANY INHERITED IRA
131 7TH AVE                          9810 E THOMPSON PEAK PKWY               21 POCONO LANE
SO ST PAUL, MN 55075                 APT 804                                 DANBURY, CT 06810
                                     SCOTTSDALE, AZ 85255



PERSHING LLC CUST                    PERSHING LLC CUST                       PERSHING LLC CUST
FBO H DEAN CLARDY &                  FBO HARLEY WHEAT &                      FBO HAROLD A STRUBBERG INHERITED
TANYA G CLARDY JNT TEN               BILLIE L WHEAT JTWROS                   IRA
211 PARADISE COVE                    156 HAIGS CRK N                         1154 ZIRCON ST
SHADY SHORES, TX 76208               ELGIN, SC 29045-8996                    CORONA, CA 92882
PERSHING LLC CUST      Case    21-10831-CTG    Doc
                                        PERSHING     17 Filed 05/19/21
                                                 LLC CUST                     Page 416 of LLC
                                                                                 PERSHING  661CUST
FBO HAROLD F ALLEN ROTH IRA             FBO HAROLD STERN IRA                     FBO HARRIET O VALLENS IRA
2619 W 146TH ST                         5500 CARRIAGEWAY DR                      5909 BABBITT AVE
OVERLAND PARK, KS 66224-5927            APT 105                                  ENCINO, CA 91316
                                        ROLLING MDWS, IL 60008



PERSHING LLC CUST                       PERSHING LLC CUST                        PERSHING LLC CUST
FBO HARRY R KING &                      FBO HARRY W WRIGHT &                     FBO HEATHER DOYLE IRA
RONA A KING JTWROS                      PHYLLIS E WRIGHT JNT TEN                 102 PARAMOUNT DR
712 VANDERBILT DR                       5136 WOODLAND DR                         WOOD DALE, IL 60191-1969
NEW LENOX, IL 60451-3829                LEWISTON, NY 14092



PERSHING LLC CUST                       PERSHING LLC CUST                        PERSHING LLC CUST
FBO HELEEN D GREENWALD IRA              FBO HELEN ODLE IRA                       FBO HELGA KNIEP IRA
602 COUNTRY CLUB DR                     925 N MIDDLE ST                          28206 SUBURBAN DR
BLOOMSBURG, PA 17815-8529               FARMINGTON, MO 63640-1445                WARREN, MI 48088-7849




PERSHING LLC CUST                       PERSHING LLC CUST                        PERSHING LLC CUST
FBO HENRY F SKIRBALL & SHEBA F          FBO HOWARD A SIMMONS IRA R/O             FBO HOWARD B EPSTEIN &
SKIRBALL                                302 HENRY ST                             JENNIFER A EPSTEIN JNT TEN
JTWROS TOD BENEFICIARY ON FILE WITH     WAMPUM, PA 16157-4940                    5547 MEADOWGLEN LANE
CPU                                                                              CLARENCE CTR, NY 14032
248 W 102ND ST APT 3A
NEW YORK, NY 10025-4927

PERSHING LLC CUST                       PERSHING LLC CUST                        PERSHING LLC CUST
FBO I-CHENG WU IRA                      FBO INGRID SZEREDY IRA                   FBO IRA G HOSID &
12020 GREAT ELM DR                      749 E HERMOSA DR                         ELLEN R HOSID JT TEN
POTOMAC, MD 20854-1229                  FULLERTON, CA 92835-1240                 75 HARVEY CEDAR WAY
                                                                                 WARETOWN, NJ 08758-2733



PERSHING LLC CUST                       PERSHING LLC CUST                        PERSHING LLC CUST
FBO IRA ROBBINS IRA                     FBO JACK J CERVETTO & LINDA L            FBO JACK O CAMPBELL SR IRA
4145 RIVER BLUFF RUN WAY                CERVETTO                                 8647 ORNDORFF MILL RD
SUWANEE, GA 30024-4057                  JT TEN TOD BENEFICIARY ON FILE WITH      ADAIRVILLE, KY 42202
                                        CPU
                                        165 LEISURE WORLD
                                        MESA, AZ 85206

PERSHING LLC CUST                       PERSHING LLC CUST                        PERSHING LLC CUST
FBO JACKIE L BRAMES IRA                 FBO JACQUELINE TINSLEY IRA               FBO JALEEL A AKRAM IRA
5415 NAVILLETON RD                      16433 S 33RD ST                          15261 WALNUT CREEK DR
FLOYDS KNOBS, IN 47119                  PHOENIX, AZ 85048                        STRONGSVILLE, OH 44149-5629




PERSHING LLC CUST                       PERSHING LLC CUST                        PERSHING LLC CUST
FBO JAMES BUNTZEN &                     FBO JAMES DAVID LOVELACE ROTH IRA        FBO JAMES FEDERICO SR IRA R/O
SUSAN BUNTZEN JTWROS                    256 HWY 365                              1301 W OAK AVE
49 ALVIN RD                             BURNSVILLE, MS 38833                     FULLERTON, CA 92833-4030
WEST MILFORD, NJ 07480-1642



PERSHING LLC CUST                       PERSHING LLC CUST                        PERSHING LLC CUST
FBO JAMES R DUFFACK &                   FBO JAMES W DONNELLY & JANET             FBO JAMIE GRAY INHERITED IRA
MARY ELLEN DUFFACK JNT TEN              DONNELLY                                 3174 DARBY ST
6222 NORTHERN HILLS DR                  JTWROS TOD BENEFICIARY ON FILE WITH      APT 205
OMAHA, NE 68152                         CPU                                      SIMI VALLEY, CA 93063
                                        9303 BROLIO VILLA DR
                                        DUBLIN, OH 43016-7449

PERSHING LLC CUST                       PERSHING LLC CUST                        PERSHING LLC CUST
FBO JAMIE JANKOWSKI INHERITED IRA       FBO JANE F CANADAY IRA                   FBO JANE WATERMAN
65 E RIVER RD                           6474 N AUGUSTA ST                        23009 CLEAR ECHO DR UNIT 79
APT 22                                  FRESNO, CA 93710-3813                    BOCA RATON, FL 33433-6451
RUMSON, NJ 07760
PERSHING LLC CUST          Case 21-10831-CTG    Doc
                                         PERSHING     17 Filed 05/19/21
                                                  LLC CUST                     Page 417 of LLC
                                                                                  PERSHING  661CUST
FBO JANET BLAKE IRA                       FBO JANET E ENGLES TRADITIONAL IRA      FBO JANET E FRAIN IRA
5420 LUIS DR                              PO BOX 13121                            1382 SUN TREE DR
AGOURA HILLS, CA 91301                    TALLAHASSEE, FL 32317-3121              ROSEVILLE, CA 95661-5345




PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO JANET KOLB INHERITED IRA              FBO JANIC ENTERPRISES LLC               FBO JANICE COLAGRECO INHERITED IRA
ONE PERSHING PLAZA 7TH FLR                12 CABRILLO TERRACE                     74 WALNUT DR
JERSEY CITY, NJ 07399                     ALISO VIEJO, CA 92656-1625              U SADDLE RIV, NJ 07458




PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO JANYCE A KOZIEL IRA                   FBO JASON D SKOLNICK ROTH IRA           FBO JASON HERNDON IRA
643 BRADY WAY                             3859 CAPE POINTE CIR                    6326 MICHIGAN AVE
BATAVIA, IL 60510                         JUPITER, FL 33477-5809                  SAINT LOUIS, MO 63111-2503




PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO JAY S GLADSTEIN & MIMI R GLADSTEIN    FBO JEAN CHECKWOOD IRA                  FBO JEAN-JACQUES PAUCHEY IRA
JTWROS TOD BENEFICIARY ON FILE WITH       2939 VIA BLANCO                         133 SAN MARCO DR
CPU                                       SAN CLEMENTE, CA 92673-3570             ISLAMORADA, FL 33036
5464 CATCUS HILLS DR
EL PASO, TX 79912

PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO JEANNE M WAUDE                        FBO JEFFERY BRUCHAL IRA R/O             FBO JEFFREY BRIAN KULLMANN SEP IRA
12530 80TH PLACE NE                       95-1001 INANA ST                        26152 HILLSFORD PL
KIRKLAND, WA 98034                        MILILANI, HI 96789-5540                 LAKE FOREST, CA 92630-5507




PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO JEFFREY G MEYERS SEP IRA              FBO JEFFREY K KLETZMAYER &              FBO JEFFREY KRUEGER IRA R/O
18341 CANTERBURY CT                       BARBARA K KLETZMAYER JTWROS             22324 MELODI LN
STILWELL, KS 66085-9057                   3871 COUNTY ROAD 17                     SANTA CLARITA, CA 91350-2164
                                          BRIGHTON, CO 80603-8900



PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO JEN-LIN JACK CHANG &                  FBO JENNIFER L SCHULZ ROTH IRA          FBO JENNY MULIAWAN INHERITED IRA
JULIE P CHANGE TEN COMM                   5710 S 172ND AVE                        1283 BUSH ST APT 3
26651 STRAFFORD                           OMAHA, NE 68135-2291                    SAN FRANCISCO, CA 94109
MISSION VIEJO, CA 92692-4108



PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO JERROMY JOHNSON IRA R/O               FBO JERRY C BARBERA IRA                 FBO JESSE L JERGENSEN &
3730 SUNSET CLF                           16558 N 109TH ST                        GORLENE L JERGENSEN JNT TEN
SAN ANTONIO, TX 78261-2682                SCOTTSDALE, AZ 85255-9082               ONE PERSHING PLAZA 7TH FLR
                                                                                  JERSEY CITY, NJ 07399



PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO JESSE TAYLOR GRIMES IV &              FBO JESSICA A RATHS IRA                 FBO JESSICA YUAN INHERITED IRA
HEATHER LEA GRIMES JNT TEN                13180 W 30TH DR                         805 BUSH ST APT 306
PO BOX 14406                              GOLDEN, CO 80401                        SAN FRANCISCO, CA 94108
ODESSA, TX 79768



PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO JILL R RUIZ ROTH IRA                  FBO JING YU ROTH IRA                    FBO JK THOMPSON LP
7333 E GOODNIGHT LN                       3715 NORMANDY DRIVE                     55 TROON DR
PRESCOTT VLY, AZ 86314                    LA CANADA FLT, CA 91011                 ODESSA, TX 79762
PERSHING LLC CUST         Case 21-10831-CTG    Doc
                                        PERSHING     17 Filed 05/19/21
                                                 LLC CUST                   Page 418 of LLC
                                                                               PERSHING  661CUST
FBO JO KROGER                            FBO JOAN M LIPPERT                    FBO JOANNE BUNTING IRA R/O
2562 LESLIE DR N E                       TOD BENEFICIARY ON FILE WITH CPU      10143 SILVER POINT LN
ATLANTA, GA 30345-1532                   1612 HEMLOCK FARMS C/O RENO           OCEAN CITY, MD 21842-9307
                                         HAWLEY, PA 18428



PERSHING LLC CUST                        PERSHING LLC CUST                     PERSHING LLC CUST
FBO JOEL STROM & HOLLY STROM TR UA       FBO JOHN C DOVI INHERITED IRA         FBO JOHN D BOFF
03/10/1999 STROM FAMILY LIVING TR.       111 RIVER ST                          TOD BENEFICIARY ON FILE WITH CPU
10539 BRADBURY RD                        CORTLAND, NY 13045                    7418 DAUVIN
LOS ANGELES, CA 90064-3345                                                     PORT RICHEY, FL 34668



PERSHING LLC CUST                        PERSHING LLC CUST                     PERSHING LLC CUST
FBO JOHN D CEBALLOS SR IRA               FBO JOHN H CARROLL III IRA R/O        FBO JOHN HUEBSCHMANN &
401 PALM AVE                             103 SNYDER DR                         CHARLOTTE HUEBSCHMANN JNT TEN
WATSONVILLE, CA 95076-3940               BRANDON, MS 39042-2819                444 RIVERVIEW DR
                                                                               YOUNGSTOWN, NY 14174



PERSHING LLC CUST                        PERSHING LLC CUST                     PERSHING LLC CUST
FBO JOHN I MCKIBBEN IRA                  FBO JOHN J KRISH IRA                  FBO JOHN L SCHMIDT TRADITIONAL IRA
3726 ROSE AVE                            4220 80TH PL                          9017 EAST CRYSTAL DRIVE
LONG BEACH, CA 90807                     KENOSHA, WI 53142                     SUN LAKES, AZ 85248




PERSHING LLC CUST                        PERSHING LLC CUST                     PERSHING LLC CUST
FBO JOHN MCMILLAN IRA                    FBO JOHN PEARSON INHERITED IRA        FBO JOHN R SHEPPERSON
1928 H AVE                               6020 LOWER MILLER CR RD               ONE PERSHING PLAZA 7TH FLR
AURORA, IA 50607-9634                    MISSOULA, MT 59803                    JERSEY CITY, NJ 07399




PERSHING LLC CUST                        PERSHING LLC CUST                     PERSHING LLC CUST
FBO JOHN ROWE IRA                        FBO JOHNNY STOVER &                   FBO JON C MORRIS INHERITED IRA
2568 RUSH CREEK WAY                      MARY STOVER JTWROS                    680 DOVERLEE DR
ONTARIO, CA 91761                        2425 STOVER LAE                       SANTA MARIA, CA 93455
                                         DALZELL, SC 29040



PERSHING LLC CUST                        PERSHING LLC CUST                     PERSHING LLC CUST
FBO JON DAVID WALBURG IRA                FBO JONATHAN MENKIN ROTH IRA          FBO JONATHAN YUAN INHERITED IRA
68 MONARCH WAY                           78 W YALE LOOP                        5025 BROADWAY 1C
SAINT PAUL, MN 55127-6163                IRVINE, CA 92604-3677                 NEW YORK, NY 10034




PERSHING LLC CUST                        PERSHING LLC CUST                     PERSHING LLC CUST
FBO JORDANNA E OSLAC                     FBO JOSEPH L NIEHAUS                  FBO JOSEPH TRUCKEY IRA
31841 SADDLETREE DR                      TRADITIONAL IRA                       20120 THAGARD WAY
WESTLAKE VLG, CA 91361                   872 W 20TH ST                         YORBA LINDA, CA 92887-3277
                                         JASPER, IN 47546



PERSHING LLC CUST                        PERSHING LLC CUST                     PERSHING LLC CUST
FBO JOVANNA ADAMS IRA                    FBO JOYCE J CASWELL &                 FBO JOYCE M COPELAND INHERITED IRA
17239 N 19TH AVE 2010                    DONNIE J GRAY JTWROS                  403 HEARN ISLAND DR
PHOENIX, AZ 85023                        2013 PRINCE EDWARD DR                 COLUMBIA, LA 71418-4217
                                         CHESAPEAKE, VA 23322-2221



PERSHING LLC CUST                        PERSHING LLC CUST                     PERSHING LLC CUST
FBO JOYCE M ZENDER IRA                   FBO JUDITH CESTARO INHERITED IRA      FBO JUDITH HECHT IRA
1003 N BRENTWOOD LN                      336 COATES RD                         6 ARDSLEY CIR
MT PROSPECT, IL 60056-1347               MARSHALL, NC 28753                    ROCKVILLE CTR, NY 11570-2007
PERSHING LLC CUST         Case 21-10831-CTG    Doc
                                        PERSHING     17 Filed 05/19/21
                                                 LLC CUST                       Page 419 of LLC
                                                                                   PERSHING  661CUST
FBO JUDITH RASKIN TOD                     FBO JUDITH SOLOMON IRA                    FBO JULIE CHANG IRA
DTD 05/11/2015                            24508 INDIAN HILL LANE                    26651 STAFFORD
101 CLARK ST APT 25G                      WEST HILLS, CA 91307-3832                 MISSION VIEJO, CA 92692
BROOKLYN, NY 11201-7801



PERSHING LLC CUST                         PERSHING LLC CUST                         PERSHING LLC CUST
FBO JULIE HEDLUND TRADITIONAL IRA         FBO JUNE COLAGRECO INHERITED IRA          FBO KAREN J KNOLMAYER IRA
5288 VISTA MONTANA                        64 HOAWAA WAY                             8451 MEADOWS EDGE TRL
YORBA LINDA, CA 92886                     KIHEI, HI 96753                           TINLEY PARK, IL 60487-7056




PERSHING LLC CUST                         PERSHING LLC CUST                         PERSHING LLC CUST
FBO KAREN S BETTGER TOD LORI MOORE        FBO KAREN S BETTGER TOD LORI MOORE        FBO KAREN S BETTGER TOD RICHARD M
SUBJECT TO STA TOD RULES DTD 11/30/2016   SUBJECT TO STA TOD RULES DTD 11/30/2016   BETTGER SUBJECT TO STA TOD RULES DTD
6248 OAK HILLS PLZ                        PO BOX 173859                             11/30/2016 6248 OAK HILLS PLZ
OMAHA, NE 68137                           DENVER, CO 80217                          OMAHA, NE 68137



PERSHING LLC CUST                         PERSHING LLC CUST                         PERSHING LLC CUST
FBO KAREN S PARSONS ROTH IRA              FBO KATELYN M VANVELKINBURGH UGMA         FBO KATHLEEN A TARNOWSKI IRA
1009 W ABBOTT ST                          DEBRA S VANVELKINBURGH SUCC               1 PERSHING PLAZA 7TH FLOOR
MUNCIE, IN 47303                          14305 SW AYNSLEY WAY                      JERSEY CITY, NJ 07399
                                          PORTLAND, OR 97224-1928



PERSHING LLC CUST                         PERSHING LLC CUST                         PERSHING LLC CUST
FBO KATHLEEN JENNIGES TRUST               FBO KATHLEEN L KAHN TRADITIONAL           FBO KATHLEEN S HILL IRA R/O
35809 FREEDOM FLYER TRAIL                 IRA                                       2801 DUKESWOOD DR
VERGAS, MN 56587                          8507 N LARAMIE AVE                        GARLAND, TX 75040-8733
                                          SKOKIE, IL 60077



PERSHING LLC CUST                         PERSHING LLC CUST                         PERSHING LLC CUST
FBO KATHLEEN SEIFERT-LARSEN               FBO KATHY GERALYN KOZMINSKI               FBO KAY DAVIS IRA
TRADITIONAL IRA                           3521 CHISTOW RD                           13401 SOUTHEAST 26TH CIRCLE
3991 S VICTORIA CRT                       MATTHEWS, NC 28105                        VANCOUVER, WA 98683
NEW BERLIN, WI 53151-9002



PERSHING LLC CUST                         PERSHING LLC CUST                         PERSHING LLC CUST
FBO KAY GERRARD TRADITIONAL IRA           FBO KEITH STINCHCOMB INHERITED IRA        FBO KENDALL HERITAGE LLC
638 N ELIAS RD                            7 CLEMENT RD                              ONE PERSHING PLAZA
KAYSVILLE, UT 84037                       NEW PROVIDNCE, NJ 07974                   JERSEY CITY, NJ 07399




PERSHING LLC CUST                         PERSHING LLC CUST                         PERSHING LLC CUST
FBO KENNETH DEWITT IRA                    FBO KENNETH GREENSTADT IRA                FBO KENNETH MURRAY INHERITED IRA
7404 COMMONWEALTH DR                      26620 ACADEMY RD                          13 WINDAWAY CRT
CRESTWOOD, KY 40014-9799                  PLS VRDS PNSL, CA 90274-3965              DANBURY, CT 06810




PERSHING LLC CUST                         PERSHING LLC CUST                         PERSHING LLC CUST
FBO KENNETH T GIBBS TOD                   FBO KIMBERLY EGELHOFF INHERITED           FBO KIMBERLY OSTRY IRA
DTD 05/14/2012                            IRA                                       209 SUMMER GROVE CIR
230 DEGRESS AVE N E                       304 CALVERT PL                            ROSEVILLE, CA 95678-5932
ATLANTA, GA 30307-2519                    SAINT CHARLES, MO 63303



PERSHING LLC CUST                         PERSHING LLC CUST                         PERSHING LLC CUST
FBO KIMBERLY PARKINSON IRA R/O            FBO KING KENGFU CHANG IRA                 FBO KNUTE KNUTSON IRA
15830 SILVER STAR LN                      930 CYNTHIA AVE                           5775 N CALLE DE LOS CAMARONES
CANYON CNTRY, CA 91387-4027               PASADENA, CA 91107                        TUCSON, AZ 85718-3215
PERSHING LLC CUST        Case 21-10831-CTG
                                       PERSHINGDoc   17 Filed 05/19/21
                                                 LLC CUST                  Page 420 of LLC
                                                                              PERSHING  661CUST
FBO KOLE WAYNE ALLEN REVOCABLE         FBO KRAIG LUNGSTROM TRADITIONAL        FBO KRISTIAN KALANI PATTERSON
TRUST DTD 07/07/2015 JASON R ALLEN     IRA                                    TRADITIONAL IRA
TRUSTEE                                540 PINEVIEW LN N                      19212 ERWIN ST
4607 WOODLAND ROAD                     PLYMOUTH, MN 55441                     RESEDA, CA 91335
VINE GROVE, KY 40175-6617

PERSHING LLC CUST                     PERSHING LLC CUST                       PERSHING LLC CUST
FBO KRISTIN BRIERTON IRA              FBO KRISTOFER PRUSIN INHERITED IRA      FBO KRISTY A FERNANDEZ INHERITED
7434 GOLFCREST DR                     2504 HUDSON ST                          IRA
SAN DIEGO, CA 92119                   BALTIMORE, MD 21224                     169 N KELLOGG AVE A
                                                                              SANTA BARBARA, CA 93111



PERSHING LLC CUST                     PERSHING LLC CUST                       PERSHING LLC CUST
FBO LANCE D DILLON &                  FBO LARISA PODOKSHIK IRA R/O            FBO LARISA PODOKSHIK ROTH IRA
TERESA L DILLON JT TEN                1167 LA ROCHELLE TER UNIT B             1167 LA ROCHELLE TER UNIT B
220 ACORN COVE                        SUNNYVALE, CA 94089-1789                SUNNYVALE, CA 94089-1789
MADISON, MS 39110-7550



PERSHING LLC CUST                     PERSHING LLC CUST                       PERSHING LLC CUST
FBO LARRY A BRASHEAR IRA              FBO LAURA PAULETTE-RUD IRA              FBO LAWRENCE BORJA IRA
3939 CLINTON AVE                      528 W BRIDGE VIEW CT                    10 NINA PL
BERWYN, IL 60402-4129                 PALATINE, IL 60067-4984                 FARMINGVILLE, NY 11738-1330




PERSHING LLC CUST                     PERSHING LLC CUST                       PERSHING LLC CUST
FBO LEAH FERSTER TOD                  FBO LENDY O DEAR IRA R/O                FBO LENORE WIEMAN INHERITED IRA
5355 HENRY HUDSON PKWY W APT 6J       5881 SILKWOOD WAY                       34 LEX AVE
BRONX, NY 10471-2867                  GRANITE BAY, CA 95746-6476              PLAINVIEW, NY 11803




PERSHING LLC CUST                     PERSHING LLC CUST                       PERSHING LLC CUST
FBO LEROY BAEZA &                     FBO LINDA A WALSH IRA                   FBO LINDA BUSKIRK
ROSE BAEZA JTWROS                     1005 JULIAS PL                          309 WOODLAND DR
PO BOX 1039                           FREDERICKSBRG, VA 22401-4801            KOSCIUSKO, MS 39090-9309
FORT DAVIS, TX 79734-1039



PERSHING LLC CUST                     PERSHING LLC CUST                       PERSHING LLC CUST
FBO LINDA G ROSAS IRA                 FBO LINDA J MICHELS TRADITIONAL         FBO LINDA KENNEDY IRA
18981 FARALLON RD                     IRA                                     1041 DEAN HAILE RD
MADERA, CA 93638-0300                 12708 4 MILE RD                         MARION, LA 71260
                                      FRANKSVILLE, WI 53126-9519



PERSHING LLC CUST                     PERSHING LLC CUST                       PERSHING LLC CUST
FBO LINDA WAYNE & HOWARD WAYNE        FBO LISA E BRANNER IRA                  FBO LISE M BARRICK IRA
JTWROS                                20776 WINDEMERE COURT                   1240 GRANGE HALL RD
TOD BENEFICIARY ON FILE WITH CPU      STERLING, VA 20165-7393                 MILTON, PA 17847
25203 72ND AVE
BELLEROSE, NY 11426-2727

PERSHING LLC CUST                     PERSHING LLC CUST                       PERSHING LLC CUST
FBO LLOYD INANA IRA                   FBO LOIR FISHER ROLLOVER IRA            FBO LORA L MINTON INHERITED IRA
17 SOMERSET                           900 BEAR CANYON LN                      385 RIDGEWOOD PARK DR N
TRABUCO CYN, CA 92679-3701            ARROYO GRANDE, CA 93420                 RICHMOND HILL, GA 31324




PERSHING LLC CUST                     PERSHING LLC CUST                       PERSHING LLC CUST
FBO LORETTA M CAREY IRA               FBO LOUANN WEILLS TRADITIONAL IRA       FBO LOUINE J BAESLER IRA
2701 CLAYTON ST                       6909 OAK RIDGE LN                       3446 NE AZALEA ST
PHILADELPHIA, PA 19152-2102           QUINCY, IL 62305                        HILLSBORO, OR 97124-6760
PERSHING LLC CUST        Case   21-10831-CTG    Doc
                                         PERSHING     17 Filed 05/19/21
                                                  LLC CUST                   Page 421 of LLC
                                                                                PERSHING  661CUST
FBO LYNN M POZSGAY IRA                   FBO LYNN MERRITT IRA                   FBO LYNNE BUGAI INHERITED IRA
516 N PINE ST                            193 N AVENIDA PINA                     501 N HOME AVE
MT PROSPECT, IL 60056-2057               ANAHEIM, CA 92807-3223                 PARK RIDGE, IL 60068




PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO LYNNE D HARAWAY IRA                  FBO M KEVIN COOK IRA                   FBO M SCOTT ALLEN IRA
19100 LIGGETT ST                         2205 KINGSPOINTE DR                    402 S 1950 E
NORTHRIDGE, CA 91324-2719                MARION, IL 62959-1587                  SPRINGVILLE, UT 84663




PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO MADA L KNIGHT                        FBO MARC J DOVI INHERITED IRA          FBO MARC JAMES FRITZ INHERITED IRA
13201 LAUDERDALE ST                      40 ERICSSON ST                         5521 HUNTLEY AVE
HUDSON, FL 34667                         ROCHESTER, NY 14610                    GARDEN GROVE, CA 92845




PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO MARCIA FACKLER &                     FBO MARCUS MICKAN TRADITIONAL IRA      FBO MARGARET S HAPGOOD TRADITIONAL
STEPHEN FACKLER JTWROS                   602 ALFRED DR                          IRA
2010 CARMARGO RD                         COPPERAS COVE, TX 76522-3033           10232 EDELWEISS CIRCLE
LOUISVILLE, KY 40207                                                            SHAWNEE, KS 66203



PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO MARGARET S MCNEILL                   FBO MARGARET WALL IRA                  FBO MARGO BOSTON LUDWIG TRADITIONAL
1024 GERRITS LNDG                        223 S LOMA LINDA DR                    IRA
BRANDON, MS 39047-7755                   ANAHEIM, CA 92804-1716                 29162 ABOTSINCH ST
                                                                                LAGUNA NIGUEL, CA 92677-1611



PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO MARIA E LASSO SEP IRA                FBO MARIA G JOVEL IRA                  FBO MARIE ROIGNANT
620 SW 16TH ST                           7800 CENTER BAY DR                     17 FREDERICK AVE
BOCA RATON, FL 33486                     NORTH BAY VLG, FL 33141                HAWTHORNE, NJ 07506-1227




PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO MARILYN F NISHITANI IRA              FBO MARK D GEWEKE IRA R/O              FBO MARK E MALLETT IRA
1551 ELDERBERRY LOOP                     930 TAHOE BLVD STE 802-556             11444 TORTUGA ST
MANDEVILLE, LA 70448                     INCLINE VLG, NV 89451-9488             CYPRESS, CA 90630




PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO MARK EXLER TR UA 01/01/1990 MARK     FBO MARK KRUSE IRA R/O                 FBO MARK L ELAFROS INHERITED IRA
EXLER DDS PSP                            1237 HANS PARK TRL                     2679 WALTERS AVE
16311 VENTURA BLVD STE 530               SOLVANG, CA 93463-2998                 NORTHBROOK, IL 60062
ENCINO, CA 91436



PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO MARK STINCHCOMB INHERITED IRA        FBO MARK T GARRISON IRA                FBO MARK WINTER IRA
101 MEADOWBROOK DR                       137 WATER OAK DRIVE                    1100 S BELMONT AVE
HILLSBOROUGH, NJ 08844                   WINSTON SALEM, NC 27101                ARLINGTON HTS, IL 60005-3204




PERSHING LLC CUST                        PERSHING LLC CUST                      PERSHING LLC CUST
FBO MARTHA JAFFE TRADITIONAL IRA         FBO MARTHA ORAM-MURPHY                 FBO MARTIN A BOSCH IRA
2945 SURFRIDER AVE                       TRADITIONAL IRA                        14210 FONSECA AVE
VENTURA, CA 93001-4135                   4719 BUCKS BLUFF DR                    LA MIRADA, CA 90638
                                         N MYRTLE BCH, SC 29582
PERSHING LLC CUST        Case   21-10831-CTG    Doc
                                         PERSHING     17 Filed 05/19/21
                                                  LLC CUST                Page 422 of LLC
                                                                             PERSHING  661CUST
FBO MARY ANGELA KISER IRA                FBO MARY ANN ASH IRA                FBO MARY BETH MARTIN IRA
167 CASEYS TRL                           405 CHULA VISTA AVE                 3214 E WOODBINE RD
LA FAYETTE, GA 30728-6888                LADY LAKE, FL 32159-5654            ORANGE, CA 92867-2091




PERSHING LLC CUST                        PERSHING LLC CUST                   PERSHING LLC CUST
FBO MARY CHRISTINE JOE ROTH IRA          FBO MARY F KIM IRA                  FBO MARY J HENRIE TRADITIONAL IRA
2459 ROSA LN                             10450 LOTTSFORD RD                  25730 PLAYER DR
PUNTA GORDA, FL 33950-5013               161                                 UNIT S8
                                         BOWIE, MD 20721                     VALENCIA, CA 91355



PERSHING LLC CUST                        PERSHING LLC CUST                   PERSHING LLC CUST
FBO MARY KAY MORRISSEY IRA               FBO MARY M CILIAK IRA               FBO MATIAS G PARDO TRADITIONAL IRA
11421 BROWNE CIR                         7741 W WINDSOR AVE                  512 STRATFORD WAY
OMAHA, NE 68164-2027                     NORRIDGE, IL 60706-4534             BRENTWOOD, CA 94513-2389




PERSHING LLC CUST                        PERSHING LLC CUST                   PERSHING LLC CUST
FBO MATTHEW FORGER TRADITIONAL IRA       FBO MATTHEW KELLY IRA               FBO MATTHEW NASER INHERITED IRA
10140 LARWIN AVE                         2207 DEBERRY STREET                 6 HARNISH LANE
UNIT 7                                   GRAND TERRACE, CA 92313             WALLINGFORD, CT 06492
CHATSWORTH, CA 91311-7822



PERSHING LLC CUST                        PERSHING LLC CUST                   PERSHING LLC CUST
FBO MATTHEW SCOTT DANNER &               FBO MAURA RAFFENSPERGER             FBO MAUREEN E HAYDEN IRA R/O
MELODY M DANNER JT TEN                   126 E LIMBERLOST DR                 8967 HILLROSE ST
TOD DTD 03/03/2010 5394 BRENDLYNN DR     UNIT 103                            SUNLAND, CA 91040-2643
SUWANEE, GA 30024-7555                   TUCSON, AZ 85705



PERSHING LLC CUST                        PERSHING LLC CUST                   PERSHING LLC CUST
FBO MICHAEL BORG &                       FBO MICHAEL D STEWART IRA           FBO MICHAEL E AUFRICHT &
AGATHA BORG JT TEN                       1244 RIDGE VISTA COURT              JILL K AUFRICHT JNT TEN
8715 WABASH LANE                         LAWRENCEVILLE, GA 30043-7019        11050 BEECHWOOD LANE
PORT RICHEY, FL 34668                                                        LOS ALTOS, CA 94024



PERSHING LLC CUST                        PERSHING LLC CUST                   PERSHING LLC CUST
FBO MICHAEL E HARLWIG &                  FBO MICHAEL E HELL &                FBO MICHAEL H ROSE &
JULIA M HARLWIG JTWROS                   DIANNE C HELL JTWROS                KATHLEEN M ROSE JT TEN
317 BARRON ST                            W5586 COUNTY RD E 2                 1020 MELANIE LN
BENSENVILLE, IL 60106-2636               WESTFIELD, WI 53964                 HAZLEHURST, MS 39083-9496



PERSHING LLC CUST                        PERSHING LLC CUST                   PERSHING LLC CUST
FBO MICHAEL J BRUNEY IRA                 FBO MICHAEL L ARGENT IRA R/O        FBO MICHAEL MISLAN IRA R/O
857 HILLSIDE DR                          115 REFLECTION BAY CT               6815 E STOP 11 RD
PALM HARBOR, FL 34683-2900               AUSTIN, TX 78738-1748               INDIANAPOLIS, IN 46237-9395




PERSHING LLC CUST                        PERSHING LLC CUST                   PERSHING LLC CUST
FBO MICHAEL S PIORKOWSKI                 FBO MICHAEL S WASIK &               FBO MIKELL HAZLEHURST IRA
TRADITIONAL IRA                          CHRISTINA WASIK JTWROS              4650 NORMANDY AVE
1012 CORNELL LN                          2925 N TORREYS PEAK DR              MEMPHIS, TN 38117-2518
SCHAUMBURG, IL 60193                     SUPERIOR, CO 80027-6036



PERSHING LLC CUST                        PERSHING LLC CUST                   PERSHING LLC CUST
FBO MIKHAIL KOPELMAN &                   FBO MINERVA ECHEVESTE &             FBO MITZI J PATIN IRA
ANNA GOURFINKEL JTWROS                   ADOLFO P ECHEVESTE JTWROS           16603 ARBOR OAK LEAF COURT
12 LANGDON TER                           213 E RIVIERA DR                    CYPRESS, TX 77433
BRONXVILLE, NY 10708-5911                TEMPE, AZ 85282-5119
PERSHING LLC CUST      Case    21-10831-CTG    Doc
                                        PERSHING     17 Filed 05/19/21
                                                 LLC CUST                  Page 423 of LLC
                                                                              PERSHING  661CUST
FBO MONICA CH CHANG IRA                 FBO MORRIS T PLYLER IRA               FBO MYRON KASHIMA TRADITIONAL IRA
80 W ORANGE GROVE AVE                   9014 LIDO LN                          2830 HOOLAKO ST
ARCADIA, CA 91006                       PORT RICHEY, FL 34668-4950            LIHUE, HI 96766




PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO NADINE S CORTESE INHERITED IRA      FBO NANCY B DOUCETTE IRA              FBO NANCY CROHAN IRA
12 SPINDLE HILL ROAD                    104 CUT SPRING ARCH                   13922 APACHE LN
APT 2F                                  WILLIAMSBURG, VA 23185                ORLAND PARK, IL 60462-1868
WOLCOTT, CT 06716



PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO NANCY SMITH & JAMES SMITH JTWROS    FBO NATALIE MARKS IRA                 FBO NEAL S KAUFFMAN IRA
TOD                                     4463 BERGAMO DR                       17650 W ALICE CT
BENEFICIARY ON FILE WITH CPU            ENCINO, CA 91436                      ELWOOD, IL 60421-9415
2044 LAKE RD
RIDGEWAY, SC 29130-9658

PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO NEIL NELSON IRA                     FBO NICHOLAS BATASTINI INHERITED      FBO NICK JAY ROTH IRA
26105 SE YEW WOOD DR                    IRA                                   7386 W LARIAT LN
BORING, OR 97009-9112                   407 NORTHRIDGE RD                     PEORIA, AZ 85383-7355
                                        SANTA BARBARA, CA 93105



PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO NICKEY HAYE IRA                     FBO NICOLE MEYERS INHERITED IRA       FBO NORIS N ROCHE IRA
108 QUIDA BRYAN RD                      2178 STEVEN ST                        1 PERSHING PLAZA 7TH FLOOR
FARMERVILLE, LA 71241-5660              MANDEVILLE, LA 70448                  JERSEY CITY, NJ 07399




PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO NORMA J COLLEY                      FBO NORMAN EMBRY IRA                  FBO PAMELA HINEY ROTH IRA
5209 SEAGULL COURT                      5300 TAYLORSVILLE LAKE RD             4895 PIEDMONT PL
CAPE CORAL, FL 33904                    FISHERVILLE, KY 40023                 RENO, NV 89502




PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO PAMELA J MEINWALD                   FBO PAMELA J SMITH ROTH IRA           FBO PATRICE HAMMOND IRA
TOD DTD 08/10/2012                      750 E COUNTY ROAD 500 N               4058 E CAROB DR
50 E 89TH ST APT 4B                     ORLEANS, IN 47452-9022                GILBERT, AZ 85298-8645
NEW YORK, NY 10128-1225



PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO PATRICIA A SCZEPANSKI & LEON L      FBO PATRICIA A TIBBITTS IRA           FBO PATRICIA CLELAND ROTH IRA
SCZEPANSKI JTWROS TOD BENEFICIARY ON    38349 CEDAR CREEK COURT               21 ASSELIN ST
FILE WITH CPU 13250 JEAN CREEK DR       OAKHURST, CA 93644-8652               WARREN, RI 02885
ORLAND PARK, IL 60462-1410



PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO PATRICIA GALL TRADITIONAL IRA       FBO PATRICIA GRIFFITH                 FBO PATRICIA R GARCIA IRA
5500 SUNKIST DR                         250 SPRINGWOOD DR                     2457 COACHMAN RD
OXFORD, MI 48371                        AIKEN, SC 29803                       MARIPOSA, CA 95338-9746




PERSHING LLC CUST                       PERSHING LLC CUST                     PERSHING LLC CUST
FBO PATRICK J HALL ROTH IRA             FBO PATTI PLUNKETT INHERITED IRA      FBO PEGGY KALETSKY ROTH IRA
6331 MARSHA AVE                         211 SHANNON LEA LN                    97 GRAY MANS LOOP
SIMI VALLEY, CA 93063                   CHOUDRANT, LA 71227                   PAWLEYS ISL, SC 29585
PERSHING LLC CUST       Case 21-10831-CTG
                                      PERSHINGDoc   17 Filed 05/19/21
                                               LLC CUST                 Page 424 of LLC
                                                                           PERSHING  661CUST
FBO PEGGY THOMPSON TRADITIONAL IRA    FBO PERLA GOLDSMITH-ORTIZ            FBO PETER D SCHULZ ROTH IRA
2641 KERSHAW COUNTRY CLUB RD          TRADITIONAL IRA                      5710 S 172ND AVE
HEATH SPRINGS, SC 29058               8434 MCNULTY AVE                     OMAHA, NE 68135-2291
                                      WINNETKA, CA 91306



PERSHING LLC CUST                    PERSHING LLC CUST                     PERSHING LLC CUST
FBO PETER S HOPE ROTH IRA            FBO PHIL PERKO ROTH IRA               FBO PHYLLIS BRUNNER TRADITIONAL
778 BRYAN ST                         101 ELSA RD                           IRA
ELMHURST, IL 60126                   JUPITER, FL 33477-5026                7800 ROCKDOVE
                                                                           PAINESVILLE, OH 44077



PERSHING LLC CUST                    PERSHING LLC CUST                     PERSHING LLC CUST
FBO PSHON BARRETT                    FBO RACHAEL LUNGSTROM                 FBO RALPH BROWN ROTH IRA
4 CRESTVIEW COVE                     TRADITIONAL IRA                       684 WALNUT TREE RD
JACKSON, MS 39211-6465               540 PINEVIEW LN N                     BERNICE, LA 71222-5218
                                     PLYMOUTH, MN 55441



PERSHING LLC CUST                    PERSHING LLC CUST                     PERSHING LLC CUST
FBO RALPH DALTON SCOVILLE            FBO RALPH E JOHNSON IRA               FBO RALPH MONTILEONE TRADITIONAL
TRADITIONAL IRA                      218 LIVE OAK LN                       IRA
610 CHESAPEAKE DR                    HAVANA, FL 32333-1217                 9314 CHESAPEAKE DR
HVRE DE GRACE, MD 21078                                                    BRENTWOOD, TN 37027



PERSHING LLC CUST                    PERSHING LLC CUST                     PERSHING LLC CUST
FBO RANA G DAVIS TOD                 FBO RANDAL B MCGINNIS &               FBO RANDAL D JENTZEN &
DTD 02/04/2014                       BETHANIE L MCGINNIS JTWROS            LEOTA M JENTZEN JT TEN
183 FISHER RD                        1326 HILLTOP CIR                      7801 UNDERWOOD DR
WINONA, MS 38967-9567                WINDSOR, CO 80550-3333                AMARILLO, TX 79121



PERSHING LLC CUST                    PERSHING LLC CUST                     PERSHING LLC CUST
FBO RANDY H KING &                   FBO RAWLS H FRAZIER JR IRA R/O        FBO RAYMOND J CLODI &
TINA G KING TEN COM                  622 N FAIR ST                         NANCY R CLODI JTWROS
PO BOX 4086                          PETALUMA, CA 94952-2542               PMB 2461990 N MCCULLOCH BLVD D
HORSESHOE BAY, TX 78657                                                    LAKE HAVASU CITY, AZ 86403-5749



PERSHING LLC CUST                    PERSHING LLC CUST                     PERSHING LLC CUST
FBO RAYMOND W JORDAN &               FBO REAGAN MAZY INHERITED IRA         FBO REBECCA J COLBERT IRA
ELLEN T JORDAN JTWROS                740 SOUTH WALKER RD                   355 CENTERFIELD DR
8140 NW 51ST ST                      CLEVELAND, TX 77328                   O FALLON, MO 63366
LAUDERHILL, FL 33351-5044



PERSHING LLC CUST                    PERSHING LLC CUST                     PERSHING LLC CUST
FBO RHEA MEALEY INHERITED IRA        FBO RHONDA K DEWEY ROTH IRA           FBO RICARDO SAMANIEGO IRA
940 WINTER GREEN DR                  59306 ROAD 601                        6594 EAGLE DR
GARDNERVILLE, NV 89460               AHWAHNEE, CA 93601                    EL PASO, TX 79912




PERSHING LLC CUST                    PERSHING LLC CUST                     PERSHING LLC CUST
FBO RICHARD A BROWN                  FBO RICHARD A ELLIS IRA               FBO RICHARD L ORZALLI ROTH IRA
1459 SUTTERS POND DR NW              131 EVERGREEN LN                      252 SPRING OAK RD UNIT 2415
KENNESAW, GA 30152                   MC CORMICK, SC 29835-2705             CAMARILLO, CA 93010-7515




PERSHING LLC CUST                    PERSHING LLC CUST                     PERSHING LLC CUST
FBO RICHARD R BEIER TRADITIONAL      FBO RICHARD W MCCARTY IRA             FBO RICHARD W ROYCAROFT IRA
IRA                                  2004 SHERIDAN AVE N E                 2864 BEAVER GRADE RD
351 ISLAND HOUSE PATH                WARREN, OH 44483                      CORAOPOLIS, PA 15108
THE VILLAGES, FL 32163
PERSHING LLC CUST       Case 21-10831-CTG    Doc
                                      PERSHING     17 Filed 05/19/21
                                               LLC CUST                  Page 425 of LLC
                                                                            PERSHING  661CUST
FBO RICHARD WEISS IRA                  FBO RICKY PEYATT IRA                 FBO ROBERT A MEAD IRA
3 LESLIE COURT                         1762 W CRIS AVE                      1261 SE JACQUELIN DR
MORRISTOWN, NJ 07960                   ANAHEIM, CA 92804-6141               HILLSBORO, OR 97123-5254




PERSHING LLC CUST                      PERSHING LLC CUST                    PERSHING LLC CUST
FBO ROBERT A THORNTON ROTH IRA         FBO ROBERT BRIDGERS &                FBO ROBERT CURLEE ROTH IRA
38611 RANCHO GRANDE                    ANDREA BRIDGERS JTWROS               2262 RUDOLPH DR
LAGUNA NIGUEL, CA 92677                212 CIRRUS LN                        SIMI VALLEY, CA 93065
                                       GILBERT, SC 29054-8419



PERSHING LLC CUST                      PERSHING LLC CUST                    PERSHING LLC CUST
FBO ROBERT ECCLES ROTH IRA             FBO ROBERT H MONTGOMERY IRA          FBO ROBERT J BUGIADA IRA
13426 MISSION TIERRA WAY               11 S WYOMING AVE UNIT 10             333 1ST ST
GRANADA HILLS, CA 91344                ARDMORE, PA 19003-1255               APT K211
                                                                            SEAL BEACH, CA 90740



PERSHING LLC CUST                      PERSHING LLC CUST                    PERSHING LLC CUST
FBO ROBERT J CLAIBORNE &               FBO ROBERT K JOHNSON IRA R/O         FBO ROBERT KONNWERTH IRA
CAROLYN J CLAIBORNE JNT TEN            12344 W AUBURN DR                    42 PINDO PALM ST W
ONE PERSHING PLAZA 7TH FLR             DENVER, CO 80228-4746                LARGO, FL 33770-7433
JERSEY CITY, NJ 07399



PERSHING LLC CUST                      PERSHING LLC CUST                    PERSHING LLC CUST
FBO ROBERT MCMANUS & RHONDA            FBO ROBERT QUATTROCCHI ROTH IRA      FBO ROBERT R MOUNTAIN IRA
MCMANUS                                316 TIMBERIDGE DR                    3525 EDGEFIELD PL
JTWROS TOD BENEFICIARY ON FILE WITH    SAINT PETERS, MO 63376               CARMEL, CA 93923-9416
CPU
1328 CARDINAL DR
WEST COLUMBIA, SC 29169-6014

PERSHING LLC CUST                      PERSHING LLC CUST                    PERSHING LLC CUST
FBO ROBERT REICH &                     FBO ROBERT REICH IRA                 FBO ROBERT ROHDE TRADITIONAL IRA
ANNA M REICH JTWROS                    620 SPRING LAKE DR                   13 DANCING WATERS
620 SPRING LAKE DR                     QUINCY, IL 62305-6038                ROCKWALL, TX 75032
QUINCY, IL 62305-6038



PERSHING LLC CUST                      PERSHING LLC CUST                    PERSHING LLC CUST
FBO ROBERT RUTHIG &                    FBO ROBERT RYE IRA                   FBO ROBERT TRUCKEY IRA
LINDA RUTHIG JTWROS                    40 REDWOOD AVE                       6334 E ABBEYWOOD RD
12738 KING ST                          CORTE MADERA, CA 94925-1488          ORANGE, CA 92867
OVERLAND PARK, KS 66213-4445



PERSHING LLC CUST                      PERSHING LLC CUST                    PERSHING LLC CUST
FBO ROBIN K TARPINIAN IRA              FBO ROBIN SAYLES IRA                 FBO ROCHELLE BEIER KEMMET
109 CANNON AVE                         1036 TAMARAC DR                      TRADITIONAL IRA
GREER, SC 29651-3603                   HOLIDAY, FL 34690-6543               1118 SOUTH GLENBROOK DR
                                                                            PUEBLO WEST, CO 81007



PERSHING LLC CUST                      PERSHING LLC CUST                    PERSHING LLC CUST
FBO RODNEY TKACH IRA                   FBO ROGER K HOLZKNECHT &             FBO ROLAND J BIACHE IRA
424 SAVANNAH DR                        JOAN L HOLZKNECHT JTWROS             240 PROSPECT AVE APT 785
LINCOLN, CA 95648                      8704 TRANQUIL VALLEY LN              HACKENSACK, NJ 07601
                                       LOUISVILLE, KY 40299-1338



PERSHING LLC CUST                      PERSHING LLC CUST                    PERSHING LLC CUST
FBO RONALD BOETTNER IRA                FBO RONALD J SOLURI SR &             FBO RONALD R KERR &
ONE PERSHING PLAZA                     LUCY M SOLURI JNT TEN                CAROL KERR JTWROS
JERSEY CITY, NJ 07399                  2073 W RIVER RD                      400 BRISTLE STONE LN
                                       GRAND ISLAND, NY 14072               ALPHARETTA, GA 30005-5015
PERSHING LLC CUST        Case 21-10831-CTG
                                       PERSHINGDoc  17 Filed 05/19/21
                                                LLC CUST                   Page 426 of LLC
                                                                              PERSHING  661CUST
FBO RONALD VILLENEUVE TOD              FBO RONNIE GIPSON TRADITIONAL IRA      FBO ROOK TAYLOR IRA
BENEFICIARIES ON FILE WITH CUST        5311 CORTEEN PL                        8107 DEVONWOOD LANE
1622 ENSENADA DR                       VALLEY VLG, CA 91607                   HOUSTON, TX 77070
ORLANDO, FL 32825



PERSHING LLC CUST                      PERSHING LLC CUST                      PERSHING LLC CUST
FBO ROSINSKI REV FAMILY TRSUT          FBO ROY COLE IRA                       FBO ROY ROBERTS IRA R/O
DTD 04/30/2002                         10115 LOTTICKS CORNER RD SE            913 CAMINO LA MAIDA
18593 KLINGLER CIR                     ELIZABETH, IN 47117-7701               THOUSAND OAKS, CA 91360-4617
PT CHARLOTTE, FL 33948-8926



PERSHING LLC CUST                      PERSHING LLC CUST                      PERSHING LLC CUST
FBO RUDOLPH AVERSANO IRA               FBO RUSSELL G MORTON IRA               FBO RUTHIE A MARLENEE TRADITIONAL
27 PATRICIA LN                         1519 NOLE DR                           IRA
LAKE GROVE, NY 11755-2840              JEFFERSONVLLE, IN 47130                6275 CANOGA AVE 65
                                                                              WOODLAND HLS, CA 91367



PERSHING LLC CUST                      PERSHING LLC CUST                      PERSHING LLC CUST
FBO RYAN S NASER BENE IRA              FBO S & S DIVERSIFIED LLC              FBO SALLY L KILLIAN IRA
6 HARNISH LANE                         12 CABRILLO TERRRACE                   1495 KAYS POINT RD
WALLINGFORD, CT 06492                  ALISO VIEJO, CA 92656-1625             LAKE OZARK, MO 65049




PERSHING LLC CUST                      PERSHING LLC CUST                      PERSHING LLC CUST
FBO SAMUEL A TILL JR SEP IRA           FBO SANDRA G SCHIFFHAUER IRA           FBO SANDRA L LOOPER
615 GOSHEN AVE                         6432 ROSE GARDEN LN                    117 THE VILLAS
FORT WAYNE, IN 46808-3169              ROSEVILLE, CA 95747-8047               ODESSA, TX 79765




PERSHING LLC CUST                      PERSHING LLC CUST                      PERSHING LLC CUST
FBO SANDRA RANKIN TRADITIONAL IRA      FBO SANDRA STANLEY                     FBO SAROSH PATEL IRA
779 WORTHAM DR                         TOD BENEFICIARY ON FILE WITH CPU       525 INVERNESS WAY
MUNDELEIN, IL 60060                    1005 JONES PKWY                        SUNNYVALE, CA 94087-4610
                                       BRENTWOOD, TN 37027-8505



PERSHING LLC CUST                      PERSHING LLC CUST                      PERSHING LLC CUST
FBO SAVERIO J BARBERA IRA              FBO SCOTT M KISER IRA                  FBO SEAN B DENNIS IRA
15715 N 168TH AVE                      PO BOX 733                             1759 E EASTER AVE
SURPRISE, AZ 85388-1336                167 CASEYS TRAIL                       CENTENNIAL, CO 80122
                                       LA FAYETTE, GA 30728



PERSHING LLC CUST                      PERSHING LLC CUST                      PERSHING LLC CUST
FBO SEAN F MORAN TRADITIONAL IRA       FBO SEAN TAYLOR IRA R/O                FBO SERGIO SUAREZ IRA
1309 MACKINAC AVE                      1728 ORVIETTO DR                       5802 BOB BULLOCK LOOP
S MILWAUKEE, WI 53172-3041             ROSEVILLE, CA 95661-3981               SUITE C1328C-353
                                                                              LAREDO, TX 78041



PERSHING LLC CUST                      PERSHING LLC CUST                      PERSHING LLC CUST
FBO SETH BELLISTON TRADITIONAL IRA     FBO SHANNON ALERIA IRA                 FBO SHARON L KNOBLOCK IRA R/O
8623 CADILLAC AVE                      630 CANYON HILL RD                     28151 CAMINO DEL RIO
LOS ANGELES, CA 90034                  SAN DIMAS, CA 91773                    SAN JUAN CAPO, CA 92675-5382




PERSHING LLC CUST                      PERSHING LLC CUST                      PERSHING LLC CUST
FBO SHARON M BOETHNER IRA              FBO SHEILA K HOPE ROTH IRA             FBO SHU TSING CHENG INHERITED IRA
1115 S TRAPPERS XING                   778 BRYAN ST                           2052 VISTA ALCEDO
HUGO, MN 55038-9138                    ELMHURST, IL 60126                     CAMARILLO, CA 93012
PERSHING LLC CUST       Case     21-10831-CTG    Doc
                                          PERSHING     17 Filed 05/19/21
                                                   LLC CUST                    Page 427 of LLC
                                                                                  PERSHING  661CUST
FBO SLAVA PODOKSHIK ROTH IRA              FBO STACEY K SHORE IRA                  FBO STACY ISRAELS ROTH IRA
1167 LA ROCHELLE TER UNIT B               59 QUEEN ANNE WAY                       565 CROWN PASSAGE DR
SUNNYVALE, CA 94089-1789                  STOUGHTON, MA 02072-4509                SAINT CHARLES, MO 63303




PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO STEPHANIE R DUNCAN IRA R/O            FBO STEPHEN EFURD INHERITED IRA         FBO STEPHEN P KENNEDY IRA
112 JENNIFER LN                           1 PERSHING PLAZA                        24381 SADDLEBAG
WEST MONROE, LA 71291-9715                JERSEY CITY, NJ 07399                   MURRIETA, CA 92562-6103




PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO STEPHEN SMITH IRA                     FBO STEVEN C KISER &                    FBO STEVEN HALEY &
561 OVERVIEW LN                           DANA L KISER JNT TEN                    MELODY HALEY JTWROS
FRANKLIN, TN 37064-5557                   3600 MEADOWRIDGE LANE                   6039 NEW CHAPEL RD
                                          MIDLAND, TX 79707                       SPRINGFIELD, TN 37172-1338



PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO STEVEN MAKINEN ROTH IRA               FBO STEVEN MICHEL IRA R/O               FBO STEVEN OHARE ROTH IRA
W157S7360 MARTIN DR                       28 EDGESTONE                            19401 N 1ST ST
MUSKEGO, WI 53150-8468                    IRVINE, CA 92606-7653                   RAYMOND, NE 68428




PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO STEVEN R WELLBORN & STEPHANIE A       FBO STUART WOLLMAN IRA R/O              FBO SUSAN CONGDON IRA
WELLBORN JT TEN TOD BENEFICIARIES ON      50 SPRUCE DR                            328 BUCKHORN POINT
FILE WITH CPU 3044 GREEN HILLS LN NORTH   ROSLYN, NY 11576-2330                   AIKEN, SC 29803
INDIANAPOLIS, IN 46222



PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO SUSAN D FULMER IRA                    FBO SUSAN F MERLO IRA                   FBO SUSAN GEARICA INHERITED IRA
2500 NW 151ST WAY                         322 TAIT AVE                            3261 MINI DR
VANCOUVER, WA 98685                       SANGER, CA 93657-2322                   WADSWORTH, IL 60083




PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO SUSAN KOBATA IRA                      FBO SUSAN L BERGERS                     FBO SUSAN M WUCKERT TRADITIONAL
1946 W 237TH PL                           TRADITIONAL IRA                         IRA
TORRANCE, CA 90501-6167                   74 PLASKON DR                           6911 VERLENE CIRCLE
                                          SHELTON, CT 06484                       HUNTINGTN BCH, CA 92647-4357



PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO SUSAN R CIESLIK                       FBO SUSAN SPEAR IRA                     FBO SUZANNE C BAXTER BENEFICIARY
7612 HATTERAS DR                          1969 FOREST HILLS RD                    IRA
HUDSON, FL 34667                          PRESCOTT, AZ 86303-5508                 7833 HAMLET DR
                                                                                  NEW PRT RCHY, FL 34653



PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO TAEHYOUN KIM IRA                      FBO TAYLOR OBRIANT BENE IRA             FBO TERESA L FAHLER TRADITIONAL
17714 89TH CT NE                          B/O SHANNE L OBRIEN                     IRA
BOTHELL, WA 98011-3698                    3820 W HAPPY VALLEY RD STE 141-456      13423 W 173RD TER
                                          GLENDALE, AZ 85310-3292                 OVERLAND PARK, KS 66221



PERSHING LLC CUST                         PERSHING LLC CUST                       PERSHING LLC CUST
FBO TERRENCE J BROWN TRADITIONAL          FBO TERRY C VAUGHN ROTH IRA             FBO TERRY CHUNN TOD
IRA                                       2024 N ARROWOOD COURT                   TRACY CHUNN
107 WATERBURG AVE 95                      QUINCY, IL 62305                        SUBJECT TO STA TOD RULES 2114
COPIAGUE, NY 11726                                                                RYCROFT DR
                                                                                  SPRING, TX 77386
PERSHING LLC CUST       Case 21-10831-CTG    Doc
                                      PERSHING      17 Filed 05/19/21
                                               LLC CUST                 Page 428 of LLC
                                                                           PERSHING  661CUST
FBO TERRY H TURNER IRA                FBO TERRY L KNIGHT ROTH IRA          FBO TERRY LYONS &
1 PERSHING PLAZA                      865 WYNNWOOD CIRCLE                  CAROLYN LYONS JTWROS
ATTN: ALTERNATIVE INVESTMENTS DEPT    MIDLAND CITY, AL 36350               318 PUCKETT POINT ROAD
JERSEY CITY, NJ 07399                                                      GREENWOOD, SC 29649



PERSHING LLC CUST                      PERSHING LLC CUST                   PERSHING LLC CUST
FBO TERRY S VINSON TOD                 FBO TG MICHAEL CAREY ROTH IRA       FBO THE HEROLD FAMILY TRUST
BENEFICIARIES ON FILE WITH CPU         316 BAYVIEW CIRCLE                  DTD 04/07/1997 STANLEY HEROLD TTEE
615 GARDEN LN                          SAN FRANCISCO, CA 94124             4354 MARIOTA AVE
STATHAM, GA 30666                                                          TOLUCA LAKE, CA 91602-2912



PERSHING LLC CUST                      PERSHING LLC CUST                   PERSHING LLC CUST
FBO THE KAMAL PANDIT TRUST             FBO THOMAS F LAVENDER JR IRA        FBO THOMAS J TRIOLA ROTH IRA
DATED 07/02/2015                       2107 HWY 51                         11 GEIGER PL
12514 7TH AVE                          ARITON, AL 36311-5357               HUNTINGTN STA, NY 11746-2825
COLLEGE POINT, NY 11356-1212



PERSHING LLC CUST                      PERSHING LLC CUST                   PERSHING LLC CUST
FBO THOMAS OLESON IRA                  FBO THOMAS R PAVLIC ROTH IRA        FBO THOMAS R PIPES &
4700 138TH ST W                        6015 S SUMMERWINDS CRT              SHARON R PIPES JNT TEN
APPLE VALLEY, MN 55124                 CUDAHY, WI 53110-3406               90 SAN CLEMENTE CIRCLE
                                                                           ODESSA, TX 79765



PERSHING LLC CUST                      PERSHING LLC CUST                   PERSHING LLC CUST
FBO THOMAS R YAMAMOTO IRA              FBO THOMAS WEHRMEISTER IRA          FBO TIMOTHY G FORD IRA
1231 LORAIN ROAD                       877 THORBBERRY CRT                  10011 SHINING WILLOW DR 104
SAN MARINO, CA 91108                   MONROE, MI 48161                    LOUISVILLE, KY 40241




PERSHING LLC CUST                      PERSHING LLC CUST                   PERSHING LLC CUST
FBO TIMOTHY P SULLIVAN &               FBO TINA RIGONI INHERITED IRA       FBO TODD R KENNEDY &
SONDRA SULLIVAN TEN COM                660 WILLOW LAKE CRT                 AMY YOUNG KENNEDY JNT TEN
91 WOODHAVEN DR                        WELDON SPRING, MO 63304             ONE PERSHING PLAZA 7TH FLR
LAGUNA NIGUEL, CA 92677                                                    JERSEY CITY, NJ 07399



PERSHING LLC CUST                      PERSHING LLC CUST                   PERSHING LLC CUST
FBO TOM MOY TR UA 01/01/2013 TOM MOY   FBO TONY F CORREIA &                FBO TRUST OF BAGLIONE FAMILY TR
MD                                     MARY A CORREIA JTWROS               DTD 03/15/2008
RETIREMENT TR. PENSION PLAN            408 N RANCH ST                      1200 BUTTERFLY CT
2452 PROSPECT DR                       VISALIA, CA 93291-4322              MARCO ISLAND, FL 34145-2308
UPLAND, CA 91784-1142

PERSHING LLC CUST                      PERSHING LLC CUST                   PERSHING LLC CUST
FBO URSULA C SCROGGS IRA               FBO VANESSA M BRADLEY               FBO VERONIQUE WALSH &
55330 LORDONA LN                       515 SHEFFIELD RD                    JAMES WALSH JTWROS
SHELBY TWP, MI 48315-1071              HOPKINSVILLE, KY 42240-1413         9920 WHISPER RIDGE LN
                                                                           BELVIDERE, IL 61008-9510



PERSHING LLC CUST                      PERSHING LLC CUST                   PERSHING LLC CUST
FBO VICKI L GORE TRADTIONAL IRA        FBO VICKI L TURNER IRA              FBO VICKIE M CADWALLADER IRA
8 SCOTTSWOOD RD                        525 BIRCHWOOD DR                    6124 CODY TRAIL
GREENVILLE, SC 29615                   BOWLING GREEN, KY 42104-8766        TALLAHASSEE, FL 32311




PERSHING LLC CUST                      PERSHING LLC CUST                   PERSHING LLC CUST
FBO VICTOR WEI-PIAU LIN IRA            FBO VINAY P WAGH &                  FBO VIRGINIA K KAPLAN TRADITIONAL
10516 SUMMERVIEW CIRCLE                ASHWINY V WAGH JTWROS               IRA
SANTA ROSA VA, CA 93012                23 GOLDWOOD PL                      2956 BRUMBAUGH DR
                                       THE WOODLANDS, TX 77382-2764        FORT COLLINS, CO 80526
PERSHING LLC CUST        Case    21-10831-CTG    Doc
                                          PERSHING     17 Filed 05/19/21
                                                   LLC CUST                   Page 429 of LLC
                                                                                 PERSHING  661CUST
FBO VIRGINIA R MINARD IRA                 FBO VOLRIE SPIRES-FUSINA TOD           FBO WALTER S ALLEN &
1217 SO 4TH ST                            BENEFICIARIES ON FILE WITH CUST        PATRICIA J ALLEN TEN COMM
SAINT CHARLES, IL 60174                   9608 CONSERVATION DR                   115 LONG SHADOW DR
                                          NEW PRT RCHY, FL 34655                 AIKEN, SC 29803-4910



PERSHING LLC CUST                         PERSHING LLC CUST                      PERSHING LLC CUST
FBO WAYNE ALFONSO IRA                     FBO WEI HUNG LEE ROLLOVER IRA          FBO WEICHENG LEE ROLLOVER IRA
1116 SE 116TH CRT                         3521 NEWTON ST                         525 W CAMINO REAL AVE
VANCOUVER, WA 98683                       TORRANCE, CA 90505                     ARCADIA, CA 91007




PERSHING LLC CUST                         PERSHING LLC CUST                      PERSHING LLC CUST
FBO WILLIAM A CROTHERS IRA                FBO WILLIAM B SHOLAR                   FBO WILLIAM BOETTNER INHERITED IRA
125 CHURCH PL                             124 PARDUE LN                          1115 S TRAPPERS XING
COPIAGUE, NY 11726-2109                   HOPKINSVILLE, KY 42240-3749            HUGO, MN 55038




PERSHING LLC CUST                         PERSHING LLC CUST                      PERSHING LLC CUST
FBO WILLIAM D GRAY JR IRA                 FBO WILLIAM D JAMES JR &               FBO WILLIAM FISH IRA
1772 N MEADOWLARK LN                      YVONNE JAMES JTWROS                    W2378 CEMETERY RD
ANAHEIM, CA 92806-1003                    9508 DUGGAN DR                         FOSTER CITY, MI 49834-9705
                                          NORTH, VA 23128



PERSHING LLC CUST                         PERSHING LLC CUST                      PERSHING LLC CUST
FBO WILLIAM G BENTLEY ROTH IRA            FBO WILLIAM G CHUNN JR TOD             FBO WILLIAM H GULLUNG III
303 HICKORY DR                            JOANN CHUNN SUBJ TO STA TOD RULES      5233 CROSSINGS PKWY
GREENFIELD, IN 46140                      5208 WENDEL RD                         BIRMINGHAM, AL 35242
                                          HARPER, TX 78631



PERSHING LLC CUST                         PERSHING LLC CUST                      PERSHING LLC CUST
FBO WILLIAM JACKSON & JOANNE JACKSON      FBO WILLIAM KLAMER &                   FBO WILLIAM MIHALTSE TRADITIONAL
JTWROS TOD BENEFICIARY ON FILE WITH       CRAIG KLAMER JT TEN                    IRA
CPU                                       117 KENTON LOOP                        2633 SE STONEBRIAR WAY
524 16TH AVE N                            HENDERSONVLLE, TN 37075                STUART, FL 34997-4763
SURFSIDE BCH, SC 29575-4332

PERSHING LLC CUST                         PERSHING LLC CUST                      PERSHING LLC CUST
FBO WILLIAM R FISHER IRA                  FBO WILLIAM R SAGGIOMO IRA R/O         FBO WILLIAM RUSSELL ROLLOVER IRA
3101 OSAGE DR                             100 GLENCOE RD                         1994 DOVER RD
HOLLY SPRINGS, NC 27540-3363              UPPER DARBY, PA 19082-3306             BENTONIA, MS 39040




PERSHING LLC CUST                         PERSHING LLC CUST                      PERSHING LLC CUST
FBO WYATT KARO TRADITIONAL IRA            FBO ZUTAO HUANG SIMPLE IRA             FBO
7374 W PIUTE AVE                          13923 SE 79TH DR                       ROBERT F & SUSAN M ROTERT REV TR
GLENDALE, AZ 85308                        NEWCASTLE, WA 98059-3256               DTD 05/18/2010 11920 NW HIGHWAY A
                                                                                 APPLETON CITY, MO 64724-2130



PERSHING LLC CUST                         PERSHING LLC CUST                      PERSHING LLC CUST
FLORENCE M MANASSO                        FRANCIS L MACUGA &                     FRANK R SMIGOWSKI
424 GOLF VIEW DR                          JUDITH M MACUGA JT TEN                 1325 HICKORY MOSS PL
LTL EGG HBR, NJ 08087                     333 E 210TH STREET                     TRINITY, FL 34655-7015
                                          EUCLID, OH 44123-1834



PERSHING LLC CUST                         PERSHING LLC CUST                      PERSHING LLC CUST
FRANKLIN E BONDONNO TRADITIONAL           FRED J KORTH IRA                       G BERNARD ZANETTI TOD
IRA                                       2060 OTTERSREST LANE                   BENEFICIARIES ON FILE WITH CUST
15325 KENNEDY RD                          CAPE CORAL, FL 33990                   4415 DEVON DR
LOS GATOS, CA 95032-6521                                                         NEW PRT RCHY, FL 34653
PERSHING LLC CUST       Case 21-10831-CTG
                                       PERSHING Doc   17 Filed
                                                  LLC CUST        05/19/21        Page 430 of LLC
                                                                                     PERSHING  661CUST
G M S TR GLADYS M SMITH & MILTON C     GABRIELA U GOETSCHL TOD                       GAIL SARTOR TR UA 06/24/2008 ROSS
SMITH                                  DTD 05/04/2016                                FRANKLIN JR & STEPHANIE ANN SARTOR TR.
CHARITABLE LEGACY TR. DATED APRIL 1998 110 CHANNINGS LAKE DR                         INHERITED IRA 6724 GARTH AVE
328 HARSIN LN                          LAWRENCEVILLE, GA 30043                       LOS ANGELES, CA 90056
SANTA MARIA, CA 93455

PERSHING LLC CUST                      PERSHING LLC CUST                             PERSHING LLC CUST
GARY D ANDERSON & BECKY SUE MOATS      GARY F LEWIS                                  GARY L DAWSON & CAROL A DAWSON TR
ANDERSON TR UA 05/03/1994 ANDERSON     6116 BIG VALLEY RD                            UA
FAMILY TR. 504 CASCADE SPRINGS DR      QUINCY, IL 62305                              02/23/2016 DAWSON FAMILY TR.
SOUTHLAKE, TX 76092-1301                                                             5549 NANDAY COURT
                                                                                     OCEANSIDE, CA 92057

PERSHING LLC CUST                      PERSHING LLC CUST                             PERSHING LLC CUST
GAYLE E FRENCH TR                      GERALD R KRAUSE TOD                           GILBERT E LEE TR UA 10/25/1995 GILBERT
UA 05/28/2004 GAYLE E FRENCH TR.       MARJORIE KRAUSE SUBJ TO STA TOD               LEE LIVING TR.
4009 HIDDEN WOODS DR                   RULES                                         1 PERSHING PLAZA
BLOOMFLD HLS, MI 48301-3129            6241 RUSSIA RD                                JERSEY CITY, NJ 07399
                                       SOUTH AMHERST, OH 44001-3029

PERSHING LLC CUST                      PERSHING LLC CUST                             PERSHING LLC CUST
GLEN R PALMER TR UA 12/29/17 GLEN R    GLORIA A CRISS TR UA 05/24/1994 GLORIA A      GORMAN W MEADORS BETTY ANN
PALMER REVOCABLE TR. 1319 S 184TH      CRISS REVOCABLE TR.                           MEADORS
CIRCLE                                 5700 HUNTER ST                                JTWROS TOD BENEFICIARY ON FILE WITH
OMAHA, NE 68130                        VENTURA, CA 93003-2366                        CPU
                                                                                     109 W CONSTANCE AVE
                                                                                     COUNTRYSIDE, IL 60525-3952

PERSHING LLC CUST                      PERSHING LLC CUST                             PERSHING LLC CUST
GRACE SELKOW                           GREG WITZ                                     GREGORY J BAYER TR UA 12/14/2010 ERICH
6229 EMERSON DR                        TOD BENEFICIARY ON FILE WITH CPU              H
NEW PRT RCHY, FL 34653                 1506 N CONCORD                                BAYER FAMILY TR.
                                       FULLERTON, CA 92831-2121                      879 HERITAGE HLS UNIT A
                                                                                     SOMERS, NY 10589-3161

PERSHING LLC CUST                      PERSHING LLC CUST                             PERSHING LLC CUST
GWEN C DEXTER ROBERT W DEXTER          HEATHER ANN SAVANT TR                         HELEN C SMIGOWSKI
JTWROS TOD                             UA 11/02/2012 PAUL SAVANT LIVING TRUST        1325 HICKORY MOSS PL
BENEFICIARY ON FILE WITH CPU           3835 SEQUOIA ST                               TRINITY, FL 34655-7015
912 NW 31ST AVE                        SAN DIEGO, CA 92109
CAPE CORAL, FL 33993-6404

PERSHING LLC CUST                      PERSHING LLC CUST                             PERSHING LLC CUST
HELEN GRABMAN                          HELEN SMIGOWSKI TOD FRANK SMIGOWSKI           HENRY TONG
TOD BENEFICIARY ON FILE WITH CPU       SUBJECT TO STA TOD RULES                      7919 E ELDERWOOD AVE
4-28 ALYSON ST                         1325 HICKORY MOSS PLACE                       ORANGE, CA 92869
FAIR LAWN, NJ 07410-1408               TRINITY, FL 34655



PERSHING LLC CUST                      PERSHING LLC CUST                             PERSHING LLC CUST
HERBERT RIFKIN                         IVA DEAN BROCK                                IVAN BUSTAMANTE & WENDY BUSTAMANTE
734 SAINT ALBANS DR                    TOD BENEFICIARY ON FILE WITH CPU              JT
BOCA RATON, FL 33486                   9246 BOURBON ST                               TEN TOD TOD BENEFICIARIES ON FILE WITH
                                       NEW PRT RCHY, FL 34654-1129                   CPU 9 ROSE CIR
                                                                                     MERIDEN, CT 06450

PERSHING LLC CUST                      PERSHING LLC CUST                             PERSHING LLC CUST
JACQUELINE R GAUTHIER TOD              JAMES B HOLMAN IV TOD                         JAMES CLARK &
BENEFICIARIES ON FILE WITH CUST        BENEFICIARIES ON FILE WITH CUST               SHIRLEY CLARK JT TEN
10649 MIRA VISTA DR                    115 MONTFORD AVE                              111-20 174TH ST
PORT RICHEY, FL 34668                  ASHEVILLE, NC 28801                           JAMAICA, NY 11433-4009



PERSHING LLC CUST                      PERSHING LLC CUST                             PERSHING LLC CUST
JAMES CORSON & LOIS CORSON JT TEN      JAMES E GOUGEON JR TOD TAMMY                  JAMES M HOUDESHELL &
TOD                                    GOUGEON                                       JENNIFER L HOUDESHELL JT TEN
BENEFICIARIES ON FILE WITH CUST        SUBJECT TO STA TOD RULES                      107 MIMOSA DR
11144 HYDE ST                          11284 E MARIPOSA GRANDE                       GALLATIN, TN 37066
BROOKSVILLE, FL 34614                  SCOTTSDALE, AZ 85255
PERSHING LLC CUST      Case     21-10831-CTG    Doc
                                         PERSHING     17 Filed 05/19/21
                                                  LLC CUST                           Page 431 of LLC
                                                                                        PERSHING  661CUST
JAMES SAVOCA IRA R/O                       JAN J CARSCALLEN &                           JANET MORRIS
15 STRATTON LN                             LEONORA P CARSCALLEN JNT TEN                 TOD BENEFICIARY ON FILE WITH CPU
STONY BROOK, NY 11790-3213                 1 PERSHING PLAZA 7TH FLR                     327 SALAINE DR
                                           JERSEY CITY, NJ 07399                        BODFISH, CA 93205-9704



PERSHING LLC CUST                          PERSHING LLC CUST                            PERSHING LLC CUST
JEANNE DANCS-ARTHUR TR UA 07/20/2018       JEFFREY L KRULL TOD                          JENNA HAYES TOD
JEANNE DANCS-ARTHUR LIVING TR.             DTD 03/26/2018                               JARROD P FODEMDSKI
20752 MEDLEY LN                            306 BANGERT PL                               SUBJECT TO STA TOD RULES 1701 W 132ND
TOPANGA, CA 90290                          ENUMCLAW, WA 98022-8452                      PL
                                                                                        CROWN POINT, IN 46307

PERSHING LLC CUST                          PERSHING LLC CUST                            PERSHING LLC CUST
JEREMIAH STEINMAN &                        JESSE S GIDEON TR UA 01/20/2013 JESSE S      JIN T CHEN & LINDA T H CHEN TR UA
ALLEGRA GOLDBERG EX                        GIDEON LIVING TR.                            10/29/1991 AMENDED 12/11/2013 JIN T CHEN
EST JUDITH I MESSER 15071 70TH RD 9A       1165 MARTIN RIDGE RD                         LINDA REVOCABLE TR. 2209 W
FLUSHING, NY 11367                         ROSWELL, GA 30076-2847                       WINCHESTER ST
                                                                                        SPRINGFIELD, MO 65807-8677

PERSHING LLC CUST                          PERSHING LLC CUST                            PERSHING LLC CUST
JO LYN WAICHULIS TR UA 02/03/1997 JO LYN   JO MATHIESEN IRA                             JOAN DEWILDE TR UA 11/04/2003 FRED
WAICHULIS REVOCABLE TR.                    18147 COUNTY ROAD P10                        DEWILDE & JOAN DEWILDE TR.
82 BRIARWOOD CIRCLE                        HERMAN, NE 68029-5140                        817 BROOK VILLAGE DR
OAK BROOK, IL 60523                                                                     HOLLAND, MI 49423



PERSHING LLC CUST                          PERSHING LLC CUST                            PERSHING LLC CUST
JOHN HUGHES & DAUNICE E HUGHES TR UA       JOHN R VANDERWIELE IRA                       JOHN SALENTINE
10/01/2006 AMENDED 12/10/2006 HUGHES       5259 REDFIELD CT                             1225 FRANKLIN RANCH RD
FAMILY FAMILY TR. PO BOX 686               DUNWOODY, GA 30338-3715                      GOLETA, CA 93117
CAMPTON, NH 03223



PERSHING LLC CUST                          PERSHING LLC CUST                            PERSHING LLC CUST
JOHN STORK JR                              JOSEPH R CARDILLO TOD                        JUDSON T COOK & SUZZETTE H COOK TR UA
14907 SW 79TH PLACE                        BENEFICIARIES ON FILE WITH CUST              12/05/2007 JUDSON T COOK & SUZETTE H
ARCHER, FL 32618                           6921 ALKEN CIRCLE                            COOK REVOCABLE TR. 12025 FOOTHILL RD
                                           NEW PRT RCHY, FL 34653                       SANTA PAULA, CA 93060



PERSHING LLC CUST                          PERSHING LLC CUST                            PERSHING LLC CUST
JULE A LICATA                              JULIA FERILLO TOD                            KAREN H HUGHES TOD
2 SILVER MAPLE DR                          BENEFICIARIES ON FILE WITH CUST              DTD 09/05/2013
SPENCERPORT, NY 14559                      817 LAURENS ST                               1028 BRIGGS LANE
                                           COLUMBIA, SC 29201                           SPRING HILL, TN 37174



PERSHING LLC CUST                          PERSHING LLC CUST                            PERSHING LLC CUST
KAREN SHIELDS                              KARI COLVIN INHERITED IRA                    KEITH BJORNDAL R/O IRA
222 BULLET HOLE RD                         110 DUGOUT LANE                              10096 WAIDE RD
MAHOPAC, NY 10541                          STERLINGTON, LA 71280                        SANGER, TX 76266-2642




PERSHING LLC CUST                          PERSHING LLC CUST                            PERSHING LLC CUST
KELLY CHANCELLOR EX                        KENNETH C LILL                               KENNETH G BOBEN JR &
EST MELINDA MCCOY BENE IRA                 TOD BENEFICIARY ON FILE WITH CPU             LISA M BOBEN JT TEN
3101 MEADOW WOOD DRIVE                     547 OASIS DR                                 239 BROWNS MILL RD
RICHARDSON, TX 75082                       SANTA ROSA, CA 95407-7716                    EVANS CITY, PA 16033



PERSHING LLC CUST                          PERSHING LLC CUST                            PERSHING LLC CUST
KENNETH R TUCKER JR IRA                    KEREN LAWNER GOLD & MARC                     KEVIN H MACOMBER &
1408 BAILEY CT                             OPPENHEIMER TR                               CONNIE E MACOMBER JT TEN
GREEN RIVER, WY 82935-6115                 UA 08/28/1996 AMENDED 05/17/2016 MARK        12629 2ND ISLE
                                           LAWNER TR. 24 HATIBONIM APT 8                HUDSON, FL 34667
                                           JERUSALEM 92386 ISRAEL
PERSHING LLC CUST       Case 21-10831-CTG
                                      PERSHINGDoc   17 Filed 05/19/21
                                                LLC CUST                           Page 432 of LLC
                                                                                      PERSHING  661CUST
KEVIN MCCARTHY & JUDITH MCCARTHY TR   KIMBERLY POROPAT TOD                            LARRY W BATTE & JUDY D BATTE TR UA
UA                                    BENEFICIARIES ON FILE WIHT CUST                 11/13/2002 LARRY W BATTE & JUDY D REV
04/11/2001 MCCARTHY FAMILY TR.        9851 NW 47TH DR                                 TR
417 SPALDING LAKE CIRCLE              CORAL SPRINGS, FL 33076                         8691 COUNTRY RD 581
AIKEN, SC 29803-2764                                                                  RALEIGH, MS 39153

PERSHING LLC CUST                       PERSHING LLC CUST                             PERSHING LLC CUST
LAURIE DUITCH TRUST                     LEE L HILL &                                  LELAND D MILLER &
UA 06/12/2002                           MARY H HILL JT TEN                            BRENDA K MILLER JT TEN
PIONEERTOWN, CA 92268                   431 W SPRING ST                               1606 COUNTRY CLUB LN
                                        FLEETWOOD, PA 19522                           SPENCER, IA 51301-2649



PERSHING LLC CUST                       PERSHING LLC CUST                             PERSHING LLC CUST
LEON FRICK TOD BENEFICIARIES ON FILE    LINDA M MCCLAIN TRADITIONAL IRA               LINDA MARY GEISSER TR UA 08/14/2013
WITH CUST SUBJECT TO STA TOD RULES      5553 CALLE ARENA                              LINDA MARY GEISSER REVOCABLE TR.
4216 NEW HOPE ROAD                      CARPINTERIA, CA 93013                         94 FAIRWAY DR
POMARIA, SC 29126                                                                     ATTLEBORO, MA 02703



PERSHING LLC CUST                       PERSHING LLC CUST                             PERSHING LLC CUST
LISA S WEINSTEIN &                      LORAINE YUMI TERADA TR                        LORI ANN GREIVER &
ANDREW EDWARDS JT TEN                   UA 08/11/1994 LORRAINE YUMI TERADA            MICHAEL EVAN GREIVER JT TEN
3713 N TRIPP AVE                        TRUST                                         NACHAL SNIR 8
CHICAGO, IL 60641                       PO BOX 4064                                   RAMAT BET SHEMESH 99631 ISRAEL
                                        HILO, HI 96720

PERSHING LLC CUST                       PERSHING LLC CUST                             PERSHING LLC CUST
LORRAINE F KOPP                         LOUIS GRITZ TR UA 07/19/2000 LOUIS GRITZ      LUIS E AGUILAR & GRACIELA
14121 MITIGATION CRT                    REVOCABLE TR.                                 ESQUIVEL-AGUILAR TR UA 11/30/2020 THE
HUDSON, FL 34667                        22776 EL DORADO DR                            AGUILAR FAMILY TR. 9105 N FOWLER AVE
                                        BOCA RATON, FL 33433                          CLOVIS, CA 93619



PERSHING LLC CUST                       PERSHING LLC CUST                             PERSHING LLC CUST
LYNN A HAGOOD &                         LYNN R TAYLOR JR TOD                          MARC J DASCHER TOD
BENNY HAGOOD JT TEN                     LEZLIE K TAYLOR SUBJ TO STA TOD RULES         BENEFICIARIES ON FILE WITH CUST
234 TOUCHDOWN DR                        PO BOX 333                                    743 ADONIA ST
IRVING, TX 75063                        ROCKVILLE, VA 23146                           FRANKLIN SQ, NY 11010



PERSHING LLC CUST                       PERSHING LLC CUST                             PERSHING LLC CUST
MARCUS W CHRISTENSEN TR UA 12/06/2017   MARIA E LASSO                                 MARIE CLARE HALL IRA
MARCUS W CHRISTENSEN LIVING TR.         620 SW 16TH ST                                79 BRIARWOOD LN
210 E TRUMAN AVE                        BOCA RATON, FL 33486                          OAK PARK, CA 91377-1065
SALT LAKE CTY, UT 84115



PERSHING LLC CUST                       PERSHING LLC CUST                             PERSHING LLC CUST
MARILYN F NISHITANI                     MARILYNN K PALMER TR UA 12/29/2017            MARIO M JIMENEZ FAMILY TRUST
717 STREAMSIDE STREET                   MARILYNN K PALMER REVOCABLE TR.               1401 DANIEL DR
DRIGGS, ID 83422                        1319 S 184TH CIRCLE                           PALMHURST, TX 78573
                                        OMAHA, NE 68130



PERSHING LLC CUST                       PERSHING LLC CUST                             PERSHING LLC CUST
MARION MCCORMICK                        MARK A STROM & ANDREA L STROM TR UA           MARK BEVERLY &
9603 MARLINTON LN                       03/02/2001 STROM LIVING TR.                   HEATHER BEVERLY JT TEN TOD
PORT RICHEY, FL 34668                   2740 SORREL ST                                DTD 11/07/2012 5727 ALLEE WAY
                                        BREA, CA 92821                                BRASELTON, GA 30517-6200



PERSHING LLC CUST                       PERSHING LLC CUST                             PERSHING LLC CUST
MARK D EISENHARDT                       MARK MAHONEY                                  MARTHA V BILLINGS
1860 SOURWOOD BLVD                      120 COLLETON AVE SE                           9115 NW 15TH AVE
DUNEDIN, FL 34698                       AIKEN, SC 29801                               VANCOUVER, WA 98665-6723
PERSHING LLC CUST        Case 21-10831-CTG    Doc
                                       PERSHING      17 Filed 05/19/21
                                                 LLC CUST                       Page 433 of LLC
                                                                                   PERSHING  661CUST
MARY ANN KYLE TOD                      MARY KATHERINE MCCARTHY TOD                 MARY P HOLMAN TOD
BENEFICIARIES ON FILE WITH CUST        DEREK DUNCAN                                BENEFICIARIES ON FILE WITH CUST
2021 SERENE DR                         SUBJECT TO STA TOD RULES 13833 125TH        505 YACHTING RD
HOLLISTER, CA 95023                    AVE                                         LEXINGTON, SC 29072
                                       KIRKLAND, WA 98034

PERSHING LLC CUST                       PERSHING LLC CUST                          PERSHING LLC CUST
MAURICE AKAMINE                         MEGAN F MCCARTHY TOD BENEFICIARIES         MERVYN JACOBS & SANDRA JACOBS TR UA
TOD BENEFICIARY ON FILE WITH CPU        ON                                         04/19/2012 JACOBS FAMILY LIVING TR.
780 LAHOU STREET                        FILE WITH CUST SUBJECT TO STA TOD          3920 SUNDEW COURT
HILO, HI 96720                          RULES                                      PLANO, TX 75093
                                        14141 RIVERSIDE DR
                                        SHERMAN OAKS, CA 91423

PERSHING LLC CUST                       PERSHING LLC CUST                          PERSHING LLC CUST
MICHAEL K HARTUNG TOD LEE HARTUNG       MICHAEL MAHONEY                            MICHAEL RAYA &
SUBJECT TO STA TOD RULES                450 SUMTER ST S E                          VINCENTA RAYA JT TEN
1008 LAKESHORE DR                       AIKEN, SC 29801                            408 BASSWOOD LANE
ABBEVILLE, AL 36310                                                                MORGANVILLE, NJ 07751



PERSHING LLC CUST                       PERSHING LLC CUST                          PERSHING LLC CUST
MICHAEL S DALE TTEE                     MILAGROS G GILS                            MUNENDRA K SINGH & PADAMJA V SINGH
MICHAEL S DALE DBP                      832 UNION AVE                              TR UA
44 SHORE RD                             HILLSIDE, NJ 07205                         05/11/2013 SINGH FAMILY TR.
OCEANPORT, NJ 07757-1439                                                           14949 CHASE ST
                                                                                   PANORAMA CITY, CA 91402

PERSHING LLC CUST                       PERSHING LLC CUST                          PERSHING LLC CUST
NANCY J GRINDSTAFF TOD                  NANCY MAXWELL TR                           NEIL C SHAW TR UA 04/22/2005 NEIL C SHAW
KALYN GRINDSTAFF SUBJ TO STA TOD        UA 03/22/1993 MAXWELL FAMILY TRUST         PROFIT SHARING PLAN
RULES                                   5074 LAFAYETTE S                           4289 COACHMAN CIRCLE
106 BRIGGS ST                           VENTURA, CA 93003-6283                     THOUSAND OAKS, CA 91362
UNICOI, TN 37692

PERSHING LLC CUST                       PERSHING LLC CUST                          PERSHING LLC CUST
NORMAN BISHARA                          NORMAN N YONAMINE JANE S YONAMINE          NYAH J ZEKUS
202 S SEVENTH ST                        TR UA                                      TOD BENEFICIARY ON FILE WITH CPU
ANN ARBOR, MI 48103                     03/05/2009 NORMAN N & JANE S YONAMINE      4125 RIVERWOOD DR
                                        LIVING TR.                                 NEW PRT RCHY, FL 34653
                                        MILILANI, HI 96789

PERSHING LLC CUST                       PERSHING LLC CUST                          PERSHING LLC CUST
OPUS CARDIAS INC 401K PLAN              OTIS GLENN CHUNN TOD                       OTTO H R BARTSCH TR UA 07/02/2001 OTTO
1650 SYLVANER AVE                       NORA CHUNN                                 H
SAINT HELENA, CA 94574-2342             SUBJECT TO STA TOD RULES 9337 FM 2981      R BARTSCH REV LIVING TR.
                                        FAYETTEVILLE, TX 78940                     3903 CARRIZO DR
                                                                                   PLANO, TX 75074

PERSHING LLC CUST                       PERSHING LLC CUST                          PERSHING LLC CUST
PAMELA JEAN COY TOD                     PATRICIA D SORCHY                          PATRICIA TIBBITTS TR UA 06/07/1990
BENEFICIARIES ON FILE WITH CUST         9004 LIDO LN                               TIBBITTS LIVING TR.
4770 N ELM DR                           PORT RICHEY, FL 34668                      38349 CEDAR CREEK COURT
CRYSTAL RIVER, FL 34428                                                            OAKHURST, CA 93644-8652



PERSHING LLC CUST                       PERSHING LLC CUST                          PERSHING LLC CUST
PAUL GARDNER                            PETER E BOMBIK IRA                         PHILIP TRALIES & SHIRLEY TRALIES TR UA
TOD BENEFICIARY ON FILE WITH CPU        12101 GOLDEN ASTER TER                     PHILIP & SHIRLEY TRALIES REV TR.
2332 THORNTON AVE                       MOSELEY, VA 23120-1663                     3069 PIGNATELLI CRESCENT
WEST COLUMBIA, SC 29169-5124                                                       MT PLEASANT, SC 29466



PERSHING LLC CUST                       PERSHING LLC CUST                          PERSHING LLC CUST
PLUMBERS & STEAMFITTERS LOCAL 760       R MARKLEY DENNIS III &                     REBECCA RIFKIN
2807 AVALON AVE                         SHEENA C TROTTER-DENNIS JT TEN             10570 MAPLE CHASE DR
MUSCLE SHOALS, AL 35661                 428 ORANGE AVE                             BOCA RATON, FL 33498
                                        RIPON, CA 95366-2643
PERSHING LLC CUST       Case 21-10831-CTG
                                      PERSHINGDoc   17 Filed 05/19/21
                                                LLC CUST                          Page 434 of LLC
                                                                                     PERSHING  661CUST
REBECCA S SOLOMON TOD BENEFICIARIES   RENEE ABRAMOFF & JAN REED & GARY               RICHARD E SHAW
ON                                    MENDELOOFF EX EST OF MARILYN                   8152 STONY BRIDGE DR
FILE WITH CUST SUBJECT TO STA TOD     MENDELOFF                                      NEW PRT RCHY, FL 34653
RULES                                 6337 LANG HALL
1854 11TH ST APT 2                    AGOURA HILLS, CA 91301
SANTA MONICA, CA 90404

PERSHING LLC CUST                        PERSHING LLC CUST                           PERSHING LLC CUST
RICHARD F MUSSMANN & SARA M              RITA L BARON                                RITCHIE LEWIS
MUSSMANN JT                              4425 PELORUS DR                             216 LEMON DR
TEN TOD BENEFICIARIES ON FILE WITH CPU   NEW PRT RCHY, FL 34652-5810                 RENO, NV 89506
6033 SONGBIRD TRAIL
LAFAYETTE, IN 47905

PERSHING LLC CUST                        PERSHING LLC CUST                           PERSHING LLC CUST
RJK SR LTD                               ROBERT CHIEN & VICKIE A CHIEN TR UA         ROBERT E CRIBB IRA
48 S LAKESHORE DR                        01/01/2010 PACIFIC UNITED SPECIALITIES      1225 PELLY CIR NE
RANSOM CANYON, TX 79366                  INC RET PLAN & TR. 5289 LAKEVIEW            BROOKHAVEN, GA 30319-4573
                                         CANYON
                                         WESTLAKE VLG, CA 91362

PERSHING LLC CUST                        PERSHING LLC CUST                           PERSHING LLC CUST
ROBERT F MOSER &                         ROBERT J BRICELAND TR                       ROBERT JOHNSON &
JANET B MOSER JT TEN                     UA 03/01/1978 BRICELAND AGENCY PSP &        JANET JOHNSON JT TEN
213 MEADOW LAKE DR                       TR.                                         13403 WHITBY RD
HENDERSONVLLE, TN 37075-5244             6633 MAIN ST                                HUDSON, FL 34667
                                         WILLIAMSVILLE, NY 14221-5965

PERSHING LLC CUST                        PERSHING LLC CUST                           PERSHING LLC CUST
ROBERT K YAMATO TR UA 09/30/1988 TR. B   ROGER C HEISER                              RONALD JAMES KENDALL TOD
CREATED UNDER THE YAMATO TRUST           146 WALKER STONE DR                         BENEFICIARIES ON FILE WITH CUST
8482 ASPENWOOD AVE                       CARY, NC 27513                              48 S LAKESHORE DR
WESTMINSTER, CA 92683                                                                RANSOM CANYON, TX 79366



PERSHING LLC CUST                        PERSHING LLC CUST                           PERSHING LLC CUST
RONALD R VRIESMAN TR                     RUSSELL WONG & JACQUELINE WONG TR           RYAN P OCONNOR & KRISTEN C OCONNOR
UA 10/07/1994 RONALD R VRIESMAN TR.      UA                                          TR UA
2729 CORTLANDT ST                        07/31/1998 WONG FAMILY TR.                  01/01/2000 OCONNOR FAMILY LIVING TR.
HOUSTON, TX 77008                        1111 LINDA DR                               15320 CAYENNE CREEK COURT
                                         ARROYO GRANDE, CA 93420-2560                SAN DIEGO, CA 92127

PERSHING LLC CUST                        PERSHING LLC CUST                           PERSHING LLC CUST
SAMMY TODD PUNTOLILLO TOD                SANDRA JACOBS & MERVYN JACOBS TR UA         SARRAF ASSOCIATES LP
BENEFICIARIES                            04/19/2012 JACOBS FAMILY LIVING TR.         924 MIDDLE NECK RD
ON FILE WITH CUST SUJECT TO STA TOD      3920 SUNDEW COURT                           GREAT NECK, NY 11024
RULES 1501 CAYMAN WAY APT K4             PLANO, TX 75093
COCONUT CREEK, FL 33066

PERSHING LLC CUST                        PERSHING LLC CUST                           PERSHING LLC CUST
SCOTT E CHRISTIANSEN                     SETH COMPTON &                              SHERI A JACKSON
166 MOORE LANE                           LAUREN COMPTON JT TEN                       10211 W OTTAWA PLACE
ARROYO GRANDE, CA 93420                  100 NOVARA TRAIL                            LITTLETON, CO 80127
                                         MADISON, MS 39110



PERSHING LLC CUST                        PERSHING LLC CUST                           PERSHING LLC CUST
SLATER DIVERSIFIED LLC                   SLAVA PODOKSHIK IRA R/O                     STEPHEN BEAN &
C/O VICKI J HOLGATE                      1167 LA ROCHELLE TER UNIT B                 JANET BEAN JT TEN
PO BOX 5                                 SUNNYVALE, CA 94089-1789                    5609 TIMBERCREST TRL
SKYFOREST, CA 92385                                                                  KNOXVILLE, TN 37901



PERSHING LLC CUST                        PERSHING LLC CUST                           PERSHING LLC CUST
STEPHEN MCKEON & CHERYL MCKEON TR        STEPHEN P ZINITI & ANN MARIE ZINITI TR      STEVE COOPER TOD BARBARA I COOPER
UA                                       STEPHEN P ZINITI 401K PSP                   SUBJECT TO STA TOD RULES
12/03/2014 MCKEON LIVING TR.             100 HARRISON AVE                            3110 ARBOR OAK DR
316 WRENS WAY                            FRANKLIN SQ, NY 11010                       TYLER, TX 75707-2013
FALLS CHURCH, VA 22046
PERSHING LLC CUST        Case   21-10831-CTG    Doc
                                         PERSHING     17 Filed 05/19/21
                                                  LLC CUST                         Page 435 of LLC
                                                                                      PERSHING  661CUST
STEVE ZEECE JR                           STEVEN G EXLER                               STEVEN M FLINN IRA
205 BURKE AVE W                          16311 VENTURA BLVD STE 1005                  903 BIRCHWOOD DR
SAINT PAUL, MN 55113-6623                ENCINO, CA 91436                             RAYMORE, MO 64083-8582




PERSHING LLC CUST                        PERSHING LLC CUST                            PERSHING LLC CUST
STEVEN R SCHELL IRA R/O                  STEVEN TURNBULL IRA                          SUSAN L GALASSI TOD WILLIAM B GALASSI
341 N 94TH ST                            208 PARTRIDGE LANE                           &
OMAHA, NE 68114-3859                     DOTHAN, AL 36303                             JAY R GALASSI & GREGORY A GALASSI
                                                                                      SUBJECT TO STA TOD RULES 9217
                                                                                      HALBERG DR
                                                                                      HUDSON, FL 34669

PERSHING LLC CUST                        PERSHING LLC CUST                            PERSHING LLC CUST
SUSAN W SLAUGHTER &                      SUZANNE WILDE TR UA 12/10/2012 SLW 2012      TBTL FAMILY LIMITED PARTNERSHIP
WILLIAM EUGENE SLAUGHTER JT TEN          LEGACY TR.                                   DTD 06/21/2011
154 TRAILS END                           5100 WATCH HILL CIRCLE                       50 MUIRFIELD DR
FLORA, MS 39071-9555                     PLANO, TX 75093                              ODESSA, TX 79762



PERSHING LLC CUST                        PERSHING LLC CUST                            PERSHING LLC CUST
TERENCE J BROWN TOD PAUL STEVKO AND      TERESA DUESTERHAUS                           TERESA RADOMSKI TOD
JAMES, JOHN, AND ANNE MARIE BROWN        19918 PICCADILLY LANE                        BENEFICIARIES ON FILE WITH CUST
SUBJECT TO STA TOD RULES PO BOX 508      HUNTINGTN BCH, CA 92646-4343                 6432 DRIFTWOOD DR
COPIAGUE, NY 11726-0508                                                               HUDSON, FL 34667



PERSHING LLC CUST                        PERSHING LLC CUST                            PERSHING LLC CUST
TERRELL SUTSSER & RAYMONDE SUTSSER       TERRENCE A MAXWELL & CAROLE E                THE HEAVYWEIGHTS INC 401K PLAN
JT                                       MAXWELL TR                                   FBO JOHN P LUGINBILL
TEN TOD SUBJECT TO STA TOD RULES         UA 10/13/2015 MAXWELL FAMILY LIVING TR.      1010 N CAPITOL AVE STE A100
1153 FARMINGTON LANE                     2207 HIGH COUNTRY DR                         INDIANAPOLIS, IN 46204-1007
NEW PRT RCHY, FL 34655                   CARROLLTON, TX 75007

PERSHING LLC CUST                        PERSHING LLC CUST                            PERSHING LLC CUST
THOMAS C FREDERICK & CHRISTINE J COBB    THOMAS DURR TR UA 12/04/2012 WILIAM J        THOMAS GRABLE & JULIE V GRABLE TR UA
TR                                       DURR JR IRREVOCABLE TR.                      09/09/04 GRABLE FAMILY LIVING TR.
UA 09/12/07 FREDERICK-COBB FAMILY TR.    7224 JULIAN ST                               20947 PARKRIDGE
PO BOX 25964                             NEW PRT RCHY, FL 34653                       LAKE FOREST, CA 92630
MUNDS PARK, AZ 86017-5964

PERSHING LLC CUST                        PERSHING LLC CUST                            PERSHING LLC CUST
THOMAS J MOLNAR                          THOMAS RONNIE FULCHER & CLARASSIA            THOMAS STOUTT TOD CATHLEEN M STOUTT
363 2ND ST                               HOPE                                         SUBJECT TO STA TOD RULES
JERSEY CITY, NJ 07302                    FULCHER TR UA 08/24/2001 RONNIE & HOPE       135 SAINT JEAN COURT
                                         FULCHER REVOC TR. PO BOX 417                 DANVILLE, CA 94526
                                         CANTON, MS 39046-0417

PERSHING LLC CUST                        PERSHING LLC CUST                            PERSHING LLC CUST
TIM HARVEY TOD                           TIMOTHY STOUTT TOD STACEY STOUTT             TODD H TAKATA & JOY SY TAKATA TR UA
BENEFICIARIES ON FILE WITH CPU SUBJECT   SUBJECT                                      12/18/2018 TODD H TAKATA & JOY SY
TO STA TOD RULES 6852 WESTEND AVE        TO STA TOD RULES 222 239TH WAY SE            TAKATA
NEW PRT RCHY, FL 34655                   SAMMAMISH, WA 98074                          REVOCABLE LIVING TR. 1460 HALOA DRIVE
                                                                                      HONOLULU, HI 96818

PERSHING LLC CUST                        PERSHING LLC CUST                            PERSHING LLC CUST
UA 11/18/2011                            URSEL TORRENTE                               VAGA HARGADINE TOD
BERNARD & CONNIE KORENSTEIN              50 BONIELLO DR                               LOREN HARGADINE
REVOCABLE LIVING TR. 233 SANTA MONICA    MAHOPAC, NY 10541-2808                       SUBJECT TO STA TOD RULES 30248 HWY TT
DR                                                                                    BROOKFIELD, MO 64628
OXNARD, CA 93035-4471

PERSHING LLC CUST                        PERSHING LLC CUST                            PERSHING LLC CUST
VALERIE JO HERSMAN IRA                   VICKIE L DOWNING                             VIDA MANAGEMENT INC TR
1607 E HICKORY HILL RD                   4978 JEWELL TERRACE                          A VIDA 401K PLAN
ARGYLE, TX 76226-2921                    PALM HARBOR, FL 34685                        19671 CLANCY LN
                                                                                      HUNTINGTN BCH, CA 92646
PERSHING LLC CUST          Case 21-10831-CTG    Doc
                                         PERSHING     17 Filed 05/19/21
                                                  LLC CUST                         Page 436 of LLC
                                                                                      PERSHING  661CUST
WALTER LEE &                              WAYNE LANDRY TR                             WAYNE SCOTT CLARK TOD
DEBBIE LEE JT TEN                         UA 12/10/2007 WAYNE LANDRY TRUST            BENEFICIARIES ON FILE WITH CUST
7205 MCGEORGE RD                          520 REGENCY DR                              1732 RAGLAND AVE
MILFORD, KS 66514-8976                    FISHKILL, NY 12524                          CLEARWATER, FL 33765



PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
WEIDENWEBER CUST                          WILLIAM A SWANSON TR UA 08/22/2011          WILLIAM C METHENY TOD MARY KAY
FBO ANDREW SCOTT HENSON UTMA CA           THEODORE C SWANSON FAMILY EXEMPT            MASTERSON
11655 PRESILLA RD                         TR.                                         SUBJECT TO STA TOD RULES
CAMARILLO, CA 93012                       16469 PARKER ROAD                           9260 BLUERIDGE RD
                                          HOMER GLEN, IL 60491                        ALTON, IL 62002-7646

PERSHING LLC CUST                         PERSHING LLC CUST                           PERSHING LLC CUST
WILLIAM H PURVIS TR UA 10/02/1998         WILLIAM HALLEY &                            WILLIAM STEVENSON TR UA 04/26/2001
WILLIAM HENRY PURVIS REVOCABLE TR.        MARIJANE HALLEY TEN COM                     STEVENSON FAMILY TR. C/O PERSHING LLC
1844 OLD PEARL RD                         8627 COURTLAND DR                           1 PERSHING PLAZA 7TH FLR
FLORENCE, MS 39073-7510                   STRONGSVILLE, OH 44149-1124                 JERSEY CITY, NJ 07399



PERSHING LLC CUST                         PERSHING LLC FBO                            PERSHING LLC FBO
YANJUN MOU TOD                            CHRIS & SHARON WOLCOTT REV TR 02/03/15      DEREK T KAMIYA & CHRISTOPHER R DANG
DATED 01/05/2018                          CHRIS & SHARON L WOLCOTT TTEES              TR
2565 S BASCOM AVE APT 341                 14349 NORWOOD ST                            AARON J ALOYA OBRA 93 IRRV SPECIAL
CAMPBELL, CA 95008-5561                   OVERLAND PARK, KS 66224-3912                NEEDS
                                                                                      TR 1/8/13 500 ALA MOANA BLVD UNIT 5345
                                                                                      HONOLULU, HI 96813

PERSHING LLC FBO                          PERSHING LLC FBO                            PERSHING LLC FBO
ERICA RUZHINSKY                           JAMES J WILLIAMS TRUST                      JAMIE JOHNSON SNT SUBTRUST
208 W 23RD ST                             DTD 12/01/1995 JAMES J WILLIAMS TR          DTD 10/15/2014 JAMIE JOHNSON TR
APT 1508                                  PO BOX 1701                                 7202 GLEN FOREST DRIVE
NEW YORK, NY 10011-2318                   RCHO SANTA FE, CA 92067-1701                RICHMOND, VA 23226-3781



PERSHING LLC FBO                          PERSHING LLC FBO                            PERSHING LLC FBO
JOSEPH BLAKE &                            KENNETH Y PARSONS TR                        KENT G SMITH TR & DIANA W SMITH TTEE &
ROBERT J BLAKE & LINDA BETZ JT TEN        KENNETH Y PARSONS REVOCABLE TRUST           ARLENE I SMITH TTEE AJ & AI SMITH REV
61 OSPREY CIR                             41388 2708 SAINT JAMES RD                   LIVING TR. 871 GARROW RD
OKATIE, SC 29909-4228                     BELMONT, CA 94002-2951                      NEWPORT NEWS, VA 23608-3387



PERSHING LLC FBO                          PERSHING LLC FBO                            PERSHING LLC TR
LIVING TRUST OF EMIL DONALD ZIRWAS        ROGER & BARBARA CORDER REV LIV TR           ANDREW J WILCOX IND K
DTD 05/24/2003 EMIL D ZIRWAS & TR         08/06/90 ROGER K & BARBARA L CORDER         7493 CREEKRIDGE CIR
1400 S SUNKIST ST SPC 10                  TTEES 11909 CHEROKEE LN                     TALLAHASSEE, FL 32309-7463
ANAHEIM, CA 92806-5615                    LEAWOOD, KS 66209-1010



PERSHING LLC TR                           PERSHING LLC TR                             PERSHING LLC TR
CHARLES A CROOK 401K PLAN                 CHRISTINE L BOOHER 401K                     MICHAEL INFANTI
974 JOHNSON AVE                           1 WILLIAMSBURG LN                           96 STATE RD
OREGON, WI 53575                          COTO DE CAZA, CA 92679-5024                 AVONDALE, PA 19311-9305




PERSHING LLC TR                           PERSHING LLC TR                             PERSHING LLC TR
PHILIP ZUBEREC 401K                       RANDALL E WISENOR                           ROBERT MANONI INDIVIDUAL(K)
412 WOODSBORO DR                          203 BAYSIDE DR                              3282 CRANBROOK CT
ROYAL OAK, MI 48067-4348                  WEST MONROE, LA 71291-8696                  LAKE ORION, MI 48359-1588




PERSHING LLC TR                           PERSHING LLC                                PERSHING LLC
SHERYL D KOETTING IND 401K                A FAYE CANNON IRA                           AARON A CHARNEY IRA
321 PINE RIDGE DR                         5403 BOLD VENTURE RD                        169 RHAPSODY
SALINA, KS 67401-3865                     LOUISVILLE, KY 40272-3501                   IRVINE, CA 92620-2833
PERSHING LLC               Case 21-10831-CTG    Doc
                                         PERSHING LLC 17        Filed 05/19/21   Page 437 of LLC
                                                                                    PERSHING  661
ADRIANNA A POPROCH IRA                    AL NOWOCINSKI IRA R/O                     ALAN G JURANEK IRA R/O
2709 LANCELOT LN                          9312 VELARDO DR                           6833 RUTHLEE AVE
DYER, IN 46311-2049                       HUNTINGTN BCH, CA 92646-2315              SAN GABRIEL, CA 91775-1011




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
ALAN LOWE IRA R/O                         ALAN TILLIS IRA                           ALAN W VEACH IRA
77 STEPPING STONE                         44 GLENVIEW DR                            660 WILLOW LAKE CT
IRVINE, CA 92603-4207                     WEST ORANGE, NJ 07052-1013                OXFORD, MI 48371-6379




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
ALBERT J CASTON BENE IRA                  ALBERT J SHARPE IRA                       ALBERT VENABLE IRA R/O
536 NEW CASTLE LN                         430 CREEK END CIR                         12 WALNUT WOOD CT
HERMITAGE, TN 37076-3132                  GILBERT, SC 29054-9615                    BLYTHEWOOD, SC 29016-7505




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
ALEX KOZIOWSKI IRA R/O                    ALEX NIELSEN IRA                          ALEXANDER HOWARD
39440 COUNTRYSIDE LN                      945 NE LINCOLN ST                         1316 S GALENA ST APT K208
MURRIETA, CA 92562-4705                   ROSEBURG, OR 97470-2178                   AURORA, CO 80247-2496




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
ALEXANDER LUBYANITSKY IRA R/O             ALEXANDRA MOORE-STAUB IRA R/O             ALFREDO J YANES IRA
513 S CASCADE TER                         1S041 CANTIGNY DR                         374 CARRINGTON DR
SUNNYVALE, CA 94087-3250                  WINFIELD, IL 60190-1743                   WESTON, FL 33326-3569




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
ALI B GESKE IRA                           ALIZA R SUSSMAN IRA                       ALLAN BAUM IRA
2513 KRISTINE CT                          RECHOV YOSEF 5                            230 S BROOKSIDE CT
CENTRALIA, WA 98531-8808                  MODIIN 71700                              ANAHEIM, CA 92808-1204
                                          ISRAEL



PERSHING LLC                              PERSHING LLC                              PERSHING LLC
ALLAN LANG IRA R/O                        ALLEN G DITCH IRA                         ALLEN K SZETO IRA R/O
24196 TWIG ST                             PO BOX 144                                38 OAK PARK DR
LAKE FOREST, CA 92630-5254                WANAKENA, NY 13695-0144                   ALAMEDA, CA 94502-6564




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
ALLEN S NOE IRA                           ALVIN MICHAEL RUSSELL IRA R/O             ALYSE BOSHNACK IRA R/O
1216 BUNKER HILL DR                       9860 SUSSEX CT                            8 CATHY LN
ROSEVILLE, CA 95661-5003                  MOKENA, IL 60448-7965                     GREAT NECK, NY 11024-1703




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
AMBER G MIKKELSON IRA                     AMY K ROSENBERG IRA                       AMY L ROSE IRA
4245 HIS WAY                              7924 SE 35TH AVE                          1301 DOWNS PKWY
RIVERSIDE, CA 92509-2510                  PORTLAND, OR 97202-8412                   LIBERTYVILLE, IL 60048-5215




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
AMY MARIE JACOBS IRA R/O                  ANATOLLY CHERNENKO IRA                    ANDREW L SHAMBLIN IRA
1255 S GRANDVIEW AVE                      9626 S 194TH ST                           138 MAPLEWOOD ESTS
DUBUQUE, IA 52003-8717                    RENTON, WA 98055-6362                     SCOTT DEPOT, WV 25560-9744
PERSHING LLC              Case   21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 438 of LLC
                                                                                   PERSHING  661
ANDREW R TENNYSON IRA R/O                  ANDREW T WITT IRA R/O                   ANGEL QI CHEN IRA
8226 FORWARD PASS RD                       5727 EDGEWOOD TRACE BLVD                23763 SUNSET CROSSING RD
INDIANAPOLIS, IN 46217-4422                INDIANAPOLIS, IN 46239-8922             DIAMOND BAR, CA 91765-1351




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ANGELA M LEE IRA                           ANGELA MEYER IRA                        ANITA G HEMPHILL IRA
10009 NEW LONDON DR                        26952 MARBELLA                          11960 SINGING WINDS ST
POTOMAC, MD 20854-4848                     MISSION VIEJO, CA 92691-6036            PARKER, CO 80138-8804




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ANN L DUNKELBERGER IRA                     ANN S ALFRED IRA                        ANN SMITH IRA R/O
603 N BROAD ST                             1913 MEADOW RUN RD                      1216 NORTON AVE
SELINSGROVE, PA 17870-1623                 OPELOUSAS, LA 70570-1657                GLENDALE, CA 91202-2031




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ANN STEGEMAN IRA                           ANN YOUNG IRA R/O                       ANNA BETH PAYNE IRA
1413 BALDWINS CT                           236 WHITE OAK RD                        82 MARCH CIR
MAITLAND, FL 32751-5326                    SANTA YNEZ, CA 93460-9643               WINFIELD, PA 17889-9710




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ANNA H WUEST IRA                           ANNA LIN IRA                            ANNA MARIE WHITE IRA
7300 HATTON CROSS                          4423 EMERALD ST                         500 VIA LAS CRUCES CIRCLE
WILLIAMSBURG, VA 23188-6377                TORRANCE, CA 90503-3042                 RALEIGH, NC 27615




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ANNE K DAWSON IRA R/O                      ANNE MARIE SOUTER IRA                   ANNE W BEDWELL IRA
2366 DAYTON RD                             1201 S OCEAN DR APT 2012-N              414 LEEVILLE RD
CHICO, CA 95928-9556                       HOLLYWOOD, FL 33019-2187                PETAL, MS 39465-9496




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ANTHONY KUBON IRA                          ANTHONY P GIACOMINO IRA                 ANTHONY P ISCH BENE IRA R/O
78 BROOKDALE LN                            621 ROSE LN                             8469 N STATE ROAD 101
PALATINE, IL 60067-7404                    BARTLETT, IL 60103-1533                 DECATUR, IN 46733-7111




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ANTHONY R ROGERS IRA                       ARDITH A SCHUETH IRA                    ARMAN SARKISIAN IRA R/O
5216 REDFIELD CT                           304 PINE ST                             250 BRIDLEWOOD LN
ATLANTA, GA 30338-3714                     HUMPHREY, NE 68642-3160                 VALPARAISO, IN 46385-9250




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ARNIE CRIBB IRA R/O                        ARNOLD J DAIEN IRA                      ARNOLD S ROSS IRA
4454 FIRETHORNE DR                         1138 W LIVINGSTON RD                    1990 WESTWOOD BLVD STE 220
MURRELLS INLT, SC 29576-6374               HIGHLAND, MI 48357-4731                 LOS ANGELES, CA 90025




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ARTHUR HELWING IRA                         ARTHUR R PEARCE IRA                     AUSTIN E BAILEY IRA R/O
1703 W WINONA ST                           54 PARKSIDE CIR                         58 BRYCE CYN
CHICAGO, IL 60640-2709                     CRAWFORDVILLE, FL 32327-7413            ALISO VIEJO, CA 92656-8037
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 439 of LLC
                                                                                 PERSHING  661
B JEANNE HAUPT IRA                       BAHRAM SHIRAVI IRA                      BAILEY L ABBOTT IRA R/O
4520 TIDAL POND RD                       24921 HOLLOW CIR                        2500 RENEGADE AVE
NEW PRT RCHY, FL 34652-5847              LAGUNA NIGUEL, CA 92677-6026            BAKERSFIELD, CA 93306-1908




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
BALASUBRAMANIAM GULASEKARAM IRA          BARBARA A DUGO IRA                      BARBARA EDSTROM IRA
R/O                                      244 E ARMITOGE AVE                      5226 N SPAULDING AVE 2
12418 SUNNYCREEK LN                      NORTHLAKE, IL 60164-1705                CHICAGO, IL 60625-4720
CERRITOS, CA 90703-2050



PERSHING LLC                             PERSHING LLC                            PERSHING LLC
BARBARA ENKE IRA                         BARBARA J FOWLER IRA                    BARBARA J SINTZEL IRA
1226 VISTA SOL                           133 CLARK AVE                           3105 SILVERLEAF CT
PALM SPRINGS, CA 92262-1261              GREER, SC 29651-4303                    BELLEVILLE, IL 62221-8733




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
BARBARA L SCHMIT IRA                     BARBARA MEIER IRA                       BARBARA MICHAELS IRA
17395 VIA CALMA                          7479 W POTTER DR                        7033 N KEDZIE AVE APT 911
TUSTIN, CA 92780-2016                    GLENDALE, AZ 85308-9664                 CHICAGO, IL 60645-2816




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
BARBARA PIPPENGER IRA                    BARBARA R MALONEY IRA R/O               BARBARA S HARRIS IRA R/O
1437 HICKORY WAY                         8 GRANADA DR                            7742 NW 78TH PL
RACINE, WI 53405-1713                    MORRIS PLAINS, NJ 07950-1404            TAMARAC, FL 33321-2980




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
BARBARA SPAGNOLA IRA                     BARBARA SUSAN REISS IRA                 BARBARA SZIKLAY IRA
421 BERNARDO AVE                         65 GANNET DR                            1075 CHAPEL CREEK TRL
MORRO BAY, CA 93442-2630                 COMMACK, NY 11725-4920                  NEW ALBANY, IN 47150-9664




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
BARRY HICKS IRA                          BECKY BIREK IRA                         BECKY DEED IRA
4222 HARTFIELD CT                        2128 E CORAL AVE                        3150 PENINSULA CT
WESTLAKE VLG, CA 91361-4517              ORANGE, CA 92867-2918                   SOUTHLAKE, TX 76092-2942




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
BENJAMIN M YELVERTON IRA                 BENJAMIN STORRS IRA                     BERNARD BEDA IRA
68 N FOUNDERS WAY                        3231 WOODS TRL                          9820 ERIE ST
HATTIESBURG, MS 39401-5580               KENT, OH 44240-7465                     HIGHLAND, IN 46322-3354




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
BERNARD R ALVEY IRA                      BERNARD ROBERT IRA                      BERNHARDT ZEIHER IRA
1204 WEIBLE RD                           68 MONTEREY BLVD                        4712 E MARSH VIEW DR
CRESTWOOD, KY 40014-9625                 SAN FRANCISCO, CA 94131-3235            PORT CLINTON, OH 43452-4226




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
BETH F KOELKER IRA R/O                   BETTY L BARNETT IRA                     BETTY YAMASAKI IRA
4901 W 67TH ST                           9208 REX CT                             12652 PALM ST
PRAIRIE VLG, KS 66208-1436               EL PASO, TX 79925-5129                  CERRITOS, CA 90703-1138
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 440 of LLC
                                                                                  PERSHING  661
BEVERLIE A TERRA IRA R/O                  BEVERLY A BUBLITZ IRA                   BEVERLY B ANDREWS IRA
16 VISTA POINTE DR                        1804 N LAUREL DR                        40 CHARTERHOUSE AVE
WATSONVILLE, CA 95076-6612                MT PROSPECT, IL 60056-1653              PIEDMONT, SC 29673-8582




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
BEVERLY RANKEN IRA                        BILL MOORE IRA                          BILLIE BREWER IRA R/O
12 LAWRENCE DR                            15097 FARMINGTON ST                     330 REECE DR
NOVATO, CA 94945-3303                     HESPERIA, CA 92345-4849                 HOSCHTON, GA 30548-1389




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
BILLY R TURNER IRA                        BO BRANDER IRA R/O                      BOB W BAKER IRA R/O
1150 CHAPEL HILL RD                       2545 JANET LEE DR                       10606 EARL DR
TRENTON, KY 42286-9506                    LA CRESCENTA, CA 91214-2237             NISSWA, MN 56468-2243




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
BONNIE K PUDDY IRA                        BONNIE L FURNISS IRA                    BONNIE M MURTHA IRA
5000 S BARTEL DR                          1338 N 1700TH AVE                       107 HOUSEHOLDER RD
MILWAUKEE, WI 53220-4831                  FOWLER, IL 62338-2340                   NEW BRIGHTON, PA 15066-4261




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
BONNY PERKINS IRA                         BRADLEY I BARNHART IRA R/O              BRENDA DUDIK IRA R/O
405 ARLINGTON DR                          66 M ST                                 505 S 199TH ST
WEST MONROE, LA 71291-9783                LAKE LOTAWANA, MO 64086-9441            ELKHORN, NE 68022-6462




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
BRENDA FALITZ IRA                         BRENDA HARPER IRA                       BRENDA K LACOSTE IRA
711 N BEACHWOOD DR                        19329 N VISTA MONTANA CT                615 BELLEVUE PLANTATION RD
BURBANK, CA 91506-1646                    SURPRISE, AZ 85387-7598                 LAFAYETTE, LA 70503-6127




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
BRENDA K MOORE IRA                        BRENDA SCHLEICH IRA                     BRETT C RODGERS IRA R/O
7578 SHORE CLIFF DR                       8261 REILLY DR                          12699 GEORGE REYBURN RD
LOS ANGELES, CA 90045-4855                HUNTINGTN BCH, CA 92646-5507            GARDEN GROVE, CA 92845-2406




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
BRETT MIKOY IRA                           BRIAN C FONG IRA                        BRIAN ENLOW IRA R/O
43 S PARK DR                              587 WESTFIELD WAY                       168 HIGHWAY 132
ARLINGTON, VA 22204-1351                  OAKLAND, CA 94619-2343                  MANGHAM, LA 71259-5040




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
BRIAN FOLEY IRA                           BRIAN J GERK IRA                        BRIAN KASH IRA R/O
4 SWAN CIR                                6256 SUTTER ST                          11464 NW BLACKFIELD LN
SHREWSBURY, MA 01545-8118                 VENTURA, CA 93003-2432                  PORTLAND, OR 97229-4041




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
BRIAN M GRAIME IRA R/O                    BRIAN PENNY IRA R/O                     BRIAN T KEEN IRA
15 CORNWALLIS CT                          5405 N KILDARE AVE                      PO BOX 293
MANALAPAN, NJ 07726-7919                  CHICAGO, IL 60630-1792                  PINCH, WV 25156-0293
PERSHING LLC           Case    21-10831-CTG    Doc
                                        PERSHING LLC 17        Filed 05/19/21   Page 441 of LLC
                                                                                   PERSHING  661
BRIAN T YARDLEY IRA                      BRIDGET H JOHNSON IRA R/O                 BRONISLAVA SHAFRAN MD PC PROFIT
231 W VALERIO ST                         12312 SOUTHHAMPTON DR                     SHARING PLAN
SANTA BARBARA, CA 93101-2929             BISHOPVILLE, MD 21813                     610 W GIBRALTAR LN
                                                                                   PHOENIX, AZ 85023-5243



PERSHING LLC                             PERSHING LLC                              PERSHING LLC
BRUCE BELKE IRA                          BRUCE D MCDONALD IRA R/O                  BRUCE D WILLIAMS IRA
1820 WALLINGTON DR                       7256 SYLVAN RIDGE RD                      4323 IDLEWILD LN
NEW LENOX, IL 60451-2886                 INDIANAPOLIS, IN 46240-3543               CARMEL, IN 46033-4716




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
BRUCE LINDSTROM IRA                      BRUCE MANCHERIAN IRA                      BRUCE WASILL IRA
13565 N NEMESIS AVE                      490 W PARKSIDE DR                         23811 NW HILLHURST RD
GURNEE, IL 60031-1113                    PALATINE, IL 60067-9007                   RIDGEFIELD, WA 98642




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
BRUNO J BON IRA                          C HENRY DICKINSON IRA                     CARL E LIETZ IRA
7930 TETON RD                            2186 SANDY POINT LN                       209 N CHURCH LN
ORLAND PARK, IL 60462-1883               MT PLEASANT, SC 29466-8771                COLOMA, WI 54930-9638




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
CARL E ZIMMERMAN IRA R/O                 CARLOS VILLARES IRA R/O                   CAROL A FARNEY IRA
1221 SE ELLSWORTH RD APT 356             1155 BRICKELL BAY DR APT 604              3835 SENASAC AVE
VANCOUVER, WA 98664-6238                 MIAMI, FL 33131-2995                      LONG BEACH, CA 90808-2138




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
CAROL BENASSI ARCHITECTURE PSP           CAROL BEVINS IRA                          CAROL JEAN FRANCIOS IRA
FBO CAROL BENASSI                        11322 S AVE 12E 193                       9718 FORT HAMILTON PKWY APT 4D
2158 HARMONY WAY                         YUMA, AZ 85367                            BROOKLYN, NY 11209-8132
COSTA MESA, CA 92627-2194



PERSHING LLC                             PERSHING LLC                              PERSHING LLC
CAROL MORDHORST IRA                      CAROL PORTNOY IRA R/O                     CAROLANN T RYDER IRA R/O
532 DOOLAN CANYON DR                     60 CEDAR CREST CT                         144 LENOX RD
UKIAH, CA 95482-6352                     NEWBURY PARK, CA 91320-3621               WEST BABYLON, NY 11704-4429




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
CAROLYN A STUMPF IRA                     CAROLYN M YOUNG IRA R/O                   CAROLYN MIFSUD IRA
8070 WILSON MILLS RD                     6099 FULTON DR NW                         21290 NO 69TH AVENUE
CHESTERLAND, OH 44026-1853               CANTON, OH 44718-1501                     GLENDALE, AZ 85308




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
CAROLYN S BROWN IRA                      CARTER J GRANDJEAN IRA R/O                CARTER J GRANDJEAN IRA
4030 TATES CREEK RD APT 2931             9318 SIERRA HWY                           9318 SIERRA HWY
LEXINGTON, KY 40517-3091                 SANTA CLARITA, CA 91390-4620              SANTA CLARITA, CA 91390-4620




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
CASILDA DEL VALLE IRA                    CATHERINE IACONO IRA                      CATHY BROCHEY IRA
26 LANIER LN                             4 MULHOUSE DR                             10653 AGATE KNOLL LN
BAY SHORE, NY 11706-7826                 WEST BERLIN, NJ 08091-2704                LAS VEGAS, NV 89135-1254
PERSHING LLC           Case    21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 442 of LLC
                                                                                 PERSHING  661
CATHY W VOSS IRA R/O                     CELESTE BELKE IRA                       CHARLE H WESSEL IRA
104 KENWOOD CT                           1820 WALLINGTON DR                      2414 SUNSET DR
GOOSE CREEK, SC 29445-7070               NEW LENOX, IL 60451-2886                JASPER, IN 47546-1515




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
CHARLENE E RAGAN IRA                     CHARLES A JORDAN IRA                    CHARLES HOWARD IRA R/O
389 JOSHUA RD                            409 CORRALITOS RD                       21692 ABEDUL
WEST MONROE, LA 71292-1205               ARROYO GRANDE, CA 93420-4929            MISSION VIEJO, CA 92691-1120




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
CHARLES J PHETERSON IRA R/O              CHARLES L HARRIS IRA                    CHARLES N CHRISTIANSEN IRA R/O
480 LEXINGTON AVE                        109 WORTHINGTON CT                      613 W MARSHALL ST
DAVIE, FL 33325-6374                     ANDERSON, SC 29621-1579                 FERNDALE, MI 48220-1854




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
CHARLES P STEPHENSON IRA                 CHARLES R LIVERANCE IRA R/O             CHARLES SPAGNOLA IRA
11320 HEMLOCK ST                         3851 JASPER AVE                         421 BERNARDO AVE
OVERLAND PARK, KS 66210-2431             HOWELL, MI 48843-5224                   MORRO BAY, CA 93442-2630




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
CHARLES W VANDE VEN IRA                  CHERYL A BOSLEY IRA R/O                 CHERYL E &
7891 W 157TH TERRACE                     411 CRESTWOOD DR                        JAMES SVETGOFF TR SVETGOFF FAMILY
OVERLAND PARK, KS 66223                  SAINT JOSEPH, IL 61873-9430             TRUST 41183 5736 NW 86TH ST
                                                                                 OKLAHOMA CITY, OK 73132-2831



PERSHING LLC                             PERSHING LLC                            PERSHING LLC
CHERYL E SVETGOFF IRA                    CHERYL L CANNON IRA                     CHERYL LASUZZO IRA R/O
5736 NW 86TH ST                          30 REMINGTON TER                        113 RIVER STYX DR
OKLAHOMA CITY, OK 73132-2831             HIGHLAND VLG, TX 75077-6781             MONROE, LA 71203




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
CHERYL R DODGE IRA R/O                   CHET KAUFMAN IRA                        CHETANKUMAR D SANIPARA IRA
2044 SW MOCKINGBIRD LN                   3301 LUCKY DEBONAIR TRL                 432 GARDEN GROVE ST
PALM CITY, FL 34990-2418                 TALLAHASSEE, FL 32309-1742              VICKSBURG, MS 39180-5455




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
CHI Y OH IRA                             CHIA YUAN CHENG IRA R/O                 CHRIS C WEEK IRA
1728 151ST ST SE                         18620 RUNO CT                           5124 REESE RD
MILL CREEK, WA 98012-8216                CUPERTINO, CA 95014-3865                TORRANCE, CA 90505-3308




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
CHRIS HIGA IRA                           CHRIS MAXWELL IRA R/O                   CHRIS W FONG IRA
6811 AMY AVE                             1026 KISMET DR                          111 FIESTA CIR
GARDEN GROVE, CA 92845-1413              AIKEN, SC 29803-7526                    ORINDA, CA 94563-4309




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
CHRISTINA H HANSEN IRA                   CHRISTINE A JACKSON IRA                 CHRISTINE BARTON IRA
1662 S VICENTIA AVE                      7637 GARRICK ST                         11741 CANNON MINES RD
CORONA, CA 92882-4244                    FISHERS, IN 46038-1996                  CADET, MO 63630-9683
PERSHING LLC             Case    21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 443 of LLC
                                                                                   PERSHING  661
CHRISTINE L HAMBLETON IRA R/O              CHRISTINE M CHAMBARS IRA                CHRISTINE SORENSON IRA
2821 SHOSHONE TRL                          2943 KELTON AVE                         5421 JEFFERSON ST
LAFAYETTE, CO 80026-3341                   LOS ANGELES, CA 90064-4107              YORBA LINDA, CA 92886-4815




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
CHRISTOPHER A SWANSON IRA R/O              CHRISTOPHER C ROMANO IRA R/O            CHRISTOPHER D WAGNER IRA R/O
48121 VIA HERMOSA                          2740 W 106TH CIR                        1015 SEA VILLAGE DR
LA QUINTA, CA 92253-2242                   WESTMINSTER, CO 80234-3554              CARDIFF, CA 92007-1433




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
CHRISTOPHER J MEOLI IRA                    CHRISTOPHER J SIEBENTHALL IRA           CHRISTOPHER K SCHUMANN IRA
3 CIELO VISTA CT                           1534 BOONE DR                           5043 SAINT CHARLES PL
RANCHO MIRAGE, CA 92270-3200               SAN JOSE, CA 95118-3322                 CARMEL, IN 46033-5953




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
CHRISTOPHER T HABECK IRA                   CHRISTOPHER W BURNS IRA                 CINDA C SIMPSON IRA R/O
421 MIDLAND AVE                            2500 REGAL RD                           3615 MARTINWOOD CT
POMPTON LAKES, NJ 07442-2225               PLANO, TX 75075-5504                    TALLAHASSEE, FL 32309-3028




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
CLAUDIA GARCIA IRA                         CLYDE W DEAN III IRA                    COLLETTE DE LEON IRA R/O
900 W SIERRA MADRE AVE APT 128             6877 HIGHWAY 161                        12753 BELLROSE CT
AZUSA, CA 91702-1895                       SPRINGFIELD, TN 37172-8326              VICTORVILLE, CA 92392-7956




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
CONNIE L BLACK IRA                         CONRAD CHAVEZ IRA                       COREY SCHWARTZ IRA R/O
7430 LASAINE AVE                           6958 EASTWOOD AVE                       PO BOX 705
VAN NUYS, CA 91406-2457                    RCH CUCAMONGA, CA 91701-4805            KERSEY, CO 80644-0705




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
CORRINE ROWLEY IRA                         CRAIG M JONES IRA                       CRAIG WOBSCHALL IRA R/O
22 BONNIE LN                               561 COUNTY ROAD 2415                    1393 NCASTLEWOOD DR
BORDENTOWN, NJ 08505-2402                  BOX 12                                  FRANKTOWN, CO 80116
                                           LEESBURG, TX 75451



PERSHING LLC                               PERSHING LLC                            PERSHING LLC
CRUZ PEINADO IRA R/O                       CRYSTAL A PRIMERANO IRA R/O             CRYSTAL D LOVE IRA R/O
1111 GREENWICH CT                          6734 GREGORY CT                         6507 MEDWICK DR
SANTA MARIA, CA 93455-4131                 N TONAWANDA, NY 14120-1165              HYATTSVILLE, MD 20783-5021




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
CURT BARNETT IRA                           CURT VAN BLARCOM IRA                    CURTIS WILSON IRA
9208 REX CT                                40650 NW WILKESBORO RD                  1240 GRASMERE CT
EL PASO, TX 79925-5129                     BANKS, OR 97106-8106                    AIKEN, SC 29803-8656




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
CYNTHIA A PRADO GUTIERREZ IRA R/O          CYNTHIA ANDERSON IRA R/O                CYNTHIA HUYNH IRA
1927 S SAULSBURY ST                        16468 HAWK RD                           18125 GALATINA ST
LAKEWOOD, CO 80227                         LITTLE FALLS, MN 56345-6235             ROWLAND HGHTS, CA 91748-4221
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 444 of LLC
                                                                                 PERSHING  661
CYNTHIA PUSCHAK IRA                      DAH PENG CHAO IRA                       DALE A TRUSKETT IRA R/O
10144 E WINTER SUN DR                    617 SPUR TRAIL AVE                      25695 YUCCA VALLEY DR
SCOTTSDALE, AZ 85262-3105                WALNUT, CA 91789-2047                   VALENCIA, CA 91355-2438




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
DALE W HOESSEL IRA                       DANIEL A TRAFTON IRA R/O                DANIEL BRADY IRA
2721 E 38TH ST                           MAPLE LEAF VILLAGE                      2832 GLORIA AVE
COLUMBUS, NE 68601-3859                  66 OAK DRIVE                            SANGER, CA 93657-8768
                                         NORTH HOMPTON, NH 03862



PERSHING LLC                             PERSHING LLC                            PERSHING LLC
DANIEL D CHANG IRA                       DANIEL E HOTLE IRA R/O                  DANIEL E MONTOYA IRA R/O
16330 SE 66TH ST                         7709 HIDDEN RDG                         821 PROVINCE RD
BELLEVUE, WA 98006-5653                  FISHERS, IN 46038-2278                  FORT COLLINS, CO 80525-6971




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
DANIEL E SAMFORD IRA                     DANIEL G FOUSEK IRA                     DANIEL LOOKABILL IRA
102 ROLLER COURT                         2264 COVINGTON LN                       561 S WEYMOUTH CT
PLATTE CITY, MO 64079-9501               MEDINA, OH 44256-6387                   ANAHEIM, CA 92807-4627




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
DANIEL M KILBRIDE IRA                    DANIEL MOUGEOT IRA                      DANIEL T MOSSBARGER IRA R/O
60 MAGGIE LN APT 101                     1456B UNION ST                          1017 RIM ROCK RDG
SARASOTA, FL 34232-1592                  SAN FRANCISCO, CA 94109-2005            MESQUITE, NV 89034-1109




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
DANIELLE J BERGEN IRA                    DANIELLE PEREZ-GRANADO INHERITED        DANTE N MIKKELSON IRA
PO BOX 57                                IRA                                     4245 HIS WAY
MEMPHIS, MI 48041-0057                   1312 S MAIN ST                          RIVERSIDE, CA 92509-2510
                                         CORONA, CA 92882-4466



PERSHING LLC                             PERSHING LLC                            PERSHING LLC
DARCY KEEP IRA                           DARLENE SPENCE IRA R/O                  DARREN ROCHE BENE IRA
250 ALAMEDA PADRE SERRA                  1221 HOMEWOOD LN                        67 ESPLANADE
SANTA BARBARA, CA 93103-2806             LA CANADA FLT, CA 91011-3152            IRVINE, CA 92612-1711




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
DARRYL W RIDDLE IRA                      DARYL JOHNSON IRA                       DAVID A SCHRADER IRA
51 DEER RUN DR                           403 3RD AVE SE                          151 N BAYSHORE DR
ORRINGTON, ME 04474-3064                 INDEPENDENCE, IA 50644-2828             EASTPOINT, FL 32328-3361




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
DAVID A STABILE IRA                      DAVID ANDERSON IRA R/O                  DAVID B MENNEL IRA
3513 AMISH AVE                           685 OAK CHASE BLVD                      3632 FOUNTAIN VIEW DR
N LAS VEGAS, NV 89031-3591               LENOIR CITY, TN 37772-6955              GREENWOOD, IN 46143




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
DAVID BROWN IRA                          DAVID C ENDERLE IRA R/O                 DAVID C SMITH IRA
8037 NW PROMINENCE CT                    1025 WISCONSIN AVE APT 2                498 N HEDVILLE RD
PORTLAND, OR 97229-4262                  OAK PARK, IL 60304-1872                 SALINA, KS 67401-9764
PERSHING LLC           Case    21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21   Page 445 of LLC
                                                                                PERSHING  661
DAVID CHRISTENSEN IRA                    DAVID CLARY IRA                        DAVID CREEL IRA
650 E CRESCENT MOON DR                   3255 DEBORAH DR                        9839 YELLOWSTONE AVE
ORO VALLEY, AZ 85755                     MONROE, LA 71201-2157                  BATON ROUGE, LA 70814-4348




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
DAVID CREES IRA R/O                      DAVID E KERESTES IRA R/O               DAVID G MURPHY IRA
5680 HIGHWAY V37                         25902 FAIRCOURT LN                     4197 SWINNEA RD
DYSART, IA 52224-9409                    LAGUNA HILLS, CA 92653                 SOUTHAVEN, MS 38672-9281




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
DAVID H SCHNEIDER IRA                    DAVID HOPPEL IRA                       DAVID J HANCOCK IRA R/O
2110 STATE HIGHWAY 103                   718 E LA COSTA DR                      3027 SPYGLASS CT
DE WITT, NE 68341-2236                   CHANDLER, AZ 85249-6944                CHINO HILLS, CA 91709-2488




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
DAVID J ROANE JR IRA                     DAVID J SPENCE IRA R/O                 DAVID K CHEUNG IRA
3148 TALLEYWOOD LN                       1221 HOMEWOOD LN                       5299 BAYRIDGE DR
CHESTER, VA 23831-7036                   LA CANADA FLT, CA 91011-3152           FAIRFIELD, CA 94534-6768




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
DAVID L PALMER IRA                       DAVID M BERGEN IRA                     DAVID M FRENCH IRA
17615 E COLTSFOOT CT                     PO BOX 57                              2140 RAYMOND BOLTON RD
PARKER, CO 80134-8874                    MEMPHIS, MI 48041-0057                 RAYMOND, MS 39154-8190




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
DAVID M OSNOS                            DAVID M REHRIG IRA                     DAVID NCKSIC IRA
6606 RIVERCREST COURT                    1208 SANDLER RIDGE RD                  11413 53RD AVE SE
BETHESDA, MD 20816-2178                  TALLAHASSEE, FL 32317-9430             EVERETT, WA 98208-9228




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
DAVID QUINN IRA R/O                      DAVID RATCLIFF IRA                     DAVID RRICHILIN M D IRA
2891 BURNT OAK DR                        15530 HIGHWAY 585                      5 ASHLEY DR
CHINO HILLS, CA 91709-3831               OAK GROVE, LA 71263-7482               FLANDERS, NJ 07836-4310




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
DAVID W FOON IRA R/O                     DAVID WALDMAN IRA R/O                  DAWN SCHIELE IRA
121 CRESTA VISTA DR                      1537 REGATTA RD                        33382 SEA BRIGHT DR
SAN FRANCISCO, CA 94127-1634             CARLSBAD, CA 92011-4038                DANA POINT, CA 92629-1131




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
DEAN L KIRKPATRICK IRA                   DEAN SELLS IRA                         DEAN STORY IRA
8050 SW BOND ST                          262 E CAMPGROUND RD                    385 THOMPSON DR
TIGARD, OR 97224-7869                    KINGSPORT, TN 37664-5640               HUDSON, NC 28638-2650




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
DEANNA I CARPENTER IRA                   DEBBRA I MURPHY IRA                    DEBORAH CHANG IRA
3817 NE MELBA DR                         3536 CARRIAGE LN                       2221 VICTORIA WAY
JENSEN BEACH, FL 34957-3868              HUMBOLDT, TN 38343-2160                ROWLAND HGHTS, CA 91748-5029
PERSHING LLC              Case   21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 446 of LLC
                                                                                   PERSHING  661
DEBORAH D MARMOR IRA                       DEBORAH G ANDREASSEN IRA                DEBORAH L GOMPERZ IRA
505 E PALM ST                              18432 PURDUE DR                         26511 WHISPERING LEAVES DR
LITCHFIELD PK, AZ 85340-4803               SARATOGA, CA 95070-4713                 SANTA CLARITA, CA 91321-2246




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
DEBORAH LEAMONS IRA                        DEBORAH MALAER IRA                      DEBORAH SLAYBAUGH IRA R/O
11552 ALDEA AVE                            2354 FREEDOM BLVD APT B7                944 CARNATION AVE
GRANADA HILLS, CA 91344-2501               FLORENCE, SC 29505-6090                 COSTA MESA, CA 92626-1707




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
DEBORAH THORN IRA                          DEBRA F MCCAUGHAN IRA                   DEBRA J DEBIASSE IRA R/O
1603 CHERRY ST                             7623 RIGMOORE PT S                      746 VICTORIA HEIGHTS TER
WILMINGTON, DE 19809-1502                  OLIVE BRANCH, MS 38654-5883             SALINA, KS 67401-8447




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
DEBRA S GILMORE IRA R/O                    DELORAS J RUSSO IRA                     DENA M ROCHE BENE IRA
114 ACACIA AVE                             122 SIKWA TRL                           6150 BULLARD DR
OROVILLE, CA 95966-3618                    VONORE, TN 37885-2678                   OAKLAND, CA 94611-3109




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
DENISE H HAMER IRA                         DENISE M MCCARTNEY IRA R/O              DENISE PRZYBYSZ IRA
127 CASCADE LN                             63 STONEGATE CIR                        4413 ROXBURY AVE NE
FREDERICKSBRG, VA 22406-4225               BOWLING GREEN, OH 43402-9291            ALBUQUERQUE, NM 87111-4245




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
DENISE ROUSE IRA                           DENNIS A RHYNE IRA R/O                  DENNIS FALAST IRA
135 STATE ROUTE 2583                       24951 SAUSALITO ST                      1507 WOODROYAL WEST DR
MAYFIELD, KY 42066-8251                    LAGUNA HILLS, CA 92653-5627             CHESTERFIELD, MO 63017-5552




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
DENNIS JONES IRA R/O                       DENNIS R LILLY IRA                      DENNIS S LULL IRA R/O
1124 LLOYDS CHAPEL RD                      1906 FOXTAIL DR                         2046 STEPHEN CT
MOUNT CARMEL, TN 37645-3429                SALINA, KS 67401-7121                   MANHATTAN, KS 66503-7590




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
DENNIS T TANIDA IRA R/O                    DENNIS WAGNER IRA R/O                   DEREK A HAAS IRA
14616 CLEARBROOK DR                        4002 ROSELAND ST                        10205 REGAL OAKS DR APT 124
CHINO HILLS, CA 91709-4349                 HOUSTON, TX 77006-4925                  DALLAS, TX 75230-4945




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
DEREK ROCHE BENE IRA                       DERRICK E STAPLEY IRA R/O               DIANA HOOTON IRA
28 SELLAS RD S                             4810 E BAKER DR                         9974 DANDELION AVE
LADERA RANCH, CA 92694-0819                CAVE CREEK, AZ 85331-3349               FOUNTAIN VLY, CA 92708-2030




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
DIANA J GORSHACK IRA                       DIANA L JOHNSON IRA                     DIANE C HARRIS IRA
14301 TEASDALE AVE                         1504 BROADWAY ST                        3316 DEL CHARRO RD
HUDSON, FL 34667-8582                      INDEPENDENCE, MO 64050-2256             JAMUL, CA 91935-1909
PERSHING LLC              Case 21-10831-CTG    Doc
                                        PERSHING LLC 17         Filed 05/19/21   Page 447 of LLC
                                                                                    PERSHING  661
DIANE HENNING IRA R/O                    DIANE IRIS SCHNEIDER IRA                   DIANE R EKOVICH IRA
18816 N 94TH AVE                         HASHAQED ST 23                             5056 GALLEON CT
PEORIA, AZ 85382-3696                    APT 26                                     NEW PRT RCHY, FL 34652-3050
                                         NAHARIYA 22460 ISRAEL



PERSHING LLC                             PERSHING LLC                               PERSHING LLC
DIANE ROCHE IRA                          DIANE VINCELLI IRA                         DIANNE ECHERER IRA
67 ESPLANADE                             1137 FRAZIER RD                            131 CRYSTAL BEACH BLVD
IRVINE, CA 92612-1711                    NINETY SIX, SC 29666                       MORICHES, NY 11955-1914




PERSHING LLC                             PERSHING LLC                               PERSHING LLC
DIANNE TRIEU IRA                         DON LAIR JR IRA                            DONA GRIFFIN IRA
4433 DELTA AVE                           202 S MAIN ST                              1900 ARMOND LN
ROSEMEAD, CA 91770-1103                  PAYSON, IL 62360-1084                      SILVER SPRING, MD 20905-3924




PERSHING LLC                             PERSHING LLC                               PERSHING LLC
DONALD BOOTH IRA                         DONALD J PREM IRA                          DONALD K PHILLIPS IRA
11502 FOREST HILL CIR                    6630 LEAMEADOW DR                          103 COACHMAN LN
SELLERSBURG, IN 47172-8639               DALLAS, TX 75248-5406                      GREER, SC 29651-5925




PERSHING LLC                             PERSHING LLC                               PERSHING LLC
DONALD L BELLGRAU IRA R/O                DONALD M KOWALSKY IRA                      DONALD M YOUNG IRA
1874 RIDGECREST WAY                      2800 SHALLOWFORD RD                        75 APPLE HILL DR
HGHLNDS RANCH, CO 80129-1831             ATLANTA, GA 30341-5295                     BRENTWOOD, CA 94513-5905




PERSHING LLC                             PERSHING LLC                               PERSHING LLC
DONALD MCCARTHY IRA                      DONALD P STEPHENS IRA                      DONALD R FUSINA IRA
4900 MACRAMA LN                          833 WOODLAND HILLS RD                      9608 CONSERVATION DR
POWELL, TN 37849-4527                    BATAVIA, IL 60510-3226                     NEW PRT RCHY, FL 34655-6021




PERSHING LLC                             PERSHING LLC                               PERSHING LLC
DONALD S WILLIAMS IRA                    DONALD W STEELE IRA                        DONNA C KENNEDY IRA
26441 BELSHIRE WAY                       6989 AZUSA RD                              1406 AVONDALE CT
LAKE FOREST, CA 92630-6548               TALLAHASSEE, FL 32317-9590                 TALLAHASSEE, FL 32317-7432




PERSHING LLC                             PERSHING LLC                               PERSHING LLC
DONNA G CARLSON IRA                      DONNA L DOZIER IRA                         DONNA L STEPHENSON IRA
2019 200TH ST                            43027 SIERRA VISTA LN                      1103 E MAIN ST
RED OAK, IA 51566-6009                   OAKHURST, CA 93644-9608                    NEW ALBANY, IN 47150-5844




PERSHING LLC                             PERSHING LLC                               PERSHING LLC
DORA HERRERA IRA                         DORIS A HAILEY IRA                         DOROTHY ANNE BARFIELD IRA R/O
5520 BARNARD ST                          1550 WILSON CRK                            211 RIVER LANDING DR UNIT 424
SIMI VALLEY, CA 93063-3572               MELBER, KY 42069-8763                      DANIEL ISLAND, SC 29492-8582




PERSHING LLC                             PERSHING LLC                               PERSHING LLC
DOROTHY GRAY IRA                         DOROTHY RICHMOND IRA                       DORTHA L CARNATHAN IRA
7621 E TWINLEAF TRL                      5306 ELSMERE AVE                           415 ROAD 1498
ORANGE, CA 92869-2426                    BETHESDA, MD 20814-1647                    TUPELO, MS 38804-8527
PERSHING LLC          Case    21-10831-CTG    Doc
                                       PERSHING LLC 17      Filed 05/19/21   Page 448 of LLC
                                                                                PERSHING  661
DOUGLAS A HAGE IRA                      DOUGLAS E BROWN IRA                     DOUGLAS F STONE IRA R/O
7000 ESCONDIDO CANYON RD                2 CASSIQUE RD                           7727 BANTRY LN
ACTON, CA 93510-1524                    PIEDMONT, SC 29673                      DALLAS, TX 75248-1705




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
DOUGLASS EDGAR WHITAKER JR IRA          DR BRONISLAVA SHAFRAN IRA               DREW MCKINNEY IRA
561 GERONA AVE                          610 W GIBRALTAR LN                      8315 DRAVO CIR
SAN GABRIEL, CA 91775-2227              PHOENIX, AZ 85023-5243                  LOUISVILLE, KY 40220-5813




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
E JAN HANSEN IRA R/O                    EARL WARREN IRA R/O                     EARLE P FOLK JR IRA R/O
2 LAS ESTRELLAS LOOP                    108 WOODCREST ST                        6 INGLEWOOD DR
UNIT 4100                               GREENWOOD, SC 29649-1663                GREENVILLE, SC 29609-3814
LADERA RANCH, CA 92694-2415



PERSHING LLC                            PERSHING LLC                            PERSHING LLC
EDEN CHING IRA                          EDMUND WEST IRA                         EDNA M HUBER IRA
PO BOX 335                              3028 DALEMEAD ST                        1618 BARNES ST
CUSTER, WA 98240-0335                   TORRANCE, CA 90505-6918                 SIMI VALLEY, CA 93063-3202




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
EDUARDO E VILLAMAR IRA                  EDWARD A RYDER IRA R/O                  EDWARD BERLAN IRA
5014 LIBERTY PARK CIR SE                3328 FAIRGROVE TER                      14051 BRANT POINT CIR APT 828
OWENS X RDS, AL 35763-9150              ROCHESTER HLS, MI 48309-3988            FORT MYERS, FL 33919-7766




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
EDWARD E MCCORMICK JR IRA               EDWARD GREENE IRA R/O                   EDWARD J SIFUENTES IRA R/O
794 FREDERICK DR                        26 WHEATSHEAF FARM RD                   1060 SUNKIST AVE
WATSONTOWN, PA 17777-8049               MORRISTOWN, NJ 07960-3541               LA PUENTE, CA 91746-1734




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
EDWARD J WERNER IRA                     EDWARD R GOTTLIEB IRA                   EDWARD R ORENDUFT IRA R/O
1830 N 175E                             96 CHAUNCEY LN                          562 WICKWOOD DR
JASPER, IN 47546-8504                   LAWRENCE, NY 11559-2519                 CHESAPEAKE, VA 23322-5853




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
EDWIN R WAGNER IRA                      EILEEN MOUGEOT IRA                      ELAINA THOMPSON IRA
2810 SE CLEVELAND DR                    273 RICARDO RD                          799 HAMMOND DR UNIT 325
GRESHAM, OR 97080-6274                  MILL VALLEY, CA 94941-2573              ATLANTA, GA 30328-7138




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
ELBERT G VAUGHN IRA R/O                 ELEANOR K TAKANISHI IRA                 ELEANOR LEUNG MD A PROFESSIONAL
5697 STANFIELD CT                       13313 BEACH ST                          CORO RETIR TR
CHINO HILLS, CA 91709-8770              CERRITOS, CA 90703-1362                 3647 HAMPSTEAD RD
                                                                                LA CANADA, CA 91011-3910



PERSHING LLC                            PERSHING LLC                            PERSHING LLC
ELIO S BON IRA                          ELIOR VAS IRA R/O                       ELISA A MAGLIA
18 W 037 W 71ST                         3310 OLSEN DR                           INHERITED IRA
DARIEN, IL 60561-3666                   SAN JOSE, CA 95117-1555                 8 SYLVIA LN
                                                                                DEDHAM, MA 02026-5825
PERSHING LLC                Case 21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 449 of LLC
                                                                                   PERSHING  661
ELISA A PAYNE IRA                          ELIZABETH A BAILEY IRA                  ELIZABETH A MORNER IRA
3728 GRANDVIEW CT                          9843 N CROOK LN                         561 OLMSTED DR
PEKIN, IL 61554-9403                       TUCSON, AZ 85742-8654                   GLENDALE, CA 91202-1511




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ELIZABETH BOLDEN IRA                       ELIZABETH D HOOPER IRA R/O              ELIZABETH M PETERSON IRA
2384 HIGHWAY 879                           3540 LONGSTREET DR                      11339 HASWELL DR
OAK GROVE, LA 71263-7136                   PEARL, MS 39208-3811                    PARKER, CO 80134-7550




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ELIZABETH MICHEL IRA R/O                   ELSIE M ASAKURA IRA                     ELTON TAYLOR FROST IRA R/O
2309 E HOOVER AVE                          75-381 HOENE ST                         326 GENTRY RUN
ORANGE, CA 92867-6114                      KAILUA KONA, HI 96740-1958              GREENWOOD, SC 29649-9400




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
EMMA M MARTINEZ IRA                        ERIAN ROSE HERNANDEZ IRA                ERIC C LU IRA
11233 W CORONADO RD                        776 LINCOLN AVE                         18933 BRAMHALL LN
AVONDALE, AZ 85392-5086                    WALNUT, CA 91789-3327                   ROWLAND HGHTS, CA 91748-4956




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ERIC D ORNSTEIN IRA                        ERIC K HAINLINE IRA R/O                 ERIC R HO IRA
5912 MAIN ST                               2118 N MANTLE LN                        2054 COUNTRY CANYON RD
MORTON GROVE, IL 60053-3364                SANTA ANA, CA 92705-7612                HACIENDA HTS, CA 91745-4924




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ERIC T BRONSKY IRA                         ERNEST A COZZI IRA                      ERNEST C GOODWIN IRA R/O
6854 LARAMIE AVE                           10460 RIDGEWOOD DR                      106 LINDY LN
SKOKIE, IL 60077-3482                      PALOS PARK, IL 60464-2521               WEST COLUMBIA, SC 29172-2433




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
ERNESTINE CANNON IRA                       ESMERALDA INIGUEZ-STEVENS IRA           ETHEL IRENE HAWS IRA
209 SW 316TH AVE                           10943 IRONWOOD RD                       1740 SW AMHURST RD
CROSS CITY, FL 32628-4107                  SAN DIEGO, CA 92131-1809                TOPEKA, KS 66604-3628




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
EUGENE ORR IRA                             EUGENIA S GAFFNEY IRA R/O               EVAN Y LEE IRA
24501 MARGUERITE PKWY                      165 INGLEOAK LN                         880 JONES WAY
MISSION VIEJO, CA 92692-2447               GREENVILLE, SC 29615-3150               CAMPBELL, CA 95008-4546




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
EVANDE CHANDLEY IRA R/O                    EVANGELINE LATORRE IRA                  EVANNE D KENNEDY IRA R/O
1114 VESTAL CT                             23520 ATMORE AVE                        9801 S TRUMBULL AVE
GREENEVILLE, TN 37745-6706                 CARSON, CA 90745-5708                   EVERGREEN PK, IL 60805-3050




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
EVELYN A SANCHEZ IRA R/O                   EVELYN L MORRISON IRA                   F PAUL BRANNON IRA R/O
39337 STONEGATE ST                         2517 PINE BROOK DR                      849 SUMMERSET BAY DR
PALMDALE, CA 93551-4128                    DEER PARK, TX 77536-1539                CROSS HILL, SC 29332-5731
PERSHING LLC           Case    21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21        Page 450 of LLC
                                                                                     PERSHING  661
FAHEEM MUNIR IRA                         FBO 2008 NERIA FAMILY TRUST DTD             FBO ABBY BODENHAUSEN IRA R/O
8900 JOHNSON DR                          01/04/2008 CHRISTOPHER B NERIA & STACY      16341 W 171ST ST
SHERWOOD, AR 72120-4420                  L                                           OLATHE, KS 66062-4121
                                         NERIA 26002 VIA ARBOLEDA
                                         SAN JUAN CAPO, CA 92675-3039

PERSHING LLC                             PERSHING LLC                                PERSHING LLC
FBO ADAM M COOPER ROTH IRA               FBO ADI B MEHTA IRA                         FBO AJITH ABRAHAM SEP IRA
1305 CREEKBEND CV                        345 W FULLERTON PKWY APT 1202               9249 HOBNAIL CT
HUTTO, TX 78634-4237                     CHICAGO, IL 60614-7968                      COLUMBIA, MD 21045-4006




PERSHING LLC                             PERSHING LLC                                PERSHING LLC
FBO AKIO YOSHIHARA                       FBO AKSELRUD FAMILY MANAGMENT LLC           FBO ALAN A WOLFE IRA
2125 34TH AVE APT 12B                    NATALIA AKSELRUD TR                         19718 KITTRIDGE ST
ASTORIA, NY 11106-4308                   1730 NW 124TH WAY                           CANOGA PARK, CA 91306-4327
                                         CORAL SPRINGS, FL 33071-7888



PERSHING LLC                             PERSHING LLC                                PERSHING LLC
FBO ALAN KIEZEK BENE IRA                 FBO ALAN LAWRENCE RUBIN IRA                 FBO ALAN MARCISZEWSKI ROTH IRA
52 TRENT CT UNIT A                       1233 BEECH ST                               933 COMMUNITY DR
RIDGE, NY 11961-8020                     ATLANTIC BCH, NY 11509-1600                 LA GRANGE PK, IL 60526-1560




PERSHING LLC                             PERSHING LLC                                PERSHING LLC
FBO ALAN P HERMAN ROTH IRA               FBO ALBERT DAVID MOLESKY IRA R/O            FBO ALBERT J CAREY JR SEP IRA
8662 DEL RAY CIR                         4640 COUNTY ROAD 26                         700 S PETERS ST APT 305
WESTMINSTER, CA 92683-7215               STEUBENVILLE, OH 43953-7108                 NEW ORLEANS, LA 70130-1604




PERSHING LLC                             PERSHING LLC                                PERSHING LLC
FBO ALBERT S FRYE IRA                    FBO ALEKSANDR A BUSHEL SEP IRA              FBO ALEKSANDRA SPALEK ROTH IRA
22 PLAINSFIELD PL                        1111 SADDLE CREEK CT                        408 MADISON AVE
JACKSON, TN 38305-9603                   SPARKS GLENCO, MD 21152                     FOX LAKE, IL 60020-2107




PERSHING LLC                             PERSHING LLC                                PERSHING LLC
FBO ALEXANDER NEMIROVSKY IRA R/O         FBO ALEXANDER T S SANDHU IRA                FBO ALI GHAEMI IRA R/O
846 21ST ST 2                            1725 ISABELLA WAY                           27946 GREENLAWN CIR
SANTA MONICA, CA 90403-7035              UPLAND, CA 91784-9275                       LAGUNA NIGUEL, CA 92677-3752




PERSHING LLC                             PERSHING LLC                                PERSHING LLC
FBO ALICE LOO IRA R/O                    FBO ALICE Y CHEUNG ROTH IRA                 FBO ALICIA NORTHEN IRA R/O
4110 DUNSMORE AVE                        42625 LERWICK ST                            106 E EVERGREEN DR
LA CRESCENTA, CA 91214-3214              FREMONT, CA 94539-5234                      SAINT JOSEPH, IL 61873-9119




PERSHING LLC                             PERSHING LLC                                PERSHING LLC
FBO ALLAN HENSHAW IRA                    FBO ALLEN L FRAME IRA R/O                   FBO ALLEN R BERRY IRA
8513 WYNDHAM CT                          3252 FRANCES AVE                            14810 NE 160TH AVE
JERSEY VLG, TX 77040-1139                LA CRESCENTA, CA 91214-1207                 BRUSH PRAIRIE, WA 98606-4900




PERSHING LLC                             PERSHING LLC                                PERSHING LLC
FBO ALLEN R BERRY ROTH IRA               FBO ALLEN R JACKSON IRA                     FBO ALLISON ROSE IRA
PO BOX 3161                              88 HICKORY LN                               20910 N 37TH WAY
FORT DEFIANCE, AZ 86504-3161             MADISON, CT 06443-1755                      PHOENIX, AZ 85050-4857
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 451 of LLC
                                                                                  PERSHING  661
FBO ALVIN B KNIGHT IRA R/O                FBO ALYSSA R MOWRER ROTH IRA            FBO AMY J FREED IRA R/O
8005 DALE CT                              12821 N GEORGETOWNE RD                  931 BARNSWALLOW LN
GEORGETOWN, IN 47122-8916                 DUNLAP, IL 61525-9466                   HUNTINGDON VY, PA 19006-2001




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO AMY J STASNY ROTH IRA                 FBO AMY MARKS IRA                       FBO ANASTASIA KUCHERAWY IRA R/O
1849 W BARRY AVE                          8104 RIVER BAY DR W                     198 CARRIAGE LN
CHICAGO, IL 60657-2042                    INDIANAPOLIS, IN 46240-2990             PITTSBURGH, PA 15241-2593




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ANCIENT ACCEPTED SCOTTISH RITE        FBO ANDREA J GANS ROTH IRA              FBO ANDREA J LEMKE-NAMETH IRA
227 N 4TH ST                              438 S PERSHING ST                       1047 INVERLOCHY DR
STEUBENVILLE, OH 43952-2103               WICHITA, KS 67218-1430                  FALLBROOK, CA 92028-5411




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ANDREW ARNOLD IRA                     FBO ANDREW BARKER IRA                   FBO ANDREW D IRWIN IRA
136 HIGHGROVE CIR                         15467 TERN ST                           200 BELLEWOOD DR
WEST COLUMBIA, SC 29170-3846              CHINO HILLS, CA 91709-2860              CLINTON, MS 39056-4614




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ANDREW K HOWARD                       FBO ANEES H AHMEDI IRA R/O              FBO ANETTE SCHNEEMANN IRA
1007 LANYARD CT                           5395 AVENIDA DE MICHELLE                9517 VIA PEREZA
BRADENTON, FL 34208-5723                  YORBA LINDA, CA 92887-4007              SAN DIEGO, CA 92129-2729




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ANGELA DEMARCO IRA R/O                FBO ANGELA J SMITH IRA                  FBO ANITA K HAILEY IRA
10 MERCURY LN                             7714 WOODWARD AVE                       530 VILLAGE GREEN DR B
LEVITTOWN, NY 11756-4223                  WOODRIDGE, IL 60517-3109                MOREHEAD CITY, NC 28557-9633




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ANN BOGGS WILSON IRA R/O              FBO ANN ELAINE STEWART                  FBO ANN M CIRILLO ROTH IRA
110 VILLA RD                              7680 CROSBY DR                          28820 W HENRY PL
NEWPORT NEWS, VA 23601-3606               LONE TREE, CO 80124-8937                MILLSBORO, DE 19966-7470




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ANN M SILGEN IRA R/O                  FBO ANNA M REICH IRA                    FBO ANNA MARIE STEFFANCI IRA
23627 MAPLE SHORES RD                     620 SPRING LAKE DR                      24240 AUGUSTA DR
DEERWOOD, MN 56444-6282                   QUINCY, IL 62305-6038                   CORONA, CA 92883-4148




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ANNA MOTTOLA ROTH IRA                 FBO ANNA OTTINGER ROTH IRA              FBO ANNABELLE WILLIAMS IRA R/O
495 ODELL AVE APT 7L                      1653 MOSELEY RD                         1 VISTA ENCANTADA
YONKERS, NY 10703-1137                    BYRON, GA 31008-7657                    RANCHO MIRAGE, CA 92270




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ANNALISA MAZZELLA ROTH IRA            FBO ANNE E TIPLEY                       FBO ANNE HERLOCKER IRA
1265 MARION RD                            460 OLD TOWN RD APT 22C PO BOX 282      7831 HUNTERS HORN LN
CHESHIRE, CT 06410-1451                   EAST SETAUKET, NY 11733-0282            MYRTLE BEACH, SC 29588-6619
PERSHING LLC             Case    21-10831-CTG    Doc
                                          PERSHING LLC 17     Filed 05/19/21   Page 452 of LLC
                                                                                  PERSHING  661
FBO ANNE MULLARKEY ROTH IRA                FBO ANNE-MARIE MANCEBO IRA             FBO ANNETTE JOHNSON SEP IRA
3314 MACAULAY ST                           855 BRUCE RD ROOM 217                  589 NW BROWNING WAY
SAN DIEGO, CA 92106-1718                   CHICO, CA 95928-3901                   BOCA RATON, FL 33432-3817




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO ANTHONY J KEYSER IRA                   FBO ANTHONY J LANDLER IRA R/O          FBO ANTHONY MIKOY ROTH IRA
1635 E THACKERY ST                         4115 BENEDICT CANYON DR                1728 DEVONWOOD DR
WEST COVINA, CA 91791-3136                 SHERMAN OAKS, CA 91423-4319            ROCHESTER HLS, MI 48306-3176




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO ANTHONY P SCAVO JR IRA R/O             FBO APRIL I REECE IRA                  FBO APRIL VIDA IRA
1306 ROBYNWOOD LN                          5 TILIA CT                             19671 CLANCY LN
WEST CHESTER, PA 19380-5749                STREAMWOOD, IL 60107-3399              HUNTINGTN BCH, CA 92646-3653




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO ARABELL B STYRLANDER IRA               FBO AREF ALLAHAM SEP IRA               FBO ARLIN K SCHMIDT IRA
1406 FOX RUN RD                            19735 PIN OAK DR                       46 CHARLES RD
NEW ALBANY, IN 47150-1844                  PORTER, TX 77365-3965                  BERNARDSVILLE, NJ 07924-1921




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO ARMAND J BUUCK SEP IRA                 FBO AUDREY F SMITH TR                  FBO AUGUSTINO CURRA SEP IRA
80 COCHRANE DR                             AUDREY F SMITH REV LIVING TRUST        1435 NOEL AVE
CHALMETTE, LA 70043-4333                   UA 03/27/09 3184 BUCKINGHAM RD         HEWLETT, NY 11557-1416
                                           GLENDALE, CA 91206-1405



PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO BARBARA A ADAMS IRA                    FBO BARBARA A LETTVIN IRA R/O          FBO BARBARA A MUMBLO IRA
12815 JOLETTE AVE                          2320 BELLAIRE CT                       PO BOX 1795
GRANADA HILLS, CA 91344-1039               DES PLAINES, IL 60016-3776             JACKSONVILLE, OR 97530-1795




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO BARBARA F KANEGSBERG IRA R/O           FBO BARBARA FEINBERG IRA R/O           FBO BARBARA FEINBERG TR
16924 LIVOMO DRIVE                         28691 RANCHO GRANDE                    HAROLD & BARBARA FEINBERG LIV
PACIFIC PALISADES, CA 90272                LAGUNA NIGUEL, CA 92677-7418           TR. 04/26/83 23024 LAKE FOREST DR STE I
                                                                                  LAGUNA HILLS, CA 92653-1328



PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO BARBARA J LARSON ROTH IRA              FBO BARBARA K MAZZELLA IRA R/O         FBO BARBARA L STUEDEMANN
588 KIM CT                                 66 RIVER CREST DR                      13031 MORNING VIEW DR
GURNEE, IL 60031-5819                      PLANTSVILLE, CT 06479-2057             OMAHA, NE 68137-4310




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO BARBARA ROWELL                         FBO BARBARA SELDENBERG IRA R/O         FBO BARBARA ZUFFA IRA R/O
C/O BRIAN ROWELL                           1639 LAMPLIGHTER WAY                   549A NARRAGANSET LN
6306 N HEATHER OAK DRIVE                   ORLANDO, FL 32818-5613                 STRATFORD, CT 06614-8359
PEORIA, IL 61615



PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO BARD E LOWRY IRA R/O                   FBO BARRY A COCKMAN IRA R/O            FBO BARRY LANGSAM &
214 E 2ND ST                               9315 BACARDI CT                        LYNDA LANGSAM JT TEN
UNIT B                                     CHARLOTTE, NC 28277                    117 BLACKWOOD LN
COVINGTON, KY 41011                                                               STAMFORD, CT 06903-4733
PERSHING LLC             Case    21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 453 of LLC
                                                                                   PERSHING  661
FBO BARY M DREVLOW ROTH IRA                FBO BELLA WAN HONG WONG IRA             FBO BEN H LANGFORD
23790 CLEAR SPRING CT APT 1606             19419 BALAN RD                          6248 LOS ALTOS DR
BONITA SPGS, FL 34135-4093                 ROWLAND HGHTS, CA 91748-4020            EL PASO, TX 79912-2510




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO BENJAMIN R NISSER ROTH IRA             FBO BENJAMIN W DESCHUYTTER ROTH         FBO BERG FAMILY REV LIVING TRUST DTD
1203 W BROADWAY ST                         IRA                                     02/28/2007 MICHAEL L BERG & MICHELE
POLK CITY, IA 50226-1005                   3718 SE 169TH CT                        BERG
                                           VANCOUVER, WA 98683-9400                TR 13735 W UTICA DR
                                                                                   SUN CITY WEST, AZ 85375-4444

PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO BERNARD F CINKOSKE ROTH IRA            FBO BERNARD J YOUNGS III IRA            FBO BETSY MITCHELL IRA R/O
2741 PATTON DR                             1003 JENKISSON AVE                      23 JUNIPER RD
INDIANAPOLIS, IN 46224-3346                LAKE BLUFF, IL 60044-1623               BLOOMFIELD, CT 06002-2128




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO BETTY YI-CHING WU IRA                  FBO BEVERLY J ROSE                      FBO BEVERLY PARKER IRA
5016 COCHRANE AVE                          IRA R/O                                 9442 E NACOMA DR
OAKLAND, CA 94618-2704                     1301 SHINNECOCK CT                      SUN LAKES, AZ 85248-7434
                                           FAIRVIEW, TX 75069-1971



PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO BEVERLY R WEAKLEY IRA                  FBO BIENVENLDA MIRANDA IRA              FBO BOBBIE SAVAGE IRA
5357 ROCKLANE RD                           8090 LOS SABALOS ST                     701 COMANCHE TRL
GREENWOOD, IN 46143-9720                   SAN DIEGO, CA 92126-1153                WEST MONROE, LA 71291-8117




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO BOBBIESEE KU ROTH IRA                  FBO BONNIE A TOKAS IRA                  FBO BONNIE B YUNE SEP IRA
1154 MARTIN DR                             83 SUGAR WAY                            793 VIA LOS ALTOS UNIT A
FRANKFORT, MI 49635-9004                   ELLSWORTH, ME 04605-3484                LAGUNA WOODS, CA 92637-4806




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO BONNIE MAXEY IRA                       FBO BONNIE T MOURA IRA R/O              FBO BONNIE THOMPSON IRA
330 SOLAR TERRACE CT                       84 TARRAGONA BREEZE AVE                 10 BAY PATH RD
CHESTERFIELD, MO 63017-2499                LAS VEGAS, NV 89138                     HUNTINGTON, NY 11743-1503




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO BOREL LIVING TRUST DTD 05/26/2010      FBO BORIS SCHWARTZ SEP IRA              FBO BOYCE G CHRISTOPHER ROTH IRA
VERNON J BOREL & MARY A BOREL TR           326 E CAMPO BELLO DR                    313 KINGSBRIDGE RD
5604 THOMAS JEFFERSON CT                   PHOENIX, AZ 85022-2358                  MADISON, MS 39110-8488
MOBILE, AL 36693-4066



PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO BOYD E FULMER JR ROTH IRA              FBO BRAD M WILLAMS ROTH IRA             FBO BRENDA F FLINN IRA
9901 DEER SPRING LN                        2800 SANDALWOOD DR                      903 BIRCHWOOD DR
CHARLOTTE, NC 28210-7963                   NEW ALBANY, IN 47150-9464               RAYMORE, MO 64083-8582




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO BRENDA K MORRIS IRA                    FBO BRETT BUTLER SEP IRA                FBO BRIAN ANDERSON SEP IRA
120 W LAKE VILLA BLVD                      3320 BELL AVE                           309 N BENTON ST
DICKSON, TN 37055-2178                     MANHATTAN BCH, CA 90266-3411            PALATINE, IL 60067-5205
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21   Page 454 of LLC
                                                                                 PERSHING  661
FBO BRIAN D LINVILLE ROTH IRA             FBO BRIAN D MILLER ROTH IRA            FBO BRIAN D PARKER IRA
11104 CORRYVILLE RD                       4403 W LOOKOUT PASS                    521 STAFFORD DR
N CHESTERFLD, VA 23236-5259               NEW PALESTINE, IN 46163-8692           WESTFIELD, IN 46074-5809




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO BRIAN FARKAS SEP IRA                  FBO BRIAN K MANGEL SIMPLE IRA          FBO BRIAN K SAATKAMP IRA
10 BLUEBERRY RIDGE DR                     36 COLUMBINE AVE N                     12340 HART ST NE
HOLTSVILLE, NY 11742-2549                 HAMPTON BAYS, NY 11946-4121            GREENVILLE, MI 48838




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO BRIAN KINEL ROTH IRA                  FBO BRIAN L HEISE ROTH IRA             FBO BRIAN M BURKLEY SEP IRA
1725 GOLDEN AVE                           332 LEGACY CT                          PO BOX 5825
HERMOSA BEACH, CA 90254-3327              GRAYSLAKE, IL 60030-9626               BRANDON, MS 39047-5825




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO BRIAN M DAVEY ROTH IRA                FBO BRIAN O DAVEY IRA                  FBO BRIAN R ROTERT ROTH IRA
46 GREEN HILL LN                          46 GREEN HILL LN                       1225 W 67TH ST
CHESHIRE, CT 06410-3623                   CHESHIRE, CT 06410-3623                KANSAS CITY, MO 64113-1901




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO BRIAN T CLAASSEN ROTH IRA             FBO BRIDGET MUSSORICI                  FBO BRITTENY A CIONI-HAYWOOD IRA
2710 SUMMER WIND DR                       9006 NE 80TH ST                        9343 BETTY CT
GRAPEVINE, TX 76051-2428                  KANSAS CITY, MO 64158-7604             JUNEAU, AK 99801-8827




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO BRUCE D CHAMBERLIN IRA                FBO BRUCE F LIDIE IRA                  FBO BRUCE L KLEINE IRA
351 CARDINAL CREEK DR                     25041 RUDOLPH CIR                      5939 ALDEA AVE
DUNCANVILLE, TX 75137-3152                LAKE FOREST, CA 92630-4135             ENCINO, CA 91316-1421




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO BRUCE M BRAWDY IRA R/O                FBO BRUCE P RAUPP SEP IRA              FBO BRUCE ROTTMAN IRA
13227 LAUREL ST                           10 GLENRIDGE AVE                       2824 MIRADERO DR
LAKESIDE, CA 92040-3325                   STONY BROOK, NY 11790-2402             SANTA BARBARA, CA 93105-3024




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO BRUCE WASILL ROTH IRA                 FBO BRYAN CHARLES ONEILL ROTH IRA      FBO BRYAN EMMERSON IRA
23811 NW HILLHURST RD                     32737 HOLDEN DR                        333 EL CIELITO RD
RIDGEFIELD, WA 98642                      WARREN, MI 48092-3122                  SANTA BARBARA, CA 93105-2308




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO BRYAN KRUEGER &                       FBO BRYAN T WALCOTT IRA                FBO BRYNA J JACOBSON IRA
JULIE KRUEGER JT TEN                      1550 SW 2ND CT                         37754 FESTIVAL DR
2518 TOURNAMENT DR                        GRESHAM, OR 97080-7907                 PALM DESERT, CA 92211-1439
CASTLE ROCK, CO 80108-9096



PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO BURNELL C GREEN IRA                   FBO BYRON W DAUGHERTY IRA              FBO CAMMINE HUMKE IRA R/O
PO BOX 385                                4 INNISBROOKE TRL                      216 ABBEY LN
MONTICELLO, WI 53570-0385                 GREENWOOD, IN 46142-9102               GENEVA, IL 60134-4665
PERSHING LLC            Case    21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21   Page 455 of LLC
                                                                                 PERSHING  661
FBO CANDICE M FLOCK SEP IRA               FBO CANON J BEISSEL SEP IRA            FBO CARL MILLER IRA
PO BOX 144                                PO BOX 1041                            14264 7B RD
SAN JUAN CAPO, CA 92693-0144              GRENADA, MS 38902-1041                 PLYMOUTH, IN 46563-7914




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO CARL STANITZKY SEP IRA                FBO CARLA M RANTA IRA                  FBO CARMEN J TERRANOVA IRA
2705 BAYOU LN                             1437 LAKE AVE                          21634 CANYON HEIGHTS CIR
MONROE, LA 71201-2428                     WHITING, IN 46394-1136                 SANTA CLARITA, CA 91390-5212




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO CARMEN LYGIA MCKENNA TRUST            FBO CARMEN TERRANOVA IRA               FBO CAROL A FRIEDMAN SIMPLE IRA
CARMEN LYGIA MCKENNA & TR                 21634 CAYON HEIGHTS                    43503 BUTLER PL
6507 VISTA DEL MAR                        SANTA CLARITA, CA 91390                LEESBURG, VA 20176-7428
PLAYA DEL REY, CA 90293-7543



PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO CAROL BARCELATA IRA                   FBO CAROL C CRONCE IRA R/O             FBO CAROL I FIORENTINO IRA
1124 CALBOURNE DR                         282 WOODLAWN DR                        364 W SAN CARLOS AVE
WALNUT, CA 91789-3706                     WHITE RIV JCT, VT 05001-9800           FRESNO, CA 93704-2629




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO CAROL L PEARSON ROTH IRA              FBO CAROL MONTE IRA R/O                FBO CAROL PESL IRA R/O
1587 DEL PAUL CT                          1074 N GLEN ASPEN WAY                  16548 WING LN
STANLEY, NC 28164-6833                    STAR, ID 83669-5918                    LA PUENTE, CA 91744-4152




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO CAROL S JOHNSON IRA R/O               FBO CAROL S LEIDNER IRA                FBO CAROLIN MANONI ROTH IRA
18829 VALERIO ST                          5138 CALLE REAL A                      3282 CRANBROOK CT
RESEDA, CA 91335-2729                     SANTA BARBARA, CA 93111-1864           LAKE ORION, MI 48359-1588




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO CAROLINE BERNAL IRA                   FBO CAROLYN GALLO IRA R/O              FBO CAROLYN HAWLEY SEP IRA
33301 AGUA DULCE CANYON RD                47 LINSLEY LAKE RD                     3513 VERNADEAN DR SE
AGUA DULCE, CA 91390-4548                 N BRANFORD, CT 06471-1249              ATLANTA, GA 30339-5794




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO CAROLYN HOTTEL SIMPLE IRA             FBO CAROLYN JEAN CLAIBORNE IRA         FBO CAROLYN K MATTHEWS ROTH IRA
2005 FARMGATE DR                          PO BOX 7958                            1479 LONG GROVE DR APT 103
FLOYDS KNOBS, IN 47119-9717               HORSESHOE BAY, TX 78657-7958           MT PLEASANT, SC 29464-8409




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO CAROLYN PETERSON IRA R/O              FBO CAROLYN W WILSON LIV TR            FBO CAROLYN WARNER INHERITED IRA
32550 OLD OCEAN CITY RD                   39058 CAROLYN W WILSON TTEE            140 COMANCHE TRL
PARSONSBURG, MD 21849-2005                2744 IRONWOOD CIR                      WEST MONROE, LA 71291-8106
                                          ERIE, CO 80516-7950



PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO CATALINA RUEDA IRA                    FBO CATHERINE M OLNEY IRA              FBO CATHERINE WHITMORE IRA
1510 MENDAVIA AVE                         16449 SE FOSTER RD                     9901 MOORE CIR
CORAL GABLES, FL 33146-1610               GRESHAM, OR 97080-3218                 HUNTINGTN BCH, CA 92646-3605
PERSHING LLC           Case 21-10831-CTG
                                     PERSHINGDoc
                                              LLC 17    Filed 05/19/21   Page 456 of LLC
                                                                            PERSHING  661
FBO CATHLYN HOECHERL ROTH IRA        FBO CATHY JEAN HUISENGA IRA            FBO CATHY S HERMAN IRA
10219 NE 70TH ST                     13628 GUNSMOKE RD                      8662 DEL RAY CIR
VANCOUVER, WA 98662-4676             MOORPARK, CA 93021-2347                WESTMINSTER, CA 92683-7215




PERSHING LLC                          PERSHING LLC                          PERSHING LLC
FBO CATHY W VOSS ROTH IRA             FBO CATRINA L GILSTAP IRA             FBO CECILIA M GROVER IRA
104 KENWOOD CT                        2824 KENTUCKY AVE                     734 EL VALLENCITO DR
GOOSE CREEK, SC 29445-7070            JOPLIN, MO 64804-2741                 WALNUT, CA 91789-4403




PERSHING LLC                          PERSHING LLC                          PERSHING LLC
FBO CECILIA M GROVER ROTH IRA         FBO CELLER Y OTOOLE IRA R/O           FBO CESAR E VIVANCO
734 EL VALLENCITO DR                  140 HOLDER RD NE                      6401 CALLE ROJA
WALNUT, CA 91789-4403                 BALTIMORE, OH 43105-9710              EL PASO, TX 79912-3423




PERSHING LLC                          PERSHING LLC                          PERSHING LLC
FBO CHAD W TROSCLAIR SEP IRA          FBO CHANSEOP PARK SEP IRA             FBO CHAO-HSING PIAN IRA
1018 CREEK CT                         2241 81ST AVE SE                      3843 JASON CIR
MANDEVILLE, LA 70448-7404             MERCER ISLAND, WA 98040-2211          TORRANCE, CA 90505-3604




PERSHING LLC                          PERSHING LLC                          PERSHING LLC
FBO CHARLES BRATTEN JR IRA R/O        FBO CHARLES BREFELD IRA               FBO CHARLES D MILLS SEP IRA
34256 MAIN ST                         1785 GIBSON AVE                       2958 ORBIT DR
PITTSVILLE, MD 21850-2200             MYRTLE BEACH, SC 29575-5313           LAKE ORION, MI 48360-1976




PERSHING LLC                          PERSHING LLC                          PERSHING LLC
FBO CHARLES E MENCHE ROTH IRA         FBO CHARLES G POEPKE IRA R/O          FBO CHARLES K MCNEER IRA
967 RIDGEFIELD RD                     20363 SUPERIOR ST                     305 OLD COUNTY RD
HAMILTON, OH 45013-4014               CHATSWORTH, CA 91311-5375             HAMPDEN, ME 04444-1908




PERSHING LLC                          PERSHING LLC                          PERSHING LLC
FBO CHARLES M ADAMS IRA               FBO CHARLES MARLOW ROTH IRA           FBO CHARLES O VETTER IRA
143 CARMEL WAY                        273 FOX HOLLOW RD                     121 N MAIN ST
PORTOLA VALLY, CA 94028-8105          SEQUIM, WA 98382-3883                 MCPHERSON, KS 67460-4303




PERSHING LLC                          PERSHING LLC                          PERSHING LLC
FBO CHARLES P VIERING IND 401K        FBO CHARLES PARRENT IRA               FBO CHARLES R CROWTHER SEP IRA
6124 CLEARVIEW DR                     865 HARCOURT RD                       157 N DELANY RD
CARMEL, IN 46033-8269                 GROSSE POINTE, MI 48230-1833          GURNEE, IL 60031-3014




PERSHING LLC                          PERSHING LLC                          PERSHING LLC
FBO CHARLES R DEGIACINTO IRA          FBO CHARLES R JOHNSON IRA             FBO CHARLES SIDES
8401 STANIEL CAY                      6652 W 80TH PL                        2271 TOE HEAD RD
WEST PALM BCH, FL 33411-5529          LOS ANGELES, CA 90045-1401            MEREDOSIA, IL 62665-7009




PERSHING LLC                          PERSHING LLC                          PERSHING LLC
FBO CHARLES T SMITH IRA               FBO CHARLES W CHEN ROTH IRA           FBO CHARMION H PETERMAN IRA
2952 GOLFING GREEN DR                 2825 BRADFORD AVE                     113 MELVINS END
FARMERS BRANCH, TX 75234-4959         ARCADIA, CA 91007-8404                YORKTOWN, VA 23693-2566
PERSHING LLC            Case 21-10831-CTG
                                      PERSHINGDoc
                                               LLC 17    Filed     05/19/21   Page 457 of LLC
                                                                                 PERSHING  661
FBO CHAUNDRA J PREHARA IRA R/O        FBO CHERI K MCGUIRE IRA                    FBO CHERYL A THURMOND IRA
45625 PARADISE VALLEY RD              3011 SAVANNAH LN                           1921 E SAVANNAH BEND
INDIAN WELLS, CA 92210                NEW ALBANY, IN 47150-8606                  LK HAVASU CTY, AZ 86404




PERSHING LLC                           PERSHING LLC                              PERSHING LLC
FBO CHERYL L CANNON ROTH IRA           FBO CHERYL L PETERSON ROTH IRA            FBO CHERYL M HUBBARD IRA
30 REMINGTON TER                       16616 NELSON RD                           2055 MONTURA VW UNIT 201
HIGHLAND VLG, TX 75077-6781            WOODSTOCK, IL 60098-9570                  COLORADO SPGS, CO 80919-6548




PERSHING LLC                           PERSHING LLC                              PERSHING LLC
FBO CHERYL SCHNEIDER IRA R/O           FBO CHERYL W MALLIN IRA                   FBO CHING MING JANG IRA
301 E 22ND ST APT 3F                   24424 PLUMTREE CT                         645 S BROADVIEW ST
NEW YORK, NY 10010-4818                WEST HILLS, CA 91307-3830                 ANAHEIM, CA 92804-2648




PERSHING LLC                           PERSHING LLC                              PERSHING LLC
FBO CHRIS CORDES IRA                   FBO CHRIS MONROE IRA                      FBO CHRISTINA A MORROW ROTH IRA
217 WALNUT ST SE                       2301 MAPLE TREE ST                        3120 E 85TH PL
SLEEPY EYE, MN 56085-1660              SAINT PETERS, MO 63376-6720               TULSA, OK 74137-1431




PERSHING LLC                           PERSHING LLC                              PERSHING LLC
FBO CHRISTINE CHILDERS ROTH IRA        FBO CHRISTINE L SCHOENACK IRA             FBO CHRISTINE PETERSON TRUST
1600 WAPITI CIR UNIT 32                726 77TH DR SE                            CHRISTINE A PETERSON & TR
ESTES PARK, CO 80517-5410              LAKE STEVENS, WA 98258-7392               27107 CEDAR RIDGE PL
                                                                                 VALENCIA, CA 91381-0604



PERSHING LLC                           PERSHING LLC                              PERSHING LLC
FBO CHRISTINE RAYNOR REV TR 35223      FBO CHRISTOPHER BRENNER IRA               FBO CHRISTOPHER D CHURA IRA R/O
CHRISTINE RAYNOR & TTEE                712 S ASHLAND AVE                         744 BERGERAC DR
19 DUMAS AVE UNIT 6                    LA GRANGE, IL 60525-2815                  SAINT LOUIS, MO 63141-6108
HAMPTON, NH 03842-3647



PERSHING LLC                           PERSHING LLC                              PERSHING LLC
FBO CHRISTOPHER D DOOMY IRA            FBO CHRISTOPHER G FORDYCE ROTH IRA        FBO CHRISTOPHER H JAMES IRA
332 W JEFFERSON ST                     8447 MESA VIEW RD                         112 WORKSOP
BALTIMORE, OH 43105-1208               SANTEE, CA 92071-3567                     WILLIAMSBURG, VA 23188-7490




PERSHING LLC                           PERSHING LLC                              PERSHING LLC
FBO CHRISTOPHER HEMPHILL SEP IRA       FBO CHRISTOPHER HONDEL IRA                FBO CHRISTOPHER J RICE IRA R/O
892 VISTA DR                           12811 ESTRELLA VISTA ST                   7131 ALOE CT
MCKINLEYVILLE, CA 95519-7811           POWAY, CA 92064-5746                      RCH CUCAMONGA, CA 91739-1829




PERSHING LLC                           PERSHING LLC                              PERSHING LLC
FBO CHRISTOPHER JOHNSON IRA            FBO CHRISTOPHER KALISZ IRA                FBO CHRISTOPHER MARTIN ROTH IRA
936 WADE CT                            1151 N FORT LAUDERDALE BEACH BLVD         98 NAVARRE
PASO ROBLES, CA 93446-3476             APT 9C                                    IRVINE, CA 92612-1721
                                       FORT LAUDERDALE, FL 33304-1701



PERSHING LLC                           PERSHING LLC                              PERSHING LLC
FBO CHRISTY L BLACKWELL ROTH IRA       FBO CHRYS M CROUSE ROTH IRA               FBO CINDY BRANDT ROTH IRA
178 N PASEO RIO BLANCO                 2013 NE 110TH CT                          5305 FRANKLIN AVE
ANAHEIM, CA 92807-2350                 VANCOUVER, WA 98684-4262                  WESTERN SPRGS, IL 60558-2054
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 458 of LLC
                                                                                  PERSHING  661
FBO CINDY L FOSTER IRA R/O                FBO CLAIRE P SAUNDERS                   FBO CLARE T CORRIDORI IRA R/O
18823 W 117TH ST N                        756 SW DERBY DR                         23348 BALMORAL LN
SEDGWICK, KS 67135-9613                   LEES SUMMIT, MO 64081-3276              WEST HILLS, CA 91307




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO CLAUDE H REBER IRA R/O                FBO CLAUDIA H GIBSON IRA                FBO CLAYTON P WEBER ROTH IRA
PO BOX 1850                               7 TINTERN LN                            24922 GREEN MILL AVE
VANCOUVER, WA 98668-1850                  SCARSDALE, NY 10583-6615                NEWHALL, CA 91321




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO CLAYTON W LAMKIN IRA                  FBO CLAYTON WAITE IRA                   FBO COLEEN CUNNINGHAM IRA
2301 JERSEY ST                            1449 E ANDERSON DR                      74035 OAK SPRINGS DR
QUINCY, IL 62301-4343                     PALATINE, IL 60074-4184                 PALM DESERT, CA 92260-1510




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO COLLEEN K MARTIN ROTH IRA             FBO COLLEEN MEICKE IRA                  FBO COMER J COKER IRA
619 DILLS FARM WAY                        4966 N VIA GELSOMINO                    7760 LUM RD
GREER, SC 29651-5569                      TUCSON, AZ 85750-7103                   LETOHATCHEE, AL 36047-5909




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO CONNIE A ELLIOTT IRA                  FBO CONNIE J TIEDE IRA                  FBO CONRAD T CORCORAN ROTH IRA
10520 ELLIOTT RD                          6S521 SUSSEX RD                         1660 E RIVER RD STE 180
GUEYDAN, LA 70542-5767                    NAPERVILLE, IL 60540-5930               TUCSON, AZ 85718-5743




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO CONSTANCE FINCH ROTH IRA              FBO CONSTANCE PEREZ                     FBO CONSTANCE SCHILMILLER ROTH IRA
848 N RAINBOW BLVD 2789                   5358 PAINTED SKY LN                     6855 STILLER RD
LAS VEGAS, NV 89107-1103                  EL PASO, TX 79912-6412                  FLOYDS KNOBS, IN 47119-9207




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO CONSTANCE STYPULKOWSKI IRA            FBO CONSTANCIA BINKLEY ROTH IRA         FBO CONSTANTINE SOUSOURES IRA R/O
87 ADELAIDE AVE                           7056 N KEATING AVE                      584 FOXEN LANE
EAST MORICHES, NY 11940-1323              LINCOLNWOOD, IL 60712-2123              LOS ALAMOS, CA 93440




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO CORDELIA ROSE IRA                     FBO CORI E HARPER IRA                   FBO CRAIG MARTIN IRA R/O
355 BURSUM RD                             5317 E FOREST PLEASANT PL               6975 GLENVIEW DR
GLENWOOD, NM 88039-9403                   CAVE CREEK, AZ 85331-5565               GILROY, CA 95020-6555




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO CRUZ PADILLA IRA                      FBO CRYSTAL B CHATELAIN ROTH IRA        FBO CURTIN LIVING TRUST DTD 11/18/2002
7540 LATROBE TRIANGLE RD                  13611 SHORTRIDGE AVE                    GERALD A CURTIN & SUSAN C CURTIN
SHINGLE SPGS, CA 95682-9765               BATON ROUGE, LA 70817-2852              140 SHELLI LN
                                                                                  ROSWELL, GA 30075-2965



PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO CURTIS R ROBERTS IRA                  FBO CYNTHIA A HALSEY IRA R/O            FBO CYNTHIA A WILLIAMS IRA
304 DUNCAN LN                             276 GOOD HOPE RD                        3410 MEACHAM RD
N FORT MYERS, FL 33903-5512               OKATIE, SC 29909-3105                   PALATINE, IL 60067-7455
PERSHING LLC              Case 21-10831-CTG
                                        PERSHING Doc
                                                  LLC 17   Filed 05/19/21   Page 459 of LLC
                                                                               PERSHING  661
FBO CYNTHIA B CASACLANG SEP IRA         FBO CYNTHIA CHENG SEP IRA              FBO CYNTHIA COWDEN SEP IRA
6506 WHITE PINE WAY                     2052 VISTA ALCEDO                      4920 PANORAMA CT
LIBERTYVILLE, IL 60048-9474             CAMARILLO, CA 93012-9316               BAKERSFIELD, CA 93306-1870




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO CYNTHIA GLASER IRA                 FBO CYNTHIA HEATH IRA R/O               FBO CYNTHIA JUSTICE IRA
3073 WICKENDEN AVE                     PO BOX 207                              14546 MAJESTIC EAGLE CT
ELGIN, IL 60124-7872                   CARLTON, WA 98814-0207                  FORT MYERS, FL 33912-1715




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO CYNTHIA LAVIN IRA                  FBO DALE EASTMAN IRA                    FBO DALE WALTERS IRA
924 WAYNE AVE                          8601 LILLIBET TER                       626 E NORTHVIEW AVE
DEERFIELD, IL 60015-2863               MORTON GROVE, IL 60053-3123             PHOENIX, AZ 85020-4973




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO DAMIEN PULSCHER SEP IRA            FBO DAN LOUIS RICHARD IRA               FBO DAN R FOSTER ROTH IRA
3032A S FREMONT AVE                    133 RICHARD LANE                        PO BOX 634
SPRINGFIELD, MO 65804-4246             COLUMBIA, LA 71418                      LA GRANGE, TX 78945-0634




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO DANIEL FEDER IRA                   FBO DANIEL J FREEMAN IRA                FBO DANIEL J VOSS IRA
1103 BANKS RD                          1031 PENNSYLVANIA AVE N                 3030 SAINT CATHERINE ST
MARGATE, FL 33063-6702                 GOLDEN VALLEY, MN 55427-4511            FLORISSANT, MO 63033-3804




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO DANIEL P UTZ ROTH IRA              FBO DANIELLE JIMENEZ FLORES IRA         FBO DANNY C DUEWALL IRA R/O
45 RALEIGH RD                          R/O                                     9919 S COUNTY ROAD 1213
ROCHESTER, NY 14617-2823               4212 LEBANON                            MIDLAND, TX 79706-7806
                                       EDINBURG, TX 78539-7717



PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO DANNY HOCKADAY IRA                 FBO DANNY J UMEMOTO IRA                 FBO DANNY L SELPH IRA
10684 E COUNTY ROAD 450 N              28991 MIRA VIS                          279 LAKEWOOD DR E
INDIANAPOLIS, IN 46234-9058            LAGUNA NIGUEL, CA 92677-4504            JACKSON, TN 38305-6310




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO DARLA A MCCULLOUGH IRA             FBO DARLA FLICKINGER IRA                FBO DARREL G BESIKOF IRA
8632 N CR 650 E                        33389 S COVES DR                        12231 ORCHARD AVE W
BROWNSBURG, IN 46112                   AFTON, OK 74331-8872                    HOPKINS, MN 55305-2840




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO DAVID A ALVES IRA R/O              FBO DAVID A TOPHAM ROTH IRA             FBO DAVID A WHETSTONE IRA
1007 BUSCHMANN RD C6                   8118 ARBOR CT                           602 ARRIGONI CT
PARADISE, CA 95969-5157                FORT MYERS, FL 33908-2865               SANTA ROSA, CA 95409-4444




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO DAVID BAEZA IRREVOCABLE TRUST      FBO DAVID BOYD JR IRA                   FBO DAVID C BYRNES IRA R/O
LEROY BAEZA & ROSE BAEZA TR            11 PINEHURST GREEN WAY                  961 HOLDER RD
7053 HELSEM WAY LANE E                 GREENVILLE, SC 29609-6951               FARMERVILLE, LA 71241-3835
DALLAS, TX 75230
PERSHING LLC              Case   21-10831-CTG    Doc
                                          PERSHING LLC 17     Filed 05/19/21   Page 460 of LLC
                                                                                  PERSHING  661
FBO DAVID C JORDAN IRA                     FBO DAVID C MURRAY IRA                 FBO DAVID CAVENDER IRA R/O
916 FAIRLAWN AVE                           6229 CATALPA DR                        1940 TATNALL SQUARE APT 203
LIBERTYVILLE, IL 60048-3046                AVON, IN 46123-8790                    VERO BEACH, FL 32966




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO DAVID COTE IRA                         FBO DAVID COX IRA                      FBO DAVID E FREELAND SEP IRA
1428 N PRINCE EDWARD IS                    8576 8TH RD                            2319 SHALIMAR DR
OLATHE, KS 66061-6703                      PLYMOUTH, IN 46563-8922                SALINA, KS 67401-6956




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO DAVID E LITTLETON IRA R/O              FBO DAVID G MEACHAM SEP IRA            FBO DAVID GAINES IRA
21968 N 74TH LN                            16571 N 109TH ST                       16205 TIMOTHY DR
GLENDALE, AZ 85310-5634                    SCOTTSDALE, AZ 85255-9083              SOUTHGATE, MI 48195-6442




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO DAVID H BURR ROTH IRA                  FBO DAVID HENKES IRA                   FBO DAVID J CASTERIOTO SEP IRA
33018 DEERGLEN LN                          31470 S DRYLAND RD                     6437 COCOS DR
AGUA DULCE, CA 91390-2841                  CANBY, OR 97013-9553                   FORT MYERS, FL 33908-4689




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO DAVID J ROHRER IRA                     FBO DAVID L BENNION IRA R/O            FBO DAVID L CHAN IRA
18254 LA GUARDIA ST                        425 RANKIN RD                          828 FEATHERWOOD DR
ROWLAND HGHTS, CA 91748-4421               WINTER HAVEN, FL 33881-8227            DIAMOND BAR, CA 91765-4513




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO DAVID L CROSBY IRA R/O                 FBO DAVID L JOE ROTH IRA               FBO DAVID L POPPER SEP IRA
803 VIA GREGORIO                           2459 ROSA LN                           10998 WHITEHAWK ST
SAN DIMAS, CA 91773-3933                   PUNTA GORDA, FL 33950-5013             PLANTATION, FL 33324-2177




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO DAVID L TROZZO IRA                     FBO DAVID M BATHKE &                   FBO DAVID M BRANDT
585 SLIPPERY ROCK RD                       IONA E BATHKE JT TEN                   1519 KING ST
SLIPPERY ROCK, PA 16057-2929               12847 JACKSON CIR                      ALEXANDRIA, VA 22314-2716
                                           THORNTON, CO 80241-2882



PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO DAVID M WENDT SEP IRA                  FBO DAVID MILLER                       FBO DAVID OLIVARA IRA R/O
3411 GLENMOOR DR                           2 LOCH CT                              1454 W GRACE ST
CHEVY CHASE, MD 20815-5639                 JACKSON, NJ 08527-4437                 CHICAGO, IL 60613-2833




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO DAVID P CARSON ROTH IRA                FBO DAVID PROBERT IRA R/O              FBO DAVID R BEAVERS IRA
13567 KELSEY LN                            PO BOX 601                             2436 STATE ST
FISHERS, IN 46038-4424                     ZEPHYR COVE, NV 89448-0601             SANTA BARBARA, CA 93105-3562




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO DAVID R SAUBERS ROTH IRA               FBO DAVID S LAFRANIERE IRA R/O         FBO DAVID SCHROEDER ROTH IRA
604 S POPLAR ST                            1221 SOLANA TRL                        428 LEANDRA LN
OTTAWA, KS 66067-3027                      PALM SPRINGS, CA 92262-9759            EAGLE POINT, OR 97524-6616
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 461 of LLC
                                                                                  PERSHING  661
FBO DAVID VAN DAM IRA R/O                 FBO DAVID WHITMAN ROTH IRA              FBO DAWN ALLEN IRA R/O
26662 CHESTER DR                          951 SOUTHFORD RD                        2793 SANTA YNEZ DR
LAGUNA HILLS, CA 92653-5761               SOUTHBURY, CT 06488-2475                SAINT CHARLES, MO 63303-9012




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DAWN CRAWFORD TRUST                   FBO DAYLE S KAJIYA IRA                  FBO DEAN B RICHARDS IRA R/O
DTD 05/21/2003 DAWN M CRAWFORD & TR       1925 IWI WAY                            P O BOX 6533
2920 BRISTLECONE DR                       HONOLULU, HI 96816-3907                 SCOTTSDALE, AZ 85261
SCHERERVILLE, IN 46375-4340



PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DEAN C HODGES IRA                     FBO DEAN HENDERSON IRA R/O              FBO DEANNA FLOCK BENE IRA
15940 PILOT DR                            5421 FORTUNES RIDGE DR                  31982 VIA BELARDES APT B
SISTERS, OR 97759-9669                    DURHAM, NC 27713-9354                   SAN JUAN CAPO, CA 92675-3169




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DEANNA J CLINE                        FBO DEBBI ROSATO SIMPLE IRA             FBO DEBORAH B KUSNETZ IRA R/O
FBO WILLIAM N BEREY INHERITED IRA         15767 LIVE OAK SPRINGS CANYON RD        2530 INGLEWOOD AVE S
PO BOX 712                                CANYON CNTRY, CA 91387-3618             MINNEAPOLIS, MN 55416-3948
AVON, NC 27915-0712



PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DEBORAH CHALMERS IRA                  FBO DEBORAH EUGENE IRA                  FBO DEBORAH H ARGILO-COHEN IRA R/O
9123 S CLYDE AVE                          4123 TREE MOSS PL                       10310 ASH HOLLOW DR APT 307
CHICAGO, IL 60617-3741                    HUMBLE, TX 77346-4545                   RALEIGH, NC 27617-1868




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DEBORAH HADSOCK IRA                   FBO DEBORAH J FOSTER IRA R/O            FBO DEBORAH J IOVALI IRA
222 HILTON VILLAGE DR                     5718 S 69TH EAST AVE                    137 DOVA COTTAGE LANE
CHAPIN, SC 29036-7534                     TULSA, OK 74145-8535                    CARY, NC 27519-1874




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DEBORAH K BADEN IRA R/O               FBO DEBORAH SCHY IRA                    FBO DEBRA ENGLAND IRA
720 MILTON RD APT H2                      50 CODY LN                              3015 NW GREENBRIAR PL
RYE, NY 10580-3267                        DEERFIELD, IL 60015-4513                CORVALLIS, OR 97330




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DEBRA J BERGET ROTH IRA               FBO DEBRA J CREECY IRA R/O              FBO DEBRA J PONCZOCH IRA
1235 N SUNNYVALE UNIT 6                   1 VALASIA RD                            80 CHARDON PL
MESA, AZ 85205-4317                       POQUOSON, VA 23662-1552                 NAPLES, FL 34110-1363




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DEBRA L DROZDA IRA R/O                FBO DEBRA OWEN                          FBO DENA M ROCHE SEP IRA
51 ROBYN RD                               121 PLANTATION DR                       9915 MISTYMORN LN
N ATTLEBORO, MA 02760-4715                SHELBYVILLE, KY 40065-8310              CINCINNATI, OH 45242-5459




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DENISE DANIELS SEP IRA                FBO DENISE E FETTERS IRA                FBO DENNIS A GAROUTTE IRA R/O
4211 RICKEYS WAY UNIT B                   PO BOX 1606                             2335 CATAMARAN DRIVE
PALO ALTO, CA 94306                       SUNSET BEACH, CA 90742-1606             LK HAVASU CTY, AZ 86404
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 462 of LLC
                                                                                  PERSHING  661
FBO DENNIS ARMSTRONG IRA                  FBO DENNIS D GITTEMEIER IRA             FBO DENNIS E PHIPPS IRA
PO BOX 435                                30 FRANJOE CT                           28837 CONEJO VIEW DR
EL DORADO, CA 95623-0435                  SAINT CHARLES, MO 63304-3429            AGOURA HILLS, CA 91301-3364




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DENNIS LEONE IRA                      FBO DENNIS R LEMON IRA                  FBO DENNIS RHODES IRA
3973 CAMLOT ESTATE                        8651 S LOS FELIZ DR                     7420 INDIAN MOUND TRL
ST LOUIS, MO 63129                        TEMPE, AZ 85284-8017                    BATTLE GROUND, IN 47920-9793




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DENNIS W FRITZ IRA                    FBO DENNY BEROIZ IRA R/O                FBO DENO VACCHER IRA
16691 MAPLE CIR                           483 W OAKHAMPTON DR                     1530 MIRAMAR DR
LAKE OSWEGO, OR 97034-5625                EAGLE, ID 83616                         FULLERTON, CA 92831-2044




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DEREK E LEE SIMPLE IRA                FBO DIANA OFFEN IRA R/O                 FBO DIANA POWERS IRA
910 E STATE ST                            230 ROSALYNN DR                         12380 N STATE ROAD 62
LINDSBORG, KS 67456-2225                  GLENDORA, CA 91740-5172                 GENTRYVILLE, IN 47537-6200




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DIANE C SELPH IRA R/O                 FBO DIANE L H CHONG IRA R/O             FBO DIANNE E KINNEY IRA
10708 S 87TH EAST AVE                     2961 KALOALUIKI STREET                  1512 LAKESIDE WAY
TULSA, OK 74133-7309                      HONOLULU, HI 96822                      SARASOTA, FL 34232-1116




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DIANNE SMITH ROTH IRA                 FBO DIEDRA M RIGGS IRA R/O              FBO DIMITRY PLOTKO IRA R/O
2728 NW THOREAU RD                        167 HOLLYGLEN LN                        200 BRANDENBURGH CIR
LEES SUMMIT, MO 64081-2191                SAN DIMAS, CA 91773-1105                ROSWELL, GA 30075-2819




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DOLORES ESPOSITO IRA                  FBO DOMINIC P PISCIOTTA SEP IRA         FBO DONALD B HOFFMANN IRA R/O
11301 SOUTHERLAND DR                      207 WOODMERE WAY CT                     5798 MUSTARD CIRCLE RD
DENTON, TX 76207-8693                     SAINT CHARLES, MO 63303-0706            PASO RABLES, CA 93666




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DONALD D AMBERMAN IRA R/O             FBO DONALD D MCNEMAR IRA                FBO DONALD E TOMLIN IRA
5907 THOMPSON RD                          6202 E MCKELLIPS RD UNIT 166            1143 HUDSON CREEK RD
STEWARTSTOWN, PA 17363-7748               MESA, AZ 85215-2890                     DRY PRONG, LA 71423-3753




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DONALD E WILLIAMS SEP IRA             FBO DONALD K MICHAELS IRA               FBO DONALD R ABLE IRA
26101 NE 147TH AVE                        18117 W TIMBER LN                       6951 LANCET LN
BATTLE GROUND, WA 98604-9764              GRAYSLAKE, IL 60030-1934                INDIANAPOLIS, IN 46220-1091




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO DONALD R MULLINIX IRA                 FBO DONALD SHELLEY IRA R/O              FBO DONGMEI CUI SEP IRA
7112 PENFIELD AVE                         8800 PIEDRAS ALTOS AVE                  11126 LYNROSE ST
WINNETKA, CA 91306-3632                   ATASCADERO, CA 93422-3968               ARCADIA, CA 91006-5631
PERSHING LLC          Case        21-10831-CTG    Doc
                                           PERSHING LLC 17     Filed 05/19/21   Page 463 of LLC
                                                                                   PERSHING  661
FBO DONNA ANDERSON IRA R/O                  FBO DONNA CASHMAN IRA                  FBO DONNA DOSS IRA R/O
16432 N WOODSON DR                          11003 N BUFFALO DR                     12357 WILLOWBRANCH LN
RAMONA, CA 92065-6830                       FOUNTAIN HLS, AZ 85268-5302            CERRITOS, CA 90703-1961




PERSHING LLC                                PERSHING LLC                           PERSHING LLC
FBO DONNA J KELLER IRA                      FBO DONNA J OTTMAN IRA                 FBO DONNA L BARTON IRA
12406 NE 172ND ST                           20712 NE 68TH ST                       1605 S 2ND ST
KEARNEY, MO 64060                           VANCOUVER, WA 98682-9617               MARSHALLTOWN, IA 50158-3934




PERSHING LLC                                PERSHING LLC                           PERSHING LLC
FBO DONNA L HOOVER IRA                      FBO DONNA L KAPFHAMMER IRA             FBO DONNA M HOPSON IRA R/O
81 JASMINE CREEK DR                         9807 WINGED FOOT DR                    17332 JACARANDA AVE
CORONA DL MAR, CA 92625-1420                LOUISVILLE, KY 40223-2771              TUSTIN, CA 92780-2331




PERSHING LLC                                PERSHING LLC                           PERSHING LLC
FBO DONNA OWEN TOUCHSTONE IRA               FBO DONNA R PENCE IRA                  FBO DONNA STEFANS ROTH IRA
6 BEAUX RIVAGES DR                          12020 NEWGATE AVE                      24 HIGHLAND BLVD
SHREVEPORT, LA 71106-6806                   PT CHARLOTTE, FL 33981-7305            DIX HILLS, NY 11746-6317




PERSHING LLC                                PERSHING LLC                           PERSHING LLC
FBO DORA ZELL-GOLDING IRA                   FBO DORIS L SMITH IRA                  FBO DORIS PATRICK IRA
85 TAHOE CT 101                             5215 W SPRUCE AVE                      8711 STONECREST DR
SAN RAMON, CA 94582-4864                    FRESNO, CA 93722-3466                  IRVING, TX 75063-4289




PERSHING LLC                                PERSHING LLC                           PERSHING LLC
FBO DOROTHY J TEGANO IRA                    FBO DOROTHY PURPURA IRA                FBO DOUG J BASTIAN IRA
4313 STEUBEN WOODS DR                       2529 OSAGE DR                          1267 E WINCREST DR
STEUBENVILLE, OH 43953-3389                 GLENVIEW, IL 60026-1051                WINONA, MN 55987-5407




PERSHING LLC                                PERSHING LLC                           PERSHING LLC
FBO DOUGLAS BUFFINGTON IRA R/O              FBO DOUGLAS J BENDER IRA               FBO DOUGLAS M HANN
404 TURKEY TRACE                            261 VISTA DEL PARQUE                   3716 CABERNET LN
MONROE, LA 71203-2675                       REDONDO BEACH, CA 90277-6116           EDWIRDS VILLE, IL 62025-7756




PERSHING LLC                                PERSHING LLC                           PERSHING LLC
FBO DOUGLAS P BECKETT IRA R/O               FBO DOUGLAS R KLINK IRA                FBO DOUGLAS R NEWPORT IRA
2025 NACIMIENTO LAKE DR                     12461 ANCHORAGE WAY                    1514 NE 103RD CT
PASO ROBLES, CA 93446-8753                  FISHERS, IN 46037-9585                 VANCOUVER, WA 98664-4356




PERSHING LLC                                PERSHING LLC                           PERSHING LLC
FBO DOUGLAS R NEWPORT ROTH IRA              FBO DOUGLAS S WALTER IRA R/O           FBO DOVBER WOLOWICK ROTH IRA
1514 NE 103RD CT                            1822 NOTTINGHAM DR                     124 PROSPECT AVE
VANCOUVER, WA 98664-4356                    INDIANAPOLIS, IN 46240-1240            WOODMERE, NY 11598-2629




PERSHING LLC                                PERSHING LLC                           PERSHING LLC
FBO DR JESSE ROBERTS III SIMPLE             FBO DREW WHALEN SEP IRA                FBO DWIGHT L BLISS IRA
IRA                                         685 N PEORIA ST 25                     60654 PENNINGTON WAY
136 RED OAK                                 CHICAGO, IL 60642-5927                 ROCHESTER, MI 48306-2065
RUSTON, LA 71270-8762
PERSHING LLC            Case     21-10831-CTG    Doc
                                          PERSHING LLC 17     Filed 05/19/21   Page 464 of LLC
                                                                                  PERSHING  661
FBO DYLAN MASSIN SEP IRA                   FBO E STEPHEN TOKARCHUK IRA            FBO EARLE W I CHANG IRA R/O
2071 HOLMBY AVE                            4211 SHERIDAN DR                       949 7TH AVE
LOS ANGELES, CA 90025-5907                 ROYAL OAK, MI 48073-6231               HONOLULU, HI 96816-7143




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO EDDIE JONES IRA                        FBO EDDIE W LILES IRA                  FBO EDGAR MARTINEZ IRA
220 POTLICKER RD                           309 MESA VERDE CT                      1701 E HILLTOP AVE
STERLINGTON, LA 71280-2972                 ALTUS, OK 73521-1191                   ORANGE, CA 92865-1711




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO EDGAR W GORMAN ROTH IRA                FBO EDUARDO RIVERA IRA                 FBO EDWARD J DENNIS &
6601 E DES MOINES ST                       3652 SHOSHONEE DR                      SHARON K DENNIS JT TEN
MESA, AZ 85205-6824                        COLUMBUS, IN 47203-2522                20625 S 638 RD
                                                                                  WYANDOTTE, OK 74370-2928



PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO EDWARD J OLSZEWSKI IRA                 FBO EDWARD J OLSZEWSKI ROTH IRA        FBO EDWARD KUYPERS ROTH IRA
3190 SAFE HARBOR DR                        3190 SAFE HARBOR DR                    9908 S KOLMAR AVE
NAPLES, FL 34117-8407                      NAPLES, FL 34117-8407                  OAK LAWN, IL 60453-3541




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO EDWARD L KREPS IRA                     FBO EDWARD M MIELAS IRA                FBO EDWARD P HORACK ROTH IRA
25811 CAROL PL                             1819 W CATALPA LN                      224 BROUGHAM DR
CARMEL, CA 93923-8402                      MT PROSPECT, IL 60056-4560             O FALLON, MO 63368-8002




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO EDWARD P MEYERS ROTH IRA               FBO EDWARD PINSKY IRA                  FBO EDWARD R KOSS ROTH IRA
8335 CENTRA RD                             4516 DEAN DR                           12273 PINEBROOK LN
PASO ROBLES, CA 93446-9309                 VENTURA, CA 93003-3831                 SOUTH LYON, MI 48178-8162




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO EDWARD R PORTNOY IRA                   FBO EDWIN J POTTS IRA                  FBO EDWIN KNIGHT ROTH IRA
60 CEDAR CREST CT                          2945 CALLE NOGUERA                     1730 GAZLEY RD
NEWBURY PARK, CA 91320-3621                SANTA BARBARA, CA 93105-2847           MYRTLE CREEK, OR 97457




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO EIII NISHIII ROTH IRA                  FBO EILEEN BENEDETTO IRA R/O           FBO EJCO LTD
9601 N CARESSA WAY                         257 VENICE WAY UNIT 2305               12 NORDAU
CITRUS SPGS, FL 34434                      MYRTLE BEACH, SC 29577-6311            RAANANA 4320012
                                                                                  ISRAEL



PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO ELI SEVIGNY ROTH IRA                   FBO ELIZABETH M KAAS ROTH IRA          FBO ELIZABETH M LONGMAN IRA
10 ROCKY RD                                8114 N OTTAWA AVE                      44180 CALICO CIR
MOUNT DESERT, ME 04660-6422                NILES, IL 60714-2816                   LA QUINTA, CA 92253-4820




PERSHING LLC                               PERSHING LLC                           PERSHING LLC
FBO ELIZABETH P WIEDLE IRA R/O             FBO ELLEN CHRISTENSEN IRA              FBO ELLEN JAKOVICH IRA R/O
6014 BEAUMONT AVE                          60 W TERRA COTTA AVE                   25700 S ASCOT CT
LA JOLLA, CA 92037-6704                    STE B160                               CHANNAHON, IL 60410-8815
                                           CRYSTAL LAKE, IL 60014
PERSHING LLC           Case    21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21   Page 465 of LLC
                                                                                PERSHING  661
FBO ELLEN SEVIGNY ROTH IRA               FBO ELLIE S GULLEDGE IRA               FBO ELVIRA CIANCI IRA
10 ROCKY RD                              114 OAKDALE ST                         13355 SW 104TH TER
MOUNT DESERT, ME 04660-6422              FLORENCE, MS 39073-8959                MIAMI, FL 33186-3405




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO ELWOOD R YACKLEY IRA                 FBO EMIFLOR L SALVA IRA R/O            FBO EMILIE E HAYDEN IRA
463 COUNTY ROAD 307                      1221 E 215TH PL                        510 E ESCALON AVE
TAYLOR, MO 63471-2017                    CARSON, CA 90745-1669                  FRESNO, CA 93710-5315




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO EMILIO GARZA IRA R/O                 FBO EMILY M JOHNSON IRA R/O            FBO EMILY MOE LING WONG IRA
305 WHITE ALDER DR                       10451 BRIGHTWOOD DR                    3037 VIA VIST B
BAKERSFIELD, CA 93314-4282               SANTA ANA, CA 92705-1540               LAGUNA WOODS, CA 92637-8853




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO EMMETT KRENIK ROTH IRA               FBO ENRIQUE M CIFUENTES JR MD          FBO ERIC J BONNER IRA R/O
613 E ROLLING HILLS DR                   ROTH IRA                               9341 PORTSMOUTH DR
LE CENTER, MN 56057-1763                 1562 E WINDMERE DR                     HUNTINGTN BCH, CA 92646-3537
                                         PHOENIX, AZ 85048-8602



PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO ERIC J MENDEL BENE IRA               FBO ERIC J TAYLOR IRA                  FBO ERIC PASTERNAK IRA
187 S SUNSHINE DR                        8291 LINDSIDE WAY                      813 LEXINGTON LN
JASPER, IN 47546-2257                    SPRINGFIELD, VA 22153-3520             ISLAND LAKE, IL 60042-8806




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO ERIC R LAWLER ROTH IRA               FBO ERIC SCHORSCH IRA                  FBO ERIN FEDER IRA
12821 N GEORGETOWNE RD                   445 W NEWPORT RD                       1103 BANKS RD
DUNLAP, IL 61525                         HOFFMAN EST, IL 60169-4108             MARGATE, FL 33063-6702




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO ERIN PARKS ROTH IRA                  FBO ERMINDA H GARCIA IRA               FBO ERNEST J VILLEJOIN JR IRA R/O
625 E VICTORIA ST                        7012 S 38TH PL                         PO BOX 2375
SANTA BARBARA, CA 93103-2231             PHOENIX, AZ 85042-6215                 CROWLEY, LA 70527-2375




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO ERVIN G GOMBER IRA                   FBO ESTHER J PIGG IRA R/O              FBO EUGENE D EENIGENBURG ROTH IRA
1204 BIG BUCK LN                         3633 RIDGE TOWNE DR                    10049 PRAIRIE KNOLL CT
KUNKLETOWN, PA 18058-7273                DULUTH, GA 30096-6631                  SAINT JOHN, IN 46373-8752




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO EUGENE M CERATTO IRA R/O             FBO EVA NELDA JIMENEZ IRA              FBO FAYE S OFFETT IRA
8 AZTEC CT                               1401 DANIEL DR                         1923 DEVA CIR
S BARRINGTON, IL 60010-1037              NISSON, TX 78582                       INDIANAPOLIS, IN 46228-2367




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO FELICITA CHAVEZ IRA                  FBO FILOMENA M WATSON IRA              FBO FITZ GEORGE
4443 MOORPARK WAY APT 403                34 BREEZE AVE                          8364 OLD TOWN DR
TOLUCA LAKE, CA 91602-2485               RIVERSIDE, RI 02915-2912               TAMPA, FL 33647-3334
PERSHING LLC             Case 21-10831-CTG
                                       PERSHING Doc
                                                  LLC 17    Filed 05/19/21   Page 466 of LLC
                                                                                PERSHING  661
FBO FLETTE FAMILY REVOCABLE TRUST      FBO FLOYD E SCHMITT REVOCABLE            FBO FRANCES HU ROTH IRA
DTD                                    DTD 06/02/2006 FLOYD E SCHMITT & TR      8129 OAKBROOK DR
12/22/2004 NORMAN N FLETTE & FRANCES N 2542 CEDAR ST                            BATON ROUGE, LA 70810-1813
FLETTE 3350 TYRRELL PL                 QUINCY, IL 62301-3418
GLENDALE, CA 91206-1444

PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO FRANCESCO FARINA IRA R/O            FBO FRANCINE D FORRESTER IRA            FBO FRANCISCO ANDINO IRA R/O
718 HIGGANUM RD                         1975 SMITH RD                           1134 W 24TH BELLBROOK ST
DURHAM, CT 06422                        ELM GROVE, LA 71051-8073                COVINA, CA 91722




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO FRANK BABAYI IRA                    FBO FRANK C CROSBY ROTH IRA             FBO FRANK CALLOZZO REV LIVING TRUST
3 ALABASTER                             112 FULBRIGHT LN                        DTD
IRVINE, CA 92614-5484                   SCHAUMBURG, IL 60194-5171               02/27/2007 FRANK P CALLOZZO & TR
                                                                                3801 S VIA DEL TORDO
                                                                                GREEN VALLEY, AZ 85622-5404

PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO FRANK CAMBRIA IRA                   FBO FRANK G ESPOSITO IRA R/O            FBO FRANK J SHORES ROTH IRA
23 STATION AVE                          64 WHITE OAK CIR                        1027 S TOWN AND RIVER DR
STATEN ISLAND, NY 10309-2718            ST CHARLES, IL 60174-4165               FORT MYERS, FL 33919-6118




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO FRANK S OSHIRO IRA R/O              FBO FRANK VASSALLO IRA                  FBO FRANKLIN J LEIN IRA
45-625 APUAKEA PL                       3671 LEXINGTON DR                       2874 NE YELLOWPINE RD
KANEOHE, HI 96744-1701                  AUBURN HILLS, MI 48326                  PRINEVILLE, OR 97754-8664




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO FRED D ROGERS &                     FBO FRED M VALFER IRA                   FBO FRED RANEY ROTH IRA
NANCY ROGERS JT TEN                     13422 FAIRINGTON OAKS DR                794 KAUFMAN RD
105 ASHLAND POINT                       MINT HILL, NC 28227-4625                ENON VALLEY, PA 16120-3314
HENDERSONVLLE, TN 37075



PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO FREDERICK B WILCOXSON IRA           FBO FREDERICK BYRD                      FBO FREDERICK PALMIERI REV TR
8206 W 16TH CT N                        1109 GLENN ST                           42654
WICHITA, KS 67212-5847                  NEWBERRY, SC 29108-3543                 FREDERICK PALMIERI & TTEE 13836
                                                                                VIAVINCI
                                                                                DELRAY BEACH, FL 33446-3761

PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO GAIL J DIGIANNANTONIO IRA           FBO GAIL M BLANKENSHIP IRA              FBO GALE ACKER ROTH IRA
56 KING LN                              7614 DOVE RIDGE CV                      2431 W LODGEPOLE LN
DES PLAINES, IL 60016-5902              BARTLETT, TN 38135-0429                 SHOW LOW, AZ 85901




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO GALE LAZARUS ROTH IRA               FBO GARRY L LEA IRA                     FBO GARY A NAPIERALA IRA
4782 ALBERTSON COURT 2803               17193 ORIOLE RD                         2407 E DELGADO ST
NAPLE, FL 34105-6697                    FORT MYERS, FL 33967-5111               PHOENIX, AZ 85032-7017




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO GARY ANDERSON IRA                   FBO GARY ANDERSON                       FBO GARY BRYAN WOLFE IRA
18011 NE 26TH ST                        18011 NE 26TH ST                        17293 KACHINA CV
VANCOUVER, WA 98684-0735                VANCOUVER, WA 98684-0735                COLLEGE STA, TX 77845-6491
PERSHING LLC           Case    21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21   Page 467 of LLC
                                                                                PERSHING  661
FBO GARY C GILLIAM IRA                   FBO GARY CUMMINS IRA R/O               FBO GARY J BRACY IRA R/O
115 SUNNYBROOK DR                        14607 E 102ND ST N                     811 CHESHIRE BLVD
HURRICANE, WV 25526-9322                 OWASSO, OK 74055-5228                  QUINCY, IL 62305-4706




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO GARY JESPERSEN IRA R/O               FBO GARY L SCHNITGER                   FBO GARY LEBSACK IRA
92-1317 HUNEKAI ST                       TOD BENEFICIARY ON FILE WITH CPU       910 N 4TH ST
KAPOLEI, HI 96707-1517                   44 OSBORNE LN                          JOHNSTOWN, CO 80534-8855
                                         WOFFORD HTS, CA 93285-9575



PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO GARY MOLLER IRA R/O                  FBO GARY O WELLS IRA                   FBO GARY R JONES ROTH IRA
3 BRIANA CT                              1684 W SHELYN DR                       19917 MADDELENA CIR
EAST MORICHES, NY 11940-1583             JASPER, IN 47546-8924                  FT MYERS, FL 33967-0542




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO GARY RILEY IRA                       FBO GASPER CHAMARRO IRA R/O            FBO GAYLE J RUTSTEIN ROTH IRA
10572 EAST 200 NORTH                     1028 GOLDEN BEAR TRL                   4144 COVE LN APT F
CHARLOTTESVILLE, IN 46117                S LAKE TAHOE, CA 96150-4543            GLENVIEW, IL 60025-3546




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO GEOFF WOLF ROTH IRA                  FBO GEOFFREY BLACKMORE SEP IRA         FBO GEORGE BRIAN SIMMONS ROTH IRA
PO BOX 449                               212 E WOODVALE AVE                     348 CHARLES GRIGGS RD
DURANGO, CO 81302-0449                   ORANGE, CA 92865-2737                  WEST MONROE, LA 71292-2330




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO GEORGE CHOU IRA                      FBO GEORGE E SALEHAL IRA               FBO GEORGE GLUCK IRA R/O
2375 RIDGEVIEW AVE                       3931 N KANSAS AVE                      10/13 NACHAL TIMNA
ROWLAND HGHTS, CA 91748-4863             TOPEKA, KS 66617-1560                  RAMAT BEIT SHEMESH 99622
                                                                                ISRAEL



PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO GEORGE H HARSH IRA                   FBO GEORGE W BAKER IRA                 FBO GEORGETTE LECOIN IRA
6901 W 72ND TER                          4650 ARLINGTON DR                      8081 TANGELO DR
OVERLAND PARK, KS 66204-1923             PLACIDA, FL 33946-2306                 BOYNTON BEACH, FL 33436-1603




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO GERALD D BORDERS ROTH IRA            FBO GERALD J CARMODY ROTH IRA          FBO GERALD J GRANOZIO IRA
18 HUNTS NECK RD                         23 GLADE FARM DR                       PO BOX 453
POQUOSON, VA 23662-1337                  REHOBOTH BCH, DE 19971                 AMAGANSETT, NY 11930-0453




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO GERALD KLOSTERBOER SIMPLE IRA        FBO GERALDINE STEVENSON IRA            FBO GERARD R KANE IRA R/O
PO BOX 104                               PO BOX 6                               729 EDGEWOOD AVE NE UNIT G
ZEPHYR COVE, NV 89448-0104               ESTHERWOOD, LA 70534-0006              ATLANTA, GA 30307-2481




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO GERTRUDE HARRISON IRA                FBO GIGI Y KIM IRA R/O                 FBO GIOVANNA DUNNE ROTH IRA
22103 W PINEVIEW DR                      19349 KILFINAN ST                      3620 N LIVE OAK AVE
ANTIOCH, IL 60002-9546                   NORTHRIDGE, CA 91326-4042              RIALTO, CA 92377-3428
PERSHING LLC            Case 21-10831-CTG
                                      PERSHINGDoc
                                                LLC 17    Filed     05/19/21   Page 468 of LLC
                                                                                  PERSHING  661
FBO GIUSEPPE BOMMARITO ROTH IRA       FBO GLEN A HOSCH IRA R/O                    FBO GLENDA D COOK IRA
3268 SADDLERIDGE DR                   12434 SANTA ANA PL                          7390 COTTONPORT RD
SAINT CHARLES, MO 63301-3261          CHINO, CA 91710-2119                        DAYTON, TN 37321-5112




PERSHING LLC                            PERSHING LLC                              PERSHING LLC
FBO GLENN FAMILY TRUST DTD 05/05/2015   FBO GLENN PARAFIN IRA                     FBO GLORIA B BLANK IRA
LYDIA R GLENN & JOHN GLENN TR           1032 N BRYS DR                            12572 MEDALIST PKWY
595 SHERWOOD DR                         GROSSE POINTE, MI 48236-1206              CARMEL, IN 46033-8934
MARION, VA 24354-4605



PERSHING LLC                            PERSHING LLC                              PERSHING LLC
FBO GLORIA DEUTSCH GANZACH              FBO GLORIANN V LOVIO ROTH IRA             FBO GOLDA DRUZIN IRA R/O
SHIVTEI YISRAEL 36 RAANANA              9143 E BELLEVUE ST                        220 E 54TH ST 10A
                                        TUCSON, AZ 85715-5704                     NEW YORK, NY 10022-4896




PERSHING LLC                            PERSHING LLC                              PERSHING LLC
FBO GORDON METZ IRA R/O                 FBO GORDON W BENNETT SEP IRA              FBO GRADY BISHOP ROTH IRA
137 CRESCENT HILL RD                    2750 MILO HAE LOOP                        1613 E CASEY LN
PITTSFORD, NY 14534-2406                KOLOA, HI 96756-9512                      GREENFIELD, IN 46140-8193




PERSHING LLC                            PERSHING LLC                              PERSHING LLC
FBO GREGORY HINDENBURG IRA              FBO GREGORY J MACKIE IRA                  FBO GREGORY J SILAGE IRA
219 CATHERINE DR                        3399 OSPREY LN                            44269 MANITOU DR
WESTFIELD, IN 46074-9470                PT CHARLOTTE, FL 33953-4626               CLINTON TWP, MI 48038-4431




PERSHING LLC                            PERSHING LLC                              PERSHING LLC
FBO GREGORY KOSTER IRA                  FBO GREGORY L LORENZ IRA                  FBO GREGORY MACGREGOR IRA
15260 SW BRIGHTON WAY                   1022 E GUTIERREZ ST                       5740 GREY ROCK RD
BEAVERTON, OR 97007-5182                SANTA BARBARA, CA 93103-2615              AGOURA HILLS, CA 91301-4442




PERSHING LLC                            PERSHING LLC                              PERSHING LLC
FBO GRIGORIY NISIMOV IRA                FBO GRIGORY TSITRON IRA                   FBO GUILLERMO I GONZALES III
539 COMMANCHE TRL                       4900 FOSTER ST                            4326 HATCH LN
WHEELING, IL 60090-5155                 SKOKIE, IL 60077-1372                     LISLE, IL 60532-4360




PERSHING LLC                            PERSHING LLC                              PERSHING LLC
FBO H JOSEPH SCHILMILLER ROTH IRA       FBO HAIHONG XU IRA                        FBO HAMMAD BOKHARI SEP IRA
6855 STILLER RD                         2653 OLD WINDMILL CT                      9915 W HIGHWAY 42
FLOYDS KNOBS, IN 47119-9207             RIVERSIDE, CA 92503-8800                  GOSHEN, KY 40026-9745




PERSHING LLC                            PERSHING LLC                              PERSHING LLC
FBO HAROLD DEFRANCE JR IRA              FBO HAROLD K WALDRIP                      FBO HARRY R HETRICK JR IRA R/O
2729 RIDGEMERE DR                       425 DESOTO AVE                            60 4TH ST
FLOWER MOUND, TX 75028-7531             CLARKSDALE, MS 38614-5214                 BONITA SPGS, FL 34134-7364




PERSHING LLC                            PERSHING LLC                              PERSHING LLC
FBO HAZEL C MARKOVICS IRA               FBO HEATHER R LEADER                      FBO HEIDI WINTERS SEP IRA
1245 W CIENEGA AVE SPC 53               6818 FENWYCK RD APT 26                    37528 SE FURY ST
SAN DIMAS, CA 91773-2823                MAUMEE, OH 43537-9015                     SNOQUALMIE, WA 98065-9593
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21   Page 469 of LLC
                                                                                 PERSHING  661
FBO HEINZ W BLAUME IRA                    FBO HELEN T DER IRA                    FBO HELEN VANDERSWAG IRA R/O
PO BOX 13086                              953 ATASCADERO PL                      11536 HADAR DR
S LAKE TAHOE, CA 96151-3086               MONTEBELLO, CA 90640-2811              SAN DIEGO, CA 92126-1364




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO HENDERSON LEMON IRA R/O               FBO HENRY SCHORSCH IRA R/O             FBO HIROKO I KENNEY
3335 GLENMARK DR                          445 W NEWPORT RD                       95-1511 AINAMAKUA 40
HACIENDA HTS, CA 91745-6412               HOFFMAN EST, IL 60169-4108             MILILANI, HI 96789-4408




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO HITOMI NAKAOKA ROTH IRA               FBO HORACIO ARIAS                      FBO HOWARD GROSSBERG IRA R/O
1212 PUNAHOU ST 2905                      1502 CHERRYWOOD AVE                    2072 OLIVER WAY
HONOLULU, HI 96826-1025                   TAMPA, FL 33613-1508                   MERRICK, NY 11566-5424




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO HSIEN SEN YU IRA                      FBO HUGH HODSOCK IRA                   FBO HUGH WALKER ROTH IRA
31731 VIA PATO                            222 HILTON VILLAGE DR                  188 MOUSE CREEK RD NW
COTO DE CAZA, CA 92679                    CHAPIN, SC 29036-7534                  CLEVELAND, TN 37312




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO HYUNG J LEE IRA                       FBO IKE C LIAO IRA                     FBO INDIRA PERSAUD
12620 3RD AVE NE                          2524 NW 25TH AVE                       746 PARKSIDE DR
TULALIP, WA 98271-6765                    CAMAS, WA 98607-8019                   JERICHO, NY 11753-2618




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO INEZ S SEILER IRA                     FBO IOANNIS H VLAHOS IRA               FBO IRMA L CASTROVA IRA R/O
7722 JONQUIL DR                           7416 KEYSTONE AVE                      777 RIO DEL SOL AVE
LOUISVILLE, KY 40258-2440                 SKOKIE, IL 60076-3927                  MONTEBELLO, CA 90640-3784




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO ISABEL TSENG ROTH IRA                 FBO J CARL BLAKE JR IRA                FBO J MARC OVERHAGE IRA
60 LINDEN LN                              1943 E SECRETARIAT DR                  4540 S 975 E
TEMPLE CITY, CA 91780-3702                TEMPE, AZ 85284-1750                   ZIONSVILLE, IN 46077-9554




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO JACK A EWING JR IRA                   FBO JACK A EWING JR ROTH IRA           FBO JACK GRIFFIN SEP IRA
18200 WINDMILL CT                         18200 WINDMILL CT                      2305 AZALEA DR
COLLEGE STA, TX 77845-7328                COLLEGE STA, TX 77845-7328             GASTONIA, NC 28054-2913




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO JACK STEVEN HENDERSON IRA             FBO JACKIE MARDIS ROTH IRA             FBO JACQUELINE ROSE IRA
9542 POWERS RD                            5318 DEWEY BROWN RD                    PO BOX 114
SHREVEPORT, LA 71106-7527                 BASTROP, LA 71220-7252                 WASHOUGAL, WA 98671-0114




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO JACQUELINE WILDE ROTH IRA             FBO JACQUELYN M BELCHER IRA            FBO JAMES & JULIA KICE REV LIV TRUST
4526 NE 126TH CIR                         7016 LEOPARDI CT                       DTD
VANCOUVER, WA 98686-2690                  NAPLES, FL 34114-2650                  05/13/2015 JULIA A KICE &
                                                                                 289 OHIO RD
                                                                                 RICHMOND, KS 66080-9179
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21   Page 470 of LLC
                                                                                PERSHING  661
FBO JAMES C DOWNS IRA                    FBO JAMES D MILLER IRA R/O             FBO JAMES D OSBOURNE IRA
23220 POWER RD                           3519 TCU BLVD                          245 S DORSEY LN
FARMINGTON, MI 48336-3130                ORLANDO, FL 32817-2314                 LOUISVILLE, KY 40223-3573




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO JAMES D PRICE IRA                    FBO JAMES E KELLEHER JR IRA R/O        FBO JAMES F OLNEY IRA
2189 W WILDHORSE DR                      178 CHESTNUT HILL ROAD                 16449 SE FOSTER RD
CHANDLER, AZ 85286-6144                  LITCHFIELD, CT 06759-4106              GRESHAM, OR 97080-3218




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO JAMES H MEYERS IRA                   FBO JAMES H RHODES IRA                 FBO JAMES K PETERSON IRA
1741 KENSINGTON PLACE LN                 1296 CASTLE CT                         109 SHELBY LN
LOUISVILLE, KY 40205-2748                MINNEAPOLIS, MN 55427-4453             FALLBROOK, CA 92028-2722




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO JAMES KOEHLER IRA                    FBO JAMES L ELLIOTT IRA                FBO JAMES L PITTS JR IRA
10915 ACTON DR                           10520 ELLIOTT RD                       1801 PRIVATE ROAD 3340
AFFTON, MO 63123-7001                    GUEYDAN, LA 70542-5767                 GREENVILLE, TX 75402-9103




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO JAMES P BLOCK ROTH IRA               FBO JAMES P KANIES IRA                 FBO JAMES P KANIES ROTH IRA
235 W RUDRSIU RD                         150 E GREENWOOD LN                     150 E GREENWOOD LN
TUSCON, AZ 85704                         SHELTON, WA 98584                      SHELTON, WA 98584




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO JAMES P SWARTZ IRA                   FBO JAMES SVETGOFF IRA                 FBO JAMES TYLER IRA
497 BUCKLAND DR                          5736 NW 86TH ST                        800 STATON RD
CHESHIRE, CT 06410-4147                  OKLAHOMA CITY, OK 73132-2831           HENRYVILLE, IN 47126-8743




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO JAMES VOELKER IRA R/O                FBO JAMES W KNOWLTON IRA               FBO JAMES W ROMESBURG ROTH IRA
12986 REGENT CIR                         2323 N JAMES CT                        3032 RIDGE DR
CARMEL, IN 46032-9673                    ARLINGTON HTS, IL 60004-3088           TOANO, VA 23168-9602




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO JAMES W SCHWETZ IRA R/O              FBO JAMES W ZACK IRA                   FBO JAMES WITMER SEP IRA
115 NE 136TH ST                          4308 NW 9TH AVE                        PO BOX 342
VANCOUVER, WA 98685-2820                 CAMAS, WA 98607-8180                   SUMMERLAND, CA 93067-0342




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO JAN LIZABETH GREENE ROTH IRA         FBO JANE C KIEFHABER IRA               FBO JANE M REED IRA
13000 NE 44TH AVE                        7607 E CORVA DR                        9 BLACKWOOD LN
VANCOUVER, WA 98686-3104                 SCOTTSDALE, AZ 85266                   SAINT PETERS, MO 63376-2035




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO JANE RINN IRA                        FBO JANE S WADA IRA R/O                FBO JANELLE M MCNEMAR IRA
3309 REDWOOD DR                          358 W GREEN ST                         6202 E MCKELLIPS RD UNIT 166
RIVERSIDE, CA 92501-2656                 UNIT 212                               MESA, AZ 85215-2890
                                         PASADENA, CA 91105
PERSHING LLC             Case 21-10831-CTG
                                       PERSHINGDoc
                                                 LLC 17    Filed 05/19/21   Page 471 of LLC
                                                                               PERSHING  661
FBO JANENE A BRENNER ROTH IRA          FBO JANET E WELLS ROTH IRA              FBO JANET L LAYMAN ROTH IRA
219 GREENBERRY CT                      26771 CALLE MARIA                       513 32ND AVE S
ANNAPOLIS, MD 21409-6302               MISSION VIEJO, CA 92691-3408            NASHVILLE, TN 37212-3211




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO JANET L RAZAFSKY IRA R/O           FBO JANET M JONES IRA                   FBO JANET M RECH IRA
11284 HEMLOCK ST                       14N630 BONNIE LN                        2978 GLENVIEW DR
OVERLAND PARK, KS 66210-1825           ELGIN, IL 60124-7905                    SIERRA VISTA, AZ 85650-8708




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO JANICE K VICTORINE IRA             FBO JANICE L HINTON IRA                 FBO JANICE M STEINER ROTH IRA
8921 MEADE AVE                         2851 ROLLING HILLS DR SPC 37            1115 CAVE RUN LN
MORTON GROVE, IL 60053-2428            FULLERTON, CA 92835-2309                ELIZABETHTOWN, KY 42701-5541




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO JANICE M WEEKS ROTH IRA            FBO JANICE P LAYCO IRA                  FBO JANINE TRAN IRA
4634 MARLO DRIVE                       4071 LIBERTY CANYON RD                  8777 W MAULE AVE UNIT 2169
AUSTIN, TX 78723                       AGOURA HILLS, CA 91301-3547             LAS VEGAS, NV 89148-4883




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO JANNA HIRTH IRA R/O                FBO JAQUELINE SCHICK ROTH IRA           FBO JARED STONE ROTH IRA
146 CATHERINE PARK DR                  112 SHERIDAN AVE                        977 E 3300 N
GLENDORA, CA 91741-3014                TAKOMA PARK, MD 20912-5740              OGDEN, UT 84414-1787




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO JASON D FIRTH                      FBO JASON G CALLAHAN IRA                FBO JASON L SIEGLAR IRA
3184 BEL AIR DR                        111 LONG LEAF PL                        429 BEDFORD LN
LAS VEGAS, NV 89109-1559               MADISON, MS 39110-6956                  VOLO, IL 60073-8182




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO JAVIER MERO IRA                    FBO JAY BRADBURY IRA R/O                FBO JAY C LORENTZ IRA
18008 145TH DR                         1298 HILL STREAM DR                     5077 T C STEELE LN
JAMAICA, NY 11434-5306                 GENEVA, FL 32732-9611                   CARMEL, IN 46033-9789




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO JAY DUPUY IRA                      FBO JAY WRIGHT                          FBO JAY YOST IRA
1015 S TUNRBULL DRIVE                  1724 CATALINA AVE                       1204 ROSEWOOD TRL
METAINIE, LA 70001                     SEAL BEACH, CA 90740-5711               FLOWER MOUND, TX 75028-1434




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO JEAN A SCOTT IRA                   FBO JEAN ANSCHUTZ IRA                   FBO JEAN KORNETA IRA
975 W TELEGRAPH RD SPC D98             7316 CANTERBURY PL                      20668 LANDINGS POINTE UNIT 101
SANTA PAULA, CA 93060-4417             DOWNERS GROVE, IL 60516-3846            FRANKFORT, IL 60423-1923




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO JEAN NOHARA IRA                    FBO JEAN S CREEGER &                    FBO JEANINE M BLASER IRA R/O
1139 PANEE ST                          DAVID J CREEGER JT TEN                  14319 W DUSTY TRAIL BLVD
PEARL CITY, HI 96782-1570              350 DREXEL DR                           SUN CITY, AZ 85375-2293
                                       GRAPEVINE, TX 76051-7412
PERSHING LLC            Case    21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 472 of LLC
                                                                                  PERSHING  661
FBO JEANMARIE WITKA IRA                   FBO JEANNE A CONKLIN                    FBO JEANNE M SHIRLEY IRA
28555 BEARHAVEN CT                        11275 DEERFIELD DR                      8804 CHOLLA RD
RCH PALOS VRD, CA 90275-1801              FIRESTONE, CO 80504-5504                INDIANAPOLIS, IN 46240-5911




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JEFFERY T OKAMOTO IRA R/O             FBO JEFFREY B JACOBS IRA                FBO JEFFREY B THOMAS IRA R/O
42 COLORIDO                               2021 BRIGHTWATERS BLVD NE               5288 VISTA MONTANA
RCHO STA MARG, CA 92688-3413              ST PETERSBURG, FL 33704-3009            YORBA LINDA, CA 92886-4501




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JEFFREY FARKAS IRA R/O                FBO JEFFREY M KNASS IRA                 FBO JEFFREY M LONG IRA
43 WESTMINSTER AVE                        6633 ROYAL OAKLAND PL                   1903 N 118TH ST
BERGENFIELD, NJ 07621-3913                INDIANAPOLIS, IN 46236-4809             MILWAUKEE, WI 53226-2001




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JEFFREY MILSTEIN ROTH IRA             FBO JENNIFER P W DIETZ IRA              FBO JEREMY DERSHEM IRA
400 CHECKER DR                            11742 BESWICK PL                        7609 CLEAR RAPIDS DR
BUFFALO GROVE, IL 60089-1644              TUSTIN, CA 92782-1299                   MCKINNEY, TX 75071-5698




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JEREMY M WILCH ROTH IRA               FBO JEROME M PERKINS IRA R/O            FBO JERRY E EYELER SEP IRA
40608 BANSHEE DR                          863 HIGH COUNTRY DR                     3367 WADE ST
LEESBURG, VA 20175-7519                   OREM, UT 84097-2370                     LOS ANGELES, CA 90066-1531




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JERRY G LEWIS ROTH IRA                FBO JERRY L MARTIN IRA                  FBO JERRY REYNOLDS IRA R/O
937 GOOD HOPE RD                          12201 NE 106TH ST                       2694 ASHLEY ROAD 12 W
WEST MONROE, LA 71291-1662                VANCOUVER, WA 98682-1851                CROSSETT, AR 71635-9336




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JERRY WELCH ROTH IRA                  FBO JESSE STOLL                         FBO JESSICA R COCHRAN SEP IRA
122 E CIRCLE DR                           550 OKEECHOBEE BLVD APT 824             79 HOSANNA WAY
LEXINGTON, SC 29072-9795                  WEST PALM BCH, FL 33401-6333            WINFIELD, WV 25213-1105




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JEVONS LIEW ROTH IRA                  FBO JHONSON E FLORES IRA R/O            FBO JILL KOZIK BENE IRA
19337 PILARIO ST                          1716 STIFEL LANE DR                     11 GWEN PL
ROWLAND HGHTS, CA 91748-3142              CHESTERFIELD, MO 63017-8046             GREENLAWN, NY 11740-1003




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JILL NOLA INHERITED IRA               FBO JOAN BRAGAR SEP IRA                 FBO JOAN CARTER IRA
98 LARCHMONT RD                           101 N MARION CT                         34036 AMBER LANTERN ST APT C
BUFFALO, NY 14214-1210                    122                                     DANA POINT, CA 92629-5561
                                          PUNTA GORDA, FL 33950



PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JOAN E HAMONS IRA                     FBO JOAN EVARTS ROTH IRA                FBO JOAN SEDACCA
787 SANDALWOOD RD W                       30056 CLEAR WATER DR                    3550 21ST ST 6G
PERRYSBURG, OH 43551-3224                 CANYON LAKE, CA 92587-7455              ASTORIA, NY 11106-4713
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 473 of LLC
                                                                                  PERSHING  661
FBO JOANN BAKER IRA                       FBO JOANN D LACHANCE ROTH IRA           FBO JOANN HOLLIS
5640 MILLSTONE PL                         PO BOX 2833                             123 GIBSON ROAD
YORBA LINDA, CA 92887-3720                CANYON CNTRY, CA 91386-2833             APT 119
                                                                                  LEXINGTON, SC 29072



PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JOANN K JONES IRA                     FBO JOANNE BLAUER IRA R/O               FBO JOANNE P SPEARMAN ROTH IRA
12 W MARCONI AVE                          215 W 91ST ST APT 72                    14779 FAIRWAY ST
PHOENIX, AZ 85023-3602                    NEW YORK, NY 10024-1336                 LIVONIA, MI 48154-5104




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JODI L ARAGONA LUKACSA SEP IRA        FBO JODY J FLEMING ROTH IRA             FBO JOE B HICKS IRA
101 MARKETSIDE AVE STE 404 330            3749 ROSECROFT LN                       20215 FAIRWEATHER ST
PONTE VEDRA, FL 32081-1542                SAN DIEGO, CA 92106-3239                CANYON CNTRY, CA 91351-1050




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JOE FOSTER III IRA R/O                FBO JOE J CARTER SEP IRA                FBO JOEL F CRYSTAL IRA
330 J ST UNIT 602                         301 HAND DR                             19 MOUNT JOY AVE
SAN DIEGO, CA 92101-6815                  FLOWOOD, MS 39232-8309                  SCARSDALE, NY 10583-2632




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JOHANNA J COLELLA IRA R/O             FBO JOHN A KLUMPP IRA                   FBO JOHN A SLAGTER IRA
4211 CEDAR VILLAGE BLVD                   24030 ROAD 126                          20391 COPELAND AVE
E BRUNSWICK, NJ 08816-1390                VANCLEAVE, MS 39565-7389                PT CHARLOTTE, FL 33952-1303




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JOHN BRUNO IRA R/O                    FBO JOHN BYSZEWSKI IRA R/O              FBO JOHN C EINSFELD IRA
10044 SALINA ST                           22221 SISANTE                           10714 GLADEVIEW DR
FORT MYERS, FL 33905-5491                 MISSION VIEJO, CA 92691-1437            FISHERS, IN 46038-5105




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JOHN C MAZZELLA ROTH IRA              FBO JOHN C TUTTLE ROTH IRA              FBO JOHN CHEESEBREW II IRA
1265 MARION RD                            13210 SE 7TH ST UNIT J44                5844 TAMANACO TRL
CHESHIRE, CT 06410-1451                   VANCOUVER, WA 98683-6944                ORLANDO, FL 32817-3271




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JOHN COMBETTES IRA                    FBO JOHN COX ROTH IRA                   FBO JOHN CRAVIOTTO IRA R/O
152 SE 4TH TER                            6277 SHELTON CUTOFF RD                  2721 SANTA BARBARA AVE
CAPE CORAL, FL 33990-1051                 BASTROP, LA 71220-7683                  LOS OLIVOS, CA 93441




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JOHN D FUNARO IRA R/O                 FBO JOHN D GOEHLER IRA                  FBO JOHN D HADDAD ROTH IRA
4315 TAKU BLVD                            10327 SAINT HENRY LN                    2285 WYOMING AVE
JUNEAU, AK 99801-9279                     SAINT ANN, MO 63074-2710                S LAKE TAHOE, CA 96150-3333




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO JOHN E T TAYLOR IRA                   FBO JOHN F HOLLIDAY JR IRA              FBO JOHN F NALL IRA
2 SAVANNAH WALK                           7333 E RUGGED IRONWOOD RD               11927 PASO ROBLES AVE
DAUFUSKIE IS, SC 29915-9242               GOLD CANYON, AZ 85118-3346              GRANADA HILLS, CA 91344-2346
PERSHING LLC            Case 21-10831-CTG
                                      PERSHINGDoc
                                                LLC 17    Filed 05/19/21   Page 474 of LLC
                                                                              PERSHING  661
FBO JOHN FRAGOLA INHERITED IRA        FBO JOHN G DOWNEN IRA                   FBO JOHN GARLAND IRA
PO BOX 10172                          5808 OPAL VALLEY CT                     19751 JENSEN WAY NE
ZEPHYR COVE, NV 89448-2172            BAKERSFIELD, CA 93306-7107              POULSBO, WA 98370-7497




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO JOHN GROVER IRA R/O                FBO JOHN H CURTIS IRA                  FBO JOHN H STEINMETZ IRA
513 13TH AVE N                         18720 SW VIKING CT                     14465 VIRGINIA FOOTHILLS DR
SURFSIDE BCH, SC 29575-4158            BEAVERTON, OR 97007-5617               RENO, NV 89521-7325




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO JOHN J CONSIGLIO JR IRA            FBO JOHN KANEKLIDES                    FBO JOHN L MARTIN IRA R/O
3250 SW 133RD TER                      4900 59TH AVE SOUTH                    14043 ROGERS LN
DAVIE, FL 33330-4612                   ST PETERSBURG, FL 33715                VICTORVILLE, CA 92392-6323




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO JOHN L SCHLUETER IRA R/O           FBO JOHN M DUKE IRA                    FBO JOHN M KLAHN IRA
393 CANYON CREST DR                    421 JOE BATES DR                       1402 HARPERS FERRY RD
SIMI VALLEY, CA 93065-7366             LEANDER, TX 78641-8359                 COLLEGE STA, TX 77845-8313




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO JOHN M KOSMICKI SEP IRA            FBO JOHN M LAHR IRA R/O                FBO JOHN M POLLARD IRA R/O
1116 HEMLOCK CT                        23301 IRIS AVE                         PO BOX 121
WINDSOR, CO 80550-4933                 TORRANCE, CA 90505-3130                COLUMBIA, LA 71418-0121




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO JOHN MERRITT IRA R/O               FBO JOHN MOORE IRA                     FBO JOHN P MAHONEY IRA R/O
421 FOREST CAMP RD                     44 WILLIAMS AVE                        7 NUTCRACKER LN
SIMSBORO, LA 71275-2803                HOLTSVILLE, NY 11742-1520              ALISO VIEJO, CA 92656-1744




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO JOHN PROCHASKA ROTH IRA            FBO JOHN R RASTALL IRA                 FBO JOHN W LOCHNER IRA
2017 GLENVIEW AVE                      33005 NE 159TH AVE                     8912 COUNTY HWY Y
PARK RIDGE, IL 60068-1717              YACOLT, WA 98675                       SAUK CITY, WI 53583




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO JOHNNY R ALEXA ROTH IRA            FBO JON DIETZ IRA                      FBO JON NELSON IRA
PO BOX 207                             11742 BESWICK PL                       428 N CLARIDGE DR
HGHTN LK HTS, MI 48630-0207            TUSTIN, CA 92782-1299                  ORANGE, CA 92869-6003




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO JON S COLLIER ROTH IRA             FBO JON S RUSTAD IRA                   FBO JON SCOTT LATHAM IRA
42854 SYCAMORE DR                      10996 N 137TH ST                       132 MEDALIST RD
STERLING HTS, MI 48313-2866            SCOTTSDALE, AZ 85259                   MONROE, LA 71203-8148




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO JON Y YAMAMOTO IRA                 FBO JONATHAN A DAY IRA R/O             FBO JOSEFINA K FARES-MARCANO IRA
27205 SUNNYRIDGE RD                    1793 JUTLAND DR                        1721 ROGERS PL UNIT 50K
PLS VRDS PNSL, CA 90274-4034           CARMEL, IN 46032-8845                  BURBANK, CA 91504-3665
PERSHING LLC            Case     21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 475 of LLC
                                                                                   PERSHING  661
FBO JOSEPH CAPILLI JR ROTH IRA             FBO JOSEPH DIASPRO IRA R/O              FBO JOSEPH DIGAETANO ROTH IRA
1108 ELLIS RD                              22 SILVER CITY RD                       831 LAUREL BLVD
MELISSA, TX 75454-2175                     NEWTOWN, CT 06470-1041                  LANOKA HARBOR, NJ 08734-2718




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO JOSEPH G RAY IRA                       FBO JOSEPH HATZEL IRA                   FBO JOSEPH J GAGLIARDI IRA
111 WELLS CT                               7401 N OCTAVIA AVE                      68 DALE RD
CANTON, MS 39046                           CHICAGO, IL 60631-4436                  EASTCHESTER, NY 10709-5451




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO JOSEPH M ASCIOTI IRA R/O               FBO JOSEPH R DOVER JR IRA R/O           FBO JOSEPH TERRACINA ROTH IRA
11481 WELLFLEET DR                         2473 GREENLEAF RD                       5714 BON AIRE DR
FORT MYERS, FL 33908-4935                  CLOVER, SC 29710-7469                   MONROE, LA 71203




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO JOSHUA M LUCHS SEP IRA                 FBO JOYCE A CONRAD IRA                  FBO JOYCE E FEIGNER IRA R/O
16355 CELINDA PL                           2509 NE 161ST ST                        9315 YANK GULCH RD
ENCINO, CA 91436-3307                      RIDGEFIELD, WA 98642-8221               TALENT, OR 97540-7776




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO JOYCE E MORRISON IRA                   FBO JOYCE E MORRISON ROTH IRA           FBO JUDITH A GROOM ROTH IRA
565 COLES MEADOW RD                        565 COLES MEADOW RD                     12021 SW 113TH PL
NORTHAMPTON, MA 01060-1140                 NORTHAMPTON, MA 01060-1140              PORTLAND, OR 97223-0901




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO JUDITH AMENDOLA IRA                    FBO JUDITH EFFRON IRA R/O               FBO JUDITH HARDIE ROTH IRA
26271 BUSCADOR                             255 LAS ALTURAS RD                      5808 COFFEE RD
MISSION VIEJO, CA 92692-3240               SANTA BARBARA, CA 93103-2104            MODESTO, CA 95357-0819




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO JUDITH JORDAN IRA                      FBO JUDITH K JAMIESON IRA               FBO JUDITH M THORMAN IRA R/O
149 CAMINO ARROYA N                        178 WYNDHAM AVE                         1610 COUNTRY CLUB DR
PALM DESERT, CA 92260                      PROVIDENCE, RI 02908-2832               OKMULGEE, OK 74447-7104




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO JUDITH Y CASSORLA IRA                  FBO JUDY L MURPHY IRA                   FBO JUHAN TELMET
16 BAY PARK                                18359 N BORGATA DR                      36189 WALTHAM DR
WEBSTER, NY 14580-2197                     SURPRISE, AZ 85374-8577                 STERLING HTS, MI 48310-4504




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO JULIA E HAAS IRA                       FBO JULIA LAFFERTY IRA                  FBO JULIAN CANO IRA R/O
243 SURREY DR                              4603 QUARTER CHARGE DR                  13400 OLD MORRO RD
BONITA, CA 91902-2322                      ANNANDALE, VA 22003-4621                ATASCADERO, CA 93422-2019




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO JULIE A IRVINE                         FBO JULIE A ULLOA IRA R/O               FBO JULIE E KRATZ ROTH IRA
15810 HORTON LN                            12165 SAND TRAP ROW                     13470 SHAKAMAC DR
OVERLAND PARK, KS 66223-3528               SAN DIEGO, CA 92128-3271                CARMEL, IN 46032-9594
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 476 of LLC
                                                                                 PERSHING  661
FBO JULIE GRABLE IRA                     FBO JULIE M DAHLBERG                    FBO JULIUS A JONES
20947 PARKRIDGE                          7025 LUZ DE ESPEJO DR                   2765 NE 14TH ST UNIT 41
LAKE FOREST, CA 92630-5880               EL PASO, TX 79912-8486                  FT LAUDERDALE, FL 33304-1651




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO JUNG JA KIM ROTH IRA                 FBO JUSTIN R CHIEN ROTH IRA             FBO JUSTIN SCHROEDER ROTH IRA
8821 LATONA AVE NE                       5289 LAKEVIEW CANYON RD                 504 W JUNIPERO ST APT C
SEATTLE, WA 98115-2950                   WESTLAKE VLG, CA 91362-5214             SANTA BARBARA, CA 93105-4701




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO JUSTIN THOMPSON IRA                  FBO KANDACE HILL IRA R/O                FBO KAREN AREHEART
10 BAY PATH CT                           PO BOX 167                              36 OAKHURST RD
HUNTINGTON, NY 11743-1503                BLY, OR 97622-0167                      ARDEN, NC 28704-9540




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO KAREN ARORA IRA                      FBO KAREN AVANESOV                      FBO KAREN D UNRUH
2616 ANGELO DR                           149 DOVER ST                            1424 S FAWNWOOD ST
LOS ANGELES, CA 90077-2130               BROOKLYN, NY 11235-3719                 WICHITA, KS 67235-8017




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO KAREN E COX IRA                      FBO KAREN G VAUGHN IRA                  FBO KAREN GURLEY ROTH IRA
8576 8TH RD                              10115 DARLING RD                        130 COATSLAND DR
PLYMOUTH, IN 46563-8922                  VENTURA, CA 93004-3762                  JACKSON, TN 38301-3435




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO KAREN HALEY IRA                      FBO KAREN J MASALSKIS IRA R/O           FBO KAREN K BYRON
218 S PINE ST                            911 DUTCH MILL DR                       10219 CONSER ST
OLATHE, KS 66061-4048                    BALLWIN, MO 63011-3564                  OVERLAND PARK, KS 66212-2511




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO KAREN L CASSADAY IRA                 FBO KAREN L NEE IRA                     FBO KAREN L WEBSTER ROTH IRA
3702 CASTLEWOOD CT                       1509 ROBERTS AVE                        4950 N CAMPBELL AVE
SOMERSET, KY 42503-9104                  WHITING, IN 46394-1121                  TUCSON, AZ 85718-5932




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO KAREN LAWNER IRA                     FBO KAREN M CROSBY IRA                  FBO KAREN M QUIGLEY IRA
MATITYAHU HACOHEN 36/1                   4948 W MARCUS DR                        6020 E FANGIO PL
EFRAT 90435                              PHOENIX, AZ 85083-5423                  TUCSON, AZ 85750-1076
ISRAEL



PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO KAREN PANKOW IRA                     FBO KAREN PARK IRA                      FBO KARLA R CARLSON IRA R/O
3826 BOWSPRIT CIR                        156 LINDSEY AVE                         2540 W LAGUNA AZUL AVE
WESTLAKE VLG, CA 91361-3814              BUCHANAN, NY 10511-1670                 MESA, AZ 85202-6323




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO KAROL SCHULKIN ROTH IRA              FBO KARYL G DWYER IRA                   FBO KATHERINE HAUGH ROTH IRA
111 POINSETTIA GARDENS DR                624 THISTLE LN                          7940 SW WILLOWMERE DR
VENTURA, CA 93004-3345                   PROSPECT HTS, IL 60070-2568             PORTLAND, OR 97225-1253
PERSHING LLC            Case 21-10831-CTG
                                      PERSHINGDoc
                                               LLC 17    Filed   05/19/21   Page 477 of LLC
                                                                               PERSHING  661
FBO KATHERINE J BOBENRIETH ROTH       FBO KATHEY W LUNN IRA                    FBO KATHIE L SKAGGS IRA R/O
IRA                                   401 CHESTNUT PL                          9598 LAKE JAMES ROAD
1910 LANAI DR                         RIDGELAND, MS 39157-4141                 NEBO, NC 28761
COSTA MESA, CA 92626-3554



PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO KATHLEEN A KADING IRA R/O          FBO KATHLEEN A SEARLES IRA              FBO KATHLEEN BERG-CURTIS ROTH IRA
8 AZTEC CT                             1609 TEAL DR                            5342 BERKELEY AVE
S BARRINGTON, IL 60010-1037            CARSON CITY, NV 89701-5783              WESTMINSTER, CA 92683-2742




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO KATHLEEN D VALFER ROTH IRA         FBO KATHLEEN HARBER IRA                 FBO KATHLEEN M ALFE IRA
13422 FAIRINGTON OAKS DR               349 DECATUR ST SE APT 3313              8421 AURA AVE
MINT HILL, NC 28227-4625               ATLANTA, GA 30312-4029                  NORTHRIDGE, CA 91324-4204




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO KATHLEEN M PASCALE IRA             FBO KATHLEEN M TRIESCHOCK ROTH IRA      FBO KATHLEEN MEEKS IRA
6658 W 80TH PL                         320 SERVICE CREEK RD                    219 N GARRISON RD
LOS ANGELES, CA 90045-1401             ALIQUIPPA, PA 15001-5712                VANCOUVER, WA 98664-1413




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO KATHLEEN OMARA IRA R/O             FBO KATHY G WIMBISH IRA R/O             FBO KATHY L PENDERGRASS ROTH IRA
19 CRESPI WAY                          6585 SHEMIRAN ST                        4635 SW EVANS ST
WATSONVILLE, CA 95076-3239             LA VERNE, CA 91750-2389                 PORTLAND, OR 97219-3443




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO KATHY M FISHER IRA                 FBO KATHY S KESSLER ROTH IRA            FBO KATHY S REIMOLD IRA
261 PAPPYS PL                          1814 FRIENDSHIP DR                      117 SPECIAL EFFORT
FARMERVILLE, LA 71241-7625             INDIANAPOLIS, IN 46217-4434             BURNET, TX 78611




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO KAY KOSMICKI IRA R/O               FBO KEITH H WILLIAMS IRA                FBO KEITH T FRY IRA
1357 43RD AVE UNIT 56                  317 SHADOW LAWN DR                      23545 OAKSIDE BLVD
GREELEY, CO 80634-2418                 EAGLE POINT, OR 97524-6610              LUTZ, FL 33559-6901




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO KEN HAGER &                        FBO KEN HENG SEP IRA                    FBO KENDALL C LONG SEP IRA
DEBORAH S HAGER JT TEN                 18602 BARROSO ST                        26000 AVENIDA AEROPUERTO
5769 S JAY ST                          ROWLAND HGHTS, CA 91748-4603            SPC 47
LITTLETON, CO 80123-5153                                                       SAN JUAN CAPO, CA 92675



PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO KENNETH BROWN IRA                  FBO KENNETH BROWN ROTH IRA              FBO KENNETH E GREEN IRA R/O
403 DAY RD                             426 W PASSAGE                           1357 E 1ST PL
MONROE, LA 71203-8604                  COLUMBIA, SC 29212-8707                 MESA, AZ 85203




PERSHING LLC                           PERSHING LLC                            PERSHING LLC
FBO KENNETH E KORSTJENS IRA            FBO KENNETH F CARLSON IRA               FBO KENNETH F KURASZ IRA R/O
3979 TAYLORVIEW LN                     4717 NE 47TH ST                         1561 N COLUMBUS AVE
AMMON, ID 83406-8141                   VANCOUVER, WA 98661-2888                GLENDALE, CA 91202-1202
PERSHING LLC            Case      21-10831-CTG    Doc
                                           PERSHING LLC 17     Filed 05/19/21    Page 478 of LLC
                                                                                    PERSHING  661
FBO KENNETH G MAHOOD IRA R/O                FBO KENNETH HEBERT IRA R/O              FBO KENNETH RUSSELL ROTH IRA
31585 FOXFIELD DR                           1151 W 14TH ST                          1800 NW 24TH AVE
WESTLAKE VLG, CA 91361-4711                 CROWLEY, LA 70526-2607                  CAPE CORAL, FL 33993-4971




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO KENNETH T SCRUGGS IRA                   FBO KENNETH W LEACH IRA                 FBO KENT CONOVER IRA R/O
20381 W SUMMIT PL                           19412 LA SERENA DR                      816 TANNER AVE
BUCKEYE, AZ 85396-8377                      FORT MYERS, FL 33967-0527               GREENDALE, IN 47025-1468




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO KENT F DURAND IRA                       FBO KERNAN BANKER IRA                   FBO KEVIN ALEXANDER SIMPLE IRA
901 W SHERIDAN ST                           5805 GREENVIEW RD                       4117 CHAUVIN LN
NEWBERG, OR 97132-6842                      BASTROP, LA 71220-6820                  MONROE, LA 71201-2058




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO KEVIN E BAUMEISTER IRA                  FBO KEVIN J FINOCCHIARO ROTH IRA        FBO KEVIN K WONG ROTH IRA
6 STATE PARK RD UNIT 3                      14217 N 68TH ST                         1389 W 86TH STREET
HULL, MA 02045-3280                         SCOTTSDALE, AZ 85254-3477               251
                                                                                    INDIANAPOLIS, IN 46260



PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO KEVIN KUZELKA ROTH IRA                  FBO KIM C TSCHANTZ SEP IRA              FBO KIM D JONES IRA
4032 BURT ST                                PO BOX 1844                             14N630 BONNIE LN
OMAHA, NE 68131-1838                        APTOS, CA 95001-1844                    ELGIN, IL 60124-7905




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO KIM K HALEY IRA R/O                     FBO KIM KENNEDY ROTH IRA                FBO KIM R BUCKLEY
14771 HOLE IN 1 CIR APT 305                 1031 EVANGELINE RD E                    TOD BENEFICIARY ON FILE WITH CPU
FORT MYERS, FL 33919                        QUINCY, IL 62301-7404                   504 MAPLE ST
                                                                                    PARK HILLS, MO 63601-4455



PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO KIM S HATAMIYA ROTH IRA                 FBO KIMBERLY SPENCER IRA                FBO KIMM COLAROSSI FAMILY TUST DTD
3420 VETERAN AVE                            103 LANDRUM ST                          07/05/2007 KIMM COLAROSSI & TR
LOS ANGELES, CA 90034-5306                  CLINTON, MS 39056-4723                  130 CATHEDRAL CV APT 15
                                                                                    CAMARILLO, CA 93012-9121



PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO KIRK MILLER IRA                         FBO KIRSTEN TOEDTER IRA                 FBO KIYOKO L CLAASSEN ROTH IRA
3032 HIDDEN VALLEY DRIVE                    PO BOX 1045                             2710 SUMMER WIND DR
LAKE HAVASU CITY, AZ 86404-3911             CAMAS, WA 98607-0045                    GRAPEVINE, TX 76051-2428




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO KRISTIN L HAMMERSCHMITT IRA             FBO KRISTINE B MESSURI-CLOONAN IRA      FBO KRISTINE BEYERS IRA
2036 EAGLE TRACE DRIVE                      5209 WILDFLOWER RD                      8440 CHATEAUGAY DR
GREENWOOD, IN 46143                         ORLANDO, FL 32821-8713                  INDIANAPOLIS, IN 46217-4897




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO KRISTINE MARTIN IRA                     FBO KUNIKO MAO SEP IRA                  FBO KURT J MILEY IRA
4668 ROBERTS COVE RD                        10632 TIERRA NAVARRA DR                 404 E KESLEY LN
RAYNE, LA 70578-8969                        WHITTIER, CA 90601-2254                 SAINT JOHNS, FL 32259-6295
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 479 of LLC
                                                                                 PERSHING  661
FBO L MARIE SLEET ROTH IRA               FBO LADNER SCOTT SIMPLE IRA             FBO LAILA SOLARIS IRA
1530 MIRAMAR DR                          1071 CLUB HOUSE BLVD                    683 29TH AVE
FULLERTON, CA 92831-2044                 NEW SMYRNA, FL 32168-2002               SAN FRANCISCO, CA 94121-2820




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LANA D BRANTLEY ROTH IRA             FBO LANA G BECKER IRA                   FBO LANA ROGERS IRA R/O
78 BAYBERRY LOOP S                       35 REDHEAD DR                           5548 TARA RD
PURVIS, MS 39475-3460                    OLD MONROE, MO 63369-3208               WAYCROSS, GA 31503-6809




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LARRY C PARK IRA R/O                 FBO LARRY G MANTAY IRA                  FBO LARRY J LEVERENZ IRA
1006 W ASHBOURNE DR                      8598 MARQUETTE DR                       1210 WESTERN DR
EAGLE, ID 83616-6441                     GROSSE ILE, MI 48138-1566               W LAFAYETTE, IN 47906-2234




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LARRY MCCABE IRA R/O                 FBO LARRY S DAUGHERTY IRA               FBO LARRY VENDL IRA R/O
20 CAMBIUM CV                            3640 NW JASMINE ST                      559 ANDOVER DR
OAKLAND, TN 38060-6053                   CAMAS, WA 98607-4401                    VALPARAISO, IN 46385-1306




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LAURA ELLIS IRA                      FBO LAURA MATTHEW IRA                   FBO LAURA PESEK ROTH IRA
1218 BRIARBEND WAY                       9743 E OCOTILLO RIM TRL                 691 S BRYAN ST
GREENCASTLE, PA 17225-8526               VAIL, AZ 85641-2142                     ELMHURST, IL 60126-4342




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LAURE HILDEN IRA                     FBO LAUREL M WASILL ROTH IRA            FBO LAUREN KEITH ROTH IRA
1321 UPLAND DR UNIT 5632                 23811 NW HILLHURST RD                   1670 LEGEND HILL LN
HOUSTON, TX 77043-4718                   RIDGEFIELD, WA 98642                    WAUKESHA, WI 53189-8088




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LAUREN N MCCOOLE ROTH IRA            FBO LAURIE E LALROCHE                   FBO LAURIE H BROWN ROTH IRA
541 BEAUFORD DR                          5080 N OCEAN DR APT 20A                 PO BOX 871478
SAINT LOUIS, MO 63122-1413               RIVIERA BEACH, FL 33404-2646            VANCOUVER, WA 98687-1478




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LAURIE SMITH-KUYPERS ROTH IRA        FBO LAWRENCE BREW IRA                   FBO LAWRENCE J BRACKETT IRA
9908 S KOLMAR AVE                        1108 MARTIN CT                          2761 FALCON WAY
OAK LAWN, IL 60453-3541                  LOVELAND, CO 80537-8918                 MIDLOTHIAN, TX 76065-4713




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LAWRENCE P GARRIS IRA                FBO LEE ANN BOYCE IRA                   FBO LEE GEISEN IRA R/O
121 REDINGTON WAY                        325 SE PALOMOINO COURT                  464 MAIN ST APT 306
IRMO, SC 29063-8156                      SUBLIMITY, OR 97385                     PRT WASHINGTN, NY 11050-3139




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LEE H KAPLOWITZ IRA R/O              FBO LEESITO P FLORES IRA                FBO LELAND SMITH IRA
8627 TERRACE GARDEN WAY                  11554 SEMINOLE CIR                      6421 SERENGETI CIR
BETHESDA, MD 20814-3743                  PORTER RANCH, CA 91326-1420             LITTLETON, CO 80124-9523
PERSHING LLC             Case 21-10831-CTG    Doc
                                       PERSHING LLC 17     Filed 05/19/21     Page 480 of LLC
                                                                                 PERSHING  661
FBO LEO S DODD IRA                      FBO LEONOR M LESTA ROTH IRA              FBO LEROY BAEZA IRREV TRUST
4137 BAINBRIDGE CT NE                   8325 COMPASS POINTE EAST WYND NE         LEROY BAEZA & ROSE BAEZA TR
LACEY, WA 98516-6215                    LELAND, NC 28451-6425                    7053 HELSEM WAY LANE E
                                                                                 DALLAS, TX 75230



PERSHING LLC                            PERSHING LLC                             PERSHING LLC
FBO LESLEE NEWMAN ROTH IRA              FBO LESLIE J SHELDON IRA                 FBO LESLIE W HOPPER IRA
4869 ROOSEVELT CT                       9483 CAMPANILE CIRCLE                    13641 NOGALES DR
YORBA LINDA, CA 92886-3391              NAPLES, FL 34114                         DEL MAR, CA 92014-3336




PERSHING LLC                            PERSHING LLC                             PERSHING LLC
FBO LEYLA ZEIDAN                        FBO LIB TRANSPORTATION INC               FBO LIEVEN P LEROY IRA R/O
1644 CAMINO BELLO LN                    CONTROLLED GROUP DBP                     PO BOX 620524
EL PASO, TX 79902-2843                  19333 COLLINS AVE APT 409                WOODSIDE, CA 94062-0524
                                        SUNNY ISL BCH, FL 33160-2368



PERSHING LLC                            PERSHING LLC                             PERSHING LLC
FBO LILIANA CIOBOTENCO                  FBO LILLIAN MURANAKA IRA                 FBO LILLIAN P LIU SEP IRA
28-05 33RD AVE APT 1RR                  2117 10TH AVE APT B                      1121 S NEFF AVE
ASTORIA, NY 11106-3409                  HONOLULU, HI 96816-3092                  WEST COVINA, CA 91790-5352




PERSHING LLC                            PERSHING LLC                             PERSHING LLC
FBO LILLIAN SUTHERLAND IRA              FBO LINDA A SCHMIDT IRA                  FBO LINDA CHIOU-JYU CHU ROTH IRA
436 HUBER STATION RD                    265 ARNOLD DR                            2425 LEE AVE
SHEPHERDSVLLE, KY 40165-9156            SHEPHERDSVLLE, KY 40165-6985             ARCADIA, CA 91006-5216




PERSHING LLC                            PERSHING LLC                             PERSHING LLC
FBO LINDA D SPACCAROTELLI IRA           FBO LINDA DAVIS IRA                      FBO LINDA G BULECZA ROTH IRA
950 LEFOR DRIVE NW                      16124 SW KIMBALL STREET                  1637 JAYDELL CIRCLE
SALEM, OR 97304                         LAKE OSWEGO, OR 97035-4132               TALLAHASSEE, FL 32308




PERSHING LLC                            PERSHING LLC                             PERSHING LLC
FBO LINDA J COHEN IRA                   FBO LINDA K REHLER IRA                   FBO LINDA L WAGAR ROTH IRA
14 OLD MILL LN                          3631 SANTA MARIA LN                      3902 NW SEWARD RD
MIDDLETOWN, RI 02842-5314               SANTA BARBARA, CA 93105-3227             VANCOUVER, WA 98685-1152




PERSHING LLC                            PERSHING LLC                             PERSHING LLC
FBO LINDA M STUDE IRA                   FBO LINDA MARY GEISSER REV TR 41500      FBO LINDA N GOHATA ROTH IRA
6227 TUJUNGA AVE                        LINDA A & GEORGE J GEISSER III TTEE      516 CAMINO DE ENCANTO
N HOLLYWOOD, CA 91606-4207              94 FAIRWAY DR                            REDONDO BEACH, CA 90277-6531
                                        ATTLEBORO, MA 02703-2740



PERSHING LLC                            PERSHING LLC                             PERSHING LLC
FBO LINDA R GRAHAM IRA R/O              FBO LINDA SUN ROTH IRA                   FBO LINDSAY ANDREA IRA
10445 COLLINGSWOOD LN                   2365 ROANOKE RD                          3628 N 49TH PL
FISHERS, IN 46037-9672                  SAN MARINO, CA 91108-2636                PHOENIX, AZ 85018-5517




PERSHING LLC                            PERSHING LLC                             PERSHING LLC
FBO LINUS C LAMPERT ROTH IRA            FBO LISA A MOORE INHERITED IRA           FBO LISA M SHULTZ IRA R/O
1748 N 175E                             1921 25TH ST SW                          3690 MONROE ST
JASPER, IN 47546-9326                   CEDAR RAPIDS, IA 52404-2495              CARLSBAD, CA 92008-2730
PERSHING LLC              Case 21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 481 of LLC
                                                                                 PERSHING  661
FBO LOIS MILLS IRA R/O                   FBO LOIS R OLSON IRA R/O                FBO LORA K WHITLEY IRA
41 MILLER AVE                            2965 BARTELMY LN                        311 BELDEN DR
FREEPORT, NY 11520-4319                  MAPLEWOOD, MN 55109-1520                CARMEL, IN 46032-2232




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LORA MORGENSTERN ROTH IRA            FBO LORALYN LOFSTROM IRA R/O            FBO LORI A SHORES ROTH IRA
6515 PALISADE AVE APT 301                5068 OLEANDER PL                        1027 S TOWN AND RIVER DR
WEST NEW YORK, NJ 07093-2369             SANTA BARBARA, CA 93111-2606            FORT MYERS, FL 33919-6118




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LORI S ELWAY SEP IRA                 FBO LORNA J PANNELL IRA R/O             FBO LORRAINE CONAWAY ROTH IRA
1529 REFLECTION POINTE BLVD              6751 PALERMI PALCE                      151 YORBA ST STE 200
BELMONT, NC 28012-6761                   CARLSBAD, CA 92011                      TUSTIN, CA 92780-2961




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LOUISE E CAVACO ROTH IRA             FBO LOWELL A YATES IRA                  FBO LUCY LUBYANITSKY IRA
13026 OLD COMPTON CT                     PO BOX 175                              513 S CASCADE TER
PINEVILLE, NC 28134                      QUINCY, IL 62306-0175                   SUNNYVALE, CA 94087-3250




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LUCY LUBYANITSKY ROTH IRA            FBO LUCY WEN PING YOUNG IRA             FBO LYDIA C KIM IRA
513 S CASCADE TER                        7914 VIRGINIA ST                        4944 116TH PL SE
SUNNYVALE, CA 94087-3250                 ROSEMEAD, CA 91770-2443                 BELLEVUE, WA 98006-2729




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LYDIA LEONHARDT RESTATED REV LIV     FBO LYLE J SILK JR ROTH IRA             FBO LYNDA MARTENIS IRA
TR                                       31540 BLAIR DR                          3407 FOUNTAINHEAD AVE
03/20/02 CHARLES A JORDAN &              WARREN, MI 48092-1462                   THE VILLAGES, FL 32163-6323
409 CORRALITOS RD
ARROYO GRANDE, CA 93420-4929

PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LYNETTE D GREEN IRA                  FBO LYNN DEROSA SEP IRA                 FBO LYNN HENRY ROTH IRA
1340 LOOKOUT CIR                         2 JOHNETTE CT                           337 WARWICK RD
DERBY, KS 67037-9246                     ROCKY POINT, NY 11778-7901              DEERFIELD, IL 60015-3328




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO LYNN NICKLES ROTH IRA                FBO LYNNE F TROUT INHERITED IRA         FBO MACHIKO MORIMOTO IRA
4 ROBIN RD                               6936 E CACTUS RD                        2029 VERDUGO BLVD
SIMSBURY, CT 06070-1613                  SCOTTSDALE, AZ 85254-5333               303
                                                                                 MONTROSE, CA 91020



PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO MACHIKO O PENNY IRA                  FBO MALCOLM ROBERT GRAVETTE IRA         FBO MANUELITA E VILLANUEVA
5405 N KILDARE AVE                       R/O                                     9242 PRAIRIE VIEW DR
CHICAGO, IL 60630-1792                   1309 HIGHWAY 10 SE                      HGHLNDS RANCH, CO 80126-4004
                                         HACKETT, AR 72937-2809



PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO MARC D LACHANCE SEP IRA              FBO MARC THOMAS IRA                     FBO MARCELLA A SMARTT IRA
PO BOX 2833                              117 BRECKENRIDGE                        1624 BLUSHING DR
CANYON CNTRY, CA 91386-2833              CHATHAM, LA 71226-3003                  ROCHESTER HLS, MI 48307-3581
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21    Page 482 of LLC
                                                                                  PERSHING  661
FBO MARCIA A HANSEN IRA                   FBO MARCIA D JORGENSEN                   FBO MARCIA LANE IRA
5031 AUGUST ST                            32208 NE 136TH AVENEU                    123 DUNES EDGE RD
SAN DIEGO, CA 92110-1204                  BATTLEGROUND, WA 98604                   JUPITER, FL 33477-9664




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO MARGARET E BILLANTI IRA               FBO MARGARET E BROWN IRA R/O             FBO MARGARET M GAFFNEY IRA
17 BURNSIDE DR                            2671 DYER RD                             2113 W 42ND ST
ELKVIEW, WV 25071-9479                    ONLY, TN 37140-4062                      INDIANAPOLIS, IN 46228-3205




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO MARGARET M GORNICK IRA                FBO MARGARET N BASINSKI ROTH IRA         FBO MARGARET S PAGEL IRA
11100 S AVENUE B                          953 HEATHER WAY                          15275 COLLIER BLVD 201-288
CHICAGO, IL 60617-6840                    ANNAPOLIS, MD 21401-6800                 NAPLES, FL 34119-6750




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO MARGARET S SIEGLER ROTH IRA           FBO MARGARET V EWING ROTH IRA            FBO MARGARET V ZELLNER IRA R/O
873 PLATINUM DR                           18200 WINDMILL CT                        2549 W MYOPIA DR
FORT MILL, SC 29708-8933                  COLLEGE STA, TX 77845-7328               ANTHEM, AZ 85086-1190




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO MARGERY L ROE IRA R/O                 FBO MARIA B GRITTMAN IRA R/O             FBO MARIA P RICAFORT IRA R/O
7304 SAN BENITO ST                        2920 NEILSON WAY UNIT 406                224 E GLADSTONE ST
CARLSBAD, CA 92011-4615                   SANTA MONICA, CA 90405-5369              SAN DIMAS, CA 91773-1829




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO MARIAN E OSTERGAARD IRA               FBO MARIANNE KELLY IRA                   FBO MARIE RADCLIFFE IRA
26881 SORIA CIR                           29 MAPLE AVE                             10824 E MEADOWS COURT
MISSION VIEJO, CA 92691-5211              HASTINGS ON HUDSON, NY 10706-1428        NORTH FORT MYERS, FL 33903-8011




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO MARIE W LIM IRA R/O                   FBO MARILYN M NICHOLS REV LIVING TRUST   FBO MARINA FEYGIN SIMPLE IRA
1745 WALNUT ST                            DTD 05/11/2009 MARILYN M NICHOLS &       65 OCEANA DR E PH 3C
EL CERRITO, CA 94530-1918                 8434 ACUFF LN                            BROOKLYN, NY 11235-6687
                                          LENEXA, KS 66215-5323



PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO MARINA LELEUX IRA                     FBO MARJORIE J STUTZMAN IRA              FBO MARK ABRAMS IRA R/O
28762 VISTA SANTIAGO RD                   149 HERCULES DR                          24652 SETH CIR
TRABUCO CYN, CA 92679-1104                FT MYERS BCH, FL 33931-3829              DANA POINT, CA 92629-1049




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO MARK C JOHNSON IRA R/O                FBO MARK C RHODES ROTH IRA               FBO MARK D FERRIS IRA
7728 GRADY CIRCLE                         8757 OTTER COVE CIR                      146 SW SEMINOLE DR
CASTLE ROCK, CO 80108                     INDIANAPOLIS, IN 46236-9019              BEAVERTON, OR 97006-1921




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO MARK E LEONARD IRA                    FBO MARK E MORGAN IRA                    FBO MARK FENNIMORE IRA R/O
15390 MCLEANS STREET                      224 CAROLYN DR                           3360 E FOOTHILL BLVD APT 418
SPRING LAKE, MI 49456-2129                BEDFORD, TX 76021-4155                   PASADENA, CA 91107-6055
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21   Page 483 of LLC
                                                                                 PERSHING  661
FBO MARK H SCHROEDER IRA                  FBO MARK J WEBSTER IRA R/O             FBO MARK L BELCHER SR IRA
5009 COUNTRY OAKS DR                      415 N MAIN ST STE 304                  7016 LEOPARDI CT
JOHNSBURG, IL 60051-6977                  CEDAR CITY, UT 84721-6178              NAPLES, FL 34114-2650




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MARK L MILLER IRA                     FBO MARK MARKLAND SEP IRA              FBO MARK MUELLER ROTH IRA
2002 SE 13TH ST                           1230 ROSECRANS AVE STE 610             227 WEXFORD RD
BATTLE GROUND, WA 98604                   MANHATTAN BCH, CA 90266-2486           VALPARAISO, IN 46385-8040




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MARK S CHUK SEP IRA                   FBO MARK WALDORF IRA                   FBO MARKETA K LAMBERT IRA
7025 N FIRENZE DR                         1947 TECATE GLN                        9038 SE ADAMS ST
TUCSON, AZ 85704-6106                     ESCONDIDO, CA 92029-4023               WAKARUSA, KS 66546-9637




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MARSHA GRIGGS IRA R/O                 FBO MARTA WILKINS ROTH IRA             FBO MARTHA P HOWLAND MARTIN B
2885 QUAIL VALLEY RD                      3817 LIZETTE LN                        OCONNOR TR
SOLVANG, CA 93463-9510                    GLENVIEW, IL 60026-1218                MARTHA E P HOWLAND TR. TRUST DTD
                                                                                 125 RIVERSIDE AVE
                                                                                 RIVERSIDE, CT 06878-2012

PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MARTIN A DUPREE IRA R/O               FBO MARTIN CARRILLO SEP IRA            FBO MARVIN SCHOENHERR IRA
31334 SUNNINGDALE DR                      3672 SAN PASQUAL ST                    115 TELFORD DR
TEMECULA, CA 92591-7902                   PASADENA, CA 91107-5419                TROY, MI 48085-1584




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MARY A DELLVA IRA R/O                 FBO MARY A FAGLEY IRA                  FBO MARY A INGRAM IRA
6221 N MERIDIAN ST                        158 FORDS COLONY DR                    386 GREEN OAK LN
INDIANAPOLIS, IN 46260-4225               WILLIAMSBURG, VA 23188-6320            MADISON, MS 39110-7516




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MARY A JOHNS IRA                      FBO MARY ANN BEARDSHEAR ROTH IRA       FBO MARY ANN DEWS IRA
5720 SHINING DAY PL                       1030 CHEROKEE TRL                      6671 N HAYSTON AVE
SAINT LOUIS, MO 63128-3783                YUCCA VALLEY, CA 92284-7034            FRESNO, CA 93710-4612




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MARY B LANDES IRA                     FBO MARY BURR                          FBO MARY COURVISIER IRA
656 GEORGETOWN CT UNIT A                  10 BETHEL ST                           374 SOUTH WING ST
SALINA, KS 67401-4013                     NORWALK, CT 06855-1925                 NORTHVILLE, MI 48167




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MARY ELIZABETH LUMLEY SEP IRA         FBO MARY GORICK IRA R/O                FBO MARY J BADELLA IRA R/O
PO BOX 616                                184 SYCAMORE DR                        912 N ALISOS ST
PINE LAKE, GA 30072-0616                  BOLINGBROOK, IL 60490-1015             SANTA BARBARA, CA 93103-2406




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MARY J BEAHAN IRA                     FBO MARY J HALL ROTH IRA               FBO MARY JOAN NEGRO IRA
9N971 TRIBUTARY LN                        133 S CALLE COLOMBO ST                 17331 SUNBURST ST
ELGIN, IL 60124-8352                      COLUMBUS, NE 68601-2763                SHERWOOD FRST, CA 91325-2924
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 484 of LLC
                                                                                  PERSHING  661
FBO MARY K GILL                           FBO MARY K THIEL IRA                    FBO MARY KATHERINE BRADLEY
331 ALEXIAN WAY APT 116                   20822 PINEBROOK HOLLOW LN               1427 EVERETT AVE APT 3
SIGNAL MTN, TN 37377-2161                 SPRING, TX 77379-8244                   LOUISVILLE, KY 40204-2228




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO MARY L BULLIS IRA                     FBO MARY L GRILES IRA                   FBO MARY L HOLMES IRA R/O
8212 SAN CARLOS BLVD                      7702 CARENDON ROAD                      26338 MCDONALD RD
FORT MYERS, FL 33967-6189                 INDIANAPOLIS, IN 46260                  THE WOODLANDS, TX 77380-4080




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO MARY LYNN SHAW IRA R/O                FBO MARY M WAGNER ROTH IRA              FBO MARY R ANELLO IRA
797 ANITA DR                              46 OAK MANOR LN                         633 RAMONA AVE SPC 140
S LAKE TAHOE, CA 96150-4419               PITTSFORD, NY 14534-1436                LOS OSOS, CA 93402-2140




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO MARY R ROEMER IRA                     FBO MARY SUPINO GLUF IRA R/O            FBO MARY SYRON IRA
N16W26577 WILD OATS DR UNIT E             6608 78TH ST                            5500 HENNESSEY CT
PEWAUKEE, WI 53072-5555                   MIDDLE VLG, NY 11379-2715               SAINT LOUIS, MO 63139-1771




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO MARY T GIBSON 401K                    FBO MARY VICTORIA IRA R/O               FBO MARY WALTERS IRA
3077B CLAIREMONT DR 318                   7124 PECAN AVE                          626 E NORTHVIEW AVE
SAN DIEGO, CA 92117                       MOORPARK, CA 93021-1665                 PHOENIX, AZ 85020-4973




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO MARY WHELAN IRA                       FBO MARYANN RIO IRA                     FBO MARYSUE MARCISZEWSKI ROTH IRA
5647 JACKSONS GAP RD                      13098 N 99TH ST                         933 COMMUNITY DR
TALLAHASSEE, FL 32317-9201                SCOTTSDALE, AZ 85260-4460               LA GRANGE PK, IL 60526-1560




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO MATTHEW A BRITTON IRA R/O             FBO MATTHEW NICHOLS IRA R/O             FBO MATTHEW ROSENTHAL IRA
8115 SPRUCE TRL                           5303 NE 178TH ST                        12909 FALMOUTH ST
EDEN PRAIRIE, MN 55347-2116               LK FOREST PK, WA 98155-4536             LEAWOOD, KS 66209-1770




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO MAUREEN BREW IRA                      FBO MAUREEN DAY-JANGALEE IRA            FBO MAUREEN KOZIOL IRA
1108 MARTIN CT                            11542 217TH ST                          4N205 MAPLE AVE
LOVELAND, CO 80537-8918                   CAMBRIA HTS, NY 11411-1116              ADDISON, IL 60101-7737




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO MAUREEN ROSSILLI IRA                  FBO MAUREEN VECCHIO IRA R/O             FBO MAURICE LOUIS HENDRICKX JR IRA
5031 N BEACH RD UNIT 112                  43 VAN HORN DR 1ST FLOOR                1303 PRESTWICK CT
ENGLEWOOD, FL 34223-8122                  EAST HAVEN, CT 06512-1339               GRANBURY, TX 76048-4020




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO MAX SCHOLFIELD IRA R/O                FBO MAX STRAUB IRA                      FBO MEGAN DUNBAR MCINTIRE IRA R/O
513 BUTTE CIR                             45 OSCAR WILDE WAY                      1018 TOAD POND
DURANGO, CO 81301-4523                    YOUNGSVILLE, NC 27596-8018              SAN ANTONIO, TX 78260-6024
PERSHING LLC             Case    21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 485 of LLC
                                                                                   PERSHING  661
FBO MEHDI FAMILI IRA R/O                   FBO MEI ING YEH IRA                     FBO MELANIE S MCKNIGHT IRA
23565 EVENING SNOW                         1817 S CORDOVA ST                       1733 W STONE AVE
MORENO VALLEY, CA 92557-2810               ALHAMBRA, CA 91801-5513                 ADDISON, IL 60101-1827




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO MELISSA JEWELL BENE IRA                FBO MELISSA MCDOUGALL INHERITED         FBO MELODY COLLINS IRA R/O
13815 FOREST BEND CIR                      IRA                                     6355 ZEHNDER RD
LOUISVILLE, KY 40245-8409                  6140 KLEINBECK RD                       WASILLA, AK 99623-0015
                                           BELMONT, NY 14813-9636



PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO MELODY HICKS ROTH IRA                  FBO MELVIN RIDLEY II IRA R/O            FBO MELVIN SPAULDING IRA
2324 N MITCHELL ST                         9655 PALM BEACH LN                      1701 BRIARWOOD
PHOENIX, AZ 85006-1643                     SAN DIEGO, CA 92129-3517                N MANCHESTER, IN 46962-9623




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO MEREDITH CARLSON SEP IRA               FBO MIA HOLDINGS SWEIG                  FBO MICHAEL A GREEN IRA R/O
151 BLUEBERRY RD                           PO BOX 12096                            1315 DEL RIO WAY
LIBERTYVILLE, IL 60048-2161                HERZLIYA PITUACH 46733                  ONTARIO, CA 91764-2355
                                           ISRAEL



PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO MICHAEL A SARGENT IRA                  FBO MICHAEL A STOLER IRA                FBO MICHAEL B AYERS IRA R/O
10242 TIMBERSTONE DR                       2411 PROSPECT AVE 223                   1568 LAKEWOOD DR N
FISHERS, IN 46040-0030                     HERMOSA BEACH, CA 90254-2730            MAPLEWOOD, MN 55119-7168




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO MICHAEL B GINSBERG IRA R/O             FBO MICHAEL BURWICK SEP IRA             FBO MICHAEL CHUN IRA
4 COLONIAL RD                              180 BRENTWOOD DR                        9315 SE EVERGREEN HWY
WILBRAHAM, MA 01095-2124                   CHESHIRE, CT 06410-3440                 VANCOUVER, WA 98664-2827




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO MICHAEL D ZINICOLA SEP IRA             FBO MICHAEL DANNELLS IRA R/O            FBO MICHAEL DAVIS IRA
380 DARBYS RUN                             2717 3RD AVE N                          3164 W SUTTON RD
BAY VILLAGE, OH 44140-2968                 GREAT FALLS, MT 59401-2852              LAPEER, MI 48446-9811




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO MICHAEL DELPAZ IRA                     FBO MICHAEL E AINSWORTH IRA             FBO MICHAEL E NEVILLE SEP IRA
46656 COVINGTON DR                         921 WOODRIDGE CT                        3586 BEACHMONT RD
MACOMB, MI 48044-3564                      DECATUR, IN 46733-3305                  DE PERE, WI 54115-5500




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO MICHAEL E VAUGHN IRA R/O               FBO MICHAEL E WAGNER ROTH IRA           FBO MICHAEL ERVING IRA R/O
10115 DARLING RD                           46 OAK MANOR LN                         6816 COLEMAN AVE
VENTURA, CA 93004-3762                     PITTSFORD, NY 14534-1436                SALISBURY, MD 21804-1824




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO MICHAEL F LAYTON IRA                   FBO MICHAEL G GUIDA IRA                 FBO MICHAEL G HOOK IRA
15950 S MERRY LEE DR                       40 KELLEY LN                            7500 DEER HOLLOW LN
OREGON CITY, OR 97045-9018                 PARSIPPANY, NJ 07054-2270               LOUISVILLE, KY 40214-3167
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21   Page 486 of LLC
                                                                                 PERSHING  661
FBO MICHAEL HUGHES IRA                    FBO MICHAEL J MASTIN                   FBO MICHAEL J NICHOLSON IRA
296 MODOC LN                              12373 N 5TH ST                         685 FILMORE ST
THE VILLAGES, FL 32162-8694               PARKER, CO 80134-9637                  MONTEREY, CA 93940-1614




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MICHAEL L CLINE IRA R/O               FBO MICHAEL MASON IRA R/O              FBO MICHAEL P FARNSWORTH SR
PO BOX 712                                11256 E LAUREL LN                      ROTH IRA
AVON, NC 27915-0712                       SCOTTSDALE, AZ 85259-3148              8878 BANYAN COVE CIR
                                                                                 FORT MYERS, FL 33919-3254



PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MICHAEL PAGEL ROTH IRA                FBO MICHAEL PULSCHER SEP IRA           FBO MICHAEL R ZAHN ROTH IRA
1670 LEGEND HILL LN                       3032A S FREMONT AVE                    N1984 COUNTY ROAD B
WAUKESHA, WI 53189-8088                   SPRINGFIELD, MO 65804-4246             COLOMA, WI 54930-8721




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MICHAEL S GRIGNANO IRA                FBO MICHAEL S HARRINGTON IRA           FBO MICHAEL S LYPKA ROTH IRA
5 COLORADO CT                             3619 HAYDEN RD                         46991 RED OAK DR
MERIDEN, CT 06450-8306                    OWENSBORO, KY 42303-9683               NORTHVILLE, MI 48168-1868




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MICHAEL S MATTER SEP IRA              FBO MICHAEL S MILLER IRA               FBO MICHAEL SCHUMACHER ROTH IRA
952 16TH AVE E                            248 GREENSVIEW DR                      627 HAZELWOOD PATH
SEATTLE, WA 98112-3918                    BRANDON, MS 39047-7681                 VALPARAISO, IN 46385-8943




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MICHAEL SCHWARTZ IRA R/O              FBO MICHAEL STONE SEP IRA              FBO MICHAEL TICEN IRA R/O
1746F S VICTORIA AVE 393                  7262 SUGAR PALM CT                     3587 W 500 S
VENTURA, CA 93003-6592                    FORT MYERS, FL 33966-5728              CUTLER, IN 46920-9356




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MICHAEL V PEDOTE IRA                  FBO MICHAEL VRACAR IRA                 FBO MICHAEL WEBSTER R/O IRA
25611 QUAIL RUN UNIT 43                   2011 SE 12TH TER                       904 CANYON VIEW DR
DANA POINT, CA 92629-2117                 CAPE CORAL, FL 33990-1895              LAGUNA BEACH, CA 92651-2613




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MICHELE D SEYMOUR IRA R/O             FBO MICHELE KOHRS IRA                  FBO MICHELLE F ANTHONY SEP IRA
40873 LAREDO TRL                          1471 KINGSPORT WAY                     1380 E CALLE MARIPOSA
CHERRY VALLEY, CA 92223-5487              SAN MARCOS, CA 92078-1028              TUCSON, AZ 85718-2956




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MICHELLE T DIEP IRA R/O               FBO MIHAIL J ELISMAN                   FBO MIKE CURIEL IRA R/O
1133 PINE ST APT 105                      7194 SW 161ST PL                       48125 VISTA CIELO
S PASADENA, CA 91030-4345                 BEAVERTON, OR 97007-6354               LA QUINTA, CA 92253-2254




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO MILES M NISHIMOTO TR                  FBO MINDY FOX ROTH IRA                 FBO MIRIAM PLISKIN ROTH IRA
MILES M NISHIMOTO REV TRUST               2004 FAYMONT AVE                       124 PROSPECT AVE
38453 94-660 NAKILI PL                    MANHATTAN BCH, CA 90266-4107           WOODMERE, NY 11598-2629
WAIPAHU, HI 96797-4142
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21   Page 487 of LLC
                                                                                PERSHING  661
FBO MIRTA G MARTEN IRA R/O               FBO MITCHELL A NIDES TR                FBO MITCHELL E PARIS IRA
19926 19TH AVE                           MITCHELL A NIDES PHD PSP               4324 N LEXINGTON ST
WHITESTONE, NY 11357-3313                4116 W MAGNOLIA BLVD SUITE 100         TACOMA, WA 98407-1710
                                         BURBANK, CA 91505-2706



PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO MOISES PLACENCIA IRA                 FBO MOLLY G WRIGHT IRA R/O             FBO MONICA WILSON ROTH IRA
1417 ROBBINS ST                          246 WILLOWRIDGE CIR                    1614 TOWELL LN
SANTA BARBARA, CA 93101-4730             JACKSON, TN 38305-1806                 ESCONDIDO, CA 92029-3110




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO MONTY A ROQUE IRA R/O                FBO MORGAN P SEVIGNY ROTH IRA          FBO MORTON BRAVER IRA
1373 NOELANI ST                          10 ROCKY RD                            2129 W CHANTICLEER RD
PEARL CITY, HI 96782-2128                MOUNT DESERT, ME 04660-6422            ANAHEIM, CA 92804-6032




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO MRINAL KHOSLA SEP IRA                FBO NADINE J GERLING IRA               FBO NADINE KINGSLEY IRA
4751 GOSSAMER WAY                        702 ARABIAN CT                         6105 E US HIGHWAY 24
FAIRFAX, VA 22033                        WAUCONDA, IL 60084-2390                MONTICELLO, IN 47960-2476




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO NANCI STAHLMAN                       FBO NANCY A DENNIS IRA                 FBO NANCY E KINZIE IRA R/O
35157 BEACH RD                           256 BRIAR WOOD DR                      2003 N HARBOUR DR
CAPO BEACH, CA 92624-1737                HIGHLAND, MI 48357-4964                NOBLESVILLE, IN 46062-9033




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO NANCY G PARIS INHERITED IRA          FBO NANCY G ZINN IRA R/O               FBO NANCY GARDINA ROTH IRA
4324 N LEXINGTON ST                      1223 WELLINGTON DR                     PO BOX 402486
TACOMA, WA 98407-1710                    VICTOR, NY 14564-1504                  HESPERIA, CA 92340-2486




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO NANCY J SKIERSCH IRA                 FBO NANCY JORDAN IRA R/O               FBO NANCY LISS IRA R/O
205 STANLEY AVE                          4621 HAMILTON AVE                      233 E 32ND ST APT 2H
PARK RIDGE, IL 60068-4941                OXNARD, CA 93033-7362                  NEW YORK, NY 10016-6426




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO NANCY MA IRA R/O                     FBO NANCY R DEMAC IRA                  FBO NANCY STINE IRA R/O
73-20 AUSTIN STREET                      351 CORNWALL AVE                       7 GABLES RD
FOREST HILLS, NY 11375-6257              CHESHIRE, CT 06410-2740                HICKSVILLE, NY 11801-3217




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO NANETTE LANCE FAVATELLA IRA          FBO NATALIE WALTER IRA R/O             FBO NEERADHA MANNA
220 WAGON HORSE AVE                      10592 W FLORIDA AVE UNIT D             403 OAK ISLAND DR
LA VERNE, CA 91750-2344                  LAKEWOOD, CO 80232-5074                CARY, NC 27513-2235




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO NETTIE SEABERRY IRA R/O              FBO NIKKI D OWEN IRA                   FBO NIRUPAMA LAKSHMIKANTHAM
444 CARLTON AVE                          18619 N 43RD PL                        1014 RIVER BARK PL
BROOKLYN, NY 11238-2104                  PHOENIX, AZ 85050-3341                 CARY, NC 27519
PERSHING LLC            Case 21-10831-CTG
                                      PERSHING  Doc
                                                 LLC 17     Filed 05/19/21   Page 488 of LLC
                                                                                PERSHING  661
FBO NOBUKAZU JOE UMEMURA IRA          FBO NORMAN D HOWARD ROTH IRA              FBO NORMAN MOSK ROTH IRA
2965 GARONA DR                        95-1047 KUALAPA ST                        5143 N EAST RIVER RD APT 3550
HACIENDA HTS, CA 91745-6648           MILILANI, HI 96789-4272                   CHICAGO, IL 60656-2856




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO NORMAN S BROWN IRA                  FBO NORTH R MCARTHUR IRA                FBO NORTH R MCARTHUR SIMPLE IRA
12819 W 122ND TER                       746 VICTORIA HEIGHTS TER                746 VICTORIA HEIGHTS TER
OVERLAND PARK, KS 66213-4809            SALINA, KS 67401-8447                   SALINA, KS 67401-8447




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO NYDIA DENOVA IRA R/O                FBO OLIVER T MAXWELL IRA                FBO OSCAR F LUJAN
1543 CLIFF DR                           1919 HIGHWAY 35 N UNIT 500              469 MOCKINGBIRD RD
SANTA BARBARA, CA 93109-1733            ROCKPORT, TX 78382-3344                 EL PASO, TX 79907-4404




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO OTTO R BOHON JR SEP IRA             FBO OWEN K WAGGONER IRA                 FBO PAMELA A BRODERICK IRA R/O
4977 N LOUIS RIVER WAY                  10 HIGH CLIFFE WAY                      5227 VENTURA CANYON AVE
TUCSON, AZ 85718-4756                   LANDRUM, SC 29356-3153                  SHERMAN OAKS, CA 91401-5922




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO PAMELA ANN BAEZA IRREVOCABLE        FBO PAMELA ANN GRIPP ROTH IRA           FBO PAMELA J SHANKS IRA
TRUST                                   515 ORANGE GROVE CIR UNIT 126           24024 N 74TH ST
DTD 11/20/2012 LEROY BAEZA &            PASADENA, CA 91105-2882                 SCOTTSDALE, AZ 85255-3486
7053 HELSEM WAY LANE E
DALLAS, TX 75230

PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO PAMELA M MCGUIRE IRA R/O            FBO PAMELA RUCKER IRA                   FBO PAMELA WILLIAMS IRA
6313 S 79TH CIR                         1890 ALEXANDER DR                       119 OLD WIRE RD
RALSTON, NE 68127-4271                  WESTLAND, MI 48186-3922                 RUSTON, LA 71270




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO PAMOLA S KNIGHT IRA                 FBO PARKER T BRADLEY                    FBO PATRICA A HEISE ROTH IRA
8005 DALE CT                            515 SHEFFIELD RD                        332 LEGACY CT
GEORGETOWN, IN 47122-8916               HOPKINSVILLE, KY 42240-1413             GRAYSLAKE, IL 60030-9626




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO PATRICIA A HENDRICKX IRA            FBO PATRICIA A LINDAMAN ROTH IRA        FBO PATRICIA A RAINES IRA
1303 PRESTWICK CT                       PO BOX 732                              6475 SILVER SADDLE RD
GRANBURY, TX 76048-4020                 PRAIRIE CITY, OR 97869                  FORT WORTH, TX 76126-9595




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO PATRICIA A ROTERT ROTH IRA          FBO PATRICIA A SCZEPANSKI ROTH IRA      FBO PATRICIA A WILSON ROTH IRA
1225 W 67TH ST                          13250 JEAN CREEK DR                     14358 HARBOUR LANDINGS 5B
KANSAS CITY, MO 64113-1901              ORLAND PARK, IL 60462-1410              FORT MYERS, FL 33908-7910




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO PATRICIA BOTELLE IRA                FBO PATRICIA F SAVANT IRA R/O           FBO PATRICIA J PAPKE IRA
203 NEW AVE                             138 HOLLY GARDEN DR                     13571 CLYDE RD
REISTERSTOWN, MD 21136-1321             BALLWIN, MO 63021-6531                  HOLLY, MI 48442-9004
PERSHING LLC                Case 21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 489 of LLC
                                                                                   PERSHING  661
FBO PATRICIA J WADDELL                     FBO PATRICIA LOTUFO SEP IRA             FBO PATRICIA SCHIELE IRA
10441 CIRCLE DR APT 32C                    4339 MORAGA AVE                         2355 CAMINO DEL SOL
OAK LAWN, IL 60453-6412                    SAN DIEGO, CA 92117-4503                FULLERTON, CA 92833-1350




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PATRICIA WEESNER IRA                   FBO PATRICIA Y LEEZER                   FBO PATRICIA Z ORLANDO IRA
2227 W SAN MIGUEL AVE                      4115 CHENOWETH RUN RD                   25681 ARCADIA DR
PHOENIX, AZ 85015-2338                     LOUISVILLE, KY 40299-3935               NOVI, MI 48374-2440




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PATRICK D MALLON ROTH IRA              FBO PATRICK J TRYON ROTH IRA            FBO PATRICK LEONI IRA
12125 MAGNOLIA BLUFF CRT                   20440 GOLDENROD LN                      1437 DENMARK ST
CHESTER, VA 23831-6140                     PARKER, CO 80138-7106                   SONOMA, CA 95476-9607




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PATRICK MATERNA SEP IRA                FBO PATTI BENNETT                       FBO PATTY CHAO IRA
612 STONE VILLA LN                         221 ERMINE RD                           336 N PLACER PRIVADO
KNOXVILLE, TN 37934-4582                   WEST COLUMBIA, SC 29170-2023            ONTARIO, CA 91764-5666




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PATTY S BROOKS IRA                     FBO PAUL A SCHROM SEP IRA               FBO PAUL BOWLING IRA R/O
30 ASHLEY CT                               1972 E HARRISON ST                      11606 SUN DIAL CT
PARK CITY, UT 84060-6933                   CHANDLER, AZ 85225-9051                 LOUISVILLE, KY 40272-3885




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PAUL D GAMBILL IRA R/O                 FBO PAUL E CARPENTER IRA                FBO PAUL E REED IRA
559 KNIGHT CAMPGROUND RD                   10213 289TH ST E                        7874 POTOMAC ST
SHELBYVILLE, TN 37160-6516                 MYAKKA CITY, FL 34251-9671              RIVERSIDE, CA 92504-3624




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PAUL J GOETCHEUS IRA                   FBO PAUL MAZZOLA SEP IRA                FBO PAUL OLSON SEP IRA
10351 AUTUMN BREEZE DR APT 102             862 ATTITUDE AVE                        1612 BIDWELL AVE
BONITA SPGS, FL 34135-7255                 DAYTONA BEACH, FL 32124                 CHICO, CA 95926-9642




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PAUL R PARR IRA                        FBO PAUL T BROW SIMPLE IRA              FBO PAUL W YOUNT ROTH IRA
8712 LAMBACH LN                            5605 N WILLARD AVE                      13409 WEBSTER RD
LOUISVILLE, KY 40220-3449                  SAN GABRIEL, CA 91776-1630              BELGRADE, MO 63622-9250




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PAULA A SMITH IRA R/O                  FBO PAULA D ALEXANDER ROTH IRA          FBO PAULA DELLAVECCHIA IRA
41 WAVE WAY AVE                            3762 BRIGHTON WAY                       1006 TOTTENHAM RD
WINTHROP, MA 02152                         ARDEN HILLS, MN 55112-3223              BIRMINGHAM, MI 48009-5560




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PAULA KITTLE ROTH IRA                  FBO PAULA M MOTTS IRA                   FBO PAULA MARIE GRACE ROTH IRA
5222 PLUTO DR                              44903 BROADMOOR CIR S                   1830 N HILTON DR
LOUISVILLE, KY 40258-3451                  NORTHVILLE, MI 48168-8643               BURBANK, CA 91504-1919
PERSHING LLC            Case     21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 490 of LLC
                                                                                   PERSHING  661
FBO PAULINE CHENG IRA R/O                  FBO PEARL WEISS                         FBO PEDRO P AGULIAR IRA
19337 PILARIO ST                           10 HAKABLAN ST APT 7                    1732 W MYRTLE ST
ROWLAND HGHTS, CA 91748-3142               JERUSALEM 9387410                       SANTA ANA, CA 92703-4465
                                           ISRAEL



PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PEIXIA SU SEP IRA                      FBO PENNY SWANSON ROTH IRA              FBO PERRY W JOHNSON ROTH IRA
714 GREAT BEND DR                          401 N WARSAW ST                         4664 SUMMERLIN PL
DIAMOND BAR, CA 91765-2035                 URSA, IL 62376-1027                     ROCK HILL, SC 29732-8521




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PETER J DARCHE SEP IRA                 FBO PETER L KLEIN IRA R/O               FBO PETER L RICHARDS IRA R/O
7302 W SAINT JOHN RD                       13 FRANKLIN RD                          18529 NW LOGIE TRAIL RD
GLENDALE, AZ 85308-8516                    KETCHIKAN, AK 99901-9738                PORTLAND, OR 97231-1916




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PETER O RAY IRA R/O                    FBO PETER PAPADAKOS IRA                 FBO PETER STEFANS IRA
6605 HIDDEN OAK LN                         2425 W PRATT BLVD                       1213 ADRIATIC DR
INDIANAPOLIS, IN 46236-8440                CHICAGO, IL 60645-4665                  MELVILLE, NY 11747-5321




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PETER WROBLEWSKI IRA                   FBO PHIL J MCCLOGHRIE IRA               FBO PHILIP A DEY IRA
1802 WINTHROP RD                           4636 S BECK AVE                         56065 SW LEE FALLS RD
HIGHLAND PARK, IL 60035-3745               TEMPE, AZ 85282-6550                    GASTON, OR 97119-7770




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PHILIP FRIEDMAN SIMPLE IRA             FBO PHILLIP E RUAN IRA R/O              FBO PHU MATTHEW PHUNG ROTH IRA
43503 BUTLER PL                            4398 VIA LARGO                          3829 ELDERBERRY CIR
LEESBURG, VA 20176-7428                    CYPRESS, CA 90630-3452                  CORONA, CA 92882-7991




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO PRISCILLA A GROSICK IRA                FBO PSHON BARRETT ROTH IRA              FBO QI FAN LI SEP IRA
381 ANTHONY RD                             4 CRESTVIEW CV                          714 GREAT BEND DR
KNG OF PRUSSA, PA 19406-1653               JACKSON, MS 39211-6465                  DIAMOND BAR, CA 91765-2035




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO R DENNIS MOORE ROTH IRA                FBO RACHAEL ORBACH ROTH IRA             FBO RACHEL A SCOTT IRA
2002 E COPPER ST                           15 KEHATI 23                            7828 CASABA AVE
TUCSON, AZ 85719-3210                      JERUSALEM 95465                         WINNETKA, CA 91306-2240
                                           ISRAEL



PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO RACHEL CARMEN IRA R/O                  FBO RACHEL L HECHTMAN IRA               FBO RAJESWARAN VENKATRAMAN SEP IRA
22 CABOOSE CIR                             18 CHATHAM WOODS CT                     8704 JOHNSTON RD
NORTH CHILI, NY 14514-9710                 CHESHIRE, CT 06410-3803                 BURR RIDGE, IL 60527-7122




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO RALPH BULLOCK IRA                      FBO RALPH C CORDARO R/O IRA             FBO RALPH E HAYES IRA
416 BROTHERTON LN                          2714 EAGLE RIDGE RD                     504 PLUM GRV
FERGUSON, MO 63135-3109                    MARIETTA, GA 30062-5743                 BRANDON, MS 39047-7688
PERSHING LLC             Case     21-10831-CTG    Doc
                                           PERSHING LLC 17      Filed 05/19/21   Page 491 of LLC
                                                                                    PERSHING  661
FBO RALPH F REDDEN &                        FBO RAMONA L CANNON IRA                 FBO RANDAL C DUNCAN ROTH IRA
NANCY C REDDEN JT TEN                       2 PAVILION CT                           1074 HIGHLAND CT
PO BOX 507                                  PALM COAST, FL 32137-4576               UPLAND, CA 91786-6848
VERSAILLES, KY 40383-0507



PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO RANDALL C TROWBRIDGE IRA                FBO RANDALL W BRIDGES BENE IRA          FBO RANDALL YOGI ROTH IRA
8140 TOWNSHIP LINE RD APT 21105             152 GREENWAY LN                         1617 KAPIOLANI BLVD APT 1804
INDIANAPOLIS, IN 46260-5827                 MADISON, MS 39110-7714                  HONOLULU, HI 96814-4708




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO RANDELL D CHAMBERLAIN                   FBO RANDY KNAUB IRA R/O                 FBO RANDY L BYERS INHERITED IRA
1170 CHAMBERLAIN RD                         1115 HEMLOCK DR                         5314 SW 2ND AVE
ASHLAND CITY, TN 37015-2912                 WINDSOR, CO 80550-4937                  CAPE CORAL, FL 33914-7114




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO RANDY R ADAMS IRA                       FBO RAY R CHANG ROTH IRA                FBO RAYFORD L GERALD IRA
6604 ROYAL OAKLAND PL                       17817 SE 14TH ST                        144 BLUE HERON DR
INDIANAPOLIS, IN 46236-4810                 VANCOUVER, WA 98683-7221                LONGVIEW, WA 98632-9281




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO RAYMOND A COSTELLO IRA                  FBO RAYMOND A HUMMER IRA                FBO RAYMOND DAVIDSON SEP IRA
533 RUTGERS AVE                             33565 SW JOHNSON SCHOOL RD              PO BOX 235874
BURLINGTON, NJ 08016-2323                   CORNELIUS, OR 97113-6227                HONOLULU, HI 96823-3515




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO RAYMOND DOO IRA R/O                     FBO REAGAN T LULEY ROTH IRA             FBO REBECCA A BROWN IRA R/O
14941 BRYANT ST                             1033 DOVESVILLE HIGHWAY                 933 NE CROXTON AVE
PANORAMA CITY, CA 91402-2702                DARLINGTON, SC 29540                    GRANTS PASS, OR 97526-1616




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO REBECCA JANG IRA                        FBO REBECCA L SMITH IRA                 FBO REBECCA R HILDERBRAND IRA
645 S BROADVIEW ST                          9722 3RD STREET RD                      143 FAIRFIELD CIR
ANAHEIM, CA 92804-2648                      LOUISVILLE, KY 40272-2604               MADISON, MS 39110-7806




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO RENANA GELDMAN                          FBO RENE L PEPIN IRA                    FBO RENEE K TOMKO IRA
35 MISHOL HA KRAMIN                         4260 SE 20TH PL APT 801                 18250 TARA DR
ERAT 90435                                  CAPE CORAL, FL 33904-5432               CLINTON TWP, MI 48036-3631
ISRAEL



PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO RENU SINGH SEP IRA                      FBO REUBEN LENTZ SEP IRA                FBO REX A SEVY SEP IRA
18333 HAMPTON CT                            48 SPRING ST APT 14                     946 GREENMONT CT
NORTHRIDGE, CA 91326-3602                   GREENWICH, CT 06830-6176                PORT ORANGE, FL 32127-7945




PERSHING LLC                                PERSHING LLC                            PERSHING LLC
FBO REX L MOSLEY SEP IRA                    FBO RHONDA L ARVIN ROTH IRA             FBO RHONDA L TURNER IRA
93673 E EAGLE LN                            3524 CHANCELLOR WAY                     14027 SE 35TH LOOP
NORTH BEND, OR 97459-8400                   W LAFAYETTE, IN 47906-8805              VANCOUVER, WA 98683-7716
PERSHING LLC             Case 21-10831-CTG
                                       PERSHINGDoc
                                                 LLC 17   Filed 05/19/21   Page 492 of LLC
                                                                              PERSHING  661
FBO RI STATE GRANGE FOUNDATION         FBO RICARDO HERNANDEZ                  FBO RICHARD A ESSER IRA
750 PUTNAM PIKE                        929 W 32ND ST                          PO BOX 385
CHEPACHET, RI 02814-1459               KANSAS CITY, MO 64111-3601             LA VALLE, WI 53941-0385




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RICHARD A QUINNELL IRA             FBO RICHARD BALABAN IRA                FBO RICHARD C MCHUGH ROTH IRA
491 BACHELOR RD                        10514 HUNTERS WAY                      1425 WICKE AVE
SEQUIM, WA 98382-8726                  LAUREL, MD 20723-5722                  DES PLAINES, IL 60018-1710




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RICHARD CLARK IRA                  FBO RICHARD E MOORE IRA R/O            FBO RICHARD E ROSS IRA R/O
4036 ASHDALE WAY                       2141 HIGHWAY 134                       112 SCISM RD
CLARKSTON, MI 48348                    MONROE, LA 71203-6651                  KINGS MTN, NC 28086-7711




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RICHARD F MERSINGER IRA R/O        FBO RICHARD G BOLTON IRA R/O           FBO RICHARD H BLACK IRA
9754 LEBANON RD                        1221 DORA ST                           774 FUHRMANN TER
SAINT JACOB, IL 62281-2146             BEDFORD, TX 76022-7031                 SAINT LOUIS, MO 63122-3219




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RICHARD HICKCOX IRA R/O            FBO RICHARD J LARRY                    FBO RICHARD J PIAGENTINI IRA
525 WOODBURY RD                        35795 BAL CLAIR ST                     225 SOMERSET GLN
GLENDALE, CA 91206-2647                NEW BALTIMORE, MI 48047-2409           WALES, WI 53183-9530




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RICHARD J STAR ROTH IRA            FBO RICHARD JOHNSON IRA                FBO RICHARD KIM SEP IRA
105 MIDDLE ST                          6773 SUN RIDGE WAY                     6264 40TH ST E
MT PLEASANT, SC 29464-5062             WAYNESVILLE, OH 45068                  FIFE, WA 98424-2372




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RICHARD L KINTZEL IRA              FBO RICHARD L STONE IRA R/O            FBO RICHARD R SAWYER IRA
4647 W GRACE ST                        1615 CAMINO CRESTA                     23455 N KELSEY RD
CHICAGO, IL 60641-2824                 HEMET, CA 92545-5412                   LK BARRINGTON, IL 60010-1825




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RICHARD RODD IRA                   FBO RICHARD RUDOLPH SEP IRA            FBO RICHARD S JAY IRA
1613 NW 62ND ST                        9302 COMSTOCK DR                       5344 W ORAIBI DR
VANCOUVER, WA 98663-1010               HUNTINGTN BCH, CA 92646-5926           GLENDALE, AZ 85308-5056




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RICHARD S MULL IRA R/O             FBO RICHARD SALZER IRA                 FBO RICHARD SHAO IRA R/O
199 MIDDLE HADDAM ROAD                 3407 WIDGEON ST SW                     14962 45TH AVE
MIDDLE HADDAM, CT 06456                WILSON, NC 27893-9279                  FLUSHING, NY 11355-1709




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RICHARD T DALTON IRA               FBO RICHARD TEETERS IRA R/O            FBO RICK A LAATSCH ROTH IRA
19303 NE 207TH AVE                     173 LOCUST LN                          W2664 GAVERS CT
BRUSH PRAIRIE, WA 98606-8911           BASKING RIDGE, NJ 07920-3177           EAST TROY, WI 53120-1933
PERSHING LLC           Case     21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21    Page 493 of LLC
                                                                                   PERSHING  661
FBO RITA DAITCHMAN ROTH IRA               FBO RITA ETHEL RICH                      FBO ROBERT ALONZO IRA R/O
8201 LAWNDALE AVE                         DTD 09/03/2009 RITA ETHEL RICH & TR      19135 TEHACHAPI RD
SKOKIE, IL 60076-3323                     11237 BOBOLINK WAY                       APPLE VALLEY, CA 92307-5344
                                          AUBURN, CA 95602-8059



PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO ROBERT ANDREU IRA R/O                 FBO ROBERT BEALE IRA R/O                 FBO ROBERT BORDO ROTH IRA
29380 PINE VILLA CIR                      14 AUDREY AVE                            38300 JEFFERSON AVE
PUNTA GORDA, FL 33982-8254                ELMONT, NY 11003-4606                    HARRISON TWP, MI 48045-2645




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO ROBERT C DAVIS IRA                    FBO ROBERT C HALE IRA                    FBO ROBERT C MARTINEZ
1583 GLENELLEN WAY                        25011 WHITESPRING                        TOD BENEFICIARY ON FILE WITH CPU
BRENTWOOD, TN 37027-3537                  MISSION VIEJO, CA 92692-2863             16401 PENSHURST PL
                                                                                   LUTZ, FL 33549-6800



PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO ROBERT CEOLIN IRA                     FBO ROBERT D HAYWARD ROTH IRA            FBO ROBERT D JACOB IRA R/O
14 EASTVIEW DR                            9675 SHIMIZU RIVER CIR                   4608 DREXEL AVE
SIMSBURY, CT 06070-3048                   FOUNTAIN VLY, CA 92708-7243              EDINA, MN 55424-1132




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO ROBERT DYER IRA                       FBO ROBERT E RUF IRA                     FBO ROBERT F STERN IRA R/O
12828 ISLEWORTH DR                        141 HAMPTON AVE                          90 TERRELL FARM PL
JACKSONVILLE, FL 32225-5750               WESTMONT, IL 60559-8620                  CHESHIRE, CT 06410-2910




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO ROBERT G PETERSON JR IRA              FBO ROBERT GONZALEZ IRA                  FBO ROBERT J BLAZEK IRA
326 GOLDENROD DR                          1128 W 34TH CT N                         3761 CHANCELLOR DR
WALNUT, CA 91789-2029                     WICHITA, KS 67204-4200                   GREENWOOD, IN 46143-7221




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO ROBERT J SCHMIDT IRA                  FBO ROBERT JESS CLAIBORNE IRA            FBO ROBERT L NALL IRA R/O
626 SNOW GOOSE LN                         PO BOX 7958                              705 TRESSY AVE
ANNAPOLIS, MD 21409-5757                  HORSESHOE BAY, TX 78657-7958             GLENDORA, CA 91740-4657




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO ROBERT LEHMAN ROTH IRA                FBO ROBERT M KANE ROTH IRA               FBO ROBERT MEYER IRA
11435 SUTTON PLACE DR W                   311 VALLEY VIEW DR                       3839 SPRINGWOOD CT
CARMEL, IN 46032-8690                     STAUNTON, VA 24401-2102                  AUBURN HILLS, MI 48326-1887




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO ROBERT MIZRAHI IRA R/O                FBO ROBERT P RIGBY IRA R/O               FBO ROBERT PUGH SIMPLE IRA
215 E BEECH ST                            73 QUEEN ANNE DR                         55578 MCKERN LN
LONG BEACH, NY 11561-4224                 BASKING RIDGE, NJ 07920-2317             MOUNT VERNON, OR 97865-6110




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
FBO ROBERT S GINSBERG SEP IRA             FBO ROBERT S JUSTER IRA R/O              FBO ROBERT SHIELDS IRA
25 COPPER VALLEY CT                       2524 GUNNELL AVE                         5843 SYMPHONY DR
CHESHIRE, CT 06410-1760                   SAN PEDRO, CA 90732-4628                 PRESCOTT, AZ 86305-3853
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 494 of LLC
                                                                                  PERSHING  661
FBO ROBERT SILEO                          FBO ROBERT SILVERMAN IRA R/O            FBO ROBERT STEBBINS IRA R/O
255 SUNRISE DR APT 209                    611 BRAUN AVE                           32532 S SKYLINE DR
KEY BISCAYNE, FL 33149-1970               HIGHLAND PARK, NJ 08904-2528            COOKSON, OK 74427-2246




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ROBERT W &                            FBO ROBERT W TOBEY JR IRA               FBO ROBERT W TREITZ IRA
JOHN T TOBEY TR MOSTLY TOBEY LLC          260 WICKERBERRY HOLW                    7 ARCTIC SPGS
6120 WILDWOOD ST                          ROSWELL, GA 30075-4228                  JEFFERSONVLLE, IN 47130-4701
FARMINGTON, NM 87402-0962



PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ROBERT W YAHNKER SEP IRA              FBO ROBERT YOSHIDA IRA                  FBO ROBERTA C WEBB IRA R/O
21064 TOMLEE AVE                          1270 E GETTYSBURG ST                    1070 MOHR LANE 16
TORRANCE, CA 90503-4062                   BOISE, ID 83706-6346                    CONCORD, CA 94518-3748




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ROBERTA GOTFRIED IRA R/O              FBO ROBERTO MARTINEZ IRA                FBO ROBIN B KELLEY ROTH IRA
4224 VIA ALONDRA                          4013 MOONLIGHT AVE                      121 COUNTRY LN
PLS VRDS EST, CA 90274-1545               EL PASO, TX 79904-1206                  EASLEY, SC 29642-8727




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ROBIN E JONES SEP IRA                 FBO ROBIN L MARTIN IRA                  FBO ROBYN A TALSMA IRA
6535 SEWARD PARK AVE S                    4413 NW 57TH ST                         49 MIAMI DR
SEATTLE, WA 98118-3447                    OKLAHOMA CITY, OK 73112-1511            NOBLESVILLE, IN 46062-8817




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ROBYN B GORMAN IRA                    FBO RODNEY DARLAND IRA                  FBO RODNEY ROSATO IRA R/O
47E 88TH ST APT 8D                        27770 PALAMOS PL                        15767 LIVE OAK SPRINGS CANYON RD
NEW YORK, NY 10128-1152                   MISSION VIEJO, CA 92692-5216            CANYON CNTRY, CA 91387-3618




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ROGER BOLUS IRA R/O                   FBO ROGER D HOYT IRA R/O                FBO ROGER D KRIKKE ROTH IRA
1016 QUAIL GARDENS CT                     412 N HOPE AVE                          10415 N OSAGE CT
ENCINITAS, CA 92024-2782                  SANTA BARBARA, CA 93110-1569            PEORIA, IL 61615-8803




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO ROGER SCHAEFER                        FBO ROLAND LAROSE ROTH IRA              FBO RONALD & CAROL YUNGK REV TR
602 KIMBERLY DR                           35 LABRADOR LN                          04/17/01
QUINCY, IL 62305-5903                     DOVER, NH 03820-6116                    RONALD J YUNGK & CAROL A YUNGK TTEE
                                                                                  206 VALLE VISTA CT
                                                                                  MINOOKA, IL 60447-9346

PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO RONALD C &                            FBO RONALD CLARK IRA R/O                FBO RONALD E BERGQUIST ROTH IRA
HELEN S MACHOCK TR SHACKELFORD            4906 STATE ROUTE 121 N                  435 NE MICHIGAN AVE
FAMILY TRUST 38220 23381 SAINT ANDREWS    MAYFIELD, KY 42066-8954                 TOPEKA, KS 66616-1477
MISSION VIEJO, CA 92692-1538



PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO RONALD G GIRARDIN IRA                 FBO RONALD J KENT ROTH IRA              FBO RONALD J SURBUTS IRA R/O
1309 WHOOPING CRANE DR                    8973 WOOSTER CT                         PO BOX 8057
CONWAY, SC 29526                          FISHERS, IN 46038-4513                  118 FEATHERGRASS
                                                                                  HORSESHOE BAY, TX 78657
PERSHING LLC             Case 21-10831-CTG
                                       PERSHINGDoc
                                                LLC 17    Filed 05/19/21   Page 495 of LLC
                                                                              PERSHING  661
FBO RONALD K MILLIGAN REV TRUST        FBO RONALD L RINEY IRA                 FBO RONALD L TITUS IRA
DTD 08/11/2008 RONALD K MILLIGAN & TR  249 TOWERS CREEK PL                    4 JUDGE CANAN DR
312 RALSTON RD                         SAINT CHARLES, MO 63304-7404           CROWLEY, LA 70526-2306
RICHMOND, VA 23229-7437



PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RONALD LUTOVSKY JR IRA             FBO RONALD R MCCOOK JR SEP IRA         FBO RONALD RECCORD BENE IRA
3333 TERRACE LAKE RD                   2333 W SPRUCE DR                       361 CASA REAL PL
CRAWFORDSVLLE, IA 52621-9068           CHANDLER, AZ 85286-6743                NIPOMO, CA 93444-9261




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RONALD S KENT IRA                  FBO RONALD SPRINGER ROTH IRA           FBO ROSALEE A RICE IRA
229 STEELMAN RD                        7331 POPPY ST                          732 IROQUOIS AVE
HATTIESBURG, MS 39402-8810             CORONA, CA 92881-3738                  PRUDENVILLE, MI 48651-9722




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO ROSALIE KAISER IRA                 FBO ROSALINA CARINO IRA R/O            FBO ROSALIND A KENNEDY IRA
490 WOODPOND RD                        91 RUSTY SPRINGS CT                    9653 STONECREST BLVD
CHESHIRE, CT 06410-4344                LAS VEGAS, NV 89148-4463               SAN DIEGO, CA 92123-5413




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO ROSARIO O SAKAMOTO ROTH IRA        FBO ROSEMARIE ROBERTS IRA              FBO ROSEMARY FORD IRA
PO BOX 5541                            100 BAKER CT UNIT 93                   885 LEES AVE
DIAMOND BAR, CA 91765-7541             ISLAND PARK, NY 11558-2270             LONG BEACH, CA 90815-5024




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO ROSEMARY ROSER IRA                 FBO ROSEMARY S JUNK IRA                FBO ROXANNE EDGE IRA
34 SOMERSET DR                         6404 STATE ST                          41884 RIVERWOOD CT
HOLBROOK, NY 11741-2875                QUINCY, IL 62305-9711                  CANTON, MI 48187-2489




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO ROXANNE M BARTOL IRA               FBO ROXANNE PERRY                      FBO ROY A THOMPSON IRA
4014 W ARGYLE ST                       1030 PUMP HANDLE LN                    14402 SE 22ND CIR
CHICAGO, IL 60630-2702                 PASO ROBLES, CA 93446-4974             VANCOUVER, WA 98683-8426




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO ROY R SAKAIDA ROTH IRA             FBO ROY SHACTER                        FBO ROYCE W JAMES SEP IRA
22701 MULHOLLAND DR                    72850 CALLIANDRA ST                    6314 BAYONNE DR
WOODLAND HLS, CA 91364-4943            PALM DESERT, CA 92260-5981             SPRING, TX 77389-3605




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RUEY H CHUANG IRA R/O              FBO RUSS KELLEN SEP IRA                FBO RUSSELL LEIST IRA
6817 MARTIN DR                         5104 SPANISH BAY CT                    184 JACKSON LN
WOODRIDGE, IL 60517-1935               COLLEGE STA, TX 77845-4481             BLOOMINGDALE, IL 60108-1408




PERSHING LLC                           PERSHING LLC                           PERSHING LLC
FBO RUSSELL STUMP IRA                  FBO RUTH A RUSTAR-KELLER ROTH IRA      FBO RUTH J WONG IRA R/O
788 CARDINAL CT                        6682 WOODSPOINTE CT SW                 415 CUMBRE ST
ARROYO GRANDE, CA 93420-1305           BYRON CENTER, MI 49315-8219            MONTEREY PARK, CA 91754-2114
PERSHING LLC             Case 21-10831-CTG    Doc
                                       PERSHING LLC 17     Filed 05/19/21   Page 496 of LLC
                                                                               PERSHING  661
FBO RYAN N WOOD                         FBO SADHNA DEHLER ROTH IRA             FBO SAEED SABETI IRA
1932 MEADOWLANE                         2269 E DUDLEY ST                       22772 CENTRE DR STE 140
KEARNEY, MO 64060-8741                  PASADENA, CA 91104-4126                LAKE FOREST, CA 92630-6303




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
FBO SAM E WILLETT LIVING TRUST          FBO SAM P EVANOVICH JR IRA R/O         FBO SAM V GEATI IRA
DTD 08/08/2008 SAM E WILLETT & TR       166 BALDWIN ST                         13522 GRAINERY LN
1232 LINKS LN                           SANTA CRUZ, CA 95060-5249              HUNTLEY, IL 60142-6355
MAYFIELD, KY 42066-6842



PERSHING LLC                            PERSHING LLC                           PERSHING LLC
FBO SAMROCILU INVESTMENT CORP           FBO SAMUEL CHU SEP IRA                 FBO SANDRA C MANGUM IRA
CALLE 50 EDIF PLAZA 2000 PISO 19        6020 96TH ST SW                        714 LANEY DR
0CITY                                   MUKILTEO, WA 98275                     CLINTON, MS 39056-6024




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
FBO SANDRA ENGELSON BROWN IRA           FBO SANDRA FAY BAEZA                   FBO SANDRA GRAVES IRA R/O
233 COUNTRY ROAD ROUTE 28B              PO BOX 284                             6385 WILLING DR
VALATIE, NY 12184                       FORT DAVIS, TX 79734-0284              SALISBURY, MD 21801-8011




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
FBO SANDRA T WATKINS IRA                FBO SANG PO LEE SEP IRA                FBO SARA W MORRIS IRA
1063 GREEN GABLE PL                     13822 39TH PL W                        1109 HIGHLAND DR
TERRY, MS 39170-8057                    LYNNWOOD, WA 98087-6268                SILVER SPRING, MD 20910-1619




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
FBO SARAH CROCKER IRA R/O               FBO SARAH WALSH ROTH IRA               FBO SATISH CHARO SEP IRA
2441 MINERAL SPRINGS RD                 601 S HILLCREST AVE                    69 OPEN PKWY S
LEXINGTON, SC 29072-9145                ELMHURST, IL 60126-4147                HAWTHORN WDS, IL 60047-8450




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
FBO SCOTT A PRYOR SEP IRA               FBO SCOTT D SAWYER ROTH IRA            FBO SCOTT DUNNETT SEP IRA
2181 IVEY CREEK WAY                     62 HIGH MDWS                           2568 S RIATA CT
STONE MTN, GA 30087-2752                MARLBOROUGH, CT 06447-1572             GILBERT, AZ 85295-5948




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
FBO SCOTT H LUNA IRA R/O                FBO SCOTT LAWSON ROTH IRA              FBO SCOTT M GILBERTSON IRA
2820 BARDSTOWN RD                       784 W 12TH ST                          4309 MARINER WAY APT 102
LAWRENCEBURG, KY 40342-9570             CLAREMONT, CA 91711-3730               FORT MYERS, FL 33919-6038




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
FBO SCOTT MITCHELL IRA                  FBO SCOTT PECORE                       FBO SCOTT SIEVERT IRA R/O
23 JUNIPER RD                           INHERITED IRA                          6462 W PARK AVE
BLOOMFIELD, CT 06002-2128               2951 SANIBEL DR                        CHANDLER, AZ 85226-1146
                                        DE PERE, WI 54115-7778



PERSHING LLC                            PERSHING LLC                           PERSHING LLC
FBO SCOTT STREET IRA                    FBO SCOTT WILBRAHAM IRA R/O            FBO SEAN YU PAN IRA
31149 TIVERTON ST                       2529 E VERMONT DR                      6257 KAISHA STREET
FARMINGTN HLS, MI 48331-1375            GILBERT, AZ 85295-2386                 EASTVALE, CA 92880-3466
PERSHING LLC             Case 21-10831-CTG    Doc
                                       PERSHING LLC 17     Filed 05/19/21    Page 497 of LLC
                                                                                PERSHING  661
FBO SERGEY ROME                         FBO SHARI DAUGHERTY IRA                 FBO SHAROL A SHEPHERD SEP IRA
481 JAMES WAY                           14921 NIGHTHAWK LN                      7502 E ARLINGTON RD
WYCKOFF, NJ 07481-1821                  BROOMFIELD, CO 80023-8065               SCOTTSDALE, AZ 85250-6432




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO SHARON A CARSON IRA                 FBO SHARON B JEWELL IRA                 FBO SHARON E IVANOV ROTH IRA
6865 S MINGUS DR                        3309 MOUNT RAINIER DR                   15140 NW PERIMETER DR
CHANDLER, AZ 85249-9156                 LOUISVILLE, KY 40241-6210               BEAVERTON, OR 97006-5412




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO SHARON IVANOV IRA                   FBO SHARON K BAUNE IRA                  FBO SHARON L HOWELL IRA
15140 NW PERIMETER DR                   7812 NE 158TH AVE                       1847 PROVIDENCE WAY
BEAVERTON, OR 97006-5412                VANCOUVER, WA 98682-3531                CORONA, CA 92880-7319




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO SHARON L STRETZ IRA R/O             FBO SHARON NELSON IRA R/O               FBO SHARON P & KENNETH G BASSLER TR
13180 STELLAR AVE                       7928 RIO VISTA DR                       SHARON P BASSLER LIVG TR 32486
CHINO, CA 91710-8109                    GOLETA, CA 93117-1018                   3426 FOSTER RIDGE LN
                                                                                CARMEL, IN 46033-4640



PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO SHASHI K SHAH IRA R/O               FBO SHAUNA BARKER IRA                   FBO SHAWN YU IRA R/O
2497 EUCLID CRES E                      6405 MONTEGO CT                         PO BOX 5612
UPLAND, CA 91784-8361                   SAN JOSE, CA 95120-5101                 HUNTINGTN BCH, CA 92615-5612




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO SHAYTEN A HANSEN IRA                FBO SHEILAH LEVIN HOROWITZ              FBO SHELIA KARAGAH IRA R/O
425 FREDA CT                            6819 CANTALOUPE AVE                     27946 GREENLAWN CIR
MARTINEZ, CA 94553-3813                 VAN NUYS, CA 91405-4149                 LAGUNA NIGUEL, CA 92677-3752




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO SHELLEY BONNETT IRA                 FBO SHELLY L GRUBB INDIVIDUAL 401K      FBO SHERAL LEE BURKE IRA
270 N MAIN ST                           12325 OCEAN VIEW DR                     12 CABRILLO TER
LINDON, UT 84042-1416                   SPARKS, NV 89441-5576                   ALISO VIEJO, CA 92656-1625




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO SHERI A SEYLER IRA R/O              FBO SHERRIE GRAY IRA                    FBO SHERRY A SINDLAND IRA R/O
326 N GLENWOOD AVE                      13424 APPALACHIAN WAY                   74 BUSHY HILL RD
GLENDORA, CA 91741-2751                 SAN DIEGO, CA 92129-2602                GRANBY, CT 06035-2924




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO SHERRY L WOOD IRA R/O               FBO SHERRY L WOOD ROTH IRA              FBO SHERYL D CLARK IRA
2413 FAIRCROSS ST                       2413 FAIRCROSS ST                       20433 N 53RD AVE
TORRANCE, CA 90505-7028                 TORRANCE, CA 90505-7028                 GLENDALE, AZ 85308-9346




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
FBO SHERYL L GRAY                       FBO SHIH-SHIEN YANG IRA                 FBO SHIRLEY CARMODY ROTH IRA
7126 S FRANKLIN WAY                     14 SANTA RIDA                           23 GLADE FARM DR
CENTENNIAL, CO 80122-1365               IRVINE, CA 92606-8874                   REHOBOTH BCH, DE 19971-4150
PERSHING LLC            Case 21-10831-CTG
                                      PERSHINGDoc
                                               LLC 17    Filed 05/19/21   Page 498 of LLC
                                                                             PERSHING  661
FBO SHIRLEY M CANADY IRA              FBO SHUBHADA A PHADNIS IRA R/O         FBO SIDNEY P NORTON IRA
807 MALLORY ST APT G                  67 CEDARWOOD AVE                       13568 AUBURN SPRINGS CIR
SAINT SIMONS ISLAND, GA 31522-4002    DUARTE, CA 91010-3604                  FISHERS, IN 46038-9663




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO SIGFREDO CORTES IRA               FBO SILVERIO MAZZELLA IRA R/O          FBO SOHODRI WAVE ISSURDATT IRA R/O
2034 N LAVERGNE AVE                   197 CAPTAIN THOMAS BLVD                3 1/2 LOCUST ST
CHICAGO, IL 60639-3272                WEST HAVEN, CT 06516-5914              NORWALK, CT 06855




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO SONDRA GERHOFF SIMPLE IRA         FBO SONYA G HUTCHISON IRA              FBO SONYA S SUMMERLIN IRA
11948 NW 2ND ST                       2660 SILVERDOWN CT                     17 PEACHTREE LN
CORAL SPRINGS, FL 33071-8019          WATERFORD, MI 48328-1757               MADISON, MS 39110-9217




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO SOPHIA J YEH IRA                  FBO STACY C AUZENNE SEP IRA            FBO STACY SALDUTTI IRA
143 CROFTON HILL LN                   139 WOODFOREST DR                      2220 APPALOOSA CT
ROCKVILLE, MD 20850-2060              BOYCE, LA 71409-8609                   FOLSOM, CA 95630-6171




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO STANISLAV GOYKHMAN                FBO STANLEY LIN ROTH IRA               FBO STANLEY M TOLAN IRA R/O
1059 DEARBORN RD                      10516 SUMMER VIEW CIR                  9880 E BACON RD
FORT LEE, NJ 07024-4234               SANTA ROSA VA, CA 93012-9349           HILLSDALE, MI 49242-9272




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO STANLEY WOLPERT IRA               FBO STANLEY ZECK IRA                   FBO STEFAN TANAKA IRA R/O
3668 DIXIELEE ST                      2492 DAKOTA ST                         733 SUTTER ST
SANTA MARIA, CA 93455-2638            CHESTERTON, IN 46304-3050              SAN DIEGO, CA 92103-3917




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO STEPHANIE SONNIER IRA             FBO STEPHEN C LUI IRA R/O              FBO STEPHEN D STELLJES IRA
223 CHURCHILL DR                      21281 CALLE RECREO                     10 COUNTY ROAD 191
LAFAYETTE, LA 70506-6114              LAKE FOREST, CA 92630-2141             OXFORD, MS 38655-8678




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO STEPHEN E THIEL ROTH IRA          FBO STEPHEN F CAREY IRA                FBO STEPHEN MACDONALD IRA R/O
1018 W WEBSTER ST                     5592 COTTER CREEK RD                   2250 W POST OAK DR
SPRINGFIELD, MO 65802-1769            DE SOTO, MO 63020-3263                 PRESCOTT, AZ 86305-8748




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO STEPHEN OLIVER SEP IRA            FBO STEPHEN PRESTON IRA                FBO STEPHEN SHI FUNG WONG IRA
2 CARLISLE RD                         2652 OAK PARK TRL                      19419 BALAN RD
BASKING RIDGE, NJ 07920-3713          DECATUR, GA 30033-2215                 ROWLAND HGHTS, CA 91748-4020




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO STEPHEN SPROUL IRA                FBO STEVE A TAGGART IRA                FBO STEVE E ESSNER IRA R/O
29 MAGNOLIA DR                        1806 BROOKE AMBER CIR                  6701 COUNTY ROAD 621
YATESVILLE, GA 31097-3569             DEER PARK, TX 77536-2847               CPE GIRARDEAU, MO 63701-8896
PERSHING LLC            Case    21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 499 of LLC
                                                                                  PERSHING  661
FBO STEVE L WILCOX SEP IRA                FBO STEVE RIPPLINGER IRA                FBO STEVE SCHWIETERMAN IRA
5 E 32ND ST                               41245 BELVIDERE ST                      138 RIVERBEND EST
ATLANTIC, IA 50022-2573                   HARRISON TWP, MI 48045-1404             GUNTERSVILLE, AL 35976-8314




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO STEVE T BUNTROCK IRA                  FBO STEVEN A FREY IRA                   FBO STEVEN C LEVIN IRA
14749 KIMBERLY LN                         3680 LAKEVIEW DR                        2339 BOSTON ST UNIT 1
FORT MYERS, FL 33908-2344                 ALGONQUIN, IL 60102                     BALTIMORE, MD 21224-3678




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO STEVEN E PHEBUS IRA                   FBO STEVEN GATTONI ROTH IRA             FBO STEVEN J SPERRING IRA R/O
3867 E 1000 S                             1144 HILLSDALE DR                       706 BRASS LANTERN PL
BROOKSTON, IN 47923-8271                  CLAREMONT, CA 91711-2415                BRENTWOOD, TN 37027-6204




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO STEVEN J VITTETOW IRA                 FBO STEVEN JAROSKI IRA R/O              FBO STEVEN L ROBERTSON ROTH IRA
9460 STONEGATE DR                         27 HARBOUR ISLE DRIVE WESTPH06          7914 HERITAGE CIR
OMAHA, AR 72662-9327                      FORT PIERCE, FL 34949-2779              RALSTON, NE 68127-4273




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO STEVEN R SCHWEIKHART IRA              FBO STEVEN S MAVES ROTH IRA             FBO STEVEN SCHMIDT IRA
5400 HAINES RD                            10050 DEER RUN CIR                      3961 TAFT AVE
WADESVILLE, IN 47638-9067                 FISHERS, IN 46037-9319                  SEAFORD, NY 11783-2132




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO STEVEN W BRAUN IRA                    FBO STEVEN WILKS IRA                    FBO STUART J GARVIN IRA
1729 JULIET LN                            4086 BANDURY DR                         10830 TORULOSA CT
LIBERTYVILLE, IL 60048-4429               LAKE ORION, MI 48359-1856               INDIANAPOLIS, IN 46234-1263




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO STUART LIPPMAN SIMPLE IRA             FBO SUSAN A ABELSON IRA                 FBO SUSAN C JONES IRA R/O
9 ERIC CT                                 4733 REESE RD                           18 GATE HILL DR
MANALAPAN, NJ 07726-3338                  TORRANCE, CA 90505-3359                 THE WOODLANDS, TX 77381-3278




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO SUSAN E MORRISON IRA                  FBO SUSAN F MANWARING ROTH IRA          FBO SUSAN K SPIES SIMPLE IRA
630 S 26TH ST                             3 FOXWOOD LN                            12408 BEALL SPRING RD
W DES MOINES, IA 50265-6458               TAYLORS, SC 29687-6409                  POTOMAC, MD 20854-1131




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO SUSAN L BLANSETT IRA R/O              FBO SUSAN L TYLER WHEELOCK IRA          FBO SUSAN M HICKAM IRA R/O
306 ELLEN DR                              3341 E HAMMOND CIR UNIT D               12951 SMOKETREE PL
DEER PARK, TX 77536-3535                  ORANGE, CA 92869-7510                   CHINO, CA 91710-4657




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
FBO SUSAN M KISSEE IRA                    FBO SUSAN MANDELL IRA                   FBO SUSAN MCNULTY IRA
2651 43RD ST                              3848 SANIBEL ST                         7208 SE HOGAN RD
HIGHLAND, IN 46322-3061                   CLERMONT, FL 34711-5484                 GRESHAM, OR 97080-5366
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21   Page 500 of LLC
                                                                                PERSHING  661
FBO SUSAN MINATO IRA R/O                 FBO SUSAN REAGAN IRA                   FBO SUSAN REAVES IRA
60 N BERETANIA STREET 409                813 WILLOW HILLS LN                    8910 BARRHILL WAY
HONOLULU, HI 96817-4754                  PROSPECT HTS, IL 60070-2581            FAIR OAKS, CA 95628-4004




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO SUSAN T GROOMS                       FBO SUSAN U MCHALE IRA                 FBO SUSAN V MOORE IRA
601 GREENWAY DR                          405 CALLE GRANADA                      9500 APAWAMIS RD
FLORENCE, SC 29501-4115                  SANTA BARBARA, CA 93105-2704           DSRT HOT SPGS, CA 92240-1109




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO SUSAN WHITE ROTH IRA                 FBO SUSANNAH FOX ROTH IRA              FBO SUSANNE J BRUCE
1670 QUONSET AVE                         2481 OAK CREEK DR                      14024 ASTALOT DR SE
AURORA, IA 50607-9774                    HERNANDO, MS 38632-6677                HUNTSVILLE, AL 35803-2464




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO SUZANNE BURR ROTH IRA                FBO SUZANNE M VIVERITO                 FBO SUZANNE WILSON IRA R/O
33018 DEERGLEN LN                        INHERITED IRA                          4757 PRINTWOOD CT
SANTA CLARITA, CA 91390-2841             233 E SHORE RD STE 208                 SAN DIEGO, CA 92117-3343
                                         GREAT NECK, NY 11023-2433



PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO SUZETTE M GOVONI IRA                 FBO SYLVIA D MAGALLANES IRA            FBO T JANE SPRAGUE IRA R/O
2000 NORTHFIELD DR                       5780 PARKCREST DR                      109 VISTA AVE
LOUISVILLE, KY 40222-6321                LA VERNE, CA 91750-1710                THURMONT, MD 21788-1626




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TAE S LEE JI IRA                     FBO TAEK GYU KIM IRA R/O               FBO TAMALA A KANIES ROTH IRA
12620 3RD AVE NE                         547 MARIANI LN                         150 E GREENWOOD LN
TULALIP, WA 98271-6765                   SAN JOSE, CA 95112-7806                SHELTON, WA 98584




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TAMARA L HENDERSHOT IRA              FBO TANNYA D HUGHES IRA R/O            FBO TANYA R BLANKENSHIP R/O IRA
951 SAINT JOHNS AVE                      5013 VALLEYSIDE DR                     8705 DUNAIRE DR
HIGHLAND PARK, IL 60035-4602             FORT WORTH, TX 76123-2950              KNOXVILLE, TN 37923-6836




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TED BRUCKNER IRA                     FBO TED GOTTLIEB SEP IRA               FBO TEDDY T SUN IRA
1110 CLIFF DR                            PO BOX 1488                            1242 N CHESTER AVE
SANTA BARBARA, CA 93109-1726             ZEPHYR COVE, NV 89448-1488             PASADENA, CA 91104-2947




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TERESA A HOFFMAN IRA                 FBO TERESA FLORES ROTH IRA             FBO TERESA M GIANNINI IRA
421 S MADISON AVE                        307 N VAIL AVE                         3327 N PACIFIC AVE
PASADENA, CA 91101-3332                  MONTEBELLO, CA 90640-3960              CHICAGO, IL 60634-2956




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TERRI CANDELARIA IRA                 FBO TERRI HSIAO HUI CHEN ROTH IRA      FBO TERRI L DIGAETANO ROTH IRA
18268 W SELLS DR                         7304 WESTERLY WAY                      831 LAUREL BLVD
GOODYEAR, AZ 85395-7629                  EASTVALE, CA 92880-9089                LANOKA HARBOR, NJ 08734-2718
PERSHING LLC           Case    21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21        Page 501 of LLC
                                                                                      PERSHING  661
FBO TERRI MONTGOMERY IRA R/O             FBO TERRI WALDORF IRA                        FBO TERRY D BOOTE SEP IRA
17732 VIOLA CARROLL RD                   1947 TECATE GLN                              1623 6TH ST
BASTROP, LA 71220-6487                   ESCONDIDO, CA 92029-4023                     HULL, IA 51239-7662




PERSHING LLC                             PERSHING LLC                                 PERSHING LLC
FBO TERRY D HUNTER IRA                   FBO TERRY DALTON IRA                         FBO TERRY DERINGER IRA
12572 MEDALIST PKWY                      5215 MARYMAN RD                              330 N BROOKE DRIVE
CARMEL, IN 46033-8934                    LOUISVILLE, KY 40258-1209                    CANTON, GA 30115-3002




PERSHING LLC                             PERSHING LLC                                 PERSHING LLC
FBO TERRY FUMEROLA ROTH IRA              FBO TERRY G SHEPHARD IRA                     FBO TERRY K EDEN &
53717 BRIDGET WOOD DR                    7502 E ARLINGTON RD                          JOANNE C EDEN JT TEN
MACOMB, MI 48042-2940                    SCOTTSDALE, AZ 85250-6432                    9914 HIGHWAY 49 E
                                                                                      ORLINDA, TN 37141-2042



PERSHING LLC                             PERSHING LLC                                 PERSHING LLC
FBO THE HENDERSON VOGT LIVING TRUST      FBO THE KAREN M LESINO SMITH                 FBO THELMA M SNYDER IRA
DTD                                      LV TRUST DTD 04/08/1998 KAREN M SMITH &      43 N BENTLEY AVE
11/15/2007 RANDALL HENDERSON &           TR                                           NILES, OH 44446-2439
GEORGE                                   6642 DANNYBOYAR AVE
VOGT III 5230 BELLINGHAM AVENUE 2        WEST HILLS, CA 91307-3405

PERSHING LLC                             PERSHING LLC                                 PERSHING LLC
FBO THEODORE D FLAGG IRA                 FBO THEODORE J MAREK IRA                     FBO THEODORE YAGNISIS IRA
68 LAKE RD                               4642 COUNTRY OAKS DR                         4740 S OCEAN BLVD APT 801
LIVERMORE, ME 04253-3627                 ROCK HILL, SC 29732-9107                     HIGHLAND BCH, FL 33487-5374




PERSHING LLC                             PERSHING LLC                                 PERSHING LLC
FBO THERESA BESHEARS SLAATS IRA          FBO THERESA M CHO IRA R/O                    FBO THERESE M LEWIS IRA
9734 CLARKE RIDGE RD                     18334 11TH AVE NE                            4412 WHITMEERE CT
FOLEY, AL 36535-9007                     SHORELINE, WA 98155                          SAINT LOUIS, MO 63129-6310




PERSHING LLC                             PERSHING LLC                                 PERSHING LLC
FBO THOMAS A KARNATZ IRA                 FBO THOMAS A LUDWINSKI IRA R/O               FBO THOMAS ANELLO IRA
27968 N FORD ST                          1460 ROCKINGHORSE LN                         633 RAMONA AVE SPC 140
WAUCONDA, IL 60084-1218                  LA HABRA, CA 90631-3258                      LOS OSOS, CA 93402-2140




PERSHING LLC                             PERSHING LLC                                 PERSHING LLC
FBO THOMAS B CORNING IRA R/O             FBO THOMAS C ROBERTS IRA                     FBO THOMAS CHOMIUK IRA
7831 PERLITE AVE                         100 BAKER CT UNIT 93                         2443 FINDLEY CIR
RCH CUCAMONGA, CA 91730-2938             ISLAND PARK, NY 11558-2270                   LAKE ORION, MI 48360




PERSHING LLC                             PERSHING LLC                                 PERSHING LLC
FBO THOMAS D DOWNS IRA R/O               FBO THOMAS D FAGAN JR IRA                    FBO THOMAS E COBB IRA
1202 E WALLACE ST                        14397 JEREMY DR                              37920 MAUREEN ST
LLANO, TX 78643-2433                     CARMEL, IN 46033-8770                        PALMDALE, CA 93550-7036




PERSHING LLC                             PERSHING LLC                                 PERSHING LLC
FBO THOMAS E ONEIL ROTH IRA              FBO THOMAS ELLIOTT II ROTH IRA               FBO THOMAS ERICKSON
1011 BOMUM RD                            1551 N 900TH AVE                             PO BOX 1552
LAKE WYLIE, SC 29710                     LIBERTY, IL 62347-4800                       GARDENA, CA 90249-0552
PERSHING LLC             Case 21-10831-CTG
                                       PERSHING Doc
                                                 LLC 17  Filed 05/19/21   Page 502 of LLC
                                                                             PERSHING  661
FBO THOMAS FAMILY REV LIVING TRUST     FBO THOMAS FINNEGAN ROTH IRA          FBO THOMAS H CABELL SEP IRA
KATHRYN R HURST TR                     350 SINGINGWOOD DR                    124 HUNTINGTON VW
310 S MAIN STREET UNIT 303             HOLBROOK, NY 11741-2829               BRANDON, MS 39047-5120
LOMBARD, IL 60148-2698



PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO THOMAS J HARTWIG                  FBO THOMAS J LIPPINCOTT IRA            FBO THOMAS J MCCRACKEN JR SEP IRA
231 MINER ST                          976 WESTRIDGE DR                       2312 N GENEVA TER
BENSENVILLE, IL 60106-2608            BLAIR, NE 68008-1057                   CHICAGO, IL 60614-3310




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO THOMAS JACKSON IRA R/O            FBO THOMAS KNOBLOCH IRA                FBO THOMAS L HALE IRA R/O
6623 E REDMONT DR                     4160 STEAMBOAT BEND EAST 404           3150 EMERALD BLVD
MESA, AZ 85215                        FORT MYERS, FL 33919-4555              KOKOMO, IN 46902-4795




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO THOMAS M ERNST IRA                FBO THOMAS M GLAND IRA                 FBO THOMAS MCCARTIN SEP IRA
11 SHAELAH DR                         10898 MATHERLY WAY                     15714 VIA MONTECRISTO
WELDON SPRING, MO 63304-0901          NOBLESVILLE, IN 46060-9117             SAN DIEGO, CA 92127-4143




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO THOMAS NECHES SEP IRA             FBO THOMAS OKIMOTO IRA R/O             FBO THOMAS P SCHAFFER TRUST
236 NORTHRIDGE RD                     12 BEGONIAS CT                         DTD 06/19/1994 THOMAS P SCHAFFER & TR
SANTA BARBARA, CA 93105               HOMOSASSA, FL 34446-5429               8224 PINOSITAS RD
                                                                             WHITTIER, CA 90605-1330



PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO THOMAS POLMATEER IRA              FBO THOMAS R KANE IRA                  FBO THOMAS SHANAHAN TR
1990 SEVILLE RD                       10 PARKVIEW DR                         SHANAHAN FAMILY REVOCABLE TRUST
MADISON, VA 22727-2673                HANNIBAL, MO 63401-3639                41583 61 RIVER CLUB DR
                                                                             HILTON HEAD, SC 29926-2312



PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO THOMAS W HUDLOW IRA               FBO THOMAS W QUIGLEY IRA R/O           FBO THOMAS W ROBINSON IRA
1061 CRANFILL RD                      6020 E FANGIO PL                       50 W FOREST AVE
DAYTON, TN 37321-6410                 TUCSON, AZ 85750-1076                  ROSELLE, IL 60172-2914




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO THOMAS W SHORT IRA R/O            FBO TIMOTHY BARNES IRA                 FBO TIMOTHY BLOCK IRA
4131 W ANGELA DR                      261 EL DIENTE DR                       2123 VIA TECA
GLENDALE, AZ 85308-2901               DURANGO, CO 81301-8999                 SAN CLEMENTE, CA 92673-5649




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO TIMOTHY G BENGE IRA               FBO TIMOTHY G EDWARDS IRA R/O          FBO TIMOTHY G FUKUSHIMA IRA R/O
925 GREENVIEW AVE                     3257 ASCROFT LN                        5605 HALEOLA ST
DES PLAINES, IL 60016-3210            MEMPHIS, TN 38119-9080                 HONOLULU, HI 96821-2005




PERSHING LLC                          PERSHING LLC                           PERSHING LLC
FBO TIMOTHY HAUGLAND IRA              FBO TIMOTHY J SMITH IRA R/O            FBO TIMOTHY J SWANSON IRA
1211 JOHN HANCOCK DR                  59 COPPERFIELD DRIVE                   401 N WARSAW ST
BOLINGBROOK, IL 60490-2145            MADISON, CT 06443-1887                 URSA, IL 62376-1027
PERSHING LLC           Case    21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21   Page 503 of LLC
                                                                                PERSHING  661
FBO TIMOTHY MORELL ROTH IRA              FBO TIMOTHY N GOLIE IRA R/O            FBO TIMOTHY R SEITZ IRA
1593 RUSH SCOTTSVILLE RD                 592 SEXTANT AVE W                      3 LYNN CIR
RUSH, NY 14543-9607                      ROSEVILLE, MN 55113-3505               POQUOSON, VA 23662-1448




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TIN W LI IRA                         FBO TINA HARTMANN IRA                  FBO TOBE C GREEN IRA R/O
12289 ENGELMANN OAK LN                   17385 W WOODLAND DR                    116 CHINQUAPIN DR
FAIRFAX, VA 22030-9069                   GRAYSLAKE, IL 60030-3042               BRUNSWICK, GA 31523-7059




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TOBIAS HERNANDEZ SEP IRA             FBO TODD WASSON IRA                    FBO TOM WEITZEL ROTH IRA
340 W SUPERIOR ST                        831 GOU HOLE RD                        1409 PACIFIC PALISADES DR
CHICAGO, IL 60654-6184                   COVE, TX 77523-8871                    PACIFIC PALISADES, CA 90272




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TOM YASUOKA JR SEP IRA               FBO TOMMY W WHITESIDES JR IRA R/O      FBO TONI JENNINGS SEP IRA
3157 SUNSET WAY                          268 N BURRIS RD                        1030 WILFRED DR
BELLINGHAM, WA 98226-8644                SHARON, SC 29742-5728                  ORLANDO, FL 32803-2535




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TONI MANDALA ROTH IRA                FBO TONI WYNCOOP IRA R/O               FBO TOVE HUGHES IRA
19625 DONNA AVE                          6750 BIG SKY DR                        296 MODOC LN
CERRITOS, CA 90703-6436                  FLOWERY BR, GA 30542-5768              THE VILLAGES, FL 32162-8694




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TRACY E NISTA ROTH IRA               FBO TRAVIS G BLASER SEP IRA            FBO TROY BOGLE IRA
41 WILKINS ST                            4219 E KIRKLAND RD                     661 N HEARTHSIDE LN
HAMDEN, CT 06517-3342                    PHOENIX, AZ 85050-8717                 TUCSON, AZ 85748-3802




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TROY D DOUGLAS IRA R/O               FBO TROY E HOLLOWAY IRA                FBO TRUST OF JOHN L OCONNOR IRA
505 FAIRWAY CV                           8907 ELI DR                            DECEASED ANNE MARIE OCONNOR
BYRAM, MS 39272-4328                     LOUISVILLE, KY 40291-3190              12 GREEN ASH ST
                                                                                CALVERTON, NY 11933-1485



PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO TRUST OF MICHAEL LYMAN LAPLANT       FBO TYLER B RAMSAY IRA                 FBO TYLER R COZZENS
DTD                                      11068 E ACTINIDIA PL                   1206 DIAMOND ST
09/11/2003 MICHAEL LYMAN LAPLANT TEE     TUCSON, AZ 85747-8841                  SAN FRANCISCO, CA 94131-1822
224 CALLE PINTORESCO
SAN CLEMENTE, CA 92672-7505

PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO VA CHONG KU ROTH IRA                 FBO VALERIE L HENDERSON IRA            FBO VERNON E BARNETT IRA
1154 MARTIN DR                           2214 YEARLING DRIVE                    1315 BEAVERBROOK DR
FRANKFORT, MI 49635-9004                 APT 108                                GASTONIA, NC 28052-1617
                                         FORT COLLINS, CO 80525



PERSHING LLC                             PERSHING LLC                           PERSHING LLC
FBO VICKI CLARKSON IRA                   FBO VICKI ELLEN HERR IRA               FBO VICKI G COLBURN SEP IRA
PO BOX 539                               14 S ORANGE ST                         14421 SW 93RD AVE
OAK GROVE, LA 71263-7781                 MEDIA, PA 19063-2605                   MIAMI, FL 33176-7906
PERSHING LLC             Case    21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 504 of LLC
                                                                                   PERSHING  661
FBO VICKI L HITE IRA                       FBO VICKI L MONKHOUSE IRA R/O           FBO VICKIE A CARROLL IRA
13801 MILBURN PL                           24708 WALNUT ST                         4761 COOLIDGE ST
VICTORVILLE, CA 92395-4817                 LOMITA, CA 90717-1213                   OREGON, WI 53575-2801




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO VICKY L CARPENTER IRA                  FBO VICTOR GARKAVY SEP IRA              FBO VICTOR H &
PO BOX 695                                 1689 BATON POST RD                      SHIRLEY GREEN REV LVG TR 01/24/92
SHADY COVE, OR 97539-0695                  DARIEN, CT 06820                        VICTOR GREEN TTEE 1717 NW 23RD AVE
                                                                                   BATTLE GROUND, WA 98604-4399



PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO VICTOR H ALTAMIRANO IRA                FBO VICTORIA A MOORE                    FBO VICTORIA K KECHEKIAN ROTH IRA
20250 VIA NATALIE                          11183 PLOVER CIR                        1414 E MOUNTAIN ST
YORBA LINDA, CA 92887-3155                 PARKER, CO 80134-3010                   GLENDALE, CA 91207-1224




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO VICTORIA P MARTIN ROTH IRA             FBO VINCENT RIO IRA                     FBO VINOD AMBASTHA SEP IRA
23310 CUYAMA RD                            13098 N 99TH ST                         1901 S HAGEN CT
APPLE VALLEY, CA 92307-6774                SCOTTSDALE, AZ 85260-4460               LA HABRA, CA 90631-2066




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO WALLACE E CRESSWELL IRA                FBO WALLIE L CERVANTEZ JR               FBO WALTON A JUSTICE IRA
1415 LEGACY FARM DR SE                     203 SUTTON HILL CT                      14546 MAJESTIC EAGLE CT
HUNTSVILLE, AL 35802-2637                  SMYRNA, TN 37167-5719                   FORT MYERS, FL 33912-1715




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO WANDA E KLINGMAN IRA                   FBO WANDA L REINKING ROTH IRA           FBO WAYNE J EMERICK IRA
7459 MONAGHAN LN                           2506 N CARDINAL DR                      625 PAWN AVE
INDIANAPOLIS, IN 46217-7408                WICHITA, KS 67204-5317                  QUINCY, IL 62305




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO WAYNE WHITE IRA                        FBO WEIMIN HAN ROTH IRA                 FBO WEIMIN SHI IRA
10392 SE STANLEY AVE                       303 W NEWBY AVE APT G                   8563 PALMA VISTA ST
MILLWAKEE, OR 97222-4355                   SAN GABRIEL, CA 91776-4433              SAN GABRIEL, CA 91775-1119




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO WEI-MING WANG IRA                      FBO WELDON REED                         FBO WESLEY BLAKE WHEELIS SIMPLE
4141 VISIONS DR                            119 PARK ST                             IRA
FULLERTON, CA 92833-6581                   NINETY SIX, SC 29666-1242               507 LOBLOLLY LN
                                                                                   CHOUDRANT, LA 71227-4811



PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO WESLEY N TEMPLES IRA R/O               FBO WEST K MCARTHUR IRA                 FBO WILLIAM A MCCARTY IRA
1225 PERRY TAYLOR RD                       PO BOX 465                              3697 HIGHWAY P
LEESVILLE, SC 29070-9397                   SALINA, KS 67402-0465                   MAYWOOD, MO 63454-2217




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
FBO WILLIAM A RODWELL IRA R/O              FBO WILLIAM B PINE IRA                  FBO WILLIAM C BLOFSKY ROTH IRA
409 PINECREST DR                           4465 LONARDO AVE                        707 RUNNING PUTT WAY
MYRTLE BEACH, SC 29572-4746                SAN JOSE, CA 95118-1951                 LAS VEGAS, NV 89148-5238
PERSHING LLC            Case    21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21   Page 505 of LLC
                                                                                 PERSHING  661
FBO WILLIAM C BURNS ROTH IRA              FBO WILLIAM C FLETCHER IRA             FBO WILLIAM CANNON IRA
3932 SAN MATEO AVE                        16 SYLWOOD PL                          3854 ORILLAS WAY
LOS ALAMITOS, CA 90720-2251               JACKSON, MS 39209-9187                 ATASCADERO, CA 93422-4503




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO WILLIAM D KERFOOT IRA R/O             FBO WILLIAM D MARTZ IRA                FBO WILLIAM E GREENING ROTH IRA
1620 S GRENOBLE AVE                       5211 N SALIDA DEL SOL DR               3033 LADOGA AVE
WEST COVINA, CA 91791-4042                TUCSON, AZ 85718-5411                  LONG BEACH, CA 90808-4017




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO WILLIAM E MASSENGALE SR               FBO WILLIAM F MANWARING II ROTH        FBO WILLIAM GILBERT
ROTH IRA                                  IRA                                    2008 BOB WHITE LN
7700 TR HARRISON RD                       3 FOXWOOD LN                           WEST COLUMBIA, SC 29169-4906
MARION, AL 36756-5236                     TAYLORS, SC 29687-6409



PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO WILLIAM H DUTTON IRA R/O              FBO WILLIAM H MATEER IRA R/O           FBO WILLIAM H MORRISON IRA R/O
2128 FULTON DR                            5017 ACAMPO AVE                        423 WILLIAM WALLACE DR
COSHOCTON, OH 43812-3025                  LA CRESCENTA, CA 91214-1008            FRANKLIN, TN 37064-6180




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO WILLIAM HEBERT IRA R/O                FBO WILLIAM J WELLS IRA                FBO WILLIAM JACKS 401K
6306 SW ORCHID DR                         1451 W LINDNER AVE                     141 VENICE WAY
PORTLAND, OR 97219-4983                   MESA, AZ 85202-6638                    HUNTSVILLE, TX 77320-5625




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO WILLIAM K PAGEL                       FBO WILLIAM LESLIE MINO IRA            FBO WILLIAM M MICHAELS IRA R/O
2424 6TH AVE E                            5 RED OAK CIR                          10644 HIGHWAY 49
HIBBING, MN 55746-2117                    LAKE DALLAS, TX 75065-2925             YAZOO CITY, MS 39194-4487




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO WILLIAM M WOOD IRA                    FBO WILLIAM R YOUNCE IRA R/O           FBO WILLIAM T URBANEK IRA
2413 FAIRCROSS ST                         8765 NW COPELAND ST                    12951 OLDE BANYON BLVD
TORRANCE, CA 90505-7028                   PORTLAND, OR 97229-6430                N FORT MYERS, FL 33903-7132




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO WILLIAM V VUKELA ROTH IRA             FBO WILLIAM WHITLOW IRA R/O            FBO WINIFRED E MORRISSEY
1517 BAYBERRY PL                          35328 N 94TH ST                        2628 S DEPEW PL
CLOVER, SC 29710-8548                     SCOTTSDALE, AZ 85262-1159              LAKEWOOD, CO 80227-4011




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO WOODROW W BAKER IRA                   FBO WOONG KIM IRA                      FBO YA HUEI CHEN ROTH IRA
219 W 22ND ST                             4944 116TH PL SE                       1009 LONGVIEW DR
HUNTINGBURG, IN 47542-8934                BELLEVUE, WA 98006-2729                DIAMOND BAR, CA 91765-4359




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
FBO YANG W LIM IRA                        FBO YICHUNG SUN SEP IRA                FBO YING GONG IRA
1401 184TH PL S W                         24328 DELTA DR                         1407 NW WHITMAN ST
LYNNWOOD, WA 98037                        DIAMOND BAR, CA 91765-4306             CAMAS, WA 98607-8401
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 506 of LLC
                                                                                 PERSHING  661
FBO YING LU IRA                          FBO YOEL WAISMAN TR                     FBO YOLANDA BAEZA URANGA
2965 GARONA DR                           WAISMAN FAMILY TRUST                    7665 LE CONTE DR
HACIENDA HTS, CA 91745-6648              40946 4922 BELLAIRE BLVD                EL PASO, TX 79912-7116
                                         BELLAIRE, TX 77401-4017



PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO YUEH CHU LIN IRA                     FBO YUNING LI IRA                       FBO ZANITH L TOOMES IRA
138 GALLERY WAY                          2460 ASCOT WAY                          2271 NW 188TH TER
TUSTIN, CA 92782-1110                    UNION CITY, CA 94587-1813               MIAMI GARDENS, FL 33056-3257




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FBO ZHEN CHEN IRA                        FBO ZHI-YING YUAN IRA R/O               FBO
1833 NOGALES ST                          821 VILLA ROSA PL                       WILLIAM P & SHELLEY C MELEWSKI REV
ROWLAND HGHTS, CA 91748-2946             SAN JOSE, CA 95126-1858                 LIV TR DTD 06/28/2010 8824 LARSON AVE
                                                                                 KANSAS CITY, MO 64138-5145



PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FERNANDO C LESTA IRA                     FRANCES D ZOULIS IRA R/O                FRANCES JANE MCPHILOMY IRA R/O
8325 COMPASS POINTE EAST WYND NE         21904 PECK AVE                          1350 SW 15TH TER
LELAND, NC 28451-6425                    QUEENS VLG, NY 11427-1122               FT LAUDERDALE, FL 33312-3338




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FRANCES MOTTOLA IRA R/O                  FRANK B MITCHELL JR IRA                 FRANK C SHUSTER IRA R/O
40 PINE ST                               1367 WATERCRESS CT                      1917 CAMARGUE DR
BABYLON, NY 11702-2017                   PASADENA, MD 21122-2322                 ZIONSVILLE, IN 46077-9054




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FRANK CAPOBIANCO IRA                     FRANK GENTRY IRA R/O                    FRANK GOSTYLA IRA
221 SCARLET OAK WAY                      111 FISHERY LOOP RD                     11348 E NORTH LN
LEXINGTON, SC 29072-7079                 ERWIN, TN 37650-8919                    SCOTTSDALE, AZ 85259-4926




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FRANK H BEVERLY IRA                      FRANK J ROLKO IRA                       FRANK L FORSHA JR IRA
366 BYRON AVE E                          13215 GRANNIS RD                        1 ASTON CIR
MOBILE, AL 36609-2416                    CLEVELAND, OH 44125-4417                MONTOURSVILLE, PA 17754-9106




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FRANK R SMIGOWSKI IRA                    FRANK TSUNG YING CHU IRA                FRANK WINDT IRA
1325 HICKORY MOSS PL                     2425 LEE AVE                            11240 W WHITAKER AVE
TRINITY, FL 34655-7015                   ARCADIA, CA 91006-5216                  GREENFIELD, WI 53228-2512




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FREDERICK C DOCK IRA R/O                 FREDERICK J MONIQUE IRA                 FREDERICK L LLOYD IRA R/O
331 FILLMORE ST                          741 W PLACITA DE LA COTONIA             517 QUAIL HOLLOW RD
PASADENA, CA 91106-3613                  GREEN VALLEY, AZ 85622-8344             ANDERSON, SC 29621-4252




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
FRIEDA WANG IRA R/O                      FRITZ GERNER IRA                        GAIL A MEEKS IRA
1128 CLARION DR                          6722 114TH ST                           1250 SOUTH MICHIGAN AVENUE 1309
TORRANCE, CA 90502-1807                  LUBBOCK, TX 79424-6027                  CHICAGO, IL 60605-2616
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 507 of LLC
                                                                                  PERSHING  661
GAIL SPIRO IRA R/O                        GANGA SHARMA IRA                        GARRET WAGNER IRA R/O
23416 KING DR                             7375 SE 12TH CIR                        23377 OSTRONIC DR
CLINTON TWP, MI 48035-2982                OCALA, FL 34480-6654                    WOODLAND HLS, CA 91367-6046




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
GARY A GREENBERG IRA R/O                  GARY BOWERS IRA R/O                     GARY HEIBERGER IRA
68-3754 LOLENA PL                         208 TWEED CIR                           805 E SHADOW CREEK LN
WAIKOLOA, HI 96738-5210                   CARY, NC 27511-6545                     SIOUX FALLS, SD 57108




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
GARY J MAHONEY IRA                        GARY L CUTTER IRA                       GARY L MULLANEY IRA R/O
2346 ARMISTEAD ROAD                       4539 LOCUST HILL RD                     PO BOX 174
TALLAHASSEE, FL 32308-0957                TAYLORS, SC 29687-6720                  CENTERVILLE, IN 47330-0174




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
GARY L ROBERTS IRA R/O                    GARY MILLAR IRA R/O                     GARY R ASHURST IRA R/O
4709 WILLOW BEND CT                       6568 KENT FARM RD                       12034 IRISH MIST ROAD NE
CHINO HILLS, CA 91709-7978                DUBLIN, VA 24084-4541                   ALBUQUERQUE, NM 87122




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
GARY RAY HARDER IRA                       GARY W MOODY IRA                        GAY A BARRETT IRA R/O
12488 MAGNOLIA BEND DR                    488 KNOX ROAD 2150E                     4416 W 62ND ST
ARLINGTON, TN 38002-7046                  YATES CITY, IL 61572                    WINDSOR HILLS, CA 90043-3508




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
GAYLE L KESSLER IRA                       GENA B ALLEN IRA                        GEOFFREY KING IRA
204 E 15TH ST                             3013 WOODRUFF RD                        3845 CESAR CHAVEZ ST
BERWICK, PA 18603-2118                    SIMPSONVILLE, SC 29681-4811             SAN FRANCISCO, CA 94131-2013




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
GEORGE F SWITZER IRA                      GEORGE GEORGIOU IRA                     GEORGE GONATAS IRA
287 COLONY RD                             43380 POINTE DR                         49 TIMBER LN
NEWPORT NEWS, VA 23602-6345               CLINTON TWP, MI 48038-4833              FORT SALONGA, NY 11768-2437




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
GEORGE J FENG IRA                         GEORGE OKAMURA IRA                      GEORGE R PATET JR IRA
9209 PAVONIA CT                           2840 MANZANILLA WAY                     1501 DEERWOOD DR
POTOMAC, MD 20854-3042                    LAS VEGAS, NV 89128-7173                SOUTH ST PAUL, MN 55075-2175




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
GERALD CASE IRA R/O                       GERALD PIZZANO IRA                      GERALD T BARBER IRA
19015 N 28TH PL                           11309 LONGDEN WAY                       19302 SE 10TH CIR
PHOENIX, AZ 85050-3119                    UNION, KY 41091-8004                    CAMAS, WA 98607-7253




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
GERMAN ROA IRA                            GHOLAM ZADEII IRA R/O                   GIALDY G IRIZARRY IRA R/O
25251 CALLE BUSCA                         44 SUN DANCE DR                         14635 SHERWOOD FORNT WAY
LAKE FOREST, CA 92630-2604                RANCHO MIRAGE, CA 92270-3465            FISHERS, IN 46037
PERSHING LLC             Case 21-10831-CTG
                                       PERSHING Doc
                                                 LLC 17   Filed     05/19/21   Page 508 of LLC
                                                                                  PERSHING  661
GILLIAN M DINNERSTEIN IRA              GINGER ALDEN IRA                           GIZELLA ELBAZ IRA
101 S FORT LAUDERDALE BEACH BLVD       4405 N LAKESHORE DR                        386 CHURCH AVE
2701                                   WAUSAU, WI 54401-7417                      CEDARHURST, NY 11516-1708
FORT LAUDERDALE, FL 33316-1569



PERSHING LLC                           PERSHING LLC                               PERSHING LLC
GLEN F ANDERSON IRA R/O                GLEN HOARD IRA R/O                         GLENDA LAFORCE IRA R/O
613 HERON POINT WAY                    3593 BIRDIE DR APT 504                     1942 ORLEANS RD
DELAND, FL 32724-7334                  LAKE WORTH, FL 33467-2873                  KINGSPORT, TN 37665-1746




PERSHING LLC                           PERSHING LLC                               PERSHING LLC
GLENDORA L PAXTON IRA R/O              GLORIA BELLOW IRA                          GOKHAN ERTEM IRA R/O
1733 SUMMER LAKE DR                    1627 GOLDEN OAK DR                         5190 W SAGUARO CLIFFS DR
CHESTERFIELD, MO 63017-5129            CROWN POINT, IN 46307-8272                 TUCSON, AZ 85745-8849




PERSHING LLC                           PERSHING LLC                               PERSHING LLC
GRACE C HWA IRA                        GRACE J SELKOW IRA                         GREG GODDARD IRA R/O
3002 PLANTERS ST                       6229 EMERSON DR                            456 MISSOURI ST
SUGAR LAND, TX 77479-1822              NEW PRT RCHY, FL 34653                     SAN FRANCISCO, CA 94107-2827




PERSHING LLC                           PERSHING LLC                               PERSHING LLC
GREGG S LASKIN IRA R/O                 GREGORY ALAN PITT IRA                      GREGORY B COY IRA
8967 HILLROSE ST                       13930 BROWNWOOD LN                         4994 LOWE DR
SUNLAND, CA 91040-2643                 EVANSVILLE, IN 47725-9010                  TRAFALGAR, IN 46181-8684




PERSHING LLC                           PERSHING LLC                               PERSHING LLC
GREGORY D STOCKSICK IRA R/O            GREGORY J MAREK IRA                        GREGORY MASTRANGELO IRA
N11039 RIVER RD                        3060 N RIDGECREST UNIT 182                 118 TUDOR DRIVE
TOMAHAWK, WI 54487-9187                MESA, AZ 85207-1082                        CLARK, NJ 07066




PERSHING LLC                           PERSHING LLC                               PERSHING LLC
GREGORY VANCOEVERN IRA                 GUADALUPE MALDONADO IRA                    GUITELLE OSOFSKY IRA
4773 N WASSERMAN WAY                   2622 N 114TH LN                            DISKIN 7/18
SALINA, KS 67401-9326                  AVONDALE, AZ 85392-5923                    JERUSALEM 9644007
                                                                                  ISRAEL



PERSHING LLC                           PERSHING LLC                               PERSHING LLC
H DEAN CLARDY IRA                      HALAL HAZBOUN IRA                          HANDY L LINDSEY JR IRA
211 PARADISE CV                        931 PEBBLE BEACH PL                        2031 HAMPDEN RD
SHADY SHORES, TX 76208-5133            PLACENTIA, CA 92870-5260                   FLINT, MI 48503-4638




PERSHING LLC                           PERSHING LLC                               PERSHING LLC
HARLAN M GORDON IRA                    HAROLD F WONDOLLECK IRA R/O                HAROLD TAYLOR IRA
2370 TWICKENHAM DR                     282 MAGNOLIA GLEN DR                       PO BOX 222
BEACHWOOD, OH 44122-1368               RIVERSIDE, CA 92506-6274                   HOWE, TX 75459-0222




PERSHING LLC                           PERSHING LLC                               PERSHING LLC
HARRY H CHAO IRA R/O                   HASAN I RAMLAOUI IRA                       HEAHTER BATTAGLIA IRA
1358 CALLE ROSAMARIA                   PO BOX 53545                               42A CALHOUN ST
SAN DIMAS, CA 91773-4438               IRVINE, CA 92619-3545                      NORTH BABYLON, NY 11703-4102
PERSHING LLC            Case     21-10831-CTG    Doc
                                          PERSHING LLC 17         Filed 05/19/21   Page 509 of LLC
                                                                                      PERSHING  661
HEIDI A HAMMER IRA                         HELEN C SMIGOWSKI IRA                      HENG LU IRA
3956 BON HOMME RD                          1325 HICKORY MOSS PL                       209 DEERFIELD DR
CALABASAS, CA 91302-5706                   TRINITY, FL 34655-7015                     WALNUT, CA 91789-2049




PERSHING LLC                               PERSHING LLC                               PERSHING LLC
HENRIANN CLEMENTS IRA                      HENRY GURR IRA R/O                         HENRY M BAYLOR JR IRA
757 KINALAU PI 601                         4264 VAUCLUSE RD                           1801 MONROE AVE
HONOLULU, HI 96813                         AIKEN, SC 29801-0833                       LEWISBURG, PA 17837-1644




PERSHING LLC                               PERSHING LLC                               PERSHING LLC
HENRY W ALLEN IRA                          HERMAN A PERILLA IRA                       HERMAN GRILLIOT IRA
1725 ELLIS RD                              325 RED BUD PL                             227 PARK VIEW DR
PARK HILLS, MO 63601-8263                  BUFFALO GROVE, IL 60089-1853               LOUISVILLE, KY 40245-4922




PERSHING LLC                               PERSHING LLC                               PERSHING LLC
HERMES S LAW IRA R/O                       HIDEKI KUMAGAI IRA                         HIRAM WARNER IRA
10120 ORANGE AVE                           20081 PORT GREENWICH LN                    1226 DU MOTIER DR
CUPERTINO, CA 95014-2839                   HUNTINGTN BCH, CA 92646-4428               BALLWIN, MO 63011-3613




PERSHING LLC                               PERSHING LLC                               PERSHING LLC
HOLLY FLECK IRA R/O                        HORACE R ALDRIDGE IRA                      HSIEN KUANG CHOW IRA
215 WALTERSCHEID BLVD APT F203             596 MOCCASIN CREEK RD                      2412 SNEAD DR
CHEYENNE, WY 82007-2603                    MURPHY, NC 28906                           ALHAMBRA, CA 91803-4417




PERSHING LLC                               PERSHING LLC                               PERSHING LLC
HUAI FU IRA                                I FREDERICK KAHN IRA                       IAN P COHEN IRA
507 S LA CUTA CIR                          20395 PFLUMM RD                            1222 20TH ST
WEST COVINA, CA 91791-2604                 BUCYRUS, KS 66013-9316                     HERMOSA BEACH, CA 90254-3316




PERSHING LLC                               PERSHING LLC                               PERSHING LLC
INGRID MANSIR IRA                          INKYUNG LEE IRA                            IRA SPODEK IRA
13559 MEGANWOOD PL                         819 CANARY CT                              1220 AVENUE L
LA MIRADA, CA 90638-6525                   LAKE ELSINORE, CA 92530-7910               BROOKLYN, NY 11230-4810




PERSHING LLC                               PERSHING LLC                               PERSHING LLC
IRENE CONTRERAS IRA                        IRINA KOSAK IRA                            IVAN JACK RICE IRA
2622 N 114TH LN                            2116 BRANDYWYN LN                          3216 LAKE POINTE DR
AVONDALE, AZ 85392-5923                    BUFFALO GROVE, IL 60089-6691               BELMONT, NC 28012-6749




PERSHING LLC                               PERSHING LLC                               PERSHING LLC
J FRED CAESAR IRA                          JACKIE D SIMMS IRA                         JACKIE K SOLIVAIS IRA
1999 PLANTATION DR                         2101 AVERITT AVE                           5848 JESSICA AVE
SAXONBURG, PA 16056-2552                   MENA, AR 71953-3409                        PORTAGE, IN 46368-1662




PERSHING LLC                               PERSHING LLC                               PERSHING LLC
JACQUELINE LUCKETT IRA                     JACQUELINE MARVUCIC IRA R/O                JAMES A STEVENSON IRA R/O
1245 KING DR                               2 PUTNEY RD                                4797 LAKELY DR
SOUTH HOLLAND, IL 60473-1109               VALLEY STREAM, NY 11580-1820               TALLAHASSEE, FL 32303-7550
PERSHING LLC              Case 21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 510 of LLC
                                                                                 PERSHING  661
JAMES A VANDIVER IRA                     JAMES ALLEN IRA R/O                     JAMES BARTON IRA
4516 LOUISVILLE DR                       8420 S CIMARRON RD                      4413 S WESTWAY DR
PLANO, TX 75093-5446                     LAS VEGAS, NV 89113-4424                COEUR D ALENE, ID 83814-7203




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JAMES C HOWELL IRA                       JAMES E WATTS IRA                       JAMES F JAWERS IRA R/O
217 ALLEN DR                             106 S PRAIRIE ST                        131 CURCH RD APT 13K
BRANDON, MS 39047-4617                   HIGHLAND, KS 66035-4116                 NORTH WALES, PA 19454




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JAMES F SMITH IRA                        JAMES FRANKLAND IRA                     JAMES G BARNETT IRA
2704 KLERNER CT                          1573 ESCADRILLE DR                      1406 ADAMS ST
NEW ALBANY, IN 47150-2088                TALLAHASSEE, FL 32308-4788              NEW ALBANY, IN 47150-5210




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JAMES GERRARD KANE IRA R/O               JAMES GOEBEL IRA                        JAMES H CRAWFORD IRA R/O
4027 SW 50TH ST                          1077 RIDGEVIEW CIR                      117 TROON WAY
FT LAUDERDALE, FL 33314-5705             LAKE ORION, MI 48362-3449               AIKEN, SC 29803-5619




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JAMES H SLAUGHTER IRA                    JAMES J CARLSON IRA                     JAMES J JIRAN IRA
937 SALISBURY GRN                        38690 SW LAURELWOOD RD                  12030 BARTON AVE
VIRGINIA BCH, VA 23452-6136              GASTON, OR 97119-8526                   HUNTLEY, IL 60142-7876




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JAMES J NEMMERT IRA R/O                  JAMES L BOSTWICK IRA                    JAMES L JONES IRA
70 BLUEJAY                               PO BOX 2128                             10218 WHISPERING WAY
IRVINE, CA 92604-3273                    HAPPY VALLEY, OR 97015-2128             INDIANAPOLIS, IN 46239-9675




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JAMES L LEE IRA                          JAMES LARRY THURMON IRA                 JAMES LILJA MD P/S PLAN
20475 VALLEY BLVD                        412 SPEARSVILLE RD                      4 EUCLID AVE
WALNUT, CA 91789-2729                    JUNCTION CITY, AR 71749-9410            LOS GATOS, CA 95030-7012




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JAMES M FARRELL IRA                      JAMES M MURPHY IRA R/O                  JAMES M SCHMITH IRA
7255 TILLMAN DR                          30 ASHLAND DR                           4582 ABBEY DR
LAKE WORTH, FL 33467-7871                HUNTINGTON, NY 11743-3861               CARMEL, IN 46033-2497




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JAMES MUSZYNSKI IRA                      JAMES P COLLINS JR IRA                  JAMES R BRADY IRA
6142 IVY DR                              30582 STEEPLECHASE DR                   596 N 7TH AVE
LISLE, IL 60532-3225                     SAN JUAN CAPO, CA 92675-1920            DES PLAINES, IL 60016-1138




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JAMES R COX IRA                          JAMES R EDDY IRA                        JAMES R KNAPP IRA
114 JERICHO RD                           2347 S EMBERS LN                        906 WOODRUFF PLACE WEST DR
WINFIELD, WV 25213-9438                  ARLINGTON HTS, IL 60005-4308            INDIANAPOLIS, IN 46201-1954
PERSHING LLC            Case    21-10831-CTG    Doc
                                         PERSHING LLC 17       Filed 05/19/21   Page 511 of LLC
                                                                                   PERSHING  661
JAMES R MOORE IRA                         JAMES ROGERS IRA                         JAMES S MCCLUSKEY IRA R/O
2150 HAYWORTH RD                          4901 W BAHAMA CT                         3 SHEA RDG
PT CHARLOTTE, FL 33952-4625               LOUISVILLE, KY 40219-2118                RCHO STA MARG, CA 92688-8721




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
JAMES STUMP IRA R/O                       JAMES V PARSLEY IRA R/O                  JAMES WALSH IRA
28 KESWICK CIR                            817 3RD ST                               9920 WHISPER RIDGE LN
MONROE TWP, NJ 08831-4905                 COLUMBUS, NE 68601-7851                  BELVIDERE, IL 61008-9510




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
JAMES WILLIAM CASE IRA                    JAMES WILLIAMS IRA R/O                   JAN LIZABETH GREENE IRA
504 COPPER RIDGE CT                       6 EDGEBROOK DR                           13000 NE 44TH AVE
FLORENCE, MS 39073-4708                   POMONA, CA 91766-4767                    VANCOUVER, WA 98686-3104




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
JAN M HEIM IRA R/O                        JAN VIJG IRA                             JANE M BEEMSTER IRA
57497 227TH ST                            301 W 118TH ST 6 B                       3111 CLEARWATER DR
AUSTIN, MN 55912-6660                     NEW YORK, NY 10026                       PLAINFIELD, IL 60586-1768




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
JANE MCFERRIN IRA                         JANE W ROGERS IRA                        JANENE BOBENRIETH IRA R/O
2069 WINDSONG WAY                         5216 REDFIELD CT                         3132 SUMATRA PL
MONROE, GA 30656-3389                     ATLANTA, GA 30338-3714                   COSTA MESA, CA 92626-2337




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
JANET E WELLS IRA                         JANET LOCKLAR IRA                        JANICE BANARER IRA
26771 CALLE MARIA                         29363 N 129TH AVE                        9513 JELLICO AVE
MISSION VIEJO, CA 92691-3408              PEORIA, AZ 85383-5239                    NORTHRIDGE, CA 91325-2028




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
JANICE L PITTS IRA R/O                    JANICE M RICHARD IRA                     JANICE MANUEL IRA
12702 W MAYA WAY                          1609 S RIDGEVIEW DR                      5952 LIME AVE
PEORIA, AZ 85383-2831                     YORKTOWN, IN 47396-9434                  CYPRESS, CA 90630-3223




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
JANICE S HALL IRA                         JANICE WILLIAMS IRA                      JANINE HUISENGA IRA R/O
2641 BUTTONWOOD RUN                       471 FOREST GROVE CIR                     4277 GRANADILLA DR
THE VILLAGES, FL 32162-3425               COLUMBIA, SC 29210-3848                  MOORPARK, CA 93021-2136




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
JANIS CZAJKOWSKI IRA                      JANNA COFFMAN IRA                        JASLEEN BHASIN IRA
14956 W CRENSHAW DR                       2144 HORSESHOE DR                        170 S LAKEVIEW AVE
GOODYEAR, AZ 85395                        INDEPENDENCE, IA 50644-9381              ANAHEIM, CA 92807-3606




PERSHING LLC                              PERSHING LLC                             PERSHING LLC
JAY CHRISTOPHER SMITH IRA R/O             JAY KING IRA                             JEAN E NOVOTNY IRA R/O
1447 W BUNKERHILL RD                      42520 W SEA EAGLE DR                     8540 N CENTRAL AVE UNIT 24
MOORESVILLE, IN 46158-6820                MARICOPA, AZ 85138-3962                  PHOENIX, AZ 85020-3577
PERSHING LLC               Case 21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 512 of LLC
                                                                                  PERSHING  661
JEAN FISCHER IRA R/O                      JEAN GORDON IRA                         JEAN PAVLAKIS IRA R/O
13443 185TH LN NW                         2370 TWICKENHAM DR                      2308 GREEN BAY RD
ELK RIVER, MN 55330-2704                  BEACHWOOD, OH 44122-1368                HIGHLAND PARK, IL 60035-2051




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
JEANETTE LEWIN IRA                        JEANNE M WOLF IRA                       JEANNE S KELLEY IRA
1506 REGGIO AISLE                         14758 ELROND DR                         2724 GLEN FOREST LN
IRVINE, CA 92606-0825                     STERLING HTS, MI 48313-5625             PLANO, TX 75023-7906




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
JEANNINE OLSON IRA                        JEFF TRICE IRA                          JEFFERY D CHIN IRA R/O
1612 BIDWELL AVE                          155 GRAVEL DR                           3676 MAY RD
CHICO, CA 95926-9642                      WEST BEND, WI 53095-9534                EL SOBRANTE, CA 94803-2020




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
JEFFREY A CHINOSKI IRA                    JEFFREY A ERNST IRA                     JEFFREY BRIAN KULLMANN IRA
48 STONETREE CIR                          6114 CHESTNUT DR                        26152 HILLSFORD PL
ROCHESTER HLS, MI 48309-1136              CRYSTAL LAKE, IL 60014-4821             LAKE FOREST, CA 92630-5507




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
JEFFREY D HAYNES IRA R/O                  JEFFREY KAAR IRA R/O                    JEFFREY LYNN CODD IRA R/O
154 N PARKDALE DR                         200 IRISH WAY                           947 BRUNSWICK CIR
WEST MONROE, LA 71291-9061                PISMO BEACH, CA 93449-3509              SUGAR LAND, TX 77478-4008




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
JEFFREY M BROWN IRA R/O                   JEFFREY PENNEBAKER IRA                  JENCHUAN WEN IRA
4198 ESCONDITO CIR                        48 CARSON RD                            18933 BRAMHALL LN
SARASOTA, FL 34238-4518                   DELHI, LA 71232-6628                    ROWLAND HGHTS, CA 91748-4956




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
JENELLE T TERRANOVA IRA                   JENNIFER FORTUNE IRA R/O                JENNIFER SANCYA IRA R/O
25214 WHEELER RD                          973 IRON MOUNTAIN CIR                   1223 W FARWELL
NEWHALL, CA 91321-2438                    S LAKE TAHOE, CA 96150-6118             APT 2
                                                                                  CHICAGO, IL 60626



PERSHING LLC                              PERSHING LLC                            PERSHING LLC
JERIDIAH J WELTI IRA                      JERRY C SADLER IRA                      JERRY D HARRIS IRA
262 E WABASHA ST                          PO BOX 798                              725 S COUNTY ROAD 975 W
WINONA, MN 55987-3849                     PINE VALLEY, CA 91962-0798              FRENCH LICK, IN 47432-9160




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
JERRY GOLDSTEIN IRA                       JERRY GROSS IRA R/O                     JERRY J MOORE IRA
4048 N SANTA BARBARA PL                   PO BOX 1357                             10640 W COUNTY ROAD 500 S
ORANGE, CA 92865-1530                     COEUR D ALENE, ID 83816-1357            DALEVILLE, IN 47334-9782




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
JERRY R MYLIN IRA                         JERRY W WALKER IRA R/O                  JESSE DEE HEER IRA
612 W ORIOLE LN                           805 TIDWELL RD                          975 COUNTY ROAD 4131
MT PROSPECT, IL 60056-1120                WEST MONROE, LA 71292-8933              CUMBY, TX 75433-5194
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 513 of LLC
                                                                                 PERSHING  661
JESSIE CARRAWAY JR IRA                   JESUS M CADENA IRA                      JESUS MENDEZ IRA R/O
302 KINGFISHER RD                        1824 RON CERRUDO ST                     2907 W 129TH PL
STERLINGTON, LA 71280-3283               EL PASO, TX 79936-4214                  GARDENA, CA 90249-1508




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JILL M RAICEVICH IRA                     JIM B KNOX IRA R/O                      JIMMY A MELTON IRA
12135 ARBORWOOD WAY                      17602 POSSUMS RUN DR                    64 PLANTATION RD
CHARDON, OH 44024-2417                   HUMBLE, TX 77396-1634                   JACKSON, TN 38305-2024




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JO ANN F HAINES IRA                      JO F RANVAL IRA                         JOAN AMICO IRA
9310 SE GRANDVIEW TER                    4121 ALAMEDA CLOSE                      24281 FAWNSKIN DR
PORTLAND, OR 97086-7002                  PADUCAH, KY 42001-6523                  CORONA, CA 92883-4185




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JOANN L HOFFMANN IRA R/O                 JOANN SEMERARO PSP                      JOANN YOPCHICK IRA
5798 MUSTARD CREEK RD                    30 KENWOOD DR                           4743 N LOTUS AVE
PASO ROBLES, CA 93446-7710               MASSAPEQUA, NY 11758-7335               CHICAGO, IL 60630-3408




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JOANNA M KIM IRA                         JOANNE M FISHER IRA R/O                 JOANNE NAULT IRA R/O
4276 N QUAIL LAKE DR                     4000 HALFMOON VALLEY RD                 959 N 550 E
CLOVIS, CA 93619-4698                    WARRIORS MARK, PA 16877-6508            WESTVILLE, IN 46391




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JODI L MARTIN IRA R/O                    JODIE M MORRIS IRA                      JOE EDWARD TERRA IRA R/O
912 MARYMOUNT LN                         7125 W CALEB RD                         16 VISTA POINTE DR
CLAREMONT, CA 91711-1573                 PEORIA, AZ 85383-3077                   WATSONVILLE, CA 95076-6612




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JOE R FELTY IRA R/O                      JOEL A WOLK IRA                         JOHN A SLAATS BENE IRA
3245 W MAIN STREET SUITE 235-175         444 WILSHIRE LN                         9734 CLARK RIDGE ROAD
FRISCO, TX 75034-4412                    BOLINGBROOK, IL 60440-4824              FOLEY, AL 36535-9007




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JOHN A SLAATS IRA                        JOHN A WESLEY IRA                       JOHN A YANEGA IRA
9734 CLARK RIDGE ROAD                    309 W HORIZON RD                        12772 CHAMBERLAIN RD
FOLEY, AL 36535-9007                     MUNCIE, IN 47303-1138                   AURORA, OH 44202-9706




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JOHN BARNETT IRA R/O                     JOHN BAUMDRAHER IRA R/O                 JOHN C MALONEY JR IRA R/O
630 N MANGROVE AVE                       9872 GARRETT CIR                        8 GRANADA DR
COVINA, CA 91724-2834                    HUNTINGTN BCH, CA 92646-3638            MORRIS PLAINS, NJ 07950-1404




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
JOHN C SMITH IRA                         JOHN E FALCONE IRA                      JOHN E ROSKEY IRA
3495 OLYMPIA RD                          15117 PORTS OF IONA DR                  7456 OLD US HIGHWAY 395 N
DAVIDSONVILLE, MD 21035-1320             FORT MYERS, FL 33908-6806               WASHOE VALLEY, NV 89704-9597
PERSHING LLC             Case 21-10831-CTG    Doc
                                       PERSHING LLC 17      Filed 05/19/21   Page 514 of LLC
                                                                                PERSHING  661
JOHN G WILLINGHAM IRA                   JOHN H ZOOK IRA R/O                     JOHN J ANDERSON IRA R/O
7100 W FOSTER AVE                       20582 CANDLEWOOD HOLW                   2242 S NOME CT
CHICAGO, IL 60656-1956                  ESTERO, FL 33928-4266                   AURORA, CO 80014-4901




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
JOHN J IMESCH IRA                       JOHN J LUX IRA                          JOHN J MCKANE IRA
23526 MELROSE LN                        11890 CLIFTON TERRACE                   12427 W FOXFIRE DR
MACOMB, MI 48042-5180                   FORT MYERS, FL 33913                    SUN CITY WEST, AZ 85375-5127




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
JOHN J RIZZARDO IRA R/O                 JOHN JIMENEZ IRA                        JOHN K SCHLITT IRA R/O
3550 E 101ST AVE                        2828 STARLITE CT                        9032 N 83RD ST
CROWN POINT, IN 46307-8831              SANTA MARIA, CA 93455-2124              SCOTTSDALE, AZ 85258-1887




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
JOHN KERBV IRA                          JOHN M JOHNSON IRA R/O                  JOHN M SANTY IRA
361 COOPER DR                           PO BOX 165                              13197 N SILVER CHOLLA PL
AIKEN, SC 29803-9136                    PAPAIKOU, HI 96781-0165                 MARANA, AZ 85658-4009




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
JOHN MILLER IRA                         JOHN MORSE IRA                          JOHN OSTERHOUT IRA
PO BOX 172                              509 S MAIN ST                           659 ELEVAR CT
DOE RUN, MO 63637-0172                  LAWRENCEBURG, KY 40342-1517             SIMI VALLEY, CA 93065-7070




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
JOHN OWENS IRA                          JOHN P DOROW IRA                        JOHN P YOUNG IRA
21794 MERIDIAN LN                       436 LEONARD ST                          10135 GROVER ST
NOVI, MI 48375-4941                     PARK RIDGE, IL 60068-3324               OMAHA, NE 68124-3646




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
JOHN R MALMO IRA                        JOHN S PINTAR IRA                       JOHN S ROUSE IRA R/O
8187 E SHIELDS AVE                      31662 VIA COYOTE                        3155 MORNING WAY
FRESNO, CA 93737-9758                   COTO DE CAZA, CA 92679-4103             LA JOLLA, CA 92037-1909




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
JOHN SAWYER IRA                         JOHN T HOCHHEIMER IRA R/O               JOHN THOMAS ARNOLD IRA
PO BOX 19937                            339 ROCKY TOP RD                        107 PAR PL
S LAKE TAHOE, CA 96151-0937             WATERLOO, SC 29384-3650                 GREENWOOD, SC 29649-7011




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
JOHN TIESSEN IRA                        JOHN V PEZZULLO IRA                     JOHN W COLEMAN DECD IRA
1049 CONRAD CT                          1658 DOVER CT APT C                     325 E 41ST ST APT 206
ELK GROVE VLG, IL 60007-3016            WHEATON, IL 60189-8444                  NEW YORK, NY 10017-5916




PERSHING LLC                            PERSHING LLC                            PERSHING LLC
JON M DUMOND IRA                        JONATHAN B MAR IRA R/O                  JONATHAN E DIXON IRA R/O
409 GLENVIEW DRIVE                      1106 HEDGEWOOD PL                       1371 CRANEING RD
TALLAHASSEE, FL 32303                   DIAMOND BAR, CA 91765-4374              WICKLIFFE, OH 44092-2519
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21   Page 515 of LLC
                                                                                 PERSHING  661
JONATHAN L MAXBERRY IRA                   JORDAN LIPPMAN IRA                     JOSE G SOTO IRA
3856 LEEVIEW CT                           1000 JEFFERSON ST APT 635              27238 ELLISON WAY
CULVER CITY, CA 90232-3007                HOBOKEN, NJ 07030-7308                 VALENCIA, CA 91354-2113




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
JOSE M LOPEZ IRA                          JOSEPH A MENDES IRA R/O                JOSEPH BERRY IRA
12421 WALNUT AVE                          4399 APLICELLA CT SP 45                14 HAR LEVANON
GARDEN GROVE, CA 92840-3330               MANTECA, CA 95337-9107                 MORESHET D N 2018600
                                                                                 ISRAEL



PERSHING LLC                              PERSHING LLC                           PERSHING LLC
JOSEPH CAPILLI JR IRA                     JOSEPH CRISTO IRA R/O                  JOSEPH E NOWOCINSKI IRA R/O
1108 ELLIS RD                             5310 VIA SEVILLA                       20542 PORTER RANCH RD
MELISSA, TX 75454-2175                    YORBA LINDA, CA 92887-3131             TRABUCO CYN, CA 92679-3371




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
JOSEPH F CURLES SR IRA R/O                JOSEPH FISCHER IRA                     JOSEPH HIPP IRA
719 GREENLEAF DR                          609 PASTEUR AVE                        25101 MAMMOTH CIR
TALLAHASSEE, FL 32305-7406                BOWLING GREEN, OH 43402-1430           LAKE FOREST, CA 92630-2518




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
JOSEPH J BARDOCZI IRA                     JOSEPH M PINNEY IRA R/O                JOSEPH N DANIELLO IRA
112 S COLLEGE AVE                         PO BOX 723                             5591 E SHADOW RIDGE DR
RENSSELAER, IN 47978-2718                 NEW CASTLE, CO 81647-0723              TUCSON, AZ 85750-1069




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
JOSEPH R CARDILLO IRA                     JOSEPH W WONG IRA R/O                  JOSHUA M PITCOCK IRA
6921 ALKEN CIR                            35764 LUNDY DR                         512 RANDOLPH ST NW
NEW PRT RCHY, FL 34653-1902               NEWARK, CA 94560-2035                  WASHINGTON, DC 20011-5906




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
JOYCE ANSLEY IRA                          JOYCE PRIEST IRA R/O                   JOYCE STANFIELD IRA
3309 VASSAR CT                            5487 ARROW RIDGE RD                    6010 S HOLT AVE
TALLAHASSEE, FL 32309-3603                BASTROP, LA 71220-7248                 LOS ANGELES, CA 90056-1416




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
JUAN HERRERA IRA                          JUAN L ROMERO SR IRA R/O               JUDITH A LILLY IRA
5520 BARNARD ST                           11200 ISADORA DR                       1906 FOXTAIL DR
SIMI VALLEY, CA 93063-3572                CHESTERFIELD, VA 23838-6233            SALINA, KS 67401-7121




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
JUDITH M ROSENSTOCK IRA                   JUDY A HUETTNER IRA                    JUDY L PACKARD IRA R/O
844 S CURSON AVE                          2805 BOONE CT                          1509 CRIMSON KING CT
LOS ANGELES, CA 90036-4621                PLANO, TX 75023-6308                   GENESEO, IL 61254-8649




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
JUDY RAE DENZER IRA                       JULIA FOWLER IRA                       JULIA P MCROBERTS IRA
18117 62ND AVE N                          7935 SW MATHENY DR                     3780 E HIDDEN VALLEY DR
OSSEO, MN 55311-4669                      BEAVERTON, OR 97008-7379               RENO, NV 89502-8625
PERSHING LLC               Case 21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 516 of LLC
                                                                                  PERSHING  661
JULIANE BAKOS IRA R/O                     JULIETTE HAYMAN IRA                     JULIO CUCUTA IRA
1884 DEER PATH TRL                        4415 WEEPING SPRUCE CT                  19 WOODS EDGE CT
OXFORD, MI 48371-6061                     CONCORD, CA 94521-4442                  PARLIN, NJ 08859-3113




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
KARA I PRUITT IRA                         KAREN BIDDY IRA                         KAREN BROOM INHERITED IRA
5835 W FETLOCK TRL                        12452 HOLEY RD                          895 ELLINGTON DR
PHOENIX, AZ 85083-7392                    TALLAHASSEE, FL 32317-9607              BILOXI, MS 39532-2253




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
KAREN C ARNOLD IRA                        KAREN C KWOK IRA                        KAREN C MILLER IRA
18409 BANDYS RIDGE DR                     159 E WISTARIA AVE                      7602 WILLOW GLEN RD
LITTLE ROCK, AR 72223-9246                ARCADIA, CA 91006-4646                  LOS ANGELES, CA 90046-1609




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
KAREN CLIFFORD IRA R/O                    KAREN H STERN IRA                       KAREN HEPBURN IRA
9009 EL MODENA AVE                        90 TERRELL FARM PL                      6533 W EBINGER DR
ELVERTA, CA 95626-9525                    CHESHIRE, CT 06410-2910                 NILES, IL 60714-4435




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
KAREN S KETTS IRA R/O                     KAREN SUN IRA R/O                       KARIN L CRAINE IRA R/O
921 CORONADO AVE                          94 BIANCO                               10200 CITY WALK DR UNIT 337
CORONADO, CA 92118-2436                   IRVINE, CA 92618-0106                   WOODBURY, MN 55129-6907




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
KATHLEEN A KELLY IRA                      KATHLEEN B ROGERS IRA                   KATHLEEN BERG-CURTIS IRA
4500 N FORESTVIEW AVE                     605 N GRAND                             5342 BERKELEY AVE
CHICAGO, IL 60656-4131                    MESA, AZ 85201-5032                     WESTMINSTER, CA 92683-2742




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
KATHLEEN CHIALIN LEE IRA                  KATHLEEN GRANT IRA                      KATHLEEN KLEPP IRA
24191 BENFIELD PL                         972 E LINDA LANE                        141 BAYWOOD DR
DIAMOND BAR, CA 91765-1865                GILBERT, AZ 85234                       CHEEKTOWAGA, NY 14227-2671




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
KATHLEEN M NARAGHI IRA                    KATHLEEN PFLEEGER IRA                   KATHLEEN SULLIVAN RYE IRA
13351 SILVER LAKE DR                      1104 W SIGWALT ST                       10 BYRON CIR
POWAY, CA 92064-4413                      ARLINGTON HTS, IL 60005-1664            MILL VALLEY, CA 94941-4626




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
KATHRYN KINTZING IRA                      KATHY DUVALL IRA                        KATHY HAZELWOOD IRA
531 SAN LORENZO COURT                     23009 ROBERT E LEE RD                   3906 ALVES FERRY RD
LADY LAKE, FL 32159-5640                  LUCEDALE, MS 39452-9016                 HENDERSON, KY 42420-9574




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
KATHY NISHNIC IRA                         KATHY YAMBOR IRA R/O                    KATINA S CRITOPOULOS IRA
120 DIBBLE LN                             3332 N 4TH ST                           2011 GOLD CIR
COLUMBIA, SC 29223-3103                   WHITEHALL, PA 18052-3158                ROCKLIN, CA 95765-4367
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17        Filed 05/19/21   Page 517 of LLC
                                                                                   PERSHING  661
KATRINA WENYU HUANG IRA                  KAY WARREN IRA                            KEITH HANDLER IRA R/O
15762 GUN TREE DR                        5540 N CARNELIAN DR                       552 EMERALD TRL
HACIENDA HTS, CA 91745-6352              TUCSON, AZ 85750-6451                     MARTINSVILLE, NJ 08836-2345




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
KELLY MCELROY IRA                        KENDAL A RAUTZHAN IRA                     KENNETH BENSON IRA
16236 W INDIANOLA AVE                    118 S 5TH ST                              4831 INNISWOLD RD
GOODYEAR, AZ 85395-8026                  LEWISBURG, PA 17837-1810                  BATON ROUGE, LA 70809-3014




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
KENNETH G BASSLER IRA                    KENNETH G RUF IRA                         KENNETH LAMBERT IRA
3426 FOSTER RIDGE LN                     3408 S 61ST CT                            102 WARWICK DR
CARMEL, IN 46033-4640                    CICERO, IL 60804-3727                     MONROE, LA 71203-2936




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
KENNETH M DURAN IRA                      KENNETH R BAILEY IRA                      KENT PETERSON IRA
2015 E 12TH ST                           121 SYCAMORE DR                           983 CEDAR KNLS W
EMMETT, ID 83617-9401                    NORWALK, OH 44857-1914                    CEDAR CITY, UT 84720-3630




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
KENTON L CRISMORE IRA                    KENVIS NGOW IRA                           KERRE MILLIMAN BENE IRA
9134 COUNTRYWOOD DR                      24191 BENFIELD PL                         6153 S NEWARK WAY
PLYMOUTH, MI 48170-5726                  DIAMOND BAR, CA 91765-1865                ENGLEWOOD, CO 80111-5851




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
KEUM S OH IRA                            KEVIN G GARDNER IRA                       KHIDIR OSMAN IRA R/O
16631 57TH PL W                          5307 E CAMBRIDGE AVE                      1130 S BARDEAUX AVE
LYNNWOOD, WA 98037-8325                  PHOENIX, AZ 85008-1718                    YUMA, AZ 85364-4134




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
KIM ALTMANN IRA                          KIM I MATSLER IRA R/O                     KIMBERLY D RATTRAY IRA
16515 FIR ST                             512 S 70TH PL                             1904 E HAMILTON DR
HESPERIA, CA 92345-5836                  SPRINGFIELD, OR 97478-7405                MUNCIE, IN 47303-9545




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
KIMBERLY DANKWORTH IRA R/O               KIMBERLY K JACOBS IRA                     KIMBERLY K TAROWSKY IRA R/O
2344 ZODIAC ST                           10 SUMMERHILL DR                          5735 E 62ND PL
CARLSBAD, CA 92009-5340                  SAINT JOSEPH, MO 64507-9600               INDIANAPOLIS, IN 46220-4905




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
KOPIE PINLAC JALAD IRA R/O               KRISTEN J JOHN IRA                        KRISTINA M JOHNSON IRA
2448 HIGHLAND PINES RD                   21795 BRENTWOOD                           232 OAK PARK DR
POMONA, CA 91767-2578                    MISSION VIEJO, CA 92692-4221              MADISON, MS 39110-7724




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
KUEI-HUI MARY CHEN IRA                   KWANG HONG IRA                            L CHRISTOPHER SMITH IRA
8699 QUIET WOODS ST                      5713 PASINETTI ST E                       24027 RESEARCH DR
CHINO, CA 91708-9200                     FIFE, WA 98424-2360                       FARMINGTN HLS, MI 48335-2632
PERSHING LLC                Case 21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 518 of LLC
                                                                                   PERSHING  661
L DURDEN COLLINS IRA                       LAKSHMI NAIDU IRA R/O                   LANCE E HEVERLEY IRA
103 HADDON LN                              3380 MALONE DR                          19857 N 260TH DR
GREER, SC 29651-6818                       LEXINGTON, KY 40513-1204                BUCKEYE, AZ 85396-7398




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
LARRY BURNETT IRA R/O                      LARRY G REED IRA                        LARRY GRAHAM IRA
586 W STATE ROAD 8                         9708 N HARRISON ST                      2411 HERITAGE PARK CIR NW
HEBRON, IN 46341-8706                      KANSAS CITY, MO 64155-2121              KENNESAW, GA 30144-4839




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
LARRY J DOLL IRA                           LARRY J ERP IRA                         LARRY M WILSON IRA
1129 WEST CAPITOL DRIVE 44                 7408 S 30TH LN                          7080 S CAMINO LOMA ALTA
SAN PEDRO, CA 90732-2293                   PHOENIX, AZ 85041-9317                  TUCSON, AZ 85747-9364




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
LARRY R SANDERS IRA                        LARRY RECHTFERTIG IRA                   LARRY URSUA IRA R/O
4167 N ROAD 500 W                          9421 LOS COCHES RD                      PO BOX 219
BARGERSVILLE, IN 46106-9250                LAKESIDE, CA 92040-4611                 TEHACHAPI, CA 93581-0219




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
LARRY ZINTEL IRA                           LAURA R GIBSON IRA R/O                  LAURA YANG HWANG IRA
16708 ANTERO ST                            PO BOX 34052                            19471 SIERRA LAGO RD
BROOMFIELD, CO 80023-8092                  RENO, NV 89533                          IRVINE, CA 92603-3812




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
LAUREL MARX JACOBS IRA                     LAURENCE BROWN IRA R/O                  LAURIE J HERJE IRA
115 W BROADWAY 35                          233 COUNTY ROUTE 28B                    3345 ZIRCON LN N
NEW YORK, NY 10013-3882                    VALATIE, NY 12184-3221                  MINNEAPOLIS, MN 55447-1082




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
LAURIE NOWOCINSKI IRA R/O                  LAWRENCE R KOPP IRA                     LEILANI D MOLINA IRA
20542 PORTER RANCH RD                      916 BRENDON DR                          1360 YORK AVE APT 6B
TRABUCO CYN, CA 92679-3371                 SCHAUMBURG, IL 60194-2417               NEW YORK, NY 10021-4026




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
LEO A SIMONETTA IRA                        LESLIE J HOFF IRA                       LESLIE LAMBERT IRA
6421 E VOITAIRE AVENUE                     27 SHERWOOD LN SE                       2904 WILDERNESS BLVD W
SCOTTSDALE, AZ 85254                       MARIETTA, GA 30067-4035                 PARRISH, FL 34219-9399




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
LESLIE S COBB IRA                          LETITIA W SEGER IRA                     LEWIS R WILLIAMS IRA
304 OXFORDSHIRE LN                         130 RITZ BLVD                           670 RIVER PLANTATION RD
LOUISVILLE, KY 40222-5336                  GEORGETOWN, KY 40324-8448               CRAWFORDVILLE, FL 32327-1509




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
LI MAAN KANG IRA                           LILLIAM E CZEKAJ IRA                    LILLIAN G BOYD IRA
2054 COUNTRY CANYON RD                     715 N GOODWIN DR                        1106 LOUISVILLE AVE
HACIENDA HTS, CA 91745-4924                PARK RIDGE, IL 60068-2115               MONROE, LA 71201-6018
PERSHING LLC               Case 21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21   Page 519 of LLC
                                                                                 PERSHING  661
LINDA CADUCOY IRA                         LINDA G WALKER IRA                     LINDA L RHYNE IRA
1413 HEIDELBERG AVE                       2103 ELMWOOD DR                        24951 SAUSALITO ST
WALNUT, CA 91789                          MONROE, LA 71201-4505                  LAGUNA HILLS, CA 92653-5627




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
LINDA LONDO IRA                           LINDA M CURTIS IRA                     LINDA M UPTON IRA
449 SADDLE RIDGE DR                       428 SILVERGATE AVE                     991 LAVA ST SE
KNOXVILLE, TN 37934-7400                  SAN DIEGO, CA 92106-3328               PALM BAY, FL 32909-7269




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
LINDA R WINER IRA R/O                     LINDA RUDOLPH IRA                      LINN J BROWN MILLER IRA R/O
363 CRANBURY RD UNIT C-7                  9302 COMSTOCK DR                       5850 CRESTMOOR DR
EAST BRUNSWICK, NJ 08816-3050             HUNTINGTN BCH, CA 92646-5926           PARADISE, CA 95969-3727




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
LINUS C LAMPERT IRA                       LIPING BAO IRA                         LISA A BENSON IRA
1748 N 175E                               19526 CRONIN DR                        3688 COUNTRY PLACE BLVD
JASPER, IN 47546-9326                     ROWLAND HGHTS, CA 91748-2427           SARASOTA, FL 34233-2116




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
LISA ANN WILSON IRA                       LISA C WHEELER IRA                     LISA GARRISON IRA R/O
15463 MORRO BAY LN                        7040 HARBOUR VILLAGE CT APT 2L         238 ANDOVER PL
VICTORVILLE, CA 92394-1585                ANNAPOLIS, MD 21403-3568               TRENTON, NJ 08691-3425




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
LISA M MIX IRA                            LISA ROYSE IRA                         LISA S KARLIN INHERITED IRA
13890 PASEO ALDABRA                       321 STEPTOE RD                         665 WEADLEY RD
SAN DIEGO, CA 92129-2106                  SUMMIT POINT, WV 25446                 RADNOR, PA 19087-1956




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
LOIS BRANNON IRA R/O                      LOIS M HOFFMAN IRA                     LON SMITH INHERITED IRA
849 SUMMERSET BAY DR                      749 STRICK RD                          711 COMANCHE TRL
CROSS HILL, SC 29332-5731                 MILTON, PA 17847-8921                  WEST MONROE, LA 71291-8117




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
LONAM LEGGETT IRA                         LORETTA HERRIN IRA R/O                 LORRI FRIEDRICHSEN IRA
3013 MILLS LN                             25111 CINERIA WAY                      642 S NIPHON ST
MONROE, LA 71201-2019                     LAKE FOREST, CA 92630-3308             WEST POINT, NE 68788-2340




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
LOUIS E CAMANGO IRA                       LOUIS KOPSA IRA                        LOUIS WHITTLEMORE IRA R/O
1836 CALISTOGA DR                         414 PRESS LINDLER RD                   2207 BIRDIE DR
SAN JOSE, CA 95124-1716                   COLUMBIA, SC 29212-8321                ELIZABETHTON, TN 37643-5041




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
LOUISE A PAPCIAK IRA                      LUCILLE VIGGIANO IRA R/O               LUCY T SCIORTINO IRA R/O
3619 BROOKSHIRE DR                        1432 MAGNOLIA LN                       2234 84TH ST
HURRICANE, WV 25526-9415                  BRANCHBURG, NJ 08876-6104              BROOKLYN, NY 11214-3328
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 520 of LLC
                                                                                 PERSHING  661
LYNDA NAHRA IRA                          LYNN J PECKHAM IRA R/O                  LYNN M ALLMAN IRA
333 OLD MILL RD SPC 315                  20 W MANOR ST                           6704 FOREST PARK DR
SANTA BARBARA, CA 93110-3427             ALTADENA, CA 91001-4714                 TROY, MI 48098-1947




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
LYNN P DALSKY IRA R/O                    M CRONAN MINTON IRA                     MANUEL VALLES IRA IRA
160 BEAU CHEMIN AVE                      14 CLARK LN                             469 LOS FELIZ DR
LOUISVILLE, OH 44641-2550                ESSEX, CT 06426-1002                    SANTA BARBARA, CA 93110-1932




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
MARC LACHANCE IRA                        MARC SCHICK IRA                         MARC ZUCKERMAN IRA
PO BOX 2833                              112 SHERIDAN AVE                        4 TRILLIUM PL
CANYON CNTRY, CA 91386-2833              TAKOMA PARK, MD 20912-5740              HUNTINGTON, NY 11743-7118




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
MARGARET A PRUTER IRA R/O                MARGARET A STEPHEN IRA                  MARGIE J SERPE IRA
8749 LAUREL ST                           265 VICKERY WAY                         4804 SUNNYBROOK DR UNIT 13
BELLFLOWER, CA 90706-5128                ROSWELL, GA 30075-4691                  NEW PRT RCHY, FL 34653-5333




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
MARGRIT E MERRILL IRA R/O                MARIA C ROA IRA                         MARIA CECILLA STEANS IRA
5111 W PORTLAND DR                       25251 CALLE BUSCA                       6273 WILDWOOD CT
LITTLETON, CO 80128-6411                 LAKE FOREST, CA 92630-2604              EL PASO, TX 79912-3212




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
MARIA L CHARNEY IRA                      MARIA LOUISA CAVIN IRA                  MARIA PACE IRA R/O
169 RHAPSODY                             128 CASCADE LN                          1016 PENFIELD RD
IRVINE, CA 92620-2833                    FREDERICKSBRG, VA 22406-4225            ROCHESTER, NY 14625-2144




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
MARIAN RUELKE IRA                        MARIANNE MARCONI IRA                    MARIE FARACE IRA
940 WINTER GREEN DR                      712 W STATE ST                          12128 N DIVISION ST 221
GARDNERVILLE, NV 89460                   TRENTON, OH 45067-9738                  SPOKANE, WA 99218-1905




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
MARIE-LISE BEST IRA                      MARILYN R BUECHLEIN IRA                 MARILYN WOZNIAK IRA
3427 SOUTHWOOD DR                        2089 LAWRIN CT                          2185 CLEARWOOD CT
OCEANSIDE, CA 92058-7426                 INDIANAPOLIS, IN 46234-7646             SHELBY TWP, MI 48316-1042




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
MARK A BOEDING IRA                       MARK A CASBLBERRY IRA R/O               MARK A ROMA IRA
1803 10TH ST                             20506 N WILLIAM AVE                     8671 GIOVANNI CT
COLUMBUS, NE 68601-5907                  PRAIRIE VIEW, IL 60069-9601             HOWELL, MI 48855




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
MARK A SMITH IRA                         MARK BAILEY IRA                         MARK C COLLINS IRA
101 ACOM DRIVE                           23808 CAHUILLA CT                       321 TAVERNIER DR
GREENCASTLE, IN 46125                    CORONA, CA 92883-4193                   OLDSMAR, FL 34677-4624
PERSHING LLC              Case   21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 521 of LLC
                                                                                   PERSHING  661
MARK DARROW IRA                            MARK E NEUBAUER IRA                     MARK GESKE IRA
3508 REMS RD                               2440 GLENDALE CT                        297 E CAMPBELL RD
LOUISVILLE, KY 40241-2558                  LEBANON, OH 45036-5020                  CHANDLER, AZ 85225-1033




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
MARK H BITTNER IRA                         MARK J PHILLIPS IRA                     MARK MOULTON IRA R/O
17N725 HIDDEN HILLS TRL                    1409 MILLEDGE LN                        456 AMERICAN DR
DUNDEE, IL 60118-9532                      DAVENPORT, FL 33896-8803                MONTROSS, VA 22520-8819




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
MARK R DIAMOND IRA R/O                     MARK RASKIND IRA R/O                    MARK S GEISSLER IRA
60 HALYCON RD                              11268 NW 1ST PL                         3492 SE 219TH RD
LINDENHURST, NY 11757-6701                 CORAL SPRINGS, FL 33071-7985            TALIHINA, OK 74571-5883




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
MARK SEIFFERT IRA                          MARK SZYMANSKI IRA R/O                  MARK T ALLEN IRA
60227 ROLLING ROCK WAY                     1530 ALPINE DR                          766 HIGHWAY 468
BEND, OR 97702                             AIKEN, SC 29803-2531                    BRANDON, MS 39042-9058




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
MARLENE SULLIVAN IRA                       MARTHA J DAVALOS IRA                    MARTIN BUCHANAN IRA R/O
2116 SW AUSTIN RD                          945 SW VANTAGE POINTWAY                 5404 INVERRARY CT
ROSEBURG, OR 97471-4507                    BEND, OR 97702-9357                     BAKERSFIELD, CA 93309-2915




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
MARTIN J FALLON IRA R/O                    MARTIN N KNOLMAYER IRA                  MARTIN R PARSONS IRA
569 MARKHAM HOLLOW RD                      8451 MEADOWS EDGE TRL                   26302 CARMEL ST
TULLY, NY 13159-3228                       TINLEY PARK, IL 60487-7056              LAGUNA HILLS, CA 92656-3118




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
MARVIN C ALBERTSON IRA                     MARY A BEDEL IRA                        MARY A TERRANOVA IRA R/O
PO BOX 1231                                3508 N JANNEY AVE                       21634CAYON HEIGHTS CIRCLE
JEFFERSON, OR 97352-1231                   MUNCIE, IN 47304-1831                   SOUTH CLARITA, CA 91390




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
MARY ANN FRONE IRA                         MARY BETH DOWNS IRA R/O                 MARY C VANVOORHIS IRA R/O
3516 CHATTSWORTH CT                        3614 FLAT RD                            4139 N 78TH CT
HOLIDAY, FL 34691-2502                     TALLAHASSEE, FL 32303-7226              MILWAUKEE, WI 53222-2031




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
MARY COMBER IRA                            MARY E KEISER IRA                       MARY FITZGERALD IRA
633 SANDBERG ST                            740 SPRING MILL LN                      2 CASEY CT
SURFSIDE BCH, SC 29575-8636                INDIANAPOLIS, IN 46260-3533             CATONSVILLE, MD 21228-3636




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
MARY G KAPICAK IRA                         MARY KATHY SULLIVAN IRA                 MARY KIDWELL IRA R/O
5302 FRONT ROYAL DR                        8602 WINDSOR VIEW DR                    8123 E COUNTY ROAD 300 N
CROSS LANES, WV 25313-1214                 LOUISVILLE, KY 40272-2347               SEYMOUR, IN 47274-9206
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21   Page 522 of LLC
                                                                                PERSHING  661
MARY L OWENS IRA                         MARY M METSCHKE IRA                    MARY MATHEW IRA
14 SPRUCE ST                             512 DURHAM DR                          4301 CREEK BEND CT
SHAMOKIN DAM, PA 17876-9244              FRANKFORT, IL 60423-9714               LOUISVILLE, KY 40241-5536




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
MARY SMARZ IRA                           MARY T LAATSCH IRA R/O                 MARY WARE PARRISH IRA
16 MATSUNAYE DR                          W2664 GAVERS CT                        2354 EASTWAY RD
MEDFORD, NY 11763-4113                   EAST TROY, WI 53120-1933               DECATUR, GA 30033-5546




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
MARYANN DOUGHERTY IRA                    MARYELLEN FELTER IRA                   MATT BLENKLE IRA R/O
6806 TERRAZA ESCONDIDA                   450 BERG RD                            28112 AMABLE
SAN CLEMENTE, CA 92673-7105              ONTARIO, NY 14519-9375                 MISSION VIEJO, CA 92692-2631




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
MATT MITCHELL IRA                        MATTHEW C GRAYS IRA R/O                MATTHEW DUDIK IRA R/O
25262 HUGO RD                            1900 SHADOWROCK LN                     505 S 199TH ST
LAGUNA NIGUEL, CA 92677-1521             BOWIE, MD 20721-2598                   ELKHORN, NE 68022-6462




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
MATTHEW J DORGAN IRA                     MATTHEW P FERRARA IRA                  MATTHEW VANOVER IRA
174 DEERVIEW RD                          155 FOX RIDGE DR                       1515 S FORREST HEIGHTS AVE
KESWICK, VA 22947-2121                   CRANSTON, RI 02921-2234                SPRINGFIELD, MO 65809-2318




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
MATTHEW W SPIELER IRA                    MAUREEN E BERRY-HUCK BENE IRA          MAUREEN K BUESSING IRA
19 KOHL CT                               6853 GLACIER DR                        3800 S CLUBHOUSE DR UNIT 9
BRENTWOOD, NY 11717-6707                 INDIANAPOLIS, IN 46217-3931            CHANDLER, AZ 85248-4275




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
MAUREEN KELLY IRA                        MAYA J VEPRINSKY IRA                   MAYURI KAPOOR IRA
63 AVENUE A                              2768 THE MEWS                          8030 GEORGETOWN CIR
WEST BABYLON, NY 11704-7154              NORTHBROOK, IL 60062-2617              SUWANEE, GA 30024-6625




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
MEADOW EDWARDS IRA                       MEILING L CHENG IRA R/O                MELIA KWEE IRA R/O
19 CAMBRIDGE CT                          12705 GREENBRIAR RD                    316 SHADY VALLEY CT
ANDERSON, IN 46012-3905                  POTOMAC, MD 20854-6324                 SAN RAMON, CA 94582-5657




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
MELODY K LARKIN IRA                      MEREDITH WEBER IRA                     MICHAEL A PARVIS IRA
10369 E 39TH WAY                         59 LAMBETH LOOP                        1767 TYRONE ST
YUMA, AZ 85365-7237                      FAIRPORT, NY 14450-9740                CROFTON, MD 21114-2521




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
MICHAEL A RHODES IRA                     MICHAEL A TAFOYA IRA R/O               MICHAEL BENTON IRA
123 KNOLLWOOD TER                        232 BARRANCA DR                        3384 MANZANA ST
CLIFTON, NJ 07012-2300                   MONTEREY PARK, CA 91754-2228           SANTA YNEZ, CA 93460-9113
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 523 of LLC
                                                                                  PERSHING  661
MICHAEL BORG IRA                          MICHAEL BRODEUR IRA                     MICHAEL D ELLIS IRA
8715 WABASH LN                            32 GRANBY FARMS RD                      14430 RIVERSIDE
PORT RICHEY, FL 34668-2440                GRANBY, CT 06035-2027                   ASHLAND, VA 23005




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
MICHAEL D HINTON IRA                      MICHAEL DEPOLLO IRA                     MICHAEL E BELLES IRA
5190 SAVANNAH PKWY                        321 PITKIN DR                           13895 PEAR HILL LN
SOUTHAVEN, MS 38672-7510                  KINGSPORT, TN 37664-5329                AUBURN, CA 95603-9597




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
MICHAEL E EDSON IRA R/O                   MICHAEL FEHRENKAMP IRA                  MICHAEL FURKA IRA R/O
5935 SAWMILL RD                           2977 DOROTHY DR                         1200 WALNUT ST
PARADISE, CA 95969-4315                   PLEASANT HILL, CA 94523-4613            S PLAINFIELD, NJ 07080-1512




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
MICHAEL G CHOINIERE IRA R/O               MICHAEL J ROGGENBUCK IRA                MICHAEL KEARNEY IRA
1037 WESTRIDGE DR                         6901 77TH STREET CT E                   5977 STONEGATE DR
BLAIR, NE 68008-1058                      PUYALLUP, WA 98371-5595                 ALEXANDRIA, LA 71303-2199




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
MICHAEL L WARREN IRA R/O                  MICHAEL MERRILL IRA                     MICHAEL P FARNSWORTH SR IRA
16 MARINA DR                              615 ALEX DR                             8878 BANYAN COVE CIR
SEMINARY, MS 39479-9461                   EASLEY, SC 29640-6720                   FORT MYERS, FL 33919-3254




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
MICHAEL Q MCINNIS IRA                     MICHAEL R WEAVER IRA                    MICHAEL T FRANZESE BENEFICIARY IRA
338 STONEGABLES COURT                     11860 CREEKSTONE WAY                    88 DUNWOODIE ST
GRAY, GA 31032                            ZIONSVILLE, IN 46077-9675               SCARSDALE, NY 10583-5523




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
MICHAEL T SCHOLL IRA                      MICHAEL V ROCCO IRA R/O                 MICHAEL W JOHN IRA
12432 BRANDAMORE LN                       10 BRETON AVE                           1105 DAWSON RD
FISHERS, IN 46037-7519                    MELVILLE, NY 11747-1302                 CHAPEL HILL, NC 27516-8576




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
MICHAEL WEBBER IRA                        MICHAEL WIND IRA R/O                    MICHAELA S NELSON IRA
5302 STONEHEDGE CT                        85 HARBORVIEW W                         7114 W BROWNING AVE
YORBA LINDA, CA 92886-4318                LAWRENCE, NY 11559-1911                 FRESNO, CA 93723-4041




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
MICHELE K ZALDIN IRA                      MICHELE M & MICHAEL A RHOADES TR        MICHELLE BRILL IRA
754 STANFORD CIR                          RHOADES                                 7023 S LINSCOTT RD
PLACENTIA, CA 92870-5100                  REVOCABLE LIVING TR.                    ASHTON, IL 61006-9637
                                          41295 411 W 130TH TER
                                          KANSAS CITY, MO 64145-1256

PERSHING LLC                              PERSHING LLC                            PERSHING LLC
MICHELLE LAROSE IRA                       MICHELLE M ROIGER IRA                   MICHELLE NICHOLAS IRA
35 LABRADOR LN                            222 FOUNTAIN HILLS BLVD                 17620 N 58TH LN
DOVER, NH 03820-6116                      WAUSAU, WI 54403-9359                   GLENDALE, AZ 85308-3828
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 524 of LLC
                                                                                 PERSHING  661
MIGUELINA PEREZ IRA R/O                  MIRIAM B SAUL BDA IRA                   MIRIAM S LONG IRA
456 MISSOURI ST                          6 AGASSI STREET APT 2                   4809 ESCALON AVE
SAN FRANCISCO, CA 94107-2827             JERUSALEM 93877                         VIEW PARK, CA 90043-1621
                                         ISRAEL



PERSHING LLC                             PERSHING LLC                            PERSHING LLC
MITCHELL SUMRALL IRA                     MITZI M MARTIN IRA R/O                  MOHAMMAD ODEH IRA R/O
103 CHRISTOPHER CIR                      6975 GLENVIEW DR                        6935 E CROCUS DR
WEST MONROE, LA 71291-9527               GILROY, CA 95020-6555                   SCOTTSDALE, AZ 85254-3472




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
MONTE CHAPMAN IRA                        MU H KIM IRA R/O                        NADINE B BOYD IRA
1 HERMITAGE TRCE                         567 CASUDA CANYON DR                    2071 CALIMYRNA AVE
MONROE, LA 71203-8705                    MONTEREY PARK, CA 91754-2154            CLOVIS, CA 93611-7515




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
NAI-JEI TSENG IRA R/O                    NALINIE RAMSINGH IRA R/O                NANCY A FRIYE IRA
43302 RACHELLE ANN CT                    19 LANE ST                              1415 GAYLA DR
ASHBURN, VA 20147-3153                   YONKERS, NY 10701-4908                  QUINCY, IL 62305-1077




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
NANCY A NUECHTERLEIN IRA                 NANCY ANDERSON IRA                      NANCY BOYLE IRA
4250 VIA DOLCE APT 322                   2186 BONNER FERRY RD                    3332 DRY CREEK DR
MARINA DL REY, CA 90292-5264             BASTROP, LA 71220-7508                  TALLAHASSEE, FL 32309-4802




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
NANCY COX IRA                            NANCY GUSTAF IRA                        NANCY J WOHNOUTKA IRA R/O
4037 HERON COVE LN                       8705 E FIDDLEWOOD DR                    TERRACE AT CEDAR ISLE
THE COLONY, TX 75056                     SIOUX FALLS, SD 57110                   8660 CEDAR HAMMOCK CIRCLE APT 314
                                                                                 NAPLES, FL 34112



PERSHING LLC                             PERSHING LLC                            PERSHING LLC
NANCY K ZOOK IRA                         NANCY M KURNAT IRA                      NANCY MAZUR IRA
20582 CANDLEWOOD HOLW                    8203 MIDLAND RD                         1160 LACROSSE TRL
ESTERO, FL 33928-4266                    MENTOR, OH 44060-7529                   OXFORD, MI 48371-6607




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
NANCY N WALKER IRA                       NANCY NELSON IRA                        NANCY R CLODI IRA
502 CANYON CREEK DR                      10 STAFFORD DR                          1990 MCCULLOCH BLVD N STE D
RICHARDSON, TX 75080-2547                HUNTINGTN STA, NY 11746-4514            LK HAVASU CTY, AZ 86403-5749




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
NANCY S CURRAN IRA R/O                   NANCY S LEE IRA                         NATALY PISAREVSKY IRA
3626 N 37TH ST UNIT 13                   4029 ARDARA DR                          28 COVE LN APT 1A
PHOENIX, AZ 85018-5836                   TALLAHASSEE, FL 32309-2801              BROOKLYN, NY 11234-5847




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
NEIL DELVES IRA R/O                      NELLY BROWN IRA                         NELSON ROBERTS IRA
288 PARDEE RD                            61384 SADDLECREEK DR                    3419 25TH ST
ROCHESTER, NY 14609-2848                 SOUTH LYON, MI 48178-8351               COLUMBUS, IN 47203-2975
PERSHING LLC                Case 21-10831-CTG    Doc
                                          PERSHING LLC 17      Filed 05/19/21   Page 525 of LLC
                                                                                   PERSHING  661
NELVA C BECKLES IRA                        NEMEN DJOUZAIE INHERITED IRA            NICHOLAS J ADAIR IRA
131 LINCOLN RD APT 4H                      15537 CABRITO RD                        520 SIMON CT
BROOKLYN, NY 11225-4021                    VAN NUYS, CA 91406-1410                 ROYAL OAK, MI 48067-1930




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
NICHOLAS J BRABANDER IRA                   NICK C NIEHAUS IRA                      NICK J PEKELSMA IRA R/O
221 PATTON RD                              416 W 3RD ST                            704 COLLEGE AVE
DANVILLE, PA 17821                         WASHINGTON, MO 63090-2202               MENLO PARK, CA 94025-5204




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
NINA C HARRIS IRA R/O                      NING-CHIA YEH IRA R/O                   NIRUPAMA LAKSHMIKANTHAM IRA
5109 HIGHCREST DR                          616 FAWN RIDGE CT                       1014 RIVER BARK PL
MOBILE, AL 36693-4212                      SAN RAMON, CA 94582-5109                CARY, NC 27519




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
NORMA ETTLING IRA                          NORMAN B ROSS IRA                       NORMAN L SAMS IRA
1477 N SPINDLEBROOK LN                     360 ISLAND AVE                          145 CAMBRIDGE WAY
SCOTTSBURG, IN 47170-8361                  WOODMERE, NY 11598-2410                 MACON, GA 31220-8736




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
OLYN BOYLE IRA                             OSAWARU J OMORUYI IRA                   OTTO H R BARTSCH IRA
24003 TELEGRAPH HILL CT                    6117 SPRINGHOUSE FARM LN                3903 CARRIZO DR
VALENCIA, CA 91355-3320                    LOUISVILLE, KY 40222-4909               PLANO, TX 75074-3440




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
PAMELA DUSOLD IRA                          PAMELA FONTENOT IRA                     PAMELA K FRIES IRA
704 S STUART LN                            2522 FELICITY DR                        504 S SEYMOUR AVE
PALATINE, IL 60067-6736                    MONROE, LA 71201-3091                   MUNDELEIN, IL 60060-2867




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
PAMELA S SHEEHAN IRA                       PAMELA WALLACE IRA                      PAMELA WILKS IRA R/O
7802 VALLEY SPRING CT                      15687 W ROANOKE AVE                     4086 BANDURY DR
LOUISVILLE, KY 40220-1585                  GOODYEAR, AZ 85395                      LAKE ORION, MI 48359-1856




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
PAMELA ZAIONTZ IRA                         PAMELLA C BAUMGARTNER IRA               PATRICE H WERNER IRA
55 MONROE BLVD APT 1M                      7828 ALAWAI AVE                         330 EMERSON DR
LONG BEACH, NY 11561-4309                  DIAMONDHEAD, MS 39525-3768              LAFAYETTE HL, PA 19444-1349




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
PATRICE J BALDWIN IRA                      PATRICIA A SIMONIS IRA                  PATRICIA A WILSON IRA
115 WATERBURY WAY                          1027 GREENLEAF RD                       14358 HARBOUR LANDINGS 5B
PENDLETON, SC 29670-8949                   LOUISVILLE, KY 40213-1115               FORT MYERS, FL 33908-7910




PERSHING LLC                               PERSHING LLC                            PERSHING LLC
PATRICIA E KLUMB IRA R/O                   PATRICIA FLYNN IRA                      PATRICIA HANEMAN IRA R/O
W232S8575 CHATEAU LN                       104 HAVERHILL DR                        2385 COUNTY ROAD 213
BIG BEND, WI 53103-9470                    PONTE VEDRA, FL 32082-3966              DURANGO, CO 81303-7323
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21   Page 526 of LLC
                                                                                 PERSHING  661
PATRICIA HARTMAN IRA                      PATRICIA J CIFISLAK IRA                PATRICIA J JACKSON IRA
27 THAYER WAY                             24832 S BOXWOOD DR                     87 DUNCAN DR
PHOENIXVILLE, PA 19460-6110               SUN LAKES, AZ 85248-7706               CRAWFORDVILLE, FL 32327-8010




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
PATRICIA L DENNETT IRA R/O                PATRICIA L HUBE IRA R/O                PATRICIA L WILLIAMS IRA
3035 E SAINT JOHN RD                      793 HAWTHORNE PL                       PO BOX 907
PHOENIX, AZ 85032-1950                    WEBSTER, NY 14580-2644                 BLOUNTVILLE, TN 37617-0907




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
PATRICIA NEWSOM IRA R/O                   PATRICIA PETERSCHICK IRA               PATRICIA PETERSON IRA
7115 ISLAND RD                            24623 FRIES AVE                        1660 BROOKS LN
JARREAU, LA 70749-3009                    CARSON, CA 90745-6513                  OVIEDO, FL 32765-8627




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
PATRICIA ROCHA IRA R/O                    PATRICIA S BARRETT IRA                 PATRICIA SLOAN IRA
11976 VIA GRANERO                         6967 PROCTOR RD                        179 RIVER TRACE RD
EL CAJON, CA 92019-4034                   TALLAHASSEE, FL 32309-9015             RIO VISTA, CA 94571-2286




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
PATRICIA VAN BUSKIRK IRA                  PATRICK H MCNALLY IRA                  PATRICK MURPHY IRA
1889 CULBERTSON AVE                       228 WATERCOURSE WAY                    3119 MULBERRY PARK BLVD
MYRTLE BEACH, SC 29577-1908               GREER, SC 29651-1916                   TALLAHASSEE, FL 32311-3612




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
PAUL A CAVIGLIA IRA R/O                   PAUL CIESLAK IRA                       PAUL DAVIN IRA
5034 N CORONADO VISTAS PL                 24832 S BOXWOOD DR                     951 FELL ST APT 317
TUCSON, AZ 85749-7163                     SUN LAKES, AZ 85248-7706               BALTIMORE, MD 21231-3589




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
PAUL DIMAURO IRA                          PAUL GOHMANN IRA R/O                   PAUL HENNEFORTH IRA R/O
408 MADISON ST                            10792 PUTNAM PL                        5 N SHORE RD
RAVENNA, OH 44266-2622                    CARMEL, IN 46032-9366                  HAMPTON BAYS, NY 11946




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
PAUL J GIERA IRA R/O                      PAUL KEMERER IRA                       PAUL P BORNHAGEN IRA R/O
220 BOSTON RD                             3291 TAMARACK LN                       385 BLACK HAWK WAY
HINCKLEY, OH 44233-9461                   WOOSTER, OH 44691-8565                 NIPOMO, CA 93444-9092




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
PAUL R HAMMERSLEY III IRA                 PAUL RAHE IRA                          PAULA ALLARD IRA
6465 W COUNTY ROAD 100 N                  1836 CHRIST CRAFT DRIVE                12427 W FOXFIRE DR
DANVILLE, IN 46122-8955                   GRAPEVINE, TX 76051                    SUN CITY WEST, AZ 85375-5127




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
PAULA AVERETTE IRA R/O                    PAULA CRIST IRA R/O                    PAULA J WIDEMAN IRA
219 BRIAR TRCE                            2 APPLE DR                             299 ST ANDREWS PINNACLE CLUB
MONROE, LA 71203                          DOWNINGTOWN, PA 19335-1180             MABANK, TX 75156
PERSHING LLC              Case 21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21   Page 527 of LLC
                                                                                PERSHING  661
PAULA M JAMESON IRA                      PAULETTE M JENNINGS IRA R/O            PAULINE PEPIN IRA
308 E 4TH ST                             16296 PINE RIDGE DRIVE N               4260 SE 20TH PL APT 801
BELLE, WV 25015-1502                     FRASER, MI 48026                       CAPE CORAL, FL 33904-5432




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
PEGGY SMITH IRA                          PENNY FRENCH IRA R/O                   PETER KLUTE IRA
408 DOROTHY DR                           1807 COUNTRYSIDE LN                    10317 E CINNABAR AVE
FULLERTON, CA 92831-1803                 PARAGOULD, AR 72450-4059               SCOTTSDALE, AZ 85258-4901




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
PETER L BAKOS IRA                        PETER PENG CHIEN IRA                   PETER T BREHM IRA
4991 N TAMARACK DR                       17072 E BENWOOD ST                     539 OAK CREST DR
BARRINGTON, IL 60010-5873                COVINA, CA 91722                       CHAPEL HILL, NC 27516-9638




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
PHAEDRA DEUKMEDJIAN IRA                  PHILIP FRIEDMAN IRA R/O                PHILIP GAEBLER IRA
12018 LOUISE AVE                         43503 BUTLER PL                        7 SALTILLO
GRANADA HILLS, CA 91344-2450             LEESBURG, VA 20176-7428                RCHO STA MARG, CA 92688-3420




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
PHILIP R WELP IRA                        PINYA HWANG IRA                        PIYUN CHU CHANG IRA
10193 E CORTEZ DR                        9207 EL VERDE CIR                      1770 WEST DR
SCOTTSDALE, AZ 85260-6034                FOUNTAIN VLY, CA 92708-4410            SAN MARINO, CA 91108-2559




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
POLLY B DIZE IRA                         PONNAMMA THOMAS IRA R/O                PRISCILLA MCCASTLE BENE IRA
2 MEADVILLE DR                           1489 MARSHALL DR                       3840 W 75TH PL
ONANCOCK, VA 23417-1817                  DES PLAINES, IL 60018-5536             CHICAGO, IL 60652-1304




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
R NEAL TANNER IRA                        R STEELE GREGORY IRA                   RACHEL GOEHRING IRA
3120 INDEPENDENCE ESTATE G               391 MCDOWELL DR                        836 PEACH BLOSSOM CT
CPE GIRARDEAU, MO 63703                  DANVILLE, KY 40422-1533                GRIFFIN, GA 30223-7272




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
RACHEL S BOGGS IRA                       RAFAEL IGNACIO LANDA TR                RALPH L REED IRA R/O
4617 WENSEL RD                           RAFAEL IGNACIO LANDA TRUST             1119 DENDY BRIDGE RD
FREDERICKSBRG, VA 22408-2701             UA 12/11/13 2436 DEER CREEK RD         BRADLEY, SC 29819-2347
                                         WESTON, FL 33327-1442



PERSHING LLC                             PERSHING LLC                           PERSHING LLC
RALPH L SCHIAVO IRA                      RALPH R ABRAMO IRA R/O                 RANDALL C SHANDY IRA
523 LINDEN CT                            2994 BANGOR AVE                        5162 N PRAIRIE RIDGE RD
GENEVA, IL 60134-7517                    HIGHLAND, CA 92346-1854                SALINA, KS 67401-9496




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
RANDOLPH B SENN IRA                      RAVI P DESAI IRA R/O                   RAY E HINES IRA R/O
11004 BATTLEMENT AVE                     1281 KARIE ANN WAY                     1372 E PRESCOTT PL
LAS VEGAS, NV 89134                      SAN JOSE, CA 95118-1531                CHANDLER, AZ 85249-5290
PERSHING LLC           Case    21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21    Page 528 of LLC
                                                                                 PERSHING  661
RAY R CHANG IRA                          RAYMOND H PERRY III IRA                 RAYMOND IMATANI MD IRA
17817 SE 14TH ST                         112 W WALNUT AVE                        21590 SAN LORENZO
VANCOUVER, WA 98683-7221                 MOORESTOWN, NJ 08057-1808               MISSION VIEJO, CA 92692-4926




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
RAYMOND LACASSE IRA R/O                  RAYMOND W WILLIAMS IRA R/O              REBECCA E STEWART IRA R/O
3800 TIANA ST                            19568 META RD                           4411 YARDARM CT
SEAFORD, NY 11783-3501                   CORNELIUS, NC 28031                     SOQUEL, CA 95073-2360




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
REBECCA MORGAN IRA                       REBECCA RENKUANG LU IRA                 REBECCA RYCKERT R/O IRA
3040 SEEBALDT AVE                        24328 DELTA DR                          14713 WEST 311TH AT
WATERFORD, MI 48329-4147                 DIAMOND BAR, CA 91765-4306              PAOLA, KS 66071




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
REBECCA S NOURSE IRA                     REBECCA S WHIDDEN IRA                   REINHOLD KLEIN IRA
321 HIGHLAND DR                          4341 THOMAS DR M-4                      8431 SEAPORT DR
JUNEAU, AK 99801-1442                    PANAMA CITY BEACH, FL 32408-8323        HUNTINGTN BCH, CA 92646-4432




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
RENE SOLEM IRA                           RENEE M LUONGO IRA                      RENEE SCHOR IRA R/O
5017 LADERA VISTA DR                     124 COOKE RD                            6444 CAMINITO LISTO
CAMARILLO, CA 93012-5334                 WALLINGFORD, CT 06492-5506              SAN DIEGO, CA 92111-6858




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
RENEE STONE IRA                          RHEA MEALEY IRA                         RHONDA A ERP IRA
7262 SUGAR PALM CT                       940 WINTER GREEN DRIVE                  7408 S 30TH LN
FORT MYERS, FL 33966-5728                GARDNERVILLE, NV 89460                  PHOENIX, AZ 85041-9317




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
RICARDA MCGAUGHEY IRA                    RICHARD A BECKNER IRA                   RICHARD A ORTIZ IRA
41 DECATUR AVE                           140 SPRUCE LN                           6820 W SUNSET RD
ANNAPOLIS, MD 21403-4410                 SCOTT DEPOT, WV 25560-9554              TUCSON, AZ 85743-9227




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
RICHARD A RICHARDSON IRA R/O             RICHARD B MEARS IRA R/O                 RICHARD C GREEN IRA
2660 S FOX NORTH RD                      3892 E LONG CT                          5387 BUCKS RD
HUBBARD, OH 44425                        CENTENNIAL, CO 80122-3527               MILFORD, DE 19963-4242




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
RICHARD DALE RUSSELL IRA                 RICHARD F COLEMAN JR INHERITED IRA      RICHARD G CARRILLO IRA R/O
1722 OAK HILL RD                         160 COLINGWOOD LN                       7858 ELMER AVE
MARIETTA, NY 13110-9742                  KILL DEVIL HL, NC 27948-8502            SUN VALLEY, CA 91352-4443




PERSHING LLC                             PERSHING LLC                            PERSHING LLC
RICHARD G HADDOCK IRA                    RICHARD K SILVERS IRA                   RICHARD L ORZALLI IRA
2522 SOUNDVIEW CT                        1693 AGATE CIR                          252 SPRING OAK RD UNIT 2415
FLORISSANT, MO 63031-5663                BULLHEAD CITY, AZ 86442-6018            CAMARILLO, CA 93010-7515
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21   Page 529 of LLC
                                                                                PERSHING  661
RICHARD L WALTERS IRA R/O                RICHARD LINVILL IRA R/O                RICHARD LOUIS MURPHY IRA
6880 LACEY CT                            4808 WINONA AVE                        3536 CARRIAGE LN
CHINO, CA 91710-7350                     SAN DIEGO, CA 92115-2044               HUMBOLDT, TN 38343-2160




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
RICHARD MAYFIELD IRA                     RICHARD MILLER IRA                     RICHARD NOBLE IRA R/O
17234 W MAHOGANY WAY                     6381 E KELMORE RD                      1391 RIDGE RD
SURPRISE, AZ 85387-7297                  PRESCOTT VLY, AZ 86314                 HOPKINS, SC 29061-8434




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
RICHARD PALAK IRA                        RICHARD REISS IRA                      RICHARD VERDON IRA R/O
1645 ROBINHOOD LN                        65 GANNET DR                           16397 COCO HAMMOCK WAY
LA GRANGE PK, IL 60526-1112              COMMACK, NY 11725-4920                 FORT MYERS, FL 33908-8288




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
RICHARD WOLLARD IRA                      RICKEY J KLUTTS IRA                    RIGOBERTO IRIZARRY IRA
1 HASTINGS CT                            17573 MAPLE TREE RD                    4225 FAWN LILY DR
LK IN THE HLS, IL 60156-5830             GRAVOIS MILLS, MO 65037                WAKE FOREST, NC 27587-3951




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
RITA C MCMAHON IRA                       RITA L TSOU IRA                        RITA M CALLIES IRA
83 LEVAN DR                              1902 ALLANWOOD PL                      11525 ROSE TREE DR
PAINESVILLE, OH 44077-2649               SILVER SPRING, MD 20906-1180           NEW PRT RCHY, FL 34654-1924




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
RITA MEDROZO IRA                         ROBERT A GALGANO IRA R/O               ROBERT ADLER IRA
463 HAMILTON PL                          17 ROSE LN                             15905 W KING DRIVE
HACKENSACK, NJ 07601-1512                MOUNT SINAI, NY 11766-3502             SURPRISE, AZ 85374




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
ROBERT BIEHL IRA                         ROBERT C BENSON IRA                    ROBERT CAPEHART IRA
106 NORTON CT                            3688 COUNTRY PLACE BLVD                320 LOUISA LN
COLUMBIA, SC 29212                       SARASOTA, FL 34233-2116                CHESTERTON, IN 46304-3380




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
ROBERT CAULFIELD IRA                     ROBERT COUVILLON IRA R/O               ROBERT CURLEE IRA
177 MAYNARD AVE                          924 FAIRWAY FARM RD                    2262 RUDOLPH DR
NEWBURY PARK, CA 91320-4263              NEW ELLENTON, SC 29809-3608            SIMI VALLEY, CA 93065-5056




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
ROBERT D HAYWARD IRA R/O                 ROBERT DALE BENE IRA                   ROBERT E GRANADOS IRA R/O
9675 SHIMIZU RIVER CIR                   16 POPLAR SPRINGS DR                   1733 KATHLEEN CT
FOUNTAIN VLY, CA 92708-7243              MAULDIN, SC 29662-3192                 WEST COVINA, CA 91792-2337




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
ROBERT E VOPAT IRA                       ROBERT GEORGE MARDULA IRA              ROBERT HAMILTON IRA
5531 SW LINCOLNSHIRE CIR                 5790 MOUNTAIN RANCH DR                 170 JACKSON RD
TOPEKA, KS 66610-9685                    PARK CITY, UT 84098-6175               NEW CASTLE, KY 40050-6731
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 530 of LLC
                                                                                  PERSHING  661
ROBERT HEINEN IRA R/O                     ROBERT J BOSILJEVAC IRA R/O             ROBERT J HANSON IRA R/O
2802 N HARRISON ST                        18049 TRAIL RIDGE RD                    68 LISTO ST
ARLINGTON, VA 22207-1558                  OMAHA, NE 68135-1707                    LADERA RANCH, CA 92694-1297




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
ROBERT J STASNY IRA                       ROBERT J WILLMOTT IRA R/O               ROBERT JOHNSON IRA
133 ACORN DR                              15 DAIRY GAP RD                         15335 W VERDE LN
VALPARAISO, IN 46385-9618                 ASHEVILLE, NC 28804                     GOODYEAR, AZ 85395-8627




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
ROBERT JONES IRA R/O                      ROBERT KIM IRA                          ROBERT KOLLIN IRA
1120 EDISON ST                            4276 N QUAIL LAKE DR                    6609 GILDED LANTERN AVE
SANTA YNEZ, CA 93460-9651                 CLOVIS, CA 93619-4698                   LAS VEGAS, NV 89139-6228




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
ROBERT L AMYX IRA                         ROBERT L MCENROE IRA R/O                ROBERT L ROMANSKI IRA R/O
1020 SW KENT PL                           424 ROSSIER LN                          4645 SHILOH LN
TOPEKA, KS 66604-4700                     GRANTS PASS, OR 97527-9654              WHITE LAKE, MI 48383-1664




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
ROBERT LANGER IRA                         ROBERT M ABBOTT IRA                     ROBERT M WHITE IRA R/O
10139 ARMANI DR                           218 JAMES THURBER CT                    121 OLD DR
BOYNTON BEACH, FL 33437-3744              FALLS CHURCH, VA 22046-3416             CHESAPEAKE, VA 23322-5227




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
ROBERT MASSON IRA                         ROBERT MCMANUS IRA                      ROBERT MUELLER IRA
760 MILFORD GLEN DR                       1328 CARDINAL DR                        675 E STATE ST
MILFORD, MI 48381-2002                    WEST COLUMBIA, SC 29169-6014            IOLA, WI 54945-9615




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
ROBERT POOLE IRA R/O                      ROBERT S FENTON IRA                     ROBERT S JUDSON IRA
561 CARRICK CT                            2420 FEATHERWOOD ST                     2036 LONG RD
SUNNYVALE, CA 94087-3319                  WESTLAKE VLG, CA 91362-5151             GRAND ISLAND, NY 14072-1326




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
ROBERT SAVELL IRA R/O                     ROBERT SKRZYCKE IRA                     ROBERT T KORDONOWY IRA
750 GREENGATE RD                          9766 VERDE MAR DR                       13504 NE 84TH STREET
KINGSPORT, TN 37663-2722                  HUNTINGTN BCH, CA 92646-7526            SUITE 103/205
                                                                                  VANCOUVER, WA 98682



PERSHING LLC                              PERSHING LLC                            PERSHING LLC
ROBERT T NELSON IRA R/O                   ROBERT TODD IRA                         ROBERT W LEMON IRA
271 VALLEY VIEW DR                        723 GROVEWOOD DR                        7515 NE 339TH ST
PARADISE, CA 95969-3712                   BEECH GROVE, IN 46107-2447              LA CENTER, WA 98629-2706




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
ROBERT W PARSONS IRA                      ROBERT Z FRANK IRA                      ROBERTA GAN INHERITED IRA
9900 DANA DR                              1911 S STREET NW                        1679 CAMINO DE SALMON ST
FRANKSVILLE, WI 53126-8900                WASHINGTON, DC 20009-1100               CORONA, CA 92881-0766
PERSHING LLC           Case    21-10831-CTG    Doc
                                        PERSHING LLC 17        Filed 05/19/21   Page 531 of LLC
                                                                                   PERSHING  661
ROBERTA ZAWASKY IRA                      ROBIN B KELLEY IRA R/O                    ROBIN E KRAVETZ IRA
10 OSPREY CT                             121 COUNTRY LN                            YOSEF STREET 5
WASHINGTON, NJ 07882-4088                EASLEY, SC 29642-8727                     MODIIN




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
ROBIN L WEEK IRA                         ROBIN M LEWIS IRA                         ROBIN PEARCE IRA R/O
5124 REESE RD                            2163 LAUREL LEAF LN                       1435 ADAMS ST
TORRANCE, CA 90505-3308                  AVON, IN 46123-7697                       SALINAS, CA 93906-2705




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
ROBYN STOVER IRA                         RODNEY J DELLANDREA IRA                   RODOLFO EDORA HERNANDEZ IRA
18670 WEBSTER CIR                        4025 W 161ST ST                           776 LINCOLN AVE
ELKHORN, NE 68022-3948                   CLEVELAND, OH 44135                       WALNUT, CA 91789-3327




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
ROGER T MOELLER IRA                      ROGER WILLIAMS IRA R/O                    ROMEL C CUBOS IRA
102 SOUTHWICK CT                         454 COACHLIGHT CIR                        696 N CLAREMONT AVE
BONAIRE, GA 31005-3501                   HARLEYSVILLE, PA 19438-2537               CLOVIS, CA 93611-7304




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
RON BIREK IRA R/O                        RON HUNSAKER IRA R/O                      RONALD CRESWELL IRA R/O
2128 E CORAL AVE                         21102 PENNINGTON LN                       2951 HIGHWAY 23 W
ORANGE, CA 92867-2918                    TRABUCO CYN, CA 92679-3310                MODOC, SC 29838




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
RONALD D SHELLY IRA R/O                  RONALD E CRONER IRA                       RONALD E SAMORE SR IRA R/O
7028 MOLLUK WAY                          12355 FORREST DR                          1817 MAGINN DR
CLAYTON, CA 94517-1930                   SAINT JOHN, IN 46373-9746                 GLENDALE, CA 91202-1123




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
RONALD G MAGA IRA                        RONALD G SCHAEFFER IRA R/O                RONALD HUMMEL IRA
1857 RUTGERS DR                          1809 MEETING ST APT 11134                 212 LOUISIANA AVE
THOUSAND OAKS, CA 91360-5021             LEXINGTON, KY 40509-4612                  WEST MONROE, LA 71291-7773




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
RONALD I KELNER IRA                      RONALD J RIEDEL IRA R/O                   RONALD PRIMERANO IRA R/O
4320 OAKVIEW LN N                        640 WATERFOWL RD                          6734 GREGORY CT
MINNEAPOLIS, MN 55442-2775               LINN CREEK, MO 65052-2557                 N TONAWANDA, NY 14120-1165




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
RONALD S EKOVICH IRA                     RONALD S GREGORY IRA                      RONALD SHEIROK IRA
5056 GALLEON CT                          PO BOX 2394                               4823 BIRCHWOOD AVE
NEW PRT RCHY, FL 34652-3050              LAKE ISABELLA, CA 93240-2394              SKOKIE, IL 60077-3302




PERSHING LLC                             PERSHING LLC                              PERSHING LLC
RONALD VIRGILIO IRA                      RONELLE INGRAM IRA                        RONELLE INGRAM IRA
4991 N KOLMAR AVE                        18832 BARRY LN                            PO BOX 3053
CHICAGO, IL 60630-1714                   SANTA ANA, CA 92705-1202                  WRIGHTWOOD, CA 92397
PERSHING LLC           Case   21-10831-CTG    Doc
                                       PERSHING LLC 17     Filed 05/19/21   Page 532 of LLC
                                                                               PERSHING  661
RONG SUN IRA                            ROSALIE D CARTER IRA                   ROSALYN HARRIS IRA
12720 GRAND ELM ST                      3211 DEL RIO TER                       5005 ROYALSHIRE LN
CLARKSBURG, MD 20871-4452               TALLAHASSEE, FL 32312-2004             GARLAND, TX 75044-5443




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
ROSARIO GREGORIO IRA R/O                ROSE DOBSON FAMILY LVG TRUST           ROSE M GOODGINE IRA R/O
2465 HAWKWOOD DR                        BENE IRA                               3410 RAINVIEW CIR
CHINO HILLS, CA 91709-1754              7044 SUMMER PL                         LOUISVILLE, KY 40220-5802
                                        CHARLOTTE, NC 28213-5726



PERSHING LLC                            PERSHING LLC                           PERSHING LLC
ROSE MARIE BAKER IRA                    ROSEMARY FLOQUET IRA R/O               ROXANN H SHADJAREH IRA R/O
111 S MINOR ST                          1891 HILTON HEAD RD                    1131 TIMBERLINE LN
KERSHAW, SC 29067-1450                  EL CAJON, CA 92019-4472                SANTA ANA, CA 92705-6100




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
ROXANNA J HENSLEY IRA R/O               ROY L VALENTINE IRA                    RUBEN G FEDERICO IRA
7501 E WINDSOR RD                       40 COUNTRY LN                          5121 W CRESTVIEW DR
SELMA, IN 47383-9367                    LAMAR, MS 38642-9700                   TUCSON, AZ 85745-8513




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
RUSSELL W FAULK IRA                     RUTH MARIA CARO DEL CASTILLO IRA       RUTH NIESTROY IRA R/O
3011 WOODRUFF RD                        1830 S MARENGO AVE APT 52              522 AMERICAN OAKS AVE
SIMPSONVILLE, SC 29681-4811             ALHAMBRA, CA 91803-3067                NEWBURY PARK, CA 91320-5101




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
RUTH ZIEGLER IRA R/O                    S WILLIAM SNOVER IRA                   SABRINA A ENYEART IRA
1409 N RANDOLPH CIR                     320 PATTON RD                          430 POMONA CT
TALLAHASSEE, FL 32308-3355              DANVILLE, PA 17821-7518                GOLETA, CA 93117-4012




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
SALLY A SLOAN IRA                       SALLY CAMARA IRA                       SALLY L BESCAK TR
8265 WINFIELD RD                        261 E MOUNTAIN DR                      SALLY L BESCAK LIVING TRUST
WINFIELD, WV 25213-7006                 SANTA BARBARA, CA 93108-1027           39839 83 FALLEN OAKS LN
                                                                               AMHERST, OH 44001-3413



PERSHING LLC                            PERSHING LLC                           PERSHING LLC
SALLY OWENS BENE IRA                    SALVATORE F DIPAOLA IRA                SAM SETO IRA
21794 MERIDIAN LN                       15050 NW CHANNA DR                     468 NORWOOD CIR
NOVI, MI 48375-4941                     PORTLAND, OR 97229-7857                SANTA CLARA, CA 95051-5962




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
SAMEH MICHAIEL IRA R/O                  SAMUEL D KELLEY IRA                    SAMUEL RYAN MADDEN IRA
4229 LITTLEWORTH WAY                    121 COUNTRY LN                         40237 TONABEE CT
SAN JOSE, CA 95135-1123                 EASLEY, SC 29642-8727                  STERLING HTS, MI 48313-4177




PERSHING LLC                            PERSHING LLC                           PERSHING LLC
SANDRA ALANIZ IRA                       SANDRA L GREENLEE IRA                  SANDRA PRATT IRA
653 W 18TH ST                           699 CLARK DR                           42 CROWN PL
UPLAND, CA 91784-1690                   SAINT ALBANS, WV 25177-3809            RICHARDSON, TX 75080-1603
PERSHING LLC               Case 21-10831-CTG    Doc
                                         PERSHING LLC 17        Filed 05/19/21   Page 533 of LLC
                                                                                    PERSHING  661
SANDRA ROBERTSON IRA                      SANDRA SLAWSON IRA                        SANDRA V DECESARE IRA
1411 PENNSYLVANIA AVE                     518 LONG SHADOW DR                        C/O ANTHONY DECESARE EX
SAN DIEGO, CA 92103-4510                  AIKEN, SC 29803-4994                      301 N OCEAN BLVD APT 1006
                                                                                    POMPANO BEACH, FL 33062-5114



PERSHING LLC                              PERSHING LLC                              PERSHING LLC
SANDY P LARKIN IRA                        SARA J POWELL IRA                         SARAH HOLLAND IRA
PO BOX 57                                 390 OKLAHOMA RD                           6043 S HOLT AVE
LA CENTER, WA 98629-0057                  JOHNSON CITY, TN 37601                    LOS ANGELES, CA 90056-1415




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
SARAH WOLFGANG IRA                        SCOTT A LESLIE IRA                        SCOTT A SHANER IRA R/O
11349 EMMANUEL CT                         4409 N KEELER AVE                         12841 HARRISON DR
FISHERS, IN 46038-2991                    CHICAGO, IL 60630-4213                    CARMEL, IN 46033-9208




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
SCOTT BROWN IRA                           SCOTT ELLISON IRA                         SCOTT W ANDERSEN IRA R/O
4229 ARBOR LN                             944 MILFORD ST                            334 WAKEFIELD DR E
CARROLLTON, TX 75010-1218                 CARY, IL 60013-1966                       GREENWOOD, IN 46142-8992




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
SEAN COGHLAN IRA R/O                      SEAN MARSHALL IRA                         SEMION KRISHTAL IRA
1290 E CRYSTAL CIR                        PO BOX 54                                 6035 CAROL AVE
CANTON, MI 48187-6635                     SUMMERLAND, CA 93067-0054                 MORTON GROVE, IL 60053-2937




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
SEUNG HEE RA IRA                          SHANNON DEAR NIPPER IRA R/O               SHANNON QUINN IRA
5600 HARBOUR POINTE BLVD UNIT 1-105       121 EVERGREEN DR                          28482 SASSETTA WAY
MUKILTEO, WA 98275-5185                   BRANDON, MS 39042-9651                    TRABUCO CYN, CA 92679-1226




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
SHAO-KANG CHE IRA                         SHARI WHOLSTATTAR IRA                     SHARON HARVEY IRA
6620 FOXTREE AVE                          20284 PIENZA LN                           2709 HAWK ROOST CT
WOODRIDGE, IL 60517-1729                  PORTER RANCH, CA 91326-4242               HOLIDAY, FL 34691-8757




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
SHARON L ROSS IRA                         SHARON L WEBER IRA                        SHARON LEE MCDOWELL IRA
7110 WESTWOOD DR                          16350 CADMIUM CT                          891 ROBIN HOOD LN
CARPENTERSVLE, IL 60110-3267              CHINO HILLS, CA 91709-4616                ROACH, MO 65787-7017




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
SHARON MARTIN IRA                         SHARON NELSON SCHABOWSKI IRA R/O          SHARON THORNE IRA
35 KINGS WAY                              W225S4839 GUTHRIE RD                      14425 FAIRWOOD RD
WALTHAM, MA 02451-9041                    WAUKESHA, WI 53189-9699                   S PRINCE GEO, VA 23805-7803




PERSHING LLC                              PERSHING LLC                              PERSHING LLC
SHAWN E HILL IRA R/O                      SHAWN J MCCARTHY IRA                      SHERRY A WAINWRIGHT IRA
2801 DUKESWOOD DR                         24248 UNDINE RD                           14851 W CRENSHAW DR
GARLAND, TX 75040-8733                    VALENCIA, CA 91355-2429                   GOODYEAR, AZ 85395-8853
PERSHING LLC             Case   21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21   Page 534 of LLC
                                                                                 PERSHING  661
SHERRY HSIU YUN CHIN IRA                  SHERRY HUTSON IRA R/O                  SHIH CHIEH LAI BENE IRA
1112 SOTO PL                              254 TANGLEWOOD RD                      16409 HOLMES PL
PLACENTIA, CA 92870-5276                  WILLISTON, SC 29853-3754               CERRITOS, CA 90703-2307




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
SHIH CHIEH LAI IRA                        SHIRLEY BULL IRA                       SHIRLEY JONES IRA
16409 HOLMES PL                           4448 BAYSHORE CIR                      1101 E JACKSON ST
CERRITOS, CA 90703-2307                   TALLAHASSEE, FL 32309-2224             MILAN, TN 38358-2317




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
SHIRLEY M OPPLIGER IRA                    SHIRLEY STALLMANN IRA R/O              SIEGLINDE MARTENS IRA
18189 W WEATHERBY DR                      165 ASHLAWN AVE                        8232 E BUCKSKIN TRL
SURPRISE, AZ 85374-7315                   OSWEGO, IL 60543-9741                  SCOTTSDALE, AZ 85255-2132




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
SIMON SHENGZHONH ZHANG IRA                SINARD CHANDRUANG IRA                  SONDRA L MCQUEARY IRA R/O
1374 E STILLWOOD DR                       10740 OREGON AVE                       827 GREER ST
SALT LAKE CTY, UT 84117-8046              CULVER CITY, CA 90232-3728             INDIANAPOLIS, IN 46203-1715




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
SOW CHOO LIM IRA                          SRIDHAR S NARAYAN IRA R/O              STACEY A HOWMANN IRA
193 FALCON WAY                            563 N DEL MAR AVE                      2 DE FRST
HERCULES, CA 94547-1505                   SAN GABRIEL, CA 91775-2225             IRVINE, CA 92620-3332




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
STEFANIE KIRKPATRICK IRA R/O              STEPHAN K HARPER IRA R/O               STEPHANIE FLECK IRA
1064 CHIPMUNK LN                          4005 E ADOBE DR                        10520 TREBAH CIR
PENDLETON, IN 46064-9166                  PHOENIX, AZ 85050-6886                 CARMEL, IN 46032-9709




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
STEPHANIE RAMNARINE IRA R/O               STEPHEN A THEDINGA IRA                 STEPHEN EFURD IRA
3672 NW 95TH TER                          705 SUNNYBROOK DR                      608 PHEASANT DR
SUNRISE, FL 33351-6463                    DEFOREST, WI 53532-3205                MURPHY, TX 75094




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
STEPHEN F HAUGAN IRA                      STEPHEN G FECHT IRA                    STEPHEN HALL IRA
7608 W 115TH ST                           717 53RD ST                            5903 LAKEHURST AVE
OVERLAND PARK, KS 66210-2613              COLUMBUS, NE 68601-8224                DALLAS, TX 75230-5033




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
STEPHEN HUFF IRA                          STEPHEN HUTCHISON IRA                  STEPHEN T ODELL IRA
1302 BOLTON RD                            107 E BEND PL                          320 S BROADWAY UNIT B
PELHAM, NY 10803-3602                     MONROE, LA 71203-8869                  REDONDO BEACH, CA 90277-3709




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
STEPHEN W MAIER IRA R/O                   STEPHEN WANG IRA                       STEVAN P STIEFVATER IRA R/O
10007 MONTAUK AVE                         3438 N ASHLAND AVE APT 4N              7504 LEWIS ST
BETHESDA, MD 20817-1655                   CHICAGO, IL 60657-1370                 ARVADA, CO 80005-3747
PERSHING LLC               Case 21-10831-CTG    Doc
                                         PERSHING LLC 17      Filed 05/19/21   Page 535 of LLC
                                                                                  PERSHING  661
STEVE A ZALDIN IRA                        STEVE GUTY JR IRA                       STEVE J BROWN IRA
754 STANFORD CIR                          33378 LONE                              4 PINTAIL PT
PLACENTIA, CA 92870-5100                  STERLING HIGHTS, MI 48310               SENOIA, GA 30276-4000




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
STEVE L HSU IRA                           STEVE MAO IRA                           STEVEN B MESKELL IRA R/O
1111 N BRANTFORD ST                       10632 TIERRA NAVARRA DR                 10881 PEMBROKE DR
ANAHEIM, CA 92805-1611                    WHITTIER, CA 90601-2254                 SANTA ANA, CA 92705-2360




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
STEVEN F STEPANYK IRA                     STEVEN J GEORGE IRA                     STEVEN J SCHEER IRA
4570 NW 16TH WAY                          41 BUTTONWORTH DR                       505 S ORANGE AVE UNIT 802
TAMARAC, FL 33309-3756                    PALM COAST, FL 32137-3507               SARASOTA, FL 34236-7566




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
STEVEN LUBMAN IRA R/O                     STEVEN OLIVERI IRA R/O                  STEVEN R BALL IRA
1218 ORIOLE STREET                        35 HUDSON ST APT 2110                   1639 N NEW JERSEY ST
ANAHEIM, CA 92804                         JERSEY CITY, NJ 07302-6635              INDIANAPOLIS, IN 46202-1612




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
STEVEN R MANUEL IRA                       STEVEN V ZIZZO IRA                      STEVEN W WELKER IRA
328 E LOTUS PLACE                         4383 LIONS PAW ST                       427 BECK RD
BREA, CA 92821-3541                       CASTLE ROCK, CO 80104-7776              SUNBURY, PA 17801-7018




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
STEVEN WELTON IRA                         STUART S AMI IRA                        SU HUI WU IRA
1719 ANACAPA ST                           10716 KIMBALL ST                        3206 PRIMROSE LN
SANTA BARBARA, CA 93101-1001              PARKER, CO 80134-7617                   YORBA LINDA, CA 92886-1898




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
SUSAN CLAIRE A GESKE BENE IRA             SUSAN GIRTEN IRA                        SUSAN J ROHRSCHNEIDER IRA R/O
1508 MAGNOLIA DR                          2988 STATE ROUTE 56 W                   6215 S 79TH CIR
LANCASTER, SC 29720-1692                  MORGANFIELD, KY 42437-6018              OMAHA, NE 68127-4270




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
SUSAN J VILLANTI IRA                      SUSAN K PATKE IRA                       SUSAN L DAVIS IRA
2862 VIA BELLOTA                          3724 N KENNETH AVE                      401 OLD MILL CREEK DR
SAN CLEMENTE, CA 92673-3121               CHICAGO, IL 60641-3023                  ALEXANDRIA, IN 46001-8118




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
SUSAN M HANRAHAN IRA                      SUSAN M REINHARDT IRA                   SUSAN SKINNER IRA
4901 OUTBACK CV                           3519 OAKLEAF LN                         49 MISSION DR
JONESBORO, AR 72404-8566                  PRAIRIE GROVE, IL 60012-2084            PETALUMA, CA 94952-5228




PERSHING LLC                              PERSHING LLC                            PERSHING LLC
SUSAN STARLING IRA                        SUSAN VANDERVOORT IRA                   SUTTIWARA R VIPRAKASIT IRA
2278 WAUKEENAH HWY                        5855 N GLENWOOD AVE                     1134 GREER DR
MONTICELLO, FL 32344-6338                 CHICAGO, IL 60660-3449                  COVINGTON, TN 38019-2304
PERSHING LLC            Case   21-10831-CTG    Doc
                                        PERSHING LLC 17     Filed 05/19/21   Page 536 of LLC
                                                                                PERSHING  661
SUZANNE ESPOSITO IRA                     SUZANNE GUTY IRA R/O                   TABITHA L CARNEVALE IRA
24 LEAH LN                               33378 LONE DRIVE                       18031 MAYERLING ST
STEWARTSVILLE, NJ 08886-3213             STERLING HEIGHTS, MI 48310             GRANADA HILLS, CA 91344-2159




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
TAMARA GUTHRIE IRA                       TAMIKA M LONGBONS IRA R/O              TANYA J STE MARIE IRA
602 ST MULBERRY CT                       7366 W JENAN DR                        16444 BOLSA CHICA ST SP 153
ANNAPOLIS, MD 21401-2961                 PEORIA, AZ 85345-8768                  HUNTINGTN BCH, CA 92649




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
TEDDY TAYFWU MAO IRA                     TERESA R BELL INHERITED IRA            TERRENCE L WAGNER IRA
1112 SOTO PL                             65 WATERFORD DR                        726 1ST ST
PLACENTIA, CA 92870-5276                 HATTIESBURG, MS 39402-2925             CRETE, IL 60417-2008




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
TERRI L BASTIAN IRA                      TERRI L HANSHAW IRA                    TERRI PATTILLO IRA
2 SONGBIRD LN                            2205 TATE DR                           2717 VIA VISTOSA
MILTON, PA 17847-9536                    CHARLESTON, WV 25387-1346              SAN CLEMENTE, CA 92672-3636




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
TERRI WENSLEY IRA R/O                    TERRILL L SMITH IRA R/O                TERRY LAPIC IRA R/O
410 LAKE ST 305                          1909 SAINT GEORGE LANE                 179 MEADOWVIEW CT
HUNTINGTON BEACH, CA 92648-5810          JANESVILLE, WI 53545                   HALLSVILLE, TX 75650-3423




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
TERRY TANG IRA                           THEODORE B TAYLOR IRA                  THEODORE G KAHN IRA R/O
35593 GLEASON LN                         927 BALBOA DR                          675 SNAP DRAGON WAY STE 300
FREMONT, CA 94536-2522                   ARCADIA, CA 91007-6404                 STEAMBOAT SPR, CO 80487-2138




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
THEODORE L BARTMAN IRA                   THOMAS A STOLL IRA                     THOMAS BENDON IRA
3085 KOEPKE RD                           4390 355TH ST                          13718 N 150TH DR
NORTHBROOK, IL 60062-5819                STANBERRY, MO 64489                    SURPRISE, AZ 85379-4203




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
THOMAS CRAVEN IRA                        THOMAS FARMERIE IRA                    THOMAS J HARTWIG IRA
1417 NW MENLO DRIVE                      1325 CLOVERBROOK LN                    231 MINER ST
CORVALLIS, OR 97330-2050                 UPLAND, CA 91784-7916                  BENSENVILLE, IL 60106-2608




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
THOMAS J RUTHERFORD IRA                  THOMAS J RYDER IRA                     THOMAS JOHNSON IRA R/O
16205 TALAVERA DE AVILA                  144 LENOX RD                           509 79TH AVE N
TAMPA, FL 33613-5210                     WEST BABYLON, NY 11704-4429            BROOKLYN PARK, MN 55444-2048




PERSHING LLC                             PERSHING LLC                           PERSHING LLC
THOMAS L THOMPSON IRA                    THOMAS M BAILEY IRA                    THOMAS MAHONEY IRA
307 CALLA DR                             2017 TREYBROOK CT                      1214 S CURLEY ST
MANHATTAN, IL 60442-9101                 IMPERIAL, MO 63052-4015                BALTIMORE, MD 21224-4859
PERSHING LLC               Case 21-10831-CTG    Doc
                                         PERSHING LLC 17     Filed 05/19/21   Page 537 of LLC
                                                                                 PERSHING  661
THOMAS S CHOSTER IRA                      THOMAS VONG IRA                        THOMAS W RIDDICK IRA R/O
22205 W PINEVIEW DR                       4271 PENN MAR AVE                      126 CALLE PATRICIA 9
ANTIOCH, IL 60002-8858                    EL MONTE, CA 91732-2027                SAN CLEMENTE, CA 92672-3161




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
TIEN D NGUYEN IRA                         TIINA KASKLA IRA R/O                   TIM JANCA IRA
2455 N HIGHWOOD RD                        8221 SEABIRD CIR                       PO BOX 874
ORANGE, CA 92867-6479                     HUNTINGTN BCH, CA 92646-5542           SILVERADO, CA 92676-0874




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
TIMOTHY &                                 TIMOTHY A BRADLEY IRA R/O              TIMOTHY A WILLS IRA
JOANNA WAUGH TEN COM                      2535 S BIRCH ST                        PO BOX 10206
8 EASTGATE AVENUE EAST                    DENVER, CO 80222                       ROSH PINA 12000
KILLARA NSW 2071 AUSTRALIA                                                       ISRAEL



PERSHING LLC                              PERSHING LLC                           PERSHING LLC
TIMOTHY J KELLEY IRA                      TIMOTHY SMITH IRA R/O                  TOBY HIBSHMAN IRA R/O
112 WATERWORKS RD                         323 GRIZZLY AVE                        28858 WOODCREST LAKE DR
PAOLA, KS 66071-1102                      EUGENE, OR 97404                       MENIFEE, CA 92584-8409




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
TODD A TITUS IRA                          TODD K MILLER IRA                      TOM FUEHRER IRA
12116 SIERRA WAY                          6194 PICKWICK RD                       283 N PASEO DE JUAN
KERNVILLE, CA 93238-9715                  TALLAHASSEE, FL 32309-7297             ANAHEIM, CA 92807-2319




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
TONYA HARRIS IRA                          TOVA RHEIN INHERITED IRA               TRACEY D BROSIG IRA
525 GLEN LNS DRACE APT 1413               61/5 HAMELECH DOVID                    331 MARTIN DR
ATLANTA, GA 30308                         EFRAT 90435                            APTOS, CA 95003-5015
                                          ISRAEL



PERSHING LLC                              PERSHING LLC                           PERSHING LLC
TRACY E NISTA IRA R/O                     TROY L DAMELS IRA R/O                  TY J HANDY IRA
41 WILKINS ST                             818 S RAISINVILLE RD                   6203 BROOKSIDE CRT
HAMDEN, CT 06517-3342                     MONROE, MI 48161                       LANESVILLE, IN 47136-9421




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
VANESSA A LETERA IRA                      VASANTHI SRIDHAR IRA                   VASHTI H LAING IRA
4527 BERRY HL                             64 FALCON RIDGE DR                     6441 NW 199TH LN
STOW, OH 44224-2191                       POMONA, CA 91766-4727                  HIALEAH, FL 33015-2157




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
VERNON D TAYLOR IRA                       VICKIE MURPHY IRA                      VICTOR DE LA CRUZ IRA
9223 MONTANA ST                           4197 SWINNEA RD                        1015 JOSHUA PL
LIVONIA, MI 48150-3778                    SOUTHAVEN, MS 38672-9281               FREMONT, CA 94539-7202




PERSHING LLC                              PERSHING LLC                           PERSHING LLC
VIRGILIA R GOODWIN IRA R/O                VIRGINIA GUARELLA IRA                  VIRGINIA MITCHELL IRA R/O
PO BOX 409                                7713 11TH AVE                          545 PAGE ST UNIT 103
WALSENBURG, CO 81089-0409                 BROOKLYN, NY 11228-2315                STOUGHTON, MA 02072-6024
PERSHING LLC                 Case 21-10831-CTG    Doc
                                           PERSHING LLC 17        Filed 05/19/21   Page 538 of LLC
                                                                                      PERSHING  661
VITO W TREZZA IRA R/O                       VITTHAL S HOSANGADI IRA R/O               VIVIAN KAO IRA R/O
6025 NW WESTBROOKE DR                       28745 VISTA SANTIAGO RD                   11109 CALLANISH PARK DR
TOPEKA, KS 66617-1364                       TRABUCO CYN, CA 92679-1105                AUSTIN, TX 78750-3532




PERSHING LLC                                PERSHING LLC                              PERSHING LLC
VIVIAN OTTNEY IRA                           VIVIANA L HEGER IRA                       WALLACE V HARRIS IRA R/O
5 CHESFIELD LOOKOUT                         6600 W 87TH ST                            5109 HIGHCREST DR
FAIRPORT, NY 14450-9707                     LOS ANGELES, CA 90045-3719                MOBILE, AL 36693-4212




PERSHING LLC                                PERSHING LLC                              PERSHING LLC
WALTER J LEE JR IRA                         WANDA CHANCELLOR IRA                      WANDA J SMITH IRA
126 LAKE VILLAGE DR                         5765 POLK LN                              4 TEAKWOOD PL
MADISON, MS 39110-6520                      OLIVE BRANCH, MS 38654-8330               WARNER ROBINS, GA 31093-7587




PERSHING LLC                                PERSHING LLC                              PERSHING LLC
WARREN HAMILTON IRA                         WATSON FINGER IRA R/O                     WAYMOND HO IRA R/O
PO BOX 159                                  2218 PARKSIDE TRACE CRT                   2740 TRIBUNE AVE
TRENTON, SC 29847-0159                      KATY, TX 77493-4006                       HAYWARD, CA 94542-1635




PERSHING LLC                                PERSHING LLC                              PERSHING LLC
WAYNE L BENJAMIN BENEFICIARY IRA            WENDI DENTON IRA R/O                      WENDIE NEWBY IRA R/O
99 QUAKER FARMS RD                          PO BOX 137                                1901 OLD MISSION DR
OXFORD, CT 06478-1706                       SANTA MARGAR, CA 93453-0137               SOLVANG, CA 93463-2213




PERSHING LLC                                PERSHING LLC                              PERSHING LLC
WENDY C RUF IRA                             WENDY L SHAW IRA                          WESLEY H BROYLES IRA
3408 S 61ST CT                              14011 W GUNSIGHT DR                       9800 COVERED BRIDGE RD
CICERO, IL 60804-3727                       SUN CITY WEST, AZ 85375-2258              PROSPECT, KY 40059-9526




PERSHING LLC                                PERSHING LLC                              PERSHING LLC
WILBUR SPENCER IRA R/O                      WILLIAM A RAWLS IRA                       WILLIAM A THOMPSON IRA R/O
35334 SUMMERHOLLY LN                        885 ASHLEY 2 W                            11725 ALTOONA DR
MURRIETA, CA 92563-6709                     CROSSET, AR 71635                         EL CAJON, CA 92020-8356




PERSHING LLC                                PERSHING LLC                              PERSHING LLC
WILLIAM A WATERMAN IRA                      WILLIAM ABBOTT IRA                        WILLIAM B DENNIS IRA
8101 S WALKER AVE STE B                     416 ORLEANS ST                            1453 TREVISO BAY DR
OKLAHOMA CITY, OK 73139-9406                MONROE, LA 71201-2804                     VALPARAISO, IN 46385-7087




PERSHING LLC                                PERSHING LLC                              PERSHING LLC
WILLIAM B MURPHY IRA R/O                    WILLIAM B PAUL JR IRA                     WILLIAM BLEDSOE IRA R/O
6651 VENTANA DR                             2679 COMMUNITY DR                         144 WINGED ELM CIR
RNCHO MURIETA, CA 95683-9446                BATH, PA 18014-9263                       AIKEN, SC 29803-2731




PERSHING LLC                                PERSHING LLC                              PERSHING LLC
WILLIAM C FORD III IRA R/O                  WILLIAM C MC MILLEN IRA R/O               WILLIAM D HENDERSON JR IRA
5250 ASPENWOOD CIR NW                       PO BOX 16914                              6973 MCBRIDE PT
NORTH CANTON, OH 44720                      S LAKE TAHOE, CA 96151-6914               TALLAHASSEE, FL 32312-9665
PERSHING LLC           Case      21-10831-CTG    Doc
                                          PERSHING LLC 17     Filed 05/19/21        Page 539 of LLC
                                                                                       PERSHING  661
WILLIAM D ROSENBERG IRA R/O                WILLIAM E GERTZ IRA                         WILLIAM E GREENING IRA R/O
10655 SILVERTON LN                         632 HALL SPENCER RD                         3033 LADOGA AVE
BOYNTON BEACH, FL 33437-3995               CATAWBA, SC 29704-9467                      LONG BEACH, CA 90808-4017




PERSHING LLC                               PERSHING LLC                                PERSHING LLC
WILLIAM HENDERSON IRA                      WILLIAM HUFNAL IRA R/O                      WILLIAM J DURR JR JR IRA
904 PATS CT                                37 N TURNBERRY DR                           7814 JENNER AVE
WALKER, IA 52352-9668                      DOVER, DE 19904-2346                        NEW PRT RCHY, FL 34655-3230




PERSHING LLC                               PERSHING LLC                                PERSHING LLC
WILLIAM J FENSTERMAKER IRA R/O             WILLIAM J KOSKIE IRA R/O                    WILLIAM J SCHOFIELD IRA
5445 WALNUT LN                             311 SICILY ST                               775 VALLEY SUMMIT DR
YORBA LINDA, CA 92886-4934                 MORRO BAY, CA 93442-2939                    ROSWELL, GA 30075-6386




PERSHING LLC                               PERSHING LLC                                PERSHING LLC
WILLIAM JACKSON TR & ERMA JACKSON          WILLIAM L GORMAN IRA                        WILLIAM LIEGMANN IRA R/O
TTEE                                       11830 HAVEN RD                              299 OCEAN AVE
WILLIAM & ERMA JACKSON REVOCABLE           MADERA, CA 93636-8633                       MASSAPEQUA PK, NY 11762-1811
23259 HIGHWAY 49
BLACK, MO 63625-9188

PERSHING LLC                               PERSHING LLC                                PERSHING LLC
WILLIAM O ROBERTS IRA                      WILLIAM POPFINGER JR IRA                    WILLIAM R BOETTNER IRA
153 VILLAGE RD                             702 NE 23RD AVE                             1115 S TRAPPERS XING
LEESVILLE, SC 29070-8765                   POMPANO BEACH, FL 33062-4412                LINO LAKES, MN 55038-9138




PERSHING LLC                               PERSHING LLC                                PERSHING LLC
WILLIAM R GROTH IRA                        WILLIAM SIEBERT & BARBARA J SIEBERT JT      WILLIAM V DUGGAR IRA
3808 WATERFORD DR                          TEN TOD BENEFICIARY ON FILE CPU             4405 NASSAU DR
ADDISON, TX 75001-7954                     4301WILDERNESS LN                           WICHITA FALLS, TX 76308-4016
                                           HIGH RIDGE, MO 63049-2643



PERSHING LLC                               PERSHING LLC                                PERSHING LLC
WILLIAM VANDER IRA                         WILLIAM WITHERSPOON IRA                     WINIFRED JOHNSON IRA
20591 PEGAGUS ST                           9715 WHITE BLOSSOM BLVD                     855 OXFORD WAY
TEHAEHAPI, CA 92561                        LOUISVILLE, KY 40241-4176                   BENICIA, CA 94510-3670




PERSHING LLC                               PERSHING LLC                                PERSHING LLC
WIPA CHANDRUANG IRA                        WIWIK P WEKO IRA R/O                        WOODVIN C BERRONG IRA
10740 OREGON AVE                           3113 PROSPECT AVE                           269 LAKEVIEW DR
CULVER CITY, CA 90232-3728                 LA CRESCENTA, CA 91214-3452                 PICKENS, SC 29671-9019




PERSHING LLC                               PERSHING LLC                                PERSHING LLC
YAO XIONG LI IRA                           YING-CHIEH STEVE HWANG IRA                  YU FANG HUANG IRA
1417 N MILWAUKEE AVE                       19471 SIERRA LAGO RD                        11802 E SOLANA PL
LIBERTYVILLE, IL 60048-1310                IRVINE, CA 92603-3812                       CERRITOS, CA 90703-5600




PERSHING LLC                               PERSHING LLC                                PERSHING LLC
YU-BEI H CHAN IRA                          YU-CHIAO F CHEN IRA                         YUMING BAI IRA
15118 KOURY DR                             8828 MOURNING DOVE CT                       303 W NEWBY AVE G
HACIENDA HTS, CA 91745-6145                GAITHERSBURG, MD 20879-1775                 SAN GABRIEL, CA 91776-4433
PERSHING LLC           Case    21-10831-CTG    Doc
                                        PERSHING LLC 17      Filed 05/19/21   Page 540 of LLC
                                                                                 PERSHING  661
YVONNE L GROCHOWSKI IRA R/O              ZHEN LONG IRA                           ZHUPING S YIN IRA
4460 BEVERLY DR                          507 S LA CUTA CIR                       1600 CHESTER DR
LA MESA, CA 91941-7821                   WEST COVINA, CA 91791-2604              PLANO, TX 75025-3449




PERSHING LLCFBO                          PERSHING LLCUST                         PERSHING LLIC CUST
IS MODELING MANAGEMENT INC 401(K)        FBO CINDY HETRO IRA                     FBO CURTIS R HAPGOOD TRADIITIONAL
PLAN                                     15438 BRAINBRIDGE CIR                   IRA
IRINA SHAYKHLISLAMOVA & TR               PT CHARLOTTE, FL 33981-5123             10232 EDELWEISS CIR
2 RECTOR ST RM 1202                                                              MERRIAM, KS 66203
NEW YORK, NY 10006-1844

PERSHING                                 PERSHING                                PERSHING
CECIL STEVENS IRA R/O                    EDWIN A SALAZAR IRA R/O                 FBO JOHN J ROACH JR ROTH IRA
624 CLERMONT LAKES CT                    14607 RILEY ST                          9632 N SHANNON AVE
LEXINGTON, SC 29073-8504                 OVERLAND PARK, KS 66223-2317            FRESNO, CA 93720-4260




PERSHING                                 PERSHING                                PERSHING
FBO SCOTT MITCHELL ROTH IRA              FBO TRACY GILMAN IRA                    FBO VICKI B GOTH IRA
23 JUNIPER RD                            2042 GRAND PHEASANT LN                  13134 S RAINTREE DR
BLOOMFIELD, CT 06002-2128                LINCOLN, CA 95648-7721                  OLATHE, KS 66062-5169




PERSHING                                 PERSHING                                PERSHING
FBO YU SHAN LAN IRA R/O                  MACK MOORE IRA                          ROBERT HUSSEY IRA
8232 BEVERLY DR                          301 MAYFIELD DR                         1514 COTTAGE DR
SAN GABRIEL, CA 91775-2402               BRISTOL, TN 37620-0729                  SUMMERTON, SC 29148-9045




PERSHING                                 PERSHNG LLC FBO                         PETE BUDKO
WILLIAM K PAGEL IRA                      LEROY W FRICK                           5008 RED WILLOW LN
2424 6TH AVE E                           FBO THE LEROY W FRICK LIV TRUST         MATTHEWS, NC 28104-6805
HIBBING, MN 55746-2117                   DTD 11/24/2014 124 E OAK ST
                                         DALE, IN 47523-9362



PETE LININGER                            PETE WHITWELL &                         PETER A HOLMES TR
9214 FUQUA RIDGE LANE                    ALICIA WHITWELL JT TEN                  UA 11/15/2010
HOUSTON, TX 77075                        31776 VIA PERDIZ                        PATRICK WAYNE HOLMES REVOCABLE
                                         TRABUCO CANYON, CA 92679-4178           LIVING TRUST 3235 CIRCLE COURT W
                                                                                 FRESNO, CA 93703



PETER A JERABEK &                        PETER A JUNG &                          PETER A KREIS TR
OLIVIA A JERABEK JT TEN                  CHERYL N JUNG JT TEN                    PETER A KREIS LIVING TRUST
TOD BENEFICIARY ON FILE CPU              8300 E DIXILETA DR                      UA 05/04/10
859 NEFF RD                              UNIT 225                                1460 SUMMERFIELD DR 2
GROSSE POINTE, MI 48230-1274             SCOTTSDALE, AZ 85266-2275               AURORA, IL 60504



PETER A LE MERCIER &                     PETER A SCHMIDT TR &                    PETER B BACK TR
ROMIAINE R LE MERCIER JT TEN             ANNA MARIA SCHMIDT TTEE                 PETER B BACK REV TRUST
17329 ALFRED AVE                         THE SCHMIDT FAMILY TRUST                UA 01/25/00
CERRITOS, CA 90703-1167                  35093 13206 N 98TH DR UNIT C1           1312 SHAWDO HILLS COURT
                                         SUN CITY, AZ 85351-3271                 SAN MARCOS, CA 92069



PETER BACKES TR                          PETER BOWERMAN                          PETER CATTANO
PETER BACKES                             TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU
UA 06/17/88                              2771 FARMSTEAD RD SE                    134 CONNECTICUT AVE
4445 S GRAND CANYON DR UNIT 134          SMYRNA, GA 30080-2629                   FREEPORT, NY 11520-1531
LAS VEGAS, NV 89147-7166
PETER DANNA JR          Case   21-10831-CTG     Doc 17 Filed
                                        PETER E BRESNAHAN &  05/19/21          Page 541Eof
                                                                                  PETER    661
                                                                                        RICE TR
1941 CHERMOORE CT                       NESSE BRESNAHAN JT TEN                    PETER E RICE REVOCABLE LIVING TRUST
CHESTERFIELD, MO 63017-7920             5824 BRANDONS WAY                         UA 10/13/08
                                        ELKRIDGE, MD 21075-7300                   1017 CALLAWAY DR
                                                                                  LEBANON, TN 37087-1586



PETER ELARDE JR                         PETER H HONG TR                           PETER J CORDONE &
430 E PENN ST                           PINEGROVE TRUST                           ANN MARIE CORDONE JT TEN
LONG BEACH, NY 11561-4440               UA 01/27/90                               PO BOX 62280
                                        5100 LOUISE AVE                           FORT MYERS, FL 33906
                                        ENCINO, CA 91316-2532



PETER J NICIOLI TR                      PETER J SCHMITZ                           PETER KLUTE
UA 10/27/2008                           8076 QUEEN PALM LN 416                    10317 E CINNABAR AVE
PETER J NICIOLI TRUST                   FORT MYERS, FL 33966-6500                 SCOTTSDALE, AZ 85258
1411 TUSCANY COURT
GLENVIEW, IL 60025



PETER KONING LAURA KONING COMM PROP     PETER L PACE                              PETER LEVAVI TR
56 MURRAY HILL DRIVE                    2 HIGH RIDGE LN                           UA 02/09/2016
29909                                   OYSTER BAY, NY 11771-1301                 RALPH TOPOROFF REVOCABLE TRUST
                                                                                  9032 KEYSTONE AVE
                                                                                  SKOKIE, IL 60076



PETER LEVINSON                          PETER M THORBAHN &                        PETER M. BUDKO
300 REDSTONE DR                         BRENDA J THORBAHN JT TEN                  C/O PAUL, WEISS, RIFKIND, WHARTON
CHESHIRE, CT 06410-1721                 201 PINE ST                               ATTN: AUDRA JAN SOLOWAY
                                        NORWELL, MA 02061-2614                    1285 AVENUE OF THE AMERICAS
                                                                                  NEW YORK, NY 10019



PETER M. BUDKO                          PETER MB SHAMES &                         PETER METROU TR
C/O PAUL, WEISS, RIFKIND, WHARTON       JAN BARON SHAMES & DAVID B OLIVER TR      IN BANKRUPTCY FOR GARY SCHMIDT
ATTN: DANIEL MASON                      UA                                        ESTATE
500 DELAWARE AVENUE, SUITE 200          02/04/11 MARCUS FAMILY TR.                CASE 1:14-37309-BWB
WILMINGTON, DE 19899                    3219 S BENTLEY AVE                        123 W WASHINGTON ST STE 216
                                        LOS ANGELES, CA 90034                     OSWEGO, IL 60543

PETER P CHOW TR &                       PETER P LEE TR &                          PETER PORCARO IRA COR CLEARING
KELLY KUEICHU CHOW TTEE                 MILOU T LEE TTEE                          CUST
PETER & KELLY CHOW LIV TR               LEE FAMILY TRUST                          7020 TOMLIN GREEN LN
37929 1620 VIRGINIA RD                  1324 OXFORD RD                            CHARLOTTE, NC 28277-8187
SAN MARINO, CA 91108-1936               SAN MARINO, CA 91108-2007



PETER REGO &                            PETER SANTALUCIA MD DBP                   PETER SANTOS &
SUSAN REGO JT TEN                       15 EAGLE HEIGHTS DR                       MARIE SANTOS JT TEN
286 VALLEY ST                           ORCHARD PARK, NY 14127-3902               3953 E EXPEDITION WAY
PEMBROKE, MA 02359-3714                                                           PHOENIX, AZ 85050-5446




PETER SIO &                             PETER T ALESSI                            PETER W LIU &
DIANA SIO JT TEN                        TOD BENEFICIARY ON FILE WITH CPU          ELLEN W LIU JT TEN
11140 CORAL DRIVE                       PSC 808 BOX 30                            915 VIOLETA DR
MIRA LOMA, CA 91752                     INCOME TAX SERVICE                        ALHAMBRA, CA 91801-5330
                                        FPO, AE 09618-0001



PHILIP D LAMB &                         PHILIP DECABIA                            PHILIP E SCHLINK
MARY E LAMB JT TEN                      10 SHERWOOD GATE                          PO BOX 338
1210 MULTIFLORA LN                      OYSTER BAY, NY 11771-3810                 BUTLER, IN 46721-0338
PEORIA, IL 61615-1436
PHILIP F BORGMEIER &    Case   21-10831-CTG      Doc 17 Filed 05/19/21
                                        PHILIP H GROTENHUIS                  Page 542LINDE
                                                                                PHILIP of 661
LINDA L BORGMEIER JT TEN                1502 16TH ST S                          168 ALGERINE RD
61184 216TH ST                          FARGO, ND 58103-4022                    LANSING, NY 14882
EAGLE LAKE, MN 56024-4484




PHILIP M KATHOL &                       PHILIP PENGFEI TENG &                   PHILIP R GALLAGHER &
DIANE KATHOL JT TEN                     VIVIEN CHIH YUAN TENG JT TEN            LISA M GALLAGHER JT TEN
10907 W 145TH PL                        5091 GLENVIEW ST                        TOD BENEFICIARY ON FILE CPU
OVERLAND PARK, KS 66211-7538            CHINO HILLS, CA 91709-7408              11749 N 129TH WAY
                                                                                SCOTTSDALE, AZ 85259-3520



PHILIP TRAN                             PHILLIP A PYATT                         PHILLIP B MILAZZO TR
16176 E BANBRIDGE AVE                   TOD BENEFICIARY ON FILE WITH CPU        PHILLIP B MILAZZO TRUST
LA PUENTE, CA 91744-4501                25401 E BLUE MILLS RD                   UA 05/11/12
                                        INDEPENDENCE, MO 64058-2253             1045 ERICA DR
                                                                                WAUCONDA, IL 60084-1491



PHILLIP CHOISSER TR                     PHILLIP E BEESON                        PHILLIP G TATE TR &
PHILLIP CHOISSER                        PO BOX 37                               SIEGLINDE A TATE TTEE
UA 12/10/14                             LAVA HOT SPGS, ID 83246-0037            TATE FAMILY TRUST
400 ALAMEDA ST                                                                  41914 PO BOX 2369
VALLEJO, CA 94590-6229                                                          NIPOMO, CA 93444-2369



PHILLIP H CARDINALE                     PHILLIP J ADAMS                         PHILLIP MARJASON &
TOD BENEFICIARY ON FILE WITH CPU        141 SUGAR LOAF DR                       LINDA MARJASON JT TEN
975 VIA MONTANAS                        MANKATO, MN 56001-8761                  3931 KIAWA DR
CONCORD, CA 94518-4211                                                          ORLANDO, FL 32837-5836




PHILLIP R GRIMM TR &                    PHOENIX SURVEILLANCE, LLC               PHYLLIS E RAUCHER
KATHERINE K GRIMM TTEE                  3440 E. BROADWAY ROAD                   9749 VIA GRANDE W
GRIMM FAMILY TR                         SUITE 101                               WELLINGTON, FL 33411
37298 5900 LAUSANNE DR                  PHOENIX, AZ 85040
RENO, NV 89511-5070



PHYLLIS FINGER                          PHYLLIS KURFIRST TR                     PHYLLIS S ARMSTRONG
1201 S OCEAN DR APT 1505S               MARITAL TRUST U/W OF GARY KURFIRST      C/O CHERYL ARMSTRONG
HOLLYWOOD, FL 33019-5110                UA 01/14/09                             1710 MONTICELLO DR
                                        466 SCARBOROUGH RD                      TALLAHASSEE, FL 32303
                                        BRIARCLIFF, NY 10510-2020



PICOBELLO & PALETTI LLC                 PIERRE DONAHUE &                        PIERRE HILARIO CUST
2001 MERIDIAN AVE PH 23                 ELISA MASSIMINO JT TEN                  FBO PAXTON HILARIO
MIAMI BEACH, FL 33139-1553              7327 TAKOMA AVE                         UGMA NJ
                                        TAKOMA PARK, MD 20912-4103              1 INDEPENACE WAY APT 101
                                                                                JERSEY CITY, NJ 07305



PIETRO ABIUSO &                         PIN LIANG LI                            PING GAO &
TERESA ABIUSO JT TEN                    645 BELLADONNA CT 1                     YIPING WU JT TEN
5281 BELAND DR                          SUNNYVALE, CA 94086-7712                174 TOWERS KEEP
LAKE WORTH, FL 33467-7402                                                       HIGHLAND PARK, IL 60035-5912




PING KUN LIAO TR &                      PING SHUANG CATHY WU                    PING WU &
LIH HORNG LIAO TTEE                     1739 ALTA OAKS DR                       WEI LI JT TEN
LIAO FAMILY TRUST                       ARCADIA, CA 91006-1702                  3417 BALFOUR DR
38633 2041 SKYLINE DR                                                           TROY, MI 48084-1486
MILPITAS, CA 95035-6660
                         Case 21-10831-CTG
PIPE WRENCH PLUMBING, HEATING                   Doc YANG
                                       PISHU CHIANG  17 Filed 05/19/21    Page  543 BOWES
                                                                             PITNEY of 661- PURCHASE POWER
& COOLING                              TOD BENEFICIARY ON FILE WITH CPU      ATTN: PRESIDENT/GENERAL COUNSEL
P.O. BOX 31669                         1311 N CRAPE MYRTLE DR                P.O. BOX 371874
KNOXVILLE, TN 37930-1669               AZUSA, CA 91702-6289                  PITTSBURG, PA 15250-7874




PITNEY BOWES - PURCHASE POWER         PLUMBING MASTER SYSTEMS                PLUMBING SOLUTIONS OF SOUTHWEST
P.O. BOX 371874                       20861 JOHNSON STREET                   FLORIDA, LLC
PITTSBURG, PA 15250-7874              UNIT 109                               300 LEONARD BLVD N6
                                      PEMBROKE PINES, FL 33029               LEHIGH, FL 33971




PNC BANK NATIONAL ASSOCIATION         POH C PNG                              POLINA KEMAKH
MIDLAND LOAN SERVICES                 8727 W BRYN MAWR AVE APT 704           TOD BENEFICIARY ON FILE WITH CPU
10851 MASTRIN, STE300                 CHICAGO, IL 60631-3752                 10805 OLDE WOODS WAY
OVERLAND PARK, KS 66210                                                      COLUMBIA, MD 21044-1022




POLLY CHEN TR                         POLSINELLI PC                          POPP HUTCHESON PLLC
2008 POLLY WANYIN CHEN TRUST          900 W 48TH PLACE                       FOUR BARTON SKYWAY
UA                                    SUITE 900                              1301 SOUTH MOPAC, SUITE 430
3832 MONTEGO DR                       KANSAS CITY, MO 64112                  AUSTIN, TX 78746
HUNTINGTN BCH, CA 92649-2006



PORNSWAN NGAMPRASERTWONG              PORTFOLIO MEDIA, INC.                  POWER OUTAGE SERVICES COMPANY, LLC
6215 KENWOOD RD                       P.O. OX 9570                           ATTN: PRESIDENT/GENERAL COUNSEL
CINCINNATI, OH 45243-2309             NEW YORK, NY 10087-4570                461 BOSTON STREET
                                                                             UNIT E1
                                                                             TOPSFIELD, MA 01983



POWERSECURE SERVICE, INC              PR NEWSWIRE ASSOCIATION LLC            PRADIP K SHAH &
377 MAITLAND AVENUE                   G.P.O. BOX 5897                        SHASHI K SHAH JT TEN
SUITE 1010                            NEW YORK, NY 10087-5897                2497 EUCLID CRES E
ALTAMONTE SPRINGS, FL 32701                                                  UPLAND, CA 91784-8361




PRADIP S SHAH &                       PRAFULLA K NAYAK &                     PRAHLAD R KEDIA &
TR PRADIP S SHAH DEFINED BENEFIT      SANGEETA NAYAK JT TEN                  SUSHILA KEDIA TEN COM
PLAN PENSION PLAN 01/01/05            25677 ADAMSTOWN CT                     2444 LAKERIDGE DR
10 DARTMOUTH CT                       CHANTILLY, VA 20152-5759               NEWBURGH, IN 47630-8063
LIVINGSTON, NJ 07039-1516



PRAIM S SINGH TR &                    PRAJAY DHIR &                          PRAKASH S ANTURKAR
MARLENE SINGH TTEE                    ANITA G DHIR JT TEN                    87 W AMBERLEY DR
PRAIM AND MARLENE SINGH FAMILY        502 PINEHAVEN DR                       ROUND LAKE, IL 60073-4246
TRUST 04/25/97 24801 EVEREVE CIR      HOUSTON, TX 77024-3727
LAKE FOREST, CA 92630-3608



PRAKASH SANKARAN &                    PRATIBHA ANKOLA                        PRAVINA M PATEL &
SURUCHI HONAVAR JT TEN                35 SPRAIN VALLEY RD                    MAHENDRA J PATEL JT TEN
267 BERENGER WALK                     SCARSDALE, NY 10583-3105               TOD BENEFICIARY ON FILE CPU
ROYAL PLM BCH, FL 33414-4347                                                 4289 FERN DR
                                                                             OGDEN, UT 84403-3258



PRECINIA J LIZARONDO                  PRECISION FIRE PROTECTION, LLC         PRECISION PIPELINE PSP
5505 SEMINARY RD APT 817N             P.O. BOX 7367                          253 WALNUT ST
FALLS CHURCH, VA 22041-3575           KNOXVILLE, TN 37921                    HOUSTON, PA 15342-1044
PREFERRED TAX SERVICES,Case
                        INC.      21-10831-CTG    Doc 17
                                           PRESBYTERIAN     Filed
                                                        CHURCH    05/19/21
                                                               OF SNOW HILL   Page 544 ofINVESTMENT
                                                                                 PRESTIGE 661       MANAGEMENT &
3520 PIEDMONT ROAD                          MAKEMIE                              MICHAEL MARIANI TR UA 04/03/2015
SUITE 200                                   ATTN: JON E MYERS                    DESOLATION SOUND TR.
ATLANTA, GA 30305                           115 FRANKLIN ST                      4885 TRUXTUN AVE STE A
                                            SNOW HILL, MD 21863                  BAKERSFIELD, CA 93309



PRESTIGE INVESTMENT MANAGEMENT TR           PRICEWATERHOUSECOOPERS LLP           PRINTSCAN LLC
RLC PROPERTY TRUST                          P.O. BOX 7247-8001                   21 PULASKI ROAD
UA 08/10/13                                 PHILADELPHIA, PA 19170-8001          KINGS PARK, NY 11754
4885 TRUXTUN AVE STE A
BAKERSFIELD, CA 93309-0738



PRISCILLA A TRASK                           PRISCILLA H LI                       PRIVATE TRUST CO CUST
116 S HERMITAGE RD                          9521 BASTILLE ST UNIT 204            FBO CHERYL N BOYD SEP IRA
BEAUFORT, SC 29902-5231                     FAIRFAX, VA 22031-6210               135 WHISPER LAKE BLVD
                                                                                 MADISON, MS 39110-7883




PRIVATE TRUST CO CUST                       PRIVATE TRUST CO CUST                PRIVATE TRUST CO CUST
FBO JANET K GORR &                          FBO JULIE DANIELSON IRA              ROGER L ANDERSON IRA
WALTER W GORR JR JT TEN                     C/O LPL FINANCIAL                    2005 LLOYD ST
204 CHAPLIN DR                              1448 148TH AVE N W                   BELLEVUE, NE 68005-2957
CORAOPOLIS, PA 15108-2702                   ANDOVER, MN 55304



PRIVATE TRUST COMPANY CUST                  PRIVATE TRUST COMPANY CUST           PRIVATE TRUST COMPANY CUST
ABILITY INC INDIVIDUAL 401K QRP             CURTIS ESKIND &                      FBO ALBERT DESANTO IRA
FBO RICHARD BANDIMERE                       DOROTHY ESKIND TEN COM               10438 LABELLENA CIRCLE
14018 PIERCE ST NE                          7002 HARVEST GLEN                    FOUNTAIN VLY, CA 92708
HAM LAKE, MN 55304                          HUMBLE, TX 77346



PRIVATE TRUST COMPANY CUST                  PRIVATE TRUST COMPANY CUST           PRIVATE TRUST COMPANY CUST
FBO ANGELA Y CHEN IRA                       FBO ARNOLD STULL IRA                 FBO BONITA H TAYLOR C/O LPL FINANCIAL
13669 ETUDE RD                              12682 GLEN HOLLOW DR                 ATTN: ACCOUNT TRANSFERS AI
SAN DIEGO, CA 92128                         BONITA SPGS, FL 34135-3417           4707 EXECUTIVE DR
                                                                                 SAN DIEGO, CA 92121



PRIVATE TRUST COMPANY CUST                  PRIVATE TRUST COMPANY CUST           PRIVATE TRUST COMPANY CUST
FBO BRET BROWN IRA                          FBO BRIAN J FROLICH IRA              FBO BRUCE D HOUGHTALING IRA
18038 MACON ST                              15554 RIPARIAN RD                    4445 LYNNE LANE
ELK RIVER, MN 55330                         POWAY, CA 92064                      COMMERCE TWP, MI 48382




PRIVATE TRUST COMPANY CUST                  PRIVATE TRUST COMPANY CUST           PRIVATE TRUST COMPANY CUST
FBO CANDICE D PREJEAN IRA                   FBO CARL YOUNGQUIST IRA              FBO CARLA CLAPP ROTH IRA
5231 HARVEST RIDGE LANE                     1502 FRANKLIN LANE                   878 COON RAPIDS BLVD EXTENSION
BIRMINGHAM, AL 35242                        ANOKA, MN 55303                      COON RAPIDS, MN 55433




PRIVATE TRUST COMPANY CUST                  PRIVATE TRUST COMPANY CUST           PRIVATE TRUST COMPANY CUST
FBO CAROLYN M SHIELDS IRA                   FBO CARRIE WALL IRA                  FBO CHERYL D MARINER IRA
2757 ARIANE DR 189                          6723 ROSEWOOD ST                     11624 MISSISSIPPI DR N
SAN DIEGO, CA 92117                         ANNANDALE, VA 22003-2010             CHAMPLIN, MN 55316-2509




PRIVATE TRUST COMPANY CUST                  PRIVATE TRUST COMPANY CUST           PRIVATE TRUST COMPANY CUST
FBO D RANDALL FERGUSON SIMPLE IRA           FBO DARRIN LANDSTROM IRA             FBO DAVID E HOWARD IRA
1664 PERSIMMON ST                           15514 ZILLA ST NW                    2458 MEADOWS DR
HANOVER PARK, IL 60133                      ANDOVER, MN 55304                    PARK CITY, UT 84060
                      Case
PRIVATE TRUST COMPANY CUST   21-10831-CTG     Doc 17
                                      PRIVATE TRUST     FiledCUST
                                                    COMPANY    05/19/21    Page 545 of
                                                                              PRIVATE   661COMPANY CUST
                                                                                      TRUST
FBO DAVID FRENCH IRA                   FBO DAVID S WILLIAMS IRA               FBO DEBORAH E HARRISON IRA
4865 MOHICAN LANE                      245 GARFIELD RD                        2307 SUNLEAF
OKEMOS, MI 48864                       DELTONA, FL 32725-8531                 FORT COLLINS, CO 80525




PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST
FBO DENISE METRIONE IRA                FBO EDWARD POPE ROTH IRA               FBO EULA GENTRY ROTH IRA
8280 BOONESBORO RD                     2284 WILLOW LOOP E                     5950 HUNTVIEW DR
N FT MYERS, FL 33917                   FLORENCE, OR 97439-7703                JACKSON, MS 39206




PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST
FBO EWALD PETERSEN IRA                 FBO FRANK PACIFICO IRA                 FBO GARY FRAZIER IRA
18040 US HIGHWAY 10                    11711 ALDERWOOD DR                     521 BENTON ST
BIG LAKE, MN 55309                     NEW PRT RCHY, FL 34654                 ANOKA, MN 55303-1970




PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST
FBO GEORGE F MCDOUGALL IRA             FBO GLENN JOHNSON TRADITIONAL IRA      FBO GLENN K HOURIGAN IRA
3621 WYNGATE LN                        3248 DERBY LN                          39 WILLIAMS RD
BIRMINGHAM, AL 35242                   WILLIAMSBURG, VA 23185-1463            CHESHIRE, CT 06410




PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST
FBO GREG DUMKE IRA                     FBO GREGORY L RHODUS TRADITIONAL       FBO HELEN HEMP IRA
20996 JUNO AVE N                       IRA                                    4755 160TH LN N W
FOREST LAKE, MN 55025                  1052 RHODUS LANE                       ANDOVER, MN 55304-2215
                                       MAGNOLIA, MS 39652



PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST
FBO INGRID MARCHANT IRA                FBO JAMES BRUCE CLAPP ROTH IRA         FBO JAMES R MISSIG IRA
514 E NORMAN AVE                       878 COON RAPIDS BLVD EXTENSION         701 SANCTUARY LN
ARCADIA, CA 91006-4827                 COON RAPIDS, MN 55433                  JOLIET, IL 60435-2999




PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST
FBO JANE T SARGENT IRA                 FBO JANICE GODEKE IRA                  FBO JASON DICKMANN IRA
200 MCALISTER TRACE                    12207 EDISON ST N E                    PO BOX 52
EASLEY, SC 29642                       BLAINE, MN 55449                       CHAMPLIN, MN 55316




PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST
FBO JOHN KULAS IRA                     FBO JOHN M KENNEY IRA                  FBO JOHN P SCOTT JR IRA
6110 W BALD EAGLE                      582 E CAMBRIDGE LANE                   10 COUNTRY CLUB TERR
WHITE BEAR LK, MN 55110                NICHOLASVILLE, KY 40356                BIRMINGHAM, AL 35213




PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST
FBO JOHN YTTRENESS IRA                 FBO JUDITH HULTMAN IRA                 FBO KATHLEEN CHABOT IRA
15720 JACKSON ST N E                   19711 NIGHTINGALE ST NW                4288 RED RIVER TRAIL
HAM LAKE, MN 55304                     CEDAR, MN 55011                        PILLAGER, MN 56473




PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST             PRIVATE TRUST COMPANY CUST
FBO KELLY BRANNICK IRA                 FBO KEVIN KINGERY IRA                  FBO LELIN BECKERING IRA
19875 SWALLOW ST NW                    110 COUNTRY CLUB LN                    18 POMMIER LANE
CEDAR, MN 55011-4209                   HIRAM, GA 30141                        GARVIN, MN 56132
                       Case
PRIVATE TRUST COMPANY CUST     21-10831-CTG     Doc 17
                                        PRIVATE TRUST     FiledCUST
                                                      COMPANY    05/19/21        Page 546 of
                                                                                    PRIVATE   661COMPANY CUST
                                                                                            TRUST
FBO LINDSAY JOHNSON IRA                  FBO LYNNE A MCTYRE IRA                     FBO MARK HANNAH IRA
3726 323RD AVE                           1717 CEDARWOOD RD                          814 84TH AVE N E
CAMBRIDGE, MN 55008-6719                 BIRMINGHAM, AL 35216                       SPRING LK PK, MN 55432-1234




PRIVATE TRUST COMPANY CUST               PRIVATE TRUST COMPANY CUST                 PRIVATE TRUST COMPANY CUST
FBO MELISSA L AMEZCUA IRA                FBO MICHAEL J SHANNAHAN IRA                FBO PATRICIA FRAZIER IRA
8801 WH BURGES DR                        1902 W QUAIL MEADOW COURT                  521 BENTON ST
EL PASO, TX 79925-5109                   CITRUS HILLS, FL 34442                     ANOKA, MN 55303-1970




PRIVATE TRUST COMPANY CUST               PRIVATE TRUST COMPANY CUST                 PRIVATE TRUST COMPANY CUST
FBO PATRICIA POPE IRA                    FBO PHIL S SARGENT IRA                     FBO PHILIP BERGER IRA
2284 WILLOW LOOP E                       200 MCALISTER TRACE                        35 BEHRENDT CRT
FLORENCE, OR 97439-7703                  EASLEY, SC 29642                           SAYVILLE, NY 11782-1314




PRIVATE TRUST COMPANY CUST               PRIVATE TRUST COMPANY CUST                 PRIVATE TRUST COMPANY CUST
FBO RANDY BALFANY IRA                    FBO RICHARD TOLLETTE IRA                   FBO RITA PETERSEN IRA
17652 DURANT ST NE                       16903 IODINE STREET NW                     18040 US HIGHWAY 10
HAM LAKE, MN 55304-4602                  RAMSEY, MN 55303                           BIG LAKE, MN 55309




PRIVATE TRUST COMPANY CUST               PRIVATE TRUST COMPANY CUST                 PRIVATE TRUST COMPANY CUST
FBO ROBERT MITCHELL HAYNES IRA           FBO ROGER OKERMAN IRA                      FBO ROMA LYNN BEATON IRA
PO BOX 39516                             7244 FAIRWAY LANE                          3106 BRIAND AVE
NINILCHIK, AK 99639                      BREEZY POINT, MN 56472                     SAN DIEGO, CA 92122




PRIVATE TRUST COMPANY CUST               PRIVATE TRUST COMPANY CUST                 PRIVATE TRUST COMPANY CUST
FBO ROOSEVELT GENTRY ROTH IRA            FBO RUDY L GARRETT IRA                     FBO SHARON L MCALLISTER IRA
5950 HUNTVIEW DRIVE                      207 BRIARWOOD ST                           7285 HEARTLAND CIRCLE
JACKSON, MS 39206                        SULPHUR SPGS, TX 75482                     TALLAHASSEE, FL 32312




PRIVATE TRUST COMPANY CUST               PRIVATE TRUST COMPANY CUST                 PRIVATE TRUST COMPANY CUST
FBO STEPHEN M AHMIE IRA                  FBO STEVEN KENT SAULNIER IRA               FBO TAMMARIE BLISS SMITH IRA
3726 PHEASANT DR                         7825 YAMINI RD                             375 W SILVER LEEF RD
PHILADELPHIA, PA 19136-1216              DALLAS, TX 75230                           LEEDS, UT 84746




PRIVATE TRUST COMPANY CUST               PRIVATE TRUST COMPANY CUST                 PRIVATE TRUST COMPANY CUST
FBO THOMAS O DELANOY IRA                 FBO TIMOTHY CARVELLI IRA                   FBO TOMMY L MORLEY IRA
10345 HERITAGE BAY BLVD UNIT 2015        2460 13TH AVE E                            3910 GREYSTONE DR
NAPLES, FL 34120                         NORTH ST PAUL, MN 55109                    CORP CHRISTI, TX 78414




PRIVATE TRUST COMPANY CUST               PRIVATE TRUST COMPANY CUST                 PRIVATE TRUST COMPANY CUST
FBO WESLEY HAMILTON IRA                  JAMES R PARKS II                           JEFF HANSEN & DEBBIE HANSEN TR UA
14359 ITASCA BAY                         2501 WESTMINSTER CIRCLE                    01/01/2002 SMITHS PHARMACY RETIREMENT
DAYTON, MN 55327-3401                    BIRMINGHAM, AL 35242                       TR. C/O LPL FINANCIAL 1390 RAILROAD AVE
                                                                                    SAINT HELENA, CA 94574



PRIVATE TRUST COMPANY CUST               PRIVATE TRUST COMPANY CUST                 PRIVATE TRUST COMPANY FBO
KATHLEEN A PETROW                        PAMELA GORDON TR UA 01/06/00 PAMELA T      HARRY W JACKSON IRA
1050 LA TORTUGA DR UNIT 5                GORDON LIVING TR.                          301 MONUMENT HILL TRL
VISTA, CA 92081                          1650 N WILLIAMSTON RD                      GEORGETOWN, TX 78633-5391
                                         WILLIAMSTON, MI 48895
PRIVATE TRUST COMPANY Case     21-10831-CTG     Doc 17
                                        PRIVATE TRUST     Filed 05/19/21
                                                      COMPANY              Page 547 of
                                                                              PRIVATE   661COMPANY
                                                                                      TRUST
ANNALISA HERZOG IRA R/O                  BARBARA L FLOYD IRA                  BARBARA WARD IRA
5736 HIDDEN CREEK CT                     5113 COLUMBIA RD                     2968 NORMANDY DR
PLEASANTON, CA 94566-3830                COLUMBIA, MD 21044-5507              ELLICOTT CITY, MD 21043-3343




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
BERNADETTE M COGLEY IRA                  BILLIE K BURRIS IRA                  BLOSSOM T SMITH IRA
101 LONGDALE RD                          3817 COURTLEIGH DR                   3722 PEACE CHANCE DR
LUTHVLE TIMON, MD 21093-3440             RANDALLSTOWN, MD 21133-4645          RANDALLSTOWN, MD 21133




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
CHRISTINA ANN TAUNTON IRA                DANIEL W BICKING IRA                 DARRYL L LEBLANC IRA
355 WINCHESTER CIR                       5904 LAWRENCE DR                     6021 DOUBLE TREE DR
MANDEVILLE, LA 70448-1938                ELDERSBURG, MD 21784-8434            BATON ROUGE, LA 70817-3977




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
EMILY L PATRICK IRA R/O                  FBO ALAN M FINE IRA                  FBO ALICE L CHAMPION ROTH IRA
1901 LAURITSON LN                        7201 WESTOVER WAY                    15 DEERHEAD DR
MANTECA, CA 95336-7027                   SOMERSET, NJ 08873-5913              BOUND BROOK, NJ 08805-1301




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
FBO BEAU LHEUREUX IRA                    FBO CAROL L SCHULZ IRA               FBO CRAIG L CASTNER IRA
5480 ORCHID LN N                         2308 CARVER AVE E                    36 WARWICK LN
MINNEAPOLIS, MN 55446-3790               MAPLEWOOD, MN 55119-5916             BASKING RIDGE, NJ 07920-2244




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
FBO ERIC SCOTT PIRIUS IRA                FBO FREDRICK G BUNSA IRA             FBO JOHN F COARY IRA
11622 LIVE OAK DR                        35 WILLOW ST                         1329 MOYER RD
HOPKINS, MN 55305-2592                   BASKING RIDGE, NJ 07920-1852         RED HILL, PA 18076-1410




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
FBO JOHN GILBERTSON IRA                  FBO JOHN SANTO IRA                   FBO JUDITH H HAMPSON IRA
1193 MOORSTONE DR NE                     20 PUTNAM ST                         1104 CARTERET RD
ALEXANDRIA, MN 56308-8949                SOMERVILLE, NJ 08876-2646            BRIDGEWATER, NJ 08807-1307




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
FBO KELLI C GLASGOW IRA                  FBO KENNETH IVERS IRA                FBO LEONARD L THOMPSON IRA R/O
15 FAIRVIEW RD                           132 E BARRYMORE ST                   4 SPRINGGATE CT
CLARK, NJ 07066-2942                     STOCKTON, CA 95204-3206              TUCKERTON, NJ 08087-3629




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
FBO MARTINE Z STUPPARD ROTH IRA          FBO MICHAEL S MINTZ IRA              FBO NANCY J GODFREY IRA
9563 WOODBLOCK ROW                       106 SUNNYMEADOW LN                   18 FREEDOM RD NE
COLUMBIA, MD 21045-4352                  REISTERSTOWN, MD 21136-6148          ALEXANDRIA, MN 56308-8903




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
FBO RICHARD MURPHY ROTH IRA              FBO ROBERT C SCHMITT IRA             FBO ROBERT E BOWEN IRA
9950 HOYT LN                             704 FOXFIELD CT                      185 BROCKTON LN
WESTMINSTER, CO 80021-4230               SAINT CHARLES, IL 60174-8601         MARTINSBURG, WV 25403-8372
PRIVATE TRUST COMPANY Case     21-10831-CTG     Doc 17
                                        PRIVATE TRUST     Filed 05/19/21
                                                      COMPANY              Page 548 of
                                                                              PRIVATE   661COMPANY
                                                                                      TRUST
FBO ROBERT G WALKER IRA                  FBO ROBYN ALBERT IRA                 FBO SANDRA J RUST IRA
9001 W 31ST ST                           544 EMERALD TRL                      PO BOX 152
ST LOUIS PARK, MN 55426-2969             MARTINSVILLE, NJ 08836-2345          GLENWOOD, MN 56334-0152




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
FBO SHAWN B NODAL SEP IRA                FBO STEPHEN J MEYERS IRA             FBO STEVEN P SAWIN IRA
11352 WHITE CLOUD DR                     715 WESTON DR                        865 MADISON AVE
ALTA LOMA, CA 91701-9263                 WESTMINSTER, MD 21157-7257           BRIDGEWATER, NJ 08807-1199




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
FBO THOMAS T BOMAN IRA R/O               FBO TIMOTHY BISHOFF IRA              GINA Y KIM IRA
3115 BONITA WOODS DR                     2577 AMBER VALLEY CT S               10311 PINE RIDGE DR
BONITA, CA 91902-1706                    FARGO, ND 58104-8665                 ELLICOTT CITY, MD 21042-2131




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
JANET SMITH IRA                          JEFFREY ANNANDALE IRA                JENNIFER MAYBERRY BENE IRA
9359 FURROW CT                           19710 TOPAZ RDG                      10909 GOLF LINKS RD
ELLICOTT CITY, MD 21042-1807             MAGNOLIA, TX 77355-4949              OAKLAND, CA 94605-5617




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
JOSEPH ENSOR IRA                         KELLY K SMITH IRA                    LEE WAXMAN IRA
2415 RUSLING OAKS DR                     840 PINNACLE CT STE 6B               3144 GRACEFIELD ROAD
HAMPSTEAD, MD 21074-1351                 MESQUITE, NV 89027-3322              APT T15
                                                                              SILVER SPRING, MD 20904



PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
LOUISE L JACKMAN IRA                     MARGARET V RYCYK IRA                 MELVIN L HARRIS IRA
128 POST RD                              34 WINDING DR                        4722 HAWKSBURY RD
ABERDEEN, MD 21001-2534                  GETTYSBURG, PA 17325-6944            PIKESVILLE, MD 21208-2128




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
MICHAEL J TROY IRA R/O                   MICHAEL SEAN WOODS IRA               RICHARD DORSEY IRA
5140 PARK IRENE DR NE                    3614 OLIVE MILL CT                   12820 BOXWOOD LN
MILTONA, MN 56354-8112                   RICHMOND, TX 77406-2474              UNION BRIDGE, MD 21791-7508




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
ROBERT BARTOLO JR IRA                    ROBERT M HEFFRON IRA                 ROMAN KATSNELSON IRA
3219 CATHEDRAL AVE NW                    12986 THISTLETHORN DR                3422 BIRCH HOLLOW RD
WASHINGTON, DC 20008-3410                HERNDON, VA 20171-2275               PIKESVILLE, MD 21208-1841




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
SANDRA I LAWSON IRA R/O                  SHARAD DESAI IRA                     SHERI RUSSELL IRA R/O
913 RENATE DR UNIT 3                     18036 COZUMEL ISLE LANE              156 SAN BENITO AVE APT 1
HILLSBOROUGH, NJ 08844-4952              TAMPA, FL 33647-3373                 SAN BRUNO, CA 94066-5207




PRIVATE TRUST COMPANY                    PRIVATE TRUST COMPANY                PRIVATE TRUST COMPANY
STEFAN H HOENICKE IRA                    TIMOTHY TRIGGS IRA R/O               VICTORIA SIMPSON CASSADY IRA
13213 WESTMEATH LN                       128 ALDER LN                         1386 W WILD SAGE DR
CLARKSVILLE, MD 21029-1349               BOULDER, CO 80304-0403               SAINT GEORGE, UT 84790-5131
PRIVATE TRUST COMPANY Case     21-10831-CTG     Doc 17
                                        PRIVATE TRUST     Filed 05/19/21
                                                      COMPANY                  Page 549 of
                                                                                  PRIVATE   661COMPANY
                                                                                          TRUST
WILLIAM C CHRISTMAN IRA                  WILLIAM TOOTLE IRA                       WILLIS A ROBINSON JR IRA
11 CARMELITA CT                          5048 BEATRICE WAY                        1369 CATHEDRAL CANYON DR
REISTERSTOWN, MD 21136-1110              COLUMBIA, MD 21044-1302                  MESQUITE, NV 89027-6749




PROFESSIONAL PARK PEDIATRICS             PROPERTY TAX ASSOCIATES, INC             PROTEGIS FIRE & SAFETY
1000 OX BOTTOM RD                        P.O. BOX 1545                            P.O. BOX 99529
TALLAHASSEE, FL 32312-3518               RIDGELAND, MS 39158-1545                 LOUISVILLE, KY 40269-0529




PROVISION AIR                            PRUCO SECURITIES C/O NFS CUST            PRUCO SECURITIES C/O NFS CUST
P.O. BOX 193                             BYRON HILL CONS                          JAMES C MCCANN TR UA 06/23/1999
FLINTSTONE, GA 30725                     ROBERT W KIRK                            KATHERINE MASCIO REVOCABLE TR.
                                         19500 HALL RD STE 100                    32437 5 MILE RD
                                         CLINTON TWP, MI 48038                    LIVONIA, MI 48154



PRUCO SECURITIES C/O NFS CUST            PRUCO SECURITIES C/O NFS CUST            PRUCO SECURITIES CUST
JOHN R PASTOR TR UA 10/23/1996 RICHARD   ROBERT W KIRK CONS                       JAMES C MCCANN TR UA 07/22/2002
J                                        MYRON HILL                               PAULETTE
PASTOR IRREVOCABLE TR.                   19500 HALL RD STE 100                    IDRISSU IRREVOCABLE TR.
18723 VANDERHAVEN LN                     CLINTON TWP, MI 48038                    32437 5 MILE RD
LIVONIA, MI 48152-1418                                                            LIVONIA, MI 48154-3039

PRUCO SECURITIES LLC CUST                PTC CUST 5305 SEP IRA FBO DENNIS         PTC CUST 5305 SEP IRA FBO HUGO ST
MICHAEL E NABOZNY                        COLEMAN                                  HILAIRE
27167 LILLY DR                           2400 E HOWELL ST                         110 FLATWOOD DRIVE
TRENTON, MI 48183-2786                   APT B                                    SANTA ROSA BEACH, FL 32459
                                         SEATTLE, WA 98122



PTC CUST 5305 SEP IRA FBO JANEAN         PTC CUST 5305 SEP IRA FBO JOHN           PTC CUST 5305 SEP IRA FBO MICHAEL D
EVON STRIPE                              DARRELL HARPER                           WATSON
P O BOX 8256                             100 JANE ST                              PO BOX 1217
RANCHO SANTA FE, CA 92067                VINCENT, AL 35178                        LEXINGTON, SC 29071




PTC CUST 5305 SEP IRA FBO MICHAEL G      PTC CUST 5305 SEP IRA FBO STEPHEN R      PTC CUST 5305 SEP IRA FBO THERESA J
GOODMAN                                  NOE                                      PRESTON
6640 DUTCH HALL RD                       109 MUIRFIELD RD                         15610 120TH ST
OMAHA, NE 68152                          MACON, GA 31210                          LOUISVILLE, NE 68037




PTC CUST BENEFICIARY IRA FBO BRENDA      PTC CUST BENEFICIARY IRA FBO KARIN       PTC CUST BENEFICIARY IRA FBO RITA C
BRANNICK B/O ANNETTE HAEDTKE             G NYE B/O HOWARD MEGORDEN                KNECHT B/O EVELYN MANNING
19875 SWALLOW ST                         202 BELLEVUE BLVD S                      9930 SAILVIEW COURT
CEDAR, MN 55011                          BELLEVUE, NE 68005                       APARTMENT 18
                                                                                  FORT MYERS, FL 33905



PTC CUST BENEFICIARY IRA FBO RUTH        PTC CUST BENEFICIARY IRA FBO SANDRA      PTC CUST BENEFICIARY IRA FBO SCOTT
BOYD B/O LYN BOYD                        NYGREN B/O ANNETTE HAEDTKE               HAEDTKE B/O ANNETTE HAEDTKE
2618 W OLIVE AVE                         161 MAYFAIR RD                           5610 BEAVER LAKE BLVD
FULLERTON, CA 92833                      VADNAIS HEIGHTS, MN 55127                SAGINAW, MN 55779




PTC CUST BENEFICIARY IRA FBO SONJA       PTC CUST BENEFICIARY IRA FBO TERESA      PTC CUST BENEFICIARY IRA FBO
J DOUGLASS B/O CAROLYN A WRIGHT          P EDWARDS B/O FREDERICK EDWARDS          KATHLEEN M KENNEDY B/O EVELYN
1704 N 92ND STREET                       12725 ASPEN CT                           MANNING
OMAHA, NE 68114                          POWAY, CA 92064                          16 VALLEY VALE DR
                                                                                  OLD BRIDGE, NJ 08857
PTC CUST BENEFICIARY IRACase
                        FBO 21-10831-CTG
                                     PTC CUSTDoc  17 Filed
                                              BENEFICIARY       05/19/21
                                                           IRA FBO          Page 550
                                                                               PTC    ofFBO
                                                                                   CUST  661BRITTON T VINCENT
KATHRYN A HUFF B/O CAROLYN WRIGHT    WILLIAM BRIONES B/O LOUIS E                III IRA
5401 BISON DRIVE                     BRIONES                                    PO BOX 423
LINCOLN, NE 68516                    4 WOODROW LANE                             CHAPPELL HILL, TX 77426
                                     SMITHTOWN, NY 11787



PTC CUST IRA FBO ALBERT TIAN-ER        PTC CUST IRA FBO ALEXANDER J             PTC CUST IRA FBO ALLEN P KANE
CHOU                                   CLELAND                                  5936 KIFISIA WAY
18901 SE 21ST                          124 LAS BRISAS CIRCLE                    FAIR OAKS, CA 95628
VANCOUVER, WA 98683-9759               HYPOLUXO, FL 33462




PTC CUST IRA FBO ANGELA C DONATELLI    PTC CUST IRA FBO ANGELIQUE BARRETO       PTC CUST IRA FBO ANNETTE EBERT
924 WOODLAND DR                        10205 SKI DR                             221 BAYSHORE RD 301
ANTIOCH, IL 60002                      OKLAHOMA CITY, OK 73162                  NOKOMIS, FL 34275




PTC CUST IRA FBO ARCHANA JOSHI         PTC CUST IRA FBO BARBARA D GAUCHE        PTC CUST IRA FBO BARBARA JEAN
2304 DEERFIELD DR                      46576 VINEYARDS LANE                     ANDERSON
EDISON, NJ 08820-1582                  MACOMB, MI 48042-5931                    15989 E OTERO AVE
                                                                                CENTENNIAL, CO 80112




PTC CUST IRA FBO BARBARA KIDD          PTC CUST IRA FBO BARBARA                 PTC CUST IRA FBO BONNIE T DOYLE
WYATT                                  PENNINGTON                               12833 SE SPROUT LN
3119 KATTNER RD                        36 SANDRA COURT                          PORTLAND, OR 97222
RIESEL, TX 76682-3455                  WALNUT CREEK, CA 94595-2331




PTC CUST IRA FBO BRIAN SHERWOOD SR     PTC CUST IRA FBO BRUCE EICHENBERG        PTC CUST IRA FBO CAMIL BANCIU
P O BOX 2102                           9019 BETHESDA DR                         26490 DRUMMOND COURT
NEWBURGH, NY 12550                     CONROE, TX 77384                         FRANKLIN, MI 48025




PTC CUST IRA FBO CAROL RICHARDSON      PTC CUST IRA FBO CAROLE MANNING          PTC CUST IRA FBO CELIA VELTMAN
15224 SWALLOW ST NW                    46 CHELLMAN ST                           505 WATERVLIET SHAKER RD
ANDOVER, MN 55304                      WEST ROXBURY, MA 02132                   LATHAM, NY 12110-4622




PTC CUST IRA FBO CHARLES O BRADSHAW    PTC CUST IRA FBO CHARLES TONEY           PTC CUST IRA FBO CHARLES W KNAUP
2083 FIRE MOUNTAIN DR                  2720 SE SPYGLASS DR                      116 SAND DOLLAR LANE
OCEANSIDE, CA 92054                    VANCOUVER, WA 98683                      SARASOTA, FL 34242




PTC CUST IRA FBO CLIFFORD BREEDING     PTC CUST IRA FBO COSMO A ASSORTATO       PTC CUST IRA FBO CRAIG MOORE
JR                                     8424 ARBOR CT                            3115 NW METKE PL
2708 BRIDAL WREATH LN                  FT MYERS, FL 33908                       BEND, OR 97703
DALLAS, TX 75233-3206




PTC CUST IRA FBO CYNTHIA A MIMS        PTC CUST IRA FBO DANA E POSTLEWAIT       PTC CUST IRA FBO DANIEL RANDOLPH
C/O LPL FINANCIAL                      23018 NE 13TH STREET                     3581 NORTH WEST 88TH DRIVE APT
306 N FRONTIER LANE                    SAMMSMISH, WA 98074                      201
CEDAR PARK, TX 78613                                                            CORAL SPRINGS, FL 33065
                        Case 21-10831-CTG
PTC CUST IRA FBO DANNY DILWORTH       PTC CUSTDoc    17 DAPHNE
                                                IRA FBO   FiledMATTHEWS
                                                                05/19/21    Page 551
                                                                               PTC    ofIRA
                                                                                   CUST  661FBO DARLENE J LARA
275 COUNTY ROAD 514                   11601 218TH STREET                        2552 BUENA VISTA AVE
RIENZI, MS 38865                      CAMBRIA HTS, NY 11411                     LIVERMORE, CA 94550




PTC CUST IRA FBO DAVID DOVERSPIKE      PTC CUST IRA FBO DAVID E MENARD          PTC CUST IRA FBO DAVID L SABALLA
2 A THUNDERBIRD DR                     PO BOX 638                               7921 N PERRYVILLE RD
CONROE, TX 77304                       SERGEANT BLUFF, IA 51054                 WADDELL, AZ 85355




PTC CUST IRA FBO DAVID MULLEN          PTC CUST IRA FBO DAVID SCHRAUDT          PTC CUST IRA FBO DENNIS A HAMBLIN
15306 POPLAR SPRINGS                   13950 FIRETOWER ROAD                     301 FAYE LN
HOUSTON, TX 77062                      CONROE, TX 77306                         SPRINGTOWN, TX 76082-6327




PTC CUST IRA FBO DENNIS D WOLF         PTC CUST IRA FBO DENNIS DEMARIA          PTC CUST IRA FBO DENNIS P FINNEGAN
8652 N 162ND ST                        4606 62ND AVE E                          325 N 158TH AVE
BENNINGTON, NE 68007                   BRADENTON, FL 34203                      OMAHA, NE 68118




PTC CUST IRA FBO DONALD G ANDERSEN     PTC CUST IRA FBO DONALD L JOHNSON        PTC CUST IRA FBO DONNA L ANTONETTI
25550 W DODGE RD                       6312 S 99TH ST                           PO BOX 11
WATERLOO, NE 68069                     OMAHA, NE 68127                          SOMERS, WI 53171




PTC CUST IRA FBO DOROTHY S CARLSON     PTC CUST IRA FBO DOUGLAS COSSEY          PTC CUST IRA FBO DOUGLAS K ALT
6787 WALNUT CREEK DR                   26 GRACE AVE                             120 N SKYLINE DR
FAIRVIEW, PA 16415                     TICONDEROGA, NY 12883-1105               SALINA, KS 67401




PTC CUST IRA FBO DR LEENA SHARAN       PTC CUST IRA FBO EARL G SHEPARD JR       PTC CUST IRA FBO EARL PLUTZ
6985 IRONGATE PLACE                    1101 SW CATALINA STREET                  3251 MOUND RD
FRISCO, TX 75034                       PALM CITY, FL 34990                      JOLIET, IL 60436-9032




PTC CUST IRA FBO EDWIN M SMITH         PTC CUST IRA FBO ELISBETH TOLISON        PTC CUST IRA FBO ELLEN B MUNNINGS
908 CHOCTAW DR                         1410 SHERIDAN AVE                        594B LAKE POINT DR
VICKSBURG, MS 39183                    ESCONDIDO, CA 92027                      LAKEWOOD, NJ 08701-7863




PTC CUST IRA FBO EMMA J TUSKAN         PTC CUST IRA FBO F M SMOOT               PTC CUST IRA FBO GARY B LANDSMAN
5245 EDGEWORTH ROAD                    PO BOX 25516                             2011 EUCLID TERRACE
SAN DIEGO, CA 92109                    HONOLULU, HI 96825                       SARASOTA, FL 34239




PTC CUST IRA FBO GEORGE B MORGAN       PTC CUST IRA FBO GEORGE K DAVIDSON       PTC CUST IRA FBO GEORGE L STANLEY
4026 HWY 575                           117 SAVOY CV                             939 LEEPER DR
MAGNOLIA, MS 39652                     KYLE, TX 78640-6558                      A
                                                                                VALPARAISO, IN 46385
PTC CUST IRA FBO GERALD Case
                        CARON 21-10831-CTG
                                       PTC CUSTDoc    17 GREGORY
                                                 IRA FBO   Filed 05/19/21
                                                                 D HOOSER   Page 552
                                                                               PTC    ofIRA
                                                                                   CUST  661FBO GREGORY J KRAPE
4356 LA ROMITA ST                      C/O LPL FINANCIAL                        1101 N 27TH PLACE
PAHRUMP, NV 89061                      4501 WESTLAKE DR                         RENTON, WA 98056
                                       APT 14
                                       AUSTIN, TX 78746



PTC CUST IRA FBO GREGORY JAKES         PTC CUST IRA FBO GWEN R AHRENS           PTC CUST IRA FBO HAROLD WEBB
1701 FAIRVIEW DR                       15817 EMILINE ST                         30468 CHERRY OPAL LANE
ALLEGAN, MI 49010                      OMAHA, NE 68136                          MENIFEE, CA 92584




PTC CUST IRA FBO HELEN I HONIOTES      PTC CUST IRA FBO HELEN M WRIGHT          PTC CUST IRA FBO HOLLY BETTS
1410 ROOSEVELT AVE                     8214 MONITOR DR                          144 RAINBOW RD
JOLIET, IL 60435                       NEW PORT RICHEY, FL 34653                HEBER SPRINGS, AR 72543-9406




PTC CUST IRA FBO INNA F DAVYDOVA       PTC CUST IRA FBO JAMES A DAOPOULOS       PTC CUST IRA FBO JAMES T MICHAEL
3821 HAMILTON WAY                      348 ELM ST                               477 FOX BAY DRIVE
EMERALD HILLS, CA 94062                HOLLYWOOD, FL 33019                      BRANDON, MS 39047




PTC CUST IRA FBO JAMES W DANIELS       PTC CUST IRA FBO JANENE M FERRARA        PTC CUST IRA FBO JEFFREY A
110 GREY FOX CT                        390 HILLSIDE AVE                         VANDENBERG
STREAMWOOD, IL 60107                   WEST SAYVILLE, NY 11796                  16324 DORCAS ST
                                                                                OMAHA, NE 68130




PTC CUST IRA FBO JEFFREY SHAFFER       PTC CUST IRA FBO JIM CAPERS              PTC CUST IRA FBO JOAN S BLAIR
11 RIVERSTONE WAY                      4310 SHADY BEND DR                       151 MCNEIL STREET
FRANKLIN, MA 02038                     DALLAS, TX 75244-7447                    SAYVILLE, NY 11782




PTC CUST IRA FBO JOE A HORTON          PTC CUST IRA FBO JOE JACKSON             PTC CUST IRA FBO JOHN H FROHLOFF
286 JOHN L MAY ROAD                    1004 HIGHLAND DR                         13321 MADISON STREET
MENDENHALL, MS 39114                   SUMMIT, MS 39666                         OMAHA, NE 68137




PTC CUST IRA FBO JOHN KEITH            PTC CUST IRA FBO JOHN PREST              PTC CUST IRA FBO JOHN R ARMSTRONG
CAULFIELD                              11516 MISSISSIPPI DRIVE                  6707 S 194TH CT
22409 AUGUSTA LN                       CHAMPLIN, MN 55316                       APT 114
36 WATERWOOD                                                                    OMAHA, NE 68135
HUNTSVILLE, TX 77320



PTC CUST IRA FBO JOHN WOOLEY           PTC CUST IRA FBO JOSE L GARCIA           PTC CUST IRA FBO JOSEPH E GALIK
3609 ARROWHEAD DRIVE                   4972 BELLA COLLINA ST                    3572 COUNTY RD 10
AUSTIN, TX 78731                       OCEANSIDE, CA 92056                      ADENA, OH 43901




PTC CUST IRA FBO JOSEPH J ARCHER       PTC CUST IRA FBO JUDITH A REID           PTC CUST IRA FBO JUDITH A STEEL
1517 LYNCHBURG LOOP                    451 ST ANDREWS                           5440 MOONLIGHT LANE
THE VILLAGES, FL 32162                 APTOS, CA 95003                          LA JOLLA, CA 92037
PTC CUST IRA FBO KAREN HCase  21-10831-CTG
                         HARRISON      PTC CUSTDoc    17 KATHLEEN
                                                 IRA FBO   Filed 05/19/21
                                                                  A NELSON   Page 553
                                                                                PTC    ofIRA
                                                                                    CUST  661FBO KAY T DREISS
124 LASALLE CIRCLE                     206 264TH AVE                             PO BOX 306
WEST MONROE, LA 71291-4732             KANSASVILLE, WI 53139                     COMFORT, TX 78013




PTC CUST IRA FBO KELSI REEVES           PTC CUST IRA FBO KENNETH M DEETS         PTC CUST IRA FBO KENT J PAVELKA
C/O LPL FINANCIAL                       500 RUSTIC TRAIL                         219 S 96TH STREET
14428 HUNTERS PASS                      VAN ALSTYNE, TX 75495                    OMAHA, NE 68114
AUSTIN, TX 78734




PTC CUST IRA FBO KIMBERLY A SIMMONS     PTC CUST IRA FBO KIRBY SAULS             PTC CUST IRA FBO KRISTINE CORYELL
10655 RIDGEMONT CIR                     3407 RAIN FRST DR                        110 REED CRT
OMAHA, NE 68136                         AUSTIN, TX 78746                         SAINT HELENA, CA 94574-2058




PTC CUST IRA FBO KYLE A ROBERTSON       PTC CUST IRA FBO LAI S IP                PTC CUST IRA FBO LEO ORSINI
3718 EAGLES NEST STREET                 6105 CHARLESTOWN LANE                    4274 AZTEC WAY
ROUND ROCK, TX 78665                    PLANO, TX 75024                          OKEMOS, MI 48864




PTC CUST IRA FBO LESLIE S SIDOR         PTC CUST IRA FBO LINDA B HAMBLIN         PTC CUST IRA FBO LINDA GALE WILSON
7623 CAVENDISH COVE                     301 FAYE LN                              3075 IVY ST
BRADENTON, FL 34202                     SPRINGTOWN, TX 76082-6327                DENVER, CO 80207




PTC CUST IRA FBO LINDA H HURT           PTC CUST IRA FBO LISA M LACKOVIC         PTC CUST IRA FBO LOREN KASTANEK
2303 S 175TH CT                         11323 WASHINGTON STREET                  4257 S 173RD ST
LOFT A-23                               OMAHA, NE 68137                          OMAHA, NE 68135
OMAHA, NE 68130




PTC CUST IRA FBO LYLE L STEWART         PTC CUST IRA FBO LYNN SCHIRMER           PTC CUST IRA FBO MARGARET A ARCHER
C/O LPL FINANCIAL                       1940 CHAMBERS CIRCLE                     1517 LYNCHBURG LOOP
3435 N 161ST AVE                        BRENTWOOD, CA 94513-5922                 LADY LAKE, FL 32162
OMAHA, NE 68116




PTC CUST IRA FBO MARGOT E HENRY         PTC CUST IRA FBO MARILYN SHEPARD         PTC CUST IRA FBO MARK KISCHNER
8204 TWIN LAKES COURT                   3881 HIGHLAND DR                         221 E BRYN MAWR AVE
LOUISVILLE, KY 40214                    CARLSBAD, CA 92008                       ITASCA, IL 60143-1417




PTC CUST IRA FBO MARK W SWANSON         PTC CUST IRA FBO MARLENE J GRIFFIN       PTC CUST IRA FBO MARSHA L MOON
STE 100                                 PO BOX 213                               9901 FLORENCE HEIGHTS BLVD
17055 VIA DEL CAMPO                     GRASONVILLE, MD 21638                    OMAHA, NE 68112
SAN DIEGO, CA 92127




PTC CUST IRA FBO MARY C HARRISON        PTC CUST IRA FBO MARY HANNAH             PTC CUST IRA FBO MICHAEL J HEJNY
20626 CARDINAL LANE                     814 84TH AVE NE                          121 RUSTIC LODGE WEST
COUNCIL BLUFFS, IA 51503                MINNEAPOLIS, MN 55432                    MINNEAPOLIS, MN 55419
PTC CUST IRA FBO MICHAELCase
                         KIRBY   21-10831-CTG
                                          PTC CUSTDoc   17 MICHAEL
                                                   IRA FBO   Filed MORIARTY
                                                                   05/19/21      Page 554
                                                                                    PTC    ofIRA
                                                                                        CUST  661FBO MICHAEL P
ROBINSON                                   6519 PINE RESERVE DR                      LINGERFELT
515 LIGHTNING BUG COURT                    SPRING, TX 77389                          12120 272ND AVENUE NE
LEXINGTON, SC 29072                                                                  DUVALL, WA 98019




PTC CUST IRA FBO MS ELLEN GALATA           PTC CUST IRA FBO MYRTLE ROBY              PTC CUST IRA FBO NANCY R FEHL
10098 CRANBROOK FALLS CT                   27280 APPLE BLOSSOM LANE                  1741 OAK LAKES DRIVE
LAS VEGAS, NV 89148                        SOUTHFIELD, MI 48034                      SARASOTA, FL 34232




PTC CUST IRA FBO NILESH JOSHI              PTC CUST IRA FBO NINA P TORRES            PTC CUST IRA FBO PAMELA SLEEMAN
2304 DEERFIELD DR                          6746 GREEN RIVER DR UNIT D                2515 126TH AVE COURT E
EDISON, NJ 08820-1582                      HIGHLANDS RANCH, CO 80130                 EDGEWOOD, WA 98372




PTC CUST IRA FBO PATRICIA M NICELY         PTC CUST IRA FBO PATRICIA RIBITZKI        PTC CUST IRA FBO PAUL J GAUCHE
1251 CHARLESTOWNE DR                       443 PRESERVATION CIRCLE                   46576 VINEYARDS LANE
CHARLESTON, SC 29407                       PAWLEYS ISLAND, SC 29585                  MACOMB, MI 48042-5931




PTC CUST IRA FBO PAUL J HEINLEIN           PTC CUST IRA FBO PAULA A KATZ             PTC CUST IRA FBO PAULA S DAVIS
8813 COSMOS                                15 PHEASANT RUN                           26236 E WILDLIFE DR
EL PASO, TX 79925                          BALLSTON SPA, NY 12020-2913               HOPEDALE, IL 61747




PTC CUST IRA FBO PHILIP KENYON             PTC CUST IRA FBO PINHAS GEVA              PTC CUST IRA FBO R EDWARD JAYNES
10 MOUNTAIN LANE                           7345 E CALLE DE LA ETERNIDAD              8517 SW 94TH CIR
FARMINGTON, CT 06032                       TUCSON, AZ 85715                          OCALA, FL 34481




PTC CUST IRA FBO RAJ RAJAGOPAL             PTC CUST IRA FBO RANDALL S OBRIEN         PTC CUST IRA FBO RANDELL G CARTER
9524 GRENVILLE AVE                         675 LAURELWOOD DR                         5230 SALTILLO ROAD
LAS VEGAS, NV 89134                        ROGUE RIVER, OR 97537                     SALTILLO, TN 38370




PTC CUST IRA FBO RANDY REAGAN              PTC CUST IRA FBO RAY W TAYLOR             PTC CUST IRA FBO RENEE SPENCER
5007 WORTH ST                              2529 W MORSE AVENUE                       3907 ARAGON DR
DALLAS, TX 75214-5346                      CHICAGO, IL 60645                         SAN DIEGO, CA 92115




PTC CUST IRA FBO RICHARD B MAZZONI         PTC CUST IRA FBO RICHARD BRUNER           PTC CUST IRA FBO RICHARD J DOWNS
1606 HIGHLAND MEADOWS DR                   427 SUPERIOR WAY                          6585 166TH ST W
TETONIA, ID 83452                          DISCOVERY BAY, CA 94505-2318              ROSEMOUNT, MN 55068




PTC CUST IRA FBO ROBERT A SIMMONS          PTC CUST IRA FBO ROBERT A WRIGHT SR       PTC CUST IRA FBO ROBERT C JOHNSON
4538 231ST PLACE SE                        8214 MONITOR DR                           9803 SUNGLOW WAY
SAMMAMISH, WA 98075                        NEW PORT RICHEY, FL 34653                 SUN VALLEY, CA 91352
PTC CUST IRA FBO ROBERTCase
                       L PILON21-10831-CTG
                                       PTC CUSTDoc   17 ROBERT
                                                IRA FBO   FiledL05/19/21
                                                                STRANSKY   Page 555
                                                                              PTC    ofIRA
                                                                                  CUST  661FBO RONALD G HUGHBANKS
100 TOWER DRIVE                        6979 GOLDSTONE RD                       9918 HARNEY PARKWAY SOUTH
UNIT 601                               CARLSBAD, CA 92009                      OMAHA, NE 68114
DAPHNE, AL 36526




PTC CUST IRA FBO ROSE MARY             PTC CUST IRA FBO RUDOLPH P MULLER       PTC CUST IRA FBO RUTH FIELD
HONEYCUTT                              SR                                      419 COSTA RICA DRIVE
21 HOLLY TRAIL                         15917 COBBLE MILL DR                    WINTER SPRINGS, FL 32708
PETAL, MS 39465                        WIMAUMA, FL 33598




PTC CUST IRA FBO SCOTT KARNER          PTC CUST IRA FBO STACI MARINO           PTC CUST IRA FBO STACIE H COLEMAN
209 INDIAN OAKS DR                     11 MAJESTIC DR                          70 NORTH MYSTI MORNING TRACE
MINOOKA, IL 60447-9583                 FREEHOLD, NJ 07728                      THE WOODLANDS, TX 77381




PTC CUST IRA FBO STEPHEN P MEENAHAN    PTC CUST IRA FBO STEPHEN W MAJOR        PTC CUST IRA FBO STEVEN R HALL
11223 N 26TH ST                        12888 CHADSFORD CIR                     8637 EVANS STREET
PHOENIX, AZ 85028                      FORT MYERS, FL 33913                    OMAHA, NE 68134




PTC CUST IRA FBO SUSAN CULLEN          PTC CUST IRA FBO SUSAN F BELLONZI       PTC CUST IRA FBO SUSAN M LEVITT
3647 STAMPEDE DR                       807 KEVIN TAYLOR DRIVE                  22 FAIRWAY PLACE
WICKENBURG, AZ 85390                   AUSTIN, TX 78745                        PLEASANT HILL, CA 94523




PTC CUST IRA FBO SUSAN M PUTRA         PTC CUST IRA FBO SUZANNE L ECKERT       PTC CUST IRA FBO TERRI L MCGINNIS
548 MARY KNOLL LN                      445 N NORTON AVE                        5506 N 142ND ST
WATERTOWN, WI 53098                    TUCSON, AZ 85719                        OMAHA, NE 68164




PTC CUST IRA FBO THOMAS D LUNDEBERG    PTC CUST IRA FBO THOMAS H               PTC CUST IRA FBO TIMOTHY I
30 W 77TH AVE                          WESOLOWSKI JR                           FUERSTENAU
SCHERERVILLE, IN 46375                 307 AVENA CIRCLE                        9812 VAL VERDE DRIVE
                                       NAPERVILLE, IL 60565                    LA VISTA, NE 68128




PTC CUST IRA FBO WANDA J HUEY          PTC CUST IRA FBO WAYNE L SCHMIDT        PTC CUST IRA FBO WENDY B FUCHS
10629 NW 107TH ST                      668 SHANNON DR NW                       7351 ACORN WAY
YUKON, OK 73099                        ALBANY, OR 97321                        NAPLES, FL 34119




PTC CUST IRA FBO WILLIAM BOLISH        PTC CUST IRA FBO WILLIAM C STEEN        PTC CUST IRA FBO WILLIAM F FOX
11744 RANSOM HIGHWAY                   26 SABLE GLEN DR                        9505 SAN LUCAS DRIVE
DIMONDALE, MI 48821                    GREENVILLE, SC 29615                    AUSTIN, TX 78737




PTC CUST IRA FBO WILLIAM M WYATT       PTC CUST IRA FBO WILLIAM R              PTC CUST ROLLOVER IRA FBO ADRIAN C
3119 KATTNER RD                        PASCHALL                                MCNUTT
RIESEL, TX 76682-3455                  108 PONY EXPRESS TRL                    8940 BALD EAGLE DRIVE
                                       BLUFF CITY, TN 37618-1801               BLAINE, WA 98230
PTC CUST ROLLOVER IRA FBOCase 21-10831-CTG
                           AMANDA B    PTC CUSTDoc  17 Filed
                                                ROLLOVER IRA FBO05/19/21
                                                                 ANNE M      Page 556
                                                                                PTC    ofROLLOVER
                                                                                    CUST  661     IRA FBO CARRIE Y
CEY                                    LEWIS                                     CHIANG
40 HILLSIDE AVE                        307 S VERMONT AVENUE                      926 OAKES ST
MILL VALLEY, CA 94941-1105             RANSOM, KS 67572                          PALO ALTO, CA 94303




PTC CUST ROLLOVER IRA FBO CHARLES      PTC CUST ROLLOVER IRA FBO CHARLES         PTC CUST ROLLOVER IRA FBO CHRISTINE
MANESE                                 YOST                                      M SEARS
6862 RIDGEWOOD DRIVE                   816 GLENHAVEN AVE                         389 CANTIGNY COURT
OAKLAND, CA 94611-1310                 EAST LANSING, MI 48823                    VALPARAISO, IN 46383




PTC CUST ROLLOVER IRA FBO COLLIN R     PTC CUST ROLLOVER IRA FBO DAVID A         PTC CUST ROLLOVER IRA FBO DEBBRA M
STORK                                  BONDY                                     TOTTEN
C/O LPL FINANCIAL                      2940 LAMBERT DRIVE                        PO BOX 102
18610 SHONGASKA RD                     TOLEDO, OH 43613                          OVERTON, NV 89040
BENNINGTON, NE 68007



PTC CUST ROLLOVER IRA FBO DIANE K      PTC CUST ROLLOVER IRA FBO DIANE M         PTC CUST ROLLOVER IRA FBO DUANE J
WOLF                                   BISSEL                                    HINMAN
5807 E PARNELL DRIVE                   81345 OK LN                               189 S NEBRASKA STREET
CAVE CREEK, AZ 85331-1519              COVINGTON, LA 70435                       CRAIG, NE 68019




PTC CUST ROLLOVER IRA FBO EDITA V      PTC CUST ROLLOVER IRA FBO ELISABETA       PTC CUST ROLLOVER IRA FBO EUGENE H
CAYANAN                                IANCU                                     CROSBY
2300 SKYVIEW PLACE                     42 DAWN CT                                14913 GOODHUE STREET
FAIRFIELD, CA 94534                    MONMOUTH JCT, NJ 08852-2604               WHITTIER, CA 90604




PTC CUST ROLLOVER IRA FBO FRANK        PTC CUST ROLLOVER IRA FBO GAIL M          PTC CUST ROLLOVER IRA FBO GWENDOLYN
ZIEMBA                                 KLEIN                                     C ALLEN
50 MEADOWCREST DR                      6221 S 172ND STREET                       8925 ANTLERS TRL
CECIL, PA 15321                        OMAHA, NE 68135                           SALIDA, CO 81201




PTC CUST ROLLOVER IRA FBO INDIRA K     PTC CUST ROLLOVER IRA FBO JAMES M         PTC CUST ROLLOVER IRA FBO JANE A
SASTRY                                 IRSIK                                     LAFFOON
4 CLIFFEWOOD PL                        5602 GALLOP CT                            10135 OAK BRANCH TRAIL
SHREVEPORT, LA 71106-7700              MIDLAND, TX 79705-2233                    STRONGSVILLE, OH 44149




PTC CUST ROLLOVER IRA FBO JANE S       PTC CUST ROLLOVER IRA FBO JEANNE K        PTC CUST ROLLOVER IRA FBO JOANNE
DAVIS                                  MCNUTT                                    KING
63044 DESERT SAGE ST                   8940 BALD EAGLE DRIVE                     1913 KATIE CT
BEND, OR 97701                         BLAINE, WA 98230                          JOLIET, IL 60435-8544




PTC CUST ROLLOVER IRA FBO JOHN B       PTC CUST ROLLOVER IRA FBO JOHN E          PTC CUST ROLLOVER IRA FBO JOHN J
MISHKO                                 HARVEY                                    KIMEC
52680 OLD EAST END RD                  6510 S 159TH STREET                       15W343 FILLMORE
HOMER, AK 99603                        OMAHA, NE 68135                           ELMHURST, IL 60126




PTC CUST ROLLOVER IRA FBO JOHN W       PTC CUST ROLLOVER IRA FBO JORIA           PTC CUST ROLLOVER IRA FBO JULIE
FLOREALE                               PRANSKY                                   RIGGEN
5260 ROGERS ROAD UNIT E7               2440 E 21ST STREET                        23595 E 3100 NORTH RD
HAMBURG, NY 14075                      SIGNAL HILL, CA 90755                     DWIGHT, IL 60420-8126
                       Case
PTC CUST ROLLOVER IRA FBO     21-10831-CTG
                          LAURA A      PTC CUSTDoc  17 Filed
                                                ROLLOVER IRA FBO05/19/21
                                                                 LAURENCE    Page 557
                                                                                PTC    ofROLLOVER
                                                                                    CUST  661     IRA FBO LAWRENCE
GENTRY                                 A ZACHARIA                                B DAVIS
4960 QUEENS WAY                        9913 HARNEY PARKWAY SOUTH                 PO BOX 651
GLADWIN, MI 48624                      OMAHA, NE 68114                           NOME, AK 99762




PTC CUST ROLLOVER IRA FBO LEROY        PTC CUST ROLLOVER IRA FBO LINDA LEA       PTC CUST ROLLOVER IRA FBO LOIS
KLEMMER                                SKINNER                                   DUELTGEN
3143 TOURMALINE LANE                   24009 NE 112TH LN                         26 BELLINGTON COMMON UNIT 4
PALMDALE, CA 93550                     REDMOND, WA 98053-5779                    LIVERMORE, CA 94551-7563




PTC CUST ROLLOVER IRA FBO LORA K       PTC CUST ROLLOVER IRA FBO LYNDA           PTC CUST ROLLOVER IRA FBO MARY L
SUHR-KRAAY                             HACKSTAFF                                 CLARK
9807 GRAND AVE                         800 BROOK DRIVE - UNIT 2                  33 CALIFORNIA AVE
OMAHA, NE 68134                        STREAMWOOD, IL 60107                      MOSS BEACH, CA 94038




PTC CUST ROLLOVER IRA FBO MEVA D       PTC CUST ROLLOVER IRA FBO MICHAEL D       PTC CUST ROLLOVER IRA FBO MONTY S
SKINNER-JANEWAY                        STORM                                     BOSMAN
200 BLAIR DRIVE UNIT E                 13006 S 31ST STREET                       1650 VAN DYK RD
EVERSON, WA 98247                      BELLEVUE, NE 68123                        LYNDEN, WA 98264




PTC CUST ROLLOVER IRA FBO NANCY A      PTC CUST ROLLOVER IRA FBO NOREEN T        PTC CUST ROLLOVER IRA FBO PHILIP
HARVEY                                 IKEUYE                                    MILLIMAN
6510 S 159TH STREET                    123 PIEDRA DR                             1382 JAMESTOWN ROAD
OMAHA, NE 68135                        SUNNYVALE, CA 94086                       SEQUIM, WA 98382




PTC CUST ROLLOVER IRA FBO RAYMOND L    PTC CUST ROLLOVER IRA FBO ROBERT A        PTC CUST ROLLOVER IRA FBO RONALD D
COLLIVER                               WOLF                                      KOHLER
2524 MICHIGAN ST                       5807 E PARNELL DR                         921 S 173RD PLZ
BELLINGHAM, WA 98226                   CAVE CREEK, AZ 85331-1519                 OMAHA, NE 68118




PTC CUST ROLLOVER IRA FBO RUTH A       PTC CUST ROLLOVER IRA FBO SCOTT W         PTC CUST ROLLOVER IRA FBO SCOTT
TEMPELMANN                             GENTHNER                                  DODGE
14218 WILLIAMSBURG COURT               734 VICTORIA LN                           6377 CARDENO
11                                     SCHAUMBURG, IL 60193                      LA JOLLA, CA 92037
BELLEVUE, NE 68123



PTC CUST ROLLOVER IRA FBO STEPHEN L    PTC CUST ROLLOVER IRA FBO STEPHEN         PTC CUST ROLLOVER IRA FBO STUART
ZIKMUND                                LAYTON HALL                               TOMLIN
15525 MARCY CIRCLE                     1301 PINEMONT DR                          2500 MAYFLOWER CV
OMAHA, NE 68154                        COLUMBIA, SC 29206                        LAGO VISTA, TX 78645




PTC CUST ROLLOVER IRA FBO TERESA T     PTC CUST ROLLOVER IRA FBO TERRI T         PTC CUST ROLLOVER IRA FBO THOMAS
PAN                                    STORM                                     CZERPAK
2495 MIDDLEFIELD AVE                   13006 S 31ST STREET                       186 IRON HILL WAY
FREMONT, CA 94539                      BELLEVUE, NE 68123                        COLLEGEVILLE, PA 19426




PTC CUST ROLLOVER IRA FBO TOM          PTC CUST ROLLOVER IRA FBO VANESSA         PTC CUST ROLLOVER IRA FBO VINCE
BAYSER                                 BERG                                      POKRYFKI
7943 S TEABERRY                        8142 W WANDA K CIRCLE                     2231 SKWENTNA BAY
TUSCON, AZ 85747-5151                  WASILLA, AK 99623                         WASILLA, AK 99654
                       Case
PTC CUST ROLLOVER IRA FBO    21-10831-CTG
                          WANDA K     PTC CUSTDoc   17 Filed
                                                ROLLOVER IRA FBO05/19/21
                                                                 WILLIAM F    Page 558
                                                                                 PTC    ofROTH
                                                                                     CUST  661CONVERSION IRA FBO
SAMSON                                HEATH                                      NINA CZERPAK
1636 N CLARMAR AVENUE                 2804 ERIE STREET                           186 IRON HILL WAY
FREMONT, NE 68025                     BELLINGHAM, WA 98226                       COLLEGEVILLE, PA 19426




PTC CUST ROTH IRA FBO ADAM M LEVY       PTC CUST ROTH IRA FBO AMELIA L           PTC CUST ROTH IRA FBO ANDREA L
10904 NE 39TH PL                        ZACHARIASON                              AUSTIN
BELLEVUE, WA 98004                      17301 385TH AVE                          252 SAINT ANTHONY ROAD
                                        FRAZEE, MN 56544                         UTICA, KY 42376




PTC CUST ROTH IRA FBO ARNOLD KATZ       PTC CUST ROTH IRA FBO BRUCE              PTC CUST ROTH IRA FBO DARCY A
6650 YOLANDA AVE                        CZARNECKI                                JOHNSON
RESEDA, CA 91335-5237                   110 ROSEWOOD DR                          PO BOX 20015
                                        ROSELLE, IL 60172                        MESA, AZ 85277




PTC CUST ROTH IRA FBO ELLEN B ALKAN     PTC CUST ROTH IRA FBO GORDON D SWAN      PTC CUST ROTH IRA FBO ISRAEL J
733 LAKE ST S APT 310                   2910 PEPPERWOOD                          LASHAK
KIRKLAND, WA 98033                      SUGAR LAND, TX 77479                     5840 CHARLESTOWN DR
                                                                                 DALLAS, TX 75230




PTC CUST ROTH IRA FBO JIMMIE A          PTC CUST ROTH IRA FBO KAREN OWEN         PTC CUST ROTH IRA FBO KATHERINE S
PARRISH                                 1412 NORTH HARRISON ROAD                 FREESE
5970 S HANSON COOP                      EAST LANSING, MI 48823                   6381 JARVIS RD
WASILLA, AK 99623                                                                SARASOTA, FL 34241




PTC CUST ROTH IRA FBO KATHY HORTON      PTC CUST ROTH IRA FBO KEITH L            PTC CUST ROTH IRA FBO KENDELL C
5903 EAST LAKE DR                       KARDELL                                  KARDELL
HASLETT, MI 48840                       18820 NICHOLAS ST                        18820 NICHOLAS ST
                                        ELKHORN, NE 68022                        ELKHORN, NE 68022




PTC CUST ROTH IRA FBO KENNETH           PTC CUST ROTH IRA FBO LAURIE K           PTC CUST ROTH IRA FBO LEISA LUKES
SCHULZ                                  TABBAKH                                  6 OAKMONT DR
4360 BARTON ROAD                        213 TURNING TREE RD                      RANCHO MIRAGE, CA 92270
LANSING, MI 48917                       WILMER, TX 75172-1527




PTC CUST ROTH IRA FBO MATTHEW           PTC CUST ROTH IRA FBO MICHAEL A          PTC CUST ROTH IRA FBO MICHAEL
GLAZER                                  SHAFER                                   MALLOY
801 N BLUFF DR UNIT 34                  146 DEER CREEK ROAD                      1344 YORKSHIRE DRIVE
AUSTIN, TX 78745                        RUIDOSO, NM 88345                        BIRMINGHAM, MI 48009




PTC CUST ROTH IRA FBO NANCY D           PTC CUST ROTH IRA FBO NORMAN N           PTC CUST ROTH IRA FBO PAMELA LAINE
FLEMING                                 SHUMAKER                                 10306 PINEHURST DR
2240 KUHIO AVE                          639 CIMARRON TRAIL                       AUSTIN, TX 78747
3604                                    IRVING, TX 75063
HONOLULU, HI 96815



PTC CUST ROTH IRA FBO ROBIN J STOLZ     PTC CUST ROTH IRA FBO ROSEMARY           PTC CUST ROTH IRA FBO SUSAN L GUST
6970 LAKETOWN PARKWAY                   WARROW                                   10337 MARLOU DR
WACONIA, MN 55387                       5355 PROVINCIAL DRIVE                    MUNSTER, IN 46321
                                        BLOOMFIELD HILLS, MI 48302
                        Case J21-10831-CTG
PTC CUST ROTH IRA FBO TIMOTHY          PTC CUSTDoc
                                                ROTH17    Filed
                                                     IRA FBO    05/19/21
                                                             WIESLAW       Page 559
                                                                              PTC    ofSEP
                                                                                  CUST  661IRA FBO KOHUR
BROPHY                                 MUSKUS                                  SUBRAMANIAN
320 HAZELTINE DR                       4609 MOUNT RAINER PLACE                 5115 WILLOW LEAF LANE
DEBARY, FL 32713                       LANCASTER, SC 29720                     SUGAR LAND, TX 77479




PTC CUST SEP IRA FBO THOMAS D          PTC CUST                                PTC CUST
LUNDEBERG                              FBO BARBARA ZACHARIA                    FBO EUGENE PUGH TRADITIONAL IRA
30 W 77TH AVE                          C/O LPL FINANCIAL                       4740 S 900 W
SCHERERVILLE, IN 46375                 9913 HARNEY PARKWAY SOUTH               SAN PIERRE, IN 46374
                                       OMAHA, NE 68114



PTC CUST                               PTC CUST                                PUBLIC STORGAGE
FBO JUDITH CULPEPPER BENE IRA          FBO RICHARD CUNNING ROTH IRA            701 WESTERN AVE
4909 OLD OAK DR                        314 HARVARD COURT                       GLENDALE, VA 91201
BENTON, LA 71006-9385                  SHOREWOOD, IL 60404




PUI WAH KWAN                           PULLMAN & COMLEY, LLC                   PUR PLUMBING, INC.
TOD BENEFICIARY ON FILE WITH CPU       850 MAIN STREET                         P.O. BOX 40
2343 ANGELCREST DR                     P.O. BOX 7006                           PORT RICHEY, FL 34673
HACIENDA HTS, CA 91745-4418            BRIDGEPORT, CT 06601-7006




PVC FABRICATIONS LTD                   QI WANG                                 QIANMIN LIU
BRIAR HILL WATERFALL                   TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU
CORK T12 R239                          543 RANGEWOOD DR SE UNIT 104            119 STARCREST
IRELAND                                PALM BAY, FL 32909-6860                 IRVINE, CA 92603-3628




QIMIN JIMMY ZHANG                      QIN ZHANG                               QINGWEI WU CUST
1459 WAVERLY RD                        DONGLE RD 39                            FBO CAROLINE S LIU
SAN MARINO, CA 91108-2021              DONGLE DA                               UGMA TX
                                       SHATOU JIAO                             4735 BURCLARE CT
                                       SHENZHEN SHA 1ID CHINA                  SUGAR LAND, TX 77479-4555



QINGWEI WU                             QINGYU ZHUANG &                         QIONG WANG
TOD BENEFICIARY ON FILE WITH CPU       PENG WANG JT TEN                        7 BURROUGHS AVE
4735 BURCLARE CT                       7712 NE 193RD PL                        DIX HILLS, NY 11746-6230
SUGAR LAND, TX 77479-4555              KENMORE, WA 98028-3307




QIU QIN LIN                            QIUYUE YU ADM                           QUALITY PLUMBING & MECHANICAL LLC
1651 66 STREET APT 1R                  EST TAO LI                              405 DONOVANS WAY
BROOKLYN, NY 11204-4232                808 YORKSHIRE DR                        KODAK, TN 37764
                                       FLEMINGTON, NJ 08822-1847




QUANERGY INC                           QUN ZHI CHEN                            QUYANG QIAN
12555 WAYNE CIR                        5615 WELLAND AVE APT E                  5643 SULTANA AVE
CERRITOS, CA 90703-7139                TEMPLE CITY, CA 91780-2978              TEMPLE CITY, CA 91780-2328




R & A HODGES FAMILY LP                 R CLYDE CAPPS JR &                      R DOUGLAS HASSELL &
4700 LINE AVE STE 109                  YVONNE S CAPPS JT TEN                   PATRICIA HASSELL JT TEN
SHREVEPORT, LA 71106-1533              TOD BENEFICIARY ON FILE CPU             278 11TH SQ SW
                                       411 DUNES DR                            VERO BEACH, FL 32962-3439
                                       MYRTLE BEACH, SC 29572-4716
R KENNETH HATCHER &  Case 21-10831-CTG     Doc 17 Filed 05/19/21
                                   R MIKE WEAVER                       Page 560 of&661
                                                                          R PORTER
KARLA B HATCHER COMMUNITY PROPERTY TOD BENEFICIARY ON FILE WITH CPU       S PORTER REV TRUST UA DTD 7/29/2014
80131 HIGHWAY 1082                 150 SWEET BAY TRL                      RICHARD G PORTER TR SUSAN L PORTER
BUSH, LA 70431-2505                PETAL, MS 39465-2669                   TTEE
                                                                          4040 E MCLELLAN ROAD 12
                                                                          MESA, AZ 85205-3105

R TODD ROELOFSEN TR                 RA K YUM TR                           RACHAEL MACK
REVOCABLE INTERVIVOS TRUST NR 1     YUM FAMILY TRUST                      867 REEDS HOLLOW DR SE
OF TODD ROELOFSEN 03/18/04          UA 07/20/04                           GRAND RAPIDS, MI 49546-8345
2170 DAISY RD                       2502 OLIVE AVE
SOLOMON, KS 67480-8828              LA CRESCENTA, CA 91214-2212



RACHEL A SCOTT                      RACHEL HOLLOWAY TR                    RACHEL WHITE ARAIZA &
TOD BENEFICIARY ON FILE WITH CPU    THE RACHEL HOLLOWAY TRUST             DAVID ARAIZA DAUALOS JT TEN
7828 CASABA AVE                     UA 12/28/00                           423 TIMBERLEAF RD
WINNETKA, CA 91306-2240             4703 104TH ST                         CANTON, GA 30115-4213
                                    LUBBOCK, TX 79424-5777



RAE M BURT                          RAFAEL AGUILAR                        RAFIK LATIF TR
27909 85TH DR NW                    786 SEPIA COURT                       RAFIK LATIF REVOCABLE
STANWOOD, WA 98292-9515             OCEANSIDE, CA 92057                   UA 01/25/14
                                                                          7600 ASHTON CT
                                                                          CANOGA PARK, CA 91304-5263



RAILPRO DEFINED BENEFIT PLAN        RAILROAD EQUIPMENT RESTORATION        RAINER S VOGEL MD LTD DBPP
FBO TOM SUGANO &                    ASSOCIATION                           10561 JEFFREYS ST
JOSEPH WORKLAN TR                   102 ANSLEY CT                         HENDERSON, NV 89052-4266
18862 72ND AVE S                    GREER, SC 29650-2700
KENT, WA 98032-1041



RAJ FAMILY LP                       RAJEEV SAXENA TOD                     RAJENDER ARYA &
6910 LEONARDO ST                    TANVI G SAXENA                        ARCHANA ARYA JT TEN
CORAL GABLES, FL 33146              SUBJECT TO STA TOD RULES              145 LAKEVIEW DR
                                    1826 23RD AVE UNIT B                  MEDIA, PA 19063
                                    SEATTLE, WA 98122



RAJENDRA B SHAH TR &                RALPH A WELDON                        RALPH ARCANGELI TR &
LEENA R SHAH TTEE                   TOD BENEFICIARY ON FILE WITH CPU      BARBARA J ARCANGELI TTEE
SHAH TRUST                          7441 OLD SAINT AUGUSTINE RD           RALPH & BARBARA JEAN ARCAGELI JT
39321 1307 LINDAHL CT               TALLAHASSEE, FL 32311-8537            REV LIV TR AGMT 06/02/03 14541 ELROND DR
SAN JOSE, CA 95120-3936                                                   STERLING HTS, MI 48313-5622



RALPH E COPE                        RALPH E WALDRON                       RALPH ESOLA TR &
3000 THRUSH LN                      104 ANDREW CIR                        JEAN ESOLA TTEE
ROLLING MDWS, IL 60008-2657         MCCOMB, MS 39648-6114                 JEAN AND RALPH ESOLA FAMILY TRUST
                                                                          42114 12447 W ALYSSA LN
                                                                          PEORIA, AZ 85383-2586



RALPH GEIGER                        RALPH H GAGNON                        RALPH I RUGOLO TR
136 KINGSTON DR                     14350 W 133RD ST                      RALPH I RUGOLO TRUST
ST AUGUSTINE, FL 32084              UNIT 115                              UA
                                    OLATHE, KS 66062-6256                 PO BOX 387
                                                                          MENASHA, WI 54952



RALPH NEACE                         RALPH P BLACK JR &                    RALPH RUGOLO TR
104 COMPASS CT                      GRIZELDA M BLACK JT TEN               RALPH I RUGOLO TRUST
YORKTOWN, VA 23693-5584             3301 BARKER HOLLOW PASS               UA 08/20/91
                                    AUSTIN, TX 78739-7630                 PO BOX 387
                                                                          MENASHA, WI 54952
RAMA KANT CHATURVEDI & Case   21-10831-CTG    Doc
                                       RAMESH C    17 Filed
                                                VARSHNEY TR & 05/19/21     Page 561 CofLOPEZ
                                                                              RAMON     661 TR &
TARA CHATURVEDI JT TEN                  JAISHREE VARSHNEY TTEE                 BELINDA D LOPEZ TTEE
945 WAFFORD LN                          VARSHNEY TRUST                         THE RAMON & BELINDA LOPEZ FAMILY
BETHLEHEM, PA 18017-3893                35214 6041 CROSSMONT CT                TRUST 11/15/13 12432 CONCORD CT
                                        SAN JOSE, CA 95120-1526                CHINO, CA 91710-2237



RAMONA D BOWMAN                         RAMZI B ASFOUR TR                      RANDAL E MCCLINTICK TR &
3111 DICKINSON DR                       RAMZI B ASFOUR REVOCABLE TRUST         JANE U MCCLINTICK TTEE
TALLAHASSEE, FL 32311-3766              UA 02/22/11                            THE MCCLINTICK TRUST 2000
                                        1750 S BAYSHORE LN                     36742 9451 MALER RD
                                        MIAMI, FL 33133-4040                   SAN DIEGO, CA 92129-3816



RANDALL J SWIFT                         RANDALL L FUERHOFF &                   RANDALL PRATER &
200 N MATTESON AVE                      JUDY FUERHOFF JT TEN                   APRIL S PRATER JT TEN
REPUBLIC, MO 65738-1675                 205 N PARK AVE                         6216 COUNTY ROAD 21
                                        OAKLAND, NE 68045-1229                 ARCHBOLD, OH 43502-9786




RANDALL TORRANCE TR                     RANDI APPLEBAUM TR &                   RANDL PACE
RANDALL C TORRANCE TRUST                MICHAEL APPLEBAUM TTEE                 3550 S 2175 E
UA 05/22/13                             RANDI APPLEBAUM REV TR                 SALT LAKE CTY, UT 84109-2903
18140 ANDREA CIR S UNIT 1               41828 2 GROVE ISLE DR APT 1809
NORTHRIDGE, CA 91325-1174               MIAMI, FL 33133



RANDOLPH RYAN                           RANDOLPH TOMPKINS                      RANDY A ROERS &
TOD BENEFICIARY ON FILE WITH CPU        111 MOLESEY HURST                      SARAH L ROERS JT TEN
1061 GLEN ARBOR AVE                     WILLIAMSBURG, VA 23188-7448            1968 COUNTY ROAD 61 NW
LOS ANGELES, CA 90041-2517                                                     ALEXANDRIA, MN 56308-4660




RANDY BENSON &                          RANDY BENSON &                         RANDY BENSON &
SHERYL BENSON JT TEN TOD ANDREW         SHERYL BENSON JT TEN TOD MATTHEW       SHERYL BENSON JT TEN TOD RACHEL
BENSON                                  BENSON                                 BENSON
SUBJECT TO STA TOD RULES                SUBJECT TO STA TOD RULES               SUBJECT TO STA TOD RULES
217 RIVERTRACE DR                       217 RIVERTRACE DR                      217 RIVERTRACE DR
MARION, AR 72364                        MARION, AR 72364                       MARION, AR 72364

RANDY BENSON &                          RANDY BRUESS                           RANDY C SCRUGGS
SHERYL BENSON JT TEN TOD REBECCA        TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
MITCHELL SUBJECT TO STA TOD RULES       3239 200TH ST                          361 DICKSON RD
217 RIVERTRACE DR                       CALMAR, IA 52132-7543                  CAMPOBELLO, SC 29322-9250
MARION, AR 72364



RANDY J LEBSACK &                       RANDY JO BARINHOLTZ                    RANDY L COOPER
DEBORAH K LEBSACK JT TEN                83 MILLER RD                           711 MAPLE CREEK DR
1216 N 3RD ST                           HAWTHORN WDS, IL 60047                 FAIRVIEW, TX 75069-0140
JOHNSTOWN, CO 80534-5600




RANDY L MORRIS &                        RANDY MANTHEY &                        RANDY MUSSIE
JANIS G MORRIS JT TEN                   PATRICIA M MANTHEY JT TEN              1315 BARK CIRCLE
TOD BENEFICIARY ON FILE CPU             2410 HILLTOP RD                        UPLAND, CA 91786
404 LIBERTY DR                          FERNDALE, WA 98248-9221
MCPHERSON, KS 67460-2322



RANDY RECKER                            RANDY W BELL                           RANDY WEIMER &
9730 ROUTE 136                          TOD BENEFICIARY ON FILE WITH CPU       SALLY W WEIMER JT TEN
DYERSVILLE, IA 52040-8058               2310 E MONROE AVE                      TOD BENEFICIARY ON FILE CPU
                                        ORANGE, CA 92867-6145                  297 ROUTE 446
                                                                               SMETHPORT, PA 16749-5419
RAOUL HEIFETZ           Case   21-10831-CTG     Doc &17
                                        RAUL MITRANI        Filed 05/19/21     Page 562
                                                                                  RAUL   of 661&
                                                                                       MUNGUIA
4301 W 66TH ST                           JANET MITRANI TEN ENT                    JOVANNA P SANTOMA JT TEN
MINNEAPOLIS, MN 55435-1611               1211 101ST ST                            9317 ELM VISTA DR APT 5
                                         BAY HARBOR IS, FL 33154-1109             DOWNEY, CA 90242-2926




RAY JUI-HO WANG                          RAY L COSTENBADER TOD                    RAY T HEAD &
TOD BENEFICIARY ON FILE WITH CPU         DIANE COSTENBADER                        REBECCA SHEA HEAD JT TEN
310 CASTILE WAY                          SUBJECT TO STA TOD RULES                 7502 DOWNRIDGE DR
S SAN FRAN, CA 94080-5666                210 SILVER SPRING BLVD                   AUSTIN, TX 78731-1106
                                         KUNKLETOWN, PA 18058



RAYMOND A KRAFT &                        RAYMOND A MANN                           RAYMOND B SCOTT
JUDITH KRAFT JT TEN                      9278 WOODWORTH RD                        TOD BENEFICIARY ON FILE WITH CPU
918 WALNUT DR                            UNIT 1302                                1215 OVERLOOK CIR
DARIEN, IL 60561-4535                    NORTH LIMA, OH 44452-8524                COOKEVILLE, TN 38506-5762




RAYMOND B STANLEY &                      RAYMOND C OLSEN &                        RAYMOND D AMARO
PENNY J STANLEY JT TEN                   LORI OLSEN JT TEN                        TOD BENEFICIARY ON FILE WITH CPU
TOD BENEFICIARY ON FILE CPU              736 S MARLGREN AVENUE                    5946 CATHY AVE
11 BITTERSWEET DR                        SAN PEDRO, CA 90732                      CYPRESS, CA 90630-4615
GALES FERRY, CT 06335-1002



RAYMOND E REILLY III &                   RAYMOND F RITCHESON &                    RAYMOND FALK TR &
JESSICA R REILLY JT TEN                  MARJORIE A RITCHESON JT TEN              DEBORAH FALK TTEE
25 RED HAWK DR                           TOD BENEFICIARY ON FILE CPU              THE FALK REV LIV TRUST
CRANSTON, RI 02921-1528                  4779 N TERRACE STONE DR                  40352 1766 VISTA CREEK DR
                                         OLIVE BRANCH, MS 38654-6456              ROSEVILLE, CA 95661-5742



RAYMOND GAMBINO &                        RAYMOND GIFFEN &                         RAYMOND GIFFEN
WANDA GAIL GAMBINO TEN COM               MARIE CASTELUCCI TR                      47 FLETCHER ST
132 TUSCANY CIR                          UA 01/11/13 RAYMOND GIFFEN SR TRUST      STATEN ISLAND, NY 10305-1639
WEST MONROE, LA 71291-7150               47 FLETCHER ST
                                         STATEN ISLAND, NY 10305



RAYMOND JAMES & ASSOCIATES CUST          RAYMOND JAMES BANK, N.A.                 RAYMOND L COMBS &
FBO LORNA A LARSON IRA                   ATTN: ROBERT RHODIN                      SANDRA M COMBS JT TEN
6905 CALVIN ST                           P.O. BOX 23558                           10027 WILD DUNES DR
FT WASHINGTON, MD 20744-3244             ST. PETERSBURG, FL 33742                 AUSTIN, TX 78747-1309




RAYMOND L SCHUBNEL                       RAYMOND LAMP &                           RAYMOND LUONG &
70 DEWEY ST                              LISA LAMP JT TEN                         RAYANNE LUONG JT TEN
HUNTINGTON, NY 11743-7126                3602 E 133RD CT                          6114 ROY ST
                                         THORNTON, CO 80241-1430                  LOS ANGELES, CA 90042-2012




RAYMOND PALACIOS &                       RAYMOND R JACOBSON TR &                  RAYMOND ROGERS &
KATHLEEN PALACIOS JT TEN                 CHARLOTTE J JACOBSON TTEE                MARVA ROGERS JT TEN
5025 MEADOWLARK DR                       JACOBSON FAMILY TRUST                    TOD BENEFICIARY ON FILE CPU
EL PASO, TX 79922-2025                   37872 6801 CARGER LN                     5701 S MARWOOD BLVD
                                         LINCOLN, NE 68516-9204                   UPPR MARLBORO, MD 20772-3692



RAYMOND S LAMBERT &                      RAYMOND SHIPLEY II TR                    RAYMOND VASQUEZ &
BARBARA D LAMBERT JT TEN                 RAYMOND SHIPLEY LIVING TRUST             JOAN E VASQUEZ JT TEN TOD ERIC
234 SWEETWATER DR                        UA 08/14/08                              VASQUEZ
PALMYRA, PA 17078-8659                   10 REDONDO                               SUBJECT TO STA TOD RULES
                                         LAGUNA NIGUEL, CA 92677-5185             3104 ROCKGATE PLACE
                                                                                  SIMI VALLEY, CA 93063
RAYMOND VASQUEZ &       Case 21-10831-CTG
                                      RAYMOND  Doc 17 Filed
                                                WENDT          05/19/21   Page 563 ofHIPOLITO
                                                                             RAYMUND  661 LAIGO
JOAN E VASQUEZ JT TEN TOD JILL DUE    FBO PERSHING LLC                       PO BOX 3502
SUBJECT TO STA TOD RULES              15776 E CENTER AVE                     CERRITOS, CA 90703
3104 ROCKGATE PLACE                   AURORA, CO 80017-2017
SIMI VALLEY, CA 93063



RAYNA A PERRY                        RAYNOR REFRIGERATION, INC.              RBC CAPIATL MARKETS LLC
2063 E PIN HIGH DR                   1921 WHITFIELD PARK LOOP                FBO BRYAN M BAKER IRA
FRESNO, CA 93730                     SARASOTA, FL 34243                      7620 FAIRCHILD RD
                                                                             RICHMOND, TX 77469-3578




RBC CAPITAL MARKERTS LLC             RBC CAPITAL MARKETS CUST                RBC CAPITAL MARKETS CUST
FBO ELTON WOLTER IRA                 DAVID I WORKENTIN                       FBO ARLEN REWERTS IRA
2510 PIROS DR                        2949 CANLIN DR                          1901 ASPEN WAY
COLORADO SPGS, CO 80915-4216         FERNDALE, WA 98248                      GUTHRIE, OK 73044-3501




RBC CAPITAL MARKETS CUST             RBC CAPITAL MARKETS CUST                RBC CAPITAL MARKETS CUST
FBO CARLOTTA M KESSLER ROTH IRA      FBO CAROLYN L TOUPIN IRA                FBO DELRAY D KESSLER ROTH IRA
1651 62ND AVE S                      38962 4TH DR SE                         1651 62ND AVE S
FARGO, ND 58104-7227                 ERSKINE, MN 56535-9428                  FARGO, ND 58104-7227




RBC CAPITAL MARKETS CUST             RBC CAPITAL MARKETS CUST                RBC CAPITAL MARKETS CUST
FBO ERNA THIELEMANN IRA              FBO GEORGE BAYER IRA                    FBO JIMMY W MAYS IRA
7118 HAND RD                         2601 CEDARBERRY LN                      HWY 79 BOX 25
RICHMOND, TX 77469-7448              NORTH PLATTE, NE 69101-5805             WAURIKA, OK 73573




RBC CAPITAL MARKETS CUST             RBC CAPITAL MARKETS CUST                RBC CAPITAL MARKETS CUST
FBO JONATHAN L LEMONNIER IRA         FBO KATHLEEN OCONNOR IRA                FBO KATHRYN SCHOMMER ROTH IRA
408 MAYFAIR ST                       352 CHEVES AVE                          5049 CROFTSHIRE DR
HOLLAND, MI 49424-1737               STATEN ISLAND, NY 10314-2159            DAYTON, OH 45440




RBC CAPITAL MARKETS CUST             RBC CAPITAL MARKETS CUST                RBC CAPITAL MARKETS CUST
FBO KENNETHA K AMOS IRA              FBO KRISTIN WEITZEL IRA                 FBO LINA E SANDS IRA R/O
23284 N MAXWELL RD                   16731 DESTREHAN DR                      70 ROCKLEDGE RD APT 2A
STAPLETON, NE 69163-9123             CYPRESS, TX 77429-6986                  HARTSDALE, NY 10530-3449




RBC CAPITAL MARKETS CUST             RBC CAPITAL MARKETS CUST                RBC CAPITAL MARKETS CUST
FBO MAUREEN SCROOPE IRA              FBO RICHARD WILSON ROTH IRA             FBO ROBERT F SKARETKA TRADITIONAL
2 DAFFODIL LN                        2004 GLADYS COURT SW                    IRA
LAKE GROVE, NY 11755-1010            MARIETTA, GA 30064                      9341 71ST DR
                                                                             FOREST HILLS, NY 11375-6708



RBC CAPITAL MARKETS CUST             RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST
FBO ROBIN L JONES IRA                BARBARA A COOK FAMILY TRUST             CLINTON WILLIAM WETTY
12321 MABRY MILL ST                  2615 S HIBISCUS                         11126 STROUP RD
RALEIGH, NC 27614-6900               MESA, AZ 85209                          ROSWELL, GA 30075-2222




RBC CAPITAL MARKETS LLC CUST         RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST
DAN E EASTON                         DANIEL DAY &                            DANIEL S PALMER
2097 W 52ND AVE                      LESLIE L DAY JT TEN                     PO BOX 394
KENNEWICK, WA 99337                  10420 GLENMARY FARM DR                  RICHLAND, WA 99352-0394
                                     LOUISVILLE, KY 40291
RBC CAPITAL MARKETS LLCCase
                       CUST     21-10831-CTG     DocMARKETS
                                         RBC CAPITAL 17 Filed    05/19/21
                                                            LLC CUST           Page 564
                                                                                  RBC    of 661
                                                                                      CAPITAL MARKETS LLC CUST
DAVID W STROBEL IRA                       DEBORAH L ONEIL IRA                      DONALD DAVIS IRA
1300 18TH ST SW                           3839 ARROWBROOK WAY                      130 SHEPARD WAY
AUSTIN, MN 55912-1326                     N LAS VEGAS, NV 89032-0183               NEWNAN, GA 30265




RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
ERNEST DICKER TR                          FBO ALAN LIPTON                          FBO AMY BLAUNER &
FBO E & J ASSOCIATES DEFINED              3 ANVIL COURT                            EDA BLAUNER JT TEN
BENEFIT PENSION PLAN 1 LINDEN PL STE      DIX HILLS, NY 11746-5418                 3529 172ND ST
205                                                                                FLUSHING, NY 11358
GREAT NECK, NY 11021-2640

RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO ANDREA WEITZMAN IRA                   FBO ANGELA M SCHOFIELD IRA               FBO ANITA PEARL HARRIS TRADITIONAL
145 HONEY TREE LN                         775 VALLEY SUMMIT DR                     IRA
ROSWELL, GA 30076                         ROSWELL, GA 30075                        2650 OCEAN PKWY APT 6F
                                                                                   BROOKLYN, NY 11235-7743



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO ANNETTE ESPOSITO IRA                  FBO ANNETTE MARIANI                      FBO BARBARA W HENDERSON IRA
590 HIGHLANDS GLEN DR                     67 CRESCENT CIRCLE                       114 W GAP CREEK RD
SHALLOTTE, NC 28470-4530                  HOLBROOK, NY 11741-4317                  GREER, SC 29651




RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO BERNADINE AUGUSTYNIAK IRA             FBO BETTE E MEEK TRADITIONAL IRA         FBO BHUPINDER SABHARWAL
9608 AMBERLEIGH LN                        7373 E 29TH ST N                         4 GLORIA DR
PERRY HALL, MD 21128                      206                                      WOODBURY, NY 11797
                                          WICHITA, KS 67226



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO BLISS R SMALL                         FBO BRENT J STEELE TRADITIONAL IRA       FBO CARMINE VANO &
6480 NORTHWEST AVE                        3099 SPRINGER RD                         MARY ANTOINETTE VANO JT TEN
FERNDALE, WA 98248                        PLACERVILLE, CA 95667                    215 LITTLE NECK RD
                                                                                   CENTERPORT, NY 11721-1140



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO CAROL J JOHNSON IRA                   FBO CAROL M STEPHENSON IRA               FBO CAROLINE GUAY INHERITED IRA
465 HIDDEN VALLEY RD                      ATTN : ALTERNATIVE INVESTMENTS           3711 WASHINGTON RD
COLORADO SPGS, CO 80919                   60 SOUTH SIXTH STREET 9TH FLOOR          AUGUSTA, GA 30907
                                          MINNEAPOLIS, MN 55402-4400



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO CAROLYN F LOBER IRA                   FBO CHARLES G DAVIS TRADITIONAL          FBO CHARLES KRONVALL IRA
6740 BOOTH ST APT 4A                      IRA                                      10204 W ARGENT RD
FOREST HILLS, NY 11375                    5857 ALLEN WALKER RD                     PASCO, WA 99301
                                          GROVE HILL, AL 36451



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO CHERYL L MCNUTT TRADITIONAL           FBO CONNIE HARRIS TRADITIONAL IRA        FBO CYBEL MAIO TRADITIONAL IRA
IRA                                       500 SPANISH FORT BLVD                    31 MARBELLA
1362 JONAGOLD DR                          APT 358                                  SAN CLEMENTE, CA 92673-2754
RICHLAND, WA 99352-5737                   SPANISH FORT, AL 36527-5012



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO CYNTHIA DUOS IRA                      FBO D&S REAL ESTATE CO                   FBO DANIEL PEPE IRA
435 OLD HOLLY RD                          C/O ERNEST & MARK DECKER                 ATTN: ALT INVESTMENTS OPS - P09
ROSWELL, GA 30075                         25 GRASSFIELD RD                         60 SOUTH SIX ST
                                          GREAT NECK, NY 11024                     MINNEAPOLIS, MN 55402
RBC CAPITAL MARKETS LLCCase
                       CUST    21-10831-CTG     DocMARKETS
                                        RBC CAPITAL 17 Filed    05/19/21
                                                           LLC CUST          Page 565
                                                                                RBC    of 661
                                                                                    CAPITAL MARKETS LLC CUST
FBO DARLENE LAMB IRA                     FBO DAVID D ROSEN                       FBO DAVID ROSEN SEP IRA
7769 ROSEHILL RD                         72 NORTHGATE CIRCLE                     72 NORTHGATE CIRCLE
SHAWNEE, KS 66216-3231                   MELVILLE, NY 11747                      MELVILLE, NY 11747




RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST
FBO DEBBRA A ADAMS TRADITIONAL IRA       FBO DELTON BALES IRA                    FBO DENISE D MCADORY TRADITIONAL
5060 EVERSON GOSHEN ROAD                 1290 S BEECH ST                         IRA
BELLINGHAM, WA 98226                     PICAYUNE, MS 39466                      PO BOX 40203
                                                                                 MOBILE, AL 36640



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST
FBO DENNIS CIESLER TRADITIONAL IRA       FBO DIANE Y CAPUTI IRA                  FBO DONALD SCHLEICH &
204 JOAN DR                              146 EATON LANE                          MARYANN SCHLEICH JT TEN
DIVERNON, IL 62530                       WEST ISLIP, NY 11795                    194 HUDSON AVE
                                                                                 FREEPORT, NY 11520



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST
FBO DONNA FERRILL TRADITIONAL IRA        FBO DONNIE L BUNCH IRA                  FBO EDA BLAUNER IRA
9620 HUCKNALL DR                         409 FINNEY RD                           3529 172ND ST
FAIRHOPE, AL 36532-4592                  GLASGOW, KY 42141                       FLUSHING, NY 11358




RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST
FBO EDEN TAYLOR MILLER EX                FBO EILEEN LECHKI TRADITIONAL IRA       FBO EILEEN LECHKI
EST EDEN T PERSONS INHERITED IRA         113 PINEVIEW LANE                       113 PINEVIEW LANE
129 PRINCETON MILL RD                    CORAM, NY 11727-5115                    CORAM, NY 11727
ATHENS, GA 30606



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST
FBO ELSIE L CARLSON TRADITIONAL          FBO ERIC D DONNENFELD &                 FBO ERIKA S GESKE IRA
IRA                                      MARLEEN B DONNENFELD JT TEN             3831 S ALASKA ST
9359 THOMAS RD                           5 VERITY LN                             TACOMA, WA 98418
BOW, WA 98232                            ROSLYN, NY 11576-2043



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST
FBO ETHELBERT T LORD JR IRA              FBO EUGENE H CARBAUGH ROTH IRA          FBO FAYE C MONTGOMERY SEP IRA
5808 CONCORD COURT                       803 BIRCH AVE                           5050 COLDWATER CANYON
TROY, MI 48098-2312                      RICHLAND, WA 99352-3603                 UNIT 210
                                                                                 SHERMAN OAKS, CA 91423-1651



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST
FBO FREDERICK S STIGLIC TRADITIONAL      FBO GARY CUCCHI                         FBO GINA M PORTELLO INHERITED IRA
IRA                                      78 STEUBEN BLVD                         2944 DUNCAN CRT
8868 E HAVASUPAI DR                      NESCONSET, NY 11767-3039                WANTAGH, NY 11793
SCOTTSDALE, AZ 85255



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST
FBO GRACE LEE SEP IRA                    FBO GREG L KASZA ROTH IRA               FBO H & E ASSOCIATES INC
1901 6TH ST 301                          1616 HAINS AVE                          C/O ERNEST DECKER
SANTA MONICA, CA 90405                   RICHLAND, WA 99354-2630                 1 LINDEN PL STE 205
                                                                                 GREAT NECK, NY 11021-2640



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST
FBO HAROLD REYNOLDS IRA                  FBO HELLEN SHEARER MILLER               FBO HOWARD S ROSENBERG &
235 OAKHURST LEAF DR                     TRADITIONAL IRA                         LANA S ROSENBERG JT TEN
ALPHARETTA, GA 30004                     107 KENSINGTON CRT                      3 EMPIRE COURT
                                         FAIRHOPE, AL 36532                      DIX HILLS, NY 11746
RBC CAPITAL MARKETS LLCCase
                         CUST   21-10831-CTG     DocMARKETS
                                         RBC CAPITAL 17 Filed    05/19/21
                                                            LLC CUST           Page 566
                                                                                  RBC    of 661
                                                                                      CAPITAL MARKETS LLC CUST
FBO HUBERTUS K BUETTNER                   FBO JACLYN GAIL DICKER                   FBO JAMES ERATO TRADITIONAL IRA
ATTN ALTERNATIVE INVESTMENTS              25 GRASSFIELD RD                         825 GRAND BLVD
60 SOUTH 6TH ST 9TH FL                    KINGS POINT, NY 11024-2021               WESTBURY, NY 11590-6122
MINNEAPOLIS, MN 55402-4400



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO JAMES HUFFMAN IRA                     FBO JASON BRAJER &                       FBO JEFFERY E EMMEL IRA
296 TIMBERLEAF DR                         LINDA BRAJER JT TEN                      9446 MEADOW WOODS LN
BEAVERCREEK, OH 45430                     601 CORNERSTONE LANE                     CENTERVILLE, OH 45458-9500
                                          BRYN MAWR, PA 19010



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO JEFFERY K HINDAHL IRA                 FBO JERRY L FERRIS TRADITIONAL IRA       FBO JOANET ESPOSITO IRA
4003 STATE ROUTE 554                      11619 E ANNIE LANE                       590 HIGHLANDS GLEN DR
OWENSBORO, KY 42301                       PALMER, AK 99645                         SHALLOTTE, NC 28470




RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO JOE A ZAVALA IRA                      FBO JOHN D ASHCROFT ROTH IRA             FBO JOHN GARITI &
7322 VALLEY VIEW DR                       ATTN ALTERNATIVE INVESTMENTS             DIANE GARITI JT TEN
FERNDALE, WA 98248                        60 S SIXTH ST 9TH FLR                    108 EDWARDS ST
                                          MINNEAPOLIS, MN 55402                    N MASSAPEQUA, NY 11758



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO JOHN H STITT IRA                      FBO JOHN M BERRY IRA                     FBO JOHN PEACE JR TR UA 01/01/2009 JOHN
234 SAPPHIRE LAKE DR UNIT 101             845 E RIVERBEND DR SW                    H PEACE MARITAL TR.
BRADENTON, FL 34209-3471                  LILBURN, GA 30047                        50 CHARLES LINDBERGH BLVD STE 605
                                                                                   UNIONDALE, NY 11553-3650



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO JONATHAN C BIREN ROTH IRA             FBO JOSEPH CARABETTA TRADITIONAL         FBO JOSEPH D SCURO INHERITED IRA
10545 63RD DR                             IRA                                      58 TIMBER RIDGE DR
FOREST HILLS, NY 11375-1601               1418 CACTUS                              COMMACK, NY 11725
                                          FORT COLLINS, CO 80525



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO JUDITH SAUER IRA                      FBO KARI L DELOACH INHERITED IRA         FBO KELLY A LEE IRA
5384 GLENBROOKE TRAIL                     508 FOREST BLUFFS RD                     1221 APACHE DR
ATLANTA, GA 30338                         AIKEN, SC 29803                          SOCORRO, NM 87801




RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO KELLY SHORE TRADITIONAL IRA           FBO LANA S ROSENBERG BENE IRA            FBO LINDA S PUTIGNANO SEP IRA
6270 HAY CANYON RD                        3 EMPIRE COURT                           522 SHORE ROAD
CASHMERE, WA 98815                        DIX HILLS, NY 11746-6700                 APT 2N
                                                                                   LONG BEACH, NY 11561-4545



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO LYNDA ANTONACCI TRADITIONAL           FBO LYNNE S MARTY TRADITIONAL IRA        FBO MARGARET C HANCKEN TRADITIONAL
IRA                                       1921 ARTEMIS RIDGE                       IRA
107 FAIRFAX RD                            WEST RICHLAND, WA 99353                  2013 STONEBROOK DR W
MASSAPEQUA, NY 11758-8151                                                          MOBILE, AL 36695-3047



RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO MARIA AFTENIE IRA                     FBO MARIANNA CUCCHI                      FBO MATHIAS DICKER STEIN
4142 44TH ST APT C9                       136 HAMLET DR                            44 DEERPARK RD
SUNNYSIDE, NY 11104                       MOUNT SINAI, NY 11766                    KINGS POINT, NY 11024
RBC CAPITAL MARKETS LLCCase
                        CUST   21-10831-CTG     DocMARKETS
                                        RBC CAPITAL 17 Filed    05/19/21
                                                           LLC CUST           Page 567
                                                                                 RBC    of 661
                                                                                     CAPITAL MARKETS LLC CUST
FBO MELANIE M HELTON IRA                 FBO MICHAEL D MARSHALL TRADITIONAL       FBO MICHAEL FASCIGLIONE &
17320 CLOVERLEAF RD                      IRA                                      BARBARA FASCIGLIONE JT TEN
MONUMENT, CO 80132-8573                  1997 W JACKSON RD                        43 WOODRUFF AVE
                                         YELLOW SPGS, OH 45387                    SCARSDALE, NY 10583



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO MICHAEL GALANTI IRA                  FBO MICHAEL S GORZE TRADITIONAL          FBO MIDGE BARNETT SEP IRA
6 SUTTON PLACE                           IRA                                      8833 RANGELY AVE
ENGLEWOOD, NJ 07631                      PO BOX 584                               W HOLLYWOOD, CA 90048-1716
                                         BLAINE, WA 98231



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO NANCY BOSS ROTH IRA                  FBO OCIE BELDING INHERITED IRA           FBO OLIVER R BENNETT IRA
7163 BATISTA ST                          426 BAKERS FERRY TRAIL                   4427 FORMAN AVE
SAN DIEGO, CA 92111-3433                 MARTINEZ, GA 30907                       TOLUCA LAKE, CA 91602-2504




RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO PATRICIA A HILBERG IRA               FBO PATRICIA C PARRIS TRADITIONAL        FBO PAUL J VAN DE VELDE TRADITIONAL
12611 JAYLEEN WAY                        IRA                                      IRA
PASCO, WA 99301-6748                     2416 SPRING CREEK CIR                    5311 E EL PRADO AVE
                                         MOBILE, AL 36693                         LONG BEACH, CA 90815



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO PETER O WOOD TRADITIONAL IRA         FBO PHILLIP H AHLRICHS IRA               FBO RALPH ESPOSITO &
30515 LAUREL COURT                       5118 W 164TH TER                         JOANET ESPOSITO JT TEN
DAPHNE, AL 36527-8601                    STILWELL, KS 66085-8108                  590 HIGHLANDS GLEN DR
                                                                                  SHALLOTTE, NC 28470



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO RANDY ROSE TRADITIONAL IRA           FBO REBECCA L COBB TRADITIONAL IRA       FBO RICHARD HANYOK TRADITIONAL IRA
1124 SMITH DR                            60 ELSIE DAVIS RD                        5010 RT 307 EAST
METAIRIE, LA 70005-1737                  CENTURY, FL 32535                        GENEVA, OH 44041




RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO RICHARD KEITH IRA                    FBO RICHARD T GREEN TRADITIONAL          FBO ROBERT DAGOSTINO IRA
15098 IRISH RIDGE ROAD                   IRA                                      32 BRANDON RIDGE DR
BURLINGTON, IA 52601-8861                15200 N FORT APACHE PLACE                SANDY SPGS, GA 30328
                                         PRESCOTT, AZ 86305-9718



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO ROBERT G GUINN & LINDA J GUINN JT    FBO ROBERT HLUDZINSKI IRA                FBO ROBERT J HOHMANN IRA
TEN ATTN : ALTERNATIVE INVESTMENTS       285 MILLER PLACE RD                      6800 DAVID LN
60 SOUTH SIXTH STREET 9TH FLOOR          MILLER PLACE, NY 11764                   COLLEYVILLE, TX 76034
MINNEAPOLIS, MN 55402-4400



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO ROBERT K SCHJELDERUP IRA             FBO ROBERT LEHMAN TRADITIONAL IRA        FBO ROBIN WALL TRADITIONAL IRA
2630 SHEPARDSON STREET                   1578 CONESTOGA TRL NE                    109 MCDUFFIE CIRCLE
BELLINGHAM, WA 98226                     SWISHER, IA 52338-9587                   DAPHNE, AL 36526-7831




RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
FBO RODNEY HENNIG ROTH IRA               FBO ROLIN CONSTRUCTION INC               FBO RUSS P BARRANCO TRADITIONAL
5401 W 141ST TERRACE                     898 GREEN RD                             IRA
OVERLAND PARK, KS 66224-1172             ATMORE, AL 36502-5042                    6871 GENERAL HAIG ST
                                                                                  NEW ORLEANS, LA 70124-4028
RBC CAPITAL MARKETS LLCCase
                        CUST   21-10831-CTG     DocMARKETS
                                        RBC CAPITAL 17 Filed    05/19/21
                                                           LLC CUST            Page 568
                                                                                  RBC    of 661
                                                                                      CAPITAL MARKETS LLC CUST
FBO RUSSELL L TYLER IRA                  FBO SANDRA GORDON & BERNARD               FBO SANDY E MAYERSON IRA
544 JEFFERSON RD                         GORDON TR UA                              ATTN : ALTERNATIVE INVESTMENTS
LAKE WACCAMAW, NC 28450-9518             12/08/2011 SANDRA GORDON TR.              60 SOUTH SIXTH STREET 9TH FLOOR
                                         7737 CHERRY BLOSSOM WAY                   MINNEAPOLIS, MN 55402-4400
                                         BOYNTON BEACH, FL 33437

RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST
FBO SHEILAH GALANTI IRA                  FBO SHERRY K FINCH TRADITIONAL IRA        FBO SHERRY L KEITHLEY IRA
6 SUTTON PLACE                           109 CHATOOGA CRT W                        3425 GARIANNE DR
ENGLEWOOD, NJ 07631                      HERTFORD, NC 27944                        DAYTON, OH 45414




RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST
FBO STEPHEN M LADE IRA                   FBO STEVEN A LINDENBERG IRA               FBO STEVEN J SPARTZ TRADITIONAL
12623 OZONA RANCH                        737 W ALDER COURT                         IRA
SAN ANTONIO, TX 78245                    WASHOUGAL, WA 98671                       11047 COUNTRY HILL RD
                                                                                   CLERMONT, FL 34711-9346



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST
FBO SYLVIA HERTEL TRADITIONAL IRA        FBO TARA M BASHAM TRADITIONAL IRA         FBO TERESA I DAVISON TRADITIONAL
7488 HAM RD                              16100 W CORTEZ ST                         IRA
FERNDALE, WA 98248                       SURPRISE, AZ 85379                        904 W 13TH ST
                                                                                   BENTON CITY, WA 99320-9613



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST
FBO THOMAS ARCESE IRA                    FBO TROY KENT TRADITIONAL IRA             FBO VIRGINIA HOLLOWAY IHERITED IRA
37 WASHINGTON AVE                        11852 MEAJEAN PL                          6145 PEAKE RD
SMITHTOWN, NY 11787-5529                 SAN DIEGO, CA 92129                       MACON, GA 31220




RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST
FBO WILLIAM D CAVANAUGH IRA              FBO WILLIAM E SCHOMMER ROTH IRA           FBO WILLIAM J KEELER
1557 GLENBECK AVE                        5049 CROFTSHIRE DR                        2707 WASHINGTON BLVD
DAYTON, OH 45409-1713                    KETTERING, OH 45440-2401                  ANACORTES, WA 98221




RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST
FBO ZHIXIANG ZHANG TRADITIONAL IRA       GEORGE A EVANS & EVA G EVANS &            GRETCHEN G SAUNDERS
24665 WOODSTOCK DR                       FREDDA                                    2932 XENIA ST
PLAINFIELD, IL 60585-5209                EVANS TR UA 01/15/1993 GEORGE & EVA       DENVER, CO 80238
                                         EVANS LIVING TR. 901 MONTANA AVE
                                         SANTA MONICA, CA 90403-1544

RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST
HERBERT M LANE & RITA R LANE TR UA       HUNTINGTON BANK TR UA 10/16/1981          JAMES A MOLL
10/26/2014 LANE JOINT REVOCABLE LIVING   ARTHUR                                    73193 LYNN DR
TR. 200 N MEDWAY CARLISLE RD             F VINE LIVING TR.                         COVINGTON, LA 70435-6077
NEW CARLISLE, OH 45344                   100 E MICHIGAN AVE STE 200
                                         JACKSON, MI 49201

RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST
JAMES F MORASCH                          JAMES RONK &                              JANET R KUNZ TR
820 SE BANKER DR                         SUE S RONK JT TEN                         UA 08/31/1993 JANET R KUNZ TRUST
HERMISTON, OR 97838                      60 SOUTH SIXTH ST P09                     60 S 6TH ST P09
                                         MINNEAPOLIS, MN 55402                     MINNEAPOLIS, MN 55402



RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST              RBC CAPITAL MARKETS LLC CUST
JOHN FANNING                             KAY R NUSZ                                MANUEL Z PEREIRA
715 PECAN GROVE LN                       1123 SE 17TH ST                           8505 SUTTON ST
NEW ORLEANS, LA 70121-1130               PRYOR, OK 74361                           BAYOU LABATRE, AL 36509-2149
RBC CAPITAL MARKETS LLCCase
                         CUST 21-10831-CTG     DocMARKETS
                                       RBC CAPITAL  17 Filed    05/19/21
                                                           LLC CUST          Page 569
                                                                                RBC    of 661
                                                                                    CAPITAL MARKETS LLC CUST
PATRICIA GOLDSMITH & JEFFREY           ROBERT KUNZ & MICHAEL KUNZ TR UA          RODNEY HENNIG &
COOPERSMITH                            RW KUNZ & ASSOCIATES INC PROFIT           SHARON K HENNIG JT TEN
TR PATRICIA GOLDSMITH GRANTOR TR.      SHARING                                   5401 W 141ST TER
50 CHARLES LINDBERGH BLVD STE 605      PLN FBO THERESA COOPER; 4600 W 90TH       OVERLAND PARK, KS 66224
UNIONDALE, NY 11553-3650               TERR
                                       OVERLAND PARK, KS 66207

RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
RONALD WENGER & LINDA WENGER TR UA      SEYMOUR BLAUNER &                        SEYMOUR BLAUNER IRA
03/07/2008 RONALD WENGER TR.            EDA BLAUNER JT TEN                       3529 172ND ST
602 RIVERVIEW DR                        3529 172ND ST                            FLUSHING, NY 11358
DAYTON, TN 37321                        FLUSHING, NY 11358



RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
SHELLEY S POWELL &                      SHERYL DICKER & MARK DICKER H            STEVEN L CHAMBERS &
JULIUS E POWELL JT TEN                  PRESANT TR                               BARBARA L CHAMBERS JT TEN
9719 SCOTT DAIRY LOOP RD S              FANNIE REBECCA DICKER STEIN THIRD        PO BOX 340608
MOBILE, AL 36695                        PARTY                                    BEAVERCREEK, OH 45434-0608
                                        SPECIAL NEEDS TR. 44 DEER PARK RD
                                        GREAT NECK, NY 11024

RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC CUST             RBC CAPITAL MARKETS LLC CUST
TERRY G BACON &                         WILLIAM F MILLER &                       WILLIAM S ATKINS & SALLY S ATKINS TR UA
MARY LOUISE BACON JT TEN                ANITA H MILLER JT TEN                    08/14/1998 WILLIAM S ATKINS LIVING TR.
10701 SUMMIT RD                         5315 DOG RIVER LN                        11 SAINT ALBANS COURT
GRAND BAY, AL 36541-3235                THEODORE, AL 36582-2585                  ASHEVILLE, NC 28803-3445



RBC CAPITAL MARKETS LLC CUST            RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
WILLIAM T POLLARD & GWENDOLYN           ADAM MELTZER IRA                         ALEXANDER SAKER IRA
POLLARD TR                              52-54 65TH PL                            2422 OAK HILL OVERLOOK
UA 02/18/2008 POLLARD FAMILY REVOC      MASPETH, NY 11378-1353                   DULUTH, GA 30097-7414
LIVING TR. 2728 TERRACEVIEW CIRCLE
BEAVERCREEK, OH 45431

RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
BARRY P OHALLORAN IRA                   CARL GALLENSON IRA R/O                   CARMEN MIZZI IRA
1503 PARK WILD AVE                      12304 SARDINA CV                         90 HARROW DR
OMAHA, NE 68108-3720                    SAN DIEGO, CA 92130-2294                 COLONIA, NJ 07067-2606




RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
CHANDER P MALIK IRA                     CHARLES MICHAEL ELLINGBURG IRA R/O       CHET W JOZWIAK IRA
7389 BALLANTRAE PL                      DANIEL COKER HORTON & BELL PA            526 NW WINDFLOWER TERRACE
SARASOTA, FL 34238-2802                 4400 OLD CANTON RD STE 400               JENSEN BEACH, FL 34957-3557
                                        JACKSON, MS 39211-5982



RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
CYNDY R BELL IRA R/O                    ELLEN MARIE CARLSON IRA                  EST ELIZABETH SCANLON
8377 HYDRA LN                           353 E 53 RD STREET APT 2C                60 SOUTH 6TH ST
SAN DIEGO, CA 92126-1860                NEY YORK, NY 10022                       MINNEAPOLIS, MN 55402




RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
FBO ALEXANDER R JONES &                 FBO AMBIKA RAO IRA                       FBO ANDREW SIGERSON IRA
JOANNE S JONES JT TEN                   413 SPINNAKERS REACH DR                  1206 S 200TH ST
2681 PARROTTS POINTE RD                 COLUMBIA, SC 29229-7214                  OMAHA, NE 68130-2805
GREENSBORO, GA 30642-4464



RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
FBO ASHLEY SCIARAPPA SUPPLEMENTAL       FBO AUDRA AMLICKE IRA R/O                FBO BEVERLY QUAM IRA
NEEDS TR                                1246 MAGNOLIA AVE                        7650 EDINBOROUGH WAY STE 800
18 ELLSWORTH AVE                        SAN JOSE, CA 95126-2137                  MINNEAPOLIS, MN 55435-5991
STATEN ISLAND, NY 10312-2502
RBC CAPITAL MARKETS LLCCase       21-10831-CTG     DocMARKETS
                                           RBC CAPITAL 17 Filed
                                                              LLC 05/19/21       Page 570
                                                                                    RBC    of 661
                                                                                        CAPITAL MARKETS LLC
FBO BRIAN R FOLEY IRA                       FBO BRIAN SALLEE                         FBO CAROLE POOLE IRA
19184 VIKING WAY NW                         7217 PLAZA DE LA COSTA                   561 CARRICK CT
POULSBO, WA 98370-8256                      CARLSBAD, CA 92009-6258                  SUNNYVALE, CA 94087-3319




RBC CAPITAL MARKETS LLC                     RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
FBO CASHERO LIVING TRUST MARGARET A         FBO CINDY BARKLEY IRA                    FBO CLIFTON BKUHNS IRA
&                                           175 MEADOW VIEW LN                       1211 GARNET CT
GARY A CASHERO TR DTD10/29/2012             BRANSON, MO 65616-2086                   ODENTON, MD 21113-3703
723 WAYFIELD CT
BEAVERCREEK, OH 45430-1476

RBC CAPITAL MARKETS LLC                     RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
FBO CRAIG A CALL IRA                        FBO DANIEL P EVERS IRA                   FBO DANNA M LILLY ROTH IRA
28 ASTER LN                                 21 NEWTON DR                             2045 AMYS RIDGE EAST COURT
TIPP CITY, OH 45371-2968                    PLEASANT HILL, OH 45359-9608             BEAVERCREEK, OH 45434




RBC CAPITAL MARKETS LLC                     RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
FBO DARALYN HOSPOT ROTH IRA                 FBO DAVID I MCCLEW SHEILA B MCCLEW       FBO DAVID T WARREN ROTH IRA
35 FLINTSTONE DR                            TR THE MCCLEW FAMILY TRUST TRUST         216 DOUBLETREE LN
PITTSFIELD, MA 01201-8414                   38915 660 GRANTS PASS                    FLORENCE, AL 35634-2059
                                            SOUTH LEBANON, OH 45065-8807



RBC CAPITAL MARKETS LLC                     RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
FBO DAVID URBANCZYK IRA R/O                 FBO DAWN M EVERS ROTH IRA                FBO DIANA L GRAOVAC IRA
4838 MARATHON DR                            21 NEWTON DR                             2713 LOURDES DR
MADISON, WI 53705-4830                      PLEASANT HILL, OH 45359-9608             EDEN, NY 14057-9535




RBC CAPITAL MARKETS LLC                     RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
FBO DOLORES AMOS BAYER IRA                  FBO DOROTHY K FROESCHL                   FBO ELAINE S OSTRUM IRA
2601 CEDARBERRY LN                          5615 HENDERSON RD                        1960 KITTY HAWK DR
NORTH PLATTE, NE 69101-5805                 WAYNESVILLE, OH 45068-8320               XENIA, OH 45385-5371




RBC CAPITAL MARKETS LLC                     RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
FBO ELIA J BERTI-UNCEIN SEP IRA             FBO EMIL T AGUILAR IRA                   FBO ERIN POOLE IRA R/O
190 NW 128TH AVE                            12636 SORA WAY                           20780 MONTE SUNSET DR
DORAL, FL 33182-1168                        SAN DIEGO, CA 92129-4145                 SAN JOSE, CA 95120-1101




RBC CAPITAL MARKETS LLC                     RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
FBO FABIENNE MONNAMI                        FBO FRANK R FARR IRA                     FBO FRED W BROWN
255 W 92ND ST                               504 DAKOTA RUN                           242 CARDINAL AVE
NEW YORK, NY 10025-7342                     MAINEVILLE, OH 45039-8277                SAN ANTONIO, TX 78209-4438




RBC CAPITAL MARKETS LLC                     RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
FBO GALEN H REDDEN IRA                      FBO GARY G FROESCHL                      FBO GARY L GULDEN &
8053 E HEDBERG RD                           5615 HENDERSON RD                        CYNTHIA E GULDEN JT TEN
GYPSUM, KS 67448-9708                       WAYNESVILLE, OH 45068-8320               606 WINGROVE CT
                                                                                     TIPP CITY, OH 45371-2760



RBC CAPITAL MARKETS LLC                     RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC
FBO GARY M COLEMAN IRA                      FBO GLORIA L CALHOUN IRA                 FBO HSANG JASON WANG &
42 W WINDWARD CV                            218 BABINGTON CT                         YICHEN GEN CHIANG COMMUNITY
THE WOODLANDS, TX 77381-4267                BEAVERCREEK, OH 45440-3645               PROPERTY
                                                                                     5289 FOXHOUND WAY
                                                                                     SAN DIEGO, CA 92130-6938
RBC CAPITAL MARKETS LLCCase 21-10831-CTG     DocMARKETS
                                     RBC CAPITAL  17 Filed LLC 05/19/21   Page 571
                                                                             RBC    of 661
                                                                                 CAPITAL MARKETS LLC
FBO JACK A GUGGENMOS ROTH IRA        FBO JAMES G AMLICKE IRA R/O              FBO JAMES R OTTMAN SEP IRA
6436 ASHBROOK DR                     1246 MAGNOLIA AVE                        FLC 7152 1000 RIM DRIVE
LINCOLN, NE 68516-3406               SAN JOSE, CA 95126-2137                  DURANGO, CO 81301




RBC CAPITAL MARKETS LLC               RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO JAMES WAYNE EDENS                 FBO JAY BLOCH IRA                       FBO JAY P BAKER IRA
4650 S HOPKINS AVE                    2514 HILLSBOROUGH DR                    5521 HOLLY WOOD RD
TITUSVILLE, FL 32780-6666             SOUTHPORT, NC 28461-8217                OZARK, MO 65721-8293




RBC CAPITAL MARKETS LLC               RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO JERRY LEE CLASBY IRA              FBO JIM NAPPO IRA R/O                   FBO JOHN H STITT SEP IRA
1963 PIONEER ST                       167 S SAN ANTONIO RD STE 1              234 SAPPHIRE LAKE DR UNIT 101
ENUMCLAW, WA 98022-2702               LOS ALTOS, CA 94022-3055                BRADENTON, FL 34209-3471




RBC CAPITAL MARKETS LLC               RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO JOHN PATRICK ROTH IRA             FBO JOLANDA BLUM                        FBO KEITH A MURRELL IRA
13 WOODMONT CT                        88 GREENWICH ST                         8558 BISTRO CT
HOLTSVILLE, NY 11742-2250             NEW YORK, NY 10006-2204                 UNION, KY 41091-1159




RBC CAPITAL MARKETS LLC               RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO KEVIN B FOLEY ROTH IRA            FBO KEVIN R HAMILTON &                  FBO KEVIN SPEAR SEP IRA
7770 BELDALE AVE                      CATHY M HAMILTON JT TEN                 2396 GERANIUM ST
DAYTON, OH 45424-3207                 1190 SOUTH BRANCH                       SAN DIEGO, CA 92109-2335
                                      HARRISON, OH 45030



RBC CAPITAL MARKETS LLC               RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO LAURA J PETERSON IRA              FBO LAWRENCE KANAREK &                  FBO LAWRENCE WIDOM ROTH IRA
2626 DELAINE AVE                      CAROL KANAREK JT TEN                    192 NEWTOWN RD
OAKWOOD, OH 45419                     2034 RIDGE RD                           PLAINVIEW, NY 11803-4304
                                      SYOSSET, NY 11791-9608



RBC CAPITAL MARKETS LLC               RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO LEE A LA COSTE ROTH IRA           FBO LISA M KLIEBERT-WITT ROTH IRA       FBO LOUIS J MORAYTIS &
4013 KENT AVE                         6828 TAVENSHIRE DR                      PATRICIA MORAYTIS JT TEN
METAIRIE, LA 70006-2523               DAYTON, OH 45424-7322                   1624 TERRIE DR
                                                                              PITTSBURGH, PA 15241-2632



RBC CAPITAL MARKETS LLC               RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO LOUIS M DERITIS SIMPLE IRA        FBO MARC D THOMPSON IRA                 FBO MARIE-FRANCE IMBERTON ROTH IRA
6 BILTMORE AVE                        6497 GLASTONBURY CT                     1860 127TH AVE SE
OAKDALE, NY 11769-1102                FRANKLIN, OH 45005-5449                 BELLEVUE, WA 98005-3906




RBC CAPITAL MARKETS LLC               RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO MARK H WITT ROTH IRA              FBO MARK R DALE IRA                     FBO MARK RUTHS IRA
6828 TAVENSHIRE DR                    3646 MEADOWCOURT DR                     18 LAKE MIST CT
HUBER HEIGHTS, OH 45424-7322          BEAVERCREEK, OH 45431-2523              SUGAR LAND, TX 77479-5858




RBC CAPITAL MARKETS LLC               RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO MELISSA S ADAMS                   FBO MELVIN SCHATER IRA                  FBO MICHAEL A PALMER & SANDRA L
6930 S SHILOH RD                      10515 KLEY RD                           PALMER
WEST MILTON, OH 45383-9630            VANDALIA, OH 45377-9540                 TR MICHAEL & SANDRA PALMER REV LIV TR
                                                                              1973 HOME PATH CT
                                                                              DAYTON, OH 45459-6971
RBC CAPITAL MARKETS LLCCase    21-10831-CTG     DocMARKETS
                                        RBC CAPITAL 17 Filed
                                                           LLC 05/19/21      Page 572
                                                                                RBC    of 661
                                                                                    CAPITAL MARKETS LLC
FBO MICHAEL A ROMEO IRA                  FBO MICHAEL S HIMMEL IRA R/O            FBO MIKE MAIORINO SEP IRA
4131 ARTERS MILL RD                      2965 E AVERY DR APT 6                   11 MAURICE ST
WESTMINSTER, MD 21158-1016               PALM SPRINGS, CA 92264-8766             NORWALK, CT 06851-5412




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO PAUL CRAIG WILLIAMS IRA              FBO PEGGY M LARSON IRA                  FBO PHYLLIS BOECKMAN IRA
45 OAKWOOD RD                            1525 S 4TH AVE                          8540 CHERRYCREEK DR
JAX BCH, FL 32250-2957                   WINTERSET, IA 50273-2904                CENTERVILLE, OH 45458-3215




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO RALPH HAGEDORN                       FBO RANDY L TAVIERNE                    FBO RAYMOND JARMUSZ IRA
4840 STATE ROUTE 141 S                   1430 PERSIMMON DR                       71 DOVER DR
MORGANFIELD, KY 42437-6902               SAINT CHARLES, IL 60174-1345            BUFFALO, NY 14224-4605




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO RICHARD T MARINO IRA                 FBO ROBERT D RUSSELL IRA                FBO ROBERT M POOLE &
23 MAYFLOWER LN                          2789 SCARBOROUGH PL                     ERIN POOLE JT TEN
HOLTSVILLE, NY 11742-2557                XENIA, OH 45385-2569                    20780 MONTE SUNSET DR
                                                                                 SAN JOSE, CA 95120-1101



RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO ROBERT M POOLE IRA R/O               FBO ROBYN L GLENN IRA                   FBO ROCCO SCAVONE IRA
20780 MONTE SUNSET DR                    580 HINSDALE ST                         267 BRYANT AVE
SAN JOSE, CA 95120-1101                  BROOKLYN, NY 11207-6506                 FLORAL PARK, NY 11001-1224




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO ROGER TORGERSON IRA                  FBO ROY M ADAMSKI IRA                   FBO RUSS DELISI IRA
1650 S PLAZA AVE                         104 DARTMOUTH CT                        85 LAKEVIEW DR
SPRINGFIELD, MO 65804                    GLENVIEW, IL 60026-5914                 KINGS PARK, NY 11754-2315




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO STANLEY B MILES                      FBO STANLEY D WIEGERS IRA               FBO STEPHEN C HERMAN IRA R/O
9810 CAREFREE DR                         604 29TH AVE NE                         2448 OCEAN AVE
INDIANAPOLIS, IN 46256-9661              AUSTIN, MN 55912-6031                   BELLMORE, NY 11710-3825




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO STEPHEN C HERMAN ROTH IRA            FBO TERRI GUY &                         FBO THOMAS JENKINS
2448 OCEAN AVE                           KEVIN GUY JT TEN                        1570 ELMWOOD AVE UNIT 1302
BELLMORE, NY 11710-3825                  4021 MEDFORD DR SE                      EVANSTON, IL 60201-4466
                                         HUNTSVILLE, AL 35802-1215



RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO VANCE D SATTERTHWAITE &              FBO VINCENT J BELUSKO                   FBO VWM 401K PSP
REBECCA S SATTERWAITE JT TEN             15 SANTA BARBARA DR                     3812 S FREMONT AVE
1557 MAPLEWOOD DR                        RCH PALOS VRD, CA 90275-6606            SPRINGFIELD, MO 65804-6503
LEBANON, OH 45036-9391



RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC                 RBC CAPITAL MARKETS LLC
FBO WALTER WRIGHT &                      FBO WARFORD (TRACE) B JOHNSON III       FBO WILLIAM D BAKER IRA R/O
CARLA R WRIGHT JT TEN                    SEP IRA                                 17457 W SPRING LAKE RD
8008 OAK HOLLOW LN                       2712 E CHERRYVALE ST                    SPRING LAKE, MI 49456-1454
FAIRFAX STA, VA 22039-2627               SPRINGFIELD, MO 65804-5609
RBC CAPITAL MARKETS LLCCase    21-10831-CTG     DocMARKETS
                                        RBC CAPITAL 17 Filed
                                                           LLC 05/19/21   Page 573
                                                                             RBC    of 661
                                                                                 CAPITAL MARKETS LLC
FBO WILLIAM J HNATT IRA R/O              FBO YEDATORE S VENKATESH IRA         FRANK J DEVINE JR IRA
89 NEJECHO DR                            413 SPINNAKERS REACH DR              17 FALLSTON ST
BRICK, NJ 08723                          COLUMBIA, SC 29229-7214              SPRINGFIELD, MA 01119-2920




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC              RBC CAPITAL MARKETS LLC
FRED F RODRIGUEZ IRA                     HOWARD SANDERS IRA                   JANET DELISI IRA
90 HARROW DR                             741 BOUND BROOK RD APT 5             18 PARK DR
COLONIA, NJ 07067-2606                   DUNELLEN, NJ 08812-1076              KINGS PARK, NY 11754-3811




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC              RBC CAPITAL MARKETS LLC
JANET R COCHETAS IRA                     JANYCE D RICHARDS IRA                JEFFREY COOPERSMITH & DARREN
10015 KEENAN ST                          2808 NW 67TH ST                      BERGER &
HGHLNDS RANCH, CO 80130-8004             OKLAHOMA CITY, OK 73116-4611         MARIE LOMBARDO EX EST BERYL PLAUT
                                                                              35 CENTRAL PKWY
                                                                              HUNTINGTON, NY 11743

RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC              RBC CAPITAL MARKETS LLC
JOE K NEWMAN IRA                         JOHN C BERNADT IRA                   JOHN G PATEK IRA
1120 VICTORIAN HILL AVE                  1023 W BRITT DR                      5628 WILLOWMERE LN
HENDERSON, NV 89015-6914                 LINCOLN, NE 68521-5345               SAN DIEGO, CA 92130-4804




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC              RBC CAPITAL MARKETS LLC
JOHN J NUEBEL IRA                        KEITH E WHATT IRA                    KELLY J KELLY IRA
30 TURNER STREET 407                     4958 S CONNOR AVE                    11612 PROSPECT DR
CLEARWATER, FL 33756-5257                SPRINGFIELD, MO 65804-7521           NEW BUFFALO, MI 49117-9238




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC              RBC CAPITAL MARKETS LLC
KIM KUHN IRA                             KURT HOSPOT IRA                      LEE SCHMITZ IRA
8401 N ATLANTIC AVE APT I6               35 FLINTSTONE DR                     1033 RUNAWAY BAY DR APT 2D
CPE CANAVERAL, FL 32920-3537             PITTSFIELD, MA 01201-8414            LANSING, MI 48917-8717




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC              RBC CAPITAL MARKETS LLC
LEONA M MARION IRA                       LEWIS MAIER IRA                      LILY WANG IRA
2812 NW 66TH ST                          404 JEFFERSON ST                     2448 OCEAN AVE
OKLAHOMA CITY, OK 73116-4608             FRANKLIN SQ, NY 11010-2145           BELLMORE, NY 11710-3825




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC              RBC CAPITAL MARKETS LLC
LINDA L BEAMAN-SUBLETT IRA               MARCIA SMITH IRA R/O                 MARK M HAMPTON IRA
08031 COUNTY LINE ROAD                   10288 685TH ST                       120 WYATT CV
DOVE CREEK, CO 81324                     BLMNG PRAIRIE, MN 55917-7024         HOT SPRINGS, AR 71913-1860




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC              RBC CAPITAL MARKETS LLC
MARK R SIMS IRA R/O                      MARTIN T RUCKER IRA                  PAMELA L FERGUSON IRA R/O
4922 S ASHFORD AVE                       2703 MEADOW RIDGE DR                 238 E RESEDA PKWY
SPRINGFIELD, MO 65810-2400               SAINT JOSEPH, MO 64504-2200          PALATINE, IL 60067-3464




RBC CAPITAL MARKETS LLC                  RBC CAPITAL MARKETS LLC              RBC CAPITAL MARKETS LLC
PULI GOPAL REDDY IRA R/O                 RALPH RUGOLO IRA                     ROBERT SONG IRA
1 FOXCHASE DR                            PO BOX 45185                         265 KNOX PARK RD
DOTHAN, AL 36305-1145                    SAN DIEGO, CA 92145-0185             LAKE ZURICH, IL 60047-7120
RBC CAPITAL MARKETS LLCCase     21-10831-CTG     DocMARKETS
                                         RBC CAPITAL 17 Filed
                                                            LLC 05/19/21   Page 574
                                                                              RBC    of 661
                                                                                  CAPITAL MARKETS LLC
RUTH LAWS IRA R/O                         SALVATORE R ASSANTE IRA              SANDRA L SCHOLL IRA
1060 BALMORAL RD                          1465 65TH ST                         8035 CHENEY RIDGE RD
ATLANTA, GA 30319-1018                    BROOKLYN, NY 11219-5736              LINCOLN, NE 68516-3876




RBC CAPITAL MARKETS LLC                   RBC CAPITAL MARKETS LLC              RBC CAPITAL MARKETS LLC
SHERRY G MCMASTER IRA                     STEPHEN F DUNHAM IRA                 THEODORE A PAULSEN IRA R/O
3309 SAVOY CIR                            1221 VESTER AVE                      27849 PANORAMA HILLS DR
EDMOND, OK 73003-2251                     SPRINGFIELD, OH 45503-1303           MENIFEE, CA 92584-7401




RBC CAPITAL MARKETS LLC                   RBC CAPITAL MARKETS LLC              RBC CAPITAL MARKETS
THOMAS DELANEY IRA                        WILLIAM O CODY IRA                   FBO CHRISTINE A MIHM IRA
49 FRED SHORT RD                          515 E WALNUT ST                      6296 SKINNER RD
SAUGERTIES, NY 12477-3207                 LONG BEACH, NY 11561-3737            ROME, NY 13440-1254




RBC CAPITAL MARKETS                       RBC CAPITAL MARKETS                  RBC CAPITAL MARKETS
FBO EVERTT M THOMPSON                     FBO ROBERT J DARRIGAN JR IRA         FBO STEPHEN C HERMAN IRA
28655 SHADY BROOK DR                      247 E MEADOW AVE                     2448 OCEAN AVE
MENIFEE, CA 92584-7716                    EAST MEADOW, NY 11554-2439           BELLMORE, NY 11710-3825




RBC CAPITAL MARKETS                       RBC CAPITAL MARKETS                  RBC CAPITAL MARKETS
FBO STEPHEN C HERMAN ROTH IRA             FBO STEPHEN C HERMAN SEP IRA         FBO TARA RAE PAUL IRA
2448 OCEAN AVE                            2448 OCEAN AVE                       4070 5TH AVE N
BELLMORE, NY 11710-3825                   BELLMORE, NY 11710-3825              ESTHERVILLE, IA 51334-7536




RBC CAPITAL MARKETS                       RBC CAPTIAL MARKETS LLC CUST         RBC CAPTIAL MARKETS LLC CUST
FBO WILLIAM P MIHM IRA                    FBO DIANNE KENNY ROTH IRA            FBO RANDALL W CARSON IRA
6296 SKINNER RD                           5507 SPRING LAKE BLVD                5473 ALLISON RD
ROME, NY 13440-1254                       CLARKSTON, MI 48346                  BELLINGHAM, WA 98226




RBC MARKETS LLC CUST                      RBC WEALTH MANAGEMENT CUST           RBC
FBO WENDY BARNES IRA                      FBO RICHARD W SMITH IRA              KARI A KRENZER IRA
91 N 2ND ST                               1476 CROSS CREEK COURT               911 N 89TH CIR
CAMPBELL, CA 95008                        LAFAYETTE, CO 80026-8000             OMAHA, NE 68114-2723




RBR TRUST TR &                            RDG FILINGS                          REACT MOBILE, INC.
BARBARA R RUDGES TTEE                     816 ROANOKE BLVD                     720 SENECA STREET 308
RBR TRUST                                 SALEM, VA 24153-5261                 SEATTLE, WA 98101
39281 31919 S FLAT ROCK DRIVE
ORACLE, AZ 85623



REAL BUSINESS SOLUTIONS                   REAL ESTATE TAX GROUP, LLC           REBA J COOPER
18313 DISTINCTIVE DR                      5500 PRYTANIA STREET                 7406 FORESTS EDGE COURT
ORLAND PARK, IL 60467                     PMB 521                              LAUREL, MD 20707
                                          NEW ORLEANS, LA 70115




REBECCA A MCDONALD                        REBECCA BOYD                         REBECCA DALEY TR
1200 BARTON CREEK BLVD                    1683 FIELDBROOK ST                   REBECCA S DALEY LIVING TRUST
APT 39                                    HENDERSON, NV 89052-6920             UA 07/25/13
AUSTIN, TX 78735                                                               4005 COLTON DR
                                                                               FORT SMITH, AR 72903-6351
REBECCA KALYN           Case 21-10831-CTG
                                      REBECCADoc    17 Filed
                                               L WILLIAMS        05/19/21   Page 575 ofSTREICH
                                                                               REBECCA  661 RYAN
TOD BENEFICIARY ON FILE WITH CPU      197 GOLDEN CROWN AVE                     2598 HACIENDA DR
25530 HOUSMAN PL                      HENDERSON, NV 89002                      DUBUQUE, IA 52002
STEVENSON RNH, CA 91381-1428




REESE MARTIN MASSEY III               REG A LAPHAM                             REGINA B MCKONLY
2218 FORREST WALK                     375 REDONDO AVE                          915 LYNNEWOOD DR
ROSWELL, GA 30075                     SUITE 137                                WAUKESHA, WI 53188-5459
                                      LONG BEACH, CA 90814




REGINA BALDING TR &                   REGINA CAMPBELL                          REGINA HOOPER
BEN D BALDING TTEE                    808 S K STREET                           TOD BENEFICIARY ON FILE WITH CPU
THE BALDING FAMILY TRUST              LAKE WORTH, FL 33460                     3783 ERIN RD
41661 6113 REDFIELD CIR                                                        MC EWEN, TN 37101-5175
TALLAHASSEE, FL 32317-9568



REGINA LAMOTTE                        REGINA R MAROHN                          REGINA WRIGHT &
17601 DOUGLAS CIRCLE                  5809 HASCALL ST                          ROBERT WRIGHT JT TEN
OMAHA, NE 68118-2117                  OMAHA, NE 68106                          398 DAUB AVE
                                                                               HEWLETT, NY 11557-1105




REINHARTZ FAMILY LTD PARTNERSHIP      REITZEL REALTY LTD LLC                   REM COMPANY INC.
6000 ISLAND BLVD APT 2907             9454 ROBERTS AVE                         P.O. BOX 455
AVENTURA, FL 33160-3795               PERRYSBURG, OH 43551-9483                VERSAILLES, KY 40383




RENA ROBBINS TR &                     RENARD U JOHNSON                         RENE VANDERDUSSEN TR
LEONA CASELLA TTEE                    1381 DIAMOND GATE PL                     UA 09/02/1999
ROBBINS SURVIVORS TRUST               EL PASO, TX 79936-7841                   RENE VANDERDUSSEN TRUST
31386 31116 FLYING CLOUD DR                                                    47570 VIA MONTESSA
LAGUNA NIGUEL, CA 92677-2715                                                   LA QUINTA, CA 92253



RENEE COLEMAN                         RENEE TRAUTWEIN                          RENNIE DAHLMAN
29224 98TH ST SE                      280 RICHMOND FARM CIR                    TOD BENEFICIARY ON FILE WITH CPU
MONROE, WA 98272-8502                 LEXINGTON, SC 29072-8223                 22700 CRESPI ST
                                                                               WOODLAND HLS, CA 91364-1311




RENOVIA                               RENUKA D YOGANATHAN                      REN-YO FORNG &
5151 N SHADELAND AVENUE               1167 AVENIDA SOBRINA                     KAREN TZYRONG FORNG JT TEN
INDIANAPOLIS, IN 46226                OCEANSIDE, CA 92057-7743                 10224 WINDSOR VIEW DR
                                                                               POTOMAC, MD 20854-4019




RESIDENCE INN BY MARRIOTT HOTEL       RESULTS THEORY, INC.                     REUBEN RIEKE TR &
C/O MARRIOTT INTERNATIONAL INC.       8 POWERS PLACE                           LORETTA RIEKE TTEE
ATTN: LAW DEPARTMENT                  DRESHER, PA 19025                        RIEKE FAMILY TRUST
10400 FERNWOOD ROAD                                                            39342 6133 HEIDE LN
BETHESDA, MD 20817                                                             LINCOLN, NE 68512-2031



REV LIVING TR AGREEMENT OF LELAND     REX C MITCHELL                           REX E HUDSON
TTEE LELAND L JANSSEN                 4503 ALTA TUPELO DR                      518 WOODMERE XING
UA 06/24/92                           CALABASAS, CA 91302-2516                 SAINT CHARLES, MO 63303-0718
12179 LAKE PLACID DR
SAINT LOUIS, MO 63146-5112
REZA BASHAR &            Case   21-10831-CTG    Doc TR
                                         REZA TAGHAVI 17      Filed 05/19/21     Page 576
                                                                                    RHEA   of 661TR
                                                                                         L GREEN
LAURA BASHAR JT TEN                       UA 10/23/2001                             UA 08/06/2001
13813 TORREY DEL MAR DR                   REZA TAGHAVI LIVING TRUST                 BEN & RHEA GREEN LIVING TRUST
SAN DIEGO, CA 92130-5632                  1 CATANIA                                 9700 BRAWLEY DR
                                          NEWPORT COAST, CA 92657                   LAS VEGAS, NV 89134-7881



RHODA BARON TR                            RHODE ISLAND DIVISION OF TAXATION         RHOLDA CAMPBELL
RHODA BARON TRUST                         ONE CAPITAL HILL                          TOD BENEFICIARY ON FILE WITH CPU
UA 01/05/99                               PROVIDENCE, RI 02908-5800                 57 SILVER PL
8081 MUIRHEAD CIR                                                                   OCALA, FL 34472-2323
BOYNTON BEACH, FL 33472-5018



RHONDA FUNKHOUSER                         RHONDA OGDEN TR                           RHONDA TRACEY DINDA TOD
TOD BENEFICIARY ON FILE WITH CPU          RHONDA R OGDEN REV TR                     JASON TRACEY
3262 FAIR OAKS DR                         UA 08/19/16                               SUBJECT TO STA TOD RULES
SANTA MARIA, CA 93455-2324                1258 W STATE HIGHWAY WW                   2102 SE 8TH PLACE
                                          SPRINGFIELD, MO 65803-8196                CAPE CORAL, FL 33990



RHS 2012 LLC                              RIAZ AHMED &                              RICAHRD G POPHAM &
725 BROOKS RD                             NIGHAT R AHMED JT TEN                     SHERRON L POPHAM JT TEN
DANDRIDGE, TN 37725-5716                  PO BOX 42638                              TOD BENEFICIARY ON FILE CPU
                                          HOUSTON, TX 77242-2638                    3727 CROSS BOW CT
                                                                                    ELLICOTT CITY, MD 21042-4817



RICARDO G MEJIA                           RICHARD A & M TERESITA SLATER             RICHARD A BRANDT
TOD BENEFICIARY ON FILE WITH CPU          TR FAMILY TRUST TTEE & MARIA SLATER       3466 DAWES ST
5626 BENITO ST                            TTEE                                      MADISON, WI 53714-2248
MONTCLAIR, CA 91763-3431                  RICHARD A & M TERESITA SLATER FAMILY
                                          TR. 12/02/00; 5243 MONET COURT
                                          CHINO HILLS, CA 91709-6129

RICHARD A CAMARATA &                      RICHARD A FARRAND &                       RICHARD A FRANKLIN &
NANETTE M CAMARATA JT TEN                 KAREN W FARRAND JT TEN                    NANCY E FRANKLIN JT TEN
3250 S R 600                              611 DARTMOOR WAY SW                       14854 FRIPP ISLAND CT
GIBONBURG, OH 43431                       OCEAN ISLE BEACH, NC 28469-7315           NAPLES, FL 34119-4818




RICHARD A KOECHLEIN TR &                  RICHARD A KOECHLEIN TR &                  RICHARD A KRIEG
JACQUELINE M KOECHLEIN TTEE               JACQUELINE M KOECHLEIN TTEE               32792 BROOKSEED DR
RICHARD A KOECHLEIN GENERATION            RICHARD A KOECHLEIN REV TRUST             TRABUCO CYN, CA 92679-4310
SKIPPING TR. 01/08/04 8209 CHOWEN AVE S   8209 CHOWEN AVE S
BLOOMINGTON, MN 55431-1029                MINNEAPOLIS, MN 55431-1029



RICHARD A LUIF                            RICHARD A NAPIERALA &                     RICHARD A REINEKE
14975 DECATUR COURT                       MARGARET A NAPIERALA JT TEN               TOD BENEFICIARY ON FILE WITH CPU
BROOMFIELD, CO 80023                      TOD BENEFICIARY ON FILE CPU               45 COUNTRY CREEK DR
                                          3831 WILDVIEW CT                          SAINT PETERS, MO 63376-3045
                                          N FT MYERS, FL 33917-7238



RICHARD A RUPP TR                         RICHARD A RUSSO &                         RICHARD A STUMP
RUPP FINANCIAL SERVICES INC 401K          TRACY L RUSSO JT TEN                      TOD BENEFICIARY ON FILE WITH CPU
PSP PENSION PLAN                          314 PARALLEL DR                           183 FERN LN
2208 14TH ST                              HARRISBURG, NC 28075-8432                 COCOLALLA, ID 83813-9617
ENCINITAS, CA 92024-6809



RICHARD A YANEGA &                        RICHARD AMENDOLA TR &                     RICHARD ANDERSON
DEBORAH L YANEGA JT TEN                   JUDITH AMENDOLA TTEE                      24 JEAN PL
1978 GLENWOOD DR                          RICHARD AMENDOLA                          SYOSSET, NY 11791-5916
TWINSBURG, OH 44087-1255                  41640 26271 BUSCADOR
                                          MISSION VIEJO, CA 92692-3240
RICHARD B WILLIAMSON TR Case 21-10831-CTG
                                      RICHARD Doc   17 Filed
                                               B WILLIAMSON      05/19/21   Page 577 ofBAILY
                                                                               RICHARD   661&
TD JF CAROL C WILLIAMSON DECENDANT    6120 S YALE AVE STE 1700                 MARY BAILY TR
TRUST UA 07/07/87                     TULSA, OK 74136-4235                     UA 01/22/2005 BAILY FAMILY TRUST
6120 S YALE AVE STE 1700                                                       6551 POLO CIRCLE
TULSA, OK 74136-4235                                                           HUNTINGTN BCH, CA 92648



RICHARD BAYSTON &                      RICHARD C BUCKLEY TR                    RICHARD C ERNEST
MARGARET R BAYSTON JT TEN              CLIVE B BUCKLEY REVOCABLE TRUST         1800 AMBERLEY CT APT 310
35251 VISTA DE TODO                    UA 02/08/08                             LAKE FOREST, IL 60045-1091
CAPO BEACH, CA 92624-1848              W284N5089 ROOSEVELTS QUAY
                                       PEWAUKEE, WI 53072-1777



RICHARD C TAYLOR &                     RICHARD C WILLIAMS TR &                 RICHARD D HENRICHS &
JEAN C TAYLOR JT TEN                   JANICE B WILLIAMS TTEE                  CHRISTINA M HENRICHS JT TEN
80 JACKSON HILL RD                     WILLIAMS TRUST                          2010 MAGNOLIA DR
SHARON, CT 06069-2436                  38950 2299 SUNRISE DR                   NEDERLAND, CO 80466-9604
                                       SAN JOSE, CA 95124-2640



RICHARD D JAGT TR &                    RICHARD D MARSH TR &                    RICHARD D NORTON
ANITA JAGT TTEE                        ROBERTA MARSH TTEE                      TOD BENEFICIARY ON FILE WITH CPU
JAGT FAMILY TRUST                      RICHARD D &ROBERTA A MARSH REV LIV      394 COSTA DEL SOL DR
37060 207 SIR JOHN WAY                 TR 04/13/06 PO BOX 193                  SAINT AUGUSTINE, FL 32095-4868
SEAFORD, VA 23696-2474                 MURPHY, OR 97533



RICHARD D PERKINS                      RICHARD D SELLERS                       RICHARD E GRIFFITH TR
TR PERKINS CO DB PENSION PLAN          3277 SHELBY ST                          SURVIVORS TRUST OF THE GRIFFITH
PENSION PLAN                           THE VILLAGES, FL 32162-6642             FAMILY TRUST UA 05/07/91
788 BOLLE WAY                                                                  28452 CALLE PINON
HENDERSON, NV 89012-7201                                                       SAN JUAN CAPO, CA 92675-5803



RICHARD E MATZ                         RICHARD E RAY IRA COR CLEARING          RICHARD E SIMMONS &
2700 STONE CLIFF DR 104                CUST                                    BEVERLY SIMMONS JT TEN
BALTIMORE, MD 21209-3766               23865 SHAKE RIDGE ROAD                  TOD BENEFICIARY ON FILE CPU
                                       VOLCANO, CA 95689-9717                  6400 SW 111TH ST
                                                                               OCALA, FL 34476-4844



RICHARD E SMITH TR &                   RICHARD E WIEDWALD                      RICHARD ELTON GREENE &
DENISE R SMITH TTEE                    TOD BENEFICIARY ON FILE WITH CPU        SYLVIA PRITCHER GREENE JT TEN
SMITH LIVING TRUST                     10100 CYPRESS COVE DR APT 283           PO BOX 151533
35898 6225 TERNES ST                   FORT MYERS, FL 33908                    ARLINGTON, TX 76015-7533
DEARBORN, MI 48126-2013



RICHARD F SCHULTHEISS TR &             RICHARD FAERBER &                       RICHARD FEKETE
LINDA K SCHULTHEISS TTEE               MARRI FAERBER TEN ENT                   8536 KENNETH CREEK LN
SCHULTHEISS FAMILY REV TRUST           101 GEDNEY ST APT 3K                    FAIR OAKS, CA 95628-5361
36947 7404 HILLSIDE DR                 NYACK, NY 10960-2216
FREDERICK, MD 21702-3627



RICHARD FINK                           RICHARD G CUSICK                        RICHARD G HUGHES
10603 MOURNING DOVE DR                 1550 CARMAN VALLEY DR                   1756 ORCHARD ST
AUSTIN, TX 78750                       BALLWIN, MO 63021-8003                  DES PLAINES, IL 60018-2261




RICHARD GUILES &                       RICHARD H ANGELOTTI TR &                RICHARD H SALVATO
MENERVA GUILES JT TEN                  ROSEMARY BRAENDER TTEE                  192 STONEHAVEN LN
727 SW CLEVELAND AVE                   DWORZYCKI IRREV GRANDCHILDRENS          OAK PARK, CA 91377-1046
STUART, FL 34994-2813                  TRUST 09/13/00 917 N CASEY KEY RD
                                       OSPREY, FL 34229-2700
RICHARD HOWARD TR &     Case      21-10831-CTG
                                           RICHARD Doc 17 & Filed 05/19/21
                                                   HULTMAN                    Page 578 ofJ DUCHNIAK
                                                                                 RICHARD   661      &
CAROL HOWARD TTEE                           MARY BETH HULTMAN JT TEN              SHARON L DUCHNIAK COMMUNITY
HOWARD LIVING TRUST                         4717 CLINT RD                         PROPERTY
38778 403 RED CEDAR COURT NE                BRAHAM, MN 55006-2746                 1035 E STONEGATE DR
ST PETERSBURG, FL 33703                                                           OAK CREEK, WI 53154-3924



RICHARD J FIGURILLI &                       RICHARD J GECZIK                      RICHARD J HYLAND JR
SHERRY D FIGURILLI JT TEN                   7 HUNTERDON AVE                       1021 CENTRE ST APT 10
TOD BENEFICIARY ON FILE CPU                 MONROE TWP, NJ 08831-8510             TRAVERSE CITY, MI 49686
16674 MAGNOLIA ST
BRIGHTON, CO 80602-6036



RICHARD J IGLAR TR &                        RICHARD J RUDY TR &                   RICHARD JABUKA TR
MARY A IGLAR TTEE                           ELAINE K RUDY TTEE                    UA 01/30/2017
IGLAR FAMILY TRUST                          RICHARD J RUDY REV TRUST              RICHARD STEPHEN JABUKA 2017 TRUST
33901 8761 E APPALOOSA TRL                  34880 1309 ROSS LN                    1129 CAPITOL DR 13
SCOTTSDALE, AZ 85258-1437                   ROCHESTER, MI 48306-4813              SAN PEDRO, CA 90732



RICHARD JOHNSON &                           RICHARD JONES TR &                    RICHARD JONES
BARBARA JOHNSON TEN COM                     ZIA JONES TTEE                        351 ELM ST
192 GLADWAY RD                              RICHARD AND ZIA JONES LIVING TR       ELGIN, IL 60123-7572
QUITMAN, LA 71268-1230                      41411 25881 TIPPERARY LN
                                            LAKE FOREST, CA 92630-8058



RICHARD JUSTIN MORALES                      RICHARD K FULWYLER &                  RICHARD K NISHIMURA TR &
706 AMESBURY DR                             VIRGINIA L FULWYLER TR                JANE S NISHIMURA TTEE
MESQUITE, TX 75150                          RICHARD & VIRGINIA REV LIV TR         THE NISHIMURA FAMILY TRUST
                                            42444 1796 SNOWBIRD DR NW             32578 2517 W 233RD ST
                                            SALEM, OR 97304-2049                  TORRANCE, CA 90505-3107



RICHARD KAYNE                               RICHARD KERN &                        RICHARD L BLACK TR &
1770 PARK ST STE 205                        ELLEN KERN JT TEN                     JEAN L BLACK TTEE
NAPERVILLE, IL 60563-1245                   2224 JACKSON AVE                      THE BLACK LIVING TRUST
                                            4                                     35419 799 GASTEIGER RD
                                            SEAFORD, NY 11783-2647                MEADVILLE, PA 16335-4903



RICHARD L LEUNG TR                          RICHARD L NIMZ                        RICHARD L RILEY TR
GRACE P LEUNG TTEE                          1314 D ST APT B                       RICHARD L RILEY LIVING TRUST
RICHARD L LEUNG & GRACE P LEUNG             FLORESVILLE, TX 78114-2316            UA 12/09/04
FAMILY TRUST 02/26/99 208 GLENWOOD CT                                             851 CLUB CT
ALAMO, CA 94507-2785                                                              CAMARILLO, CA 93010-7488



RICHARD L ROSENKRANZ &                      RICHARD L SHAW &                      RICHARD L STUTTMAN &
SANDRA J ROSENKRANZ JT TEN                  PATRICIA A SHAW JT TEN                JOANNE K STUTTMAN JT TEN
26007 157TH AVE SE                          TOD BENEFICIARY ON FILE CPU           20154 PASSAGIO DR
COVINGTON, WA 98042-8254                    11300 WYCOMBE PARK LN                 VENICE, FL 34293-1978
                                            GLENN DALE, MD 20769-2029



RICHARD M AGUILAR                           RICHARD M BYLER &                     RICHARD M FORTMANN &
5176 CIELO DEL RIO PL                       BONNIE BYLER JT TEN                   JOANN FORTMANN JT TEN
EL PASO, TX 79932                           1890 W ACACIA BLUFFS DR               489 EDGEWATER RD
                                            GREEN VALLEY, AZ 85622-8089           PASADENA, MD 21122




RICHARD M ZAHN TR &                         RICHARD MARGENOT &                    RICHARD N FORSLEY
ISABEL ZAHN TTEE                            JOAN MARGENOT JT TEN                  TOD BENEFICIARY ON FILE WITH CPU
ZAHN FAMILY REVOCABLE TRUST                 8 CAT ROCK RD                         FBO PERSHING LLC
38056 1402 S CAGE BLVD UNIT 195             COS COB, CT 06807-1701                75 ROSSWOOD GREEN LN
PHARR, TX 78577-6232                                                              OAKLAND, ME 04963-4806
RICHARD O STOUTAMIRE Case 21-10831-CTG
                                   RICHARD Doc  17 Filed 05/19/21
                                            PARSANKO                   Page 579 ofPERKINS
                                                                          RICHARD   661 TR
TOD BENEFICIARY ON FILE WITH CPU   TOD BENEFICIARY ON FILE WITH CPU       PERKINS COMPANY DEFINED BENEFIT
417 S RIDE                         5509 E LUDLOW DR                       PENSION PLAN
TALLAHASSEE, FL 32303-5162         SCOTTSDALE, AZ 85254-2970              788 BOLLE WAY
                                                                          HENDERSON, NV 89012-7201



RICHARD ROSENBERG &                  RICHARD S WITTE &                    RICHARD SCHMIDT TR
BARBARA ROSENBERG TR UA 03/04/1992   MARY E WITTE JT TEN                  RICHARD SCHMIDT REV TRUST
AMENDED AND RESTATED 38904           1341 W US HIGHWAY 83 LOT 568         UA 09/18/99
ROSENBERG                            ALAMO, TX 78516-2794                 885 LANDRUM DR
FAMILY TR. 28872 MICHELLE DR                                              WINTER GARDEN, FL 34787-3078
AGOURA HILLS, CA 91301

RICHARD SHERMAN &                    RICHARD STEWART                      RICHARD SWALLOW TR &
KAREN SHERMAN JT TEN                 188 LAUREL LN                        ANN SWALLOW TTEE
TOD BENEFICIARY ON FILE CPU          PONTE VEDRA, FL 32082-3908           THE SWALLOW FAMILY TRUST
19 ATKINS CT                                                              4205 GRANT ST
CARMEL, NY 10512-7233                                                     PORT TOWNSEND, WA 98368-2021



RICHARD T FITZGEORGE TR &            RICHARD T PATTI &                    RICHARD T ROSS &
BRENDA K FITZGEORGE TTEE             GAIL A PATTI JT TEN                  E ANNE ROSS JT TEN
FITZGEORGE LIVING TRUST              11900 ORRVILLE ST NW                 328 LONG COVE TRL
38685 22491 BLUEJAY                  MASSILLON, OH 44647-9577             SALEM, SC 29676-3920
MISSION VIEJO, CA 92692-4833



RICHARD THOMAS MCLEAN TR             RICHARD TOBAN                        RICHARD UMBACH &
UA 10/10/2017                        4827 S KENNY ST                      KRISTIN UMBACH JT TEN
RICHARD THOMAS MCLEAN LIVING TRUST   SEATTLE, WA 98118                    6906 COTTAGE RIDGE CT NE
10618 SPICEWOOD TRAIL                                                     CEDAR RAPIDS, IA 52411-4733
BOYNTON BEACH, FL 33436



RICHARD W CLARK TR &                 RICHARD W LEE 401K PLAN & TRUST      RICHARD W PROCTOR
WENDY G CLARK TTEE                   16415 COLORADO AVE STE 208           TOD BENEFICIARY ON FILE WITH CPU
R W CLARK FAMILY TRUST               PARAMOUNT, CA 90723-5054             187 ROCKY HILL RD
41810 8619 E SAN JACINTO DR                                               PLYMOUTH, MA 02360-5524
SCOTTSDALE, AZ 85258-2578



RICHARD WILSON &                     RICHARD ZACH TR                      RICHMOND BURTON III
JEANNE WILSON JT TEN                 RICHARD ZACH LIVING TRUST            56 MANORVILLE RD
1075 BRUCE ST                        UA 04/05/02                          SAUGERTIES, NY 12477
WASHINGTON, PA 15301-1919            293 BOROS DR
                                     NORTH FORT MYERS, FL 33903-2688



RICK EARLEY                          RICK L MURPHY &                      RICK LAHN
9 HUNTERS MOON IRVINESTOWN RD        LEA L MURPHY JT TEN                  TOD BENEFICIARY ON FILE WITH CPU
ENNISKILLEN BT74 6GH                 4632 W CARDINAL PT                   41800 WEST CANASTA LANE
GREAT BRITAIN                        TRAFALGAR, IN 46181-8819             MARICOPA, AZ 85138




RICK YUSIN CHANG                     RICKEY HESS &                        RICKEY L WALKER
225 W PALM DR                        DONNA HESS JT TEN                    574 MIDWAY CIRCLE
ARCADIA, CA 91007-8238               208 HILLSIDE LN                      BRENTWOOD, TN 37027
                                     LINDSAY, TX 76250-2720




RICKIE DALE CURRENS TR &             RICKS GLASS COMPANY, INC.            RICKY HEATH PLUMBING
DOROTHY ANN CURRENS TTEE             909 WHEATON STREET                   P.O. BOX 6153
CURRENS LIVING TRUST                 SAVANNAH, GA 31401                   MACON, GA 31208
37166 10536 N 106TH PL
SCOTTSDALE, AZ 85258-9213
RIMA M RUBIN               Case 21-10831-CTG
                                         RIPE FORDoc 17 Filed 05/19/21
                                                 HARVEST                      Page  580
                                                                                 RITA    of 661TOD
                                                                                      A WILKINS
210 CLINTON ST                           323 GRIZZLY AVE                          JOHN WILKINS
APT 3                                    EUGENE, OR 97404                         SUBJECT TO STA TOD RULES
BROOKLYN, NY 11201-6288                                                           5515 LOS ROBLES
                                                                                  LA VERNE, CA 91750



RITA BERLIN CUST                         RITA BERLIN CUST                         RITA BERLIN CUST
FBO DANIEL ROTH                          FBO ILANA ROTH                           FBO JOSHUA WILCOX
UGMA CA                                  UGMA CA                                  UGMA CA
1150 E SUNFLOWER CIR                     1150 E SUNFLOWER CIR                     1150 E SUNFLOWER CIR
ORANGE, CA 92866-3372                    ORANGE, CA 92866-3372                    ORANGE, CA 92866-3372



RITA BERLIN CUST                         RITA DAITCHMAN                           RITA L SEVENICH
FBO LAUREN WILCOX                        8201 LAWNDALE                            TOD BENEFICIARY ON FILE WITH CPU
UGMA CA                                  SKOKIE, IL 60076                         53 TERESA DR
1150 E SUNFLOWER CIR                                                              SAINT PAUL, MN 55118-3824
ORANGE, CA 92866-3372



RITA M CALLIES                           RITA MAZLER TR &                         RITA R BISADA
TOD BENEFICIARY ON FILE WITH CPU         GREGORY MAZLER TTEE                      67 LINDA LN
11525 ROSE TREE DR                       GREGORY & RITA MAZLER LIV TR             EDISON, NJ 08820-4503
NEW PRT RCHY, FL 34654-1924              37753 3816 VISTA LINDA DR
                                         ENCINO, CA 91316-4454



RITA W CONGEMI                           RIVER CITY ENVIRONMENTAL, INC.           RIVERCHASE BUSINESS ASSOCIATION
3901 RIDGELAKE DR APT 6A                 P.O. BOX 30087                           C/O MCKAY MANAGEMENT
METAIRIE, LA 70002-7211                  PORTLAND, OR 97294                       P.O. BOX 531328
                                                                                  ATLANTA, GA 30353-1328




RIVKY GLUCK                              ROANA TORRES                             ROBBI D VENDITTI &
4 BARTLETT ROAD                          1475 TOWNSEND AVE 4K                     BRIAN F MCCLENEY JT TEN
MONSEY, NY 10952                         BRONX, NY 10452-6408                     2427 S GAUCHO
                                                                                  MESA, AZ 85202-7311




ROBBIE L KUYKENDALL                      ROBBYN SPEARS                            ROBERT A ADDISON
843 ESTES AVE                            TOD BENEFICIARY ON FILE WITH CPU         PO BOX 541741
SAN ANTONIO, TX 78209-5223               125 NE 6TH PL                            GRAND PRAIRIE, TX 75054-1741
                                         CAPE CORAL, FL 33909-2562




ROBERT A BROYER TR                       ROBERT A DRIGGERS &                      ROBERT A JOHNSON TR &
THE ROBERT A BROYER TRUST OF 2000        PATRICIA A DRIGGERS JT TEN               CHERYL R JOHNSON TTEE
UA 04/06/00                              7115 RIVERS EDGE RD                      THE ROBERT AND CHERYL JOHNSON REV
164 VALLE VISTA DR                       COLUMBIA, MD 21044-4236                  LIVING TR. 5/14/03 18021 WESTLAKE CIR
DANVILLE, CA 94526-1632                                                           HUNTINGTN BCH, CA 92648-1130



ROBERT A RENEGAR &                       ROBERT A TREWARTHA GENERAL PARTNER       ROBERT A WRIGHT &
HOLLIS C RENEGAR JT TEN                  TREWARTHA FAMILY FARMS PARTNERSHIP       HELEN M WRIGHT JT TEN
8054 TAMARAC CT                          303 SUSAN DR                             TOD BENEFICIARY ON FILE CPU
THORNTON, CO 80602-5824                  DWIGHT, IL 60420                         8214 MONITOR DRIVE
                                                                                  NEW PRT RCHY, FL 34653



ROBERT AGNEW                             ROBERT ARSHAGOUNI &                      ROBERT B MCCLOSKEY &
474 WOODHAVEN DR                         TR JACKSON & ARSHAGOUNI PROFIT           JUNE C MCCLOSKEY JT TEN
SUMMERVILLE, GA 30747-8504               SHARING                                  2041 COUNTY ROAD 404
                                         PLAN PENSION PLAN 11/09/57               FLORESVILLE, TX 78114-3428
                                         9176 INDEPENDENCE AVE
                                         CHATSWORTH, CA 91311-5902
ROBERT B PORTER JR         Case 21-10831-CTG    Doc
                                         ROBERT B RICE17      Filed 05/19/21      Page 581 of
                                                                                     ROBERT   661
                                                                                            BELL &
110 W LOUISIANA AVE                       7403 SAGE OAK TRL                          DELSIE BELL JT TEN
APT 180                                   AUSTIN, TX 78759-7041                      TOD BENEFICIARY ON FILE CPU
MIDLAND, TX 79701                                                                    34 INDIANHEAD DR
                                                                                     ORMOND BEACH, FL 32174-3059



ROBERT BERMAN &                           ROBERT BIAGGI TR &                         ROBERT BOHANON
SHERRY D BERMAN JT TEN                    HOLLY HITCHCOCK TTEE                       TOD BENEFICIARY ON FILE WITH CPU
13302 LASALLE BLVD                        BIAGGI HITCHCOCK FAMILY TRUST              25011 CYPRESS HOLLOW CT APT J202
HUNTINGTN WDS, MI 48070-1029              39351 5235 E SOUTHERN AVE SUITE D106-      BONITA SPGS, FL 34134-0972
                                          121
                                          MESA, AZ 85206

ROBERT BORKA &                            ROBERT BOUGHTON IV                         ROBERT BROWN &
CAROLE BORKA TEN COM                      2179 FREDERICK ST                          DIANE BROWN JT TEN
603 GUILFORD COURT                        CONCORD, CA 94520-2216                     732 TAMARACK TRL
WARRINGTON, PA 18976-3668                                                            CHESTERTON, IN 46304-1431




ROBERT BRUCE MACKAY &                     ROBERT BRUCE MAZZARE                       ROBERT BUCCOLA
JEANNE MACKAY JT TEN                      4812 SWAN LAKE DR                          805 UNIVERSITY AVE
TOD BENEFICIARY ON FILE CPU               WACO, TX 76710-2922                        SACRAMENTO, CA 95825-6724
1550 CIRCLE DR
RENO, NV 89509-3209



ROBERT BURKE &                            ROBERT C BREWSTER TR                       ROBERT C BRUNNER &
KIMBERLY BOYER TR UA 05/05/2018 ROBERT    ROBERT C BREWSTER LIVING TRUST             LINDA BRUNNER JT TEN
BURKE & KIMBERLY BOYER LIVING TR.         UA 04/28/09                                1631 HUNTER RD
PO BOX 711                                697 NW 56TH ST                             WAUKESHA, WI 53189
DARBY, MT 59829-0711                      OCALA, FL 34475-1539



ROBERT C HOLLANDER                        ROBERT C LINDE                             ROBERT C MITCHELL TR &
4211 LEGENDS WAY                          PO BOX 64                                  DENISE A MITCHELL TTEE
MARYVILLE, TN 37801-8662                  UNDERHILL CENTER, VT 05490-0064            MITCHELL FAMILY TRUST
                                                                                     37465 601 LYONS WAY
                                                                                     PLACENTIA, CA 92870-5124



ROBERT C PARKER &                         ROBERT C PLAFCAN                           ROBERT C WHITE CUST
DIANE D PARKER JT TEN                     TOD BENEFICIARY ON FILE WITH CPU           FBO ANSLEY REESE WHITE
217 PALM LAKE DR                          1157 BEAVER VALLEY RD                      UGMA FL
COLUMBIA, SC 29212-8747                   BLOOMSBURG, PA 17815-7520                  18 S VICTORIA PARK RD
                                                                                     FT LAUDERDALE, FL 33301-3750



ROBERT C WHITE CUST                       ROBERT C WOODS &                           ROBERT C. DAVIS
FBO HUNTER CAMPBELL WHITE                 ROHINI M WOODS TEN COM                     C/O SCHULER & LEE, P.A.
UGMA FL                                   6025 SPINNAKER COVE CT                     ATTN: CARL SCOTT SCHULER
18 S VICTORIA PARK RD                     SUFFOLK, VA 23435-3170                     644 CESERY BOULEVARD, SUITE 340
FT LAUDERDALE, FL 33301-3750                                                         JACKSONVILLE, FL 32211



ROBERT CARBONE TR                         ROBERT CARLSON JR TR                       ROBERT CARLSON JR TR
CARBONE LIVING TRUST                      CARLSON FMAILY 2011 TRUST                  ROBERT W CARLSON JR REV TRUST
UA 04/07/11                               UA 08/24/11                                UA 07/21/14
1028 CEDAR COVE DR                        4601 GULF SHORE BLVD N UNIT 25             12535 BEACH CIR
ST AUGUSTINE, FL 32086-4832               NAPLES, FL 34103-2215                      EDEN PRAIRIE, MN 55344-5218



ROBERT D BERNARDINI                       ROBERT D GROMM JR                          ROBERT D MILNE TR
951 APPLE TREE LN                         6191 N BANDON PL                           UA 04/30/1994
WEST CHICAGO, IL 60185-6501               GARDEN CITY, ID 83714-4057                 ROBERT DREW MILNE FAMILY TRUST
                                                                                     2110 PINTO LN
                                                                                     LAS VEGAS, NV 89106
ROBERT D NARO &           Case    21-10831-CTG    Doc
                                           ROBERT D    17 Filed
                                                    REENDERS &  05/19/21          Page 582 of
                                                                                     ROBERT    661
                                                                                            D ROSS
JUDY H NARO TR                             BETTY ANN REENDERS JT TEN                 1151 COUNTY ROAD 330
UA 04/10/2007 NARO LIVING TRUST            TOD BENEFICIARY ON FILE CPU               GRANGER, TX 76530-5236
14160 JUNIPER ST                           18130 HOLCOMB HILLS RD
OVERLAND PARK, KS 66224-3773               GRAND HAVEN, MI 49417-9371



ROBERT D STAM                              ROBERT D TRAMMELL TOD                     ROBERT DANZIGER TR &
1647 S SHORE DR                            MEREDITH TRAMMELL AND                     AMY DANZIGER TTEE
UNIT 1                                     ROBERT D TRAMMELL JR                      DANZIGER FAMILY TRUST
HOLLAND, MI 49423-4586                     SUBJECT TO STA TOD RULES PO BOX 1799      1532 ALDERCREEK PL
                                           TALLAHASSEE, FL 32302                     WESTLAKE VLG, CA 91362-4211



ROBERT DAVID GOTT TR                       ROBERT DAVIS &                            ROBERT DUHRKOPF &
ROBERT AND MARY GOTT IRREVOCABLE           MARY ELLEN DAVIS JT TEN                   MARLYS DUHRKOPF JT TEN
TRUST                                      3852 VIOLET DR                            616 CHICAGO ST
4210 READING RD                            PHILADELPHIA, PA 19154-3429               SUMNER, IA 50674-1561
RICHMOND, VA 23222-1759



ROBERT E CARMICHAEL TR                     ROBERT E HARDER &                         ROBERT E HINKLEY
ROBERT E CARMICHAEL REVOCABLE              MARGARET W HARDER JT TEN                  292 MELWOOD DR
LIVING TR UA 03/09/11                      TOD BENEFICIARY ON FILE CPU               ROCHESTER, NY 14626-4281
128 FITZSIMMONS ST                         31920 VILLAGE CENTER RD
CHATTAHOOCHEE, FL 32324-4830               WESTLAKE VLG, CA 91361-4016



ROBERT E JENKINS                           ROBERT E LILJA TR                         ROBERT E SMITH &
175 1ST ST S APT 1708                      LILJA FAMILY TRUST                        VICTORIA M SMITH JT TEN
ST PETERSBURG, FL 33701-4516               UA 10/19/15                               PO BOX 400242
                                           2985 ZURICH CT                            HESPERIA, CA 92340-0242
                                           LAGUNA BEACH, CA 92651-2052



ROBERT ESTABROOK                           ROBERT F BERNSTEIN TR &                   ROBERT F DEWITT &
1924 N MULBERRY RD                         BONNIE R BERNSTEIN TTEE                   GAIL E DEWITT JT TEN
MUSCATINE, IA 52761-8446                   BERNSTEIN FAMILY TRUST                    150 CORIANDER COURT
                                           4928 PEARLMAN WAY                         EAST AMHERST, NY 14051
                                           SAN DIEGO, CA 92130-2788



ROBERT F INGRAM &                          ROBERT F KESSELMAN                        ROBERT F LANG &
MARJEAN W INGRAM TEN ENT                   2255 RIDGE RD                             DAWN C LANG JT TEN
506 BURNT TREE LN                          NORTH HAVEN, CT 06473-1216                3732 FISHCREEK RD 257
APOPKA, FL 32712-3931                                                                STOW, OH 44224-4304




ROBERT F PECK TR &                         ROBERT F STERN                            ROBERT FAHEY
LISA J PECK TTEE                           117 THORNTON DR                           TOD BENEFICIARY ON FILE WITH CPU
PECK FAMILY REVOCABLE LIVING TRUST         PALM BEACH GARDENS, FL 33418-8089         3061 W 92ND AVE
32570 11725 RIDGEGATE DR                                                             UNIT 2D
WHITTIER, CA 90601-4716                                                              WESTMINSTER, CO 80031-2771



ROBERT FARMER TOD                          ROBERT FOWLER                             ROBERT G EDWARDS &
JEFFREY FARMER AND JASON FARMER            265 SUGARBERRY CIR                        JENIFER EDWARDS JT TEN
SUBJECT TO STA TOD RULES                   HOUSTON, TX 77024                         115 OLD MILL CIR
74571 NORDMAN COURT                                                                  COLUMBIA, SC 29206-3224
BRUCE TWP, MI 48065



ROBERT G RYAN TR &                         ROBERT GOETZ &                            ROBERT H FORD &
VICKI L RYAN TTEE                          DIANA GOETZ JT TEN                        VICKI FORD JT TEN
RYAN FAMILY LIVING TRUST                   7588 LAKE WATER DR                        TOD BENEFICIARY ON FILE CPU
41229 150 GESSNER RD UNIT 9B               MONTGOMERY, OH 45242-3006                 3959 LOTUS DR
HOUSTON, TX 77024                                                                    WATERFORD, MI 48329-1391
ROBERT H KAIRALLA        Case 21-10831-CTG    Doc
                                       ROBERT H     17 & Filed 05/19/21
                                                LEFLER                        Page 583 of
                                                                                 ROBERT    661
                                                                                        H REICHEL
19670 BEACH RD APT 422                   CHANTAL H LEFLER TR                     TOD BENEFICIARY ON FILE WITH CPU
JUPITER, FL 33469                        THE LEFLER FAMILY TRUST                 112 REDTAIL CT
                                         41847 1701 LOMACITA TER                 MANKATO, MN 56001-4276
                                         EL CAJON, CA 92021-3640



ROBERT H SEBRING &                       ROBERT H TREPAGNIER JR                  ROBERT H. BURNS
ANITA W KNEIFEL JT TEN                   7401 CANAL BLVD                         C/O MORRISON & FOERSTER LLP
7901 SOUTHWEST PKWY 9                    NEW ORLEANS, LA 70124-2603              ATTN: JOEL HAIMS
AUSTIN, TX 78735-8947                                                            250 WEST 55TH STREET
                                                                                 NEW YORK, NY 10019



ROBERT HABERMAN &                        ROBERT HENRY BURNS                      ROBERT HOBERMAN
ANA HABERMAN TR UA 05/22/2001            320 LITTLE PLAINS ROAD                  22 PILGRIM LN
HABERMAN                                 SOUTHAMPTON, NY 11968                   GUILFORD, CT 06437-1645
FAMILY TR.
5211 YARMOUTH AVE APT 7
ENCINO, CA 91316

ROBERT HOFFMAN                           ROBERT HUTCHINSON &                     ROBERT HUTTON
322 SANDY CV                             KATHLEEN HUTCHINSON JT TEN              JTWROS
SAINT JOHNS, FL 32259-9126               74 MIRIAM ST                            PO BOX 12143
                                         VALLEY STREAM, NY 11581-1321            SCOTTSDALE, AZ 85267-2143




ROBERT I HOLST TR &                      ROBERT J ABDUL TR &                     ROBERT J BELLER &
GWENDOLYN HOLST TTEE                     ESTELLE R BERTOLA TTEE                  LORRAINE M BELLER JT TEN
HOLST FAMILY TRUST                       THE BERTOLA ABDUL FAMILY REVOCABLE      41308 REGAL RD
34522 807 BLACK WALNUT DR                TRUST 1029 E CARMEN ST                  MONROE, NE 68647-4030
SUGAR GROVE, IL 60554-9277               TEMPE, AZ 85283-3805



ROBERT J CAMPAGNA &                      ROBERT J DRATNOL                        ROBERT J EHALT &
PATRICIA A CAMPAGNA JT TEN               TOD BENEFICIARY ON FILE WITH CPU        PHYLLIS A EHALT JT TEN
13184 E 53RD LN                          64 S MEADOWS CV                         TOD BENEFICIARY ON FILE CPU
YUMA, AZ 85367-8435                      MUNFORD, TN 38058                       705 KING RD
                                                                                 BORDEN, IN 47106-7810



ROBERT J HAWLEY &                        ROBERT J HOENS JR                       ROBERT J JABLON TR &
EVELYN M HAWLEY JT TEN                   TOD BENEFICIARY ON FILE WITH CPU        PRISCILLA L JABLON TTEE
5905 RIVERWOOD CT                        7 SALTILLA                              PRISCILLA L JABLON LIVING TRUST
FREDERICK, MD 21704-6871                 RCHO STA MARG, CA 92688                 38758 1890 SUNNYSIDE AVE
                                                                                 HIGHLAND PARK, IL 60035-2159



ROBERT J KLEMENHAGEN &                   ROBERT J KLIMM &                        ROBERT J LEVINE TR
MARLYS K KLEMENHAGEN JT TEN TOD          MARGARET R KLIMM JT TEN                 ROBERT J LEVINE TRUST
CARRIE                                   16350 CORKSCREW CT                      UA 02/08/91
KLEMENHAGEN & BRIAN KLEMENHAGEN          LEWES, DE 19958-2526                    6879 REDBAY PARK 103
SUBJECT                                                                          NAPLES, FL 34109-7195
TO STA TOD RULES 16501 ELM DR
MINNETONKA, MN 55345-4325

ROBERT J PETERS                          ROBERT J RAPCZYNSKI &                   ROBERT J SAFREED &
TOD BENEFICIARY ON FILE WITH CPU         MARY L RAPCZYNSKI JT TEN                KATHLEEN A SAFREED JT TEN
24220 BELLE MEDE DR                      8706 MAPLE AVE                          TOD BENEFICIARY ON FILE CPU
LEESBURG, FL 34748-7882                  BOWIE, MD 20720-3681                    6732 RIVERCREST DR
                                                                                 JACKSONVILLE, FL 32226-3214



ROBERT J SHEMONSKI                       ROBERT K JOHNSON                        ROBERT KELLY
1938 MARLINGTON WAY                      TOD BENEFICIARY ON FILE WITH CPU        809 N 8TH ST
CLEARWATER, FL 33763                     12344 W AUBURN DR                       MONROE, LA 71201-5946
                                         DENVER, CO 80228-4746
ROBERT KENDALL            Case 21-10831-CTG    Doc 17 &Filed 05/19/21
                                        ROBERT KOWALCZIK                        Page 584 of
                                                                                   ROBERT    661 SR &
                                                                                          L AKERS
5122 MONTGOMERY RD                      KIMBERLY A KOWALCZIK TR UA 05/22/2002      RUTH R AKERS JT TEN
ELLICOTT CITY, MD 21043                 KOWALECZIK FAMILY TR.                      3899 W MILLERS BRIDGE RD
                                        11066 BANDON DUNES COURT                   TALLAHASSEE, FL 32312-1053
                                        LAS VEGAS, NV 89141-4367



ROBERT L CHESS &                        ROBERT L DEATON &                          ROBERT L GARDNER &
LAURA A CHESS JT TEN                    DEANNA L DEATON TR UA 04/04/2018           BARBARA J GARDNER JT TEN
8331 EDINBORO RD                        ROBERT                                     TOD BENEFICIARY ON FILE CPU
ERIE, PA 16509-4248                     & DEANNA DEATON FAMILY TR.                 6853 REFLECTIONS DR
                                        2055 HIDDEN PINES TRAIL                    MAUMEE, OH 43537-9277
                                        STEVENSVILLE, MI 49127

ROBERT L KING &                         ROBERT L KOBETSKY &                        ROBERT L KOEGEL IRA ROLLOVER COR
KAREN D KING JT TEN                     DIANE L KOBETSKY JT TEN                    CLEARING CUST
872 N REEVE RD                          40580 STATE HIGHWAY 32 SW                  623 HOT SPRINGS RD
SAINT HELENA ISLAND, SC 29920-3077      FERTILE, MN 56540-9205                     SANTA BARBARA, CA 93108-2030




ROBERT L LEWIS TR                       ROBERT L MARTIN                            ROBERT L OMOHUNDRO
UA 04/17/2015                           212 E 14TH ST                              4576 KETTERING DR NE
ROBERT L LEWIS REVOCABLE TRUST          BARTLESVILLE, OK 74003-5905                ROSWELL, GA 30075-3190
5401 COLLINS AVE
MIAMI BEACH, FL 33140



ROBERT L PERRY                          ROBERT L PRIEST &                          ROBERT L SIMMONS &
TOD BENEFICIARY ON FILE WITH CPU        ROBYN GATCH PRIEST JT TEN                  MARY L SIMMONS JT TEN
11800 SUNSET HILLS RD                   3226 CATAMORE LN                           5461 S STATE ROUTE 1
UNIT 119                                DALLAS, TX 75229-5006                      SAINT ANNE, IL 60964-5283
RESTON, VA 20190-4777



ROBERT L VOLKERT &                      ROBERT LANE TR &                           ROBERT LISNOW TR
NANCE L VOLKERT JT TEN                  NANCY E BUDAHL-LANE TTEE                   UA 01/01/1982
11513 CORLISS DR                        LANE FAMILY TRUST                          ROBERT A LISNOW APC DBP
LITTLE FALLS, MN 56345-5486             41137 9510 ARLENE DR                       10866 WILSHIRE BLVD STE 400
                                        ANCHORAGE, AK 99502-1633                   LOS ANGELES, CA 90024



ROBERT LOVELL                           ROBERT M BAKER TR &                        ROBERT M BRAMAN &
TOD BENEFICIARY ON FILE WITH CPU        JACQUELYN L BAKER TTEE                     BETTY L BRAMAN JT TEN
1504 SEVEN PINES RD APT K               ROBERT M & JACQUELYN L BAKER TRUST         1035 S BROWN RD
SPRINGFIELD, IL 62704-5797              36433 8033 SAGEBRUSH CT                    STANTON, MI 48888-9103
                                        BOULDER, CO 80301-5008



ROBERT M HOLLANDSWORTH &                ROBERT M JORDAN                            ROBERT M LONDON & ALISA J LONDON
MARGARET A HOLLANDSWORTH JT TEN         1552 VISTAGRAND DR                         JTTEN
14508 S 22ND ST                         SAN LEANDRO, CA 94577-6831                 9367 SUNSET WAY
BELLEVUE, NE 68123-4730                                                            BELLEVUE, WA 98004




ROBERT M PARENTI                        ROBERT M PATTEN                            ROBERT M SEELY TR &
TOD BENEFICIARY ON FILE WITH CPU        2019 ONAKA DR                              DIONICIA SEELY TTEE THE ROBERT
415 ROCKY MOUNTAIN WAY                  ORLANDO, FL 32839-8742                     MARSHALL
OAKLEY, CA 94561-5230                                                              & DIONICIA SEELY JOINT LIV TR 02/01/09
                                                                                   2298 FAYETTEVILLE AVE
                                                                                   HENDERSON, NV 89052-8734

ROBERT M WUSK TR &                      ROBERT MACIAS &                            ROBERT MALARA TOD
CYNTHIA J WUSK TTEE                     CHRISTINA CORA KANADY JT TEN               KAMILYNN CRARY
THE MARJEAN TRUST                       PBM 441                                    SUBJECT TO STA TOD RULES
40995 2525 WIMBLETON CT                 1610 PACE ST UNIT 900                      1625 SHELBURNE LN
COLORADO SPGS, CO 80920-7222            LONGMONT, CO 80504-2241                    THE VILLAGES, FL 32162
ROBERT MANGASARIAN TR & Case    21-10831-CTG    Doc 17
                                         ROBERT MARTINI     Filed 05/19/21   Page 585 of
                                                                                ROBERT   661
                                                                                       MAYNARD
JUDITH MANGASARIAN TTEE                  11 KERR LN                             308 DIAMOND OAKS RD
THE MANGASARIAN LIVING TRUST             MATAWAN, NJ 07747-3572                 ROSEVILLE, CA 95678
42710 1027 ASTURIA AVE
CORAL GABLES, FL 33134-4731



ROBERT MAYO                              ROBERT MERCER &                        ROBERT MOONEY IRA COR CLEARING
2189 NE 61ST CT                          MARIE ANNETTE MERCER TEN COM           CUST
FT LAUDERDALE, FL 33308-2155             185 BLACKWELL RD                       8601 APONI RD
                                         WEST MONROE, LA 71292-8305             VIENNA, VA 22180-6807




ROBERT MUCCI                             ROBERT N BOND JR EX                    ROBERT N ORR
1040 TOWER RD                            EST ROBERT NAILL BOND SR               TOD BENEFICIARY ON FILE WITH CPU
WINNETKA, IL 60093                       2865 THORNBROOK RD                     3987 AMERICA AVE
                                         ELLICOTT CITY, MD 21042                JACKSONVILLE BEACH, FL 32250-7500




ROBERT O WRIGHT &                        ROBERT P BADGER JR &                   ROBERT P HENNESSEY
LEIDA O HADDOCK JT TEN                   MARY A BADGER JT TEN                   TOD BENEFICIARY ON FILE WITH CPU
4333 NEW BROAD ST                        5430 PINE ARBOR DR                     17 WHEAT RDG
ORLANDO, FL 32814-6045                   HOUSTON, TX 77066-2553                 COLLINSVILLE, IL 62234-2240




ROBERT P LUCAS &                         ROBERT P STOLHAND TR &                 ROBERT POWELL
JOYCE LUCAS JT TEN                       KATHRYN L STOLHAND TTEE                4240 HUTCHINSON RIVER PKWY E
3840 WOODRUFF RD                         STOLHAND FAMILY TRUST                  APT 22F
WILLIAMSBURG, VA 23188-2048              33728 26046 VISTA DR E                 BRONX, NY 10475-4749
                                         CAPO BEACH, CA 92624-1227



ROBERT Q LEMON &                         ROBERT R FRANTA TR &                   ROBERT R GUSTAFSON &
PAMELA S LEMON JT TEN                    FLORENCE B FRANTA TTEE                 PENELOPE A GUSTAFSON JT TEN
11295 BIENVENIDA WAY UNIT 201            THE FRANTA FAMILY TRUST                TOD BENEFICIARY ON FILE CPU
FORT MYERS, FL 33908-6523                41133 3510 DICKSON DR                  1591 LAVERNE WAY
                                         SANTA MARIA, CA 93455-2739             CONCORD, CA 94521-2225



ROBERT RIKEARD                           ROBERT ROHDE &                         ROBERT RUSSOW TR &
133 DOGWOOD TRL                          BARBARA ROHDE JT TEN                   JANET M RUSSOW TTEE
LEESBURG, FL 34748-8668                  13 DANCING WATERS                      ROBERT & JANET M RUSSOW TRUST
                                         ROCKWALL, TX 75032-6816                2440 STEPHEN ST
                                                                                CARTHAGE, MO 64836-3633



ROBERT S COCHRAN JR                      ROBERT S GAHS &                        ROBERT S GINSBERG
9308 PRESTONWOOD DR                      SUSAN L GAHS JT TEN                    TOD BENEFICIARY ON FILE WITH CPU
SHREVEPORT, LA 71115-3730                7107 GILARDI RD                        25 COPPER VALLEY CT
                                         BOONSBORO, MD 21713-2221               CHESHIRE, CT 06410-1760




ROBERT SATTELMEYER &                     ROBERT SCHOLL &                        ROBERT SCOTT HELSEL
LEIGH KIRKLAND JT TEN                    BARBARA SCHOLL JT TEN                  1 OCEAN AVE APT 7
TOD BENEFICIARY ON FILE CPU              32 HART ST                             OCEAN GROVE, NJ 07756
1158 PEACHTREE STREET                    PORT JEFF STA, NY 11776-2716
SAINT SIMONS ISLAND, GA 31522



ROBERT SKRZYCKE                          ROBERT T HOMESTEAD &                   ROBERT T STRONG
TOD BENEFICIARY ON FILE WITH CPU         MARY LOU HOMESTEAD JT TEN              3429 FOUNTAINHEAD AVE
9766 VERDE MAR DR                        86 LAKELAND AVE                        THE VILLAGES, FL 32163
HUNTINGTN BCH, CA 92646-7526             SAYVILLE, NY 11782-1910
ROBERT TAYLOR TR       Case    21-10831-CTG    Doc 17 Filed 05/19/21
                                        ROBERT THRASHER                   Page 586 of
                                                                             ROBERT   661
                                                                                    TOY
HELEN TAYLOR REV TRUST                  1521 GOOS RD                         TOD BENEFICIARY ON FILE WITH CPU
UA 09/25/03                             LAKE CHARLES, LA 70611-6206          6110 CALIFORNIA ST
3726 SAGE DR                                                                 SAN FRANCISCO, CA 94121-2003
GREENSBORO, NC 27410-2832



ROBERT V GERS &                         ROBERT VERMILLION                    ROBERT W ACKER TR &
MARY A GERS JT TEN                      10820 SUGAR PINE PL                  LOVETA R ACKER TTEE
100 EMILY DR                            LOLO, MT 59847-9212                  ROBERT & LOVETA ACKER TRUST
MANAHAWKIN, NJ 08050-3505                                                    PO BOX 2600
                                                                             CODY, WY 82414-2600



ROBERT W MCPEEK &                       ROBERT W REEG &                      ROBERT W SCOTT
NANCYE K HENKLE-MCPEEK JT TEN           CYNTHIA M REEG TEN COM               3903 TIMBERLINE DR
1220 NW 36TH RD                         318 E SWON AVE                       ERIE, PA 16506-6509
GAINESVILLE, FL 32609-2103              SAINT LOUIS, MO 63119-3112




ROBERT WEAVER &                         ROBERT WILLIAMS TR &                 ROBERT WITTOUCK TR &
SHIRLEY W WEAVER JT TEN                 JAMIE WILLIAMS TTEE                  DONNA M WITTOUCK TTEE
73 UPPER HERRON CV RD                   ROBERT AND JAMIE WILLIAMS TRUST      THE WITTOUCK FAMILY LIVING TRUST
WEAVERVILLE, NC 28787-9225              16144 SW VAQUEROS WAY                39683 12425 PICRUS ST
                                        POWELL BUTTE, OR 97753               SAN DIEGO, CA 92129-4115



ROBERT WOLFE &                          ROBERT WOLLAM &                      ROBERTA DALPINI TR
MARICELA WOLFE TEN ENT                  ELIZABETH WOLLAM JT TEN              UA 12/22/1993
1007 N FEDERAL HWY APT 2033             3261 HIGHWAY 61                      RICHARD AND ROBERTA DALPINI FAMILY
FT LAUDERDALE, FL 33304                 BURLINGTON, IA 52601-8947            TRUST 1017 RIVERMONT PLACE
                                                                             CHATTANOOGA, TN 37415



ROBERTA HARRIS                          ROBERTA HUGHES KING                  ROBERTA J BROCKMANN TR
TOD BENEFICIARY ON FILE WITH CPU        1529 LOVETT CIR                      ROBERTA J FRANKUNAS BROCKMANN REV
16120 GOLF COURSE RD                    SPARKS, GA 31647                     TR UA 01/15/96
PARRISH, FL 34219-8656                                                       11526 FOREST RUN CT
                                                                             PORT RICHEY, FL 34668-1705



ROBERTA STILES                          ROBERTO FIERRO                       ROBIN A GRIFFITH
TOD BENEFICIARY ON FILE WITH CPU        C QUINTA DEL CARMEN 1412             PO BOX 688
1620 BROKEN BRANCH DR                   CHIHUAHUA 32430                      BLESSING, TX 77419
WESLEY CHAPEL, FL 33543-5732            MEXICO




ROBIN BASSUK TR &                       ROBIN BYRNE TR                       ROBIN G HOLTMEIER TR &
JOEL D BASSUK TTEE                      UA 02/28/2019                        MARY BETH HOLTMEIER TTEE
ROBIN BASSUK LIVING TRUST UA 03/07/15   THE BYRNE TRUST                      ROBIN G & MARY BETH HOLTMEIER LIV
2828 LEN DR                             2358 MORENO DR                       TR 07/01/16 3100 CROWN POINTE RD
BELLMORE, NY 11710-5204                 CAMARILLO, CA 93010                  LINCOLN, NE 68506-5164



ROBIN L RAUEN                           ROBIN MUNROE TR                      ROBIN PANETTIERE
568 MASTERS CIR                         UA 04/18/2012                        4 ROSE STREET
BREA, CA 92821-6143                     MUNROE FAMILY TRUST                  OCEANSIDE, NY 11572-2858
                                        750 4TH AVE S UNIT 705
                                        ST PETERSBURG, FL 33701



ROBLEY H HACKLEY II                     ROBYN JICKLING TR                    ROBYN R LOFING
TOD BENEFICIARY ON FILE WITH CPU        ROBYN D JICKLING TRUST               TOD BENEFICIARY ON FILE WITH CPU
PO BOX 386                              UA 08/20/98                          225 GRANITE HILL RD
WINTER PARK, FL 32790-0386              3542 SEVEN SPRINGS RD                GRANTS PASS, OR 97526-7893
                                        COOKEVILLE, TN 38506-6231
ROBYN WISEMAN          Case        21-10831-CTG
                                            ROCCO J Doc 17 TR
                                                    CAMPANILE Filed
                                                                 &  05/19/21         Page 587 of HAERTER
                                                                                        ROCHELLE 661
11111 MINNEAPOLIS DR                         FLORENCE RITA CAMPANILE TTEE               11228 SKAGIT RIVER CT
HOLLYWOOD, FL 33026-4941                     ROCCO J CAMPANILE &FLORENCE RITA           RNCHO CORDOVA, CA 95670-2903
                                             CAMPANILE TRUST 03/25/04 13003 MOTMOT
                                             RD
                                             WEEKI WACHEE, FL 34614-2719

ROCK SOLID GELT LIMITED 7/7/2004             ROD DONOVAN                                ROD MCMAHON & JAMICE MCMAHON TEN
2363 S OCEAN BLVD                            502 FARLEY RD                              COM
HIGHLAND BCH, FL 33487                       WHITE HSE STA, NJ 08889-5025               7052 EDGEWATER DR
                                                                                        WILLIS, TX 77318




ROD MORGENSTEIN                              RODNEY J CLARIDA TR &                      RODNEY K HACKMAN &
9 CYNTHIA LN                                 KATHLEEN J CLARIDA TTEE                    ELAINE M HACKMAN JT TEN
NORTHPORT, NY 11768-3226                     RODNEY J CLARIDA                           1508 KANAWHA AVE
                                             38716 45816 BOULDER WAY                    DUNBAR, WV 25064-2909
                                             TEMECULA, CA 92592-4228



RODNEY L MEYER TR                            RODNEY SHEPPARD                            ROGELIO VARGAS
UA 10/01/2020                                202 W SPRING DR                            TOD BENEFICIARY ON FILE WITH CPU
RODNEY L MEYER TRUST                         W LAKE HILLS, TX 78746-4404                9860 HAWKSTONE AVE
6251 GAYNELLE ROAD                                                                      WHITTIER, CA 90605-2840
TINLEY PARK, IL 60477



ROGER B DEAL TR                              ROGER BAKER &                              ROGER BENNETT TR &
SEQUOIA WEALTH PARTNERS PSP 401K             DOLORES BAKER TEN COM                      CAROLYN BENNETT TTEE
PENSION PLAN                                 292 DEAN CHURCH RD                         THE BENNETT FAMILY TRUST
1453 29TH AVE                                MARION, LA 71260-4222                      33757 1371 OAKMONT RD APT 150A
COLUMBUS, NE 68601                                                                      SEAL BEACH, CA 90740-3732



ROGER C OSBORN &                             ROGER D BLACKWELL                          ROGER D CROOKS &
CAREY OSBORN JT TEN                          1738 FISHINGER RD                          ANGELA B CROOKS JT TEN
1812 WILSON ST                               COLUMBUS, OH 43221-1370                    PO BOX 1641
BASTROP, TX 78602-2428                                                                  EASLEY, SC 29641-1641




ROGER D KIRK                                 ROGER D TAYLOR &                           ROGER FLICKINGER TR &
1140 BIMINI LN                               APRIL J TAYLOR JT TEN                      SUSAN FLICKINGER TTEE ROGER R &
RIVIERA BEACH, FL 33404-2706                 401 LEISURE WORLD                          SUSAN
                                             MESA, AZ 85206-3149                        FLICKINGER REVOCABLE TR. 12/03/09
                                                                                        W359S3108 STATE ROAD 67
                                                                                        DOUSMAN, WI 53118-9662

ROGER GENTRY TR &                            ROGER J GLECKMAN &                         ROGER L LANEY &
RACHEL GENTRY TTEE                           MAXFALDA GLECKMAN TR                       KAREN C LANEY JT TEN
GENTRY LIVING TRUST                          ROGER J GLECKMAN FAM TRUST                 TOD BENEFICIARY ON FILE CPU
35639 1022 TRILLIE LN                        35765 7538 W 81ST ST                       PO BOX 336
CHAPIN, SC 29036-8984                        PLAYA DEL REY, CA 90293-8811               CHIPLEY, FL 32428-0336



ROGER L MARTIN                               ROGER MCKENZIE                             ROGER PASTWA
143 CHURCH RD                                284 WINDJAMMER LANE                        2999 TROSETH RD
LITITZ, PA 17543-9110                        EASTHAM, MA 02642                          SAINT PAUL, MN 55113-1045




ROGER TAKAC                                  ROGER TU &                                 ROGER W GERMAN JR &
13942 APACHE LN                              FRANCES TU JT TEN                          LAURA M ZAREMBA JT TEN
ORLAND PARK, IL 60462-1868                   4942 TRILLIUM TRL                          2612 W MORRISON AVE
                                             LONG GROVE, IL 60047-5278                  TAMPA, FL 33629-5331
ROGER W HUGHES &            Case 21-10831-CTG
                                          ROGER WDoc 17
                                                  HUGHES     Filed 05/19/21   Page 588 YofWONG
                                                                                 ROGER     661 TOD
CAROL J HUGHES JT TEN                     TOD BENEFICIARY ON FILE WITH CPU       SAM AN WONG
5208 S MOHAWK DR                          5208 S MOHAWK DR                       SUBJECT TO STA TOD RULES
SPOKANE, WA 99206-8316                    SPOKANE, WA 99206-8316                 19008 RADBY ST
                                                                                 ROWLAND HGHTS, CA 91748



ROHINDER K SANDHU TR                      ROLAND E CHEW &                        ROLAND J BANVILLE
ROHINDER KAUR SANDHU MD INC               ETHELENE M CHEW JT TEN                 TOD BENEFICIARY ON FILE WITH CPU
RETIREMENT TRUST 401K PLAN                6507 HORSESHOE RD                      13960 SW 108TH LN
FBO ROHINDER K SANDHU 1725 ISABELLA       CLINTON, MD 20735-2534                 DUNNELLON, FL 34432-5111
WAY
UPLAND, CA 91784

ROLAND UY                                 ROLF RICKER &                          ROLLIN K WORTLEY TR &
TOD BENEFICIARY ON FILE WITH CPU          CHRISTINE RICKER JT TEN                LOU J WORTLEY TTEE
21711 PLANEWOOD DR                        19 N MADISON ST                        THE ROLLIN K AND LOU J WORTLEY 1993
WOODLAND HLS, CA 91364-5216               HINSDALE, IL 60521-3217                TRUST 07/23/93 11756 N MINERAL PARK WAY
                                                                                 TUCSON, AZ 85737-8544



ROMAN CZERHONIAK &                        ROMAN GORDON                           ROMAN ZELTSER &
CHRISTINE CZERHONIAK JT TEN               TOD BENEFICIARY ON FILE WITH CPU       INNA ZELTSER JT TEN
69 EDSALL DR                              8103 STEVENSON RD                      TOD BENEFICIARY ON FILE CPU
SUSSEX, NJ 07461-4537                     PIKESVILLE, MD 21208-1867              11 RUSH VINE CT
                                                                                 OWINGS MILLS, MD 21117-4525



ROMAYNE DIETRICH TR                       ROMY JUOYING LEE TR &                  RON GLASER
ROMAYNE DIETRICH REVOCABLE TRUST          JUA HONG LEE TTEE                      15 SECOR DR
UA 06/04/13                               THE JOHN AND ROMY FAMILY TRUST         PRT WASHINGTN, NY 11050
909 BRISTOL TER                           41838 21 BENAVENTE
THE VILLAGES, FL 32162-3390               IRVINE, CA 92606-8940



RONALD A GRAHAM                           RONALD A WALSWORTH &                   RONALD ANTHONY KLOCKE TR &
TOD BENEFICIARY ON FILE WITH CPU          DIANA R WASLWORTH JT TEN               LINDA K KLOCKE TTEE
24285 92 HWY                              32622 JEFFERY DR                       RONALD ANTHONY KLOCKE & LINDA KAY
PLATTE CITY, MO 64079-9242                DOWAGIAC, MI 49047-8512                KLOCKE LIV TRUST 04/29/16 2272 SIMON CT
                                                                                 NORTH MANKATO, MN 56003



RONALD ASHMORE                            RONALD BECHERER                        RONALD BJORKLUND
116 KENNETH DR                            TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
ANDERSON, SC 29626-5124                   5615 STATE ROUTE 159                   60 UNION VALLEY RD
                                          SMITHTON, IL 62285-3719                MAHOPAC, NY 10541-3824




RONALD C RIVLIN &                         RONALD COHEN                           RONALD COMLEY &
CHARLENE Z RIVLIN JT TEN                  30 LANDING LN                          PEGGY A COMLEY JT TEN
11118 INNSBROOK WAY                       PRT JEFFERSON, NY 11777-1107           TOD BENEFICIARY ON FILE CPU
IJAMSVILLE, MD 21754-9058                                                        2626 S 12TH ST
                                                                                 QUINCY, IL 62305-7130



RONALD D FANO &                           RONALD DICKSON &                       RONALD E HASKELL
JOYCE M FANO JT TEN                       GRACIELA DICKSON JT TEN                TOD BENEFICIARY ON FILE WITH CPU
TOD BENEFICIARY ON FILE CPU               2117 9TH ST SE                         1044 ATALISSA RD
14742 W DOMINGO LN                        WINTER HAVEN, FL 33880-4715            ATALISSA, IA 52720-9774
SUN CITY WEST, AZ 85375-2927



RONALD E HINDERS IRA COR CLEARING         RONALD E LESTER &                      RONALD E MORK &
CUST                                      CONSTANCE A LESTER JT TEN              VALERI V MORK JT TEN
2428 W 229TH PLACE                        ROUTE 45 BOX 234                       1407 N GRIMES ST
TORRANCE, CA 90501-5238                   INDIAN CREEK, IL 60061                 MCPHERSON, KS 67460-2631
RONALD E THILL TR &       Case 21-10831-CTG
                                        RONALD E Doc  17 & Filed 05/19/21
                                                  ULRICH                       Page 589 of
                                                                                  RONALD    661
                                                                                         F SIMONEAUX
KATHERINE M THILL TTEE                  JULIE L ULRICH JT TEN                     1020 COLONIAL DR
THE THILL TRUST 10/21/94                12422 W AURORA DR                         PORT ALLEN, LA 70767-4208
DTD 10/21/1994 2024 SUN CLIFFS ST       SUN CITY WEST, AZ 85375-1924
LAS VEGAS, NV 89134-5552



RONALD FELLHEIMER &                    RONALD G HOOVER                            RONALD G PISKORZ TOD
KAREN L FELLHEIMER JT TEN              TOD BENEFICIARY ON FILE WITH CPU           KENT D PISKORZ
1902 W BOB O LINK DR                   62 CRANBERRY LN                            SUBJECT TO STA TOD RULES
PONTIAC, IL 61764-9371                 OSCEOLA MILLS, PA 16666-1548               4505 CLINTON ST
                                                                                  BUFFALO, NY 14224



RONALD G SARAZIN &                     RONALD GATES &                             RONALD HARDING &
CATHERINE SARAZIN COMMUNITY            RAMONA GATES TEN COM                       PEGGY HARDING JT TEN
PROPERTY                               1540 FRENCHMANS BEND RD                    2316 VIENNA DR
8840 W GREER AVE                       MONROE, LA 71203-8767                      GRANBURY, TX 76048-1468
PEORIA, AZ 85345



RONALD J BERIBAK                       RONALD J BROWN TR &                        RONALD J BURKARD A SOLE PROPRIETOR
323 JOSLYN DR                          BONNIE A BROWN TTEE                        DBPP
ELGIN, IL 60120-4614                   BROWN FAMILY LIVING TRUST                  2224 E SANTA CLARA AVE
                                       37704 5325 E EBELL ST                      SANTA ANA, CA 92705-1782
                                       LONG BEACH, CA 90808-1915



RONALD J DENNIS                        RONALD J OLSON                             RONALD J PUGH TR &
2961 APPLING CIR                       724 1ST ST NE                              PATRICIA A PUGH TTEE
CHAMBLEE, GA 30341-3907                MENAHGA, MN 56464-2677                     PUGH FAMILY REVOCABLE LIVING TRUST
                                                                                  38359 6888 SPRUCEHILL DR
                                                                                  BARTLETT, TN 38135-1620



RONALD K SWANN &                       RONALD KEISER                              RONALD KIPP TR &
MELINDA B SWANN JT TEN                 TOD BENEFICIARY ON FILE WITH CPU           M VYONE KIPP TTEE
710 BROWN AVE                          511 KANEETA LN                             THE KIPP REV LIV TRUST
COOKEVILLE, TN 38501-2841              GRANTS PASS, OR 97526-8918                 41759 29 MCCLELLAN PEAK DR
                                                                                  MOUND HOUSE, NV 89706-7009



RONALD L AZEVEDO &                     RONALD L GILBERT &                         RONALD L JACOBS JR
TRACY R AZEVEDO JT TEN                 BARBARA GILBERT JT TEN                     11819 FOX HILL CIR
23144 FOREST HILLS LOOP                155 MOCKINGBIRD LN                         BOYNTON BEACH, FL 33473-7833
CALDWELL, ID 83607-7859                OCILLA, GA 31774-3931




RONALD L MARCOZZI                      RONALD L RAMSEY &                          RONALD L RAPP &
UA 11/13/1985                          ALICE M RAMSEY JT TEN                      JANET M RAPP JT TEN
RONALD L MARCOZZI TRUST                1000 PAXTON DR                             TOD BENEFICIARY ON FILE CPU
6 CARRIAGE RD                          KNOXVILLE, TN 37918-9036                   11487 MAYER RD
WILMINGTON, DE 19807                                                              HIGHLAND, IL 62249-3301



RONALD L WHITE                         RONALD L WINKA TR &                        RONALD LEE ALLSUP TR
3433 DANIEL BRIDGE RD SW               JANET L WINKA TTEE RONALD L WINKG AND      THE ALLSUP FAMILY TRUST
CONYERS, GA 30094-6005                 JANRT L WINKA REVOCABLE TR. 08/06/13       UA 07/28/03
                                       19931 STATE HIGHWAY 149                    511 W 159TH PL
                                       ETHEL, MO 63539-2605                       GARDENA, CA 90248-2413



RONALD LEE MCINTOSH                    RONALD M BISH                              RONALD M FLORKOWSKI &
TOD BENEFICIARY ON FILE WITH CPU       7253 WESTVILLE RD                          DAWN LEE FLORKOWSKI JT TEN
P O BOX 15432                          BROCKWAY, PA 15824-5121                    TOD BENEFICIARY ON FILE CPU
SAVANNAH, GA 31416                                                                95 ETHAN ALLEN DR
                                                                                  PALM COAST, FL 32164-2907
RONALD M FRIEDMAN &      Case   21-10831-CTG    Doc
                                         RONALD M     17 & Filed 05/19/21
                                                  SIEGLER                    Page 590 of
                                                                                RONALD   661
                                                                                       MCMANUS
BARBARA A FRIEDMAN JT TEN                 MARGARET S SIEGLER JT TEN             6850 STERLING GREENS DR
21 BATTERY PARK AVE                       873 PLATINUM DR                       APT 102
APT 506                                   FORT MILL, SC 29708-8933              NAPLES, FL 34104-5744
ASHEVILLE, NC 28801-2764



RONALD MULHOLLAND &                       RONALD P LAUVER &                     RONALD PERLSTEIN
LOU ANN MULHOLLAND TR UA 08/17/2018       CHARLOTTE M LAUVER JT TEN             1333 HUCKLEBERRY LN
RONALD MULHOLLAND AND LOU ANN J           TOD BENEFICIARY ON FILE CPU           HEWLETT, NY 11557-2706
MULHOLLAND TR. 1027 CRABTREE LN           2831 SWEET RIDGE ST
DES PLAINES, IL 60016-6733                TALLAHASSEE, FL 32308



RONALD R REITZEL TR                       RONALD S BENCHETRIT                   RONALD S FENN
JULIE A REITZEL IRREV TRUST               51 LEE AVE                            36 BUNKER DR
UA 12/31/91                               PUTNAM VALLEY, NY 10579               LTL EGG HBR, NJ 08087-2942
4227 DOWLING RD
PERRYSBURG, OH 43551-9698



RONALD S JUE &                            RONALD SALSTEIN &                     RONALD SCOTT KYSLINGER &
NAOMI W JUE TR UA 08/13/2008 RONALD S     LISA SALSTEIN TEN COM                 PATRICIA KYSLINGER JT TEN
JUE & NAOMI W JUE FAMILY TR.              39 AMHERST RD                         3372 WOODSTOCK LN
2122 ERIN WAY                             PRT WASHINGTN, NY 11050-4101          MURRELLS INLET, SC 29576-7008
GLENDALE, CA 91206



RONALD T BIAGO TOD ACCOUNT                RONALD T RAU &                        RONALD W BROWN
25 GARRY STREET                           LINDA RAU JT TEN                      TOD BENEFICIARY ON FILE WITH CPU
MANVILLE, NJ 08835-2521                   1088 KIRK AVE                         1990 MORING GLORY ST
                                          WORTHINGTON, OH 43085-2925            SIMI VALLEY, CA 93065-3550




RONALD W LOBERG                           RONALD W LUMSDEN &                    RONALD W ROURKE &
708 MAIN AVE                              DIANA K LUMSDEN JT TEN                DIANE ROURKE JT TEN
ERIE, ND 58029-4010                       110 OSAGE LN                          TOD BENEFICIARY ON FILE CPU
                                          LOUDON, TN 37774                      24416 RACOON WAY
                                                                                OAK RUN, CA 96069-9601



RONALD WILLIAMS &                         RONDA S ZOUCHA                        RONELLE INGRAM
DONNA L WILLIAMS JT TEN                   TOD BENEFICIARY ON FILE WITH CPU      PO BOX 3053
1700 KENYON DR                            2025 KEENE DR                         WRIGHTWOOD, CA 92397
NAPERVILLE, IL 60565-1716                 COLUMBUS, NE 68601-7249




RONELLE INGRAM                            RONNAL L BEWYER TOD                   RONNYE GRAVES
TOD BENEFICIARY ON FILE WITH CPU          RONNAL D BEWYER                       1086 TIPTON LN
924 HARRISON AVE                          SUBJECT TO STA TOD RULES              THE VILLAGES, FL 32163-2129
CLAREMONT, CA 91711                       7985 N HOWARD HUGHES WAY
                                          HERNANDO, FL 34442



ROSA CASTANEDA                            ROSA PALACIOS                         ROSA R SANTANA
5035 CLARO WAY                            13959 REMINGTON ST                    6441 TWILIGHT DR
PALMDALE, CA 93551                        ARLETA, CA 91331                      HUNTINGTN BCH, CA 92648




ROSALIE ESPINOZA                          ROSALIE FAY RITCHIE                   ROSALIE KAISER &
15607 STATE HWY 142                       TOD BENEFICIARY ON FILE WITH CPU      ROBERT KAISER JT TEN
ROMEO, CO 81148                           6456 KESSLER AVE                      490 WOODPOND RD
                                          WOODLAND HILLS, CA 91367-2709         CHESHIRE, CT 06410-4344
ROSALIE KLASS           Case 21-10831-CTG
                                      ROSALIE Doc  17 Filed 05/19/21
                                              M GAINER                    Page 591 of
                                                                             ROSALIE   661 TR
                                                                                     M PYLE
910 MEDIRA DRIVE                       TOD BENEFICIARY ON FILE WITH CPU      THE ROSALIE M PYLE REVOCABLE
LADY LAKE, FL 32159                    192 ALEXANDER DR                      LIVING TRUST UA 07/30/93
                                       ELYRIA, OH 44035-1834                 16854 W ALMERIA RD
                                                                             GOODYEAR, AZ 85395-2559



ROSALIND WHITTEBURG                    ROSALYN LIM                           ROSE FAMILY LIMITED PARTNERSHIP
3577 BRASELTON HWY                     TOD BENEFICIARY ON FILE WITH CPU      27694 N HIGUERA DR
APT 109                                881 TRAMWAY DR                        PEORIA, AZ 85383-4860
DACULA, GA 30019-1159                  MILPITAS, CA 95035-4505




ROSE GIACCIO &                         ROSE LEVITON                          ROSE M. JONES
MARIA GIACCIO WILLIAMS JT TEN          TOD BENEFICIARY ON FILE WITH CPU      C/O ASHLEA BRANDON
1120 MALBA DR                          7 PIN OAK CT                          5044 HIGHWAY 61 SOUTH
MALBA, NY 11357-2358                   GLEN HEAD, NY 11545-2813              PORT GIBSON, MS 39150




ROSE MARIE COOPER                      ROSE MARIE ENCINAS &                  ROSE MARY KARTALIAN &
TOD BENEFICIARY ON FILE WITH CPU       SYLVIA ENCINAS VILLA JT TEN           GEORGE KARTALIAN TR
612 E RIVER ST                         2756 FAITH ST                         GEORGE KARTALIAN REV TRUST
ANDERSON, SC 29624-2406                CORONA, CA 92882                      37399 2425 RUE DE LA GRAND PL UNIT K302
                                                                             NAPLES, FL 34105-3141



ROSE PAVING COMPANY                    ROSELYN PATRICIA DAVID TOD            ROSELYN PATRICIA DAVID
7300 W. 100TH PLACE                    MASON L DAVID AND ELLIOT M DAVID      6709 BOTHWELL RD
BRIDGEVIEW, IL 60455                   SUBJECT TO STA TOD RULES              RESEDA, CA 91335-4932
                                       6709 BOTHELL RD
                                       RESEDA, CA 91335



ROSEMARIE MARSH TR                     ROSEMARY BRANDT                       ROSEMARY G RYDEN
ROSEMARIE MARSH REV LIV TRUST          19 ROSE LN                            8813 NW 85TH PL
UA 02/29/96                            MOUNT SINAI, NY 11766-3502            OKLAHOMA CITY, OK 73132-4069
29374 N IL ROUTE 83
MUNDELEIN, IL 60060-9525



ROSEMARY MISTRETTA R/O IRA COR         ROSEMARY ZACH TR                      ROSENDALE A MCMACKIN &
CLEARING CUST                          ROSEMARY ZACH LIVING TRUST            KATHRYN B MCMACKIN JT TEN
26702 W MOHAWK LANE                    UA 04/05/02                           240 CREEKSIDE LN
BUCKEYE, AZ 85396-9264                 293 BOROS DR                          DEFUNIAK SPRINGS, FL 32433-2903
                                       NORTH FORT MYERS, FL 33903-2688



ROSINA FRESCAS                         ROSS A COOLEY &                       ROSS ARNEY &
TOD BENEFICIARY ON FILE WITH CPU       PATRICIA M COOLEY COMMUNITY           DONNA ARNEY JT TEN
12211 CHISHOLM PASS DR                 PROPERTY                              1602 KECIA WAY
EL PASO, TX 79936-7211                 16519 SOUTHERN OAKS DR                WAYCROSS, GA 31503-4525
                                       HOUSTON, TX 77068-2109



ROSS DEPASS, LLC                       ROSS J MCDONALD &                     ROSS M VALDEZ TR
6560 WEST ROGERS CIRCLE                RAMONA E MCDONALD JT TEN              ROSS M VALDEZ FAMILY TRUST
SUITE 16                               55 HARLOW RD                          UA 02/18/98
BOCA RATON, FL 33487                   PINEHURST, NC 28374-8933              300 LAKE ELLA RD
                                                                             FRUITLAND PK, FL 34731-5113



ROTO-ROOTER PLUMBERS                   ROUMELL ENTERPRISES LLC               ROWAN G SHIPMAN
2001 W I65 SERVICE ROAD N              6145 BLUE BEECH RD                    15425 FORTUNA BAY DR 104
MOBILE, AL 36618                       ROCHESTER HLS, MI 48306-3504          CORPUS CHRISTI, TX 78418-6352
ROWENA THIBODEAUX        Case 21-10831-CTG   Doc
                                       ROWLAND     17 Filed
                                               A BRADLEY TR & 05/19/21     Page 592 ofVANDER
                                                                              ROXIANNE 661 LINDEN TR
436 ALEXANDER RD                        JACQUELINE J BRADLEY TTEE             ROXIANNE VANDER LINDEN FAMILY TRUST
GREER, SC 29650                         J BRADLEY FAMILY TRUST                UA 03/20/13
                                        37187 23756 ARENA DR 17952            1781 N BISON CT
                                        RAPID CITY, SD 57702-7302             SHOW LOW, AZ 85901-3035



ROY A PRITCHARD &                       ROY A WISSING &                       ROY BROWN &
GLADYS A PRITCHARD JT TEN               CHARLENE WISSING JT TEN               ADA BROWN JT TEN
2759 MCVAY RD                           6563 LEE CT                           TOD BENEFICIARY ON FILE CPU
MEMPHIS, TN 38119-8514                  CHINO, CA 91710-3848                  11701 JAY DR
                                                                              CALIENTE, CA 93518-2858



ROY C RYLE TR                           ROY F ELDRED TR                       ROY G ESPENSCHEID TR &
ROY C RYLE TRUST                        ROY E ELDRED TRUST                    PATRICIA Z ESPENSCHELD TTEE
UA 10/11/12                             UA 04/12/13                           ROY & PATRICIA ESPENSCHEID REV
2917 N MOBILE AVE                       8717 WOOD CLIFF CIR S                 39654 320 MIAMI LN
CHICAGO, IL 60634-5014                  MINNEAPOLIS, MN 55438-1520            LOUDON, TN 37774-2119



ROY O REGESKI TR &                      ROYAL M BLISS III                     ROZITA K GHAMSARI
BARBARA J REGESKI TTEE                  TOD BENEFICIARY ON FILE WITH CPU      580 WEXFORD HOLLOW RUN
ROY O REGESKI TRUST                     10464 S COLBY CANYON DR               ROSWELL, GA 30075-1491
2921 BRISTLECONE DR                     HIGHLANDS RANCH, CO 80129-5453
SCHERERVILLE, IN 46375-4337



RSUI INDEMNITY COMPANY                  RSUI INDEMNITY COMPANY                RU SUN
945 EAST PACES FERRY ROAD NE            C/O RT SPECIALTY                      13827 78TH AVE APT F
SUITE 1800                              ATTN: JOHN DELAPLANE                  FLUSHING, NY 11367-3202
ATLANTA, GA 30326                       500 W MONROE, 27TH FLOOR
                                        CHICAGO, IL 60661



RUBEN BAGHDASSARIAN TR                  RUBEN DIAZ-VAZQUEZ &                  RUBIN CHARITABLE FOUNDATION INC
CLASSIC DENTISTRY PROFIT SHARING        BLANCA M DIAZ JT TEN                  2070 RINGLING BLVD
401K PLAN PENSION PLAN                  LA VILLA TORRIMAR                     SARASOTA, FL 34237-7002
40544 6311 CREBS AVE                    198 REINA EUGENIA
TARZANA, CA 91335-6818                  GUAYNABO, PR 00969



RUBY A MONDOR TR                        RUBY J BUCHANAN TR                    RUDOLPH FRIENDT &
RUBY A MONDOR REVOCABLE TRUST           UA 03/23/2018                         CYNTHIA FRIENDT TR
UA 01/05/96                             RUBY J BUCHANAN LIV TRUST             UA 06/15/2017 FRIENDT FAMILY TRUST
722 S AVENIDA DEL MONTE                 149 DOVE DR                           2132 SAND DOLLAR LN
TUCSON, AZ 85748-6830                   RINGGOLD, GA 30736                    HUNTINGTN BCH, CA 92646



RUDOLPH W DAVID                         RUDY CALDERON                         RUFUS S HOWE TR &
145 DORCHESTER LANE                     1145 LEONARD AVE                      RUTH F HOWE TTEE
BELLEFONTE, PA 16823                    PASADENA, CA 91107-1747               HOWE FAMILY REVOCABLE LIVING TRUST
                                                                              39234 143 SPRING LAKE RD
                                                                              RED HOOK, NY 12571-2233



RUPAL S KALARIVA                        RUPERTO C PAJELA TR &                 RUSS DELISI
23 AUTUMN CIR                           CONSOLACION C PAJELA TTEE             85 LAKEVIEW DR
CLARKS SUMMIT, PA 18411-8623            PAJELA FAMILY TRUST                   KINGS PARK, NY 11754-2315
                                        36082 2814 ALTURA AVE
                                        LA CRESCENTA, CA 91214-3456



RUSSELL EUGENE KRAMOLIS &               RUSSELL K GLOVER III                  RUSSELL KAMALSKI TR
STACY ANN KRAMOLIS JT TEN               TOD BENEFICIARY ON FILE WITH CPU      CONSUMER STRATEGIES INC DB
120 NEW DALLAS HIGHWAY                  PO BOX 245                            PENSION PLAN 01/01/08
WACO, TX 76705-1715                     LA CRESCENT, MN 55947-0245            4331 SUTTON PL
                                                                              SHERMAN OAKS, CA 91403-4017
RUSSELL KOEHLER TR &     Case   21-10831-CTG
                                         RUSSELL Doc 17 & Filed 05/19/21
                                                 W FAULK                     Page 593 ofW 661
                                                                                RUSSELL   WEATHERSBY &
BETTY KOEHLER TTEE                        ROBIN B FAULK JT TEN                  ELIZABETH WEATHERSBY JT TEN
KOEHLER FAMILY TRUST                      3011 WOODRUFF RD                      225 COUNTY ROAD 127
3 SHASTA CT                               SIMPSONVILLE, SC 29681-4811           TUSCOLA, TX 79562-3809
OCEANSIDE, CA 92057-6009



RUTH E BURRESS                            RUTH EBERHARDT                        RUTH F DOBBINS TR
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU      RUTH DOBBINS DAMILY TRUST
2 ELM DR                                  3590 WOODBURN CT                      UA 09/10/97
AUGUSTA, KS 67010-2302                    BROOKFIELD, WI 53005-2238             1339 W 221ST ST
                                                                                TORRANCE, CA 90501-4025



RUTH G MONTION                            RUTH H CHEN                           RUTH I BERGLAND
6630 PROV NEAPOLIS SWANTON RD             TOD BENEFICIARY ON FILE WITH CPU      2201 BRYANT AVE S
SWANTON, OH 43558                         436 GRAND ST                          12
                                          GAITHERSBURG, MD 20878-4037           MINNEAPOLIS, MN 55405-2845




RUTH J HO                                 RUTH PHILLIPS                         RUTH R BERLIN
1424 COUNTRYWOOD AVE                      603 PUCKETT LAKE RD                   1410 ELIZABETH ST
HACIENDA HEIGHTS, CA 91745-3065           WEST MONROE, LA 71292                 WEST MONROE, LA 71291-7106




RUTHY C SELLERS                           RUTLEDGE ECENIA, P.A.                 RUYUAN ZHANG
12240 HIGH MEADOW CIR                     P.O. BOX 551                          68 BERKSHIRE WOOD
DALLAS, TX 75234-7901                     TALLAHASSEE, FL 32302                 IRVINE, CA 92620-2308




RYAN CALLAHAN &                           RYAN H CAMPBELL                       RYAN LLC
VY CALLAHAN JT TEN                        123 W 74TH STREET 3B                  P.O. BOX 848351
5 MURRAY HILL CIR                         NEW YORK, NY 10023-2210               DALLAS, TX 75284-8351
WILMINGTON, MA 01887-4200




RYAN P MCHUGH &                           RYAN S KUO &                          RYAN SEAY
LESLIE MCHUGH JT TEN                      MINWEN LO JT TEN                      4120 GILBERT AVE
TOD BENEFICIARY ON FILE CPU               TOD BENEFICIARY ON FILE CPU           DALLAS, TX 75219-3826
20 HEMLOCK LANE                           7 MAIDENS BOWER CT
WEST MILFORD, NJ 07480                    POTOMAC, MD 20854-6056



RYAN T PANACEK                            RYAN W STITT                          RYAN WEBER &
TOD BENEFICIARY ON FILE WITH CPU          225 BROADWAY STE 900                  TANIA WEBER JT TEN
1548 YVONNE ST                            SAN DIEGO, CA 92101-5030              10575 MILAND RD
APOPKA, FL 32712-3832                                                           CLARENCE CTR, NY 14032-9211




RYLAND R SMITH TR &                       S & E STONE LLC 401K                  S ANJALI LEWIS &
ANN SMITH TTEE                            1401 MCMASTER DR                      RONDELL MEEKS JT TEN
RYLAND R SMITH & ANN SMITH FAMILY T       MYRTLE BEACH, SC 29575-5873           135 WILLOW ST 806
RUST 12/03/08 1216 NORTON AVE                                                   BROOKLYN, NY 11201-2215
GLENDALE, CA 91202-2031



S ENTERPRISES LP                          S&S ASSOCIATES LLC                    S.M. LAWRENCE COMPANY, INC.
1001 BRICKELL BAY DR STE 1400             P.O. BOX 130962                       245 PRESTON STREET
MIAMI, FL 33131-4938                      BIRMINGHAM, AL 35213-0962             JACKSON, TN 38301
SABIN REESE EPSTEIN TR Case 21-10831-CTG     Doc 17 Filed
                                     SABINA MASON                 05/19/21   Page 594 of
                                                                                SABRINA   661 TOD
                                                                                        H CRANE
UA 05/05/2006                        1510 BELLRIDGE RD                          TREVOR MICHAEL CRANE
SABIN REESE EPSTEIN REVOCABLE TRUST  ROCK HILL, SC 29732-3077                   SUBJECT TO STA TOD RULES
1250 HUMBOLDT ST 1403                                                           1550 KINGSTREAM CIR
DENVER, CO 80218                                                                HERNDON, VA 20170



SAFEGUARD INVESTMENTS LTD             SAGE SOFTWARE, INC.                       SAI KAI WONG
PO BOX 52                             1715 NORTH BROWN ROAD                     1325 OLD MILL RD
ORANGE GROVE, TX 78372-0052           BLDG B                                    SAN MARINO, CA 91108-1846
                                      LAWRENCEVILLE, GA 30043




SALAS OBRIEN ENGINEERS, INC.          SALLY B ENGELS                            SALLY BRONNER
305 SOUTH 11TH STREET                 122 CARTERWOODS DR                        TOD BENEFICIARY ON FILE WITH CPU
SAN JOSE, CA 95112                    WARNER ROBINS, GA 31088-6328              8441 SEAPORT DR
                                                                                HUNTINGTN BCH, CA 92646-4432




SALLY E JUNG                          SALLY J LEHMAN                            SALLY J MANNIE
5687 178TH AVE ST                     TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU
BELLEVUE, WA 98006                    29840 N 60TH ST                           PO BOX 3245
                                      CAVE CREEK, AZ 85331-3040                 LIHUE, HI 96766-6245




SALLY W CHEUNG TR &                   SALOMON SUWALSKY &                        SALVATORE ACERRA TR &
DAVID K CHEUNG TTEE                   JANE SUWALSKY JT TEN C/O ROYAL            MARIA ACERRA TTEE
THE CHEUNG FAMILY LIVING TRUST        CONSUMER                                  ACERRA FAMILY TRUST
33731 5299 BAYRIDGE DR                PRODUCTS ATTN: SALOMON SUWALKSY           41375 7605 SW 100TH CT
FAIRFIELD, CA 94534-6768              1011 HWY 22 W STE 202                     OCALA, FL 34481-7249
                                      BRIDGEWATER, NJ 08807

SALVATORE C ABBATE &                  SALVATORE D COLOSI &                      SAM DIXON
CHRISTINE L ABBATE JT TEN             KATHLEEN A COLOSI JT TEN                  11106 TERRACE BLUFF DR
137 WINDWARD IS                       14 FERN AVE                               AUSTIN, TX 78754-2022
CLEARWATER, FL 33767-2324             EAST ISLIP, NY 11730-2111




SAM POZZI                             SAMANTHA AE KHO                           SAMIR MAKANI &
TOD BENEFICIARY ON FILE WITH CPU      2115 NOWELL AVE                           SAMINA MAKANI JT TEN
41491 DEQUINDRE RD                    ROWLAND HGHTS, CA 91748-3832              2008 CREST DR
TROY, MI 48085-4057                                                             ENCINITAS, CA 92024-5218




SAMSON PAO &                          SAMUEL A BURCHERS III &                   SAMUEL B SCHLOSBERG
MONA PAO JT TEN                       KAREN O BURCHERS JT TEN                   TOD BENEFICIARY ON FILE WITH CPU
2560 BOLAR AVE                        TOD BENEFICIARY ON FILE CPU               8080 SW 115TH LOOP
HACIENDA HTS, CA 91745-5535           1188 YACHTSMAN LN                         OCALA, FL 34481-3567
                                      PUNTA GORDA, FL 33983-5929



SAMUEL BERGER R/O IRA COR CLEARING    SAMUEL C WANG &                           SAMUEL DILEY
CUST                                  LYDIA L WANG JT TEN                       34810 CLAY BANK RD
11423 LANAI LANE                      7068 ELMSDALE DR                          LOGAN, OH 43138-8429
BOYNTON BEACH, FL 33437-7035          SAN JOSE, CA 95120-3224




SAMUEL HUANG &                        SAMUEL LEE RANDOLPH                       SAMUEL M THOMAS &
SABRINA HUANG JT TEN                  PSC 808 BOX 3075                          ANN K THOMAS JT TEN
TOD BENEFICIARY ON FILE CPU           FPO, AE 09618-0031                        1735 LARSON LN
5 BULLARD CIR                                                                   ROSELLE, IL 60172-4935
ROCKVILLE, MD 20850-3821
SAMUEL S BAK &           Case 21-10831-CTG
                                       SAMUEL SDoc  17 Filed 05/19/21
                                                GIULIANO                      Page 595 of
                                                                                 SAMUEL    661&
                                                                                        S LEVY
ESTHER E BAK JT TEN                     1642 ABASCO CT                           SYLVIA LEVY JT TEN
1910 189TH PL SE                        THE VILLAGES, FL 32162-3100              12 CRESTWOOD DR
APT B102                                                                         FRAMINGHAM, MA 01701-7918
BOTHELL, WA 98012-5191



SAMUEL SUN                              SANDRA E LEVINE TR &                     SANDRA GILBERT
TOD BENEFICIARY ON FILE WITH CPU        ARTHUR LEVINE TTEE                       TOD BENEFICIARY ON FILE WITH CPU
23034 PASEO DE TERRADO 5                LEVINE FAMILY REV TRUST                  77 TUTTLE RD
DIAMOND BAR, CA 91765                   42388 2708 LUBAR DR                      DURHAM, CT 06422-2208
                                        BROOKEVILLE, MD 20833-2512



SANDRA H HAGLER                         SANDRA H WALROSE                         SANDRA HODGES
TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU         7704 OAK LANDING DR
556 ASHLER DR                           222 JASON WAY                            EL PASO, TX 79912-1336
GREER, SC 29650-5351                    MOUNTAIN VIEW, CA 94043-4865




SANDRA HUGHEY                           SANDRA J MCCASLAND                       SANDRA J MILLS TR
701 CENTER ST APT F1                    TOD BENEFICIARY ON FILE WITH CPU         UA 11/17/2011
WALLINGFORD, CT 06492-7804              2614 NORTHRIDGE DR                       SANDRA J MILLS REVOCABLE LIVING TR
                                        GARLAND, TX 75043-1424                   918 YORK IMPERIAL DR
                                                                                 OCONOMOWOC, WI 53066



SANDRA J PIECHA                         SANDRA J SADOVNICK &                     SANDRA JONES TR
729 E GLOVER ST                         BRETT SADOVNICK JT TEN                   SANDRA L JONES REVOCABLE TRUST
OTTAWA, IL 61350                        13637 N PLACITA MONTANAS DE ORO          UA 01/12/06
                                        ORO VALLEY, AZ 85755-8684                381 WYNDGATE RD
                                                                                 SACRAMENTO, CA 95864-5900



SANDRA K RICHARDSON                     SANDRA KAMINSKY TR                       SANDRA L BURRIESCI
PO BOX 8183                             SANDRA KAMINSKY TRUST                    1455 HAMILTON WAY
PUEBLO, CO 81008-8183                   UA                                       SAN JOSE, CA 95125-4440
                                        2 THE COURT HARBORSIDE 307
                                        NORTHBROOK, IL 60062



SANDRA L DONNERMEYER &                  SANDRA L ELLIOTT                         SANDRA L GUIZADO TR
ANDREW L DONNERMEYER JT TEN             TOD BENEFICIARY ON FILE WITH CPU         SANDRA L GUIZADO REV TRUST
TOD BENEFICIARY ON FILE CPU             430 HAMPTON CT                           UA 10/05/01
3440 CEDAR RIDGE RD                     SAN RAMON, CA 94583-2526                 525 N ARMEL DR
ALLISON PARK, PA 15101-1051                                                      COVINA, CA 91722-3709



SANDRA L RAGAN                          SANDRA L RICHARDSON                      SANDRA L TODERO TOD ACCOUNT
640 SOUTHSHORE BLVD                     TOD BENEFICIARY ON FILE WITH CPU         647 CARIBOU CIR
LAKE OSWEGO, OR 97034-4652              28333 SE 8TH ST                          PAPILLION, NE 68046
                                        FALL CITY, WA 98024-7213




SANDRA L WOLF                           SANDRA M FRAME TR                        SANDRA M LAUREN TR
TOD BENEFICIARY ON FILE WITH CPU        SANDRA M FRAME TRUST                     SANDRA LAUREN REVOCABLE TRUST
200 WOLF LANE                           UA 08/22/12                              UA 11/20/01
COXS CREEK, KY 40013-7485               12012 WEATHERBY RD                       330 WILDWOOD AVE
                                        LOS ALAMITOS, CA 90720-4339              PIEDMONT, CA 94611-3849



SANDRA M MOORE                          SANDRA MATTESON PIERSON R/O IRA COR      SANDRA N YERXA IRREVOCABLE TRUST
TOD BENEFICIARY ON FILE WITH CPU        CLEARING CUST                            TR SANDRA N YERXA
11811 AVENUE OF P G A APT 2-1H          6210 WINDCHIME PLACE                     UA 01/01/01
PALM BCH GDNS, FL 33418-3847            BOYNTON BEACH, FL 33472-5115             W6723 CHARLEEN LN
                                                                                 GREENVILLE, WI 54942-9672
SANDRA O LEHMAN TR     Case 21-10831-CTG
                                     SANDRA YDoc   17 Filed
                                              DODSLEY            05/19/21   Page 596Eof
                                                                               SANDY    661
                                                                                      HENTSCHEL TOD
SANDRA O LEHMAN REV LIVING TRUST     3571 WINFAIR PL                           STEVEN C HENTSCHEL
UA 12/15/09                          MARIETTA, GA 30062-1051                   SUBJECT TO STA TOD RULES
5742 WOODBRIAR CV                                                              10206 RUFFIAN LN
MEMPHIS, TN 38120-2084                                                         BERLIN, MD 21811-2733



SANDY E HENTSCHEL                     SANDY HUI CHIANG TYAN &                  SANDY XUEBIN WANG TOD
10206 RUFFIAN LN                      SHIAU-DAN TYAN JT TEN                    LYDIA SUN
BERLIN, MD 21811-2733                 TOD BENEFICIARY ON FILE CPU              SUBJECT TO STA TOD RULES
                                      4716 N HOLLENBECK AVE                    1208 CLARION DR
                                      COVINA, CA 91722-2705                    TORRANCE, CA 90502



SANG H SHIN &                         SANJAYKUMAR L PATEL TR &                 SANJIB P GHOSH &
HUIWON KIM JT TEN                     SUMITRA PATEL TTEE                       SARMISTHA MAJUMDAR JT TEN
5605 BATON ROUGE BLVD                 PATEL FAMILY REV TRUST                   9514 GREENPOINTE DR
FRISCO, TX 75035-7860                 42384 26103 W 108TH TER                  TAMPA, FL 33626-5313
                                      OLATHE, KS 66061-7522



SANTAMARIA TR TR &                    SANTIAGO MARTINEZ                        SANTOS AGUILAR &
GABRIELA SANTAMARIA TTEE              TOD BENEFICIARY ON FILE WITH CPU         NANCY D AGUILAR JT TEN
WILSON H SANTAMARIA                   382 MANHATTAN AVE                        413 TURKEY COVE LN
40043 25501 DURANT PL                 BROOKLYN, NY 11211-1420                  KNOXVILLE, TN 37934-1915
STEVENSON RNH, CA 91381-1450



SARA E FULLBRIGHT &                   SARA FRIDEL                              SARA SCHAFER
LEONARD R FULLBRIGHT JT TEN           AVISHAG LEEBY FRIDEL                     2010 PARKSIDE DRIVE
3312 N RIVER BLVD                     AHAVA FRIDEL                             COLUMBIA, MO 65202
INDEPENDENCE, MO 64050                RECHOV ZAIDMAN 9
                                      KIRYAT ONO 55000 ISRAEL



SARA VELEZ-MALLEA                     SARABJIT S ANAND                         SARAH & AL LLC LLC
TOD BENEFICIARY ON FILE WITH CPU      21201 FICUS DR 204                       211 N PHILO DR
8158 ANCHOR POINT DR                  NEWHALL, CA 91321-4458                   LAFAYETTE, LA 70506-6848
RENO, NV 89506-3109




SARAH B MULCONREY                     SARAH BERGERS                            SARAH C SHIELDS
350 WOLF CROSSING DR                  12 LAUREL WOOD DR                        3001 KELLER SPRINGS RD
MORTON, IL 61550-7803                 SHELTON, CT 06484                        STE 100
                                                                               CARROLLTON, TX 75006




SARAH E CROWELL                       SARAH E LAKE                             SARAH E SMALLWOOD
612 GREEN MEADOW DR                   TOD BENEFICIARY ON FILE WITH CPU         11418 ROCKVILLE PIKE 1807E
DOUGLASSVILLE, PA 19518-1344          20 TEAL DR                               ROCKVILLE, MD 20852-6006
                                      SCOTT DEPOT, WV 25560-7614




SARAH ELLA TAL &                      SARAH HONG HUI HUANG                     SARAH J CAMPBELL TR
REFAEL BRONER JT TEN                  TOD BENEFICIARY ON FILE WITH CPU         THE SAMUEL H CAMPBELL FAMILY TRUST
8 RECHOV KENIG APT 7                  5032 HARMONY LN                          UA 07/05/94
BEITAR LLLIT 90500                    CYPRESS, CA 90630-2998                   6407 W 35TH ST
ISRAEL                                                                         LOVELAND, CO 80538-9206



SARAH J RUGER TR                      SARAH KANASTAB                           SARAH L DAVIS
SARAH RUGER FAMILY TRUST              6 TREE TOP LN                            TOD BENEFICIARY ON FILE WITH CPU
UA 10/13/08                           DOBBS FERRY, NY 10522                    13416 CHARLES ST
1691 BRIDLE DR                                                                 OMAHA, NE 68154-3813
HENDERSON, NV 89002-3431
SARAH R DUFFY             Case 21-10831-CTG    Doc 17
                                        SARAH SHIM            Filed 05/19/21   Page 597Vof
                                                                                  SARAH    661 TR
                                                                                         BROWN
12505 E 1875 NORTH RD                      23607 HIGHWAY 99 STE 3A                SARAH VICTORIA BROWN LIVING TRUST
PONTIAC, IL 61764-3187                     EDMONDS, WA 98026-9272                 UA 07/17/14
                                                                                  3620 19TH ST 39
                                                                                  SAN FRANCISCO, CA 94110-6717



SARAH W CHAMPAGNE TOD                      SARASOTA BALLET                        SARASOTA OPERA ASSOCIATION INC
LLOYD CHAMPAGNE JR                         5555 NORTH TAMIAMI TRAIL               61 NO PINEAPPLE LANE
SUBJECT TO STA TOD RULES                   SARASOTA, FL 34243                     SARASOTA, FL 34236
1751 WORTHAM ROAD
ATOKA, TN 38004



SARASOTA ORCHESTRA                         SARI SMOLINSKY                         SARO ABCARIANS TR &
709 NORTH TAMIAMI TRAIL                    RECHOV MALCHI 5                        LIDA ABCARIANS TTEE
SARASOTA, FL 34236                         RAMAT GAN-TEI HASHOMER ISREAL          SARO ABCARIANS AND LIDA ABCARIANS
                                                                                  LIVING TRUST 04/19/07 1444 ANDENES DR
                                                                                  GLENDALE, CA 91208-1911



SATINDERJIT S OBEROI                       SATISH B KINARIWALA &                  SATISH C MADAN
4211 STONEGATE DR                          RASHMI S KINIARIWALA JT TEN            675 BELGRO DR
SAINT JOSEPH, MO 64505-8300                212 HEDGEWOOD TER                      KEARNY, NJ 07032
                                           GREER, SC 29650-3722




SATYA SHAW &                               SAU KIU KWOK &                         SAUL T BOAST &
RAJASHREE SHAW JT TEN                      YAU SIK WONG JT TEN                    SUSAN M BOAST JT TEN
19402 JACOBS RIVER RUN                     3038 SAN IGNACIO DR                    1299 N HICKORY HILLS RD
LUTZ, FL 33559-7412                        EL MONTE, CA 91732-3030                GERMANTWN HLS, IL 61548-8997




SAUNDRA A SUTHERLEN TR                     SAUVE CONSTRUCTION                     SAVANNAH AIR FACTORY, LLC
UA 10/03/1994                              8150 S. AKRON STREET                   25 POSEY STREET
SUTHERLEN FAMILY TRUST                     SUITE 405                              SAVANNAH, GA 31406
618 PINON CRT                              CENTENNIAL, CO 80112
RIDGECREST, CA 93555



SBKJ FAMILY LIMITED PARTNERSHIP            SC DEPARTMENT OF REVENUE               SCHNEIDER RESTORATION INC PSP
10122 W WESTWIND DR                        PO BOX 100153                          856 WASHINGTON CROSSING RD
PEORIA, AZ 85383-2780                      COLUMBIA, SC 29202                     NEWTOWN, PA 18940-2706




SCHUECK FAMILY LIMITED PARTNERSHIP         SCOT HALSELL                           SCOTT A BRENT &
8900 FOURCHE DAM PIKE                      79 1/2 SPRING ST                       NATALIE J BRENT JT TEN
LITTLE ROCK, AR 72206-3806                 EUREKA SPRINGS, AR 72632               2889 ADDISON CIR S
                                                                                  OAKLAND TWP, MI 48306-4921




SCOTT A GILE TR &                          SCOTT A HANNO                          SCOTT A PORTERFIELD &
DEBRA L GILE TTEE                          13736 RUSHING CREEK RUN                SARAH PORTERFIELD JT TEN
SCOTT A & DEBRA L GILE JOINT               ORLANDO, FL 32824                      10412 BRIGHTWOOD DR
REVOCABLE T. 01/09/07 5756 KINGFISHER DR                                          SANTA ANA, CA 92705-1591
STEVENS POINT, WI 54482-8476



SCOTT A WOODRUFF TR &                      SCOTT C HARLIG TR                      SCOTT CREED CASTEEL
JULIE B WOODRUFF TTEE                      SCOTT HARLIG GST EXEMPT TRUST          4207 MAYPORT LN
WOODDRUFF FAMILY TRUST                     UA 10/02/08                            FAIRFAX, VA 22033-3233
42233 2990 RANGPUR CT                      8270 E TETHER TRL
ESCONDIDO, CA 92027-5267                   SCOTTSDALE, AZ 85255-1424
SCOTT E DAVIS TR       Case 21-10831-CTG
                                     SCOTT E Doc  17& Filed
                                             FOSTER               05/19/21      Page 598EQUIPMENT
                                                                                   SCOTT of 661 LLC
THE SCOTT EDWARD DAVIS TRUST         PAULA P FOSTER JT TEN                         5612 MITCHELLDALE STREET
UA 09/24/12                          9 52ND ST                                     HOUSTON, TX 77092
320 TIBURON PL                       UNIT 4
SANTA BARBARA, CA 93111-1719         OCEAN CITY, MD 21842-3657



SCOTT FARRER &                         SCOTT FRANK                                 SCOTT G &
NICKI CURELLA JT TEN                   1269 HILLTOP CIR                            JOAN JOE TR THE SCOTT AND JOAN JOE
25833 S FOXGLENN DR                    WINDSOR, CO 80550-3336                      TRUST
SUN LAKES, AZ 85248-6854                                                           37140 1915 POLARIS DR
                                                                                   GLENDALE, CA 91208-2424



SCOTT GRIFFIN &                        SCOTT JAY GARDNER TR &                      SCOTT KINNEY &
JENNIFER GRIFFIN JT TEN                DEBORAH LYNN GARDNER TTEE                   TERRYE KINNEY TEN ENT
PO BOX 361                             GARDNER LIVING TRUST                        2304 SOMERSET PL
ALLYN, WA 98524-0361                   40154 3811 WOODMAN DR                       NAPLES, FL 34120-2864
                                       TROY, MI 48084-1154



SCOTT M VIGSTOL                        SCOTT MITCHELL &                            SCOTT O LEAVITT
3010 DUBUQUE ST                        BETSY MITCHELL JT TEN                       1961 WEENAP DR
DAVENPORT, IA 52803                    1750 JAMAICA WAY                            LAS VEGAS, NV 89108
                                       APT 233
                                       PUNTA GORDA, FL 33950-5164



SCOTT P HANSON &                       SCOTT P JANSON                              SCOTT SCHWARTZ &
JENNIFER HANSON JT TEN                 TOD BENEFICIARY ON FILE WITH CPU            GAIL SCHWARTZ JT TEN
18120 ELM TERRACE DR                   2118 EL DORADO PKWY W                       2868 WESTWOOD AVE
BROOKFIELD, WI 53045                   CAPE CORAL, FL 33914-6805                   SAN RAMON, CA 94583-3435




SCOTT T MORETTI &                      SCOTT T SCHAFER &                           SCOTT VAN SELOW
VALLE N MORETTI JT TEN                 HOLLY H SCHAFER TR UA 11/07/2018 SCOTT      TOD BENEFICIARY ON FILE WITH CPU
2745 SPENCER LN                        T                                           908 SAN CARLOS DR
BROOKFIELD, WI 53045-3370              & HOLLY H SCHAFER LIVING TR.                FT MYERS BCH, FL 33931-2226
                                       1153 LUND RANCH ROAD
                                       PLEASANTON, CA 94566

SCOTT W BEESON                         SCOTT W CRAWFORD TR                         SCOTT W HULL TR &
9430 N AVANYU DR                       SCOTT W CRAWFORD TRUST                      ELEONORE M FAUDOA-HULL TTEE
CEDAR HILLS, UT 84062-8794             UA 05/21/03                                 HULL-FAUDOA TRUST
                                       2920 BRISTLECONE DR                         37343 210 SWAN RETREAT RD
                                       SCHERERVILLE, IN 46375-4340                 BIGFORK, MT 59911



SEALY MATTRESS MANUFACTURING CO.,      SEAMON H HUNTER TOD                         SEAN BEAVAN &
LLC                                    CINDY LOU BELL                              JULIETTE M BEAVAN JT TEN
3585 ATLANTA AVANUE                    SUBJECT TO STA TOD RULES                    PO BOX 1356
P.O. BOX 932800                        11071 FARROW RD                             TWIN PEAKS, CA 92391-1356
HAPEVILLE, GA 30354                    BLYTHEWOOD, SC 29016



SEAN C CAMPBELL                        SEAN J MCHUGH &                             SEAN P KELLY &
845 CLERMONT STREET                    LESLIE MCHUGH JT TEN                        LYNN YOUNG JT TEN
APT 153                                TOD BENEFICIARY ON FILE CPU                 675 HOME AVE SE
DENVER, CO 80220                       20 HEMLOCK LANE                             ATLANTA, GA 30312-3740
                                       WEST MILFORD, NJ 07480



SEAN WUENSCH &                         SEAN YOUNG                                  SEBASTIAN MOSSA
ROBIN WUENSCH JT TEN                   225 WALNUT AVE                              TOD BENEFICIARY ON FILE WITH CPU
2483 KELLSWAY CT                       ARCADIA, CA 91007-8248                      160-04 89TH STREET
MEDINA, OH 44256-6203                                                              HOWARD BEACH, NY 11414-3409
SECRETARY OF STATE     Case     21-10831-CTG    Doc
                                         SECRETARY OF17
                                                      STATEFiled 05/19/21          Page 599 of 661
                                                                                      SECURITIES & EXCHANGE COMMISSION
DIVISION OF CORPORATIONS                  DIVISION OF CORPORATIONS                     100 F ST NE
FRANCHISE TAX                             FRANCHISE TAX                                WASHINGTON, DC 20549
PO BOX 898                                PO BOX 898
DENVER, DE 19903                          DOVER, DE 19903



SECURITIES & EXCHANGE COMMISSION          SECURITIES & EXCHANGE COMMISSION             SECURITIES & EXCHANGE COMMISSION
100 F STREET, NE                          LOS ANGELES REGIONAL OFFICE                  NEW YORK REGIONAL OFFICE
WASHINGTON, DC 20549                      ATTN: MICHELE WEIN LAYNE, REGIONAL DIR       ATTN: ANDREW CALAMARI, REGIONAL DIR
                                          444 S FLOWER ST, STE 900                     200 VESEY STREET, SUITE 400
                                          LOS ANGELES, CA 90071                        NEW YORK, NY 10281-1022



SECURITIES & EXCHANGE COMMISSION          SECURITIES & EXCHANGE COMMISSION             SECURITIES & EXCHANGE COMMISSION
NEW YORK REGIONAL OFFICE                  PHILADELPHIA REGIONAL OFFICE                 SAN FRANCISCO REGIONAL OFFICE
ATTN: ANDREW CALAMARI, REGIONAL DIR       ATTN: G. JEFFREY BOUJOUKOS, REG. DIR         ATTN: JINA CHOI, REGIONAL DIR
BROOKFIELD PL, 200 VESEY ST, STE 400      ONE PENN CTR, 1617 JFK BLVD, STE 520         44 MONTGOMERY ST, STE 2800
NEW YORK, NY 10281-1022                   PHILADELPHIA, PA 19103                       SAN FRANCISCO, CA 94104



SECURITIES & EXCHANGE COMMISSION          SECURITIES & EXCHANGE COMM-NY OFFICE         SECURITIES & EXCHANGE COMM-PHILA.
SEC HEADQUARTERS                          ATTN: BANKRUPTCY DEPARTMENT                  OFFICE
100 F STREET, NE                          200 VESEY STREET, SUITE 400                  ATTN: BANKRUPTCY DEPARTMENT
WASHINGTON, DC 20549                      NEW YORK, NY 10281                           ONE PENN CENTER
                                                                                       1617 JFK BOULEVARD, SUITE 520
                                                                                       PHILADELPHIA, PA 19103

SECURITY SURVEILLANCE SYSTEM              SEI                                          SEIN KANG
10630 E. BETHANY DRIVE                    FBO BRANDON MARRS                            PARK AVENUE TOWER
SUITE A                                   320 D ST UNIT 458                            65 EAST 55TH STREET, SUITE 801
AURORA, CO 80014                          SOUTH BOSTON, MA 02127-1284                  NEW YORK, NY 10022




SELECT ROOFING CONTRACTORS, LLC           SELENE CABRERA CONTREAS                      SEMA POMPER
2614 S. TIMBERLINE RD 105-182             TOD BENEFICIARY ON FILE WITH CPU             2810 N 46TH AVE APT F658
FORT COLLINS, CO 80525                    5574 E RIO VERDE VISTA RD                    HOLLYWOOD, FL 33021-2980
                                          TUCSON, AZ 85750




SEQUOIA GROVE CONSULTING INC 401K         SERENA X ZHANG                               SERGEY BEZZUBOV &
10970 N REED RD                           TOD BENEFICIARY ON FILE WITH CPU             KONSTANTIN BEZZUBOV JT TEN
HAYDEN, ID 83835                          295 CARLOW                                   1866 ABERDEEN DR
                                          IRVINE, CA 92618                             GLENVIEW, IL 60025-7600




SERGIO C CASACLANG                        SERIES J OF THE OXFORD INSURANCE             SERVICE PROS PLUMBING, HEATING
6506 WHITE PINE WAY                       COMPANY LLC                                  & COOLING, INC
LIBERTYVILLE, IL 60048-9474               1994 POMPANO DR                              1750 S LOS FELIZ DRIVE, SUITE 104
                                          MURRELLS INLT, SC 29576-5534                 TEMPE, AZ 85281




SERVPRO OF SOUTH PALM BEACH               SETH D PRICE                                 SETH MYERS TR &
2880 NW 2ND AVENUE                        4215 RICHMERE DR                             DENVER MYERS TTEE
SUITE 3                                   NEW PRT RCHY, FL 34652                       DENVER L MYERS REVOCABLE TRUST
BOCA RATON, FL 33431                                                                   40525 3878 STANTON CT
                                                                                       DEFIANCE, MO 63341-1702



SEYFARTH SHAW LLP                         SEYMOUR BREYER &                             SFI BELMONT LLC - CTL ACCOUNT
3807 COLLECTIONS CENTER DRIVE             AUDREY BREYER JT TEN                         13727 NOEL ROAD, STE150
CHICAGO, IL 60693                         6987 NW 3RD AVE                              DALLAS, TX 75240
                                          BOCA RATON, FL 33487-2360
SHAEYI CHANG LIANG      Case 21-10831-CTG
                                      SHAHRAMDoc 17 TR
                                              KHORRAMI Filed 05/19/21     Page 600 ofR661
                                                                             SHAILESH PATEL
908 BARCELONA PL                       INLAND PULMONARY MEDICAL GROUP        1113 ENCLAVE WAY
WALNUT, CA 91789-4345                  3738-3740 E COLORADO BLVD             COLUMBIA, SC 29223-3258
                                       PASADENA, CA 91107-3872




SHANE OROURKE                          SHANEL L CHUN &                       SHANGYOU ZHONG
1282 STANYAN ST                        CHRIS K CHUN TR                       TOD BENEFICIARY ON FILE WITH CPU
SAN FRANCISCO, CA 94117-3817           CHRIS & SHANEL CHUN FAMILY TRUST      3323 PEARL ST
                                       39478 4501 MIRALESTE DR               SANTA MONICA, CA 90405-3118
                                       RCH PALOS VRD, CA 90275-6476



SHANNA CHEN                            SHANNON D KRZEMINSKI                  SHANNON DENBY
TOD BENEFICIARY ON FILE WITH CPU       17707 HENRY ST                        445 E 60TH ST
11143 WOODLEY AVE                      LANSING, IL 60438-2052                LONG BEACH, CA 90805-3413
GRANADA HILLS, CA 91344-3801




SHANNON ELLSWORTH BRUCE                SHANNON I MCGRAW                      SHANNON NONN TR
221 SOUTH U STREET                     506 S 11TH ST                         SHANNON NONN TRUST
130                                    COLORADO SPGS, CO 80905               UA 05/24/14
LOMPOC, CA 93436                                                             8955 GEYSER AVE
                                                                             NORTHRIDGE, CA 91324-3806



SHAN-SHAN W CHEN TR &                  SHANSHAN WANG                         SHAO TSUNG TSENG
RACE J CHEN TTEE                       TOD BENEFICIARY ON FILE WITH CPU      1220 TASMAN DR SPC 239
THE CHEN DAMILY TRUST                  2360 S BIRCH LOG WAY                  SUNNYVALE, CA 94089-2405
35908 35 BERRYESSA WAY                 HACIENDA HEIGHTS, CA 91745-5605
HILLSBOROUGH, CA 94010-7301



SHAPIRO SHER GUINOT & SANDLER, P.A.    SHARA PARK                            SHAREEN CRASTA KITTERMAN
ATTN: ACCOUNTING DEPARTMENT            907 S BUCHANAN ST                     6313 11TH RD N
250 WEST PRATT STREET, STE 2000        KENNEWICK, WA 99336-9203              ARLINGTON, VA 22205-1717
BALTIMORE, MD 21201




SHARI BLEIER COHEN                     SHARI LYNN VIGSTOL HANGER             SHARI WILL
5580 A NORTH OCEAN BLVD                2507 WHITE OAK DR                     TOD BENEFICIARY ON FILE WITH CPU
OCEAN RIDGE, FL 33435-7074             AMES, IA 50014                        28192 NEWPORT WAY
                                                                             UNIT B
                                                                             LAGUNA NIGUEL, CA 92677



SHARON A ARONOFF                       SHARON A COHEN TR &                   SHARON BROWN
2820 TILDEN AVE                        ROBERT COHEN TTEE                     5246 N 20TH STREET UNIT 3
LOS ANGELES, CA 90064-4012             COHEN FAMILY TRUST                    PHOENIX, AZ 85016-3329
                                       41619 6209 ROCKWELL ST
                                       OAKLAND, CA 94618-1350



SHARON D LEMLEY                        SHARON D WALTERS                      SHARON E BECKMAN
TOD BENEFICIARY ON FILE WITH CPU C/O   3578 MILLER RIDGE RD                  TOD BENEFICIARY ON FILE WITH CPU
JOHN W CHEANG AMERIPRISE FINANCIAL     HICO, WV 25854-7476                   12928 W ALYSSA LN
16220 N SCOTTSDALE RD SUITE 250                                              PEORIA, AZ 85383
SCOTTSDALE, AZ 85254-1720



SHARON ETTENHOFER                      SHARON G LEWALLEN                     SHARON GAIL TORNBERG
TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
14975 HARBOR POINT DR E                132 WOODSIDE DR                       2460 LA MIRADA DR
THORNVILLE, OH 43076                   SWANTON, OH 43558-1138                SAN JOSE, CA 95125-5828
SHARON HASTINGS           Case   21-10831-CTG
                                          SHARON JDoc  17 Filed 05/19/21
                                                   WILLIAMS                  Page 601 of
                                                                                SHARON   661 TR &
                                                                                       JACOBSON
3272 STABILE RD                           11890 PASEO GRANDE BLVD 4303          DAVID JACOBSON TTEE
ST JAMES CITY, FL 33956-2330              FORT MYERS, FL 33912-9084             JACOBSON LIVING TRUST
                                                                                37775 1425 W SCHAUMBURG RD 255
                                                                                SCHAUMBURG, IL 60194-4051



SHARON KUNTZ                              SHARON L KNIGHT                       SHARON L LARAMEE TOD
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU      JAMES C HAMILTON
10958 SW 69TH CIR                         920 JOHN R RD APT 1006                SUBJECT TO STA TOD RULES
OCALA, FL 34476-3986                      TROY, MI 48083-4314                   30 AMBROISE
                                                                                NEWPORT COAST, CA 92657



SHARON L PARKS TR                         SHARON L TURNER &                     SHARON LANDSBERG
SHARON L PARKS REV TRUST                  DAYTON L TURNER JT TEN                665 THWAITES PL APT 4M
UA 03/28/99                               4 KYLEMORE CLOSE                      BRONX, NY 10467-7907
459 SHADY HOLW                            WELDON SPRING, MO 63304-0571
NEW BRAUNFELS, TX 78132-2310



SHARON M DAHLE TR                         SHARON N MUZNY                        SHARON OCONNOR &
SHARON M DAHLE REV LIVING TRUST           TOD BENEFICIARY ON FILE WITH CPU      JOHN OCONNOR JT TEN
UA 02/26/03                               9584 SW 70TH LOOP                     42988 FAIRGROUNDS RD
1402 S CAGE BLVD UNIT 267                 OCALA, FL 34481-2550                  LEONARDTOWN, MD 20650-3511
PHARR, TX 78577-6234



SHARON PARKER                             SHARON PERKINS                        SHARON R HIGGINBOTHAM &
354 HARRELL RD                            822 COUNTY ROAD 655                   ROBERT L HIGGINBOTHAM JT TEN
WEST MONROE, LA 71291-9724                FARMERSVILLE, TX 75442-6000           11730 FEDERAL ST
                                                                                FULTON, MD 20759




SHARON SCHALL                             SHARON WESTRICK EX                    SHARON Z OKUBO TR
209 N FORT LAUDERDALE BEACH BLVD          EST JEANNE A WESTRICK                 REV TRUST AGREEMENT OF SHARON Z
APT 5C                                    1130 PRUSSIA RD                       OKUBO UA 06/26/90
FORT LAUDERDALE, FL 33304-4337            WAVERLY, OH 45690                     1210 LAKE LOTELA DR
                                                                                AVON PARK, FL 33825-9737



SHARONI FAMILY TRUST TR &                 SHASTA OSTRANDER                      SHATTUCK F LAMM &
TOVA SHARONI TTEE                         2680 TWIN CREEKS DR                   ELIZABETH A LAMM TR
ASHER SHARONI                             SAN RAMON, CA 94583                   41443 LAMM FAMILY TRUST
36917 2172 MARSELINA                                                            PO BOX 6180
TUSTIN, CA 92782-8705                                                           LA QUINTA, CA 92248-6180



SHAWN SPANIHEL                            SHEAN C HU TOD ACCOUNT                SHEARMAN & STERLING LLP
1609 ELMWOOD DR                           1314 STANDISH PL                      599 LEXINGTON AVENUE
HARLINGEN, TX 78550-8075                  ARCADIA, CA 91006-4567                NEW YORK, NY 10022-6069




SHEELA A MANTRI                           SHEILA F LUTIN                        SHEILA G MCGOVERN
101 CHAUNCEY ST                           TOD BENEFICIARY ON FILE WITH CPU      2273 NW 139TH AVE
BROOKLYN, NY 11233-1709                   2661 JAMES RIVER RD                   SUNRISE, FL 33323-5332
                                          WEST PALM BCH, FL 33411-5752




SHEILA H BANKS                            SHEILA HARDY TR &                     SHEILA J RUBIN
81691 AVENIDA DE BAILE                    DANIEL P HARDY TTEE                   TOD BENEFICIARY ON FILE WITH CPU
INDIO, CA 92203-4100                      HARDY FAMILY TRUST                    10251 GLADE AVE
                                          42689 317 LAS RIENDAS DR              CHATSWORTH, CA 91311-2814
                                          FULLERTON, CA 92835-1305
SHEILA K LEWANDOWSKI Case 21-10831-CTG     Doc 17 Filed 05/19/21
                                   SHEILA LONG                          Page 602RofPOSTMA
                                                                           SHEILA   661 R/O IRA COR
TOD BENEFICIARY ON FILE WITH CPU   102 TREZEVANT ST                        CLEARING CUST
12965 S MAPLE RD                   STERLINGTON, LA 71280-3638              3210 SE 10TH ST APT 8D
COVINGTON, IN 47932-7949                                                   POMPANO BEACH, FL 33062-6529




SHEILA SCHWARTZ                    SHEILA SKOLNICK                         SHEILA YANOFSKI
40 PARK AVE APT 18B                45 BELL CIR                             8473 TILGHMAN ISLAND RD
NEW YORK, NY 10016-3460            PRT JEFFERSON, NY 11777-1272            WITTMAN, MD 21676-1412




SHELBY KING                        SHELBY L FAUNTLEROY                     SHELDON JACOBOWITZ TR
3100 HOPE AVE                      TOD BENEFICIARY ON FILE WITH CPU        SHELDON JACOBOWITZ REVOCABLE TRUST
COLUMBIA, SC 29205-3923            8610 SE 161ST ST                        UA
                                   SUMMERFIELD, FL 34491-5555              70 PRESTON B
                                                                           BOCA RATON, FL 33434-2469



SHELDON MILLER                     SHELLEY D SCHORSCH                      SHELLEY GINSBERG NASER
3010 ARBOR LANE 201                43 CLIFF AVE                            TOD BENEFICIARY ON FILE WITH CPU
NORTHFIELD, IL 60093               NEWPORT, RI 02840                       6 HARNISH LN
                                                                           WALLINGFORD, CT 06492-2864




SHELLEY R EPSTEIN &                SHELLY TUMLER TR                        SHEREEN ALFY NASIM F
MARIANNE EPSTEIN JT TEN            SHELLY TUMLER REVOCABLE 2007 TRUST      TOD BENEFICIARY ON FILE WITH CPU
5917 N ROXBURY LN                  UA 02/15/07                             442 HALLCREST TER
PEORIA, IL 61614-4121              15804 HICKORY HILL DRIVE                PT CHARLOTTE, FL 33954-3732
                                   LA MIRADA, CA 90638-2625



SHERI C PERDUE                     SHERIE W MATHENY                        SHERLAN J BAKER TR
414 HUTTON CIR                     TOD BENEFICIARY ON FILE WITH CPU        SHERLAN J BAKER REV TR
LAWRENCE, KS 66049-4845            9605 CRYSTAL BAY LN                     UA DTD12/16/1999
                                   ELK GROVE, CA 95758-3627                2608 FAIRWAY DR NE
                                                                           WILLMAR, MN 56201-9551



SHERRELL REEVES &                  SHERRI HALL &                           SHERRIE FELLOWS
TERESA PONDER JT TEN               GARNETT HALL JT TEN                     25656 W COLLEEN CT
250 GARLAND PONDER RD              4305 MARCUS URIBE DR                    CHANNAHON, IL 60410-8638
MENDENHALL, MS 39114-4520          EL PASO, TX 79934-3722




SHERRY A HORTON                    SHERRY A SINDLAND                       SHERRY KIM FINCH
10111 CIRCLE P LANE                TOD BENEFICIARY ON FILE WITH CPU        109 CHATOOGA COURT W
ESCONDIDO, CA 92026                74 BUSHY HILL RD                        HERTFORD, NC 27944-9502
                                   GRANBY, CT 06035-2924




SHERRY L FILER TR                  SHERRY SCOTT                            SHERRY V HEADDEN
F AND S TATTERSALL TRUST           6230 WRANGLER LN                        1901 PLEASANT VALLEY AVE
UA 12/16/08                        SAN ANGELO, TX 76904-3300               UNION CITY, TN 38261
4785 COQUINA CROSSING DR
ELKTON, FL 32033-4023



SHERRY XIAOFEN HUA &               SHERRY YU                               SHERWIN LEE &
DANIEL YU WANG JT TEN              1873 QUEEN ELIZABETH WAY                JEMINA LEE JT TEN
4049 MEZZAMONTE PL                 SAN JOSE, CA 95132                      23605 NE 108TH ST
SAN JOSE, CA 95148-3710                                                    VANCOUVER, WA 98682-9549
                      Case
SHERWOOD WATT HARDIE TR           21-10831-CTG
                                           SHERYL ADoc  17& Filed 05/19/21
                                                    IMFELD                        Page 603 of
                                                                                     SHERYL    661
                                                                                            EILENFELDT
SHERWOOD W HARDIE LIV TR                    MATTHEW A IMFELD JT TEN                  1425 DARTMOUTH DR
UA 02/20/97                                 TOD BENEFICIARY ON FILE CPU              RENO, NV 89509-3217
1389 CORLEONE DR                            6137 E LIBERTY AVE
SPARKS, NV 89434-2185                       FRESNO, CA 93727-5648



SHERYL L FLYNN TR                           SHERYL L WAGNER                          SHERYL LYNN WATSON TR
UA 12/23/2015                               PO BOX 355                               SHERYL LYNN WATSON FAMILY TR
SHERYL L FLYNN REVOCABLE TRUST              ADAMS, MN 55909-0355                     UA 01/06/11
37688 WILLOW RD                                                                      2 S LAKE PL
NEW BOSTON, MI 48164                                                                 ANTIOCH, CA 94509-2051



SHIEREI HUANG &                             SHIHFANG WANG                            SHIRLEY A ANDERSON &
CHIA-LI BIEN HUANG JT TEN                   TOD BENEFICIARY ON FILE WITH CPU         FREDERICK D ANDERSON JT TEN
20121 RANCHO BELLA VIS                      PO BOX 6548                              2600 S FINLEY RD
SARATOGA, CA 95070-5958                     ALHAMBRA, CA 91802-6548                  APT 3501
                                                                                     LOMBARD, IL 60148-7011



SHIRLEY A MCGEE TR                          SHIRLEY ANTOKOL-MECKLER                  SHIRLEY CAPUTO IRA COR CLEARING
SURVIVOR TR CREATED UNDER THE MCGEE         TOD BENEFICIARY ON FILE WITH CPU         CUST
FAMILY TR UA 05/15/90                       538 CHURCH RD                            8813 WINDROW WAY
3072 SILVERWOOD DR                          REISTERSTOWN, MD 21136-6104              BOCA RATON, FL 33496-4912
LOS ALAMITOS, CA 90720-4032



SHIRLEY CHEN                                SHIRLEY HORNBECK TOD                     SHIRLEY J KAESTNER
12333 CRAYSIDE LN                           PATRICIA RESNICK                         18894 MAYBERRY PLZ
SARATOGA, CA 95070-6525                     SUBJECT TO STA TOD RULES                 ELKHORN, NE 68022-5620
                                            17990 SE 100TH TERRACE
                                            SUMMERFIELD, FL 34491



SHIRLEY JANET BROUGHTON TR                  SHIRLEY KIMBALL                          SHIRLEY KRESS TR
SHIRLEY JANET BROUGHTON REV TRUST           TOD BENEFICIARY ON FILE WITH CPU         SHIRLEY KRESS REVOCABLE TRUST
UA 03/08/07                                 12521 KINGS LAKE DR                      UA 12/20/01
2849 DEERFIELD DR                           RESTON, VA 20191-1613                    2274 220TH ST
ELLICOTT CITY, MD 21043-3489                                                         INDEPENDENCE, IA 50644-9306



SHIRLEY LIAN                                SHIRLEY NEGRIN TR                        SHIRLEY OSDER TOD
12433 DENHOLM DR                            SHIRLEY NEGRIN SURVIVORS TRUST           SHERI RAGLE
EL MONTE, CA 91732-3615                     UA 09/10/12                              SUBJECT TO STA TOD RULES
                                            899 E CHARLESTON RD APT M102             22906 BASSETT ST
                                            PALO ALTO, CA 94303-4668                 WEST HILLS, CA 91307



SHIRLEY RUDNICK TR                          SHIRLEY S GRAHAM BENE JOHN R GRAHAM      SHIRLEY SHUNG &
IRVING & SHIRLEY RUDNICK LIVING             DECEASED IRA COR CLEARING CUST           STEPHEN C SHUNG JT TEN
TRUST UA                                    28096 PASEO HACIENDA                     1912 S WILCOX AVE
17 CROSSING CREEK DR                        SAN JUAN CAPO, CA 92675-5380             MONTEREY PARK, CA 91755-6531
FAIRPORT, NY 14450-9613



SHIRLEY T BERTSOS                           SHIRLEY WILKIE TR                        SHIU MEI WONG SEETOO &
520 BIESTERFIELD RD APT 303                 WILKIE FAMILY TRUST                      PETER GETT MING SEETOO JT TEN
ELK GROVE VLG, IL 60007-3375                UA 11/19/86                              1846 S MARGUERITA AVE
                                            856 LINKS VIEW DR                        ALHAMBRA, CA 91803-3150
                                            SIMI VALLEY, CA 93065-6660



SHONN HILD                                  SHRED-IT USA                             SHRED-IT USA
6111 N COUNTY ROAD 650E                     28883 NETWORK PLACE                      ATTN: KRISTINA BAHNS
MATTOON, IL 61938-8448                      CHICAGO, IL 60673-1288                   28883 NETWORK PLACE
                                                                                     CHICAGO, IL 60673-1288
SHRI PERSAUD             Case 21-10831-CTG    Doc
                                       SHU CHEN WU 17       Filed 05/19/21    Page 604
                                                                                 SHU HARof 661
                                                                                         TAN
PO BOX 182                              835 ARCADIA AVE 5                        TOD BENEFICIARY ON FILE WITH CPU
JERICHO, NY 11753-0182                  ARCADIA, CA 91007                        1022 CALLE ALLEGRE
                                                                                 GLENDALE, CA 91208-3001




SHU HUI LU                              SHU NENG CHANG                           SHU-CHEN CHIU &
TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU         ALICE CHIU CHEN JT TEN
2035 GENE CT                            819 E LESLIE DR                          1340 OAK VIEW AVE
ROWLAND HGHTS, CA 91748-3261            SAN GABRIEL, CA 91775-2422               SAN MARINO, CA 91108-1114




SHUEN CHIN CHANG TR &                   SHUET YU                                 SHULER MATTHEWS
YUEHHUEI CHANG TTEE                     TOD BENEFICIARY ON FILE WITH CPU         1415 GREENBRIAR DR
SHUEN CHIN CHANG & YUEHHUEI CHANG       1942 21ST AVE                            ALLEN, TX 75013-2934
TST 12/14/13 6525 TIMBERVIEW CT         SAN FRANCISCO, CA 94116-1205
SAN JOSE, CA 95120-4530



SHUN CHEN TR                            SHUN DA LLC LLC                          SHUO CHUAN JESSE LI &
YIN PAO AND SHU CHEN TRUST              416 OAKMONT LN                           YING QI LIN JT TEN
UA 12/01/47                             WAXHAW, NC 28173-6771                    TOD BENEFICIARY ON FILE CPU
4682 TORREY PINES CIR                                                            356 CREEDON CIR
SAN JOSE, CA 95124-4418                                                          ALAMEDA, CA 94502-7793



SHUOCHUN SHAWN CHOU TR &                SHUYUAN SHARON LIN                       SHYHNAN KAN &
JENNY CHEN TTEE                         TOD BENEFICIARY ON FILE WITH CPU         YAOLING WU JT TEN
THE SHAWN CHOU &JENNY CHEN FAM          1739 EUCLID AVE                          22868 CANYON VIEW RD
TRUST 10/17/13 1409 GRAYWOOD DR         SAN GABRIEL, CA 91776-3835               DIAMOND BAR, CA 91765-3218
SAN JOSE, CA 95129-4778



SHYH-WOEI CHIU DENTAL CORP              SIDDHARTHA KUMAR &                       SIDNEY EISENBERG TR &
RETIREMENT TRUST DBPP                   APARNA KUMAR JT TEN                      TO-YUK EISENBEG TTEE
5139 TAHOE PL                           444 VERDUGO AVE                          SIDNEY EISENBERG
RCH CUCAMONGA, CA 91739-8950            GLENDORA, CA 91741-3904                  36545 3406 VANTAGE POINTE DR
                                                                                 ROWLAND HGHTS, CA 91748-5115



SIDNEY HASS &                           SIDNEY SIMMONDS &                        SIEGEL JENNINGS CO., L.P.A.
AVELYN HASS JT TEN                      THOMAS MEEHAN & PATRICK STAFFORD TR      23425 COMMERCE PARK DRIVE
39/1 MEGGIDO TOWERS                     UA                                       SUITE 103
BEN ZVI BLVD                            12/21/2012 RANDOLPH D ROUSE TR.          CLEVELAND, OH 44122
JERUSALEM ISRAEL                        6045WILSON BLVD APT 200
                                        ARLINGTON, VA 22205

SIERRA L STETSON                        SIERRA OSTRANDER                         SIHAN CHEN
TOD BENEFICIARY ON FILE WITH CPU        2680 TWIN CREEKS DR                      TOD BENEFICIARY ON FILE WITH CPU
1060 GREENWICH WAY                      SAN RAMON, CA 94583                      7005 LA PRESA DR
RENO, NV 89519-0653                                                              SAN GABRIEL, CA 91775-1113




SILVIA GEISEL                           SILVIO CURTOLO TR &                      SIMCHA FISHBANE
TOD BENEFICIARY ON FILE WITH CPU        ANGELA CLORINDA CURTOLO TTEE             7044 137TH ST
7777 W 91ST ST UNIT B3152               CURTOLO FAMILY TRUST                     FLUSHING, NY 11367-1949
PLAYA DEL REY, CA 90293-7307            39175 PO BOX 1647
                                        RCH CUCAMONGA, CA 91729-1647



SIMMONS COLLEGE                         SINGLE DIGITS, INC                       SIS OF SACRED HT OF MARY INC
500 FENWAY                              P.O. BOX 93363                           17944 GALLINETA ST
BOSTON, MA 02115                        LAS VEGAS, NV 89193-3363                 ROWLAND HGHTS, CA 91748-4227
SITA V PATEL            Case 21-10831-CTG     Doc 17 Filed 05/19/21
                                      SITH VASUTHASAWAT                    Page  605 of
                                                                              SITSOFE   661
                                                                                      BAETA
TOD BENEFICIARY ON FILE WITH CPU      390 W AVENUE 44                         PARK AVENUE TOWER
3570 KINGS ARMS ST                    LOS ANGELES, CA 90065-3915              65 EAST 55TH STREET, SUITE 801
MEMPHIS, TN 38115-4602                                                        NEW YORK, NY 10022




SIVARAMA P CHILAKAPATI &               SK RAO MD                              SKIPPER RILEY &
INDIRA V CHILAKAPATI JT TEN            2501 JIMMY JOHNSON BLVD                TINA RILEY JT TEN
1610 MARION ST                         PORT ARTHUR, TX 77640-2000             5242 WILLOWVIEW RD
ROSELLE, IL 60172-5003                                                        RACINE, WI 53402-2260




SKY LADENE PARRISH                     SL NUSBAUM REALTY CO ESCROW AGENT      SMBC CAPITAL MARKETS, INC.
TOD BENEFICIARY ON FILE WITH CPU       FOR                                    277 PARK AVENUE, FIFTH FLOOR
390 ROSEMARY WAY                       GLENWOOD SHOPPES                       NEW YORK, NY 10172
GRAND JUNCTION, CO 81501-4450          P.O. BOX 3580
                                       NORFOLK, VA 23514



SMBC CAPITAL MARKETS, INC.             SMITA B MEPANI TR &                    SMITH, CURRIE & HANCOCK LLP
C/O DERIVATIVES PRODUCTS GROUP         BHUPENDRA P MEPANI TTEE                2700 MARQUIS ONE TOWER
277 PARK AVENUE, FIFTH FLOOR           DR BHUPENDRA P MEPANI LIV TRUST        245 PEACHTREE CENTER AVENUE, N.E.
NEW YORK, NY 10172                     35270 10057 GINGER POINTE CT           ATLANTA, GA 30303-1227
                                       BONITA SPGS, FL 34135-8102



SOCAL WATER HEATING SPECIALISTS INC.   SOCIETY FOR CORPORATE GOVERNANCE       SOHAN M WICKRAMASINGHE &
4599 MISSION GORGE PLACE               240 W 35TH ST, STE 400                 LAURA D WICKRAMASINGHE JT TEN
SUITE A                                NEW YORK, NY 10001                     638 MILLS ST
SAN DIEGO, CA 92120                                                           HINSDALE, IL 60521-2432




SOMBAT VORASORN &                      SONG QU &                              SONGXIAN SONDRA WANG
TONY VORASORN COMMUNITY PROPERTY       YINGZI WU JT TEN                       8308 SHELTER CREEK LN
11559 MILLENNIUM PKWY                  1054 CAGGIANO DR                       SAN BRUNO, CA 94066-3879
PLAINFIELD, IL 60585-5184              SAN JOSE, CA 95120-3221




SONIFI SOLUTIONS, INC.                 SONJA S IM                             SONJA WARNER
P.O. BOX 505225                        2235 167TH AVE SE                      39610 CAMINO SABROSO
SAINT LOUIS, MO 63150-5225             BELLEVUE, WA 98008-5330                INDIO, CA 92203-4374




SOOBIN TAN &                           SOPHIA LU                              SOPHIA SFK MO
CATHERINE SUN JT TEN                   TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
2939 24TH AVE                          17555 MARENGO DR                       528 W LIME AVE
SAN FRANCISCO, CA 94132-1535           ROWLAND HGHTS, CA 91748-4158           MONROVIA, CA 91016-2614




SOUTH END GLASS & MIRROR, INC.         SOUTHERN DISTRICT OF CALIFORNIA        SOUTHERN DISTRICT OF CALIFORNIA
5559 NATIONAL TURNPIKE                 ATTN: ALANA W. ROBINSON                ATTN: ALANA W. ROBINSON
LOUISVILLE, KY 40214-3725              880 FRONT ST, ROOM 6293                IMPERIAL COUNTY OFFICE
                                       SAN DIEGO, CA 92101-8893               516 INDUSTRY WAY, STE C
                                                                              IMPERIAL, CA 92251-7501



SOUTHERN DISTRICT OF NEW YORK          SOUTHERN DISTRICT OF NEW YORK          SOUTHERN DISTRICT OF NEW YORK
ATTN: JOON KIM                         ATTN: JOON KIM                         ATTN: JOON KIM
CIVIL DIVISION                         MAIN OFFICE& CRIMINAL DIVISION         WHITE PLAINS DIVISION
86 CHAMBERS ST                         ONE ST ANDREW’S PLAZA                  300 QUARROPAS ST
NEW YORK, NY 10007                     NEW YORK, NY 10007                     WHITE PLAINS, NY 10601
SOUTHERN EYE ASSOCIATES Case  21-10831-CTG
                          PROFIT       SOUTHERN Doc  17 Filed
                                                  HERITAGE      05/19/21
                                                           LANDSCAPE LLC   Page 606 of 661
                                                                              SOUTHWEST SECURITIES INC
SHARING PLAN                           P.O. BOX 101586                         LAWRENCE WAYNE LOWREY IRA
FBO BRADLEY B WILLIAMS                 IRONDALE, AL 35210                      126 WHITESTONE DR
34 SIRRINE DR                                                                  MCDONOUGH, GA 30253-6336
GREENVILLE, SC 29605-1137



SP GROUP INC.                          SPENCER MCCRACKEN                       SPENCER MOSER &
1435 TONNE ROAD                        TOD BENEFICIARY ON FILE WITH CPU        LISA MOSER JT TEN
ELK GROVE VILLAGE, IL 60007            9909 CHEROKEE LN                        324 20TH ST PH
                                       LEAWOOD, KS 66206-2456                  BROOKLYN, NY 11215-6819




SPINZONE LAUNDRY                       SPRING CHUEN ING WU                     SPRINGFIELD & CO
P.O. BOX 40037                         1220 TASMAN DRIVE 367                   C/O AVENU INSIGHTS & ANALYTICS
AUSTIN, TX 78704                       SUNNYVALE, CA 94089-2418                100 HANCOCK ST
                                                                               10TH FLOOR
                                                                               QUINCY, MA 02171



SPRINGHILL SUITES BY MARRIOTT          ST JOHNS LUTHERAN CHURCH                STACEY CRAWFORD
C/O MARRIOTT INTERNATIONAL INC.        312 S 3RD ST                            4915-J ARENDALL ST PM 3135
ATTN: LAW DEPARTMENT                   EVANSVILLE, WI 53536-1247               MOREHEAD CITY, NC 28557
10400 FERNWOOD ROAD
BETHESDA, MD 20817



STACEY JONES                           STACY E ROSALES                         STAINES FINANCIAL LLC GENERAL
TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU        PARTNER JORVA PARTNERS B LIMITED
12108 CHESTERBROOK CT                  5956 PIMENTA AVE                        PARTNERSHIP 1420 ROCKY RIDGE DRIVE
FORT WAYNE, IN 46845-1965              LAKEWOOD, CA 90712-1038                 UNIT
                                                                               250
                                                                               ROSEVILLE, CA 95661

STAN H LOWREY &                        STAN SCHWARZ TR                         STANLEY ACCESS TECHNOLOGIES, LLC
THERESA L LOWREY JT TEN                UA 05/14/14                             P.O. BOX 0371595
TOD BENEFICIARY ON FILE CPU            STANLEY SCHWARZ REVOCABLE TRUST         PITTSBURGH, PA 15251-7595
114 BREHLER AVE                        115 SANDRA MURAIDA WAY APT 321
SANGER, CA 93657-3826                  AUSTIN, TX 78703-4756



STANLEY B MCCABE &                     STANLEY F BAKER &                       STANLEY H SHIROMA TR &
MARTHA W MCCABE JT TEN                 JOAN L BAKER JT TEN                     LEATRICE SONOKO SHIROMA TTEE
13019 DRUM POINT RD                    TOD BENEFICIARY ON FILE CPU             SHIROMA FAMILY LIVING TRUST
OCEAN CITY, MD 21842                   6791 NESHOBA RD                         38327 4216 BANYAN AVE
                                       MEMPHIS, TN 38120-8801                  SEAL BEACH, CA 90740-2807



STANLEY J COX &                        STANLEY J FOLTZ &                       STANLEY LIM
LAURA S COX JT TEN                     WANDA F FOLTZ JT TEN                    TOD BENEFICIARY ON FILE WITH CPU
304 WOODLIEF FARM RD                   19015 SEMINOLE PASS                     15832 CASTLEWOODS DR
ROLESVILLE, NC 27571-9224              GARDEN RIDGE, TX 78266-2842             SHERMAN OAKS, CA 91403-4809




STANLEY MEDENORP                       STANLEY PERLA                           STANLEY R HAYES TR
1028 JOSIANE DR                        PARK AVENUE TOWER                       STANLEY R HAYES REV LIV TRUST
KALAMAZOO, MI 49009-9343               65 EAST 55TH STREET, SUITE 801          UA 06/11/13
                                       NEW YORK, NY 10022                      923 S PENROSE CIR
                                                                               MESA, AZ 85206



STANLEY R ROSS TR &                    STANLEY R. PERLA                        STANLEY R. PERLA
MARTHA ROSS TTEE                       PARK AVENUE TOWER                       C/O MORRISON & FOERSTER LLP
ROSS FAMILY TRUST                      65 EAST 55TH STREET, SUITE 801          ATTN: JOEL HAIMS
33654 5650 COLBOURN PL                 NEW YORK, NY 10022                      250 WEST 55TH STREET
OAKLAND, CA 94619-3508                                                         NEW YORK, NY 10019
                       Case
STAR SPECIALTY INSURANCE     21-10831-CTG
                         COMPANY      STARLEY Doc   17 Filed
                                               CHOCHOLOUSEK        05/19/21   Page 607MEETING
                                                                                 START of 661
ATTN: KYLE MELLEVOLD                  2505 S KIWANIS AVE APT 251                 PO BOX 4109
399 PARK AVENUE                       SIOUX FALLS, SD 57105-0146                 LONG BEACH, CA 90853
NEW YORK, NY 10022




STATE CONTROLLER                        STATE OF ALABAMA                         STATE OF CALIFORNIA ATTORNEY GENERAL
STATE OF CALIFORNIA                     UNCLAIMED PROPERTY ALABAMA               ATTN: XAVIER BECERRA
UNCLAIMED PROPERTY DIVISION             TREASURERS                               1300 I ST, STE 1740
10600 WHITE ROCK ROAD SUITE 141         OFFICE RSA UNION BUILDING                SACRAMENTO, CA 95814-2919
RNCHO CORDOVA, CA 95670                 100 NORTH UNION ST SUITE 636
                                        MONTGOMERY, AL 36104

STATE OF CALIFORNIA ATTORNEY GENERAL    STATE OF CALIFORNIA LABOR AND            STATE OF KENTUCKY
ATTN: XAVIER BECERRA                    WORKFORCE DEVELOPMENT AGENCY             AVENU INSIGHTS & ANALYTICS
PO BOX 944255                           800 CAPITOL MALL                         C/O CUSTODY DEPT
SACRAMENTO, CA 94244-2550               MIC 55                                   100 HANCOCK ST 10TH FLR
                                        SACRAMENTO, CA 95814                     NORTH QUINCY, MA 02171



STATE OF LOUISIANA                      STATE OF MARYLAND ATTORNEY GENERAL       STATE OF NEW YORK ATTORNEY GENERAL
DEPT OF TREASURY                        ATTN: BRIAN E. FROSH                     ATTN: LETITIA A. JAMES
UNCLAIMED PROPERTY                      200 ST PAUL PLACE                        DEPT. OF LAW
PO BOX 91010                            BALTIMORE, MD 21202                      THE CAPITOL, 2ND FL
BATON ROUGE, LA 70821-9010                                                       ALBANY, NY 12224-0341



STATE OF SOUTH CAROLINA TREASURER       STATE OF VIRGINIA ATTORNEY GENERAL       STATHIA E XANOS TR
UNCLAIMED PROPERTY                      ATTN: MARK R. HERRING                    STATHIA E XANOS 2011 TRUST
WADE HAMPTON BUILDING SUITE 214         202 N NINTH ST                           UA 01/31/11
1200 SENATE STREET                      RICHMOND, VA 23219                       11738 CRANNA CT
COLUMBIA, SC 29201                                                               ORLAND PARK, IL 60467-7527



STAURT PARK KINGSBERY TR                STAVROS OLYMPIOS &                       STEADFAST INSURANCE COMPANY
THE 2013 JOSHUA A FEDER                 ANNE-MARIE OLYMPIOS JT TEN               C/O ARRROWHEAD
SUPPLEMENTAL NEEDS TRUST                8017 RAYFORD DR                          ATTN: SALVADOR TORRES
1470 WALNUT ST STE 200                  LOS ANGELES, CA 90045-2424               701 B. STREET, SUITE 2100
BOULDER, CO 80302-5335                                                           SAN DIEGO, CA 92101



STELLA M PAPADOPOULOS                   STELLA SAKS                              STEPHANIE A GRIMM
TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU         4540 CEDAR HILL DR
945 VERONA DR                           6061 PALMETTO CIR N                      BATAVIA, OH 45103-1256
FULLERTON, CA 92835-3338                APT C113
                                        BOCA RATON, FL 33433-3642



STEPHANIE A SKIDMORE                    STEPHANIE LEE YEE                        STEPHANIE MICHELE SCHOVILLE
26 VALIANT RD                           TOD BENEFICIARY ON FILE WITH CPU         IRREV TR 01/20/11
E BRUNSWICK, NJ 08816-4132              72 VIA LA CUMBRE                         STEPHANIE MICHELE SCHOVILLE TTEE
                                        GREENBRAE, CA 94904-1345                 FBO PERSHING LLC 15228 ISLA VISTA RD
                                                                                 JAMUL, CA 91935-3401



STEPHANIE MICKESH &                     STEPHANIE SCHINDLER TR                   STEPHANIE SPECTER TR &
MICHAEL MICKESH JT TEN                  THE DAVID W LEFFELER LIVING TRUST        BRADLEY SPECTER TTEE
24111 LA ROSA DR                        UA 01/17/95                              STEPHANIE SPECTER REVOCABLE TRUST
LAKE FOREST, CA 92630-5215              1005 MADISON AVE                         41401 7848 TALAVERA PL
                                        WASHINGTON, MO 63090                     DELRAY BEACH, FL 33446-4321



STEPHANIE YU-HSUAN SU                   STEPHEN ATKINS                           STEPHEN B LOW
3287 E WILD HORSE PRIVADO STE 6         169 SELDEN HILL DR                       TOD BENEFICIARY ON FILE WITH CPU
ONTARIO, CA 91762                       WEST HARTFORD, CT 06107                  28427 WINTERDALE DR
                                                                                 CANYON CNTRY, CA 91387-3158
STEPHEN BOATWRIGHT & Case        21-10831-CTG
                                          STEPHENDoc 17 TR
                                                 BRADVICA Filed 05/19/21            Page 608 ofBRADVICA
                                                                                       STEPHEN  661 TR
JULIA BOATWRIGHT JT TEN                   PAUL & NANCY STOLL 2004 CHARITABLE           UA 09/21/1989 SURVIVORS REVOCABLE
109 S HIGHLAND WAY                        UNITRUST UA 12/23/04                         TRUST
MYRTLE BEACH, SC 29572-3368               5450 TELEGRAPH RD STE 101                    CREATED UNDER THE PJ & NV STOLL
                                          VENTURA, CA 93003-4130                       REVOCABLE TR. 5450 TELEGRAPH RD STE
                                                                                       101
                                                                                       VENTURA, CA 93003

STEPHEN C HERMAN                          STEPHEN CHUNCO &                             STEPHEN D DOSS
2448 OCEAN AVE                            BERNADETTE CHUNCO JT TEN                     17133 E ROCKWOOD DR
BELLMORE, NY 11710-3825                   6568 WHEELER RD                              FOUNTAIN HLS, AZ 85268
                                          LOCKPORT, NY 14094-9416




STEPHEN D GLACY TR                        STEPHEN E CALLAHAN &                         STEPHEN FREED TR &
SAMANTHA TRUST                            CHRISTINE J CALLAHAN JT TEN                  MARSHA FREED TTEE
UA 07/30/12                               3356 DANMARK DR                              STEPHEN FREED LIVING TRUST 40627
4400 N SCOTTSDALE RD STE 118              GLENWOOD, MD 21738-9409                      45 PRAIRIE PARK DRIVE UNIT 203
SCOTTSDALE, AZ 85251-3331                                                              WHEELING, IL 60090-2727



STEPHEN H GLEITZ                          STEPHEN HUANG                                STEPHEN J ALEXANDER
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU             6426 SOUTH COTTAGE GROVE 2ND FL
115 W MALTA RD                            28538 STARBOARD LN                           CHICAGO, IL 60637
OAK RIDGE, TN 37830-5324                  HAYWARD, CA 94545-4715




STEPHEN J HOWARD &                        STEPHEN J SHAPER                             STEPHEN KRAMER TR &
BOZENNA E HOWARD TR                       1800 WEST LOOP S STE 360                     MARLENE KRAMER TTEE
UA 12/05/1986                             HOUSTON, TX 77027-3269                       KRAMER FAMILY TRUST
HOWARD TRUST 3827 COPPER POND                                                          36784 9059 KILBOURN AVE
ANACORTES, WA 98221                                                                    SKOKIE, IL 60076-1648



STEPHEN L DAVENPORT &                     STEPHEN L GRAHAM                             STEPHEN LIU
SANDY DAVENPORT JT TEN                    205 MOSER RD                                 239 W NORMAN AVE
2117 SHORTCAKE LN                         LOUISVILLE, KY 40223-3113                    ARCADIA, CA 91007-8040
LYNDEN, WA 98264




STEPHEN M MOLESKY & ASSOCIATES INC        STEPHEN MAYNARD                              STEPHEN N LIVINGSTON
PSP FBO STEPHEN M MOLESKY                 39 WESTCOTT CIRCLE                           TOD BENEFICIARY ON FILE WITH CPU
5026 DORSEY HALL DR STE 105               MC KENZIE, AL 36456                          1943 PORT CARDIGAN PL
ELLICOTT CITY, MD 21042-7853                                                           NEWPORT BEACH, CA 92660-5347




STEPHEN P. JOYCE                          STEPHEN PEPPERDINE                           STEPHEN PESCITELLI &
PARK AVENUE TOWER                         1621 HONEYSUCKLE RD                          PAMELA PESCITELLI JT TEN
65 EAST 55TH STREET, SUITE 801            LIVERMORE, CA 94551                          209 ELMWOOD PL
NEW YORK, NY 10022                                                                     SANDWICH, IL 60548-1249




STEPHEN PIXLEY TR                         STEPHEN R MILLER TR &                        STEPHEN R WHITTAKER TR
STEPHEN M PIXLEY LIVING TRUST             MARGARET MILLER TTEE                         STEPHEN R WHITTAKER 101 TR
UA 05/27/15                               THE STEPHEN & MARGARET MILLER                UA 11/07/02
2882 DOW AVE                              FAMILY TRUST 02/21/01 1367 RAPIDVIEW DR      PO BOX 2260
TUSTIN, CA 92780-7258                     WALNUT, CA 91789-3828                        BROKEN ARROW, OK 74013-2260



STEPHEN ROMANOW &                         STEPHEN S TANAKA TR &                        STEPHEN SALKA TR
ALLANNA M ROMANOW JT TEN                  AMY TANAKA TTEE                              STEPHEN M SALKA DECLARATION OF TR
512 STONEY CREEK CT                       STEPHEN S & AMY TANAKA TRUST                 UA 11/20/06
STERLING, VA 20164-1353                   37985 6861 SPERRYVILLE LN                    655 COUNTY ROAD 501
                                          MOORPARK, CA 93021-5057                      BAYFIELD, CO 81122-9460
STEPHEN SHAW TR         Case 21-10831-CTG
                                      STEPHENDoc    17 &Filed 05/19/21
                                               T CARSON                  Page 609 ofTAPOGNA
                                                                            STEPHEN  661 TR &
UA 08/13/2018                         PATRICIA L CARSON JT TEN              SUSAN TAPOGNA TTEE
STEPHEN SHAW REVOCABLE TRUST          11460 LONGWATER CHASE CT              STEPHEN & SUSAN TAPOGNA FAMILYTRUST
3200 NE 36TH ST APT 819               FORT MYERS, FL 33908-4924             38008 13035 THOMAS CREEK RD
FT LAUDERDALE, FL 33308                                                     RENO, NV 89511-8642



STEPHEN TIMMERMAN TR &                STEPHEN W GEIST &                     STEPTOE & JOHNSON LLP
JANICE TIMMERMAN TTEE                 MARSHA GEIST JT TEN                   P.O. BOX 603212
TIMMERMAN REVOCABLE TRUST             12675 HORSESHOE TRL                   CHARLOTTE, NC 28260-3212
38736 1031 CUMBERLAND TRL             HUNTLEY, IL 60142-7454
LAKE GENEVA, WI 53147



STERLIN B HALL                        STERNE AGEE & LEACH CUST              STERNE AGEE & LEACH CUST
9336 BRIARCLIFF TRCE                  DANIEL MUGGEO IRA                     EILEEN CAMPBELL IRA R/O
PORT SAINT LUCIE, FL 34986-3354       3140 SW 16TH ST                       56 PEBBLE LN
                                      FT LAUDERDALE, FL 33312-3710          BLACKWOOD, NJ 08012-5575




STERNE AGEE & LEACH CUST              STERNE AGEE & LEACH CUST              STERNE AGEE & LEACH CUST
ENZA LOZITO IRA                       FBO GREGORY STEWART IRA               FBO KENNETH G ALLEN JR SEP IRA
12293 COUNTRY GREENS BLVD             36 RAMAR ST                           3669 WELLHAUN RD
BOYNTON BEACH, FL 33437-2040          FLANDERS, NJ 07836-9607               DECATUR, GA 30034-4833




STERNE AGEE & LEACH CUST              STERNE AGEE & LEACH CUST              STERNE AGEE & LEACH CUST
FBO ROBERT N ORR SIMPLE IRA           FBO THOMAS PONZIO SEP IRA             GEORGE A ANDERSON IRA
9500 SW 167TH AVE                     605 E 14TH ST APT 2D                  2920 FLORIDA BLVD APT 111
MIAMI, FL 33196-4947                  NEW YORK, NY 10009-3203               DELRAY BEACH, FL 33483-4650




STERNE AGEE & LEACH CUST              STERNE AGEE & LEACH CUST              STERNE AGEE & LEACH CUST
JOHN D COLLINS IRA                    NATALIE UDOVICH OBRIEN IRA            PETER VILLARI IRA
2850 NE 30TH ST APT 19                2368 ELMHURST BLVD NW                 37 FREMONT ST
FT LAUDERDALE, FL 33306-1959          KENNESAW, GA 30152-6005               SOMERVILLE, MA 02145-1416




STERNE AGEE & LEACH CUST              STEVE BORTZ &                         STEVE CHEN &
RUSSELL GENTRY IRA                    NANCY BORTZ TR                        STACY K CHEN JT TEN
116 CAPTAIN LOWMAN RD                 UA 07/16/2007 BORTZ FAMILY TRUST      TOD BENEFICIARY ON FILE CPU
CHAPIN, SC 29036-7421                 1461 REDSAIL CIRCLE                   3164 SAN JOAQUIN WAY
                                      WESTLAKE VLG, CA 91361                UNION CITY, CA 94587-2812



STEVE LUXENBERG &                     STEVE MILLMAN                         STEVE MIRELES
TERRI LUXENBERG JT TEN                TOD BENEFICIARY ON FILE WITH CPU      13431 ROUNDUP PASS
66 RIVERWOODS RD                      15130 DICKENS ST APT 101              SAN ANTONIO, TX 78245-3618
LINCOLNSHIRE, IL 60069-3248           SHERMAN OAKS, CA 91403-5329




STEVE MULLANE &                       STEVE P DANKO &                       STEVE ROLAND &
CRISTINA MULLANE JT TEN               VODELLA L DANKO JT TEN                CYNTHIA ROLAND JT TEN
1923 ROTARY DR                        204 WINDRUSH FARM LN                  17025 MACEY RD
HUMBLE, TX 77338-5296                 SEVERNA PARK, MD 21146-4312           HEARNE, TX 77859-9361




STEVE STANDRIDGE                      STEVE VERDERANO &                     STEVEN A MILLER
1080 E FRONT ST                       JOANNE VERDERANO JT TEN               4 BRYAN ST
LYNDEN, WA 98264-1612                 12 PINE VALLEY RD                     SARATOGA SPRINGS, NY 12866-1706
                                      FREDON, NJ 07860-5240
STEVEN A ROTHSCHILD     Case   21-10831-CTG
                                        STEVEN ADoc 17 IRAFiled
                                                 ROUTON         05/19/21
                                                           COR CLEARING          Page 610 of
                                                                                    STEVEN    661
                                                                                           B GINSBERG
8341 VINTAGE CLUB CIR                    CUST                                       TOD BENEFICIARY ON FILE WITH CPU
WILMINGTON, NC 28411-7690                92 SIENA                                   140 BOUNDARY BLVD
                                         LAGUNA NIGUEL, CA 92677                    APT 2
                                                                                    ROTONDA WEST, FL 33947-5500



STEVEN BARULICH &                        STEVEN C BURBRIDGE TR                      STEVEN C HOLT &
KATHY BARULICH JT TEN                    STEVEN C BURBRIDGE REV TRUST               MANGALA P HOLT JT TEN
2213 RICH SPRINGS CT                     UA 12/14/05                                927 CAMINO LA MAIDA
BAKERSFIELD, CA 93312-3577               13108 SHERWOOD DR                          THOUSAND OAKS, CA 91360-4617
                                         LEAWOOD, KS 66209-3428



STEVEN C KISER TR &                      STEVEN C LEVIN                             STEVEN C SORTOMME &
DANA L KISER TTEE                        2339 BOSTON ST UNIT 1                      CAROL SORTOMME JT TEN
RUBY QUINN KISER 2015 TRUST              BALTIMORE, MD 21224-3678                   5133 LARIMER LN
42013 3600 MEADOWRIDGE LN                                                           LAS CRUCES, NM 88011-6605
MIDLAND, TX 79707-4543



STEVEN D ROE                             STEVEN D TOLBERT TR &                      STEVEN E CHRISTENSEN SUPER
305 BRIDGEPOINT CIR                      GAIL S TOLBERT TTEE                        SIMPLIFIED 401K PSP PENSON PLAN FBO
BOSSIER CITY, LA 71111-8163              STEVEN & GAIL TOLBERT REVOCABLE TR         STEVEN E CHRISTENSEN
                                         8234 W 100TH TER                           1864 WEDGEWOOD AVE
                                         OVERLAND PARK, KS 66212-3401               UPLAND, CA 91784-8705



STEVEN E MCKIERNAN                       STEVEN E OATES TR &                        STEVEN E SPENCER &
804 E CLARK STREET                       KAREN M OATES TTEE                         THERESA G SPENCER JT TEN
MILWAUKEE, WI 53212                      STEVE E & KAREN M OATES REV TRUST          217 E ELMVIEW PL
                                         36357 639 PASEO DE LA PLAYAQ APT 203       SAN ANTONIO, TX 78209-3807
                                         REDONDO BEACH, CA 90277-6549



STEVEN F GORDON TR &                     STEVEN FAIN                                STEVEN GOOSELAW TR &
ANNE C GORDON TTEE                       5708 E SLEEPY RANCH RD                     JULIE GOOSELAW TTEE
STEVEN F & ANNE C GORDON REV LIV TR      CAVE CREEK, AZ 85331-1541                  STEVEN AND JULIE GOOSELAW 2014
38468 16616 S 37TH WAY                                                              TRUST 04/04/14 1209 N CHRISTINE ST
PHOENIX, AZ 85048-7967                                                              ORANGE, CA 92869-1203



STEVEN GRIMES                            STEVEN HALL TR                             STEVEN J ABBOTT &
2455 SPYGLASS HL                         STEVEN HALL TR ESTABLISHED U/N             ALOYSE DIANA ABBOTT JT TEN
CENTER VALLEY, PA 18034-8918             LAWRENCE E HALL LIV TRUST                  16136 NE 105TH ACOURT
                                         41741 38635 GOLDEN EAGLE PL                REDMOND, WA 98052
                                         LOVETTSVILLE, VA 20180-2799



STEVEN J BEASLEY                         STEVEN JAO &                               STEVEN JOSEPH RENSIN TR
TOD BENEFICIARY ON FILE WITH CPU         JUDY JAO JT TEN                            S JOSEPH RENSIN TRUST
17858 W ARIZONA DR                       911 PEBBLE CREEK LN                        UA 02/15/10
SURPRISE, AZ 85374-2900                  WALNUT, CA 91789-4158                      1166 BUENA VISTA ST
                                                                                    VENTURA, CA 93001-2117



STEVEN L BARRON                          STEVEN L LAWRENCE                          STEVEN L LEAVITT
15506 LINN PARK TER                      9448 S 232ND CIR                           884 LEAVITT LN
LAKEWOOD RCH, FL 34202-5659              GRETNA, NE 68028-4181                      MESQUITE, NV 89027




STEVEN L WEIGART                         STEVEN LITTLEJOHN &                        STEVEN LITTLEJOHN &
TOD BENEFICIARY ON FILE WITH CPU         TONI LITTLEJOHN TR                         TONI LITTLEJOHN TR
3032 NEWPORT AVE                         UA 06/16/1999 LITTLEJOHN FAMILY TRUST      UA 06/16/1999 LITTLEJOHN TRUST
SAN RAMON, CA 94583-2929                 PO BOX 176                                 PO BOX 276
                                         MALIBU, CA 90265                           PT REYES STA, CA 94956
STEVEN M BRADSHAW       Case 21-10831-CTG
                                      STEVEN MDoc   17 Filed 05/19/21
                                               GUTMAN                     Page 611 of
                                                                             STEVEN    661 TR &
                                                                                    M SLAVIN
TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU       MARIE T SLAVIN TTEE
6858 BENT TWIG WAY                    5472 TANGLEWOOD                        SLAVIN FAMILY TRUST
FLOWERY BR, GA 30542                  LA QUINTA, CA 92253                    16 MOUNTAIN LAUREL
                                                                             DOVE CANYON, CA 92679-4217



STEVEN MATHEWS                        STEVEN MCCORMICK                       STEVEN NIN-CHUN SHENG TR &
735 SOUTHVIEW WAY                     424 CALLE SANTIAGO                     ROUNDA Y SHENG TTEE
WOODSIDE, CA 94062-4066               NEWBURY PARK, CA 91320-6852            SHENG TRUST
                                                                             21791 HEBER WAY
                                                                             SARATOGA, CA 95070-9700



STEVEN P KAPLAN                       STEVEN P ZUCCARO                       STEVEN PRESSMAN
2102 CENTURY PARK LN APT 302          TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
LOS ANGELES, CA 90067-3322            1411 THREE MILE DR                     16728 NW 14TH CT
                                      GROSSE POINTE PARK, MI 48230-1125      PEMBROKE PNES, FL 33028-1367




STEVEN R BARBOSA &                    STEVEN R ESHLEMAN TR                   STEVEN R ESHLEMAN TR
ELAINE BARBOSA JT TEN                 CARLA D ESHLEMAN TRUST                 STEVEN R ESHLEMAN TRUST
26 WINDHAM SHIRE DR                   UA 09/17/99                            UA 09/17/99
SEEKONK, MA 02771-1731                2248 AMARIE CT                         2248 AMARIE CT
                                      SALINA, KS 67401-7143                  SALINA, KS 67401-7143



STEVEN R EYER                         STEVEN R MARTENS                       STEVEN R MOWERY TR &
1671 PEMBROOK RD                      4708 HIGHLAND TER                      BRENDA S MOWERY TTEE
MAPLE GLEN, PA 19002-3167             AUSTIN, TX 78731-5319                  BRENDA S MOWERY REV TRUST
                                                                             36078 722 W CLARK ST
                                                                             CLARINDA, IA 51632-2436



STEVEN R WRIGHT II                    STEVEN R WRIGHT TR &                   STEVEN RICHARD WISNEWSKI
1004 LENA RUN CT                      JAMES L MOONEYHAM TTEE                 2854 LANDING DR
WINTER HAVEN, FL 33880                WE HELMUTH GST EX TR FBO SUE           MARIETTA, GA 30066-2370
                                      HELMUTH 02/20/03 154 AVENUE H SE
                                      WINTER HAVEN, FL 33880-3642



STEVEN RUBERT                         STEVEN S HESTER                        STEVEN S HUCKBODY
9524 CROSS CREEK DR                   1204 WINONA AVE                        2715 CANTOR DR
BOYNTON BEACH, FL 33436-2924          WAYCROSS, GA 31503-6845                MORGAN HILL, CA 95037-3946




STEVEN SOMMER &                       STEVEN SWEENEY &                       STEVEN T LUM &
ANNE SOMMER JT TEN                    RAYE ANN SWEENEY JT TEN                VICKEY L LUM JT TEN
39 HATHAWAY RD                        26241 TRANQUILITY VIEW CT              43 E WARSON CT
BRONXVILLE, NY 10708                  MECHANICSVLLE, MD 20659-5477           VERNON HILLS, IL 60061-3809




STEVEN TOTZKE TR &                    STEVEN V GAUTSCHY                      STEVEN V HAYDEN
JO ANN TOTZKE TTEE                    49010 BALADA CT                        TOD BENEFICIARY ON FILE WITH CPU
STEVEN AND JOANN TOTZKE TRUST         LA QUINTA, CA 92253-2444               260 MOUNTAIN TOP DR
2808 ELM AVE                                                                 BLUE RIDGE, GA 30513
MANHATTAN BCH, CA 90266-2428



STEVEN W BENTLEY                      STEVEN W DODSON TR &                   STEVEN W PRISTAS &
1855 N 690 E                          KEITH D PLOTTEL TTEE                   JUDITH A PRISTAS JT TEN
OREM, UT 84097-7309                   JEAN BOYD TRUST FBO STEVEN DODSON      TOD BENEFICIARY ON FILE CPU
                                      36605 61956 LARK RD                    6520 VIA PRIMO ST
                                      LA GRANDE, OR 97850-5323               LAKE WORTH, FL 33467-6158
STEWARD KUNG YOUNG & Case      21-10831-CTG
                                        STEWARTDoc  17& Filed 05/19/21
                                                SLOAN                      Page 612 ofTITLE
                                                                              STEWART  661GUARANTY COMPANY
SHENA HSU YOUNG JT TEN                  DIANE SLOAN JT TEN                    ONE WASHINGTON MALL
225 W WALNUT AVENUE                     2008 S 208TH ST                       14TH FLOOR
ARCADIA, CA 91007-8248                  ELKHORN, NE 68022-2734                BOSTON, MA 02108




STF CONSULTING INC 401K                 STIFEL NICOLAUS & CO INC CUST         STIFEL NICOLAUS & CO INC CUST
SUSAN T FIELD TR                        FBO KATHY RETTICH IRA                 FBO STEPHEN MARINELLO IRA
3807 J ST                               119 FARMERSVILLE PIKE                 1003 LAKE GRAYSON DR
LINCOLN, NE 68510-1636                  GERMANTOWN, OH 45327                  KATY, TX 77494-4708




STIFEL NICOLAUS & CO INC                STR, INC                              STUART C SOVATSKY
FBO MERRICK E BOUGHAN IRA               735 EAST MAIN STREET                  12223 NE 236TH TER
614 N WINNEBAGO DR                      HENDERSONVILLE, TN 37075              FORT MC COY, FL 32134-6290
LK WINNEBAGO, MO 64034-9419




STUART D EDEN                           STUART J GRAHAM                       STUART L KELLER &
660 1ST AVE N E                         TOD BENEFICIARY ON FILE WITH CPU      DONNA J KELLER JT TEN
CARMEL, IN 46032                        21026 N 123RD DRIVE                   TOD BENEFICIARY ON FILE CPU
                                        SUN CITY WEST, AZ 85375               12406 NE 172ND ST
                                                                              KEARNEY, MO 64060



STUART L KRICUN TR &                    STUART MCKENZIE                       STUART WOLLMAN
CIPORA KRICUN TTEE                      254 WEST WEDGEWOOD AVE                C/O ABRAHAM, FRUCHTER & TWERSKY, LLP
STUART AND CIPORA KRICUN TRUST          SAN GABRIEL, CA 91776                 ATTN: MICHAEL KLEIN
41922 16751 MORRISON ST                                                       ONE PENN PLAZA, SUITE 2805
ENCINO, CA 91436-1047                                                         NEW YORK, NY 10119



SU JEN CHANG TOD                        SUAN LUE                              SUANNE ROUSE
CHING HWA CHANG                         TOD BENEFICIARY ON FILE WITH CPU      315 HIDE A WAY LN E
SUBJECT TO STA TOD RULES                171 N CHURCH LN PH 11                 HIDEAWAY, TX 75771
10F NO 92 FU HSING N RD                 LOS ANGELES, CA 90049-2070
TAIPEI TAIWAN



SUBURBAN ELEVATOR COMPANY               SU-CHIH WU                            SUCHU CHUANG
1807 S. WASHINGTON STREET               22501 N SUMMIT RIDGE CIR              2219 BOLANOS AVE
SUITE 110                               CHATSWORTH, CA 91311-2673             ROWLAND HGHTS, CA 91748-3813
NAPERVILLE, IL 60565




SUDHAKAR MADAKASIRA                     SUE A COUNCILMAN                      SUE A HARNISH
58 GRANDVIEW CIR                        10655 BIRCH POINT CT                  15 VILLAGE TRL
BRANDON, MS 39047-7398                  RENO, NV 89521-6267                   HONEOYE FALLS, NY 14472-1033




SUE ANN BARBER                          SUE ARLEN SHANER                      SUE LIN NG
TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
4460 W SHAW AVE 132                     12841 HARRISON DR                     3315 BALDWIN ST
FRESNO, CA 93722-6210                   CARMEL, IN 46033-9208                 LOS ANGELES, CA 90031-2909




SUE M SETTEN TR &                       SUE R RAINER                          SUEH FONG
WILLIAM J SETTEN TTEE                   3710 RAPIDES ST                       TOD BENEFICIARY ON FILE WITH CPU
SETTEN FAMILY TRUST                     MONROE, LA 71203-3426                 7336 KRAFT AVE
36434 13616 W GEMSTONE DR                                                     N HOLLYWOOD, CA 91605-3911
SUN CITY WEST, AZ 85375-5339
SUEHIRO WATANABE          Case 21-10831-CTG    Doc
                                        SUK FONG YU &17     Filed 05/19/21   Page 613 KULKARNI
                                                                                SUMAN  of 661
20536 BIND CT                            ANNIE SUK HING YU LIN JT TEN           9S-155 NANTUCKET DR
WALNUT, CA 91789-3550                    703 NACHI WAY                          DARIEN, IL 60561
                                         MONTEREY PARK, CA 91754-2544




SUMANTH LOKANATH &                       SUMIKO OI                              SUMIT S DHARIA
VASANTHA GUDIWADA JT TEN                 TOD BENEFICIARY ON FILE WITH CPU       11 STONE ARCH RD
2673 E GERONIMO ST                       14935 SIMONDS ST                       OLD WESTBURY, NY 11568-1122
GILBERT, AZ 85295-1211                   MISSION HILLS, CA 91345-1233




SUMMER SWARTS                            SUMMIT HOSTING                         SUNG CHIH TSAI
TOD BENEFICIARY ON FILE WITH CPU         4100 CARMEL ROAD                       19225 DAMSON RD
2119 PRIMROSE DR                         B 213                                  UNIT A2
CEDAR FALLS, IA 50613-6101               CHARLOTTE, NC 28226                    LYNNWOOD, WA 98036-4956




SUNIL DRAVIDA &                          SUNIL K KAUSHAL                        SUNIL THOMAS
MAITHREYI DRAVIDA JT TEN                 8499 HIGHGROVE CT                      TOD BENEFICIARY ON FILE WITH CPU
4 LOYALIST CT                            GRAND BLANC, MI 48439-9585             16 SPURWOOD CT
MARLTON, NJ 08053-4633                                                          SPRING, TX 77381-2526




SUNITA CHANDIRAMANI                      SUNNI TABRIZI TR                       SUNNY A HUANG
11838 LAKESTONE WAY                      SUNNI FAMILY TRUST                     13923 SE 79TH DR
PROSPECT, KY 40059-9000                  UA 11/06/06                            NEWCASTLE, WA 98059-3256
                                         PO BOX 3714
                                         RCHO SANTA FE, CA 92067-3714



SURENDRA N KOSARAJU &                    SUSAN A HOWE                           SUSAN B REICHEL &
RAMA L KOSARAJU TEN COM                  7002 HALLSTEAD COURT                   ROBERT H REICHEL JT TEN
1018 EMERALD DUNES DR                    WILMINGTON, NC 28411                   TOD BENEFICIARY ON FILE CPU
SUN CITY CTR, FL 33573-5888                                                     112 REDTAIL CT
                                                                                MANKATO, MN 56001-4276



SUSAN B SHAFER                           SUSAN B SMITH &                        SUSAN BERKERY
TOD BENEFICIARY ON FILE WITH CPU         ANDREW SMITH JT TEN                    TOD BENEFICIARY ON FILE WITH CPU
N6595 WESTWIND DR                        2166 GLENVIEW TER                      151 S ORCHARD DR
FOND DU LAC, WI 54937-9500               RIVERSIDE, CA 92506-3475               PURCELLVILLE, VA 20132-3254




SUSAN C BURCH TR                         SUSAN C DAVIDOVICH TR                  SUSAN C LYONS TR
UA 08/13/1998                            SUSAN C DAVIDOVICH SEP PROP TR         SCL REVOCABLE TRUST
SUSAN C BURCH TRUST                      UA 08/06/97                            UA 07/05/12
7216 SIPES LANE                          2505 CLOVERFIELD BLVD                  670 EBONY DR
ANNANDALE, VA 22003                      SANTA MONICA, CA 90405-2823            OXNARD, CA 93030-4722



SUSAN C NAGELMANN TR                     SUSAN CLAIRE A GESKE                   SUSAN DOYLE TR &
SUSAN C NAGELMANN TRUST                  TOD BENEFICIARY ON FILE WITH CPU       KERRY R KOTHS TTEE
UA 01/28/14                              1508 MAGNOLIA DR                       DOYLE/KOTHS 2014 REV TRUST
529 ALEGRIA RD                           LANCASTER, SC 29720-1692               212 RIO ANCHO BLVD
SANTA BARBARA, CA 93105-3730                                                    LIBERTY HILL, TX 78642



SUSAN E SOLENBERGER-MCCALL               SUSAN E BLANCHARD                      SUSAN E M DAVIS
ROBERT MCCALL JR                         3205 GOLDEN GRV                        2110 AMHERST AVE
SUBJECT TO STA TOD RULES                 SAN ANTONIO, TX 78247-3002             ORLANDO, FL 32804
300 PREAKNESS CIRCLE
SOUTHLAKE, TX 76092
SUSAN EDELSTEIN        Case        21-10831-CTG    DocLEVY
                                            SUSAN ELLEN 17 ROTH
                                                            Filed
                                                                IRA05/19/21
                                                                    COR         Page 614GofAKEY
                                                                                   SUSAN     661&
24 KAYSER LN                                 CLEARING CUST                         GARY A AKEY JT TEN
WEST ORANGE, NJ 07052-1151                   1620 LANGSTON HUGHES STREET           13916 SIGNAL HILL DR
                                             HENDERSON, NV 89052-6928              LITTLE ELM, TX 75068-4940




SUSAN G MARDJETKO TR                         SUSAN GALLOWAY TR                     SUSAN GREAYER TR
UA 10/13/1997                                GALLOWAY FAMILY TRUST UA              UA 02/13/90
SUSAN G MARDJETKO ELAM TRUST                 38513                                 WESLEY & SUSAN GREAYER FAMILY
1005 TEAL PT                                 848 S OXFORD AVE APT 304              TRUST 1331 HECLA DR UNIT 119
TARPON SPGS, FL 34689                        LOS ANGELES, CA 90005-2894            LOUISVILLE, CO 80027-2336



SUSAN J FOSTER                               SUSAN J GIEBELHAUS                    SUSAN K BELL
1126 THUNDERBIRD DR                          TOD BENEFICIARY ON FILE WITH CPU      9630 CONCORD RD
EL PASO, TX 79912-3422                       3809 E GLENROSA AVE                   UNION CITY, PA 16438-7936
                                             PHOENIX, AZ 85018-4806




SUSAN K BUSSE TR                             SUSAN K INOUYE                        SUSAN KAY NILES R/O IRA COR
SUSAN K BUSSE TRUST                          PO BOX 311                            CLEARING CUST
UA 06/02/99                                  PAYETTE, ID 83661-0311                5610 CORSICA PLACE
1430 N ASTOR ST APT 15B                                                            VERO BEACH, FL 32967-7655
CHICAGO, IL 60610-1652



SUSAN KEENA                                  SUSAN KLAUSNER                        SUSAN L CHAN &
15 W 11TH ST APT 6A                          1600 BAY BLVD                         WILLIAM G CHAN JT TEN
NEW YORK, NY 10011-8780                      ATLANTIC BEACH, NY 11509-1501         6201 N MAPLEWOOD AVE
                                                                                   CHICAGO, IL 60659-2805




SUSAN L DZIEDZIC                             SUSAN L GALLAGHER TR                  SUSAN L GUST TR
11809 FLANDERS CIR NE                        SUSAN GALLAGHER LIVING TRUST          THE SUSAN L GUST TRVOCABLE TRUST
BLAINE, MN 55449-7511                        UA 01/26/11                           UA 09/27/99
                                             101 BARONS VIEW DR                    10337 MARLOU DR
                                             BURNET, TX 78611-3821                 MUNSTER, IN 46321-4339



SUSAN L KORYTKOWSKI &                        SUSAN L KOWA                          SUSAN L MIZUKI
WILLAIM N KNAPP TR UA 09/29/2020             TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
RICHARD                                      10311 LANDS END CIR                   4313 CANOGA DR
I KNAPP 2020 FAMILY TR.                      UNIT 13                               WOODLAND HLS, CA 91364-5328
3605 LOWELL STREET NW                        PLACIDA, FL 33946-2142
WASHINGTON, DC 20016

SUSAN L RUSSOW                               SUSAN L TRONAAS TR                    SUSAN M CASEY &
TOD BENEFICIARY ON FILE WITH CPU             SUSAN L TRONAAS PERSONAL TRUST        BRIAN E CASEY JT TEN
1110 LAMBUTH BLVD                            UA 01/18/01                           TOD BENEFICIARY ON FILE CPU
JACKSON, TN 38301-4312                       1035 MELODY LN                        3348 E JAVALINA AVE
                                             FULLERTON, CA 92831                   MESA, AZ 85204



SUSAN M COX                                  SUSAN M GORDON                        SUSAN MILLER
1518 W BRIARHOLLOW LANE                      TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU
HGHLNDS RANCH, CO 80129-5605                 5917 ARMAGA SPRING RD UNIT L          PO BOX 933
                                             RCH PALOS VRD, CA 90275-4846          LAKE WALES, FL 33859-0933




SUSAN P FAUCETT                              SUSAN R BUFFINGTON                    SUSAN R GOODMAN
TOD BENEFICIARY ON FILE WITH CPU             8450 E AMBERWOOD ST                   1001 CITY AVE WA809
1001 10TH AVE S UNIT 215                     ANAHEIM, CA 92808-1201                WYNNEWOOD, PA 19096-3939
NAPLES, FL 34102-8226
SUSAN RODRIGUEZ TR & Case 21-10831-CTG
                                   SUSAN S Doc
                                             AU  17 Filed 05/19/21     Page 615Tof
                                                                          SUSAN    661
                                                                                STEWART
ROBERT RODRIGUEZ TTEE              TOD BENEFICIARY ON FILE WITH CPU       320 WHITEHALL RD
ROBERT AND SUSAN RODRIGUEZ FAMILY  5533 VIA LA MESA UNIT N                ANDERSON, SC 29625-2256
TRUST 03/15/10 112 MANDALA CT      LAGUNA WOODS, CA 92637-6916
WALNUT CREEK, CA 94596-5830



SUSAN V MOORE TR                    SUSAN W ZELLE                         SUSAN WAGNER
SUSAN V MOORE LIVING TRUST          63 QUAIL RUN CIR                      18 WELLWOOD DR
UA 02/13/00                         BREVARD, NC 28712-9493                SHIRLEY, NY 11967-3721
9500 APAWAMIS RD
DSRT HOT SPGS, CA 92240-1109



SUSAN WALTON SMALL                  SUSAN YIP CHENG TSANG                 SUSANNA P REILLY TOD
TOD BENEFICIARY ON FILE WITH CPU    710 18TH AVE                          MICHAEL J LIGHTON
2700 LAKEVIEW DR                    SAN FRANCISCO, CA 94121-3825          SUBJECT TO STA TOD RULES
RALEIGH, NC 27609-7635                                                    1112 GRIGSBY ST
                                                                          NEW CASTLE, PA 16101



SUSANNE CAMPBELL                    SUSANNE MADDEN                        SUSANNE S WIGGINS TR &
3117 WILSHIRE LN                    36 PINEVIEW RD                        MARK D WIGGINS TTEE
OAKDALE, NY 11769                   WEST NYACK, NY 10994-2710             THE WIGGINS FAMILY REV TRUST
                                                                          37777 2668 E SUNSHINE CRT
                                                                          SOUTH WEBER, UT 84405



SUSIE APRIL MASLUK                  SUSIE H MILLS                         SUZANNE B DANA
TOD BENEFICIARY ON FILE WITH CPU    11762 TENNYSON DR                     5800 HAWTHORN LN
4031 STANLEY BLVD 249               CINCINNATI, OH 45241                  WILLIAMSBURG, VA 23185-8036
PLEASANTON, CA 94566-8052




SUZANNE C HASENPUSCH                SUZANNE DAMERAL                       SUZANNE ESPOSITO
8603 WINTERGREEN CT UNIT 406        TOD BENEFICIARY ON FILE WITH CPU      4 LEAH LANE
ODENTON, MD 21113-3766              35971 ROSEWOOD DR                     STEWARTSVILLE, NJ 08886
                                    NEWARK, CA 94560-1834




SUZANNE J HARVEY TR                 SUZANNE J HARVEY TR                   SUZANNE JONES TR
UA 11/21/2016                       UA 11/21/2016                         SUZANNE JONES TRUST
SPECIAL NEEDS TRUST                 SURVIVORS TRUST                       UA 09/13/11
7901 GREENWOOD AVE                  7901 GREENWOOD AVE                    1408 PRENTICE DR
TAKOMA PARK, MD 20912               TAKOMA PARK, MD 20912                 HEALDSBURG, CA 95448-3009



SUZANNE L EYLER &                   SUZANNE M YUSKIW TR                   SUZANNE MARTENS
RICHARD M EYLER JT TEN              SUZANNE MARIE YUSKIW REVOCABLE        38 LAKE BREEZE LN
5241 CREEKSIDE TRL                  TRUST UA 05/11/16                     RANDOM LAKE, WI 53075-1679
SARASOTA, FL 34243-3890             109 BALSAM LN
                                    AIKEN, SC 29803-2713



SUZANNE PERLMUTTER TOD ACCOUNT      SUZANNE SEEKINS                       SUZANNE W MOLDENHAUER TR
22 COVENTRY ROAD                    2960 IMMOKALEE RD                     SUZANNE S MOLDENHAUER REVOCABLE
MENDHAM, NJ 07945-1516              STE 1                                 TRUST UA 09/09/13
                                    NAPLES, FL 34110-1439                 30192 DORCHESTER AVE
                                                                          MADISON HTS, MI 48071-2053



SUZANNE W ROBERTS TR                SVETLANA LAPAN                        SYAUCHING HUNG TR
SUZANNE W ROBERTS FAMILY TRUST      135 ARROWWOOD DR                      UA 01/01/2020
UA 06/07/07                         NORTHBROOK, IL 60062                  JUNG HUNG RETIREMENT PLAN
12870 SILVER WOLF RD                                                      326 GOLDENROD DR
RENO, NV 89511-3400                                                       WALNUT, CA 91789-2029
SYAUCHING HUNG             Case 21-10831-CTG     Doc 17
                                         SYBIL BRUMLEY        Filed 05/19/21   Page 616 of
                                                                                  SYDNEY    661
                                                                                         L HOKE
326 GOLDENROD DR                          PO BOX 715                              TOD BENEFICIARY ON FILE WITH CPU
WALNUT, CA 91789-2029                     OAK GROVE, LA 71263-0715                6100 WOODLAND VIEW DR
                                                                                  WOODLAND HLS, CA 91367-1079




SYLVIA F GOODRICH TR                      SYLVIA HARTMAN TR                       SYLVIA SARKISIAN TR
SYLVIA F GOODRICH TRUST                   UA 08/17/1998                           CARROL SARKISIAN LIVING TRUST
UA 08/05/15                               HARTMAN FAMILY TRUST                    UA 09/30/98
7 KENDALL POND RD UNIT 112                17 MARGARITA AVE                        551 WEDGEWOOD DR
DERRY, NH 03038-7289                      CAMARILLO, CA 93012                     VALPARAISO, IN 46385-8549



SYLVIA SCHMAHL IRA COR CLEARING           SYLVIA STERN                            SYLVIA X LUK
CUST                                      TOD BENEFICIARY ON FILE WITH CPU        16148 VIA CONEJO
1154 FRED BACOT ROAD                      287 SYDNEY RD                           SAN LORENZO, CA 94580-2343
SUMMIT, MS 39666-7970                     HOLLAND, PA 18966-2895




SYSTEM TECH SERVICES, INC.                T & J FINANCIAL SERVICES INC            TA & TO HOLDING LP
851 CENTRAL PARK DRIVE                    660 N DIAMOND BAR BLVD 268              8251 WESTMINSTER BLVD
SANFORD, FL 32771                         DIAMOND BAR, CA 91765                   205
                                                                                  WESTMINSTER, CA 92683




TAH YUAN CHEN                             TAI SHUNG CHENG &                       TAKAKO & KUNJHISA ITO TR
TOD BENEFICIARY ON FILE WITH CPU          JUNG LIE SUNG JT TEN                    KUNIHISA & TAKAKO ITO LIVING TRUST
12625 PASEO OLIVOS                        TOD BENEFICIARY ON FILE CPU             38230
SARATOGA, CA 95070-4150                   2847 S HOLMES AVE                       5112 MIRROR LAKE CT
                                          ONTARIO, CA 91761-6830                  W BLOOMFIELD, MI 48323-1535



TAKEKAZU INABA &                          TAMARA L CROSS TR &                     TAMARA L NORTH
MIJI INABA JT TEN                         JOSHUA E CROSS TTEE                     4592 SW 14TH ST
2 OVERHILL ROAD                           TAMARA L CROSS LIVING TRUST             DEERFIELD BCH, FL 33442-8237
SCARSDALE, NY 10583-5323                  28949 HICKORY RIDGE DR
                                          VAN METER, IA 50261-8051



TAMARA M MACIULIS                         TAMMY HANSON &                          TAMMY I CRUMP
2441 MICHELE JEAN WAY                     BRUCE HANSON JT TEN                     15180 HWY 76 N
SANTA CLARA, CA 95050-5581                4955 290TH AVE                          SOMERVILLE, TN 38068
                                          WEBB, IA 51366-7519




TAMMY SWAN BACON &                        TANYA GRACE                             TAO MA
THOMAS B BACON TEN ENT                    1102 S TREMAINE AVE                     21 TRINITY
255 E BROOK RD                            LOS ANGELES, CA 90019-1720              IRVINE, CA 92612-3270
PITTSFORD, NY 14534-1113




TARA D WATSON-POST                        TARA KEATING BROOKS                     TARA LYNN TANNENHOLZ
TOD BENEFICIARY ON FILE WITH CPU          PARK AVENUE TOWER                       3006 PUALEI CIR
3185 HAWKINS BRANCH RD                    65 EAST 55TH STREET, SUITE 801          APT 204
BETHPAGE, TN 37022-4626                   NEW YORK, NY 10022                      HONOLULU, HI 96815-4961




TAREK BAAYOUN &                           TARR CHARITABLE FAMILY FOUNDATION       TATSUO HENRY YAMASHITA TR
VANYA BAAYOUN JT TEN                      2070 RINGLING BLVD                      THE REV LIV TRUST OF TATSUO HENRY
26024 CORONADO CT                         SARASOTA, FL 34237-7002                 YAMASHITA UA 02/12/00
VALENCIA, CA 91355-2142                                                           3716 LURLINE DR
                                                                                  HONOLULU, HI 96816-4002
TATUM L WAITS TR        Case    21-10831-CTG
                                         TAWNYA Doc   17 Filed
                                                D DEITERING &  05/19/21          Page 617
                                                                                    TAX    of 661PLLC
                                                                                        ADVISORS,
TATUM L WAITS REV TRUST                  DENNIS P DEITERING COMMUNITY               203 SE PARK PLAZA DRIVE
UA 09/26/07                              PROPERTY                                   SUITE 230
7355 ZAHARIAS CT                         12743 N 12TH AVE                           VANCOUVER, WA 98684
MOORPARK, CA 93021                       GARDEN CITY, ID 83714-9331



TAYLOR, PORTER, BROOKS & PHILLIPS        TCA BY ETRADE CUST                         TCA BY ETRADE CUST
P.O. BOX 2471                            DEAN J MARTINSON                           FBO PETER REYNOLDS ROTH IRA
BATON ROUGE, LA 70821                    7103 S REVERE PKWY                         3031 CROSS TIE LANE
                                         CENTENNIAL, CO 80112                       MATTHEWS, NC 28105-1227




TCHANG SON WOHN                          TD AMERITRADE CLEARING CUST                TD AMERITRADE CLEARING CUST
TOD BENEFICIARY ON FILE WITH CPU         FBO BRIAN BANCROFT IRA                     FBO DANA M OPRY &
6557 153RD AVE SE                        355 CHILDE HAROLDS CIR                     MARIAN D OPRY JTWROS
BELLEVUE, WA 98006-5424                  BRENTWOOD, TN 37027-1814                   830 VISTA BLUFF DR
                                                                                    DULUTH, GA 30097-6462



TD AMERITRADE CLEARING CUST              TD AMERITRADE CLEARING CUST                TD AMERITRADE CLEARING CUST
FBO EDDIE G SEBASTIAN IRA                FBO ELIZABETH A SEBASTIAN IRA              FBO ERICH J GRUBER IRA
PO BOX 54079                             PO BOX 54079                               5007 56TH ST
LUBBOCK, TX 79453-4079                   LUBBOCK, TX 79453-4079                     LUBBOCK, TX 79414-4119




TD AMERITRADE CLEARING CUST              TD AMERITRADE CLEARING CUST                TD AMERITRADE CLEARING CUST
FBO FRANK D JAMISON JR &                 FBO JAN H VAN GREUNING IRA                 FBO JOHN SAKAS &
ANITA T JAMISON JTWROS                   10937 HUNTER GATE WAY                      DIANE SAKAS JTWROS
2135 HAYSTACK RD                         RESTON, VA 20194                           9752 OSCEOLA ST
CASTLE ROCK, CO 80104-9748                                                          WESTMINSTER, CO 80031-2605



TD AMERITRADE CLEARING CUST              TD AMERITRADE CLEARING CUST                TD AMERITRADE CLEARING CUST
FBO MARY S MILLER IRA                    FBO ROBERT R PICARD IRA                    FBO SHIRLEY A COHEE IRA
302 1ST ST NW                            1410 CARAMBOLA RD                          100 GOSLING CREEK RD
CLARION, IA 50525-1424                   WEST PALM BCH, FL 33406-5310               LEWES, DE 19958-9592




TD AMERITRADE CLEARING CUST              TD AMERITRADE CLEARING FBO                 TD AMERITRADE CLEARING INC CUST
TERRY G BENNETT                          JERRY R & GRACE M MCINTYRE TR JERRY R      ALBERT C ROBSAHM & GLENDA F ROBSAHM
1506 VARDS LANE                          &                                          TR
SWEETWATER, TX 79556                     GRACE M MCINTYRE LOV REVOC LIV TR.         UA 05/06/87 ROBSAHM LIVING TR.
                                         09/10/90 1911 SAGEBRUSH TRL                536 21ST ST
                                         RICHARDSON, TX 75080-3459                  MANHATTAN BCH, CA 90266

TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST            TD AMERITRADE CLEARING INC CUST
ANDREW J LARSEN                          ANNETTE FELICIANI & BRYAN FITZPATRICK      ARNOLD PRATHER TR UA 07/10/2007
18 BOYDEN RD                             TR                                         PRATHER
MEDFIELD, MA 02052                       UA 12/15/2008 AEF SYSTEMS CONSULTING       REVOCABLE LIVING TR.
                                         INC                                        8529 LEE OAKS COVE
                                         PROFIT SHARING PLAN 7009 E HIDDEN OAK      MEMPHIS, TN 38133-2818
                                         LN
                                         ORANGE, CA 92867

TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST            TD AMERITRADE CLEARING INC CUST
AUGUST C RUFF &                          BRANTLEY C BOOE JR &                       CHRISTINA M FUICELLI
LYNDA M RUFF JT TEN                      DONNA B BOOE JT TEN                        1649 MADISON ST
406 WOODLAWN DR                          3017 BRYN MAWR DRIVE                       DENVER, CO 80206
MOUNT JULIET, TN 37122-2804              DALLAS, TX 75225



TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST            TD AMERITRADE CLEARING INC CUST
CLAIRE H GIUSEFFI TR UA 11/11/2009       ELIZABETH N GRIFFIN TR UA 10/11/2011       FBO AGOSTINO A VILLANI
CLAIRE GIUSEFFI LIVING TR.               GRIFFIN CHARITABLE REMAINDER TR.           10 CHARLESFORT PL
715 BOTANY LOOP                          7820 WALKING HORSE CIR C125                HILTON HEAD, SC 29926-1988
MURRELLS INLT, SC 29576-7105             GERMANTOWN, TN 38138-2143
TD AMERITRADE CLEARING Case      21-10831-CTG
                          INC CUST                Doc 17
                                          TD AMERITRADE      FiledINC
                                                         CLEARING   05/19/21
                                                                      CUST     Page
                                                                                  TD618 of 661 CLEARING INC CUST
                                                                                    AMERITRADE
FBO AMY GUTHRIE IRA                       FBO ANNE S KNOUSE IRA                    FBO BERNARD W ADAMS JR IRA
25 REMINGTON TERRACE                      ARBOR TRACE                              1422 LARKSPUR DR
LEWISVILLE, TX 75077-6781                 201 ARBOR LAKE 302                       SCOTTSBLUFF, NE 69361
                                          NAPLES, FL 34110



TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST           TD AMERITRADE CLEARING INC CUST
FBO CARY M HUDDLESTON IRA                FBO CATHERINE A KEENAN IRA                FBO DAVID A YOUNG IRA
11032 HAWK VALLEY AVE                    PO BOX 2914                               3 BRADENTON COURT
LAS VEGAS, NV 89134                      E LIVERPOOL, OH 43920-0914                THE HILLS, TX 78738




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST           TD AMERITRADE CLEARING INC CUST
FBO DAVID E HINER IRA                    FBO DAVID GREENE ROTH IRA                 FBO DAVID HOWARD IRA
599 COUNTY RD 229                        4376 WALLSBURG HIGH POINT                 106 PAIXHAM PL
DURANGO, CO 81301-8227                   HIGH POINT, NC 27265                      MOUNT JULIET, TN 37122




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST           TD AMERITRADE CLEARING INC CUST
FBO DAVID R SNYDER SIMPLE IRA            FBO DAVID WILSON IRA                      FBO DEBORAH MINO IRA
43 N BENTLEY AVE                         171 MANY SPRINGS FARM RD                  5 RED OAK CIR
NILES, OH 44446-1918                     PORTERSVILLE, PA 16051                    LAKE DALLAS, TX 75065-2925




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST           TD AMERITRADE CLEARING INC CUST
FBO DEBRA A HORNE IRA                    FBO DONNA J GRAJEK IRA                    FBO ELIZABETH L HUGHES SEP IRA
10108 KINGFISHER RD E                    6928 VILLAS DR W                          844 PICCADILLY CIRCLE
BRADENTON, FL 34209-3111                 BOCA RATON, FL 33433-5030                 SACRAMENTO, CA 95864-6123




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST           TD AMERITRADE CLEARING INC CUST
FBO ENG-KONG NG IRA                      FBO ENG-KONG NG ROTH IRA                  FBO FRANCIS J WELSH IRA
6460 CONVOY CRT                          6460 CONVOY CRT                           8805 CHERRY SPRING DR
SPC 96                                   SPC 96                                    CORDOVA, TN 38016-8434
SAN DIEGO, CA 92117-2313                 SAN DIEGO, CA 92117-2313



TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST           TD AMERITRADE CLEARING INC CUST
FBO GAY C GRAVES IRA                     FBO GERALD KOSKI IRA                      FBO GLENN LANGLEY IRA
1007 GRASSLAND CHASE DR                  2106 SWAN LN                              86 BAIRD AVE
GALLATIN, TN 37066-4475                  SAFETY HARBOR, FL 34695                   LEWISTON, ME 04240-4902




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST           TD AMERITRADE CLEARING INC CUST
FBO GORDON CLEVENGER IRA                 FBO JAMES A LANTERMAN IRA                 FBO JAMES F MCKENNA IRA
2100 SE 2ND TERRACE                      5628 CIDER MILL XING                      1350 CLELAND MILL RD
LEES SUMMIT, MO 64063                    YOUNGSTOWN, OH 44515                      NEW CASTLE, PA 16102-3016




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST           TD AMERITRADE CLEARING INC CUST
FBO JEFF F DOERZBACHER &                 FBO JEFFREY J GARWOOD INHERITED           FBO JEFFRY R STAM IRA
LUANN DOERZBACHER JNT TEN                IRA                                       6269 WYNESTONE CRT
3709 BOB WIRE RD                         532 SW GOODWIN ST                         HUDSONVILLE, MI 49426
SPICEWOOD, TX 78669                      ANKENY, IA 50023-2844



TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST           TD AMERITRADE CLEARING INC CUST
FBO JERRY W KITCHENS IRA                 FBO JOEL E KOHLER IRA                     FBO JOHN A DOTSON IRA
546 FAIRVIEW CIR                         324 PRESTON AVE                           1010 WINMAR DR
WINCHESTER, TN 37398-3569                LEXINGTON, KY 40502                       ANDERSON, SC 29621-7670
TD AMERITRADE CLEARING Case    21-10831-CTG
                        INC CUST                Doc 17
                                        TD AMERITRADE       FiledINC
                                                       CLEARING    05/19/21
                                                                     CUST     Page
                                                                                 TD619 of 661 CLEARING INC CUST
                                                                                   AMERITRADE
FBO JOHN E JOHNSON JR IRA               FBO JUSTIN J GARWOOD INHERITED IRA        FBO KAREN L JENTZEN IRA
8706 JUNCO PLACE                        532 SW GOODWIN ST                         11005 LAGRANGE PARK DR NE
SAN DIEGO, CA 92129                     ANKENY, IA 50023-2844                     ALBUQUERQUE, NM 87123-5419




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST
FBO KEVIN CRONIN IRA                     FBO LINDA H SIMMONS IRA                  FBO LOIS BEARDEN IRA
119 RADCLIFF DR                          4812 CONCORD DR                          410 RAYMOND DR
EAST NORWICH, NY 11732-1226              HERMITAGE, TN 37076-1507                 MONROE, LA 71203




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST
FBO MARIA PAZ PAIG IRA                   FBO MARK HUERTA IRA                      FBO MARVIN C GATEWOOD IRA
2523 COUNTRYWOOD PKWY                    PO BOX 185                               1415 FRANKLIN RD
CORDOVA, TN 38016                        MORGAN, UT 84050                         JACKSON CTR, PA 16133




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST
FBO MICHAEL BOROWIEC &                   FBO MICHAEL R SPURGERS TRADITIONAL       FBO PATRICIA K DOTSON IRA
ANNA BOROWIEC JNT TEN                    IRA                                      1010 WINMAR DR
75 HENNING DR                            2935 S SHEPHERDS GLN                     ANDERSON, SC 29621-7670
ORCHARD PARK, NY 14127                   WICHITA FALLS, TX 76308-5450



TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST
FBO PAULA ONDRAKO IRA                    FBO PETER HAYES IRA                      FBO RANDY D BAILEY IRA
19 BIRCHWOOD COURT                       3420 CARYA COURT                         2043 E SOUTHERN AVE STE A
BATESVILLE, IN 47006                     ROUND ROCK, TX 78681                     TEMPE, AZ 85282




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST
FBO RICHARD C HAGAR IRA                  FBO ROBERT C CHANDLER TRADITIONAL        FBO ROGER WAYNE GINTER IRA
507 MARBURY RD                           IRA                                      681 ASCAUGA LAKE RD
TULLAHOMA, TN 37388-2141                 429 REDSTART RD                          GRANITEVILLE, SC 29829-3404
                                         NAPERVILLE, IL 60565



TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST
FBO RYAN R GARWOOD INHERITED IRA         FBO SEOW L CHAN IRA                      FBO SHARON E STORIE IRA
532 SW GOODWIN                           14651 CLEARBROOK DR                      7105 SAPPHIRE POINTE BLVD
ANKENY, IA 50023                         CHINO HILLS, CA 91709                    CASTLE ROCK, CO 80108-7755




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST
FBO SHARON L MOORE                       FBO TERRY A HALL &                       FBO VERA REESE ROTH IRA
637 KESSLER LAKE DR                      LINDA J HALL JT TEN                      6393 GAULT RD
DALLAS, TX 75208-3943                    4206 PECAN GROVE LANE                    NORTH JACKSON, OH 44451-8708
                                         ROWLETT, TX 75088



TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST
FBO VICTORIA C HARRIS IRA                FBO WILLIAM GUTHRIE IRA                  FBO WILLIAM J INGELLIS IRA
1216 BANBURY ROW                         25 REMINGTON TERRACE                     88 HUNTERS RIDGE RD
BRENTWOOD, TN 37027-2222                 LEWISVILLE, TX 75077                     SOUTHBURY, CT 06488




TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST
FBO WYNN YIU IRA                         FBO YONG S KRAICER                       FBO YVONNE A BUTLER IRA
4 WILLOWLAKE                             6343 N DEL LOMA AVE                      6558 LAUREL VALLEY RD
IRVINE, CA 92614-7554                    SAN GABRIEL, CA 91775-1703               DALLAS, TX 75248-3922
TD AMERITRADE CLEARING Case   21-10831-CTG
                       INC CUST                Doc 17
                                       TD AMERITRADE      FiledINC
                                                     CLEARING    05/19/21
                                                                   CUST             Page
                                                                                       TD620 of 661 CLEARING INC CUST
                                                                                         AMERITRADE
FRANK J NAPLES &                       GLENN LARSEN                                     GLENN M LASHLEY &
PAM A NAPLES JT TEN                    18 BOYDEN RD                                     SHIRLEY LASHLEY JT TEN
11248 LAKEVIEW DR                      MEDFIELD, MA 02052-1425                          1835 MERCERS HAMMOCK
NEW PRT RCHY, FL 34654                                                                  DELAND, FL 32720-2348



TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST                TD AMERITRADE CLEARING INC CUST
JAMES H HAZEN TR UA 01/16/2007 JAMES H   JOYCE M ARNOLD                                 JOYCE THOMPSON
HAZEN REVOCABLE TR.                      TOD BENEFICIARY ON FILE WITH CPU               944 W GREENBRIAR LANE
5326A INSTITUTE LN                       7220 LUPTON CIR                                DALLAS, TX 75208-2622
HOUSTON, TX 77005                        DALLAS, TX 75225-1737



TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST                TD AMERITRADE CLEARING INC CUST
KAREN L JENTZEN                          KIKI S LEMMON TR UA 01/29/2007 DONALD          LISA SAUR & DANIEL SAUR TR UA 09/15/2005
11005 LAGRANGE PARK DR NE                LEMMON LIVING TR.                              D R SAUR FINANCIAL INC RETIREMENT PLAN
ALBUQUERQUE, NM 87123                    116 CHARLES TOWNE PLACE                        12900 PRESTON RD STE 400
                                         AIKEN, SC 29803                                DALLAS, TX 75230-1380



TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST                TD AMERITRADE CLEARING INC CUST
MAGALY B MARTINEZ                        MEGAN SCOTT DACUS TR UA 10/28/2015             MICHAEL C CAROZZA TR UA 06/18/2015
10387 SW 70TH ST                         MEGAN                                          MICHAEL C & SHIRLEY C CAROZZA JOINT TR.
MIAMI, FL 33173                          SCOTT DACUS REVOCABLE TR.                      1035 3RD AVE S UNIT 519
                                         410 SHERWOOD DR                                NAPLES, FL 34102
                                         RUSSELLVILLE, AR 72801

TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST                TD AMERITRADE CLEARING INC CUST
PHILIP A HART &                          ROLF J CAMNITZER                               SHARON L HALL &
LOUISE A HART JT TEN                     6759 MAYFIELD RD                               BRET B HALL JT TEN
31 HIGHRIDGE DR                          APT 802                                        208 HACIENDA PL
AUGUSTA, ME 04330-3918                   CLEVELAND, OH 44124                            DRIPPING SPGS, TX 78620



TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST                TD AMERITRADE CLEARING INC CUST
SHAWN M HERSCHEND                        STEPHEN D WARNEKE JR TR UA 08/19/2014          SUSAN BLUDWORTH NEWTON
542 FRONTIER RD                          STEPHEN DOUGLAS WARNEKE JR                     9411 NORTHCLIFF DR
APT B224                                 REVOCABLE TR.                                  DALLAS, TX 75218
LAWRENCE, KS 66049-2334                  2808 NE 35TH CRT
                                         FT LAUDERDALE, FL 33308

TD AMERITRADE CLEARING INC CUST          TD AMERITRADE CLEARING INC CUST                TD AMERITRADE CLEARING INC
WARREN D LAMBRIGHT &                     WILLIAM SMITH TR UA 01/08/2013 WILLIAM S       B & D BENNETT FAMILY LIMITED
JANICE M LAMBRIGHT JT TEN                SMITH LIVING TR.                               PARTNERSHIP
1033 QUEENS PLACE                        780 OLD STATE LINE DR                          7236 OLIVIA LN
SPRING HILL, TN 37174-2868               MOSCOW, TN 38057-8154                          PLANO, TX 75024-4573



TD AMERITRADE CLEARING INC               TD AMERITRADE CLEARING INC                     TD AMERITRADE CLEARING INC
CYNTHIA J WOODS IRA                      DANA M OPRY IRA                                DENA F WRIGHT
4483 W NATIONAL RD                       830 VISTA BLUFF DR                             7151 CLIFFBROOK DR
SPRINGFIELD, OH 45504-3546               JOHNS CREEK, GA 30097-6462                     DALLAS, TX 75254-8003




TD AMERITRADE CLEARING INC               TD AMERITRADE CLEARING INC                     TD AMERITRADE CLEARING INC
FBO ALAN G HANFORD JR                    FBO BERNADETTE D SCHULTZ IRA                   FBO CHARLES A MATTES IRA
667 PANORAMA TRL W                       2111 GOLDENROD DR                              1281 EDGE HILL RD
ROCHESTER, NY 14625-2405                 RICHARDSON, TX 75081-3934                      PERKASIE, PA 18944-3973




TD AMERITRADE CLEARING INC               TD AMERITRADE CLEARING INC                     TD AMERITRADE CLEARING INC
FBO CHRISTINE A BARTA IRA                FBO CHRISTINE MARCH IRA                        FBO GEORGE A TAYLOR
6640 BERMUDA DUNES DR                    3570 MOORE CT                                  3162 JOHNSON FERRY RD
PLANO, TX 75093-6308                     WHEAT RIDGE, CO 80033-5546                     BLDG 260 STE 631
                                                                                        MARIETTA, GA 30062-7600
TD AMERITRADE CLEARING Case
                        INC    21-10831-CTG    Doc 17
                                        TD AMERITRADE     FiledINC
                                                      CLEARING   05/19/21       Page
                                                                                   TD621 of 661 CLEARING INC
                                                                                     AMERITRADE
FBO GLEN WILK &                          FBO HEIDRUN S GOTTMAN INDV 401K           FBO JANA L MACMILLAN IRA
HELEN WILK JT TEN                        8536 S LEWIS WAY SUITE 200                5612 S DEER RUN RD
10844 E RAINTREE DR                      LITTLETON, CO 80127-6302                  DOYLESTOWN, PA 18902-1906
SCOTTSDALE, AZ 85255-1800



TD AMERITRADE CLEARING INC               TD AMERITRADE CLEARING INC                TD AMERITRADE CLEARING INC
FBO JODY ASHFORD &                       FBO JOSEPH E GIBBS TR                     FBO LLOYD R SABERSKI IRA
BARBARA ASHFORD JT TEN                   GLEN ROSE PROPERTY TRUST                  25 FAIRWOOD DR
1515 N TOWN EAST BLVD STE 138-196        UA 12/13/12 206 NORMAN CT                 CHESHIRE, CT 06410-2307
MESQUITE, TX 75150-4157                  MANSFIELD, TX 76063-5845



TD AMERITRADE CLEARING INC               TD AMERITRADE CLEARING INC                TD AMERITRADE CLEARING INC
FBO MARION LINK IRA                      FBO MARSHALL G MILES                      FBO MARTHA G BROWN IRA R/O
2926 APRIL LN                            5520 SUNFLOWER CT                         203 GREENWAY RD
XENIA, OH 45385-9802                     OREFIELD, PA 18069-2281                   SALINA, KS 67401-3533




TD AMERITRADE CLEARING INC               TD AMERITRADE CLEARING INC                TD AMERITRADE CLEARING INC
FBO MARVIN A HELDE IRA                   FBO QUITA L BARTHOLOMEW TR                FBO RICHARD J DE SANTI IRA
414 NE 135TH ST                          QUITA L BARTHOLOMEW IRREVOCABLE           200 KIRKCREST CT
VANCOUVER, WA 98685-2811                 TRUST UA 08/02/07 525 SAGE VALLEY DR      ALAMO, CA 94507-2463
                                         RICHARDSON, TX 75080-2324



TD AMERITRADE CLEARING INC               TD AMERITRADE CLEARING INC                TD AMERITRADE CLEARING INC
FBO RUSSELL M BROWN LIVING TRUST DTD     HUMBERTO LOPEZ &                          LAMOTT G OREN &
12/29/1998 RUSSELL M & STEVEN W BROWN    GRACIELA E LOPEZ JT TEN                   GAY R OREN TEN COM
2035 E IRON AVE STE 101                  308 AUBURN WAY                            18615 TALL OAK DR
SALINA, KS 67401-3433                    COPPELL, TX 75019-7514                    DALLAS, TX 75287-4047



TD AMERITRADE CLEARING INC               TD AMERITRADE CLEARING                    TD AMERITRADE CLEARING
STEVEN W BROWN IRA R/O                   ANGELA C PIERCE IRA                       ARI I BIALO IRA
203 GREENWAY RD                          2647 S MADISON ST                         4312 PARK FORTUNA
SALINA, KS 67401-3533                    DENVER, CO 80210-5611                     CALABASAS, CA 91302-1713




TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING                    TD AMERITRADE CLEARING
BONNIE K HART IRA                        BRET E BERGHOEFER IRA                     DALE E WALTERS IRA
1695 WATERS EDGE DR                      10355 TYBOW TRL                           14860 CARDUCCI CT
PLEASANT HILL, IA 50327-0933             ROSCOE, IL 61073-8511                     BONITA SPGS, FL 34135-8287




TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING                    TD AMERITRADE CLEARING
DAVID G STOLK IRA                        DENNIS J ADAMS IRA                        DONNA COPPOLA IRA
3272 MAPLE AVE                           271 E 850 N                               34921 BEACON ST
CASEY, IA 50048-8027                     DECATUR, IN 46733-8469                    LIVONIA, MI 48150-1437




TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING                    TD AMERITRADE CLEARING
ELAINE J SIMMONS IRA                     FBO ALLAN MACDOUGALL III TR               FBO CATHERINE D STEPHENSON
860 HIGH WILLOW DR                       WHITCOMB GRANDCHILDREN TRUST              2704 POINT VISTA DR
PROSPER, TX 75078-8313                   UA 11/01/93 2364 STATE ROUTE 66           LEWISVILLE, TX 75067-8237
                                         DELMONT, PA 15626-1454



TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING                    TD AMERITRADE CLEARING
FBO DAVID CHARLES BOSLAUGH IRA           FBO DENNIS PLANK SEP IRA                  FBO DONALD T MARTIN JR IRA
16610 NE 37TH AVE                        1701 CHELSEY LN                           1829 LEDBURY DR
VANCOUVER, WA 98686-1878                 RICHARDSON, TX 75082-4707                 BLOOMFLD HLS, MI 48304-1254
TD AMERITRADE CLEARING Case    21-10831-CTG    Doc 17
                                        TD AMERITRADE     Filed 05/19/21
                                                      CLEARING             Page
                                                                              TD622 of 661 CLEARING
                                                                                AMERITRADE
FBO GRACE E SMART SEP IRA                FBO JOAN M POE TR                    FBO JOHN A WEIHRICH &
3322 HEATHER HILL DR                     JOAN M POE LIVING TRUST              LORRIE A WEHRICH JT TEN
GARLAND, TX 75044-2028                   39665 202 HEARTHSTONE WAY            12342 TRI CITY BEACH RD
                                         SALEM, SC 29676-3931                 BEACH CITY, TX 77523-9221



TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING               TD AMERITRADE CLEARING
FBO JON HOLLOSI SEP IRA                  FBO KENNETH SHEPTOFF                 FBO MARK J GANGOLA IRA
634 LOMA DR                              PO BOX 271800                        21354 S 220TH PL
HERMOSA BEACH, CA 90254-4650             WEST HARTFORD, CT 06127-1800         QUEEN CREEK, AZ 85142-8229




TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING               TD AMERITRADE CLEARING
FBO MARY KLEINSORGE                      FBO MELVIN A CARL ROTH IRA           FBO ROBIN E SPECK ROTH IRA
885 1650 LN                              3480 E RYAN RD                       10217 RAIDER LN
DELTA, CO 81416-8107                     OAK CREEK, WI 53154-4722             FAIRFAX, VA 22030-1908




TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING               TD AMERITRADE CLEARING
FBO STEPHEN N BYRD IRA                   FBO WILBUR I PITTMAN IRA             HARRY LYNN HASKELL IRA R/O
PO BOX 1572                              17316 CLUB HILL LN                   308 REISLING LN
SPRINGTOWN, TX 76082-1572                DALLAS, TX 75248-1112                HEALDSBURG, CA 95448-9664




TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING               TD AMERITRADE CLEARING
HONEY T KEYES                            JAMES A BIRD IRA                     JAMES P BRAMBLETT IRA
861 APPLEBY PL                           6705 PEBBLE BEACH DR                 1405 HURON TRL
CASTLE ROCK, CO 80104-5312               PLANO, TX 75093-6329                 PLANO, TX 75075-6823




TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING               TD AMERITRADE CLEARING
JANET W WALTERS IRA                      JANICE L WALSH IRA R/O               JOHN M JERNEJCIC IRA
14860 CARDUCCI CT                        35041 PEMBROKE AVE                   3757 WILKES LN
BONITA SPGS, FL 34135-8287               LIVONIA, MI 48152-1172               GIG HARBOR, WA 98332-2202




TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING               TD AMERITRADE CLEARING
JOSEPH E MELCHER IRA                     LARRY ARBUCKLE IRA                   LAURA M WILSON &
1138 S J AVE                             16515 S TROOST AVE                   ROBERT E WILSON JT TEN
NEVADA, IA 50201-2730                    BIXBY, OK 74008-5375                 4216 BEAVER BROOK PL
                                                                              DALLAS, TX 75229-5352



TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING               TD AMERITRADE CLEARING
MARY C SWICK IRA                         MELVIN A CARL IRA                    MICHAEL S WELCH IRA
225 SW CARSON ST                         3480 E RYAN RD                       3716 HAVENLAKE DR
PORTLAND, OR 97219-4632                  OAK CREEK, WI 53154-4722             FLOWER MOUND, TX 75022-8470




TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING               TD AMERITRADE CLEARING
MICHELE C SALEH IRA                      PAMELA K ERDMAN IRA                  PATRICK LUCAS IRA
18723 VANDERHAVEN LN                     5364 OXBOW RD                        15637 PAUMA VALLEY DR
LIVONIA, MI 48152-1418                   STONE MTN, GA 30087-1227             PAUMA VALLEY, CA 92061-1610




TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING               TD AMERITRADE CLEARING
RANDOLPH W BUTLER IRA                    RONALD HERBERT WILKINS IRA           SCOTT W POYNTER IRA
2833 WOODLAWN AVE                        140 N SPRING CREEK DR                5875 WOODFIELD ESTATES DR
FALLS CHURCH, VA 22042-2045              RICHARDSON, TX 75081-3914            ALEXANDRIA, VA 22310-1865
TD AMERITRADE CLEARING Case    21-10831-CTG    Doc 17
                                        TD AMERITRADE     Filed 05/19/21
                                                      CLEARING              Page
                                                                               TD623 of 661 CLEARING
                                                                                 AMERITRADE
THI V NGUYEN IRA                         TINA K COONEY                         VARA P KANTIPONG IRA
817 SWORD BRIDGE DR                      3918 100TH ST                         2701 LITTLE ELM PARKWAY
LEWISVILLE, TX 75056-5538                LUBBOCK, TX 79423                     SUITE 100-415
                                                                               LITTLE ELM, TX 75068



TD AMERITRADE CLEARING                   TD AMERITRADE CLEARING                TD AMERITRADE CUST
WILLARD D JENNINGS IRA R/O               ZACHARY STEWART IRA                   DAVID ALLEN BENNETT
1127 PEPPER HILL RD                      517 N MADISON ST                      4 HERITAGE COURT
GREENSBORO, NC 27407-2837                ARLINGTON, VA 22203-1036              SWEETWATER, TX 79556




TD AMERITRADE CUST                       TD AMERITRADE CUST                    TD AMERITRADE CUST
FBO CATHERINE RONAGHAN IRA               FBO DONNA FRENCH IRA                  FBO JOHN M HAZELWOOD IRA
3202 21ST ST                             7801 MESQUITE BEND DR                 1812 12TH ST
LUBBOCK, TX 79410-1430                   112                                   BEAVER FALLS, PA 15010
                                         IRVING, TX 75063



TD AMERITRADE CUST                       TD AMERITRADE CUST                    TD AMERITRADE FBO
FBO LINDA V LIVELY IRA                   FBO MARY M SHOEMAKER TRADITIONAL      ALLAN MACDOUGALL III TR JAMES S &
2036 WOODCLIFF DR                        IRA                                   DOROTHY J WHITCOMB IRR TRFBO PAMELA
SMYRNA, TN 37167                         4420 FORSYTHIA WAY                    &
                                         OOLTEWAH, TN 37363                    LISA UADTD 12/17/76 2364 STATE ROUTE 66
                                                                               DELMONT, PA 15626-1454

TD AMERITRADE FBO                        TD AMERITRADE FBO                     TD AMERITRADE FBO
BLANCA A GONZALEZ                        DENNIS ALCORN &                       DHANSUKH CHAUHAN &
123 TOPHILL RD                           DEBRA J ALCORN JT TEN                 MANDA D CHAUHAN JT TEN
SAN ANTONIO, TX 78209-3441               8436 OTTOWA RIDGE                     3936 YOGI WAY
                                         FRISCO, TX 75034                      IRVING, TX 75038-3503



TD AMERITRADE FBO                        TD AMERITRADE FBO                     TD AMERITRADE
RICHARD D AGLER &                        WALTER C CADY                         BEVERLY HIATT IRA
SUSAN B AGLER JT TEN                     865 OLD STAGE COACH RD                1739 DEPAUW AVE
1821 BRANCH HOLLOW LN                    QUEBECK, TN 38579-2349                NEW ALBANY, IN 47150-2745
GRAPEVINE, TX 76051-7331



TD AMERITRADE                            TD AMERITRADE                         TD AMERITRADE
DAVID ALLEN BENNETT                      DONALD R GLENN TR &                   FBO BETSY ANN AUSTIN
PO BOX 1339                              KATHRYN K GLENN TTEE GLENN            PO BOX 100
SWEETWATER, TX 79556-1339                REVOCTRUST                            SLIDELL, TX 76267-0100
                                         415 FAIRVIEW DR
                                         RICHARDSON, TX 75081-6032

TD AMERITRADE                            TD AMERITRADE                         TD AMERITRADE
FBO CARY M SCHMIDT ROTH IRA              FBO CHESTER D ROLLINS &               FBO JAMES L MCMILLAN &
10720 S NICHOLSON RD                     CAROLE H ROLLINS JT TEN               MARTHA R MCMILLAN JT TEN
OAK CREEK, WI 53154-7014                 6755 S STEELE ST                      728 EVERGREEN HILLS RD
                                         CENTENNIAL, CO 80122-1836             DALLAS, TX 75208-2550



TD AMERITRADE                            TD AMERITRADE                         TD AMERITRADE
FBO JAQUELYNN G LONGSHAW IRA             FBO JOHN D SAKOWSKI IRA               FBO JUDD OCONNOR &
2527 SOUTH BLVD                          9217 MIDDLE GLEN DR                   JEANNE OCONNOR JT TEN
DALLAS, TX 75215-2335                    DALLAS, TX 75243-6333                 28450 GRANITE CT
                                                                               ADEL, IA 50003-4486



TD AMERITRADE                            TD AMERITRADE                         TD AMERITRADE
FBO JUDITH EVANS IRA                     FBO LINDA M GREEN IRA                 FBO RONALD W BODE IRA R/O
1405 W CROSBY ST                         1855 E HICKORY HILL RD                8100 SAGRAMORE RD
SLATON, TX 79364-3611                    ARGYLE, TX 76226                      ROSEDALE, MD 21237-1662
TD AMERITRADE           Case   21-10831-CTG    Doc 17
                                        TD AMERITRADE      Filed 05/19/21   Page
                                                                               TD624 of 661
                                                                                 AMERITRADE
FBO STEVEN J DANA                       FBO STUART R FERGUSON &                GINGER C SMITH
417 NORTHVIEW DR                        CAROLYN H WELSH JT TEN                 500 WOODLAKE DR
RICHARDSON, TX 75080-1820               320 KEARNEY ST                         COPPELL, TX 75019-2840
                                        DENVER, CO 80220-5927



TD AMERITRADE                           TD AMERITRADE                          TD AMERITRADE
GREGORY O HEID &                        JERE PEWITT IRA                        JONATHAN D MARSHALL &
VICTORIA L HEID JT TEN                  700 VERNON RD                          ELIZABETH M MARSHALL JT TEN
296 WOODSMAN DR                         FRANKLIN, TN 37067-8152                6938 S ALLISON WAY
PAGOSA SPGS, CO 81147-8939                                                     LITTLETON, CO 80128-4456



TD AMERITRADE                           TD AMERITRADE                          TD AMERITRADE
MARA M BUTLER BENE IRA                  MICHAEL L LAJOIE &                     MICHAEL T HAYASHI &
285 WALKER LN                           TERESA LAJOIE JT TEN                   YOSHIKO HAYASHI JT TEN
LEBANON, TN 37087-9474                  32 MIDDLEFIELD ST                      3019 HIGHLANDS VIEW RD
                                        GROTON, CT 06340-8829                  EVERGREEN, CO 80439-7872



TD AMERITRADE                           TD AMERITRADE                          TD AMERITRADE
NIEVES F DE LA REGUERA                  STEPHEN LEWIS &                        TASHA EURICH &
12504 CEDAR BEND DR                     BRANDY LEWIS JT TEN                    DAVID LADEK JT TEN
DALLAS, TX 75244-7013                   7279 W DAVID DR                        1720 WAZEE ST 4E
                                        LITTLETON, CO 80128-5484               DENVER, CO 80202



TE CHIA CHEN                            TEBARCO MECHANICAL CORPORATION         TED BARRICKLOW &
1541 CAMBRIDGE RD                       1690 BLUEGRASS LAKES PARKWAY           JERI BARRICKLOW TR
SAN MARINO, CA 91108-1907               ALPHARETTA, GA 30004                   UA 09/01/1995 BARRICKLOW TRUST
                                                                               19235 PRAIRIE ST
                                                                               NORTHRIDGE, CA 91324



TED D BURROW &                          TED E CASON &                          TEMP TEX A/C HEATING & EMS CONTROLS
MELISSA A BURROW JT TEN                 EVA M CASON JT TEN                     P.O. BOX 762228
23 TARA DR                              1421 YOUNG CIR                         SAN ANTONIO, TX 78245
PAWLEYS ISL, SC 29585-8429              RAYMORE, MO 64083-8375




TENISIER HUANG                          TENNESSEE DEPARTMENT OF REVENUE        TEN-X
TOD BENEFICIARY ON FILE WITH CPU        500 DEADERICK STREET                   ATTN: CHIEF LEGAL OFFICER
412 S 3RD AVE UNIT A                    NASHVILLE, TN 37242                    ONE MAUCHLY
ARCADIA, CA 91006-6110                                                         IRVINE, CA 92618




TEOFANISA T ONEIL TR                    TERENCE TIN SHUI SUN                   TERENCE W GAUNTLETT &
TEOFANISA T ONEIL SEP PROPERTY          6246 IVAR AVE                          SALLY J GAUNTLETT JT TEN
TRUST UA 10/15/09                       TEMPLE CITY, CA 91780-1525             87 CUMMINGS BATTLE TRL
22061 PARTHENIA ST                                                             HENDERSONVLLE, NC 28739-8609
WEST HILLS, CA 91304-2339



TERESA A MCEUEN                         TERESA A WAGONER                       TERESA BANTZ TOD
TOD BENEFICIARY ON FILE WITH CPU        15001 ANILLO WAY                       WADE BANTZ
4725 BOXWOOD DR                         RNCHO MURIETA, CA 95683                SUBJECT TO STA TOD RULES
SAN DIEGO, CA 92117-3012                                                       408 W WILLIAMS ST
                                                                               DUNKERTON, IA 50626



TERESA C PROCTOR                        TERESA CAMPBELL                        TERESA J GIBSON
14008 VILLA SANDIA PL NE                20 PARK ST                             2150 SNEED RD
ALBUQUERQUE, NM 87112-6631              BLUE POINT, NY 11715                   FORT PIERCE, FL 34945-4707
TERESA L FAHLER        Case    21-10831-CTG    Doc
                                        TERESA M    17 Filed
                                                 HUTCHISON TR 05/19/21    Page 625 of
                                                                             TERESA    661
                                                                                    M PEKAREK
13423 W 173RD TERRACE                   UA 11/16/2016                        4013 E 7TH ST
OVERLAND PARK, KS 66221                 TERESA M HUTCHISON LIVING TRUST      SIOUX FALLS, SD 57103-1113
                                        16 HACKAMORE CIRCLE
                                        MIDDLEBURY, CT 06762



TERESA R SEIBOLD TOD                    TERESITA BLANCO ICAZBALCETA          TERI A DOSS
JAMES H SEIBOLD                         2565 E SOUTHERN AVE UNIT 132         10449 N NICKLAUS DR
SUBJECT TO STA TOD RULES                MESA, AZ 85204-5438                  FOUNTAIN HLS, AZ 85268
27149 W RIVER RD
PERRYSBURG, OH 43551



TERRACON CONSULTANTS, INC.              TERRENCE F NOONAN                    TERRENCE HARRISON &
P.O. BOX 959673                         3607 ROYCE COURT                     GERTRUDE HARRISON JT TEN
ST LOUIS, MO 63195-9673                 HILLSBOROUGH, NJ 08844               22103 W PINEVIEW DR
                                                                             ANTIOCH, IL 60002-9546




TERRENCE L HOFFER &                     TERRENCE L IRION &                   TERRENCE M LONGBONS
TR TERRENCE L HOFFER MD PSP & TRUST     NIKKI BRYANT JT TEN                  TOD BENEFICIARY ON FILE WITH CPU
PENSION PLAN 06/06/91                   1250 CAP OF TEXAS HWY                975 N SILVERBELL RD
2648 RAILROAD AVE                       AUSTIN, TX 78746                     TUCSON, AZ 85745-2235
YUBA CITY, CA 95991-9226



TERRENCE QUINN & LAURA QUINN TTEES      TERRENCE TRASATTI                    TERRI L GUILBAULT
QUINN FAMILY TRUST DTD 08/21/2018       3500 COLLINS RD                      131 MOUTON ST
120 WYATT CIRCLE                        OAKLAND, MI 48363-3004               NEW ORLEANS, LA 70124-2315
PLEASANT HILL, CA 94523




TERRI LYNN BREZETTE                     TERRIE L BURGIN                      TERRIL K PENN TOD
1413 SALADO DRIVE                       33 ROCKFERN CT                       RICHARD JAMES PENN
ALLEN, TX 75013                         SPRING, TX 77380-2872                SUBJECT TO STA TOD RULES
                                                                             625 TODD CIRCLE
                                                                             WARNER ROBINS, GA 31088



TERRIL K PENN TOD                       TERRIL K PENN TOD                    TERRIL K PENN TOD
SHELLEY JANE PEARSON                    TONI LEE DAUWALTER                   TRACY ANN DAUWALTER
SUBJECT TO STA TOD RULES                SUBJECT TO STA TOD RULES             SUBJECT TO STA TOD RULES
625 TODD CIRCLE                         625 TODD CIRCLE                      625 TODD CIRCLE
WARNER ROBINS, GA 31088                 WARNER ROBINS, GA 31088              WARNER ROBINS, GA 31088



TERRY C COLLESANO &                     TERRY C TARBELL &                    TERRY D BOOTE TR
JEANETTE L COLLESANO JT TEN             CARMEN H TARBELL JT TEN              TERRY BOOTE REV TRUST
466 PLAIN ST                            PO BOX 2194                          UA 08/18/14
LEWISTON, NY 14092-1647                 RESTON, VA 20195-0194                1623 6TH ST
                                                                             HULL, IA 51239-7662



TERRY D SHIELDS TR &                    TERRY H GEVISSER TR                  TERRY HYLE &
ALMA D SHIELDS TTEE                     THE TERRY GEVISSER LIVING TRUST      CARLA HYLE JT TEN
TERRY & ALMA SHIELDS TRUST              UA 09/04/13                          TOD BENEFICIARY ON FILE CPU
39770 1242 E 430 N                      5215 OTIS AVE                        PO BOX 402170
OREM, UT 84097-5400                     TARZANA, CA 91356-4211               HESPERIA, CA 92340-2170



TERRY JACK TR                           TERRY JO TASCHE TR                   TERRY L KLEIN &
THE JACK FAMILY LIVING TRUST            TERRY JO TASCHE DECLARATION OF       DONNA K KLEIN JT TEN
UA 12/06/06                             TRUST UA 01/28/00                    10221 S GRANITE AVE
4388 BIRCHWOOD AVE                      845 S JOSEPHINE ST                   TULSA, OK 74137-6032
SEAL BEACH, CA 90740-2859               DENVER, CO 80209-4714
TERRY L SCROGGIN TR      Case 21-10831-CTG     Doc 17 Filed 05/19/21
                                       TERRY L TRIPLETT                      Page 626Rof
                                                                                TERRY    661
                                                                                       ROEMIG
TERRY L SCROGGIN REVOCABLE TRUST       512 N BECK RD                            PO BOX 10
UA 11/01/12                            LINDENHURST, IL 60046-9679               AMANA, IA 52203-0010
1434 275TH ST
MOUNT PULASKI, IL 62548-6507



TERRY RUNION                          TERRY S REID &                            TERRY SMITH &
108 PARK AVE                          ELIZABETH REID JT TEN                     JANA SMITH JT TEN
MULLENS, WV 25882                     619 HIGH VISTA DR                         45 BEN LUKE LN
                                      DAVENPORT, FL 33837-5597                  COUNCE, TN 38326-8001




TEXAS COMPTROLLER OF PUBLIC           TEXAS COMPTROLLER OF                      THAM THI NGUYEN
ACCOUNTS                              PUBLIC ACCOUNTS                           TOD BENEFICIARY ON FILE WITH CPU
P.O. BOX 13528, CAPITOL STATION       UNCLAIMED PROPERTY                        5312 RISHLEY RUN WAY
AUSTIN, TX 78711-3528                 111 E 17TH ST PO BOX 12019                MOUNT DORA, FL 32757-8016
                                      AUSTIN, TX 78774-0100



THAMPY KURIAN &                       THAT GIRL DIRECTOR PROFIT SHARING         THE BARBARA L LINDLAN TRUST TR
MOLLY KURIAN TEN COM                  PLAN                                      THE BARBARA L LINDLAN TRUST
43 DELANEY ST                         4850 MOORPARK RD                          UA 10/29/12
STOW, MA 01775-1063                   SANTA ROSA VA, CA 93012-9282              450 LA COSTA DR
                                                                                BANNING, CA 92220-5312



THE BETTY & MARIE HEALY FAMILY        THE CONTINENTAL INSURANCE COMPANY         THE DISCRETIONARY TRUST FOR THE
2070 RINGLING BLVD                    ATTN: BETH SMITH                          BENEFIT OF NICHOLAS COTTEN DTD
SARASOTA, FL 34237-7002               125 BROAD STREET                          11/12/2019 NANCY L COTTEN TTEE
                                      NEW YORK, NY 10004                        1463 ANDOVER BLVD
                                                                                HOWELL, MI 48843



THE GERRY RANGLAS FAMILY TRUST TR &   THE HARTFORD FINACIAL SERVICES GROUP      THE IRIS COCHRANE TRUST TR
JEANNIE RANGLAS TTEE                  C/O HARTFORD FIRE INSURANCE COMPANY       IRIS COCHRANE
THE GERRY RANGLAS FAMILY TRUST        ATTN. VICE PRESIDENT BOND                 UA 10/26/00
36706 3444 CAMINO DEL RIO N 202       ONE HARTFORD PLAZA, T-12                  2219 W OLIVE AVE
SAN DIEGO, CA 92108-1712              HARTFORD, CT 06155                        BURBANK, CA 91506-2625



THE KINGDOM TRUST CO CUST             THE KIRKBRIDE FAMILY LIMITED              THE NORTHERN TRUST COMPANY TR
FBO CHANDRA SINHA TRADITIONAL IRA     PARTNERSHIP                               UA 11/14/2017 JOAN C BERMAN
5533 E MURIEL DR                      PO BOX 2914                               IRREVOCABLE
SCOTTSDALE, AZ 85254                  E LIVERPOOL, OH 43920-0914                TRUST FBO GREGORY NOTOWITZ
                                                                                600 BRICKELL AVE SUITE 2400
                                                                                MIAMI, FL 33131

THE NORTHERN TRUST COMPANY TR         THE RICHARD DENNING TRUST TR              THE SHELLEY FAMILY TRUST TR &
UA 11/14/2017 JOAN C BERMAN           THE RICHARD DENNING TRUST                 LYNNE I SHELLEY TTEE
IRREVOCABLE                           UA 09/15/15                               THE SHELLEY FAMILY TRUST
TRUST FBO STEPHANIE SPIEGELMAN        5628 E PLAZA DE INDIOS                    36798 916 N PINION HILLS DR
600 BRICKELL AVE SUITE 2400           ANAHEIM, CA 92807-3825                    DAMMERON VLY, UT 84783
MIAMI, FL 33131

THE SHERWIN-WILLIAMS CO.              THE STOKES FAMILY REVOCABLE TRUST         THE TARR CHARITABLE FAMILY
P.O. BOX 211778                       MOIRA N STOKES TR                         FOUNDATION INC
AUGUSTA, GA 30917-1778                KENNETH M STOKES TTEE                     2070 RINGLING BLVD
                                      37747 873 E QUEEN VALLEY DR               SARASOTA, FL 34237-7002
                                      QUEEN VALLEY, AZ 85118-9081



THE WALSTROM LIVING TRUST             THE WASSERSTROM COMPANY                   THE WONG FAMILY TRUST TR &
WENDY M WALSTROM TR                   P.O. BOX 182056                           RUTH J WONG TTEE
JOHN R WALSTROM TTEE                  COLUMBUS, OH 43218-2056                   THE WONG FAMILY TRUST
37230 2243 E HOPE CIR                                                           36759 415 CUMBRE ST
MESA, AZ 85213-4023                                                             MONTEREY PARK, CA 91754-2114
THEA JAY C WILCOX TR     Case   21-10831-CTG    Doc 17
                                         THEDA BOHRER     Filed
                                                      WENDY     05/19/21
                                                            & TRACEY SHAPIROPage 627 of
                                                                               THELMA    661 TR &
                                                                                      I PECHY
UA 02/10/2020                             CHARITABLE FOUNDATION                 EDWARD E PECHY TTEE
THE JAY C WILCOX LIVING TRUST             2070 RINGLING BLVD                    EDWARD & THEMLA I PECHY FAMILY TR
785 LITTLE HURRICANE TRL                  SARASOTA, FL 34237-7002               37743 554 BREGANTE DR
MONTEREY, TN 38574                                                              DIAMOND BAR, CA 91765-1736



THELMA M SMITH                            THEODORA WEBSTER TR &                 THEODORE A BERNSTEIN
13043 223RD ST                            GEORGE WEBSTER TTEE                   220 ROSEMEADE PL SW
LAURELTON, NY 11413-1243                  WEBSTER FAMILY TRUST                  LEESBURG, VA 20175-2519
                                          40980 6653 SW 91ST CIR
                                          OCALA, FL 34481-2547



THEODORE AMENDOLA &                       THEODORE L GOLDBERG &                 THEODORE MARTZ &
JODI AMENDOLA JT TEN                      KATHLEEN A GOLDBERG JT TEN            AMY MARTZ JT TEN
TOD BENEFICIARY ON FILE CPU               TOD BENEFICIARY ON FILE CPU           145 RYERSON AVE
13474 N STONE VIEW TRL                    10 WELLS LN                           MANORVILLE, NY 11949-2406
FOUNTAIN HILLS, AZ 85268-3356             STONY BROOK, NY 11790-1116



THEODORE MARTZ &                          THEODORE MARTZ &                      THEODORE P MCCONNAUGHEY
MINDY MARTZ JT TEN                        STACY MARTZ JT TEN                    TOD BENEFICIARY ON FILE WITH CPU
145 RYERSON AVE                           145 RYERSON AVE                       15872 OLD HWY 40
MANORVILLE, NY 11949-2406                 MANORVILLE, NY 11949-2406             HIGGINSVILLE, MO 64037-9124




THEODORE R MOSCH                          THEODORE W KESTELOOT TR &             THEODORE W LAY TR &
203 CLARK ST                              LINDA D KESTELOOT TTEE                GAVLE D LAY TTEE
MARTIN, TN 38237-2905                     KESTELOOT LIVING TRUST                THEODORE W LAY II & GAYLE D LAY TR
                                          36132 630 N CHICAGO AVE               6305 COMPASS CT
                                          ARLINGTON HTS, IL 60005-1001          SUFFOLK, VA 23435-3165



THERESA A FOJTIK                          THERESA A VARNADORE                   THERESA ANN PUGH
21115 BLACKBLUFF CT                       TOD BENEFICIARY ON FILE WITH CPU      116 CEDAR POINT DR
KATY, TX 77449-8653                       1840 NE 61ST PL                       SAVANNAH, GA 31405
                                          OCALA, FL 34479-1735




THERESA CATALANO &                        THERESA CHEOUNG YI SHIH               THERESA CHILDERS
JAMES J KING JT TEN                       2135 SHERWOOD RD                      TOD BENEFICIARY ON FILE WITH CPU
581 CHILD ST                              SAN MARINO, CA 91108-2850             1868 SW 24TH AVE
WARREN, RI 02885-1724                                                           FT LAUDERDALE, FL 33312-4530




THERESA J EDWARDS                         THERESA M MOULDER                     THERESA TAGUE R/O IRA COR CLEARING
79 BELLWOOD DR                            TOD BENEFICIARY ON FILE WITH CPU      CUST
NEW HYDE PARK, NY 11040                   9841 SW 101ST LN                      7703 BROCKLEHURST ST
                                          OCALA, FL 34481-9271                  PHILADELPHIA, PA 19152-3903




THERESE M KRIKKE &                        THINK SIMPLICITY INC.                 THOMAS A BIRKENSTOCK
ROGER D KRIKKE TR UA 06/07/2018 KRIKKE    21301 S. TAMIAMI TR                   TOD BENEFICIARY ON FILE WITH CPU
FAMILY REVOCABLE LIVING TR.               STE 320 PMB 213                       4943 SOUTHCREST AVE
2022 CLIMBING ROSE LN                     ESTERO, FL 33928                      SAN DIEGO, CA 92110-1245
MATTHEWS, NC 28104



THOMAS A DORSEY &                         THOMAS A DRUECKER                     THOMAS A FERRARO
ELIZABETH BRYANT DORSEY JT TEN            1701 MESQUITE RD                      76 CHILDS RD
1508 25TH STREET PL SE                    CEDAR PARK, TX 78613-5316             BASKING RIDGE, NJ 07920-3322
PUYALLUP, WA 98372-7110
THOMAS A GAVAGAN        Case 21-10831-CTG
                                      THOMAS ADoc
                                                IVAN17
                                                     &   Filed   05/19/21        Page 628 of
                                                                                    THOMAS    661
                                                                                           A KITCHENS
TOD BENEFICIARY ON FILE WITH CPU      BARBARA G IVAN JT TEN                         201 ASHLEY DR
25071 MONTE VERDE DR                  351 HY VU DR                                  TULLAHOMA, TN 37388-4902
LAGUNA NIGUEL, CA 92677-1530          EVERGREEN, CO 80439-4810




THOMAS A KONKOWSKI TR &                THOMAS A LAMANNA &                           THOMAS A VAN ESS
JACQUELINE KONKOWSKI TTEE              VALERIE LAMANNA JT TEN                       TOD BENEFICIARY ON FILE WITH CPU
THE KONKOWSKI TRUST                    5755 IVREA DR                                12851 S WHITE POTATO LAKE RD
36013 8774 W STATE AVE                 SARASOTA, FL 34238-4729                      POUND, WI 54161
GLENDALE, AZ 85305-6947



THOMAS A WATSON &                      THOMAS B PAINE TR                            THOMAS B ROTH
GALE P WATSON JT TEN                   PAINE FAMILY TRUST                           1107 MALLARD CROSSING CT
3806 MCCLEARY JACOBY RD                UA 01/10/92                                  MULLINS, SC 29574-6153
CORTLAND, OH 44410-9450                PO BOX 1732
                                       WALDPORT, OR 97394-1732



THOMAS BAILEY &                        THOMAS BENNETT TR &                          THOMAS BIALKOWSKI &
ROCHELLE BAILEY JT TEN                 LINDA BENNETT TTEE                           CAROL BIALKOWSKI JT TEN
8124 PINETOP DR                        BENNETT REVOCABLE TRUST                      250 SADDLEROCK CIR
SAINT LOUIS, MO 63129-2397             38407 303 RESERVE RIDGE DR                   SEDONA, AZ 86336-5713
                                       HUFFMAN, TX 77336-3161



THOMAS BUGNI                           THOMAS C RICE                                THOMAS C ROBERTS &
2261 FOREST GROVE AVE                  N58W24566 CLOVER DR                          DONNA J ROBERTS JT TEN
KRONENWETTER, WI 54455-7242            SUSSEX, WI 53089-5029                        1030 S AVENIDA LOS REYES
                                                                                    TUCSON, AZ 85748-6803




THOMAS C SNEATH                        THOMAS C SPURLOCK TR &                       THOMAS CHRISTIANSEN &
6300 ZEPHYR LN                         SHARON M SPURLOCK TTEE                       KELLY CHRISTIANSEN JT TEN
BAKERSFIELD, CA 93307                  SPURLOCK FAMILY TRUST                        TOD BENEFICIARY ON FILE CPU
                                       38167 4042 BLACKFIN AVE                      5915 WHITE RIDGE CIR E
                                       IRVINE, CA 92620-3204                        OLIVE BRANCH, MS 38654-3238



THOMAS D MARQUESS &                    THOMAS D NODURFT IRA COR CLEARING            THOMAS DARCA &
PATRICIA MARQUESS JT TEN               CUST                                         MARYANNE DARCA JT TEN
4203 BLOSSOMWOOD DR                    780 E 8TH ST                                 1242 EDMUNDTON DR
LOUISVILLE, KY 40220-3603              MOLALLA, OR 97038-9286                       GROSSE POINTE, MI 48236-1233




THOMAS DAVIS &                         THOMAS DEL MONACO                            THOMAS DRESHAR &
MICHELLE HAGENBUCH JT TEN              TOD BENEFICIARY ON FILE WITH CPU             SANDRA DRESHAR JT TEN
104 INLET PT                           11321 INTERNATIONAL DR                       13093 QUAIL CREEK DR NE
CROSS HILL, SC 29332-4034              N CHESTERFLD, VA 23236-3941                  MINNEAPOLIS, MN 55449-6103




THOMAS E BORIACK TR                    THOMAS E DREISINGER IRA COR                  THOMAS E HAMRICK &
BORIACK 1993 CHILDRENS TRUST           CLEARING CUST                                KARI J HAMRICK JT TEN
UA 12/21/93                            10612 N LAUGHING COYOTE WAY                  5103 LUKE ST
18414 BLUE HOLLOW HEIGHTS DR           ORO VALLEY, AZ 85737-9000                    CEDAR FALLS, IA 50613-8016
CYPRESS, TX 77433



THOMAS E LUNDQUIST TR &                THOMAS E WILL &                              THOMAS EGAN &
KAREN M LUNDQUIST TTEE                 KATHLEEN J WILL TR UA 01/20/1993 THOMAS      SUSAN R EGAN JT TEN
TRUST OF THOMAS AND KAREN LUNDQUIST    E WILL TR.                                   104 SUSAN CV
41415 8638 LAKEVIEW DR                 11295 BIENVENIDA WAY STE 202                 EAST NORWICH, NY 11732-1239
OMAHA, NE 68127-2660                   FORT MYERS, FL 33908
THOMAS F MOORE             Case 21-10831-CTG    Doc
                                         THOMAS F    17& Filed 05/19/21
                                                  NOLAN                          Page 629 of
                                                                                    THOMAS   661 &
                                                                                           FELLOWS
8450 CARMEL RIDGE CRT                     PATRICIA NOLAN JT TEN                     SHERRIE FELLOWS JT TEN
LAS VEGAS, NV 89113                       10348 WOBURN CT                           TOD BENEFICIARY ON FILE CPU
                                          ORLAND PARK, IL 60462-3070                25656 W COLLEEN CT
                                                                                    CHANNAHON, IL 60410-8638



THOMAS FISH &                             THOMAS G NILSSON &                        THOMAS GERDEMAN &
JESSICA FISH JT TEN                       JANICE M NILSSON TR UA 07/14/2020         SHARON GERDEMAN JT TEN
38 CONCETTA CT                            THOMAS                                    512 MEADOW SPRINGS RD
GETZVILLE, NY 14068-1193                  AND JANICE NILSSON TR. 2600 PUALANI       MAUMEE, OH 43537-2959
                                          WAY
                                          3302
                                          HONOLULU, HI 96815

THOMAS H BEACHAM                          THOMAS H MCANDREW &                       THOMAS HALL BROWN JR
TOD BENEFICIARY ON FILE WITH CPU          CYNTHIA L MCANDREW TR TRUST               6400 BRIDLEWOOD DR S
2099 NEW BRUCE RD                         AGREEMENT OF                              EAST AMHERST, NY 14051-2028
GREER, SC 29651-5153                      THOMAS HUGH MCANDREW & CYNTHIA
                                          MCANDREW
                                          29 LEXINGTON DR
                                          BLUFFTON, SC 29910-4816

THOMAS J CAMPBELL                         THOMAS J GAUTHIER TR &                    THOMAS J GLAD &
TOD BENEFICIARY ON FILE WITH CPU          JANET D GAUTHIER TTEE                     LISA I GLAD JT TEN
PO BOX 1591                               THOMAS J & JANET D GAUTHIER               1904 EGERTON CT
REDONDO BEACH, CA 90278-0591              REVOCABLE TR. 06/18/12 15103 MARGAUX      WOODRIDGE, IL 60517-4600
                                          DR
                                          CLERMONT, FL 34714-5086

THOMAS J HANDZUS JR                       THOMAS J HEALY TR                         THOMAS J MENGE
TOD BENEFICIARY ON FILE WITH CPU          THOMAS J HEALY REVOCABLE TRUST            TOD BENEFICIARY ON FILE WITH CPU
8221 STARR ST                             UA 02/22/13                               1812 E 30TH ST
STANTON, CA 90680-1702                    1548 VAN BUREN WAY                        CLEVELAND, OH 44114-4410
                                          THE VILLAGES, FL 32162-6720



THOMAS J OLEJNICZAK &                     THOMAS J REESE & CHRISTINE H REESE        THOMAS J RYDER &
PHYLLIS OLEJNICZAK JT TEN                 JTTEN                                     CAROLANN T RYDER JT TEN
5368 MANCHINI ST                          2145 HERBERT AVE                          144 LENOX RD
SARASOTA, FL 34238                        WESTMINSTER, MD 21157                     WEST BABYLON, NY 11704-4429




THOMAS J VANCURA TR &                     THOMAS J WALSH TR                         THOMAS J WILKINSON TR &
CHHOMRITH L VANCURA TTEE                  THOMAS J WALSH REVOCABLE TRUST            PATRICIA F WILKINSON TTEE
THE VANCURA FAMILY TRUST                  UA 11/22/13                               THE WILKINSON LIVING TRUST
40120 3424 LAPP LN                        105 S 9TH ST APT 804                      40479 3655 CENTENNIAL RD
NAPERVILLE, IL 60564-8344                 OMAHA, NE 68102-1162                      SYLVANIA, OH 43560-9687



THOMAS JAY GAFFNEY                        THOMAS JOSEPH CAMARA TR                   THOMAS KALAS &
170 MEADOW SPRING LN                      UA 07/16/1991                             MAUREEN KALAS JT TEN
EAST AMHERST, NY 14051-2103               JOSEPH & MARY CAMARA                      5607 CARPENTER ST
                                          REVOCABLE TRUST 5304 CAMERON COURT        DOWNERS GROVE, IL 60516-1356
                                          BAKERSFIELD, CA 93309



THOMAS KENNEDY &                          THOMAS KENNY &                            THOMAS KOLLAR TR
MARGARET E KENNEDY JT TEN                 CHERYL KENNY JT TEN                       THOMAS A KOLLAR TRUST
4503 JACLYNS JETTY                        11611 S KILDARE AVE                       UA 06/03/10
WINTER HAVEN, FL 33884-2468               ALSIP, IL 60803-2104                      6272 REDINGTON CT SE
                                                                                    ADA, MI 49301-9065



THOMAS L DUNLEAVY                         THOMAS L GEORGE &                         THOMAS L MOORE &
TOD BENEFICIARY ON FILE WITH CPU          CAROL V GEORGE JT TEN                     MARTHA H MOORE JT TEN
21 EASTGATE DR                            301 CHURCH ST                             101 W WINDSOR RD
CAMP HILL, PA 17011-1311                  SOMERVILLE, TN 38068-1507                 URBANA, IL 61802-6663
THOMAS LIM TR &        Case 21-10831-CTG      Doc 17 Filed 05/19/21
                                      THOMAS LINDZON                   Page 630 of
                                                                          THOMAS   661 R/O IRA COR CLEARING
                                                                                 M BRITT
CAROLYNE TAN LIM TTEE                 24 FAIRWAY CIR                       CUST
CENTRAL PEDIATRICS MEDICAL GRP RET TR NEW SMYRNA, FL 32168-6304            5161 N SCOTTSDALE RD
529 W LE ROY AVE                                                           ELOY, AZ 85131-3079
ARCADIA, CA 91007-7335



THOMAS M CASH JR &                  THOMAS M CHRISTY &                     THOMAS M EISCHENS
JANET K CASH JT TEN                 LEE ANN CHRISTY JT TEN                 TOD BENEFICIARY ON FILE WITH CPU
325 FORRESTSTONE DR                 913 S SANTA FE AVE                     2709 10TH ST SW
WEST UNION, SC 29696                SALINA, KS 67401-5041                  WILLMAR, MN 56201-5076




THOMAS M OLSON TR &                 THOMAS M WERNIMONT &                   THOMAS MCNAMARA &
GERALINE N OLSON TTEE               ERYN L WERNIMONT JT TEN                LINELL MCNAMARA JT TEN
OLSON REVOCABLE TRUST               14714 WILDEN DR                        15725 W BRUCE RD
13332 LYONS ST NE                   URBANDALE, IA 50323-2067               LOCKPORT, IL 60441-7642
FOREST LAKE, MN 55025-8851



THOMAS N KING                       THOMAS P MAHONEY                       THOMAS P POTTER III TR
2450 N REID HOOKER                  1214 S CURLEY ST                       RICHARD CAMPBELL POTTER TRUST
EADS, TN 38028-9309                 BALTIMORE, MD 21224-4859               UA 02/03/05
                                                                           1803 WHITEWATER ST
                                                                           POCATELLO, ID 83204-5047



THOMAS P SERLE TR                   THOMAS P STANG                         THOMAS P VAN DOREN TR
UA 07/08/1992                       2973 HARBOR BLVD APT 490               THOMAS P VAN DOREN TRUST
SAMUEL A KELLER REVOCABLE TRUST     COSTA MESA, CA 92626-3912              UA 01/16/08
PO BOX 785                                                                 11600 COUNTY ROAD 5180
TALLMADGE, OH 44278                                                        ROLLA, MO 65401-8072



THOMAS PARKISON JR &                THOMAS PAUL AHO &                      THOMAS PELLETIER
CYNTHIA PARKISON JT TEN             JANICE COLLINS AHO JT TEN              112 OLD BELDEN HILL RD
427 CARLSON DR                      67 WATERSIDE DR                        NORWALK, CT 06850-1338
KNOX, IN 46534-2305                 HENDERSONVILLE, NC 28791-1931




THOMAS R FRAGAKES                   THOMAS R GODBY &                       THOMAS R MORGAN &
TOD BENEFICIARY ON FILE WITH CPU    DINA R GODBY TR                        DARLA J MORGAN JT TEN
PO BOX 2137                         UA 01/30/2007 GODBY FAMILY TRUST       1600 TUMBLEWEED DR
SCHILLER PARK, IL 60176-0137        10130 SHAGGYBARK DR                    HENDERSON, NV 89002-9309
                                    SANTEE, CA 92071



THOMAS R OLIVER &                   THOMAS R PERSSE                        THOMAS R WALKER
KAREN A OLIVER JT TEN               509 S SHORE RD                         140 JOHN PRICE RD
845 W SALTILLO RD                   PECKS LAKE                             WEST MONROE, LA 71292-8148
ROCA, NE 68430-4150                 GLOVERSVILLE, NY 12078




THOMAS R WILKINSON JR TOD           THOMAS ROGERS &                        THOMAS S EARLY &
MICHAEL WILKINSON                   MARGARET A ROGERS JT TEN               ELLEN M EARLY JT TEN
SUBJECT TO STA TOD RULES            31299 BLOOM RD                         1264 OLD BLUERIDGE TUMPIKE
12457 SE 92ND AVE                   WEBB LAKE, WI 54830-8920               MADISON, VA 22727
SUMMERFIELD, FL 34491



THOMAS SATORHELYI TR &              THOMAS SCHOLLMEYER                     THOMAS SHOAF &
DONETTA DEANNE SATORHELYI TTEE      175 OWENS CT                           KRISTI SHOAF JT TEN
SATORHELYI FAMILY TRUST 40346       MOUNTAIN VIEW, CA 94043-5254           301 DESERT SUN CT
11227 LA ROSA DR                                                           ALAMOGORDO, NM 88310-7856
ARCADIA, CA 91006-5929
THOMAS TAYLOR             Case   21-10831-CTG    DocNIEN
                                          THOMAS THO 17 TRAN
                                                          Filed
                                                             & 05/19/21       Page 631 of
                                                                                 THOMAS   661 &
                                                                                        VARGHESE
59 LAKESHORE DR                           TIENNY LIEU JT TEN                     SUSAN VARGHESE JT TEN
N LITCHFIELD, SC 29585-7655               PO BOX 5304                            125 LAKELAND DR
                                          DIAMOND BAR, CA 91765-7304             STERLING, VA 20164-8604




THOMAS W BELFORD                          THOMAS W EPLEY &                       THOMAS W KOWA
15 LILAC CIRCLE                           NANCY L EPLEY JT TEN                   3414 HANCOCK BRIDGE PKWY
BARRINGTON, NH 03825                      210 77TH ST                            APT 1108
                                          VIRGINIA BEACH, VA 23451-1919          NORTH FORT MYERS, FL 33903-7075




THOMAS W NALLS                            THOMAS W OMEARA TOD                    THOMAS WINKLER &
18419 HARBOUR TOWN TER                    BRIDGET VOLQUARDSEN                    VIRGINIA WINKLER JT TEN
LEESBURG, VA 20176                        SUBJECT TO STA TOD RULES               5001 COLLINS AVE
                                          1203 15TH AVE                          APT 5J
                                          KEARNEY, NE 68845                      MIAMI BEACH, FL 33140-2733



THOMSON REUTERS (TAX & ACCOUNTING)        THREE RIVERS RADIOLOGY 401K            THUAN ING YONG &
INC.                                      FBO SUZY ROSE                          RUTH CHI-HONG YONG JT TEN
P.O. BOX 6016                             1874 NW SUNVIEW PL                     TOD BENEFICIARY ON FILE CPU
CAROL STREAM, IL 60197-6016               GRANTS PASS, OR 97526-1297             3113 E HILLSIDE DR
                                                                                 WEST COVINA, CA 91791-3459



THUAN PHUNG                               THYSSENKRUPP ELEVATOR CORPORATION      TIAA FSB TRUST CUST
TOD BENEFICIARY ON FILE WITH CPU          P.O. BOX 933004                        FBO TODD V CHANEY IRA
12038 LAMBERT AVE                         ATLANTA, GA 31193-3004                 12912 MARCY ST
EL MONTE, CA 91732-2034                                                          OMAHA, NE 68154




TIAN H CHAU                               TIEN SHANG CHEUNG                      TIFFANY A CHIEN
TOD BENEFICIARY ON FILE WITH CPU          TOD BENEFICIARY ON FILE WITH CPU       13530 JULIAN AVE
542 N BRONSON AVE                         559 44TH AVE                           CHINO, CA 91710
LOS ANGELES, CA 90004-1402                SAN FRANCISCO, CA 94121-2538




TILLIE JENNIE& HAROLD SCHWARTZ            TIM A SCROGGIN &                       TIM BOWES
FAMILY CHARITABLE FOUNDATION              KAREN L SCROGGIN JT TEN                PARK AVENUE TOWER
2070 RINGLING BLVD                        1460 275TH ST                          65 EAST 55TH STREET, SUITE 801
SARASOTA, FL 34237-7002                   MOUNT PULASKI, IL 62548-6507           NEW YORK, NY 10022




TIM J RAPP                                TIM MCTAVISH &                         TIM RASMUSSEN
TOD BENEFICIARY ON FILE WITH CPU          PAMELA MCTAVISH JT TEN                 TOD BENEFICIARY ON FILE WITH CPU
11487 MAYER RD                            11115 E DALEY CIRCLE                   1867 265TH ST
HIGHLAND, IL 62249-3301                   PARKER, CO 80134-6002                  INDEPENDENCE, IA 50644-9833




TIM RECHTIN &                             TIM SONNENTAG TR &                     TIMCO CUST
MARIA RECHTIN JT TEN                      REBECCA SONNENTAG TTEE                 FBO ARNOLD H BLATT IRA
10 TIMBERWOOD CT                          TIM SONNENTAG                          2716 QUAIL RIDGE DR
FORT THOMAS, KY 41075-1246                1003 SONNENTAG LN                      CARROLLTON, TX 75006-4738
                                          MARATHON, WI 54448-9165



TIMCO CUST                                TIMCO CUST                             TIMCO CUST
FBO BARBARA B CHADDERDON IRA              FBO CAROL J GOMBOS IRA R/O             FBO CHARLES G MOFFITT II IRA
105 TANGLE RIDGE LANE                     23635 READING RD                       313 N COTTONWOOD DR
GEORGETOWN, TX 78633                      HOWEY IN HLS, FL 34737-4129            RICHARDSON, TX 75080-4712
TIMCO CUST               Case   21-10831-CTG     Doc 17
                                         TIMCO CUST         Filed 05/19/21   Page  632CUST
                                                                                TIMCO  of 661
FBO CHARLES L ALLEN IRA                  FBO DOUGLAS WILLIAMSON IRA             FBO ELLIS R CHADDERDON IRA
PO BOX 669                               3400 DUNBAR CT                         105 TANGLE RIDGE LN
DRIPPING SPGS, TX 78620-0669             THE COLONY, TX 75056-6432              GEORGETOWN, TX 78633-4687




TIMCO CUST                               TIMCO CUST                             TIMCO CUST
FBO JOSEFINA T MOFFITT IRA               FBO KATHY B BAUER IRA                  FBO MICHAEL A GUZIK IRA
313 N COTTONWOOD DR                      6211 SPICEBRUSH CV                     7316 GAINES MILL LN
RICHARDSON, TX 75080-4712                AUSTIN, TX 78759-7753                  AUSTIN, TX 78745-6016




TIMCO CUST                               TIMCO CUST                             TIMCO CUST
FBO MICHAEL MCLENDON IRA                 FBO PHILIP E BELL IRA                  FBO RAYMOND E WARD IRA
110 SAN JACINTO CT                       203 FIRESTONE DR                       2 MICHELLE CT
SOUTHLAKE, TX 76092-5946                 MEADOWLAKES, TX 78654-6501             ROANOKE, TX 76262-5403




TIMCO CUST                               TIMCO CUST                             TIMCO CUST
FBO ROBERT H GOULD IRA                   FBO SUSAN L HENRY IRA                  FBO TOM C LYE IRA
7310 RAVENSWOOD RD                       612 DEER CROSSING LN                   612 FURLONG DR
GRANBURY, TX 76049-4739                  WIMBERLEY, TX 78676-5620               AUSTIN, TX 78746-4126




TIME WARNER CABLE ENTERPRISE LLC         TIMICO CUST                            TIMICO CUST
BOX 223085                               FBO EDWARD L GRIMMETT IRA              FBO SHARON H WATSON IRA
PITTSBURG, PA 15251-2085                 1470 JOHN KING BLVD APT 7101           26 STONEGATE DR
                                         ROCKWALL, TX 75032-5212                FORT WORTH, TX 76134-3405




TIMOTHY A KOZICK TR                      TIMOTHY ANDERSON                       TIMOTHY B MCRICKARD &
TIMOTHY A KOZICK TRUST                   216 JUNIPER CIR                        SHARON L MCRICKARD JT TEN
UA 06/10/09                              STREAMWOOD, IL 60107-1848              793 LANCASTER RD
6400 ROLAND ST                                                                  FOMBELL, PA 16123-1721
BUENA PARK, CA 90621-3140



TIMOTHY B MICHAEL &                      TIMOTHY B MONTGOMERY TR                TIMOTHY BRADY &
TORI M MICHAEL JT TEN                    TIMOTHY B MONTGOMERY REV TRUST         ANN BRADY JT TEN
1707 N MARKET ST UNIT 219                UA 09/26/06                            TOD BENEFICIARY ON FILE CPU
FREDERICK, MD 21701                      315 E COLLEGE ST                       16211 LAFONE DR
                                         AURORA, MO 65605-1617                  SPRING, TX 77379-7667



TIMOTHY CORBIN                           TIMOTHY G VANDENAVOND &                TIMOTHY GOLD
3332 BLUE BIRD CT                        MARY M VANDENAVOND JT TEN              401 GRIST MILL CIR
EAU CLAIRE, WI 54701-5053                306 N WESTFIELD RD                     ROSLYN, NY 11576
                                         MADISON, WI 53717-1322




TIMOTHY GOLIE &                          TIMOTHY GOSS                           TIMOTHY GROOMS
LESLIE GOLIE JT TEN                      11 S DORADO CIR APT 2D                 30 MAYFLOWER DR
592 SEXTANT AVE W                        HAUPPAUGE, NY 11788-4637               BASKING RIDGE, NJ 07920-3803
ROSEVILLE, MN 55113-3505




TIMOTHY I FUERSTENAU TR &                TIMOTHY J ASPER &                      TIMOTHY J MURPHY TR &
SUSAN K FUERSTENAU TTEE                  RUTH E ASPER TEN COM                   STEPHANIE G MURPHY TTEE
TIMOTHY I & SUSAN K FUERSTENAU           7924 ROSELAND DR                       MURPHY FAMILY TRUST
TRUST 02/16/09 9812 VAL VERDE DR         URBANDALE, IA 50322-4468               36951 9297 N 129TH PL
LA VISTA, NE 68128-7044                                                         SCOTTSDALE, AZ 85259-6232
TIMOTHY K COATES TOD   Case     21-10831-CTG
                                         TIMOTHY Doc  17 Filed
                                                 L DALRYMPLE & 05/19/21     Page  633 ofM 661
                                                                               TIMOTHY    MERRYMAN &
LORI S COATES                            DIANE DALRYMPLE JT TEN                 LAURA A MERRYMAN JT TEN
SUBJECT TO STA TOD RULES                 730 IDLEWYLD DR                        12060 ABELS RD
6720 AVENUE B                            MIDDLETOWN, DE 19709-7834              N SPRINGFIELD, PA 16430
SARASOTA, FL 34231



TIMOTHY M STUART                         TIMOTHY M WEILAND                      TIMOTHY MASON
601 DAHLIA WAY NW                        2011 COLLINS RD                        2156 S WELLINGTON AVE
ACWORTH, GA 30102-6980                   CRESCENT CITY, CA 95531-7405           SANTA ANA, CA 92701-3184




TIMOTHY MCHUGH &                         TIMOTHY MORRELL                        TIMOTHY P MAJORS TOD
MARTHA MCHUGH JT TEN                     31 HASBROUCK AVE                       ANDREA J MAJORS
2378 MAGNOLIA BLVD W                     BUTLER, NJ 07405-1420                  SUBJECT TO STA TOD RULES
SEATTLE, WA 98199-3813                                                          3338 DRY CREEK DRY
                                                                                TALLAHASSEE, FL 32309



TIMOTHY P OBRIEN TR                      TIMOTHY R BENNINGTON &                 TIMOTHY R CUNHA
Q-TIP TRUST UNDER THE WILL OF            MARY A BENNINGTON JT TEN               PO BOX 3938
RICHARD G CROUSE                         TOD BENEFICIARY ON FILE CPU            PALMER, AK 99645
6404 IVY LN STE 400                      5000 KEYSTONE RDG SE
GREENBELT, MD 20770-1417                 CEDAR RAPIDS, IA 52403-7048



TIMOTHY R GASS &                         TIMOTHY S RAMSEY                       TIMOTHY SMITS TR &
TERRIE L GASS TR UA 08/23/2017 GASS      1751 PIERCE ARROW PARKWAY              LISA SMITS TTEE
JOINT TEN REVOCABLE LIVING TR.           TUCKER, GA 30084                       TIMOTHY & LISA SMITS REVOCABLE
16239 MICHIGAN COURT                                                            TRUST 03/12/14 369 LEGEND VW
CREST HILL, IL 60403                                                            WALES, WI 53183-9548



TIMOTHY STEPHAN                          TIMOTHY T CHAN TR &                    TIMOTHY W HARRIS &
2364 EDINGTON RD                         SANDY G CHAN TTEE                      REBECCA W HARRIS JT TEN
COLUMBUS, OH 43221-3136                  TIMOTHY & SANDY CHAN REV LIVING        5232 GLEN ABBEY LN
                                         TRUST 04/25/00 1007 N EVERETT ST       TYLER, TX 75703-3898
                                         GLENDALE, CA 91207-1741



TIMOTHY WIMPSETT                         TIMOTHY ZIMCOSKY &                     TIN BOX LLC
974 BRECKENRIDGE LN 250                  LINDA ZIMCOSKY JT TEN                  ATTN WILLIAM & SHELLEY FISHER
LOUISVILLE, KY 40207-4619                1744 PICADILLY DR                      6318 EAST SIERRA SUNSET TRAIL
                                         TROY, MI 48084-1423                    CAVE CREEK, AZ 85331




TIN W LI                                 TINA VILICICH-SOLOMON TR               TINA HUANG TR
TOD BENEFICIARY ON FILE WITH CPU         UA 09/24/2010                          TINA HUANG LIVING TRUST
12289 ENGELMANN OAK LN                   CHORRO INVESTMENT TRUST                UA 02/01/14
FAIRFAX, VA 22030-9069                   FBO MICHAELSCOTT RADOVICH 1334         234 19TH AVE
                                         CHORRO ST                              SANTA CRUZ, CA 95062-4910
                                         SN LUIS OBISP, CA 93401

TINA LIU                                 TINA NIDES TR                          TING CHEN &
TOD BENEFICIARY ON FILE WITH CPU         NIDES 1994 TRUST                       JUN WANG JT TEN
9821 EMPEROR AVE                         UA 01/01/01                            8411 VINTON CT
ARCADIA, CA 91007-7816                   12000 RIVERSIDE DR UNIT 306            HOUSTON, TX 77040-1565
                                         VALLEY VLG, CA 91607-6019



TING HUANG                               TINGS INTERNATIONAL CORP               TINGWEI XUE
605 CHAUCER RD                           13835 ELDER AVE 12J                    PARK AVENUE TOWER
SAN MARINO, CA 91108-1309                FLUSHING, NY 11355-4089                65 EAST 55TH STREET, SUITE 801
                                                                                NEW YORK, NY 10022
TLF, INC.                Case 21-10831-CTG    Doc 17LIMITED
                                       TLS PROPERTIES   Filed 05/19/21       Page 634CUST
                                                                                TMICO of 661
3901 WEST 86TH STREET                   284 SUGARBERRY CIR                      FBO CAROL RICHARDSON IRA
SUITE 200                               HOUSTON, TX 77024-7211                  17309 EMERALD CHASE DR
INDIANAPOLIS, IN 46268                                                          TAMPA, FL 33647




TMICO CUST                              TMICO CUST                              TMICO CUST
FBO MARIE Y MANESS IRA                  FBO MARIE Y MANESS TRADITIONAL IRA      FBO WARREN C BLANCHARD JR IRA
4200 ZACHARY WAY                        PO BOX 2288                             3205 GOLDEN GRV
FLOWER MOUND, TX 75028-1650             FORT WORTH, TX 76113                    SAN ANTONIO, TX 78247-3002




TMICO                                   TMICO                                   TMICO
FBO JOSEPH A SCHAEFER IRA               FBO KATHRYN RICKARD IRA                 FBO MYRA POWELL IRA
1275 CHARTER CLUB DR                    8300 CRIMSON CT                         212 KATHRYNS CT
LAWRENCEVILLE, GA 30043-7517            TERRE HAUTE, IN 47802-5602              MT PLEASANT, TX 75455-6709




TMICO                                   TMICO                                   TMICO
FBO ROGER BURTON SEP IRA                FBO THOMAS I CARR IRA R/O               FBO THOMAS L BAUER IRA
213 LEWIS TODD                          4730 SAWGRASS LAKE CIR                  6211 SPICEBRUSH CV
BLANCO, TX 78606-5984                   LEESBURG, FL 34748-2204                 AUSTIN, TX 78759-7753




TMICO                                   TMICO                                   TOBIN B CARLSON &
FBO WILLIAM M COLLINS IRA               FBO WINFORD J BROWN IRA                 CARA E CARLSON JT TEN
10412 COUNTRYSIDE DR                    636 COUNTY ROAD 364                     3811 GRAMERCY ST
DENTON, TX 76207-6608                   MELISSA, TX 75454-2006                  HOUSTON, TX 77025-1217




TOBY K OSTAR                            TOD CURTIS                              TODD A MAGGIORE IRA AXOS CLEARING
TOD BENEFICIARY ON FILE WITH CPU        828 S BRISTOL LN                        CUST
1670 OAKTREE CT                         ARLINGTON HTS, IL 60005-2728            2832 PAT TILLMAN DR
RESTON, VA 20194-1803                                                           SPRINGFIELD, IL 62711




TODD A MYERS TR &                       TODD G CARTER TR                        TODD RYKER
KAREN KAY MYERS TTEE                    TODD G CARTER REVOCABLE LIVING          2 CLAY RD
MYERS LIVING TRUST                      TRUST UA 11/05/12                       BETHANY, CT 06524-3238
40529 1747 W QUARTZ ROCK RD             165 MAUKANANI RD
PHOENIX, AZ 85085-0601                  KULA, HI 96790-7431



TOLEDO INTERNATIONAL INC                TOM B DELUCA                            TOM C LYE
PO BOX 149020 CPS 1957                  23 LAKE DR                              612 FURLONG DR
CORAL GABLES, FL 33114-9020             MORO, IL 62067-1021                     AUSTIN, TX 78746-4126




TOM F GEYER                             TOM MANLEY                              TOM PEDERSEN &
28600 ALTESSA WAY 101                   3103 ALAMEDA ST                         DIANE PEDERSEN JT TEN
BONITA SPRINGS, FL 34135-9202           CEDAR FALLS, IA 50613-5958              4792 THUNDER DR
                                                                                AMMON, ID 83406




TOM SONDERGELD PLUMBING, INC.           TOMMY H COOK                            TOMMY SUI YEUN TUNG TR
143 ARNOLD DRIVE                        5285 QUAD J RD                          TOMMY SUI YUEN TUNG LIV TR
SUITE C                                 SHREVEPORT, LA 71107-8771               UA 09/04/03
SHEPHERDSVILLE, KY 40165                                                        76536 FLORIDA AVE
                                                                                PALM DESERT, CA 92211-7707
TONG LIU &              Case   21-10831-CTG    Doc
                                        TONGNING LI 17      Filed 05/19/21   Page 635
                                                                                TONY   of 661
                                                                                     ALBA
BELINDA MEI LIU JT TEN                  TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU
TOD BENEFICIARY ON FILE CPU             40862 SARDIS ST                         4818 RYLAND AVE
865 SHERMAN OAKS DR                     FREMONT, CA 94538-4370                  TEMPLE CITY, CA 91780-4032
SAN JOSE, CA 95128-4947



TONY CHEUNG TR                          TONY LAM TR &                           TONY LAM TR &
UA 03/19/2012                           WINNIE WAN TTEE                         WINNIE WAN TTEE
CHEUNG FAMILY TRUST                     CARMAN LAM 2014 TRUST                   TONY LAM 2014 TRUST
6068 NICE TERRACE                       41760 168 W ARTHUR AVE                  41869 168 W ARTHUR AVE
FREMONT, CA 94555                       ARCADIA, CA 91007-8206                  ARCADIA, CA 91007-8206



TONY TRAN &                             TONYA BREFFLE TOD ACCOUNT               TOPES TREE SERVICE, INC.
JOJO LAW JT TEN                         2375 BROOKS BLVD                        P.O. BOX 51964
11689 RAMONA BLVD                       FORT LARAMIE, WY 82212                  PACIFIC GROVE, CA 93950
EL MONTE, CA 91732-2365




TOPPAN MERRILL LLC                      TOR A VESTAD TR &                       TOSHIHIDE USHINO &
P.O. BOX 74007295                       JAMIE L VESTAD TTEE                     KYOKO USHINO TEN COM
CHICAGO, IL 60674                       VESTAD TRUST                            24782 SAN DOVAL LN
                                        41757 8452 ELLIS ST                     MISSION VIEJO, CA 92691-4933
                                        ARVADA, CO 80005-5884



TOSHIHIRO KIZAKI                        TOTAL COMFORT SOLUTIONS                 TOWNEPLACE SUITES SAVANNAH MIDTOWN
535 S WILLIAMS ST                       346 ORCHARD DRIVE                       ATTN: BILL WADE
DENVER, CO 80209-4534                   SUITE D                                 11309 ABERCORN STREET
                                        WEST COLUMBIA, SC 29170                 SAVANNAH, GA 31419




TOWNPLACE SUITES BY MARRIOTT HOTEL      TRACINE BACHER TR &                     TRACY ANN ASCHENBRENNER TOD
C/O MARRIOTT INTERNATIONAL INC.         CRIS BENNETT TTEE                       MADISON M ASCHENBRENNER
ATTN: LAW DEPARTMENT                    MJB IRREVOCABLE TRUST                   SUBJECT TO STA TOD RULES
10400 FERNWOOD ROAD                     41255 340 KITETAIL ST                   4960 DUSTIN PLACE DR
BETHESDA, MD 20817                      SIMI VALLEY, CA 93065-7692              SOUTHAVEN, MS 38671



TRACY C HOLDCRAFT                       TRACY GILMAN &                          TRACY GILMAN
9601 LIBERTY ISLAND DR                  CONNIE GILMAN JT TEN                    2042 GRAND PHEASANT LN
BAKERSFIELD, CA 93311                   2042 GRAND PHEASANT LN                  LINCOLN, CA 95648-7721
                                        LINCOLN, CA 95648-7721




TRACY J BRADLEY TOD                     TRACY J BRADLEY                         TRACY J QUATTRO
LYNN M BRADLEY                          211 CLEARWATER LANE                     129 DANCER LANE
SUBJECT TO STA TOD RULES                MC CORMICK, SC 29835                    HEYWORTH, IL 61745
211 CLEARWATER LANE
MC CORMICK, SC 29835



TRACY MONAGHAN                          TRACY OAKLEY TR                         TRACY R CHRISTENSON
118 E LOGAN ST                          THE DOROTHY PALMER TRUST                709 BALLANTYNE LN NE
BELLEFONTE, PA 16823-2020               UA 09/21/84                             SPRING LAKE PARK, MN 55432-1957
                                        7637 SE 29TH AVE
                                        PORTLAND, OR 97202-8828



TRAVELERS CASUALTY AND SURETY CO        TRAVIS J RUTJENS &                      TRAVIS L JACOBSON
OF AMERICA                              CHRISTINA L RUTJENS JT TEN              TOD BENEFICIARY ON FILE WITH CPU
ONE TOWER SQUARE                        521 SO ELM STREET                       1005 N 50TH ST
HARTFORD, CT 06183                      TILDEN, NE 68781                        PHOENIX, AZ 85008
TRAVIS S HOLMGREN TR & Case    21-10831-CTG
                                        TREVER SDoc
                                                 MART17      Filed 05/19/21   Page 636 of
                                                                                 TREVOR    661
                                                                                        S LANG
MELANIE HOLMGREN TTEE                    TOD BENEFICIARY ON FILE WITH CPU        5186 BALDWIN TER
HOLMGREN FAMILY LIVING TRUST             15257 N 62ND AVE                        MARIETTA, GA 30068-1578
37678 5724 W ROWEL RD                    GLENDALE, AZ 85306-3285
PHOENIX, AZ 85083-1241



TRIAD MECHANICAL SERVICES, INC.          TRIMONT REAL ESTATE ADVISORS LLC        TRIMONT REAL ESTATE ADVISORS LLC
12232 LONG GREEN PIKE                    ATTN: CHRIS CUMMINGS                    C/O THOMPSONKNIGHT
GLEN ARM, MD 21057                       3500 LENOX ROAD NE, SUITE G1            ATTN: MICHAEL V. BLUMENTHAL
                                         ATLANTA, GA 30326                       900 THIRD AVENUE, 20TH FLOOR
                                                                                 NEW YORK, NY 10022



TRINA L KARSTROM TR                      TRINITY LIGHTING, INC.                  TRINITY LUHERAN CHURCH MEF
UA 09/27/1988                            2902 QUALITY WAY                        3973 N CEDAR AVE
LADHOFF LIVING TRUST                     JONESBORO, AR 72401                     FRESNO, CA 93726-5299
PO BOX 79
PACIFIC PALMS NSW 2428 AUSTRALIA



TRIP ENTERPRISE                          TRIPLE R-CB INVESTMENTS INC.            TROY A HANSEN
250 GREG ST                              DBA TRIPLE R SURVEILLANCE               538 E LEWIS WAY
SPARKS, NV 89431-6201                    3331 SPAIN ROAD, SUITE A                PAYSON, UT 84651-9523
                                         SNELLVILLE, GA 30039




TROY A SCHROEDER                         TROY A WOLLMANN &                       TROY MECHANICAL, INC.
1785 CR 390                              JENNIFER L WOLLMANN JT TEN              100 STATE HIGHWAY
ALBERT, KS 67511-5019                    3224 CRESTED DR N                       MOOSIC, PA 18507
                                         MANDAN, ND 58554-8239




TROY N STUCK TR                          TRUMAN BREED                            TRUSHAR PATEL
UA 09/15/2005                            4405 DEEPWOODS DR                       8855 BAY VILLA CT
EDNA M STUCK ADMINISTRATIVE TRUST        AUSTIN, TX 78731-2038                   ORLANDO, FL 32836-5832
1372 N SUSQUEHANNA TRL APT 130
SELINSGROVE, PA 17870



TRUST COMPANY OF AMERICA CUST            TRUST COMPANY OF AMERICA CUST           TRUST COMPANY OF AMERICA CUST
FBO CASSANDRA A DIEHL IRA                FBO JAMES L WOLTZ IRA                   FBO LISA E CASTLE IRA
7509 STATE ROUTE 772                     53899 OLD ROUTE 50                      2524 MINGO RD
CHILLICOTHE, OH 45601-9288               LONDONDERRY, OH 45647-8936              CHILLICOTHE, OH 45601-8762




TRUST COMPANY OF AMERICA CUST            TRUST COMPANY OF AMERICA CUST           TRUST COMPANY OF AMERICA CUST
FBO MELVIN E JONES IRA                   FBO PAUL V SWICKARD IRA                 FBO RICKY E HARTLEY IRA
9707 DRY RUN RD                          196 WELLS JONES RD                      6305 MOUNT TABOR RD
KINGSTON, OH 45644-9728                  WAVERLY, OH 45690-9626                  CHILLICOTHE, OH 45601-9280




TRUST COMPANY OF AMERICA                 TRUST COMPANY OF AMERICA                TRUST COMPANY OF AMERICA
ALFRED O JOHNSON IRA                     BARRY B BARBEE IRA                      BRUCE D HINES IRA
801 PRICER RIDGE RD                      9909 LIMERICK RD                        5985 EGYPT PIKE
SOUTH SALEM, OH 45681-9778               CHILLICOTHE, OH 45601-9756              CHILLICOTHE, OH 45601-9076




TRUST COMPANY OF AMERICA                 TRUST COMPANY OF AMERICA                TRUST COMPANY OF AMERICA
FBO ELIZABETH ODONNELL SEP IRA           FBO JOHN F SCOTT III IRA                FBO JOSEPH HERBERT SEP IRA
877 E LEMON DR                           1467 CHAPEL CREEK RD                    764 LA GRANGE AVE
CAMARILLO, CA 93010-2341                 CHILLICOTHE, OH 45601-9053              NEWBURY PARK, CA 91320-5307
TRUST COMPANY OF AMERICACase    21-10831-CTG    Doc 17OF AMERICA
                                         TRUST COMPANY    Filed 05/19/21   Page 637COMPANY
                                                                              TRUST of 661 OF AMERICA
FBO LOUIS KREUZER SEP IRA                 FBO MARION F WOODS IRA              FBO RITA L EBERIE IRA
2611 WOOD OPAL WAY                        128 VINCENT ST                      1355 HICKORY RIDGE DR NW
OXNARD, CA 93030-8415                     CHILLICOTHE, OH 45601-2866          LANCASTER, OH 43130-7704




TRUST COMPANY OF AMERICA                  TRUST COMPANY OF AMERICA            TRUST COMPANY OF AMERICA
FBO WAYNE E SKAGGS IRA                    JED W KEARNS IRA                    JOSEPH C MINNEY IRA
20184 US 23                               748 LAKE KATHARINE RD               4142 SIX GUN COURT
CHILLICOTHE, OH 45601                     JACKSON, OH 45640-9660              JACKSONVILLE, FL 32223




TRUST COMPANY OF AMERICA                  TRUST COMPANY OF AMERICA            TRUST COMPANY OF AMERICA
JUUDY A HEMPSTEAD IRA                     LYNETTE R TURNER IRA                ROBERT J HAWK IRA
4050 PENNYROYAL RD                        18 HIGHLAND DR                      3023 MAPLE GROVE RD
CHILLICOTHE, OH 45601-9740                HILLSBORO, OH 45133-8527            CHILLICOTHE, OH 45601-8908




TRUST COMPANY OF AMERICA                  TRUST COMPANY OF AMWERICA CUST      TRUST MANAGEMENT INC CUST
TINA M HERTENSTEIN IRA                    FBO JEFFERY A LOCKLAR               FBO KATHERINE DENNANY IRA
52 HOMER LN                               TRADITIONAL IRA                     6374 42ND AVE N
CHILLICOTHE, OH 45601-8826                29363 N 129TH AVE                   ST PETERSBURG, FL 33709-4802
                                          PEORIA, AZ 85383



TRUST MANAGEMENT INC                      TRUST MANAGEMENT INC                TRUST MANAGEMENT INC
BRANDON T FISHER IRA                      DONALD L DYE IRA                    DONALD W WHITE IRA
556 GLADE RD                              901 SUMMIT AVE                      754 BRIARWOOD LN
ROGERSVILLE, MO 65742-7555                FORT WORTH, TX 76102                HURST, TX 76053-5554




TRUST MANAGEMENT INC                      TRUST MANAGEMENT INC                TRUST MANAGEMENT INC
EDWARD RICHARDSON IRA                     FBO ANTHONY MUNSCH IRA              FBO BARBARA F KELLEY ROTH IRA
17309 EMERALD CHASE DR                    405 LITTLE BEAR RD                  2207 FALCON HILL DR
TAMPA, FL 33647-3516                      BUDA, TX 78610-2941                 AUSTIN, TX 78745-3576




TRUST MANAGEMENT INC                      TRUST MANAGEMENT INC                TRUST MANAGEMENT INC
FBO BARBARA HARDER ROTH IRA               FBO CAREY OSBORN IRA                FBO CAROLYN YONKER ROTH IRA
20922 MEADOWHILL DR                       1812 WILSON ST                      6924 COUNTY ROAD 4064
SPRING, TX 77388-4100                     BASTROP, TX 78602-2428              KEMP, TX 75143-2777




TRUST MANAGEMENT INC                      TRUST MANAGEMENT INC                TRUST MANAGEMENT INC
FBO CECIL R LEONARD IRA                   FBO CHERYL ENGLE IRA                FBO CHERYL ENGLE SEP IRA
4432 HIGHWAY 134                          101 SCENIC CANYON LN                101 SCENIC CANYON LN
COLLINSTON, LA 71229-9209                 WIMBERLEY, TX 78676-5145            WIMBERLEY, TX 78676-5145




TRUST MANAGEMENT INC                      TRUST MANAGEMENT INC                TRUST MANAGEMENT INC
FBO DAVID E MEISCHEN ROTH IRA             FBO DEBRA K GONZALEZ ROTH IRA       FBO DELANE BAILEY-LOPEZ IRA
6452 KOLA CT NW                           1608 PATRIDGE STREET                1471 KIRBY
ALBUQUERQUE, NM 87120-4285                WAUKEGAN, IL 60087                  KYLE, TX 78640-2148




TRUST MANAGEMENT INC                      TRUST MANAGEMENT INC                TRUST MANAGEMENT INC
FBO DENNIS P PEACOCK IRA                  FBO DONNA ALEXANDER ROTH IRA        FBO FRED J DAVIS ROTH IRA
1 SAINT AUSTELL DR                        12504 BEARS DEN CT                  PO BOX 1308
BELLA VISTA, AR 72714-4615                AUSTIN, TX 78739-7600               SAN MARCOS, TX 78667-1308
TRUST MANAGEMENT INC Case 21-10831-CTG     Doc 17 Filed
                                   TRUST MANAGEMENT  INC          05/19/21   Page 638MANAGEMENT
                                                                                TRUST of 661    INC
FBO GLEN B ALEXANDER ROTH IRA      FBO GREG KETCHUM IRA                         FBO JANIECE DUGGAN WATTS IRA
12504 BEARS DEN CT                 407 RONAY DR N                               610 SCOTT PL
AUSTIN, TX 78739-7600              SPICEWOOD, TX 78669-2050                     ABILENE, TX 79601-4529




TRUST MANAGEMENT INC                 TRUST MANAGEMENT INC                       TRUST MANAGEMENT INC
FBO JANIECE DUGGAN WATTS ROTH IRA    FBO JEAN MARIE MITCHELL ROTH IRA           FBO JEANNE A WESTRICK ROTH IRA
610 SCOTT PL                         1513 BECKETT ST                            407 ROBIN RD
ABILENE, TX 79601-4529               AUSTIN, TX 78757-8303                      WAVERLY, OH 45690-1524




TRUST MANAGEMENT INC                 TRUST MANAGEMENT INC                       TRUST MANAGEMENT INC
FBO JOHN H YONKER ROTH IRA           FBO JOSEPH O ENGLE III IRA                 FBO JUDITH A ELLSWORTH ROTH IRA
6924 COUNTY ROAD 4064                101 SCENIC CANYON LN                       9307 KINGS CROSS ST
KEMP, TX 75143-2777                  WIMBERLEY, TX 78676-5145                   SAN ANTONIO, TX 78254-2029




TRUST MANAGEMENT INC                 TRUST MANAGEMENT INC                       TRUST MANAGEMENT INC
FBO KENNETH K FITTER IRA             FBO LARRY D TURNER IRA                     FBO MARK W MAJEK IRA
19 KNOLLWOOD DR                      420 VASEY OAK DR                           6718 LA CONCHA PASS
FAIRFIELD, CT 06824-3943             KELLER, TX 76248-5649                      AUSTIN, TX 78749-1716




TRUST MANAGEMENT INC                 TRUST MANAGEMENT INC                       TRUST MANAGEMENT INC
FBO MARY BARNETT IRA                 FBO MICHAEL P GREEN IRA                    FBO NANCY HARVEY IRA
1704 TRADEWELL ST                    PO BOX 1233                                11505 COUNTY ROAD 3100
AUSTIN, TX 78704                     BLANCO, TX 78606-1233                      WINONA, TX 75792-6723




TRUST MANAGEMENT INC                 TRUST MANAGEMENT INC                       TRUST MANAGEMENT INC
FBO RICHARD H MALONE IRA             FBO RITCHIE L KING ROTH IRA                FBO SAM DIXON IRA
1704 TRADEWELL ST                    2809 LOTUS PARK                            11106 TERRACE BLUFF DR
AUSTIN, TX 78704                     SCHERTZ, TX 78154-3740                     AUSTIN, TX 78754-2022




TRUST MANAGEMENT INC                 TRUST MANAGEMENT INC                       TRUST MANAGEMENT INC
FBO THOMAS G BOES JR IRA             HAROLD D HUCKABY IRA                       HERBERT J WACKER IRA R/O
1327 ROADRUNNER DR                   6442 ST BERNADETTE DR                      4123 FOX HOLLOW CT
CEDAR PARK, TX 78613-5104            SPRING, TX 77379-2632                      MIDLAND, TX 79707-4634




TRUST MANAGEMENT INC                 TRUST MANAGEMENT INC                       TRUST MANAGEMENT INC
IRA F MCCAVE IRA                     JERRY C ACKER IRA                          JERRY TAYLOR IRA
1500 BELLE TERRE AVE                 296 SADLER RD                              925 NW 83RD TER
CHARLOTTE, NC 28205-2902             WHITESBORO, TX 76273-6541                  MIAMI, FL 33150-2707




TRUST MANAGEMENT INC                 TRUST MANAGEMENT INC                       TRUST MANAGEMENT INC
JIMMY R NUNLEY JR IRA                JOHN F ERPELDING IRA                       MANOJ ASARPOTA IRA
701 LONESOME STAR TRL                72 RIVERINA DR                             14018 ASHLAND LANDING DR
HASLET, TX 76052-5136                PALM COAST, FL 32164-6465                  CYPRESS, TX 77429-8185




TRUST MANAGEMENT INC                 TRUST MANAGEMENT INC                       TRUST MANAGEMENT INC
MICHAEL J WALDRON IRA                MURL T BONESTEEL IRA                       POLLY SUE MOORE IRA
833 3RD AVE S                        6527 TRAILWAY LN                           9003 CORNELL DR
TIERRA VERDE, FL 33715               SPRING, TX 77379-4289                      LAREDO, TX 78045-8328
TRUST MANAGEMENT INC       Case 21-10831-CTG    Doc 17 Filed
                                         TRUST MANAGEMENT INC 05/19/21      Page 639MANAGEMENT
                                                                               TRUST of 661    INC
ROGER C OSBORN IRA                       RONALD K SMITH                        RONALD MORESCO IRA
1812 WILSON ST                           INHERITED IRA                         17014 KIRKCHAPEL ST
BASTROP, TX 78602-2428                   11106 TERRACE BLUFF DR                SPRING, TX 77379-8645
                                         AUSTIN, TX 78754-2022



TRUST MANAGEMENT INC                     TRUST MANAGEMENT INC                  TRUST MANAGEMENT INC
SHARLYN LININGER IRA                     SUSAN A SCATES-FERGUSON IRA R/O       SUSAN J TAYLOR IRA
201 S GLENVILLE DR APT 147               6663 KNOLLBRIDGE LN                   111 WOODLAND TRL
RICHARDSON, TX 75081-4538                SPRING, TX 77379-8491                 GLADEWATER, TX 75647




TRUST MANAGEMENT INC                     TRUST MANAGEMENT INC                  TSONGJIN HSIEH
TOM G KALLENBERG IRA                     VICTOR VASQUEZ IRA                    TOD BENEFICIARY ON FILE WITH CPU
1377 COUNTY ROAD 456                     10113 BIG THICKET DR                  3110 N SUNRISE CT
PRINCETON, TX 75407-5089                 AUSTIN, TX 78747-2688                 ORANGE, CA 92865-5011




TSONG-RUEY WANG TR &                     TUKUNG LEE &                          TUXEDOS UNLIMITED PROFIT SHARING
JENNY WANG TTEE                          HUIMEI LEE JT TEN                     PLAN
THE WANG FAMILY TRUST                    TOD BENEFICIARY ON FILE CPU           3956 30TH ST SW
37708 22852 SEAWAY DR                    206 AVENIDA MAJORCA UNIT A            GRANDVILLE, MI 49418-1605
LAGUNA NIGUEL, CA 92677-2775             LAGUNA WOODS, CA 92637-4159



TUYET-TRINH T LIU &                      TYRON JERRAR SMITH                    TYRONE DON POLASTRI TR
CHUN W LIU JT TEN                        5520 OAK BEND TRL                     UA 11/02/1995
TOD BENEFICIARY ON FILE CPU              PROSPER, TX 75078-9715                DONALD S POLASTRI FAMILY TRUST
3786 REFLECTIONS DR                                                            PO BOX 673
PLEASANTON, CA 94566-7182                                                      ZEPHYR COVE, NV 89448-0673



TZU CHIA WANG                            TZUTIEN HUANG &                       U.S. BANK, N.A., AS TRUSTEE
7716 STEWART AND GRAY RD UNIT A          SUYING WU JT TEN                      C/O MIDLAND LOAN SERVICES
DOWNEY, CA 90241-4871                    68 W LE ROY AVE                       ATTN: ANDY RAMSEY
                                         ARCADIA, CA 91007-4023                10851 MASTIN, SUITE 300
                                                                               OVERLAND PARK, KS 66210



U.S. BANK, N.A., AS TRUSTEE              U.S. DEPARTMENT OF JUSTICE            UIKYUM HONG
C/O POLSINELLI PC                        ATTN: BANKRUPTCY DEPT                 1108 NE 195TH ST
ATTN: MICHAEL B. HICKMAN                 950 PENNSYLVANIA AVENUE, NW           SHORELINE, WA 98155-2258
1401 LAWRENCE STREET, SUITE 2300         WASHINGTON, DC 20530-0001
DENVER, CO 80202



ULRIK P SINGONTIKO                       UMB BANK N A CUST                     UMBALTI CUST
TOD BENEFICIARY ON FILE WITH CPU         FBO FRANK D URYASZ SEP IRA            DESTRA MULTI-ALTERNATIVE FUND
22333 KINZIE ST                          7 JANSSEN PLACE                       80 ARKAY DR
CHATSWORTH, CA 91311-2757                KANSAS CITY, MO 64109                 STE 110
                                                                               HAUPPAUGE, NY 11788



UMMUHAN SUSAN TURGUT                     UNDERWRITERS AT LLOYDS SYNDICATE      UNIGUEST INC.
748 MCKINLEY AVE                         2623/623 (BEAZLEY)                    P.O. BOX 306225
GENEVA, IL 60134-1231                    ATTN: DESIREE SPAIN                   NASHVILLE, TN 37230-6225
                                         6 CONCOURSE PKWY NE, SUITE 2800
                                         ATLANTA, GA 30328



UNIQUE REFINISHERS, INC.                 UNITED COMMUNITY BANK TR              UNITED FIRE PROTECTION, INC.
5171 NELSON BROGDON BLVD                 UA 12/13/2017                         3247 TECH DRIVE N
HWY 20                                   GEORGE J LEWIS TRUST                  ST. PETERSBURG, FL 33716
SUGAR HILL, GA 30518                     PO BOX 3455 200 N 33RD ST
                                         QUINCY, IL 62305
                      Case
UNITED METHODIST CHURCH      21-10831-CTG
                        OF URBANA             Doc 17
                                      UNITED STATES DEPT Filed 05/19/21
                                                         OF LABOR            Page 640 STATES
                                                                                UNITED of 661TREASURY
PO BOX 277                            200 CONSTITUTION AVE NW                   OFFICE OF THE TREASURER
URBANA, IA 52345-0277                 WASHINGTON, DC 20210                      1500 PENNSYLVANIA AVENUE, NW
                                                                                ROOM 2134
                                                                                WASHINGTON, DC 20220



UNIVERSAL REFRIGERATION                   UNIVERSITY AT BUFFALO FOUNDATION      URMILA J PATEL
TACLB37837C                               PO BOX 900                            4906 CARRANZA CT
3126 FERN BROOK LN                        BUFFALO, NY 14226                     TAMPA, FL 33616-1412
ROSENBERG, TX 77471




URSLA HUFF                                US LAWNS OF AUGUSTA                   US SPECIALTY INSURANCE COMPANY
1302 BOLTON RD                            P.O. BOX 7095                         13403 NORTHWEST FREEWAY
PELHAM, NY 10803-3602                     COLUMBIA, GA 29202                    HOUSTON, TX 77040




UTAH & CO                                 UTPL NY INC                           V DUANE RING TR &
UTAH STATE TREASURER UNCLAIMED            8658 MIDLAND PKWY                     WILLA G RING TTEE
PROPERTY                                  JAMAICA, NY 11432-3042                DUANE & WILLA G RING FAMILY TRUST
DIVISION C/O AVENU INSIGHTS & ANALYTICS                                         40696 10715 MASTERS CIR
ATTN CUSTODY DEPT 100 HANCOCK ST                                                JENKS, OK 74037-2212
10TH FL
QUINCY, MA 02171

VAHE OHANIAN                              VALENTINA SCRYDLOFF                   VALERIE A GROSJEAN
4111 BLAKE LN                             TOD BENEFICIARY ON FILE WITH CPU      75 CEDARWOOD AVE
GLENVIEW, IL 60026-1091                   2166 HERMANY AVE                      DUARTE, CA 91010-3604
                                          BRONX, NY 10473-1342




VALERIE LARSEN EX                         VALERIE MOONEY IRA COR CLEARING       VALERIE RAMSEY
EST GEORGE RAMSEY                         CUST                                  2543 POLI ST
2543 POLI ST                              8601 APONI ROAD                       VENTURA, CA 93003-1552
VENTURA, CA 93003                         VIENNA, VA 22180-6807




VALERIE VALENTINO                         VALERIE WILSON                        VALHALLA LORE LIMITED
TOD BENEFICIARY ON FILE WITH CPU          11706 EXETER CRT                      ATTN RONALD FRIEDBERG
311 BRYN MAWR ST                          FREDERICKSBRG, VA 22408               1100 AUTO CENTER CIR
BIRMINGHAM, MI 48009-1557                                                       SALINAS, CA 93907-2507




VALIANT PRODUCTS CORPORATION              VAN TUYET TRIEU                       VANESSA L MORGAN TOD
2727 WEST 5TH AVENUE                      1716 ROBINLINDA LN                    STUART MORGAN
DENVER, CO 80204                          MONTEREY PARK, CA 91755-5833          SUBJECT TO STA TOD RULES
                                                                                PO BOX 506
                                                                                BABYLON, NY 11702-0506



VANESSA ROMEU                             VANESSA SALICE                        VANTAGE CUST
PARK AVENUE TOWER                         175 E CREEK RD                        FBO MARGARET ODONNELL INHERITED
65 EAST 55TH STREET, SUITE 801            FELTON, CA 95018-9027                 IRA
NEW YORK, NY 10022                                                              6510 33RD ST
                                                                                FALLS CHURCH, VA 22043-1920



VANTAGE CUST                              VANTAGE CUST                          VANTAGE CUST
FBO MARVIN J NOBLE IRA                    FBO RAVI GIYANANI IRA                 FBO STEPHEN BLUM ROTH IRA
5719 WATSON CIRCLE                        8436 LINK HILLS LOOP                  5807 RICHWATER DR
DALLAS, TX 75225-1653                     GAINESVILLE, VA 20155                 DALLAS, TX 75252-4920
VANTAGE CUST               Case 21-10831-CTG
                                         VANTAGEDoc 17 Filed
                                                RETIREMENT     05/19/21
                                                           PLANS CUST              Page 641 ofRETIREMENT
                                                                                      VANTAGE  661       PLANS CUST
JUSTIN MATTEO &                           FBO BARBARA W FAUST IRA                     FBO DIANE INSARI IRA
CLAUDIA MATTEO JT TEN                     2448 N ROCKINGHAM ST                        20881 FOWLERS MILL CIRCLE
25737 HOPEFIELD PL                        ARLINGTON, VA 22207-1033                    ASHBURN, VA 20147
CHANTILLY, VA 20152-2579



VANTAGE RETIREMENT PLANS CUST             VANTAGE RETIREMENT PLANS LLC CUST           VANTAGE RETIREMENT PLANS LLC CUST
FBO JENNIFER L OSE IRA                    FBO JAMES FINDEISEN IRA                     FBO JOHN NAIL INHERITED IRA
20860 N TATUM BLVD                        6709 SULKY LN                               20860 N TATUM BLVD
STE 240                                   ROCKVILLE, MD 20852-4346                    PHOENIX, AZ 85050
PHOENIX, AZ 85050



VAROON WONGTHAVATCHAI                     VASILIOS KEFALAS &                          VEERESHWAR R PALURI &
5550 ALESSANDRO AVE                       SEVASTI KEFALAS JT TEN                      SRAVANTHI KOTICA JT TEN
TEMPLE CITY, CA 91780-2407                16 RUTH PL                                  100 PORTSMOUTH LN
                                          PLAINVIEW, NY 11803-6448                    FRANKFORT, KY 40601-7636




VENABLE LLP                               VENILAL KHATRI TR &                         VERDONNA A CROMBIE
P.O. BOX 62727                            SHARDA V KHATRI TTEE                        401 CARPIO DRIVE
BALTIMORE, MD 21264-2727                  THE VENILAL G & SHARDA V KHATRI             DIAMOND BAR, CA 91765
                                          FAMILY TRUST 02/01/93 9413 TOUCAN AVE
                                          FOUNTAIN VLY, CA 92708-5757



VERNE M NAGAYAMA                          VERNON LAURES &                             VERNON NEMITZ
PO BOX 3866                               JEAN LAURES TR                              6032 SOUTH 158TH STREET
PALOS VERDES PENINS, CA 90274-9537        VEMON M & JEAN A LAURES REV TRUST           OMAHA, NE 68135
                                          42524 2187 S LINN AVE
                                          NEW HAMPTON, IA 50659-9414



VERNONA J ZAWAWI &                        VERONICE SCOTT-FARLEY                       VERTICAL TRANSPORTATION EQUIPMENT
PEPPINO LYNAS JT TEN                      TOD BENEFICIARY ON FILE WITH CPU            SYSTEMS
3419 LUMAR DR                             PO BOX 182                                  625 BARKSDALE ROAD, SUITE 113
FT WASHINGTON, MD 20744-1752              STATESBORO, GA 30459-0182                   BARKSDALE PROFESSIONAL CENTER
                                                                                      NEWARK, DE 19711



VESNA SAVIC                               VETERAN AIR CONDITIONING                    VICKI D SPANN
TOD BENEFICIARY ON FILE WITH CPU          6003 28TH STREET E, SUITE A                 205 COUNTRY CLUB LN
35644 SAXONY DR                           BRADENTON, FL 34203                         WAVERLY, TN 37185-1301
STERLING HTS, MI 48310-5187




VICKI E BALENTINE TR                      VICKI ELLEN HERR                            VICKI JO GLADWELL
SURVIVORS TRUST UNDER THE BALENTINE       14 S ORANGE ST                              2547 NORMA STREET
FAMILY TRUST UA 06/05/90                  MEDIA, PA 19063-2605                        TITUSVILLE, FL 32780
904 SILVER SPUR RD STE 408
ROLLING HILLS ESTATES, CA 90274-4401



VICKI JOY-MCPHERSON                       VICKI L MILES                               VICKI LYNN BORREGO
14007 E HAMILTON DR                       TOD BENEFICIARY ON FILE WITH CPU            301 SW LENOX GLN
AURORA, CO 80014-3946                     928 TAMARACK DR                             FORT WHITE, FL 32038-4502
                                          LEWISTON, ID 83501-4773




VICKI SWENSON TR                          VICKIE HILL TR &                            VICKIE J STELZER GRAV
VICKI SWENSON REV TRUST                   JOSEPH E HILL TTEE                          212 E 7TH ST F
UA 01/09/07                               JOSEPH ELBERT HILL & VICKI LEE HILL         DELL RAPIDS, SD 57022-1642
770 S PALM AVE UNIT 304                   TRUST 05/30/03 11690 CAMINO DEL TIERRA
SARASOTA, FL 34236-7792                   LAKESIDE, CA 92040-1302
VICKY HONG                Case 21-10831-CTG      Doc 17 Filed
                                        VICKY L CHRISTOPHER TR & 05/19/21       Page  642 CHOA
                                                                                   VICTOR of 661
                                                                                               &
43474 BRYANT ST                           SUSAN E CHRISTOPHER TTEE                 ALISON CHOA JT TEN
FREMONT, CA 94539-5806                    VICKY L AND SUSAN CHRISTOPHER TRUST      49 KETTLEPOND RD
                                          41740 10253 W DALEY LN                   JERICHO, NY 11753-1157
                                          PEORIA, AZ 85383-2737



VICTOR E NOLTE &                          VICTOR G GUILLORY                        VICTOR HODGKINS &
JAMES NOLTE JT TEN                        TOD BENEFICIARY ON FILE WITH CPU         BILLIE HODGKINS TEN COM
23572 130TH ST                            357 MISTY HOLLOW DR W                    2519 HIGHWAY 865
SUMNER, IA 50674-7676                     JACKSONVILLE, FL 32225-3497              WINNSBORO, LA 71295-4987




VICTOR P VALENTINO JD PC 401K PLAN        VICTOR YANEZA                            VICTORIA CARDINALE
1400 LENOX RD                             1 SATURN ST                              TOD BENEFICIARY ON FILE WITH CPU
BLOOMFLD HLS, MI 48304-2029               SAN FRANCISCO, CA 94114-1420             1854 SANTA RITA DR
                                                                                   PITTSBURG, CA 94565-7652




VICTORIA JACKSON TR                       VICTORIA LAWRENCE TR                     VICTORIA SU
LIVING TRUST OF VICTORIA JACKSON          UA 06/06/18                              3287 E WILD HORSE PRIVADO APT 6
UA 06/29/15                               LOLLA FAMILY IRREVOCABLE TRUST           ONTARIO, CA 91762
403 SHAMROCK RD                           1607 MARCO ISLAND DR
ST AUGUSTINE, FL 32086-6561               TOMS RIVER, NJ 08753



VIJAYA L REDDY                            VIKEN GARABEDIAN TR                      VIKRAM C NAGWEKAR
148 HAWTHORNE DR                          ALG DECLARATION OF TRUST                 4808 RED VELVET RD
BROOKLYN, MI 49230-8924                   UA 12/09/05                              FORT WORTH, TX 76244-7549
                                          28262 SORRENTO UNIT 138
                                          LAGUNA NIGUEL, CA 92677-4541



VILAI LERTSMITIVANTA                      VILAS MUJUMDAR &                         VILIA KVIZ
TOD BENEFICIARY ON FILE WITH CPU          INGRID MUJUMDAR JT TEN                   TOD BENEFICIARY ON FILE WITH CPU
838 HIGHLAND AVE                          2222 COLTS NECK RD                       130 N MARCELLA RD
GLENDALE, CA 91202-2744                   APT 4535                                 MT PROSPECT, IL 60056-2611
                                          RESTON, VA 20191-2849



VILLA LIGHTING SUPPLY, INC                VIMLA D BLAH TR &                        VINAY BADHWAR &
2929 CHOUTEAU AVENUE                      SHAM SINGH BLAH TTEE                     JENNIFER BADHWAR TEN ENT
ST LOUIS, MO 63103                        SUNDER ANOOP & BLAH FAMILY TRUST         408 SANCTUARY CV
                                          41176 3801 255TH ST                      MORGANTOWN, WV 26508
                                          LITTLE NECK, NY 11363-1418



VINCE B DAMAZO TR &                       VINCENT ARIMITSU &                       VINCENT RINALDI TR
JULI N DAMAZO TTEE                        AKIKO ARIMITSU JT TEN                    UA 01/01/2000
REVOCABLE TRUST OF JULI & VINCE           TOD BENEFICIARY ON FILE CPU              VINCENT RINALDI TRUST
DAMAZO 04/29/96 73-1291 HIOLANI ST        1792 LA GRANADA DR                       FBO JOHN RINALDI 11 INDEPENDENCE WAY
KAILUA KONA, HI 96740-9343                THOUSAND OAKS, CA 91362-2159             MONTVILLE, NJ 07045



VINCENT VINCI &                           VINCENT W H CHEN &                       VINCUNAS DELAWARE ONE LLC
LORI MARTONE-VINCI JT TEN                 HSUEH CHING CHEN JT TEN                  200 SILVER ST STE 201
99 HINES FARM RD                          TOD BENEFICIARY ON FILE CPU              AGAWAM, MA 01001-3067
CRANSTON, RI 02921-1409                   16414 COMPO REAL DR
                                          HACIENDA HTS, CA 91745-5536



VINO C MODY                               VINOD MUBAYI                             VIOLA L KAIM TR
TOD BENEFICIARY ON FILE WITH CPU          79 SYLVAN AVE                            KAIM FAMILY REV TRUST
FBO PERSHING LLC                          MILLER PLACE, NY 11764-2231              UA
6154 BLACK MALLARD PL                                                              12880 N YELLOW ORCHID DR
EL PASO, TX 79932-4103                                                             ORO VALLEY, AZ 85755-1866
VIOLET M PURCELL TR      Case 21-10831-CTG
                                       VIOLETTEDoc   17 TR Filed 05/19/21
                                                 HANSEN                      Page 643 EICHENBERGER
                                                                                VIONNE of 661
THOMAS R AND VIOLET M PURCELL          RALPH A HANSEN LIVING TRUST              1475 210TH ST
JOINT REVOCABLE TRUST UA               UA 03/14/90                              IONIA, IA 50645-9487
34927 1040 ALOHA WAY                   4311 E DIABLO DR
LADY LAKE, FL 32159-2399               COTTONWOOD, AZ 86326-7703



VIPIN K SHAH                           VIRGIE L HAMRICK                         VIRGINIA A WIGGINS
104 CHURCHILL DOWNS                    TOD BENEFICIARY ON FILE WITH CPU         9293 POPLAR AVE
GREENVILLE, SC 29615-6060              4155 DEERFIELD WOODS DR                  APT 325
                                       LAMBERTVILLE, MI 48144-9319              GERMANTOWN, TN 38138




VIRGINIA ADAMS TR                      VIRGINIA CARLSON TR                      VIRGINIA DEPT OF TAXATION
VIRGINIA L ADAMS 2002 REV LIV TRUST    CARLSON FAMILY 2011 DESCENDENTS          1957 WESTMORELAND STREET
UA 04/15/02                            IRREV TRUST UA 11/07/11                  RICHMOND, VA 23230
803 GRAND AVE                          4601 GULF SHORE BLVD N UNIT 25
S PASADENA, CA 91030-2314              NAPLES, FL 34103-2215



VIRGINIA DEPT OF TAXATION              VIRGINIA DIV OF SECURITIES & RETAIL      VIRGINIA DIVISION OF LABOR AND
PO BOX 1115                            FRANCHISING                              INDUSTRY
RICHMOND, VA 23218-1115                TYLER BUILDING                           13 SOUTH THIRTEENTH STREET
                                       1300 E. MAIN ST., 9TH FLOOR              RICHMOND, VA 23219-4101
                                       RICHMOND, VA 23219



VIRGINIA DIVISION OF LABOR AND         VIRGINIA F LUTTRELL                      VIRGINIA I COOK TR
INDUSTRY                               3535 KIRBY RD                            UA 05/18/16
600 EAST MAIN STREET                   APT K418                                 COOK FAMILY TRUST
SUITE 207                              MEMPHIS, TN 38115                        1390 CORNUS COURT
RICHMOND, VA 23219                                                              SN LUIS OBISP, CA 93401



VIRGINIA JACKSON TR                    VIRGINIA KIT YEE JOE TR                  VIRGINIA L CLEMENCE
THE JACKSON FAMILY TRUST               UA 10/04/1994                            TOD BENEFICIARY ON FILE WITH CPU
610 CALLE VICENTE                      LIFETIME BENEFIT TRUST                   116 PATRICIA DR
SAN CLEMENTE, CA 92673-2902            14296 TAOS DR                            HOLLIDAYSBURG, PA 16648-1641
                                       SARATOGA, CA 95070



VIRGINIA L YOUNG TOD                   VIRGINIA LUCAITES                        VIRGINIA M FARMER IRA COR CLEARING
ROBERT & VIRGINIA L YOUNG TRUST UA     TOD BENEFICIARY ON FILE WITH CPU         CUST
05/02/2012 SUBJECT TO STA TOD RULES    13333 PELTO ST                           341 ANTELOPE DR
2088 ESTERO BLVD APT 4B                VENICE, FL 34293-2773                    SEDONA, AZ 86336-7082
FT MYERS BCH, FL 33931



VIRGINIA M JANSSON &                   VIRGINIA M ROMENS                        VIRGINIA OFFICE OF THE ATTORNEY
TIMOTHY L JANSSON JT TEN               TOD BENEFICIARY ON FILE WITH CPU         GENERAL
505 32ND ST                            555 OAK RIDGE PL                         CONSUMER PROTECTION SECTION
EVANS, CO 80620-1603                   HOPKINS, MN 55305-4817                   900 E MAIN ST
                                                                                RICHMOND, VA 23219



VIRGINIA POYNOR                        VIRGINIA TECH FOUNDATION, INC.           VIRGINIA W LIPPERT &
22626 TRAILWOOD LN                     UNIVERSITY GATEWAY CENTER                TR D & G PROFIT SHARING PLAN
TOMBALL, TX 77375-7125                 902 PRICES FORK ROAD                     PENSION PLAN 07/01/13
                                       SUITE 130 (MC 0490)                      3711 WASHINGTON RD
                                       BLACKSBURG, VA 24061                     AUGUSTA, GA 30907-2890



VISHAL GANDOTRA MD INC DB PEN PL       VISUAL IMAGE SYSTEMS COMPANY, LLC        VITO R CIARFAGLIO TR &
625 PROUD EAGLE LN                     1808 LASER LANE                          MARLENE L CIARFAGLIO TTEE
LAS VEGAS, NV 89144-0912               LOUISVILLE, KY 40299                     2001CIARFAGLIO FAMILY TRUST
                                                                                36966 3931 HILLSIDE AVE
                                                                                LIVERMORE, CA 94551-4802
VITO STRIPPOLI           Case 21-10831-CTG      Doc 17 Filed 05/19/21
                                       VIVIAN FITZGERALD                       Page  644Qof
                                                                                  VIVIAN    661
                                                                                         LUONG
21 DRYDEN WAY                           134 BRANDY DR                             TOD BENEFICIARY ON FILE WITH CPU
COMMACK, NY 11725-1927                  MARIETTA, OH 45750-9375                   3226 PHILO ST
                                                                                  LOS ANGELES, CA 90064




VLADIMIR BASH                           VORTEX PLUMBING                           VOYA FINANCIAL ADVISORS INC
FBO PERSHING LLC                        555 SATURN BLVD                           699 WALNUT ST
8400 SHORE FRONT PKWY APT 2E            SUITE B1111                               STE 1000
ROCKAWAY BCH, NY 11693-1804             SAN DIEGO, CA 92154                       DES MOINES, IA 50322




W ALLEN CARROLL JR &                    W DOUGLAS RICE TR                         W MARION SMITH &
JENNIFER W CARROLL JT TEN               WILLIAM D RICE DECLARATION OF TRUST       CAROLYN VANCE SMITH JT TEN
PO BOX 70047                            UA 10/11/90                               270 FOSTER MOUND RD
MOBILE, AL 36670-1047                   31758 WOODS CT                            NATCHEZ, MS 39120-9065
                                        CHESTERFIELD, MI 48047-4613



W VAUGHN JOHNSON &                      W.W. GAY MECHANICAL CONTRACTOR, INC.      WADE A KOTULA
KARLYN JOHNSON JT TEN                   524 STOCKTON STREET                       5290 CANDY COVE TRL SE
6 VIA MERCED                            JACKSONVILLE, FL 32204-2500               PRIOR LAKE, MN 55372-1800
SAN CLEMENTE, CA 92673




WADE CURTIS &                           WADE H FITGERALD SR                       WAI N LEE &
LISA KACHAPURIDZE JT TEN                TOD BENEFICIARY ON FILE WITH CPU          LANTINA TEDJA JT TEN
187 FERGUSON AVE APT D                  PO BOX 278                                21616 E FERN GLEN CT
SHAVERTOWN, PA 18708-1139               CHERITON, VA 23316-0278                   WALNUT, CA 91789-1415




WAIHAN TANG                             WALBURGA HERRLER                          WALEED S HADDAD
TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU          72 TOWNSEND ST UNIT 510
37341 2ND ST                            12928 PALM BEACH BLVD                     SAN FRANCISCO, CA 94107-2187
FREMONT, CA 94536-2837                  UNIT A
                                        FORT MYERS, FL 33905-2127



WALKER C TAYLOR &                       WALKER FAMILY TRUST TR &                  WALLACE D COOK
SUSAN H TAYLOR JT TEN                   JENNY L WALKER TTEE                       305 HILLSIDE DRIVE
5002 YOAKUM BLVD                        WALKER FAMILY TRUST                       GREER, SC 29651
HOUSTON, TX 77006-6426                  39003 31021 AUGUSTA DR
                                        LAGUNA NIGUEL, CA 92677-2413



WALLACE E BOZARTH &                     WALLACE M WILLEY &                        WALLS NEVADA LLC
TERESA K BOZARTH JT TEN                 MARYLEA M WILLEY JT TEN                   7151 MISSION HILLS DR
19704 NE RED OAK BLVD                   TOD BENEFICIARY ON FILE CPU               LAS VEGAS, NV 89113-1337
SAINT JOSEPH, MO 64505-8582             311 SHEAPHEADS AVENUE
                                        CAMRIDGE, MD 21613



WALTER J ANCZEREWICZ                    WALTER J KIRKPATRICK TR                   WALTER J RADWELL TR &
13025 S SENECA RD                       MAURICE L KIRKPATRICK TRUST               SUSAN L RADWELL TTEE
PALOS HEIGHTS, IL 60463-2143            FBO JANICE M DORCHAK UA 08/01/78          THE RADWELL REVOCABLE TRUST
                                        2052 W 51ST AVE                           42261 9490 HARBOR GREENS WAY APT 401
                                        KENNEWICK, WA 99337-4624                  SEMINOLE, FL 33776-1269



WALTER K HOWE                           WALTER LEAHY                              WALTER M KNOPIK
TOD BENEFICIARY ON FILE WITH CPU        1718 PICADILLY PLACE                      3255 GLENNA LN
32 WARSAW ST                            DAVENPORT, IA 52807                       SARASOTA, FL 34239-3408
FAIRFIELD, CT 06825-3741
WALTER M SCOTT III &    Case 21-10831-CTG    Doc 17TR &Filed 05/19/21
                                      WALTER MERKEL                      Page 645 of
                                                                            WALTER   661
                                                                                   NEUHENGEN &
KAREN D MORTON COMMUNITY PROPERTY     CHERYL MERKEL TTEE                    LYNDA NEUHENGEN JT TEN
10334 TANWOOD AVE                     THE WALTER C MERKEL AND CHERYL J      TOD BENEFICIARY ON FILE CPU
BATON ROUGE, LA 70809-3237            MERKEL 03/17/15 1540 BRUNETTE DR      706 W HAVEN DR
                                      DOWNERS GROVE, IL 60516-2622          ARLINGTON HTS, IL 60005-3627



WALTER PARKER &                       WALTER R HARRIS &                     WALTER R SIMONZ TR &
SUSAN PARKER TEN COM                  ROSALYN HARRIS JT TEN                 SUZANNE M SIMONZ TTEE
3291 MIX CANYON RD                    5005 ROYALSHIRE LN                    WALTER R SIMONZ LIVING TRUST
VACAVILLE, CA 95688-9049              GARLAND, TX 75044-5443                38098 10418 WATERSTONE DR
                                                                            RIVERVIEW, FL 33578-5444



WALTER S SCHWEDE TR &                 WALTON D HADFIELD                     WAN SHUN TSENG TR
GAIL L BAER TTEE                      TOD BENEFICIARY ON FILE WITH CPU      SHEN-SHO TSENG GIFT TRUST 2012
WALTER SCHWEDE & GAIL BAER TRUST      24920 HEARTH CT                       UA
36553 PO BOX 128                      VALENCIA, CA 91354-4504               288 BEACH DRIVE N E 7C
MANDERSON, WY 82432-0128                                                    ST PETERSBURG, FL 33701



WAN YAO &                             WANDA L REINKING                      WANDA R ROWLAND
XIUHUA LIANG JT TEN                   TOD BENEFICIARY ON FILE WITH CPU      312 BILL QUARTERMAN RD
228 N GARFIELD AVE STE 302            2506 N CARDINAL DR                    HAZLEHURST, GA 31539-8156
MONTEREY PARK, CA 91754-1709          WICHITA, KS 67204-5317




WANNES MEKHDJIAN &                    WARREN J ROTH                         WARREN JOHN DITOCCO
VARTUHI MEKHDJIAN JT TEN              411 NORTH ST                          100 COVE WAY APT 906
24550 INDIAN HILL LN                  RYE, NY 10580-1917                    QUINCY, MA 02169-5857
WEST HILLS, CA 91307-3841




WARREN LACOSTE &                      WARREN NGHIEM &                       WARREN SMOTHERS
BRENDA K LACOSTE JT TEN               KATHY WONG TEN COM                    3137 N 900 EAST RD
615 BELLEVUE PLANTATION RD            1326 N HILLVIEW DR                    FARMER CITY, IL 61842-7020
LAFAYETTE, LA 70503-6127              MILPITAS, CA 95035-3326




WARREN T SEKIGUCHI &                  WASCO, INC                            WAYNE D WELLBAUM
LEAH D SEKIGUCHI JT TEN               P.O. BOX 280657                       6494 STRAWBERRY FIELDS CIR NE
TOD BENEFICIARY ON FILE CPU           NASHVILLE, TN 37228                   CANTON, OH 44721-3569
1288 KAPIOLANI BLVD APT 2708
HONOLULU, HI 96814-2872



WAYNE H BEHNKEN IRA COR CLEARING      WAYNE H HOCH                          WAYNE LESMEISTER
CUST                                  27934 LOIS DR                         325 3RD AVE S
1016 N RICHMOND AVENUE                TAVARES, FL 32778                     NEW ROCKFORD, ND 58356-1723
LINDENHURST, NY 11757-2218




WAYNE LEWIS                           WAYNE R BICHEL &                      WAYNE S CARROZZA
706 13TH ST                           SUSAN J BICHEL JT TEN                 TOD BENEFICIARY ON FILE WITH CPU
SPRINGFIELD, SD 57062-2122            2720 ARNOLD AVE                       5649 RENSSLAER DR
                                      MONUMENT, CO 80132-8135               MEMPHIS, TN 38135-1441




WAYNE SMYTH                           WAYNE STEVENSON                       WAYNE T WELLS TR &
3611 GILLMORE RD                      TOD BENEFICIARY ON FILE WITH CPU      ROBIN L STEVENS-WELLS TTEE
MARION, IA 52302-9790                 19599 70TH ST N                       WELLS FAMILY REV TRUST
                                      GEORGETOWN, MN 56546-9439             42549 8149 WALTONS MILL CT
                                                                            LAS VEGAS, NV 89131-1459
WEALTHA A PAYNE TR      Case 21-10831-CTG   Doc
                                      WEDBUSH    17 SECURITIES
                                              MORGAN Filed 05/19/21            Page 646
                                                                                  WEI HE of 661
WEALTHA A PAYNE TRUST                 FBO AUDREY T NGUYEN ROTH IRA                67 SAN RAPHAEL
UA 08/01/12                           78 BORGHESE                                 DANA POINT, CA 92629-4043
100 RIVER PLACE 4                     IRVINE, CA 92618-0113
SALINA, KS 67401-3437



WEI I HUANG                           WEI LIU &                                   WEIHONG WANG
6F-1 NO 308 SEC 1 JIANGUO SOUTH RD    LINGZHI YUAN JT TEN                         1656 W ORANGE GROVE AVE
DAAN DISTRICT                         158 E CAMINO REAL                           POMONA, CA 91768-2153
TAIPEI CITY 10656                     MONROVIA, CA 91016-5057
TAIWAN



WEIJIA CUI TR &                       WEIMIN HAN                                  WELLS FARGO BANK, N.A. AS TRUSTEE
SUNG LI TTEE                          303 W NEWBY AVE APT G                       C/O KEYBANK REAL ESTATE CAPITAL
WEIJIA CUI AND SUNG LI LIVING TRUST   SAN GABRIEL, CA 91776-4433                  ATTN: LAUREN HOLDERMAN
37978 5516 WYNNWOOD CT                                                            1200 ABERNATHY RD STE 1550
TROY, MI 48098-2679                                                               ATLANTA, GA 30328-5601



WELLS FARGO BANK, N.A. AS TRUSTEE     WELLS FARGO BANK, N.A. AS TRUSTEE           WELLS FARGO BANK, N.A.
C/O KEYBANK SPECIAL SERVICING         C/O KEYCORP R.E. CAPITAL MARKETS, INC.      ATTN: KEITH SMITH
ATTN: MIKE JENKINS                    ATTN: SETH A. SMITH                         401 S. TRYON STREET
11501 OUTLOOK STREET, SUITE 300       11501 OUTLOOK STREET, SUITE 300             23RD FL.
OVERLAND PARK, KS 66211               OVERLAND PARK, KS 66211                     CHARLOTTE, NC 28202



WELLS FARGO CLEARING SERVICES CUST    WELLS FARGO CLEARING SERVICES CUST          WELLS FARGO CLEARING SERVICES CUST
FBO ALYSSA ROLLER INHERITED IRA       FBO ARNOLD A FESSENDEN IRA                  FBO BIN TAN ROTH IRA
7615 EMERY DR                         56 BOUTELLE RD                              2243 GREENFIELD DR
NEW PRT RCHY, FL 34654                BANGOR, ME 04401-5801                       GLENVIEW, IL 60025




WELLS FARGO CLEARING SERVICES CUST    WELLS FARGO CLEARING SERVICES CUST          WELLS FARGO CLEARING SERVICES CUST
FBO CHARLES R BURR JR IRA             FBO ELIZABETH ROSETTA IRA                   FBO KAY L DOUGLASS IRA
3806 HIELD RD NW                      10747 MAGNOLIA BLVD                         30 WESTWOOD DR
PALM BAY, FL 32907                    APT 419                                     ORONO, ME 04473
                                      N HOLLYWOOD, CA 91601



WELLS FARGO CLEARING SERVICES CUST    WELLS FARGO CLEARING SERVICES CUST          WELLS FARGO CLEARING SERVICES LLC
FBO KEVIN J MORIN IRA                 FBO STEPHEN PETRASEK TRADITIONAL            ALAN D KOOP IRA
471 MAIN ST                           IRA                                         7 DOGWOOD TRL
OLD TOWN, ME 04468                    1043 8TH ST                                 RANDOLPH, NJ 07869-1059
                                      WHITEHALL, PA 18052-5241



WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC           WELLS FARGO CLEARING SERVICES LLC
AMANDA THOMAS IRA                     BEVERLY J MILLER WALTER IRA                 BRENDA J GLASS IRA
3262 E ORIOLE WAY                     70 FONTAINE CT                              5562 BOWLINE BND
CHANDLER, AZ 85286-5668               BLOOMINGDALE, IL 60108-2537                 NEW PRT RCHY, FL 34652-3002




WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC           WELLS FARGO CLEARING SERVICES LLC
BRYAN SCOTT LINZAY IRA                BRYAN UPCHURCH IRA                          CECILIA C UPCHURCH IRA
94 ALBERT ONEIL RD                    5712 HEDGEMOOR DR                           5712 HEDGEMOOR DR
DENVILLE, LA 71328                    RALEIGH, NC 27612-6322                      RALEIGH, NC 27612-6322




WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC           WELLS FARGO CLEARING SERVICES LLC
CHRISTINE WALDEN RIGAMONTI IRA        CINDY B DILLON IRA                          CLAUDIA BERNER IRA
20506 PRINCE EDWARD CT                955 BOLLING AVE UNIT 32                     4506 FULTON PL
HUMBLE, TX 77338-2248                 NORFOLK, VA 23508-1600                      MURRELLS INLT, SC 29576-5844
                       Case 21-10831-CTG
WELLS FARGO CLEARING SERVICES LLC             Doc CLEARING
                                     WELLS FARGO    17 Filed 05/19/21
                                                           SERVICES LLC   Page 647FARGO
                                                                             WELLS of 661
                                                                                        CLEARING SERVICES LLC
CUST                                 CUST                                    CUST
FBO ALFRED J WEISS IRA               FBO ANNE MARIE AMACHER INHERITED        FBO CANDICE MIKULECKY IRA
958 PRYSE FARM BLVD                  IRA 3225 34TH ST                        102 MONACO DR
KNOXVILLE, TN 37934                  ROCK ISLAND, IL 61201                   ROSELLE, IL 60172-1955



WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
CUST                                  CUST                                   CUST
FBO GENGXIN CHEN ROTH IRA             FBO GLENN C PATTERSON IRA              FBO JERALD M DOUGHERTY IRA
78 REMBRANDT                          900 SAWGRASS CIRCLE                    403 TIGITSI CIRCLE
IRVINE, CA 92620-7314                 ABINGDON, VA 24211-3812                LOUDON, TN 37774-7807



WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
CUST                                  CUST                                   CUST
FBO JERROLD URETZKY IRA               FBO JERRY FLANNERY IRA                 FBO JOSEPH KUTCHES IRA
54 OTSEGO AVE                         1239 FORDTOWN RD                       2050 KINGTREE DR
DIX HILLS, NY 11746-6437              JONESBOROUGH, TN 37659                 MORRIS, IL 60450



WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
CUST                                  CUST                                   CUST
FBO KENNETH HOUGHTON IRA              FBO LAWRENCE ARCHAMBAULT IRA           FBO MAXIMILLIAN P BURTON SEP IRA
1375 RUE DE JEAN AVE                  514 TANASI LAGOON DR                   2101 BRYANT ST APT 104
MYRTLE BEACH, SC 29579                LOUDON, TN 37774                       SAN FRANCISCO, CA 94110-2171



WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
CUST                                  CUST                                   CUST
FBO MICHAEL J WALLACE ROTH IRA        FBO PAMELA D WALLACE ROTH IRA          FBO RHONDA J SHEETS IRA
344 LYNCHBURG DR                      344 LYNCHBURG DR                       2133 220TH ST
NEWPORT NEWS, VA 23606-1600           NEWPORT NEWS, VA 23606                 INDEPENDENCE, IA 50644



WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
CUST                                  CYNTHIA FRANCIS INGHAM IRA             DANIEL ISENHOWER IRA
FBO STEPHEN L MCRAE IRA               PO BOX 686                             1800 POSSUM TROT ST
1 NORTH JEFFERSON AVE                 WOODLAND HLS, CA 91365-0686            ROUND ROCK, TX 78681-1710
SAINT LOUIS, MO 63103



WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
DEBORAH A FORD BENE IRA               DEBORAH OSBORN IRA                     DONALD ABBOTT IRA R/O
3 LOOKOUT RD                          2674 NW 83RD TER                       4249 COTTONWOOD RD
WESTBROOK, CT 06498                   PEMBROKE PNES, FL 33024-3172           SILVER CITY, NM 88061-8682




WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
ERIC NEAD IRA                         FBO AMY HARDISON IRA                   FBO ANTHONY AZAR SEP IRA
3738 N 123RD ST                       4207 TALLOWOOD DR                      1200 REGAL ROW
KANSAS CITY, KS 66109-4211            AUSTIN, TX 78731-1353                  AUSTIN, TX 78748-3715




WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
FBO BARBARA E DOUGLAS IRA             FBO BENJAMIN CARTER IRA                FBO BERNICE RANDAL IRA
119 JOEL CT                           4016 LUNA TRL                          510 COLE DR
CARY, NC 27513-4230                   GEORGETOWN, TX 78628-1620              LIBERTY HILL, TX 78642-4558




WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
FBO CHARLES PRIDDY IRA                FBO DARIUS GREEN                       FBO DENNIS P DA VALLE IRA
10760 YORKTOWN TRL                    2024 E SOFT WIND DR                    1575 WEST FOR DRIVE
AUSTIN, TX 78726-1368                 PHOENIX, AZ 85024-8619                 LAKE FOREST, IL 60045
                        Case 21-10831-CTG
WELLS FARGO CLEARING SERVICES LLC             Doc CLEARING
                                      WELLS FARGO   17 Filed    05/19/21
                                                             SERVICES LLC   Page 648FARGO
                                                                               WELLS of 661
                                                                                          CLEARING SERVICES LLC
FBO DONALD A ELLIOTT IRA              FBO DONALD THEUNE IRA                    FBO EILEEN A FURIO IRA
16 HUNTS NECK RD                      PO BOX 700                               174 FAIRWAY DR
POQUOSON, VA 23662-1337               ST MICHAELS, MD 21663-0700               WADING RIVER, NY 11792-3607




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC       WELLS FARGO CLEARING SERVICES LLC
FBO ERIC TABOR IRA                     FBO EUGENE LITTLESTONE IRA              FBO F EUGENE SCOTT SEP IRA
1611 PAGEDALE DR                       1221 SW 19TH LN                         1305 PELICAN WAY
CEDAR PARK, TX 78613-5826              CAPE CORAL, FL 33991-3217               POINT RICHMOND, CA 94801-4114




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC       WELLS FARGO CLEARING SERVICES LLC
FBO GEORGE E HOVANY IRA                FBO GREGORY BROWN IRA                   FBO JILL LOCY IRA
8 YORKSHIRE DR                         204 HIGHLAND SPRING LN                  4200 JACKSON AVE APT 5007
LINCOLNSHIRE, IL 60069-3167            GEORGETOWN, TX 78633-2160               AUSTIN, TX 78731-6068




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC       WELLS FARGO CLEARING SERVICES LLC
FBO LAURA E HENEGHAN IRA               FBO LAUREN LEON IRA                     FBO LINDA S GORDON BENE IRA
1785 215TH ST APT 10E                  141 SW 125TH AVE                        623 MARTIN LN
BAYSIDE, NY 11360-1718                 PLANTATION, FL 33325-2709               DEERFIELD, IL 60015-3632




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC       WELLS FARGO CLEARING SERVICES LLC
FBO LINDA S GORDON IRA                 FBO LOUIS ROMAN IRA                     FBO MELANIE DAYAN SEP IRA
623 MARTIN LN                          672 OAKSIDE RD                          2751 S OCEAN DR APT 1203S
DEERFIELD, IL 60015-3632               YORKTOWN HTS, NY 10598-1977             HOLLYWOOD, FL 33019-2799




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC       WELLS FARGO CLEARING SERVICES LLC
FBO MICHAEL BALDWIN IRA                FBO MICHAEL J LUBBERS IRA               FBO MICHAEL WHITE IRA
443 MIDDLE GROVE RD                    19802 MARKWARD XING                     4207 TALLOWOOD DR
MIDDLE GROVE, NY 12850-1107            ESTERO, FL 33928-7624                   AUSTIN, TX 78731-1353




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC       WELLS FARGO CLEARING SERVICES LLC
FBO MICHELE GILMORE ROTH IRA           FBO NOREEN DIPLACIDO IRA                FBO PAUL BROWNELL ROTH IRA
920 SHOAL CREEK TRL                    11121 OSBRIDGE WAY                      134 COLORADO BLF
CHESAPEAKE, VA 23320-9415              FT MYERS, FL 33913                      CEDAR CREEK, TX 78612-3562




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC       WELLS FARGO CLEARING SERVICES LLC
FBO PEGGE A MEYER ROTH IRA             FBO POLLY G MCKINNEY IRA                FBO R BRUCE KERSHNER SIMPLE IRA
3275 REAVIS MOUNTAIN RD                90 JOY HAVEN DR                         158 HERON BAY CIR
BALL GROUND, GA 30107-2780             SEBASTIAN, FL 32958-6282                LAKE MARY, FL 32746-3422




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC       WELLS FARGO CLEARING SERVICES LLC
FBO RICHARD FLIEGLER SEP IRA           FBO RICHARD SPENCER IRA                 FBO ROBERT STIVERS IRA
15950 E CENTIPEDE DR                   14951 ARROWHEAD DR                      105 HEATHERY
FOUNTAIN HLS, AZ 85268-1537            VOLENTE, TX 78641-9116                  WILLIAMSBURG, VA 23188-9132




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC       WELLS FARGO CLEARING SERVICES LLC
FBO RODNEY RANDAL IRA                  FBO ROGER HERNANDEZ IRA                 FBO RONALD D BURLEIGH IRA
510 COLE DR                            5411 ALEXIS CV                          102 CHIPOLA RD
LIBERTY HILL, TX 78642-4558            AUSTIN, TX 78741-3201                   COCOA BEACH, FL 32931-2604
                       Case 21-10831-CTG
WELLS FARGO CLEARING SERVICES LLC             Doc CLEARING
                                     WELLS FARGO   17 Filed   05/19/21
                                                            SERVICES LLC   Page 649FARGO
                                                                              WELLS of 661
                                                                                         CLEARING SERVICES LLC
FBO ROSETTA J FORD IRA               FBO RUTH A SCRIMENTI IRA                 FBO STANLEY HYMAN SEP IRA
9375 LAUREL AVE                      2150 INVERNESS CT                        9240 W BAY HARBOR DR APT 3C
OMAHA, NE 68134-1750                 OVIEDO, FL 32765-5841                    BAY HARBOR IS, FL 33154-2741




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
FBO STEVEN C BLASDELL IRA              FBO TERRANCE SHOUGH IRA                FBO VINCENT MONTI IRA
2900 TANBARK LN                        4000 HAMBLETONIAN                      685 GREENBELT PKWY W
PORTSMOUTH, VA 23703-4829              AUSTIN, TX 78746-1139                  HOLBROOK, NY 11741-4216




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
FBO WALLACE R SANDERS IRA              FBO WENDY J ATHENS IRA                 FBO WILLIAM S SULLIVAN IRA
10918 CONCHOS TRL                      11507 TIMBERLINE CIR                   2296 INDIAN PAINTBRUSH CIR
AUSTIN, TX 78726-1422                  FORT MYERS, FL 33966-8710              HGHLNDS RANCH, CO 80129-5783




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
GARY D SCHNEIDER IRA                   GORDON HOWARD REOPELLE IRA             INOCENTES R MALIGAYA IRA
1112 3RD ST NE                         823 E MAPLE LN                         22021 WEST SUPERIOR CT
INDEPENDENCE, IA 50644-2219            FUQUAY VARINA, NC 27526-5123           SANTA CLARITA, CA 91390-5753




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
IRENE A SKOLNIK IRA                    IRIS B GORODESS IRA                    JAMES L BASTIAN IRA
4325 BALBOA ST APT 4                   17 CENTER RD                           1133 LONG VALLEY RD
SAN FRANCISCO, CA 94121-2553           MAHOPAC, NY 10541-3842                 CHEYENNE, WY 82001-6127




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
JANE T NEAL IRA                        JOSETTE TEMPLE IRA R/O                 JOYCE LACHANCE IRA
2887 GOAT CREEK RD LOT 250             15754 HILL ST                          1537 MODECAI COURT
KERRVILLE, TX 78028-8925               LA PUENTE, CA 91744-4018               MYRTLE BEACH, SC 29575




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
JUNE E GRUSIN IRA                      KAREN M CASINES IRA                    KATHLEEN ANDERSON IRA
900 DEBRA LN                           8102 NW 100TH LN                       7012 WATERVIEW DR SW
ELK GROVE VLG, IL 60007-3075           TAMARAC, FL 33321-1293                 CEDAR RAPIDS, IA 52404-7703




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
KEVIN G KARL IRA                       KEVIN M CREELY IRA                     LINDA C RICHARDSON IRA
7615 FOXWOOD DR                        283 GOOD CT                            3442 S CRESTLINE DR
SCHERERVILLE, IN 46375-3361            DES PLAINES, IL 60016-3777             VIRGINIA BCH, VA 23464-1812




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
LORENZO VIGO IRA                       MARCIA F MARTIN IRA                    MARINO ROSARIO IRA
3600 CAMPSTONE DR                      3907 N OCEAN BLVD                      48 W SEARSVILLE RD
PLANO, TX 75023-1011                   MYRTLE BEACH, SC 29577-2757            MONTGOMERY, NY 12549-2013




WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
MARK A WILSON IRA                      MARVIN A MARQUART IRA                  MARY BETH GARRIQUS IRA
715 MIDSUMMER LN                       16 WEXFORD DR                          PO BOX 5678
APEX, NC 27502-4117                    LAWRENCEVILLE, NJ 08648-2013           BRADENTON, FL 34281-5678
                      Case 21-10831-CTG
WELLS FARGO CLEARING SERVICES LLC           Doc CLEARING
                                    WELLS FARGO  17 Filed     05/19/21
                                                           SERVICES LLC   Page 650FARGO
                                                                             WELLS of 661
                                                                                        CLEARING SERVICES LLC
MARY K PIPPIN IRA                   MARY L CARROLL IRA                       MICHELE GILMORE IRA
111 N BELL HAVEN ST                 2312 WOODLAND TER                        920 SHOAL CREEK TRL
APEX, NC 27539-9366                 FORT MYERS, FL 33907-5815                CHESAPEAKE, VA 23320-9415




WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
NAMON N WARE IRA                      NANCY GEARY IRA                        PAUL BESSETTE IRA
2416 WATERMILL GRV                    240 N FIG TREE LN                      203 BUCKEYE TRL
CHESAPEAKE, VA 23321-3713             PLANTATION, FL 33317-2559              W LAKE HILLS, TX 78746-4419




WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
RAMONA LOPEZ IRA                      ROBERT E JENKINS IRA                   ROBERT F HORAK JR IRA
1475 THIERIOT AVE 25                  3265 HAISLIP COURT                     2918 VINCENT AVE
BRONX, NY 10460-3819                  THE VILLAGES, FL 32163                 COGGON, IA 52218-9735




WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARING SERVICES LLC      WELLS FARGO CLEARING SERVICES LLC
ROBYN WISEMAN IRA                     ROGER K HOLTON IRA                     STEPHEN R COUVILLION SR IRA
2982 E LAKE VISTA CIR                 1959 PORT LOCKSLEIGH PL                1003 HIGHWAY 1179
DAVIE, FL 33328-1126                  NEWPORT BEACH, CA 92660-6617           COTTONPORT, LA 71327-4127




WELLS FARGO CLEARING SERVICES LLC     WELLS FARGO CLEARNG SERVICES LLC       WELLS FARGO CUST
THOMAS W PLUMADORE IRA                CUST                                   FBO SCOTT WELLS IRA
2935 PERIMETER CIR                    FBO RICK K BAILEY IRA                  25542 EVANS POINTE
BUFORD, GA 30519-8090                 5195 CONTE DR                          DANA POINT, CA 92629
                                      CARSON CITY, NV 89701-6718



WELLS FARGO CUST                      WELLS FARGO SERIVCE                    WEN KUNG TSENG
ROBERT C WENDORFF &                   FBO DANIELLE BRADLEY IRA R/O           10555 DANBURY ST
LAURIE A WENDORFF JT TEN              60 MORNINGSIDE TER                     TEMPLE CITY, CA 91780-2822
731 SHADY RIDGE RD NW                 WALLINGFORD, CT 06492-4633
HUTCHINSON, MN 55350



WEN WANG                              WENCHIN JERRY CHANG                    WEN-CHUN HOU &
36 COLONIAL                           TOD BENEFICIARY ON FILE WITH CPU       SHU-CHING HOU JT TEN
IRVINE, CA 92620-2521                 1888 PASEO AZUL                        TOD BENEFICIARY ON FILE CPU
                                      ROWLAND HGHTS, CA 91748-2521           12796 THACKER HILL CT
                                                                             HERNDON, VA 20171-2986



WENDELL A STOIKE TR                   WENDELL GILL TR &                      WENDY C WYSS
WENDELL A STOIKE DEC OF TRUST         BEATRICE F GILL TTEE                   505 CYPRESS POINT DR UNIT 217
UA 03/31/05                           THE GILL LIVING TRUST                  MOUNTAIN VIEW, CA 94043-4849
1911 N SPRUCE TER                     35156 5230 BENITO CT
ARLINGTON HTS, IL 60004-3213          BRADENTON, FL 34211-8507



WENDY J DENEEN                        WENDY JIA JEN SOO                      WENDY L DARLING
TOD BENEFICIARY ON FILE WITH CPU      TOD BENEFICIARY ON FILE WITH CPU       TOD BENEFICIARY ON FILE WITH CPU
490 PEMBROOK DR                       72 TWILIGHT BLF                        3547 HIGH GATE AVE
PASADENA, CA 91107-2223               NEWPORT COAST, CA 92657-2126           CHALFONT, PA 18914-4422




WENDY L GRAY CUST                     WENDY MARTZ                            WENDY O KEMMET &
FBO AMANDA L HOUDESCHELL              145 RYERSON AVE                        RICHARD KEMMET JT TEN
UGMA OH                               MANORVILLE, NY 11949-2406              222 OAK CT
3506 21ST ST NW                                                              SEVERNA PARK, MD 21146-3122
CANTON, OH 44708-2318
WENDY PETERSON &           Case 21-10831-CTG    Doc 17
                                         WENDY TOTH         Filed 05/19/21    Page 651 of YAO
                                                                                 WENHONG  661
DALE PETERSON TEN COM                    960 HALDEMAN RD                         236 SHANDA RD BLDG2-202
40 ARBUSTO                               SCHWENKSVILLE, PA 19473-2107            SHANDONG
IRVINE, CA 92606-7698




WENJINN J CHANG DBP                      WENLING TAO                             WESLEY E HOLLIS &
182 NORWICH LN                           TOD BENEFICIARY ON FILE WITH CPU        BRENDA E HOLLIS JT TEN
GAITHERSBURG, MD 20878-4507              9533 KESSLER AVE                        212 FRIEDRICH RD
                                         CHATSWORTH, CA 91311-5532               FREDERICKSBRG, TX 78624-7782




WESLEY H HILL III &                      WESLEY R BAHNEY TR &                    WESLEY SILLINERI &
SONDRA HILL TEN COM                      CINDY L BAHNEY TTEE                     SHERI SILLINERI TR
102 RIVER OAKS DR                        THE BAHNEY FAMILY TRUST                 UA 12/29/1995 SILLINERI LIVING TR.
WEST MONROE, LA 71291-2224               41106 2323 N WONSER                     1312 STILL CREEK PL
                                         CEDAR CITY, UT 84721                    DANVILLE, CA 94506-2046



WEST K MCARTHUR TRUST TR                 WESTBROOK SERVICE CORPORATION           WESTERN DISTRICT OF NEW YORK
WEST K MCARTHUR                          1411 SOUTH ORANGE BLOSSOM TRAIL         ATTN: JAMES P. KENNEDY
UA 02/10/15                              ORLANDO, FL 32805                       100 STATE ST
PO BOX 465                                                                       ROCHESTER, NY 14614
SALINA, KS 67402-0465



WESTERN DISTRICT OF NEW YORK             WESTERN DISTRICT OF VIRGINIA            WESTERN DISTRICT OF VIRGINIA
ATTN: JAMES P. KENNEDY                   ATTN: RICK A. MOUNTCASTLE               ATTN: RICK A. MOUNTCASTLE
138 DELAWARE AVE                         180 W MAIN ST                           255 W MAIN ST, ROOM 130
BUFFALO, NY 14202                        ABINGDON, VA 24210                      CHARLOTTESVILLE, VA 22902




WESTERN DISTRICT OF VIRGINIA             WESTERN DISTRICT OF VIRGINIA            WESTIN HOTEL MANAGEMENT, L.P.
ATTN: RICK A. MOUNTCASTLE                ATTN: RICK A. MOUNTCASTLE               C/O MARRIOTT INTERNATIONAL INC.
FEDERAL COURTHOUSE BLDG                  PO BOX 1709                             ATTN: LAW DEPARTMENT
116 N MAIN ST, ROOM 130                  ROANOKE, VA 24008                       10400 FERNWOOD ROAD
HARRISONBURG, VA 22802                                                           BETHESDA, MD 20817



WESTPORT INSURANCE CORP. (SWISS RE)      WFCS CUST                               WFCS CUST
ATTN: OLLIE BARTHOLOMEW                  FBO CARLOS SANCHEZ TRADITIONAL IRA      FBO DAVID S EITEN IRA
1301 AVENUE OF THE AMERICAS              2650 MULE CIR                           7 THORNGROVE LN
NEW YORK, NY 10019                       RENO, NV 89521-4180                     HUNTINGTN STA, NY 11746-6708




WHEE CHIN LEE &                          WHEELER MECHANICAL SERVICES, LLC        WHITECO POOL SOLUTIONS, LLC
YIAN HIAN TAN LEE JT TEN                 309 DIAMOND AVENUE                      4501 AIRPORT DRIVE
3702 GREENDALE AVE                       COLUMBIA CITY, IN 46725                 UNIT 101
ROSEMEAD, CA 91770-1836                                                          VALPARAISO, IN 46383




WHITNEY F NEWTON &                       WHYM INC                                WILBUR LUTHYE TR
ELIZABETH H NEWTON JT TEN                2145 HOMET RD                           WILBUR & JANE LUTHYE TRUST
323 SUNNYS HALO CT                       SAN MARINO, CA 91108                    UA 08/08/96
AUSTIN, TX 78737-1608                                                            1886 MEADOW VALE ROAD
                                                                                 LONGMONT, CO 80504



WILBUR W DAVIS &                         WILEY S WHATLEY                         WILLAMETTE HVAC, LLC
PENNY H DAVIS JT TEN                     5308 BALLYBUNION CT                     3075 SE CENTURY BLVD
TOD BENEFICIARY ON FILE CPU              COLLEGE STA, TX 77845-4642              SUITE 206
3439 JONATHAN LANDING DR                                                         HILLSBORO, OR 97123
TALLAHASSEE, FL 32309-2712
WILLCOX & SAVAGE, P.C. Case 21-10831-CTG     Doc
                                     WILLIAM A    17 Filed 05/19/21
                                               BORJA                   Page 652 of
                                                                          WILLIAM    661
                                                                                  A MITCHELL
440 MONTICELLO AVENUE, SUITE 2200    600 BYPASS DR 119                     328 GOODMAN ST
NORFOLK, VA 23510                    CLEARWATER, FL 33764-5078             KOSCIUSKO, MS 39090-3924




WILLIAM A PISKER                    WILLIAM A RICHARDS &                   WILLIAM A SMITH &
6833 MEADOWBROOK LN                 PEGGY L HILL COMMUNITY PROPERTY        KIMBERLY J SMITH JT TEN
HANOVER PARK, IL 60133-6416         31 GREENBRIAR DR                       14021 STEARNS ST
                                    COVINGTON, LA 70433-4543               OVERLAND PARK, KS 66221-8087




WILLIAM A STOVALL                   WILLIAM A WERNSMAN &                   WILLIAM A WILSON TR
3635 GERRY ST                       KIMBERLEE A WERNSMAN JT TEN            WILLIAM ALAN WILSON REVOCABLE TRUST
MALABAR, FL 32950-4812              TOD BENEFICIARY ON FILE CPU            UA 05/01/12
                                    14703 S MURRAY LN                      6733 VIA RIVIERA WAY
                                    OLATHE, KS 66062-2609                  BUENA PARK, CA 90620-4122



WILLIAM AND DONNA HUGHES FAMILY     WILLIAM ANDERS IRA COR CLEARING        WILLIAM ANDERSON
TRUST DTD 04/11/2009                CUST                                   6547 N ACADENY BLVD 108
WILLIAM HUGHES &                    417 NE 23RD ST                         COLORADO SPRINGS, CO 80918-8342
DONNA L HUGHES TR 847 S ROCHESTER   WILTON MANORS, FL 33305-1120
MESA, AZ 85206-2749



WILLIAM ANTHONY SANDONATO &         WILLIAM B MONROE DUNCAN TR             WILLIAM BOETTNER TR
DEBORAH ANN SANDONATO JT TEN        ARTHE MONROE DUNCAN TRUST FOR          UA 07/12/2002
364 E WAKEFIELD BLVD                DONALD P DUNCAN III                    MARION G BOETTNER IRREVOCABLE
WINSTED, CT 06098-2966              922 MONROVIA ST                        TRUST 1115 S TRAPPERS XING
                                    SHREVEPORT, LA 71106-1128              HUGO, MN 55038



WILLIAM BONNEVILLE                  WILLIAM C FOSSMEYER &                  WILLIAM C HERRING &
1101 FAIR OAKS AVE                  LUANNA K FOSSMEYER JT TEN              GENE C HERRING JT TEN
ARROYO GRANDE, CA 93420-3800        4480 PINEWOOD CT                       TOD BENEFICIARY ON FILE CPU
                                    BROWNSBURG, IN 46112-8256              6573 OLD LLOYD RD
                                                                           MONTICELLO, FL 32344-6613



WILLIAM C LOFING                    WILLIAM C RAMIGE                       WILLIAM C SMITH & N K
TOD BENEFICIARY ON FILE WITH CPU    TOD BENEFICIARY ON FILE WITH CPU       ANDIONIADIS-SMITH JTTEN
195 RAINBOW DR                      PO BOX 246                             123 200TH PLACE SE
9555                                GLENCOE, MN 55336-0246                 BOTHELL, WA 98012
LIVINGSTON, TX 77399-1095



WILLIAM CAVANAUGH TR                WILLIAM CHEA &                         WILLIAM CHUNG SHUN FANG &
THE WILLIAM P CAVANAUGH FAMILY      CYNTHIA CHEA JT TEN                    TINA KUEIYING FANG JT TEN
TRUST UA 07/30/97                   TOD BENEFICIARY ON FILE CPU            22953 ASPAN ST
10901 SIDNEY PL                     4038 KARELIA ST                        LAKE FOREST, CA 92630-2908
GARDEN GROVE, CA 92840-2243         LOS ANGELES, CA 90065-3308



WILLIAM CODY &                      WILLIAM COZAD TR &                     WILLIAM CURTIS BARNES JR TR &
SHERYL CODY JT TEN                  MARILYN COZAD TTEE                     LAURY BARNES TTEE
1618 SCARLET OAK DR                 W M COZAD FAMILY TRUST                 THE BARNES FAMILY TRUST
JASPER, IN 47546-7816               34452 1102 E LITTLE DR                 36920 118 VIA SAN SEBASTIAN
                                    PLACENTIA, CA 92870-5265               SAN CLEMENTE, CA 92672



WILLIAM D BASDEN                    WILLIAM D GREENFIELD TR &              WILLIAM DESATOFF TR &
671 SAN RAMON DR                    SANDRA L GREENFIELD TTEE               TRISHA DESATOFF TTEE
SANTA BARBARA, CA 93111-2623        GREENFIELD FAMILY TRUST                THE DESATOFF FAMILY TRUST
                                    27195 MARISCAL LN                      37369 8908 SVL BOX
                                    MISSION VIEJO, CA 92691-4440           VICTORVILLE, CA 92395-5181
WILLIAM DOBBIE &        Case    21-10831-CTG     Doc
                                         WILLIAM E    17 Filed 05/19/21
                                                   BROPHY                        Page 653 of
                                                                                    WILLIAM    661
                                                                                            E CARAS
SUZANNE DOBBIE JT TEN                    5712 REYNOLDS RD                            32612 39TH AVE SW
TOD BENEFICIARY ON FILE CPU              AUSTIN, TX 78749-2014                       FEDERAL WAY, WA 98023-2604
54342 EGMONT KEY AVE
MACOMB, MI 48042-6197



WILLIAM E CHITTY II                      WILLIAM E FLECK TR                          WILLIAM E GREENING TR &
3401 MANGROVE AVE                        WILLIAM E & SALLY C FLECK FAMILY TR         KATHLEEN E GREENING TTEE
NORFOLK, VA 23502-3112                   UA 12/19/08                                 THE GREENING TRUST
                                         643 SANTA CAMELIA DR                        32773 3033 LADOGA AVE
                                         SOLANA BEACH, CA 92075-1611                 LONG BEACH, CA 90808-4017



WILLIAM E KELLEY                         WILLIAM E LEWIS TR &                        WILLIAM E LEYDA TR
110 PINEWOOD ST                          ANN R LEWIS TTEE                            THE LEYDA FAMILY TRUST
GRAFTON, WV 26354-1280                   WILLIAM LEWIS & ANN LEWIS REV               UA 06/05/12
                                         TRUST 6933 N FIELDGATE CT                   3975 SE 24TH CT
                                         BATON ROUGE, LA 70808-5450                  OCALA, FL 34480-8823



WILLIAM E OFFENBERG TR &                 WILLIAM E PLANT &                           WILLIAM E ROSS TOD
MARY ANN SIDNEY OFFENBERG TTEE           EVA J PLANT JT TEN                          VICKI DIRKES
OFFENBERG FAMILY TRUST                   208 PRAIRIE LN                              SUBJECT TO STA TOD RULES
35913 PO BOX 3195                        WOODSTOCK, GA 30189-3793                    773 VIA ESMERALDA
MONTEREY, CA 93942-3195                                                              SANTA MARIA, CA 93455



WILLIAM E SMITH TR &                     WILLIAM EDWARD DONAHUE R/O IRA COR          WILLIAM F CROWLEY
MARILYN J SMITH TTEE                     CLEARING CUST                               TOD BENEFICIARY ON FILE WITH CPU
THE SMITH FAMILY TRUST                   831 CENTENNIAL SQUARE NORTH                 3022 NEW HAVEN PL
42242 880 MERIDIAN BAY LN UNIT 106       PHILADELPHIA, PA 19116-2519                 MOUNT DORA, FL 32757-8835
FOSTER CITY, CA 94404-4045



WILLIAM F LIEBAU                         WILLIAM F MANWARING II &                    WILLIAM F SUTTON JR TR
TOD BENEFICIARY ON FILE WITH CPU         SUSAN F MANWARING JT TEN                    UA 11//14/2019
47500 JOY RD                             3 FOXWOOD LN                                WILLIAM F SUTTON JR REVOCABLE FAM TR
PLYMOUTH, MI 48170-3318                  TAYLORS, SC 29687-6409                      7853 GUNN HWY 392
                                                                                     TAMPA, FL 33626



WILLIAM G COLE &                         WILLIAM G KLEBER TR &                       WILLIAM G OAKLEY &
BEVERLY A COLE JT TEN                    JOAN B KLEBER TTEE                          KATHLEEN OAKLEY JT TEN
750 MOOLEYVILLE RD                       WILLIAM & JOAN KLEBER REVOCABLE             214 SUNCREST BLVD
PAYNEVILLE, KY 40157-7640                LIVING TRUST 11/05/98 6419 HUDSON AVE       SAVANNAH, GA 31410
                                         MENTOR, OH 44060-4540



WILLIAM G OAKLEY &                       WILLIAM GARY CROW &                         WILLIAM GEORGE TR
KATHLEEN OAKLEY JT TEN                   BRIGITTE CROW TEN COM                       UA 02/08/2011
214 SUNCREST BLVD                        1454 FRENCHMANS BEND RD                     RICHARDS FAMILY REVOCABLE TRUST
SAVANNAH, GA 31410-2210                  MONROE, LA 71203-8766                       644 CHEYNEY RD
                                                                                     SPRINGFIELD, PA 19064



WILLIAM GOLDBERG &                       WILLIAM H FENICAL TR &                      WILLIAM H LANE
ELLEN MORAN TR UA 03/27/2018 WILLIAM     FRANCES R FENICAL TTEE                      TOD BENEFICIARY ON FILE WITH CPU
JAY                                      THE WILLIAM H AND FRANCES R FENICAL         1034 KITTRELL RD
GOLDBERG & ELLEN CLAIRE MORAN            TRUST 1128 HIGHLAND DR                      QUINCY, FL 32351-7228
REVOCABLE                                DEL MAR, CA 92014-3903
TR. 14904 HOLLY GATE LANE
SILVER SPRING, MD 20906

WILLIAM H WINTHEISER &                   WILLIAM HACKMAN                             WILLIAM HANSMEYER
MAGDALEN C WINTHEISER JT TEN             360 S BURNSIDE AVE APT 3F                   TOD BENEFICIARY ON FILE WITH CPU
4966 SPRUCE LN                           LOS ANGELES, CA 90036-6901                  2415 ORCHARD WAY
SAVAGE, MN 55378-2921                                                                MISSOURI CITY, TX 77459-7291
WILLIAM HUGH ROLLISON    Case 21-10831-CTG
                                       WILLIAM IDoc
                                                NOTZ17     Filed 05/19/21   Page 654 of
                                                                               WILLIAM    661 &
                                                                                       J BREEN
1212 SUSAN WAY                          35 W ROYAL FOREST BLVD                  CLAIRE G BREEN JT TEN
VIDALIA, GA 30474-9058                  COLUMBUS, OH 43214-2024                 7 RYAN ST
                                                                                SYOSSET, NY 11791




WILLIAM J DOYLE &                       WILLIAM J ENRIGHT JR TR                 WILLIAM J GUTHRIE &
ZACHARY R DOYLE JT TEN                  UA 06/19/1985                           AMY LOU GUTHRIE JT TEN
140 ROSEMONT ST                         SAMUEL E CORNELL DCD TRUST              25 REMINGTON TER
ST SIMONS IS, GA 31522-1777             70 POINTE PARK PLACE                    HIGHLAND VILL, TX 75077-6781
                                        GROSSE POINTE, MI 48230



WILLIAM J GUTHRIE &                     WILLIAM J GUTHRIE                       WILLIAM J HOEHN
AMY LOU GUTHRIE TEN COM                 TOD BENEFICIARY ON FILE WITH CPU        11545 HOLMES DR
25 REMINGTON TER                        25 REMINGTON TERRACE                    CLERMONT, FL 34711
HIGHLAND VLG, TX 75077-6781             HIGHLAND VLG, TX 75077




WILLIAM J HOOKER                        WILLIAM J KOSKIE                        WILLIAM J LAUNDER &
210 PHILMAR ST                          311 SICILY ST                           JACQUELINE O LAUNDER JT TEN
DWIGHT, IL 60420-1522                   MORRO BAY, CA 93442-2939                2354 ALEXANDER PALM DR
                                                                                NAPLES, FL 34105-3038




WILLIAM J PARKINSON TR &                WILLIAM J PEKLAY JR                     WILLIAM J SCHOFIELD
ERIKA M PARKINSON TTEE                  TOD BENEFICIARY ON FILE WITH CPU        775 VALLEY SUMMIT DR
PARKINSON FAMILY TRUST                  17109 STOCKING RD                       ROSWELL, GA 30075-6386
34509 PO BOX 1798                       MADISON, OH 44057-9401
FALLBROOK, CA 92088-1798



WILLIAM J STASIEWICZ                    WILLIAM J STOLL TR &                    WILLIAM J TOOMEY
4578 WINDCREST DR                       AIMEE STOLL TTEE                        3903 SEDALIA TRL
RENO, NV 89523-9420                     THE STOLL TRUST                         LOUISVILLE, KY 40272-2939
                                        34184 5892 MULBERRY RIDGE DR
                                        CAMARILLO, CA 93012-5413



WILLIAM J WALSH JR TOD                  WILLIAM K CAWTHON &                     WILLIAM K DIACEK TR &
THERESA M WALSH                         LINDA A CAWTHON TR                      DEBORAH A DIACEK TTEE
SUBJECT TO STA TOD RULES                UA 05/15/18 CAWTHON LIVING TRUST        WKDDAD REVOCABLE TRUST
118 PRIMROSE DR                         3058 LAZY ROCK LN                       41151 44W738 CONCORD CT
NEW HYDE PARK, NY 11040                 FRISCO, TX 75034                        ELBURN, IL 60119-9518



WILLIAM KEITH SAM HURLEY                WILLIAM KIRBY DIXON &                   WILLIAM KNIGHT II
704 PARK PLACE DR                       MARILYN M DIXON JT TEN                  2112 SIBLEY ROAD
ATHENS, TX 75751-3226                   22414 RED SPARROW DRIVE                 AUGUSTA, GA 30909
                                        HOCKLEY, TX 77447




WILLIAM L COOPER &                      WILLIAM L FREEMAN &                     WILLIAM L KOHN TR &
DEANA K COOPER JT TEN                   BETTY B FREEMAN JT TEN                  CAROLYN J KOHN TTEE
TOD BENEFICIARY ON FILE CPU             1713 BROOKHAVEN DR                      WILLIAM L KOHN CAROLYN J KOHN
4900 FOX CHASE DR                       SOUTHAVEN, MS 38671-3507                TRUST 09/13/89 1024 SW ZANE GREY CT
SHEPHERDSVLLE, KY 40165-9456                                                    GRANTS PASS, OR 97527-5292



WILLIAM L TEMPLETON                     WILLIAM LEDOUX &                        WILLIAM M BANKHEAD &
10 N FOREST BEACH DR                    CAROL LEDOUX TEN COM                    VERNA R BANKHEAD JT TEN
APT 3305                                3304 DEBORAH DR                         TOD BENEFICIARY ON FILE CPU
HILTON HEAD, SC 29928                   MONROE, LA 71201-2151                   9098 141ST ST
                                                                                SEMINOLE, FL 33776-2007
WILLIAM M HOLCOMB TTE & Case 21-10831-CTG
                                      WILLIAM MDoc  17 TRFiled 05/19/21
                                                 KAHANE                   Page 655 of
                                                                             WILLIAM    661
                                                                                     M KIRKPATRICK TR
MICHELLE A HOLCOMB TR WILLIAM M &     UA 09/27/2016                           THE KIRKPATRICK FAMILY TRUST
MARY                                  WILLIAM M KAHANE 2016 GRAT II           UA 11/23/88
ANNE MICHELE HOLCOMB MAR PROP TR      1111 RITZ CARLTON DR APT 1704           18126 VILLAGE 18
12/10/08 16016 HERONS VIEW DR         SARASOTA, FL 34236-5592                 CAMARILLO, CA 93012-7408
ALVA, FL 33920-4650

WILLIAM M PASTEL TR &                 WILLIAM M SAPPENFIELD &                 WILLIAM M WALTON &
FAY H PASTEL TTEE                     SELMA B SAPPENFIELD JT TEN              PATRICIA DEE WALTON JT TEN
PASTEL FAMILY TRUST                   TOD BENEFICIARY ON FILE CPU             1809 CASTLE DR
40430 23802 NEW DELHI ST              11402 E QUEENSWAY DR                    CLYDE, TX 79510-3435
MISSION VIEJO, CA 92691-3036          TEMPLE TERR, FL 33617-2422



WILLIAM M WEBSTER JR TR               WILLIAM M WOOD TR &                     WILLIAM M. KAHANE
PATSY D REAUX WEBSTER REVOCABLE       SHERRY L WOOD TTEE                      C/O PAUL, WEISS, RIFKIND, WHARTON
TRUST                                 THE WOOD FAMILY TRUST                   ATTN: AUDRA JAN SOLOWAY
315 STAFFORDSHIRE DR                  41715 2413 FAIRCROSS ST                 1285 AVENUE OF THE AMERICAS
IRVING, TX 75061-6457                 TORRANCE, CA 90505-7028                 NEW YORK, NY 10019



WILLIAM M. KAHANE                     WILLIAM MAH &                           WILLIAM MONROE KAHANE
C/O PAUL, WEISS, RIFKIND, WHARTON     JENNIFER MAH JT TEN                     310 OCEAN AVE
ATTN: DANIEL MASON                    1266 PINECREST DR                       NEWPORT, RI 02840-6517
500 DELAWARE AVENUE, SUITE 200        CONCORD, CA 94521-3521
WILMINGTON, DE 19899



WILLIAM MONTONY &                     WILLIAM MORGAN &                        WILLIAM MOWERY
KATHRYN MONTONY JT TEN                KAREN MORGAN JT TEN                     560 WOODLAND DR
403 CONESTOGA RD                      3340 CEDAR RAVINE RD                    ROBINS, IA 52328-9506
BAILEY, CO 80421-2336                 PLACERVILLE, CA 95667-6562




WILLIAM N FETHER &                    WILLIAM NEBUS                           WILLIAM O TIDEMANSON
LESLIE S TALKINGTON JT TEN            21 FALCON LN                            TOD BENEFICIARY ON FILE WITH CPU
4557 CROSSFIELDS RD                   CRANSTON, RI 02921-3566                 12101 SHADOW RIDGE WAY
TOLEDO, OH 43623-2627                                                         NORTHRIDGE, CA 91326-3826




WILLIAM OLLEARIS &                    WILLIAM P CATAURO JR                    WILLIAM P GRANT &
ANGELA OLLEARIS JT TEN                15 STREAM DR                            BARBARA B TABET JT TEN
9027 MALLARD LN                       CRANSTON, RI 02921-2231                 760 INDEPENDENCE BLVD
SAINT JOHN, IN 46373-8988                                                     VIRGINIA BEACH, VA 23455-6206




WILLIAM P RISKO &                     WILLIAM P RUSSELL &                     WILLIAM P YEARY &
GLORIA RISKO JT TEN                   LADONNA L RUSSELL JT TEN                VERNADEAN YEARY JT TEN
180 LYNN DR                           18A ELMWOOD DR                          TOD BENEFICIARY ON FILE CPU
BENTON, TN 37307-4648                 KANKAKEE, IL 60901-5908                 1505 SW 47TH TER 104B
                                                                              CAPE CORAL, FL 33914-6397



WILLIAM PALM                          WILLIAM POHMER                          WILLIAM PRESTON &
1713 SYCAMORE AVE                     7 LITTLE HILL RD                        PAMELA PRESTON JT TEN
ROYAL OAK, MI 48073-3975              SETAUKET, NY 11733-2612                 232 EMERALD BAY
                                                                              LAGUNA BEACH, CA 92651-1267




WILLIAM R BAILEY                      WILLIAM R DILLINGER                     WILLIAM R DOMINGUE
263 AOPEN WAY                         3390 RHETT BUTLER DR                    406 WILLOW REND
SANTA BARBARA, CA 93111               HERNANDO, MS 38632-7754                 YOUNGSVILLE, LA 70592
WILLIAM R GREEN SR &  Case     21-10831-CTG     Doc
                                        WILLIAM R    17 Filed 05/19/21
                                                  MCPEAK                 Page 656 of
                                                                            WILLIAM    661
                                                                                    R POWELL
SANDRA GREEN JT TEN                     2933 GELENA RD                       1911 FON DU LAC RD
23441 CLARISSA RD                       PHILADELPHIA, PA 19152-2116          RICHMOND, VA 23229-4216
CHESTERTOWN, MD 21620-3646




WILLIAM R SAIN &                        WILLIAM RABETZ                       WILLIAM ROSSI &
JENNIFER A SAIN JT TEN                  117 REMINGTON RD                     DENISE ROSSI JT TEN
9353 VISTA HILL LN                      MANHASSET, NY 11030-2726             7 HARDING CT
LONE TREE, CO 80124                                                          EASTON, PA 18045-2581




WILLIAM S BRACKETT TR                   WILLIAM S CRIDDLE                    WILLIAM S VAN ESS
WILLIAM S BRACKETT REVOCABLE TRUST      10600 COBBLESTONE DR                 PO BOX 10947
UA                                      BENBROOK, TX 76126-4500              GREEN BAY, WI 54307
02/24/92 PLYMOUTH HARBOR
700 JOHN RINGLING BLVD 1008
SARASOTA, FL 34236-1504

WILLIAM SULLIVAN &                      WILLIAM T CASTLETON JR &             WILLIAM T MIXSON &
PATRICIA SULLIVAN JT TEN                JOY BAINES CASTLETON JT TEN          DENISE N MIXSON JT TEN
3270 SOUTHSHORE DR                      1245 ROUSE RD                        TOD BENEFICIARY ON FILE CPU
APT 71C                                 GREENVILLE, NC 27858-8363            12381 SW 113TH AVE
PUNTA GORDA, FL 33955-1940                                                   MIAMI, FL 33176-4405



WILLIAM T SCOTT                         WILLIAM T TAULLI TOD                 WILLIAM T TOBABEN &
TOD BENEFICIARY ON FILE WITH CPU        GABRIEL GLEN BANDS                   KARA L TOBABEN JT TEN
11245 SW MEADOWLARK CIR                 SUBJECT TO STA TOD RULES             20157 B ST
STUART, FL 34997-2730                   HC60 BOX 8C                          OMAHA, NE 68130-5114
                                        FENCE LAKE, NM 87315



WILLIAM TORREY &                        WILLIAM TSAI D O INC DBPP            WILLIAM W GAYLORD III TR
ALICE TORREY JT TEN                     935 N PLANTATION LN                  WILLIAM W GAYLORD LIVING TRUST
325 WYE MILL CT                         WALNUT, CA 91789-5008                UA 11/26/14
GAITHERSBURG, MD 20879-3262                                                  20563 ROSEWOOD MANOR SQ
                                                                             ASHBURN, VA 20147-3864



WILLIAM W MONTJOY                       WILLIAM W ROWE &                     WILLIAM W THOMPSON
TOD BENEFICIARY ON FILE WITH CPU        SANDRA K ROWE JT TEN                 1235 S SUNSET DR
2755 PINEHURST                          9792 PENNSYLVANIA AVE                TACOMA, WA 98465-1230
WESTON, FL 33332-1807                   BONITA SPGS, FL 34135-4662




WILLIAM WADE HOBBS JR TR &              WILLIAM WALSH                        WILLIAM WESTON TR &
ALICE HOBBS TTEE                        2911 167TH ST                        PATTI WESTON TTEE
HOBBS FAMILY LIVING TRUST               FLUSHING, NY 11358-1510              THE WILLIAM AND PATTI WESTON 2007
41443 3324 STARLIGHT TRL                                                     REV TRUST 11/19/07 3839 GOODLAND AVE
PLANO, TX 75023-6138                                                         STUDIO CITY, CA 91604-2315



WILLIAM WHITMORE &                      WILLIAM Y TEIN                       WILLIAM ZANE WINDHAM &
CATHERINE WHITMORE JT TEN               616 EDWARD RD                        SHELENE R WINDHAM JT TEN
9901 MOORE CIR                          NAPERVILLE, IL 60540-6918            4616 W HOWARD LANE
HUNTINGTN BCH, CA 92646-3605                                                 APT 925
                                                                             AUSTIN, TX 78728



WILLIAM ZUNG &                          WILLIAMS & CONNOLLY LLP              WILLIAMS SCOTSMAN, INC.
ANNA ZUNG JT TEN                        725 12TH STREET, N.W.                P.O. BOX 91975
1216 S CALIFORNIA ST                    WASHINGTON, DC 20005-5901            CHICAGO, IL 60693-1975
SAN GABRIEL, CA 91776-3302
WILLIS A FAWCETT III TR  Case   21-10831-CTG      DocTR17&
                                         WILLIS LEWIS          Filed 05/19/21      Page 657LIWEN
                                                                                      WILLIS of 661
                                                                                                 TAI &
WILLIS A FAWCETT III TRUST                 KATHERINE LEWIS TTEE                        ALICE YUCHIN TAI JT TEN
UA 02/28/01                                W IVAN LEWIS III AND KATHERINE G            TOD BENEFICIARY ON FILE CPU
115 DICKEY RD                              LEWIS REVOCABLE TRUST 4343 BANKS MILL       2325 BIRCH LOG WAY
INGRAM, TX 78025-5077                      RD                                          HACIENDA HTS, CA 91745-5606
                                           AIKEN, SC 29803-6815

WILLIS U PRICHARD                          WILMA B DAIGLE                              WILMA J LONGRIE TR
2330 N RAILROAD STREET                     617 WESTGATE RD                             WILMA J LONGRIE REVOCABLE TRUST
CRAIGVILLE, IN 46731                       LAFAYETTE, LA 70506-2724                    UA 10/08/08
                                                                                       3351 S ELMWOOD DR
                                                                                       RACINE, WI 53405-4704



WILMINGTON TRUST, N.A., AS TRUSTEE         WILMINGTON TRUST, N.A., AS TRUSTEE          WILMINGTON TRUST, N.A., AS TRUSTEE
C/O LNR PARTNERS, LLC                      C/O WELLS FARGO BANK COMMERCIAL             C/O WELLS FARGO COMMERCIAL
ATTN: JOSEF BITTMAN, ASSET MANAGER         MORTGAGE                                    MORTGAGE
1601 WASHINGTON AVENUE, SUITE 700          ATTN: REGGIE SMITH                          ATTN: JOSEPH OLZEWSKI
MIAMI BEACH, FL 33139                      401 S. TRYON STREET, 8TH FLOOR              401 SOUTH TRYON STREET, 8TH FLOOR
                                           CHARLOTTE, NC 28202                         CHARLOTTE, NC 28202

WILSON CHUNGWAI CHAN TR &                  WILSON FURTADO                              WILSON XI &
MORINE MAY HUNG CHAN TTEE                  5 CASEY DR                                  SHERRY YU JT TEN
WILSON & MORINE CHAN REV TRUST             BRISTOL, RI 02809-4575                      TOD BENEFICIARY ON FILE CPU
34566 435 CASA BLANCA DR                                                               1873 QUEEN ELIZABETH WAY
SAN JOSE, CA 95129-1026                                                                SAN JOSE, CA 95132-2000



WILTON LEE                                 WIN LIN YU TR &                             WIND RIVER ENVIRONMENTAL LLC
TOD BENEFICIARY ON FILE WITH CPU           PEE CHEE YU TTEE                            P.O. BOX 22074
1415 E ETON DR                             YU FAMILY TRUST                             NEW YORK, NY 10087-2074
ARLINGTON HTS, IL 60004-2184               42109 33 VACAVILLE
                                           IRVINE, CA 92602-0915



WINFIELD J HUNTER &                        WINFRED G CAVACO TR &                       WINIFRED O KELLEY
BOBBYE R HUNTER JT TEN                     LOUISE E CAVACO TTEE                        18582 YELLOW SCHOOLHOUSE RD
204 BARCLADINE CT                          CAVACO FAMILY REVOCABLE TRUST               ROUND HILL, VA 20141-2141
CARY, NC 27511-6371                        42110 13206 OLD COMPTON CT
                                           PINEVILLE, NC 28134-6590



WINIFRED TUMMINIA                          WINNIE CHENG TR &                           WM H UPTON NAVAL AND MILITARY LODGE
TOD BENEFICIARY ON FILE WITH CPU           SAM SETO TTEE                               A/C 206 WALTER NUTTER GIFT
830 SW GRAND RESERVE BLVD                  THE SAM SETO & WINNIE CHENG FAMILY          1964 NW SIREN WAY
PORT ST LUCIE, FL 34986-2339               TRUST 06/08/05 468 NORWOOD CIR              BREMERTON, WA 98311-9396
                                           SANTA CLARA, CA 95051-5962



WOLFGANG K WEBER &                         WOODROW TROUPE                              WPB PARTNERS LLC
PENNY C WEBER JT TEN                       TOD BENEFICIARY ON FILE WITH CPU            6800 PARAGON PLACE
15961 OAK CANYON DR                        1644 BRANDYWINE DR                          STE 202
CHINO HILLS, CA 91709-2462                 BLOOMFLD HLS, MI 48304-1108                 RICHMOND, VA 23230




WUNCHEN LIN TR &                           WYNNE K HAYES                               XENIA E CUSTER IRA COR CLEARING
TING SHENG KAREN SUN TTEE                  2555 SAND HILL RD                           CUST
LIN & SUN FAMILY TRUST                     ELLICOTT CITY, MD 21042-1041                6533 N 16TH STREET
42118 1037 IRONSHOE CT                                                                 PHOENIX, AZ 85016-1308
WALNUT, CA 91789-0906



XIAO P JIN                                 XIAO SU CHOW TR                             XIAO YI ZHOU
155 HIGH POND DR                           YICK HEM & XIAO SU CHOW FAM TRUST           33891 PASEO ETERNIDAD
JERICHO, NY 11753-2806                     UA 09/07/15                                 SAN JUAN CAPISTRANO, CA 92675-5199
                                           5672 SAGE PINES DR
                                           LAS VEGAS, NV 89118-6043
XIAOBING ZHAO            Case 21-10831-CTG    Doc
                                       XIAOHONG JOE 17
                                                    ZHOU Filed 05/19/21      Page  658 of WANG
                                                                                XIAOHONG  661 TR
1638 S SANTA ANITA AVE                   707 CONESTOGA RD                       XIAOHONG WANG LIV TRUST
ARCADIA, CA 91006-4601                   NAPERVILLE, IL 60563-2493              UA 09/12/16
                                                                                41945 CINNABAR SQ
                                                                                ALDIE, VA 20105-3015



XIAOJIA SIMA &                           XIAOLAN WU                             XIAOMEI ZHANG
YANGZI SIMA JT TEN                       1334 S GOLDEN VISTA DR                 308 VISTA DE LA PLAYA
12819 ROCK CREST LN                      WEST COVINA, CA 91791-3726             LA JOLLA, CA 92037-5336
CHINO HILLS, CA 91709-1143




XIAOPING JIN &                           XIAOXIA LI                             XIAOYAN ZHOU
JIANPING FAN JT TEN                      4060 OAKLEY CIR                        267 HONGWU RD STE 804
67 DUNFIRTH DR                           CHINO HILLS, CA 91709-4934             NANJING PROVINCE
HAYWARD, CA 94542-7942                                                          JIANGSU
                                                                                CHINA



XIAOYU WANG                              XIAXIAN ZHOU TR &                      XIN LI
1052 PIEDMONT                            HONG LIANG TTEE                        1680 OAK GROVE AVE
IRVINE, CA 92620-2873                    LIANG FAMILY REV LIVING TRUST          SAN MARINO, CA 91108-1109
                                         41241 11 WHITMAN CT
                                         IRVINE, CA 92617-4056



XINLAN ZHAO                              XIONGTAO SHA                           XIUQUAN XU
12165 OJEDA CT                           9225 ISLAND PINE WAY                   20180 VOLTERRA LN
TUSTIN, CA 92782-1284                    SAN DIEGO, CA 92127-2623               YORBA LINDA, CA 92886-8632




XL SPECIALTY INSURANCE COMPANY           XUCHAO LI                              XUE PENG WU
70 SEAVIEW AVENUE                        50-103A NO 0 LAIGUANGYING EAST RD      TOD BENEFICIARY ON FILE WITH CPU
STAMFORD, CT 06902-6040                  CHAOYANG DISTRICT                      1538 W 5TH ST
                                         BEIJING                                BROOKLYN, NY 11204-4940




XUEDUAN LU                               YA HUEI CHEN                           YAGING WU
2029 EL CAMINO DR                        TOD BENEFICIARY ON FILE WITH CPU       1477 FLORIBUNDA AVE APT 306
PEKIN, IL 61554-6373                     1009 LONGVIEW DR                       BURLINGAME, CA 94010-3877
                                         DIAMOND BAR, CA 91765-4359




YAKAR Y BOROCHOV                         YAN WANG-BEAVER                        YANFENG BU
REHOV ALKAHI BLDG 47 APT 7               12411 VIA DIEGO                        1311 E ALVARADO ST
EAST TAIPOT                              LAKESIDE, CA 92040-5038                POMONA, CA 91767-5143
93807




YANG LIU                                 YANG WEN LEE &                         YANQING LI &
12940 BERMUDA AVE                        SUEHEI H LEE TR                        JING JIN JT TEN
CHINO, CA 91710-4560                     UA 12/01/2016 LEE FAM TRUST            101 S OAKHART DR
                                         6219 MALAGA COURT                      GLENDORA, CA 91741-6448
                                         LONG BEACH, CA 90803



YANQIU YU TR                             YAO C BELTRAN                          YAO CHUNG CHIEN
THE WANG AND YU FAMILY TRUST             1024 CANFIELD RD                       TOD BENEFICIARY ON FILE WITH CPU
UA 06/10/15                              PARK RIDGE, IL 60068-4973              3701 62ND ST
116 PUMPKIN                                                                     WOODSIDE, NY 11377-2622
IRVINE, CA 92620
YAOZHI HU                 Case 21-10831-CTG    Doc 17
                                        YAWEN YANG          Filed 05/19/21   Page 659
                                                                                YAXI   of 661
                                                                                     ZHOU
2576 LADY PALM CT                       3502 BIRCH ST                           PARK AVENUE TOWER
SAN JOSE, CA 95133-3011                 IRVINE, CA 92606-2154                   65 EAST 55TH STREET, SUITE 801
                                                                                NEW YORK, NY 10022




YEARLI                                  YEE DOR LAM &                           YEFIM LEZNIK
2480 WALKER AVE NW                      TINA SEM GEE JEW JT TEN                 TOD BENEFICIARY ON FILE WITH CPU
GRAND RAPIDS, MI 49544                  1621 ANZA ST                            14560 BENEFIT STREET 307
                                        SAN FRANCISCO, CA 94118-3718            SHERMAN OAKS, CA 91403-3745




YESCO LLC                               YEVGENY ZELTSER &                       YI FAN ZHANG
5119 SOUTH CAMERON STREET               SIMONA ZELTSER JT TEN                   24A NORTH DR
LAS VEGAS, NV 89118                     FBO PERSHING LLC                        GREAT NECK, NY 11021-1303
                                        2821 BATCHELDER ST
                                        BROOKLYN, NY 11235-1701



YI LU                                   YI MIN ZHANG TR                         YI TING HWANG
42 PHILIP ST                            Y M ZHANG REVOCABLE LIVING TRUST        617 EL MONTE ST
EDISON, NJ 08820-3515                   UA 07/01/11                             SAN GABRIEL, CA 91776-2630
                                        1677 PEACHWOOD DR
                                        SAN JOSE, CA 95132-2107



YI WEN LIU                              YI-CHENG JENNIFER WU                    YIFAN ZHU &
2408 104TH AVE SE                       14772 BEL AIRE ST                       YAN WANG JT TEN
LAKE STEVENS, WA 98258-5655             IRVINE, CA 92604-2202                   53 PURPLE JASMINE
                                                                                IRVINE, CA 92620-3377




YIGIU DU                                YILIN JIANG                             YIMFUN CHAN
880 E FREMONT AVE 615                   TOD BENEFICIARY ON FILE WITH CPU        TOD BENEFICIARY ON FILE WITH CPU
SUNNYVALE, CA 94087-3645                840 E DUANE AVE 2                       14 JOSHUA CT
                                        SUNNYVALE, CA 94085                     EDISON, NJ 08820-4617




YING JUAN XIE                           YING LU HSU                             YING LU
TOD BENEFICIARY ON FILE WITH CPU        21835 ARBOR CT                          TOD BENEFICIARY ON FILE WITH CPU
117 ESTABROOK ST                        WALNUT, CA 91789-1490                   2965 GARONA DR
SAN LEANDRO, CA 94577-5909                                                      HACIENDA HTS, CA 91745-6648




YING OI CHAN                            YING WANG                               YING WEI
29 MONTVIEW RD                          2688 LISA CT                            76 LUNAR
EDISON, NJ 08837-2745                   NORTHBROOK, IL 60062-7625               IRVINE, CA 92618




YING ZHAO                               YINGWEI ZHOU                            YISHY STERLING
2916 KIPERASH DR                        TOD BENEFICIARY ON FILE WITH CPU        PO BOX 1509
SAN JOSE, CA 95133-2926                 2525 VALENTE DR                         BNEI BRAK 5111501
                                        PITTSBURG, CA 94565                     ISRAEL




YITZCHAK HABER                          YOLANDA AVILES TR                       YONG SUN DOBERCK
243 STEVEN PL                           UA 12/06/2016                           9238 RIDGE POST
WOODMERE, NY 11598-2532                 THE YOLANDA AVILES LIVING TRUST         SAN ANTONIO, TX 78250-3828
                                        4894 VIA CAMINO
                                        NEWBURY PARK, CA 91320-6869
YOO JUNG LEE            Case 21-10831-CTG
                                      YORKSHIREDoc  17 Filed
                                                  FEDERAL INC.   05/19/21   Page 660 of
                                                                               YOUFEN   661
                                                                                      ZHAO
TOD BENEFICIARY ON FILE WITH CPU      P.O. BOX 104                             602 S 2ND AVE APT A
PO BOX 3611                           LINDALE, TX 75771                        ARCADIA, CA 91006-6711
FEDERAL WAY, WA 98063-3611




YOUNG M MIN                            YOUNG SU PARK                           YOUSUNG SONG
32713 4TH PL S                         917 SW 315TH PL                         TOD BENEFICIARY ON FILE WITH CPU
FEDERAL WAY, WA 98003-5890             FEDERAL WAY, WA 98023-4714              600 HARBOR BLVD UNIT 818
                                                                               WEEHAWKEN, NJ 07086




YU CARE MEDICAL GRP DBPP & RET TST     YU SHAN LAN                             YUAN WANG
701 S ATLANTIC BLVD STE 301            TOD BENEFICIARY ON FILE WITH CPU        1814 SPRINGSONG DR
MONTEREY PARK, CA 91754-3847           8232 BEVERLY DR                         SAN JOSE, CA 95131-2766
                                       SAN GABRIEL, CA 91775-2402




YUE LI                                 YUE WAI NG TR &                         YUE ZHANG
18907 GRANBY PL                        FUNG TIM NG TTEE                        2711 CALLE COLIMA
ROWLAND HGHTS, CA 91748-6800           YUE WAI NG & FUNG TIM NG TRUST UA       WEST COVINA, CA 91792-2166
                                       05/25/95
                                       18912 DEARBORN ST
                                       NORTHRIDGE, CA 91324-2806

YUEH CHING WANG TR                     YUEH CHING WANG                         YUHAI MA &
YUEH CHING WANG TRUST                  TOD BENEFICIARY ON FILE WITH CPU        QIAN WANG JT TEN
UA 07/26/50                            2365 NOGALES ST                         TOD BENEFICIARY ON FILE CPU
2365 NOGALES ST                        ROWLAND HGHTS, CA 91748-4857            161 OTTAWA WAY
ROWLAND HGHTS, CA 91748-4857                                                   FREMONT, CA 94539-7717



YUI LIAN YANG                          YUJI BRENT NISHII                       YUK LIN NG KWONG
2616 EARLE AVE                         18516 KAMSTRA AVE                       TOD BENEFICIARY ON FILE WITH CPU
ROSEMEAD, CA 91770-3227                CERRITOS, CA 90703-6118                 696 23RD AVE
                                                                               SAN FRANCISCO, CA 94121-3709




YUKI TSAI                              YUN BAI                                 YUN HUA FANG TR
5418 SCHAEFER AVE                      4032 CRESTHAVEN DR                      YUN HUA FANG ART STUDIO DBP & TR
CHINO, CA 91710                        WESTLAKE VLG, CA 91362-4209             PENSION PLAN 01/01/09
                                                                               1051 AVONDALE ST
                                                                               SAN JOSE, CA 95129-2804



YUN LIU &                              YUN ZHAO                                YUNG ZU CHEN
XUAN SUN JT TEN                        TOD BENEFICIARY ON FILE WITH CPU        6006 OAK AVE
1038 REDMOND AVE                       3210 PORTER DR                          TEMPLE CITY, CA 91780-2029
SAN JOSE, CA 95120-1836                PALO ALTO, CA 94304-1214




YUNG-SUNG TU TR &                      YUWEI KAO &                             YUZHEN ZHU
LIYING LIN TTEE                        FUWEN SHEN JT TEN                       2 MANSFIELD DR
TU FAMILY 2006 TRUST                   TOD BENEFICIARY ON FILE CPU             IRVINE, CA 92620-1252
38931 206 S CRAIG AVE                  20308 TRAILS END RD
PASADENA, CA 91107-4003                WALNUT, CA 91789-1837



YVETTE A TANNER TR                     YVONNE A ARCHAMBO TR                    YVONNE B MURRY
YVETTE A TANNER TRUST                  YVONNE A ARCHAMBO REV TRUST             117 CROSSING WAY
UA 12/16/10                            UA 02/13/17                             CLEMENTON, NJ 08021-6916
1918 VIA ARROYO                        8039 SWEET ORANGE AVE
LA VERNE, CA 91750-1425                WINTER GARDEN, FL 34787-9017
YVONNE BONET             Case   21-10831-CTG    Doc
                                         YVONNE D     17
                                                  GIFFEN       Filed 05/19/21   Page 661 of
                                                                                   YVONNE   661 &
                                                                                          M SENECAL
910 SW WORCESTER LN                       TOD BENEFICIARY ON FILE WITH CPU         THOMAS J SENECAL JT TEN
PORT ST LUCIE, FL 34953-2648              11262 THOMASTON PL                       770 DANE ST
                                          JACKSONVILLE, FL 32257-4567              GREEN BAY, WI 54313-6820




Z INTEREST LP                             ZACHARY SCLAR                            ZACHARY ZIMCOSKY
1627 BRICKELL AVE APT 1801                5 BISHOP FARM RD                         TOD BENEFICIARY ON FILE WITH CPU
MIAMI, FL 33129-1250                      FREEPORT, ME 04032-6706                  1809 HOLLAND ST
                                                                                   BIRMINGHAM, MI 48009-6857




ZEEV REVITCH TR &                         ZELLA M ZLAKET                           ZEV HECHTMAN
LILY ANN REVITCH TTEE                     TOD BENEFICIARY ON FILE WITH CPU         TOD BENEFICIARY ON FILE WITH CPU
REVITCH FAMILY LIV TRUST                  11312 FREDRICK DR                        5317 BALTIMORE AVE
41507 767 OXBOW DR                        GARDEN GROVE, CA 92840-3456              CHEVY CHASE, MD 20815-3749
MYRTLE BEACH, SC 29579-5164



ZHANG ZHOU                                ZHAOMIN GUO                              ZHEN LAI ZHANG
TOD BENEFICIARY ON FILE WITH CPU          3050 E ARBOR LN                          215 VIRGINA AVE
3877 PELL PL 405                          ONTARIO, CA 91762                        SAN MATEO, CA 94402-1657
SAN DIEGO, CA 92130-4147




ZHI HUI LUO                               ZHICHENG YUAN                            ZHIHONG LI
TOD BENEFICIARY ON FILE WITH CPU          403 58 MEN SI HUA LI SHAO XING DAO       1806 SEVILLE WAY
10301 MENHART LN                          HE XI QU                                 SAN JOSE, CA 95131-2759
CUPERTINO, CA 95014                       TRANJIN
                                          CHINA



ZHIHUA LIN                                ZHIJIE ZHOU                              ZHIJUN ZHONG
215 N CHANDLER AVE 420                    NO 2-1 XUEZI ST HITECH PARK              TOD BENEFICIARY ON FILE WITH CPU
MONTEREY PARK, CA 91754-1538              DALIAN 116031                            1207 DANLEA CT
                                          CHINA                                    HERNDON, VA 20170-2410




ZHIQIANG LEI                              ZHONGMEI XU                              ZINAIDA CHERNOMZAV
31250 BEACH VIEW ESTATES                  80 BANDAO GARDEN                         TOD BENEFICIARY ON FILE WITH CPU
MALIBU, CA 90265-2649                     138 QIONG JI DUN RD                      23 TILBURY LN
                                          INDUSTRY DISTRICT SUZHOU                 SAN ANTONIO, TX 78230-5639
                                          JIANGSU CHINA



ZIPORA BARAK                              ZITA CEPONIS                             ZITA E MELVIN
HAKARKOM 24/7                             240 HAMPTON COURT                        53202 ARROWHEAD DR
ZICHRON YAAKOV 309310                     PALATINE, IL 60067                       BRISTOL, IN 46507-9704
ISRAEL




ZOE SEIJAS                                ZORAIDA VILLANUEVA                       ZOTELIA D ELLIOTT
TOD BENEFICIARY ON FILE WITH CPU          10510 MIRA VISTA DR                      TOD BENEFICIARY ON FILE WITH CPU
9963 SW 27TH TER                          PORT RICHEY, FL 34668-3027               715 COBBS POINT LN
MIAMI, FL 33165-2601                                                               CHESTER, VA 23836-5932




Total: 19767
